         20-10244-smb             Doc 1           Filed 01/28/20 Entered 01/28/20 20:02:29                             Main Document
                                                                Pg 1 of 506
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

  SOUTHERN
 ____________________              NEW YORK
                      District of _________________
                                       (State)
                                                            7
 Case number (If known): _________________________ Chapter _____                                                                         Check if this is an
                                                                                                                                            amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                         04/19

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



1.   Debtor’s name
                                             MoviePass, Inc.
                                           ______________________________________________________________________________________________________

2.   All other names debtor used           ______________________________________________________________________________________________________
     in the last 8 years                   ______________________________________________________________________________________________________
                                           ______________________________________________________________________________________________________
     Include any assumed names,
                                           ______________________________________________________________________________________________________
     trade names, and doing business
     as names                              ______________________________________________________________________________________________________




3.   Debtor’s federal Employer
     Identification Number (EIN)            2 ___
                                           ___ 7 – ___
                                                   4 ___
                                                       8 ___
                                                          1 ___
                                                             9 ___
                                                                8 ___
                                                                   9 ___
                                                                      3


4.   Debtor’s address                      Principal place of business                                  Mailing address, if different from principal place
                                                                                                        of business

                                           350 Fifth Avenue
                                           ______________________________________________               _______________________________________________
                                           Number     Street                                            Number     Street

                                            Suite 5330                                                  _______________________________________________
                                           ______________________________________________
                                                                                                        P.O. Box
                                            New York                       NY          10118
                                           ______________________________________________               _______________________________________________
                                           City                        State    ZIP Code                City                      State      ZIP Code

                                                                                                        Location of principal assets, if different from
                                                                                                        principal place of business
                                            New York
                                           ______________________________________________
                                           County                                                       _______________________________________________
                                                                                                        Number     Street

                                                                                                        _______________________________________________

                                                                                                        _______________________________________________
                                                                                                        City                      State      ZIP Code




5.   Debtor’s website (URL)                ____________________________________________________________________________________________________

                                           x Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                           
6.   Type of debtor
                                            Partnership (excluding LLP)
                                            Other. Specify: __________________________________________________________________


Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 1
           20-10244-smb                 Doc 1    Filed 01/28/20 Entered 01/28/20 20:02:29                                Main Document
                                                               Pg 2 of 506
Debtor
                  MoviePass, Inc.
                _______________________________________________________                           Case number (if known)_____________________________________
                Name



                                            A. Check one:
7.    Describe debtor’s business
                                             Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                             Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                             Railroad (as defined in 11 U.S.C. § 101(44))
                                             Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                             Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                             Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                            X None of the above
                                            

                                            B. Check all that apply:

                                             Tax-exempt entity (as described in 26 U.S.C. § 501)
                                             Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                                § 80a-3)
                                             Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                            C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                               http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                                  7 ___
                                                ___  1 ___
                                                        3 ___
                                                           9

8.    Under which chapter of the            Check one:
      Bankruptcy Code is the                x Chapter 7
      debtor filing?                        
                                             Chapter 9
                                            q Chapter 11. Check all that apply:
                                                            
                                                             Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                                insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                                4/01/22 and every 3 years after that).
                                                            
                                                             The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                                debtor is a small business debtor, attach the most recent balance sheet, statement
                                                                of operations, cash-flow statement, and federal income tax return or if all of these
                                                                documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                               A plan is being filed with this petition.

                                                               Acceptances of the plan were solicited prepetition from one or more classes of
                                                                creditors, in accordance with 11 U.S.C. § 1126(b).

                                                               The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                                for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                               The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                12b-2.
                                             Chapter 12

9.    Were prior bankruptcy cases           X No
                                            
      filed by or against the debtor
      within the last 8 years?               Yes.    District _______________________ When _______________ Case number _________________________
                                                                                            MM / DD / YYYY
      If more than 2 cases, attach a
      separate list.                                  District _______________________ When _______________ Case number _________________________
                                                                                            MM / DD / YYYY

10.   Are any bankruptcy cases               No
      pending or being filed by a
                                            X Yes.
                                                             See Attached List
                                                      Debtor _____________________________________________               Affiliates
                                                                                                           Relationship _________________________
      business partner or an
      affiliate of the debtor?                        District _____________________________________________ When               __________________
      List all cases. If more than 1,                                                                                           MM / DD / YYYY
      attach a separate list.                         Case number, if known ________________________________


     Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
          20-10244-smb           Doc 1      Filed 01/28/20 Entered 01/28/20 20:02:29                                Main Document
                                                          Pg 3 of 506
Debtor
               MoviePass, Inc.
              _______________________________________________________                       Case number (if known)_____________________________________
              Name




11.   Why is the case filed in this    Check all that apply:
      district?
                                       X Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                       
                                          immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                          district.

                                        A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

12.   Does the debtor own or have      X No
                                       
      possession of any real            Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                      Why does the property need immediate attention? (Check all that apply.)
      attention?
                                                   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                    What is the hazard? _____________________________________________________________________

                                                   It needs to be physically secured or protected from the weather.

                                                   It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                    attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                    assets or other options).

                                                   Other _______________________________________________________________________________



                                                Where is the property?_____________________________________________________________________
                                                                          Number          Street

                                                                          ____________________________________________________________________

                                                                          _______________________________________         _______     ________________
                                                                          City                                            State       ZIP Code


                                                Is the property insured?
                                                   No
                                                   Yes. Insurance agency ____________________________________________________________________

                                                         Contact name     ____________________________________________________________________

                                                         Phone            ________________________________




            Statistical and administrative information



13.   Debtor’s estimation of           Check one:
      available funds                  X Funds will be available for distribution to unsecured creditors.
                                       
                                        After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                        1-49                            1,000-5,000                              25,001-50,000
14.   Estimated number of               50-99                           5,001-10,000                             50,001-100,000
      creditors
                                        100-199                        X 10,001-25,000
                                                                        q                                          More than 100,000
                                       q 200-999

                                        $0-$50,000                     x $1,000,001-$10 million
                                                                                                                  $500,000,001-$1 billion
15.   Estimated assets                  $50,001-$100,000                $10,000,001-$50 million                  $1,000,000,001-$10 billion
                                        $100,001-$500,000               $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                        $500,001-$1 million             $100,000,001-$500 million                More than $50 billion



  Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 3
          20-10244-smb           Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                                    Main Document
                                                           Pg 4 of 506
               MoviePass, Inc.
               _______________________________________________________
Debtor         Name                                                                            Case number (if known)_____________________________________


                                         $0-$50,000                         $1,000,001-$10 million                   $500,000,001-$1 billion
16.   Estimated liabilities              $50,001-$100,000                  x $10,000,001-$50 million
                                                                                                                      $1,000,000,001-$10 billion
                                         $100,001-$500,000                  $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                         $500,001-$1 million                $100,000,001-$500 million                More than $50 billion


             Request for Relief, Declaration, and Signatures


WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17.   Declaration and signature of         The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
      authorized representative of
                                            petition.
      debtor
                                           I have been authorized to file this petition on behalf of the debtor.

                                           I have examined the information in this petition and have a reasonable belief that the information is true and
                                            correct.


                                        I declare under penalty of perjury that the foregoing is true and correct.

                                                         1/28/2020
                                            Executed on _________________
                                                        MM / DD / YYYY


                                         /s/Robert Damon
                                            _____________________________________________
                                                                                                        Robert Damon
                                                                                                       _______________________________________________
                                            Signature of authorized representative of debtor           Printed name

                                                   Authorized Representative
                                            Title _________________________________________




18.   Signature of attorney
                                         /s/Frank A. Oswald
                                            _____________________________________________              Date              1/28/2020
                                                                                                                    _________________
                                            Signature of attorney for debtor                                        MM    / DD / YYYY

                                            Frank A. Oswald
                                            _________________________________________________________________________________________________
                                            Printed name
                                            Togut, Segal & Segal LLP
                                            _________________________________________________________________________________________________
                                            Firm name
                                            One Penn Plaza, Suite 3335
                                            _________________________________________________________________________________________________
                                            Number      Street
                                            New York
                                            ____________________________________________________
                                                                                                              NY            10119
                                                                                                           ____________ ______________________________
                                            City                                                           State        ZIP Code


                                            212-594-5000                                                    frankoswald@teamtogut.com
                                            ____________________________________                           __________________________________________
                                            Contact phone                                                  Email address



                                                                                                   NY
                                            ______________________________________________________ ____________
                                            Bar number                                             State




  Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 4
20-10244-smb     Doc 1    Filed 01/28/20 Entered 01/28/20 20:02:29        Main Document
                                        Pg 5 of 506



                                     SCHEDULE “1”

              Pending Bankruptcy Cases filed by Affiliates of the Debtor


        On January 28, 2020 each of the entities listed below filed a petition in this Court
for relief under chapter 7 of the United States Code.

   1. Helios and Matheson Analytics Inc.
   2. Zone Technologies, Inc.
   3. MoviePass, Inc.
20-10244-smb         Doc 1      Filed 01/28/20 Entered 01/28/20 20:02:29        Main Document
                                              Pg 6 of 506


TOGUT, SEGAL & SEGAL LLP
One Penn Plaza
Suite 3335
New York, New York 10119
(212) 594-5000
Frank A. Oswald
Brian F. Moore

Counsel to the Debtor

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
                                                                :
In re:                                                          :   Chapter 7
                                                                :
                                                                :   Case No.
MOVIEPASS, INC.,                                                :
                                                                :
                                                                :
                                    Debtor.                     :
                                                                :
--------------------------------------------------------------- x


                 SCHEDULES OF ASSETS AND LIABILITIES FOR
                            MOVIEPASS, INC.
20-10244-smb         Doc 1      Filed 01/28/20 Entered 01/28/20 20:02:29            Main Document
                                              Pg 7 of 506


TOGUT, SEGAL & SEGAL LLP
One Penn Plaza
Suite 3335
New York, New York 10119
(212) 594-5000
Frank A. Oswald
Brian F. Moore

Counsel for the Debtor

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
                                                                :
In re:                                                          :   Chapter 7
                                                                :
                                                                :   Case No.
MOVIEPASS, INC.,                                                :
                                                                :
                                                                :
                                    Debtor.                     :
                                                                :
--------------------------------------------------------------- x

                       GLOBAL NOTES REGARDING
                 BANKRUPTCY SCHEDULES AND STATEMENTS


Basis of Presentation. The Bankruptcy Materials reflect the assets and liabilities of the
Debtor.1 The Bankruptcy Materials do not purport to represent financial statements prepared in
accordance with U.S. Generally Accepted Accounting Principles (“GAAP”).

Failure to include an asset on the Bankruptcy Materials does not represent an admission that such
asset is not property of the Debtor. Similarly, inclusion of a liability on the Bankruptcy Materials
of the Debtor does not represent an admission that the Debtor is the party obligated for such
liability.

Schedule A/B(11)—Net Book Value. It would be prohibitively expensive, unduly burdensome
and an inefficient use of estate assets for the Debtor to obtain or estimate current market
valuations of all of their assets at this time. Unless otherwise indicated, net book values as of the
Petition Date are reflected on the Bankruptcy Materials. The net book value reflect the original
investment in each of the subsidiaries. The net book value for an asset may be materially
different from its fair market value. Except as otherwise indicated, each asset and liability of the
1   Helios and Matheson Analytics Inc., and its subsidiaries and affiliates, Zone Technologies, Inc., and
    MoviePass, Inc. (each a “Debtor,” and collectively the “Debtors”) concurrently commenced Chapter 7
    cases.
20-10244-smb      Doc 1     Filed 01/28/20 Entered 01/28/20 20:02:29              Main Document
                                          Pg 8 of 506


Debtor reflected in the Schedules reflect the carrying value of the assets and liabilities as listed in
the available books and records of the Debtor, and are not based upon any estimate of their
current market values.

Schedule A/B(11)/Schedule F—Intercompany Claims. Receivables and payables among
a Debtor and its affiliates (each an “Intercompany Receivable” or “Intercompany Payable” and,
together, the “Intercompany Claims”) are reported on Schedule A/B(11) or Schedule F as a net
receivable or payable due to/or from the Debtor to/from an affiliate. Where no balance is listed,
the Debtor does not believe, based on information currently available, that such Debtor has any
Intercompany Receivable or Intercompany Payable. However, the Intercompany balances,
Intercompany Loans, Intercompany Interests and any type of Intercompany claims are
considered non recoverable with no value.

Schedule G: Executory Contracts and Unexpired Leases. While commercially reasonable
efforts have been made to ensure the accuracy of Schedule G regarding executory contracts
and unexpired leases, inadvertent errors, omissions or over-inclusions may have occurred. The
Debtor reserves all of their rights to dispute the validity, status or enforceability of any
contracts, agreements or leases set forth in Schedule G and to amend or supplement such
Schedule as necessary.

SOFA: Insiders. In the circumstance where the Bankruptcy Materials require information
regarding insiders and/or officers and directors, the Debtor has attempted to include therein
each of the Debtor’s (a) directors and (b) employees that may be, or may have been during
the relevant period, “officers,” as such term is defined by applicable law. The listing of a
party as an insider is not intended to be, nor should it be, construed as a legal characterization
of such party as an insider and does not act as an admission of any fact, claim, right, or
defense, and all such rights, claims, and defenses are hereby expressly reserved.
                20-10244-smb                             Doc 1               Filed 01/28/20 Entered 01/28/20 20:02:29                                                                   Main Document
                                                                                           Pg 9 of 506

Fill in this information to identify the case:

Debtor Name: In re : MoviePass, Inc.

United States Bankruptcy Court for the: Southern District of New York
                                                                                                                                                                                                 Check if this is an
Case number (if known):                                                                                                                                                                          amended filing


Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                12/15


Part 1:        Summary of Assets

1. Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                            $                  0.00
     1a. Copy line 88 from Schedule A/B ...........................................................................................................................


     1b. Total personal property:
                                                                                                                                                                                            $        350,458,001.00
     1b. Copy line 91A from Schedule A/B ..........................................................................................................................


     1c. Total of all property:
                                                                                                                                                                                            $        350,458,001.00
     1c. Copy line 92 from Schedule A/B .............................................................................................................................



Part 2:       Summary of Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                            $                  0.00
     Copy the total dollar amount listed in Column A, Amount of claim,from line 3 of Schedule D .....................................

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                                            $                  0.00
     3a. Copy the total claims from Part 1 from line 5a of Schedule E/F ............................................................................

     3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                                                                                            +$       198,738,436.13
     3b. Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F .................................................


4. Total liabilities
                                                                                                                                                                                            $        198,738,436.13
     Lines 2 + 3a + 3b ..............................................................................................................................................................




Official Form 206Sum                                             Summary of Assets and Liabilities for Non-Individuals                                                                                  Page 1 of 1
             20-10244-smb                 Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                  Main Document
                                                                      Pg 10 of 506

Fill in this information to identify the case:

Debtor Name: In re : MoviePass, Inc.

United States Bankruptcy Court for the: Southern District of New York
                                                                                                                            Check if this is an
Case number (if known):                                                                                                     amended filing


Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.



For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.




Part 1:       Cash and cash equivalents

   1. Does the debtor have any cash or cash equivalents?

          No. Go to Part 2.
      5   Yes. Fill in the information below.

      All cash or cash equivalents owned or controlled by the debtor                                               Current value of debtor’s interest


   2. Cash on hand

              2.1 None                                                                                             $


   3. Checking, savings, money market, or financial brokerage accounts (Identify all)
      Name of institution (bank or brokerage firm)             Type of account   Last 4 digits of account number

              3.1 Citibank                                     Checking          7728 (Payroll)                    $                       8,125.00

              3.2 Citibank                                     Checking          9985                              $                           40.00

              3.3 Citibank                                     Checking          2080                              $                        282.00

              3.4 Citibank                                     Checking          1646                              $                           50.00


   4. Other cash equivalents (Identify all)

             4.1 None                                                                                              $


  5. Total of Part 1
                                                                                                                   $                      8,497.00
     Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.




Official Form 206 A/B                            Schedule A/B: Assets - Real and Personal Property                                    Page 1 of 13
             20-10244-smb                Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29 Main Document
             MoviePass, Inc.                                                           Case number (if known):
  Debtor:                                                            Pg 11 of 506
              Name


Part 2:     Deposits and prepayments
  6. Does the debtor have any deposits or prepayments?
          No. Go to Part 3.
    5 Yes. Fill in the information below.

                                                                                                     Current value of debtor’s interest

 7. Deposits, including security deposits and utility deposits

    Description, including name of holder of deposit
                 Credit Card processor deposit
                 Holder: First Data
             7.1 5565 Glenridge Connector NE, Suite 2000, Atlanta, GA 30342                          $                      268,226.00

                 Credit Card processor deposit
                 Holder: Gulf Management Systems, Inc.
             7.2 2753 State Road 580 #212, Clearwater, FL 33761                                      $                      459,338.00


  8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
    Description, including name of holder of prepayment
             8.1 None                                                                                $


9. Total of Part 2.
    Add lines 7 through 8. Copy the total to line 81.                                                $                      727,564.00




Official Form 206 A/B                           Schedule A/B: Assets - Real and Personal Property                       Page 2 of 13
              20-10244-smb                 Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29 Main Document
              MoviePass, Inc.                                                           Case number (if known):
   Debtor:                                                            Pg 12 of 506
               Name

Part 3:      Accounts receivable

10. Does the debtor have any accounts receivable?

     5 No. Go to Part 4.
           Yes. Fill in the information below.
                                                                                                                                     Current value of debtor’s
                                                                                                                                     interest

11. Accounts receivable
                                     Description          face amount                doubtful or uncollectible accounts
    11a.     90 days old or less:                         $                         -$                                    =..... Î   $




    11b.     Over 90 days old:                            $                         -$                                    =..... Î   $


12. Total of Part 3.
     Current value on lines 11a + 11b = line 12. Copy the total to line 82.                                                          $                      0.00




Official Form 206 A/B                              Schedule A/B: Assets - Real and Personal Property                                             Page 3 of 13
             20-10244-smb                 Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29 Main Document
             MoviePass, Inc.                                                         Case number (if known):
  Debtor:                                                          Pg 13 of 506
              Name


Part 4:       Investments

13. Does the debtor own any investments?

    5 No. Go to Part 5.
          Yes. Fill in the information below.
                                                                                              Valuation method used
                                                                                                                    Current value of debtor’s interest
                                                                                              for current value

14. Mutual funds or publicly traded stocks not included in Part 1

    Name of fund or stock:

                                                                                                                      $



15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
    including any interest in an LLC, partnership, or joint venture
    Name of entity:                                                    % of ownership:

                                                                                                                      $



16. Government bonds, corporate bonds, and other negotiable and non-negotiable
    instruments not included in Part 1
    Describe:

                                                                                                                          $


17. Total of Part 4.
    Add lines 14 through 16. Copy the total to line 83.                                                               $                          0.00




Official Form 206 A/B                           Schedule A/B: Assets - Real and Personal Property                                       Page 4 of 13
              20-10244-smb                Doc 1           Filed 01/28/20 Entered 01/28/20 20:02:29 Main Document
              MoviePass, Inc.                                                            Case number (if known):
  Debtor:                                                              Pg 14 of 506
                 Name


Part 5:       Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?
     5 No. Go to Part 6.
            Yes. Fill in the information below.

                                                                                Net book value of debtor's
                                                           Date of the last                                  Valuation method used       Current value of debtor’s
     General description                                                        interest
                                                           physical inventory                                for current value           interest
                                                                                (Where available)

19. Raw materials
                                                                                $                                                        $


20. Work in progress
                                                                                $                                                        $


21. Finished goods, including goods held for resale
                                                                                $                                                        $


22. Other inventory or supplies
                                                                                 $                                                       $


 23. Total of Part 5.
     Add lines 19 through 22. Copy the total to line 84.                                                                             $                          0.00


24. Is any of the property listed in Part 5 perishable?
            No
            Yes


25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Description                      Book value $                         Valuation method                Current value $



 26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes




Official Form 206 A/B                              Schedule A/B: Assets - Real and Personal Property                                             Page 5 of 13
             20-10244-smb                Doc 1           Filed 01/28/20 Entered 01/28/20 20:02:29 Main Document
             MoviePass, Inc.                                                            Case number (if known):
   Debtor:                                                            Pg 15 of 506
               Name


Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
 27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
     5 No. Go to Part 7.
          Yes. Fill in the information below.

                                                                            Net book value of debtor's     Valuation method
     General description                                                    interest                       used for current    Current value of debtor’s interest
                                                                            (Where available)              value
 28. Crops—either planted or harvested
                                                                            $                                                  $


 29. Farm animals Examples: Livestock, poultry, farm-raised fish
                                                                            $                                                  $


 30. Farm machinery and equipment (Other than titled motor vehicles)
                                                                            $                                                   $


 31. Farm and fishing supplies, chemicals, and feed
                                                                            $                                                   $


 32. Other farming and fishing-related property not already listed in Part 6
                                                                            $                                                   $

 33. Total of Part 6.
     Add lines 28 through 32. Copy the total to line 85.                                                                        $                              0.00


 34. Is the debtor a member of an agricultural cooperative?
          No
          Yes. Is any of the debtor’s property stored at the cooperative?
                No
                Yes

35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
          No
          Yes. Description                      Book value $                            Valuation method                  Current value $




 36. Is a depreciation schedule available for any of the property listed in Part 6?
          No
          Yes

 37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
          No
          Yes




Official Form 206 A/B                             Schedule A/B: Assets - Real and Personal Property                                             Page 6 of 13
            20-10244-smb               Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29 Main Document
            MoviePass, Inc.                                                         Case number (if known):
  Debtor:                                                         Pg 16 of 506
            Name


 Part 7:    Office furniture, fixtures, and equipment; and collectibles
 38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
       No. Go to Part 8.
     5Yes. Fill in the information below.

                                                                     Net book value of debtor's
                                                                                                       Valuation method used for   Current value of debtor’s
     General description                                             interest
                                                                                                       current value               interest
                                                                     (Where available)
 39. Office furniture

             39.1 None                                               $                                                             $


 40. Office fixtures

             40.1 None                                               $                                                             $


 41. Office equipment, including all computer equipment and
     communication systems equipment and software

             41.1 Computer hardware                                  $                    114,866.00   NBV                         $               114,866.00


 42. Collectibles Examples: Antiques and figurines; paintings,prints, or other artwork;
     books, pictures, or other art objects; china and crystal; stamp, coin, or baseball
     card collections; other collections, memorabilia, or collectibles

             42.1 None                                               $                                                             $


 43. Total of Part 7.
     Add lines 39 through 42. Copy the total to line 86.                                                                           $               114,866.00


 44. Is a depreciation schedule available for any of the property listed in Part 7?
       No
     5Yes

 45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
     5No
       Yes




Official Form 206 A/B                        Schedule A/B: Assets - Real and Personal Property                                              Page 7 of 13
             20-10244-smb                 Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29 Main Document
             MoviePass, Inc.                                                           Case number (if known):
  Debtor:                                                            Pg 17 of 506
              Name


Part 8:       Machinery, equipment, and vehicles
 46. Does the debtor own or lease any machinery, equipment, or vehicles?
      5 No. Go to Part 9.
            Yes. Fill in the information below.


     General description                                                 Net book value of debtor's
                                                                         interest                     Valuation method used
                                                                                                                            Current value of debtor’s interest
     Include year, make, model, and identification numbers (i.e.,                                     for current value
     VIN, HIN, or N-number)                                              (Where available)

 47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
                                                                         $                                                      $



 48. Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
     floating homes, personal watercraft, and fishing vessels
                                                                      $                                                      $


  49. Aircraft and accessories
                                                                     $                                                      $


 50. Other machinery, fixtures, and equipment (excluding farm machinery and equipment)
                                                                     $                                                      $



 51. Total of Part 8.
      Add lines 47 through 50. Copy the total to line 87.                                                                   $                           0.00


 52. Is a depreciation schedule available for any of the property listed in Part 8?
            No
            Yes

 53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
            No
            Yes




Official Form 206 A/B                             Schedule A/B: Assets - Real and Personal Property                                            Page 8 of 13
              20-10244-smb                Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29 Main Document
              MoviePass, Inc.                                                          Case number (if known):
   Debtor:                                                           Pg 18 of 506
               Name

Part 9:      Real property
 54.    Does the debtor own or lease any real property?
        5No. Go to Part 10.
          Yes. Fill in the information below.

55.     Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

        Description and location of property
                                                                                           Net book value of
        Include street address or other description such as           Nature and extent of
                                                                                           debtor's interest
                                                                                                                             Valuation method   Current value of
        Assessor Parcel Number (APN), and type of property (for       debtor’s interest in                                   used for current   debtor’s interest
        example, acreage, factory, warehouse, apartment or office     property
                                                                                           (Where available)
                                                                                                                             value
        building), if available.

               55.1                                                                            $                                                $


56. Total of Part 9.
       Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.                      $                   0.00


57.     Is a depreciation schedule available for any of the property listed in Part 9?`
          No
          Yes

58.     Has any of the property listed in Part 9 been appraised by a professional within the last year?
          No
          Yes




Official Form 206 A/B                            Schedule A/B: Assets - Real and Personal Property                                                      Page 9 of 13
            20-10244-smb               Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29 Main Document
            MoviePass, Inc.                                                         Case number (if known):
  Debtor:                                                         Pg 19 of 506
            Name



Part 10:    Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?
      No. Go to Part 11.
    5Yes. Fill in the information below.

                                                                       Net book value of debtor's                             Current value of debtor’s
                                                                       interest                        Valuation method
    General description                                                                                                       interest
                                                                       (Where available)               used for current value

60. Patents, copyrights, trademarks, and trade secrets
            60.1 MoviePass Trademarks                                  $                       0.00    NBV                    $                      0.00


61. Internet domain names and websites
            61.1 MoviePass Domains                                     $                  25,965.00    NBV                    $                 25,965.00


62. Licenses, franchises, and royalties
            62.1 None                                                  $                                                       $


63. Customer lists, mailing lists, or other compilations
            63.1 None                                                  $                                                      $


64. Other intangibles, or intellectual property
            64.1 None                                                  $                                                      $


65. Goodwill
            65.1 None                                                  $                                                      $


66. Total of Part 10.
    Add lines 60 through 65. Copy the total to line 89.                                                                        $                25,965.00


67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
    5No
      Yes

68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
    5No
      Yes

69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
    5No
      Yes




Official Form 206 A/B                        Schedule A/B: Assets - Real and Personal Property                                             Page 10 of 13
             20-10244-smb                    Doc 1      Filed 01/28/20 Entered 01/28/20 20:02:29 Main Document
             MoviePass, Inc.                                                           Case number (if known):
   Debtor:                                                           Pg 20 of 506
             Name


Part 11:     All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.
      No. Go to Part 12.
    5Yes. Fill in the information below.

                                                                                                                                      Current value of debtor’s
                                                                                                                                      interest




71. Notes receivable
     Description (include name of obligor)                 Total face amount           doubtful or uncollectible accounts
             71.1 None                                     $                           -$                                   =.....   Î $


72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)
             72.1 Federal NOL - MoviePass, Inc.                                         Tax year 2019                                 $               328,558,051.00


73. Interests in insurance policies or annuities
             73.1 None                                                                                                                $



74. Causes of action against third parties (whether or not a lawsuit
     has been filed)
             74.1 None                                                                                                                 $

                  Nature of claim

                  Amount requested                         $



 75. Other contingent and unliquidated claims or causes of action of
     every nature, including counterclaims of the debtor and rights to
     set off claims
                  Helios & Matheson Analytics, Inc. -
             75.1 MovieFone                                                                                                            $                  2,254,504.00

                  Nature of claim                               Intercompany Balance

                  Amount requested                          $                            2,254,504.00

                  Helios & Matheson Analytics, Inc. - Notes
             75.2 Receivable                                                                                                           $                17,000,000.00

                  Nature of claim                               Intercompany Notes

                  Amount requested                          $                          17,000,000.00

                  Helios & Matheson Analytics, Inc. - Loan
             75.3 Interest                                                                                                             $                  1,746,539.00

                  Nature of claim                               Intercompany Loan

                  Amount requested                          $                            1,746,539.00

             75.4 MoviePass Ventures, Inc.                                                                                             $                     22,015.00

                  Nature of claim                               Intercompany Loan

                  Amount requested                          $                               22,015.00



76. Trusts, equitable or future interests in property
             76.1 None                                                                                                                $



Official Form 206 A/B                             Schedule A/B: Assets - Real and Personal Property                                                  Page 11 of 13
             20-10244-smb               Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29 Main Document
             MoviePass, Inc.                                                         Case number (if known):
   Debtor:                                                         Pg 21 of 506
              Name


77. Other property of any kind not already listed Examples: Season tickets,
    country club membership
             77.1 None                                                                                 $


 78. Total of Part 11.
     Add lines 71 through 77. Copy the total to line 90.                                               $   349,581,109.00



79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
    5No
      Yes




Official Form 206 A/B                         Schedule A/B: Assets - Real and Personal Property            Page 12 of 13
                 20-10244-smb                        Doc 1             Filed 01/28/20 Entered 01/28/20 20:02:29 Main Document
                 MoviePass, Inc.                                                                      Case number (if known):
     Debtor:                                                                        Pg 22 of 506
                  Name



Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.

      Type of property                                                                                Current value of                        Current value of real
                                                                                                      personal property                       property

80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                                $                    8,497.00

81. Deposits and prepayments. Copy line 9, Part 2.                                                    $                727,564.00

82. Accounts receivable. Copy line 12, Part 3.                                                        $                         0.00

83. Investments. Copy line 17, Part 4.                                                                $                         0.00

84. Inventory. Copy line 23, Part 5.                                                                  $                         0.00

85. Farming and fishing-related assets. Copy line 33, Part 6.                                         $                         0.00

86. Office furniture, fixtures, and equipment; and collectibles.                                      $                114,866.00
      Copy line 43, Part 7.

87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                         $                         0.00

88. Real property. Copy line 56, Part 9.............................................................................................Î         $                          0.00


89. Intangibles and intellectual property. Copy line 66, Part 10.                                     $                  25,965.00

90. All other assets. Copy line 78, Part 11.                                                          $           349,581,109.00

                                                                                                      $            350,458,001.00
91. Total. Add lines 80 through 90 for each column...............................91a.                                                   + 91b. $                         0.00


92. Total of all property on Schedule A/B. Lines 91a + 91b = 92. ...........................................................................................................    $      350,458,001.00




 Official Form 206 A/B                                       Schedule A/B: Assets - Real and Personal Property                                                                      Page 13 of 13
                20-10244-smb                     Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                      Main Document
                                                                             Pg 23 of 506
 Fill in this information to identify the case:

 Debtor Name: In re : MoviePass, Inc.

 United States Bankruptcy Court for the: Southern District of New York
                                                                                                                                                          Check if this is an
 Case number (if known):                                                                                                                                  amended filing


 Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                              12/15

 Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor’s property?
    5 No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.

Part 1:        List Creditors Who Have Secured Claims


2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one                               Column A
                                                                                                                                                                Column B
   secured claim, list the creditor separately for each claim.                                                                     Amount of claim
                                                                                                                                                                Value of collateral that
                                                                                                                                   Do not deduct the
                                                                                                                                                                supports this claim
                                                                                                                                   value of collateral.

       2.1 Creditor’s name                                              Describe debtor’s property that is subject to a lien

                                                                                                                               $                            $
             Creditor's Name

             Creditor’s mailing address
                                                                        Describe the lien
             Notice Name


             Street

                                                                        Is the creditor an insider or related party?
                                                                            No
                                                                            Yes
             City                  State             ZIP Code


             Country                                                    Is anyone else liable on this claim?
             Creditor’s email address, if known                              No
                                                                             Yes. Fill out Schedule H: Codebtors(Official Form 206H).
             Date debt was incurred

             Last 4 digits of account                                   As of the petition filing date, the claim is:
             number                                                     Check all that apply.
                                                                             Contingent
             Do multiple creditors have an interest in the                   Unliquidated
             same property?
                                                                             Disputed
                      No
                      Yes. Have you already specified the
                      relative priority?

                           No. Specify each creditor, including this
                           creditor, and its relative priority.


                           Yes. The relative priority of creditors is
                           specified on lines




          3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional
             Page, if any.                                                                                                     $




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                              Page 1 of 2
                20-10244-smb           Doc 1           Filed 01/28/20 Entered 01/28/20 20:02:29                              Main Document
                                                                    Pg 24 of 506
Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1

  List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection
  agencies, assignees of claims listed above, and attorneys for secured creditors.

  If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

                                                                                                               On which line in Part 1      Last 4 digits of
  Name and address                                                                                             did you enter the related    account number for
                                                                                                               creditor?                    this entity

                                                                                                               Line
  Name



  Notice Name


  Street




  City                                         State                          ZIP Code



  Country




 Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                                                   Page 2 of 2
                20-10244-smb                  Doc 1      Filed 01/28/20 Entered 01/28/20 20:02:29                                      Main Document
                                                                      Pg 25 of 506
 Fill in this information to identify the case:

 Debtor Name: In re : MoviePass, Inc.

 United States Bankruptcy Court for the: Southern District of New York
                                                                                                                                                     Check if this is an
 Case number (if known):                                                                                                                             amended filing


 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


Part 1:      List All Creditors with PRIORITY Unsecured Claims
  1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
     5No. Go to Part 2.
       Yes. Go to Line 2.




  2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
     3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                       Total claim               Priority amount

          2.1 Priority creditor’s name and mailing address               As of the petition filing date, the claim is: $                         $
                                                                         Check all that apply.
             Creditor Name
                                                                           Contingent
                                                                           Unliquidated
             Creditor's Notice name
                                                                           Disputed


             Address                                                     Basis for the claim:




             City                     State       ZIP Code



             Country

             Date or dates debt was incurred


             Last 4 digits of account                                                                                      Is the claim subject to offset?
             number                                                                                                          No

             Specify Code subsection of PRIORITY unsecured                                                                  Yes
             claim: 11 U.S.C. § 507(a) ()




 Official Form 206E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                                          Page 1 of 5
             20-10244-smb                  Doc 1      Filed 01/28/20 Entered 01/28/20 20:02:29                                     Main Document
                                                                   Pg 26 of 506
Part 2:     List All Creditors with NONPRIORITY Unsecured Claims



  3.List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured
    claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                    Amount of claim

     3.1 Nonpriority creditor’s name and mailing address                           As of the petition filing date, the claim is:    $                  7,375,907.41
          All Other Creditors - See Attachment to Schedule EF Part 2               Check all that apply.
          Creditor Name
                                                                                   5Contingent
                                                                                   5Unliquidated
          Creditor's Notice name
                                                                                   5Disputed
                                                                                   Basis for the claim:
          Address
                                                                                   Trade Vendor and Litigation




          City                     State            ZIP Code



          Country

          Date or dates debt was incurred                                          Is the claim subject to offset?
          Various                                                                     No
          Last 4 digits of account                                                    Yes

          number

     3.2 Nonpriority creditor’s name and mailing address                           As of the petition filing date, the claim is:    $               187,285,000.00
          Helios & Matheson Analytics, Inc.                                        Check all that apply.
          Creditor Name
                                                                                   5Contingent
                                                                                   5Unliquidated
          Creditor's Notice name
                                                                                   5Disputed
          350 Fifth Avenue, Suite 5330                                             Basis for the claim:
          Address
                                                                                   Intercompany Advance




          New York                 NY               10118
          City                     State            ZIP Code



          Country

          Date or dates debt was incurred                                          Is the claim subject to offset?
          Various                                                                  5No
          Last 4 digits of account                                                    Yes

          number N/A




 Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                                                Page 2 of 5
            20-10244-smb                 Doc 1    Filed 01/28/20 Entered 01/28/20 20:02:29 Main Document
  Debtor:   MoviePass, Inc.                                                      Case number (if known):
                                                               Pg 27 of 506
               Name

    3.3 Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:   $   2,859,564.00
        Helios & Matheson Analytics, Inc.                                    Check all that apply.
        Creditor Name
                                                                             5Contingent
                                                                             5Unliquidated
        Creditor's Notice name
                                                                             5Disputed
        350 Fifth Avenue, Suite 5330                                         Basis for the claim:
        Address
                                                                             Intercompany Balance




        New York                 NY              10118
        City                     State           ZIP Code



        Country

        Date or dates debt was incurred                                      Is the claim subject to offset?
        Various                                                              5No
        Last 4 digits of account                                               Yes

        number N/A

    3.4 Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:   $   1,217,964.72
        Subscribers - ACH Customers - See Attachment to Schedule EF Part 2   Check all that apply.
        Creditor Name
                                                                             5Contingent
                                                                             5Unliquidated
        Creditor's Notice name
                                                                             5Disputed
                                                                             Basis for the claim:
        Address
                                                                             Unexpired Subscriptions




        City                     State           ZIP Code



        Country

        Date or dates debt was incurred                                      Is the claim subject to offset?
        Various                                                              5No
        Last 4 digits of account                                               Yes

        number N/A




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 3 of 5
                20-10244-smb             Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                  Main Document
                                                                    Pg 28 of 506
Part 3:        List Others to Be Notified About Unsecured Claims
    4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are
       collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.
       If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the
       next page.


      Name and mailing address                                                   On which line in Part 1 or Part 2 is the      Last 4 digits of account
                                                                                 related creditor (if any) listed?             number, if any


                                                                                 Line
      Name                                                                         Not Listed.Explain

      Notice Name


      Street




      City                       State                ZIP Code



      Country




  Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                                               Page 4 of 5
              20-10244-smb           Doc 1      Filed 01/28/20 Entered 01/28/20 20:02:29          Main Document
                                                             Pg 29 of 506
Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.

                                                                                                  Total of claim amounts

5a.   Total claims from Part 1                                                            5a.     $                        0.00


5b.   Total claims from Part 2                                                            5b. ¬   $             198,738,436.13




5c.   Total of Parts 1 and 2                                                              5c.     $             198,738,436.13
      Lines 5a + 5b = 5c.




  Official Form 206E/F                Schedule E/F: Creditors Who Have Unsecured Claims                                    Page 5 of 5
               20-10244-smb                 Doc 1        Filed 01/28/20 Entered 01/28/20 20:02:29                                  Main Document
                                                                      Pg 30 of 506

 Fill in this information to identify the case:

 Debtor Name: In re : MoviePass, Inc.

 United States Bankruptcy Court for the: Southern District of New York
                                                                                                                                                   Check if this is an
 Case number (if known):                                                                                                                           amended filing


 Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                       12/15

 Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.


 1.   Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
      5Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
      5Form 206A/B).

                                                                                                         State the name and mailing address for all other parties with
 2.   List all contracts and unexpired leases                                                            whom the debtor has an executory contract or unexpired
                                                                                                         lease
              State what the contract or
        2.1                                                                                              GULF MANAGEMENT SYSTEMS, INC
              lease is for and the nature     Service Agreement
              of the debtor’s interest                                                                   Name


                                                                                                         Notice Name

                                                                                                         2753 State Road 580 #212
              State the term remaining        3 months until April 19, 2020                              Address



              List the contract number of     N/A
              any government contract


                                                                                                         Clearwater                        FL                   33761
                                                                                                         City                              State                ZIP Code


                                                                                                         Country


              State what the contract or
        2.2                                                                                              J Mitchell Lowe
              lease is for and the nature     Employment Contract
              of the debtor’s interest                                                                   Name


                                                                                                         Notice Name

                                                                                                         6538 Collins Ave #236
              State the term remaining                                                                   Address



              List the contract number of     N/A
              any government contract


                                                                                                         Miami                             FL                   33141
                                                                                                         City                              State                ZIP Code


                                                                                                         Country




Official Form 206G                                   Schedule G: Executory Contracts and Unexpired Leases                                                       Page 1 of 1
              20-10244-smb                Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                             Main Document
                                                                      Pg 31 of 506

Fill in this information to identify the case:

Debtor Name: In re : MoviePass, Inc.

United States Bankruptcy Court for the: Southern District of New York
                                                                                                                                           Check if this is an
Case number (if known):                                                                                                                    amended filing


Official Form 206H
Schedule H: Codebtors                                                                                                                              12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.


1.   Does the debtor have any codebtors?
     5No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
       Yes

2.   In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors,
     Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is
     listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.


             Column 1: Codebtor                                                                               Column 2: Creditor

                                                                                                                                                 Check all schedules
             Name                              Mailing address                                                Name
                                                                                                                                                 that apply:

       2.1                                                                                                                                         D
                                               Street

                                                                                                                                                   E/F


                                                                                                                                                   G



                                               City                        State                ZIP Code



                                               Country




 Official Form 206H                                                     Schedule H: Codebtors                                                          Page 1 of 1
            20-10244-smb                 Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                        Main Document
Fill in this information to identify the case:                       Pg 32 of 506
Debtor Name: In re : MoviePass, Inc.

United States Bankruptcy Court for the: Southern District of New York

Case number (if known):



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.


            Declaration and signature


           I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
           individual serving as a representative of the debtor in this case.

           I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


           5     Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

           5     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)


           5     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

           5     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

           5     Schedule H: Codebtors (Official Form 206H)

           5     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

                 Amended Schedule

                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

                 Other document that requires a declaration




           I declare under penalty of perjury that the foregoing is true and correct.


           Executed on      01/28/2020                                                  µ   / s / Robert Damon

                            MM / DD / YYYY                                                  Signature of individual signing on behalf of debtor




                                                                                            Robert Damon
                                                                                            Printed name

                                                                                            Authorized Representative

                                                                                            Position or relationship to debtor




  Official Form 202                               Declaration Under Penalty of Perjury for Non-Individual Debtors
                20-10244-smb                  Doc 1    Filed 01/28/20      Entered 01/28/20 20:02:29
                                                                   In re: MoviePass, Inc.
                                                                                                                                           Main Document
                                                                      Pg 33E/F,
                                                                    Schedule   of Part
                                                                                  5062
                                                               Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                       Unliquidated
                                                                                                                                                          Contingent
                                                                                                               Account




                                                                                                                                                                                      Disputed
                                                                                                               number
                                                                                                    Date       (last 4                     Subject to
       Nonpriority Creditor's Name                Address                                           incurred   digits)   Basis for claim   offset (Y/N)                                          Amount of claim


                                                  12 E 49th Street
3.5    12 East 49th Street Tenant LLC             New York, NY 10117                                                     Trade Vendor                       x             x             x                 $216.25


                                                  15 Southwest Park
3.6    47 Brand LLC                               Westwood, MA 02090                                                     Trade Vendor                       x             x             x               $1,638.00


                                                  2 Tower Center Blwd Fl 8
3.7    8K Miles Theater Holdings Inc              East Brunswick, NJ 08816                                               Trade Vendor                       x             x             x             $392,839.20


                                                  1209 Orange Street
3.8    Aircall.io, Inc.                           Wilmington, DE 19801                                                   Trade Vendor                       x             x             x              $13,183.44


                                                  PO Box 84023
3.9    Amazon Web Services                        Seattle, WA 98124-8423                                                 Trade Vendor                       x            x             x              $154,718.41


                                                  P.O. BOX 1270
3.10   American Express                           Newark, NJ 07101-1270                                                  Trade Vendor                       x            x             x                $9,096.62


                                                  603 E. Liberty St.
3.11   Art House Convergence                      Ann Arbor, MI 48104                                                    Trade Vendor                       x            x             x                  $488.00


                                                  16 Shady Lane
3.12   auxygen, LLC                               Scituate, MA 02066                                                     Trade Vendor                       x            x             x                $3,750.00


                                                  1711 Route 9D
3.13   Mike Berkley                               Cold Spring, NY 10516                                                  Trade Vendor                       x            x             x                  $163.72


                                                  15202 NE 167th Pl
3.14   BoD Risk Advisory Services, LLC            Woodinville, WA 98072                                                  Trade Vendor                       x            x             x               $20,186.35


                                                  63 Copps Hill Road
3.15   Box Office Media                           Ridgefield, CT 06877                                                   Trade Vendor                       x            x             x                $2,900.00


                                                  318 W 39th St, 5th Fl
3.16   Braze                                      New York, NY 10018                                                     Trade Vendor                       x            x             x               $65,325.00


                                                  43 W Broadway
3.17   Broadway Metro (October 17 LLC)            Eugene, OR 97401                                                       Trade Vendor                       x            x             x                   $45.00

                                                  Contra Costa County District Attorney’s Office
                                                  Gary E. Koeppel, Esq., John Ortiz, Esq.
                                                  Deputy District Attorneys
                                                  900 Ward Street
3.18   California District Attorney Offices       Martinez, CA 94553-1708                                                Litigation                         x            x             x                  Unknown

                                                  San Joaquin County District Attorney’s Office
                                                  Stephen Maier, Esq.
                                                  Deputy District Attorney
                                                  222 E. Weber Avenue #202
3.18   California District Attorney Offices       Stockton, CA 95202-2709                                                Litigation                         x            x             x                  Unknown

                                                                                      Page 1 of 8
               20-10244-smb                   Doc 1    Filed 01/28/20      Entered 01/28/20 20:02:29
                                                                   In re: MoviePass, Inc.
                                                                                                                                           Main Document
                                                                      Pg 34E/F,
                                                                    Schedule   of Part
                                                                                  5062
                                                               Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                       Unliquidated
                                                                                                                                                          Contingent
                                                                                                               Account




                                                                                                                                                                                      Disputed
                                                                                                               number
                                                                                                    Date       (last 4                     Subject to
       Nonpriority Creditor's Name                Address                                           incurred   digits)   Basis for claim   offset (Y/N)                                          Amount of claim

                                                  Sonoma County District Attorney’s Office
                                                  Caroline Fowler, Esq.
                                                  Matt Cheever, Esq.
                                                  Deputy District Attorneys
                                                  600 Administration Drive, Room 212J
3.18   California District Attorney Offices       Santa Rosa, CA 95403-2870                                              Litigation                         x             x             x                  Unknown
                                                  Ventura County District Attorney’s Office
                                                  Danny Lo, Esq.
                                                  Deputy District Attorney
                                                  5720 Ralston Street, Suite 300
3.18   California District Attorney Offices       Ventura, CA 93003-7843                                                 Litigation                         x             x             x                  Unknown


                                                  136 S. Clark Dr. #3
3.19   Chasen Creative Media, Inc.                Los Angeles, CA 90048                                                  Trade Vendor                       x             x             x               $1,669.00


                                                  700 1st Street
3.20   Serkan Colak                               Hoboken, NJ 07030                                                      Trade Vendor                       x             x             x              $45,000.00


                                                  PO Box 13397
3.21   Corporation Services Company               Philadelphia, PA 19101-3397                                            Trade Vendor                       x             x             x                  $316.76

                                                  Law Offices of Kenneth J. Freed
                                                  Kenneth J. Freed, David E. Weeks
                                                  14226 Ventura Boulevard
3.22   Creditors Adjustment Bureau, Inc.          Sherman Oaks, CA 91423                                                 Litigation                         x             x             x        Unknown


                                                  222 East 12th Street - 4A
3.23   Bryan Crowe                                New York, NY 10003                                                     Trade Vendor                       x             x             x               $4,800.00


                                                  P.O. Box 13397
3.24   CSC                                        Philadelphia, PA 19101-3397                                            Trade Vendor                       x            x             x                $2,432.62


                                                  110 Leslie - Suite 200
3.25   Dallas Film Society                        Dallas, TX 75207                                                       Trade Vendor                       x            x             x                $5,000.00


                                                  620 8th Avenue - 45th Floor
3.26   DataDog                                    New York, NY 10018                                                     Trade Vendor                       x            x             x               $35,367.14


                                                  5008 Tujunga Ave #3
3.27   Gretchen Drake                             North Hollywood, CA 91601                                              Trade Vendor                       x            x             x                $1,200.00


                                                  950 Third Avenue, 20th Floor
3.28   Drake Star Securities, LLC                 New York, NY 10022                                                     Trade Vendor                       x            x             x                $4,212.00


                                                  11838 Kiowa Ave #102
3.29   East 2 West Collective                     Los Angeles, CA 90049                                                  Trade Vendor                       x            x             x                $4,725.00

                                                  Parkurbis S/N, 6200-865
                                                  Tortosendo Covilha, White Castle
3.30   Edotnear                                   Portugal                                                               Trade Vendor                       x            x             x              $270,718.88

                                                                                      Page 2 of 8
                 20-10244-smb           Doc 1    Filed 01/28/20      Entered 01/28/20 20:02:29
                                                             In re: MoviePass, Inc.
                                                                                                                                 Main Document
                                                                Pg 35E/F,
                                                              Schedule   of Part
                                                                            5062
                                                         Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                             Unliquidated
                                                                                                                                                Contingent
                                                                                                     Account




                                                                                                                                                                            Disputed
                                                                                                     number
                                                                                          Date       (last 4                     Subject to
       Nonpriority Creditor's Name          Address                                       incurred   digits)   Basis for claim   offset (Y/N)                                          Amount of claim


                                            1345 Avenue of the Americas
3.31   Ellenoff Grossman & Schole LLP       New York, NY 10105                                                 Trade Vendor                       x             x             x              $19,859.98


                                            85 Broad Street
3.32   Falcon.IO                            New York, NY 10004                                                 Trade Vendor                       x             x             x              $15,000.00

                                            Federal Trade Commission
                                            Zachary A. Keller
                                            Southwest Region
                                            1999 Bryan St. Suite 2150
3.33   Federal Trade Commission             Dallas, TX 75201                                                   Litigation                         x             x             x        Unknown


                                            PO Box 7221
3.34   Fedex                                Pasadena, CA 91101                                                 Trade Vendor                       x             x             x                  $365.63


                                            1359 Broadway, Suite 810
3.35   FireEye                              New York, NY 10018                                                 Trade Vendor                       x             x             x               $7,400.00


                                            2000 S. IH 35 - Suite Q11
3.36   Flix Entertainment, LLC              Round Rock, TX 78681                                               Trade Vendor                       x            x             x                    $10.72


                                            506 1/2 E Elmwood Ave
3.37   Andrew Fogel                         Burbank, CA 91501                                                  Trade Vendor                       x            x             x                $2,080.00


                                            634 E Tujunga Ave - Apt F
3.38   Glenn Freund                         Burbank, CA 91501                                                  Trade Vendor                       x            x             x                   $256.00

                                            Goddard Law PLLC
                                            Megas S. Goddard, Esq
                                            39 Broadway
                                            Suite 1540
3.39   Madison Geery                        New York, NY 10038                                                 Litigation                         x            x             x         Unknown


                                            4417 Broadmoor Ave SE
3.40   Gibsonton Theater LLC                Kentwood, MI 49512                                                 Trade Vendor                       x            x             x               $34,691.05


                                            866 N. Occidental Blvd.
3.41   Matthew Todd Gilchrist               Los Angeles, CA 90026                                              Trade Vendor                       x            x             x                $1,400.00


                                            330 N Crescent Drive #103
3.42   Jeff Gowdy                           Beverly Hills, CA 90210                                            Trade Vendor                       x            x             x                   $240.00


                                            Lockbox 29421
3.43   Gracenote Media Services, Inc        Chicago, IL 60673-1294                                             Trade Vendor                       x            x             x              $808,026.72


                                            514 E. 12th St. #3
3.44   Ashley Hesseltine                    New York, NY 10009                                                 Trade Vendor                       x            x             x                $1,000.00


                                            100 Bush Street
3.45   Helpshift                            San Francisco, CA 94104                                            Trade Vendor                       x            x             x              $272,456.86

                                                                            Page 3 of 8
              20-10244-smb                    Doc 1    Filed 01/28/20      Entered 01/28/20 20:02:29
                                                                   In re: MoviePass, Inc.
                                                                                                                                         Main Document
                                                                      Pg 36E/F,
                                                                    Schedule   of Part
                                                                                  5062
                                                               Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                     Unliquidated
                                                                                                                                                        Contingent
                                                                                                             Account




                                                                                                                                                                                    Disputed
                                                                                                             number
                                                                                                  Date       (last 4                     Subject to
       Nonpriority Creditor's Name                Address                                         incurred   digits)   Basis for claim   offset (Y/N)                                          Amount of claim


                                                  20880 Stone Oak Parkway
3.46   iHeartMedia + Entertainment                San Antonio, TX 78258                                                Trade Vendor                       x             x             x               $6,925.00


                                                  21 Dupont Circle NW#200
3.47   Khalid Itum                                Washington, DC 20036                                                 Trade Vendor                       x             x             x        Unknown


                                                  8 Anchorage Pointe
3.48   JLP Consulting                             Louisville, KY 40223                                                 Trade Vendor                       x             x             x              $13,494.33



3.49   Kate Whyte Photography                     Vancouver, BC, Canada (unknown details)                              Trade Vendor                       x             x             x               $4,578.85


                                                  7262 Fountain Ave. #6
3.50   Sharon Knolle                              West Hollywood, CA 90046-5733                                        Trade Vendor                       x             x             x               $6,200.00


                                                  2222 S. Barrington Ave
3.51   Landmark Theatres                          Los Angeles, CA 90064                                                Trade Vendor                       x             x             x            $1,351,567.08


                                                  340 Pine Street Suite 100
3.52   LaunchSquad LLC                            San Francisco, CA 94104                                              Trade Vendor                       x            x             x                $2,152.50


                                                  1550 North El Centro Ave. #1410
3.53   Scott Lipps                                Los Angeles, CA 90028                                                Trade Vendor                       x            x             x                $1,000.00


                                                  6538 Collins Ave #326
3.54   J Mitchell Lowe                            Miami, FL 33141                                                      Employee                           x            x             x              $250,000.00


                                                  260 Madison Ave # 204
3.55   Madison Global/Trident Partners LTD.       New York, NY 10016                                                   Trade Vendor                       x            x             x             $2,038,125.00

                                                  Baritz & Colman, LLP
                                                  David S. Richan
                                                  233 Broadway
                                                  Suite 2020
3.56   Madison Global Partners LLC                New York, NY 10279                                                   Litigation                         x            x             x         Unknown


                                                  54 N Central Ave #200
3.57   Magento, Inc.                              Campbell, CA 95008-2084                                              Trade Vendor                       x            x             x               $13,026.56

                                                  Pay to: Raven Media Labs
                                                  1938 Franklin St - 209
3.58   Marketing Supply Company                   Detroit, MI 48207                                                    Trade Vendor                       x            x             x               $15,000.00


                                                  130 Bradhurst Ave #711
3.59   Marta Fronc-Villar-1                       New York, NY 10039                                                   Trade Vendor                       x            x             x                   $141.41

                                                  Liebowitz Law Firm, PLLC
                                                  Richard P. Liebowitz, Esq.
                                                  11 Sunrise Plaza
                                                  Suite 305
3.60   Joseph Marzullo                            Valley Stream, NY 11580                                              Litigation                         x            x             x         Unknown

                                                                                    Page 4 of 8
               20-10244-smb                 Doc 1    Filed 01/28/20      Entered 01/28/20 20:02:29
                                                                 In re: MoviePass, Inc.
                                                                                                                                     Main Document
                                                                    Pg 37E/F,
                                                                  Schedule   of Part
                                                                                5062
                                                             Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                 Unliquidated
                                                                                                                                                    Contingent
                                                                                                         Account




                                                                                                                                                                                Disputed
                                                                                                         number
                                                                                              Date       (last 4                     Subject to
       Nonpriority Creditor's Name              Address                                       incurred   digits)   Basis for claim   offset (Y/N)                                          Amount of claim


                                                1215 Hightower Trail - A-100
3.61   Mather Economics                         Atlanta, GA 30350                                                  Trade Vendor                       x             x             x              $20,000.00


                                                4100 Ardmore Avenue
3.62   Meribear Productions, Inc.               Southgate, CA 90280                                                Trade Vendor                       x             x             x               $3,320.00


                                                15 Fisher Ave
3.63   Merrick Cinemas 5                        Merrick, NY 11566                                                  Trade Vendor                       x             x             x               $8,408.00

                                                278, Shelter Road
                                                Palgalai Nagar, Palavakkam
                                                Chennai, Tamilnadu, 600041
3.64   Chitralega Natarajan                     India                                                              Trade Vendor                       x             x             x              $13,120.00

                                                Stewart C. Dearing
                                                Assistant Attorney General
                                                28 Liberty Street
3.65   New York Attorney General                New York, NY 10005                                                 Litigation                         x             x             x        Unknown


                                                PO Box 5120
3.66   New York State Department of Labor       Kingston, NY 12402-5120                                            Trade Vendor                       x            x             x                   $521.97


                                                PO Box 5239
3.67   NYSIF Disability Benefits                New York, NY 10008-5239                                            Trade Vendor                       x            x             x                   $390.36

                                                Dept 34461
                                                PO Box 39000
3.68   Orrick, Herrington & Sutcliffe LLP       San Francisco, CA 94139                                            Trade Vendor                       x            x             x                   $633.89


                                                1000 1st Avenue
3.69   Payscale Inc.                            South Seattle, WA 98134                                            Trade Vendor                       x            x             x               $10,615.31


                                                303 Spring Street
3.70   Plexus Entertainment, LLC                New York, NY 10013                                                 Trade Vendor                       x            x             x               $30,000.00


                                                70 Franklin Street
3.71   Rasky Partners, Inc.                     Boston, MA 02110                                                   Trade Vendor                       x            x             x              $105,999.25


                                                88 Leonard Street #1608
3.72   Romane Recalde                           New York, NY 10013                                                 Trade Vendor                       x            x             x                   $250.00


                                                131 Fifth Ave, Suite 401
3.73   Rethinkit Inc.                           New York, NY 10003                                                 Trade Vendor                       x            x             x               $35,695.68


                                                447 Kenton Road
                                                Harrow, Middlesex HA30XY
3.74   RnD Creatives Ltd                        United Kingdom                                                     Trade Vendor                       x            x             x                   $360.00


                                                135 E 57th St - Fl 22
3.75   ROC-Lafayette Associates, LLC            New York, NY 10022                                                 Trade Vendor                       x            x             x                   $285.63

                                                                                Page 5 of 8
               20-10244-smb                  Doc 1    Filed 01/28/20      Entered 01/28/20 20:02:29
                                                                  In re: MoviePass, Inc.
                                                                                                                                        Main Document
                                                                     Pg 38E/F,
                                                                   Schedule   of Part
                                                                                 5062
                                                              Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                    Unliquidated
                                                                                                                                                       Contingent
                                                                                                            Account




                                                                                                                                                                                   Disputed
                                                                                                            number
                                                                                                 Date       (last 4                     Subject to
       Nonpriority Creditor's Name               Address                                         incurred   digits)   Basis for claim   offset (Y/N)                                          Amount of claim


                                                 85 Bent Oak Trail
3.76   Katie Roberts                             Fairport, NY 14450                                                   Trade Vendor                       x             x             x                  $755.00


                                                 P.O. Box 203141
3.77   Salesforce.com Inc.                       Dallas, TX 75320-3141                                                Trade Vendor                       x             x             x             $494,709.38


                                                 PO Box 1031
3.78   Scalar, LLC                               Draper, UT 84020                                                     Trade Vendor                       x             x             x               $9,136.01


                                                 1600 Market Street - Suite 3600
3.79   Schnader Harrison Segal & Lewis LLP       Philadelphia, PA 19103-7286                                          Trade Vendor                       x             x             x              $15,593.25


                                                 1411 Broadway, 33rd Floor
3.80   Screen Vision                             New York, NY 10018                                                   Trade Vendor                       x             x             x                  $697.00

                                                 United States Attorney’s Office
                                                 Eastern District of New York
                                                 271 Cadman Plaza East
3.81   Securities and Exchange Commission        Brooklyn, New York 11201                                             Litigation                         x            x             x         Unknown

                                                 U.S. Department of Justice
                                                 950 Constitution Ave., NW
3.81   Securities and Exchange Commission        Washington, DC 20530                                                 Litigation                         x            x             x         Unknown


                                                 P.O. Box 15310
3.82   Sharegrid                                 Seattle, WA 98115                                                    Trade Vendor                       x            x             x                   $158.00

                                                 Harwood Reiff LLC Company d/b/a Landmark
                                                 Threatres
                                                 Donald A. Harwood
       Silver Cinemas Acquisition Company        370 Lexington Ave, Ste 505
3.83   d/b/a Landmark Threatres                  New York, NY 10017                                                   Litigation                         x            x             x         Unknown

                                                 One LLP
                                                 Jenny S. Kim, Nathaniel L. Dilger
                                                 East Tower
                                                 4000 MacArthur Boulevard Suite 500
3.84   Sinemia, Inc.                             Newport Beach, CA 92660                                              Litigation                         x            x             x         Unknown


                                                 3000 SW 22nd Street, Apt #508
3.85   Software Criollo                          Miami, FL 33145                                                      Trade Vendor                       x            x             x               $15,400.00


                                                 14 Lenape Lane
3.86   Sproutwerks Consulting                    West Windsor, NJ 08550                                               Trade Vendor                       x            x             x               $14,500.00


                                                 10357 Artesia Blvd.
3.87   Starlight Cinemas Inc.                    Bellflower, CA 90706                                                 Trade Vendor                       x            x             x                   $811.00


                                                 1000 Broadway - Suite 250
3.88   Sterling Administration                   Oakland, CA 94607                                                    Trade Vendor                       x            x             x                   $375.00


                                                                                   Page 6 of 8
                 20-10244-smb                Doc 1          Filed 01/28/20      Entered 01/28/20 20:02:29
                                                                        In re: MoviePass, Inc.
                                                                                                                                                 Main Document
                                                                           Pg 39E/F,
                                                                         Schedule   of Part
                                                                                       5062
                                                                    Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                             Unliquidated
                                                                                                                                                                Contingent
                                                                                                                     Account




                                                                                                                                                                                            Disputed
                                                                                                                     number
                                                                                                          Date       (last 4                     Subject to
        Nonpriority Creditor's Name                    Address                                            incurred   digits)   Basis for claim   offset (Y/N)                                          Amount of claim

                                                       Hershenson Rosenberg-Wohl, APC
                                                       David Michael Rosenberg-Wohl
                                                       315 Montgomery St., 8th Fl.
3.89    Jackie Tabas                                   San Francisco, CA 94104                                                 Litigation                         x             x             x        Unknown


                                                       241 W 37th Street - Suite 802
3.90    Taktical Digital                               New York, NY 10018                                                      Trade Vendor                       x             x             x               $3,126.19


                                                       535 Mission St - 14th Floor
3.91    Taplytics Inc.                                 San Francisco, CA 94105                                                 Trade Vendor                       x             x             x              $41,900.00


                                                       1090 A O'Brien Drive
3.92    TapResearch, Inc                               Menlo Park, CA 94025                                                    Trade Vendor                       x             x             x                  $770.00


                                                       3233 Donald Douglas Loop South, Unit C
3.93    TaskUs Inc.                                    Santa Monica, CA 90405                                                  Trade Vendor                       x             x             x               $9,487.60


                                                       488 Madison Ave. - 6th Floor
3.94    TBWA\Chiat\Day                                 New York, NY 10022                                                      Trade Vendor                       x            x             x                $7,074.81


                                                       PO Box 303
3.95    TSI (Teqnical Services, Inc.)                  Quaker Hill, CT 06375                                                   Trade Vendor                       x            x             x                   $750.00


                                                       PO Box 2907
3.96    The Hartford                                   Hartford, CT 06104                                                      Trade Vendor                       x            x             x                   $848.00


                                                       141 W. Front St - Suite 410
3.96    Throttle inc                                   Red Bank, NJ 07701                                                      Trade Vendor                       x            x             x                $4,475.00


                                                       1579 Clark Street Road
3.97    Track Cinemas                                  Auburn, NY 13021                                                        Trade Vendor                       x            x             x                   $264.00


                                                       1301 Riverfront Parkway
3.98    TransCard Payments, LLC                        Chattanooga, TN 37402                                                   Trade Vendor                       x            x             x               $92,440.58


                                                       8391 Beverly Blvd.
3.99    verifi, inc                                    Los Angeles, CA 90036                                                   Trade Vendor                       x            x             x               $40,550.39
                                                       Attn Vicki
                                                       1 Mars Court Suite 1
3.99    Viollis Group International                    Boonton, NJ 07005                                                       Trade Vendor                       x            x             x                $4,238.81


                                                       6300 Wilshire Boulevard, Suite 940
3.100   Vista Entertainment Solutions - Moviexchange   Los Angeles, CA 90048                                                   Trade Vendor                       x            x             x               $12,405.20

                                                       Reese LLP
                                                       George Volney Granade
                                                       8484 Wilshire Boulevard, Suite 515
3.101   Lawrence Weinberger and Laurie Weinberger      Los Angeles, CA 90211                                                   Litigation                         x            x             x         Unknown


                                                                                            Page 7 of 8
                20-10244-smb               Doc 1         Filed 01/28/20      Entered 01/28/20 20:02:29
                                                                     In re: MoviePass, Inc.
                                                                                                                                           Main Document
                                                                        Pg 40E/F,
                                                                      Schedule   of Part
                                                                                    5062
                                                                Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                       Unliquidated
                                                                                                                                                          Contingent
                                                                                                               Account




                                                                                                                                                                                      Disputed
                                                                                                               number
                                                                                                    Date       (last 4                     Subject to
        Nonpriority Creditor's Name                 Address                                         incurred   digits)   Basis for claim   offset (Y/N)                                          Amount of claim

                                                    Reese Richman, LLP
                                                    Michael Robert Reese
                                                    875 Avenue of the Americas
                                                    18th Floor
3.102   Lawrence Weinberger and Laurie Weinberger   New York, NY 10001                                                   Litigation                         x             x             x        Unknown


                                                    336 Park Ave.
3.102   Joseph Whyte                                Rutherford, NJ 07070                                                 Trade Vendor                       x             x             x                  $919.49


                                                    331 Newman Springs Road - Ste 125
3.103   WithumSmith+Brown, PC                       Red Bank, NJ 07701                                                   Trade Vendor                       x             x             x              $21,234.30


                                                    167 22ND St - Apt 1
3.104   Kelly Woo                                   Brooklyn, NY 11232-1105                                              Trade Vendor                       x             x             x               $9,000.00


                                                    Dept. CH 19895
3.105   Zendesk Inc.                                Palatine, IL 60055-9895                                              Trade Vendor                       x             x             x              $67,203.93


                                                    3050 South Delaware Street, Suite 301
3.106   Zuora, Inc.                                 San Mateo, CA 94403                                                  Trade Vendor                       x             x             x             $366,995.30

                                                    115 Broadway 5th Floor
3.107   zype                                        New York, NY 10006                                                   Trade Vendor                       x            x             x                $5,500.00

                                                                                                                                                     TOTAL:                                          $7,375,907.41




                                                                                      Page 8 of 8
20-10244-smb   Doc 1        Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                         Pg      41 of 506
                                          In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                         CreditorName             Basis for Claim                                              Amount Owed
               3.108   Kaitlin Abate                              Subscriber          x            x             x         $             94.54
               3.109   Sana Abbas                                 Subscriber          x            x             x         $            103.70
               3.110   Warren Abbate                              Subscriber          x            x             x         $            102.96
               3.111   Durga Abbireddy                            Subscriber          x            x             x         $            101.98
               3.112   sinduri abburi                             Subscriber          x            x             x         $             88.32
               3.113   Dilshod Abdulhamidov                       Subscriber          x            x             x         $             98.79
               3.114   Abduvali Abdulkhamidov                     Subscriber          x            x             x         $            102.72
               3.115   Segvon Abdullatif                          Subscriber          x            x             x         $            100.10
               3.116   Rosalind Abel                              Subscriber          x            x             x         $             91.00
               3.117   Kumar Abhishek                             Subscriber          x            x             x         $             91.59
               3.118   Aditi Abhyankar                            Subscriber          x            x             x         $             92.66
               3.119   Olumuyiwa Abifarin                         Subscriber          x            x             x         $            105.99
               3.120   Cameo Abifarin                             Subscriber          x            x             x         $            105.99
               3.121   Anne Abing Ablao                           Subscriber          x            x             x         $             97.48
               3.122   Alan Abram                                 Subscriber          x            x             x         $             90.34
               3.123   Jasen Abramovitch                          Subscriber          x            x             x         $             99.12
               3.124   Michael Abramson                           Subscriber          x            x             x         $            105.01
               3.125   Alexander Abreu                            Subscriber          x            x             x         $             97.48
               3.126   Alexander Abreu Mendez                     Subscriber          x            x             x         $             97.48
               3.127   Katharine Abruzzi                          Subscriber          x            x             x         $            109.33
               3.128   Brad Abruzzi                               Subscriber          x            x             x         $            109.82
               3.129   Ted Abuana                                 Subscriber          x            x             x         $             84.33
               3.130   Julian Acebo                               Subscriber          x            x             x         $            120.46
               3.131   Anessa Acebo                               Subscriber          x            x             x         $            120.46
               3.132   Cipi Acebo                                 Subscriber          x            x             x         $            120.46
               3.133   mirella Acebo                              Subscriber          x            x             x         $            120.46
               3.134   David Aceron                               Subscriber          x            x             x         $             72.56
               3.135   Fran Aceto                                 Subscriber          x            x             x         $            136.17
               3.136   Maximilian Acevedo                         Subscriber          x            x             x         $            124.53
               3.137   Maria Ackerman                             Subscriber          x            x             x         $             96.50
               3.138   Brian Ackley                               Subscriber          x            x             x         $            138.79
               3.139   Valery Ackley                              Subscriber          x            x             x         $             91.59
               3.140   Trevor Acord                               Subscriber          x            x             x         $             96.50
               3.141   Jordan Acosta                              Subscriber          x            x             x         $            144.68
               3.142   Kenneth Acosta                             Subscriber          x            x             x         $             94.54
               3.143   Tiana Acosta                               Subscriber          x            x             x         $            101.98
               3.144   Brenda Acosta                              Subscriber          x            x             x         $            101.98
               3.145   Alejandra Adame                            Subscriber          x            x             x         $             94.87
               3.146   Elisha Adams                               Subscriber          x            x             x         $            121.77
               3.147   Chelsea Adams                              Subscriber          x            x             x         $            108.93
               3.148   Dalton Adams                               Subscriber          x            x             x         $            119.15
               3.149   Michael Adams                              Subscriber          x            x             x         $             83.74
               3.150   Lorraine Adams                             Subscriber          x            x             x         $             86.69
               3.151   Marisa Adams                               Subscriber          x            x             x         $             83.09
               3.152   Richard Adams                              Subscriber          x            x             x         $            119.15
               3.153   Nate Adams                                 Subscriber          x            x             x         $             93.23
               3.154   Patrick Adams                              Subscriber          x            x             x         $            101.98
               3.155   Paul Adams                                 Subscriber          x            x             x         $            117.18
               3.156   Steven Adams                               Subscriber          x            x             x         $            137.48
               3.157   Anne Adams                                 Subscriber          x            x             x         $            137.48
               3.158   Nancy Adams                                Subscriber          x            x             x         $             81.13
               3.159   Brian Adams                                Subscriber          x            x             x         $            117.84
               3.160   Kathy Adams                                Subscriber          x            x             x         $            117.84
               3.161   Joren Adams                                Subscriber          x            x             x         $            117.84
               3.162   Chelsea Adamson                            Subscriber          x            x             x         $            115.21
               3.163   Veronique Adaoust                          Subscriber          x            x             x         $                 2.61
               3.164   Ryan Aday                                  Subscriber          x            x             x         $             96.17
               3.165   Lakshmi Addala                             Subscriber          x            x             x         $            108.84
               3.166   vijaya addala                              Subscriber          x            x             x         $             82.86
               3.167   Laura Adery                                Subscriber          x            x             x         $            102.96
               3.168   Ruben Adery                                Subscriber          x            x             x         $             82.86
               3.169   Pramodh Adi                                Subscriber          x            x             x         $            117.18
               3.170   Patrick Adie                               Subscriber          x            x             x         $             81.78
               3.171   Megan Adkins                               Subscriber          x            x             x         $             94.87
               3.172   Kyle Adler                                 Subscriber          x            x             x         $            136.82
               3.173   Shelley Adler                              Subscriber          x            x             x         $             93.15
               3.174   Jacquelyn Adler                            Subscriber          x            x             x         $            137.48
               3.175   JOHN ADNEY                                 Subscriber          x            x             x         $             85.71
               3.176   Reynald Adolphe                            Subscriber          x            x             x         $            102.96
               3.177   Murali Aetukuri                            Subscriber          x            x             x         $             81.13
               3.178   Murali Aetukuri                            Subscriber          x            x             x         $             81.13




                                                             Page 1 of 174
20-10244-smb   Doc 1        Filed 01/28/20 Entered 01/28/20 20:02:29                                                                          Main Document
                                         Pg      42 of 506
                                          In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                          CreditorName             Basis for Claim                                              Amount Owed
               3.179   Olumuyiwa Afolabi                           Subscriber          x            x             x         $             97.16
               3.180   Sameer Agarwal                              Subscriber          x            x             x         $             91.68
               3.181   Kushboo Agarwal                             Subscriber          x            x             x         $             96.17
               3.182   Ashish Agarwal                              Subscriber          x            x             x         $            117.18
               3.183   Mudita Agarwal                              Subscriber          x            x             x         $            117.18
               3.184   Ashish Agarwal                              Subscriber          x            x             x         $             78.51
               3.185   Shlok Agarwal                               Subscriber          x            x             x         $             81.13
               3.186   Parag Agarwal                               Subscriber          x            x             x         $             78.18
               3.187   Manoj Aggarwal                              Subscriber          x            x             x         $            103.04
               3.188   Abhinav Aggarwal                            Subscriber          x            x             x         $             96.50
               3.189   Matt Agnew                                  Subscriber          x            x             x         $            100.10
               3.190   HANI AGRAMA                                 Subscriber          x            x             x         $            117.18
               3.191   ROBERTA AGRAMA                              Subscriber          x            x             x         $            117.18
               3.192   Neeraj Agrawal                              Subscriber          x            x             x         $             83.09
               3.193   Mukesh Agrawal                              Subscriber          x            x             x         $            101.98
               3.194   Sonia Agrawal                               Subscriber          x            x             x         $            101.98
               3.195   Neeraj Agrawal                              Subscriber          x            x             x         $             96.50
               3.196   ranjana agrawal                             Subscriber          x            x             x         $             81.13
               3.197   Catarina Aguiar                             Subscriber          x            x             x         $            104.68
               3.198   Ed Aguila                                   Subscriber          x            x             x         $                 7.89
               3.199   Richard Aguilar                             Subscriber          x            x             x         $            112.76
               3.200   Rony Aguilar                                Subscriber          x            x             x         $            125.04
               3.201   KARLA AGUILAR                               Subscriber          x            x             x         $             84.33
               3.202   Jenny Aguilar                               Subscriber          x            x             x         $            120.46
               3.203   Armando Aguilar                             Subscriber          x            x             x         $            102.96
               3.204   Maria Aguilar                               Subscriber          x            x             x         $            102.96
               3.205   Rony Aguilar                                Subscriber          x            x             x         $            137.48
               3.206   Ramon Aguilera                              Subscriber          x            x             x         $            102.96
               3.207   Rafael Aguilera                             Subscriber          x            x             x         $             81.13
               3.208   Georgiana Aguino                            Subscriber          x            x             x         $             93.15
               3.209   Janeese Aguirre                             Subscriber          x            x             x         $            145.99
               3.210   Angela Agus                                 Subscriber          x            x             x         $             78.18
               3.211   Naz Ahmad                                   Subscriber          x            x             x         $            124.04
               3.212   Victoria Ahmadi                             Subscriber          x            x             x         $            133.13
               3.213   Amanda Ahmadi                               Subscriber          x            x             x         $            133.13
               3.214   Raphay Ahmed                                Subscriber          x            x             x         $             87.34
               3.215   Hina Ahmed                                  Subscriber          x            x             x         $            118.49
               3.216   Safiuddin Ahmed                             Subscriber          x            x             x         $            118.49
               3.217   Javed Ahmed                                 Subscriber          x            x             x         $            109.82
               3.218   Samina Ahmed                                Subscriber          x            x             x         $            109.82
               3.219   Jaehoon Ahn                                 Subscriber          x            x             x         $             83.35
               3.220   Danielle Ahn                                Subscriber          x            x             x         $             28.00
               3.221   Jeehyun Ahn                                 Subscriber          x            x             x         $             82.86
               3.222   John Ahrens                                 Subscriber          x            x             x         $             93.64
               3.223   Joyce Ahrens                                Subscriber          x            x             x         $            103.04
               3.224   Anita Ahuja                                 Subscriber         x             x             x         $             96.17
               3.225   Gurdeep Ahuja                               Subscriber         x             x             x         $             96.17
               3.226   Girish Ahuja                                Subscriber         x             x             x         $             99.12
               3.227   Christian Aiello                            Subscriber         x             x             x         $            124.04
               3.228   Albert Aievoli                              Subscriber         x             x             x         $            136.82
               3.229   Jackie Aievoli                              Subscriber         x             x             x         $            136.17
               3.230   Hiroyuki Aihara                             Subscriber          x            x             x         $             99.12
               3.231   Diana Ainembabazi                           Subscriber          x            x             x         $             86.36
               3.232   Yeni AIT AHMED                              Subscriber          x            x             x         $            123.73
               3.233   Rotimi Ajayi-Dopemu                         Subscriber          x            x             x         $             92.25
               3.234   Atah Akakpo-Martin                          Subscriber          x            x             x         $            101.98
               3.235   Monica Akaneya                              Subscriber          x            x             x         $            136.17
               3.236   Chris Layne Akin                            Subscriber          x            x             x         $             94.87
               3.237   dennis akos                                 Subscriber          x            x             x         $            101.08
               3.238   nona akos                                   Subscriber          x            x             x         $             96.50
               3.239   Priyatam Royal Akula                        Subscriber          x            x             x         $            102.96
               3.240   NARESH AKULA                                Subscriber          x            x             x         $            100.10
               3.241   Lames Al rezami                             Subscriber          x            x             x         $             82.86
               3.242   Prasanth Ala                                Subscriber          x            x             x         $            123.73
               3.243   Magfur Alam                                 Subscriber          x            x             x         $             96.17
               3.244   Will Alamillo                               Subscriber          x            x             x         $            117.84
               3.245   Rosanne Alamillo                            Subscriber          x            x             x         $            117.84
               3.246   NARESHWAR RAO ALAMURI                       Subscriber          x            x             x         $            101.98
               3.247   Elizabeth Alani                             Subscriber          x            x             x         $            109.91
               3.248   Ovidio Alanis                               Subscriber          x            x             x         $             78.18
               3.249   Bonnie Alapai                               Subscriber          x            x             x         $             91.19




                                                              Page 2 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg      43 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                         CreditorName              Basis for Claim                                              Amount Owed
               3.250   Mahesh kumar Alapakam chandra               Subscriber          x            x             x         $             88.65
               3.251   Juan Alarcon                                Subscriber          x            x             x         $             93.15
               3.252   Joyce Alarcon                               Subscriber          x            x             x         $             93.15
               3.253   Krysta Alarcon                              Subscriber          x            x             x         $            100.10
               3.254   Maria Alava                                 Subscriber          x            x             x         $             92.66
               3.255   Valorie Albee                               Subscriber          x            x             x         $            117.18
               3.256   Heather Albertson                           Subscriber          x            x             x         $                 0.95
               3.257   Alyssa Albrecht                             Subscriber          x            x             x         $            127.00
               3.258   Rob Albrecht                                Subscriber          x            x             x         $            127.00
               3.259   Dexter Alcala                               Subscriber          x            x             x         $             91.92
               3.260   Yuri Alcaraz                                Subscriber          x            x             x         $             99.45
               3.261   Gilbert Alcaraz                             Subscriber          x            x             x         $             79.82
               3.262   John Alcorn                                 Subscriber          x            x             x         $             78.51
               3.263   Jeff Alden                                  Subscriber          x            x             x         $             92.31
               3.264   Nathan Aldhizer                             Subscriber          x            x             x         $            101.98
               3.265   Nira Aldhizer                               Subscriber          x            x             x         $            102.96
               3.266   David Aldrich                               Subscriber          x            x             x         $             94.54
               3.267   Benita Aldrich                              Subscriber          x            x             x         $             94.54
               3.268   Elaine Aldrich                              Subscriber          x            x             x         $            117.18
               3.269   Rodrick Aleandre                            Subscriber          x            x             x         $            134.61
               3.270   Justine Alejandro                           Subscriber          x            x             x         $             82.86
               3.271   Harsha Aleti                                Subscriber          x            x             x         $             92.66
               3.272   Rajath Alex                                 Subscriber          x            x             x         $            138.13
               3.273   Stephanie Alexander                         Subscriber          x            x             x         $             84.72
               3.274   Richard Alexander                           Subscriber          x            x             x         $                 1.96
               3.275   Varghese Alexander                          Subscriber          x            x             x         $             84.72
               3.276   Michelle Alexander                          Subscriber          x            x             x         $             92.25
               3.277   Brandon Alexander                           Subscriber          x            x             x         $             92.25
               3.278   Neruska Alfaro                              Subscriber          x            x             x         $            109.91
               3.279   Vincent Alfaro                              Subscriber          x            x             x         $             82.76
               3.280   Iris Algar                                  Subscriber          x            x             x         $            137.77
               3.281   Godfried Algar                              Subscriber          x            x             x         $            109.82
               3.282   Kaylise Algrim                              Subscriber          x            x             x         $            103.45
               3.283   Jenan Al-hafidh                             Subscriber          x            x             x         $             95.11
               3.284   Tracy Al-hajiri                             Subscriber          x            x             x         $            102.96
               3.285   Isiltan Alhan                               Subscriber          x            x             x         $            102.72
               3.286   Haider Ali                                  Subscriber          x            x             x         $             81.88
               3.287   Akbar Ali                                   Subscriber          x            x             x         $             81.88
               3.288   Tahir Alizada                               Subscriber          x            x             x         $             91.19
               3.289   ramy allam                                  Subscriber          x            x             x         $             95.58
               3.290   Reza Allamehzadeh                           Subscriber          x            x             x         $            155.31
               3.291   Jordan Allan                                Subscriber          x            x             x         $            100.10
               3.292   Casandra Alldred                            Subscriber          x            x             x         $             93.15
               3.293   Eva Alle Miles                              Subscriber          x            x             x         $             79.82
               3.294   Chris Allen                                 Subscriber          x            x             x         $            110.20
               3.295   Ron Allen                                   Subscriber          x            x             x         $             93.64
               3.296   Bonnie Allen                                Subscriber          x            x             x         $            110.31
               3.297   Gavyhnn Allen                               Subscriber          x            x             x         $             91.68
               3.298   Melanie Allen                               Subscriber          x            x             x         $             91.59
               3.299   Dale Allen                                  Subscriber          x            x             x         $             73.05
               3.300   Stephanie Allen                             Subscriber          x            x             x         $            101.98
               3.301   Stephen-Paul Allen                          Subscriber          x            x             x         $            101.98
               3.302   Jennifer Allen                              Subscriber          x            x             x         $            102.96
               3.303   Chandler Allen                              Subscriber          x            x             x         $            102.96
               3.304   Javant Allen                                Subscriber          x            x             x         $             97.48
               3.305   Margie Allen                                Subscriber          x            x             x         $             93.15
               3.306   Quentina Allen                              Subscriber          x            x             x         $            100.10
               3.307   Pamela Allen                                Subscriber          x            x             x         $            117.84
               3.308   Charles Allen                               Subscriber          x            x             x         $            117.84
               3.309   Jason Allen-Rouman                          Subscriber          x            x             x         $            104.43
               3.310   Terry Allen-Rouman                          Subscriber          x            x             x         $            102.96
               3.311   Richard Allinger                            Subscriber          x            x             x         $             81.13
               3.312   Dawn Allport                                Subscriber          x            x             x         $             90.34
               3.313   Ricky Alls                                  Subscriber          x            x             x         $             91.59
               3.314   Ramaraju Alluri                             Subscriber          x            x             x         $            102.96
               3.315   kenvin allwood                              Subscriber          x            x             x         $             96.50
               3.316   Bernardo Almadin                            Subscriber          x            x             x         $             83.09
               3.317   Kevin Alman                                 Subscriber          x            x             x         $            138.79
               3.318   Kaitie Alman                                Subscriber          x            x             x         $            138.79
               3.319   Albert Almira                               Subscriber          x            x             x         $             89.63
               3.320   Jerry Almonte                               Subscriber          x            x             x         $            102.96




                                                              Page 3 of 174
20-10244-smb   Doc 1        Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                         Pg      44 of 506
                                          In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                        CreditorName              Basis for Claim                                              Amount Owed
               3.321   Katt Almonte                               Subscriber          x            x             x         $            102.96
               3.322   Alex Aloise                                Subscriber          x            x             x         $             91.59
               3.323   Srinadh Alokam                             Subscriber          x            x             x         $             91.27
               3.324   Jorge Alonso                               Subscriber          x            x             x         $             16.95
               3.325   David Alonzo                               Subscriber          x            x             x         $            109.33
               3.326   Alan Alphin                                Subscriber          x            x             x         $             85.71
               3.327   Gus Alrahi                                 Subscriber          x            x             x         $            104.68
               3.328   Sara Alrahi                                Subscriber          x            x             x         $            105.01
               3.329   Mohammed Alsaiari                          Subscriber          x            x             x         $            110.57
               3.330   Saeed AlSarhi                              Subscriber          x            x             x         $             26.07
               3.331   Katie Alto                                 Subscriber          x            x             x         $            101.98
               3.332   RAMCHARAN ALUGUBELLI                       Subscriber          x            x             x         $             91.59
               3.333   ISAAC ALVARADO                             Subscriber          x            x             x         $            123.08
               3.334   Maria Alvarado                             Subscriber          x            x             x         $            101.98
               3.335   Rudy Alvarado                              Subscriber          x            x             x         $            101.98
               3.336   angelica alvarez                           Subscriber          x            x             x         $            103.70
               3.337   Angel Alvarez                              Subscriber          x            x             x         $             96.83
               3.338   Oscar Alvarez                              Subscriber          x            x             x         $             96.83
               3.339   Laura Alvarez                              Subscriber          x            x             x         $            136.17
               3.340   CHARLES ALVAREZ                            Subscriber          x            x             x         $            117.18
               3.341   Barbara Alvarez                            Subscriber          x            x             x         $             81.13
               3.342   Cleia Alves                                Subscriber          x            x             x         $             94.87
               3.343   Ken Alvin                                  Subscriber          x            x             x         $             99.12
               3.344   andrina alvizures                          Subscriber          x            x             x         $             98.46
               3.345   Eric Alvord                                Subscriber          x            x             x         $            137.48
               3.346   Chris Alwell                               Subscriber          x            x             x         $            140.75
               3.347   George Amado                               Subscriber          x            x             x         $            162.36
               3.348   Nickee Amado                               Subscriber          x            x             x         $            162.36
               3.349   Katrina Amador                             Subscriber          x            x             x         $            117.84
               3.350   Raymond Amalbert                           Subscriber          x            x             x         $            101.98
               3.351   Delilah Amalbert                           Subscriber          x            x             x         $            102.96
               3.352   elad amar                                  Subscriber          x            x             x         $            117.18
               3.353   Mohan Amara                                Subscriber          x            x             x         $             75.01
               3.354   Anupama Amara                              Subscriber          x            x             x         $            101.98
               3.355   Jessica Amaral                             Subscriber          x            x             x         $                 6.95
               3.356   Viharika Amaram                            Subscriber          x            x             x         $             96.83
               3.357   Siddhartha Amaraneni                       Subscriber          x            x             x         $             97.81
               3.358   Rafael Amarillas                           Subscriber          x            x             x         $            102.47
               3.359   Kommalapati Amarnath                       Subscriber          x            x             x         $            102.96
               3.360   Gina Amato                                 Subscriber          x            x             x         $            104.68
               3.361   Joseph Amato                               Subscriber          x            x             x         $             94.54
               3.362   Ibonne Amaya                               Subscriber          x            x             x         $             79.49
               3.363   Alif Ambler                                Subscriber          x            x             x         $            132.39
               3.364   Marianette Ambrad                          Subscriber         x             x             x         $             73.05
               3.365   Laura Ambrose                              Subscriber         x             x             x         $            110.80
               3.366   Jonah Ambrose                              Subscriber         x             x             x         $            110.80
               3.367   Hennessy Amby                              Subscriber         x             x             x         $             91.92
               3.368   Ali Ameen                                  Subscriber         x             x             x         $            124.99
               3.369   Shahbaz Ameer                              Subscriber         x             x             x         $             92.25
               3.370   Scott Amen                                 Subscriber         x             x             x         $            102.96
               3.371   Sandy Ames                                 Subscriber         x             x             x         $             95.58
               3.372   Barb Ames                                  Subscriber          x            x             x         $            119.80
               3.373   Traey Amescua                              Subscriber          x            x             x         $            136.17
               3.374   Sharon Amey                                Subscriber          x            x             x         $             93.23
               3.375   Stephanie Amezcua                          Subscriber          x            x             x         $             78.51
               3.376   Zack Amilee                                Subscriber          x            x             x         $             91.59
               3.377   Ravi Amin                                  Subscriber          x            x             x         $             96.50
               3.378   Erik Amirkanyan                            Subscriber          x            x             x         $            110.80
               3.379   Debra Ammerman                             Subscriber          x            x             x         $             87.67
               3.380   Azunnah Amutah                             Subscriber          x            x             x         $            105.66
               3.381   SENBO AN                                   Subscriber          x            x             x         $            140.52
               3.382   SOOMIN AN                                  Subscriber          x            x             x         $            101.98
               3.383   THILAK RAJA ANABOTHULA                     Subscriber          x            x             x         $             97.16
               3.384   Sahil Anand                                Subscriber          x            x             x         $             91.59
               3.385   rajiv anand                                Subscriber          x            x             x         $            101.98
               3.386   Prabhu Anandhan                            Subscriber          x            x             x         $             91.59
               3.387   Michael Ananicz                            Subscriber          x            x             x         $                 3.91
               3.388   Alex Ancianis                              Subscriber          x            x             x         $            102.96
               3.389   Alye Ancianis                              Subscriber          x            x             x         $            102.96
               3.390   Pradeep Andakuri                           Subscriber          x            x             x         $            105.66
               3.391   Mattie Anderdson                           Subscriber          x            x             x         $             92.25




                                                             Page 4 of 174
20-10244-smb   Doc 1        Filed 01/28/20 Entered 01/28/20 20:02:29                                                                       Main Document
                                         Pg      45 of 506
                                          In re: MoviePass, Inc.
                                                        Schedule E/F, Part 2
                                    Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                               Unliquidated
                                                                                  Contingent




                                                                                                              Disputed
                                         CreditorName           Basis for Claim                                              Amount Owed
               3.392   Kristy Andersen                          Subscriber          x            x             x         $             97.81
               3.393   Lindsay Andersen                         Subscriber          x            x             x         $            102.96
               3.394   Tom Anderson                             Subscriber          x            x             x         $            121.77
               3.395   Jeff Anderson                            Subscriber          x            x             x         $            108.93
               3.396   Daniel Anderson                          Subscriber          x            x             x         $            160.81
               3.397   Antoinette Anderson                      Subscriber          x            x             x         $            100.43
               3.398   Harry Anderson                           Subscriber          x            x             x         $             96.23
               3.399   Tim Anderson                             Subscriber          x            x             x         $             85.05
               3.400   Moriarty Anderson                        Subscriber          x            x             x         $            109.33
               3.401   Decquan Anderson                         Subscriber          x            x             x         $            105.01
               3.402   Candi Anderson                           Subscriber          x            x             x         $            104.68
               3.403   Matthew Anderson                         Subscriber          x            x             x         $            132.39
               3.404   Chris Anderson                           Subscriber          x            x             x         $             91.59
               3.405   Frank Anderson                           Subscriber          x            x             x         $             83.09
               3.406   Donald Anderson                          Subscriber          x            x             x         $            119.15
               3.407   Jennifer Anderson                        Subscriber          x            x             x         $            119.15
               3.408   Lavell Anderson                          Subscriber          x            x             x         $             97.81
               3.409   Lekia Anderson                           Subscriber          x            x             x         $             97.81
               3.410   Caleb Anderson                           Subscriber          x            x             x         $             73.05
               3.411   Cal Anderson                             Subscriber          x            x             x         $             73.05
               3.412   Nancy Anderson                           Subscriber          x            x             x         $            123.08
               3.413   Connie Anderson                          Subscriber          x            x             x         $            123.08
               3.414   Steven Anderson                          Subscriber          x            x             x         $            101.98
               3.415   Susan Anderson                           Subscriber          x            x             x         $            101.98
               3.416   Lilly Anderson                           Subscriber          x            x             x         $            101.98
               3.417   Lauren Anderson                          Subscriber          x            x             x         $            101.98
               3.418   Kathy Anderson                           Subscriber          x            x             x         $            109.82
               3.419   sara anderson                            Subscriber          x            x             x         $            136.17
               3.420   Vincent Anderson                         Subscriber          x            x             x         $            117.18
               3.421   Denny Anderson                           Subscriber          x            x             x         $            117.18
               3.422   Amy Anderson                             Subscriber          x            x             x         $            117.18
               3.423   Carly Anderson                           Subscriber          x            x             x         $            117.18
               3.424   Jacob Anderson                           Subscriber          x            x             x         $            117.18
               3.425   Kelsey Anderson                          Subscriber          x            x             x         $            102.96
               3.426   Sunya Anderson                           Subscriber          x            x             x         $            102.96
               3.427   Kendalle Anderson                        Subscriber          x            x             x         $            137.48
               3.428   Swen Anderson                            Subscriber          x            x             x         $            137.48
               3.429   Kristine Anderson                        Subscriber          x            x             x         $             82.86
               3.430   Melissa Anderson                         Subscriber          x            x             x         $            100.10
               3.431   Joe Andes                                Subscriber          x            x             x         $            102.96
               3.432   Francisco Andrade                        Subscriber         x             x             x         $            103.37
               3.433   Bruno Andrade                            Subscriber         x             x             x         $             81.13
               3.434   BHANU ANDRAJULA                          Subscriber         x             x             x         $             91.59
               3.435   AKSHARA ANDRAJUULA                       Subscriber         x             x             x         $             91.59
               3.436   Lance Andre                              Subscriber         x             x             x         $            100.10
               3.437   Dustin Andrews                           Subscriber         x             x             x         $             91.68
               3.438   Chris Andrews                            Subscriber         x             x             x         $             81.45
               3.439   Angie Andrews                            Subscriber         x             x             x         $             91.59
               3.440   Chrissy Andrews                          Subscriber         x             x             x         $             93.15
               3.441   Howard Andrus                            Subscriber         x             x             x         $            146.64
               3.442   Amaka Anekwe                             Subscriber         x             x             x         $             94.54
               3.443   Debby Ang                                Subscriber          x            x             x         $            101.98
               3.444   Shea Angelle                             Subscriber          x            x             x         $            102.96
               3.445   Mario Anglarill                          Subscriber          x            x             x         $            100.10
               3.446   Bailey Angle                             Subscriber          x            x             x         $            117.18
               3.447   Aramis Anglero                           Subscriber          x            x             x         $            132.39
               3.448   Melanie Angles                           Subscriber          x            x             x         $             91.27
               3.449   SWamy Astkar Anil Kumar Naray            Subscriber          x            x             x         $             97.81
               3.450   Mohammad Anjum                           Subscriber          x            x             x         $            110.64
               3.451   Thejonatha Annareddy                     Subscriber          x            x             x         $             97.48
               3.452   Srinath Reddy Annu                       Subscriber          x            x             x         $                 2.96
               3.453   Samantha Anobile                         Subscriber          x            x             x         $            124.04
               3.454   Ashley Anon                              Subscriber          x            x             x         $            120.61
               3.455   Tammy Anson                              Subscriber          x            x             x         $                 6.52
               3.456   Bob Anson                                Subscriber          x            x             x         $                 3.26
               3.457   Sam Antaramian                           Subscriber          x            x             x         $            123.08
               3.458   Charles Anteby                           Subscriber          x            x             x         $             94.87
               3.459   Maya Antes                               Subscriber          x            x             x         $             97.81
               3.460   Robert Anthony                           Subscriber          x            x             x         $                 1.30
               3.461   Joseph Anthony                           Subscriber          x            x             x         $                 0.65
               3.462   Tiare Anthony                            Subscriber          x            x             x         $            102.96




                                                           Page 5 of 174
20-10244-smb   Doc 1        Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                         Pg      46 of 506
                                          In re: MoviePass, Inc.
                                                         Schedule E/F, Part 2
                                     Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                Unliquidated
                                                                                   Contingent




                                                                                                               Disputed
                                          CreditorName           Basis for Claim                                              Amount Owed
               3.463   Edy Antonio                               Subscriber          x            x             x         $             91.59
               3.464   Mario Antwine                             Subscriber          x            x             x         $             91.59
               3.465   Tadavarthi Anuroop                        Subscriber          x            x             x         $            102.96
               3.466   MarAnthony Aparicio                       Subscriber          x            x             x         $            123.08
               3.467   Myrta Aponte                              Subscriber          x            x             x         $             91.59
               3.468   Paul Aponza                               Subscriber          x            x             x         $             94.54
               3.469   ANTHONY APOSTOLIDIS                       Subscriber          x            x             x         $             93.23
               3.470   Venkata Appalla                           Subscriber          x            x             x         $             98.14
               3.471   Anusha Appaneni                           Subscriber          x            x             x         $             96.17
               3.472   Ramya Sree Appani                         Subscriber          x            x             x         $             91.59
               3.473   Heather Appel                             Subscriber          x            x             x         $            114.23
               3.474   Araba Appiagyei                           Subscriber          x            x             x         $             82.86
               3.475   Mary Applebee                             Subscriber          x            x             x         $            117.84
               3.476   Alexis Apuan                              Subscriber          x            x             x         $             81.13
               3.477   Rey carlo Aquino                          Subscriber          x            x             x         $             83.74
               3.478   Jesus Aragon                              Subscriber          x            x             x         $             93.23
               3.479   Ryusei Araki                              Subscriber          x            x             x         $            101.74
               3.480   Michael Araman                            Subscriber          x            x             x         $             95.11
               3.481   jerome aranas                             Subscriber          x            x             x         $            133.87
               3.482   Lee-AnneJae Aranda                        Subscriber          x            x             x         $            102.96
               3.483   Alejandro Araujo                          Subscriber          x            x             x         $            101.98
               3.484   Tatyana Aravena                           Subscriber          x            x             x         $             92.25
               3.485   PHILIPPE ARBEIT                           Subscriber          x            x             x         $             94.54
               3.486   Paul Arca                                 Subscriber          x            x             x         $            119.15
               3.487   Joshua Arcelo                             Subscriber          x            x             x         $             71.09
               3.488   Diane Arcidino                            Subscriber          x            x             x         $                 1.44
               3.489   Abelardo Arellano                         Subscriber          x            x             x         $             90.34
               3.490   Virgilita Arenas                          Subscriber          x            x             x         $             92.66
               3.491   Priscilla Arens                           Subscriber          x            x             x         $            101.98
               3.492   Joe ARENS                                 Subscriber          x            x             x         $            102.96
               3.493   Raquel Arevalo                            Subscriber          x            x             x         $            119.15
               3.494   Angelina Arevalo-Galindo                  Subscriber          x            x             x         $            145.99
               3.495   Alexis Argue                              Subscriber          x            x             x         $             94.54
               3.496   Pamela Argue                              Subscriber          x            x             x         $             82.76
               3.497   Nicole Argue-Nial                         Subscriber          x            x             x         $             78.51
               3.498   Heather Arias                             Subscriber          x            x             x         $             97.81
               3.499   Mayra Arias                               Subscriber          x            x             x         $             16.95
               3.500   Djina Ariel                               Subscriber          x            x             x         $            123.08
               3.501   Suma Arigela                              Subscriber          x            x             x         $            101.98
               3.502   Dana Ariss                                Subscriber          x            x             x         $             95.52
               3.503   Jaahnavi Arja                             Subscriber          x            x             x         $            100.10
               3.504   Srinivas Arla                             Subscriber          x            x             x         $             92.25
               3.505   Sarah Armaghan                            Subscriber          x            x             x         $             96.17
               3.506   Edward Armenta                            Subscriber          x            x             x         $             78.18
               3.507   Anthony Armentrout                        Subscriber          x            x             x         $             92.31
               3.508   Connie Armentrout                         Subscriber          x            x             x         $             92.31
               3.509   Samantha Armien                           Subscriber          x            x             x         $             83.35
               3.510   Alejandro Armien                          Subscriber          x            x             x         $             90.21
               3.511   Paulette Armstead                         Subscriber          x            x             x         $             33.89
               3.512   Kasey Armstrong                           Subscriber          x            x             x         $             92.17
               3.513   David Armstrong                           Subscriber          x            x             x         $            123.06
               3.514   Alicia Armstrong                          Subscriber          x            x             x         $            141.69
               3.515   Phillip Armstrong                         Subscriber          x            x             x         $             87.01
               3.516   Steve Armstrong                           Subscriber          x            x             x         $            121.11
               3.517   Asriel Armstrong                          Subscriber          x            x             x         $            141.69
               3.518   Paula Armstrong                           Subscriber          x            x             x         $             86.69
               3.519   Joel Armstrong                            Subscriber          x            x             x         $             81.88
               3.520   Diana Armstrong                           Subscriber          x            x             x         $            102.96
               3.521   Henry Armstrong                           Subscriber          x            x             x         $             82.86
               3.522   Jan Armstrong                             Subscriber          x            x             x         $            117.84
               3.523   Pam Arnason                               Subscriber          x            x             x         $             94.54
               3.524   David Arnason                             Subscriber          x            x             x         $             94.87
               3.525   Shari Arndt                               Subscriber          x            x             x         $            102.06
               3.526   Bobby Arnold                              Subscriber          x            x             x         $            133.87
               3.527   Sharon Arnold                             Subscriber          x            x             x         $            136.08
               3.528   Donna Arnold                              Subscriber          x            x             x         $             85.38
               3.529   Jim Arnold                                Subscriber          x            x             x         $             85.38
               3.530   Ruth Arnold                               Subscriber          x            x             x         $             96.17
               3.531   Charles Arnquist                          Subscriber          x            x             x         $            101.98
               3.532   Jeanette Arnquist                         Subscriber          x            x             x         $             81.88
               3.533   Sara Arocha                               Subscriber          x            x             x         $             93.23




                                                            Page 6 of 174
20-10244-smb   Doc 1        Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                         Pg      47 of 506
                                          In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                        CreditorName              Basis for Claim                                              Amount Owed
               3.534   Nitin Arora                                Subscriber          x            x             x         $             78.18
               3.535   Ladonna Arredondo                          Subscriber          x            x             x         $             93.15
               3.536   Alex Arredondo                             Subscriber          x            x             x         $             93.15
               3.537   Claudia Arriaga                            Subscriber          x            x             x         $            110.24
               3.538   Kendra Arriaga                             Subscriber          x            x             x         $            103.45
               3.539   Juan Arroyo                                Subscriber          x            x             x         $             83.35
               3.540   Samuel Arroyo                              Subscriber          x            x             x         $             82.86
               3.541   Dillibabu Arumugam                         Subscriber          x            x             x         $            102.96
               3.542   Dileep Aruru                               Subscriber          x            x             x         $             83.35
               3.543   Rama Arya                                  Subscriber          x            x             x         $             79.82
               3.544   Shashi Aryal                               Subscriber          x            x             x         $             93.15
               3.545   Sweta Asati                                Subscriber          x            x             x         $            102.39
               3.546   Prince Asati                               Subscriber          x            x             x         $            102.39
               3.547   Florence Asato                             Subscriber          x            x             x         $            157.12
               3.548   Thanchanok Asawasathapon                   Subscriber          x            x             x         $             91.92
               3.549   jeremy ascher                              Subscriber          x            x             x         $            124.38
               3.550   David Asem                                 Subscriber          x            x             x         $             93.64
               3.551   Sarah Asercion                             Subscriber          x            x             x         $            101.98
               3.552   Jace Asercion                              Subscriber          x            x             x         $            101.98
               3.553   Shannon Ashley                             Subscriber          x            x             x         $            121.59
               3.554   Steven Ashley                              Subscriber          x            x             x         $            119.15
               3.555   Barbara Ashley                             Subscriber          x            x             x         $            119.15
               3.556   Sherraine Ashley                           Subscriber          x            x             x         $            102.96
               3.557   Kimberly Ashley-Stevens                    Subscriber          x            x             x         $            133.35
               3.558   Charalene Asis                             Subscriber          x            x             x         $            102.96
               3.559   Nicholas Aslanian                          Subscriber          x            x             x         $            100.10
               3.560   Suhas Astkar                               Subscriber          x            x             x         $             94.21
               3.561   Tanner Astle                               Subscriber          x            x             x         $             91.59
               3.562   Elaina Ateke                               Subscriber          x            x             x         $            102.96
               3.563   David Atherton                             Subscriber          x            x             x         $            102.96
               3.564   Caitlin Atherton                           Subscriber          x            x             x         $            102.96
               3.565   Patrick Atkins                             Subscriber          x            x             x         $            174.14
               3.566   Greg Atkinson                              Subscriber          x            x             x         $             91.92
               3.567   Shane Atmore                               Subscriber          x            x             x         $             79.82
               3.568   Lindsay Atnip                              Subscriber          x            x             x         $            122.42
               3.569   Luke Aton                                  Subscriber          x            x             x         $            180.69
               3.570   Jackie Aton                                Subscriber          x            x             x         $             82.37
               3.571   Thomas Aton                                Subscriber          x            x             x         $             82.86
               3.572   Shraddha Atrawalkar                        Subscriber          x            x             x         $             91.59
               3.573   Jagannath Atreya                           Subscriber          x            x             x         $             90.34
               3.574   Jim Attig                                  Subscriber          x            x             x         $            134.61
               3.575   Angela Attig                               Subscriber          x            x             x         $            134.61
               3.576   Diane Atwood                               Subscriber          x            x             x         $            119.15
               3.577   Bradley Aubuchon                           Subscriber          x            x             x         $            138.13
               3.578   Laurie Aubuchon                            Subscriber          x            x             x         $            137.48
               3.579   Christine Augulis                          Subscriber          x            x             x         $            106.97
               3.580   Emmanuel Auguste                           Subscriber          x            x             x         $             97.16
               3.581   Derek Aukscunas                            Subscriber          x            x             x         $             96.89
               3.582   Tiffany Aukscunas                          Subscriber          x            x             x         $            123.73
               3.583   Vikramjit Singh Aulakh                     Subscriber          x            x             x         $             98.14
               3.584   Candace Aung                               Subscriber          x            x             x         $             97.81
               3.585   Van Tint Aung                              Subscriber          x            x             x         $             97.81
               3.586   Jane Auster                                Subscriber          x            x             x         $             15.64
               3.587   Michael Austin                             Subscriber          x            x             x         $            132.86
               3.588   Jack Austin                                Subscriber          x            x             x         $            109.33
               3.589   Thomas Austin                              Subscriber          x            x             x         $            110.64
               3.590   Nory Austin                                Subscriber          x            x             x         $            109.33
               3.591   Benjamin Austin                            Subscriber          x            x             x         $            118.49
               3.592   Rebecca Austin                             Subscriber          x            x             x         $             79.82
               3.593   Scott Austin                               Subscriber          x            x             x         $             91.00
               3.594   Terry Austin                               Subscriber          x            x             x         $            101.98
               3.595   Karen Austin                               Subscriber          x            x             x         $            117.18
               3.596   brent austin                               Subscriber          x            x             x         $            117.84
               3.597   Jessica Heather Auville                    Subscriber          x            x             x         $             88.32
               3.598   MARIA AVALOS                               Subscriber          x            x             x         $             97.56
               3.599   Kassandra AVALOS                           Subscriber          x            x             x         $             97.56
               3.600   Jazmin Avalos                              Subscriber          x            x             x         $            111.78
               3.601   Rebecca Avery                              Subscriber          x            x             x         $            123.73
               3.602   Uriel Avezbadalov                          Subscriber          x            x             x         $             94.54
               3.603   Agustin Avila                              Subscriber          x            x             x         $             82.86
               3.604   Frank Avis                                 Subscriber          x            x             x         $            107.37




                                                             Page 7 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                          Pg      48 of 506
                                           In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                         CreditorName             Basis for Claim                                              Amount Owed
               3.605   Yaron Avitov                               Subscriber          x            x             x         $             93.15
               3.606   Kirit Avlani                               Subscriber          x            x             x         $            112.86
               3.607   Nishant Awasthi                            Subscriber          x            x             x         $             94.54
               3.608   Vicki Axe                                  Subscriber          x            x             x         $            117.84
               3.609   Vicki Axe                                  Subscriber          x            x             x         $            117.84
               3.610   ilene axelowitz                            Subscriber          x            x             x         $            103.37
               3.611   Eric Axelrod                               Subscriber          x            x             x         $            102.96
               3.612   Devin Axelrod                              Subscriber          x            x             x         $            102.96
               3.613   Huda Ayach                                 Subscriber          x            x             x         $            121.59
               3.614   Leena Ayach                                Subscriber          x            x             x         $            121.59
               3.615   Mouhanad Ayach                             Subscriber          x            x             x         $            121.59
               3.616   Aida Ayala                                 Subscriber          x            x             x         $             72.07
               3.617   Jacqueline Ayerves                         Subscriber          x            x             x         $             85.05
               3.618   Mikey Aykroid                              Subscriber          x            x             x         $             96.17
               3.619   Grace Ayres                                Subscriber          x            x             x         $            107.30
               3.620   SHARON AYRES                               Subscriber          x            x             x         $            102.96
               3.621   DAVID AYRES                                Subscriber          x            x             x         $            102.96
               3.622   Janice Ayuda                               Subscriber          x            x             x         $            137.56
               3.623   Tara Azam                                  Subscriber          x            x             x         $             96.50
               3.624   Ba Azan                                    Subscriber          x            x             x         $             78.84
               3.625   Ja Azan                                    Subscriber          x            x             x         $             78.84
               3.626   Sanaa Azim                                 Subscriber          x            x             x         $            101.41
               3.627   Said Azim                                  Subscriber          x            x             x         $             88.00
               3.628   Saeed Aziz                                 Subscriber          x            x             x         $            102.96
               3.629   Saeed Aziz                                 Subscriber          x            x             x         $            103.45
               3.630   Mickael Azoulay                            Subscriber          x            x             x         $            102.47
               3.631   Muslim Babar                               Subscriber          x            x             x         $             97.48
               3.632   Evghenii Babiuc                            Subscriber          x            x             x         $             90.34
               3.633   Rita Babraitis                             Subscriber          x            x             x         $             91.65
               3.634   Suresh Kumar Babu                          Subscriber          x            x             x         $            103.37
               3.635   Jarrett Bacani                             Subscriber          x            x             x         $            117.18
               3.636   Tricia Bach                                Subscriber          x            x             x         $            137.48
               3.637   Kirsten Bachert                            Subscriber          x            x             x         $             98.79
               3.638   Andrew Bacic                               Subscriber          x            x             x         $            142.06
               3.639   Julia Backos                               Subscriber          x            x             x         $             92.17
               3.640   Zack Backos                                Subscriber          x            x             x         $            101.98
               3.641   Richard Bacus                              Subscriber          x            x             x         $             11.34
               3.642   Didier Badette                             Subscriber          x            x             x         $            117.84
               3.643   Shaun Badie                                Subscriber          x            x             x         $            113.84
               3.644   SANJEEV BADOLA                             Subscriber          x            x             x         $             91.59
               3.645   Krista Badola                              Subscriber          x            x             x         $             91.59
               3.646   Gwen Baer                                  Subscriber          x            x             x         $            102.96
               3.647   Tino Baerhold                              Subscriber          x            x             x         $            102.06
               3.648   Nima bagheri                               Subscriber          x            x             x         $             97.16
               3.649   Ashleigh Bagnata                           Subscriber          x            x             x         $                 6.90
               3.650   Natalie Bahm                               Subscriber          x            x             x         $             93.64
               3.651   Jo Baier                                   Subscriber          x            x             x         $             94.54
               3.652   Lyle Baier                                 Subscriber          x            x             x         $             94.54
               3.653   Donna Bailer                               Subscriber          x            x             x         $             91.68
               3.654   Kevin Bailer                               Subscriber          x            x             x         $             91.19
               3.655   Treyvyn Bailey                             Subscriber          x            x             x         $            124.99
               3.656   N J Bailey                                 Subscriber          x            x             x         $             24.12
               3.657   Marcia Bailey                              Subscriber          x            x             x         $             95.58
               3.658   Beth Bailey                                Subscriber          x            x             x         $             95.19
               3.659   Daniel Bailey Bailey                       Subscriber          x            x             x         $             91.00
               3.660   Laura Bailey                               Subscriber          x            x             x         $             81.88
               3.661   Kim Bailey                                 Subscriber          x            x             x         $            117.18
               3.662   Sharese Bailey                             Subscriber          x            x             x         $             97.48
               3.663   Arrish Bains                               Subscriber          x            x             x         $            102.96
               3.664   Brandon Bair                               Subscriber          x            x             x         $            117.18
               3.665   Rebecca Bair                               Subscriber          x            x             x         $            117.18
               3.666   Colton Baird                               Subscriber          x            x             x         $            118.49
               3.667   Revanth Reddy Bairi                        Subscriber          x            x             x         $            121.77
               3.668   Avinash Gopal Bajaj                        Subscriber          x            x             x         $            140.52
               3.669   Anupama Bajpai                             Subscriber          x            x             x         $             99.45
               3.670   Nathaniel Baker                            Subscriber          x            x             x         $            100.43
               3.671   John Baker                                 Subscriber          x            x             x         $             87.01
               3.672   Julie Baker                                Subscriber          x            x             x         $            132.39
               3.673   Robert Baker                               Subscriber          x            x             x         $            127.00
               3.674   Sonya Baker                                Subscriber          x            x             x         $            105.90
               3.675   Lane Baker                                 Subscriber          x            x             x         $            109.33




                                                             Page 8 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                          Pg      49 of 506
                                           In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                          CreditorName            Basis for Claim                                              Amount Owed
               3.676   TONIA Baker                                Subscriber          x            x             x         $            136.17
               3.677   Daniel Baker                               Subscriber          x            x             x         $            117.18
               3.678   Benjamin Baker                             Subscriber          x            x             x         $            137.48
               3.679   Wendy Baker                                Subscriber          x            x             x         $            137.48
               3.680   John Baker                                 Subscriber          x            x             x         $            100.10
               3.681   Calvin Baker                               Subscriber          x            x             x         $             81.13
               3.682   CAGRI BAKIRCI-TAYLOR                       Subscriber          x            x             x         $             73.05
               3.683   ASHLEE BAKIRCI-TAYLOR                      Subscriber          x            x             x         $             73.05
               3.684   Nursel Bal                                 Subscriber          x            x             x         $            104.92
               3.685   Neetu Bala                                 Subscriber          x            x             x         $             91.59
               3.686   kusuma baladari                            Subscriber          x            x             x         $             93.15
               3.687   Rudhrananth Baladhandapani                 Subscriber          x            x             x         $             91.27
               3.688   Ciara Balancio                             Subscriber          x            x             x         $                 5.18
               3.689   Andrew Balaschak                           Subscriber          x            x             x         $            137.48
               3.690   Salome Balaschak                           Subscriber          x            x             x         $            137.48
               3.691   Prakash Balasubramanian                    Subscriber          x            x             x         $            103.94
               3.692   Kameswaran Balasubramanian                 Subscriber          x            x             x         $             93.23
               3.693   Kanmani Balasubramanian                    Subscriber          x            x             x         $             92.66
               3.694   Saravanan Balasundaram                     Subscriber          x            x             x         $             91.59
               3.695   Andy Balch                                 Subscriber          x            x             x         $             97.48
               3.696   Lisa Balcom                                Subscriber          x            x             x         $             81.88
               3.697   Darrell Baldauf                            Subscriber          x            x             x         $            102.96
               3.698   Dylan Baldauf                              Subscriber          x            x             x         $            103.45
               3.699   Milan Baldini                              Subscriber          x            x             x         $            137.48
               3.700   Christopher Baldini                        Subscriber          x            x             x         $            100.10
               3.701   Jennifer Baldwin                           Subscriber          x            x             x         $            109.33
               3.702   Billy Baldwin                              Subscriber          x            x             x         $             82.76
               3.703   Cherokee Baldwin                           Subscriber          x            x             x         $             78.51
               3.704   Hugh Baldwin                               Subscriber          x            x             x         $            137.48
               3.705   Cassandra Bales                            Subscriber          x            x             x         $             97.16
               3.706   Debra Bales                                Subscriber          x            x             x         $             81.88
               3.707   Christie Balisgroce                        Subscriber          x            x             x         $            119.15
               3.708   Wayne Ball                                 Subscriber          x            x             x         $             82.37
               3.709   Julie Ball                                 Subscriber          x            x             x         $             92.17
               3.710   Brian Ball                                 Subscriber          x            x             x         $            133.13
               3.711   Dennis Ball                                Subscriber          x            x             x         $             92.17
               3.712   Nancy Ball                                 Subscriber          x            x             x         $            119.80
               3.713   Wayne Ball                                 Subscriber          x            x             x         $            102.96
               3.714   Braydon Ball                               Subscriber          x            x             x         $            102.96
               3.715   Paul Ballard                               Subscriber          x            x             x         $             93.56
               3.716   Arden Ballard                              Subscriber          x            x             x         $             91.59
               3.717   Max Ballarte                               Subscriber          x            x             x         $            119.15
               3.718   Crystal Ballarte                           Subscriber          x            x             x         $            119.15
               3.719   Ernesto Balli                              Subscriber          x            x             x         $             79.49
               3.720   Ilyana Balli                               Subscriber          x            x             x         $             79.49
               3.721   Blanca Balli                               Subscriber          x            x             x         $             79.49
               3.722   Victoria Balli                             Subscriber          x            x             x         $             79.49
               3.723   Cameron Balough                            Subscriber          x            x             x         $            102.96
               3.724   Matthew Balz                               Subscriber          x            x             x         $             78.18
               3.725   J Hunter Banbury                           Subscriber          x            x             x         $            109.82
               3.726   Ravi Banda                                 Subscriber          x            x             x         $            101.41
               3.727   Ranjith Banda                              Subscriber          x            x             x         $             84.40
               3.728   Archana Bandaru                            Subscriber          x            x             x         $            101.41
               3.729   Paul Banegas                               Subscriber          x            x             x         $             91.92
               3.730   Pradip Banerjee                            Subscriber          x            x             x         $             15.30
               3.731   Woo Seok Bang                              Subscriber          x            x             x         $            101.98
               3.732   Jayanth Bangalore                          Subscriber          x            x             x         $            113.74
               3.733   SUDARSHAN BANGALORE                        Subscriber          x            x             x         $             78.51
               3.734   Brandon Banks                              Subscriber          x            x             x         $            103.04
               3.735   Sacha Banton                               Subscriber          x            x             x         $             83.74
               3.736   Pavan Banu Prakash                         Subscriber          x            x             x         $            101.98
               3.737   Pavan Banu Prakash                         Subscriber          x            x             x         $            101.98
               3.738   Mixue Bao                                  Subscriber          x            x             x         $             94.54
               3.739   Kaisheng Bao                               Subscriber          x            x             x         $             92.66
               3.740   Miguel Barahona                            Subscriber          x            x             x         $             91.68
               3.741   Umesh Baratham                             Subscriber          x            x             x         $            102.72
               3.742   Aruna Baratham                             Subscriber          x            x             x         $            102.72
               3.743   Mark Barbano                               Subscriber          x            x             x         $            102.47
               3.744   Jason Barbare                              Subscriber          x            x             x         $            117.18
               3.745   Brandon Barber                             Subscriber          x            x             x         $            119.15
               3.746   William Barber                             Subscriber          x            x             x         $             93.23




                                                             Page 9 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                          Pg      50 of 506
                                           In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                          CreditorName            Basis for Claim                                              Amount Owed
               3.747   Donald Barber                              Subscriber          x            x             x         $             93.23
               3.748   Kellie Barber                              Subscriber          x            x             x         $            101.98
               3.749   David Barber                               Subscriber          x            x             x         $             81.88
               3.750   Bailey Barber                              Subscriber          x            x             x         $             81.88
               3.751   Paul Barber                                Subscriber          x            x             x         $             93.15
               3.752   Eric Barbour                               Subscriber          x            x             x         $             96.83
               3.753   Johnny Barcenas                            Subscriber          x            x             x         $             94.87
               3.754   Beatriz Bardin Cook                        Subscriber          x            x             x         $             94.87
               3.755   Cody Barfuss                               Subscriber          x            x             x         $             90.34
               3.756   Rachel Barg                                Subscriber          x            x             x         $            109.33
               3.757   Linda Barge                                Subscriber          x            x             x         $            102.96
               3.758   Gerrit Barge                               Subscriber          x            x             x         $            102.96
               3.759   Taylor Bargnesi                            Subscriber          x            x             x         $             93.15
               3.760   Abby Bargnesi                              Subscriber          x            x             x         $             93.15
               3.761   Rafael Barker                              Subscriber          x            x             x         $             95.19
               3.762   Pam Barker                                 Subscriber          x            x             x         $             93.23
               3.763   Patsy Barker                               Subscriber          x            x             x         $            117.84
               3.764   Janelle Barlow                             Subscriber          x            x             x         $            103.94
               3.765   Julie Barmak                               Subscriber          x            x             x         $             99.12
               3.766   Nikole Barnes                              Subscriber          x            x             x         $             73.54
               3.767   Anise Barnes                               Subscriber          x            x             x         $             94.54
               3.768   Marvin Barnes                              Subscriber          x            x             x         $             93.23
               3.769   Susan Barnes                               Subscriber          x            x             x         $            119.80
               3.770   Jonathan Barnes                            Subscriber          x            x             x         $             73.05
               3.771   Steven Barnes                              Subscriber          x            x             x         $            117.18
               3.772   Peter Barnes                               Subscriber          x            x             x         $            103.45
               3.773   Jesse Barnett                              Subscriber          x            x             x         $            121.77
               3.774   Karen BARNETT                              Subscriber          x            x             x         $            153.83
               3.775   Aaron Barnhart                             Subscriber          x            x             x         $             72.56
               3.776   John Barnhart                              Subscriber          x            x             x         $            104.92
               3.777   Marjorie Barnhart                          Subscriber          x            x             x         $            104.92
               3.778   Katherine Barnicle                         Subscriber          x            x             x         $            117.18
               3.779   Emily Baron                                Subscriber          x            x             x         $            117.18
               3.780   David Baron                                Subscriber          x            x             x         $             82.86
               3.781   Chelsea Barr                               Subscriber          x            x             x         $             97.48
               3.782   James Barr                                 Subscriber          x            x             x         $             93.15
               3.783   Susan Barr                                 Subscriber          x            x             x         $             93.15
               3.784   Maicee Barr                                Subscriber          x            x             x         $            100.10
               3.785   Richard Barrack                            Subscriber          x            x             x         $             96.83
               3.786   Wendy Barragan                             Subscriber          x            x             x         $            120.61
               3.787   ROGER BARRAGAN                             Subscriber          x            x             x         $             91.59
               3.788   Blanca Barragan                            Subscriber          x            x             x         $             91.59
               3.789   NORMA BARRAGAN                             Subscriber          x            x             x         $             93.15
               3.790   Enrique Barranco                           Subscriber          x            x             x         $             33.24
               3.791   Lorraine Barranco                          Subscriber          x            x             x         $             33.24
               3.792   Abigail Barrera                            Subscriber          x            x             x         $             95.11
               3.793   Anthony Barrese                            Subscriber          x            x             x         $             91.59
               3.794   shirley barrett                            Subscriber          x            x             x         $             92.66
               3.795   Brey Ann Barrett                           Subscriber          x            x             x         $            121.11
               3.796   Suzanne Barrett                            Subscriber          x            x             x         $             82.86
               3.797   Rosemarie Barriale                         Subscriber          x            x             x         $             98.46
               3.798   mark barron                                Subscriber          x            x             x         $            104.28
               3.799   Paul Barron                                Subscriber          x            x             x         $            117.84
               3.800   Erin Barry                                 Subscriber          x            x             x         $             81.13
               3.801   Steven Barshop                             Subscriber          x            x             x         $            107.62
               3.802   Randy Bartlett                             Subscriber          x            x             x         $            102.96
               3.803   Denice Bartlett                            Subscriber          x            x             x         $            103.45
               3.804   Julia Bartoletti                           Subscriber          x            x             x         $            136.17
               3.805   Cristina Bartoletti                        Subscriber          x            x             x         $            124.38
               3.806   Cynthia Barton                             Subscriber          x            x             x         $             15.64
               3.807   Diana Barton                               Subscriber          x            x             x         $             97.16
               3.808   Alexander Barton                           Subscriber          x            x             x         $            123.73
               3.809   Walter Baruch                              Subscriber          x            x             x         $            117.18
               3.810   Aimee Baruch                               Subscriber          x            x             x         $            117.18
               3.811   Hacer Barut                                Subscriber          x            x             x         $             92.90
               3.812   Aysim Barut                                Subscriber          x            x             x         $             92.90
               3.813   soumya basappa krishnam                    Subscriber          x            x             x         $             87.34
               3.814   Sara Basile                                Subscriber          x            x             x         $             96.50
               3.815   David John Basilio                         Subscriber          x            x             x         $             91.59
               3.816   Cory Baskin                                Subscriber          x            x             x         $             21.93
               3.817   Tricia Basler                              Subscriber          x            x             x         $             95.52




                                                             Page 10 of 174
20-10244-smb   Doc 1        Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                         Pg      51 of 506
                                          In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                        CreditorName              Basis for Claim                                              Amount Owed
               3.818   Karen Bass                                 Subscriber          x            x             x         $            106.64
               3.819   Luis Miguel Bastante                       Subscriber          x            x             x         $             95.58
               3.820   Stephanie Bates                            Subscriber          x            x             x         $             21.51
               3.821   Lee Bates                                  Subscriber          x            x             x         $            123.08
               3.822   Matt Bates                                 Subscriber          x            x             x         $             16.95
               3.823   Jamie Bates                                Subscriber          x            x             x         $             16.95
               3.824   Elizabeth Batey                            Subscriber          x            x             x         $            136.17
               3.825   Anne Bathalter                             Subscriber          x            x             x         $             91.59
               3.826   Joao Batista                               Subscriber          x            x             x         $            139.78
               3.827   Michele Batker-Allred                      Subscriber          x            x             x         $             93.23
               3.828   Carlota Batres                             Subscriber          x            x             x         $             82.76
               3.829   Lois Batsios                               Subscriber          x            x             x         $             71.09
               3.830   Anthony Batson                             Subscriber          x            x             x         $            101.74
               3.831   Quinton Batten                             Subscriber          x            x             x         $             92.66
               3.832   Kyra Batten                                Subscriber          x            x             x         $             92.66
               3.833   Stephanie Batten                           Subscriber          x            x             x         $             92.66
               3.834   john battle                                Subscriber          x            x             x         $             83.09
               3.835   rose battle                                Subscriber          x            x             x         $             83.09
               3.836   Kaylee Bauder                              Subscriber          x            x             x         $            136.17
               3.837   Blake Bauer                                Subscriber          x            x             x         $             94.54
               3.838   Makayla Bauer                              Subscriber          x            x             x         $            123.08
               3.839   Nelson Baun                                Subscriber          x            x             x         $            102.96
               3.840   kathryn baurer                             Subscriber          x            x             x         $            164.73
               3.841   Gabriele Baust                             Subscriber          x            x             x         $            109.33
               3.842   Gabriele Baust                             Subscriber          x            x             x         $            109.33
               3.843   Juan Bautista                              Subscriber          x            x             x         $            104.03
               3.844   Mary Jane Bautista                         Subscriber          x            x             x         $            102.96
               3.845   Jean Baxendale                             Subscriber          x            x             x         $            136.17
               3.846   Kim Baxter                                 Subscriber          x            x             x         $             91.65
               3.847   Darrell Baxter                             Subscriber          x            x             x         $            134.61
               3.848   Delene Baxter                              Subscriber          x            x             x         $            134.61
               3.849   Hope Baxter                                Subscriber          x            x             x         $            110.64
               3.850   Tim Baxter                                 Subscriber          x            x             x         $            118.49
               3.851   MATTHEW BAYAN                              Subscriber          x            x             x         $             18.90
               3.852   Chris Bayol                                Subscriber          x            x             x         $            102.96
               3.853   NAGA TEJA REDDY BAYYAPU REDDY              Subscriber          x            x             x         $             96.50
               3.854   iZCHAK bAZINI                              Subscriber          x            x             x         $            101.98
               3.855   RACHEL BAZINI                              Subscriber          x            x             x         $            101.98
               3.856   Simon Beachley                             Subscriber          x            x             x         $            118.49
               3.857   Ryan Beal                                  Subscriber          x            x             x         $            122.42
               3.858   Kaily Beal                                 Subscriber          x            x             x         $            122.42
               3.859   Debbie Beal                                Subscriber          x            x             x         $            112.27
               3.860   Kel Beal                                   Subscriber          x            x             x         $            112.27
               3.861   Marjorie Beal                              Subscriber          x            x             x         $             96.17
               3.862   Keith Beall                                Subscriber          x            x             x         $             95.11
               3.863   Hunter Beall                               Subscriber          x            x             x         $             93.15
               3.864   James Bean                                 Subscriber          x            x             x         $             93.15
               3.865   Cathy Bean                                 Subscriber          x            x             x         $             93.15
               3.866   Emily Bear                                 Subscriber          x            x             x         $             46.28
               3.867   Stephanie Beard                            Subscriber          x            x             x         $            111.29
               3.868   Mark Beard                                 Subscriber          x            x             x         $             92.66
               3.869   Paige Beard                                Subscriber          x            x             x         $             92.66
               3.870   Jonathan Beato                             Subscriber          x            x             x         $            102.96
               3.871   Abbie Beato                                Subscriber          x            x             x         $            102.96
               3.872   Ronald Beatty                              Subscriber          x            x             x         $            111.78
               3.873   Shane Beatty                               Subscriber          x            x             x         $             85.71
               3.874   chandler beau                              Subscriber          x            x             x         $             91.59
               3.875   Jamie Beaudry                              Subscriber          x            x             x         $             89.72
               3.876   Stacia Becher                              Subscriber          x            x             x         $            101.98
               3.877   Billy Becher                               Subscriber          x            x             x         $            101.98
               3.878   Maureen Becker                             Subscriber          x            x             x         $            117.18
               3.879   Steve Becker                               Subscriber          x            x             x         $             82.86
               3.880   Jessica Beckette                           Subscriber          x            x             x         $             83.35
               3.881   George Beckham                             Subscriber          x            x             x         $            101.98
               3.882   Marlina Beckham                            Subscriber          x            x             x         $            101.98
               3.883   Jan Bednarek                               Subscriber          x            x             x         $            107.86
               3.884   Judith Bedzyk                              Subscriber          x            x             x         $            102.96
               3.885   John Paul Bedzyk                           Subscriber          x            x             x         $            102.96
               3.886   Mark Beebe                                 Subscriber          x            x             x         $             91.65
               3.887   Kristin Beeker                             Subscriber          x            x             x         $            103.94
               3.888   Bruce Beekley                              Subscriber          x            x             x         $            102.96




                                                             Page 11 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg      52 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                         CreditorName              Basis for Claim                                              Amount Owed
               3.889   Jan Beekley                                 Subscriber          x            x             x         $            102.96
               3.890   Vishnu Beema                                Subscriber          x            x             x         $            100.10
               3.891   Amarendar reddy Beemidi                     Subscriber          x            x             x         $             72.56
               3.892   Christopher Begley                          Subscriber          x            x             x         $            138.13
               3.893   Dana Begley                                 Subscriber          x            x             x         $            137.48
               3.894   Patty Begnoche                              Subscriber          x            x             x         $             94.87
               3.895   Tennysha Begum                              Subscriber          x            x             x         $            139.44
               3.896   Taklima Begum                               Subscriber          x            x             x         $             89.96
               3.897   Trianna Begum                               Subscriber          x            x             x         $            137.48
               3.898   Kanda Behrends                              Subscriber          x            x             x         $            117.84
               3.899   Benjamin Behrends                           Subscriber          x            x             x         $            117.84
               3.900   Sarah Beierle                               Subscriber          x            x             x         $             95.11
               3.901   Alysha Beighley                             Subscriber          x            x             x         $            107.30
               3.902   Sidney Beitz                                Subscriber          x            x             x         $             91.59
               3.903   Imane Bekkali                               Subscriber          x            x             x         $            121.77
               3.904   Satish Belagutti                            Subscriber          x            x             x         $             84.40
               3.905   dorothea belcher                            Subscriber          x            x             x         $             79.82
               3.906   Yancy Belcher                               Subscriber          x            x             x         $            102.96
               3.907   Atticus Belcher                             Subscriber          x            x             x         $            102.96
               3.908   Iris Belcher                                Subscriber          x            x             x         $            102.96
               3.909   Scott Belford                               Subscriber          x            x             x         $             96.17
               3.910   MaryM Belford                               Subscriber          x            x             x         $             96.50
               3.911   Philip Belier                               Subscriber          x            x             x         $            117.84
               3.912   Deborah Belier                              Subscriber          x            x             x         $            117.84
               3.913   Eugene Belkin                               Subscriber          x            x             x         $             96.17
               3.914   Gary Bell                                   Subscriber          x            x             x         $             78.84
               3.915   Cayley Bell                                 Subscriber          x            x             x         $            110.80
               3.916   John Bell                                   Subscriber          x            x             x         $             88.98
               3.917   Mack Bell                                   Subscriber          x            x             x         $             89.72
               3.918   GERALD BELL                                 Subscriber          x            x             x         $             95.11
               3.919   Dave Bell                                   Subscriber          x            x             x         $             92.31
               3.920   Pauline Bell                                Subscriber          x            x             x         $             96.83
               3.921   nancy bell                                  Subscriber          x            x             x         $            120.46
               3.922   rajesh bellapu                              Subscriber          x            x             x         $            121.59
               3.923   ramya bellapu                               Subscriber          x            x             x         $            121.59
               3.924   Rajesh Bellapu                              Subscriber          x            x             x         $             82.37
               3.925   Colleen Bellingham                          Subscriber          x            x             x         $            103.04
               3.926   David Belusic                               Subscriber          x            x             x         $             91.59
               3.927   Devon Bembery                               Subscriber          x            x             x         $            101.98
               3.928   Sam Bemer                                   Subscriber          x            x             x         $             99.77
               3.929   Robin Bemporad                              Subscriber          x            x             x         $             91.92
               3.930   Ahmed Ben chraiet                           Subscriber          x            x             x         $             91.92
               3.931   moshe benabu                                Subscriber          x            x             x         $            102.80
               3.932   Monica Benavides                            Subscriber          x            x             x         $             94.93
               3.933   Keegan Bench                                Subscriber          x            x             x         $             93.15
               3.934   Lindsey Bench                               Subscriber          x            x             x         $             93.15
               3.935   Jonathan Bendel                             Subscriber          x            x             x         $            121.11
               3.936   Alexandra Bender                            Subscriber          x            x             x         $             89.23
               3.937   Jean Bender                                 Subscriber          x            x             x         $            101.98
               3.938   Tom Bendixen                                Subscriber          x            x             x         $             97.54
               3.939   Linda Bendler                               Subscriber          x            x             x         $            117.18
               3.940   Megan Benedict                              Subscriber          x            x             x         $             82.76
               3.941   Scott Benedict                              Subscriber          x            x             x         $             78.18
               3.942   Gordon Benelli                              Subscriber          x            x             x         $            117.18
               3.943   James Benelli                               Subscriber          x            x             x         $             90.34
               3.944   Judith Benezra                              Subscriber          x            x             x         $            102.96
               3.945   Cassandra Bengfort                          Subscriber          x            x             x         $            101.98
               3.946   Crystal Bengfort                            Subscriber          x            x             x         $             81.88
               3.947   Eliud Benites                               Subscriber          x            x             x         $             94.87
               3.948   Vanessa Benitez                             Subscriber          x            x             x         $             94.54
               3.949   Desiree Benjamin                            Subscriber          x            x             x         $             91.59
               3.950   Hannah Benjamin                             Subscriber          x            x             x         $            101.98
               3.951   Marina Benjamin                             Subscriber          x            x             x         $            101.98
               3.952   Melissa Benkendorf                          Subscriber          x            x             x         $             95.19
               3.953   Tyler Benko                                 Subscriber          x            x             x         $            108.35
               3.954   Charles Benn                                Subscriber          x            x             x         $             16.95
               3.955   Suzanne Benn                                Subscriber          x            x             x         $             16.95
               3.956   George Bennett                              Subscriber          x            x             x         $             91.65
               3.957   Zachary Bennett                             Subscriber          x            x             x         $            101.41
               3.958   Alison Bennett                              Subscriber          x            x             x         $            221.93
               3.959   Jill Bennett                                Subscriber          x            x             x         $            136.17




                                                              Page 12 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg      53 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                          CreditorName             Basis for Claim                                              Amount Owed
               3.960    Emily Bennett                              Subscriber          x            x             x         $             16.95
               3.961    Eric Bennett                               Subscriber          x            x             x         $            102.96
               3.962    Chase Bennett                              Subscriber          x            x             x         $            102.96
               3.963    Lael Bennett                               Subscriber          x            x             x         $            102.96
               3.964    Ken Bennett                                Subscriber          x            x             x         $            137.48
               3.965    Veronica Bennett                           Subscriber          x            x             x         $             82.86
               3.966    James Bennett                              Subscriber          x            x             x         $             81.13
               3.967    Anthony BENNETT                            Subscriber          x            x             x         $             90.34
               3.968    David Bennette                             Subscriber          x            x             x         $             99.45
               3.969    Liz Benney                                 Subscriber          x            x             x         $            219.31
               3.970    Tony Benney                                Subscriber          x            x             x         $            219.31
               3.971    Emily Benningfield                         Subscriber          x            x             x         $             96.23
               3.972    Jasmine Benningfield                       Subscriber          x            x             x         $             96.23
               3.973    Garrett Bennion                            Subscriber          x            x             x         $            136.17
               3.974    Chase Benson                               Subscriber          x            x             x         $                 6.52
               3.975    MartinF Benson                             Subscriber          x            x             x         $             82.86
               3.976    Pauline Benson                             Subscriber          x            x             x         $             82.86
               3.977    Alexander Bentley                          Subscriber          x            x             x         $            107.30
               3.978    Alona Bentley                              Subscriber          x            x             x         $            136.79
               3.979    Deena Bentley                              Subscriber          x            x             x         $            136.79
               3.980    Libby Ben-Zvi                              Subscriber          x            x             x         $             82.86
               3.981    Marel Beqo                                 Subscriber          x            x             x         $            104.03
               3.982    Jane Berezovsky                            Subscriber          x            x             x         $             82.86
               3.983    Matt Berg                                  Subscriber          x            x             x         $            109.98
               3.984    Steve Berg                                 Subscriber          x            x             x         $            124.38
               3.985    Sue Berg                                   Subscriber          x            x             x         $             78.51
               3.986    Cathy Berger                               Subscriber          x            x             x         $            136.17
               3.987    Victor Bergeron                            Subscriber          x            x             x         $            102.96
               3.988    Marie Bergin                               Subscriber          x            x             x         $             81.13
               3.989    Wendy Berglund                             Subscriber          x            x             x         $             94.87
               3.990    Shawn Berglund                             Subscriber          x            x             x         $             94.87
               3.991    Peter Bergman                              Subscriber          x            x             x         $             94.54
               3.992    Sharon Bergquist                           Subscriber          x            x             x         $             79.82
               3.993    Kj Berkley                                 Subscriber          x            x             x         $             99.12
               3.994    Brian Berkowitz                            Subscriber          x            x             x         $            135.34
               3.995    Brad Berkstresser                          Subscriber          x            x             x         $             91.92
               3.996    David Berlin                               Subscriber          x            x             x         $            111.29
               3.997    Kathy Berlin                               Subscriber          x            x             x         $            137.48
               3.998    Jason Berlinberg                           Subscriber          x            x             x         $            117.18
               3.999    Olga Berman                                Subscriber          x            x             x         $             86.69
               3.1000   Cecilia Bermudez                           Subscriber          x            x             x         $            102.96
               3.1001   Jackie Bernal                              Subscriber          x            x             x         $            121.77
               3.1002   Brittany Bernard                           Subscriber          x            x             x         $             84.72
               3.1003   Paula Bernard                              Subscriber          x            x             x         $            102.96
               3.1004   Brenda Bernard                             Subscriber          x            x             x         $            124.38
               3.1005   Eileen Bernet                              Subscriber          x            x             x         $             94.87
               3.1006   Michele Bernstein                          Subscriber          x            x             x         $             93.23
               3.1007   Judy Bernstein                             Subscriber          x            x             x         $            136.17
               3.1008   Elliott Bernstein                          Subscriber          x            x             x         $            136.17
               3.1009   Christine Bero                             Subscriber          x            x             x         $             33.89
               3.1010   Kevin Berrier                              Subscriber          x            x             x         $             96.17
               3.1011   Lyn Berry                                  Subscriber          x            x             x         $             94.54
               3.1012   Lourdes Bersamin                           Subscriber          x            x             x         $            101.98
               3.1013   Neil Bersin                                Subscriber          x            x             x         $            102.96
               3.1014   Isabel Bertho                              Subscriber          x            x             x         $            102.72
               3.1015   Barbara Bertin                             Subscriber          x            x             x         $             72.56
               3.1016   Bruce Bertrand                             Subscriber          x            x             x         $            103.45
               3.1017   EARLENE BERTRAND                           Subscriber          x            x             x         $             82.86
               3.1018   Brandi Besher                              Subscriber          x            x             x         $             96.50
               3.1019   Angela Beske                               Subscriber          x            x             x         $            100.10
               3.1020   James Bess                                 Subscriber          x            x             x         $             73.05
               3.1021   Diana Bess                                 Subscriber          x            x             x         $             93.15
               3.1022   Amy Betten                                 Subscriber          x            x             x         $            137.48
               3.1023   Demond Betts                               Subscriber          x            x             x         $             78.18
               3.1024   Ian Bever                                  Subscriber          x            x             x         $             94.54
               3.1025   Bill Beveridge                             Subscriber          x            x             x         $            153.83
               3.1026   Barbara Beveridge                          Subscriber          x            x             x         $            153.83
               3.1027   Jeanne Beveridge                           Subscriber          x            x             x         $            153.83
               3.1028   Carrie Beveridge                           Subscriber          x            x             x         $            117.18
               3.1029   Rachelle Bevington                         Subscriber          x            x             x         $            103.70
               3.1030   Ellie Bevington                            Subscriber          x            x             x         $            103.70




                                                              Page 13 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                          Main Document
                                          Pg      54 of 506
                                           In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                          CreditorName              Basis for Claim                                              Amount Owed
               3.1031   Mallory Bevington                           Subscriber          x            x             x         $            103.70
               3.1032   Daniel Bevington                            Subscriber          x            x             x         $            103.70
               3.1033   Spencer Beyer                               Subscriber          x            x             x         $            140.52
               3.1034   Aarsh Bhagat                                Subscriber          x            x             x         $            107.30
               3.1035   Monurai Bhakdina                            Subscriber          x            x             x         $            136.17
               3.1036   Shfali Bhandari                             Subscriber          x            x             x         $             91.92
               3.1037   Riddhi Bhanshali                            Subscriber          x            x             x         $            117.84
               3.1038   Anshul bhargavav                            Subscriber          x            x             x         $             91.59
               3.1039   Harpreet Bhatia                             Subscriber          x            x             x         $             91.92
               3.1040   Pratin Bhatt                                Subscriber          x            x             x         $            103.94
               3.1041   Aashi Bhatt                                 Subscriber          x            x             x         $            103.94
               3.1042   Ulupi Bhatt                                 Subscriber          x            x             x         $            101.98
               3.1043   Deep Bhatt                                  Subscriber          x            x             x         $            101.98
               3.1044   Nabeel Bhatti                               Subscriber          x            x             x         $             78.18
               3.1045   Maria Bhim                                  Subscriber          x            x             x         $            121.11
               3.1046   Shreeya Bhise                               Subscriber          x            x             x         $             16.02
               3.1047   Niranjan Bhoot                              Subscriber          x            x             x         $            105.99
               3.1048   Hetalkumar Bhorania                         Subscriber          x            x             x         $            105.99
               3.1049   Amir Bhujel                                 Subscriber          x            x             x         $            100.10
               3.1050   CE BIAN                                     Subscriber          x            x             x         $            142.18
               3.1051   Carlos Bianchi                              Subscriber          x            x             x         $            136.17
               3.1052   Michael Bibens                              Subscriber          x            x             x         $            137.48
               3.1053   Steve Bibian                                Subscriber          x            x             x         $             91.59
               3.1054   Anthony Bible                               Subscriber          x            x             x         $             82.76
               3.1055   Ira Biderman                                Subscriber          x            x             x         $             97.48
               3.1056   Meryl Biderman                              Subscriber          x            x             x         $             97.48
               3.1057   Jerel Bieck                                 Subscriber          x            x             x         $            120.46
               3.1058   Karen Bieck                                 Subscriber          x            x             x         $            120.46
               3.1059   Jo Biele                                    Subscriber          x            x             x         $             82.86
               3.1060   Paul Biffle                                 Subscriber          x            x             x         $            119.15
               3.1061   RG Biggs                                    Subscriber          x            x             x         $            102.96
               3.1062   Lynn Biggs                                  Subscriber          x            x             x         $            103.45
               3.1063   Dan Bigham                                  Subscriber          x            x             x         $            102.96
               3.1064   Tracy Bigham                                Subscriber          x            x             x         $            103.45
               3.1065   Ajay Kumar Bikki                            Subscriber          x            x             x         $             93.23
               3.1066   Anusha Bikku                                Subscriber          x            x             x         $            102.96
               3.1067   Cyndi Billings                              Subscriber          x            x             x         $             99.45
               3.1068   Cheryl Billingsley                          Subscriber          x            x             x         $             94.93
               3.1069   John Billingsley                            Subscriber          x            x             x         $             95.58
               3.1070   Margie Billingsley                          Subscriber          x            x             x         $            136.17
               3.1071   Christopher Bills                           Subscriber          x            x             x         $            122.42
               3.1072   Tonya Bills                                 Subscriber          x            x             x         $            122.42
               3.1073   Viswanath Billury                           Subscriber          x            x             x         $             96.17
               3.1074   Diane Bilotti                               Subscriber          x            x             x         $            109.82
               3.1075   Lauren Binder                               Subscriber          x            x             x         $            109.33
               3.1076   Matthew Binder                              Subscriber          x            x             x         $            109.33
               3.1077   Kristin Bingham                             Subscriber          x            x             x         $             91.65
               3.1078   Elaine Bingham                              Subscriber          x            x             x         $             91.65
               3.1079   Kyle Bingham                                Subscriber          x            x             x         $             91.65
               3.1080   Lynn Bingham                                Subscriber          x            x             x         $            118.49
               3.1081   Alan Bingham                                Subscriber          x            x             x         $             73.05
               3.1082   William Bingham                             Subscriber          x            x             x         $            117.18
               3.1083   Edna Bingham                                Subscriber          x            x             x         $            117.18
               3.1084   Sheryl Bingham                              Subscriber          x            x             x         $             93.15
               3.1085   Ricardo Bion                                Subscriber          x            x             x         $            136.08
               3.1086   Michael Biondo                              Subscriber          x            x             x         $             92.25
               3.1087   Lloyd Birch                                 Subscriber          x            x             x         $            119.15
               3.1088   Lesia Birch                                 Subscriber          x            x             x         $            102.96
               3.1089   Susannah Bird                               Subscriber          x            x             x         $            103.94
               3.1090   Sammy Bird                                  Subscriber          x            x             x         $            102.47
               3.1091   Robert Bird                                 Subscriber          x            x             x         $            117.84
               3.1092   Barb Birge                                  Subscriber          x            x             x         $            104.68
               3.1093   Jan Birrenkott                              Subscriber          x            x             x         $            119.15
               3.1094   Rick Birrenkott                             Subscriber          x            x             x         $            119.15
               3.1095   Katherine Bischoff                          Subscriber          x            x             x         $            139.44
               3.1096   Paul Bischoff                               Subscriber          x            x             x         $            165.63
               3.1097   Richard Bishop                              Subscriber          x            x             x         $            106.32
               3.1098   Brad Bishop                                 Subscriber          x            x             x         $            109.33
               3.1099   Charles Bishop                              Subscriber          x            x             x         $             86.69
               3.1100   Janet Bishop                                Subscriber          x            x             x         $             86.69
               3.1101   Deborah Bishop                              Subscriber          x            x             x         $             91.59




                                                               Page 14 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                           Pg      55 of 506
                                            In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                          CreditorName              Basis for Claim                                              Amount Owed
               3.1102   Tim Bishop                                  Subscriber          x            x             x         $            101.98
               3.1103   Briana Bishop                               Subscriber          x            x             x         $            136.17
               3.1104   Dixie Bishop                                Subscriber          x            x             x         $             93.15
               3.1105   Natalie Bishop                              Subscriber          x            x             x         $             93.15
               3.1106   Eugene Bishop                               Subscriber          x            x             x         $             82.86
               3.1107   Caity Bishop                                Subscriber          x            x             x         $             91.92
               3.1108   Kirk Bishopp                                Subscriber          x            x             x         $             85.31
               3.1109   Kiel Bishoprick                             Subscriber          x            x             x         $             91.59
               3.1110   Nancy Bishoprick                            Subscriber          x            x             x         $             91.59
               3.1111   Anne Bissacco                               Subscriber          x            x             x         $             93.23
               3.1112   Theresa Bissacco                            Subscriber          x            x             x         $             93.23
               3.1113   Christie Bisschop                           Subscriber          x            x             x         $             83.09
               3.1114   Aaron Bisschop                              Subscriber          x            x              x        $             78.18
               3.1115   Alexander Bissell                           Subscriber          x            x             x         $            157.12
               3.1116   Balaji Bitra                                Subscriber          x            x             x         $             91.59
               3.1117   Balaji Bitra                                Subscriber          x            x             x         $             79.82
               3.1118   Katia Bittman                               Subscriber          x            x              x        $            102.96
               3.1119   Bradley Bjornstad                           Subscriber          x            x             x         $             91.59
               3.1120   Daniel Black                                Subscriber          x            x              x        $            124.04
               3.1121   Trevor Black                                Subscriber          x            x              x        $            105.01
               3.1122   Desire Black                                Subscriber          x            x             x         $            100.43
               3.1123   Karen Black                                 Subscriber          x            x             x         $            125.73
               3.1124   Rowshanak Black                             Subscriber          x            x             x         $            124.04
               3.1125   Haleigh Black                               Subscriber          x            x             x         $             71.58
               3.1126   Zach Black                                  Subscriber          x            x              x        $             94.54
               3.1127   Baylor Black                                Subscriber          x            x              x        $            102.96
               3.1128   Angela Blackford                            Subscriber          x            x              x        $             91.68
               3.1129   Kenneth Blackman                            Subscriber          x            x              x        $                 3.91
               3.1130   Meryl Blackman                              Subscriber          x            x              x        $                 3.91
               3.1131   Kurt Blackman                               Subscriber          x            x              x        $             20.67
               3.1132   Bryce Blackman                              Subscriber          x            x              x        $            132.39
               3.1133   Karen Blackmore                             Subscriber          x            x              x        $            136.82
               3.1134   Charley Blackmore                           Subscriber          x            x              x        $            136.17
               3.1135   Joe Blackstock                              Subscriber          x            x              x        $             92.66
               3.1136   Darrell Blair                               Subscriber          x            x              x        $             95.52
               3.1137   Nicole Blais                                Subscriber          x            x              x        $            104.35
               3.1138   Paul Blais                                  Subscriber          x            x              x        $             96.17
               3.1139   Will Blake                                  Subscriber          x            x              x        $             15.64
               3.1140   Norris Blake                                Subscriber          x            x              x        $             91.92
               3.1141   Craig Blamowski                             Subscriber          x            x              x        $             78.51
               3.1142   Craig Blamowski                             Subscriber          x            x              x        $             78.51
               3.1143   Jose Blanco                                 Subscriber          x            x              x        $             91.59
               3.1144   Antoine Blandin                             Subscriber          x            x              x        $             91.92
               3.1145   Michael Blaney                              Subscriber          x            x              x        $             86.03
               3.1146   Daniel Blank                                Subscriber          x            x              x        $             86.03
               3.1147   Grace Blank                                 Subscriber          x            x              x        $            102.47
               3.1148   Tanner Blankenship                          Subscriber          x            x              x        $             83.74
               3.1149   Tom Blankinship                             Subscriber          x            x              x        $            136.17
               3.1150   Brandi Blassingille                         Subscriber          x            x              x        $            117.18
               3.1151   Keelan Blatz                                Subscriber          x            x              x        $            121.11
               3.1152   Colby Blatz                                 Subscriber          x            x              x        $            117.84
               3.1153   Steven Blau                                 Subscriber          x            x             x         $             91.59
               3.1154   Jeffrey Blaustein                           Subscriber          x            x             x         $            117.18
               3.1155   Marilyn Blaustein                           Subscriber          x            x             x         $            117.18
               3.1156   Grant Blaylock                              Subscriber          x            x             x         $             91.92
               3.1157   Karl Bledsoe                                Subscriber          x            x             x         $            103.45
               3.1158   Dalia Blevins                               Subscriber          x            x             x         $            101.08
               3.1159   Charles Blevins                             Subscriber          x            x             x         $            101.08
               3.1160   Randolph Blim                               Subscriber          x            x             x         $             96.50
               3.1161   Cynthia Block                               Subscriber          x            x             x         $             91.65
               3.1162   carolina blomberg                           Subscriber          x            x             x         $             16.95
               3.1163   John Bloodworth                             Subscriber          x            x             x         $             91.59
               3.1164   Wendy Blount                                Subscriber          x            x             x         $            109.46
               3.1165   Micheal Blount                              Subscriber          x            x             x         $            109.46
               3.1166   David Bluey                                 Subscriber          x            x             x         $            117.18
               3.1167   Veronica Bluey                              Subscriber          x            x             x         $            117.18
               3.1168   richard blum                                Subscriber          x            x             x         $             81.13
               3.1169   Mark Bochnak                                Subscriber          x            x             x         $            102.96
               3.1170   Balaji Boddapati                            Subscriber          x            x             x         $            106.32
               3.1171   Sandeep Boddu                               Subscriber          x            x             x         $             82.86
               3.1172   SAI SREE BODDULURI                          Subscriber          x            x             x         $            104.03




                                                               Page 15 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                          Pg      56 of 506
                                           In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                          CreditorName            Basis for Claim                                              Amount Owed
               3.1173   Meredith Bodenschatz                      Subscriber          x            x             x         $             94.54
               3.1174   Daniel Boeckman                           Subscriber          x            x             x         $             81.88
               3.1175   Gracie Boedker                            Subscriber          x            x             x         $            105.90
               3.1176   Brenda Boedker                            Subscriber          x            x             x         $            105.90
               3.1177   Sarai Boehm                               Subscriber          x            x             x         $             96.50
               3.1178   Doug Boehmer                              Subscriber          x            x             x         $             92.31
               3.1179   KELLY BOERNER                             Subscriber          x            x             x         $            109.82
               3.1180   Michael Boettigheimer                     Subscriber          x            x             x         $            110.80
               3.1181   Varvara Bogacheva                         Subscriber          x            x             x         $            104.92
               3.1182   Trinadha Boggara                          Subscriber          x            x             x         $             84.40
               3.1183   Savannah Boggs                            Subscriber          x            x             x         $            116.19
               3.1184   Sabrina Boggs                             Subscriber          x            x             x         $            109.82
               3.1185   Ed Boggs                                  Subscriber          x            x             x         $            109.82
               3.1186   Shari Boggs                               Subscriber          x            x             x         $            109.82
               3.1187   RACHAEL BOHN                              Subscriber          x            x             x         $             83.35
               3.1188   Kennedy Bohr                              Subscriber          x            x             x         $            117.84
               3.1189   Viswanadham Bokkisam                      Subscriber          x            x             x         $            103.45
               3.1190   Pete Boland                               Subscriber          x            x             x         $             17.60
               3.1191   MARIA BOLANOS                             Subscriber          x            x             x         $             81.13
               3.1192   Yvette Boles                              Subscriber          x            x             x         $            136.30
               3.1193   Jeremy Bolger                             Subscriber          x            x             x         $            106.39
               3.1194   Owen Bolig                                Subscriber          x            x             x         $             82.86
               3.1195   Melanie Bollbach                          Subscriber          x            x             x         $             92.66
               3.1196   Bharath Kumar Bolleddula                  Subscriber          x            x             x         $             89.23
               3.1197   ashok bollikonda                          Subscriber          x            x             x         $            101.98
               3.1198   Jerome Bollom                             Subscriber          x            x             x         $            123.08
               3.1199   JASON BOLTON                              Subscriber          x            x             x         $            120.46
               3.1200   Kendra Bolton                             Subscriber          x            x             x         $            100.10
               3.1201   Rambabu Bonagiri                          Subscriber          x            x             x         $            102.06
               3.1202   Nick Bonanno                              Subscriber          x            x             x         $            102.96
               3.1203   Jane Bond                                 Subscriber          x            x             x         $            119.15
               3.1204   Divya Sree Bonda                          Subscriber          x            x             x         $            102.96
               3.1205   LEELASIVAKUMAR BONDADA                    Subscriber          x            x             x         $             92.66
               3.1206   HIMABINDU BONDADA                         Subscriber          x            x             x         $             93.15
               3.1207   Lisa Bongiovanni                          Subscriber          x            x             x         $            102.96
               3.1208   Elliot Bonsall                            Subscriber          x            x             x         $             97.16
               3.1209   Mitra Bonshahi                            Subscriber          x            x             x         $            125.51
               3.1210   Suresh Boobalan                           Subscriber          x            x             x         $             78.51
               3.1211   Robert Booher                             Subscriber          x            x             x         $            165.63
               3.1212   Linda Booher                              Subscriber          x            x             x         $            143.37
               3.1213   melissa boone                             Subscriber          x            x             x         $            101.98
               3.1214   Forrest Boone                             Subscriber          x            x             x         $             92.66
               3.1215   Scott Booth                               Subscriber          x            x             x         $            102.96
               3.1216   BRYAN Boothman                            Subscriber          x            x             x         $             90.34
               3.1217   Heather Boothman                          Subscriber          x            x             x         $             90.34
               3.1218   Jaspinder Boparia                         Subscriber          x            x             x         $            136.30
               3.1219   Paul Bopp                                 Subscriber          x            x             x         $            122.42
               3.1220   Julio Borbolla                            Subscriber          x            x             x         $             93.62
               3.1221   Ryen Borchers                             Subscriber          x            x             x         $             92.66
               3.1222   allison borchers                          Subscriber          x            x             x         $             92.66
               3.1223   Robert Bordeleau                          Subscriber          x            x             x         $            100.10
               3.1224   Carla Bordeleau                           Subscriber          x            x             x         $            100.10
               3.1225   Bruce Bordlee                             Subscriber          x            x             x         $             93.15
               3.1226   Mary Bordlee                              Subscriber          x            x             x         $             93.15
               3.1227   Trish Borgdorff                           Subscriber          x            x             x         $            173.80
               3.1228   Nathan Borhorquez                         Subscriber          x            x             x         $            101.98
               3.1229   Robin Boring                              Subscriber          x            x             x         $             91.59
               3.1230   Laura Borntraeger                         Subscriber          x            x             x         $            101.98
               3.1231   Vin Borocci                               Subscriber          x            x             x         $                 1.96
               3.1232   Matt Boron                                Subscriber          x            x             x         $            119.80
               3.1233   Carter Boroski                            Subscriber          x            x             x         $                 1.73
               3.1234   Anthony Borrow                            Subscriber          x            x             x         $            109.82
               3.1235   Jerry Borshard                            Subscriber          x            x             x         $            102.96
               3.1236   paul bosch                                Subscriber          x            x             x         $             82.37
               3.1237   dawn bosch                                Subscriber          x            x             x         $            101.98
               3.1238   Urszula Bosco                             Subscriber          x            x             x         $            137.48
               3.1239   Carrie Bosley                             Subscriber          x            x             x         $             17.03
               3.1240   Donna Boston                              Subscriber          x            x             x         $             84.40
               3.1241   Wesley Boston                             Subscriber          x            x             x         $             94.54
               3.1242   Kyle Bosveld                              Subscriber          x            x             x         $            109.33
               3.1243   Anneliese Bosveld                         Subscriber          x            x             x         $            109.82




                                                             Page 16 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                          Pg      57 of 506
                                           In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                         CreditorName             Basis for Claim                                              Amount Owed
               3.1244   Chase Botticelli                          Subscriber          x            x             x         $            101.98
               3.1245   Sayed Bou Farraa                          Subscriber          x            x             x         $             96.17
               3.1246   Sean Bouabid                              Subscriber          x            x             x         $            106.32
               3.1247   Brian Boucher                             Subscriber          x            x             x         $             78.51
               3.1248   Donald Bough                              Subscriber          x            x             x         $             91.59
               3.1249   Sergio Boullosa Vales                     Subscriber          x            x             x         $             91.92
               3.1250   Clemence Boulouque                        Subscriber          x            x             x         $             93.23
               3.1251   Claudine Boulouque                        Subscriber          x            x             x         $             93.23
               3.1252   Bailey Bouma                              Subscriber          x            x             x         $            117.18
               3.1253   Teresa Bouma                              Subscriber          x            x             x         $            117.18
               3.1254   Taylor Bouma                              Subscriber          x            x             x         $            117.18
               3.1255   Russ Bouma                                Subscriber          x            x             x         $             90.34
               3.1256   Phyvan Boungnavath                        Subscriber          x            x             x         $            117.18
               3.1257   Michael Bourgeois                         Subscriber          x            x             x         $             79.49
               3.1258   Ross Bourgeois                            Subscriber          x            x             x         $            117.18
               3.1259   Priscilla Bourgoine                       Subscriber          x            x             x         $            119.15
               3.1260   Trey Bourn                                Subscriber          x            x             x         $             91.59
               3.1261   David Bourne                              Subscriber          x            x             x         $             92.96
               3.1262   Emily Boushey                             Subscriber          x            x             x         $                 9.15
               3.1263   Morgan Boussad                            Subscriber          x            x             x         $            119.15
               3.1264   Mason Boussad                             Subscriber          x            x             x         $            119.15
               3.1265   Asi-Yahola Boutelle                       Subscriber          x            x             x         $             82.86
               3.1266   Kevin Bowen                               Subscriber          x            x             x         $                 1.73
               3.1267   Kala Bowen                                Subscriber          x            x             x         $            127.00
               3.1268   Sean Bowen                                Subscriber          x            x             x         $             96.17
               3.1269   GInger Bowen                              Subscriber          x            x             x         $            102.96
               3.1270   Sylvia L Bowens                           Subscriber          x            x             x         $             83.42
               3.1271   Krista Bower                              Subscriber          x            x             x         $             93.64
               3.1272   Jeff Bower                                Subscriber          x            x             x         $            108.84
               3.1273   Ivelyn Bower                              Subscriber          x            x             x         $            108.84
               3.1274   Roland Bowie                              Subscriber          x            x             x         $            109.33
               3.1275   Justin Bowie                              Subscriber          x            x             x         $            109.82
               3.1276   Philip Bowlay-Williams                    Subscriber          x            x             x         $             83.35
               3.1277   Bree Bowles                               Subscriber          x            x             x         $            114.23
               3.1278   Carlie Bowman                             Subscriber          x            x             x         $            118.49
               3.1279   Michael bowman                            Subscriber          x            x             x         $            124.38
               3.1280   Caleb Bownds                              Subscriber          x            x             x         $             92.58
               3.1281   Carol Boyce                               Subscriber          x            x             x         $                 5.48
               3.1282   Eric Boyd                                 Subscriber          x            x             x         $            102.06
               3.1283   Eric Boyer                                Subscriber          x            x             x         $             84.07
               3.1284   Drew Boykin                               Subscriber          x            x             x         $             91.59
               3.1285   Brendan Boylan                            Subscriber          x            x             x         $             91.59
               3.1286   Jessica Boyle                             Subscriber          x            x             x         $             93.23
               3.1287   Charles Boyles                            Subscriber          x            x             x         $            121.11
               3.1288   Ethan Boyles                              Subscriber          x            x             x         $            137.48
               3.1289   Shane Bozarth                             Subscriber          x            x             x         $            104.28
               3.1290   Niaema Bozeman                            Subscriber          x            x             x         $             95.52
               3.1291   Ertan Bozkurt                             Subscriber          x            x             x         $            102.96
               3.1292   Richard Brace                             Subscriber          x            x             x         $             82.86
               3.1293   Claudia Bracken                           Subscriber          x            x             x         $             81.78
               3.1294   Cara Bracken                              Subscriber          x            x             x         $            123.08
               3.1295   Brittany Brackenbury                      Subscriber          x            x             x         $             93.15
               3.1296   Tiffany Brackens                          Subscriber          x            x             x         $             82.76
               3.1297   Geri Brackman                             Subscriber          x            x             x         $            102.96
               3.1298   Lauren Bradburn                           Subscriber          x            x             x         $            117.18
               3.1299   Kyle Bradburn                             Subscriber          x            x             x         $            117.18
               3.1300   Joe Bradburn                              Subscriber          x            x             x         $            117.84
               3.1301   Dena Bradburn                             Subscriber          x            x             x         $            117.84
               3.1302   Donald Bradford                           Subscriber          x            x             x         $             78.18
               3.1303   Terri Bradley                             Subscriber          x            x             x         $             15.64
               3.1304   Richard Bradley                           Subscriber          x            x             x         $            117.18
               3.1305   Laura Bradley                             Subscriber          x            x             x         $            102.96
               3.1306   Jacqueline Bradley                        Subscriber          x            x             x         $             93.15
               3.1307   Christina Bradley                         Subscriber          x            x             x         $            137.48
               3.1308   Madison Bradley                           Subscriber          x            x             x         $             82.86
               3.1309   Justin bradshaw                           Subscriber          x            x             x         $            139.44
               3.1310   Alison Bradshaw                           Subscriber          x            x             x         $            136.17
               3.1311   Michael Brady                             Subscriber          x            x             x         $            135.34
               3.1312   Karel Brady                               Subscriber          x            x             x         $            135.34
               3.1313   Trevor Brady                              Subscriber          x            x             x         $            102.96
               3.1314   Dylan Brady                               Subscriber          x            x             x         $            124.38




                                                             Page 17 of 174
20-10244-smb   Doc 1           Filed 01/28/20 Entered 01/28/20 20:02:29                                                                       Main Document
                                            Pg      58 of 506
                                             In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                          CreditorName             Basis for Claim                                              Amount Owed
               3.1315   Sallie Brady                               Subscriber          x            x             x         $            124.38
               3.1316   Robert Braff                               Subscriber          x            x             x         $             91.19
               3.1317   Deborah Braff                              Subscriber          x            x             x         $             91.19
               3.1318   Tereza Braga                               Subscriber          x            x             x         $             82.86
               3.1319   Annessa Braginsky                          Subscriber          x            x             x         $            103.54
               3.1320   BARBARA BRAHM                              Subscriber          x            x             x         $            102.96
               3.1321   kapil brahmbhatt                           Subscriber          x            x             x         $             85.71
               3.1322   Cory Bramlett                              Subscriber          x            x             x         $            117.18
               3.1323   Rachel Bramlett                            Subscriber          x            x             x         $            117.18
               3.1324   Megan Branch                               Subscriber          x            x             x         $             92.66
               3.1325   Daniel Branch                              Subscriber          x            x             x         $             92.66
               3.1326   Jessica Brand                              Subscriber          x            x             x         $            102.96
               3.1327   Devan Brandon                              Subscriber          x            x             x         $            127.00
               3.1328   Tiffany Brandon                            Subscriber          x            x             x         $             97.16
               3.1329   Logan Brandon                              Subscriber          x            x             x         $            124.38
               3.1330   Brian Brandon                              Subscriber          x            x             x         $             97.48
               3.1331   Rachael Brandt                             Subscriber          x            x             x         $            118.49
               3.1332   Anthony Brandt                             Subscriber          x            x             x         $            117.18
               3.1333   Jennifer Brandt                            Subscriber          x            x             x         $            117.18
               3.1334   Allan Brandvein                            Subscriber          x            x             x         $             91.68
               3.1335   Harvey Brandwein                           Subscriber          x            x             x         $             91.59
               3.1336   Patty Branscome                            Subscriber          x            x             x         $            124.38
               3.1337   Sherri Brant                               Subscriber          x            x             x         $             97.16
               3.1338   Randee Brant                               Subscriber          x            x             x         $            119.15
               3.1339   Alexander Brant                            Subscriber          x            x             x         $             92.25
               3.1340   Sean Brantley                              Subscriber          x            x             x         $            109.33
               3.1341   Sandy Brantley                             Subscriber          x            x             x         $            109.33
               3.1342   Jessica Brantley                           Subscriber          x            x             x         $            117.18
               3.1343   Rully Bratanata                            Subscriber          x            x             x         $            101.98
               3.1344   Diane Braun                                Subscriber          x            x             x         $             71.09
               3.1345   Dan Braun                                  Subscriber          x            x             x         $            136.17
               3.1346   Charmer Brazier                            Subscriber          x            x             x         $             92.17
               3.1347   Preston Brazier                            Subscriber          x            x             x         $            114.17
               3.1348   Larry Brazier                              Subscriber          x            x             x         $             92.17
               3.1349   Haidyn Breall                              Subscriber          x            x             x         $            101.98
               3.1350   EMILY Brede                                Subscriber          x            x             x         $             91.59
               3.1351   David Brede                                Subscriber          x            x             x         $             91.92
               3.1352   William Breeding                           Subscriber          x            x             x         $            100.10
               3.1353   Jessica Breen                              Subscriber          x            x             x         $            137.48
               3.1354   Myriah Brennan                             Subscriber          x            x             x         $             93.23
               3.1355   Allyson Brennan                            Subscriber          x            x             x         $            102.96
               3.1356   Robin Brenner                              Subscriber          x            x             x         $            137.48
               3.1357   Ernestine Brennon                          Subscriber          x            x             x         $            137.48
               3.1358   Bennie Brennon                             Subscriber          x            x             x         $            137.48
               3.1359   Alison Bresenoff                           Subscriber          x            x             x         $            102.96
               3.1360   claire bresnihan                           Subscriber          x            x             x         $             81.13
               3.1361   Yannick Bretschneider                      Subscriber          x            x             x         $             17.60
               3.1362   Jennie Bretschneider                       Subscriber          x            x             x         $             16.95
               3.1363   Evan Brewer                                Subscriber          x            x             x         $            121.77
               3.1364   Jen Brewer                                 Subscriber          x            x             x         $            121.77
               3.1365   Amanda Brewer                              Subscriber          x            x             x         $             97.54
               3.1366   STEVEN BREWSTER                            Subscriber          x            x             x         $             89.63
               3.1367   Connie Brewster                            Subscriber          x            x             x         $            118.49
               3.1368   Danielle Brewster                          Subscriber          x            x             x         $            117.84
               3.1369   ELIZABETH BRICKMAN                         Subscriber          x            x             x         $            136.08
               3.1370   R Harlan Bridenbaugh                       Subscriber          x            x             x         $             95.11
               3.1371   Judy Bridenbaugh                           Subscriber          x            x             x         $             93.15
               3.1372   David Bridges                              Subscriber          x            x             x         $            105.41
               3.1373   Jackie Bridges                             Subscriber          x            x             x         $            104.92
               3.1374   Sugaree Bridges                            Subscriber          x            x             x         $            117.76
               3.1375   Lowell Bridgett                            Subscriber          x            x             x         $            119.15
               3.1376   Arliss Bridgett                            Subscriber          x            x             x         $            119.15
               3.1377   Lucas Brien                                Subscriber          x            x             x         $            102.96
               3.1378   Melissa Brierley                           Subscriber          x            x             x         $            102.96
               3.1379   Erika BriganttiAbraham                     Subscriber          x            x             x         $             96.17
               3.1380   Erika Briggans-Jones                       Subscriber          x            x             x         $             96.83
               3.1381   Casey Briggs                               Subscriber          x            x             x         $             96.23
               3.1382   Kalei Bright                               Subscriber          x            x             x         $             92.31
               3.1383   John Brigman                               Subscriber          x            x             x         $             91.59
               3.1384   leslie brill                               Subscriber          x            x             x         $            102.96
               3.1385   Caroline Brill                             Subscriber          x            x             x         $            102.96




                                                              Page 18 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                          Pg      59 of 506
                                           In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                         CreditorName             Basis for Claim                                              Amount Owed
               3.1386   Michael Brillante                         Subscriber          x            x             x         $             91.59
               3.1387   Gaby Bringle                              Subscriber          x            x             x         $            109.82
               3.1388   Tracy Bringle                             Subscriber          x            x             x         $            109.82
               3.1389   Abbi Bringolf                             Subscriber          x            x             x         $             97.81
               3.1390   Lisa Brinkley                             Subscriber          x            x             x         $             91.19
               3.1391   Leonel Briseno                            Subscriber          x            x             x         $            101.98
               3.1392   Lucy Briseno                              Subscriber          x            x             x         $            102.96
               3.1393   Shaun Brison                              Subscriber          x            x             x         $             85.71
               3.1394   Michael-John Bristow                      Subscriber          x            x             x         $             91.59
               3.1395   Cassie Brittman                           Subscriber          x            x             x         $             87.27
               3.1396   Diana Brockhagen                          Subscriber          x            x             x         $             76.26
               3.1397   Charles Brockhausen                       Subscriber          x            x             x         $             93.15
               3.1398   Adam Broder                               Subscriber          x            x             x         $            100.43
               3.1399   Jennifer Brodsky                          Subscriber          x            x             x         $            102.96
               3.1400   Karen Brody                               Subscriber          x            x             x         $             92.96
               3.1401   Scot Brody                                Subscriber          x            x             x         $             92.96
               3.1402   Robert Brody                              Subscriber          x            x             x         $            102.96
               3.1403   Gerald Brody                              Subscriber          x            x             x         $             82.86
               3.1404   Vicky Brogden                             Subscriber          x            x             x         $             82.86
               3.1405   Jake Broggi                               Subscriber          x            x             x         $            103.37
               3.1406   Carl Brondel                              Subscriber          x            x             x         $             22.16
               3.1407   Chris Brondel                             Subscriber          x            x             x         $             22.16
               3.1408   Melissa Brookman                          Subscriber          x            x             x         $             89.63
               3.1409   Kevin Brooks                              Subscriber          x            x             x         $            131.39
               3.1410   Daniel Brooks                             Subscriber          x            x             x         $            122.42
               3.1411   John Brooks                               Subscriber          x            x             x         $             91.59
               3.1412   Ryan Brooks                               Subscriber          x            x             x         $            119.15
               3.1413   Emily Brooks                              Subscriber          x            x             x         $             79.82
               3.1414   Tina Brooks                               Subscriber          x            x             x         $            123.08
               3.1415   Katie Brooks                              Subscriber          x            x             x         $            101.98
               3.1416   Steven Brooks                             Subscriber          x            x             x         $            101.98
               3.1417   Jennifer Brooks                           Subscriber          x            x             x         $            102.96
               3.1418   Maegan Brooks                             Subscriber          x            x             x         $            103.45
               3.1419   Edward Brophy                             Subscriber          x            x             x         $             97.81
               3.1420   Richard Brorson                           Subscriber          x            x             x         $            101.98
               3.1421   Eric Brorson                              Subscriber          x            x             x         $            101.98
               3.1422   Rebecca Brorson                           Subscriber          x            x             x         $            101.98
               3.1423   Sam Brothers                              Subscriber          x            x             x         $            138.13
               3.1424   Sam Brothers                              Subscriber          x            x             x         $            137.48
               3.1425   Henry Brown                               Subscriber          x            x             x         $            135.34
               3.1426   David Brown                               Subscriber          x            x             x         $             79.49
               3.1427   Michelle Brown                            Subscriber          x            x             x         $            204.13
               3.1428   Felicia Brown                             Subscriber          x            x             x         $             84.33
               3.1429   Ashley Brown                              Subscriber          x            x             x         $            109.26
               3.1430   Athena Brown                              Subscriber          x            x             x         $             75.01
               3.1431   Julia Brown                               Subscriber          x            x             x         $            134.34
               3.1432   Patsy Brown                               Subscriber          x            x             x         $             91.92
               3.1433   patrick brown                             Subscriber          x            x             x         $             98.14
               3.1434   DAVID BROWN                               Subscriber          x            x             x         $             84.33
               3.1435   George Brown                              Subscriber          x            x             x         $            119.63
               3.1436   Kirk Brown                                Subscriber          x            x             x         $             92.96
               3.1437   Ruth Brown                                Subscriber          x            x             x         $             61.27
               3.1438   Duane Brown                               Subscriber          x            x             x         $             94.54
               3.1439   Ed Brown                                  Subscriber          x            x             x         $             91.59
               3.1440   Kyle Brown                                Subscriber          x            x             x         $             91.59
               3.1441   Terrilee Brown                            Subscriber          x            x             x         $            118.49
               3.1442   George Brown                              Subscriber          x            x             x         $            118.49
               3.1443   Tim Brown                                 Subscriber          x            x             x         $             96.17
               3.1444   Bradley Brown                             Subscriber          x            x             x         $             95.11
               3.1445   Susan Brown                               Subscriber          x            x             x         $            119.15
               3.1446   Aaron Brown                               Subscriber          x            x             x         $             79.82
               3.1447   Emily Brown                               Subscriber          x            x             x         $            123.08
               3.1448   Robert Brown                              Subscriber          x            x             x         $            123.08
               3.1449   Miki Brown                                Subscriber          x            x             x         $             92.25
               3.1450   Vanessa Brown                             Subscriber          x            x             x         $             16.95
               3.1451   Andrew Brown                              Subscriber          x            x             x         $             16.95
               3.1452   Rebecca Brown                             Subscriber          x            x             x         $            117.18
               3.1453   Mike Brown                                Subscriber          x            x             x         $            102.96
               3.1454   Katie Brown                               Subscriber          x            x             x         $            102.96
               3.1455   Krystal Brown                             Subscriber          x            x             x         $            102.96
               3.1456   Julia Brown                               Subscriber          x            x             x         $             96.50




                                                             Page 19 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg      60 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                          CreditorName             Basis for Claim                                              Amount Owed
               3.1457   Davin Brown                                Subscriber          x            x             x         $             92.66
               3.1458   Roberta Brown                              Subscriber          x            x             x         $             92.66
               3.1459   Jennifer Brown                             Subscriber          x            x             x         $             92.66
               3.1460   Kadarius Brown                             Subscriber          x            x             x         $            124.38
               3.1461   Milan Brown                                Subscriber          x            x             x         $            103.45
               3.1462   Daniel Brown                               Subscriber          x            x             x         $             93.15
               3.1463   Sydney Brown                               Subscriber          x            x             x         $             82.86
               3.1464   Austin Brown                               Subscriber          x            x             x         $             81.13
               3.1465   Kellan Brown                               Subscriber          x            x             x         $             81.13
               3.1466   Tabitha Brown                              Subscriber          x            x             x         $             78.18
               3.1467   Ryan Brown                                 Subscriber          x            x             x         $             78.18
               3.1468   Becki Brownell                             Subscriber          x            x             x         $             82.86
               3.1469   Carrol Brown-Hynds                         Subscriber          x            x             x         $             83.42
               3.1470   Jenny Lou Browning                         Subscriber          x            x             x         $                 1.63
               3.1471   Josh Browning                              Subscriber          x            x             x         $                 1.63
               3.1472   Jeanette Browning                          Subscriber          x            x             x         $             82.86
               3.1473   Debora Brown-Johnson                       Subscriber          x            x             x         $            103.94
               3.1474   Charissa Bruce                             Subscriber          x            x             x         $            110.64
               3.1475   Mark Bruce                                 Subscriber          x            x             x         $            136.82
               3.1476   Richard Bruce                              Subscriber          x            x             x         $            102.96
               3.1477   Tanya Bruce                                Subscriber          x            x             x         $             93.15
               3.1478   Coda Bruce                                 Subscriber          x            x             x         $             82.86
               3.1479   Emily Brulotte                             Subscriber          x            x             x         $            106.39
               3.1480   John E Brumbaugh                           Subscriber          x            x             x         $             95.85
               3.1481   Brian Brummell                             Subscriber          x            x             x         $             99.45
               3.1482   Braden Brundage                            Subscriber          x            x             x         $            114.72
               3.1483   Emily Brundage                             Subscriber          x            x             x         $             94.54
               3.1484   John Michael Brunetti                      Subscriber          x            x             x         $            105.41
               3.1485   Leighanne Brunetti                         Subscriber          x            x             x         $            105.41
               3.1486   Greg Brunswick                             Subscriber          x            x             x         $            117.18
               3.1487   Janet Brunswick                            Subscriber          x            x             x         $            117.18
               3.1488   Chantelle Bruyn                            Subscriber          x            x             x         $             91.19
               3.1489   Jacquie Bryant                             Subscriber          x            x             x         $            110.31
               3.1490   Ryan Bryant                                Subscriber          x            x             x         $            110.31
               3.1491   Leslie Bryant                              Subscriber          x            x             x         $            116.46
               3.1492   Steven Bryant                              Subscriber          x            x             x         $            108.93
               3.1493   Buffy Bryant                               Subscriber          x            x             x         $            105.76
               3.1494   Valerie Bryant                             Subscriber          x            x             x         $             82.76
               3.1495   Terri Bryson                               Subscriber          x            x             x         $            100.10
               3.1496   Rob Buback                                 Subscriber          x            x             x         $            144.63
               3.1497   Gloria Buccini                             Subscriber          x            x             x         $             93.15
               3.1498   Matt Buchanan                              Subscriber          x            x             x         $            138.13
               3.1499   SALLY BUCHHEIMER                           Subscriber          x            x             x         $             85.71
               3.1500   Tammy Buchholz                             Subscriber          x            x             x         $            105.33
               3.1501   Daniel Buckland                            Subscriber          x            x             x         $             96.17
               3.1502   Keegan Bucklin                             Subscriber          x            x             x         $             91.92
               3.1503   Meeshelle Buckmiller                       Subscriber          x            x             x         $            100.10
               3.1504   Eddie Buckner                              Subscriber          x            x             x         $            104.43
               3.1505   Jonathan Budge                             Subscriber          x            x             x         $             91.59
               3.1506   Michael Budson                             Subscriber          x            x             x         $             16.95
               3.1507   Tammy Budzinski                            Subscriber          x            x             x         $            101.49
               3.1508   Paola Bueche                               Subscriber          x            x             x         $            102.96
               3.1509   Tara Buell                                 Subscriber          x            x             x         $             90.34
               3.1510   Gabriela Bueno Taromina                    Subscriber          x            x             x         $            117.18
               3.1511   Kelly Buettner                             Subscriber          x            x             x         $             84.07
               3.1512   David Buffa                                Subscriber          x            x             x         $             92.66
               3.1513   FRANCESCO Buffa                            Subscriber          x            x             x         $             92.66
               3.1514   Katie Buffington                           Subscriber          x            x             x         $            101.08
               3.1515   Nghia Bui                                  Subscriber          x            x             x         $             81.45
               3.1516   Stephen Bui                                Subscriber          x            x             x         $             95.11
               3.1517   Hieu Bui                                   Subscriber          x            x             x         $            101.98
               3.1518   Linda Buie                                 Subscriber          x            x             x         $             91.00
               3.1519   Ethel Bujaki                               Subscriber          x            x             x         $             15.64
               3.1520   Courtney Bullen                            Subscriber          x            x             x         $            119.15
               3.1521   Trace Bullinger                            Subscriber          x            x             x         $            100.10
               3.1522   Gary Bullington                            Subscriber          x            x             x         $            109.33
               3.1523   Lorraine Bullington                        Subscriber          x            x             x         $            109.98
               3.1524   Elijah Bullock                             Subscriber          x            x             x         $             83.42
               3.1525   Candace Bullock                            Subscriber          x            x             x         $            101.41
               3.1526   Nellie Bullock                             Subscriber          x            x             x         $             87.67
               3.1527   Nandi Bumbury                              Subscriber          x            x             x         $            110.64




                                                              Page 20 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                           Pg      61 of 506
                                            In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                          CreditorName              Basis for Claim                                              Amount Owed
               3.1528   Dan Bump                                    Subscriber          x            x             x         $             90.34
               3.1529   Samantha Bundy                              Subscriber          x            x             x         $            137.48
               3.1530   Mark Bunker                                 Subscriber          x            x             x         $             81.13
               3.1531   Melody Bunting                              Subscriber          x            x             x         $            119.80
               3.1532   Stacie Buonaura                             Subscriber          x            x             x         $            132.39
               3.1533   MICHAEL BUONO                               Subscriber          x            x             x         $             92.31
               3.1534   Nicholas Buono                              Subscriber          x            x             x         $            119.15
               3.1535   Andrew Burg                                 Subscriber          x            x             x         $             73.05
               3.1536   Dan Burge                                   Subscriber          x            x             x         $             91.27
               3.1537   Cynthia Burgess                             Subscriber          x            x             x         $            159.34
               3.1538   Kassy Burgess                               Subscriber          x            x             x         $             91.65
               3.1539   LAWRENCE BURGESS                            Subscriber          x            x             x         $            118.49
               3.1540   Lucia Burgos                                Subscriber          x            x             x         $             94.54
               3.1541   Vera Buric                                  Subscriber          x            x             x         $             99.12
               3.1542   Brian Burke                                 Subscriber          x            x             x         $                 3.48
               3.1543   Dinah Burke                                 Subscriber          x            x             x         $            124.99
               3.1544   Kathy Burke                                 Subscriber          x            x             x         $            119.15
               3.1545   Jesse Burkes                                Subscriber          x            x             x         $            101.98
               3.1546   Laurel Burks                                Subscriber          x            x             x         $            123.08
               3.1547   Grace Burks                                 Subscriber          x            x             x         $            123.08
               3.1548   Prapti Burkul                               Subscriber          x            x             x         $            102.96
               3.1549   Hobert Burnett                              Subscriber          x            x             x         $            103.04
               3.1550   Hunter Burnette                             Subscriber          x            x             x         $                 2.96
               3.1551   Rico Burney                                 Subscriber          x            x             x         $            137.48
               3.1552   Delores Burns                               Subscriber          x            x             x         $             98.46
               3.1553   Nicolas Burns                               Subscriber          x            x             x         $            149.92
               3.1554   Kathleen Burns                              Subscriber          x            x             x         $             85.38
               3.1555   Ben Burns                                   Subscriber          x            x             x         $             92.31
               3.1556   Danny Burns                                 Subscriber          x            x             x         $            119.15
               3.1557   Allyson Burns                               Subscriber          x            x             x         $            123.73
               3.1558   Lee Burns                                   Subscriber          x            x             x         $             96.50
               3.1559   Bryan Burns                                 Subscriber          x            x             x         $             96.50
               3.1560   Lisa Burns                                  Subscriber          x            x             x         $             96.50
               3.1561   Richard Burns                               Subscriber          x            x             x         $            124.38
               3.1562   Charadele Burns                             Subscriber          x            x             x         $            117.84
               3.1563   Linda Buroker                               Subscriber          x            x             x         $             83.74
               3.1564   Scott Burr                                  Subscriber          x            x             x         $            100.43
               3.1565   Ariel Burr                                  Subscriber          x            x             x         $            100.43
               3.1566   Murali Krishna Burra                        Subscriber          x            x             x         $             97.81
               3.1567   Celia Burri                                 Subscriber          x            x             x         $             89.72
               3.1568   Gisella Burri                               Subscriber          x            x             x         $             89.72
               3.1569   Katy Burrill                                Subscriber          x            x             x         $            136.17
               3.1570   Mikayla Burris                              Subscriber          x            x             x         $            100.16
               3.1571   Karista Burris                              Subscriber          x            x             x         $             81.88
               3.1572   Sonya Burris                                Subscriber          x            x             x         $            102.96
               3.1573   Kendell Burroughs                           Subscriber          x            x             x         $             95.19
               3.1574   Ashley Burrus                               Subscriber          x            x             x         $             82.86
               3.1575   Betty Bursey                                Subscriber          x            x             x         $            110.80
               3.1576   Betty Bursey                                Subscriber          x            x             x         $            110.80
               3.1577   Tatyana Burt                                Subscriber          x            x             x         $            106.88
               3.1578   Tim Burt                                    Subscriber          x            x             x         $             78.51
               3.1579   William Burton                              Subscriber          x            x             x         $             93.23
               3.1580   Les Burton                                  Subscriber          x            x             x         $            101.98
               3.1581   Reatha Burton                               Subscriber          x            x             x         $            102.96
               3.1582   Michael Busby                               Subscriber          x            x             x         $            104.68
               3.1583   Eric Busch                                  Subscriber          x            x             x         $             92.17
               3.1584   Barbra Busch                                Subscriber          x            x             x         $             92.17
               3.1585   Jeff Buse                                   Subscriber          x            x             x         $            119.15
               3.1586   Jane Buse                                   Subscriber          x            x             x         $            119.15
               3.1587   Joe Buser                                   Subscriber          x            x             x         $             92.66
               3.1588   Darren Bush                                 Subscriber          x            x             x         $             96.17
               3.1589   Ian Bush                                    Subscriber          x            x             x         $            102.96
               3.1590   Sally Busher                                Subscriber          x            x             x         $             92.31
               3.1591   Amber Busher                                Subscriber          x            x             x         $            119.15
               3.1592   Klausen Bushi                               Subscriber          x            x             x         $            111.78
               3.1593   Natalie Bustamante                          Subscriber          x            x             x         $             91.68
               3.1594   Christina Buster                            Subscriber          x            x             x         $             96.17
               3.1595   Junel Butac                                 Subscriber          x            x             x         $             92.31
               3.1596   Beth Butcher                                Subscriber          x            x             x         $            132.39
               3.1597   Paul Butcher                                Subscriber          x            x             x         $            102.06
               3.1598   Rebecca Buted                               Subscriber          x            x             x         $            101.98




                                                               Page 21 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                           Pg      62 of 506
                                            In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                          CreditorName              Basis for Claim                                              Amount Owed
               3.1599   willie butler                               Subscriber          x            x             x         $             87.67
               3.1600   Kam Butler                                  Subscriber          x            x             x         $            101.41
               3.1601   Lloyd Butler                                Subscriber          x            x             x         $            122.42
               3.1602   Robert Butler                               Subscriber          x            x             x         $            102.96
               3.1603   Lorrie Butler                               Subscriber          x            x             x         $            102.96
               3.1604   Isaiah Butler                               Subscriber          x            x             x         $            117.84
               3.1605   Ashley Butler                               Subscriber          x            x             x         $            117.84
               3.1606   Nivas Buvaneswaran                          Subscriber          x            x             x         $             96.17
               3.1607   Robert Bye                                  Subscriber          x            x             x         $            118.49
               3.1608   Clayton Byford                              Subscriber          x            x             x         $            117.18
               3.1609   Gary Bylund                                 Subscriber          x            x             x         $             81.45
               3.1610   Teri Bylund                                 Subscriber          x            x             x         $             94.87
               3.1611   April Bynum                                 Subscriber          x            x             x         $                 2.31
               3.1612   Jillian Byra                                Subscriber          x            x             x         $             91.59
               3.1613   Brian Byrd                                  Subscriber          x            x             x         $             91.59
               3.1614   Mylana Byrd                                 Subscriber          x            x             x         $             93.23
               3.1615   Jim Byrem                                   Subscriber          x            x             x         $             91.92
               3.1616   Mark Byrne                                  Subscriber          x            x             x         $             87.67
               3.1617   Bekah Byxbe                                 Subscriber          x            x             x         $            119.15
               3.1618   Aixangela Caballero                         Subscriber          x            x             x         $            142.06
               3.1619   Carlo Caballero                             Subscriber          x            x             x         $            117.84
               3.1620   Carlos Caban                                Subscriber          x            x             x         $             93.15
               3.1621   Manuel Cabezas                              Subscriber          x            x             x         $             78.18
               3.1622   Rice Cabiac                                 Subscriber          x            x             x         $            100.16
               3.1623   Sean Cabiling                               Subscriber          x            x             x         $             99.12
               3.1624   Scott Cable                                 Subscriber          x            x             x         $             91.00
               3.1625   Zach Cable                                  Subscriber          x            x             x         $             90.34
               3.1626   Andrew Cabrera                              Subscriber          x            x             x         $             94.54
               3.1627   Josephine Cabrera                           Subscriber          x            x             x         $             95.11
               3.1628   Kenny Cabrera                               Subscriber          x            x             x         $            123.08
               3.1629   BELINDA cabriga                             Subscriber          x            x             x         $            105.41
               3.1630   BELINDA cabriga                             Subscriber          x            x             x         $            105.41
               3.1631   David Caceres                               Subscriber          x            x             x         $             81.13
               3.1632   Ismael Cadjee                               Subscriber          x            x             x         $             91.59
               3.1633   Sharon Cadwell                              Subscriber          x            x             x         $            127.00
               3.1634   Mallory Cadwell                             Subscriber          x            x             x         $             91.59
               3.1635   Bonna Cafiso                                Subscriber          x            x              x        $            117.18
               3.1636   Michael Cahoon                              Subscriber          x            x             x         $            101.98
               3.1637   Lynsey Caillouet                            Subscriber          x            x             x         $             78.18
               3.1638   Stephanie Cain                              Subscriber          x            x             x         $            117.18
               3.1639   Dan Cain                                    Subscriber          x            x             x         $            117.84
               3.1640   tarl caine                                  Subscriber          x            x             x         $             78.51
               3.1641   Elizabeth Cairns                            Subscriber          x            x             x         $             94.54
               3.1642   Annette Caito                               Subscriber          x            x              x        $             91.59
               3.1643   Jaime Cajamarca                             Subscriber          x            x              x        $             82.76
               3.1644   ILEIN CAJAR                                 Subscriber          x            x              x        $            111.55
               3.1645   Anthony Calabrese                           Subscriber          x            x              x        $             91.00
               3.1646   Matt Calanese                               Subscriber          x            x              x        $            107.95
               3.1647   Kevin Calderon                              Subscriber          x            x              x        $            155.31
               3.1648   Hipolito Calderon                           Subscriber          x            x             x         $            155.31
               3.1649   Susana Calderon                             Subscriber          x            x             x         $            155.31
               3.1650   Julie Calderon                              Subscriber          x            x             x         $            103.37
               3.1651   Samuel Calderon                             Subscriber          x            x             x         $            155.31
               3.1652   Norah Calderon                              Subscriber          x            x             x         $             83.09
               3.1653   Deborah Calderon                            Subscriber          x            x             x         $             91.92
               3.1654   Julie Caldwell                              Subscriber          x            x             x         $            111.29
               3.1655   Lilly Caldwell                              Subscriber          x            x             x         $            101.98
               3.1656   Taylor Caldwell                             Subscriber          x            x             x         $            102.96
               3.1657   Bella Caldwell                              Subscriber          x            x             x         $            102.96
               3.1658   Amber Cales                                 Subscriber          x            x             x         $             91.92
               3.1659   Oliver Mack Calhoun                         Subscriber          x            x             x         $            101.98
               3.1660   Courtney Calkins                            Subscriber          x            x             x         $             92.96
               3.1661   Mark Callahan                               Subscriber          x            x             x         $             94.87
               3.1662   melissa Callahan                            Subscriber          x            x             x         $            137.48
               3.1663   Pamela Callander                            Subscriber          x            x             x         $            101.98
               3.1664   Robert Callander                            Subscriber          x            x             x         $            102.96
               3.1665   Keegan Calligar                             Subscriber          x            x             x         $            119.80
               3.1666   Leonardo Callipo                            Subscriber          x            x             x         $            137.48
               3.1667   LaDona Caluory                              Subscriber          x            x             x         $            101.74
               3.1668   VICTORIA CALVO                              Subscriber          x            x             x         $            105.99
               3.1669   George Camacho                              Subscriber          x            x             x         $             95.85




                                                               Page 22 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg      63 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                         CreditorName              Basis for Claim                                              Amount Owed
               3.1670   Charlene Camara                            Subscriber          x            x             x         $            105.90
               3.1671   Mireya Camarena                            Subscriber          x            x             x         $            102.96
               3.1672   Joseph Cambre                              Subscriber          x            x             x         $            122.42
               3.1673   HEATHER Cambre                             Subscriber          x            x             x         $            122.42
               3.1674   Diana Cameron                              Subscriber          x            x             x         $            102.96
               3.1675   Shawn Cameron                              Subscriber          x            x             x         $            103.45
               3.1676   Barbara Cameron                            Subscriber          x            x             x         $            100.10
               3.1677   netanel camisa                             Subscriber          x            x             x         $             94.54
               3.1678   Richard Camp                               Subscriber          x            x             x         $             93.64
               3.1679   Cody Camp                                  Subscriber          x            x             x         $             93.15
               3.1680   Jason Camp                                 Subscriber          x            x             x         $             93.15
               3.1681   Magi Campana                               Subscriber          x            x             x         $            137.48
               3.1682   Vittoria Campaner                          Subscriber          x            x             x         $             94.87
               3.1683   Lawrence Campbell                          Subscriber          x            x             x         $            131.39
               3.1684   Debbie Campbell                            Subscriber          x            x             x         $             84.40
               3.1685   Linda Campbell                             Subscriber          x            x             x         $                 6.52
               3.1686   dante campbell                             Subscriber          x            x             x         $             84.07
               3.1687   DANIELLE CAMPBELL                          Subscriber          x            x             x         $            111.55
               3.1688   Ryan Campbell                              Subscriber          x            x             x         $                 8.85
               3.1689   Jane Campbell                              Subscriber          x            x             x         $             95.11
               3.1690   DeLisa Campbell                            Subscriber          x            x             x         $             92.31
               3.1691   Claire Campbell                            Subscriber          x            x             x         $            101.98
               3.1692   Lawrence Campbell                          Subscriber          x            x             x         $             81.88
               3.1693   Michelle Campbell                          Subscriber          x            x             x         $            117.18
               3.1694   Andrew Campbell                            Subscriber          x            x             x         $            117.18
               3.1695   Raizl Campbell                             Subscriber          x            x             x         $             92.66
               3.1696   Joel Campbell                              Subscriber          x            x             x         $            124.38
               3.1697   Linda Campbell                             Subscriber          x            x             x         $            124.38
               3.1698   Bruce Campbell                             Subscriber          x            x             x         $            103.45
               3.1699   George Campbell                            Subscriber          x            x             x         $             93.15
               3.1700   Jennifer Campe                             Subscriber          x            x             x         $                 9.37
               3.1701   Barbara Campeggio                          Subscriber          x            x             x         $            104.92
               3.1702   Mike Campeggio                             Subscriber          x            x             x         $            102.96
               3.1703   Alejandro Campos                           Subscriber          x            x             x         $             92.31
               3.1704   Darin Campos                               Subscriber          x            x             x         $             91.19
               3.1705   Ramiro Canales                             Subscriber          x            x             x         $             91.59
               3.1706   elizabeth canas                            Subscriber          x            x             x         $                 8.14
               3.1707   Sam Cancilla                               Subscriber          x            x             x         $             78.51
               3.1708   JORGE CANCIO                               Subscriber          x            x             x         $             97.16
               3.1709   merangely candelario                       Subscriber          x            x             x         $             94.54
               3.1710   Christa Candella                           Subscriber          x            x             x         $             91.59
               3.1711   Justin Candella                            Subscriber          x            x             x         $             78.18
               3.1712   Mara Canen                                 Subscriber          x            x             x         $             78.84
               3.1713   Aaron Canen                                Subscriber          x            x             x         $             78.51
               3.1714   Lauren Canepari                            Subscriber          x            x             x         $             91.59
               3.1715   Mickey Canterbury                          Subscriber          x            x             x         $             91.59
               3.1716   Nathanael Cantrell                         Subscriber          x            x             x         $            105.90
               3.1717   Karen Cantrell                             Subscriber          x            x             x         $            119.15
               3.1718   Jim Cantrell                               Subscriber          x            x             x         $            123.73
               3.1719   Indira Cantu                               Subscriber          x            x             x         $                 2.31
               3.1720   Robert Canuto                              Subscriber          x            x             x         $            137.56
               3.1721   Jin Cao                                    Subscriber          x            x             x         $             91.68
               3.1722   ANHTHU CAO                                 Subscriber          x            x             x         $             87.67
               3.1723   Ming Cao                                   Subscriber          x            x             x         $            102.96
               3.1724   Minh Cao                                   Subscriber          x            x             x         $             93.15
               3.1725   Cecily Cao                                 Subscriber          x            x             x         $             93.15
               3.1726   Jeffrey Capellen                           Subscriber          x            x             x         $             92.31
               3.1727   Tracy Capellen                             Subscriber          x            x             x         $             92.31
               3.1728   Lynn Caplan                                Subscriber          x            x             x         $             94.21
               3.1729   Art Caprio                                 Subscriber          x            x             x         $             90.34
               3.1730   Alex Capshaw-Taylor                        Subscriber          x            x             x         $            117.18
               3.1731   Carol Caputo                               Subscriber          x            x             x         $                 6.90
               3.1732   GINA Caputo                                Subscriber          x            x             x         $             81.13
               3.1733   Jody Carabet                               Subscriber          x            x             x         $            102.96
               3.1734   Salvatore Caravella                        Subscriber          x            x             x         $            125.02
               3.1735   Joshua Caraveo                             Subscriber          x            x             x         $            103.70
               3.1736   Steve Carbery                              Subscriber          x            x             x         $             91.00
               3.1737   Corey Carbery                              Subscriber          x            x             x         $            117.84
               3.1738   Daniela Cardenas                           Subscriber          x            x             x         $             96.83
               3.1739   David Cardenas                             Subscriber          x            x             x         $             81.13
               3.1740   Maria Cardona                              Subscriber          x            x             x         $             87.67




                                                              Page 23 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                          Pg      64 of 506
                                           In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                          CreditorName            Basis for Claim                                              Amount Owed
               3.1741   Daniel Cardozo                            Subscriber          x            x             x         $             94.54
               3.1742   Tuesday Cardwell                          Subscriber          x            x             x         $            102.96
               3.1743   Joseph Cardwell                           Subscriber          x            x             x         $             82.86
               3.1744   Zachary Carey                             Subscriber          x            x             x         $             96.17
               3.1745   NOLAN CARL                                Subscriber          x            x             x         $             81.88
               3.1746   Taylor Carlisle                           Subscriber          x            x             x         $             88.00
               3.1747   JT Carlisle                               Subscriber          x            x             x         $            119.15
               3.1748   Breann Carlisle                           Subscriber          x            x             x         $            119.80
               3.1749   Sylvia Carlquist                          Subscriber          x            x             x         $             83.84
               3.1750   Chad Carlton                              Subscriber          x            x             x         $            109.33
               3.1751   Sally Carlton                             Subscriber          x            x             x         $            109.33
               3.1752   Darryl Carlton                            Subscriber          x            x             x         $            124.38
               3.1753   Sharon Carlton                            Subscriber          x            x             x         $            124.38
               3.1754   Lyn Carollo                               Subscriber          x            x             x         $                 5.91
               3.1755   Anthony Carpeneti                         Subscriber          x            x             x         $             89.72
               3.1756   Benjamin Carpenter                        Subscriber          x            x             x         $            113.16
               3.1757   Edward Carpenter                          Subscriber          x            x             x         $            110.64
               3.1758   JAMIN CARPENTER                           Subscriber          x            x             x         $             82.76
               3.1759   Robert Carpenter                          Subscriber          x            x             x         $            101.98
               3.1760   Robert Carpenter                          Subscriber          x            x             x         $            101.98
               3.1761   Denise Carpenter                          Subscriber          x            x             x         $            102.96
               3.1762   Denise Carpenter                          Subscriber          x            x             x         $            102.96
               3.1763   Denise Carpenter                          Subscriber          x            x             x         $            103.45
               3.1764   Sara Carpenter                            Subscriber          x            x             x         $            117.84
               3.1765   Jay Carpenter                             Subscriber          x            x             x         $            117.84
               3.1766   Anthony Carr                              Subscriber          x            x             x         $            119.80
               3.1767   Casey Carr                                Subscriber          x            x             x         $             93.15
               3.1768   Miguel Carranza                           Subscriber          x            x             x         $            105.33
               3.1769   Fernando Carranza                         Subscriber          x            x             x         $            107.37
               3.1770   Arlene Carranza                           Subscriber          x            x             x         $            107.37
               3.1771   Javier Jr Carranza                        Subscriber          x            x             x         $             91.19
               3.1772   Mina Carrera                              Subscriber          x            x             x         $            101.98
               3.1773   Gabriela Carrillo                         Subscriber          x            x             x         $             92.31
               3.1774   Amity Carrillo                            Subscriber          x            x             x         $            101.98
               3.1775   Sandra Carrillo                           Subscriber          x            x             x         $            101.98
               3.1776   Moise Carrington                          Subscriber          x            x             x         $            105.41
               3.1777   Michael Carrino                           Subscriber          x            x             x         $            103.45
               3.1778   CRISTINA CARRION                          Subscriber          x            x             x         $                 6.16
               3.1779   Amy Carroll                               Subscriber          x            x             x         $             91.92
               3.1780   Kathryn Carroll                           Subscriber          x            x             x         $                 1.96
               3.1781   Travis Carroll                            Subscriber          x            x             x         $             82.76
               3.1782   Kelly Carstensen                          Subscriber          x            x             x         $             25.42
               3.1783   ANITA CARTER                              Subscriber          x            x             x         $            105.02
               3.1784   Peronica Carter                           Subscriber          x            x             x         $             94.54
               3.1785   Jeff Carter                               Subscriber          x            x             x         $             91.59
               3.1786   William Carter                            Subscriber          x            x             x         $            101.98
               3.1787   Pam Carter                                Subscriber          x            x             x         $            101.98
               3.1788   Shanara Carter                            Subscriber          x            x             x         $            101.98
               3.1789   Nicole Carter                             Subscriber          x            x             x         $            136.17
               3.1790   Wayne Carter                              Subscriber          x            x             x         $             81.13
               3.1791   Virginia Cartey                           Subscriber          x            x             x         $            146.64
               3.1792   Jason Cartey                              Subscriber          x            x             x         $            146.64
               3.1793   Jeremy Cartiff                            Subscriber          x            x             x         $             91.59
               3.1794   Sean Cartwright                           Subscriber          x            x             x         $             93.64
               3.1795   Sean Cartwright                           Subscriber          x            x             x         $             93.64
               3.1796   Annemarie Cartwright                      Subscriber          x            x             x         $            123.08
               3.1797   Lisa Cartwright                           Subscriber          x            x             x         $            136.17
               3.1798   Kathleen Caruana                          Subscriber          x            x             x         $             86.69
               3.1799   ricardo carvajal                          Subscriber          x            x             x         $             88.98
               3.1800   Melissa Carvajal                          Subscriber          x            x             x         $             83.74
               3.1801   Crescenciano Carvajal                     Subscriber          x            x             x         $             97.48
               3.1802   William Carvell                           Subscriber          x            x             x         $            101.98
               3.1803   Drake Cary                                Subscriber          x            x             x         $            117.84
               3.1804   Gabriela Casanova                         Subscriber          x            x             x         $            109.33
               3.1805   Jason Casanova                            Subscriber          x            x             x         $            109.33
               3.1806   Chris Casanova                            Subscriber          x            x             x         $            109.33
               3.1807   Dan Casciano                              Subscriber          x            x             x         $            118.49
               3.1808   Steven Case                               Subscriber          x            x             x         $            119.80
               3.1809   Lucie Case                                Subscriber          x            x             x         $            119.80
               3.1810   Jacqueline Casey                          Subscriber          x            x             x         $             97.16
               3.1811   John Casey                                Subscriber          x            x             x         $            102.96




                                                             Page 24 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                          Main Document
                                          Pg      65 of 506
                                           In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                           CreditorName             Basis for Claim                                              Amount Owed
               3.1812   LARON CASEY                                 Subscriber          x            x             x         $             82.86
               3.1813   Tina Cash                                   Subscriber          x            x             x         $             98.79
               3.1814   Brooke Cashion                              Subscriber          x            x             x         $             91.59
               3.1815   William Cashman                             Subscriber          x            x             x         $             82.86
               3.1816   Chris Casilli                               Subscriber          x            x             x         $             72.56
               3.1817   Carolyn Caskey                              Subscriber          x            x             x         $            102.96
               3.1818   Maxwell Cass                                Subscriber          x            x             x         $            117.18
               3.1819   Sergio Cassanego                            Subscriber          x            x             x         $             94.27
               3.1820   Gina Cassella                               Subscriber          x            x             x         $             91.59
               3.1821   Paul Cassese                                Subscriber          x            x             x         $             91.59
               3.1822   Caitlin Castanon                            Subscriber          x            x             x         $             96.83
               3.1823   Laura Castellanos                           Subscriber          x            x             x         $            115.15
               3.1824   Angelica Castellanos                        Subscriber          x            x             x         $             83.09
               3.1825   Christian Castillo                          Subscriber          x            x             x         $             88.32
               3.1826   Marilia Castillo                            Subscriber          x            x             x         $             98.14
               3.1827   stacy castillo                              Subscriber          x            x             x         $             94.54
               3.1828   Anthony Castillo                            Subscriber          x            x             x         $             78.51
               3.1829   Marcos Castineiras                          Subscriber          x            x             x         $            118.49
               3.1830   Christian Castro                            Subscriber          x            x             x         $             83.42
               3.1831   Victor Castro                               Subscriber          x            x             x         $             93.62
               3.1832   Natalie Castro                              Subscriber          x            x             x         $             93.23
               3.1833   Aimee Castro                                Subscriber          x            x             x         $            120.46
               3.1834   Adelsy Castro                               Subscriber          x            x             x         $            100.10
               3.1835   Barbara Catalano                            Subscriber          x            x             x         $            136.82
               3.1836   Dennis Catley                               Subscriber          x            x             x         $             96.89
               3.1837   Dennis Catley                               Subscriber          x            x             x         $             96.89
               3.1838   June Catron                                 Subscriber          x            x              x        $             97.81
               3.1839   Monique Catten                              Subscriber          x            x              x        $            103.04
               3.1840   Paul Causey                                 Subscriber          x            x              x        $             92.66
               3.1841   Nita Causey                                 Subscriber          x            x              x        $             92.66
               3.1842   Marilsa Cavallini                           Subscriber          x            x             x         $            100.10
               3.1843   Lynne Caver                                 Subscriber          x            x              x        $            114.49
               3.1844   Dallas Caviness                             Subscriber          x            x             x         $            110.31
               3.1845   Jaime Cavitt                                Subscriber          x            x             x         $            101.98
               3.1846   Jason Celaya                                Subscriber          x            x             x         $             79.49
               3.1847   Michael Celaya                              Subscriber          x            x             x         $            123.08
               3.1848   Fe Celestial                                Subscriber          x            x             x         $             78.51
               3.1849   Bernard Celestino                           Subscriber          x            x             x         $             97.48
               3.1850   Zhaohua Ceng                                Subscriber          x            x             x         $            110.80
               3.1851   Benjamin Centeio                            Subscriber          x            x             x         $             72.56
               3.1852   Stephen Cerchiari                           Subscriber          x            x             x         $             91.92
               3.1853   Cassie Cerniglia                            Subscriber          x            x             x         $            102.96
               3.1854   Joe Cerniglia                               Subscriber          x            x             x         $            102.96
               3.1855   Fernando Cervantes                          Subscriber          x            x             x         $            105.01
               3.1856   Evelyn Cervantes                            Subscriber          x            x             x         $            121.77
               3.1857   Evan Cervantes                              Subscriber          x            x             x         $             92.66
               3.1858   Nicholas Cesare                             Subscriber          x            x             x         $             90.34
               3.1859   Victor Cesario                              Subscriber          x            x             x         $            137.48
               3.1860   Susanne Chabara                             Subscriber          x            x             x         $            107.86
               3.1861   Cathy Chace                                 Subscriber          x            x             x         $            137.48
               3.1862   Zamira Chacon                               Subscriber          x            x             x         $             96.50
               3.1863   Manoj Chadalavada                           Subscriber          x            x             x         $             93.23
               3.1864   MANOJ Chadalavada                           Subscriber          x            x             x         $             93.23
               3.1865   Neeharika Chadalavada                       Subscriber          x            x             x         $            101.98
               3.1866   sindhu chadalawada                          Subscriber          x            x             x         $            101.98
               3.1867   Lakshmi Chadive                             Subscriber          x            x             x         $            102.96
               3.1868   Gabe Chaffin                                Subscriber          x            x             x         $            134.61
               3.1869   maggie chaffin                              Subscriber          x            x             x         $            134.61
               3.1870   Bo Chai                                     Subscriber          x            x             x         $            112.27
               3.1871   Keith Chai                                  Subscriber          x            x             x         $            100.10
               3.1872   Matthew Chais                               Subscriber          x            x             x         $            119.15
               3.1873   Surya Chakka                                Subscriber          x            x             x         $            100.10
               3.1874   SOUMYAJIT CHAKRABORTY                       Subscriber          x            x             x         $             85.71
               3.1875   SUBBA CHAKRALA                              Subscriber          x            x             x         $             92.66
               3.1876   Nitish Rao chalagonda                       Subscriber          x            x             x         $             96.17
               3.1877   VENKATESHWAR CHAMALA                        Subscriber          x            x             x         $             91.59
               3.1878   Jason Chamberlain                           Subscriber          x            x             x         $             94.54
               3.1879   Julie Chamberlain                           Subscriber          x            x             x         $             78.18
               3.1880   Maxwell Chambers                            Subscriber          x            x             x         $             96.17
               3.1881   Courtney Chambers                           Subscriber          x            x             x         $             84.33
               3.1882   Michael Chambers                            Subscriber          x            x             x         $             91.59




                                                               Page 25 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                          Pg      66 of 506
                                           In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                         CreditorName             Basis for Claim                                              Amount Owed
               3.1883   Todd Chambers                             Subscriber          x            x             x         $             81.13
               3.1884   Brian Champ                               Subscriber          x            x             x         $             84.72
               3.1885   Monica Chan                               Subscriber          x            x             x         $            102.72
               3.1886   Steaven Chan                              Subscriber          x            x             x         $            106.88
               3.1887   Spencer Chan                              Subscriber          x            x             x         $            102.72
               3.1888   Heidi Chan                                Subscriber          x            x             x         $            112.27
               3.1889   JEREMY CHAN                               Subscriber          x            x             x         $            110.64
               3.1890   Mark Chan                                 Subscriber          x            x             x         $            118.49
               3.1891   Manuel Chan                               Subscriber          x            x             x         $            101.98
               3.1892   Catherine Chan                            Subscriber          x            x             x         $            101.98
               3.1893   Garland Chan                              Subscriber          x            x             x         $             81.88
               3.1894   Thomas Chan                               Subscriber          x            x             x         $            117.18
               3.1895   Kaydan Chan                               Subscriber          x            x             x         $            102.96
               3.1896   ileana Chan                               Subscriber          x            x             x         $            102.96
               3.1897   Harry Chan                                Subscriber          x            x             x         $            102.96
               3.1898   Ethan Chan                                Subscriber          x            x             x         $            102.96
               3.1899   Raja Chanda                               Subscriber          x            x             x         $            102.39
               3.1900   Stevie Chandamany                         Subscriber          x            x             x         $             91.92
               3.1901   Cathy Chandler                            Subscriber          x            x             x         $            102.47
               3.1902   Mary Chandler                             Subscriber          x            x             x         $             96.17
               3.1903   JULIE CHANDLER                            Subscriber          x            x             x         $            117.18
               3.1904   Joyce Chandler                            Subscriber          x            x             x         $             92.66
               3.1905   Claire Chandler                           Subscriber          x            x             x         $             78.18
               3.1906   Arthur Chandless                          Subscriber          x            x             x         $            133.13
               3.1907   Senthilkumar Chandramohan                 Subscriber          x            x             x         $             73.05
               3.1908   Pranitha Chandupatla                      Subscriber          x            x             x         $            103.37
               3.1909   Edward Chang                              Subscriber          x            x             x         $             84.07
               3.1910   joseph chang                              Subscriber          x            x             x         $             78.84
               3.1911   Gary Chang                                Subscriber          x            x             x         $             92.58
               3.1912   Jason Chang                               Subscriber          x            x             x         $             91.59
               3.1913   Alex Chang                                Subscriber          x            x             x         $             97.48
               3.1914   Daniel Chang                              Subscriber          x            x             x         $            103.45
               3.1915   Inna Kathreen Chang                       Subscriber          x            x             x         $            103.45
               3.1916   Greg Chann                                Subscriber          x            x             x         $            123.08
               3.1917   Ronda Channing                            Subscriber          x            x             x         $             94.54
               3.1918   Pavan Nanaiah channiraPoovaiah            Subscriber          x            x             x         $             72.56
               3.1919   Trusy Chantelle-pini                      Subscriber          x            x             x         $            137.48
               3.1920   Eric Chao                                 Subscriber          x            x             x         $             91.92
               3.1921   Srinivasa Chapa                           Subscriber          x            x             x         $             93.88
               3.1922   Kathleen Chapman                          Subscriber          x            x             x         $             91.19
               3.1923   Monica Chappidi                           Subscriber          x            x             x         $            107.37
               3.1924   Padmanabha Chappidi                       Subscriber          x            x             x         $            119.80
               3.1925   Reddy Chappidi                            Subscriber          x            x             x         $            119.80
               3.1926   Meera Chappidi                            Subscriber          x            x             x         $            103.45
               3.1927   Shikha Chapra                             Subscriber          x            x             x         $            105.66
               3.1928   Isabelle Chaput                           Subscriber          x            x             x         $             96.83
               3.1929   Chrisy Charles                            Subscriber          x            x             x         $             92.66
               3.1930   JUdy Charley                              Subscriber          x            x             x         $            107.62
               3.1931   Rebecca Charlton                          Subscriber          x            x             x         $                 6.52
               3.1932   Linda Charlton                            Subscriber          x            x             x         $             15.64
               3.1933   Benjamin Charlton                         Subscriber          x            x             x         $             72.56
               3.1934   Jenny Charvet                             Subscriber          x            x             x         $            109.82
               3.1935   Alison Chase                              Subscriber          x            x             x         $            107.30
               3.1936   Gary Chase                                Subscriber          x            x             x         $            103.04
               3.1937   Scott Chase                               Subscriber          x            x             x         $             93.23
               3.1938   Jeanette Chase                            Subscriber          x            x             x         $             93.23
               3.1939   Ben Chastain                              Subscriber          x            x             x         $            102.96
               3.1940   Nathan chatfield                          Subscriber          x            x             x         $             81.88
               3.1941   roxanne chatfield                         Subscriber          x            x             x         $             81.88
               3.1942   Prachi Chaturvedi                         Subscriber          x            x             x         $             94.54
               3.1943   Khyati Chaturvedi                         Subscriber          x            x             x         $             82.76
               3.1944   Sameer Chaturvedi                         Subscriber          x            x             x         $             78.18
               3.1945   Sat Chau                                  Subscriber          x            x              x        $            101.98
               3.1946   Siddharth Chaubal                         Subscriber          x            x             x         $             94.54
               3.1947   PARAG CHAUDHARI                           Subscriber          x            x             x         $             81.13
               3.1948   Meenal Chaudhary                          Subscriber          x            x             x         $            102.96
               3.1949   Sumedh Chaudhary                          Subscriber          x            x             x         $            102.96
               3.1950   Aparajita Chaudhuri                       Subscriber          x            x             x         $            102.72
               3.1951   ravi chauhan                              Subscriber          x            x             x         $            117.18
               3.1952   Sayali Chavan                             Subscriber          x            x             x         $            102.96
               3.1953   Shrija Chavan                             Subscriber          x            x             x         $             78.18




                                                             Page 26 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                          Pg      67 of 506
                                           In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                         CreditorName             Basis for Claim                                              Amount Owed
               3.1954   Ravi Chavda                               Subscriber          x            x             x         $             94.54
               3.1955   Andres Chavez                             Subscriber          x            x             x         $            123.06
               3.1956   David Chavez                              Subscriber          x            x             x         $             96.89
               3.1957   Mary chavez                               Subscriber          x            x             x         $            103.94
               3.1958   paul chavez                               Subscriber          x            x             x         $            103.94
               3.1959   Trent Chavez                              Subscriber          x            x             x         $             85.71
               3.1960   Nicole Chavez                             Subscriber          x            x             x         $             86.69
               3.1961   Christopher Chavez                        Subscriber          x            x             x         $             94.54
               3.1962   Sophia Chavez                             Subscriber          x            x             x         $            103.45
               3.1963   Paul Chavez                               Subscriber          x            x             x         $             82.86
               3.1964   Kris Che                                  Subscriber          x            x             x         $            132.86
               3.1965   Siddhi Chechani                           Subscriber          x            x             x         $             99.45
               3.1966   Sharon Chee                               Subscriber          x            x             x         $            106.97
               3.1967   Nelson Chee                               Subscriber          x            x             x         $            119.15
               3.1968   Manasa Cheerla                            Subscriber          x            x             x         $             97.16
               3.1969   Kristen Cheesman                          Subscriber          x            x             x         $            119.15
               3.1970   Xuhui Chen                                Subscriber          x            x             x         $             41.40
               3.1971   Dewei chen                                Subscriber          x            x             x         $             91.59
               3.1972   Chien CHEN                                Subscriber          x            x             x         $             83.74
               3.1973   John Chen                                 Subscriber          x            x             x         $             83.74
               3.1974   Yingbo Chen                               Subscriber          x            x             x         $            106.32
               3.1975   YAO CHEN                                  Subscriber          x            x              x        $             40.46
               3.1976   LARRY CHEN                                Subscriber          x            x              x        $            100.43
               3.1977   Hong Chen                                 Subscriber          x            x              x        $            171.52
               3.1978   Zihao Chen                                Subscriber          x            x              x        $            110.64
               3.1979   Steven Chen                               Subscriber          x            x              x        $             91.59
               3.1980   Benny Chen                                Subscriber          x            x              x        $             82.76
               3.1981   Betty Chen                                Subscriber          x            x              x        $            123.08
               3.1982   George Chen                               Subscriber          x            x              x        $            101.98
               3.1983   Shuangshuang Chen                         Subscriber          x            x             x         $            101.98
               3.1984   Nancy Chen                                Subscriber          x            x              x        $            101.98
               3.1985   Qingin Chen                               Subscriber          x            x              x        $            101.98
               3.1986   Shulin Chen                               Subscriber          x            x              x        $             81.88
               3.1987   Ginning Chen                              Subscriber          x            x              x        $            117.18
               3.1988   Bernard Chen                              Subscriber          x            x              x        $            117.18
               3.1989   Wenqian Chen                              Subscriber          x            x              x        $            102.96
               3.1990   Donna Chen                                Subscriber          x            x              x        $            102.96
               3.1991   Shuhan Chen                               Subscriber          x            x              x        $            102.96
               3.1992   Steven Cheney                             Subscriber          x            x              x        $             97.81
               3.1993   Josephine Cheng                           Subscriber          x            x              x        $            103.37
               3.1994   Chris Cheng                               Subscriber          x            x              x        $             91.27
               3.1995   Hiu Wa Cheng                              Subscriber          x            x              x        $             95.11
               3.1996   Hiu Ling Cheng                            Subscriber          x            x              x        $            101.98
               3.1997   Ronald Cheng                              Subscriber          x            x              x        $            101.98
               3.1998   Nikil Chennamaneni                        Subscriber          x            x              x        $             93.23
               3.1999   Angela Cherry                             Subscriber          x            x              x        $             92.66
               3.2000   Cheston Cherry                            Subscriber          x            x              x        $            103.45
               3.2001   Linda Cherry                              Subscriber          x            x              x        $             82.86
               3.2002   Neha Cherukuri                            Subscriber          x            x              x        $             92.25
               3.2003   Lavanya Cherukuri                         Subscriber          x            x              x        $             92.25
               3.2004   Melina Chervoni                           Subscriber          x            x              x        $             86.69
               3.2005   Lewis Chesebrough                         Subscriber          x            x             x         $            100.10
               3.2006   MOHAN CHESETTY                            Subscriber          x            x             x         $            103.04
               3.2007   robin chesshier                           Subscriber          x            x             x         $            113.91
               3.2008   Gregory Chew                              Subscriber          x            x             x         $             83.09
               3.2009   Ritika Chhibba                            Subscriber          x            x             x         $            130.90
               3.2010   Gopal Chhibba                             Subscriber          x            x             x         $             91.59
               3.2011   Nisha Chhibba                             Subscriber          x            x             x         $             91.59
               3.2012   Harish Chhibba                            Subscriber          x            x             x         $            102.96
               3.2013   Shea Leo Chhoth-Yin                       Subscriber          x            x             x         $             93.23
               3.2014   Cindy Chi                                 Subscriber          x            x             x         $            101.98
               3.2015   Hannah Chi                                Subscriber          x            x             x         $             90.34
               3.2016   Hou Chia                                  Subscriber          x            x             x         $            132.39
               3.2017   Patty Chiang                              Subscriber          x            x             x         $            111.29
               3.2018   Patience Chiappini                        Subscriber          x            x             x         $            117.84
               3.2019   Eugene Chiarelli                          Subscriber          x            x             x         $            104.43
               3.2020   Michael Chiavetta                         Subscriber          x            x             x         $            102.96
               3.2021   Jana Chiavetta                            Subscriber          x            x             x         $            102.96
               3.2022   Anthony Chibbaro                          Subscriber          x            x             x         $            109.82
               3.2023   Patricia Chibbaro                         Subscriber          x            x             x         $            109.82
               3.2024   Carley Chickonoski                        Subscriber          x            x             x         $            138.13




                                                             Page 27 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg      68 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                          CreditorName             Basis for Claim                                              Amount Owed
               3.2025   Melanie Chiesa                             Subscriber          x            x             x         $            118.49
               3.2026   Kevin Chiesa                               Subscriber          x            x             x         $            118.49
               3.2027   Sreelatha Chigurupati                      Subscriber          x            x             x         $            103.45
               3.2028   Narayana Chikkala                          Subscriber          x            x             x         $             14.05
               3.2029   Krishn Chilak                              Subscriber          x            x             x         $            100.75
               3.2030   Sravya Chilamakuri                         Subscriber          x            x             x         $            100.10
               3.2031   Wilson Chin                                Subscriber          x            x             x         $             91.59
               3.2032   Christopher Chin Que                       Subscriber          x            x             x         $            117.18
               3.2033   Chris Chin Que                             Subscriber          x            x             x         $            117.18
               3.2034   Patricia Chindemi                          Subscriber          x            x             x         $            121.77
               3.2035   Craig Chindemi                             Subscriber          x            x             x         $            118.49
               3.2036   Edwin Chingoon                             Subscriber          x            x             x         $            102.96
               3.2037   Madhurima chinnamsetty                     Subscriber          x            x             x         $             92.66
               3.2038   RAMESH CHINNASAMY                          Subscriber          x            x             x         $             96.17
               3.2039   Rajkumar Chinnasamy                        Subscriber          x            x             x         $             99.12
               3.2040   suryakiran chintala                        Subscriber          x            x             x         $            105.02
               3.2041   shanthi reddy chintala                     Subscriber          x            x             x         $            105.02
               3.2042   David Chiodo                               Subscriber          x            x             x         $             86.03
               3.2043   Steve Chiorazzi                            Subscriber          x            x             x         $            117.18
               3.2044   Jeffrey Chipix                             Subscriber          x            x             x         $             86.69
               3.2045   Kiran Kumar Chiriki                        Subscriber          x            x             x         $            161.30
               3.2046   Linn Chiu                                  Subscriber          x            x             x         $                 1.30
               3.2047   Lucy Cho                                   Subscriber          x            x             x         $            123.73
               3.2048   Yung Cho                                   Subscriber          x            x             x         $             90.34
               3.2049   Giri Chodisetty                            Subscriber          x            x             x         $            102.96
               3.2050   GiriBabu Chodisetty                        Subscriber          x            x             x         $            102.96
               3.2051   Sherry Choi                                Subscriber          x            x             x         $            172.83
               3.2052   Hyemi Choi                                 Subscriber          x            x             x         $            143.48
               3.2053   Andrew Choi                                Subscriber          x            x             x         $            104.28
               3.2054   Jane Choi                                  Subscriber          x            x             x         $            101.08
               3.2055   Mary Choi                                  Subscriber          x            x             x         $             39.92
               3.2056   Gihong Choi                                Subscriber          x            x             x         $             32.78
               3.2057   seung choi                                 Subscriber          x            x             x         $             95.11
               3.2058   Grace Choi                                 Subscriber          x            x             x         $             92.66
               3.2059   Lori Chollar                               Subscriber          x            x             x         $             92.25
               3.2060   Chonjira Choochan                          Subscriber          x            x             x         $             94.87
               3.2061   Siong Loong Choong                         Subscriber          x            x             x         $             89.96
               3.2062   Alexa Choquette                            Subscriber          x            x             x         $            101.98
               3.2063   Kanika Chotani                             Subscriber          x            x             x         $             13.55
               3.2064   Debbie Chou                                Subscriber          x            x             x         $            100.75
               3.2065   Calvin Chou                                Subscriber          x            x             x         $             90.94
               3.2066   Peter Chou                                 Subscriber          x            x             x         $            117.18
               3.2067   TANAY SHASHIKANT CHOUDHARI                 Subscriber          x            x             x         $             96.17
               3.2068   Deepak Choudhary                           Subscriber          x            x             x         $             94.54
               3.2069   Shalini Choudhary                          Subscriber          x            x             x         $             94.54
               3.2070   Muntaha Chowdhury                          Subscriber          x            x             x         $            119.15
               3.2071   Kendra Chowning                            Subscriber          x            x             x         $            104.43
               3.2072   Tiffany Choy                               Subscriber          x            x             x         $             83.35
               3.2073   Lorna Choy                                 Subscriber          x            x             x         $            101.98
               3.2074   Mike Choyama                               Subscriber          x            x             x         $            169.63
               3.2075   Laura Christensen                          Subscriber          x            x             x         $             92.25
               3.2076   Charlie Christensen                        Subscriber          x            x             x         $             92.25
               3.2077   Natalie Christensen                        Subscriber          x            x             x         $            117.18
               3.2078   Cheyne Christensen                         Subscriber          x            x             x         $             91.92
               3.2079   Paul Christenson                           Subscriber          x            x             x         $             21.22
               3.2080   Chad CHRISTIAN                             Subscriber          x            x             x         $            100.43
               3.2081   ANUJ CHRISTIAN                             Subscriber          x            x             x         $            134.61
               3.2082   Chad Christian                             Subscriber          x            x             x         $            119.80
               3.2083   Christy Christian                          Subscriber          x            x             x         $            119.80
               3.2084   Kathy Christian                            Subscriber          x            x             x         $            119.80
               3.2085   Chad Christian II                          Subscriber          x            x             x         $            119.80
               3.2086   Jennifer Christiansen                      Subscriber          x            x             x         $            109.33
               3.2087   Gary Christiansen                          Subscriber          x            x             x         $            117.84
               3.2088   Susan Christophel                          Subscriber          x            x             x         $             96.83
               3.2089   Kim Christou                               Subscriber          x            x             x         $             82.86
               3.2090   Samuel Christy                             Subscriber          x            x             x         $             83.74
               3.2091   Nguyen Chu                                 Subscriber          x            x             x         $            102.47
               3.2092   Norbert Chu                                Subscriber          x            x             x         $            110.64
               3.2093   Jeremy Chu                                 Subscriber          x            x             x         $            104.92
               3.2094   Pei Hsien Chu                              Subscriber          x            x             x         $             99.77
               3.2095   Marc Chu                                   Subscriber          x            x             x         $            102.96




                                                              Page 28 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg      69 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                           CreditorName            Basis for Claim                                              Amount Owed
               3.2096   Ariel Chu                                  Subscriber          x            x             x         $            102.96
               3.2097   Mike Chua                                  Subscriber          x            x             x         $             83.42
               3.2098   Jeanne Chua                                Subscriber          x            x             x         $             41.65
               3.2099   Jeannies Chua                              Subscriber          x            x             x         $             97.48
               3.2100   Raphael Chubelashvili                      Subscriber          x            x             x         $            121.11
               3.2101   Avry Chubelashvili                         Subscriber          x            x             x         $            121.77
               3.2102   Ifediorah Chukwumobi                       Subscriber          x            x             x         $             72.56
               3.2103   Chukwuamaka Chukwumobi                     Subscriber          x            x             x         $             72.56
               3.2104   Shelley Chun                               Subscriber          x            x             x         $             78.51
               3.2105   Reginald Chun                              Subscriber          x            x             x         $             78.51
               3.2106   Naveen Kumar Chunduri                      Subscriber          x            x             x         $            102.96
               3.2107   VENKATA CHUNDURI                           Subscriber          x            x             x         $            100.10
               3.2108   Adrian Chung                               Subscriber          x            x             x         $             83.42
               3.2109   Danny Chung                                Subscriber          x            x             x         $            113.51
               3.2110   Yingtzu Chung                              Subscriber          x            x             x         $             93.64
               3.2111   SungHoon Chung                             Subscriber          x            x             x         $            105.33
               3.2112   Uyen Chung                                 Subscriber          x            x              x        $             94.87
               3.2113   In Chung                                   Subscriber          x            x              x        $            117.18
               3.2114   Susun Chung                                Subscriber          x            x              x        $            102.96
               3.2115   Jenny Chung                                Subscriber          x            x              x        $            103.45
               3.2116   ROBERT CHURCHWELL                          Subscriber          x            x              x        $            102.96
               3.2117   Kimberly Chwalek                           Subscriber          x            x              x        $            137.48
               3.2118   Matt Cialini                               Subscriber          x            x              x        $             87.76
               3.2119   Kimberly Cianciolo                         Subscriber          x            x             x         $            117.18
               3.2120   steven ciano                               Subscriber          x            x              x        $             93.62
               3.2121   Anthony Cicali                             Subscriber          x            x              x        $             94.54
               3.2122   Rebecca Ciccarone                          Subscriber          x            x              x        $             72.56
               3.2123   Danielle Cinelli                           Subscriber          x            x              x        $             93.15
               3.2124   Matthew Cipriano                           Subscriber          x            x              x        $            148.61
               3.2125   Matt Cirre                                 Subscriber          x            x              x        $             83.74
               3.2126   robert cistone                             Subscriber          x            x              x        $             71.09
               3.2127   Mackinzie Clair                            Subscriber          x            x              x        $            102.96
               3.2128   Anne Clapp                                 Subscriber          x            x              x        $             78.18
               3.2129   Jerry Claringbole                          Subscriber          x            x              x        $            123.73
               3.2130   George Clarity                             Subscriber          x            x              x        $            105.33
               3.2131   Jason Clark                                Subscriber          x            x              x        $                 2.61
               3.2132   Keeshana Clark                             Subscriber          x            x              x        $            103.37
               3.2133   Jerry Clark                                Subscriber          x            x              x        $            111.78
               3.2134   Maci Clark                                 Subscriber          x            x              x        $             90.29
               3.2135   Rachael Clark                              Subscriber          x            x              x        $                 2.61
               3.2136   Taylor Clark                               Subscriber          x            x              x        $            110.64
               3.2137   Sparkman Clark                             Subscriber          x            x              x        $             94.54
               3.2138   Jarrod Clark                               Subscriber          x            x              x        $             96.17
               3.2139   ronica clark                               Subscriber          x            x              x        $             92.31
               3.2140   Haley Clark                                Subscriber          x            x              x        $            119.15
               3.2141   Vanessa Clark                              Subscriber          x            x              x        $            119.15
               3.2142   Mike Clark                                 Subscriber          x            x              x        $             93.23
               3.2143   Sharon Clark                               Subscriber          x            x              x        $            119.80
               3.2144   Jay Clark                                  Subscriber          x            x              x        $            119.80
               3.2145   Wendy Clark                                Subscriber          x            x              x        $            101.98
               3.2146   John Clark                                 Subscriber          x            x              x        $            136.17
               3.2147   Nicholas Clark                             Subscriber          x            x             x         $             81.88
               3.2148   Cody Clark                                 Subscriber          x            x             x         $            102.96
               3.2149   Jeff Clark                                 Subscriber          x            x             x         $            102.96
               3.2150   Hunter Clark                               Subscriber          x            x             x         $             92.66
               3.2151   Delzora Clark                              Subscriber          x            x             x         $            103.45
               3.2152   Jake Clark                                 Subscriber          x            x             x         $            137.48
               3.2153   Frederick Clark                            Subscriber          x            x             x         $             81.13
               3.2154   AE Clark                                   Subscriber          x            x             x         $             90.34
               3.2155   Judy CLARKE                                Subscriber          x            x             x         $             82.76
               3.2156   Libby Clarke                               Subscriber          x            x             x         $            117.18
               3.2157   Wayne Clarke                               Subscriber          x            x             x         $             90.34
               3.2158   Kathleen Clarke-Glover                     Subscriber          x            x             x         $             94.87
               3.2159   Leslie Claros                              Subscriber          x            x             x         $            103.04
               3.2160   Janet Classen                              Subscriber          x            x             x         $            102.96
               3.2161   Ruby Claudio                               Subscriber          x            x             x         $            154.93
               3.2162   Wilson Claure                              Subscriber          x            x             x         $            109.33
               3.2163   Shad Clayton                               Subscriber          x            x             x         $             93.64
               3.2164   Cami Clayton                               Subscriber          x            x             x         $             95.11
               3.2165   Jason Clee                                 Subscriber          x            x             x         $            153.83
               3.2166   Iris Clemente-Bell                         Subscriber          x            x             x         $             95.11




                                                              Page 29 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg      70 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                         CreditorName              Basis for Claim                                              Amount Owed
               3.2167   Kathy Clements                             Subscriber          x            x             x         $            105.41
               3.2168   Keenan Clements                            Subscriber          x            x             x         $             92.66
               3.2169   Hali Clements                              Subscriber          x            x             x         $             92.66
               3.2170   Connor Clemmer                             Subscriber          x            x             x         $            119.80
               3.2171   Karen Clemmer                              Subscriber          x            x             x         $            119.80
               3.2172   Tangyeniika Clemmons                       Subscriber          x            x             x         $             83.35
               3.2173   Silva Clevenger                            Subscriber          x            x             x         $            117.18
               3.2174   Seth Clevenger                             Subscriber          x            x             x         $             97.48
               3.2175   Kennedy Cleverly                           Subscriber          x            x             x         $            113.25
               3.2176   Brandon Cleverly                           Subscriber          x            x             x         $            113.25
               3.2177   Riley Cleverly                             Subscriber          x            x             x         $            113.25
               3.2178   Shauna Cleverly                            Subscriber          x            x             x         $            113.25
               3.2179   Tanner Cleverly                            Subscriber          x            x             x         $            113.25
               3.2180   Bob Clifford                               Subscriber          x            x             x         $             96.83
               3.2181   Dwayn Cline                                Subscriber          x            x             x         $            120.46
               3.2182   Erin Cline                                 Subscriber          x            x             x         $             93.15
               3.2183   Doug Cline                                 Subscriber          x            x             x         $             93.15
               3.2184   Evan Clippinger                            Subscriber          x            x             x         $             94.93
               3.2185   Kraig Cloutier                             Subscriber          x            x             x         $             91.59
               3.2186   John Coakley                               Subscriber          x            x             x         $             81.88
               3.2187   Tom Coate                                  Subscriber          x            x             x         $             92.25
               3.2188   Isaac Coate                                Subscriber          x            x             x         $             91.92
               3.2189   Edward Coates                              Subscriber          x            x             x         $             78.18
               3.2190   Jeff Coats                                 Subscriber          x            x             x         $            170.85
               3.2191   David Coats                                Subscriber          x            x             x         $            117.18
               3.2192   Troy Coberly                               Subscriber          x            x             x         $             91.59
               3.2193   Ines Coca                                  Subscriber          x            x             x         $            103.45
               3.2194   Paul Cocco                                 Subscriber          x            x             x         $            100.75
               3.2195   Colette Cocco                              Subscriber          x            x             x         $            100.75
               3.2196   Bill Cody                                  Subscriber          x            x             x         $             75.01
               3.2197   REBECCA COELHO                             Subscriber          x            x             x         $            144.02
               3.2198   Kathleen Coffman                           Subscriber          x            x             x         $            132.39
               3.2199   Jori Coghlan                               Subscriber          x            x             x         $            123.73
               3.2200   SERGIU Cohai                               Subscriber          x            x             x         $             84.72
               3.2201   ALEXANDRA COHAI                            Subscriber          x            x             x         $             84.72
               3.2202   Preston Cohen                              Subscriber          x            x             x         $            106.97
               3.2203   Allen Cohen                                Subscriber          x            x             x         $             89.96
               3.2204   Jonathan Cohen                             Subscriber          x            x             x         $            132.39
               3.2205   Richard Cohen                              Subscriber          x            x             x         $             92.58
               3.2206   Amanda Cohen                               Subscriber          x            x             x         $             91.59
               3.2207   Eric Cohen                                 Subscriber          x            x             x         $             95.11
               3.2208   Kate Cohen                                 Subscriber          x            x             x         $             95.11
               3.2209   Alan Cohen                                 Subscriber          x            x             x         $            119.80
               3.2210   Robert Cohen                               Subscriber          x            x             x         $            102.96
               3.2211   Scott Cohen                                Subscriber          x            x             x         $            102.96
               3.2212   Jeanine Cohen                              Subscriber          x            x             x         $            102.96
               3.2213   Leo Cohen                                  Subscriber          x            x             x         $            103.45
               3.2214   Lisa Cohen                                 Subscriber          x            x             x         $            103.45
               3.2215   Rita Cohen                                 Subscriber          x            x             x         $            103.45
               3.2216   Mikael Cohen                               Subscriber          x            x             x         $            103.45
               3.2217   Shamim Cohen                               Subscriber          x            x             x         $             93.15
               3.2218   Mitchell Cohen                             Subscriber          x            x             x         $             93.15
               3.2219   Lori Cohen                                 Subscriber          x            x             x         $            117.84
               3.2220   Jessica Coifman                            Subscriber          x            x             x         $            107.37
               3.2221   Troy Coker                                 Subscriber          x            x             x         $             78.18
               3.2222   ron colbert                                Subscriber          x            x             x         $             96.50
               3.2223   joan colbert                               Subscriber          x            x             x         $             96.50
               3.2224   Alisha Cole                                Subscriber          x            x             x         $            113.18
               3.2225   Cathy Cole                                 Subscriber          x            x             x         $             91.19
               3.2226   Maureen Cole                               Subscriber          x            x             x         $             92.25
               3.2227   Scott Cole                                 Subscriber          x            x             x         $            117.18
               3.2228   Jennifer Cole-Baker                        Subscriber          x            x             x         $            109.33
               3.2229   Lacey Colega                               Subscriber          x            x             x         $            109.33
               3.2230   Jacob Colega                               Subscriber          x            x             x         $            110.64
               3.2231   Lillian Coleman                            Subscriber          x            x             x         $             85.80
               3.2232   LaTosha Coleman                            Subscriber          x            x             x         $             83.35
               3.2233   William Coleman                            Subscriber          x            x             x         $             93.64
               3.2234   Kimberly Coleman                           Subscriber          x            x             x         $             84.07
               3.2235   Walter Coleman                             Subscriber          x            x             x         $            109.33
               3.2236   Judith Coleman                             Subscriber          x            x             x         $            136.17
               3.2237   Jason Coleman                              Subscriber          x            x             x         $             97.48




                                                              Page 30 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                          Pg      71 of 506
                                           In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                         CreditorName             Basis for Claim                                              Amount Owed
               3.2238   Irvin Coleman                             Subscriber          x            x             x         $            117.84
               3.2239   Keri Coleman                              Subscriber          x            x             x         $            117.84
               3.2240   Rebecca Coleman                           Subscriber          x            x             x         $            117.84
               3.2241   Vincent Coleman                           Subscriber          x            x             x         $             90.34
               3.2242   Joan Colley                               Subscriber          x            x             x         $            102.96
               3.2243   Dana Collier                              Subscriber          x            x             x         $            115.70
               3.2244   Daniel Collins                            Subscriber          x            x             x         $            102.06
               3.2245   ELIZABETH COLLINS                         Subscriber          x            x             x         $             87.76
               3.2246   Noah Collins                              Subscriber          x            x             x         $            114.72
               3.2247   Cadwell Collins                           Subscriber          x            x             x         $             92.31
               3.2248   Luke Collins                              Subscriber          x            x             x         $             79.82
               3.2249   Kyleaha Collis                            Subscriber          x            x             x         $            101.98
               3.2250   Gustavo Colmenares                        Subscriber          x            x             x         $             92.90
               3.2251   Gina Colmenares                           Subscriber          x            x             x         $             92.25
               3.2252   Elyssa Colmenares                         Subscriber          x            x             x         $             91.92
               3.2253   Ilene Colon                               Subscriber          x            x             x         $             99.45
               3.2254   Daniel Colon                              Subscriber          x            x             x         $             78.51
               3.2255   Antonio Colon-smielewski                  Subscriber          x            x             x         $             93.88
               3.2256   Lindsey Colson                            Subscriber          x            x             x         $             94.54
               3.2257   Justine Comeau                            Subscriber          x            x             x         $            100.10
               3.2258   kelly comtois                             Subscriber          x            x             x         $            119.15
               3.2259   Danilo Concepcion                         Subscriber          x            x             x         $            123.73
               3.2260   Brandon Conchola                          Subscriber          x            x             x         $            123.08
               3.2261   Leonardo Conde                            Subscriber          x            x             x         $             91.59
               3.2262   Michelle Condie                           Subscriber          x            x             x         $            109.82
               3.2263   Mark Condie                               Subscriber          x            x             x         $             92.66
               3.2264   Kathleen Condie                           Subscriber          x            x             x         $             92.66
               3.2265   David Condliffe                           Subscriber          x            x             x         $            153.83
               3.2266   Jane Condliffe                            Subscriber          x            x             x         $            153.83
               3.2267   Paula Condol                              Subscriber          x            x             x         $             92.58
               3.2268   Chris Condrin                             Subscriber          x            x             x         $            117.18
               3.2269   Walker Condrin                            Subscriber          x            x             x         $            117.18
               3.2270   Jeff Cone                                 Subscriber          x            x              x        $             90.34
               3.2271   chuong cong                               Subscriber          x            x              x        $             96.50
               3.2272   Lacey Conley                              Subscriber          x            x              x        $             92.17
               3.2273   Kyra Conley                               Subscriber          x            x              x        $            137.48
               3.2274   Andy Conli                                Subscriber          x            x              x        $                 4.08
               3.2275   Robert Conner                             Subscriber          x            x              x        $             94.27
               3.2276   Laranda Conner                            Subscriber          x            x              x        $            101.98
               3.2277   Ryan Conner                               Subscriber          x            x              x        $            102.96
               3.2278   Jeff Connolly                             Subscriber          x            x              x        $             83.74
               3.2279   Helen Connolly                            Subscriber          x            x              x        $             97.16
               3.2280   Linda Connolly                            Subscriber          x            x              x        $             96.83
               3.2281   James Connolly                            Subscriber          x            x              x        $             96.50
               3.2282   Jack Connors                              Subscriber          x            x              x        $            136.17
               3.2283   Joan Connors                              Subscriber          x            x              x        $            136.17
               3.2284   Sheila Connors                            Subscriber          x            x              x        $            102.96
               3.2285   Keddy Conocchioli                         Subscriber          x            x              x        $             83.35
               3.2286   jack Conrad                               Subscriber          x            x              x        $             99.12
               3.2287   Patrick Conroy                            Subscriber          x            x              x        $             92.66
               3.2288   Francia Contreras                         Subscriber          x            x              x        $            100.75
               3.2289   Cristina Contreras                        Subscriber          x            x             x         $            133.84
               3.2290   Sarita Contreraz                          Subscriber          x            x             x         $             94.27
               3.2291   Caitlin Conway                            Subscriber          x            x             x         $            109.33
               3.2292   Travis Cook                               Subscriber          x            x             x         $                 3.26
               3.2293   Charmaine Cook                            Subscriber          x            x             x         $             95.19
               3.2294   Robyn Cook                                Subscriber          x            x             x         $            121.77
               3.2295   Michael Cook                              Subscriber          x            x             x         $            121.77
               3.2296   Tyler Cook                                Subscriber          x            x             x         $             94.54
               3.2297   Travis Cook                               Subscriber          x            x             x         $             92.31
               3.2298   Carol Cook                                Subscriber          x            x             x         $            136.17
               3.2299   Collin Cook                               Subscriber          x            x             x         $             92.66
               3.2300   Tom Cookman                               Subscriber          x            x             x         $            106.39
               3.2301   Lavinne Cookman                           Subscriber          x            x             x         $            106.39
               3.2302   Michael Cool                              Subscriber          x            x             x         $            125.73
               3.2303   Dawn Cooper                               Subscriber          x            x             x         $             83.42
               3.2304   Richard Cooper                            Subscriber          x            x             x         $             92.25
               3.2305   Judith Cooper                             Subscriber          x            x             x         $            138.13
               3.2306   Jacquelyn Cooper                          Subscriber          x            x             x         $             91.59
               3.2307   gary cooper                               Subscriber          x            x             x         $             96.17
               3.2308   Michael Cooper                            Subscriber          x            x             x         $             91.00




                                                             Page 31 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg      72 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                          CreditorName             Basis for Claim                                              Amount Owed
               3.2309   Rachel Cooper                              Subscriber          x            x             x         $             92.25
               3.2310   Georgie Coote                              Subscriber          x            x             x         $            101.98
               3.2311   Donnella Cope                              Subscriber          x            x             x         $            102.06
               3.2312   Lindsey Copeland                           Subscriber          x            x             x         $            101.74
               3.2313   Deirdre Copjec                             Subscriber          x            x             x         $            101.98
               3.2314   Hillary Copley                             Subscriber          x            x             x         $             97.81
               3.2315   Sammie Coplin                              Subscriber          x            x             x         $             84.07
               3.2316   Alyssa Coppelman                           Subscriber          x            x             x         $             83.35
               3.2317   Karryn Cora                                Subscriber          x            x             x         $                 3.26
               3.2318   Susan Cora                                 Subscriber          x            x             x         $             16.95
               3.2319   Clarinda Corbett                           Subscriber          x            x             x         $            108.35
               3.2320   Charles Corbett                            Subscriber          x            x             x         $            127.00
               3.2321   Lisa Corbett                               Subscriber          x            x             x         $            118.49
               3.2322   Justin Corbitt                             Subscriber          x            x             x         $             81.88
               3.2323   James Corcoran                             Subscriber          x            x             x         $             78.18
               3.2324   angelina cordova                           Subscriber          x            x             x         $             83.35
               3.2325   Travis Cordova                             Subscriber          x            x             x         $             81.88
               3.2326   Summar Corley                              Subscriber          x            x             x         $            102.96
               3.2327   Christopher Cornelius                      Subscriber          x            x             x         $            105.66
               3.2328   Adrianna Cornell                           Subscriber          x            x             x         $            101.98
               3.2329   Keith Cornell                              Subscriber          x            x             x         $            102.96
               3.2330   Marcy Cornell                              Subscriber          x            x             x         $            103.45
               3.2331   Timothy Cornette                           Subscriber          x            x             x         $            123.06
               3.2332   Brad Cornforth                             Subscriber          x            x             x         $             16.95
               3.2333   Kai Cornish                                Subscriber          x            x             x         $             84.07
               3.2334   Aaron Corns                                Subscriber          x            x             x         $            102.80
               3.2335   Mario Corona                               Subscriber          x            x             x         $            102.47
               3.2336   Maria Corona                               Subscriber          x            x             x         $            102.96
               3.2337   Gisela Correa                              Subscriber          x            x             x         $             94.54
               3.2338   Rudy Correa                                Subscriber          x            x             x         $             93.23
               3.2339   Rafael Correa                              Subscriber          x            x             x         $             78.18
               3.2340   Ryan Corron                                Subscriber          x            x             x         $            118.49
               3.2341   Cathy Corsi                                Subscriber          x            x             x         $             27.37
               3.2342   Calista Cortez                             Subscriber          x            x             x         $            103.45
               3.2343   johnny Corvera                             Subscriber          x            x             x         $             73.05
               3.2344   Barbara Coscia                             Subscriber          x            x             x         $            101.08
               3.2345   Joseph Cosculluela                         Subscriber          x            x             x         $             79.82
               3.2346   Kelly Costello                             Subscriber          x            x             x         $            136.17
               3.2347   Ryan Costigan                              Subscriber          x            x             x         $            121.77
               3.2348   Brett Cote                                 Subscriber          x            x             x         $             83.09
               3.2349   Paul Cottell                               Subscriber          x            x             x         $            137.48
               3.2350   Ashleigh Cotting                           Subscriber          x            x             x         $            119.15
               3.2351   Cory Cottingham                            Subscriber          x            x             x         $            118.49
               3.2352   Angelica Cotto                             Subscriber          x            x             x         $             99.12
               3.2353   Bob Couch                                  Subscriber          x            x             x         $            118.49
               3.2354   Matthew Couch                              Subscriber          x            x             x         $             78.18
               3.2355   Steven Coughlan                            Subscriber          x            x             x         $             96.17
               3.2356   Jesse Coull                                Subscriber          x            x             x         $            119.15
               3.2357   Kelley Coull                               Subscriber          x            x             x         $            119.15
               3.2358   William Coulter                            Subscriber          x            x             x         $             85.05
               3.2359   John Coulton                               Subscriber          x            x             x         $            153.83
               3.2360   Pamela Counts                              Subscriber          x            x             x         $             91.27
               3.2361   Jaime Counts                               Subscriber          x            x             x         $             91.27
               3.2362   Kelley Courtney                            Subscriber          x            x             x         $            138.79
               3.2363   Danny Courtney                             Subscriber          x            x             x         $            128.45
               3.2364   Terra Courtright                           Subscriber          x            x             x         $             73.05
               3.2365   Michelle Covington                         Subscriber          x            x             x         $             96.83
               3.2366   Alexander Cowles                           Subscriber          x            x             x         $            121.11
               3.2367   J R Cox                                    Subscriber          x            x             x         $                 2.96
               3.2368   Robyn Cox                                  Subscriber          x            x             x         $            137.48
               3.2369   Garry Cox                                  Subscriber          x            x             x         $            137.48
               3.2370   Lauren Crabtree                            Subscriber          x            x             x         $             93.15
               3.2371   Elizabeth Craddock                         Subscriber          x            x             x         $                 0.74
               3.2372   Benjamin Craig                             Subscriber          x            x             x         $             93.64
               3.2373   Randall Craig                              Subscriber          x            x             x         $            102.06
               3.2374   Tommy Craig                                Subscriber          x            x             x         $             84.40
               3.2375   Francis Craig                              Subscriber          x            x             x         $             94.87
               3.2376   Lisha Craig                                Subscriber          x            x             x         $             91.92
               3.2377   MiaLeigh Crandall                          Subscriber          x            x             x         $            102.96
               3.2378   Chad Crandall                              Subscriber          x            x             x         $             82.86
               3.2379   Joe Crandell                               Subscriber          x            x             x         $             72.56




                                                              Page 32 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg      73 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                           CreditorName            Basis for Claim                                              Amount Owed
               3.2380   Jay Crandell                               Subscriber          x            x             x         $             72.56
               3.2381   Kevin Crandell                             Subscriber          x            x             x         $             82.76
               3.2382   David Crandell                             Subscriber          x            x             x         $             97.81
               3.2383   Marie Crandell                             Subscriber          x            x             x         $             97.81
               3.2384   Landon Crane                               Subscriber          x            x             x         $             95.11
               3.2385   Mary Cravalho                              Subscriber          x            x             x         $            122.42
               3.2386   Amanda Crawford                            Subscriber          x            x             x         $            118.49
               3.2387   Jacob Crawford                             Subscriber          x            x             x         $             93.23
               3.2388   Clarissa Crawley                           Subscriber          x            x             x         $            111.29
               3.2389   Cecilia Crawley                            Subscriber          x            x             x         $            118.49
               3.2390   Daniel Crawley                             Subscriber          x            x             x         $            119.80
               3.2391   Joshua Crawley                             Subscriber          x            x             x         $            137.48
               3.2392   Casey Creamer                              Subscriber          x            x             x         $             91.59
               3.2393   Frank Creech                               Subscriber          x            x             x         $            109.46
               3.2394   Elizabeth Creech                           Subscriber          x            x             x         $            137.48
               3.2395   Susana Crespo                              Subscriber          x            x             x         $             82.86
               3.2396   Yomara Teresa Crespo Molina                Subscriber          x            x             x         $             81.13
               3.2397   Julia Cressman                             Subscriber          x            x             x         $             94.87
               3.2398   Edward Crews                               Subscriber          x            x             x         $            127.00
               3.2399   Cynthia Crews                              Subscriber          x            x             x         $            127.00
               3.2400   Donna Crick                                Subscriber          x            x             x         $             81.13
               3.2401   Angela Crise                               Subscriber          x            x             x         $             96.50
               3.2402   Skylar Criss                               Subscriber          x            x             x         $            104.68
               3.2403   Victor Cristales                           Subscriber          x            x             x         $            119.15
               3.2404   Erin Cristales                             Subscriber          x            x             x         $            119.15
               3.2405   Stacy Crochet                              Subscriber          x            x             x         $             87.01
               3.2406   Robert Croft                               Subscriber          x            x              x        $            101.08
               3.2407   Gabriel Cronan                             Subscriber          x            x             x         $             27.75
               3.2408   Daniel Crone                               Subscriber          x            x             x         $            136.17
               3.2409   Asia Croson                                Subscriber          x            x             x         $            109.59
               3.2410   Thomas Cross                               Subscriber          x            x             x         $            117.18
               3.2411   Joey Cross                                 Subscriber          x            x             x         $            117.18
               3.2412   Toney Cross                                Subscriber          x            x             x         $             97.48
               3.2413   marko crost                                Subscriber          x            x             x         $             92.90
               3.2414   Steve Crosta                               Subscriber          x            x             x         $            101.98
               3.2415   Greg Crow                                  Subscriber          x            x             x         $             69.62
               3.2416   Joanne Crow                                Subscriber          x            x             x         $             89.72
               3.2417   Betsy Crow                                 Subscriber          x            x             x         $            101.98
               3.2418   Conner Crowe                               Subscriber          x            x             x         $             16.95
               3.2419   Maria Cruz                                 Subscriber          x            x             x         $            105.41
               3.2420   Eden Cruz                                  Subscriber          x            x             x         $             98.79
               3.2421   Richard Cruz                               Subscriber          x            x             x         $             71.09
               3.2422   Kayla Cruz                                 Subscriber          x            x             x         $             97.48
               3.2423   Chris Cruz                                 Subscriber          x            x             x         $            103.45
               3.2424   Patricia Cruz                              Subscriber          x            x             x         $            103.45
               3.2425   Ned Cruzado                                Subscriber          x            x             x         $             92.58
               3.2426   Humberto Cruz-Ortiz                        Subscriber          x            x              x        $             83.09
               3.2427   John Cryan                                 Subscriber          x            x              x        $            176.10
               3.2428   Rachel Csotya                              Subscriber          x            x              x        $            110.64
               3.2429   Miranda Cuarteros                          Subscriber          x            x              x        $             89.23
               3.2430   Camilo Cuarteros jr                        Subscriber          x            x              x        $             89.23
               3.2431   Peter Cuce                                 Subscriber          x            x             x         $                 7.79
               3.2432   Luis Cuebas                                Subscriber          x            x             x         $             91.59
               3.2433   Ashley Culbertson                          Subscriber          x            x             x         $            122.42
               3.2434   Joshua Culbertson                          Subscriber          x            x             x         $             94.54
               3.2435   Jo Culbertson                              Subscriber          x            x             x         $             92.66
               3.2436   Jordan Culbreth                            Subscriber          x            x             x         $            102.96
               3.2437   John Keith Culbreth                        Subscriber          x            x             x         $            103.45
               3.2438   Rick Culen                                 Subscriber          x            x             x         $             98.46
               3.2439   William Cullen                             Subscriber          x            x             x         $             95.85
               3.2440   jim culp                                   Subscriber          x            x             x         $            102.96
               3.2441   Cathy Culp                                 Subscriber          x            x             x         $            103.45
               3.2442   Jacob Culwell                              Subscriber          x            x             x         $            119.15
               3.2443   Ellen Culwell                              Subscriber          x            x             x         $            119.15
               3.2444   Chet Cunningham                            Subscriber          x            x             x         $             93.64
               3.2445   Richard Cunningham                         Subscriber          x            x             x         $            110.64
               3.2446   Jean Cunningham                            Subscriber          x            x             x         $            115.80
               3.2447   Candace Cunningham                         Subscriber          x            x             x         $             81.88
               3.2448   Gabriel Curbelo                            Subscriber          x            x             x         $            108.28
               3.2449   Pollyana Curcio                            Subscriber          x            x             x         $            113.74
               3.2450   Charles Curl                               Subscriber          x            x             x         $                 3.26




                                                              Page 33 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg      74 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                          CreditorName             Basis for Claim                                              Amount Owed
               3.2451   Sandra Curran                              Subscriber          x            x             x         $            103.70
               3.2452   Gina Currenti                              Subscriber          x            x             x         $             97.48
               3.2453   Jon Curry                                  Subscriber          x            x             x         $            144.02
               3.2454   Hannah Curry                               Subscriber          x            x             x         $            110.64
               3.2455   Audrey Curry                               Subscriber          x            x             x         $            136.17
               3.2456   Frances M Curtis                           Subscriber          x            x             x         $            119.15
               3.2457   Anthony Cusanelli                          Subscriber          x            x             x         $             81.45
               3.2458   Rebecca Cusanelli                          Subscriber          x            x             x         $             95.19
               3.2459   Brittany Cusick                            Subscriber          x            x             x         $             82.76
               3.2460   Heidi Cusick                               Subscriber          x            x             x         $            123.08
               3.2461   Molly Custer                               Subscriber          x            x             x         $             94.87
               3.2462   Joseph Cutcliffe                           Subscriber          x            x             x         $            124.38
               3.2463   Chantal Cutter                             Subscriber          x            x             x         $             98.14
               3.2464   Jerry Cvecko                               Subscriber          x            x             x         $            108.84
               3.2465   Donald Cyra                                Subscriber          x            x             x         $             81.13
               3.2466   Davis cyrus                                Subscriber          x            x             x         $             92.66
               3.2467   Michelle Czech                             Subscriber          x            x             x         $            136.30
               3.2468   Michelle Czech                             Subscriber          x            x             x         $             93.64
               3.2469   Myolla D Costa                             Subscriber          x            x             x         $                 1.44
               3.2470   Luisa da Silva                             Subscriber          x            x             x         $            119.63
               3.2471   Ashley Da Silva                            Subscriber          x            x             x         $            110.64
               3.2472   Amanda Da Silva                            Subscriber          x            x             x         $             94.93
               3.2473   Caitlin Dabkowski                          Subscriber          x            x             x         $             91.59
               3.2474   Colelliott Dabney                          Subscriber          x            x             x         $            114.72
               3.2475   CHAKER DAHAN                               Subscriber          x            x             x         $            101.98
               3.2476   Deb Dahl                                   Subscriber          x            x             x         $            167.59
               3.2477   Anthony Dahl                               Subscriber          x            x             x         $             96.83
               3.2478   Debra Dahl                                 Subscriber          x            x             x         $            117.84
               3.2479   Jennifer Dahle                             Subscriber          x            x             x         $             95.58
               3.2480   Blake Dahle                                Subscriber          x            x             x         $             95.58
               3.2481   Xiaoyi Dai                                 Subscriber          x            x             x         $             96.50
               3.2482   Abhijot Dail                               Subscriber          x            x             x         $             91.19
               3.2483   Joseph Dailey                              Subscriber          x            x             x         $            119.15
               3.2484   Tori Dailey                                Subscriber          x            x             x         $            119.15
               3.2485   Janet Daily                                Subscriber          x            x             x         $            101.98
               3.2486   Ron Daily                                  Subscriber          x            x             x         $            120.46
               3.2487   Ruth Daily                                 Subscriber          x            x             x         $            120.46
               3.2488   Thomas DAiuto                              Subscriber          x            x             x         $             81.88
               3.2489   Melinda DAiuto                             Subscriber          x            x             x         $            102.96
               3.2490   Viraj Dalal                                Subscriber          x            x             x         $            113.84
               3.2491   James Dale                                 Subscriber          x            x             x         $             92.96
               3.2492   Cherie Dale                                Subscriber          x            x             x         $             92.96
               3.2493   Marissa Dale                               Subscriber          x            x             x         $            120.46
               3.2494   Nicholas Daleo                             Subscriber          x            x             x         $            125.04
               3.2495   Nicholas Daleo                             Subscriber          x            x             x         $            127.00
               3.2496   Angela Daley                               Subscriber          x            x             x         $             94.54
               3.2497   Helen Dallaire                             Subscriber          x            x             x         $            153.83
               3.2498   Dan Dallaire                               Subscriber          x            x             x         $            155.31
               3.2499   Patrick Daly                               Subscriber          x            x             x         $             84.40
               3.2500   Vijay Damarla                              Subscriber          x            x             x         $            132.39
               3.2501   katty damas                                Subscriber          x            x              x        $             91.92
               3.2502   Sean Damaska                               Subscriber          x            x             x         $            167.59
               3.2503   Mark Damico                                Subscriber          x            x             x         $             97.16
               3.2504   Rita Daming                                Subscriber          x            x             x         $            102.47
               3.2505   clint damron                               Subscriber          x            x             x         $             93.15
               3.2506   Candice DANA                               Subscriber          x            x             x         $             78.18
               3.2507   Alec Dancy                                 Subscriber          x            x             x         $             72.56
               3.2508   Jimena Dancy                               Subscriber          x            x             x         $             92.66
               3.2509   Vijay Dandamudi                            Subscriber          x            x             x         $             92.25
               3.2510   Anthony D'Andrea                           Subscriber          x            x             x         $            120.46
               3.2511   michael dane                               Subscriber          x            x             x         $            120.12
               3.2512   Huy Dang                                   Subscriber          x            x             x         $             91.59
               3.2513   Michael Dang Nguyen                        Subscriber          x            x             x         $             97.16
               3.2514   Santina Dangelo                            Subscriber          x            x             x         $            119.80
               3.2515   Cassandra Daniel                           Subscriber          x            x             x         $            109.33
               3.2516   Jenny Daniel                               Subscriber          x            x             x         $                 3.26
               3.2517   Will Daniel                                Subscriber          x            x             x         $            110.31
               3.2518   Debbie Daniel                              Subscriber          x            x             x         $             16.95
               3.2519   Jordan Daniel                              Subscriber          x            x             x         $            102.96
               3.2520   Peg Daniels                                Subscriber          x            x             x         $             91.68
               3.2521   Paul Daniels                               Subscriber          x            x             x         $             91.68




                                                              Page 34 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                          Pg      75 of 506
                                           In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                           CreditorName           Basis for Claim                                              Amount Owed
               3.2522   Sam Danielson                             Subscriber          x            x             x         $            102.96
               3.2523   Manuel D'Anna                             Subscriber          x            x             x         $            135.81
               3.2524   Kimberly D'Anna                           Subscriber          x            x             x         $             81.88
               3.2525   Matteo D'Antonio                          Subscriber          x            x             x         $             83.09
               3.2526   Agnieszka D'Antonio-Chrono                Subscriber          x            x             x         $             83.09
               3.2527   Denver Danyla                             Subscriber          x            x             x         $             90.34
               3.2528   William Darby                             Subscriber          x            x             x         $             18.25
               3.2529   Paula Darby                               Subscriber          x            x             x         $             18.25
               3.2530   Olu Dare                                  Subscriber          x            x             x         $             91.27
               3.2531   Sara Darehshori                           Subscriber          x            x             x         $             94.54
               3.2532   Mike Darling                              Subscriber          x            x             x         $             91.59
               3.2533   Aline Darmouni                            Subscriber          x            x             x         $             85.71
               3.2534   Claude Darmouni                           Subscriber          x            x             x         $             78.51
               3.2535   Devan Darnell                             Subscriber          x            x             x         $             75.01
               3.2536   David Darnell                             Subscriber          x            x             x         $             73.05
               3.2537   Monica Darrow                             Subscriber          x            x             x         $             94.54
               3.2538   Dipika Das                                Subscriber          x            x              x        $            102.47
               3.2539   Gobinda Das                               Subscriber          x            x              x        $             81.88
               3.2540   Siva Kumar Dasaraju                       Subscriber          x            x              x        $            105.99
               3.2541   Iraban Dasgupta                           Subscriber          x            x              x        $            102.96
               3.2542   Andre Dash                                Subscriber          x            x              x        $            103.45
               3.2543   Sweta Dash                                Subscriber          x            x              x        $             82.86
               3.2544   MaryEllen Dasher                          Subscriber          x            x              x        $             91.59
               3.2545   Martha Dastous                            Subscriber          x            x              x        $             91.59
               3.2546   David Dastous                             Subscriber          x            x              x        $             91.59
               3.2547   Aqil Datoo                                Subscriber          x            x              x        $             91.59
               3.2548   Sudipa Datta                              Subscriber          x            x              x        $             84.33
               3.2549   Roopradha Datta                           Subscriber          x            x              x        $            117.18
               3.2550   Marlowe Daugherty                         Subscriber          x            x              x        $            119.80
               3.2551   Lucas Daugherty                           Subscriber          x            x              x        $            117.84
               3.2552   Jack Davey                                Subscriber          x            x              x        $             93.15
               3.2553   Justin Davidson                           Subscriber          x            x              x        $            109.33
               3.2554   Nathaniel Davidson                        Subscriber          x            x             x         $             86.69
               3.2555   Janet Davidson                            Subscriber          x            x              x        $             91.59
               3.2556   joshua davidson                           Subscriber          x            x              x        $             78.18
               3.2557   Ryan Davie                                Subscriber          x            x              x        $             91.59
               3.2558   Ashley Davies                             Subscriber          x            x              x        $            119.15
               3.2559   Sara D'Avignon                            Subscriber          x            x              x        $             81.13
               3.2560   Miguel Davila                             Subscriber          x            x              x        $             97.81
               3.2561   Robin Davilar                             Subscriber          x            x              x        $            102.96
               3.2562   Patricia Davilar                          Subscriber          x            x              x        $            102.96
               3.2563   Rebecca Davis                             Subscriber          x            x              x        $                 4.91
               3.2564   John Davis                                Subscriber          x            x              x        $             96.89
               3.2565   Brad Davis                                Subscriber          x            x              x        $             83.74
               3.2566   Andrea Davis                              Subscriber          x            x              x        $            102.47
               3.2567   Tiffany davis                             Subscriber          x            x              x        $            109.26
               3.2568   Darcy Davis                               Subscriber          x            x              x        $             98.14
               3.2569   James Davis                               Subscriber          x            x              x        $            136.82
               3.2570   Kenton Davis                              Subscriber          x            x              x        $            102.47
               3.2571   Matt Davis                                Subscriber          x            x              x        $             96.89
               3.2572   Donna Davis                               Subscriber          x            x              x        $             84.07
               3.2573   Dalicha Davis                             Subscriber          x            x             x         $                 6.41
               3.2574   Nicole Davis                              Subscriber          x            x             x         $             86.69
               3.2575   Tara Davis                                Subscriber          x            x             x         $             94.54
               3.2576   Jackson Davis                             Subscriber          x            x             x         $             94.54
               3.2577   Sarah Davis                               Subscriber          x            x             x         $             91.59
               3.2578   Drew Davis                                Subscriber          x            x             x         $            118.49
               3.2579   Chadrick Davis                            Subscriber          x            x             x         $             83.09
               3.2580   Chris Davis                               Subscriber          x            x             x         $             96.83
               3.2581   Michael Davis                             Subscriber          x            x             x         $             93.23
               3.2582   Karen Davis                               Subscriber          x            x             x         $             91.00
               3.2583   Alecia Davis                              Subscriber          x            x             x         $            101.98
               3.2584   Ben Davis                                 Subscriber          x            x             x         $            101.98
               3.2585   Chris Davis                               Subscriber          x            x             x         $            101.98
               3.2586   Ginny Davis                               Subscriber          x            x             x         $            109.82
               3.2587   William Davis                             Subscriber          x            x             x         $            102.96
               3.2588   Adress Davis                              Subscriber          x            x             x         $             92.66
               3.2589   Donovan Davis                             Subscriber          x            x             x         $             92.66
               3.2590   Billy Davis                               Subscriber          x            x             x         $             97.48
               3.2591   Miriam Davis                              Subscriber          x            x             x         $             82.86
               3.2592   Jason Davis                               Subscriber          x            x             x         $             90.34




                                                             Page 35 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                          Pg      76 of 506
                                           In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                          CreditorName            Basis for Claim                                              Amount Owed
               3.2593   Chase Davison                             Subscriber          x            x             x         $             92.96
               3.2594   Jordyn Davison                            Subscriber          x            x             x         $             94.54
               3.2595   Brad Dawe                                 Subscriber          x            x             x         $            117.18
               3.2596   Kathy Dawe                                Subscriber          x            x             x         $            117.18
               3.2597   Emily Dawson                              Subscriber          x            x             x         $             91.68
               3.2598   Stephen Dawson                            Subscriber          x            x             x         $            118.49
               3.2599   Mark Dawson                               Subscriber          x            x             x         $             81.13
               3.2600   Melanie Day                               Subscriber          x            x             x         $            103.94
               3.2601   Rishab Dayal                              Subscriber          x            x             x         $             92.58
               3.2602   Sahana Dayananda Gowda                    Subscriber          x            x             x         $             91.92
               3.2603   Bryan Daylor                              Subscriber          x            x             x         $            113.25
               3.2604   Patricia Daylor                           Subscriber          x            x             x         $            113.25
               3.2605   Mariana De Almeida                        Subscriber          x            x             x         $            100.10
               3.2606   Ingrid De Azevedo                         Subscriber          x            x             x         $             97.48
               3.2607   Ricardo De Azevedo                        Subscriber          x            x             x         $             97.48
               3.2608   Lori de Graaf                             Subscriber          x            x              x        $             89.30
               3.2609   Lucelia De Jesus                          Subscriber          x            x              x        $             93.15
               3.2610   Valeria de la Calle                       Subscriber          x            x              x        $             19.38
               3.2611   Denisse De la Cruz                        Subscriber          x            x              x        $             93.23
               3.2612   Carlos De La Cuesta                       Subscriber          x            x              x        $             94.54
               3.2613   Luis De La O                              Subscriber          x            x              x        $             82.76
               3.2614   Rafaela de Melo Barros                    Subscriber          x            x              x        $             97.48
               3.2615   Davisson De Oliveira                      Subscriber          x            x              x        $            100.75
               3.2616   Pedro De Oliveira                         Subscriber          x            x              x        $            103.45
               3.2617   Cynthia De Souza Pires                    Subscriber          x            x              x        $             87.01
               3.2618   Maria De St Aubin                         Subscriber          x            x              x        $             86.69
               3.2619   Riley De Valois                           Subscriber          x            x              x        $             84.07
               3.2620   Angela de Veyra                           Subscriber          x            x              x        $                 1.90
               3.2621   Triparna de Vreede                        Subscriber          x            x              x        $            136.17
               3.2622   Gert-Jan de Vreede                        Subscriber          x            x              x        $            137.48
               3.2623   Mathew Deacon                             Subscriber          x            x              x        $             92.66
               3.2624   Michael Deacon                            Subscriber          x            x              x        $             92.66
               3.2625   Cyndi Deal                                Subscriber          x            x              x        $            104.92
               3.2626   Tim Deal                                  Subscriber          x            x              x        $            104.92
               3.2627   John Deal                                 Subscriber          x            x              x        $            101.98
               3.2628   Lisa Deal                                 Subscriber          x            x              x        $            102.96
               3.2629   Carmel Dean                               Subscriber          x            x              x        $            100.10
               3.2630   Thomas Deane                              Subscriber          x            x              x        $             91.59
               3.2631   Patricia DeAngelis                        Subscriber          x            x              x        $             91.59
               3.2632   Thomas DeAngelis                          Subscriber          x            x              x        $             91.92
               3.2633   Lucas Dearborn                            Subscriber          x            x              x        $            100.43
               3.2634   Andrew Dearling                           Subscriber          x            x              x        $            100.10
               3.2635   Susan DeBatt                              Subscriber          x            x              x        $            117.18
               3.2636   Violetta Debowski                         Subscriber          x            x              x        $             91.68
               3.2637   Amy Debrecht                              Subscriber          x            x              x        $             26.07
               3.2638   Micah Debruno                             Subscriber          x            x              x        $                 6.65
               3.2639   Dennis DeCaires                           Subscriber          x            x              x        $             83.42
               3.2640   Wendy DeCaires                            Subscriber          x            x              x        $             83.42
               3.2641   Troy Deck                                 Subscriber          x            x              x        $             94.54
               3.2642   lori decola                               Subscriber          x            x              x        $            117.18
               3.2643   DYLAN DEDEAR                              Subscriber          x            x              x        $             72.56
               3.2644   Evan DeDear                               Subscriber          x            x             x         $             72.56
               3.2645   Joseph Dedrick                            Subscriber          x            x             x         $            105.41
               3.2646   Bob Dee                                   Subscriber          x            x             x         $             92.25
               3.2647   Isaac Deedon                              Subscriber          x            x             x         $             96.83
               3.2648   kalpana DEEDWANIA                         Subscriber          x            x             x         $            109.33
               3.2649   John Deegan                               Subscriber          x            x             x         $            103.70
               3.2650   FNU Deepika Boopathy                      Subscriber          x            x             x         $            118.49
               3.2651   Judith DeFazio                            Subscriber          x            x             x         $             86.69
               3.2652   Linda Deffenbaugh                         Subscriber          x            x             x         $            102.96
               3.2653   Brad Deffenbaugh                          Subscriber          x            x             x         $            102.96
               3.2654   Barbara DeFilippi                         Subscriber          x            x             x         $            181.34
               3.2655   Roy DeFries                               Subscriber          x            x             x         $            120.46
               3.2656   Brigett Dega                              Subscriber          x            x             x         $             81.88
               3.2657   srinivasa degala                          Subscriber          x            x             x         $             82.86
               3.2658   Claudia DeGraaf                           Subscriber          x            x             x         $            136.17
               3.2659   Tyler DeGroff                             Subscriber          x            x             x         $            120.46
               3.2660   Kevin Dehan                               Subscriber          x            x             x         $             90.34
               3.2661   Cheryl Dehart                             Subscriber          x            x             x         $             78.84
               3.2662   Dezeray DeHart                            Subscriber          x            x             x         $             78.84
               3.2663   Brittany dehart                           Subscriber          x            x             x         $             92.25




                                                             Page 36 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                          Pg      77 of 506
                                           In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                         CreditorName             Basis for Claim                                              Amount Owed
               3.2664   Alex Dehn                                 Subscriber          x            x             x         $             92.96
               3.2665   Ruben DeJesus                             Subscriber          x            x             x         $             82.86
               3.2666   DALIA DEKSNYTE                            Subscriber          x            x             x         $             92.31
               3.2667   LAUREN DEL AGUILA                         Subscriber          x            x             x         $             79.16
               3.2668   Ron DEL AGUILA                            Subscriber          x            x             x         $             79.16
               3.2669   Samantha del Campo                        Subscriber          x            x             x         $             78.18
               3.2670   Christian Del Hoyo                        Subscriber          x            x             x         $            103.04
               3.2671   Sara Del Priore                           Subscriber          x            x             x         $            101.98
               3.2672   Michael Del Re                            Subscriber          x            x             x         $            127.00
               3.2673   Janice Del Re                             Subscriber          x            x             x         $            136.17
               3.2674   LeeRoy delaCerda                          Subscriber          x            x             x         $             95.11
               3.2675   Stephanie delaCerda                       Subscriber          x            x             x         $            101.98
               3.2676   Patricia Delacruz                         Subscriber          x            x             x         $            132.39
               3.2677   Carmela delaHeraCiaurriz                  Subscriber          x            x             x         $             21.69
               3.2678   Peter Delamare                            Subscriber          x            x             x         $             96.17
               3.2679   Patricia Delaney                          Subscriber          x            x             x         $             29.07
               3.2680   Gail Delaney                              Subscriber          x            x             x         $             29.07
               3.2681   Joe Delatorre                             Subscriber          x            x             x         $             71.58
               3.2682   Merle Delatorre                           Subscriber          x            x             x         $             71.58
               3.2683   Dolores Delavega                          Subscriber          x            x             x         $             84.33
               3.2684   Dolores DeLaVega                          Subscriber          x            x             x         $             84.33
               3.2685   Jacob Delcastillo                         Subscriber          x            x             x         $            101.98
               3.2686   Brenda DeLee                              Subscriber          x            x             x         $            136.17
               3.2687   Paul DeLee                                Subscriber          x            x             x         $            136.17
               3.2688   adalberto delga                           Subscriber          x            x             x         $            100.43
               3.2689   Keela Delgado                             Subscriber          x            x             x         $             96.89
               3.2690   Giovanni Delgado                          Subscriber          x            x             x         $             93.23
               3.2691   Yamila Delgado                            Subscriber          x            x             x         $             81.13
               3.2692   Jose Delgado                              Subscriber          x            x             x         $             81.13
               3.2693   Gerard DeLorenzo                          Subscriber          x            x             x         $             91.59
               3.2694   Evan Delozier                             Subscriber          x            x              x        $             84.07
               3.2695   Julie DeLozier                            Subscriber          x            x              x        $            121.11
               3.2696   Pete DeLozier                             Subscriber          x            x              x        $            121.11
               3.2697   Beth DeLozier                             Subscriber          x            x              x        $             91.59
               3.2698   John DelPiano                             Subscriber          x            x             x         $             84.40
               3.2699   Mahdi Delshad                             Subscriber          x            x             x         $            106.39
               3.2700   Donya Delsouz                             Subscriber          x            x             x         $             97.81
               3.2701   christopher deluca                        Subscriber          x            x             x         $             90.70
               3.2702   Lisa DeLuca                               Subscriber          x            x              x        $             94.27
               3.2703   Robert DeLuca                             Subscriber          x            x              x        $            123.08
               3.2704   Nuchjaree Demafeliz                       Subscriber          x            x              x        $             94.54
               3.2705   Denise DeMartini                          Subscriber          x            x              x        $            136.17
               3.2706   Shelley DeMeis                            Subscriber          x            x              x        $            118.49
               3.2707   Dennis DeMeis                             Subscriber          x            x              x        $            118.49
               3.2708   Richard Demerchant                        Subscriber          x            x             x         $            110.64
               3.2709   Amanda Deming                             Subscriber          x            x             x         $             91.59
               3.2710   Stuart Deming                             Subscriber          x            x              x        $             91.59
               3.2711   Daniel Dempsey                            Subscriber          x            x             x         $             94.54
               3.2712   Charlotte Den Ouden                       Subscriber          x            x              x        $             20.20
               3.2713   Julie Deng                                Subscriber          x            x              x        $             89.72
               3.2714   ZhuoWen Deng                              Subscriber          x            x              x        $             94.87
               3.2715   Youchao Deng                              Subscriber          x            x             x         $             82.86
               3.2716   Jason Denhaese                            Subscriber          x            x             x         $             91.68
               3.2717   Charlene Denhaese                         Subscriber          x            x             x         $             91.19
               3.2718   Dustin Denhalter                          Subscriber          x            x             x         $             91.92
               3.2719   Yvonne Denison                            Subscriber          x            x             x         $             16.95
               3.2720   Charles Denk                              Subscriber          x            x             x         $            123.08
               3.2721   Desi DeNofa                               Subscriber          x            x             x         $             91.59
               3.2722   Heather Denson                            Subscriber          x            x             x         $             18.76
               3.2723   Dustan Denton                             Subscriber          x            x             x         $             97.16
               3.2724   Ravi Deot                                 Subscriber          x            x             x         $             78.18
               3.2725   Kelly DePietro                            Subscriber          x            x             x         $             91.92
               3.2726   Mike dePolo                               Subscriber          x            x             x         $            146.64
               3.2727   Samir Desai                               Subscriber          x            x             x         $             87.27
               3.2728   Nisha Desai                               Subscriber          x            x             x         $            107.37
               3.2729   Neeja Desai                               Subscriber          x            x             x         $            125.51
               3.2730   Rickin Desai                              Subscriber          x            x             x         $             93.64
               3.2731   Hemal Desai                               Subscriber          x            x             x         $             83.74
               3.2732   Janki Desai                               Subscriber          x            x             x         $            125.51
               3.2733   Kushal Desai                              Subscriber          x            x             x         $             96.17
               3.2734   Priyanshkumar Desai                       Subscriber          x            x             x         $            117.18




                                                             Page 37 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                          Pg      78 of 506
                                           In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                         CreditorName             Basis for Claim                                              Amount Owed
               3.2735   Richa Desai                               Subscriber          x            x             x         $            117.18
               3.2736   Nirav Desai                               Subscriber          x            x             x         $            102.96
               3.2737   Pratibha Desai                            Subscriber          x            x             x         $             81.13
               3.2738   Elissa Desani                             Subscriber          x            x             x         $             35.24
               3.2739   Antone DeSantis                           Subscriber          x            x             x         $             92.58
               3.2740   Holly DeSantis                            Subscriber          x            x             x         $             92.58
               3.2741   Paul DeSantis                             Subscriber          x            x             x         $            109.33
               3.2742   KARINE DESCORMES                          Subscriber          x            x             x         $             89.23
               3.2743   Carmine DeSena                            Subscriber          x            x             x         $             92.25
               3.2744   Madhuri Deshmukh                          Subscriber          x            x             x         $            103.94
               3.2745   Nitin Deshmukh                            Subscriber          x            x             x         $            103.94
               3.2746   Sue Desiderio                             Subscriber          x            x             x         $            106.32
               3.2747   John Desiderio                            Subscriber          x            x             x         $            106.32
               3.2748   Sean Desmond                              Subscriber          x            x             x         $            111.29
               3.2749   Jeffrey Desonnaville                      Subscriber          x            x             x         $             92.66
               3.2750   Warren Detjen                             Subscriber          x            x             x         $            117.18
               3.2751   Debbie Detjen                             Subscriber          x            x             x         $            117.18
               3.2752   Eric DeTolve                              Subscriber          x            x             x         $            109.82
               3.2753   Sharon Detwiler                           Subscriber          x            x             x         $             91.92
               3.2754   Steve Deuel                               Subscriber          x            x             x         $            124.38
               3.2755   Eric DeVall                               Subscriber          x            x             x         $            102.96
               3.2756   Charles DeVane                            Subscriber          x            x             x         $             78.18
               3.2757   sri divya devara                          Subscriber          x            x             x         $            111.78
               3.2758   Srikar Devarakonda                        Subscriber          x            x             x         $             91.59
               3.2759   Ricardo Deveaux                           Subscriber          x            x             x         $            135.34
               3.2760   Ricardo Deveaux                           Subscriber          x            x             x         $            135.34
               3.2761   Kyle Devereaux                            Subscriber          x            x             x         $             94.54
               3.2762   Rachel Devine                             Subscriber          x            x             x         $            119.15
               3.2763   Danny Devine                              Subscriber          x            x             x         $            119.15
               3.2764   Cara Devins                               Subscriber          x            x             x         $            124.38
               3.2765   Manolo Devis                              Subscriber          x            x             x         $             94.87
               3.2766   Ramadevi Devulapalli                      Subscriber          x            x             x         $             96.83
               3.2767   will dewees                               Subscriber          x            x             x         $             90.34
               3.2768   LONNIE DEWITT                             Subscriber          x            x             x         $             21.22
               3.2769   Janet DeWitt                              Subscriber          x            x             x         $            131.88
               3.2770   Tim DeWitt                                Subscriber          x            x             x         $             16.95
               3.2771   Maureen DeWitt                            Subscriber          x            x             x         $             16.95
               3.2772   Stephanie DeWitt                          Subscriber          x            x             x         $            102.96
               3.2773   Jeremy DeWitt                             Subscriber          x            x             x         $            102.96
               3.2774   Trevor DeWoody                            Subscriber          x            x             x         $             78.18
               3.2775   Rob Dexter                                Subscriber          x            x             x         $             73.05
               3.2776   Jesse DeZenzo                             Subscriber          x            x             x         $             16.95
               3.2777   Sushil Dhamale                            Subscriber          x            x             x         $            102.96
               3.2778   Robin Simon Dhanasekar                    Subscriber          x            x             x         $             86.69
               3.2779   Anubhuti Dhand                            Subscriber          x            x             x         $             94.87
               3.2780   Naveen Reddy Dhodda                       Subscriber          x            x             x         $            100.10
               3.2781   Pinak Dhokale                             Subscriber          x            x             x         $             73.05
               3.2782   Mona Dhruva                               Subscriber          x            x             x         $             96.83
               3.2783   Amy Di Dario                              Subscriber          x            x             x         $             90.61
               3.2784   Francesca Di Matteo                       Subscriber          x            x             x         $            135.34
               3.2785   Elizabeth Diamond                         Subscriber          x            x             x         $             92.96
               3.2786   Rode Diaz                                 Subscriber          x            x             x         $                 6.35
               3.2787   Andres Diaz                               Subscriber          x            x             x         $             81.45
               3.2788   Gabriel Diaz                              Subscriber          x            x             x         $            106.64
               3.2789   Adrian Diaz                               Subscriber          x            x             x         $             91.68
               3.2790   Norma Diaz                                Subscriber          x            x             x         $            134.34
               3.2791   PRISCILLA DIAZ                            Subscriber          x            x             x         $            107.86
               3.2792   Gabriel E Diaz                            Subscriber          x            x             x         $            106.64
               3.2793   Noemi Diaz                                Subscriber          x            x             x         $            106.64
               3.2794   Luigi Diaz                                Subscriber          x            x             x         $             84.40
               3.2795   Edgardo Diaz                              Subscriber          x            x             x         $            102.96
               3.2796   Elea Diaz                                 Subscriber          x            x             x         $            102.96
               3.2797   Andrew Diaz                               Subscriber          x            x             x         $             92.66
               3.2798   Emmanuel Diaz                             Subscriber          x            x             x         $             78.18
               3.2799   Ann Dibble                                Subscriber          x            x             x         $             78.18
               3.2800   Alex DiBona                               Subscriber          x            x             x         $            102.96
               3.2801   Leslie DiBona                             Subscriber          x            x             x         $             93.15
               3.2802   Phil Dibowitz                             Subscriber          x            x             x         $             78.51
               3.2803   Jeremy Dick                               Subscriber          x            x             x         $             81.88
               3.2804   Taylor Dickerson                          Subscriber          x            x             x         $                 3.75
               3.2805   Robyn Dickinson                           Subscriber          x            x             x         $             94.54




                                                             Page 38 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                           Pg      79 of 506
                                            In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                         CreditorName              Basis for Claim                                              Amount Owed
               3.2806   Philip Dickman                             Subscriber          x            x             x         $             78.18
               3.2807   VENKATA DIDUGU                             Subscriber          x            x             x         $             83.09
               3.2808   Erich Diehl                                Subscriber          x            x             x         $            119.15
               3.2809   Tim Diem                                   Subscriber          x            x             x         $            113.74
               3.2810   Marcy Diem                                 Subscriber          x            x             x         $            106.39
               3.2811   Keri Diem                                  Subscriber          x            x             x         $            136.17
               3.2812   Brittany Diem                              Subscriber          x            x             x         $             82.86
               3.2813   Joey Dien                                  Subscriber          x            x             x         $                 6.66
               3.2814   Devlin Diener                              Subscriber          x            x             x         $                 6.52
               3.2815   Jason Dier                                 Subscriber          x            x             x         $             93.15
               3.2816   Daniel Diesem                              Subscriber          x            x             x         $            117.18
               3.2817   Sincere Dietrich                           Subscriber          x            x             x         $            106.39
               3.2818   Josh dietrichson                           Subscriber          x            x             x         $             71.09
               3.2819   Chris Dietry                               Subscriber          x            x             x         $             81.13
               3.2820   Mike Dietz                                 Subscriber          x            x             x         $            121.77
               3.2821   Wendy Diffin                               Subscriber          x            x             x         $             91.59
               3.2822   Wanda Digby                                Subscriber          x            x             x         $             92.31
               3.2823   Chris Dignes                               Subscriber          x            x             x         $            114.49
               3.2824   Joel Diller                                Subscriber          x            x             x         $             78.18
               3.2825   Holly Dillon                               Subscriber          x            x             x         $            113.74
               3.2826   Mack Diltz                                 Subscriber          x            x             x         $            117.18
               3.2827   Michie Dinger                              Subscriber          x            x             x         $            137.48
               3.2828   Angie Dingman                              Subscriber          x            x             x         $             72.56
               3.2829   Robert Dingman                             Subscriber          x            x             x         $            101.98
               3.2830   Nicole Dingman                             Subscriber          x            x             x         $            101.98
               3.2831   Phuoc Dinh                                 Subscriber          x            x             x         $             89.23
               3.2832   Frank DiPaola                              Subscriber          x            x             x         $             84.33
               3.2833   Rosemary DiPaola                           Subscriber          x            x             x         $             84.33
               3.2834   Michela DiPaola                            Subscriber          x            x             x         $             84.33
               3.2835   Francesco DiPaola                          Subscriber          x            x             x         $             84.33
               3.2836   Mike DiPaolo                               Subscriber          x            x             x         $            104.43
               3.2837   Dee DiPietro                               Subscriber          x            x             x         $            155.31
               3.2838   Austin Dixon                               Subscriber          x            x             x         $            110.64
               3.2839   Kristine Do                                Subscriber          x            x             x         $            114.23
               3.2840   Duc Do                                     Subscriber          x            x             x         $            101.98
               3.2841   Hoang Do                                   Subscriber          x            x             x         $             99.12
               3.2842   Lien Doan                                  Subscriber          x            x             x         $            124.38
               3.2843   Lien Doan                                  Subscriber          x            x             x         $            124.38
               3.2844   Mary Dobbins                               Subscriber          x            x             x         $             83.09
               3.2845   Anita Dobbins                              Subscriber          x            x             x         $             96.50
               3.2846   katie dobias                               Subscriber          x            x             x         $            119.80
               3.2847   Jonathan Dobiash                           Subscriber          x            x             x         $             92.25
               3.2848   DARRYL DOBOGAI                             Subscriber          x            x             x         $             93.64
               3.2849   JANET DOBOGAI                              Subscriber          x            x             x         $             95.11
               3.2850   Steven Dobski                              Subscriber          x            x             x         $             94.54
               3.2851   Adam Dodd                                  Subscriber          x            x             x         $             92.66
               3.2852   prathima Dodda                             Subscriber          x            x             x         $             84.07
               3.2853   Pushpa Doddegowda                          Subscriber          x            x             x         $             82.86
               3.2854   SAITEJA DODDI                              Subscriber          x            x             x         $             94.87
               3.2855   Palenque Doddington                        Subscriber          x            x             x         $            100.75
               3.2856   saroja doddipatla                          Subscriber          x            x             x         $             93.15
               3.2857   VISHAL DODEJA                              Subscriber          x            x             x         $            101.98
               3.2858   Himani Dodeja                              Subscriber          x            x             x         $             81.88
               3.2859   Shekar Dodly                               Subscriber          x            x             x         $            102.96
               3.2860   Blake Dodson                               Subscriber          x            x             x         $                 2.61
               3.2861   Joshu Dodson                               Subscriber          x            x             x         $            119.15
               3.2862   Regan Dodson                               Subscriber          x            x             x         $            102.96
               3.2863   Chris Doiron                               Subscriber          x            x             x         $            117.18
               3.2864   Kayla Doiron                               Subscriber          x            x             x         $            117.18
               3.2865   Emma Dokken                                Subscriber          x            x             x         $             91.59
               3.2866   Jeremy Dolin                               Subscriber          x            x             x         $             95.11
               3.2867   Jessica Dolin                              Subscriber          x            x             x         $             93.15
               3.2868   Karen Dolohanty                            Subscriber          x            x             x         $             97.48
               3.2869   Kathleen Doltar                            Subscriber          x            x             x         $            102.96
               3.2870   Danlly Domingo                             Subscriber          x            x             x         $            119.15
               3.2871   Raymond Domingue                           Subscriber          x            x             x         $                 3.91
               3.2872   Nancy Domingue                             Subscriber          x            x             x         $                 3.91
               3.2873   Chay Dommeti                               Subscriber          x            x             x         $             78.51
               3.2874   Judith Donaghey                            Subscriber          x            x             x         $            117.18
               3.2875   Mayumi Donaghy                             Subscriber          x            x             x         $             71.09
               3.2876   Ben Donaghy                                Subscriber          x            x             x         $             71.09




                                                              Page 39 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                          Pg      80 of 506
                                           In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                         CreditorName             Basis for Claim                                              Amount Owed
               3.2877   Justin Donahue                            Subscriber          x            x             x         $            101.98
               3.2878   David Dondero                             Subscriber          x            x             x         $             96.83
               3.2879   Amy Donelson                              Subscriber          x            x             x         $            102.96
               3.2880   Ron Donelson                              Subscriber          x            x             x         $            102.96
               3.2881   Jiamei Dong                               Subscriber          x            x             x         $            101.41
               3.2882   Khoa Dong                                 Subscriber          x            x             x         $            104.35
               3.2883   Mike Donithan                             Subscriber          x            x             x         $             82.86
               3.2884   Rachel Donn                               Subscriber          x            x             x         $            119.15
               3.2885   Gerry Donner                              Subscriber          x            x             x         $             91.92
               3.2886   Jennifer Donofrio                         Subscriber          x            x             x         $            120.46
               3.2887   Siva Sagar DonthiKrishnaiah               Subscriber          x            x             x         $             84.72
               3.2888   donzin donzin                             Subscriber          x            x             x         $            106.39
               3.2889   Laura Lee Dooley                          Subscriber          x            x             x         $             86.69
               3.2890   Jim Dooley                                Subscriber          x            x             x         $             79.82
               3.2891   praveen dootagani                         Subscriber          x            x             x         $             86.69
               3.2892   Peggy Doran                               Subscriber          x            x             x         $             99.12
               3.2893   Michael Dorman                            Subscriber          x            x             x         $            103.45
               3.2894   Jason Doroga                              Subscriber          x            x             x         $            102.47
               3.2895   Margaret Dorris                           Subscriber          x            x             x         $            107.62
               3.2896   Quentin Dorsey                            Subscriber          x            x             x         $            134.61
               3.2897   Emily Dorsey                              Subscriber          x            x             x         $            134.61
               3.2898   Corey Dorson                              Subscriber          x            x             x         $            110.64
               3.2899   William Dorson                            Subscriber          x            x             x         $            137.48
               3.2900   sanjana doshi                             Subscriber          x            x             x         $             97.16
               3.2901   Himanshu Doshi                            Subscriber          x            x             x         $            103.45
               3.2902   Parul Doshi                               Subscriber          x            x             x         $            103.45
               3.2903   Sydney Doskow                             Subscriber          x            x             x         $             10.97
               3.2904   Ann Doty                                  Subscriber          x            x             x         $            119.80
               3.2905   Shilpa Dou                                Subscriber          x            x             x         $             93.15
               3.2906   Laudette Doudna                           Subscriber          x            x             x         $            127.00
               3.2907   Richard Dougherty                         Subscriber          x            x             x         $             91.59
               3.2908   Haylee Douglas                            Subscriber          x            x             x         $            102.96
               3.2909   Larry Douglas                             Subscriber          x            x             x         $             91.92
               3.2910   Joseph Douglass                           Subscriber          x            x             x         $            106.88
               3.2911   Joan Douglass                             Subscriber          x            x             x         $            106.88
               3.2912   Joyce Douglass                            Subscriber          x            x             x         $            117.18
               3.2913   Lynn Doukas                               Subscriber          x            x             x         $            124.38
               3.2914   Peter Doukas                              Subscriber          x            x             x         $            117.84
               3.2915   Karthik Doure                             Subscriber          x            x             x         $            101.41
               3.2916   Felicia Dousharm                          Subscriber          x            x             x         $             89.30
               3.2917   Mick Douthat                              Subscriber          x            x             x         $             89.72
               3.2918   Gina Douthat                              Subscriber          x            x             x         $            109.82
               3.2919   Yvonne Doval-Santana                      Subscriber          x            x             x         $             93.23
               3.2920   Jason Dowdle                              Subscriber          x            x             x         $            102.96
               3.2921   christopher dowdle                        Subscriber          x            x             x         $            102.96
               3.2922   Lori Dowdy                                Subscriber          x            x             x         $            120.61
               3.2923   Jude Dowell                               Subscriber          x            x             x         $             96.83
               3.2924   Chad Dowell                               Subscriber          x            x             x         $            117.18
               3.2925   robin dowling                             Subscriber          x            x             x         $            100.10
               3.2926   Andrew Dowling                            Subscriber          x            x             x         $            100.10
               3.2927   Andrew Dowling                            Subscriber          x            x             x         $             90.34
               3.2928   Kiera Downes-Vogel                        Subscriber          x            x             x         $             91.19
               3.2929   Spencer Downey                            Subscriber          x            x             x         $            163.75
               3.2930   Veronica Downey                           Subscriber          x            x             x         $            101.98
               3.2931   Jessi Downing                             Subscriber          x            x             x         $            120.46
               3.2932   James Doyle                               Subscriber          x            x             x         $             93.23
               3.2933   Christine Dozier                          Subscriber          x            x             x         $            104.92
               3.2934   Charles Drake                             Subscriber          x            x             x         $             81.13
               3.2935   Cheryl Drake                              Subscriber          x            x             x         $            117.84
               3.2936   Adrian Drake                              Subscriber          x            x             x         $             78.18
               3.2937   Michelle Drake                            Subscriber          x            x             x         $             78.18
               3.2938   Robert Draper                             Subscriber          x            x             x         $                 2.89
               3.2939   Sarah Draus                               Subscriber          x            x             x         $            103.45
               3.2940   Wendy Draves                              Subscriber          x            x             x         $             97.16
               3.2941   Katherine Draznik                         Subscriber          x            x             x         $            119.15
               3.2942   Seaton Drebitko                           Subscriber          x            x             x         $             82.76
               3.2943   Timothy Drew                              Subscriber          x            x             x         $            105.01
               3.2944   Stephanie Driscole                        Subscriber          x            x             x         $            125.04
               3.2945   Kathryn N Droba                           Subscriber          x            x             x         $            117.18
               3.2946   BRETT DROGMUND                            Subscriber          x            x             x         $             30.80
               3.2947   Kit Droppa                                Subscriber          x            x             x         $            115.70




                                                             Page 40 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg      81 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                         CreditorName              Basis for Claim                                              Amount Owed
               3.2948   Bob Droppa                                 Subscriber          x            x             x         $            115.70
               3.2949   Debra Droubay                              Subscriber          x            x             x         $            119.15
               3.2950   Tony Droubay                               Subscriber          x            x             x         $            117.18
               3.2951   George Druger                              Subscriber          x            x             x         $            137.48
               3.2952   Dale Druger                                Subscriber          x            x             x         $            137.48
               3.2953   Hollis Druhet                              Subscriber          x            x             x         $            122.42
               3.2954   Menyon Drumgold                            Subscriber          x            x             x         $            107.86
               3.2955   Chesney Drummond                           Subscriber          x            x             x         $             81.88
               3.2956   Mary Drummond                              Subscriber          x            x             x         $            102.96
               3.2957   Eric Drummond                              Subscriber          x            x             x         $            102.96
               3.2958   Nicole Drummond                            Subscriber          x            x             x         $             97.48
               3.2959   TIMOTHY DRUMMOND                           Subscriber          x            x             x         $             81.13
               3.2960   Leslie Drury                               Subscriber          x            x             x         $            102.96
               3.2961   Glenn DSouza                               Subscriber          x            x             x         $             91.59
               3.2962   jason edward d'souza                       Subscriber          x            x             x         $            105.90
               3.2963   Yao Du                                     Subscriber          x            x             x         $             91.59
               3.2964   Ellen Dubin                                Subscriber          x            x             x         $            102.96
               3.2965   Martin Dubin                               Subscriber          x            x             x         $            102.96
               3.2966   Patrick Duchow                             Subscriber          x            x             x         $             81.45
               3.2967   LISA DUCHOW                                Subscriber          x            x             x         $             81.13
               3.2968   Santosh Duda                               Subscriber          x            x             x         $             78.18
               3.2969   Radhika Dudam                              Subscriber          x            x             x         $            103.45
               3.2970   Andrew Dudaronek                           Subscriber          x            x             x         $             16.95
               3.2971   Maureen Duddy                              Subscriber          x            x             x         $             99.12
               3.2972   Angela Dudek                               Subscriber          x            x             x         $            102.96
               3.2973   Mark Duebner                               Subscriber          x            x             x         $            102.96
               3.2974   Annette Duell                              Subscriber          x            x             x         $             91.59
               3.2975   Stephen Duell                              Subscriber          x            x             x         $             91.59
               3.2976   Steve Duffel                               Subscriber          x            x             x         $             98.46
               3.2977   Sharon Duffel                              Subscriber          x            x             x         $             97.16
               3.2978   Erica Duffy                                Subscriber          x            x             x         $            116.46
               3.2979   Colleen Duffy                              Subscriber          x            x             x         $             84.33
               3.2980   Trey Duffy                                 Subscriber          x            x             x         $            117.18
               3.2981   Dana Dugas                                 Subscriber          x            x             x         $            124.38
               3.2982   Ciara Duggan                               Subscriber          x            x             x         $             93.15
               3.2983   brea Dugger                                Subscriber          x            x             x         $             25.53
               3.2984   John Duggin                                Subscriber          x            x             x         $             78.51
               3.2985   VALERIE Duke                               Subscriber          x            x             x         $            105.02
               3.2986   Denise Duke                                Subscriber          x            x             x         $            119.80
               3.2987   David Dukes                                Subscriber          x            x             x         $             78.84
               3.2988   Jasem Dulany                               Subscriber          x            x             x         $            137.48
               3.2989   Monisha Dularam                            Subscriber          x            x             x         $            140.52
               3.2990   Janet Duley                                Subscriber          x            x             x         $            117.84
               3.2991   Eric Duley                                 Subscriber          x            x             x         $            117.84
               3.2992   Stephanie Dulgarian                        Subscriber          x            x             x         $            124.38
               3.2993   Patrick Dulin                              Subscriber          x            x             x         $            102.96
               3.2994   Chad Duncan                                Subscriber          x            x             x         $             97.16
               3.2995   Thomas Duncan                              Subscriber          x            x             x         $             92.31
               3.2996   Christopher Duncan                         Subscriber          x            x             x         $            119.15
               3.2997   Jutta Duncan                               Subscriber          x            x             x         $            119.15
               3.2998   Carrie Dunham-LaGree                       Subscriber          x            x             x         $             85.71
               3.2999   Chris Dunkeson                             Subscriber          x            x             x         $            111.29
               3.3000   Eva Dunkeson                               Subscriber          x            x             x         $            111.29
               3.3001   Patricia Dunlevy                           Subscriber          x            x             x         $             92.17
               3.3002   Robert Dunn                                Subscriber          x            x             x         $            106.50
               3.3003   Quinette Dunn                              Subscriber          x            x             x         $            119.63
               3.3004   Jenny Dunn                                 Subscriber          x            x             x         $            139.73
               3.3005   Travis Dunn                                Subscriber          x            x             x         $            102.96
               3.3006   Breea Dunn                                 Subscriber          x            x             x         $            102.96
               3.3007   Paul Dunn                                  Subscriber          x            x             x         $             91.92
               3.3008   VIVIAN DUNN                                Subscriber          x            x             x         $             78.18
               3.3009   WILLIAM DUNN                               Subscriber          x            x             x         $             78.18
               3.3010   Shari Dunnagan                             Subscriber          x            x             x         $            106.88
               3.3011   Kyle Dunning                               Subscriber          x            x             x         $            123.73
               3.3012   Colyer Dupont                              Subscriber          x            x             x         $            175.45
               3.3013   Kumar Duraisamy                            Subscriber          x            x             x         $            123.73
               3.3014   Sivakami Duraisamy                         Subscriber          x            x             x         $            123.73
               3.3015   Anisa Durazo                               Subscriber          x            x             x         $             83.42
               3.3016   Liishi Durbin                              Subscriber          x            x             x         $            107.86
               3.3017   Jessica Dustin                             Subscriber          x            x             x         $             95.19
               3.3018   Seema Dutta                                Subscriber          x            x             x         $            102.96




                                                              Page 41 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                       Main Document
                                           Pg      82 of 506
                                            In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                         CreditorName             Basis for Claim                                              Amount Owed
               3.3019   Lucy Duva                                 Subscriber          x            x             x         $             97.81
               3.3020   Pascale Duvalsaint                        Subscriber          x            x             x         $             19.22
               3.3021   pascal duvernay                           Subscriber          x            x             x         $             73.05
               3.3022   Kelly Dwyer                               Subscriber          x            x             x         $             28.43
               3.3023   Blake Kevin Dwyer                         Subscriber          x            x             x         $            102.47
               3.3024   Tom Dwyer                                 Subscriber          x            x             x         $            118.49
               3.3025   tracy dwyer                               Subscriber          x            x             x         $            118.49
               3.3026   Dennis Dy                                 Subscriber          x            x             x         $             97.48
               3.3027   Reginald Dye                              Subscriber          x            x             x         $             94.87
               3.3028   Daniel Dyer                               Subscriber          x            x             x         $             97.48
               3.3029   Paris Dylan                               Subscriber          x            x             x         $             21.51
               3.3030   Krista Eades                              Subscriber          x            x             x         $             81.13
               3.3031   Jim Eads                                  Subscriber          x            x             x         $             96.17
               3.3032   Roselee Eads                              Subscriber          x            x             x         $             97.16
               3.3033   Baxter Eagen                              Subscriber          x            x             x         $            102.47
               3.3034   Jon Eagen                                 Subscriber          x            x             x         $             84.40
               3.3035   Judy Earhart                              Subscriber          x            x             x         $             89.30
               3.3036   Bil Earl                                  Subscriber          x            x             x         $            121.59
               3.3037   Jesse Earl                                Subscriber          x            x             x         $             78.18
               3.3038   Branodn Early                             Subscriber          x            x             x         $            151.88
               3.3039   Kiersen Easley                            Subscriber          x            x             x         $             16.29
               3.3040   LaTonya Easley                            Subscriber          x            x             x         $            102.96
               3.3041   Simone Eason                              Subscriber          x            x             x         $             92.25
               3.3042   Fred Easterlin                            Subscriber          x            x             x         $             93.15
               3.3043   Stephanie Eastman                         Subscriber          x            x             x         $            117.18
               3.3044   Rocky Eastman                             Subscriber          x            x             x         $            117.18
               3.3045   Doug Eaton                                Subscriber          x            x             x         $            102.96
               3.3046   Zebulun Eaves                             Subscriber          x            x             x         $            100.10
               3.3047   Michele Eberle                            Subscriber          x            x             x         $            119.15
               3.3048   Michael Ebersold                          Subscriber          x            x             x         $            117.84
               3.3049   Denise Echauri                            Subscriber          x            x             x         $             78.51
               3.3050   Jeremiah Echele                           Subscriber          x            x             x         $             86.69
               3.3051   Will Echelmeier                           Subscriber          x            x             x         $             92.66
               3.3052   Aliza A Echevarria Smith                  Subscriber          x            x             x         $             96.83
               3.3053   Harold Eck                                Subscriber          x            x             x         $             78.18
               3.3054   Jeannette Ecklund                         Subscriber          x            x             x         $             92.96
               3.3055   Sandeep Eddla                             Subscriber          x            x             x         $            102.96
               3.3056   Ann Edenfield                             Subscriber          x            x             x         $             99.04
               3.3057   Dan Eder                                  Subscriber          x            x             x         $            101.98
               3.3058   Osvaldo Edeza                             Subscriber          x            x             x         $             94.54
               3.3059   Christopher Edling                        Subscriber          x            x             x         $             72.07
               3.3060   Marcus Edward                             Subscriber          x            x             x         $            118.49
               3.3061   Frank Edwards                             Subscriber          x            x             x         $            102.06
               3.3062   Shelby Edwards                            Subscriber          x            x             x         $            122.42
               3.3063   Sarah Edwards                             Subscriber          x            x             x         $             84.07
               3.3064   Jon Edwards                               Subscriber          x            x             x         $            129.92
               3.3065   Matthew Edwards                           Subscriber          x            x             x         $             86.69
               3.3066   Gillian Joy Edwards                       Subscriber          x            x             x         $             94.54
               3.3067   Brian Edwards                             Subscriber          x            x             x         $             94.54
               3.3068   David Edwards                             Subscriber          x            x             x         $             94.54
               3.3069   Aaliyah Edwards                           Subscriber          x            x             x         $             91.59
               3.3070   Howard Edwards                            Subscriber          x            x             x         $            102.96
               3.3071   Kathy Edwards                             Subscriber          x            x             x         $            102.96
               3.3072   Elizabeth Edwards                         Subscriber          x            x             x         $            103.45
               3.3073   Lauren Edwards                            Subscriber          x            x             x         $             91.92
               3.3074   Daniel Edwards                            Subscriber          x            x             x         $             81.13
               3.3075   Lucie Edwards                             Subscriber          x            x             x         $             81.13
               3.3076   mia edwards                               Subscriber          x            x             x         $             90.34
               3.3077   Efthymios Efthymiadis                     Subscriber          x            x             x         $            138.13
               3.3078   Daniel Efthymiadis                        Subscriber          x            x             x         $            137.48
               3.3079   Patrick Egan                              Subscriber          x            x             x         $             98.46
               3.3080   STEVEN EGI                                Subscriber          x            x             x         $             83.84
               3.3081   JUNKO EGI                                 Subscriber          x            x             x         $             83.84
               3.3082   Brighton Ehat                             Subscriber          x            x             x         $             91.68
               3.3083   Cole Ehat                                 Subscriber          x            x             x         $             91.68
               3.3084   Jill Ehat                                 Subscriber          x            x             x         $             91.68
               3.3085   Ekramul Haque Ehite                       Subscriber          x            x             x         $             91.59
               3.3086   Zachary Ehlenbeck                         Subscriber          x            x             x         $            123.08
               3.3087   Johanna Ehmke                             Subscriber          x            x             x         $             91.00
               3.3088   Thomas Ehrhart                            Subscriber          x            x             x         $             89.23
               3.3089   Jean Ehrhart                              Subscriber          x            x             x         $             89.23




                                                             Page 42 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                           Pg      83 of 506
                                            In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                          CreditorName              Basis for Claim                                              Amount Owed
               3.3090   Yusef Eid                                   Subscriber          x            x             x         $             91.59
               3.3091   Molly Eid                                   Subscriber          x            x             x         $            117.18
               3.3092   Craig Eid                                   Subscriber          x            x             x         $            117.18
               3.3093   Robert Eilers                               Subscriber          x            x             x         $             97.48
               3.3094   Stephanie Eis                               Subscriber          x            x             x         $            102.96
               3.3095   James Eis                                   Subscriber          x            x             x         $            103.45
               3.3096   BRETT EISEMAN                               Subscriber          x            x             x         $             75.01
               3.3097   Amy Eisenbach                               Subscriber          x            x             x         $             16.74
               3.3098   Elaine Eisenberg                            Subscriber          x            x             x         $             99.12
               3.3099   Chad Eisenhart                              Subscriber          x            x             x         $             92.31
               3.3100   Susan Eisman                                Subscriber          x            x             x         $            117.18
               3.3101   Mohana Kishore Ejjigani                     Subscriber          x            x             x         $             96.17
               3.3102   Brady Ekman                                 Subscriber          x            x             x         $             91.59
               3.3103   Praveen Elankumaran                         Subscriber          x            x             x         $             94.54
               3.3104   Wendy Elder                                 Subscriber          x            x             x         $            102.47
               3.3105   Dane Elder                                  Subscriber          x            x             x         $             83.09
               3.3106   Doug Elder                                  Subscriber          x            x             x         $            119.15
               3.3107   Douglas Elder                               Subscriber          x            x             x         $            119.80
               3.3108   Joshua Eldridge                             Subscriber          x            x             x         $             91.59
               3.3109   Jerry Eleyet                                Subscriber          x            x             x         $            119.80
               3.3110   Lilah El-Fakih                              Subscriber          x            x             x         $            114.72
               3.3111   Joseph Elgar                                Subscriber          x            x             x         $            104.35
               3.3112   Jason Elgar                                 Subscriber          x            x             x         $             91.59
               3.3113   Jason Elgersma                              Subscriber          x            x             x         $             73.05
               3.3114   Danielle El-hallal                          Subscriber          x            x             x         $             91.92
               3.3115   Mohamed El-Hosseiny                         Subscriber          x            x             x         $             85.71
               3.3116   Nadia Elias                                 Subscriber          x            x             x         $             91.19
               3.3117   John Elias                                  Subscriber          x            x             x         $             91.19
               3.3118   Gloria Elizondo                             Subscriber          x            x             x         $            106.32
               3.3119   Daniela Elizondo                            Subscriber          x            x             x         $             84.07
               3.3120   Ruba El-kaddoumi                            Subscriber          x            x             x         $             81.45
               3.3121   Victoria Elkins                             Subscriber          x            x             x         $            105.01
               3.3122   corina Ellegood                             Subscriber          x            x             x         $             93.15
               3.3123   Brendon Ellington                           Subscriber          x            x             x         $            102.96
               3.3124   Michael Elliott                             Subscriber          x            x             x         $             75.01
               3.3125   Andrew Elliott                              Subscriber          x            x             x         $             91.59
               3.3126   Lori Elliott                                Subscriber          x            x             x         $             91.59
               3.3127   Jackie Elliott                              Subscriber          x            x             x         $             91.59
               3.3128   Scott Elliott                               Subscriber          x            x             x         $             91.59
               3.3129   Thomas Elliott                              Subscriber          x            x             x         $            101.98
               3.3130   Len Elliott                                 Subscriber          x            x             x         $            101.98
               3.3131   Tori Elliott                                Subscriber          x            x             x         $             94.87
               3.3132   Anne Marie Elliott                          Subscriber          x            x             x         $            102.96
               3.3133   Anne Marie Elliott                          Subscriber          x            x             x         $            102.96
               3.3134   Jodi Elliott                                Subscriber          x            x             x         $            103.45
               3.3135   Kevin Ellis                                 Subscriber          x            x             x         $             83.42
               3.3136   Evelyn Ellis                                Subscriber          x            x             x         $             84.72
               3.3137   Ronald Ellis                                Subscriber          x            x             x         $            122.08
               3.3138   R M Ellis                                   Subscriber          x            x             x         $            119.15
               3.3139   Michael Ellis                               Subscriber          x            x             x         $            119.15
               3.3140   Terri Ellis                                 Subscriber          x            x             x         $            137.48
               3.3141   Gary Ellis                                  Subscriber          x            x             x         $            137.48
               3.3142   Terrance Ellis                              Subscriber          x            x             x         $             82.86
               3.3143   Dustin Ellison                              Subscriber          x            x             x         $            127.00
               3.3144   Alexandria Ellison                          Subscriber          x            x             x         $             86.36
               3.3145   Yaser ElNakieb                              Subscriber          x            x             x         $             79.82
               3.3146   Helen Eloyan                                Subscriber          x            x             x         $             91.92
               3.3147   Alaa Elrefaei                               Subscriber          x            x             x         $             93.23
               3.3148   Mary Joe Elrod                              Subscriber          x            x             x         $             89.72
               3.3149   Galaal Elsamadicy                           Subscriber          x            x             x         $            141.41
               3.3150   Kirsten Elsky                               Subscriber          x            x             x         $             92.66
               3.3151   John Ely                                    Subscriber          x            x             x         $            119.15
               3.3152   Mark Eman                                   Subscriber          x            x             x         $            142.06
               3.3153   Travis Embrey                               Subscriber          x            x             x         $            119.15
               3.3154   Alicia Embrey                               Subscriber          x            x             x         $            119.15
               3.3155   Peter Emerick                               Subscriber          x            x             x         $            117.18
               3.3156   FRED EMIG                                   Subscriber          x            x             x         $            117.18
               3.3157   Cassondra Emmons                            Subscriber          x            x             x         $             91.59
               3.3158   Stephen Emmons                              Subscriber          x            x             x         $             93.23
               3.3159   Desiree Emond                               Subscriber          x            x             x         $            102.96
               3.3160   Stephen Endres                              Subscriber          x            x             x         $             16.95




                                                               Page 43 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg      84 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                         CreditorName              Basis for Claim                                              Amount Owed
               3.3161   Shannon Enete                              Subscriber          x            x             x         $            102.96
               3.3162   Ray Eng                                    Subscriber          x            x             x         $            102.96
               3.3163   Craig Engel                                Subscriber          x            x             x         $             96.89
               3.3164   Craig Engel                                Subscriber          x            x             x         $            120.46
               3.3165   Tabitha Engel                              Subscriber          x            x             x         $             66.48
               3.3166   Robert Engesser                            Subscriber          x            x             x         $             89.96
               3.3167   Jeff England                               Subscriber          x            x             x         $             85.38
               3.3168   Caroline Engle                             Subscriber          x            x             x         $            102.96
               3.3169   Erica Englund                              Subscriber          x            x             x         $                 1.15
               3.3170   Janet Enloe                                Subscriber          x            x             x         $            136.17
               3.3171   Rory Enright                               Subscriber          x            x             x         $             11.73
               3.3172   Nancy Enright-Schur                        Subscriber          x            x             x         $            109.91
               3.3173   Kiernan Ensor                              Subscriber          x            x             x         $             94.54
               3.3174   Vikram Reddy Enukonda                      Subscriber          x            x             x         $             94.54
               3.3175   SCOT EPLING                                Subscriber          x            x             x         $             86.69
               3.3176   Jennifer Epps                              Subscriber          x            x             x         $             92.17
               3.3177   Jeremy Epstein                             Subscriber          x            x             x         $             97.48
               3.3178   larry erath                                Subscriber          x            x             x         $             93.15
               3.3179   Jozef Eremias                              Subscriber          x            x             x         $             16.52
               3.3180   Bradley Erickson                           Subscriber          x            x             x         $            121.77
               3.3181   Hayden Erikson                             Subscriber          x            x             x         $            120.46
               3.3182   Brooke Erikson                             Subscriber          x            x             x         $            120.46
               3.3183   Craig Erlanger                             Subscriber          x            x             x         $             93.15
               3.3184   Leigh Ann Erlanger                         Subscriber          x            x             x         $             93.15
               3.3185   LINDA ERNEST                               Subscriber          x            x             x         $             84.07
               3.3186   Josh Ernstrom                              Subscriber          x            x             x         $             16.95
               3.3187   Eric Eroles                                Subscriber          x            x             x         $                 3.20
               3.3188   demir erten                                Subscriber          x            x             x         $             88.25
               3.3189   demir erten                                Subscriber          x            x             x         $             82.86
               3.3190   Alexis Erzene                              Subscriber          x            x             x         $            103.37
               3.3191   Karen Escobar                              Subscriber          x            x             x         $            134.61
               3.3192   Mateo Escobar                              Subscriber          x            x             x         $            136.82
               3.3193   Juan Escobar                               Subscriber          x            x             x         $            136.17
               3.3194   Teresa Escobar                             Subscriber          x            x             x         $             92.66
               3.3195   Cristina Escobedo                          Subscriber          x            x             x         $             98.14
               3.3196   Jerima Esguerra                            Subscriber          x            x             x         $             95.11
               3.3197   Robert Esleeck                             Subscriber          x            x             x         $            101.98
               3.3198   Laura Esleeck                              Subscriber          x            x             x         $            101.98
               3.3199   Alejandro Esparza                          Subscriber          x            x             x         $             88.98
               3.3200   Judy Esparza                               Subscriber          x            x             x         $            107.37
               3.3201   Leo Esparza                                Subscriber          x            x             x         $            100.10
               3.3202   Fernando Espinosa                          Subscriber          x            x             x         $            136.17
               3.3203   Frank Espinoza                             Subscriber          x            x             x         $            111.88
               3.3204   Michael Espinoza                           Subscriber          x            x             x         $            104.03
               3.3205   Ashleigh Espinoza                          Subscriber          x            x             x         $             91.59
               3.3206   Monique Espinoza                           Subscriber          x            x             x         $            101.98
               3.3207   Matthew Esposito                           Subscriber          x            x             x         $            119.80
               3.3208   Nick Esposito                              Subscriber          x            x             x         $            136.17
               3.3209   Paula Esposito                             Subscriber          x            x             x         $            117.18
               3.3210   Bruce Esposito                             Subscriber          x            x             x         $            117.18
               3.3211   Jeanette Esposito                          Subscriber          x            x             x         $             93.15
               3.3212   Alfredo Esquivel                           Subscriber          x            x             x         $                 9.81
               3.3213   Jay Ess                                    Subscriber          x            x             x         $             79.82
               3.3214   Shelley Essick                             Subscriber          x            x             x         $            101.08
               3.3215   Dempsey Essick                             Subscriber          x            x             x         $             99.12
               3.3216   Thomas Estep                               Subscriber          x            x             x         $            103.45
               3.3217   ANGEL ESTEVEZ                              Subscriber          x            x             x         $             83.42
               3.3218   ANGELIC ETTER                              Subscriber          x            x             x         $            102.96
               3.3219   Art Ettinger                               Subscriber          x            x             x         $            117.18
               3.3220   Gerald Eubank                              Subscriber          x            x             x         $            109.33
               3.3221   Noah Eubanks                               Subscriber          x            x             x         $             84.07
               3.3222   Andronico Eugenio                          Subscriber          x            x             x         $             92.58
               3.3223   Cynthia Eugenio                            Subscriber          x            x             x         $             91.92
               3.3224   Tiffany Evans                              Subscriber          x            x             x         $             72.56
               3.3225   Kathie Evans                               Subscriber          x            x             x         $            146.64
               3.3226   John Evans                                 Subscriber          x            x             x         $            130.90
               3.3227   Casey Evans                                Subscriber          x            x             x         $             94.54
               3.3228   Holly Evans                                Subscriber          x            x             x         $            120.46
               3.3229   Marcy Evans                                Subscriber          x            x             x         $            120.46
               3.3230   Caleb Evans                                Subscriber          x            x             x         $            102.96
               3.3231   Tony Evans                                 Subscriber          x            x             x         $            102.96




                                                              Page 44 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                          Pg      85 of 506
                                           In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                         CreditorName             Basis for Claim                                              Amount Owed
               3.3232   Shan Evans                                Subscriber          x            x             x         $             82.86
               3.3233   Douglas Evans                             Subscriber          x            x             x         $            100.10
               3.3234   JoAnne Everett                            Subscriber          x            x             x         $            116.69
               3.3235   Mallory Everhart                          Subscriber          x            x             x         $            103.45
               3.3236   Sarah Evers                               Subscriber          x            x             x         $                 1.44
               3.3237   Logan Eversole                            Subscriber          x            x             x         $             83.42
               3.3238   Cyndi Eversole                            Subscriber          x            x             x         $             92.25
               3.3239   Katherine Evridge                         Subscriber          x            x             x         $            121.77
               3.3240   Ronald Ewalt                              Subscriber          x            x             x         $            136.17
               3.3241   Samuela Ewalt                             Subscriber          x            x             x         $            137.48
               3.3242   Kenneth Ewin                              Subscriber          x            x             x         $            101.98
               3.3243   Daria Ewin                                Subscriber          x            x             x         $             92.66
               3.3244   Kimberly Ewing                            Subscriber          x            x             x         $             81.88
               3.3245   osman eygu                                Subscriber          x            x             x         $            104.35
               3.3246   Sylvia Eyre                               Subscriber          x            x             x         $            105.33
               3.3247   Kyle Ezer                                 Subscriber          x            x             x         $            105.99
               3.3248   Mustafa Ezzi                              Subscriber          x            x             x         $            102.96
               3.3249   Fatema Ezzi                               Subscriber          x            x             x         $            102.96
               3.3250   Taher Ezzi                                Subscriber          x            x             x         $             82.86
               3.3251   Aly Faber                                 Subscriber          x            x             x         $            100.10
               3.3252   Colby Fabert                              Subscriber          x            x             x         $            119.80
               3.3253   Radwan Faci                               Subscriber          x            x             x         $             78.51
               3.3254   Elizabeth Faciane                         Subscriber          x            x             x         $             98.46
               3.3255   Renee Fackler                             Subscriber          x            x             x         $            119.15
               3.3256   Kenny Fackovec                            Subscriber          x            x             x         $             96.17
               3.3257   Jacob Fagnani                             Subscriber          x            x             x         $             81.88
               3.3258   Andrew Fail                               Subscriber          x            x             x         $            110.64
               3.3259   Alec Fair                                 Subscriber          x            x             x         $             82.86
               3.3260   Becky Fairbanks                           Subscriber          x            x             x         $            119.15
               3.3261   Claude Fairbanks                          Subscriber          x            x             x         $            119.15
               3.3262   Greg Fairchild                            Subscriber          x            x             x         $            109.33
               3.3263   Delores Fairchild                         Subscriber          x            x             x         $            109.33
               3.3264   Brendon Faithfull                         Subscriber          x            x             x         $             91.00
               3.3265   Courtney Faithfull                        Subscriber          x            x             x         $            117.18
               3.3266   Mahera Fakhoury                           Subscriber          x            x             x         $            102.96
               3.3267   Irma Falcon                               Subscriber          x            x             x         $            109.82
               3.3268   Kathleen Falgons                          Subscriber          x            x             x         $             98.14
               3.3269   Tyler Falk                                Subscriber          x            x             x         $            119.15
               3.3270   cindy falor                               Subscriber          x            x             x         $             93.15
               3.3271   James Falor                               Subscriber          x            x             x         $             93.15
               3.3272   Yulisa Famina                             Subscriber          x            x             x         $            117.18
               3.3273   Hetty Fan                                 Subscriber          x            x             x         $            122.42
               3.3274   Charlene Fan                              Subscriber          x            x             x         $            103.94
               3.3275   Elsa Fan                                  Subscriber          x            x             x         $            161.70
               3.3276   Chantelle Fandino                         Subscriber          x            x             x         $            107.37
               3.3277   Hongwen Fang                              Subscriber          x            x             x         $             94.54
               3.3278   Bin Fang                                  Subscriber          x            x             x         $            102.96
               3.3279   Amy Fantalis                              Subscriber          x            x             x         $            104.43
               3.3280   Dawn Farber                               Subscriber          x            x             x         $            119.15
               3.3281   Connie Faria                              Subscriber          x            x             x         $            117.18
               3.3282   Alex Faria                                Subscriber          x            x             x         $            117.84
               3.3283   David Farnworth                           Subscriber          x            x             x         $            101.98
               3.3284   Nate Farr                                 Subscriber          x            x             x         $            119.15
               3.3285   Frank Farrell                             Subscriber          x            x             x         $            101.98
               3.3286   Angelo Fasano                             Subscriber          x            x             x         $            109.33
               3.3287   Chloe Fasano                              Subscriber          x            x             x         $            109.33
               3.3288   Devin Fashana                             Subscriber          x            x             x         $             78.51
               3.3289   Kathleen Fast                             Subscriber          x            x             x         $             92.96
               3.3290   Tyler Fath                                Subscriber          x            x             x         $             91.59
               3.3291   Len Faught                                Subscriber          x            x             x         $             96.50
               3.3292   Julianna Faynleyb                         Subscriber          x            x             x         $             21.65
               3.3293   Prisco Fazio                              Subscriber          x            x             x         $            101.98
               3.3294   Samantha Fecher                           Subscriber          x            x             x         $            143.48
               3.3295   Berenice Fedder                           Subscriber          x            x             x         $                 3.91
               3.3296   Michelle Fedder                           Subscriber          x            x             x         $            119.15
               3.3297   Clio Federici                             Subscriber          x            x             x         $             94.87
               3.3298   Joshua Fedorchak                          Subscriber          x            x             x         $             91.59
               3.3299   Mike Fegan                                Subscriber          x            x             x         $            139.04
               3.3300   Larry Feidelseit                          Subscriber          x            x             x         $             82.76
               3.3301   Albert Feierstein                         Subscriber          x            x             x         $            134.61
               3.3302   Rosanne Feigenbaum                        Subscriber          x            x             x         $            101.98




                                                             Page 45 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg      86 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                          CreditorName             Basis for Claim                                              Amount Owed
               3.3303   Arthur Feigenbaum                          Subscriber          x            x             x         $            102.96
               3.3304   Scott Feiner                               Subscriber          x            x             x         $             95.19
               3.3305   Max Feld                                   Subscriber          x            x             x         $            100.43
               3.3306   Rina Feld                                  Subscriber          x            x             x         $            137.48
               3.3307   Shanna Feldman                             Subscriber          x            x             x         $            105.99
               3.3308   Jaime Feldman                              Subscriber          x            x             x         $             86.69
               3.3309   Anna Feldman                               Subscriber          x            x             x         $             93.23
               3.3310   Noanna Feldman                             Subscriber          x            x             x         $             78.51
               3.3311   Burt Feldman                               Subscriber          x            x             x         $             78.51
               3.3312   Helene Feldman                             Subscriber          x            x             x         $            100.10
               3.3313   Melinda Feliciano                          Subscriber          x            x             x         $             93.56
               3.3314   Nancy Feliciano                            Subscriber          x            x             x         $             82.86
               3.3315   Austin Fellenz                             Subscriber          x            x             x         $             94.87
               3.3316   Karen Fellenz                              Subscriber          x            x             x         $             94.87
               3.3317   Jason Feller                               Subscriber          x            x             x         $             78.18
               3.3318   Louis Fender                               Subscriber          x            x             x         $            119.80
               3.3319   Lisa Fender                                Subscriber          x            x             x         $            119.80
               3.3320   Jin Feng                                   Subscriber          x            x             x         $            103.94
               3.3321   chenyang feng                              Subscriber          x            x             x         $             86.69
               3.3322   Thomas Fenstermaker                        Subscriber          x            x             x         $             96.89
               3.3323   Ryan Ferand                                Subscriber          x            x             x         $            117.18
               3.3324   Diane Ferdig                               Subscriber          x            x             x         $            119.80
               3.3325   Mike Ferdig                                Subscriber          x            x             x         $            119.80
               3.3326   Elaine Ferguson                            Subscriber          x            x             x         $            109.33
               3.3327   Katie Ferguson                             Subscriber          x            x             x         $             81.88
               3.3328   Deborah Ferguson                           Subscriber          x            x             x         $             82.86
               3.3329   starr Ferketic                             Subscriber          x            x             x         $             92.17
               3.3330   thomas ferlicca                            Subscriber          x            x             x         $             82.76
               3.3331   Odimar Fermin                              Subscriber          x            x             x         $             96.83
               3.3332   Neville Fernandes                          Subscriber          x            x             x         $            140.52
               3.3333   Raphael Fernandes                          Subscriber          x            x             x         $             92.66
               3.3334   Martin Fernandez                           Subscriber          x            x             x         $             92.58
               3.3335   Justin Fernandez                           Subscriber          x            x             x         $            187.12
               3.3336   Roberto Fernandez                          Subscriber          x            x             x         $            121.10
               3.3337   Lio Fernandez                              Subscriber          x            x             x         $            119.14
               3.3338   Arlene Fernandez                           Subscriber          x            x             x         $             92.58
               3.3339   Ahriel Fernandez                           Subscriber          x            x             x         $             15.64
               3.3340   Rey Fernandez                              Subscriber          x            x             x         $             81.88
               3.3341   Elizabeth Fernandez                        Subscriber          x            x             x         $            117.18
               3.3342   DIANE FERNANDEZ                            Subscriber          x            x             x         $            102.96
               3.3343   Juan Fernandez Cuervo                      Subscriber          x            x             x         $            102.72
               3.3344   Luis Fernandez de la                       Subscriber          x            x             x         $             85.71
               3.3345   Bryan Ferrara                              Subscriber          x            x             x         $             91.59
               3.3346   lauren ferrara                             Subscriber          x            x             x         $             91.19
               3.3347   Tumay Ferrara                              Subscriber          x            x             x         $             78.51
               3.3348   Michael Ferrara                            Subscriber          x            x             x         $             78.51
               3.3349   John Ferreira                              Subscriber          x            x             x         $             83.35
               3.3350   Marlene Ferreira                           Subscriber          x            x             x         $             83.35
               3.3351   Carson Ferrell                             Subscriber          x            x             x         $            102.47
               3.3352   Christy Ferrell                            Subscriber          x            x             x         $             91.59
               3.3353   Vangie Ferrer                              Subscriber          x            x             x         $            102.96
               3.3354   Amy Lou Ferrer                             Subscriber          x            x             x         $             99.12
               3.3355   Ryan Ferris                                Subscriber          x            x             x         $            109.91
               3.3356   Michael Ferris                             Subscriber          x            x             x         $            100.10
               3.3357   Troy Ferschweiler                          Subscriber          x            x             x         $            101.98
               3.3358   Charla Ferschweiler                        Subscriber          x            x             x         $            101.98
               3.3359   Michael Fesco                              Subscriber          x            x             x         $            137.48
               3.3360   Steven Fetter                              Subscriber          x            x             x         $            101.98
               3.3361   Lyle Feye                                  Subscriber          x            x             x         $             81.88
               3.3362   Andrea Fiala                               Subscriber          x            x             x         $            137.48
               3.3363   James Fiduccia                             Subscriber          x            x             x         $             90.34
               3.3364   Chris Fielder                              Subscriber          x            x             x         $             91.59
               3.3365   Michaela Fields                            Subscriber          x            x             x         $             95.11
               3.3366   Jim Fields                                 Subscriber          x            x             x         $             90.34
               3.3367   Leonardo Figueiredo                        Subscriber          x            x             x         $             97.16
               3.3368   George Figueroa                            Subscriber          x            x             x         $            117.18
               3.3369   Roesando Figueroa                          Subscriber          x            x             x         $             96.83
               3.3370   Daniela Figueroa                           Subscriber          x            x             x         $             78.51
               3.3371   Ashley Fikes                               Subscriber          x            x             x         $            120.46
               3.3372   Paula Filler                               Subscriber          x            x             x         $            104.68
               3.3373   Alex Filosa                                Subscriber          x            x             x         $            117.18




                                                              Page 46 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                           Pg      87 of 506
                                            In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                           CreditorName            Basis for Claim                                              Amount Owed
               3.3374   Elizabeth Finch                            Subscriber          x            x             x         $             96.17
               3.3375   Stephenie Finchem                          Subscriber          x            x             x         $            102.96
               3.3376   Alexander Findlay                          Subscriber          x            x             x         $                 0.96
               3.3377   Rachel Findlay                             Subscriber          x            x             x         $             91.65
               3.3378   Daniel Findlay                             Subscriber          x            x             x         $             91.65
               3.3379   Victoria Fine                              Subscriber          x            x             x         $                 4.08
               3.3380   TIffany Fine                               Subscriber          x            x             x         $            155.31
               3.3381   Jason Finestone                            Subscriber          x            x             x         $             92.25
               3.3382   Carolyn Finke                              Subscriber          x            x             x         $             91.19
               3.3383   Kevin Finke                                Subscriber          x            x             x         $             91.19
               3.3384   Millicent Finkel                           Subscriber          x            x             x         $            110.31
               3.3385   David Finkell                              Subscriber          x            x             x         $            153.83
               3.3386   David Finkell                              Subscriber          x            x             x         $            153.83
               3.3387   Paul Finkelstein                           Subscriber          x            x             x         $            124.38
               3.3388   Sara Finkelstein                           Subscriber          x            x             x         $            124.38
               3.3389   Suzi Finkenbine                            Subscriber          x            x             x         $             91.00
               3.3390   Jerry Finley                               Subscriber          x            x             x         $            105.90
               3.3391   Patricia Finley                            Subscriber          x            x             x         $            105.90
               3.3392   Skylar finn                                Subscriber          x            x             x         $            134.34
               3.3393   raymond Finocchio                          Subscriber          x            x             x         $             91.59
               3.3394   Karen Finocchio                            Subscriber          x            x             x         $             91.59
               3.3395   michael fiorenzo                           Subscriber          x            x             x         $            104.03
               3.3396   Jay Firebaugh                              Subscriber          x            x             x         $            119.80
               3.3397   Kim Fisackerly                             Subscriber          x            x             x         $             86.69
               3.3398   Bill Fisackerly                            Subscriber          x            x             x         $             86.69
               3.3399   Paul Fisch                                 Subscriber          x            x             x         $             93.62
               3.3400   Jenny Fisch                                Subscriber          x            x             x         $             92.31
               3.3401   Erin Fischer                               Subscriber          x            x             x         $             72.07
               3.3402   Zach Fischer                               Subscriber          x            x             x         $                 1.30
               3.3403   Kayla Fischl                               Subscriber          x            x             x         $            100.10
               3.3404   Edward Fisher                              Subscriber          x            x             x         $            103.54
               3.3405   Persefone Fisher                           Subscriber          x            x             x         $             83.42
               3.3406   Adam Fisher                                Subscriber          x            x             x         $             94.27
               3.3407   Lauren Fisher                              Subscriber          x            x             x         $             91.65
               3.3408   Barry Fisher                               Subscriber          x            x             x         $            108.84
               3.3409   Suzanne Fisher                             Subscriber          x            x             x         $            101.98
               3.3410   Susan Fisher                               Subscriber          x            x             x         $             16.95
               3.3411   Joseph Fisher                              Subscriber          x            x             x         $            117.18
               3.3412   Oliver Fisher                              Subscriber          x            x             x         $            117.18
               3.3413   Brenda Fishman                             Subscriber          x            x             x         $            112.76
               3.3414   Jane Fishman                               Subscriber          x            x             x         $            102.96
               3.3415   Lewis Fishman                              Subscriber          x            x             x         $            102.96
               3.3416   Mariah Fitterer                            Subscriber          x            x             x         $            121.77
               3.3417   Alice Fitterer                             Subscriber          x            x             x         $            119.15
               3.3418   Betty Fitzgerald                           Subscriber          x            x             x         $             91.65
               3.3419   Gordon Fitzgerald                          Subscriber          x            x             x         $            102.96
               3.3420   Susan Fitzgerald                           Subscriber          x            x             x         $            124.38
               3.3421   Virginia Fitz-Gerald                       Subscriber          x            x             x         $             72.56
               3.3422   Richard Fitz-Gerald                        Subscriber          x            x             x         $             72.56
               3.3423   Marcia Fitzmaurice                         Subscriber          x            x             x         $            110.64
               3.3424   Mike Fitzpatrick                           Subscriber          x            x             x         $             72.56
               3.3425   Maria FitzPatrick                          Subscriber          x            x             x         $             94.87
               3.3426   Glena Fitzpatrick                          Subscriber          x            x             x         $             96.50
               3.3427   Ronald Fitzpatrick                         Subscriber          x            x             x         $             96.50
               3.3428   Carol FitzZaland                           Subscriber          x            x             x         $             75.01
               3.3429   Beth Fix                                   Subscriber          x            x             x         $             84.33
               3.3430   Erick Fix                                  Subscriber          x            x             x         $            137.48
               3.3431   Lauren Fix                                 Subscriber          x            x             x         $            137.48
               3.3432   Tesa Flack                                 Subscriber          x            x             x         $             83.09
               3.3433   LENA FLAGEL                                Subscriber          x            x             x         $             92.31
               3.3434   Anna Flagel                                Subscriber          x            x             x         $             92.31
               3.3435   Thomas Flake                               Subscriber          x            x             x         $             73.05
               3.3436   Michelle Flake                             Subscriber          x            x             x         $             93.15
               3.3437   Martha Flanagan                            Subscriber          x            x             x         $             95.11
               3.3438   Mike Flanagan                              Subscriber          x            x             x         $             73.05
               3.3439   Margaret Flannery                          Subscriber          x            x              x        $            104.92
               3.3440   Lyle Flatebo                               Subscriber          x            x              x        $            119.15
               3.3441   Victoria Fleischmann                       Subscriber          x            x              x        $            119.15
               3.3442   Bethany Fleming                            Subscriber          x            x              x        $            104.92
               3.3443   Brendan Flemmer                            Subscriber          x            x              x        $             91.92
               3.3444   Zarena Flemmings                           Subscriber          x            x              x        $             98.14




                                                              Page 47 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg      88 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                          CreditorName             Basis for Claim                                              Amount Owed
               3.3445   LaDeana Fleshman                           Subscriber          x            x             x         $                 3.79
               3.3446   Tyler Fletcher                             Subscriber          x            x             x         $             99.45
               3.3447   Courtney Fletcher                          Subscriber          x            x             x         $            116.46
               3.3448   Kyle Fletcher                              Subscriber          x            x             x         $             91.59
               3.3449   Debra Fletcher                             Subscriber          x            x             x         $            102.96
               3.3450   Seth Fletcher                              Subscriber          x            x             x         $             93.15
               3.3451   Robin Flier                                Subscriber          x            x             x         $             91.92
               3.3452   Don Flora                                  Subscriber          x            x             x         $             81.88
               3.3453   Delfina Flores                             Subscriber          x            x             x         $                 0.25
               3.3454   PV RAYE FLORES                             Subscriber          x            x             x         $             90.29
               3.3455   Victoria A Flores                          Subscriber          x            x             x         $             97.16
               3.3456   Peter Flores                               Subscriber          x            x             x         $             96.83
               3.3457   Ramon Flores                               Subscriber          x            x             x         $            123.73
               3.3458   Giselle Flores                             Subscriber          x            x             x         $             99.12
               3.3459   Daniel D Flores                            Subscriber          x            x             x         $             91.92
               3.3460   Alberto Flores                             Subscriber          x            x             x         $             81.13
               3.3461   Paul Flory                                 Subscriber          x            x             x         $            121.77
               3.3462   Amy Flory                                  Subscriber          x            x             x         $            121.77
               3.3463   Wade Floyd                                 Subscriber          x            x             x         $            138.13
               3.3464   jordyn flynn                               Subscriber          x            x             x         $             92.58
               3.3465   Ann Flynn                                  Subscriber          x            x             x         $             90.34
               3.3466   Jennifer Fofi                              Subscriber          x            x             x         $            104.35
               3.3467   Nanette Fogt                               Subscriber          x            x             x         $             81.45
               3.3468   Marilyn Foley                              Subscriber          x            x             x         $            119.15
               3.3469   Sean Foley                                 Subscriber          x            x             x         $             81.13
               3.3470   Rich Foley                                 Subscriber          x            x             x         $             78.18
               3.3471   Joe Foligno                                Subscriber          x            x             x         $            101.98
               3.3472   Kerry Foligno                              Subscriber          x            x             x         $            101.98
               3.3473   Jemima Folkes                              Subscriber          x            x             x         $            105.99
               3.3474   Sharon Fong                                Subscriber          x            x             x         $             84.82
               3.3475   Edwin Fong                                 Subscriber          x            x             x         $             84.82
               3.3476   Wendy Fong                                 Subscriber          x            x             x         $             78.18
               3.3477   Jamie Fontaine                             Subscriber          x            x             x         $            109.82
               3.3478   James Fontaine                             Subscriber          x            x             x         $            109.82
               3.3479   Sofia Fontanez                             Subscriber          x            x             x         $            101.98
               3.3480   chad fontanini                             Subscriber          x            x             x         $             78.18
               3.3481   Melinda Fontanini                          Subscriber          x            x             x         $             78.18
               3.3482   James Fonti                                Subscriber          x            x             x         $            125.04
               3.3483   Carrie Foote                               Subscriber          x            x             x         $             86.03
               3.3484   Debbie Foote                               Subscriber          x            x             x         $             92.96
               3.3485   joe foote                                  Subscriber          x            x             x         $             92.96
               3.3486   Catherine Forbes                           Subscriber          x            x             x         $            101.98
               3.3487   Alex Ford                                  Subscriber          x            x             x         $            102.96
               3.3488   Carissa Ford                               Subscriber          x            x             x         $            102.96
               3.3489   Ryan Ford                                  Subscriber          x            x             x         $            117.84
               3.3490   Catherine Ford                             Subscriber          x            x             x         $            117.84
               3.3491   Daniel Foreman                             Subscriber          x            x             x         $             97.16
               3.3492   Leonardo Forero                            Subscriber          x            x             x         $            110.57
               3.3493   Manuela Fornari                            Subscriber          x            x             x         $             83.74
               3.3494   Enzo Fornari                               Subscriber          x            x             x         $             83.74
               3.3495   Oberti Fornari                             Subscriber          x            x             x         $             84.72
               3.3496   Bianca Fornari                             Subscriber          x            x             x         $             84.72
               3.3497   Jamie Forniss                              Subscriber          x            x             x         $            117.18
               3.3498   Brandon Forniss                            Subscriber          x            x             x         $            117.18
               3.3499   Joseph FORREST                             Subscriber          x            x             x         $             78.51
               3.3500   Sherri Fort                                Subscriber          x            x             x         $             10.68
               3.3501   Mike Fortuna                               Subscriber          x            x             x         $             91.68
               3.3502   Jody Fortune                               Subscriber          x            x             x         $             94.54
               3.3503   Consuelo Fossati                           Subscriber          x            x             x         $             95.19
               3.3504   Solange Fossati                            Subscriber          x            x             x         $             95.19
               3.3505   Claude Fossati                             Subscriber          x            x             x         $             94.54
               3.3506   Brian Fossett                              Subscriber          x            x             x         $            215.38
               3.3507   Brandon foster                             Subscriber          x            x             x         $            104.28
               3.3508   Margaret Foster                            Subscriber          x            x             x         $             84.72
               3.3509   William Foster                             Subscriber          x            x             x         $             86.36
               3.3510   Rachel Foster                              Subscriber          x            x             x         $            102.39
               3.3511   Daniel Foster                              Subscriber          x            x             x         $             94.54
               3.3512   Carolyn Foster                             Subscriber          x            x             x         $            101.98
               3.3513   Christin Foster                            Subscriber          x            x             x         $             81.88
               3.3514   WILLIE FOSTER                              Subscriber          x            x              x        $            102.96
               3.3515   Patricia Foster                            Subscriber          x            x             x         $            102.96




                                                              Page 48 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg      89 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                         CreditorName              Basis for Claim                                              Amount Owed
               3.3516   Rachel Foster                              Subscriber          x            x             x         $            117.84
               3.3517   Don Foti                                   Subscriber          x            x             x         $            117.18
               3.3518   Blake Fougerousse                          Subscriber          x            x             x         $            119.15
               3.3519   Traci Fougerousse                          Subscriber          x            x             x         $            119.15
               3.3520   Caleb Fouty                                Subscriber          x            x             x         $            117.84
               3.3521   Mark Fowler                                Subscriber          x            x             x         $             85.38
               3.3522   julie Fowler                               Subscriber          x            x             x         $             95.11
               3.3523   Todd Fowler                                Subscriber          x            x             x         $            103.45
               3.3524   Caleb Fowler                               Subscriber          x            x             x         $             90.34
               3.3525   Chad Fox                                   Subscriber          x            x             x         $             89.96
               3.3526   Kathleen Fox                               Subscriber          x            x             x         $             17.60
               3.3527   Sarah Fox                                  Subscriber          x            x             x         $             96.83
               3.3528   Karen Fox                                  Subscriber          x            x             x         $             79.82
               3.3529   Ryan Fox                                   Subscriber          x            x              x        $             73.05
               3.3530   Matthew Fox                                Subscriber          x            x              x        $             16.95
               3.3531   Christopher Fox                            Subscriber          x            x              x        $            117.18
               3.3532   David Fox                                  Subscriber          x            x              x        $            102.96
               3.3533   Linda Fox                                  Subscriber          x            x              x        $            102.96
               3.3534   Maria Fox                                  Subscriber          x            x              x        $            117.84
               3.3535   Glen Fox                                   Subscriber          x            x              x        $            117.84
               3.3536   Lauren Frady                               Subscriber          x            x             x         $            117.18
               3.3537   Cory Fraiman-Lott                          Subscriber          x            x             x         $            137.48
               3.3538   Norcha Francis                             Subscriber          x            x             x         $             85.38
               3.3539   Dale Francis                               Subscriber          x            x             x         $             94.54
               3.3540   JoAnne Francis                             Subscriber          x            x             x         $             94.54
               3.3541   Paula Frank                                Subscriber          x            x             x         $             90.70
               3.3542   michael frank                              Subscriber          x            x             x         $            119.15
               3.3543   Eric Frankenberg                           Subscriber          x            x             x         $            117.84
               3.3544   Dana Frankland                             Subscriber          x            x             x         $             91.19
               3.3545   Rebecca Franklin                           Subscriber          x            x              x        $             97.16
               3.3546   Dwayne Franklin                            Subscriber          x            x              x        $            102.96
               3.3547   Janette Franson                            Subscriber          x            x              x        $            117.84
               3.3548   Kevin Franson                              Subscriber          x            x              x        $            117.84
               3.3549   Elizabeth Fraser                           Subscriber          x            x              x        $            102.96
               3.3550   Kasey Fraser                               Subscriber          x            x              x        $             93.15
               3.3551   Ross Frauman                               Subscriber          x            x              x        $            119.80
               3.3552   Lynne Frawley                              Subscriber          x            x              x        $             91.19
               3.3553   Nicole Frazee                              Subscriber          x            x              x        $            110.64
               3.3554   chris Frazier                              Subscriber          x            x              x        $             17.60
               3.3555   melinda Frechette                          Subscriber          x            x              x        $             99.12
               3.3556   John Frederickson                          Subscriber          x            x              x        $             93.15
               3.3557   Karyn Frederickson                         Subscriber          x            x              x        $             93.15
               3.3558   Trevor Fredricks                           Subscriber          x            x              x        $            118.49
               3.3559   Cameron Fredricks                          Subscriber          x            x              x        $            119.15
               3.3560   Robyn Fredricks                            Subscriber          x            x              x        $            119.15
               3.3561   Sierra Fredricks                           Subscriber          x            x              x        $            119.15
               3.3562   james FREDRICKSON                          Subscriber          x            x              x        $             93.62
               3.3563   cathy FREDRICKSON                          Subscriber          x            x              x        $            120.46
               3.3564   Artie Freedman                             Subscriber          x            x              x        $            104.68
               3.3565   Andy Freeman                               Subscriber          x            x              x        $            110.64
               3.3566   Meghan Freeman                             Subscriber          x            x              x        $            109.59
               3.3567   Orion Freeman                              Subscriber          x            x             x         $             94.54
               3.3568   Cindy Freeman                              Subscriber          x            x             x         $             91.19
               3.3569   Kristi Freeman                             Subscriber          x            x             x         $             97.81
               3.3570   Matthew Freeman                            Subscriber          x            x             x         $             78.18
               3.3571   Bruce Freitag                              Subscriber          x            x             x         $             83.42
               3.3572   Sami Freitas                               Subscriber          x            x             x         $             78.84
               3.3573   Kylie Freking                              Subscriber          x            x             x         $            125.04
               3.3574   Regina Freking                             Subscriber          x            x             x         $            127.00
               3.3575   Jaden Freking                              Subscriber          x            x             x         $            127.00
               3.3576   Margaret French                            Subscriber          x            x             x         $             84.40
               3.3577   Megan Frericks                             Subscriber          x            x             x         $             17.60
               3.3578   Eric Fricke                                Subscriber          x            x             x         $             90.34
               3.3579   Jerry Friddle                              Subscriber          x            x             x         $             91.92
               3.3580   Dan Fried                                  Subscriber          x            x             x         $                 0.99
               3.3581   Mike Fried                                 Subscriber          x            x             x         $            119.15
               3.3582   Melissa Fried                              Subscriber          x            x             x         $            119.15
               3.3583   Mitchell Friedland                         Subscriber          x            x             x         $             96.50
               3.3584   Ronald Friedman                            Subscriber          x            x             x         $             93.62
               3.3585   Paul Friedman                              Subscriber          x            x             x         $            109.33
               3.3586   Brian Friery                               Subscriber          x            x             x         $             92.17




                                                              Page 49 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                           Pg      90 of 506
                                            In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                         CreditorName              Basis for Claim                                              Amount Owed
               3.3587   Tim Friery                                 Subscriber          x            x             x         $             91.19
               3.3588   Vanessa Frigillana                         Subscriber          x            x             x         $             90.34
               3.3589   Louis Frignito                             Subscriber          x            x             x         $             96.17
               3.3590   Jenny Fritcha                              Subscriber          x            x             x         $             82.11
               3.3591   Ryan Fritz                                 Subscriber          x            x             x         $             82.76
               3.3592   robert froetschel                          Subscriber          x            x             x         $             91.59
               3.3593   Terri Froiland                             Subscriber          x            x             x         $            101.98
               3.3594   Nick Frolos                                Subscriber          x            x             x         $             81.45
               3.3595   James Fromm                                Subscriber          x            x             x         $            137.48
               3.3596   Arlene Frontiero                           Subscriber          x            x             x         $             81.13
               3.3597   Carol Frye                                 Subscriber          x            x             x         $             83.42
               3.3598   Caleb Frye                                 Subscriber          x            x             x         $            109.82
               3.3599   John Frykenberg                            Subscriber          x            x             x         $            109.82
               3.3600   Ryan Fu                                    Subscriber          x            x             x         $             86.69
               3.3601   Vivian Fu                                  Subscriber          x            x             x         $             95.11
               3.3602   HUIMIN FU                                  Subscriber          x            x             x         $             96.50
               3.3603   Tony Fucinaro                              Subscriber          x            x             x         $            118.49
               3.3604   Denise Fucinaro                            Subscriber          x            x             x         $            118.49
               3.3605   Juanita Fuentes                            Subscriber          x            x             x         $             90.29
               3.3606   Ivan Fuentes                               Subscriber          x            x             x         $            133.13
               3.3607   Israel Fuentes                             Subscriber          x            x             x         $            122.08
               3.3608   Steven Fuentes                             Subscriber          x            x             x         $            100.43
               3.3609   Cheryl Fuentes                             Subscriber          x            x             x         $            101.98
               3.3610   Gabriel Fuentes                            Subscriber          x            x             x         $             91.00
               3.3611   LISSA FUENTES DIAZ                         Subscriber          x            x             x         $             79.49
               3.3612   Satoko Fujinami                            Subscriber          x            x             x         $                 8.88
               3.3613   Tracy Fujita                               Subscriber          x            x             x         $             96.23
               3.3614   Lori Fujita                                Subscriber          x            x             x         $            123.08
               3.3615   Yuichi Fukada                              Subscriber          x            x             x         $            103.54
               3.3616   Matt Fulcher                               Subscriber          x            x             x         $             91.59
               3.3617   Barbara Fulciniti                          Subscriber          x            x             x         $             98.79
               3.3618   Lucinda Fullen                             Subscriber          x            x             x         $            119.80
               3.3619   William Fuller                             Subscriber          x            x             x         $             95.85
               3.3620   Adam Fuller                                Subscriber          x            x             x         $             94.54
               3.3621   Meddie Fuller                              Subscriber          x            x             x         $             94.54
               3.3622   lori FULLER                                Subscriber          x            x             x         $             83.09
               3.3623   Lorelei Fuller                             Subscriber          x            x             x         $             82.76
               3.3624   Lili Fuller                                Subscriber          x            x              x        $            119.15
               3.3625   Johnathan Fuller                           Subscriber          x            x              x        $             78.18
               3.3626   Glenda Fulling                             Subscriber          x            x              x        $                 3.91
               3.3627   Molly Fulton                               Subscriber          x            x              x        $            103.45
               3.3628   Jessie Fultz                               Subscriber          x            x              x        $            101.98
               3.3629   Robert Fuqua                               Subscriber          x            x              x        $            101.98
               3.3630   Chyrell Furog                              Subscriber          x            x              x        $             94.54
               3.3631   Aimie Furse                                Subscriber          x            x              x        $            102.72
               3.3632   Brian Furse                                Subscriber          x            x             x         $            100.75
               3.3633   Ginger Fusco                               Subscriber          x            x             x         $             15.64
               3.3634   Tom Fusco                                  Subscriber          x            x             x         $             15.64
               3.3635   Jivan Ga                                   Subscriber          x            x             x         $            101.41
               3.3636   Maria Gabaldon                             Subscriber          x            x             x         $             78.18
               3.3637   Louis Gabay                                Subscriber          x            x             x         $            119.63
               3.3638   Eric Gabbard                               Subscriber          x            x             x         $             16.95
               3.3639   Tammy Gabel                                Subscriber          x            x             x         $             94.54
               3.3640   Lori Gable                                 Subscriber          x            x             x         $             99.45
               3.3641   Garrett Gablehouse                         Subscriber          x            x             x         $            119.80
               3.3642   Thomas Gabriele                            Subscriber          x            x             x         $            119.80
               3.3643   Joanne GABRIELE                            Subscriber          x            x             x         $            119.80
               3.3644   Maneesh Gaddam                             Subscriber          x            x             x         $            104.68
               3.3645   KALYAN REDDY GADDAM                        Subscriber          x            x             x         $             73.05
               3.3646   rama gadde                                 Subscriber          x            x             x         $            109.82
               3.3647   Sarah Gaddis                               Subscriber          x            x             x         $             97.48
               3.3648   Aishwarya Gade                             Subscriber          x            x             x         $            106.39
               3.3649   Satyanarayana varma Gadiraju               Subscriber          x            x             x         $             94.54
               3.3650   Tejaswini Gadiraju                         Subscriber          x            x             x         $            119.15
               3.3651   Piyush Gadodiya                            Subscriber          x            x             x         $             81.13
               3.3652   George Gaerig                              Subscriber          x            x             x         $                 3.26
               3.3653   margaret gaerig                            Subscriber          x            x             x         $                 3.26
               3.3654   Kayla Gager                                Subscriber          x            x             x         $            117.18
               3.3655   Christopher Gagnon                         Subscriber          x            x             x         $             92.31
               3.3656   Geoffrey Gagnon                            Subscriber          x            x             x         $             93.15
               3.3657   Roger Gailey                               Subscriber          x            x             x         $             79.49




                                                              Page 50 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg      91 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                          CreditorName             Basis for Claim                                              Amount Owed
               3.3658   Alexander Gaillard                         Subscriber          x            x             x         $             92.31
               3.3659   Natalija Gajic                             Subscriber          x            x             x         $            101.98
               3.3660   Rakesh Gajula                              Subscriber          x            x             x         $            123.55
               3.3661   Atha Gajula                                Subscriber          x            x             x         $             95.11
               3.3662   ATHA GAJULA                                Subscriber          x            x             x         $             93.15
               3.3663   Satya Gala                                 Subscriber          x            x             x         $             78.18
               3.3664   Rossano Galante                            Subscriber          x            x             x         $            102.96
               3.3665   Gary Galbraith                             Subscriber          x            x             x         $             91.92
               3.3666   Jeffrey Galecki                            Subscriber          x            x             x         $             91.59
               3.3667   Edgar Galindo                              Subscriber          x            x             x         $            119.15
               3.3668   Jack Galindo                               Subscriber          x            x             x         $             94.87
               3.3669   Deborah Gallagher                          Subscriber          x            x             x         $             22.85
               3.3670   Phyllis Gallagher                          Subscriber          x            x             x         $             96.23
               3.3671   Robina Gallagher                           Subscriber          x            x             x         $            127.00
               3.3672   James Gallagher                            Subscriber          x            x             x         $             22.85
               3.3673   Daniel Gallagher                           Subscriber          x            x             x         $                 9.36
               3.3674   Phil Gallagher                             Subscriber          x            x             x         $            118.49
               3.3675   Nicole Gallagher                           Subscriber          x            x             x         $             96.17
               3.3676   Joseph Gallant                             Subscriber          x            x             x         $             99.12
               3.3677   David Gallardo                             Subscriber          x            x             x         $            118.16
               3.3678   Ariana Gallastegui                         Subscriber          x            x             x         $            110.80
               3.3679   sharon galli                               Subscriber          x            x             x         $             91.19
               3.3680   Cayleigh Gallimore                         Subscriber          x            x             x         $            102.96
               3.3681   Carla Gallivan                             Subscriber          x            x             x         $            102.96
               3.3682   Sydney Gallo                               Subscriber          x            x             x         $             92.66
               3.3683   Kevin Gallop                               Subscriber          x            x             x         $            103.54
               3.3684   SD Gallop                                  Subscriber          x            x             x         $            103.54
               3.3685   Steven Galloway                            Subscriber          x            x             x         $             83.42
               3.3686   Verna Galluppo                             Subscriber          x            x             x         $            101.98
               3.3687   Anna Galono                                Subscriber          x            x             x         $            101.41
               3.3688   Maria Galuppo                              Subscriber          x            x             x         $            117.18
               3.3689   Corinna Galvan                             Subscriber          x            x             x         $             92.31
               3.3690   Mark Galvan                                Subscriber          x            x             x         $            119.15
               3.3691   Deryl Gamble                               Subscriber          x            x             x         $            103.94
               3.3692   Shiela Gamble                              Subscriber          x            x             x         $            117.18
               3.3693   Eduardo Gamez                              Subscriber          x            x             x         $             93.15
               3.3694   Ryan Gamso                                 Subscriber          x            x             x         $             91.19
               3.3695   Ning Gan                                   Subscriber          x            x             x         $             79.82
               3.3696   Brandon Gan                                Subscriber          x            x             x         $            120.46
               3.3697   Prudhvi Raj Ganaraju                       Subscriber          x            x             x         $             83.35
               3.3698   sarath gandam                              Subscriber          x            x             x         $             92.66
               3.3699   Matt Gandara                               Subscriber          x            x             x         $            119.80
               3.3700   Devansh Gandhi                             Subscriber          x            x             x         $            103.94
               3.3701   Seetha Gandhinathan                        Subscriber          x            x             x         $             86.69
               3.3702   Swa Gandhinathan                           Subscriber          x            x             x         $             86.69
               3.3703   Balaji Ganesan                             Subscriber          x            x             x         $             83.42
               3.3704   Rajaganesh Ganesh                          Subscriber          x            x             x         $             78.18
               3.3705   Ekantaraju Gangappa                        Subscriber          x            x             x         $             81.13
               3.3706   praneeth kumar gangavaram                  Subscriber          x            x             x         $            137.77
               3.3707   Kerry Gangi                                Subscriber          x            x             x         $             96.17
               3.3708   SRIRAMI REDDY GANGIREDDY                   Subscriber          x            x              x        $             89.63
               3.3709   Suhas Ganguli                              Subscriber          x            x             x         $            102.72
               3.3710   naga sailesh GANI                          Subscriber          x            x             x         $             82.76
               3.3711   aravind ganja                              Subscriber          x            x             x         $            101.98
               3.3712   Denise Gann                                Subscriber          x            x             x         $            117.18
               3.3713   Syam Ganna                                 Subscriber          x            x             x         $            117.18
               3.3714   Nihalini Ganna                             Subscriber          x            x             x         $            102.96
               3.3715   Greggory Gannon                            Subscriber          x            x             x         $             93.15
               3.3716   Jarret Garber                              Subscriber          x            x             x         $             96.17
               3.3717   Miguel Garcia                              Subscriber          x            x             x         $            100.43
               3.3718   Zane Garcia                                Subscriber          x            x             x         $             78.84
               3.3719   Tony Garcia                                Subscriber          x            x             x         $            101.08
               3.3720   Kristianne Garcia                          Subscriber          x            x             x         $            104.92
               3.3721   Pam Garcia                                 Subscriber          x            x             x         $            110.31
               3.3722   angela garcia                              Subscriber          x            x             x         $             82.37
               3.3723   Humberto Garcia                            Subscriber          x            x             x         $            153.83
               3.3724   Zane Garcia                                Subscriber          x            x             x         $             75.01
               3.3725   Isaac Garcia                               Subscriber          x            x             x         $             17.60
               3.3726   jesus garcia                               Subscriber          x            x             x         $             91.59
               3.3727   Alicia Garcia                              Subscriber          x            x             x         $             94.54
               3.3728   Steven Garcia                              Subscriber          x            x             x         $             91.59




                                                              Page 51 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg      92 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                          CreditorName             Basis for Claim                                              Amount Owed
               3.3729   Mauricio Garcia                            Subscriber          x            x             x         $             95.11
               3.3730   Felix Garcia                               Subscriber          x            x             x         $             79.82
               3.3731   Alyssa Garcia                              Subscriber          x            x             x         $             79.82
               3.3732   Thalia Garcia                              Subscriber          x            x             x         $             79.82
               3.3733   Darrel Garcia                              Subscriber          x            x             x         $            119.80
               3.3734   Janet Garcia                               Subscriber          x            x             x         $            119.80
               3.3735   Zane Garcia                                Subscriber          x            x             x         $             91.00
               3.3736   Moses Garcia                               Subscriber          x            x             x         $            101.98
               3.3737   Mary Garcia                                Subscriber          x            x             x         $            109.82
               3.3738   Romi Garcia                                Subscriber          x            x             x         $            117.18
               3.3739   Ilissa Garcia                              Subscriber          x            x             x         $            102.96
               3.3740   Cheyenne Garcia                            Subscriber          x            x             x         $            102.96
               3.3741   Francisco Garcia                           Subscriber          x            x             x         $             96.50
               3.3742   Hector Garcia                              Subscriber          x            x             x         $             92.66
               3.3743   Cindy Garcia                               Subscriber          x            x             x         $             93.15
               3.3744   Karla Garcia                               Subscriber          x            x             x         $             82.86
               3.3745   Elizabeth Garcia                           Subscriber          x            x             x         $             91.92
               3.3746   Juan Garcia                                Subscriber          x            x             x         $             90.34
               3.3747   Samuel Garcia Gutierrez                    Subscriber          x            x             x         $            101.98
               3.3748   Gregory Garcia-Harris                      Subscriber          x            x             x         $            100.43
               3.3749   Matthew Gardels                            Subscriber          x            x             x         $             91.65
               3.3750   Amy Gardels                                Subscriber          x            x             x         $            118.49
               3.3751   Kylie Gardiner                             Subscriber          x            x             x         $            133.13
               3.3752   Cathy Gardner                              Subscriber          x            x             x         $            101.98
               3.3753   Matthew Gardner                            Subscriber          x            x             x         $            123.73
               3.3754   Steve Gardner                              Subscriber          x            x             x         $             81.88
               3.3755   Sylvia Gardunio                            Subscriber          x            x             x         $             93.23
               3.3756   Sean Garfield                              Subscriber          x            x             x         $            117.18
               3.3757   Paul Garfield                              Subscriber          x            x             x         $            103.45
               3.3758   Andrea Garforth                            Subscriber          x            x             x         $             92.31
               3.3759   Michael Garforth                           Subscriber          x            x             x         $            119.15
               3.3760   Atul Garg                                  Subscriber          x            x             x         $             98.79
               3.3761   Alpa Garg                                  Subscriber          x            x             x         $             98.79
               3.3762   Sameya Garg                                Subscriber          x            x             x         $             85.38
               3.3763   Love Garg                                  Subscriber          x            x             x         $             78.51
               3.3764   Paul Gargas                                Subscriber          x            x             x         $            117.18
               3.3765   Millie Gargurevich                         Subscriber          x            x             x         $            117.84
               3.3766   Lorie Garlitos                             Subscriber          x            x             x         $             89.63
               3.3767   rick alan garlock                          Subscriber          x            x             x         $             84.40
               3.3768   Peggy Garner                               Subscriber          x            x             x         $             81.88
               3.3769   James Garner                               Subscriber          x            x             x         $            102.96
               3.3770   Jackson Garner                             Subscriber          x            x             x         $             82.86
               3.3771   Ginger Garner                              Subscriber          x            x             x         $             82.86
               3.3772   Edward Garnica                             Subscriber          x            x             x         $             91.59
               3.3773   Iridiana Garnica                           Subscriber          x            x             x         $            119.80
               3.3774   Bathsheba Garraway-paul                    Subscriber          x            x             x         $            105.02
               3.3775   Liam Garrett                               Subscriber          x            x             x         $            129.43
               3.3776   Nathan Garrett                             Subscriber          x            x             x         $            145.33
               3.3777   Scott Garrett                              Subscriber          x            x             x         $            135.34
               3.3778   Jason Garrett                              Subscriber          x            x             x         $             96.17
               3.3779   Halie Garrett                              Subscriber          x            x             x         $             93.23
               3.3780   Greg Garrett                               Subscriber          x            x             x         $            102.96
               3.3781   Nicolas Garrido                            Subscriber          x            x             x         $             86.69
               3.3782   Olga Garza                                 Subscriber          x            x             x         $            108.93
               3.3783   Laura Garza                                Subscriber          x            x             x         $             83.74
               3.3784   Adiene Garza                               Subscriber          x            x             x         $            101.98
               3.3785   Sheri Gasche                               Subscriber          x            x             x         $             93.15
               3.3786   Marcella Gaskill                           Subscriber          x            x             x         $             95.19
               3.3787   Emily Gass                                 Subscriber          x            x             x         $            101.98
               3.3788   Saundra Gass                               Subscriber          x            x             x         $            120.46
               3.3789   Henry Gass                                 Subscriber          x            x             x         $            120.46
               3.3790   Bob Gassel                                 Subscriber          x            x             x         $             96.50
               3.3791   Heidi Gassel                               Subscriber          x            x             x         $             96.50
               3.3792   Deven Gaston                               Subscriber          x            x             x         $            136.17
               3.3793   Kyle Gaston                                Subscriber          x            x             x         $            102.96
               3.3794   Destry Gaston                              Subscriber          x            x             x         $            102.96
               3.3795   Jeff Gately                                Subscriber          x            x             x         $            100.16
               3.3796   Brice Gately                               Subscriber          x            x             x         $            141.41
               3.3797   Brittney Gately                            Subscriber          x            x             x         $            168.25
               3.3798   Brian Gately                               Subscriber          x            x             x         $            136.17
               3.3799   Lonna Gately                               Subscriber          x            x             x         $            136.17




                                                              Page 52 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg      93 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                         CreditorName              Basis for Claim                                              Amount Owed
               3.3800   Matthew Gates                              Subscriber          x            x             x         $             81.45
               3.3801   Bhavana Gatram                             Subscriber          x            x             x         $             82.86
               3.3802   Christopher Gattis                         Subscriber          x            x             x         $             81.13
               3.3803   Maxwell Gatyas                             Subscriber          x            x             x         $            148.61
               3.3804   Brian Gaubert                              Subscriber          x            x             x         $                 2.60
               3.3805   Michael Gault                              Subscriber          x            x             x         $             92.31
               3.3806   Tina Gault                                 Subscriber          x            x             x         $             92.31
               3.3807   Victoria Gaumer                            Subscriber          x            x             x         $            109.82
               3.3808   Gary Gaumer                                Subscriber          x            x             x         $            109.82
               3.3809   Kimberly Gauthier                          Subscriber          x            x             x         $             82.86
               3.3810   Joe Gauthreaux                             Subscriber          x            x             x         $            134.61
               3.3811   Marco Gavilanes                            Subscriber          x            x             x         $             91.59
               3.3812   Josh Gavin                                 Subscriber          x            x             x         $             16.95
               3.3813   Alycia Gavin                               Subscriber          x            x             x         $             78.51
               3.3814   Jacqueline Gaviria Salamanc                Subscriber          x            x             x         $            101.98
               3.3815   Nancy Gawthrop                             Subscriber          x            x             x         $            109.82
               3.3816   Connie Gay                                 Subscriber          x            x             x         $            104.28
               3.3817   Daniel Gay                                 Subscriber          x            x             x         $            118.49
               3.3818   Carrie Gay                                 Subscriber          x            x             x         $            118.49
               3.3819   Axel Gazzotti                              Subscriber          x            x             x         $             13.57
               3.3820   cynthia gearhart                           Subscriber          x            x             x         $             97.81
               3.3821   Christopher Geary                          Subscriber          x            x             x         $             92.66
               3.3822   Crystal Geary                              Subscriber          x            x             x         $             92.66
               3.3823   Krysten Geddes                             Subscriber          x            x             x         $             91.59
               3.3824   Rudia Gee                                  Subscriber          x            x             x         $            131.39
               3.3825   janet gee                                  Subscriber          x            x             x         $            123.08
               3.3826   Chelsea Gee                                Subscriber          x            x             x         $            117.84
               3.3827   Joseph Gehring                             Subscriber          x            x             x         $             91.92
               3.3828   Samantha Gehringer                         Subscriber          x            x             x         $             16.95
               3.3829   Stephen Geiger                             Subscriber          x            x             x         $             96.50
               3.3830   Philip Geiger                              Subscriber          x            x             x         $            117.84
               3.3831   John Geisler                               Subscriber          x            x             x         $             90.70
               3.3832   Megan Geisler                              Subscriber          x            x             x         $            102.96
               3.3833   James Gekas                                Subscriber          x            x             x         $            102.96
               3.3834   Nora Gelasio                               Subscriber          x            x             x         $            118.16
               3.3835   Alfredo Gelasio                            Subscriber          x            x             x         $            118.16
               3.3836   Julie Gelfat                               Subscriber          x            x             x         $             91.59
               3.3837   Tim Gell                                   Subscriber          x            x             x         $             92.96
               3.3838   brian gelow                                Subscriber          x            x             x         $             91.59
               3.3839   William Gentry                             Subscriber          x            x              x        $            101.98
               3.3840   Tara Gentry                                Subscriber          x            x              x        $            103.45
               3.3841   Marc Genzlinger                            Subscriber          x            x             x         $            137.48
               3.3842   Kent Genzlinger                            Subscriber          x            x             x         $            137.48
               3.3843   Steven George                              Subscriber          x            x             x         $             81.45
               3.3844   David George                               Subscriber          x            x             x         $             90.94
               3.3845   Celestine George                           Subscriber          x            x             x         $            117.18
               3.3846   Torrey George                              Subscriber          x            x             x         $            117.18
               3.3847   Tricia Geraci                              Subscriber          x            x             x         $            117.18
               3.3848   Tanja Gerasimova                           Subscriber          x            x             x         $            121.11
               3.3849   Mark Gerl                                  Subscriber          x            x             x         $             97.16
               3.3850   John Gerlach                               Subscriber          x            x             x         $             75.01
               3.3851   Betsy Germann                              Subscriber          x            x             x         $             93.15
               3.3852   Michael Gerst                              Subscriber          x            x             x         $             82.76
               3.3853   Fred Gersten                               Subscriber          x            x             x         $            102.96
               3.3854   Jeannie Gersten                            Subscriber          x            x             x         $            102.96
               3.3855   Allan Gerving                              Subscriber          x            x             x         $             92.25
               3.3856   jane getsla                                Subscriber          x            x             x         $             78.51
               3.3857   Mark Getzoni                               Subscriber          x            x             x         $             96.89
               3.3858   Reza ghaemi                                Subscriber          x            x             x         $            132.39
               3.3859   Dipin Ghanshani                            Subscriber          x            x             x         $             91.92
               3.3860   Annie Gharabagi                            Subscriber          x            x             x         $            117.18
               3.3861   Pooja Gharat                               Subscriber          x            x             x         $             94.54
               3.3862   Melody Ghayouri                            Subscriber          x            x             x         $             90.61
               3.3863   Edith Ghazarian                            Subscriber          x            x             x         $             92.17
               3.3864   Arin Ghazarian                             Subscriber          x            x             x         $            102.96
               3.3865   Mohsen Ghazizadeh                          Subscriber          x            x             x         $                 7.90
               3.3866   Caden Ghen                                 Subscriber          x            x             x         $             91.59
               3.3867   UMESH GHIMIRE                              Subscriber          x            x             x         $             83.42
               3.3868   Nora Ghodsian                              Subscriber          x            x             x         $             96.50
               3.3869   Imtiyaz Ghoghawala                         Subscriber          x            x             x         $            102.96
               3.3870   Jennifer Giacche Hurley                    Subscriber          x            x             x         $            137.48




                                                              Page 53 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                           Pg      94 of 506
                                            In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                          CreditorName              Basis for Claim                                              Amount Owed
               3.3871   Andrew Giadrosich                           Subscriber          x            x             x         $             91.00
               3.3872   Rebecca Giadrosich                          Subscriber          x            x             x         $             91.00
               3.3873   Jessica Giadrosich                          Subscriber          x            x             x         $             91.00
               3.3874   Kevin Giadrosich                            Subscriber          x            x             x         $             91.00
               3.3875   Patrick Giadrosich                          Subscriber          x            x             x         $             91.00
               3.3876   Chris Giadrosich                            Subscriber          x            x             x         $            102.96
               3.3877   Carter Giadrosich                           Subscriber          x            x             x         $            102.96
               3.3878   Ronald Giadrosich                           Subscriber          x            x             x         $            117.84
               3.3879   Rachel Giadrosich                           Subscriber          x            x             x         $            117.84
               3.3880   Sarah Giadrosich                            Subscriber          x            x             x         $            117.84
               3.3881   Clara Giadrosich                            Subscriber          x            x             x         $            117.84
               3.3882   Helen Giambro                               Subscriber          x            x             x         $            137.48
               3.3883   David Gibbard                               Subscriber          x            x             x         $             82.86
               3.3884   Gordon Gibson                               Subscriber          x            x             x         $             95.85
               3.3885   Rebecca Gibson                              Subscriber          x            x             x         $            108.35
               3.3886   Rex Gibson                                  Subscriber          x            x             x         $             16.29
               3.3887   Robert Gibson                               Subscriber          x            x             x         $             82.86
               3.3888   Helen Gibson                                Subscriber          x            x             x         $             82.86
               3.3889   Dennis Giddings                             Subscriber          x            x             x         $             92.58
               3.3890   Jessica Gies                                Subscriber          x            x             x         $            117.18
               3.3891   Derek Gifford                               Subscriber          x            x             x         $             94.54
               3.3892   Shelley Gifford                             Subscriber          x            x             x         $            118.49
               3.3893   Steven Gifford                              Subscriber          x            x              x        $             99.12
               3.3894   James giglio                                Subscriber          x            x             x         $             96.83
               3.3895   Matthew Giglio                              Subscriber          x            x              x        $             82.86
               3.3896   DIANE GILBERT                               Subscriber          x            x              x        $            123.08
               3.3897   Kristin Gilbert                             Subscriber          x            x              x        $            136.17
               3.3898   Patrick Gilbert                             Subscriber          x            x              x        $            136.17
               3.3899   Daniel Gilbert                              Subscriber          x            x             x         $            117.18
               3.3900   Teresa Gilchrist                            Subscriber          x            x             x         $            136.17
               3.3901   Holly Gildner                               Subscriber          x            x             x         $            100.43
               3.3902   Sytasia Gilgeours                           Subscriber          x            x             x         $            101.41
               3.3903   Carla Gilhuys                               Subscriber          x            x             x         $            101.98
               3.3904   Eugene Gill                                 Subscriber          x            x             x         $             21.22
               3.3905   ted gill                                    Subscriber          x            x             x         $             91.59
               3.3906   YUVRAJ Gill                                 Subscriber          x            x             x         $             96.17
               3.3907   Harninder Gill                              Subscriber          x            x             x         $             96.17
               3.3908   SURJIT GILL                                 Subscriber          x            x              x        $             96.17
               3.3909   sandeep gill                                Subscriber          x            x             x         $            102.96
               3.3910   sandeep gill                                Subscriber          x            x             x         $            102.96
               3.3911   Donald Gilleland                            Subscriber          x            x             x         $                 2.60
               3.3912   Glenna Gillentine                           Subscriber          x            x             x         $             91.68
               3.3913   Andy Gillentine                             Subscriber          x            x             x         $             91.68
               3.3914   Courtney Gillet                             Subscriber          x            x             x         $            117.18
               3.3915   Phil Gillette                               Subscriber          x            x             x         $            145.99
               3.3916   Paul Gilley                                 Subscriber          x            x             x         $             93.62
               3.3917   Cindy Gilley                                Subscriber          x            x             x         $            120.46
               3.3918   Martha Gillim                               Subscriber          x            x             x         $             83.09
               3.3919   Jacob Gillim                                Subscriber          x            x             x         $             83.09
               3.3920   Steve Gillim                                Subscriber          x            x             x         $             82.76
               3.3921   Justin Gillim                               Subscriber          x            x             x         $             82.76
               3.3922   Richard Gillis                              Subscriber          x            x             x         $             91.59
               3.3923   Patrick Gillis                              Subscriber          x            x             x         $             92.31
               3.3924   Lori Gillis                                 Subscriber          x            x             x         $             92.31
               3.3925   Mark Gillund                                Subscriber          x            x             x         $             91.59
               3.3926   Evan Gilman                                 Subscriber          x            x             x         $            117.18
               3.3927   Steven Gilmore                              Subscriber          x            x             x         $             94.54
               3.3928   Jaime Gilmore                               Subscriber          x            x             x         $            101.98
               3.3929   David Gilmore                               Subscriber          x            x             x         $            117.18
               3.3930   Tami Gilmore                                Subscriber          x            x             x         $            117.18
               3.3931   Tarun Ginjala                               Subscriber          x            x             x         $            102.96
               3.3932   swetha ginjupalli                           Subscriber          x            x             x         $            102.72
               3.3933   srikanth ginjupalli                         Subscriber          x            x             x         $            117.18
               3.3934   Niveditha ginjupalli                        Subscriber          x            x             x         $            117.18
               3.3935   NAGA SURENDRA GINJUPALLI                    Subscriber          x            x             x         $            100.10
               3.3936   Caryn Ginsberg                              Subscriber          x            x             x         $             20.22
               3.3937   Joseph Giordano                             Subscriber          x            x             x         $             91.92
               3.3938   Nancy Girard                                Subscriber          x            x             x         $             92.66
               3.3939   Jeremy Girard                               Subscriber          x            x             x         $             92.66
               3.3940   Siddesh Girish Gorgod                       Subscriber          x            x             x         $            105.33
               3.3941   VENUGOPAL GIRIYAPPANAVAR                    Subscriber          x            x             x         $             96.17




                                                               Page 54 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                          Pg      95 of 506
                                           In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                          CreditorName            Basis for Claim                                              Amount Owed
               3.3942   Anna Giroux                               Subscriber          x            x             x         $             94.54
               3.3943   Joseph Githler                            Subscriber          x            x             x         $             81.13
               3.3944   Adam Gittins                              Subscriber          x            x             x         $             91.59
               3.3945   Vincent Giuliano                          Subscriber          x            x             x         $             92.66
               3.3946   Gabriella Giuliano                        Subscriber          x            x             x         $            112.76
               3.3947   Maria Giuliano                            Subscriber          x            x             x         $            112.76
               3.3948   heather gius                              Subscriber          x            x             x         $            101.98
               3.3949   MARGARET GIVENTER                         Subscriber          x            x             x         $             75.01
               3.3950   Andrea Givhan                             Subscriber          x            x             x         $             91.19
               3.3951   Stephanie Givler                          Subscriber          x            x             x         $             84.40
               3.3952   Ryan Gladding                             Subscriber          x            x             x         $             78.51
               3.3953   Larry Glauser                             Subscriber          x            x             x         $             97.16
               3.3954   Jessica Glauser                           Subscriber          x            x             x         $             93.23
               3.3955   Joel Glazer                               Subscriber          x            x             x         $             96.50
               3.3956   Stacie Gleason                            Subscriber          x            x             x         $            101.41
               3.3957   Annie Gleason                             Subscriber          x            x             x         $             83.09
               3.3958   Michael Gleason                           Subscriber          x            x              x        $            119.80
               3.3959   Mindy Gleason                             Subscriber          x            x              x        $            119.80
               3.3960   Wendy Gleason                             Subscriber          x            x              x        $            102.96
               3.3961   Mike Gleave                               Subscriber          x            x              x        $             92.96
               3.3962   Michelle Gleave                           Subscriber          x            x              x        $             92.96
               3.3963   Lauren Glenn                              Subscriber          x            x              x        $             96.17
               3.3964   Hannah Glenn                              Subscriber          x            x              x        $             97.81
               3.3965   Celeste Glenn                             Subscriber          x            x              x        $             96.50
               3.3966   Ralph Glinsek                             Subscriber          x            x              x        $             16.95
               3.3967   Alfred Glogower                           Subscriber          x            x              x        $            103.45
               3.3968   Richard Glover                            Subscriber          x            x              x        $             81.78
               3.3969   MICHELLE GLOVER                           Subscriber          x            x              x        $            114.72
               3.3970   Glenn Glover                              Subscriber          x            x              x        $             78.18
               3.3971   Frumi Gluck                               Subscriber          x            x              x        $             92.96
               3.3972   Emma Gluck                                Subscriber          x            x              x        $             69.13
               3.3973   Robert Gmitter                            Subscriber          x            x              x        $            101.98
               3.3974   Janelle Gmitter                           Subscriber          x            x              x        $            102.96
               3.3975   Karthik Gnanapragasam                     Subscriber          x            x              x        $            106.97
               3.3976   Kevin Goatz-Short                         Subscriber          x            x              x        $            101.98
               3.3977   Jonathan Goddard                          Subscriber          x            x              x        $            104.03
               3.3978   STEVEN GODOY                              Subscriber          x            x              x        $             92.31
               3.3979   Hersh Godse                               Subscriber          x            x              x        $             97.16
               3.3980   Mark Godwin                               Subscriber          x            x              x        $                 7.89
               3.3981   Janelle Goeden                            Subscriber          x            x              x        $             92.66
               3.3982   Sameer Goel                               Subscriber          x            x              x        $            132.39
               3.3983   Sameer Goel                               Subscriber          x            x              x        $            132.39
               3.3984   asha goel                                 Subscriber          x            x              x        $             81.13
               3.3985   Rajkumar Goenka                           Subscriber          x            x              x        $             91.59
               3.3986   Jessica Goetzman                          Subscriber          x            x              x        $             72.56
               3.3987   Chelsea Goff                              Subscriber          x            x              x        $             79.82
               3.3988   Linda Gogain                              Subscriber          x            x              x        $            102.96
               3.3989   Leonard Gogain                            Subscriber          x            x              x        $            102.96
               3.3990   Nitin Gogia                               Subscriber          x            x              x        $             96.83
               3.3991   Sheila Goins                              Subscriber          x            x              x        $             87.67
               3.3992   Christopher Goins                         Subscriber          x            x              x        $            104.35
               3.3993   Shweta Goklani                            Subscriber          x            x             x         $             94.54
               3.3994   Glenn Gold                                Subscriber          x            x             x         $            110.64
               3.3995   Jody Gold                                 Subscriber          x            x             x         $            110.64
               3.3996   Yechiel Goldberg                          Subscriber          x            x             x         $             94.54
               3.3997   Scott Golden                              Subscriber          x            x             x         $             88.65
               3.3998   Mechelle Golden                           Subscriber          x            x             x         $            105.41
               3.3999   Lou Karen Golden                          Subscriber          x            x             x         $             27.37
               3.4000   Alan Goldfarb                             Subscriber          x            x             x         $            104.68
               3.4001   Hilda Goldfarb                            Subscriber          x            x             x         $            111.88
               3.4002   Susan Goldfarb                            Subscriber          x            x             x         $            123.73
               3.4003   David Golding                             Subscriber          x            x             x         $             91.92
               3.4004   Josh Goldman                              Subscriber          x            x             x         $            119.80
               3.4005   Alex Goldschmidt                          Subscriber          x            x             x         $             91.92
               3.4006   Shalonda Goldsmith                        Subscriber          x            x             x         $            140.75
               3.4007   Shane Goldsmith                           Subscriber          x            x             x         $            133.35
               3.4008   Kevin Goldsmith                           Subscriber          x            x             x         $            137.48
               3.4009   STEPHANIE GOLDSTEIN                       Subscriber          x            x             x         $             72.56
               3.4010   Michael Goldstein                         Subscriber          x            x             x         $            132.39
               3.4011   Suzanne Goldstein                         Subscriber          x            x             x         $            132.39
               3.4012   Tony Goldston                             Subscriber          x            x             x         $             97.48




                                                             Page 55 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                       Main Document
                                          Pg      96 of 506
                                           In re: MoviePass, Inc.
                                                         Schedule E/F, Part 2
                                     Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                Unliquidated
                                                                                   Contingent




                                                                                                               Disputed
                                        CreditorName             Basis for Claim                                              Amount Owed
               3.4013   Batya Goldwaser                          Subscriber          x            x             x         $             92.66
               3.4014   Gowri Goli                               Subscriber          x            x             x         $            110.64
               3.4015   Namrata Golla                            Subscriber          x            x             x         $             85.05
               3.4016   Naga Gollakota                           Subscriber          x            x             x         $            116.19
               3.4017   Lakshmi Gollakota                        Subscriber          x            x             x         $            102.96
               3.4018   Naresh Gollapalli                        Subscriber          x            x             x         $             96.83
               3.4019   Natalia Golomb                           Subscriber          x            x             x         $            103.45
               3.4020   Neil Gomes                               Subscriber          x            x             x         $            135.81
               3.4021   Matthew Gomes                            Subscriber          x            x             x         $            105.90
               3.4022   Neil Gomes                               Subscriber          x            x             x         $            115.70
               3.4023   Amanda Gomes                             Subscriber          x            x             x         $             82.86
               3.4024   Marcos Gomez                             Subscriber          x            x             x         $             83.42
               3.4025   mark gomez                               Subscriber          x            x             x         $            105.02
               3.4026   SYLVIA GOMEZ                             Subscriber          x            x             x         $             94.54
               3.4027   Martha Gomez                             Subscriber          x            x             x         $             94.54
               3.4028   Jhon Gomez                               Subscriber          x            x             x         $            101.98
               3.4029   Nicolas Gomez                            Subscriber          x            x             x         $             81.13
               3.4030   Maria Jose Gomez Periago                 Subscriber          x            x             x         $            118.49
               3.4031   Maria Gomez-Perez                        Subscriber          x            x             x         $             83.09
               3.4032   pavan gondhi                             Subscriber          x            x             x         $            103.45
               3.4033   Yuan Gong                                Subscriber          x            x             x         $             93.23
               3.4034   Olivia Gonsalez                          Subscriber          x            x             x         $             81.78
               3.4035   Tracey Gonya                             Subscriber          x            x             x         $            109.33
               3.4036   Frankie Gonzales                         Subscriber          x            x             x         $             83.42
               3.4037   Luis Gonzales                            Subscriber          x            x             x         $             91.59
               3.4038   Serapio Gonzales                         Subscriber          x            x             x         $            119.15
               3.4039   Claudio Gonzales                         Subscriber          x            x             x         $             92.66
               3.4040   Amanda Gonzalez                          Subscriber          x            x             x         $             35.20
               3.4041   Marotza Gonzalez                         Subscriber          x            x             x         $             83.42
               3.4042   jennifer gonzalez                        Subscriber          x            x             x         $             99.77
               3.4043   Olga Gonzalez                            Subscriber          x            x             x         $             83.35
               3.4044   Daniel Gonzalez                          Subscriber          x            x             x         $            110.20
               3.4045   Nicole Gonzalez                          Subscriber          x            x             x         $            124.04
               3.4046   Dave Gonzalez                            Subscriber          x            x             x         $            105.33
               3.4047   Mayte Gonzalez                           Subscriber          x            x             x         $             11.55
               3.4048   Ashley Gonzalez                          Subscriber          x            x             x         $             95.11
               3.4049   armida gonzalez                          Subscriber          x            x             x         $             82.76
               3.4050   Oscar Gonzalez                           Subscriber          x            x             x         $             79.82
               3.4051   Cecilia Gonzalez                         Subscriber          x            x             x         $             97.81
               3.4052   Alfonso Gonzalez                         Subscriber          x            x             x         $             97.81
               3.4053   Maria Gonzalez                           Subscriber          x            x             x         $            102.96
               3.4054   Miguel Gonzalez                          Subscriber          x            x             x         $            102.96
               3.4055   Alexander Gonzalez                       Subscriber          x            x             x         $            102.96
               3.4056   Nataly GonzaleZ                          Subscriber          x            x             x         $             96.50
               3.4057   Lucita Gonzalez                          Subscriber          x            x             x         $             82.86
               3.4058   Ileana Gonzalez                          Subscriber          x            x             x         $             82.86
               3.4059   Alexis Gonzalez                          Subscriber          x            x             x         $             91.92
               3.4060   Gisselle Gonzalez Diaz                   Subscriber          x            x             x         $             94.54
               3.4061   Emily Gooch                              Subscriber          x            x             x         $            102.96
               3.4062   Michael Gooch                            Subscriber          x            x             x         $            102.96
               3.4063   Carol Good                               Subscriber          x            x             x         $             96.17
               3.4064   Charles Jason Good                       Subscriber          x            x             x         $            136.17
               3.4065   Erin Good                                Subscriber          x            x             x         $            136.17
               3.4066   Dale Good                                Subscriber          x            x             x         $            136.17
               3.4067   Star Good                                Subscriber          x            x             x         $            137.48
               3.4068   Larry Goode                              Subscriber          x            x             x         $             96.17
               3.4069   Laura Goodenow                           Subscriber          x            x             x         $             93.15
               3.4070   Josh Goodfox                             Subscriber          x            x             x         $             91.92
               3.4071   John Gooding                             Subscriber          x            x             x         $             81.88
               3.4072   LISA GOODKIND                            Subscriber          x            x             x         $             78.84
               3.4073   Howard Goodman                           Subscriber          x            x             x         $             94.54
               3.4074   Christopher Goodman                      Subscriber          x            x             x         $            101.98
               3.4075   Drew Goodman                             Subscriber          x            x             x         $            117.84
               3.4076   Sean Goodman                             Subscriber          x            x             x         $             78.18
               3.4077   Vicki Goodner                            Subscriber          x            x             x         $             94.54
               3.4078   Diane Goodroe                            Subscriber          x            x             x         $             95.11
               3.4079   Joey Goodroe                             Subscriber          x            x             x         $            101.98
               3.4080   Beverly Goodrum                          Subscriber          x            x             x         $            123.73
               3.4081   Michael goodson                          Subscriber          x            x             x         $            119.15
               3.4082   Sam Goodwin                              Subscriber          x            x             x         $             84.07
               3.4083   Zachary Goold                            Subscriber          x            x             x         $             92.96




                                                            Page 56 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg      97 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                          CreditorName             Basis for Claim                                              Amount Owed
               3.4084   Philip Goold                               Subscriber          x            x             x         $             92.31
               3.4085   Anand Gopalakrishnan                       Subscriber          x            x             x         $             84.40
               3.4086   Balasai Gopalakrishnan                     Subscriber          x            x             x         $            102.96
               3.4087   Sudha Gopalakrishnan                       Subscriber          x            x             x         $            100.10
               3.4088   SAI KRISHNA GOPI                           Subscriber          x            x             x         $            158.85
               3.4089   Kaundinya Gopinath                         Subscriber          x            x             x         $            119.15
               3.4090   Joan Gordon                                Subscriber          x            x             x         $             84.07
               3.4091   Paul Gordon                                Subscriber          x            x             x         $            138.13
               3.4092   Matthew Gordon                             Subscriber          x            x             x         $             20.40
               3.4093   Mary Gordon                                Subscriber          x            x             x         $             91.19
               3.4094   Marcia Gordon                              Subscriber          x            x             x         $             91.00
               3.4095   Emily Gordon                               Subscriber          x            x             x         $             16.95
               3.4096   Ann-Marie Gordon                           Subscriber          x            x             x         $            102.96
               3.4097   Matt Gordon                                Subscriber          x            x             x         $            117.84
               3.4098   Jeff Gordon                                Subscriber          x            x             x         $             90.34
               3.4099   Diane Gordon                               Subscriber          x            x             x         $             90.34
               3.4100   Peter Goren                                Subscriber          x            x             x         $             93.23
               3.4101   Joshua Gorfein                             Subscriber          x            x             x         $            136.17
               3.4102   Elise Gorman                               Subscriber          x            x             x         $            117.18
               3.4103   Randy Gornitzky                            Subscriber          x            x             x         $            136.17
               3.4104   Charles Gorton                             Subscriber          x            x             x         $             97.48
               3.4105   Amanda Goscinski                           Subscriber          x            x             x         $            145.99
               3.4106   Demetre Gostas                             Subscriber          x            x              x        $            112.53
               3.4107   Melissa Gotay                              Subscriber          x            x             x         $            100.10
               3.4108   Giovanne Gotay                             Subscriber          x            x             x         $            100.10
               3.4109   Julie Gottlieb                             Subscriber          x            x             x         $             81.88
               3.4110   Wayne Gould                                Subscriber          x            x             x         $            103.45
               3.4111   Raymond Gousie                             Subscriber          x            x             x         $            110.64
               3.4112   Lanicia Govan                              Subscriber          x            x             x         $            102.96
               3.4113   Adrian Govan                               Subscriber          x            x             x         $            102.96
               3.4114   Arjun Gowda                                Subscriber          x            x             x         $            102.96
               3.4115   Monica Gowda                               Subscriber          x            x             x         $            102.96
               3.4116   Jayanthi Gowrikanthan                      Subscriber          x            x             x         $             78.18
               3.4117   Avnish Goyal                               Subscriber          x            x             x         $            102.96
               3.4118   Hirishavi Goyal                            Subscriber          x            x             x         $            102.96
               3.4119   Robert Grace                               Subscriber          x            x             x         $            119.15
               3.4120   Austin Grace                               Subscriber          x            x             x         $            119.80
               3.4121   Joy Grad                                   Subscriber          x            x             x         $            102.96
               3.4122   JD Graffam                                 Subscriber          x            x             x         $            117.84
               3.4123   Nicholas Graffeo                           Subscriber          x            x             x         $             93.64
               3.4124   Blaine Graham                              Subscriber          x            x             x         $            119.15
               3.4125   Kayti Graham                               Subscriber          x            x             x         $            119.15
               3.4126   Abbi Graham                                Subscriber          x            x             x         $            119.15
               3.4127   Maurice Graham                             Subscriber          x            x             x         $             97.81
               3.4128   Kevin Graham                               Subscriber          x            x             x         $            102.96
               3.4129   Brittany Graham                            Subscriber          x            x             x         $             92.66
               3.4130   Vyshnavi Grandhi                           Subscriber          x            x             x         $             85.71
               3.4131   Manikanta Grandhi                          Subscriber          x            x             x         $             83.09
               3.4132   Sony Grandoit                              Subscriber          x            x              x        $             91.19
               3.4133   Linnea Grandw                              Subscriber          x            x              x        $             96.17
               3.4134   Christopher Granitz                        Subscriber          x            x              x        $             98.14
               3.4135   Kim Granitz                                Subscriber          x            x             x         $             98.14
               3.4136   Barbara Granoff                            Subscriber          x            x             x         $                 2.22
               3.4137   DALE GRANT                                 Subscriber          x            x             x         $             84.72
               3.4138   Larry Grantham                             Subscriber          x            x             x         $            109.33
               3.4139   Ethan Grantham                             Subscriber          x            x             x         $            109.82
               3.4140   Katelyn Granum                             Subscriber          x            x             x         $             92.96
               3.4141   Samantha Grapes                            Subscriber          x            x             x         $             95.58
               3.4142   Timothy Grapp                              Subscriber          x            x             x         $             97.48
               3.4143   Eloi Grasset Morell                        Subscriber          x            x             x         $             16.95
               3.4144   Phil Graves                                Subscriber          x            x             x         $            107.30
               3.4145   Edward Graves                              Subscriber          x            x             x         $                 5.77
               3.4146   James Gray                                 Subscriber          x            x             x         $             89.30
               3.4147   William Gray                               Subscriber          x            x             x         $             91.59
               3.4148   Deborah Gray                               Subscriber          x            x             x         $             82.44
               3.4149   Emily Gray                                 Subscriber          x            x             x         $            123.08
               3.4150   Kenny Gray                                 Subscriber          x            x             x         $            136.17
               3.4151   Terry Gray                                 Subscriber          x            x             x         $             92.66
               3.4152   Anita Gray                                 Subscriber          x            x             x         $            137.48
               3.4153   Jackie Graybill                            Subscriber          x            x             x         $            119.15
               3.4154   Debra Grayson                              Subscriber          x            x             x         $            106.64




                                                              Page 57 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                           Pg      98 of 506
                                            In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                          CreditorName              Basis for Claim                                              Amount Owed
               3.4155   Donald Grayson                              Subscriber          x            x             x         $             83.09
               3.4156   Heath Grayson                               Subscriber          x            x             x         $            117.18
               3.4157   Telma Grayson                               Subscriber          x            x             x         $            117.18
               3.4158   Randy Graziano                              Subscriber          x            x             x         $            105.76
               3.4159   Vanessa Greaves                             Subscriber          x            x             x         $             91.92
               3.4160   Matthew Green                               Subscriber          x            x             x         $            103.70
               3.4161   rick green                                  Subscriber          x            x             x         $            109.33
               3.4162   Dakota Green                                Subscriber          x            x             x         $            105.33
               3.4163   Roland Green                                Subscriber          x            x             x         $             84.40
               3.4164   Aurora Green                                Subscriber          x            x             x         $            219.96
               3.4165   Anne Green                                  Subscriber          x            x             x         $            144.63
               3.4166   Mary Green                                  Subscriber          x            x             x         $             78.84
               3.4167   Masha Green                                 Subscriber          x            x             x         $            105.33
               3.4168   Jordan Green                                Subscriber          x            x             x         $             83.09
               3.4169   Anita Green                                 Subscriber          x            x             x         $             92.25
               3.4170   John Green                                  Subscriber          x            x             x         $            101.98
               3.4171   Corey Green                                 Subscriber          x            x             x         $            102.96
               3.4172   Takeisha Green                              Subscriber          x            x             x         $            102.96
               3.4173   Joe Green                                   Subscriber          x            x             x         $             93.15
               3.4174   Lupe Green                                  Subscriber          x            x             x         $             93.15
               3.4175   Alvin Green                                 Subscriber          x            x             x         $             82.86
               3.4176   Tony Green                                  Subscriber          x            x             x         $             81.13
               3.4177   Erin Green                                  Subscriber          x            x             x         $             78.18
               3.4178   Allen Greenberg                             Subscriber          x            x             x         $             92.17
               3.4179   Donald Greenberg                            Subscriber          x            x             x         $             94.87
               3.4180   Les Greenberg                               Subscriber          x            x             x         $             90.34
               3.4181   JOEL GREENBERG                              Subscriber          x            x             x         $             90.34
               3.4182   Kimberley Greenbush                         Subscriber          x            x             x         $             78.18
               3.4183   Cindy Greene                                Subscriber          x            x             x         $            106.88
               3.4184   Michael Greene                              Subscriber          x            x             x         $             79.82
               3.4185   Whitney Greene                              Subscriber          x            x             x         $            109.33
               3.4186   Nicole Greenly                              Subscriber          x            x             x         $             93.64
               3.4187   Mark Greenman                               Subscriber          x            x             x         $             82.76
               3.4188   Rachel Greenspan                            Subscriber          x            x             x         $            143.37
               3.4189   Gavin Greenwalt                             Subscriber          x            x             x         $            102.96
               3.4190   Gracesee Greenwalt                          Subscriber          x            x             x         $            102.96
               3.4191   Nickolas Greenwood                          Subscriber          x            x             x         $             83.74
               3.4192   Robert Greenwood                            Subscriber          x            x             x         $             78.84
               3.4193   Dawn Greenwood                              Subscriber          x            x             x         $             81.88
               3.4194   Sam Greer                                   Subscriber          x            x              x        $            122.42
               3.4195   Joshua Greer                                Subscriber          x            x             x         $             93.15
               3.4196   Jared Gregg                                 Subscriber          x            x             x         $             19.55
               3.4197   Rodney Gregg                                Subscriber          x            x             x         $             82.37
               3.4198   Joanne Gregg                                Subscriber          x            x             x         $             82.37
               3.4199   Claudia Grego March                         Subscriber          x            x             x         $             16.95
               3.4200   John Gregonis                               Subscriber          x            x             x         $            104.92
               3.4201   Laurie Gregonis                             Subscriber          x            x             x         $            104.92
               3.4202   David Gregory                               Subscriber          x            x             x         $            103.94
               3.4203   Stan Gregory                                Subscriber          x            x              x        $             84.07
               3.4204   Sylvia Gregory                              Subscriber          x            x              x        $            100.75
               3.4205   Rhonda Gregory                              Subscriber          x            x              x        $            103.94
               3.4206   Sandra Gregory                              Subscriber          x            x             x         $             84.07
               3.4207   Jackson Gregory                             Subscriber          x            x             x         $            102.96
               3.4208   Timothy Gregory                             Subscriber          x            x             x         $             97.48
               3.4209   Rebekah Gregory                             Subscriber          x            x             x         $            137.48
               3.4210   Nicholas Grencz                             Subscriber          x            x             x         $            103.54
               3.4211   Jessica Gresens                             Subscriber          x            x             x         $            117.84
               3.4212   Michael Grey                                Subscriber          x            x             x         $             84.07
               3.4213   Jade Grey                                   Subscriber          x            x             x         $            117.84
               3.4214   Katie Grey                                  Subscriber          x            x             x         $            117.84
               3.4215   Patrik Griego                               Subscriber          x            x             x         $            101.98
               3.4216   Alexander Grier                             Subscriber          x            x             x         $             86.69
               3.4217   Kevin Grier                                 Subscriber          x            x             x         $            117.84
               3.4218   John Griffin                                Subscriber          x            x             x         $            103.04
               3.4219   Michael GRIFFIN                             Subscriber          x            x             x         $            153.83
               3.4220   ALICIA Griffin                              Subscriber          x            x             x         $            103.04
               3.4221   Judi Griffin                                Subscriber          x            x             x         $            133.84
               3.4222   Angie Griffin                               Subscriber          x            x             x         $             93.23
               3.4223   Kelly Griffin                               Subscriber          x            x             x         $            102.96
               3.4224   Dennis Griffin                              Subscriber          x            x             x         $             93.15
               3.4225   William Griffin                             Subscriber          x            x             x         $             91.92




                                                               Page 58 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                           Pg      99 of 506
                                            In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                          CreditorName              Basis for Claim                                              Amount Owed
               3.4226   David Griffith                              Subscriber          x            x             x         $             84.82
               3.4227   Abbey Griffith                              Subscriber          x            x             x         $            106.64
               3.4228   Harold Griffith                             Subscriber          x            x             x         $             91.59
               3.4229   Kris Griffith                               Subscriber          x            x             x         $             91.92
               3.4230   Caetano Griffiths                           Subscriber          x            x             x         $             81.88
               3.4231   Marlene Griggs                              Subscriber          x            x             x         $             84.07
               3.4232   Kyle Grim                                   Subscriber          x            x             x         $             73.05
               3.4233   Martha Grimaldo                             Subscriber          x            x             x         $             91.59
               3.4234   Mary Grimes                                 Subscriber          x            x             x         $             91.59
               3.4235   Ray Grimes                                  Subscriber          x            x             x         $            117.18
               3.4236   Lynn Grimes                                 Subscriber          x            x             x         $             92.66
               3.4237   Zachery Grimm                               Subscriber          x            x             x         $             96.23
               3.4238   Michael Grin                                Subscriber          x            x             x         $             94.54
               3.4239   Chris Grinnell                              Subscriber          x            x             x         $            102.96
               3.4240   Kalen Grinnell                              Subscriber          x            x             x         $            102.96
               3.4241   Carla Grinstead                             Subscriber          x            x             x         $            102.96
               3.4242   Kaydyn Grisham                              Subscriber          x            x             x         $             94.87
               3.4243   Maggie Groff                                Subscriber          x            x             x         $             94.93
               3.4244   Linda Grogan                                Subscriber          x            x             x         $            102.96
               3.4245   Shannon Gronevelt                           Subscriber          x            x             x         $             96.50
               3.4246   Paula Gross                                 Subscriber          x            x             x         $            102.47
               3.4247   Michael Gross                               Subscriber          x            x             x         $            119.80
               3.4248   Marie Gross                                 Subscriber          x            x             x         $            101.98
               3.4249   Deborah Gross                               Subscriber          x            x             x         $             82.86
               3.4250   Jerry Gross                                 Subscriber          x            x             x         $             78.18
               3.4251   Malka Grossman                              Subscriber          x            x             x         $             88.32
               3.4252   Britney Grover                              Subscriber          x            x             x         $            120.46
               3.4253   Andy Grover                                 Subscriber          x            x             x         $            120.46
               3.4254   David Groves                                Subscriber          x            x             x         $            117.84
               3.4255   Kelly Groves                                Subscriber          x            x             x         $            117.84
               3.4256   Robert Grunstra                             Subscriber          x            x             x         $            117.84
               3.4257   Stephane Grynwajc                           Subscriber          x            x             x         $            102.96
               3.4258   Mini Gu                                     Subscriber          x            x             x         $             91.19
               3.4259   Ryan Guaglione                              Subscriber          x            x             x         $            101.41
               3.4260   Jesse Guardado                              Subscriber          x            x             x         $             99.45
               3.4261   Joyce Guardado                              Subscriber          x            x             x         $             98.14
               3.4262   Andrew Guardado                             Subscriber          x            x             x         $             91.59
               3.4263   Mona Guarino                                Subscriber          x            x             x         $            105.33
               3.4264   Andrew Guarino                              Subscriber          x            x             x         $             91.92
               3.4265   Jim Gubiotti                                Subscriber          x            x             x         $             94.54
               3.4266   Srikar Guda                                 Subscriber          x            x             x         $             97.16
               3.4267   Venkata Kiran Gudikandula                   Subscriber          x            x             x         $             96.50
               3.4268   Robert Gudyk                                Subscriber          x            x             x         $             78.18
               3.4269   Emilio Guede                                Subscriber          x            x             x         $            114.72
               3.4270   Maria Guedes                                Subscriber          x            x             x         $            123.08
               3.4271   Jorge Guerrero                              Subscriber          x            x             x         $            102.96
               3.4272   Rudy Guerrero                               Subscriber          x            x             x         $             93.15
               3.4273   Bridget Guess                               Subscriber          x            x             x         $            102.96
               3.4274   Brian Guffey                                Subscriber          x            x             x         $             90.34
               3.4275   Tammy Guggenberger                          Subscriber          x            x             x         $            101.98
               3.4276   Johnny Guim                                 Subscriber          x            x             x         $            109.33
               3.4277   Lisa Guin                                   Subscriber          x            x             x         $            125.73
               3.4278   Rick Guipe                                  Subscriber          x            x             x         $            119.14
               3.4279   Bob Guletz                                  Subscriber          x            x             x         $             92.66
               3.4280   Barbara Guletz                              Subscriber          x            x             x         $             92.66
               3.4281   Penelope Gulick                             Subscriber          x            x             x         $             82.86
               3.4282   Vlad Gulko                                  Subscriber          x            x             x         $             96.83
               3.4283   Kathryn Gulledge                            Subscriber          x            x             x         $            136.30
               3.4284   Alexis Gulpan                               Subscriber          x            x             x         $            103.04
               3.4285   Mary Gumbs                                  Subscriber          x            x             x         $            103.04
               3.4286   Derrinda Gumpy                              Subscriber          x            x             x         $            108.35
               3.4287   Deepika Gumudavelly                         Subscriber          x            x             x         $            136.79
               3.4288   Sravan Gumudavelly                          Subscriber          x            x             x         $            113.25
               3.4289   Sai shivani Gunda                           Subscriber          x            x             x         $             91.92
               3.4290   Sai Nikhil Gundla                           Subscriber          x            x             x         $             91.59
               3.4291   Venkata Sundeep Gundlapalli                 Subscriber          x            x             x         $            104.35
               3.4292   Shashank Gunjapally                         Subscriber          x            x             x         $             96.83
               3.4293   Kali Gunson                                 Subscriber          x            x             x         $                 4.08
               3.4294   ASHWITH GUNTHA                              Subscriber          x            x             x         $             86.69
               3.4295   Harsha Gunthala                             Subscriber          x            x             x         $            118.49
               3.4296   Aishwarya Guntireddy                        Subscriber          x            x             x         $            106.97




                                                               Page 59 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                       Main Document
                                           Pg    100 of 506
                                            In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                         CreditorName             Basis for Claim                                              Amount Owed
               3.4297   Pavan Guntireddy                          Subscriber          x            x             x         $             81.13
               3.4298   Rishi Gunuganti                           Subscriber          x            x             x         $             96.50
               3.4299   ZIYI GUO                                  Subscriber          x            x             x         $            101.41
               3.4300   Wen Guo                                   Subscriber          x            x             x         $            102.72
               3.4301   Xiao Guo                                  Subscriber          x            x             x         $                 9.24
               3.4302   RAJESH GUPTA                              Subscriber          x            x             x         $             24.15
               3.4303   Rajan Gupta                               Subscriber          x            x             x         $            101.08
               3.4304   Vivek Gupta                               Subscriber          x            x             x         $            106.88
               3.4305   Ashi Gupta                                Subscriber          x            x             x         $            105.99
               3.4306   ajay gupta                                Subscriber          x            x             x         $             94.54
               3.4307   Piyush Gupta                              Subscriber          x            x             x         $             91.59
               3.4308   Pankaj Gupta                              Subscriber          x            x             x         $             91.59
               3.4309   Abhinav Gupta                             Subscriber          x            x             x         $             96.17
               3.4310   Ruchi Gupta                               Subscriber          x            x             x         $             81.88
               3.4311   Vaibhav Gupta                             Subscriber          x            x             x         $            102.96
               3.4312   Ashish Gupta                              Subscriber          x            x             x         $             96.50
               3.4313   Sarita Gupta                              Subscriber          x            x             x         $             96.50
               3.4314   Anshul Gupta                              Subscriber          x            x             x         $             96.50
               3.4315   Rishika Gupta                             Subscriber          x            x             x         $            103.45
               3.4316   Rajeev Gupta                              Subscriber          x            x             x         $             82.86
               3.4317   Avishka Gupta                             Subscriber          x            x             x         $             82.86
               3.4318   Alka Gupta                                Subscriber          x            x             x         $            117.84
               3.4319   Mohit Gupta                               Subscriber          x            x             x         $            117.84
               3.4320   Anubha Gupta                              Subscriber          x            x             x         $             78.18
               3.4321   Shraddha Gupte                            Subscriber          x            x             x         $             91.92
               3.4322   Saurabh Gupte                             Subscriber          x            x             x         $             91.92
               3.4323   Diane Gura                                Subscriber          x            x             x         $             78.18
               3.4324   David Gurney                              Subscriber          x            x             x         $            101.98
               3.4325   Rachelle Gurney                           Subscriber          x            x             x         $            101.98
               3.4326   Rahul Ganesh Gurram                       Subscriber          x            x             x         $             96.50
               3.4327   Kalyan GURUGUBELLI                        Subscriber          x            x             x         $            117.18
               3.4328   Cole Gurzi                                Subscriber          x            x             x         $            104.03
               3.4329   Dee Gushiken                              Subscriber          x            x             x         $             84.40
               3.4330   Shirley Gushiken                          Subscriber          x            x             x         $             84.40
               3.4331   Margie Cook Gustafson                     Subscriber          x            x             x         $             71.58
               3.4332   Pat Gutches                               Subscriber          x            x             x         $            102.96
               3.4333   Jerry Guthrie                             Subscriber          x            x             x         $             94.54
               3.4334   Bertram Guthrie                           Subscriber          x            x             x         $            117.84
               3.4335   f steve gutierrez                         Subscriber          x            x             x         $             91.65
               3.4336   Veronica Gutierrez                        Subscriber          x            x             x         $            138.13
               3.4337   Cristian Gutierrez                        Subscriber          x            x             x         $             91.68
               3.4338   Brandy Gutierrez                          Subscriber          x            x             x         $             84.40
               3.4339   Luis Gutierrez                            Subscriber          x            x             x         $            104.68
               3.4340   j olivia gutierrez                        Subscriber          x            x             x         $             91.65
               3.4341   Diana Gutierrez                           Subscriber          x            x              x        $             83.74
               3.4342   diamond gutierrez                         Subscriber          x            x             x         $             97.16
               3.4343   Michael Gutierrez                         Subscriber          x            x              x        $            102.96
               3.4344   Dan Gutierrez                             Subscriber          x            x              x        $            103.45
               3.4345   anvesh gutta                              Subscriber          x            x              x        $             97.81
               3.4346   michael guttbinder                        Subscriber          x            x             x         $             96.83
               3.4347   Estelle Guttbinder                        Subscriber          x            x              x        $             96.83
               3.4348   Zoe Guttenplan                            Subscriber          x            x             x         $             91.59
               3.4349   greyson Guzman                            Subscriber          x            x             x         $             93.15
               3.4350   Michelle Guzman                           Subscriber          x            x             x         $             98.46
               3.4351   Christopher Guzman                        Subscriber          x            x             x         $             91.59
               3.4352   Ramon Guzman                              Subscriber          x            x             x         $             92.31
               3.4353   Julia Guzman                              Subscriber          x            x             x         $            102.96
               3.4354   Kevin Guzniczak                           Subscriber          x            x             x         $             94.54
               3.4355   Molly Guzniczak                           Subscriber          x            x             x         $             94.54
               3.4356   Zenith Haas                               Subscriber          x            x             x         $             94.54
               3.4357   Misty Haase                               Subscriber          x            x             x         $            111.29
               3.4358   Chris Haberl                              Subscriber          x            x             x         $            117.18
               3.4359   Frozan Habib                              Subscriber          x            x             x         $             97.81
               3.4360   Tanya Hackenberg                          Subscriber          x            x             x         $             91.59
               3.4361   DeAndre Hackett                           Subscriber          x            x             x         $             81.45
               3.4362   Kay Hackett                               Subscriber          x            x             x         $             96.50
               3.4363   Jacob Hadad                               Subscriber          x            x             x         $            117.18
               3.4364   Arlene Hadad                              Subscriber          x            x             x         $            117.18
               3.4365   Heather Hadlock                           Subscriber          x            x             x         $             83.09
               3.4366   Fred Hady                                 Subscriber          x            x             x         $             84.33
               3.4367   Michael Hafen                             Subscriber          x            x             x         $            119.15




                                                             Page 60 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                           Pg    101 of 506
                                            In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                         CreditorName              Basis for Claim                                              Amount Owed
               3.4368   Janel Hafen                                Subscriber          x            x             x         $            119.15
               3.4369   Kathleen Hagan                             Subscriber          x            x             x         $             89.96
               3.4370   Carolyn Hageman                            Subscriber          x            x             x         $             91.19
               3.4371   David Hagerman                             Subscriber          x            x             x         $             93.15
               3.4372   Karen Hagerman                             Subscriber          x            x             x         $             93.15
               3.4373   David Haggland                             Subscriber          x            x             x         $            117.18
               3.4374   Michelle Haggland                          Subscriber          x            x             x         $            117.18
               3.4375   Richard Hague                              Subscriber          x            x             x         $            102.96
               3.4376   Jonathan Hahn                              Subscriber          x            x             x         $             96.50
               3.4377   Connie Hahne                               Subscriber          x            x             x         $             15.64
               3.4378   Dave Hahne                                 Subscriber          x            x             x         $             16.95
               3.4379   Oscar Haid                                 Subscriber          x            x             x         $             78.18
               3.4380   Mahtab Haider                              Subscriber          x            x             x         $            102.96
               3.4381   Rachel Hair                                Subscriber          x            x             x         $            119.15
               3.4382   Dietrich Hairston                          Subscriber          x            x             x         $            100.10
               3.4383   Pete Hake                                  Subscriber          x            x             x         $             78.18
               3.4384   Mayur Halakatti                            Subscriber          x            x             x         $            100.10
               3.4385   Tammy Halbach                              Subscriber          x            x             x         $             99.12
               3.4386   chris halbach                              Subscriber          x            x             x         $             99.12
               3.4387   David Hale                                 Subscriber          x            x             x         $             78.84
               3.4388   Erin Hale                                  Subscriber          x            x             x         $             90.29
               3.4389   Michael Hale                               Subscriber          x            x             x         $             82.86
               3.4390   Terry Haley                                Subscriber          x            x              x        $            100.43
               3.4391   Scott Haley                                Subscriber          x            x              x        $             81.45
               3.4392   Clifton Haley                              Subscriber          x            x              x        $            102.96
               3.4393   Steven Halgren                             Subscriber          x            x              x        $            101.98
               3.4394   Jennifer Halgren                           Subscriber          x            x             x         $            101.98
               3.4395   Ronald Hall                                Subscriber          x            x             x         $            163.45
               3.4396   Lauren Hall                                Subscriber          x            x             x         $            107.86
               3.4397   JoAnne Hall                                Subscriber          x            x             x         $            112.27
               3.4398   James Hall                                 Subscriber          x            x             x         $            112.27
               3.4399   Jeffrey Hall                               Subscriber          x            x             x         $             95.19
               3.4400   keith hall                                 Subscriber          x            x             x         $             92.31
               3.4401   Mary Hall                                  Subscriber          x            x             x         $            119.80
               3.4402   Linda Hall                                 Subscriber          x            x             x         $            101.98
               3.4403   Allison Hall                               Subscriber          x            x             x         $            101.98
               3.4404   Linda Hall                                 Subscriber          x            x             x         $            117.18
               3.4405   Michael Hall                               Subscriber          x            x             x         $            117.18
               3.4406   Michael Hall                               Subscriber          x            x             x         $            102.96
               3.4407   Stephanie Hall                             Subscriber          x            x             x         $            102.96
               3.4408   Jacob Hall                                 Subscriber          x            x             x         $            102.96
               3.4409   Rachel Hall                                Subscriber          x            x             x         $            103.45
               3.4410   Joy Hall                                   Subscriber          x            x             x         $            103.45
               3.4411   Mike Hall                                  Subscriber          x            x             x         $            103.45
               3.4412   Nick Hall                                  Subscriber          x            x             x         $             99.12
               3.4413   Kevin Halladay-Glynn                       Subscriber          x            x             x         $             25.30
               3.4414   Frank Hallam                               Subscriber          x            x             x         $            105.66
               3.4415   Dawn Hallam                                Subscriber          x            x             x         $            105.66
               3.4416   Mark HALLENBECK                            Subscriber          x            x             x         $            102.96
               3.4417   April HALLENBECK                           Subscriber          x            x             x         $            103.45
               3.4418   Becky Halley                               Subscriber          x            x             x         $             93.15
               3.4419   Michael Halliday                           Subscriber          x            x             x         $             83.42
               3.4420   Howard Halligan                            Subscriber          x            x             x         $             92.25
               3.4421   Nicole Hallman                             Subscriber          x            x             x         $             72.07
               3.4422   Morgan Halperin                            Subscriber          x            x             x         $             97.48
               3.4423   harry halpin                               Subscriber          x            x             x         $             15.64
               3.4424   Bryan Halpin                               Subscriber          x            x             x         $            105.01
               3.4425   harry halpin                               Subscriber          x            x             x         $             16.29
               3.4426   Cassandra Halsey                           Subscriber          x            x             x         $            122.42
               3.4427   Eric Halsing                               Subscriber          x            x             x         $            119.15
               3.4428   Kenneth Ham                                Subscriber          x            x             x         $            117.18
               3.4429   stacie hamann                              Subscriber          x            x             x         $            123.08
               3.4430   Merrell Hambleton                          Subscriber          x            x             x         $             92.66
               3.4431   Darrel Hamel                               Subscriber          x            x             x         $             93.23
               3.4432   Gayle Hamilton                             Subscriber          x            x             x         $            119.15
               3.4433   Russell Hamilton                           Subscriber          x            x             x         $            119.15
               3.4434   Tim Hamilton                               Subscriber          x            x             x         $            101.98
               3.4435   Nick Hamm                                  Subscriber          x            x             x         $            119.15
               3.4436   Karen Hammel                               Subscriber          x            x             x         $             73.05
               3.4437   Laura Hammerman                            Subscriber          x            x             x         $            117.18
               3.4438   Randolph Hammock                           Subscriber          x            x             x         $            101.98




                                                              Page 61 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                          Pg    102 of 506
                                           In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                         CreditorName             Basis for Claim                                              Amount Owed
               3.4439   Christopher Hammond                       Subscriber          x            x             x         $            110.64
               3.4440   William Hammond                           Subscriber          x            x             x         $            132.39
               3.4441   Charlie Hammond                           Subscriber          x            x             x         $            138.30
               3.4442   Jackie Hammond                            Subscriber          x            x             x         $            108.35
               3.4443   Barbara Hammond                           Subscriber          x            x             x         $            163.45
               3.4444   John Hammond                              Subscriber          x            x             x         $             96.89
               3.4445   Faith Hammond                             Subscriber          x            x             x         $            110.64
               3.4446   Debra Hammond                             Subscriber          x            x             x         $            132.39
               3.4447   Evans Hammond                             Subscriber          x            x             x         $            120.46
               3.4448   Siusan Hammond                            Subscriber          x            x             x         $            120.46
               3.4449   Jordan Hammond                            Subscriber          x            x             x         $            102.96
               3.4450   Janice Hammond                            Subscriber          x            x             x         $            117.84
               3.4451   Donald Hampton                            Subscriber          x            x             x         $            103.04
               3.4452   Emily Hampton                             Subscriber          x            x             x         $             89.63
               3.4453   Jeff Hampton                              Subscriber          x            x             x         $             91.00
               3.4454   Derek Hampton                             Subscriber          x            x             x         $             82.86
               3.4455   Kellie Hampton                            Subscriber          x            x             x         $            117.84
               3.4456   Brandon Hamroff                           Subscriber          x            x             x         $            119.15
               3.4457   Malak Hamwi                               Subscriber          x            x             x         $            117.18
               3.4458   Brett Hanaford                            Subscriber          x            x             x         $            103.45
               3.4459   Manasa Hanakere Krishna                   Subscriber          x            x             x         $             89.23
               3.4460   Maria Hance                               Subscriber          x            x             x         $            118.49
               3.4461   Brett Hancock                             Subscriber          x            x             x         $             78.18
               3.4462   Linda Handal                              Subscriber          x            x             x         $            102.96
               3.4463   Brian Haner                               Subscriber          x            x             x         $             91.00
               3.4464   Evan Hanerfeld                            Subscriber          x            x             x         $             12.57
               3.4465   Levi Hanggi                               Subscriber          x            x             x         $            101.98
               3.4466   Alex Hanisch                              Subscriber          x            x             x         $            117.18
               3.4467   Shane Hankins                             Subscriber          x            x             x         $            103.94
               3.4468   Kelly Hankins                             Subscriber          x            x             x         $            103.94
               3.4469   Becky Hanna                               Subscriber          x            x             x         $             82.86
               3.4470   Tracey Hannan                             Subscriber          x            x             x         $            101.98
               3.4471   Brian Hannon                              Subscriber          x            x             x         $            133.13
               3.4472   Conor Hannon                              Subscriber          x            x             x         $            132.39
               3.4473   Jehad Hannoush                            Subscriber          x            x             x         $             94.87
               3.4474   Scott Hansel                              Subscriber          x            x             x         $             92.66
               3.4475   Mitch Hansen                              Subscriber          x            x             x         $            183.96
               3.4476   Jakkk Hansen                              Subscriber          x            x             x         $            105.33
               3.4477   Kenneth Hansen                            Subscriber          x            x             x         $            122.42
               3.4478   Maegan Hansen                             Subscriber          x            x             x         $             12.33
               3.4479   Sylvia Hansen                             Subscriber          x            x             x         $             94.54
               3.4480   Christopher Hansen                        Subscriber          x            x             x         $             96.17
               3.4481   Lyle Hansen                               Subscriber          x            x             x         $             78.18
               3.4482   Holden Hansli                             Subscriber          x            x             x         $            137.48
               3.4483   Jeremy Hansman                            Subscriber          x            x             x         $            123.08
               3.4484   Amanda Hansman                            Subscriber          x            x             x         $            123.08
               3.4485   Rex Hanson                                Subscriber          x            x             x         $             83.74
               3.4486   Laura Hanson                              Subscriber          x            x             x         $            125.04
               3.4487   Sue Hanson                                Subscriber          x            x             x         $            104.92
               3.4488   Michael Hanson                            Subscriber          x            x             x         $            104.92
               3.4489   Allison Hanson                            Subscriber          x            x             x         $             82.76
               3.4490   Roger Hanson                              Subscriber          x            x             x         $             81.88
               3.4491   Natalie Hanson                            Subscriber          x            x             x         $            102.96
               3.4492   Steve Hanson                              Subscriber          x            x             x         $            117.84
               3.4493   Emily Hanson                              Subscriber          x            x             x         $            117.84
               3.4494   Lori Hanson                               Subscriber          x            x             x         $            117.84
               3.4495   Kirra Hantske                             Subscriber          x            x             x         $             91.68
               3.4496   Steven Hao                                Subscriber          x            x             x         $             94.54
               3.4497   Lisanne Hara                              Subscriber          x            x             x         $             92.90
               3.4498   Brian Haraburda                           Subscriber          x            x             x         $             90.34
               3.4499   Alison Haraburda                          Subscriber          x            x             x         $             90.34
               3.4500   Susan Harbin                              Subscriber          x            x             x         $            119.80
               3.4501   James Harbison                            Subscriber          x            x             x         $             94.54
               3.4502   Robert Harbour                            Subscriber          x            x             x         $                 1.96
               3.4503   Samantha Hardesty                         Subscriber          x            x             x         $            101.98
               3.4504   Brian Hardesty                            Subscriber          x            x             x         $             81.88
               3.4505   Zach Harding                              Subscriber          x            x             x         $            116.19
               3.4506   Ashton Hardy                              Subscriber          x            x             x         $             91.59
               3.4507   Joyce Hardy                               Subscriber          x            x             x         $             96.83
               3.4508   CarolAnn Harkavy                          Subscriber          x            x             x         $             83.42
               3.4509   Sam Harker                                Subscriber          x            x             x         $            178.46




                                                             Page 62 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                           Pg    103 of 506
                                            In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                          CreditorName             Basis for Claim                                              Amount Owed
               3.4510   Joel Harkham                               Subscriber          x            x             x         $            102.96
               3.4511   Ashley Harkness                            Subscriber          x            x             x         $            138.13
               3.4512   Caroline Harkness                          Subscriber          x            x             x         $            119.15
               3.4513   Brent Harlan                               Subscriber          x            x             x         $             91.59
               3.4514   Ashley Harlan                              Subscriber          x            x             x         $             93.23
               3.4515   Sean Harlan                                Subscriber          x            x             x         $             91.92
               3.4516   Jamie Harlan                               Subscriber          x            x             x         $             91.92
               3.4517   Sarah Harlan                               Subscriber          x            x             x         $             91.92
               3.4518   Staci Harlow                               Subscriber          x            x             x         $             93.23
               3.4519   Ro Harnden                                 Subscriber          x            x             x         $             83.74
               3.4520   Bryan Harned                               Subscriber          x            x              x        $             91.92
               3.4521   Daisy Haro                                 Subscriber          x            x              x        $             96.50
               3.4522   Katharine Haro-Stroud                      Subscriber          x            x             x         $            117.18
               3.4523   Fred Harper                                Subscriber          x            x             x         $                 2.53
               3.4524   Stephanie Harper                           Subscriber          x            x             x         $            114.72
               3.4525   Dion Harper                                Subscriber          x            x             x         $             82.11
               3.4526   John Harper                                Subscriber          x            x             x         $             94.54
               3.4527   Melody Harper                              Subscriber          x            x             x         $            119.15
               3.4528   Dana Harper                                Subscriber          x            x             x         $            136.17
               3.4529   allen harrington                           Subscriber          x            x             x         $             88.25
               3.4530   Sue Harrington                             Subscriber          x            x             x         $            110.64
               3.4531   James Harrington                           Subscriber          x            x             x         $             98.14
               3.4532   Megan Harrington                           Subscriber          x            x             x         $             73.05
               3.4533   Lee Harrington                             Subscriber          x            x             x         $             81.13
               3.4534   Brandon Harris                             Subscriber          x            x              x        $            108.84
               3.4535   Sabrena Harris                             Subscriber          x            x              x        $             84.72
               3.4536   Tracy Harris                               Subscriber          x            x              x        $             88.00
               3.4537   Malcolm Harris                             Subscriber          x            x              x        $             84.40
               3.4538   Mavrick Harris                             Subscriber          x            x              x        $                 2.60
               3.4539   Brandy Harris                              Subscriber          x            x              x        $             86.69
               3.4540   Dan Harris                                 Subscriber          x            x              x        $            118.49
               3.4541   Gaylene Harris                             Subscriber          x            x              x        $            118.49
               3.4542   Patricia Harris                            Subscriber          x            x              x        $             92.31
               3.4543   Robert Harris                              Subscriber          x            x              x        $            119.15
               3.4544   Martha Harris                              Subscriber          x            x              x        $            119.15
               3.4545   Kathy Harris                               Subscriber          x            x              x        $            117.18
               3.4546   Risa Harris                                Subscriber          x            x             x         $            117.18
               3.4547   Stanton Harris                             Subscriber          x            x             x         $             96.50
               3.4548   Lauren Harris                              Subscriber          x            x             x         $            103.45
               3.4549   Tyler Harris                               Subscriber          x            x             x         $             81.13
               3.4550   James Harrison                             Subscriber          x            x             x         $             91.68
               3.4551   Cory Harrison                              Subscriber          x            x             x         $            121.77
               3.4552   Malcolm Harrison                           Subscriber          x            x             x         $            101.41
               3.4553   Matt Harrison                              Subscriber          x            x             x         $            101.98
               3.4554   Anna Harrison                              Subscriber          x            x             x         $            101.98
               3.4555   Ayme Harrison                              Subscriber          x            x             x         $            101.98
               3.4556   Joshua Harrison                            Subscriber          x            x             x         $            120.46
               3.4557   Lee Harrison                               Subscriber          x            x             x         $            102.96
               3.4558   David Harrison                             Subscriber          x            x             x         $            103.45
               3.4559   Nathan Harry                               Subscriber          x            x             x         $             92.66
               3.4560   Cathie Hart                                Subscriber          x            x             x         $            104.43
               3.4561   Stephen Hart                               Subscriber          x            x             x         $            104.43
               3.4562   KEITH HART                                 Subscriber          x            x             x         $             94.54
               3.4563   Tammy Hart                                 Subscriber          x            x             x         $             91.59
               3.4564   Alexandra Hart                             Subscriber          x            x             x         $             91.59
               3.4565   Samantha Hart                              Subscriber          x            x             x         $            117.84
               3.4566   Harriet Hartley                            Subscriber          x            x             x         $            114.23
               3.4567   Lillie Hartley                             Subscriber          x            x             x         $            114.23
               3.4568   Austin Hartman                             Subscriber          x            x             x         $             81.45
               3.4569   Peggy Hartman                              Subscriber          x            x             x         $            101.98
               3.4570   Nicole Harton                              Subscriber          x            x             x         $            105.99
               3.4571   Cathy Hartshorn                            Subscriber          x            x             x         $            117.18
               3.4572   June Hartunian                             Subscriber          x            x             x         $                 1.73
               3.4573   Julianne Hartzell                          Subscriber          x            x             x         $             83.09
               3.4574   Miranda Harvey                             Subscriber          x            x             x         $             81.45
               3.4575   Michael Harvey                             Subscriber          x            x             x         $             86.69
               3.4576   Stephanie Harvey                           Subscriber          x            x             x         $            117.18
               3.4577   BRIAN HARWELL                              Subscriber          x            x             x         $             89.30
               3.4578   Catherine Hasfurther                       Subscriber          x            x             x         $             92.58
               3.4579   Erin Hash                                  Subscriber          x            x             x         $            137.48
               3.4580   Corey Hash                                 Subscriber          x            x             x         $            137.48




                                                              Page 63 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg    104 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                          CreditorName             Basis for Claim                                              Amount Owed
               3.4581   Yasmeen Hashim                             Subscriber          x            x             x         $            153.83
               3.4582   Dylan Haskell                              Subscriber          x            x             x         $             94.54
               3.4583   Craig Haslam                               Subscriber          x            x             x         $            109.33
               3.4584   Lawrence Haslem III                        Subscriber          x            x             x         $             97.81
               3.4585   Danny Hasou                                Subscriber          x            x             x         $            103.45
               3.4586   Brian Hassler                              Subscriber          x            x             x         $             78.84
               3.4587   Gregory Hassler                            Subscriber          x            x             x         $             99.12
               3.4588   Keith Hasson                               Subscriber          x            x             x         $             90.34
               3.4589   Judy Hastings                              Subscriber          x            x             x         $            101.74
               3.4590   Micah Hasty                                Subscriber          x            x             x         $            117.18
               3.4591   Zach Hatch                                 Subscriber          x            x             x         $             91.59
               3.4592   Herley Hatfield                            Subscriber          x            x             x         $             82.86
               3.4593   Alan Hathorn                               Subscriber          x            x             x         $            101.98
               3.4594   Shivaughn Hatt                             Subscriber          x            x             x         $            102.96
               3.4595   YUKO HATTORI                               Subscriber          x            x             x         $            136.17
               3.4596   Mark Hauck                                 Subscriber          x            x             x         $             78.18
               3.4597   Matthew Hauer                              Subscriber          x            x             x         $             79.82
               3.4598   Justin Hauge                               Subscriber          x            x             x         $             94.54
               3.4599   Kami Haugen                                Subscriber          x            x             x         $            134.61
               3.4600   Brett Hauk                                 Subscriber          x            x             x         $             78.18
               3.4601   nicholas haupt                             Subscriber          x            x             x         $            123.73
               3.4602   Gregory Havet                              Subscriber          x            x             x         $            127.00
               3.4603   Stephen Hawes                              Subscriber          x            x             x         $             82.86
               3.4604   Cheryl Hawes                               Subscriber          x            x             x         $             82.86
               3.4605   Lance Hawkins                              Subscriber          x            x             x         $             92.31
               3.4606   Stefani Hawkins                            Subscriber          x            x             x         $             92.31
               3.4607   John Hawkins                               Subscriber          x            x             x         $             94.87
               3.4608   Logan Hawkins                              Subscriber          x            x             x         $             82.86
               3.4609   Charlotte Hawkins                          Subscriber          x            x              x        $             82.86
               3.4610   Tedd Hawks                                 Subscriber          x            x              x        $            117.18
               3.4611   James Hawley                               Subscriber          x            x              x        $             97.81
               3.4612   Patricia Hawley                            Subscriber          x            x              x        $             92.66
               3.4613   Robert Hawley                              Subscriber          x            x              x        $             92.66
               3.4614   Richard Hawn                               Subscriber          x            x              x        $            104.43
               3.4615   ANDY HAWS                                  Subscriber          x            x              x        $             78.18
               3.4616   Lucas Haws                                 Subscriber          x            x              x        $             78.18
               3.4617   Kate Hawthorne                             Subscriber          x            x              x        $             89.72
               3.4618   Carissa Hayashi                            Subscriber          x            x              x        $            101.98
               3.4619   Sean Hayden                                Subscriber          x            x              x        $            102.96
               3.4620   Karen Hayes                                Subscriber          x            x              x        $            121.77
               3.4621   John Hayes                                 Subscriber          x            x              x        $            121.77
               3.4622   Julia Hayes                                Subscriber          x            x              x        $             72.56
               3.4623   Greg Hayes                                 Subscriber          x            x              x        $             93.23
               3.4624   Kristin Hayes                              Subscriber          x            x              x        $             93.15
               3.4625   Ellyn Hayes                                Subscriber          x            x              x        $             93.15
               3.4626   Mary Hayes                                 Subscriber          x            x              x        $             82.86
               3.4627   Kevin Haynes                               Subscriber          x            x              x        $             94.87
               3.4628   Frank Hays                                 Subscriber          x            x              x        $             99.77
               3.4629   marilyn hays                               Subscriber          x            x              x        $             99.77
               3.4630   Adrienne Haywood                           Subscriber          x            x              x        $             19.55
               3.4631   Steve Hazen                                Subscriber          x            x              x        $             97.16
               3.4632   Jingwen He                                 Subscriber          x            x             x         $             91.59
               3.4633   Jianghong He                               Subscriber          x            x             x         $             73.05
               3.4634   Yinghua He                                 Subscriber          x            x             x         $            102.96
               3.4635   Ciara He                                   Subscriber          x            x             x         $            102.96
               3.4636   Yue He                                     Subscriber          x            x             x         $            102.96
               3.4637   Michael He                                 Subscriber          x            x             x         $             82.86
               3.4638   Michael Heafner                            Subscriber          x            x             x         $             84.40
               3.4639   Marcella Heafner                           Subscriber          x            x             x         $             85.05
               3.4640   Mr Heald                                   Subscriber          x            x             x         $             96.89
               3.4641   Ms Heald                                   Subscriber          x            x             x         $             96.89
               3.4642   Adam Heaphy                                Subscriber          x            x             x         $             96.17
               3.4643   Cherry Hearn                               Subscriber          x            x             x         $                 1.26
               3.4644   Laurel Hearn                               Subscriber          x            x             x         $            127.00
               3.4645   Keir Hearne                                Subscriber          x            x             x         $            136.17
               3.4646   Michael Hearne                             Subscriber          x            x             x         $            137.48
               3.4647   Sam Heath                                  Subscriber          x            x             x         $            118.49
               3.4648   William Heath                              Subscriber          x            x             x         $             78.18
               3.4649   Karyn Heaton                               Subscriber          x            x             x         $            119.15
               3.4650   Dave Heaton                                Subscriber          x            x             x         $            102.96
               3.4651   louis hebert                               Subscriber          x            x             x         $             96.50




                                                              Page 64 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg    105 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                         CreditorName              Basis for Claim                                              Amount Owed
               3.4652   Joseph Heck                                Subscriber          x            x             x         $            136.17
               3.4653   Rachael Hedges                             Subscriber          x            x             x         $            102.96
               3.4654   Ashley Hedges                              Subscriber          x            x             x         $            103.45
               3.4655   Dulcine Hedges                             Subscriber          x            x             x         $             82.86
               3.4656   Kelly Heeg                                 Subscriber          x            x             x         $             78.51
               3.4657   Emma Heeke                                 Subscriber          x            x             x         $            102.96
               3.4658   Lauren Heenan                              Subscriber          x            x             x         $            102.72
               3.4659   Nona Hegarty                               Subscriber          x            x             x         $             91.92
               3.4660   James Hegaryy                              Subscriber          x            x             x         $             91.59
               3.4661   grgory heidelberger                        Subscriber          x            x             x         $            118.49
               3.4662   Erich Heidolph                             Subscriber          x            x             x         $             91.92
               3.4663   Erin Heidolph                              Subscriber          x            x             x         $             91.92
               3.4664   Lyman Heidtke                              Subscriber          x            x             x         $            106.88
               3.4665   Elizabeth Heilbronner                      Subscriber          x            x             x         $             96.17
               3.4666   Rebekah Heisel                             Subscriber          x            x             x         $             97.54
               3.4667   Linda Held                                 Subscriber          x            x             x         $            117.84
               3.4668   Dan Held                                   Subscriber          x            x             x         $            117.84
               3.4669   Lauren Helm                                Subscriber          x            x             x         $             81.88
               3.4670   Steven Helmick                             Subscriber          x            x             x         $            102.96
               3.4671   Keri Helmick                               Subscriber          x            x             x         $            103.45
               3.4672   Jennifer Helms                             Subscriber          x            x             x         $            152.54
               3.4673   Tracy Helms                                Subscriber          x            x             x         $             91.65
               3.4674   Tanja Helms                                Subscriber          x            x             x         $             91.59
               3.4675   Michael Helmstetter                        Subscriber          x            x             x         $            112.76
               3.4676   Mariah Hemingway                           Subscriber          x            x             x         $            102.39
               3.4677   Magan Hemp                                 Subscriber          x            x             x         $             43.95
               3.4678   Melissa Henao                              Subscriber          x            x             x         $             94.54
               3.4679   Lisbeth Hencke                             Subscriber          x            x             x         $             95.58
               3.4680   Ryan Hender                                Subscriber          x            x             x         $             92.66
               3.4681   Katy Hender                                Subscriber          x            x             x         $             92.66
               3.4682   Ryan Hender                                Subscriber          x            x             x         $            137.48
               3.4683   Donald Henderson                           Subscriber          x            x             x         $             94.13
               3.4684   Lloyd Henderson                            Subscriber          x            x             x         $             95.58
               3.4685   Sheree Henderson                           Subscriber          x            x             x         $            122.42
               3.4686   Jarrett Henderson                          Subscriber          x            x             x         $             92.31
               3.4687   Xavier Henderson                           Subscriber          x            x             x         $             81.13
               3.4688   Yolanda Henderson                          Subscriber          x            x             x         $             81.13
               3.4689   Thomas Hendrickson                         Subscriber          x            x             x         $            137.48
               3.4690   Michael Hendrix                            Subscriber          x            x             x         $            119.15
               3.4691   Tammy Hendrix                              Subscriber          x            x             x         $            119.15
               3.4692   Taylor Henne                               Subscriber          x            x             x         $             94.87
               3.4693   Ron Henner                                 Subscriber          x            x             x         $            103.45
               3.4694   Agnes Henner                               Subscriber          x            x             x         $            103.45
               3.4695   John Henniker                              Subscriber          x            x             x         $             92.17
               3.4696   Sandra Henniker                            Subscriber          x            x             x         $             92.17
               3.4697   RAFAEL HENRIQUE                            Subscriber          x            x              x        $            102.96
               3.4698   Michael L Henry                            Subscriber          x            x             x         $             83.74
               3.4699   Jade Henry Kang                            Subscriber          x            x              x        $            120.12
               3.4700   Dane Hensley                               Subscriber          x            x              x        $            139.78
               3.4701   Braden Henson                              Subscriber          x            x              x        $            103.45
               3.4702   Anthony Henson                             Subscriber          x            x              x        $             82.86
               3.4703   Sheryl Henson                              Subscriber          x            x             x         $             82.86
               3.4704   Brooklynn Henson                           Subscriber          x            x             x         $             82.86
               3.4705   Michael Hepworth                           Subscriber          x            x             x         $            164.32
               3.4706   Emily Hepworth                             Subscriber          x            x             x         $            164.32
               3.4707   Amanda Herbert                             Subscriber          x            x             x         $             26.72
               3.4708   Morris Herbert                             Subscriber          x            x             x         $             82.86
               3.4709   Isabel Herburger                           Subscriber          x            x             x         $             95.11
               3.4710   Elena Herburger                            Subscriber          x            x             x         $            101.98
               3.4711   Randall Hereford                           Subscriber          x            x             x         $                 2.22
               3.4712   sarah herlth                               Subscriber          x            x             x         $             88.65
               3.4713   Weronika Herman                            Subscriber          x            x             x         $                 4.08
               3.4714   Esgar M Hermosillo                         Subscriber          x            x             x         $            127.00
               3.4715   Michael Hernandez                          Subscriber          x            x             x         $                 2.60
               3.4716   Oscar Hernandez                            Subscriber          x            x             x         $             85.71
               3.4717   Francisco Hernandez                        Subscriber          x            x             x         $             81.45
               3.4718   Roberto Hernandez                          Subscriber          x            x             x         $            109.46
               3.4719   Carlota Hernandez                          Subscriber          x            x             x         $             13.57
               3.4720   Oscar A Hernandez                          Subscriber          x            x             x         $             85.71
               3.4721   Paola Hernandez                            Subscriber          x            x             x         $            108.35
               3.4722   Ashlee Hernandez                           Subscriber          x            x             x         $                 0.58




                                                              Page 65 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg    106 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                          CreditorName             Basis for Claim                                              Amount Owed
               3.4723   Sandy Hernandez                            Subscriber          x            x             x         $             96.17
               3.4724   Bruce Hernandez                            Subscriber          x            x             x         $             83.09
               3.4725   Ernie Hernandez                            Subscriber          x            x             x         $             92.31
               3.4726   Norma Hernandez                            Subscriber          x            x             x         $            119.15
               3.4727   Melissa Hernandez                          Subscriber          x            x             x         $             93.23
               3.4728   Gerardo Hernandez                          Subscriber          x            x             x         $            102.96
               3.4729   Victor Hernandez                           Subscriber          x            x             x         $            100.10
               3.4730   Mikala Hernandez                           Subscriber          x            x             x         $            100.10
               3.4731   Alexander Hernandez                        Subscriber          x            x             x         $             91.92
               3.4732   Moises Hernandez-Martin                    Subscriber          x            x             x         $             83.42
               3.4733   KAY Herndon                                Subscriber          x            x             x         $            117.18
               3.4734   Rick Herndon                               Subscriber          x            x             x         $            117.18
               3.4735   Tom Herold                                 Subscriber          x            x             x         $             85.71
               3.4736   nancy herold                               Subscriber          x            x             x         $             88.25
               3.4737   Laura Herran                               Subscriber          x            x             x         $             94.54
               3.4738   Eric Herrell                               Subscriber          x            x             x         $            117.84
               3.4739   Erick Herrera                              Subscriber          x            x             x         $            103.54
               3.4740   Rebecca Herrera                            Subscriber          x            x             x         $             98.79
               3.4741   Jason Herrera                              Subscriber          x            x             x         $            102.96
               3.4742   Amber Herrera                              Subscriber          x            x             x         $            103.45
               3.4743   Elizabeth Herrera                          Subscriber          x            x             x         $            103.45
               3.4744   Ramiro Herrera                             Subscriber          x            x             x         $             78.51
               3.4745   Rebekah Herring                            Subscriber          x            x             x         $             83.42
               3.4746   Amy Herring                                Subscriber          x            x             x         $            101.98
               3.4747   Judy Herring                               Subscriber          x            x             x         $            120.46
               3.4748   Robert Herring                             Subscriber          x            x             x         $            124.38
               3.4749   Jeremy Herring                             Subscriber          x            x             x         $            100.10
               3.4750   Christian Herrmann                         Subscriber          x            x             x         $             91.59
               3.4751   Justin Herrmann                            Subscriber          x            x             x         $            136.17
               3.4752   Jeremy Hersh                               Subscriber          x            x             x         $             78.84
               3.4753   Christie Hershey                           Subscriber          x            x             x         $            123.08
               3.4754   Jodi Herstein                              Subscriber          x            x             x         $            119.15
               3.4755   Lindsey Hertrich                           Subscriber          x            x             x         $             72.56
               3.4756   Chris Hertrich                             Subscriber          x            x             x         $             92.66
               3.4757   Jolie Herzig                               Subscriber          x            x             x         $             94.54
               3.4758   John Herzig                                Subscriber          x            x              x        $             96.17
               3.4759   Charlotte Herzog                           Subscriber          x            x              x        $             91.59
               3.4760   Lauren Heslin                              Subscriber          x            x              x        $            119.80
               3.4761   Marie Hess                                 Subscriber          x            x              x        $            110.64
               3.4762   Cindy Hess                                 Subscriber          x            x              x        $            109.82
               3.4763   Chris Hess                                 Subscriber          x            x              x        $            109.82
               3.4764   christina hess                             Subscriber          x            x              x        $            109.82
               3.4765   Kenneth Hess                               Subscriber          x            x              x        $             82.86
               3.4766   Jerry Hession                              Subscriber          x            x              x        $             75.01
               3.4767   Andrew Hester                              Subscriber          x            x              x        $             96.17
               3.4768   Jenn Hester                                Subscriber          x            x              x        $            117.84
               3.4769   Nick Hesterly                              Subscriber          x            x              x        $             91.59
               3.4770   Robert Hetherington                        Subscriber          x            x             x         $             15.64
               3.4771   Sebastian Heudebert                        Subscriber          x            x             x         $             82.86
               3.4772   William Heustess                           Subscriber          x            x              x        $            102.96
               3.4773   Grant Heustess                             Subscriber          x            x              x        $             82.86
               3.4774   Allison Hibbard                            Subscriber          x            x             x         $             85.05
               3.4775   Craig Hibbard                              Subscriber          x            x             x         $            103.45
               3.4776   Christopher Hickey                         Subscriber          x            x             x         $            103.94
               3.4777   Laura Hickman                              Subscriber          x            x             x         $             97.54
               3.4778   Paul Hickman                               Subscriber          x            x             x         $             97.54
               3.4779   Kenneth Hicks                              Subscriber          x            x             x         $             89.72
               3.4780   Lori Hicks                                 Subscriber          x            x             x         $             95.11
               3.4781   Jack Hicks                                 Subscriber          x            x             x         $             92.31
               3.4782   Jack Hicks                                 Subscriber          x            x             x         $             92.31
               3.4783   Jack Hicks                                 Subscriber          x            x             x         $             92.31
               3.4784   Skyler Hicks                               Subscriber          x            x             x         $             91.19
               3.4785   Deborah Hicks                              Subscriber          x            x             x         $             91.19
               3.4786   Robin Hicks                                Subscriber          x            x             x         $             91.19
               3.4787   Crystal Hicks                              Subscriber          x            x             x         $             91.00
               3.4788   Sierra Hicks                               Subscriber          x            x             x         $            101.98
               3.4789   Brianna Hicks                              Subscriber          x            x             x         $             92.66
               3.4790   Sergio Hidalgo                             Subscriber          x            x             x         $             13.07
               3.4791   Bridget Hidalgo                            Subscriber          x            x             x         $            117.84
               3.4792   Dalton Hidy                                Subscriber          x            x             x         $             96.50
               3.4793   Jim Hidy                                   Subscriber          x            x             x         $             78.18




                                                              Page 66 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                           Pg    107 of 506
                                            In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                          CreditorName              Basis for Claim                                              Amount Owed
               3.4794   ANGELA HIDY                                 Subscriber          x            x             x         $             78.18
               3.4795   Debbie Higby                                Subscriber          x            x             x         $            117.84
               3.4796   John Higby IV                               Subscriber          x            x             x         $            117.84
               3.4797   Michael Higgason                            Subscriber          x            x             x         $             71.58
               3.4798   Kellie Higgason                             Subscriber          x            x             x         $             71.58
               3.4799   David Higgins                               Subscriber          x            x             x         $            102.47
               3.4800   Niklaus HIGGINS                             Subscriber          x            x             x         $             92.96
               3.4801   Karen Higgins                               Subscriber          x            x             x         $             71.09
               3.4802   Yvana HIGGINS                               Subscriber          x            x             x         $             92.96
               3.4803   Liam Higgins                                Subscriber          x            x             x         $            104.43
               3.4804   Stacie Higgins                              Subscriber          x            x             x         $            101.98
               3.4805   Debra Higgins                               Subscriber          x            x             x         $            102.96
               3.4806   George Higgins                              Subscriber          x            x             x         $            102.96
               3.4807   Michael Higgins                             Subscriber          x            x             x         $             91.92
               3.4808   Malia Higginson                             Subscriber          x            x             x         $            105.90
               3.4809   Nathan Higley                               Subscriber          x            x             x         $            102.96
               3.4810   Wael Hijaz                                  Subscriber          x            x             x         $             86.69
               3.4811   Abigail Hildebrand                          Subscriber          x            x             x         $             94.27
               3.4812   Grant Hildebrandt                           Subscriber          x            x             x         $             91.59
               3.4813   Aaron Hill                                  Subscriber          x            x             x         $                 1.96
               3.4814   Steve Hill                                  Subscriber          x            x             x         $             84.07
               3.4815   Stanley Hill                                Subscriber          x            x             x         $             78.84
               3.4816   Heather Hill                                Subscriber          x            x             x         $             83.42
               3.4817   Wilton Hill                                 Subscriber          x            x             x         $             95.11
               3.4818   Donna Hill                                  Subscriber          x            x             x         $             95.11
               3.4819   Jackie Hill                                 Subscriber          x            x             x         $             79.82
               3.4820   June Hill                                   Subscriber          x            x             x         $             81.88
               3.4821   Jan Hill                                    Subscriber          x            x             x         $            117.18
               3.4822   Mollie Hill                                 Subscriber          x            x             x         $            117.18
               3.4823   Chris Hill                                  Subscriber          x            x             x         $            117.18
               3.4824   Danielle Hill                               Subscriber          x            x             x         $             97.48
               3.4825   Charles Hill                                Subscriber          x            x             x         $            103.45
               3.4826   Cherrie Hill                                Subscriber          x            x             x         $             82.86
               3.4827   Tisa Hill                                   Subscriber          x            x             x         $             91.92
               3.4828   Buster Hillegas                             Subscriber          x            x             x         $             94.54
               3.4829   anthony Hills                               Subscriber          x            x             x         $             81.45
               3.4830   sheldon himelfarb                           Subscriber          x            x             x         $            118.49
               3.4831   Michael Hinds                               Subscriber          x            x             x         $             96.50
               3.4832   Mohit Hinduja                               Subscriber          x            x              x        $            104.43
               3.4833   Kayleigh Hines                              Subscriber          x            x             x         $            153.46
               3.4834   Thomas Hinkson                              Subscriber          x            x             x         $             86.36
               3.4835   Javier Hinojo                               Subscriber          x            x             x         $            136.17
               3.4836   Brenda Hinojo                               Subscriber          x            x             x         $            136.17
               3.4837   Darcy Hinrichs                              Subscriber          x            x             x         $            101.98
               3.4838   Mike Hinrichs                               Subscriber          x            x             x         $             81.88
               3.4839   Lindsey Hinson                              Subscriber          x            x             x         $            102.96
               3.4840   Chris Hinson                                Subscriber          x            x             x         $            102.96
               3.4841   David Hinton                                Subscriber          x            x             x         $            142.06
               3.4842   Jason Hintz                                 Subscriber          x            x             x         $             92.25
               3.4843   Shafiq Hirani                               Subscriber          x            x             x         $             79.82
               3.4844   Melinds Hirsch                              Subscriber          x            x             x         $            127.00
               3.4845   Sarah Hirsch                                Subscriber          x            x             x         $            136.08
               3.4846   Howard Hirsch                               Subscriber          x            x             x         $             94.27
               3.4847   Steven Hitchcock                            Subscriber          x            x             x         $             91.59
               3.4848   Matthew Hitchler                            Subscriber          x            x             x         $            102.96
               3.4849   Rachelle Hitchler                           Subscriber          x            x             x         $            102.96
               3.4850   Suzanne Hitt                                Subscriber          x            x             x         $             95.11
               3.4851   Chris Hixon                                 Subscriber          x            x             x         $                 3.91
               3.4852   Siu Ho                                      Subscriber          x            x             x         $             94.54
               3.4853   Ka Chon Ho                                  Subscriber          x            x             x         $             92.31
               3.4854   Kaelin Hoagland                             Subscriber          x            x             x         $            119.80
               3.4855   Ann Marie Hoang                             Subscriber          x            x             x         $            102.47
               3.4856   Lily Hoang                                  Subscriber          x            x             x         $            101.98
               3.4857   Thanhthuy Hoang                             Subscriber          x            x             x         $            102.96
               3.4858   Serena Hoang-Nguyen                         Subscriber          x            x             x         $                 6.32
               3.4859   Kishauna Hobby                              Subscriber          x            x             x         $            119.40
               3.4860   Richard Hochman                             Subscriber          x            x             x         $             84.07
               3.4861   Ellen Hochman                               Subscriber          x            x             x         $             84.07
               3.4862   Jerry Hockman                               Subscriber          x            x             x         $             91.19
               3.4863   Michael Hodge                               Subscriber          x            x             x         $             96.83
               3.4864   Edmond Hodge                                Subscriber          x            x             x         $            102.96




                                                               Page 67 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                          Main Document
                                          Pg    108 of 506
                                           In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                          CreditorName              Basis for Claim                                              Amount Owed
               3.4865   Marie Hodge                                 Subscriber          x            x             x         $             93.15
               3.4866   Michael Hodge                               Subscriber          x            x             x         $             93.15
               3.4867   Lisa Hodge                                  Subscriber          x            x             x         $             78.51
               3.4868   jerome hodges                               Subscriber          x            x             x         $             96.50
               3.4869   Garrett Hodges                              Subscriber          x            x             x         $            100.10
               3.4870   Jonah Hodgkins                              Subscriber          x            x             x         $            116.19
               3.4871   andrew hodulik                              Subscriber          x            x             x         $            105.41
               3.4872   lisa hodulik                                Subscriber          x            x             x         $            105.41
               3.4873   Daniel Hoedebeck                            Subscriber          x            x             x         $            101.98
               3.4874   Daniel Hoedebeck                            Subscriber          x            x             x         $            101.98
               3.4875   Jason Hoenich                               Subscriber          x            x             x         $             91.59
               3.4876   Benita Hoenich                              Subscriber          x            x             x         $             91.59
               3.4877   John Hoerber                                Subscriber          x            x             x         $            155.31
               3.4878   Yoslaxis Hoff                               Subscriber          x            x             x         $             96.83
               3.4879   Sarah Hoffman                               Subscriber          x            x             x         $            104.43
               3.4880   Seth Hoffman                                Subscriber          x            x             x         $            105.41
               3.4881   Joseph Hoffman                              Subscriber          x            x             x         $             91.59
               3.4882   Tristan Hoffmann                            Subscriber          x            x             x         $             78.18
               3.4883   James Hofheinz                              Subscriber          x            x             x         $            123.73
               3.4884   Derek Hogg                                  Subscriber          x            x             x         $            110.31
               3.4885   Ron Hoglund                                 Subscriber          x            x             x         $             81.13
               3.4886   Cyndi Hogue                                 Subscriber          x            x             x         $             92.66
               3.4887   Peyton Hohenbrink                           Subscriber          x            x             x         $            119.80
               3.4888   Gretchen Hohenbrink                         Subscriber          x            x             x         $            119.80
               3.4889   David Hohenbrink                            Subscriber          x            x             x         $            119.80
               3.4890   Jim Hoitsma                                 Subscriber          x            x             x         $            101.98
               3.4891   Noah Holden                                 Subscriber          x            x             x         $             78.18
               3.4892   Megan Holder                                Subscriber          x            x             x         $             93.23
               3.4893   Michael Holder                              Subscriber          x            x             x         $            117.18
               3.4894   Scott Holdridge                             Subscriber          x            x             x         $            103.45
               3.4895   Scott Holecek                               Subscriber          x            x             x         $             94.54
               3.4896   Albert Holimon                              Subscriber          x            x             x         $             91.92
               3.4897   Daniel Holl                                 Subscriber          x            x             x         $            155.31
               3.4898   Daniel Holl                                 Subscriber          x            x             x         $            136.17
               3.4899   John Hollabaugh                             Subscriber          x            x             x         $            101.98
               3.4900   Brian Holland                               Subscriber          x            x             x         $             37.95
               3.4901   Patrick Holland                             Subscriber          x            x             x         $            144.68
               3.4902   Rhonda Holland                              Subscriber          x            x             x         $            119.15
               3.4903   J W Holland                                 Subscriber          x            x             x         $            119.15
               3.4904   Phoenix Holle                               Subscriber          x            x             x         $            136.17
               3.4905   Will Hollerung                              Subscriber          x            x             x         $            100.10
               3.4906   dorian hollis                               Subscriber          x            x             x         $            107.86
               3.4907   Darrin Holloway                             Subscriber          x            x             x         $             96.89
               3.4908   Sarah Holloway                              Subscriber          x            x             x         $             71.58
               3.4909   Colton Holman                               Subscriber          x            x             x         $            122.42
               3.4910   Candace Holman                              Subscriber          x            x             x         $            122.42
               3.4911   Linda Holman                                Subscriber          x            x             x         $             79.82
               3.4912   Matt Holmes                                 Subscriber          x            x             x         $            119.15
               3.4913   Dominic Holmes                              Subscriber          x            x             x         $             82.86
               3.4914   Erin Holmgren                               Subscriber          x            x             x         $             91.59
               3.4915   Karolina Holmstrom                          Subscriber          x            x             x         $            117.84
               3.4916   Kaitlyn Holst                               Subscriber          x            x             x         $            118.49
               3.4917   Gregory Holt                                Subscriber          x            x             x         $            105.99
               3.4918   Caryn Holt                                  Subscriber          x            x             x         $            104.92
               3.4919   Harry Holt                                  Subscriber          x            x             x         $             84.07
               3.4920   Hallie Holt                                 Subscriber          x            x             x         $             94.54
               3.4921   Dayna Holt                                  Subscriber          x            x             x         $             93.23
               3.4922   Taylor Holt                                 Subscriber          x            x             x         $            117.18
               3.4923   James Holt                                  Subscriber          x            x             x         $             96.50
               3.4924   Lorraine Holt                               Subscriber          x            x             x         $             97.48
               3.4925   Matthew Holton                              Subscriber          x            x             x         $             91.59
               3.4926   Nick Holtz                                  Subscriber          x            x             x         $            101.98
               3.4927   Angel Hom                                   Subscriber          x            x             x         $            121.59
               3.4928   Chad Homan                                  Subscriber          x            x             x         $            110.64
               3.4929   Renee Homan                                 Subscriber          x            x             x         $            110.64
               3.4930   Risa Honablue                               Subscriber          x            x             x         $            176.10
               3.4931   jeesun hong                                 Subscriber          x            x             x         $            111.29
               3.4932   Jacob Honig                                 Subscriber          x            x             x         $            137.48
               3.4933   Bhavana Honnappa                            Subscriber          x            x             x         $            105.01
               3.4934   Nathan Hooker                               Subscriber          x            x             x         $             82.76
               3.4935   Amanda Hoopaugh                             Subscriber          x            x             x         $            107.62




                                                               Page 68 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                          Pg    109 of 506
                                           In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                         CreditorName             Basis for Claim                                              Amount Owed
               3.4936   Emma Hoosier                              Subscriber          x            x             x         $            101.41
               3.4937   Angel Hoover                              Subscriber          x            x             x         $            110.80
               3.4938   Todd Hoover                               Subscriber          x            x             x         $            119.15
               3.4939   Barbara Hoover                            Subscriber          x            x             x         $            101.98
               3.4940   David R Hope                              Subscriber          x            x             x         $            119.14
               3.4941   Tyler Hope                                Subscriber          x            x             x         $            102.96
               3.4942   Amanda Hopeck                             Subscriber          x            x             x         $             79.82
               3.4943   Susan Hopkins                             Subscriber          x            x             x         $             94.27
               3.4944   Page Hoppe                                Subscriber          x            x             x         $            123.08
               3.4945   Lincoln Hoppe                             Subscriber          x            x             x         $            123.08
               3.4946   Carys Horgan                              Subscriber          x            x             x         $             12.99
               3.4947   James Horn                                Subscriber          x            x             x         $             89.96
               3.4948   SHARON HORN                               Subscriber          x            x             x         $            103.04
               3.4949   Andrew Horne                              Subscriber          x            x             x         $             85.71
               3.4950   Jennifer Horne                            Subscriber          x            x             x         $            138.13
               3.4951   Gary Horne                                Subscriber          x            x             x         $            137.48
               3.4952   Chris Horner                              Subscriber          x            x             x         $             78.18
               3.4953   Richard Horowitz                          Subscriber          x            x             x         $             81.13
               3.4954   Martha Horton                             Subscriber          x            x             x         $            105.99
               3.4955   Bill Horton                               Subscriber          x            x             x         $            118.49
               3.4956   Diane Horwitz                             Subscriber          x            x             x         $            118.49
               3.4957   David Horwitz                             Subscriber          x            x             x         $            118.49
               3.4958   Jessica Horwood                           Subscriber          x            x             x         $            102.96
               3.4959   Matthew Hoskins                           Subscriber          x            x             x         $             91.59
               3.4960   Clint Hoskins                             Subscriber          x            x             x         $             92.25
               3.4961   Erin Hoskins                              Subscriber          x            x             x         $             92.25
               3.4962   Derrick Houchens                          Subscriber          x            x             x         $            103.70
               3.4963   Davien Houchin                            Subscriber          x            x             x         $            119.15
               3.4964   Heidi Houchin                             Subscriber          x            x             x         $            119.80
               3.4965   Nick Houghton                             Subscriber          x            x             x         $            110.31
               3.4966   Elizabeth House                           Subscriber          x            x             x         $            109.33
               3.4967   Shelle House                              Subscriber          x            x             x         $             91.92
               3.4968   Jack Housenga                             Subscriber          x            x             x         $            102.96
               3.4969   Andrew Houston                            Subscriber          x            x             x         $             96.17
               3.4970   alonzo houston                            Subscriber          x            x             x         $            103.45
               3.4971   Abby Howard                               Subscriber          x            x             x         $            121.77
               3.4972   Heather Howard                            Subscriber          x            x             x         $            121.77
               3.4973   Emma Howard                               Subscriber          x            x             x         $            121.77
               3.4974   Debbi Howard                              Subscriber          x            x             x         $             91.59
               3.4975   Kaila Howard                              Subscriber          x            x             x         $            118.49
               3.4976   Scott Howard                              Subscriber          x            x             x         $             81.88
               3.4977   Maura Howe                                Subscriber          x            x             x         $             92.17
               3.4978   Keith Howell                              Subscriber          x            x             x         $             93.64
               3.4979   Michelle Howell                           Subscriber          x            x             x         $             95.11
               3.4980   Callie Howell                             Subscriber          x            x             x         $            119.15
               3.4981   Brendon Howell                            Subscriber          x            x             x         $            102.96
               3.4982   Janice Howes                              Subscriber          x            x              x        $            120.46
               3.4983   Kate Howes-Joseph                         Subscriber          x            x              x        $             91.59
               3.4984   Cheryl Howlett                            Subscriber          x            x              x        $            117.84
               3.4985   Kendall Howser                            Subscriber          x            x              x        $            119.80
               3.4986   Richard Howson                            Subscriber          x            x             x         $             92.31
               3.4987   Jeffery Hoxie                             Subscriber          x            x             x         $             78.18
               3.4988   Julie Hoyt                                Subscriber          x            x             x         $            139.78
               3.4989   Derek Hoyt                                Subscriber          x            x             x         $             81.88
               3.4990   Evan HR                                   Subscriber          x            x             x         $             91.59
               3.4991   ivan hristozov                            Subscriber          x            x             x         $             92.58
               3.4992   Diana Hruska                              Subscriber          x            x             x         $            118.49
               3.4993   Jessica Hryniewicki                       Subscriber          x            x             x         $             91.59
               3.4994   Weijoe Hsiao                              Subscriber          x            x             x         $            108.28
               3.4995   Anna Hsu                                  Subscriber          x            x             x         $            103.70
               3.4996   hsiuwei hsu                               Subscriber          x            x             x         $             88.74
               3.4997   Timothy Hsu                               Subscriber          x            x             x         $             96.17
               3.4998   Mikey Hsu                                 Subscriber          x            x             x         $             97.48
               3.4999   Chenhui Hu                                Subscriber          x            x             x         $             99.77
               3.5000   Xiao Hu                                   Subscriber          x            x             x         $             91.59
               3.5001   Dongyu Hu                                 Subscriber          x            x             x         $             91.59
               3.5002   Zhoupei Hu                                Subscriber          x            x             x         $             96.17
               3.5003   Shaokun Hu                                Subscriber          x            x             x         $            102.96
               3.5004   Mankun Huang                              Subscriber          x            x             x         $             98.79
               3.5005   Connie Huang                              Subscriber          x            x             x         $             94.54
               3.5006   Yi Huang                                  Subscriber          x            x             x         $             94.54




                                                             Page 69 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg    110 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                          CreditorName             Basis for Claim                                              Amount Owed
               3.5007   Wenjing Huang                              Subscriber          x            x             x         $            109.82
               3.5008   Helen Huang                                Subscriber          x            x             x         $            123.73
               3.5009   Weixuan Huang                              Subscriber          x            x             x         $            117.18
               3.5010   Angel Huang                                Subscriber          x            x             x         $            102.96
               3.5011   Yue Huang                                  Subscriber          x            x             x         $            137.48
               3.5012   Phillip Hubbard                            Subscriber          x            x             x         $            105.66
               3.5013   Ellis Hubbard                              Subscriber          x            x             x         $             73.05
               3.5014   Cary Huddleston                            Subscriber          x            x             x         $            111.29
               3.5015   Cindy Huddleston                           Subscriber          x            x             x         $            111.29
               3.5016   Hannah Huddleston                          Subscriber          x            x             x         $            109.91
               3.5017   Steven Hudson                              Subscriber          x            x             x         $             15.64
               3.5018   Nikki Hudson                               Subscriber          x            x             x         $             32.62
               3.5019   Sandy Hudson                               Subscriber          x            x             x         $             93.88
               3.5020   Shae Hudson                                Subscriber          x            x             x         $             92.58
               3.5021   Ashley Hudson                              Subscriber          x            x             x         $             91.19
               3.5022   Caleb Hudson                               Subscriber          x            x             x         $             91.00
               3.5023   steven Huebner                             Subscriber          x            x             x         $             81.13
               3.5024   LORENA HUERTA                              Subscriber          x            x             x         $            110.31
               3.5025   Wanda Huesing                              Subscriber          x            x             x         $            136.17
               3.5026   Kimberly Huffman                           Subscriber          x            x             x         $            118.49
               3.5027   Layn Huffman                               Subscriber          x            x             x         $            118.49
               3.5028   Bonita Huffman                             Subscriber          x            x             x         $             96.50
               3.5029   Janelle Huffsmith                          Subscriber          x            x             x         $             78.18
               3.5030   tonda hughes                               Subscriber          x            x             x         $            109.33
               3.5031   Walter Hughes                              Subscriber          x            x             x         $                 6.52
               3.5032   Dan Hughes                                 Subscriber          x            x             x         $             97.54
               3.5033   Kathryn Hughes                             Subscriber          x            x             x         $            119.80
               3.5034   Sarah Hughes                               Subscriber          x            x             x         $             91.00
               3.5035   Kathleen Hughes                            Subscriber          x            x             x         $             91.00
               3.5036   Susan Hughes                               Subscriber          x            x             x         $            123.73
               3.5037   Amy Hughson                                Subscriber          x            x             x         $             97.81
               3.5038   Angela Hui                                 Subscriber          x            x             x         $            119.15
               3.5039   Patrick Hull                               Subscriber          x            x             x         $             94.54
               3.5040   amna humayon                               Subscriber          x            x             x         $                 0.74
               3.5041   Michelle Humphrey                          Subscriber          x            x             x         $             79.49
               3.5042   Greg Humphrey                              Subscriber          x            x             x         $             88.00
               3.5043   Mary Humphrey                              Subscriber          x            x             x         $             88.00
               3.5044   Andrew Humphreys                           Subscriber          x            x             x         $            142.18
               3.5045   Andrew Humphreys                           Subscriber          x            x             x         $            142.18
               3.5046   Joseph Humphries                           Subscriber          x            x             x         $             24.77
               3.5047   BALJINDER HUNDAL                           Subscriber          x            x             x         $             89.23
               3.5048   KIRANDEEP HUNDAL                           Subscriber          x            x              x        $             89.23
               3.5049   Patricia Hung                              Subscriber          x            x              x        $            108.35
               3.5050   John Hunt                                  Subscriber          x            x              x        $            140.52
               3.5051   Jennifer Hunt                              Subscriber          x            x              x        $            140.52
               3.5052   Deborah Hunt                               Subscriber          x            x              x        $             78.51
               3.5053   Marcel Huntemann                           Subscriber          x            x              x        $            104.28
               3.5054   Bernell Hunter                             Subscriber          x            x              x        $             73.05
               3.5055   Mellanie Hunter                            Subscriber          x            x              x        $            102.96
               3.5056   Debra Huntley                              Subscriber          x            x              x        $            137.48
               3.5057   ERIC HUNT-SCHROEDER                        Subscriber          x            x              x        $             91.59
               3.5058   Jamie Hunt-Schroeder                       Subscriber          x            x             x         $             91.59
               3.5059   Paul Hur                                   Subscriber          x            x             x         $            104.68
               3.5060   David Hurd                                 Subscriber          x            x             x         $            117.18
               3.5061   Melissa Hurlbut                            Subscriber          x            x             x         $            111.22
               3.5062   James Hurler                               Subscriber          x            x             x         $             92.25
               3.5063   Deborah Hurman                             Subscriber          x            x             x         $            109.33
               3.5064   Lesley Hurst                               Subscriber          x            x             x         $             92.66
               3.5065   Michael Hurwitz                            Subscriber          x            x             x         $             89.23
               3.5066   Ty Husted                                  Subscriber          x            x             x         $            118.49
               3.5067   Carolyn Husted                             Subscriber          x            x             x         $            117.84
               3.5068   Regina Huston                              Subscriber          x            x             x         $            101.98
               3.5069   Tania Hutchins                             Subscriber          x            x             x         $             82.11
               3.5070   Brandy Hutchins                            Subscriber          x            x             x         $             81.13
               3.5071   Ludivine HUTIN                             Subscriber          x            x             x         $             98.14
               3.5072   Janis Huyck                                Subscriber          x            x             x         $            117.84
               3.5073   Peter Huynh                                Subscriber          x            x             x         $             83.35
               3.5074   Lisa Huynh                                 Subscriber          x            x             x         $            107.95
               3.5075   Khanh Huynh                                Subscriber          x            x             x         $             93.15
               3.5076   June Hwang                                 Subscriber          x            x             x         $            153.83
               3.5077   Amberly Hwang                              Subscriber          x            x             x         $             82.86




                                                              Page 70 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                           Pg    111 of 506
                                            In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                          CreditorName              Basis for Claim                                              Amount Owed
               3.5078   Savina Hwang                                Subscriber          x            x             x         $             82.86
               3.5079   Christian Hyacinthe                         Subscriber          x            x             x         $            103.45
               3.5080   Gioconda Hychko                             Subscriber          x            x             x         $            134.34
               3.5081   Brent Hyden                                 Subscriber          x            x             x         $            105.01
               3.5082   Joanie Hyler                                Subscriber          x            x             x         $             91.19
               3.5083   William Hyman                               Subscriber          x            x             x         $            117.18
               3.5084   Colleen Hyman                               Subscriber          x            x             x         $            117.18
               3.5085   Laurence Hyman                              Subscriber          x            x             x         $            102.96
               3.5086   Donna Hymel                                 Subscriber          x            x             x         $             96.89
               3.5087   Daniel Hymel                                Subscriber          x            x             x         $             97.54
               3.5088   Pamela Iacoe                                Subscriber          x            x             x         $             92.17
               3.5089   Steven Iannuccilli                          Subscriber          x            x             x         $            117.18
               3.5090   David Ibrahimi                              Subscriber          x            x             x         $            107.62
               3.5091   Eric Ichon                                  Subscriber          x            x             x         $             93.15
               3.5092   Jyothi Idury                                Subscriber          x            x             x         $            101.98
               3.5093   Zeraphim Ignacio                            Subscriber          x            x             x         $             96.17
               3.5094   Louisa Ijima                                Subscriber          x            x             x         $             90.34
               3.5095   GLORIA IKEKPEAZU                            Subscriber          x            x              x        $             91.92
               3.5096   Kishore Illa                                Subscriber          x            x             x         $            117.18
               3.5097   Jiye Im                                     Subscriber          x            x              x        $            101.98
               3.5098   Susan Im                                    Subscriber          x            x              x        $             99.12
               3.5099   Lynn Imamura-Lum                            Subscriber          x            x              x        $            136.17
               3.5100   Chelsi-Anna Imberi                          Subscriber          x            x             x         $             91.00
               3.5101   Matthew Imberi                              Subscriber          x            x              x        $             91.00
               3.5102   Jo Imeson                                   Subscriber          x            x              x        $             82.86
               3.5103   Suneetha Immaraj                            Subscriber          x            x              x        $             81.88
               3.5104   Mark Immer                                  Subscriber          x            x              x        $             88.00
               3.5105   Edward Imperati                             Subscriber          x            x              x        $            101.98
               3.5106   Sharon Imperato                             Subscriber          x            x              x        $             15.64
               3.5107   Madhu Inala                                 Subscriber          x            x              x        $            102.72
               3.5108   Mahender Indira                             Subscriber          x            x              x        $            105.99
               3.5109   Balakrishnan Indira                         Subscriber          x            x              x        $             85.71
               3.5110   Toni Indriolo                               Subscriber          x            x              x        $             91.27
               3.5111   Amy Ingram                                  Subscriber          x            x              x        $             91.68
               3.5112   Sydnie Ingram                               Subscriber          x            x              x        $             97.48
               3.5113   Arturo Inostrosa                            Subscriber          x            x              x        $            102.96
               3.5114   Jithin Reddy Inreddy                        Subscriber          x            x              x        $            100.10
               3.5115   Mark Inslee                                 Subscriber          x            x              x        $             98.14
               3.5116   joe integlia                                Subscriber          x            x              x        $            117.18
               3.5117   Johanna Interian                            Subscriber          x            x              x        $             94.87
               3.5118   Pierce Intharakamhang                       Subscriber          x            x              x        $             82.86
               3.5119   Naveen Inturi                               Subscriber          x            x              x        $            100.10
               3.5120   Deb Ireton                                  Subscriber          x            x              x        $             78.51
               3.5121   Macon Irick                                 Subscriber          x            x              x        $             83.35
               3.5122   Collin Ironside                             Subscriber          x            x              x        $            137.48
               3.5123   Mikayla Irvin                               Subscriber          x            x              x        $            141.69
               3.5124   Justin Irving                               Subscriber          x            x              x        $            119.80
               3.5125   Paula Irving                                Subscriber          x            x              x        $            119.80
               3.5126   James Irving                                Subscriber          x            x              x        $            119.80
               3.5127   Elijah Isaac                                Subscriber          x            x              x        $            148.55
               3.5128   Jeff Isaac                                  Subscriber          x            x              x        $            102.96
               3.5129   Sarah Isaac                                 Subscriber          x            x             x         $            102.96
               3.5130   Amy Isaacs                                  Subscriber          x            x             x         $             99.45
               3.5131   Mir Isaamullah                              Subscriber          x            x             x         $             93.56
               3.5132   Anthony Isabel                              Subscriber          x            x             x         $            119.15
               3.5133   Marjorie Isabel                             Subscriber          x            x             x         $            119.15
               3.5134   Rory Isbell                                 Subscriber          x            x             x         $             91.19
               3.5135   Mara Isbell                                 Subscriber          x            x             x         $             92.66
               3.5136   Vladimir Ishutinov                          Subscriber          x            x             x         $             91.65
               3.5137   Brandon Iskandar                            Subscriber          x            x             x         $             73.05
               3.5138   Shahan Islam                                Subscriber          x            x             x         $             91.59
               3.5139   Emad Ismail                                 Subscriber          x            x             x         $             91.92
               3.5140   Jeff Isom                                   Subscriber          x            x             x         $            123.73
               3.5141   gheorghe istrate                            Subscriber          x            x             x         $             81.13
               3.5142   Ndungu Itotia                               Subscriber          x            x             x         $            102.96
               3.5143   Beverly Itotia                              Subscriber          x            x             x         $            102.96
               3.5144   Jay Itte                                    Subscriber          x            x             x         $             79.82
               3.5145   sujatha itte                                Subscriber          x            x             x         $            100.10
               3.5146   Murthy Ivaturi                              Subscriber          x            x             x         $             99.45
               3.5147   Jenni Ivers                                 Subscriber          x            x             x         $            119.15
               3.5148   Nancy Iverson                               Subscriber          x            x             x         $             82.86




                                                               Page 71 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                       Main Document
                                           Pg    112 of 506
                                            In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                         CreditorName             Basis for Claim                                              Amount Owed
               3.5149   Megan Ives                                Subscriber          x            x             x         $             78.84
               3.5150   Shannon Izquierdo                         Subscriber          x            x             x         $             94.87
               3.5151   Kelvin Jack                               Subscriber          x            x             x         $                 1.96
               3.5152   Loriann Jack                              Subscriber          x            x             x         $                 1.96
               3.5153   Katie Jack                                Subscriber          x            x             x         $            110.64
               3.5154   Angela Jack                               Subscriber          x            x             x         $             85.71
               3.5155   Cynthia Jackman Roberts                   Subscriber          x            x             x         $            108.84
               3.5156   Bailey Jacks                              Subscriber          x            x             x         $            117.84
               3.5157   Dakota Jacks                              Subscriber          x            x             x         $            117.84
               3.5158   Kathryn Jackson                           Subscriber          x            x             x         $             95.58
               3.5159   Taylor Jackson                            Subscriber          x            x             x         $            127.00
               3.5160   Gloria Jackson                            Subscriber          x            x             x         $             86.36
               3.5161   Jonathan Jackson                          Subscriber          x            x             x         $             95.58
               3.5162   Que Jackson                               Subscriber          x            x             x         $             91.59
               3.5163   Joy Jackson                               Subscriber          x            x             x         $             83.09
               3.5164   Jayne Jackson                             Subscriber          x            x             x         $            119.80
               3.5165   Kevin Jackson                             Subscriber          x            x             x         $            109.33
               3.5166   Lynne Jackson                             Subscriber          x            x             x         $            101.98
               3.5167   Lynne Jackson                             Subscriber          x            x             x         $            101.98
               3.5168   Daymarr Jackson                           Subscriber          x            x             x         $             97.48
               3.5169   Diane Jackson                             Subscriber          x            x             x         $             78.18
               3.5170   Tyson Jackson Santiaga                    Subscriber          x            x             x         $            100.10
               3.5171   Monica Jacobo                             Subscriber          x            x             x         $            120.46
               3.5172   Mathew Jacobs                             Subscriber          x            x             x         $            135.34
               3.5173   Justis Jacobs                             Subscriber          x            x             x         $            145.33
               3.5174   Savaod Jacobs                             Subscriber          x            x             x         $             92.90
               3.5175   Monica Jacobs                             Subscriber          x            x             x         $            102.96
               3.5176   Gary Jacobson                             Subscriber          x            x             x         $            136.30
               3.5177   Gail Jacobson                             Subscriber          x            x             x         $            136.30
               3.5178   Erin Jacobson                             Subscriber          x            x             x         $             94.87
               3.5179   Aaj Jacoby                                Subscriber          x            x             x         $             94.93
               3.5180   Oksana Jacoby                             Subscriber          x            x             x         $             94.93
               3.5181   Jessica Jacques                           Subscriber          x            x             x         $            110.57
               3.5182   Naidene Jacques-Martinez                  Subscriber          x            x             x         $             84.40
               3.5183   Michelle Jacquot                          Subscriber          x            x             x         $            117.18
               3.5184   Minna Jaffery                             Subscriber          x            x             x         $            136.17
               3.5185   Devendra Jagarlamudi                      Subscriber          x            x             x         $             92.25
               3.5186   Richard Jager                             Subscriber          x            x             x         $             98.14
               3.5187   Joyce Jagger                              Subscriber          x            x             x         $            121.77
               3.5188   MaryAnn Jagiello                          Subscriber          x            x             x         $            138.13
               3.5189   Daniel Jagodnik                           Subscriber          x            x             x         $            107.37
               3.5190   Sanjiv Jagtap                             Subscriber          x            x             x         $             96.50
               3.5191   Amit Jagtiani                             Subscriber          x            x             x         $             94.54
               3.5192   Jusan Jaime                               Subscriber          x            x             x         $             86.69
               3.5193   Kriti Jain                                Subscriber          x            x             x         $            122.57
               3.5194   Priyanka Jain                             Subscriber          x            x             x         $             84.72
               3.5195   Shailesh Jain                             Subscriber          x            x             x         $             92.25
               3.5196   RAHUL Jain                                Subscriber          x            x             x         $             78.51
               3.5197   sachin jain                               Subscriber          x            x             x         $            100.10
               3.5198   Deepika Jain                              Subscriber          x            x             x         $             91.92
               3.5199   Vishal Jain                               Subscriber          x            x             x         $             91.92
               3.5200   Krista Jakl                               Subscriber          x            x             x         $            101.98
               3.5201   Maryann Jakubiec                          Subscriber          x            x             x         $             92.96
               3.5202   Matthew Jalbert                           Subscriber          x            x             x         $             91.59
               3.5203   Rima Jallad                               Subscriber          x            x             x         $            109.82
               3.5204   Abhinav Jambulingam                       Subscriber          x            x             x         $             81.78
               3.5205   Alan James                                Subscriber          x            x             x         $            133.13
               3.5206   Patrice James                             Subscriber          x            x             x         $            136.17
               3.5207   COURTNEY JAMES                            Subscriber          x            x             x         $             78.51
               3.5208   Sean Jamm                                 Subscriber          x            x             x         $             91.92
               3.5209   Allen Janelle                             Subscriber          x            x             x         $             82.86
               3.5210   Jesse Janes                               Subscriber          x            x             x         $             79.82
               3.5211   Jagdish Jangid                            Subscriber          x            x             x         $             91.59
               3.5212   RAJESHWARI JANI                           Subscriber          x            x             x         $             91.19
               3.5213   Alexander Janko                           Subscriber          x            x             x         $             95.11
               3.5214   Heather Jankowitsch                       Subscriber          x            x             x         $             81.13
               3.5215   Jerome Jansen                             Subscriber          x            x             x         $             91.59
               3.5216   Zach Jansen                               Subscriber          x            x             x         $             78.18
               3.5217   Justine Janson                            Subscriber          x            x             x         $            112.76
               3.5218   Chester Jantzen                           Subscriber          x            x             x         $            102.96
               3.5219   Holly Jantzen                             Subscriber          x            x             x         $            103.45




                                                             Page 72 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                          Pg    113 of 506
                                           In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                          CreditorName            Basis for Claim                                              Amount Owed
               3.5220   Cynthia Janus                             Subscriber          x            x             x         $             82.86
               3.5221   Christopher Jao                           Subscriber          x            x             x         $             92.58
               3.5222   Roman Jaquez                              Subscriber          x            x             x         $            107.37
               3.5223   Alan Jaquez Orozco                        Subscriber          x            x             x         $            113.25
               3.5224   Francys Jaramillo                         Subscriber          x            x             x         $             94.54
               3.5225   Jacob Jarecke                             Subscriber          x            x             x         $             82.86
               3.5226   Jayesh Jariwala                           Subscriber          x            x             x         $             96.50
               3.5227   Robert Jarosinski                         Subscriber          x            x             x         $            102.96
               3.5228   Roston Jarrell                            Subscriber          x            x             x         $             11.83
               3.5229   Gajjan Jasani                             Subscriber          x            x             x         $             78.18
               3.5230   William Jasin                             Subscriber          x            x             x         $            124.99
               3.5231   Abhimanyu Jataria                         Subscriber          x            x             x         $             96.50
               3.5232   Jennifer Javier                           Subscriber          x            x             x         $            136.17
               3.5233   Kevin Javier                              Subscriber          x            x             x         $            136.17
               3.5234   Bianca Javier                             Subscriber          x            x             x         $            103.45
               3.5235   Manikandan Jayagopi                       Subscriber          x            x             x         $            101.41
               3.5236   Venkat Jayaraman                          Subscriber          x            x             x         $            102.80
               3.5237   Sarathi Jayaraman                         Subscriber          x            x             x         $            101.98
               3.5238   Donald Jeanes                             Subscriber          x            x             x         $             92.31
               3.5239   Vinay Jee                                 Subscriber          x            x             x         $            100.10
               3.5240   Ashley Jeeuth                             Subscriber          x            x             x         $             91.59
               3.5241   Tereasa Jefferson                         Subscriber          x            x             x         $             78.84
               3.5242   Lamontay Jefferson                        Subscriber          x            x             x         $             96.50
               3.5243   Theodore Jefferson                        Subscriber          x            x             x         $             78.51
               3.5244   Micah Jellico                             Subscriber          x            x             x         $             97.16
               3.5245   Sarah Jellings                            Subscriber          x            x              x        $            117.18
               3.5246   Brandon Jellings                          Subscriber          x            x             x         $            117.18
               3.5247   HORACE JEN                                Subscriber          x            x              x        $             82.86
               3.5248   Charles Jenkins                           Subscriber          x            x              x        $            105.01
               3.5249   Catherine Jenkins                         Subscriber          x            x             x         $            105.01
               3.5250   Barbara Jenkins                           Subscriber          x            x             x         $             91.59
               3.5251   Tom Jenkins                               Subscriber          x            x              x        $            119.15
               3.5252   Greg jenkins                              Subscriber          x            x             x         $             96.83
               3.5253   Vernon Jenkins                            Subscriber          x            x             x         $             90.34
               3.5254   Loren JENKS                               Subscriber          x            x              x        $             95.58
               3.5255   BETTY JENKS                               Subscriber          x            x              x        $             95.58
               3.5256   Jacqueline Jenks                          Subscriber          x            x             x         $             91.59
               3.5257   Andrea Jenks                              Subscriber          x            x              x        $            120.46
               3.5258   Todd Jenks                                Subscriber          x            x              x        $            137.48
               3.5259   Kevin Jenkz                               Subscriber          x            x             x         $             93.62
               3.5260   Kendall Jennett                           Subscriber          x            x             x         $             94.54
               3.5261   Susan Jennings                            Subscriber          x            x              x        $             16.95
               3.5262   Marianne Jensen                           Subscriber          x            x              x        $            136.17
               3.5263   Jessie Jensen                             Subscriber          x            x              x        $            137.48
               3.5264   Alice Jenson                              Subscriber          x            x              x        $            105.41
               3.5265   Caroline Jenson                           Subscriber          x            x             x         $             94.54
               3.5266   Suyeon Jeong                              Subscriber          x            x              x        $            117.18
               3.5267   Juan Jerez                                Subscriber          x            x              x        $             16.95
               3.5268   Emma Jesse                                Subscriber          x            x              x        $            117.84
               3.5269   Morgan Jesse                              Subscriber          x            x             x         $            117.84
               3.5270   Merce Jessor                              Subscriber          x            x             x         $                 3.91
               3.5271   Gourav Jhanwar                            Subscriber          x            x             x         $             83.35
               3.5272   Vaibhav Jhanwar                           Subscriber          x            x             x         $            103.94
               3.5273   Zhuzhen Ji                                Subscriber          x            x             x         $            111.29
               3.5274   Peiyao Jia                                Subscriber          x            x             x         $             93.23
               3.5275   Joanne Jiang                              Subscriber          x            x             x         $             99.45
               3.5276   Shuya Jiang                               Subscriber          x            x             x         $            101.08
               3.5277   Hao Jiang                                 Subscriber          x            x             x         $             86.03
               3.5278   Jingwen Jiang                             Subscriber          x            x             x         $            117.18
               3.5279   Yanzhi Jiang                              Subscriber          x            x             x         $            100.10
               3.5280   Alfredo Jimenez                           Subscriber          x            x             x         $             71.09
               3.5281   Emily Jimenez                             Subscriber          x            x             x         $             91.19
               3.5282   Mary Jimenez                              Subscriber          x            x             x         $             91.19
               3.5283   Everett Jimenez                           Subscriber          x            x             x         $             96.50
               3.5284   XINGNU JIN                                Subscriber          x            x             x         $             94.54
               3.5285   Carmen Joa Soto                           Subscriber          x            x             x         $            104.92
               3.5286   Arnel Joaquin                             Subscriber          x            x             x         $             91.59
               3.5287   Agnes Joaquin                             Subscriber          x            x             x         $             92.25
               3.5288   Cheryl Jobes                              Subscriber          x            x             x         $            124.38
               3.5289   Sarah Jochem                              Subscriber          x            x             x         $            117.84
               3.5290   Lucy Jochum                               Subscriber          x            x             x         $            117.84




                                                             Page 73 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                       Main Document
                                          Pg    114 of 506
                                           In re: MoviePass, Inc.
                                                         Schedule E/F, Part 2
                                     Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                Unliquidated
                                                                                   Contingent




                                                                                                               Disputed
                                         CreditorName            Basis for Claim                                              Amount Owed
               3.5291   TERENCE JOE                              Subscriber          x            x             x         $            110.64
               3.5292   RAVI JOGA                                Subscriber          x            x             x         $             88.00
               3.5293   Eric Johansen                            Subscriber          x            x             x         $             97.81
               3.5294   Eric Johansen                            Subscriber          x            x             x         $            120.46
               3.5295   Michael Johanson                         Subscriber          x            x             x         $             91.59
               3.5296   Kevin John                               Subscriber          x            x             x         $             83.74
               3.5297   Casey Johns                              Subscriber          x            x             x         $             86.78
               3.5298   Vannah Johns                             Subscriber          x            x             x         $             86.78
               3.5299   Shanda Johns                             Subscriber          x            x             x         $             85.31
               3.5300   Geraldine Johns                          Subscriber          x            x             x         $            101.41
               3.5301   Dwayne Johns                             Subscriber          x            x             x         $             85.31
               3.5302   Robert Johns                             Subscriber          x            x             x         $             83.74
               3.5303   Miles Johnson                            Subscriber          x            x             x         $            133.84
               3.5304   Craig Johnson                            Subscriber          x            x             x         $            155.31
               3.5305   Alan Johnson                             Subscriber          x            x             x         $            102.39
               3.5306   Eric Johnson                             Subscriber          x            x             x         $            101.74
               3.5307   mark johnson                             Subscriber          x            x             x         $             95.60
               3.5308   Campbdll Johnson                         Subscriber          x            x             x         $            147.30
               3.5309   Ryan Johnson                             Subscriber          x            x             x         $             83.42
               3.5310   Jamie Johnson                            Subscriber          x            x             x         $             85.71
               3.5311   paula johnson                            Subscriber          x            x             x         $             89.23
               3.5312   janet johnson                            Subscriber          x            x              x        $             95.58
               3.5313   Cynthia Johnson                          Subscriber          x            x              x        $             83.35
               3.5314   Tara Johnson                             Subscriber          x            x              x        $             85.71
               3.5315   Sheileen Johnson                         Subscriber          x            x              x        $             81.45
               3.5316   Sandra Johnson                           Subscriber          x            x              x        $                 1.30
               3.5317   Kellsy Johnson                           Subscriber          x            x              x        $             84.07
               3.5318   Stacy Johnson                            Subscriber          x            x              x        $            121.77
               3.5319   Dale Johnson                             Subscriber          x            x              x        $                 1.30
               3.5320   Tim Johnson                              Subscriber          x            x              x        $            121.11
               3.5321   Damon Johnson                            Subscriber          x            x              x        $             89.72
               3.5322   Shayla Johnson                           Subscriber          x            x              x        $             89.72
               3.5323   Matthew Johnson                          Subscriber          x            x              x        $             81.78
               3.5324   Adina Johnson                            Subscriber          x            x              x        $                 3.26
               3.5325   Patrick Johnson                          Subscriber          x            x              x        $            110.80
               3.5326   Sharon Johnson                           Subscriber          x            x              x        $            138.13
               3.5327   Nicole Johnson                           Subscriber          x            x              x        $             94.54
               3.5328   Colin Johnson                            Subscriber          x            x              x        $             91.59
               3.5329   Tameala Johnson                          Subscriber          x            x              x        $             91.59
               3.5330   Valerie Johnson                          Subscriber          x            x              x        $            118.49
               3.5331   Don Johnson                              Subscriber          x            x              x        $            118.49
               3.5332   Cindy Johnson                            Subscriber          x            x              x        $             97.16
               3.5333   Sylvia Johnson                           Subscriber          x            x              x        $             97.16
               3.5334   Chris Johnson                            Subscriber          x            x              x        $             97.16
               3.5335   Evan Johnson                             Subscriber          x            x              x        $             92.31
               3.5336   Emmett Johnson                           Subscriber          x            x              x        $             91.19
               3.5337   Amy Johnson                              Subscriber          x            x              x        $             97.81
               3.5338   Dennis Johnson                           Subscriber          x            x              x        $            119.80
               3.5339   Robert Johnson                           Subscriber          x            x              x        $            119.80
               3.5340   Pam Johnson                              Subscriber          x            x              x        $            119.80
               3.5341   Kyle Johnson                             Subscriber          x            x              x        $            101.98
               3.5342   Brian Johnson                            Subscriber          x            x             x         $            101.98
               3.5343   Laura Johnson                            Subscriber          x            x             x         $            136.17
               3.5344   Sheileen Johnson                         Subscriber          x            x             x         $             94.87
               3.5345   Sheileen Johnson                         Subscriber          x            x             x         $             94.87
               3.5346   Sheileen Johnson                         Subscriber          x            x             x         $             94.87
               3.5347   Samuel Johnson                           Subscriber          x            x             x         $            117.18
               3.5348   Benjamin Johnson                         Subscriber          x            x             x         $            117.18
               3.5349   Yvonne Johnson                           Subscriber          x            x             x         $            117.18
               3.5350   Darryl Johnson                           Subscriber          x            x             x         $            117.18
               3.5351   Ivey Johnson                             Subscriber          x            x             x         $            102.96
               3.5352   Debbie Johnson                           Subscriber          x            x             x         $            102.96
               3.5353   Jared Johnson                            Subscriber          x            x             x         $             78.51
               3.5354   Christopher Johnson                      Subscriber          x            x             x         $            137.48
               3.5355   Connor Johnson                           Subscriber          x            x             x         $            137.48
               3.5356   Keith Johnson                            Subscriber          x            x             x         $             99.12
               3.5357   Taurean Johnson                          Subscriber          x            x             x         $             82.86
               3.5358   Thomas Johnson                           Subscriber          x            x             x         $             82.86
               3.5359   Marvin Johnson                           Subscriber          x            x             x         $             82.86
               3.5360   Arthur Johnson                           Subscriber          x            x             x         $             82.86
               3.5361   Odell Johnson                            Subscriber          x            x             x         $             91.92




                                                            Page 74 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                          Pg    115 of 506
                                           In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                         CreditorName             Basis for Claim                                              Amount Owed
               3.5362   Brad Johnson                              Subscriber          x            x             x         $             91.92
               3.5363   Marc Johnson                              Subscriber          x            x             x         $             81.13
               3.5364   Ryan Johnson                              Subscriber          x            x             x         $            117.84
               3.5365   Hunter Johnson                            Subscriber          x            x             x         $            117.84
               3.5366   Keria Johnson                             Subscriber          x            x             x         $            117.84
               3.5367   Lauren Johnson-Lacender                   Subscriber          x            x             x         $            101.98
               3.5368   Garrett Johnston                          Subscriber          x            x             x         $             97.16
               3.5369   Haley Johnston                            Subscriber          x            x             x         $            102.96
               3.5370   Nicholas Johntony                         Subscriber          x            x             x         $             96.17
               3.5371   Dennis Jones                              Subscriber          x            x             x         $            151.23
               3.5372   Mark Jones                                Subscriber          x            x             x         $             92.17
               3.5373   LaRae Jones                               Subscriber          x            x             x         $            104.68
               3.5374   Jenica Jones                              Subscriber          x            x             x         $            100.75
               3.5375   Kathy Jones                               Subscriber          x            x             x         $             92.17
               3.5376   Brendan Jones                             Subscriber          x            x             x         $             91.68
               3.5377   Marshall Jones                            Subscriber          x            x             x         $                 5.92
               3.5378   Justus Jones                              Subscriber          x            x             x         $             86.69
               3.5379   Jeff Jones                                Subscriber          x            x             x         $             94.54
               3.5380   Troy Jones                                Subscriber          x            x             x         $             91.59
               3.5381   Melissa Jones                             Subscriber          x            x             x         $             91.59
               3.5382   Antoan Jones                              Subscriber          x            x             x         $             96.17
               3.5383   Christian Jones                           Subscriber          x            x             x         $             83.09
               3.5384   Brent Jones                               Subscriber          x            x              x        $             95.11
               3.5385   MARSHALL JONES                            Subscriber          x            x              x        $             92.31
               3.5386   Charis Jones                              Subscriber          x            x              x        $            119.15
               3.5387   Christopher Jones                         Subscriber          x            x              x        $             96.83
               3.5388   Kimberly Jones                            Subscriber          x            x              x        $             96.83
               3.5389   Dane Jones                                Subscriber          x            x              x        $             96.83
               3.5390   Lucas Jones                               Subscriber          x            x              x        $            136.17
               3.5391   Amelia Jones                              Subscriber          x            x              x        $            136.17
               3.5392   Anitra Jones                              Subscriber          x            x              x        $             81.88
               3.5393   Candy Jones                               Subscriber          x            x              x        $             16.95
               3.5394   Toni Jones                                Subscriber          x            x              x        $             16.95
               3.5395   Autumn Jones                              Subscriber          x            x              x        $            117.18
               3.5396   Elizabeth Jones                           Subscriber          x            x              x        $            102.96
               3.5397   Bianca Jones                              Subscriber          x            x              x        $            102.96
               3.5398   Mike Jones                                Subscriber          x            x              x        $            102.96
               3.5399   Gretchen Jones                            Subscriber          x            x              x        $            103.45
               3.5400   Darla Jones                               Subscriber          x            x              x        $            103.45
               3.5401   Ryan Jones                                Subscriber          x            x              x        $            137.48
               3.5402   Caleb Jones                               Subscriber          x            x              x        $             99.12
               3.5403   Jhoanna Jones                             Subscriber          x            x              x        $            100.10
               3.5404   Mary Lynn Jones-wright                    Subscriber          x            x              x        $             97.81
               3.5405   Anil Jonnala                              Subscriber          x            x              x        $             92.58
               3.5406   Phani Jonnala                             Subscriber          x            x              x        $             92.58
               3.5407   Charles Jordan                            Subscriber          x            x              x        $             13.55
               3.5408   Chase Jordan                              Subscriber          x            x              x        $             23.66
               3.5409   Rick Jordan                               Subscriber          x            x              x        $             91.19
               3.5410   Claudia Jordan                            Subscriber          x            x              x        $             91.19
               3.5411   Peter Jordan                              Subscriber          x            x              x        $             90.34
               3.5412   Ron Jordan                                Subscriber          x            x              x        $             78.18
               3.5413   LuAnn Jorgensen                           Subscriber          x            x             x         $            119.15
               3.5414   Carl Jorgensen                            Subscriber          x            x             x         $            119.15
               3.5415   Katherine Jorgensen                       Subscriber          x            x             x         $             91.92
               3.5416   Sue Jorgenson                             Subscriber          x            x             x         $            102.96
               3.5417   Susan Jorgenson                           Subscriber          x            x             x         $             82.86
               3.5418   Jobin Joseph                              Subscriber          x            x             x         $            133.87
               3.5419   Johnson Joseph                            Subscriber          x            x             x         $             90.70
               3.5420   Sunil Joseph                              Subscriber          x            x             x         $             88.98
               3.5421   Albin Joseph                              Subscriber          x            x             x         $             94.21
               3.5422   Sebastian Joseph                          Subscriber          x            x             x         $             94.54
               3.5423   Sharon Joseph                             Subscriber          x            x             x         $            118.49
               3.5424   Simon Joseph                              Subscriber          x            x             x         $            136.17
               3.5425   Jeanan Joseph                             Subscriber          x            x             x         $            102.96
               3.5426   Diana Joseph                              Subscriber          x            x             x         $            100.10
               3.5427   Robert Joseph                             Subscriber          x            x             x         $             81.13
               3.5428   Terry Joseph                              Subscriber          x            x             x         $            117.84
               3.5429   Richard Joseph                            Subscriber          x            x             x         $            117.84
               3.5430   Jerome Prakash Joseph Amalrajan           Subscriber          x            x             x         $             97.16
               3.5431   Kaushik Joshi                             Subscriber          x            x             x         $            103.94
               3.5432   Kaushik Joshi                             Subscriber          x            x             x         $            103.94




                                                             Page 75 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                          Main Document
                                          Pg    116 of 506
                                           In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                          CreditorName              Basis for Claim                                              Amount Owed
               3.5433   Arun Joshi                                  Subscriber          x            x             x         $            105.33
               3.5434   Aashca Joshi                                Subscriber          x            x             x         $             91.59
               3.5435   Neel Joshi                                  Subscriber          x            x             x         $             91.59
               3.5436   Kunal Joshi                                 Subscriber          x            x             x         $             96.83
               3.5437   Charles Joslain                             Subscriber          x            x             x         $            119.80
               3.5438   David Joss                                  Subscriber          x            x             x         $            123.73
               3.5439   Judy Joss                                   Subscriber          x            x             x         $            123.73
               3.5440   Jonathan Jou                                Subscriber          x            x             x         $            102.96
               3.5441   Jienming Jou                                Subscriber          x            x             x         $            102.96
               3.5442   Julie Joy                                   Subscriber          x            x             x         $            122.42
               3.5443   Jacquelin Joya                              Subscriber          x            x             x         $             85.71
               3.5444   Elaina Joyner                               Subscriber          x            x             x         $            102.96
               3.5445   UDon Ju                                     Subscriber          x            x             x         $            110.31
               3.5446   Sheauing Ju                                 Subscriber          x            x             x         $            110.31
               3.5447   Kim Juba                                    Subscriber          x            x             x         $            125.51
               3.5448   Thomas Juba                                 Subscriber          x            x             x         $            122.08
               3.5449   Robert Juba                                 Subscriber          x            x             x         $             91.19
               3.5450   Jack Judy                                   Subscriber          x            x             x         $             82.86
               3.5451   Joye Judy                                   Subscriber          x            x             x         $             82.86
               3.5452   Leticia Julian                              Subscriber          x            x             x         $             18.25
               3.5453   Zach Juliar                                 Subscriber          x            x             x         $             91.65
               3.5454   Judy Julin                                  Subscriber          x            x             x         $             99.12
               3.5455   Celia Julve                                 Subscriber          x            x             x         $            119.15
               3.5456   Jinny Jung                                  Subscriber          x            x             x         $            110.31
               3.5457   Mae Jung                                    Subscriber          x            x             x         $             95.11
               3.5458   Shridhar Jupudi                             Subscriber          x            x             x         $             91.59
               3.5459   VENKATRAO JUPUDI                            Subscriber          x            x             x         $             96.17
               3.5460   Leah Jurgensen                              Subscriber          x            x             x         $             86.69
               3.5461   Chantal Justamond                           Subscriber          x            x             x         $            117.84
               3.5462   Prithvi Jutur                               Subscriber          x            x             x         $             91.92
               3.5463   Anuradha K Pulivarthi                       Subscriber          x            x             x         $             91.59
               3.5464   Nancy Kachel                                Subscriber          x            x             x         $             92.66
               3.5465   Matt Kaczor                                 Subscriber          x            x             x         $             96.23
               3.5466   Alyssa Kaczor                               Subscriber          x            x             x         $            137.48
               3.5467   Umesh Kadam                                 Subscriber          x            x             x         $            119.15
               3.5468   Umesh Kadam                                 Subscriber          x            x             x         $            119.15
               3.5469   Bhargava Kadiri                             Subscriber          x            x             x         $             97.48
               3.5470   Chris Kaempfe                               Subscriber          x            x             x         $            123.08
               3.5471   Sid Kafka                                   Subscriber          x            x             x         $             82.44
               3.5472   Leonard Kagan                               Subscriber          x            x             x         $             78.18
               3.5473   Kody Kageler                                Subscriber          x            x             x         $            117.18
               3.5474   Mikayla Kageler                             Subscriber          x            x             x         $            117.18
               3.5475   Tami Kageler                                Subscriber          x            x             x         $            117.18
               3.5476   Pete Kageler                                Subscriber          x            x             x         $            117.18
               3.5477   Kameron Kageler                             Subscriber          x            x             x         $            117.18
               3.5478   Debbie Kaikaka                              Subscriber          x            x             x         $            109.33
               3.5479   James Kain                                  Subscriber          x            x             x         $            116.13
               3.5480   William Kaiser                              Subscriber          x            x             x         $            106.50
               3.5481   Monika Kajal                                Subscriber          x            x             x         $             79.82
               3.5482   Nithin Kakani                               Subscriber          x            x             x         $             96.83
               3.5483   Prasanth Kumar Kakarla                      Subscriber          x            x             x         $             83.42
               3.5484   Sravana kumar Kakarla                       Subscriber          x            x             x         $             99.45
               3.5485   Gopinath Kakarla                            Subscriber          x            x             x         $             85.71
               3.5486   Neha Kakkar                                 Subscriber          x            x             x         $             96.50
               3.5487   Nagalakshmi Kakkera                         Subscriber          x            x             x         $            117.18
               3.5488   Manohar Kalamakuntla                        Subscriber          x            x             x         $             91.19
               3.5489   Manohar Kalamakuntla                        Subscriber          x            x             x         $             91.19
               3.5490   Manohar Kalamakuntla                        Subscriber          x            x             x         $             91.19
               3.5491   jayaprakash kalattur                        Subscriber          x            x             x         $             91.59
               3.5492   Siddhartha Kalavala venkata                 Subscriber          x            x             x         $             96.50
               3.5493   Lalit Kale                                  Subscriber          x            x             x         $             97.16
               3.5494   Sridhar Kalepu                              Subscriber          x            x             x         $            109.33
               3.5495   Sridhar Kalepu                              Subscriber          x            x             x         $            129.43
               3.5496   Sridhar Kalepu                              Subscriber          x            x             x         $            109.33
               3.5497   Surya Kalidindi                             Subscriber          x            x             x         $            136.17
               3.5498   Manjula Kalidindi                           Subscriber          x            x             x         $            136.17
               3.5499   Nick Kalinoski                              Subscriber          x            x             x         $             93.23
               3.5500   Rylee Kalinski                              Subscriber          x            x             x         $            110.89
               3.5501   Samantha Kalinski                           Subscriber          x            x             x         $             97.81
               3.5502   Alan Kalish                                 Subscriber          x            x             x         $            119.15
               3.5503   Venkatalakshmi Kalla                        Subscriber          x            x             x         $            119.15




                                                               Page 76 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg    117 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                          CreditorName             Basis for Claim                                              Amount Owed
               3.5504   Sudhir Kalla                               Subscriber          x            x             x         $            119.15
               3.5505   Srilatha Kallam                            Subscriber          x            x             x         $             17.75
               3.5506   Kay Kallander                              Subscriber          x            x             x         $            111.78
               3.5507   kruthika kallem                            Subscriber          x            x             x         $             92.66
               3.5508   Bartholomew Kallgren                       Subscriber          x            x             x         $            119.15
               3.5509   Sander Kallshian                           Subscriber          x            x             x         $             91.59
               3.5510   Arjun Kumar Kalluri                        Subscriber          x            x             x         $            106.88
               3.5511   Snehith Kaloor                             Subscriber          x            x             x         $             96.17
               3.5512   Inder Kalra                                Subscriber          x            x             x         $             95.11
               3.5513   Sravan kumar Kalva                         Subscriber          x            x             x         $             97.16
               3.5514   Nithya Kalyani                             Subscriber          x            x             x         $            102.96
               3.5515   Ritu Kama                                  Subscriber          x            x             x         $                 3.45
               3.5516   synthia kamatchi                           Subscriber          x            x             x         $             85.71
               3.5517   Jayalakshmi Kamath                         Subscriber          x            x             x         $             83.42
               3.5518   Venkata Durga Bh Kambala                   Subscriber          x            x             x         $            103.37
               3.5519   Rao Kambhampati                            Subscriber          x            x             x         $             93.23
               3.5520   Rajeswari Kambhampati                      Subscriber          x            x             x         $             94.87
               3.5521   Geeta Kamety                               Subscriber          x            x             x         $            101.41
               3.5522   Raj Kamety                                 Subscriber          x            x             x         $            100.10
               3.5523   Aravind Kamineni                           Subscriber          x            x             x         $            102.39
               3.5524   Venu Kamma                                 Subscriber          x            x             x         $             81.13
               3.5525   Stacey Kammel                              Subscriber          x            x             x         $             93.23
               3.5526   Matt Kammel                                Subscriber          x            x             x         $             93.23
               3.5527   Jennifer Kamps                             Subscriber          x            x             x         $             78.18
               3.5528   Suchin Kamyod                              Subscriber          x            x             x         $            120.46
               3.5529   Wicky Kan                                  Subscriber          x            x             x         $             83.09
               3.5530   Daisy Kan                                  Subscriber          x            x             x         $             83.09
               3.5531   Melissa Kan                                Subscriber          x            x             x         $            101.98
               3.5532   Chris Kan                                  Subscriber          x            x             x         $             78.18
               3.5533   Christine Kan                              Subscriber          x            x             x         $             78.18
               3.5534   Ravindranath Kanamangala                   Subscriber          x            x             x         $             83.35
               3.5535   ravi kanaparthi                            Subscriber          x            x             x         $            104.92
               3.5536   Anish Kanattu                              Subscriber          x            x             x         $            122.57
               3.5537   purushotham kancharla                      Subscriber          x            x             x         $            102.96
               3.5538   Jai Sathvik Kanchi                         Subscriber          x            x             x         $            106.97
               3.5539   Reshma Kandagatla                          Subscriber          x            x             x         $             86.69
               3.5540   Sasi kumar Kande                           Subscriber          x            x             x         $             92.58
               3.5541   Allie Kandel                               Subscriber          x            x             x         $            121.77
               3.5542   Elizabeth Kandel                           Subscriber          x            x             x         $            118.65
               3.5543   Paul Kandel                                Subscriber          x            x             x         $            117.18
               3.5544   Rajani Kandula                             Subscriber          x            x             x         $            109.26
               3.5545   JEEVAN KANDULA                             Subscriber          x            x             x         $             91.59
               3.5546   SriramPrakash Kanduri                      Subscriber          x            x             x         $             98.46
               3.5547   David Kane                                 Subscriber          x            x             x         $            105.33
               3.5548   Paul Kane                                  Subscriber          x            x             x         $             95.19
               3.5549   Michelle Kane                              Subscriber          x            x             x         $             84.40
               3.5550   Sheli Kane                                 Subscriber          x            x             x         $             95.19
               3.5551   Amy Kane                                   Subscriber          x            x             x         $            101.98
               3.5552   Jeremiah Kane                              Subscriber          x            x             x         $            101.98
               3.5553   Duckjin Kang                               Subscriber          x            x             x         $            117.18
               3.5554   Sunyoung Kang                              Subscriber          x            x             x         $            117.84
               3.5555   Girish kankipati                           Subscriber          x            x             x         $            102.39
               3.5556   PRATHYUSHA KANMANTH REDDY                  Subscriber          x            x             x         $             91.59
               3.5557   sri kanth                                  Subscriber          x            x             x         $            126.98
               3.5558   Sri Kanth                                  Subscriber          x            x             x         $            135.34
               3.5559   Rekha Kantipudi                            Subscriber          x            x             x         $            102.96
               3.5560   divya Kanumilli                            Subscriber          x            x             x         $             83.35
               3.5561   yeswanth kanuparthy                        Subscriber          x            x             x         $             96.17
               3.5562   DEEPAK KANWAR                              Subscriber          x            x             x         $             92.58
               3.5563   Grace Kao                                  Subscriber          x            x             x         $             97.16
               3.5564   Ying-Chao Kao                              Subscriber          x            x             x         $             97.81
               3.5565   Shailesh Kapadia                           Subscriber          x            x             x         $            139.24
               3.5566   Kevin Kapler                               Subscriber          x            x             x         $            118.49
               3.5567   Holly Kapler                               Subscriber          x            x             x         $            118.49
               3.5568   Robert Kaplinsky                           Subscriber          x            x             x         $             92.58
               3.5569   Ellen Kaplinsky                            Subscriber          x            x             x         $             96.83
               3.5570   Vishal Kapoor                              Subscriber          x            x              x        $            100.10
               3.5571   Annur Karaca                               Subscriber          x            x              x        $            103.45
               3.5572   Senem Karacora                             Subscriber          x            x              x        $            105.90
               3.5573   Nalan Karakaya Mulder                      Subscriber          x            x             x         $            104.92
               3.5574   Katie Karalis                              Subscriber          x            x              x        $            102.96




                                                              Page 77 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                           Pg    118 of 506
                                            In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                           CreditorName            Basis for Claim                                              Amount Owed
               3.5575   Shristi Karanjit                           Subscriber          x            x             x         $             81.88
               3.5576   Sravani Karanjkar                          Subscriber          x            x             x         $             94.54
               3.5577   rahil karedia                              Subscriber          x            x             x         $             93.23
               3.5578   Nafi Karim                                 Subscriber          x            x             x         $            139.24
               3.5579   Roger Karlebach                            Subscriber          x            x             x         $            137.48
               3.5580   bharath krishna karnati                    Subscriber          x            x             x         $             94.54
               3.5581   Vishnu Karnati                             Subscriber          x            x             x         $            102.96
               3.5582   Archana Karnati                            Subscriber          x            x             x         $            102.96
               3.5583   Matthew Karolak                            Subscriber          x            x             x         $            137.48
               3.5584   Cynthia Karon                              Subscriber          x            x             x         $             22.68
               3.5585   David Karp                                 Subscriber          x            x             x         $             91.68
               3.5586   Dmytro Karpenko                            Subscriber          x            x             x         $            137.48
               3.5587   Orlando Karpf                              Subscriber          x            x             x         $            124.25
               3.5588   Daniel Karpus                              Subscriber          x            x             x         $             78.18
               3.5589   Paul Karr                                  Subscriber          x            x             x         $             91.59
               3.5590   Mattie Karst                               Subscriber          x            x             x         $             15.64
               3.5591   Poornimadevi Karthikeyan                   Subscriber          x            x             x         $            102.96
               3.5592   RUPASUNEETHA KARUMURI                      Subscriber          x            x             x         $            101.98
               3.5593   Ron Karus                                  Subscriber          x            x             x         $            107.37
               3.5594   Nicole Karus                               Subscriber          x            x             x         $            107.37
               3.5595   Julie Kasal                                Subscriber          x            x             x         $             82.76
               3.5596   kevin kasha                                Subscriber          x            x             x         $             91.59
               3.5597   Steven Kasner                              Subscriber          x            x             x         $             96.50
               3.5598   Daniel Kasov                               Subscriber          x            x             x         $             91.92
               3.5599   Emily Kasper                               Subscriber          x            x             x         $            102.96
               3.5600   Bertha Kasper                              Subscriber          x            x             x         $            102.96
               3.5601   Penny Kasprzak                             Subscriber          x            x             x         $            137.48
               3.5602   Saad Kassab                                Subscriber          x            x             x         $             96.89
               3.5603   Rachel Kassenbrock                         Subscriber          x            x             x         $             91.59
               3.5604   Choukri Kassisse                           Subscriber          x            x             x         $            120.46
               3.5605   Ryan Kasten                                Subscriber          x            x             x         $             93.62
               3.5606   Jennifer Kasten                            Subscriber          x            x             x         $             93.62
               3.5607   Jacob Kasten                               Subscriber          x            x             x         $             93.62
               3.5608   Mangala Kasturi                            Subscriber          x            x             x         $             82.76
               3.5609   Hari kumar Katamaneni                      Subscriber          x            x             x         $            104.03
               3.5610   Padmanabha Katta                           Subscriber          x            x             x         $             91.59
               3.5611   Vindhya Katta                              Subscriber          x            x             x         $             97.81
               3.5612   Krishnaditya Katta                         Subscriber          x            x             x         $             93.15
               3.5613   Sunny Katyal                               Subscriber          x            x             x         $             83.42
               3.5614   Joel Katz                                  Subscriber          x            x             x         $            121.11
               3.5615   Joanna Katz                                Subscriber          x            x             x         $            105.41
               3.5616   Jon Katz                                   Subscriber          x            x             x         $            101.98
               3.5617   Benjamin Katz                              Subscriber          x            x             x         $             91.92
               3.5618   Seth Katz                                  Subscriber          x            x             x         $             78.18
               3.5619   Randy Katzen                               Subscriber          x            x             x         $                 8.87
               3.5620   Scott Kauffman                             Subscriber          x            x             x         $            109.33
               3.5621   Laura Kauffman                             Subscriber          x            x             x         $            117.18
               3.5622   Dean Kauffman                              Subscriber          x            x             x         $            124.38
               3.5623   Mackenzie Kauffman                         Subscriber          x            x             x         $            117.84
               3.5624   Stephen Kauffman                           Subscriber          x            x             x         $            117.84
               3.5625   Rhonda Kauffman                            Subscriber          x            x             x         $            117.84
               3.5626   Christopher Kauffman                       Subscriber          x            x             x         $            117.84
               3.5627   Elizabeth Kaufman                          Subscriber          x            x             x         $            119.15
               3.5628   Alex Kaufman                               Subscriber          x            x             x         $            117.18
               3.5629   Alex Kaul                                  Subscriber          x            x             x         $            132.39
               3.5630   Aakankhsha Kaul                            Subscriber          x            x             x         $            117.18
               3.5631   Nirvaan Kaur                               Subscriber          x            x             x         $            139.73
               3.5632   Parmjeet Kaur                              Subscriber          x            x             x         $             24.15
               3.5633   Palwinder Kaur                             Subscriber          x            x             x         $            116.19
               3.5634   Amit Kaushal                               Subscriber          x            x             x         $             95.11
               3.5635   Aditya Kautikwar                           Subscriber          x            x             x         $             83.74
               3.5636   maruthi kavadi                             Subscriber          x            x             x         $             78.18
               3.5637   Angeliki Kavekos                           Subscriber          x            x             x         $            101.98
               3.5638   Manuel Kavekos                             Subscriber          x            x             x         $             82.86
               3.5639   Mohan Kavuri                               Subscriber          x            x             x         $            102.96
               3.5640   Samhith Kavuri                             Subscriber          x            x             x         $            102.96
               3.5641   Nipuna Kavuri                              Subscriber          x            x             x         $            102.96
               3.5642   Evan Kawahara                              Subscriber          x            x             x         $                 3.45
               3.5643   Annette Kawasaki                           Subscriber          x            x             x         $             96.50
               3.5644   Rob Kay                                    Subscriber          x            x             x         $             91.59
               3.5645   Darryl Kay                                 Subscriber          x            x             x         $             91.19




                                                              Page 78 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg    119 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                          CreditorName             Basis for Claim                                              Amount Owed
               3.5646   Ally Kay                                   Subscriber          x            x             x         $             96.83
               3.5647   Dave Kay                                   Subscriber          x            x             x         $            101.98
               3.5648   Stella Kay                                 Subscriber          x            x             x         $             93.15
               3.5649   michele kayfez                             Subscriber          x            x             x         $            139.44
               3.5650   Cole Kaynor                                Subscriber          x            x             x         $             79.82
               3.5651   Josh Kealoha                               Subscriber          x            x             x         $            101.98
               3.5652   Nichole Kealoha                            Subscriber          x            x             x         $            103.45
               3.5653   Nancy Keane                                Subscriber          x            x             x         $             91.92
               3.5654   Grace Kearney                              Subscriber          x            x             x         $             97.48
               3.5655   Lisa Kearns                                Subscriber          x            x             x         $             78.18
               3.5656   Henry Kedziora                             Subscriber          x            x             x         $             81.13
               3.5657   Makynna Keefe                              Subscriber          x            x             x         $            137.28
               3.5658   Jordan Keeling                             Subscriber          x            x             x         $             73.54
               3.5659   Allen Keely                                Subscriber          x            x             x         $             90.34
               3.5660   Marie Keely                                Subscriber          x            x             x         $             90.34
               3.5661   Simon Keemer                               Subscriber          x            x             x         $                 3.91
               3.5662   Scarlett Keen                              Subscriber          x            x             x         $            106.32
               3.5663   Kathy Keene                                Subscriber          x            x             x         $            136.17
               3.5664   Art Keene                                  Subscriber          x            x             x         $            136.17
               3.5665   Roman Keeney                               Subscriber          x            x             x         $             78.18
               3.5666   Lori Keeney                                Subscriber          x            x             x         $             78.18
               3.5667   Sihame Keghida                             Subscriber          x            x             x         $             99.12
               3.5668   Kenneth Kegney                             Subscriber          x            x             x         $                 2.89
               3.5669   Sean Keigwin                               Subscriber          x            x             x         $            124.99
               3.5670   Merry Keith                                Subscriber          x            x             x         $            104.43
               3.5671   Michael Keleher                            Subscriber          x            x             x         $             91.59
               3.5672   Brendi Kelii                               Subscriber          x            x             x         $            123.08
               3.5673   Matthew Kellen                             Subscriber          x            x             x         $            102.96
               3.5674   Erik Keller                                Subscriber          x            x             x         $            141.69
               3.5675   Julie Keller                               Subscriber          x            x             x         $            122.42
               3.5676   JENNIFER KELLER                            Subscriber          x            x             x         $            101.98
               3.5677   Amanda Kellerwoods                         Subscriber          x            x             x         $            101.98
               3.5678   Djuante Kellerwoods                        Subscriber          x            x             x         $            101.98
               3.5679   Shawn Kelley                               Subscriber          x            x             x         $             91.68
               3.5680   Mary Beth Kelley                           Subscriber          x            x             x         $            113.25
               3.5681   Olinda Kelley                              Subscriber          x            x             x         $            105.33
               3.5682   Allison Kelley                             Subscriber          x            x             x         $             91.68
               3.5683   Delores Kelley                             Subscriber          x            x             x         $             93.23
               3.5684   Odette Kelley                              Subscriber          x            x             x         $             97.81
               3.5685   Dawnyle Kelley                             Subscriber          x            x             x         $             82.86
               3.5686   Brian Kelley                               Subscriber          x            x             x         $             91.92
               3.5687   Bonnie Kellogg                             Subscriber          x            x             x         $            102.96
               3.5688   Ross Kelly                                 Subscriber          x            x             x         $             93.64
               3.5689   Terri Kelly                                Subscriber          x            x             x         $            139.78
               3.5690   Josh Kelly                                 Subscriber          x            x             x         $            153.83
               3.5691   Steven Kelly                               Subscriber          x            x             x         $            140.52
               3.5692   Chelsea Kelly                              Subscriber          x            x             x         $            103.70
               3.5693   Erica Kelly                                Subscriber          x            x             x         $             98.14
               3.5694   Morgan Kelly                               Subscriber          x            x             x         $             22.22
               3.5695   Brendan Kelly                              Subscriber          x            x             x         $             91.59
               3.5696   Stephen Kelly                              Subscriber          x            x             x         $             91.00
               3.5697   Laura Kelly                                Subscriber          x            x             x         $             81.88
               3.5698   Heather Kelly                              Subscriber          x            x             x         $             93.15
               3.5699   Sandra Kelly                               Subscriber          x            x             x         $            137.48
               3.5700   Elizabeth Kelly                            Subscriber          x            x             x         $            117.84
               3.5701   John Kelroy                                Subscriber          x            x             x         $             91.59
               3.5702   Kathleen Kelso                             Subscriber          x            x             x         $            117.18
               3.5703   Mike Kelty                                 Subscriber          x            x             x         $                 5.92
               3.5704   DJay Kendall                               Subscriber          x            x             x         $             98.14
               3.5705   STEPHANIE KENDALL                          Subscriber          x            x             x         $            101.98
               3.5706   Carl Kendrat                               Subscriber          x            x             x         $             86.69
               3.5707   John Kendzierski                           Subscriber          x            x             x         $            102.96
               3.5708   Devon Kennedy                              Subscriber          x            x             x         $             94.54
               3.5709   Ryan Kennedy                               Subscriber          x            x             x         $             82.76
               3.5710   Rachel Kennedy                             Subscriber          x            x             x         $            137.48
               3.5711   Nicole Kennedy                             Subscriber          x            x             x         $            137.48
               3.5712   Ann Kennedy                                Subscriber          x            x             x         $            137.48
               3.5713   matthew kennedy                            Subscriber          x            x             x         $             82.86
               3.5714   Christopher Kenney                         Subscriber          x            x             x         $            155.31
               3.5715   Jennifer Kenney                            Subscriber          x            x             x         $            117.11
               3.5716   Lorin Kenney                               Subscriber          x            x             x         $            136.17




                                                              Page 79 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg    120 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                          CreditorName             Basis for Claim                                              Amount Owed
               3.5717   Scott Kenney                               Subscriber          x            x             x         $            103.45
               3.5718   Scott Kenney                               Subscriber          x            x             x         $            103.45
               3.5719   Kyle Kenney                                Subscriber          x            x             x         $             91.92
               3.5720   Alex Kennison                              Subscriber          x            x             x         $             92.96
               3.5721   Kelsi Kennison                             Subscriber          x            x             x         $             92.96
               3.5722   Lucy Kenoff                                Subscriber          x            x             x         $            124.53
               3.5723   Jay Kenoff                                 Subscriber          x            x             x         $            124.53
               3.5724   Jacob Kepford                              Subscriber          x            x             x         $            117.18
               3.5725   David Kerkhoff                             Subscriber          x            x             x         $             82.86
               3.5726   David Kern                                 Subscriber          x            x             x         $             83.74
               3.5727   David Kern                                 Subscriber          x            x             x         $             83.09
               3.5728   Judy Kerr                                  Subscriber          x            x             x         $             86.03
               3.5729   Matthew Kerrigan                           Subscriber          x            x             x         $            127.00
               3.5730   Matthew Kerrigan                           Subscriber          x            x             x         $            124.38
               3.5731   Cade Kerry                                 Subscriber          x            x             x         $             91.59
               3.5732   Nick Kerry                                 Subscriber          x            x             x         $             92.25
               3.5733   Tim Kerstein                               Subscriber          x            x             x         $            121.77
               3.5734   Arun Kesi                                  Subscriber          x            x             x         $            137.48
               3.5735   Vaishnavi Kesi                             Subscriber          x            x             x         $            137.48
               3.5736   Arun Kesi Reddy                            Subscriber          x            x             x         $            104.35
               3.5737   monica kesineni                            Subscriber          x            x             x         $            112.27
               3.5738   Chetana Kesireddy                          Subscriber          x            x             x         $             99.12
               3.5739   sharon kessler                             Subscriber          x            x             x         $             85.80
               3.5740   Rebecca Kessler                            Subscriber          x            x             x         $             94.54
               3.5741   Martha Kesting                             Subscriber          x            x             x         $            102.96
               3.5742   Bryan Ketcham                              Subscriber          x            x             x         $             22.90
               3.5743   Lynn Ketcham                               Subscriber          x            x             x         $            117.18
               3.5744   Pavan Kethineni                            Subscriber          x            x             x         $             88.98
               3.5745   Manohar Kethireddy                         Subscriber          x            x             x         $             91.59
               3.5746   Kelli Key                                  Subscriber          x            x             x         $             88.25
               3.5747   Rodney Key                                 Subscriber          x            x             x         $             88.25
               3.5748   Castofa Keys                               Subscriber          x            x             x         $             71.09
               3.5749   EM KEYS                                    Subscriber          x            x             x         $             91.68
               3.5750   Tya Keys                                   Subscriber          x            x             x         $             91.19
               3.5751   William Keys                               Subscriber          x            x             x         $            102.96
               3.5752   Sean Keyser                                Subscriber          x            x             x         $             82.76
               3.5753   Deep Khadka                                Subscriber          x            x             x         $            102.96
               3.5754   Sulochana Khadka                           Subscriber          x            x             x         $            102.96
               3.5755   Divit Khadka                               Subscriber          x            x             x         $            103.45
               3.5756   Bobby Khalessi                             Subscriber          x            x             x         $            102.96
               3.5757   James Khamthung                            Subscriber          x            x             x         $            129.43
               3.5758   Ainaa Khan                                 Subscriber          x            x             x         $            105.33
               3.5759   Irfan Khan                                 Subscriber          x            x             x         $             81.78
               3.5760   Imran Khan                                 Subscriber          x            x             x         $             26.38
               3.5761   Jemi Khan                                  Subscriber          x            x             x         $            117.18
               3.5762   Yasir Khan                                 Subscriber          x            x             x         $             82.86
               3.5763   Mahsa Khanjari                             Subscriber          x            x             x         $            102.96
               3.5764   Ron Khassenov                              Subscriber          x            x             x         $             83.35
               3.5765   Rajinder Khazanchi                         Subscriber          x            x             x         $             96.50
               3.5766   Mary Kheir                                 Subscriber          x            x             x         $             96.83
               3.5767   william kho                                Subscriber          x            x             x         $            106.88
               3.5768   Felisa Kho                                 Subscriber          x            x             x         $            120.12
               3.5769   Riya Khullar                               Subscriber          x            x             x         $             97.48
               3.5770   Nina KianiSilver                           Subscriber          x            x             x         $            102.96
               3.5771   Martin Kiefaber                            Subscriber          x            x             x         $            106.97
               3.5772   Eric Kiehlmeier                            Subscriber          x            x             x         $             78.84
               3.5773   Hunter Kilburne                            Subscriber          x            x             x         $             91.65
               3.5774   Zeynep Kilic                               Subscriber          x            x             x         $            103.45
               3.5775   Joseph Kilkeary                            Subscriber          x            x             x         $            133.13
               3.5776   Karen Kilpack                              Subscriber          x            x             x         $            101.98
               3.5777   Leigh Kilpack                              Subscriber          x            x             x         $            102.96
               3.5778   Kristen Kim                                Subscriber          x            x             x         $             95.19
               3.5779   Alice Kim                                  Subscriber          x            x             x         $             93.62
               3.5780   Minsun Kim                                 Subscriber          x            x             x         $            133.13
               3.5781   Jisu Kim                                   Subscriber          x            x             x         $            110.31
               3.5782   Evan Kim                                   Subscriber          x            x             x         $             91.59
               3.5783   Helen Kim                                  Subscriber          x            x             x         $            118.49
               3.5784   jeeyoung kim                               Subscriber          x            x             x         $             96.17
               3.5785   Crystal Kim                                Subscriber          x            x             x         $             95.11
               3.5786   Mina Kim                                   Subscriber          x            x             x         $            119.15
               3.5787   HyunHo Kim                                 Subscriber          x            x             x         $            119.15




                                                              Page 80 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                           Pg    121 of 506
                                            In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                          CreditorName              Basis for Claim                                              Amount Owed
               3.5788   Nathan Kim                                  Subscriber          x            x             x         $             16.95
               3.5789   Tim Kim                                     Subscriber          x            x             x         $            117.18
               3.5790   Brian Kim                                   Subscriber          x            x             x         $            102.96
               3.5791   Heeyoon Kim                                 Subscriber          x            x             x         $             92.66
               3.5792   DONGCHUL KIM                                Subscriber          x            x             x         $            124.38
               3.5793   Sylvia Kim                                  Subscriber          x            x             x         $            124.38
               3.5794   Sook Kim                                    Subscriber          x            x             x         $             82.86
               3.5795   Mi Yun KIM                                  Subscriber          x            x             x         $             90.34
               3.5796   Hailey Kim                                  Subscriber          x            x             x         $             78.18
               3.5797   Suzanne Kimball                             Subscriber          x            x             x         $             99.04
               3.5798   Daniel Kimball                              Subscriber          x            x             x         $             93.64
               3.5799   Scott Kimble                                Subscriber          x            x             x         $            102.96
               3.5800   Andrew Kimble                               Subscriber          x            x             x         $            137.48
               3.5801   Rachel Kimmons                              Subscriber          x            x             x         $            102.96
               3.5802   Hitoshi Kimura                              Subscriber          x            x             x         $            100.10
               3.5803   Jacob Kindberg                              Subscriber          x            x             x         $             91.59
               3.5804   Margaret Kinderman                          Subscriber          x            x             x         $            102.96
               3.5805   Elaine Kiner                                Subscriber          x            x             x         $             98.46
               3.5806   Ronald King                                 Subscriber          x            x             x         $            121.11
               3.5807   Jessica King                                Subscriber          x            x             x         $             95.58
               3.5808   Tom King                                    Subscriber          x            x             x         $             99.45
               3.5809   Gabriel King                                Subscriber          x            x             x         $            119.15
               3.5810   Jeriann King                                Subscriber          x            x             x         $            101.98
               3.5811   Mary Grace King                             Subscriber          x            x             x         $            123.73
               3.5812   John King                                   Subscriber          x            x             x         $            102.96
               3.5813   KAY KING                                    Subscriber          x            x             x         $             96.50
               3.5814   Cameron King                                Subscriber          x            x             x         $             92.66
               3.5815   Barry King                                  Subscriber          x            x             x         $             82.86
               3.5816   Phyllis King                                Subscriber          x            x             x         $             82.86
               3.5817   Caleb King                                  Subscriber          x            x             x         $             82.86
               3.5818   tai kingi                                   Subscriber          x            x             x         $            105.41
               3.5819   Nisa Kini                                   Subscriber          x            x             x         $            102.96
               3.5820   Supriya Kini                                Subscriber          x            x             x         $            102.96
               3.5821   Arvind Kini                                 Subscriber          x            x             x         $            102.96
               3.5822   Naomi Kini                                  Subscriber          x            x             x         $            102.96
               3.5823   Joyce Kinji                                 Subscriber          x            x             x         $            103.94
               3.5824   Sara Kinsella                               Subscriber          x            x             x         $             91.59
               3.5825   Mike Kinsey                                 Subscriber          x            x             x         $            103.70
               3.5826   BJ Kintner                                  Subscriber          x            x             x         $             82.86
               3.5827   Phillip Kipping                             Subscriber          x            x             x         $            136.82
               3.5828   Bob Kirk                                    Subscriber          x            x             x         $                 1.30
               3.5829   Colin Kirk                                  Subscriber          x            x             x         $                 1.30
               3.5830   Ryan Kirk                                   Subscriber          x            x             x         $                 3.26
               3.5831   Jason Kirkpatrick                           Subscriber          x            x             x         $             79.49
               3.5832   Shazia Kirmani-Pasha                        Subscriber          x            x             x         $            127.00
               3.5833   Tatyana Kirshteyn                           Subscriber          x            x             x         $             99.12
               3.5834   Adam Kislevitz                              Subscriber          x            x             x         $            138.30
               3.5835   Courtney Kisner                             Subscriber          x            x             x         $                 0.25
               3.5836   Chris Kite                                  Subscriber          x            x             x         $            101.98
               3.5837   Jenna Kiter                                 Subscriber          x            x             x         $            119.15
               3.5838   Kim Kixmiller                               Subscriber          x            x             x         $                 6.06
               3.5839   Anusha KL                                   Subscriber          x            x             x         $            133.84
               3.5840   Caitlin Klaper                              Subscriber          x            x             x         $             78.18
               3.5841   Meghan Klaric                               Subscriber          x            x             x         $             91.59
               3.5842   Jamie Klausner                              Subscriber          x            x             x         $            135.34
               3.5843   Carson Klaustermeyer                        Subscriber          x            x             x         $            127.00
               3.5844   Marie Kleier                                Subscriber          x            x             x         $            117.84
               3.5845   Norman Klein                                Subscriber          x            x             x         $            120.61
               3.5846   John Klein                                  Subscriber          x            x             x         $             78.84
               3.5847   Kristin Klein                               Subscriber          x            x             x         $            120.61
               3.5848   Allen Klein                                 Subscriber          x            x             x         $            117.18
               3.5849   Christian Klein                             Subscriber          x            x             x         $             93.15
               3.5850   Sarah Klein                                 Subscriber          x            x             x         $             93.15
               3.5851   Elyce Klein                                 Subscriber          x            x             x         $            117.84
               3.5852   Edward Klein                                Subscriber          x            x             x         $            117.84
               3.5853   Mark Klenk                                  Subscriber          x            x             x         $             82.86
               3.5854   Amanda Klessig                              Subscriber          x            x             x         $            102.96
               3.5855   Russell Kletter III                         Subscriber          x            x             x         $             83.35
               3.5856   Kyle Klezmer                                Subscriber          x            x             x         $             92.25
               3.5857   Derek Klezmer                               Subscriber          x            x             x         $            136.17
               3.5858   Heidi Klockenbrink                          Subscriber          x            x             x         $            117.18




                                                               Page 81 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg    122 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                          CreditorName             Basis for Claim                                              Amount Owed
               3.5859   Michelle Klotz                             Subscriber          x            x             x         $            117.84
               3.5860   Logan Klotz                                Subscriber          x            x             x         $            117.84
               3.5861   David Klowden                              Subscriber          x            x             x         $             92.25
               3.5862   Mary Klump                                 Subscriber          x            x             x         $             91.65
               3.5863   Bhanutheja KN                              Subscriber          x            x             x         $            104.68
               3.5864   Linda Knapp                                Subscriber          x            x             x         $            121.77
               3.5865   Ronald Knapp                               Subscriber          x            x             x         $            121.77
               3.5866   Doreen Knapp                               Subscriber          x            x             x         $            119.15
               3.5867   Kenneth Knapp                              Subscriber          x            x             x         $            119.15
               3.5868   Joseph Knapp                               Subscriber          x            x             x         $             92.66
               3.5869   Jace Knapp                                 Subscriber          x            x             x         $            124.38
               3.5870   Lexi Knapp                                 Subscriber          x            x             x         $            124.38
               3.5871   Lisa Knapp                                 Subscriber          x            x             x         $             93.15
               3.5872   Thomas Knedler                             Subscriber          x            x             x         $             92.66
               3.5873   Marlene Knedler                            Subscriber          x            x             x         $             92.66
               3.5874   William Knell                              Subscriber          x            x             x         $            102.96
               3.5875   Joyce Knell                                Subscriber          x            x             x         $            103.45
               3.5876   Logan Knight                               Subscriber          x            x             x         $             93.62
               3.5877   Elvira Knight                              Subscriber          x            x             x         $             15.64
               3.5878   Zane Knight                                Subscriber          x            x             x         $            138.13
               3.5879   Jennifer Knight                            Subscriber          x            x             x         $            117.18
               3.5880   Amy Knight                                 Subscriber          x            x             x         $            120.46
               3.5881   Linsey Knight                              Subscriber          x            x             x         $             97.48
               3.5882   Kristen Knight                             Subscriber          x            x             x         $            137.48
               3.5883   Rochelle Knight                            Subscriber          x            x             x         $            137.48
               3.5884   Lindsay Knight                             Subscriber          x            x             x         $            100.10
               3.5885   John Knight                                Subscriber          x            x             x         $             78.18
               3.5886   DeAnn Knighton                             Subscriber          x            x             x         $             94.54
               3.5887   Charlotte Knittel                          Subscriber          x            x             x         $            136.82
               3.5888   Nathaniel Knoll                            Subscriber          x            x             x         $            136.82
               3.5889   Zachary Knoll                              Subscriber          x            x             x         $            119.80
               3.5890   Becky Knoll                                Subscriber          x            x             x         $            119.80
               3.5891   Dinah Knowlton                             Subscriber          x            x             x         $             90.21
               3.5892   Donald Knox                                Subscriber          x            x             x         $             92.25
               3.5893   Tammy Knox                                 Subscriber          x            x             x         $            117.84
               3.5894   Alan Knuckles                              Subscriber          x            x             x         $            117.18
               3.5895   Nancy Knuckles                             Subscriber          x            x             x         $            117.18
               3.5896   Debbi Knudsen                              Subscriber          x            x             x         $             91.92
               3.5897   Ceilidh Knudson                            Subscriber          x            x             x         $            113.74
               3.5898   Roy Knutsen                                Subscriber          x            x             x         $             83.74
               3.5899   Patricia Knutsen                           Subscriber          x            x             x         $             83.74
               3.5900   Justin Ko                                  Subscriber          x            x             x         $             82.86
               3.5901   kathy kobasic                              Subscriber          x            x             x         $             84.07
               3.5902   Laurie Kocak                               Subscriber          x            x             x         $             96.17
               3.5903   Matt Koch                                  Subscriber          x            x             x         $             92.96
               3.5904   Jacob Koch                                 Subscriber          x            x             x         $            118.49
               3.5905   Rebecca Koch                               Subscriber          x            x             x         $            118.49
               3.5906   Alison Koch                                Subscriber          x            x             x         $             96.83
               3.5907   Andrew Koch                                Subscriber          x            x             x         $             82.86
               3.5908   Jeff Kochanowski                           Subscriber          x            x             x         $            121.77
               3.5909   Tom Kochanzhi                              Subscriber          x            x             x         $             81.13
               3.5910   Dinesh Kochar                              Subscriber          x            x             x         $             91.92
               3.5911   Avani Kochar                               Subscriber          x            x             x         $             91.92
               3.5912   Raine Kochis                               Subscriber          x            x             x         $            104.92
               3.5913   Jonathan Kocurek                           Subscriber          x            x             x         $             90.70
               3.5914   John Kocurek                               Subscriber          x            x             x         $            136.30
               3.5915   Furkan Kodakoglu                           Subscriber          x            x             x         $             17.07
               3.5916   Vasanth Kodeboyina                         Subscriber          x            x             x         $             94.54
               3.5917   Vamshi Kodithyala                          Subscriber          x            x             x         $             97.81
               3.5918   KATHLEEN KOECHLING                         Subscriber          x            x             x         $             81.45
               3.5919   Jeremy Koegel                              Subscriber          x            x             x         $            100.10
               3.5920   Barbara Koehler                            Subscriber          x            x             x         $             97.54
               3.5921   JOHN KOESAR                                Subscriber          x            x              x        $            105.41
               3.5922   CARINA KOESAR                              Subscriber          x            x              x        $            105.41
               3.5923   Saikrishna Koganti                         Subscriber          x            x             x         $             96.17
               3.5924   Jeff Koger                                 Subscriber          x            x              x        $            153.83
               3.5925   Tim Koglin                                 Subscriber          x            x              x        $             92.31
               3.5926   Tyler Koglin                               Subscriber          x            x              x        $            119.15
               3.5927   Wade Koglin                                Subscriber          x            x              x        $            119.15
               3.5928   Judy Koglin                                Subscriber          x            x              x        $            119.15
               3.5929   Alexis Kohler                              Subscriber          x            x              x        $            121.11




                                                              Page 82 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                          Pg    123 of 506
                                           In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                          CreditorName            Basis for Claim                                              Amount Owed
               3.5930   Jeffrey Kohler                            Subscriber          x            x             x         $             94.54
               3.5931   Jennifer Kohler                           Subscriber          x            x             x         $            119.15
               3.5932   Rose Koithan                              Subscriber          x            x             x         $             94.54
               3.5933   Thomas Koithan                            Subscriber          x            x             x         $             94.54
               3.5934   Naveen Kokcha                             Subscriber          x            x             x         $             82.86
               3.5935   Archana Kokcha                            Subscriber          x            x             x         $             82.86
               3.5936   Aditya Kola                               Subscriber          x            x             x         $            100.75
               3.5937   Sai kumar Koleti                          Subscriber          x            x             x         $             97.16
               3.5938   Ramesh Kolisetty                          Subscriber          x            x             x         $            103.94
               3.5939   Ramesh Kolisetty                          Subscriber          x            x             x         $            103.94
               3.5940   Robert Kolker                             Subscriber          x            x             x         $            119.80
               3.5941   anil kollapudi                            Subscriber          x            x             x         $            108.60
               3.5942   Pamela Koller                             Subscriber          x            x             x         $             83.35
               3.5943   Srinivasa Kollu                           Subscriber          x            x             x         $             97.81
               3.5944   Rupa Shivani Kolluru                      Subscriber          x            x             x         $            110.80
               3.5945   Rajesh Kolupoti                           Subscriber          x            x             x         $             91.59
               3.5946   Yevgeny Kolyakov                          Subscriber          x            x             x         $             83.42
               3.5947   karthik chowdary komatineni               Subscriber          x            x             x         $             96.17
               3.5948   Militha Komireddy                         Subscriber          x            x             x         $             93.15
               3.5949   Premchand Kommineni                       Subscriber          x            x             x         $            102.39
               3.5950   Satish Kommuri                            Subscriber          x            x             x         $             85.71
               3.5951   Umarani Komuravelli                       Subscriber          x            x             x         $            104.28
               3.5952   Vinod Konakanchi                          Subscriber          x            x             x         $             89.72
               3.5953   Venkataramana Konda                       Subscriber          x            x             x         $            103.45
               3.5954   Sudheer Kondamuri                         Subscriber          x            x             x         $             94.54
               3.5955   Shamili Kondapaka                         Subscriber          x            x             x         $             91.59
               3.5956   Maharshi Kondapaneni                      Subscriber          x            x             x         $             96.83
               3.5957   Sriharsha Kondaveeti                      Subscriber          x            x             x         $             93.23
               3.5958   Andrew Kondrat                            Subscriber          x            x             x         $             92.66
               3.5959   Shiva Kondru                              Subscriber          x            x             x         $            103.45
               3.5960   Pavan Kumar Kondru                        Subscriber          x            x             x         $            100.10
               3.5961   Kyle Kong                                 Subscriber          x            x             x         $            113.25
               3.5962   Paktra Kong                               Subscriber          x            x             x         $             96.83
               3.5963   Weimeng Kong                              Subscriber          x            x             x         $             91.92
               3.5964   Anvesh Naidu Konidina                     Subscriber          x            x             x         $            101.98
               3.5965   surya konjeti                             Subscriber          x            x             x         $            102.96
               3.5966   suneetha konjeti                          Subscriber          x            x             x         $            102.96
               3.5967   Naga konkimalla                           Subscriber          x            x             x         $             93.15
               3.5968   Shalini Koochadi                          Subscriber          x            x             x         $             92.66
               3.5969   Caroline Koogle                           Subscriber          x            x             x         $            117.84
               3.5970   Madeline Koons                            Subscriber          x            x             x         $            131.39
               3.5971   Madeline Koons                            Subscriber          x            x             x         $             81.88
               3.5972   Amanda Koontz                             Subscriber          x            x             x         $            102.06
               3.5973   Deborah Koontz                            Subscriber          x            x             x         $            101.98
               3.5974   Elaine Koontz                             Subscriber          x            x             x         $             78.18
               3.5975   Kiran Koorapati                           Subscriber          x            x             x         $             86.69
               3.5976   Robert Kopf                               Subscriber          x            x             x         $            138.13
               3.5977   Susie Kopp                                Subscriber          x            x             x         $             16.95
               3.5978   Shyam kumar reddy Koppolu                 Subscriber          x            x             x         $             97.48
               3.5979   Christine Kopsho                          Subscriber          x            x             x         $             79.16
               3.5980   Jason Koralja                             Subscriber          x            x             x         $             78.18
               3.5981   Alexandra Korba                           Subscriber          x            x             x         $            102.96
               3.5982   Shiri Koren                               Subscriber          x            x             x         $             92.25
               3.5983   Michal Koren                              Subscriber          x            x             x         $             78.51
               3.5984   Kelsey Korfhage                           Subscriber          x            x             x         $             93.15
               3.5985   Macy Korfhage                             Subscriber          x            x             x         $             93.15
               3.5986   Josephine Kornev                          Subscriber          x            x             x         $             83.42
               3.5987   Kim Korver                                Subscriber          x            x             x         $             78.18
               3.5988   Nick Kosakoski                            Subscriber          x            x             x         $            111.78
               3.5989   Harry Kosalos                             Subscriber          x            x             x         $             91.59
               3.5990   Leah Kosinski                             Subscriber          x            x             x         $             92.17
               3.5991   Talor Kosla                               Subscriber          x            x             x         $            101.41
               3.5992   David Kosloski                            Subscriber          x            x             x         $            127.00
               3.5993   Rhoda Kossack                             Subscriber          x            x             x         $            137.48
               3.5994   Karen Kostiw                              Subscriber          x            x             x         $             91.59
               3.5995   Sri Manikanth Kota                        Subscriber          x            x             x         $             96.17
               3.5996   Vamsikrishna Kota                         Subscriber          x            x             x         $             78.18
               3.5997   Sri Gnana Sudha Koteeswaran               Subscriber          x            x             x         $             97.81
               3.5998   Yona Koter                                Subscriber          x            x             x         $            137.48
               3.5999   Reuven Koter                              Subscriber          x            x             x         $            137.48
               3.6000   Nihar Kotha                               Subscriber          x            x             x         $             93.64




                                                             Page 83 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                           Pg    124 of 506
                                            In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                          CreditorName             Basis for Claim                                              Amount Owed
               3.6001   Adireddy Kotha                             Subscriber          x            x             x         $             95.11
               3.6002   Vasudha Kothapeta                          Subscriber          x            x             x         $             96.50
               3.6003   Deepak Kothari                             Subscriber          x            x             x         $            106.32
               3.6004   Chandrakant Kothari                        Subscriber          x            x             x         $             73.05
               3.6005   Hita Kothari                               Subscriber          x            x             x         $             93.15
               3.6006   Manoj Kothari                              Subscriber          x            x             x         $             81.13
               3.6007   Eric Kothe                                 Subscriber          x            x             x         $             91.59
               3.6008   Satyadeep Kothwalgudem                     Subscriber          x            x             x         $             81.13
               3.6009   Pavan Kotipalli                            Subscriber          x            x             x         $             91.59
               3.6010   Gregory Kotler                             Subscriber          x            x             x         $             91.59
               3.6011   Arvind Kotturi                             Subscriber          x            x             x         $             81.13
               3.6012   Mark Kougl                                 Subscriber          x            x             x         $            102.96
               3.6013   Joe Kounkel                                Subscriber          x            x             x         $            106.97
               3.6014   Rebecca Kounkel                            Subscriber          x            x             x         $            106.97
               3.6015   Avi Kouzi                                  Subscriber          x            x             x         $             14.55
               3.6016   Delia Kovac                                Subscriber          x            x             x         $            124.38
               3.6017   Pallavi Kovvuri                            Subscriber          x            x             x         $             94.54
               3.6018   Richard Kowalski                           Subscriber          x            x             x         $             82.76
               3.6019   Brett Kowalski                             Subscriber          x            x             x         $            119.15
               3.6020   Girish Kowdle                              Subscriber          x            x             x         $            116.69
               3.6021   prasad koya                                Subscriber          x            x             x         $             71.09
               3.6022   mamatha koya                               Subscriber          x            x             x         $             71.09
               3.6023   Bharath kumar Koya                         Subscriber          x            x             x         $             78.18
               3.6024   Adam Kraft                                 Subscriber          x            x             x         $            117.18
               3.6025   Chris Krajian                              Subscriber          x            x             x         $             84.40
               3.6026   Sousan Krajian                             Subscriber          x            x             x         $             98.14
               3.6027   Kevork Krajian                             Subscriber          x            x             x         $             97.16
               3.6028   H Rose Krakoski                            Subscriber          x            x             x         $            102.96
               3.6029   Louise Kramer                              Subscriber          x            x             x         $            120.61
               3.6030   Lori Kramer                                Subscriber          x            x             x         $            105.01
               3.6031   Bruce Kramer                               Subscriber          x            x             x         $             13.85
               3.6032   Christopher Kramer                         Subscriber          x            x             x         $            136.17
               3.6033   Cassandra Kran                             Subscriber          x            x             x         $            129.92
               3.6034   Kenneth Kranz                              Subscriber          x            x             x         $            136.17
               3.6035   Susan Kranz                                Subscriber          x            x             x         $            136.17
               3.6036   Daniel Kraus                               Subscriber          x            x             x         $            101.98
               3.6037   Sandra Kraus                               Subscriber          x            x             x         $            101.98
               3.6038   Zach Krause                                Subscriber          x            x             x         $            121.77
               3.6039   Zac Krause                                 Subscriber          x            x             x         $             92.66
               3.6040   Konrad Krawczyk                            Subscriber          x            x             x         $            123.08
               3.6041   Evelyn Krawczyk                            Subscriber          x            x             x         $            123.08
               3.6042   William Kremen                             Subscriber          x            x             x         $             96.17
               3.6043   Joshua Krieger                             Subscriber          x            x             x         $             79.82
               3.6044   Jane Krieger                               Subscriber          x            x              x        $            102.96
               3.6045   Uma Krishnan                               Subscriber          x            x              x        $             93.23
               3.6046   Sivathanu Krishnan                         Subscriber          x            x             x         $            103.45
               3.6047   Parthiban Krishnaraj                       Subscriber          x            x             x         $             96.17
               3.6048   cd krissell                                Subscriber          x            x             x         $             95.52
               3.6049   Andrea Kristian                            Subscriber          x            x             x         $            123.73
               3.6050   Richard Kronenberg                         Subscriber          x            x             x         $             94.54
               3.6051   CAROL KRONENBERGER                         Subscriber          x            x             x         $            103.94
               3.6052   mythili Krothapalli                        Subscriber          x            x             x         $             84.82
               3.6053   Srikanth Krothapalli                       Subscriber          x            x             x         $             82.86
               3.6054   Jonathan Krumeich-Miller                   Subscriber          x            x             x         $             82.86
               3.6055   Kenneth Krumins                            Subscriber          x            x             x         $            155.31
               3.6056   Mark Krumm                                 Subscriber          x            x             x         $            102.96
               3.6057   Calvin Krunch                              Subscriber          x            x             x         $            117.84
               3.6058   Philip Krupp                               Subscriber          x            x             x         $            123.06
               3.6059   Elena Krupp                                Subscriber          x            x             x         $            123.55
               3.6060   Kevin Kruse                                Subscriber          x            x             x         $             79.49
               3.6061   Lucyna Krzywon                             Subscriber          x            x             x         $             81.88
               3.6062   Yang Ku                                    Subscriber          x            x             x         $            150.51
               3.6063   Xiaoting Kuang                             Subscriber          x            x             x         $             91.59
               3.6064   Starr Kubankin                             Subscriber          x            x             x         $            102.96
               3.6065   Adria Kubica                               Subscriber          x            x             x         $            107.62
               3.6066   Justyna Kudra                              Subscriber          x            x             x         $            161.30
               3.6067   Damian Kudra                               Subscriber          x            x             x         $            141.20
               3.6068   Brett Kuepper                              Subscriber          x            x             x         $                 3.91
               3.6069   Jackie Kuhn                                Subscriber          x            x             x         $            110.64
               3.6070   Tom Kuhn                                   Subscriber          x            x             x         $             92.66
               3.6071   Daniel Kukulski                            Subscriber          x            x             x         $             81.88




                                                              Page 84 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg    125 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                         CreditorName              Basis for Claim                                              Amount Owed
               3.6072   Penny Kukulski                             Subscriber          x            x             x         $             81.88
               3.6073   Kate Kula                                  Subscriber          x            x             x         $            105.66
               3.6074   Amit Kularkar                              Subscriber          x            x             x         $            117.18
               3.6075   Michael Kulig                              Subscriber          x            x             x         $            137.48
               3.6076   Rachel Kulik                               Subscriber          x            x             x         $             82.76
               3.6077   Hrishikesh Kulkarni                        Subscriber          x            x             x         $             78.18
               3.6078   Sunil Kumar                                Subscriber          x            x             x         $             88.00
               3.6079   siriyal kumar                              Subscriber          x            x             x         $            100.16
               3.6080   sid kumar                                  Subscriber          x            x             x         $            100.16
               3.6081   shashank kumar                             Subscriber          x            x             x         $            109.33
               3.6082   latha kumar                                Subscriber          x            x             x         $            100.16
               3.6083   Suman Kumar                                Subscriber          x            x             x         $            105.66
               3.6084   Goutham Kumar                              Subscriber          x            x             x         $             95.11
               3.6085   Vikrant Kumar                              Subscriber          x            x             x         $             93.23
               3.6086   satish kumar                               Subscriber          x            x             x         $             92.25
               3.6087   Praveen Kumar                              Subscriber          x            x             x         $             97.48
               3.6088   Kirin Kumar                                Subscriber          x            x             x         $             91.92
               3.6089   Jitendra Kumar                             Subscriber          x            x             x         $             81.13
               3.6090   Shiv Shankar Kumar                         Subscriber          x            x             x         $             78.18
               3.6091   Jagriti Kumari                             Subscriber          x            x             x         $             84.07
               3.6092   Debra Kundert                              Subscriber          x            x             x         $             93.23
               3.6093   Jay Kundert                                Subscriber          x            x             x         $             94.87
               3.6094   tenzin kunsel                              Subscriber          x            x             x         $            106.39
               3.6095   Bassam Kurdali                             Subscriber          x            x             x         $            110.64
               3.6096   Elizabeth Kurnetz                          Subscriber          x            x             x         $            117.18
               3.6097   Alexander Kurth                            Subscriber          x            x             x         $            104.68
               3.6098   Susan Kusmin                               Subscriber          x            x             x         $            105.99
               3.6099   Sean Kusmin                                Subscriber          x            x             x         $             94.54
               3.6100   Kalpana Kutcherlapati                      Subscriber          x            x             x         $            114.17
               3.6101   Diana Kaveriamma Kuttanda Arjuna           Subscriber          x            x             x         $             72.56
               3.6102   Ben Kuykendall                             Subscriber          x            x             x         $            133.84
               3.6103   Kaylie Kvoriak                             Subscriber          x            x             x         $            113.74
               3.6104   Sammy Kwan                                 Subscriber          x            x             x         $             81.45
               3.6105   Christopher Kwasnik                        Subscriber          x            x             x         $            123.73
               3.6106   Tanner Kwatera                             Subscriber          x            x             x         $             82.86
               3.6107   Karen Kwock                                Subscriber          x            x             x         $            123.08
               3.6108   Kyle Kwock                                 Subscriber          x            x             x         $            123.08
               3.6109   Jacky Kwok                                 Subscriber          x            x             x         $             10.39
               3.6110   steve kwon                                 Subscriber          x            x             x         $            109.82
               3.6111   Stacia Kyrimes                             Subscriber          x            x             x         $             87.34
               3.6112   Ngoc La                                    Subscriber          x            x             x         $            101.98
               3.6113   Christine La Rochelle                      Subscriber          x            x             x         $             79.16
               3.6114   Paul Lablanc                               Subscriber          x            x             x         $            136.82
               3.6115   Wayne LaBonte                              Subscriber          x            x             x         $            119.15
               3.6116   Elijah LaBrie                              Subscriber          x            x             x         $            109.33
               3.6117   Aniyah LaBrie                              Subscriber          x            x             x         $            109.33
               3.6118   Josiah LaBrie                              Subscriber          x            x             x         $            109.33
               3.6119   Maria LaBrie                               Subscriber          x            x             x         $            109.33
               3.6120   Leonard Labriola                           Subscriber          x            x             x         $             82.86
               3.6121   Jason LaCasse                              Subscriber          x            x             x         $             95.58
               3.6122   Gibran Lacey                               Subscriber          x            x             x         $            127.96
               3.6123   Brendel Lacey                              Subscriber          x            x             x         $            107.86
               3.6124   Megan Lacey                                Subscriber          x            x             x         $            100.10
               3.6125   Adrienne LaChance                          Subscriber          x            x             x         $            105.90
               3.6126   Megan Lachey                               Subscriber          x            x             x         $             99.12
               3.6127   Jennifer Lack                              Subscriber          x            x             x         $             94.87
               3.6128   Julie Lackey                               Subscriber          x            x             x         $            121.11
               3.6129   FELIX LACOURT                              Subscriber          x            x             x         $             89.72
               3.6130   James Ladd                                 Subscriber          x            x             x         $             95.11
               3.6131   Ardean Ladd                                Subscriber          x            x             x         $            103.45
               3.6132   Esperanza Ladisla                          Subscriber          x            x             x         $            102.96
               3.6133   Kristen Ladner                             Subscriber          x            x             x         $             94.54
               3.6134   Stephen Ladner                             Subscriber          x            x             x         $             93.23
               3.6135   Kal Laffoon                                Subscriber          x            x             x         $             93.23
               3.6136   Loic Laforet                               Subscriber          x            x             x         $            117.18
               3.6137   Ryah Laforet                               Subscriber          x            x             x         $            117.18
               3.6138   Anthony Lafornara                          Subscriber          x            x             x         $            100.10
               3.6139   Muhammad Laghari                           Subscriber          x            x             x         $             91.59
               3.6140   Ela Lagos                                  Subscriber          x            x             x         $             91.92
               3.6141   Marilyn Lagosz                             Subscriber          x            x             x         $            119.15
               3.6142   John Lahar                                 Subscriber          x            x             x         $            123.08




                                                              Page 85 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                       Main Document
                                           Pg    126 of 506
                                            In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                          CreditorName            Basis for Claim                                              Amount Owed
               3.6143   John Lahar                                Subscriber          x            x             x         $            123.08
               3.6144   Luigi Lahara                              Subscriber          x            x             x         $             87.76
               3.6145   Jillian Lahara                            Subscriber          x            x             x         $             87.76
               3.6146   LJ Lahara                                 Subscriber          x            x             x         $             87.76
               3.6147   Adita Lahara                              Subscriber          x            x             x         $             87.76
               3.6148   Sofiane Lahouasnia                        Subscriber          x            x             x         $            101.98
               3.6149   MONICA Lai                                Subscriber          x            x             x         $            139.24
               3.6150   Jimmy Lai                                 Subscriber          x            x             x         $             97.48
               3.6151   Shelana Laing                             Subscriber          x            x             x         $            101.98
               3.6152   David Laird                               Subscriber          x            x             x         $             92.96
               3.6153   Ashlee Laird                              Subscriber          x            x             x         $            119.15
               3.6154   Charlie Laird                             Subscriber          x            x             x         $            124.38
               3.6155   Jillian Laizure                           Subscriber          x            x             x         $             92.58
               3.6156   Fred Lake                                 Subscriber          x            x             x         $            136.17
               3.6157   George Lakes                              Subscriber          x            x             x         $             73.05
               3.6158   Anish Lakhva                              Subscriber          x            x             x         $            120.46
               3.6159   Rubab Lakhva                              Subscriber          x            x             x         $            120.46
               3.6160   Fazal Lakhva                              Subscriber          x            x             x         $            117.84
               3.6161   Asma Lakhva                               Subscriber          x            x             x         $            117.84
               3.6162   Ronak Lakhwani                            Subscriber          x            x             x         $             88.65
               3.6163   Charles Lakin                             Subscriber          x            x             x         $             94.54
               3.6164   Edward Laksberger                         Subscriber          x            x             x         $             97.81
               3.6165   Edward Laksberger                         Subscriber          x            x             x         $             73.05
               3.6166   Krishna Lakshmana                         Subscriber          x            x             x         $             78.51
               3.6167   Seetha Lakshmi                            Subscriber          x            x             x         $             91.92
               3.6168   Pradeep Lakshmi Narayana                  Subscriber          x            x             x         $            102.96
               3.6169   Arpita Lal                                Subscriber          x            x             x         $             78.51
               3.6170   Jonathan Lallis                           Subscriber          x            x             x         $            102.96
               3.6171   Pamela Lalonde                            Subscriber          x            x             x         $             96.89
               3.6172   sanjay lalwani                            Subscriber          x            x             x         $             96.50
               3.6173   Jacky Lam                                 Subscriber          x            x             x         $             91.59
               3.6174   Celia Lamantia                            Subscriber          x            x             x         $            105.33
               3.6175   Sarah LaMaster                            Subscriber          x            x             x         $            145.33
               3.6176   Michael Lamb                              Subscriber          x            x             x         $             96.17
               3.6177   Richard Lamb                              Subscriber          x            x             x         $             95.11
               3.6178   Katharine Lamb                            Subscriber          x            x             x         $             95.11
               3.6179   Amira Lamb                                Subscriber          x            x             x         $            101.98
               3.6180   Gary Lamb                                 Subscriber          x            x             x         $             81.13
               3.6181   Adam Lambdin                              Subscriber          x            x             x         $            110.24
               3.6182   Chloe Lambdin                             Subscriber          x            x             x         $             91.59
               3.6183   Margaret Lambe                            Subscriber          x            x             x         $             93.15
               3.6184   Neil Lambert                              Subscriber          x            x             x         $                 1.96
               3.6185   Christina Lambert                         Subscriber          x            x             x         $            123.73
               3.6186   Angela Lambert                            Subscriber          x            x             x         $            102.96
               3.6187   Michael Lambert                           Subscriber          x            x             x         $            102.96
               3.6188   jane lambert                              Subscriber          x            x             x         $            103.45
               3.6189   Tanja Lambertus                           Subscriber          x            x             x         $            137.48
               3.6190   Mat LaMonica                              Subscriber          x            x             x         $            121.77
               3.6191   Jeanette LaMontagne                       Subscriber          x            x             x         $             96.50
               3.6192   Noel Lamour                               Subscriber          x            x             x         $             99.12
               3.6193   Joan Lamphere                             Subscriber          x            x             x         $            117.84
               3.6194   Gino Lanasa                               Subscriber          x            x             x         $            117.84
               3.6195   Pam Lancaster                             Subscriber          x            x             x         $            137.48
               3.6196   Janice Lance                              Subscriber          x            x             x         $            136.17
               3.6197   Avi Landau                                Subscriber          x            x             x         $             82.86
               3.6198   Paul Landaverde                           Subscriber          x            x             x         $            106.64
               3.6199   Hans Landel                               Subscriber          x            x             x         $            105.33
               3.6200   Aaron Landry                              Subscriber          x            x             x         $             72.56
               3.6201   Melissa Landry                            Subscriber          x            x             x         $             72.56
               3.6202   Frederick Landry                          Subscriber          x            x             x         $             91.92
               3.6203   Mona Lands                                Subscriber          x            x             x         $             92.66
               3.6204   Chaim Landy                               Subscriber          x            x             x         $            106.64
               3.6205   Maile Lane                                Subscriber          x            x             x         $             99.45
               3.6206   Tanya Lane                                Subscriber          x            x             x         $            119.80
               3.6207   Will Lane                                 Subscriber          x            x             x         $            119.80
               3.6208   Tom Lang                                  Subscriber          x            x             x         $            102.96
               3.6209   Steve Langbein                            Subscriber          x            x             x         $            102.96
               3.6210   Jan Langbein                              Subscriber          x            x             x         $            103.45
               3.6211   Ginger Lange                              Subscriber          x            x             x         $            104.43
               3.6212   Christina Lange                           Subscriber          x            x             x         $            100.10
               3.6213   Tami Langshaw                             Subscriber          x            x             x         $            103.45




                                                             Page 86 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg    127 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                          CreditorName             Basis for Claim                                              Amount Owed
               3.6214   Jason Langston                             Subscriber          x            x             x         $            104.92
               3.6215   Landon Langston                            Subscriber          x            x             x         $            104.92
               3.6216   Cindy Langston                             Subscriber          x            x             x         $            104.92
               3.6217   Jody Langton                               Subscriber          x            x             x         $             78.18
               3.6218   Joseph Langvardt                           Subscriber          x            x             x         $             92.31
               3.6219   Elizabeth Rose Lanham                      Subscriber          x            x             x         $            144.02
               3.6220   Mahita Lanka                               Subscriber          x            x             x         $             91.92
               3.6221   Richard Lansel                             Subscriber          x            x             x         $            102.96
               3.6222   Gabriella Lansel                           Subscriber          x            x             x         $            102.96
               3.6223   Kaitlyn Lanz                               Subscriber          x            x             x         $            101.98
               3.6224   Irving Laos                                Subscriber          x            x             x         $             92.66
               3.6225   Sarah Laos                                 Subscriber          x            x             x         $             92.66
               3.6226   Larry LaPlante                             Subscriber          x            x             x         $            109.82
               3.6227   Kim LaPlante                               Subscriber          x            x             x         $            109.82
               3.6228   Matthew LaPlante                           Subscriber          x            x             x         $            136.17
               3.6229   Victor LaPorte                             Subscriber          x            x             x         $             84.40
               3.6230   Haley LaPorte                              Subscriber          x            x             x         $                 0.65
               3.6231   Derek Lara                                 Subscriber          x            x             x         $            119.80
               3.6232   Claudia Lara                               Subscriber          x            x             x         $            137.48
               3.6233   Shawn Laramie                              Subscriber          x            x             x         $             97.48
               3.6234   Connor Laramore                            Subscriber          x            x             x         $             16.95
               3.6235   Jelian Larbi                               Subscriber          x            x             x         $            100.43
               3.6236   Jonathan Largent                           Subscriber          x            x             x         $            101.98
               3.6237   Kristina Larichev                          Subscriber          x            x             x         $             83.09
               3.6238   Catherine LARKIN                           Subscriber          x            x             x         $             93.15
               3.6239   Maureen Larkin                             Subscriber          x            x             x         $             93.15
               3.6240   Rachel LaRont                              Subscriber          x            x             x         $             91.68
               3.6241   Michael LaRosa                             Subscriber          x            x             x         $            124.38
               3.6242   Don LaRotonda                              Subscriber          x            x             x         $             97.54
               3.6243   Bo Larsen                                  Subscriber          x            x             x         $             78.84
               3.6244   Reece Larsen                               Subscriber          x            x             x         $             91.59
               3.6245   Jill Larsen                                Subscriber          x            x             x         $            119.15
               3.6246   Logan Larsen                               Subscriber          x            x             x         $             92.66
               3.6247   Eric Larson                                Subscriber          x            x             x         $            109.33
               3.6248   Patricia Larson                            Subscriber          x            x             x         $            109.33
               3.6249   Alan Larson                                Subscriber          x            x             x         $             81.45
               3.6250   Shawn Larson                               Subscriber          x            x             x         $             91.59
               3.6251   Lynda Larson                               Subscriber          x            x              x        $             96.17
               3.6252   Annelle Larson                             Subscriber          x            x              x        $            101.98
               3.6253   Jordan Lasater                             Subscriber          x            x              x        $             93.15
               3.6254   JOHN LASHER                                Subscriber          x            x              x        $            112.76
               3.6255   KAY LASHER                                 Subscriber          x            x              x        $            112.76
               3.6256   Irena Lasic                                Subscriber          x            x             x         $            110.31
               3.6257   Anastasia Lasic                            Subscriber          x            x             x         $            110.31
               3.6258   Kristijan Lasic                            Subscriber          x            x             x         $            109.82
               3.6259   Galen Laski                                Subscriber          x            x             x         $             92.17
               3.6260   Joe Lassiter                               Subscriber          x            x             x         $             83.35
               3.6261   Niti Lathia                                Subscriber          x            x             x         $             91.59
               3.6262   Chetn Lathia                               Subscriber          x            x             x         $             91.59
               3.6263   Samuel Lathrop                             Subscriber          x            x             x         $             15.64
               3.6264   Jennifer Lathrop                           Subscriber          x            x              x        $             93.15
               3.6265   Margaret Latif                             Subscriber          x            x             x         $            115.21
               3.6266   Mannan Latif                               Subscriber          x            x             x         $             95.11
               3.6267   Joy Latif                                  Subscriber          x            x             x         $            119.15
               3.6268   Monica Latimer                             Subscriber          x            x             x         $            101.98
               3.6269   Keye Latimer                               Subscriber          x            x             x         $             81.88
               3.6270   Brian Lattin                               Subscriber          x            x             x         $             78.51
               3.6271   Deanna Lau                                 Subscriber          x            x             x         $             91.19
               3.6272   Echo Lau                                   Subscriber          x            x             x         $             92.25
               3.6273   Hilarion Lau                               Subscriber          x            x             x         $             92.66
               3.6274   Clarissa Lau                               Subscriber          x            x             x         $             92.66
               3.6275   Harry Lau                                  Subscriber          x            x             x         $             78.51
               3.6276   Theresa Laubach                            Subscriber          x            x             x         $             91.19
               3.6277   Barbara Laubacher                          Subscriber          x            x             x         $                 1.96
               3.6278   Maayan Laufer                              Subscriber          x            x             x         $            104.92
               3.6279   Bill Laufman                               Subscriber          x            x             x         $            136.17
               3.6280   Dorrie Laufman                             Subscriber          x            x             x         $            137.48
               3.6281   Connor Laughlin                            Subscriber          x            x             x         $            120.12
               3.6282   Ashleigh Laureano                          Subscriber          x            x             x         $            102.96
               3.6283   Amy Laurence                               Subscriber          x            x             x         $            149.92
               3.6284   Andrew Laurence                            Subscriber          x            x             x         $            137.48




                                                              Page 87 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg    128 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                         CreditorName              Basis for Claim                                              Amount Owed
               3.6285   Sandy Lauture                              Subscriber          x            x             x         $             85.80
               3.6286   Margot Laval                               Subscriber          x            x             x         $             97.48
               3.6287   Jeanne LaValle                             Subscriber          x            x             x         $            111.29
               3.6288   david lavender                             Subscriber          x            x             x         $             75.01
               3.6289   Barbara Lavender                           Subscriber          x            x             x         $            117.18
               3.6290   hal lavender                               Subscriber          x            x             x         $            117.18
               3.6291   John Laverack                              Subscriber          x            x             x         $             92.66
               3.6292   STEVEN LAVIN                               Subscriber          x            x             x         $             78.18
               3.6293   elyse lavin                                Subscriber          x            x             x         $             78.18
               3.6294   SauChun LAW                                Subscriber          x            x             x         $            102.96
               3.6295   Kameron Law                                Subscriber          x            x             x         $            100.10
               3.6296   Catherine Lawrence                         Subscriber          x            x             x         $            122.42
               3.6297   Linda Lawrence                             Subscriber          x            x             x         $             91.65
               3.6298   Kellie Lawrence                            Subscriber          x            x             x         $             92.66
               3.6299   Kim Lawrence                               Subscriber          x            x             x         $             81.13
               3.6300   Richard Lawson                             Subscriber          x            x             x         $             93.23
               3.6301   Kevin Lawton                               Subscriber          x            x             x         $             83.74
               3.6302   Leah Lawyer                                Subscriber          x            x             x         $             85.71
               3.6303   Leanna Laycock                             Subscriber          x            x             x         $            119.15
               3.6304   Gina Layne                                 Subscriber          x            x             x         $             83.42
               3.6305   Deborah Layne                              Subscriber          x            x             x         $            103.45
               3.6306   Nancy Lazard                               Subscriber          x            x             x         $             81.88
               3.6307   May Rose Lazarte                           Subscriber          x            x             x         $            163.26
               3.6308   Jason Lazarus                              Subscriber          x            x             x         $             72.56
               3.6309   Heather Lazarus                            Subscriber          x            x             x         $             92.66
               3.6310   Kevin LaZette                              Subscriber          x            x             x         $             16.95
               3.6311   Debbie LaZette                             Subscriber          x            x             x         $             16.95
               3.6312   Darrick Lazo                               Subscriber          x            x             x         $            102.06
               3.6313   Daniel Lazo                                Subscriber          x            x             x         $             92.66
               3.6314   Tuan Le                                    Subscriber          x            x             x         $            104.43
               3.6315   Thy Le                                     Subscriber          x            x             x         $            115.22
               3.6316   Dat Le                                     Subscriber          x            x             x         $            118.49
               3.6317   Kaia Le                                    Subscriber          x            x             x         $            118.49
               3.6318   Kelsey Le                                  Subscriber          x            x             x         $            118.49
               3.6319   Tony Le                                    Subscriber          x            x             x         $             94.87
               3.6320   Vivian Le                                  Subscriber          x            x             x         $            124.38
               3.6321   Justin Le                                  Subscriber          x            x             x         $             97.48
               3.6322   Jasmine Le                                 Subscriber          x            x             x         $             97.48
               3.6323   Tri Le                                     Subscriber          x            x             x         $            100.10
               3.6324   Marnette Le neouanic                       Subscriber          x            x             x         $            103.04
               3.6325   Marie Leahey                               Subscriber          x            x             x         $             43.95
               3.6326   Marie Leahey                               Subscriber          x            x             x         $             43.95
               3.6327   Marie Leahey                               Subscriber          x            x             x         $             43.95
               3.6328   Eline Leal                                 Subscriber          x            x             x         $             92.66
               3.6329   Lisa Leavell                               Subscriber          x            x             x         $             86.78
               3.6330   Caroline Leavitt                           Subscriber          x            x              x        $             89.72
               3.6331   Doug LeBow                                 Subscriber          x            x              x        $            117.18
               3.6332   Javier Lecha                               Subscriber          x            x              x        $            102.96
               3.6333   BD Ledbetter                               Subscriber          x            x              x        $             78.84
               3.6334   Jessica Ledbetter                          Subscriber          x            x              x        $             92.25
               3.6335   Alyssa Ledesma                             Subscriber          x            x              x        $             81.45
               3.6336   Ellen Ledford                              Subscriber          x            x             x         $             83.35
               3.6337   Diane Lee                                  Subscriber          x            x             x         $                 9.81
               3.6338   Stanley Lee                                Subscriber          x            x             x         $            109.33
               3.6339   Shawn Lee                                  Subscriber          x            x             x         $             90.61
               3.6340   Kevin Lee                                  Subscriber          x            x             x         $             91.65
               3.6341   Scott Lee                                  Subscriber          x            x             x         $             96.50
               3.6342   David Lee                                  Subscriber          x            x             x         $            153.83
               3.6343   Jed Lee                                    Subscriber          x            x             x         $             78.84
               3.6344   JAE LEE                                    Subscriber          x            x             x         $            103.94
               3.6345   Lincoln Lee                                Subscriber          x            x             x         $             83.42
               3.6346   Yi Ting Lee                                Subscriber          x            x             x         $            105.99
               3.6347   Leonila Lee                                Subscriber          x            x             x         $            103.94
               3.6348   Karen Lee                                  Subscriber          x            x             x         $            108.35
               3.6349   Jessica Lee                                Subscriber          x            x             x         $             20.86
               3.6350   Esther Lee                                 Subscriber          x            x             x         $             97.54
               3.6351   SARAH LEE                                  Subscriber          x            x             x         $            153.46
               3.6352   Katherine Lee                              Subscriber          x            x             x         $             96.50
               3.6353   Angelina Lee                               Subscriber          x            x             x         $            104.68
               3.6354   May Lee                                    Subscriber          x            x             x         $             91.59
               3.6355   Michael Lee                                Subscriber          x            x             x         $             85.05




                                                              Page 88 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg    129 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                          CreditorName             Basis for Claim                                              Amount Owed
               3.6356   John Lee                                   Subscriber          x            x             x         $            105.66
               3.6357   Benjamin Lee                               Subscriber          x            x             x         $            100.75
               3.6358   James Lee                                  Subscriber          x            x             x         $                 9.81
               3.6359   Jae Lee                                    Subscriber          x            x             x         $             94.54
               3.6360   Sean Lee                                   Subscriber          x            x             x         $             94.54
               3.6361   Bob Lee                                    Subscriber          x            x             x         $            118.49
               3.6362   Beth Lee                                   Subscriber          x            x             x         $            118.49
               3.6363   Wai Lee                                    Subscriber          x            x             x         $             95.11
               3.6364   Tama Lee                                   Subscriber          x            x             x         $             92.31
               3.6365   Chin-Hui Lee                               Subscriber          x            x             x         $             91.19
               3.6366   Kristi Lee                                 Subscriber          x            x             x         $            119.15
               3.6367   BRIAN LEE                                  Subscriber          x            x             x         $             96.83
               3.6368   Jackie Lee                                 Subscriber          x            x             x         $             96.83
               3.6369   Patrick Lee                                Subscriber          x            x             x         $            119.80
               3.6370   Drew Lee                                   Subscriber          x            x             x         $            119.80
               3.6371   Johnson Lee                                Subscriber          x            x             x         $            117.18
               3.6372   Kari Lee                                   Subscriber          x            x             x         $            102.96
               3.6373   TERESA LEE                                 Subscriber          x            x             x         $            102.96
               3.6374   Ricky Lee                                  Subscriber          x            x             x         $             92.66
               3.6375   Kyeongmin Lee                              Subscriber          x            x             x         $            124.38
               3.6376   Marissa Lee                                Subscriber          x            x             x         $             97.48
               3.6377   Yiu Lee                                    Subscriber          x            x             x         $            103.45
               3.6378   David Lee                                  Subscriber          x            x             x         $            137.48
               3.6379   Samuel Lee                                 Subscriber          x            x             x         $            137.48
               3.6380   Roger Lee                                  Subscriber          x            x             x         $             82.86
               3.6381   Hong Yee Lee                               Subscriber          x            x             x         $             90.34
               3.6382   Debbie Lee-Bump                            Subscriber          x            x             x         $             90.34
               3.6383   Florence Lee-Chang                         Subscriber          x            x             x         $             92.66
               3.6384   Michelle Leger                             Subscriber          x            x             x         $            102.96
               3.6385   Jason Legg                                 Subscriber          x            x             x         $             91.59
               3.6386   Robert Leighton                            Subscriber          x            x             x         $            101.98
               3.6387   John Leinweber                             Subscriber          x            x             x         $             79.82
               3.6388   Shaunna Leinweber                          Subscriber          x            x             x         $             93.23
               3.6389   Lauren Leinweber                           Subscriber          x            x             x         $             78.18
               3.6390   Aaron Leist                                Subscriber          x            x             x         $             97.54
               3.6391   Shari J Leitch                             Subscriber          x            x             x         $            100.10
               3.6392   Victor Leite                               Subscriber          x            x             x         $             94.54
               3.6393   Michele Leitner                            Subscriber          x            x             x         $             84.07
               3.6394   Jennifer Leitner                           Subscriber          x            x             x         $            119.15
               3.6395   Sherry Lemaster                            Subscriber          x            x             x         $             90.34
               3.6396   Matthew Lembo                              Subscriber          x            x             x         $             87.34
               3.6397   YESENIA LEMUS                              Subscriber          x            x             x         $            136.17
               3.6398   Jon LeNeveu                                Subscriber          x            x             x         $             94.93
               3.6399   Douglas Lennox-Salinas                     Subscriber          x            x             x         $             93.23
               3.6400   Guadalupe Lennox-Salinas                   Subscriber          x            x             x         $             93.23
               3.6401   Gary Lenoff                                Subscriber          x            x             x         $            101.98
               3.6402   Diane Leoce                                Subscriber          x            x             x         $            118.49
               3.6403   Joseph Leoce                               Subscriber          x            x             x         $            118.49
               3.6404   Steve leon                                 Subscriber          x            x             x         $            103.94
               3.6405   Lissette Leon                              Subscriber          x            x             x         $            102.96
               3.6406   Sam Leonard                                Subscriber          x            x             x         $             87.01
               3.6407   Michael Leonard                            Subscriber          x            x             x         $             85.31
               3.6408   Stephanie Leonard                          Subscriber          x            x             x         $            115.70
               3.6409   Daniel Leonard                             Subscriber          x            x             x         $             72.07
               3.6410   Jonathan Leonard                           Subscriber          x            x             x         $            115.70
               3.6411   Will Leonard                               Subscriber          x            x             x         $             91.92
               3.6412   James Leone                                Subscriber          x            x             x         $            107.95
               3.6413   Yvonne Leone                               Subscriber          x            x             x         $            105.33
               3.6414   Betty Leone                                Subscriber          x            x             x         $            106.32
               3.6415   Ryan Leong                                 Subscriber          x            x             x         $            106.39
               3.6416   jackie leong                               Subscriber          x            x             x         $             95.11
               3.6417   Francis Leong                              Subscriber          x            x             x         $            102.96
               3.6418   Trudi Leong                                Subscriber          x            x             x         $            102.96
               3.6419   Gary Leonhard                              Subscriber          x            x             x         $            102.96
               3.6420   Loreen LePaige                             Subscriber          x            x             x         $             89.72
               3.6421   Thi Le-Pham                                Subscriber          x            x             x         $             96.17
               3.6422   Jamie LePinnet                             Subscriber          x            x             x         $                 5.20
               3.6423   Amber Lerch                                Subscriber          x            x             x         $            117.18
               3.6424   Fidel Lerma                                Subscriber          x            x             x         $            103.45
               3.6425   Michael Lerner                             Subscriber          x            x             x         $            103.54
               3.6426   Sarah Lescault                             Subscriber          x            x             x         $             81.13




                                                              Page 89 of 174
20-10244-smb   Doc 1             Filed 01/28/20 Entered 01/28/20 20:02:29                                                                     Main Document
                                              Pg    130 of 506
                                               In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                          CreditorName             Basis for Claim                                              Amount Owed
               3.6427   John Lesesne                               Subscriber          x            x             x         $             93.15
               3.6428   Stephani Lesh                              Subscriber          x            x             x         $            117.18
               3.6429   Wayne Lesperance                           Subscriber          x            x             x         $            102.96
               3.6430   fern lessard                               Subscriber          x            x             x         $             90.34
               3.6431   Mark Lester                                Subscriber          x            x             x         $            117.84
               3.6432   Nancy Leung                                Subscriber          x            x             x         $             95.85
               3.6433   Aaron Leung                                Subscriber          x            x             x         $             94.54
               3.6434   john leung                                 Subscriber          x            x             x         $             91.59
               3.6435   Amy Leung                                  Subscriber          x            x             x         $             82.86
               3.6436   michael levasseur                          Subscriber          x            x             x         $             81.45
               3.6437   Charmaine Level                            Subscriber          x            x             x         $             96.50
               3.6438   Tish Levendoski                            Subscriber          x            x             x         $             96.09
               3.6439   Matt Levendoski                            Subscriber          x            x              x        $             82.86
               3.6440   Mallory Levendusky                         Subscriber          x            x             x         $             96.83
               3.6441   Wesley Levenstein                          Subscriber          x            x              x        $             95.52
               3.6442   Rick Leverence                             Subscriber          x            x              x        $            102.96
               3.6443   Rhyann Levin                               Subscriber          x            x              x        $            117.76
               3.6444   Tammy Levin                                Subscriber          x            x              x        $             99.77
               3.6445   Mikael Levin                               Subscriber          x            x              x        $            136.17
               3.6446   Ilan Levin                                 Subscriber          x            x              x        $            136.17
               3.6447   Susan Levine                               Subscriber          x            x              x        $             72.56
               3.6448   Nicole Levine                              Subscriber          x            x              x        $            102.96
               3.6449   Ariel Levinsky                             Subscriber          x            x              x        $            113.74
               3.6450   Annalise Levitt                            Subscriber          x            x              x        $            102.96
               3.6451   Scott Levitt                               Subscriber          x            x              x        $             82.86
               3.6452   Corinne Levitt                             Subscriber          x            x              x        $             82.86
               3.6453   Shaula Levy                                Subscriber          x            x              x        $             71.58
               3.6454   Samantha Levy                              Subscriber          x            x              x        $            102.96
               3.6455   Jordan Levy                                Subscriber          x            x              x        $            103.45
               3.6456   Calvin Lew                                 Subscriber          x            x              x        $             83.42
               3.6457   Samantha Lewallen                          Subscriber          x            x              x        $            103.37
               3.6458   Mara Lewellyn                              Subscriber          x            x              x        $             96.50
               3.6459   Lynn Lewin                                 Subscriber          x            x              x        $             97.16
               3.6460   Doug Lewis                                 Subscriber          x            x              x        $            116.46
               3.6461   Althea Lewis                               Subscriber          x            x              x        $             98.20
               3.6462   Melissa Lewis                              Subscriber          x            x              x        $             94.13
               3.6463   Kendra Lewis                               Subscriber          x            x              x        $            220.62
               3.6464   Melody Lewis                               Subscriber          x            x              x        $            110.80
               3.6465   Linda Lewis                                Subscriber          x            x              x        $            146.64
               3.6466   Brooke Lewis                               Subscriber          x            x              x        $             83.35
               3.6467   Joleena Lewis                              Subscriber          x            x              x        $             85.71
               3.6468   Larry Lewis                                Subscriber          x            x              x        $            146.64
               3.6469   Patricia Lewis                             Subscriber          x            x              x        $             94.54
               3.6470   Stuart Lewis                               Subscriber          x            x              x        $             94.54
               3.6471   Steven Lewis                               Subscriber          x            x              x        $             83.09
               3.6472   Jennifer Lewis                             Subscriber          x            x              x        $             82.76
               3.6473   Elijah Lewis                               Subscriber          x            x              x        $             92.66
               3.6474   Eugene Leyba                               Subscriber          x            x              x        $             94.54
               3.6475   Angela Leyba                               Subscriber          x            x              x        $             91.19
               3.6476   Steven Leyva                               Subscriber          x            x              x        $             91.92
               3.6477   Lei Li                                     Subscriber          x            x              x        $            110.64
               3.6478   Quanrong Li                                Subscriber          x            x             x         $            102.06
               3.6479   Victoria Li                                Subscriber          x            x             x         $             91.59
               3.6480   xia Li                                     Subscriber          x            x             x         $            108.84
               3.6481   YONG PING LI                               Subscriber          x            x             x         $            130.41
               3.6482   Gary LI                                    Subscriber          x            x             x         $            138.13
               3.6483   Maocheng Li                                Subscriber          x            x             x         $            110.80
               3.6484   Jesse Li                                   Subscriber          x            x             x         $             91.59
               3.6485   Danyang Li                                 Subscriber          x            x             x         $             79.49
               3.6486   Sam Li                                     Subscriber          x            x             x         $            102.39
               3.6487   John Li                                    Subscriber          x            x             x         $             98.79
               3.6488   Kan Li                                     Subscriber          x            x             x         $            122.42
               3.6489   Cathy Li                                   Subscriber          x            x             x         $            121.10
               3.6490   Jialin Li                                  Subscriber          x            x             x         $             94.54
               3.6491   Ruize Li                                   Subscriber          x            x             x         $             91.59
               3.6492   Xitong Li                                  Subscriber          x            x             x         $             97.16
               3.6493   Chun Piu Li                                Subscriber          x            x             x         $            119.15
               3.6494   FANG YU LI                                 Subscriber          x            x             x         $            101.98
               3.6495   Chuanzhao Li                               Subscriber          x            x             x         $             81.88
               3.6496   amanda li                                  Subscriber          x            x             x         $            102.96
               3.6497   Thomas Li                                  Subscriber          x            x             x         $            102.96




                                                              Page 90 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                           Pg    131 of 506
                                            In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                            CreditorName           Basis for Claim                                              Amount Owed
               3.6498   Chen Li                                    Subscriber          x            x             x         $             97.48
               3.6499   Ailun Li                                   Subscriber          x            x             x         $             78.18
               3.6500   Shuting Liang                              Subscriber          x            x             x         $            120.61
               3.6501   Millie Liao                                Subscriber          x            x             x         $             93.15
               3.6502   Kenna Libertoski                           Subscriber          x            x             x         $            121.77
               3.6503   Jim Liberty                                Subscriber          x            x             x         $            136.17
               3.6504   Sandy Lidia                                Subscriber          x            x             x         $             88.98
               3.6505   Larry Lidia                                Subscriber          x            x             x         $             81.13
               3.6506   Andrew Lieb                                Subscriber          x            x             x         $             91.00
               3.6507   Christine Lieb                             Subscriber          x            x             x         $            117.84
               3.6508   Mark Liebel                                Subscriber          x            x             x         $            101.98
               3.6509   Diane Liebel                               Subscriber          x            x             x         $             93.15
               3.6510   Noah Lietzau                               Subscriber          x            x             x         $            102.96
               3.6511   Anthony Liggett                            Subscriber          x            x             x         $             95.52
               3.6512   Matthew Lightner                           Subscriber          x            x             x         $             82.76
               3.6513   Eric Ligman                                Subscriber          x            x             x         $             91.59
               3.6514   Becky Ligon                                Subscriber          x            x             x         $            137.48
               3.6515   Walter Ligon                               Subscriber          x            x             x         $            137.48
               3.6516   Karen Lile                                 Subscriber          x            x             x         $            132.39
               3.6517   casandra Lilien                            Subscriber          x            x             x         $            100.10
               3.6518   Jessica Lillquist                          Subscriber          x            x             x         $             15.64
               3.6519   George Lilya                               Subscriber          x            x             x         $            102.96
               3.6520   Rosie Lilya                                Subscriber          x            x             x         $             92.66
               3.6521   Young Limb                                 Subscriber          x            x             x         $            153.83
               3.6522   Andrew Limb                                Subscriber          x            x             x         $            133.13
               3.6523   Suzann Limb                                Subscriber          x            x             x         $            133.13
               3.6524   Kenneth Limbach                            Subscriber          x            x             x         $             96.83
               3.6525   Janette Limon                              Subscriber          x            x              x        $             84.40
               3.6526   Sethavatey Limsreng                        Subscriber          x            x              x        $             91.92
               3.6527   PEIHU LIN                                  Subscriber          x            x              x        $            138.13
               3.6528   Kenneth Lin                                Subscriber          x            x              x        $             92.58
               3.6529   Lan Lin                                    Subscriber          x            x              x        $             83.84
               3.6530   LANDY LIN                                  Subscriber          x            x              x        $             91.27
               3.6531   Rachel Lin                                 Subscriber          x            x              x        $            160.49
               3.6532   Jonny Lin                                  Subscriber          x            x              x        $            105.01
               3.6533   Guangyu Lin                                Subscriber          x            x              x        $            103.94
               3.6534   Jacqueline Lin                             Subscriber          x            x              x        $             91.59
               3.6535   Hsuan Lin                                  Subscriber          x            x              x        $            118.49
               3.6536   Phoebe Lin                                 Subscriber          x            x              x        $            102.96
               3.6537   Jason Lin                                  Subscriber          x            x              x        $             97.48
               3.6538   Anna Lin                                   Subscriber          x            x              x        $            137.48
               3.6539   Susan Lin                                  Subscriber          x            x              x        $             91.92
               3.6540   Gerardo Linarducci                         Subscriber          x            x              x        $            104.03
               3.6541   Timothy Lind                               Subscriber          x            x              x        $             81.45
               3.6542   Genna Lind                                 Subscriber          x            x              x        $            101.98
               3.6543   Crystal Lind                               Subscriber          x            x              x        $             81.13
               3.6544   Stevi lindberg                             Subscriber          x            x              x        $            137.48
               3.6545   Steve Lindeman                             Subscriber          x            x              x        $             96.83
               3.6546   Rich Linden                                Subscriber          x            x              x        $            117.84
               3.6547   Nancy Linden                               Subscriber          x            x              x        $            117.84
               3.6548   Kory Linderman                             Subscriber          x            x              x        $            100.10
               3.6549   Roshena Lindsey                            Subscriber          x            x             x         $            101.98
               3.6550   Joel Lindstrom                             Subscriber          x            x             x         $            107.86
               3.6551   Greg Lingris                               Subscriber          x            x             x         $            121.11
               3.6552   Ford Lininger                              Subscriber          x            x             x         $             93.23
               3.6553   Josh Link                                  Subscriber          x            x             x         $             99.12
               3.6554   Crystal Link                               Subscriber          x            x             x         $             99.12
               3.6555   Ryan Linner                                Subscriber          x            x             x         $             10.68
               3.6556   William Lipis                              Subscriber          x            x             x         $            109.33
               3.6557   Amber Lippa                                Subscriber          x            x             x         $            123.08
               3.6558   Edward Lipsey                              Subscriber          x            x             x         $             99.12
               3.6559   Janet Liss                                 Subscriber          x            x             x         $            101.98
               3.6560   Janet Liss                                 Subscriber          x            x             x         $            101.98
               3.6561   Marcel Lissinna                            Subscriber          x            x             x         $            110.80
               3.6562   Nathalie Lissinna                          Subscriber          x            x             x         $            110.80
               3.6563   Greg Littell                               Subscriber          x            x             x         $             84.33
               3.6564   Ethan Litteral                             Subscriber          x            x             x         $             90.61
               3.6565   Brittany Litteral                          Subscriber          x            x             x         $             90.61
               3.6566   Pam Little                                 Subscriber          x            x             x         $             85.71
               3.6567   YANXI LIU                                  Subscriber          x            x             x         $            118.65
               3.6568   Libing liu                                 Subscriber          x            x             x         $            102.39




                                                              Page 91 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                          Pg    132 of 506
                                           In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                         CreditorName             Basis for Claim                                              Amount Owed
               3.6569   I Jung Liu                                Subscriber          x            x             x         $             86.69
               3.6570   Shitao Liu                                Subscriber          x            x             x         $             97.81
               3.6571   Zhenyi Liu                                Subscriber          x            x             x         $             97.81
               3.6572   Min Liu                                   Subscriber          x            x             x         $            136.17
               3.6573   Zhaobo Liu                                Subscriber          x            x             x         $            102.96
               3.6574   Langni Liu                                Subscriber          x            x             x         $             96.50
               3.6575   Bingyang Liu                              Subscriber          x            x             x         $            103.45
               3.6576   Susanne Livingston                        Subscriber          x            x             x         $            110.80
               3.6577   Gina Livingston                           Subscriber          x            x             x         $             92.25
               3.6578   Sarah Livingston                          Subscriber          x            x             x         $             81.88
               3.6579   Janet Livingston                          Subscriber          x            x             x         $             81.88
               3.6580   Dionna Livingston                         Subscriber          x            x             x         $             81.13
               3.6581   Leonardo Livreri                          Subscriber          x            x             x         $             92.31
               3.6582   Josh Liyanage                             Subscriber          x            x             x         $            102.72
               3.6583   Grace Ljung                               Subscriber          x            x             x         $             95.11
               3.6584   Irma Lloyd                                Subscriber          x            x             x         $            100.43
               3.6585   Michael Lloyd                             Subscriber          x            x             x         $            102.96
               3.6586   Fitzgerald Lloyd                          Subscriber          x            x             x         $             96.50
               3.6587   Adele S Lloyd                             Subscriber          x            x             x         $             82.86
               3.6588   Erwin H Lloyd                             Subscriber          x            x             x         $             82.86
               3.6589   Kwan Ping Lo                              Subscriber          x            x             x         $            102.47
               3.6590   Carlos Loaiza                             Subscriber          x            x             x         $             93.23
               3.6591   Kristina Lobo                             Subscriber          x            x              x        $             96.50
               3.6592   Nimal Lobo                                Subscriber          x            x              x        $             91.92
               3.6593   Christopher Lock                          Subscriber          x            x              x        $             78.18
               3.6594   Jerry Lockaby                             Subscriber          x            x              x        $            118.49
               3.6595   Tyjuan Lockett                            Subscriber          x            x              x        $             78.18
               3.6596   Lily Lockhart                             Subscriber          x            x              x        $             94.87
               3.6597   Ashton Lockwood                           Subscriber          x            x              x        $             96.83
               3.6598   John Locus                                Subscriber          x            x              x        $            137.48
               3.6599   Melissa Loeffler                          Subscriber          x            x              x        $             61.21
               3.6600   Aaron Loffman                             Subscriber          x            x              x        $                 6.06
               3.6601   John Lofton IV                            Subscriber          x            x              x        $             98.79
               3.6602   Marc Loftus                               Subscriber          x            x              x        $             94.54
               3.6603   Bob Logan                                 Subscriber          x            x              x        $            101.98
               3.6604   Judy Logan                                Subscriber          x            x              x        $            101.98
               3.6605   Christina Logan                           Subscriber          x            x              x        $            102.96
               3.6606   Erin Logush                               Subscriber          x            x              x        $             91.59
               3.6607   jay lohman                                Subscriber          x            x              x        $            132.39
               3.6608   Michelise Loiselle                        Subscriber          x            x              x        $            119.15
               3.6609   Mathew Lomas                              Subscriber          x            x              x        $             82.76
               3.6610   Maria Lombardo                            Subscriber          x            x              x        $            134.34
               3.6611   Josh Lonadier                             Subscriber          x            x              x        $            117.84
               3.6612   Jason Long                                Subscriber          x            x              x        $            134.61
               3.6613   Dillon Long                               Subscriber          x            x              x        $            138.30
               3.6614   Suzanne Long                              Subscriber          x            x              x        $            102.47
               3.6615   Hunter Long                               Subscriber          x            x              x        $            138.30
               3.6616   Jiani Long                                Subscriber          x            x              x        $             91.59
               3.6617   Johnnie Long                              Subscriber          x            x              x        $            101.98
               3.6618   Karla Long                                Subscriber          x            x              x        $            102.96
               3.6619   Jason Long                                Subscriber          x            x              x        $             81.13
               3.6620   Mike Long                                 Subscriber          x            x             x         $             78.18
               3.6621   Laura Longa                               Subscriber          x            x             x         $            118.49
               3.6622   Kevin Longenecker                         Subscriber          x            x             x         $             92.31
               3.6623   Avery Longley                             Subscriber          x            x             x         $            126.49
               3.6624   Sarah Longley                             Subscriber          x            x             x         $            106.39
               3.6625   Lina Longo                                Subscriber          x            x             x         $            136.17
               3.6626   Joseph Longo                              Subscriber          x            x             x         $             16.95
               3.6627   Robert LonVelin                           Subscriber          x            x             x         $             82.11
               3.6628   Sarellen Loomis                           Subscriber          x            x             x         $             81.88
               3.6629   Dawn Loomis                               Subscriber          x            x             x         $            102.96
               3.6630   Oldemiro Lopes                            Subscriber          x            x             x         $            119.80
               3.6631   joshua lopez                              Subscriber          x            x             x         $             79.16
               3.6632   Miriam Lopez                              Subscriber          x            x             x         $            109.33
               3.6633   Natalie Lopez                             Subscriber          x            x             x         $             89.72
               3.6634   Heather Lopez                             Subscriber          x            x             x         $            149.53
               3.6635   Randy Lopez                               Subscriber          x            x             x         $             89.30
               3.6636   Kathryn Lopez                             Subscriber          x            x             x         $            119.15
               3.6637   Carolina Lopez                            Subscriber          x            x             x         $             92.58
               3.6638   Nicole Lopez                              Subscriber          x            x             x         $             94.62
               3.6639   Kristen Lopez                             Subscriber          x            x              x        $             95.19




                                                             Page 92 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg    133 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                         CreditorName              Basis for Claim                                              Amount Owed
               3.6640   Dena Lopez                                 Subscriber          x            x             x         $            105.01
               3.6641   Monica Lopez                               Subscriber          x            x             x         $             98.55
               3.6642   Carlos Lopez                               Subscriber          x            x             x         $            149.53
               3.6643   Rick Lopez                                 Subscriber          x            x             x         $             94.54
               3.6644   Alicia Lopez                               Subscriber          x            x             x         $             94.54
               3.6645   Raul Lopez                                 Subscriber          x            x             x         $             97.16
               3.6646   ERIK LOPEZ                                 Subscriber          x            x             x         $             92.31
               3.6647   Jena Lopez                                 Subscriber          x            x             x         $             91.19
               3.6648   Nayelie Lopez                              Subscriber          x            x             x         $             73.05
               3.6649   Alejandro Lopez                            Subscriber          x            x             x         $            123.08
               3.6650   Maria C Lopez                              Subscriber          x            x             x         $            123.08
               3.6651   Tim Lopez                                  Subscriber          x            x             x         $            101.98
               3.6652   Minda Lopez                                Subscriber          x            x             x         $            101.98
               3.6653   Robert Lopez                               Subscriber          x            x             x         $             94.87
               3.6654   Yolanda Lopez                              Subscriber          x            x             x         $            117.18
               3.6655   Antonio D Lopez                            Subscriber          x            x             x         $            117.18
               3.6656   Kal-el Lopez                               Subscriber          x            x             x         $            102.96
               3.6657   jose lopez                                 Subscriber          x            x             x         $            102.96
               3.6658   Christian Lopez                            Subscriber          x            x             x         $             92.66
               3.6659   antonio lopez                              Subscriber          x            x             x         $             78.51
               3.6660   Juan Lopez                                 Subscriber          x            x             x         $             91.92
               3.6661   Delfin Lopez                               Subscriber          x            x             x         $             81.13
               3.6662   Luisa Lopez Serrano                        Subscriber          x            x             x         $             94.87
               3.6663   Gerry Lopezger                             Subscriber          x            x             x         $             97.54
               3.6664   Rodrigo Lopresti                           Subscriber          x            x             x         $             92.66
               3.6665   Wameng Lor                                 Subscriber          x            x             x         $            103.37
               3.6666   Kyle Lorenz                                Subscriber          x            x             x         $            117.18
               3.6667   Thierry Lorthioir                          Subscriber          x            x             x         $            102.96
               3.6668   Nikki Loscalzo                             Subscriber          x            x             x         $            119.15
               3.6669   Michael Lossner                            Subscriber          x            x             x         $            109.82
               3.6670   Susan Lossner                              Subscriber          x            x             x         $            109.82
               3.6671   RICHARD LOUI                               Subscriber          x            x             x         $             90.34
               3.6672   Jordan Louie                               Subscriber          x            x             x         $            126.00
               3.6673   Jordan Louie                               Subscriber          x            x             x         $            126.00
               3.6674   Stacy Louie                                Subscriber          x            x             x         $             96.17
               3.6675   Jonathtan Louie                            Subscriber          x            x             x         $            136.17
               3.6676   moira Lourie                               Subscriber          x            x             x         $            106.32
               3.6677   Leslie Loutzenhiser                        Subscriber          x            x             x         $            120.46
               3.6678   MICHAEL LOVATO                             Subscriber          x            x              x        $            145.99
               3.6679   LYNN LOVATO                                Subscriber          x            x              x        $            145.99
               3.6680   Hannah Love                                Subscriber          x            x             x         $            100.75
               3.6681   Michelle Love                              Subscriber          x            x             x         $             91.59
               3.6682   Eva Love                                   Subscriber          x            x              x        $             82.86
               3.6683   Adam Love                                  Subscriber          x            x              x        $             78.18
               3.6684   Matt Loveday                               Subscriber          x            x              x        $            137.48
               3.6685   Jonathan Lovel                             Subscriber          x            x             x         $            117.84
               3.6686   Alexandria Lovel                           Subscriber          x            x             x         $            117.84
               3.6687   Amanda Lovering                            Subscriber          x            x             x         $            102.96
               3.6688   Anthony Lovering                           Subscriber          x            x             x         $            102.96
               3.6689   Janet Lovero                               Subscriber          x            x             x         $             16.95
               3.6690   John Loveys                                Subscriber          x            x             x         $             93.23
               3.6691   William Loving                             Subscriber          x            x             x         $             95.19
               3.6692   Julian Low                                 Subscriber          x            x             x         $            116.46
               3.6693   John Lowe                                  Subscriber          x            x             x         $             92.25
               3.6694   Kiana Lowe                                 Subscriber          x            x             x         $             86.69
               3.6695   Eric Lowe                                  Subscriber          x            x             x         $             94.54
               3.6696   Deborah Lowe                               Subscriber          x            x             x         $            102.96
               3.6697   Michael Lowrey                             Subscriber          x            x             x         $             91.65
               3.6698   Steve Lowry                                Subscriber          x            x             x         $            117.84
               3.6699   Rob Lowther                                Subscriber          x            x             x         $             93.15
               3.6700   Rafael Loya                                Subscriber          x            x             x         $            102.06
               3.6701   Jennifer Loya                              Subscriber          x            x             x         $            101.74
               3.6702   Carmen Loya                                Subscriber          x            x             x         $             93.23
               3.6703   Kimberly Loya                              Subscriber          x            x             x         $             93.23
               3.6704   Rafael Loya                                Subscriber          x            x             x         $             93.23
               3.6705   Qiang Lu                                   Subscriber          x            x             x         $            111.78
               3.6706   Ruihan Lu                                  Subscriber          x            x             x         $             91.59
               3.6707   Hongzheng Lu                               Subscriber          x            x             x         $            118.49
               3.6708   Yuan Lu                                    Subscriber          x            x             x         $             96.17
               3.6709   Tuan Lu                                    Subscriber          x            x             x         $             97.48
               3.6710   Peter Lu                                   Subscriber          x            x             x         $            137.48




                                                              Page 93 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                           Pg    134 of 506
                                            In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                         CreditorName              Basis for Claim                                              Amount Owed
               3.6711   Ricardo Lua                                Subscriber          x            x             x         $             96.83
               3.6712   Renee Luba                                 Subscriber          x            x             x         $             91.19
               3.6713   Alyson Lucas                               Subscriber          x            x             x         $             96.17
               3.6714   Lily Lucherini                             Subscriber          x            x             x         $            101.98
               3.6715   Jeremy Luckett                             Subscriber          x            x             x         $            117.84
               3.6716   Merle Luckinbill                           Subscriber          x            x             x         $            112.27
               3.6717   Wendell Luckow                             Subscriber          x            x             x         $             86.03
               3.6718   Jorja Ludeking                             Subscriber          x            x             x         $            109.33
               3.6719   Warren Ludlow                              Subscriber          x            x             x         $            107.37
               3.6720   JANENE Ludlow                              Subscriber          x            x             x         $            107.37
               3.6721   Jacqueline Lue                             Subscriber          x            x             x         $            110.64
               3.6722   Susie Luebbe                               Subscriber          x            x             x         $             82.76
               3.6723   Dave Luebbe                                Subscriber          x            x             x         $             82.76
               3.6724   Kaylie Luedke                              Subscriber          x            x             x         $                 3.26
               3.6725   Justin Luevano                             Subscriber          x            x             x         $            102.96
               3.6726   Michael Luginsland                         Subscriber          x            x             x         $             92.66
               3.6727   Rubi Lugo                                  Subscriber          x            x             x         $            118.49
               3.6728   Edrei Lugo                                 Subscriber          x            x             x         $            117.84
               3.6729   Jeffrey Lui                                Subscriber          x            x             x         $             91.59
               3.6730   Andrea Luke                                Subscriber          x            x             x         $             86.69
               3.6731   Alex Luke                                  Subscriber          x            x             x         $            124.38
               3.6732   Eric Luke                                  Subscriber          x            x             x         $            124.38
               3.6733   Haryson Lum                                Subscriber          x            x             x         $            136.17
               3.6734   Jennifer Lumpkin                           Subscriber          x            x             x         $             93.62
               3.6735   Cindy Luna                                 Subscriber          x            x             x         $            106.88
               3.6736   Oscar Luna                                 Subscriber          x            x             x         $            101.00
               3.6737   Leia Luna                                  Subscriber          x            x             x         $            109.59
               3.6738   Tina Lundahl                               Subscriber          x            x             x         $            102.96
               3.6739   Stephen Lundberg                           Subscriber          x            x             x         $             79.16
               3.6740   Karen Lunden                               Subscriber          x            x             x         $             81.88
               3.6741   Jim Lunden                                 Subscriber          x            x             x         $             82.86
               3.6742   Michael Lunden                             Subscriber          x            x             x         $             82.86
               3.6743   Robert Lundquist                           Subscriber          x            x             x         $            136.17
               3.6744   Keith Lundquist                            Subscriber          x            x             x         $            100.10
               3.6745   Katherine Lundy                            Subscriber          x            x             x         $             91.59
               3.6746   Nicole Luning                              Subscriber          x            x             x         $            117.18
               3.6747   Daniel Luning                              Subscriber          x            x             x         $             90.34
               3.6748   Jordan Lunsford                            Subscriber          x            x              x        $            136.17
               3.6749   Jaina Lunsford                             Subscriber          x            x              x        $            136.17
               3.6750   Camille Lunsford                           Subscriber          x            x             x         $             82.86
               3.6751   Rudy Luo                                   Subscriber          x            x              x        $            118.49
               3.6752   Shengjie Luo                               Subscriber          x            x             x         $             79.82
               3.6753   Min Luo                                    Subscriber          x            x              x        $             92.66
               3.6754   Jill Luoma                                 Subscriber          x            x              x        $                 3.91
               3.6755   David Luoma                                Subscriber          x            x              x        $                 3.91
               3.6756   Derek Luong                                Subscriber          x            x              x        $             78.18
               3.6757   Brian Luschwitz                            Subscriber          x            x              x        $             78.51
               3.6758   Barbara Luther                             Subscriber          x            x              x        $             95.19
               3.6759   Jill Lutz                                  Subscriber          x            x              x        $             72.56
               3.6760   Andrew Luu                                 Subscriber          x            x              x        $             92.66
               3.6761   Backy Ly                                   Subscriber          x            x              x        $             79.82
               3.6762   Cynthia Lyman                              Subscriber          x            x             x         $             94.54
               3.6763   Michael Lynch                              Subscriber          x            x             x         $             89.96
               3.6764   Peggy Lynch                                Subscriber          x            x             x         $            123.73
               3.6765   Patrick Lynch                              Subscriber          x            x             x         $            123.73
               3.6766   Gerald Lynch                               Subscriber          x            x             x         $             78.18
               3.6767   Carol Lynn                                 Subscriber          x            x             x         $             81.88
               3.6768   Hamish Lyons                               Subscriber          x            x             x         $             92.58
               3.6769   Art Lyons                                  Subscriber          x            x             x         $            117.18
               3.6770   Elizabeth Lyons                            Subscriber          x            x             x         $            117.18
               3.6771   Shelly Lytle                               Subscriber          x            x             x         $             73.05
               3.6772   Gary Lytle                                 Subscriber          x            x             x         $             73.05
               3.6773   Barbara Lytle                              Subscriber          x            x             x         $             93.15
               3.6774   Supreeth M Kumar                           Subscriber          x            x             x         $             78.18
               3.6775   zhiquan Ma                                 Subscriber          x            x             x         $             91.92
               3.6776   Zilin Ma Wolfe                             Subscriber          x            x             x         $            102.96
               3.6777   Valeria Mabene                             Subscriber          x            x             x         $             91.92
               3.6778   Pat MacAnany                               Subscriber          x            x             x         $            101.98
               3.6779   Ryan Macapagal                             Subscriber          x            x             x         $             92.25
               3.6780   David MacArthur                            Subscriber          x            x             x         $             78.18
               3.6781   Deanna Macbeth                             Subscriber          x            x             x         $            102.96




                                                              Page 94 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                       Main Document
                                          Pg    135 of 506
                                           In re: MoviePass, Inc.
                                                         Schedule E/F, Part 2
                                     Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                Unliquidated
                                                                                   Contingent




                                                                                                               Disputed
                                         CreditorName            Basis for Claim                                              Amount Owed
               3.6782   Maya Macdonald                           Subscriber          x            x             x         $            105.41
               3.6783   Margot MacDonald                         Subscriber          x            x             x         $                 5.48
               3.6784   Lisa Macdonough                          Subscriber          x            x             x         $             83.35
               3.6785   Brandy Machado                           Subscriber          x            x             x         $            136.17
               3.6786   Venkata Suresh Machetti                  Subscriber          x            x             x         $            100.10
               3.6787   Chandrakala Machetti                     Subscriber          x            x             x         $            100.10
               3.6788   Surya Machetti                           Subscriber          x            x             x         $            100.10
               3.6789   Jose Misael Machicado Sanjines           Subscriber          x            x             x         $             97.81
               3.6790   Karen Machiorlatti                       Subscriber          x            x             x         $             89.23
               3.6791   Karen Machiorlatti                       Subscriber          x            x             x         $             92.17
               3.6792   Tony Macht                               Subscriber          x            x             x         $             94.87
               3.6793   Alfredo Macias                           Subscriber          x            x             x         $             82.37
               3.6794   Dede Macias                              Subscriber          x            x             x         $            136.17
               3.6795   Lisett Macias                            Subscriber          x            x             x         $             81.88
               3.6796   Peggy Macias                             Subscriber          x            x             x         $             94.87
               3.6797   Dennis Mack                              Subscriber          x            x             x         $            123.08
               3.6798   Dalton Mack                              Subscriber          x            x             x         $            101.98
               3.6799   David Mack                               Subscriber          x            x             x         $             93.15
               3.6800   Timothy MacKay                           Subscriber          x            x             x         $            134.83
               3.6801   Terry MacKay                             Subscriber          x            x             x         $            134.83
               3.6802   Karlie MacKay                            Subscriber          x            x             x         $            134.83
               3.6803   thomas mackley                           Subscriber          x            x             x         $             91.19
               3.6804   Hallie Mackley                           Subscriber          x            x             x         $             91.19
               3.6805   Lauren Mackley                           Subscriber          x            x             x         $             91.19
               3.6806   Elodie Macorps                           Subscriber          x            x             x         $             94.87
               3.6807   Kishore Madareddi                        Subscriber          x            x             x         $            102.96
               3.6808   Mounika Madasu                           Subscriber          x            x              x        $            106.88
               3.6809   Venkata Madasu                           Subscriber          x            x              x        $             71.09
               3.6810   Uma Maheswari Madasu                     Subscriber          x            x             x         $             71.09
               3.6811   Chaitanya Maddala                        Subscriber          x            x             x         $            107.62
               3.6812   Paul Madden                              Subscriber          x            x              x        $             81.45
               3.6813   Tish Madden                              Subscriber          x            x              x        $            109.33
               3.6814   Shirley Madden                           Subscriber          x            x              x        $             94.87
               3.6815   mel madden                               Subscriber          x            x              x        $            117.84
               3.6816   Kiran Maddipati                          Subscriber          x            x              x        $            105.01
               3.6817   Michael Maddox                           Subscriber          x            x              x        $             36.23
               3.6818   Dolores Maddox                           Subscriber          x            x              x        $             98.46
               3.6819   Srikanth Reddy Madgula                   Subscriber          x            x              x        $             92.25
               3.6820   lokeshwar madha                          Subscriber          x            x              x        $             98.79
               3.6821   Ravali Madireddy                         Subscriber          x            x              x        $            100.43
               3.6822   Valerie Madison                          Subscriber          x            x              x        $            109.82
               3.6823   Peyton Madonia                           Subscriber          x            x              x        $             91.19
               3.6824   Traci Madonia                            Subscriber          x            x              x        $             91.19
               3.6825   divya madugula                           Subscriber          x            x              x        $             96.17
               3.6826   Paul Madwin                              Subscriber          x            x              x        $             78.18
               3.6827   Luis Magalhaes                           Subscriber          x            x              x        $            117.84
               3.6828   Nicholas Magan                           Subscriber          x            x              x        $            100.51
               3.6829   Nazare Magaz                             Subscriber          x            x              x        $            136.17
               3.6830   Casey Magedanz                           Subscriber          x            x              x        $             81.45
               3.6831   Frank Maggio                             Subscriber          x            x              x        $             92.66
               3.6832   Laura Maggio                             Subscriber          x            x              x        $             92.66
               3.6833   Charles Magnet                           Subscriber          x            x             x         $            102.72
               3.6834   Jay Magruder                             Subscriber          x            x             x         $             93.64
               3.6835   Terry Magruder                           Subscriber          x            x             x         $             93.64
               3.6836   Sherman Mah                              Subscriber          x            x             x         $             93.23
               3.6837   Lanel Mah                                Subscriber          x            x             x         $             94.87
               3.6838   kannan mahalingam                        Subscriber          x            x             x         $             96.50
               3.6839   Sandeep Mahankali                        Subscriber          x            x             x         $            102.96
               3.6840   Bibhu Prasad Mahapatra                   Subscriber          x            x             x         $            107.37
               3.6841   rabi maharjan                            Subscriber          x            x             x         $            101.98
               3.6842   Alejandro Maher                          Subscriber          x            x             x         $            103.45
               3.6843   Rebecca Maher                            Subscriber          x            x             x         $             93.15
               3.6844   Shailesh Maheshwari                      Subscriber          x            x             x         $             91.59
               3.6845   Nancy Mahi                               Subscriber          x            x             x         $             92.58
               3.6846   Barbara Mahoney                          Subscriber          x            x             x         $            102.96
               3.6847   Hiroo Mahtani                            Subscriber          x            x             x         $             94.54
               3.6848   Nathan Mailhot                           Subscriber          x            x             x         $            117.18
               3.6849   Jenna Maizes                             Subscriber          x            x             x         $            119.15
               3.6850   Judith Major                             Subscriber          x            x             x         $             91.65
               3.6851   Galina Majstorovic                       Subscriber          x            x             x         $             97.81
               3.6852   Anonya Majumdar                          Subscriber          x            x             x         $             98.46




                                                            Page 95 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                          Pg    136 of 506
                                           In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                         CreditorName             Basis for Claim                                              Amount Owed
               3.6853   Catherine Makaafi                         Subscriber          x            x             x         $            101.98
               3.6854   Stanley Makaafi                           Subscriber          x            x             x         $            102.96
               3.6855   Shivani Makan                             Subscriber          x            x             x         $             94.54
               3.6856   Jordan Makin                              Subscriber          x            x             x         $            110.64
               3.6857   Cynthia Makisi                            Subscriber          x            x             x         $             83.74
               3.6858   Krishna Kumari Makkena                    Subscriber          x            x             x         $             91.00
               3.6859   Doug Makovy                               Subscriber          x            x             x         $             15.64
               3.6860   Sameera Malalasekara                      Subscriber          x            x             x         $             94.87
               3.6861   Keaton Malcom                             Subscriber          x            x             x         $            117.18
               3.6862   Meredith Malcom                           Subscriber          x            x             x         $            117.18
               3.6863   Joe Malczyn                               Subscriber          x            x             x         $             97.16
               3.6864   Claire Malczyn                            Subscriber          x            x             x         $             97.48
               3.6865   randa malhis                              Subscriber          x            x             x         $            101.98
               3.6866   Ehtesham Malik                            Subscriber          x            x             x         $            101.41
               3.6867   Amber Malik                               Subscriber          x            x             x         $             72.56
               3.6868   Zarqa Malik                               Subscriber          x            x             x         $            105.41
               3.6869   Jaideep Malik                             Subscriber          x            x             x         $             91.59
               3.6870   Aleena Malik                              Subscriber          x            x             x         $             92.66
               3.6871   Vaneeza Malik                             Subscriber          x            x             x         $             92.66
               3.6872   Elena Malimenkova                         Subscriber          x            x             x         $             91.59
               3.6873   Robert Malinowski                         Subscriber          x            x             x         $            137.48
               3.6874   Sylvia Malinowski                         Subscriber          x            x             x         $            137.48
               3.6875   Chandra Sekhar Malla                      Subscriber          x            x             x         $             90.29
               3.6876   Marco Mallia                              Subscriber          x            x             x         $            101.98
               3.6877   Milton Malmestrom                         Subscriber          x            x             x         $             99.12
               3.6878   Aki Malone                                Subscriber          x            x             x         $             94.54
               3.6879   Justin Maloney                            Subscriber          x            x             x         $            139.78
               3.6880   Christopher Malonzo                       Subscriber          x            x             x         $             93.23
               3.6881   Matt Malouf                               Subscriber          x            x             x         $             96.83
               3.6882   Mason Maluto                              Subscriber          x            x             x         $             93.15
               3.6883   Adrian Malvos                             Subscriber          x            x             x         $            102.96
               3.6884   Gary Maly                                 Subscriber          x            x              x        $             91.59
               3.6885   Raghuveer Sagar Mamidi                    Subscriber          x            x             x         $             92.17
               3.6886   Chaithanya Manam                          Subscriber          x            x             x         $             78.84
               3.6887   Erika Manangon                            Subscriber          x            x              x        $             95.11
               3.6888   Kai Manangon                              Subscriber          x            x              x        $             95.11
               3.6889   Parthasaradhi Manchala                    Subscriber          x            x              x        $            103.45
               3.6890   Dharani Reddy Manchuri                    Subscriber          x            x              x        $            106.32
               3.6891   margaret mancilla                         Subscriber          x            x              x        $            101.98
               3.6892   Lawrence Mancini                          Subscriber          x            x              x        $             89.23
               3.6893   Sharleen Mancini                          Subscriber          x            x              x        $             89.23
               3.6894   Sambi Reddy Mandala                       Subscriber          x            x              x        $             97.81
               3.6895   Bhargav Ram Mandava                       Subscriber          x            x              x        $            103.37
               3.6896   Logan Mandell                             Subscriber          x            x              x        $            109.33
               3.6897   Ross Mandell                              Subscriber          x            x              x        $            109.33
               3.6898   Barbara Mandelstein                       Subscriber          x            x              x        $            101.98
               3.6899   Laurie Manderino                          Subscriber          x            x              x        $             78.84
               3.6900   Robert Mandry                             Subscriber          x            x              x        $             91.92
               3.6901   Vamsi krishna Manepally                   Subscriber          x            x              x        $             78.18
               3.6902   Avnish Mangal                             Subscriber          x            x              x        $             97.16
               3.6903   Surabhi Mangal                            Subscriber          x            x              x        $             97.16
               3.6904   Mrya Mangan                               Subscriber          x            x             x         $            137.48
               3.6905   Robert Mangano                            Subscriber          x            x             x         $             91.59
               3.6906   Vijay Manghirmalani                       Subscriber          x            x             x         $            155.31
               3.6907   Concetta Mangold                          Subscriber          x            x             x         $             69.62
               3.6908   Don Mangold                               Subscriber          x            x             x         $             69.62
               3.6909   Catherine Manibusan                       Subscriber          x            x             x         $             92.90
               3.6910   Hemalatha Manickam                        Subscriber          x            x             x         $             96.89
               3.6911   Brianna Manigan                           Subscriber          x            x             x         $            109.33
               3.6912   Reyna Manjarrez                           Subscriber          x            x             x         $            117.18
               3.6913   uma manjeera                              Subscriber          x            x             x         $            126.98
               3.6914   Bill Mann                                 Subscriber          x            x             x         $            121.11
               3.6915   Beverly Mann                              Subscriber          x            x             x         $            121.11
               3.6916   Herbert Mann                              Subscriber          x            x             x         $            137.48
               3.6917   Donna Mannella                            Subscriber          x            x             x         $             90.34
               3.6918   Sathish Mannepalli                        Subscriber          x            x             x         $             97.48
               3.6919   Gayathri Mannepalli                       Subscriber          x            x             x         $             97.48
               3.6920   Richard Mannoia                           Subscriber          x            x             x         $            119.15
               3.6921   Larry Manns                               Subscriber          x            x             x         $             82.86
               3.6922   sahm manouchehri                          Subscriber          x            x             x         $            109.33
               3.6923   Tyler Manoukian                           Subscriber          x            x             x         $            102.96




                                                             Page 96 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                          Pg    137 of 506
                                           In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                         CreditorName             Basis for Claim                                              Amount Owed
               3.6924   Tayling Manoukian                         Subscriber          x            x             x         $            102.96
               3.6925   German Manrique                           Subscriber          x            x             x         $            106.88
               3.6926   Maria Manrique                            Subscriber          x            x             x         $            106.88
               3.6927   Mahesh Mansanipalli                       Subscriber          x            x             x         $            103.37
               3.6928   James Mansfield                           Subscriber          x            x             x         $            110.89
               3.6929   Robert Mansfield                          Subscriber          x            x             x         $             92.66
               3.6930   Mehwish Mansoor                           Subscriber          x            x             x         $             81.88
               3.6931   Alessandra Mantegazza                     Subscriber          x            x             x         $             94.54
               3.6932   Dawn Mantei                               Subscriber          x            x             x         $             97.16
               3.6933   Vamsi Mantena                             Subscriber          x            x             x         $            119.15
               3.6934   Deepak Mantripragada                      Subscriber          x            x             x         $            103.70
               3.6935   Roland Manuel                             Subscriber          x            x             x         $            105.01
               3.6936   Nancy Manzer                              Subscriber          x            x             x         $            101.98
               3.6937   Richard Manzer                            Subscriber          x            x             x         $            102.96
               3.6938   yael manzour                              Subscriber          x            x             x         $            155.31
               3.6939   Narin Mao                                 Subscriber          x            x             x         $             89.30
               3.6940   Jonathan Maples                           Subscriber          x            x             x         $             91.59
               3.6941   Gia Maples                                Subscriber          x            x             x         $             91.59
               3.6942   Teddi Maranzano                           Subscriber          x            x             x         $             78.18
               3.6943   Valerie Marasco                           Subscriber          x            x             x         $             82.86
               3.6944   Trinidee Marchant                         Subscriber          x            x             x         $             84.07
               3.6945   Roman Marchenko                           Subscriber          x            x              x        $            129.43
               3.6946   Elina Marchenko                           Subscriber          x            x              x        $            129.43
               3.6947   Rachael Marchin                           Subscriber          x            x             x         $            118.49
               3.6948   Renato Marciano                           Subscriber          x            x             x         $            105.41
               3.6949   Robert Marcinek                           Subscriber          x            x             x         $            132.39
               3.6950   Carol Marcinek                            Subscriber          x            x             x         $            132.39
               3.6951   Hillary Marconcini                        Subscriber          x            x             x         $            117.84
               3.6952   Scott Marcotte                            Subscriber          x            x              x        $            116.46
               3.6953   Kenzee Marcotte                           Subscriber          x            x             x         $             91.59
               3.6954   Todd Marcus                               Subscriber          x            x             x         $            132.39
               3.6955   Nathan Marcus                             Subscriber          x            x             x         $             91.59
               3.6956   Gavin Mardis                              Subscriber          x            x             x         $            132.39
               3.6957   Matt Margherita                           Subscriber          x            x             x         $            100.43
               3.6958   Yvonne Mariajimenez                       Subscriber          x            x             x         $            102.47
               3.6959   Tilde Mariani Giacche                     Subscriber          x            x             x         $            137.48
               3.6960   Devenie Marie                             Subscriber          x            x             x         $            156.05
               3.6961   Christian Marino                          Subscriber          x            x             x         $            100.75
               3.6962   Mark Mariotti                             Subscriber          x            x             x         $            112.76
               3.6963   Negin Marjan                              Subscriber          x            x             x         $             96.17
               3.6964   Chris Mark                                Subscriber          x            x             x         $                 1.30
               3.6965   Eric Mark                                 Subscriber          x            x             x         $             97.81
               3.6966   Ryan Mark                                 Subscriber          x            x             x         $             96.50
               3.6967   Erin Mark                                 Subscriber          x            x             x         $             96.50
               3.6968   Jay Mark                                  Subscriber          x            x             x         $             93.15
               3.6969   Jeremiah Markette                         Subscriber          x            x             x         $             85.31
               3.6970   Shana Markey                              Subscriber          x            x             x         $             81.13
               3.6971   Leah Marks                                Subscriber          x            x             x         $            165.63
               3.6972   Laura Marks                               Subscriber          x            x             x         $             90.29
               3.6973   joel marks                                Subscriber          x            x             x         $            110.64
               3.6974   Bryant Marks                              Subscriber          x            x             x         $            117.18
               3.6975   William Marks                             Subscriber          x            x             x         $            117.18
               3.6976   Quinton Marksberry                        Subscriber          x            x             x         $             91.59
               3.6977   Stuart Marland                            Subscriber          x            x             x         $            117.18
               3.6978   Devon Marlette                            Subscriber          x            x             x         $             29.98
               3.6979   Bryce Marlin                              Subscriber          x            x             x         $            105.41
               3.6980   Ruvim Marmol                              Subscriber          x            x             x         $             78.51
               3.6981   Laura Marmolejo                           Subscriber          x            x             x         $             96.50
               3.6982   Surya Marouthu                            Subscriber          x            x             x         $            107.62
               3.6983   Michael Marquand                          Subscriber          x            x             x         $            138.13
               3.6984   Elizabeth Marquette                       Subscriber          x            x             x         $                 6.65
               3.6985   Ronald Marquez                            Subscriber          x            x             x         $             93.56
               3.6986   Sheldon Marquez                           Subscriber          x            x             x         $             94.54
               3.6987   Sonia Marquez                             Subscriber          x            x             x         $             78.51
               3.6988   Rigoberto Marquez                         Subscriber          x            x             x         $             78.51
               3.6989   George Marquis                            Subscriber          x            x             x         $            138.13
               3.6990   Rose Marra                                Subscriber          x            x             x         $            101.98
               3.6991   Ivelisse Marrero                          Subscriber          x            x             x         $            105.90
               3.6992   Anna Marrero                              Subscriber          x            x             x         $             89.63
               3.6993   Elizabeth Marrero                         Subscriber          x            x             x         $             81.88
               3.6994   Kiran Marri                               Subscriber          x            x             x         $            100.10




                                                             Page 97 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg    138 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                          CreditorName             Basis for Claim                                              Amount Owed
               3.6995   Riley Marriage                             Subscriber          x            x             x         $             91.92
               3.6996   Frank Marrocco                             Subscriber          x            x             x         $            101.98
               3.6997   Alyssia Marsal                             Subscriber          x            x             x         $             94.87
               3.6998   Louise marshall                            Subscriber          x            x             x         $            111.55
               3.6999   Michelle Marshall                          Subscriber          x            x             x         $            117.18
               3.7000   Joseph Marshall                            Subscriber          x            x             x         $             82.86
               3.7001   William Marshall                           Subscriber          x            x             x         $             90.34
               3.7002   Jensen Marte                               Subscriber          x            x             x         $             84.07
               3.7003   Ronald Martella                            Subscriber          x            x             x         $            118.49
               3.7004   Jane Martella                              Subscriber          x            x             x         $            136.17
               3.7005   Judy Marti                                 Subscriber          x            x             x         $            102.96
               3.7006   Miguel Marti                               Subscriber          x            x             x         $            102.96
               3.7007   QUENTIN MARTIN                             Subscriber          x            x             x         $            103.04
               3.7008   Michael Martin                             Subscriber          x            x             x         $             91.65
               3.7009   Iraldy Martin                              Subscriber          x            x             x         $            103.94
               3.7010   Jalyce Martin                              Subscriber          x            x             x         $            100.75
               3.7011   Lisa Martin                                Subscriber          x            x             x         $             93.62
               3.7012   Hailee Martin                              Subscriber          x            x             x         $             91.59
               3.7013   Kelvin Martin                              Subscriber          x            x             x         $             91.59
               3.7014   Katelyn Martin                             Subscriber          x            x             x         $             96.17
               3.7015   Debra Martin                               Subscriber          x            x             x         $             97.16
               3.7016   Teresa Martin                              Subscriber          x            x             x         $             95.11
               3.7017   Jonathan Martin                            Subscriber          x            x             x         $            119.15
               3.7018   Mikaiah Martin                             Subscriber          x            x             x         $            119.15
               3.7019   Courtney Martin                            Subscriber          x            x             x         $            119.15
               3.7020   Tammy Martin                               Subscriber          x            x             x         $            101.98
               3.7021   Zoe Martin                                 Subscriber          x            x             x         $            101.98
               3.7022   Allison Martin                             Subscriber          x            x             x         $             81.88
               3.7023   Daniel Martin                              Subscriber          x            x             x         $            117.18
               3.7024   Krista Martin                              Subscriber          x            x             x         $            120.46
               3.7025   Herbert Martin                             Subscriber          x            x             x         $             96.50
               3.7026   Zach Martin                                Subscriber          x            x             x         $             92.66
               3.7027   Shaun Martin                               Subscriber          x            x             x         $             92.66
               3.7028   Thomas Martin                              Subscriber          x            x             x         $            103.45
               3.7029   Tracy Martin                               Subscriber          x            x             x         $            103.45
               3.7030   Julian Martin                              Subscriber          x            x             x         $             93.15
               3.7031   Koery Martin                               Subscriber          x            x             x         $             82.86
               3.7032   Magen Martin                               Subscriber          x            x             x         $            117.84
               3.7033   linda martin                               Subscriber          x            x             x         $             90.34
               3.7034   Robyn Martineau                            Subscriber          x            x             x         $             94.54
               3.7035   Bob Martineau                              Subscriber          x            x             x         $             94.54
               3.7036   Enrique Martinez                           Subscriber          x            x             x         $             81.45
               3.7037   peter martinez                             Subscriber          x            x             x         $             92.96
               3.7038   Jake Martinez                              Subscriber          x            x             x         $             84.40
               3.7039   Peter Martinez                             Subscriber          x            x             x         $            102.72
               3.7040   Ray Martinez                               Subscriber          x            x             x         $             89.96
               3.7041   Diana Martinez                             Subscriber          x            x             x         $            108.35
               3.7042   Nicole Martinez                            Subscriber          x            x             x         $            147.95
               3.7043   Eve Martinez                               Subscriber          x            x             x         $             93.88
               3.7044   Katherine Martinez                         Subscriber          x            x             x         $            110.24
               3.7045   Adrienne Martinez                          Subscriber          x            x             x         $             96.89
               3.7046   Claudia Martinez                           Subscriber          x            x             x         $             15.64
               3.7047   Jacob Martinez                             Subscriber          x            x             x         $             89.96
               3.7048   Emilio Martinez                            Subscriber          x            x             x         $             15.64
               3.7049   Selena Martinez                            Subscriber          x            x             x         $             91.59
               3.7050   Juan Jose Martinez                         Subscriber          x            x             x         $                 4.33
               3.7051   Vivian Martinez                            Subscriber          x            x             x         $             96.17
               3.7052   Juan Martinez                              Subscriber          x            x             x         $            119.15
               3.7053   Axel Martinez                              Subscriber          x            x             x         $             96.83
               3.7054   Victor Martinez                            Subscriber          x            x             x         $             93.23
               3.7055   Jaime Martinez                             Subscriber          x            x             x         $             93.23
               3.7056   Carol Martinez                             Subscriber          x            x             x         $            119.80
               3.7057   Dairin Martinez                            Subscriber          x            x             x         $             91.00
               3.7058   Orlando Martinez                           Subscriber          x            x             x         $            101.98
               3.7059   Emily Martinez                             Subscriber          x            x             x         $            136.17
               3.7060   Marlon Martinez                            Subscriber          x            x             x         $             92.66
               3.7061   Olivia Martinez                            Subscriber          x            x             x         $            103.45
               3.7062   Julio Martinez                             Subscriber          x            x             x         $             78.51
               3.7063   Mabel Martinez                             Subscriber          x            x             x         $             82.86
               3.7064   Teri Martinez                              Subscriber          x            x             x         $             81.13
               3.7065   Enrique Martinez Luz                       Subscriber          x            x             x         $             78.51




                                                              Page 98 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                      Main Document
                                          Pg    139 of 506
                                           In re: MoviePass, Inc.
                                                        Schedule E/F, Part 2
                                    Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                               Unliquidated
                                                                                  Contingent




                                                                                                              Disputed
                                         CreditorName           Basis for Claim                                              Amount Owed
               3.7066   Paola Martinez-Naranjo                  Subscriber          x            x             x         $             82.86
               3.7067   CLAUDIA Martinovic                      Subscriber          x            x             x         $             90.34
               3.7068   Alfred Martochio                        Subscriber          x            x             x         $             30.31
               3.7069   steven martone                          Subscriber          x            x             x         $             81.13
               3.7070   Jessica Masarek                         Subscriber          x            x             x         $            117.18
               3.7071   Don Mascheri                            Subscriber          x            x             x         $             81.13
               3.7072   Rebeca Maseda Garcia                    Subscriber          x            x             x         $            102.96
               3.7073   Amanda Mason                            Subscriber          x            x             x         $            134.61
               3.7074   Michelle Mason                          Subscriber          x            x             x         $             92.31
               3.7075   Curtis Mason                            Subscriber          x            x             x         $             92.31
               3.7076   Rachel Mason                            Subscriber          x            x             x         $            119.15
               3.7077   Kevin Mason                             Subscriber          x            x             x         $            102.96
               3.7078   Amber Mason                             Subscriber          x            x             x         $            103.45
               3.7079   Aubrey Mason                            Subscriber          x            x             x         $             91.92
               3.7080   Benjamin Mason                          Subscriber          x            x             x         $             78.18
               3.7081   Kimi Masters                            Subscriber          x            x             x         $            104.92
               3.7082   Ian Masterson                           Subscriber          x            x             x         $            102.47
               3.7083   Brian Masterson                         Subscriber          x            x             x         $            117.84
               3.7084   Rokib Masud                             Subscriber          x            x             x         $            100.10
               3.7085   Harmeet Masuta                          Subscriber          x            x             x         $            117.18
               3.7086   Ron Mata                                Subscriber          x            x             x         $            106.39
               3.7087   Anne Matera                             Subscriber          x            x             x         $             91.59
               3.7088   Kelli Matheson                          Subscriber          x            x             x         $            101.98
               3.7089   Jeffin Mathew                           Subscriber          x            x             x         $             78.51
               3.7090   Barry Mathews                           Subscriber          x            x             x         $             16.95
               3.7091   Reagan Mathews                          Subscriber          x            x             x         $             78.51
               3.7092   Spencer Mathews                         Subscriber          x            x             x         $             78.18
               3.7093   Teresa Mathews                          Subscriber          x            x             x         $             78.18
               3.7094   Cristopher Mathewson                    Subscriber          x            x             x         $             94.54
               3.7095   David Mathias                           Subscriber          x            x             x         $             91.65
               3.7096   Abby Mathias                            Subscriber          x            x             x         $            136.17
               3.7097   Christopher Mathias                     Subscriber          x            x             x         $            137.48
               3.7098   Stephen Mathias                         Subscriber          x            x             x         $             90.34
               3.7099   HARI HARA SUDHAN MATHIMARAN             Subscriber          x            x             x         $            119.63
               3.7100   Kevin Mathis                            Subscriber          x            x             x         $            155.31
               3.7101   Susan Mathis                            Subscriber          x            x             x         $            101.98
               3.7102   WILLIE MATHIS                           Subscriber          x            x             x         $            137.48
               3.7103   DIANE MATHIS                            Subscriber          x            x             x         $            137.48
               3.7104   Steve Matney                            Subscriber          x            x             x         $             72.56
               3.7105   Lissette Matos                          Subscriber          x            x             x         $             83.74
               3.7106   Alma Matsushima                         Subscriber          x            x             x         $            119.80
               3.7107   Sowjanya Mattaparthi                    Subscriber          x            x             x         $             97.48
               3.7108   Roberto Mattei                          Subscriber          x            x             x         $             93.15
               3.7109   Melissa Matteson                        Subscriber          x            x             x         $             90.70
               3.7110   Christopher Mattice                     Subscriber          x            x             x         $             93.23
               3.7111   Mary Mattner                            Subscriber          x            x             x         $            107.86
               3.7112   John Mattos                             Subscriber          x            x             x         $             91.59
               3.7113   David Mattson                           Subscriber          x            x             x         $            104.92
               3.7114   Marie Mauboussin                        Subscriber          x            x             x         $            109.33
               3.7115   Milo Maughan                            Subscriber          x            x             x         $            117.18
               3.7116   Steph Maule                             Subscriber          x            x             x         $            230.75
               3.7117   Jacob Maxfield                          Subscriber          x            x             x         $             79.16
               3.7118   LaShonda Maxfield                       Subscriber          x            x             x         $             92.66
               3.7119   Alexander Maxwell                       Subscriber          x            x             x         $             92.90
               3.7120   Taylor Maxwell                          Subscriber          x            x             x         $            101.98
               3.7121   Maureen May                             Subscriber          x            x             x         $            108.35
               3.7122   Brandon Mayberry                        Subscriber          x            x             x         $             93.15
               3.7123   Gloria Mayer                            Subscriber          x            x             x         $             73.05
               3.7124   Dmitri Mayerhofer                       Subscriber          x            x             x         $             97.48
               3.7125   Lynne Mayers                            Subscriber          x            x             x         $             73.54
               3.7126   Gary Mayfield                           Subscriber          x            x             x         $             73.05
               3.7127   Kellan Mayfield                         Subscriber          x            x             x         $            102.96
               3.7128   Pamela Mayhew                           Subscriber          x            x             x         $            102.96
               3.7129   Oscar Mazari                            Subscriber          x            x             x         $             78.18
               3.7130   Abbie Mazon                             Subscriber          x            x             x         $            117.84
               3.7131   Santiago Mazon                          Subscriber          x            x             x         $             90.34
               3.7132   Yashesh Mazumdar                        Subscriber          x            x             x         $            144.68
               3.7133   Sienna Mazzola                          Subscriber          x            x             x         $            136.17
               3.7134   Aaron Mazzola                           Subscriber          x            x             x         $            137.48
               3.7135   Colleen Mc Kiernan                      Subscriber          x            x             x         $             94.54
               3.7136   Nathan McAdams                          Subscriber          x            x             x         $             83.35




                                                           Page 99 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                     Main Document
                                          Pg    140 of 506
                                           In re: MoviePass, Inc.
                                                       Schedule E/F, Part 2
                                   Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                              Unliquidated
                                                                                 Contingent




                                                                                                             Disputed
                                         CreditorName          Basis for Claim                                              Amount Owed
               3.7137   Kim Mcadams                            Subscriber          x            x             x         $            136.17
               3.7138   Yvonne McAllister                      Subscriber          x            x             x         $            102.96
               3.7139   Brian Mcalpin                          Subscriber          x            x             x         $            104.43
               3.7140   Lorenzo McArthur                       Subscriber          x            x             x         $             93.23
               3.7141   Nathan McBain                          Subscriber          x            x             x         $            155.31
               3.7142   Alyson McBride                         Subscriber          x            x             x         $             96.50
               3.7143   Adriana McCabe                         Subscriber          x            x             x         $            140.71
               3.7144   Daniel James McCabe                    Subscriber          x            x             x         $             91.19
               3.7145   Terri McCabe                           Subscriber          x            x             x         $            101.98
               3.7146   Peggy McCabe                           Subscriber          x            x             x         $            101.98
               3.7147   Valerie McCain                         Subscriber          x            x             x         $             97.48
               3.7148   Terrence McCall                        Subscriber          x            x             x         $             73.05
               3.7149   Will McCann                            Subscriber          x            x             x         $             94.54
               3.7150   mia mccarthy                           Subscriber          x            x             x         $             84.40
               3.7151   Dylan McCarthy                         Subscriber          x            x             x         $            132.39
               3.7152   Kenneth McCarthy                       Subscriber          x            x             x         $             91.59
               3.7153   Thomas McCarthy                        Subscriber          x            x             x         $             93.23
               3.7154   Aine McCarthy                          Subscriber          x            x             x         $            137.48
               3.7155   Charles McCarver                       Subscriber          x            x             x         $            119.80
               3.7156   Charlene McCarver                      Subscriber          x            x             x         $            119.80
               3.7157   Jaden McCary                           Subscriber          x            x             x         $            117.44
               3.7158   Joe McCaskill                          Subscriber          x            x             x         $             91.65
               3.7159   Jacqueline McCauley                    Subscriber          x            x             x         $            104.43
               3.7160   Allison McClain                        Subscriber          x            x             x         $             94.54
               3.7161   Debbie McClay                          Subscriber          x            x             x         $             96.23
               3.7162   Matt Mcclellan                         Subscriber          x            x             x         $             97.48
               3.7163   Linda McClelland                       Subscriber          x            x             x         $            158.43
               3.7164   Kate McClelland                        Subscriber          x            x             x         $            119.15
               3.7165   Linda McClelland                       Subscriber          x            x             x         $             92.66
               3.7166   Laura McClendon                        Subscriber          x            x             x         $             90.70
               3.7167   Gregory McClendon                      Subscriber          x            x             x         $            139.78
               3.7168   Rod McClendon                          Subscriber          x            x             x         $             97.81
               3.7169   Sarah McCliment                        Subscriber          x            x             x         $            124.38
               3.7170   Sheldon McClung                        Subscriber          x            x             x         $             81.45
               3.7171   Peter McClung                          Subscriber          x            x             x         $            101.98
               3.7172   Emily McClure                          Subscriber          x            x             x         $            110.80
               3.7173   Elizabeth McCole                       Subscriber          x            x             x         $             96.17
               3.7174   David McColey                          Subscriber          x            x             x         $             83.09
               3.7175   Dan McCollam                           Subscriber          x            x             x         $            118.49
               3.7176   Preston McCollom                       Subscriber          x            x             x         $            104.35
               3.7177   Brian McCollum                         Subscriber          x            x             x         $             94.27
               3.7178   Felicia McCollum                       Subscriber          x            x             x         $            121.11
               3.7179   Margaret McCollum                      Subscriber          x            x             x         $            110.31
               3.7180   Edward Mcconkey                        Subscriber          x            x             x         $             91.92
               3.7181   Magen McConnell                        Subscriber          x            x             x         $            107.86
               3.7182   Gordon McCool                          Subscriber          x            x             x         $            117.18
               3.7183   Jana McCool                            Subscriber          x            x             x         $            117.18
               3.7184   William McCord                         Subscriber          x            x             x         $            100.10
               3.7185   Kevin McCosker                         Subscriber          x            x             x         $             96.17
               3.7186   Diane McCosker                         Subscriber          x            x             x         $             96.17
               3.7187   Kymberly McCourry                      Subscriber          x            x             x         $            102.06
               3.7188   Amanda McCourry                        Subscriber          x            x             x         $            109.33
               3.7189   Kristin McCracken                      Subscriber          x            x             x         $            123.73
               3.7190   Angela McCrae Barazas                  Subscriber          x            x             x         $            123.73
               3.7191   Paulette McCreary                      Subscriber          x            x             x         $             96.83
               3.7192   David McCulloch                        Subscriber          x            x             x         $                 6.52
               3.7193   Richard McCulloch                      Subscriber          x            x             x         $            118.65
               3.7194   Kendra McCulloch                       Subscriber          x            x             x         $            121.59
               3.7195   Diana McCulloch                        Subscriber          x            x             x         $            117.18
               3.7196   Ross McCulloch                         Subscriber          x            x             x         $            117.18
               3.7197   Tucker McCulloch                       Subscriber          x            x             x         $            117.18
               3.7198   Lisa McCulloch                         Subscriber          x            x             x         $            117.18
               3.7199   Trace McCulloch                        Subscriber          x            x             x         $             90.34
               3.7200   Ronald McDaniel                        Subscriber          x            x             x         $            126.49
               3.7201   Tara McDonagh                          Subscriber          x            x             x         $            102.96
               3.7202   Justin McDonald                        Subscriber          x            x             x         $            103.04
               3.7203   Rich McDowell                          Subscriber          x            x             x         $             92.66
               3.7204   Richard McDowell                       Subscriber          x            x             x         $             92.66
               3.7205   Richard McElheney                      Subscriber          x            x             x         $            102.96
               3.7206   Myra McElheney                         Subscriber          x            x             x         $            103.45
               3.7207   Blake McElwee                          Subscriber          x            x             x         $            137.48




                                                         Page 100 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                          Pg    141 of 506
                                           In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                         CreditorName             Basis for Claim                                              Amount Owed
               3.7208   Diane McEvoy                              Subscriber          x            x             x         $             90.34
               3.7209   Kayla MCFadden                            Subscriber          x            x             x         $             88.25
               3.7210   Josh McGary                               Subscriber          x            x             x         $             84.40
               3.7211   Mashayla McGary                           Subscriber          x            x             x         $             84.40
               3.7212   Maggie McGary                             Subscriber          x            x             x         $            100.10
               3.7213   Philip McGee                              Subscriber          x            x             x         $             17.32
               3.7214   Mary McGee                                Subscriber          x            x             x         $             96.89
               3.7215   Meredith McGee                            Subscriber          x            x             x         $             96.89
               3.7216   Meagan McGee                              Subscriber          x            x             x         $            123.73
               3.7217   Ryan McGettigan                           Subscriber          x            x             x         $            119.80
               3.7218   Steven McGivern                           Subscriber          x            x             x         $             95.11
               3.7219   Lenann McGookey                           Subscriber          x            x             x         $            102.96
               3.7220   Conner McGowan                            Subscriber          x            x             x         $            101.98
               3.7221   Brandon McGrath                           Subscriber          x            x             x         $             93.23
               3.7222   Courtney McGrath                          Subscriber          x            x             x         $             93.23
               3.7223   ROBERT MCGRATH                            Subscriber          x            x             x         $            102.96
               3.7224   Bobby McGraw                              Subscriber          x            x             x         $             91.59
               3.7225   Laura McGraw                              Subscriber          x            x             x         $             91.59
               3.7226   Alexander McHale                          Subscriber          x            x             x         $             15.64
               3.7227   scott mchenry                             Subscriber          x            x             x         $             78.18
               3.7228   Holley McInnis                            Subscriber          x            x             x         $            104.43
               3.7229   Chandler McInnis                          Subscriber          x            x             x         $             92.66
               3.7230   Rocky McIntosh                            Subscriber          x            x              x        $            171.60
               3.7231   Jillian McIntosh                          Subscriber          x            x              x        $            171.60
               3.7232   Maureen McIntyre                          Subscriber          x            x              x        $            102.96
               3.7233   Kayla McIntyre                            Subscriber          x            x              x        $            102.96
               3.7234   Kenya McIntyre                            Subscriber          x            x              x        $             96.50
               3.7235   TreVon McKay                              Subscriber          x            x              x        $             91.92
               3.7236   Molly McKeever                            Subscriber          x            x              x        $            122.42
               3.7237   Reagan McKeever                           Subscriber          x            x              x        $            136.17
               3.7238   Macey McKeever                            Subscriber          x            x              x        $            137.48
               3.7239   Dawn McKenna                              Subscriber          x            x              x        $            143.37
               3.7240   John McKenna                              Subscriber          x            x              x        $            119.80
               3.7241   Ron McKey                                 Subscriber          x            x              x        $            137.48
               3.7242   Carol McKey                               Subscriber          x            x              x        $            137.48
               3.7243   Betty McKim                               Subscriber          x            x              x        $            139.24
               3.7244   Gabi Mckinster                            Subscriber          x            x              x        $             97.48
               3.7245   Chris Mckinzie                            Subscriber          x            x              x        $             93.23
               3.7246   SAmmy Mckinzie                            Subscriber          x            x              x        $             92.25
               3.7247   lynn mckissic-fortune                     Subscriber          x            x              x        $             84.40
               3.7248   Kamber McKnight                           Subscriber          x            x              x        $            103.37
               3.7249   Kelly McKnight Jr                         Subscriber          x            x              x        $            104.28
               3.7250   Kathy McLarty                             Subscriber          x            x              x        $            136.17
               3.7251   Jeff McLaughlin                           Subscriber          x            x              x        $            102.06
               3.7252   Tim Mclaughlin                            Subscriber          x            x              x        $             97.48
               3.7253   Heather McLemore                          Subscriber          x            x              x        $             92.25
               3.7254   Michelle McLeod                           Subscriber          x            x              x        $            136.82
               3.7255   Steve McMahon                             Subscriber          x            x              x        $            120.46
               3.7256   Robin McMahon                             Subscriber          x            x              x        $            120.46
               3.7257   Jonathan McMakin                          Subscriber          x            x              x        $             84.72
               3.7258   Kyle McMakin                              Subscriber          x            x              x        $            102.96
               3.7259   Kim Mcmanus                               Subscriber          x            x             x         $            119.80
               3.7260   Becky McMaster                            Subscriber          x            x             x         $             88.98
               3.7261   Trish McMillan                            Subscriber          x            x             x         $             78.51
               3.7262   Michael McMillen                          Subscriber          x            x             x         $             82.86
               3.7263   Sean McMurray                             Subscriber          x            x             x         $            105.90
               3.7264   Joy McMurray                              Subscriber          x            x             x         $            105.90
               3.7265   Jason McMurry                             Subscriber          x            x             x         $             91.92
               3.7266   Lois McNabb                               Subscriber          x            x             x         $             92.66
               3.7267   Kim McNeill                               Subscriber          x            x             x         $            109.82
               3.7268   Danielle McNiel                           Subscriber          x            x             x         $            124.38
               3.7269   Chad McOuat                               Subscriber          x            x             x         $            104.43
               3.7270   Andrew McQuaig                            Subscriber          x            x             x         $            117.84
               3.7271   James McQuality                           Subscriber          x            x             x         $            157.77
               3.7272   Lurlene McQuality                         Subscriber          x            x             x         $            158.43
               3.7273   Patrick McShane                           Subscriber          x            x             x         $             83.09
               3.7274   Joshua McShane                            Subscriber          x            x             x         $             96.83
               3.7275   James McSpiritt                           Subscriber          x            x             x         $            136.82
               3.7276   Joan McSpiritt                            Subscriber          x            x             x         $            119.15
               3.7277   Stephanie McVey                           Subscriber          x            x             x         $            102.96
               3.7278   Michael McVey                             Subscriber          x            x             x         $            102.96




                                                            Page 101 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg    142 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                          CreditorName             Basis for Claim                                              Amount Owed
               3.7279   Troy McWilliams                            Subscriber          x            x             x         $             82.86
               3.7280   Matthew Mead                               Subscriber          x            x             x         $            110.64
               3.7281   Shelly Mead                                Subscriber          x            x             x         $            138.13
               3.7282   Timothy Meager                             Subscriber          x            x             x         $            137.48
               3.7283   Erich Meager                               Subscriber          x            x             x         $            137.48
               3.7284   Diane Meckler                              Subscriber          x            x             x         $            105.66
               3.7285   Alex Medalen                               Subscriber          x            x             x         $             91.65
               3.7286   radha krishna medasani                     Subscriber          x            x             x         $             99.77
               3.7287   David Medawar                              Subscriber          x            x             x         $             97.81
               3.7288   Keith Medelis                              Subscriber          x            x             x         $            101.98
               3.7289   Estela Mederos                             Subscriber          x            x             x         $             96.83
               3.7290   Hector Medina                              Subscriber          x            x             x         $            105.99
               3.7291   William Medina                             Subscriber          x            x             x         $             94.54
               3.7292   Mariela Medina                             Subscriber          x            x             x         $             91.19
               3.7293   Srikanth Medisetty                         Subscriber          x            x             x         $             96.17
               3.7294   Christian Meeks                            Subscriber          x            x             x         $            106.39
               3.7295   Adam Meeks                                 Subscriber          x            x             x         $             92.31
               3.7296   Jacob Meers                                Subscriber          x            x             x         $                 3.26
               3.7297   Joshua Mefford                             Subscriber          x            x             x         $             93.62
               3.7298   Jacob Mefford                              Subscriber          x            x             x         $            119.80
               3.7299   Kaelee Mefford                             Subscriber          x            x             x         $            124.38
               3.7300   James Megchelsen                           Subscriber          x            x             x         $             98.79
               3.7301   Trish Megchelsen                           Subscriber          x            x             x         $             86.03
               3.7302   Sarai Megias                               Subscriber          x            x             x         $            122.42
               3.7303   Evan Megill                                Subscriber          x            x             x         $            125.04
               3.7304   Nabin kumar Meher                          Subscriber          x            x             x         $            102.96
               3.7305   Reena Meher                                Subscriber          x            x             x         $            102.96
               3.7306   Harsh Mehra                                Subscriber          x            x             x         $            102.96
               3.7307   Duru Mehra                                 Subscriber          x            x             x         $            102.96
               3.7308   Rina Mehta                                 Subscriber          x            x             x         $            144.68
               3.7309   bharat mehta                               Subscriber          x            x             x         $            121.77
               3.7310   bina mehta                                 Subscriber          x            x             x         $            124.99
               3.7311   Sandipkumar Mehta                          Subscriber          x            x             x         $             91.59
               3.7312   Harshaben Mehta                            Subscriber          x            x              x        $             91.59
               3.7313   Minisha Mehta                              Subscriber          x            x              x        $            120.46
               3.7314   Hiral Mehta                                Subscriber          x            x              x        $            102.96
               3.7315   Nora Meiners                               Subscriber          x            x              x        $             16.95
               3.7316   David Meister                              Subscriber          x            x              x        $             91.59
               3.7317   Emilio Mejia                               Subscriber          x            x              x        $            132.39
               3.7318   SUHITHA MEKA                               Subscriber          x            x              x        $            103.94
               3.7319   Regina Melady                              Subscriber          x            x              x        $            120.46
               3.7320   Khatouna Meladze                           Subscriber          x            x             x         $             93.15
               3.7321   Alicia Melara                              Subscriber          x            x              x        $             84.72
               3.7322   Jorge Melega                               Subscriber          x            x              x        $             91.59
               3.7323   John Melendez                              Subscriber          x            x              x        $            107.62
               3.7324   Tamara melendez                            Subscriber          x            x              x        $            104.68
               3.7325   Heidy Melendez                             Subscriber          x            x              x        $            136.17
               3.7326   Donni Melendez                             Subscriber          x            x              x        $             81.88
               3.7327   Ricardo Melendez                           Subscriber          x            x              x        $            137.48
               3.7328   Michelle Melgar                            Subscriber          x            x              x        $            100.10
               3.7329   Ashley Mellen                              Subscriber          x            x              x        $            101.98
               3.7330   KAREN MELLO                                Subscriber          x            x             x         $            100.16
               3.7331   Sam Melton                                 Subscriber          x            x             x         $            119.15
               3.7332   Greg Melvin                                Subscriber          x            x             x         $            102.96
               3.7333   Amber Mendenhall                           Subscriber          x            x             x         $            103.70
               3.7334   Alma Mendez                                Subscriber          x            x             x         $            101.74
               3.7335   Ana Mendez                                 Subscriber          x            x             x         $            123.08
               3.7336   Peter Mendez                               Subscriber          x            x             x         $             94.87
               3.7337   Judy Mendez                                Subscriber          x            x             x         $            102.96
               3.7338   Roberto Mendez                             Subscriber          x            x             x         $             78.51
               3.7339   Alicia Mendiola                            Subscriber          x            x             x         $            134.34
               3.7340   Claudia Mendonca                           Subscriber          x            x             x         $             83.74
               3.7341   Jasmin Mendoza                             Subscriber          x            x             x         $            138.13
               3.7342   Larry Mendoza                              Subscriber          x            x             x         $             86.03
               3.7343   Tania Mendoza                              Subscriber          x            x             x         $             97.16
               3.7344   JANET MENDOZA                              Subscriber          x            x             x         $             92.31
               3.7345   Varun Mendu                                Subscriber          x            x             x         $            105.01
               3.7346   Sunil Mendu                                Subscriber          x            x             x         $            100.10
               3.7347   Danilo Menez                               Subscriber          x            x             x         $             22.12
               3.7348   Todd Mengay                                Subscriber          x            x             x         $            121.77
               3.7349   Nina Menguito                              Subscriber          x            x             x         $             91.59




                                                             Page 102 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                          Main Document
                                          Pg    143 of 506
                                           In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                          CreditorName              Basis for Claim                                              Amount Owed
               3.7350   Evelyn Menjivar                             Subscriber          x            x             x         $            118.49
               3.7351   Lisbeth Menjivar                            Subscriber          x            x             x         $            101.98
               3.7352   Rashmi Menon                                Subscriber          x            x             x         $            109.33
               3.7353   Brianna Mercado                             Subscriber          x            x             x         $             94.54
               3.7354   Micailah Mercado                            Subscriber          x            x             x         $            117.84
               3.7355   Pam Mercer                                  Subscriber          x            x             x         $             15.64
               3.7356   Elizabeth Mercer                            Subscriber          x            x             x         $             85.71
               3.7357   Claire Mercuri                              Subscriber          x            x             x         $            102.96
               3.7358   Joseph Merk                                 Subscriber          x            x             x         $            103.04
               3.7359   Tina Merola                                 Subscriber          x            x             x         $             98.14
               3.7360   Clayton Merrell                             Subscriber          x            x             x         $            121.11
               3.7361   Valerie Merrell                             Subscriber          x            x             x         $            121.11
               3.7362   Matt Merrell                                Subscriber          x            x             x         $            102.96
               3.7363   Jordan Merrell                              Subscriber          x            x             x         $            103.45
               3.7364   Kimberly Merritt                            Subscriber          x            x             x         $             71.09
               3.7365   Shuray Merriweather                         Subscriber          x            x             x         $             92.90
               3.7366   Keith Merron                                Subscriber          x            x             x         $            115.70
               3.7367   Joe Mersola                                 Subscriber          x            x             x         $            155.31
               3.7368   Keith Merz                                  Subscriber          x            x             x         $             87.27
               3.7369   Kenneth Mesa                                Subscriber          x            x             x         $            103.94
               3.7370   Linda Mesa                                  Subscriber          x            x             x         $            103.94
               3.7371   Bradley Mescher                             Subscriber          x            x             x         $             93.23
               3.7372   Jonathan Meschutt                           Subscriber          x            x             x         $             78.18
               3.7373   Jill Mesonas                                Subscriber          x            x             x         $             54.75
               3.7374   Anna Messano                                Subscriber          x            x             x         $             91.59
               3.7375   Lauren Jo Messina                           Subscriber          x            x             x         $             99.12
               3.7376   Matt Messmer                                Subscriber          x            x             x         $            105.01
               3.7377   John Messner                                Subscriber          x            x             x         $                 3.26
               3.7378   Jessi Mestan                                Subscriber          x            x             x         $            136.17
               3.7379   Ruben Mestril                               Subscriber          x            x             x         $             97.54
               3.7380   Ilona Mestril                               Subscriber          x            x             x         $             97.54
               3.7381   Ernie Meth                                  Subscriber          x            x             x         $            137.48
               3.7382   Charan Methukumilly                         Subscriber          x            x             x         $             81.13
               3.7383   Ian Metro                                   Subscriber          x            x             x         $             78.51
               3.7384   Jason Metter                                Subscriber          x            x             x         $            119.15
               3.7385   Sadie Metter                                Subscriber          x            x             x         $            119.15
               3.7386   Eugene Metzer                               Subscriber          x            x             x         $            102.96
               3.7387   Jaylynn Metzger                             Subscriber          x            x             x         $            104.68
               3.7388   Katrina Metzger                             Subscriber          x            x             x         $            102.96
               3.7389   Linda Metzger                               Subscriber          x            x             x         $            102.96
               3.7390   Patrick Mew                                 Subscriber          x            x             x         $             78.18
               3.7391   Rudy Meyer                                  Subscriber          x            x             x         $                 4.90
               3.7392   Haven Meyer                                 Subscriber          x            x             x         $             88.98
               3.7393   Brennan Meyer                               Subscriber          x            x             x         $             16.95
               3.7394   Brian Meyers                                Subscriber          x            x             x         $             18.25
               3.7395   Ron Meyers                                  Subscriber          x            x             x         $             83.42
               3.7396   Andrew Meyers                               Subscriber          x            x             x         $             91.59
               3.7397   Shirley Meyers                              Subscriber          x            x             x         $             82.76
               3.7398   David Meyers                                Subscriber          x            x             x         $             91.92
               3.7399   Carolyn Mezger                              Subscriber          x            x             x         $             91.59
               3.7400   Lee Mezget                                  Subscriber          x            x             x         $            124.38
               3.7401   Daniel Mezquita                             Subscriber          x            x             x         $             91.59
               3.7402   Eric Mialky                                 Subscriber          x            x             x         $             91.19
               3.7403   jac mic                                     Subscriber          x            x             x         $             78.51
               3.7404   Charlotte Micallef                          Subscriber          x            x             x         $             90.34
               3.7405   Angela Miceli                               Subscriber          x            x             x         $            119.15
               3.7406   Angela Miceli                               Subscriber          x            x             x         $            119.15
               3.7407   Cody Michael                                Subscriber          x            x             x         $             78.18
               3.7408   Brandon Michel                              Subscriber          x            x             x         $             84.40
               3.7409   Tammy Michels                               Subscriber          x            x             x         $            137.48
               3.7410   Grace Mickelson                             Subscriber          x            x             x         $             15.64
               3.7411   Sarah Miele                                 Subscriber          x            x             x         $             78.18
               3.7412   Salvador Mier                               Subscriber          x            x             x         $            102.96
               3.7413   Grace Mier                                  Subscriber          x            x             x         $            102.96
               3.7414   Dean Migliore                               Subscriber          x            x             x         $             97.16
               3.7415   Cathryn Milazzo                             Subscriber          x            x             x         $            102.96
               3.7416   Robert Miles                                Subscriber          x            x             x         $            105.02
               3.7417   Tommy Miles                                 Subscriber          x            x             x         $            110.64
               3.7418   Jessica Miles                               Subscriber          x            x             x         $            109.33
               3.7419   Donnie Miles                                Subscriber          x            x             x         $             84.40
               3.7420   Greg Miles                                  Subscriber          x            x             x         $             91.59




                                                              Page 103 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                           Pg    144 of 506
                                            In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                          CreditorName              Basis for Claim                                              Amount Owed
               3.7421   Barry Miles                                 Subscriber          x            x             x         $             96.50
               3.7422   Trudy Miles                                 Subscriber          x            x             x         $             78.18
               3.7423   Patrick Milholland                          Subscriber          x            x             x         $            123.08
               3.7424   Aiden Millar                                Subscriber          x            x             x         $            155.42
               3.7425   Laura Millar                                Subscriber          x            x             x         $            155.42
               3.7426   Daniel Miller                               Subscriber          x            x             x         $            110.80
               3.7427   Samuel Miller                               Subscriber          x            x             x         $            104.68
               3.7428   Keeagan Miller                              Subscriber          x            x             x         $            105.90
               3.7429   Grayson Miller                              Subscriber          x            x             x         $             20.86
               3.7430   Caleb Miller                                Subscriber          x            x             x         $            115.70
               3.7431   Chaya Miller                                Subscriber          x            x             x         $             83.84
               3.7432   Deborah Miller                              Subscriber          x            x             x         $             97.54
               3.7433   Victoria Miller                             Subscriber          x            x             x         $                 0.65
               3.7434   Madison miller                              Subscriber          x            x             x         $             96.89
               3.7435   Jonathan Miller                             Subscriber          x            x             x         $             84.07
               3.7436   Kenneth Miller                              Subscriber          x            x             x         $             97.54
               3.7437   Linda Miller                                Subscriber          x            x             x         $            105.90
               3.7438   Esther Miller                               Subscriber          x            x             x         $             10.74
               3.7439   Jay Miller                                  Subscriber          x            x             x         $             94.54
               3.7440   Steve Miller                                Subscriber          x            x             x         $             91.59
               3.7441   Dennis Miller                               Subscriber          x            x             x         $             91.59
               3.7442   Matt Miller                                 Subscriber          x            x             x         $             91.59
               3.7443   Brenda Miller                               Subscriber          x            x             x         $             91.19
               3.7444   Malcolm Miller                              Subscriber          x            x             x         $             91.19
               3.7445   Scott Miller                                Subscriber          x            x             x         $            119.15
               3.7446   Neta Miller                                 Subscriber          x            x             x         $             91.00
               3.7447   Gayle Miller                                Subscriber          x            x             x         $             91.00
               3.7448   Mick Miller                                 Subscriber          x            x             x         $             91.00
               3.7449   David Miller                                Subscriber          x            x             x         $            101.98
               3.7450   Matthew Miller                              Subscriber          x            x             x         $            101.98
               3.7451   Layla Miller                                Subscriber          x            x             x         $            101.98
               3.7452   Randy Miller                                Subscriber          x            x             x         $             94.87
               3.7453   Antoine Miller                              Subscriber          x            x             x         $            117.18
               3.7454   Malka Miller                                Subscriber          x            x             x         $            117.18
               3.7455   Milika Miller                               Subscriber          x            x             x         $            117.18
               3.7456   Jacob Miller                                Subscriber          x            x             x         $            102.96
               3.7457   Robert Miller                               Subscriber          x            x             x         $            102.96
               3.7458   McKenzie Miller                             Subscriber          x            x             x         $            102.96
               3.7459   Matthew Miller                              Subscriber          x            x             x         $             96.50
               3.7460   Herb Miller                                 Subscriber          x            x             x         $             92.66
               3.7461   Jacqueline Miller                           Subscriber          x            x             x         $             92.66
               3.7462   Keith Miller                                Subscriber          x            x             x         $             93.15
               3.7463   Mary Miller                                 Subscriber          x            x             x         $            137.48
               3.7464   Thomas Miller                               Subscriber          x            x             x         $            137.48
               3.7465   Stephanie Miller                            Subscriber          x            x             x         $             82.86
               3.7466   Rob Miller                                  Subscriber          x            x             x         $            100.10
               3.7467   Tess Miller                                 Subscriber          x            x             x         $            117.84
               3.7468   Stephen Miller                              Subscriber          x            x             x         $             90.34
               3.7469   Eli Miller                                  Subscriber          x            x             x         $             90.34
               3.7470   Stephen Miller                              Subscriber          x            x             x         $             78.18
               3.7471   Eric Miller                                 Subscriber          x            x              x        $             78.18
               3.7472   Jake Milligan                               Subscriber          x            x             x         $             93.23
               3.7473   David Milligan                              Subscriber          x            x             x         $             94.87
               3.7474   Lisa Milligan                               Subscriber          x            x             x         $            117.84
               3.7475   Clara Millis                                Subscriber          x            x             x         $             92.17
               3.7476   Andrew Millman                              Subscriber          x            x             x         $            135.34
               3.7477   Joseph Mills                                Subscriber          x            x             x         $             15.64
               3.7478   Lindsey Mills                               Subscriber          x            x             x         $            118.49
               3.7479   John Mills                                  Subscriber          x            x             x         $            118.49
               3.7480   Lynne Milner                                Subscriber          x            x             x         $             15.64
               3.7481   Joseph Milner                               Subscriber          x            x             x         $             81.13
               3.7482   Amarachi Milstead                           Subscriber          x            x             x         $             89.23
               3.7483   William Milstead                            Subscriber          x            x             x         $            109.33
               3.7484   Tony Miltenberger                           Subscriber          x            x             x         $             91.19
               3.7485   Jason Milton                                Subscriber          x            x             x         $            100.10
               3.7486   Anca Milut                                  Subscriber          x            x             x         $            134.61
               3.7487   Jolene Miner                                Subscriber          x            x             x         $            100.75
               3.7488   Nikolas Miner                               Subscriber          x            x             x         $             83.09
               3.7489   Dean minervino                              Subscriber          x            x             x         $             81.13
               3.7490   CARLOS Minet                                Subscriber          x            x             x         $             90.29
               3.7491   cherry Ming                                 Subscriber          x            x             x         $             97.81




                                                              Page 104 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                           Pg    145 of 506
                                            In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                           CreditorName            Basis for Claim                                              Amount Owed
               3.7492   Richard Minner                             Subscriber          x            x             x         $             93.15
               3.7493   Ellyn Minor                                Subscriber          x            x             x         $            138.13
               3.7494   David Minsk                                Subscriber          x            x             x         $            118.49
               3.7495   Laura Minsk                                Subscriber          x            x             x         $             92.31
               3.7496   jamichael minter                           Subscriber          x            x             x         $            102.72
               3.7497   Thomas Minton                              Subscriber          x            x             x         $            137.48
               3.7498   Melanie Mintz                              Subscriber          x            x             x         $             96.17
               3.7499   Carol Miotke                               Subscriber          x            x             x         $            102.96
               3.7500   Allen Miotke                               Subscriber          x            x             x         $             82.86
               3.7501   Red Hawk Mirabal                           Subscriber          x            x             x         $             73.05
               3.7502   Ray Miracle                                Subscriber          x            x             x         $            102.96
               3.7503   Karen Miracle                              Subscriber          x            x             x         $            102.96
               3.7504   Lourdes Miranda                            Subscriber          x            x             x         $             96.17
               3.7505   John Miranda                               Subscriber          x            x             x         $            102.96
               3.7506   Gary Mirata                                Subscriber          x            x             x         $            110.31
               3.7507   patricia mirata                            Subscriber          x            x             x         $            102.47
               3.7508   Santosh kumar Miriyala                     Subscriber          x            x             x         $             96.50
               3.7509   Thangam MirugesanRajeswa                   Subscriber          x            x             x         $            102.96
               3.7510   Alex Mirza                                 Subscriber          x            x             x         $            122.42
               3.7511   Shea Mirzai                                Subscriber          x            x             x         $             96.17
               3.7512   Renee Misas                                Subscriber          x            x             x         $             15.64
               3.7513   James Mischke                              Subscriber          x            x             x         $            119.15
               3.7514   Bonnie Misenheimer                         Subscriber          x            x             x         $            101.98
               3.7515   Rami Mishani                               Subscriber          x            x             x         $            102.96
               3.7516   Joy Mishani                                Subscriber          x            x             x         $            102.96
               3.7517   BHANVI MISHRA                              Subscriber          x            x             x         $            162.36
               3.7518   Hansa Mistry                               Subscriber          x            x             x         $            106.97
               3.7519   Kaden Mistry                               Subscriber          x            x             x         $             97.16
               3.7520   Mrudula Mistry                             Subscriber          x            x             x         $             96.83
               3.7521   Kyanna Mistry                              Subscriber          x            x             x         $             96.83
               3.7522   Ross Mistry                                Subscriber          x            x             x         $             96.83
               3.7523   Balwantrai Mistry                          Subscriber          x            x             x         $             96.83
               3.7524   Jeffrey Mitchell                           Subscriber          x            x             x         $            102.39
               3.7525   Monique Mitchell                           Subscriber          x            x             x         $             91.68
               3.7526   Dallas Mitchell                            Subscriber          x            x             x         $             38.46
               3.7527   Pat Mitchell                               Subscriber          x            x             x         $            104.68
               3.7528   Jennifer Mitchell                          Subscriber          x            x             x         $            119.15
               3.7529   Terry Mitchell                             Subscriber          x            x             x         $             93.23
               3.7530   Miranda Mitchell                           Subscriber          x            x             x         $             93.23
               3.7531   Kelli Mitchell                             Subscriber          x            x             x         $             97.81
               3.7532   Kirsty Mitchell                            Subscriber          x            x             x         $             73.05
               3.7533   Mary Jo Mitchell                           Subscriber          x            x             x         $             92.25
               3.7534   Wesam Mitchell                             Subscriber          x            x             x         $            101.98
               3.7535   Robert Mitchell                            Subscriber          x            x             x         $             16.95
               3.7536   John Mitchell                              Subscriber          x            x             x         $            102.96
               3.7537   Nancy Mitchell                             Subscriber          x            x             x         $            102.96
               3.7538   Hannah Mitchell                            Subscriber          x            x             x         $            102.96
               3.7539   Lula Mitchell                              Subscriber          x            x             x         $             92.66
               3.7540   ramesh babu mittikayala                    Subscriber          x            x             x         $            108.93
               3.7541   HEATHER MITTON                             Subscriber          x            x             x         $            109.33
               3.7542   Edward Miu                                 Subscriber          x            x             x         $             89.30
               3.7543   imelda miu                                 Subscriber          x            x             x         $            100.10
               3.7544   Erik Miyabe                                Subscriber          x            x             x         $            101.98
               3.7545   Jamie Miyabe                               Subscriber          x            x             x         $            101.98
               3.7546   Monica Miyares                             Subscriber          x            x             x         $             96.50
               3.7547   Tara Mize                                  Subscriber          x            x             x         $             91.59
               3.7548   Corrie Mizusawa                            Subscriber          x            x             x         $             97.16
               3.7549   Garrett Moberg                             Subscriber          x            x             x         $             91.59
               3.7550   Courtney Mocklow                           Subscriber          x            x             x         $             29.73
               3.7551   Ashishkumar Modi                           Subscriber          x            x             x         $            101.98
               3.7552   Meenal Modi                                Subscriber          x            x             x         $             78.51
               3.7553   Brandon Moesch                             Subscriber          x            x             x         $             95.19
               3.7554   Sachin Moghe                               Subscriber          x            x              x        $             78.84
               3.7555   Imtiyaz Mohammed                           Subscriber          x            x              x        $             79.82
               3.7556   Javed siraaj Mohammed                      Subscriber          x            x              x        $             96.50
               3.7557   Ravi Mohanka                               Subscriber          x            x              x        $            104.68
               3.7558   BHUVANESH MOHANKUMAR                       Subscriber          x            x              x        $             92.66
               3.7559   Somesh Mohapatra                           Subscriber          x            x              x        $             78.18
               3.7560   Regina Mojica                              Subscriber          x            x              x        $             95.11
               3.7561   Monica Mojica                              Subscriber          x            x              x        $             81.13
               3.7562   Ted Moldenhauer                            Subscriber          x            x              x        $            102.96




                                                             Page 105 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                       Main Document
                                          Pg    146 of 506
                                           In re: MoviePass, Inc.
                                                         Schedule E/F, Part 2
                                     Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                Unliquidated
                                                                                   Contingent




                                                                                                               Disputed
                                          CreditorName           Basis for Claim                                              Amount Owed
               3.7563   Peggy Moldenhauer                        Subscriber          x            x             x         $            102.96
               3.7564   David Molina                             Subscriber          x            x             x         $            158.27
               3.7565   aaron molina                             Subscriber          x            x             x         $            136.17
               3.7566   Aaron Molina                             Subscriber          x            x             x         $            137.48
               3.7567   Emily Molinelli                          Subscriber          x            x             x         $            136.17
               3.7568   Sergey Molkov                            Subscriber          x            x             x         $                 3.26
               3.7569   Santo Mollica                            Subscriber          x            x             x         $             79.16
               3.7570   Donna Molnar                             Subscriber          x            x             x         $            136.82
               3.7571   Patricia Moman                           Subscriber          x            x             x         $             85.80
               3.7572   alan momeyer                             Subscriber          x            x             x         $             95.19
               3.7573   Lucie Mona                               Subscriber          x            x             x         $             10.97
               3.7574   James Monanteras                         Subscriber          x            x             x         $             16.95
               3.7575   Reneah Monanteras                        Subscriber          x            x             x         $             16.95
               3.7576   Marisol Moncada                          Subscriber          x            x             x         $             69.62
               3.7577   Makayla Monceballez                      Subscriber          x            x             x         $            108.35
               3.7578   Gabriel Monceballez                      Subscriber          x            x             x         $            110.31
               3.7579   Adrian Moncloa                           Subscriber          x            x             x         $            137.48
               3.7580   Ursula moncrief                          Subscriber          x            x             x         $            102.96
               3.7581   Thea Mondul                              Subscriber          x            x             x         $            102.96
               3.7582   Bryce Mondul                             Subscriber          x            x             x         $             82.86
               3.7583   Steffani Monesmith                       Subscriber          x            x             x         $            102.96
               3.7584   Diana Moneta                             Subscriber          x            x             x         $            102.96
               3.7585   Derek Monje                              Subscriber          x            x             x         $             90.94
               3.7586   Nancy Monreal                            Subscriber          x            x             x         $            102.96
               3.7587   Alyn Monroe                              Subscriber          x            x             x         $            103.04
               3.7588   Heidi Monsees                            Subscriber          x            x             x         $             99.12
               3.7589   Patrick Monson                           Subscriber          x            x             x         $            155.31
               3.7590   Craig Monson                             Subscriber          x            x             x         $             84.72
               3.7591   Brittany Monson                          Subscriber          x            x             x         $            155.31
               3.7592   Steve Montano                            Subscriber          x            x             x         $            110.64
               3.7593   Angel Montano                            Subscriber          x            x             x         $            117.18
               3.7594   Alexis Montano                           Subscriber          x            x             x         $            137.48
               3.7595   Tony Montellano                          Subscriber          x            x             x         $            135.34
               3.7596   Mark Montelongo                          Subscriber          x            x             x         $             95.11
               3.7597   Effie Montelongo                         Subscriber          x            x             x         $            101.98
               3.7598   John Glenn Montepiedra                   Subscriber          x            x             x         $            102.96
               3.7599   Sarah Monteverde                         Subscriber          x            x             x         $             83.35
               3.7600   Adam Monteverde                          Subscriber          x            x             x         $             82.86
               3.7601   Jim Monteverde                           Subscriber          x            x             x         $             82.86
               3.7602   Mike Monteverde                          Subscriber          x            x             x         $             82.86
               3.7603   sophia montgomery                        Subscriber          x            x             x         $            106.39
               3.7604   Judith Montgomery                        Subscriber          x            x             x         $            109.98
               3.7605   Susan Montgomery                         Subscriber          x            x             x         $             96.89
               3.7606   Bernardo Montgomery                      Subscriber          x            x             x         $            100.10
               3.7607   Peyton Montgomery                        Subscriber          x            x             x         $             90.34
               3.7608   Deborah MONTGOMERY                       Subscriber          x            x             x         $             90.34
               3.7609   rosa montoya                             Subscriber          x            x             x         $             97.54
               3.7610   Mitchell Montoya                         Subscriber          x            x             x         $            116.19
               3.7611   Phyllis Montuori                         Subscriber          x            x             x         $            135.32
               3.7612   Benjamin Moody                           Subscriber          x            x             x         $            117.18
               3.7613   Joan Moody                               Subscriber          x            x             x         $             92.66
               3.7614   Jennifer Moody                           Subscriber          x            x             x         $            117.84
               3.7615   Silvia Moody-Shiver                      Subscriber          x            x             x         $             90.21
               3.7616   Mia Moon                                 Subscriber          x            x             x         $            104.03
               3.7617   Steve Moon                               Subscriber          x            x             x         $            101.98
               3.7618   Dominic Mooney                           Subscriber          x            x             x         $            109.82
               3.7619   SAMUEL MOONSAMY                          Subscriber          x            x             x         $            112.27
               3.7620   Susheela Moonsamy                        Subscriber          x            x             x         $            113.74
               3.7621   Ryan Moore                               Subscriber          x            x             x         $             87.01
               3.7622   Jonathan Moore                           Subscriber          x            x             x         $             72.07
               3.7623   Gail Moore                               Subscriber          x            x             x         $                 3.45
               3.7624   Linda Moore                              Subscriber          x            x             x         $             98.46
               3.7625   Melanie Moore                            Subscriber          x            x             x         $             87.01
               3.7626   Rene Moore                               Subscriber          x            x             x         $             94.54
               3.7627   Kate Moore                               Subscriber          x            x             x         $             94.54
               3.7628   Charles Moore                            Subscriber          x            x             x         $            118.49
               3.7629   Jason Moore                              Subscriber          x            x             x         $             91.19
               3.7630   Christopher Moore                        Subscriber          x            x             x         $             96.83
               3.7631   William Moore                            Subscriber          x            x             x         $             73.05
               3.7632   Ryan Moore                               Subscriber          x            x             x         $            101.98
               3.7633   Elliott Moore                            Subscriber          x            x             x         $            117.18




                                                           Page 106 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg    147 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                           CreditorName            Basis for Claim                                              Amount Owed
               3.7634   mark moorehead                             Subscriber          x            x             x         $                 3.91
               3.7635   Jensen Moors                               Subscriber          x            x             x         $                 3.26
               3.7636   Frank Mora                                 Subscriber          x            x             x         $             84.40
               3.7637   Sheri Mora                                 Subscriber          x            x             x         $             97.81
               3.7638   Caroline Moraes Silva                      Subscriber          x            x             x         $             96.50
               3.7639   Javier Morales                             Subscriber          x            x             x         $             97.54
               3.7640   Victor Morales                             Subscriber          x            x             x         $            101.08
               3.7641   Raymond Morales                            Subscriber          x            x             x         $             78.84
               3.7642   Irene Morales                              Subscriber          x            x             x         $                 6.52
               3.7643   Samalych Morales                           Subscriber          x            x             x         $             78.84
               3.7644   Edith Morales                              Subscriber          x            x             x         $             83.74
               3.7645   Josiah Morales                             Subscriber          x            x             x         $             91.59
               3.7646   Chris Morales                              Subscriber          x            x             x         $             96.17
               3.7647   Lindsy Morales                             Subscriber          x            x             x         $             91.19
               3.7648   Eulises Morales                            Subscriber          x            x             x         $            101.98
               3.7649   Dezarae Morales                            Subscriber          x            x             x         $             94.87
               3.7650   Rafael Morales                             Subscriber          x            x              x        $            102.96
               3.7651   Martha Morales-Orante                      Subscriber          x            x              x        $            102.96
               3.7652   Thomas Moran                               Subscriber          x            x              x        $            136.82
               3.7653   Barbara Moran                              Subscriber          x            x              x        $            118.49
               3.7654   Julia Moran                                Subscriber          x            x              x        $             92.66
               3.7655   Michael Moran                              Subscriber          x            x              x        $             91.92
               3.7656   Barbara Moran                              Subscriber          x            x              x        $             91.92
               3.7657   Kyle Morawitz                              Subscriber          x            x              x        $             93.23
               3.7658   Betsy Mordecai                             Subscriber          x            x              x        $            104.92
               3.7659   Whitney Moreland                           Subscriber          x            x              x        $            102.96
               3.7660   David Moreland                             Subscriber          x            x              x        $             82.86
               3.7661   Michele Morell                             Subscriber          x            x              x        $             91.00
               3.7662   Rudy Morell                                Subscriber          x            x              x        $             91.00
               3.7663   Virginia Morelli                           Subscriber          x            x              x        $             20.21
               3.7664   Phillip Morello                            Subscriber          x            x              x        $            137.48
               3.7665   Luisa Moreno                               Subscriber          x            x              x        $            105.33
               3.7666   Amjhos Moreno                              Subscriber          x            x              x        $             78.84
               3.7667   ULYSSES MORENO                             Subscriber          x            x              x        $             82.76
               3.7668   Ivan Moreno                                Subscriber          x            x              x        $             93.23
               3.7669   Javier Morfin                              Subscriber          x            x              x        $            100.43
               3.7670   Brian Morgan                               Subscriber          x            x              x        $            104.03
               3.7671   Virginia Morgan                            Subscriber          x            x              x        $            142.72
               3.7672   Byron Morgan                               Subscriber          x            x              x        $             94.54
               3.7673   Slim Morgan                                Subscriber          x            x              x        $             91.59
               3.7674   Theresa Morgan                             Subscriber          x            x              x        $            120.46
               3.7675   Theresa Morgan                             Subscriber          x            x              x        $            120.46
               3.7676   Carol Morgan                               Subscriber          x            x              x        $            102.96
               3.7677   eunice morgan                              Subscriber          x            x              x        $             93.15
               3.7678   Bruce Morgan                               Subscriber          x            x              x        $             93.15
               3.7679   Kellen Moriarty                            Subscriber          x            x              x        $             16.95
               3.7680   Liz Morizzo                                Subscriber          x            x              x        $            120.46
               3.7681   Madelyn Morningstar                        Subscriber          x            x              x        $            137.48
               3.7682   Thomas Moro                                Subscriber          x            x              x        $            117.18
               3.7683   Jill Moro                                  Subscriber          x            x              x        $            117.18
               3.7684   Maria moron                                Subscriber          x            x              x        $             94.54
               3.7685   Kathryne Morones                           Subscriber          x            x             x         $            109.98
               3.7686   Diana Morones                              Subscriber          x            x             x         $            110.64
               3.7687   Timothy Morris                             Subscriber          x            x             x         $            170.13
               3.7688   West Morris                                Subscriber          x            x             x         $             89.72
               3.7689   Ruby Morris                                Subscriber          x            x             x         $             86.03
               3.7690   Lori Morris                                Subscriber          x            x             x         $            140.10
               3.7691   Greg Morris                                Subscriber          x            x             x         $            140.10
               3.7692   Jennifer Morris                            Subscriber          x            x             x         $             97.16
               3.7693   Doug Morris                                Subscriber          x            x             x         $             97.16
               3.7694   Tracie Morris                              Subscriber          x            x             x         $            101.98
               3.7695   Melody Morris                              Subscriber          x            x             x         $            117.18
               3.7696   Dylan Morris                               Subscriber          x            x             x         $            102.96
               3.7697   kerry morris                               Subscriber          x            x             x         $            102.96
               3.7698   Kaylee Morris                              Subscriber          x            x             x         $            102.96
               3.7699   Alexandra Morris                           Subscriber          x            x             x         $            124.38
               3.7700   Michael Morris                             Subscriber          x            x             x         $             82.86
               3.7701   Sandy Morrison                             Subscriber          x            x             x         $             92.96
               3.7702   Robert Morrison                            Subscriber          x            x             x         $            102.96
               3.7703   Lyn Morrow                                 Subscriber          x            x             x         $            119.15
               3.7704   Kristie Morrow                             Subscriber          x            x             x         $            102.96




                                                             Page 107 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg    148 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                         CreditorName              Basis for Claim                                              Amount Owed
               3.7705   Bethany Morrow                             Subscriber          x            x             x         $            102.96
               3.7706   COSETTE MORTENSEN                          Subscriber          x            x             x         $            119.15
               3.7707   Stephanie Morton                           Subscriber          x            x             x         $            111.29
               3.7708   Rob Morton                                 Subscriber          x            x             x         $             88.32
               3.7709   Nikhil Morusu                              Subscriber          x            x             x         $             94.54
               3.7710   betsy moses                                Subscriber          x            x             x         $             96.17
               3.7711   Amber Moses                                Subscriber          x            x             x         $            117.18
               3.7712   Luke Mosher                                Subscriber          x            x             x         $            127.00
               3.7713   Halli Moskowitz                            Subscriber          x            x             x         $             94.87
               3.7714   Seth Moslander                             Subscriber          x            x             x         $            107.37
               3.7715   Elizabeth Moslander                        Subscriber          x            x             x         $            107.37
               3.7716   Rory Mosley                                Subscriber          x            x             x         $             83.42
               3.7717   Charlie Mosquer                            Subscriber          x            x             x         $            124.38
               3.7718   Eddie Moss                                 Subscriber          x            x             x         $             71.09
               3.7719   Jacob Moss                                 Subscriber          x            x             x         $             97.81
               3.7720   Laura Moss                                 Subscriber          x            x             x         $             92.25
               3.7721   Stanley Moss                               Subscriber          x            x             x         $             92.25
               3.7722   Patrick Moss                               Subscriber          x            x             x         $             82.86
               3.7723   Jose Mota                                  Subscriber          x            x             x         $             96.50
               3.7724   Yuichi Motai                               Subscriber          x            x             x         $            105.66
               3.7725   Veronica Motley                            Subscriber          x            x             x         $            102.96
               3.7726   Ryan Motolenich                            Subscriber          x            x             x         $             94.54
               3.7727   Rob Mott                                   Subscriber          x            x              x        $            102.96
               3.7728   Sandra Mott                                Subscriber          x            x              x        $            102.96
               3.7729   Abhinay Moturi                             Subscriber          x            x             x         $             91.92
               3.7730   Rutika Motwani                             Subscriber          x            x             x         $            104.43
               3.7731   Erika Motz                                 Subscriber          x            x              x        $            106.64
               3.7732   Angelo Moultair                            Subscriber          x            x             x         $            124.53
               3.7733   Albert Moushabek                           Subscriber          x            x             x         $            102.96
               3.7734   James Mousseau                             Subscriber          x            x             x         $            102.47
               3.7735   Ann Maria Mouton                           Subscriber          x            x             x         $            102.96
               3.7736   Kris Moxley                                Subscriber          x            x             x         $            102.96
               3.7737   Rene Moya                                  Subscriber          x            x             x         $             73.05
               3.7738   Brian Moyer                                Subscriber          x            x             x         $             91.59
               3.7739   Joyce Mu                                   Subscriber          x            x             x         $            121.11
               3.7740   YE MU                                      Subscriber          x            x             x         $            121.11
               3.7741   Huihui Mu                                  Subscriber          x            x             x         $            117.18
               3.7742   Grace Muchnick                             Subscriber          x            x             x         $             16.95
               3.7743   Kshiti Mudnur                              Subscriber          x            x             x         $             94.54
               3.7744   Santoshkumar Mudududla                     Subscriber          x            x             x         $             88.98
               3.7745   Santoshkumar Mudududla                     Subscriber          x            x             x         $             88.98
               3.7746   Zach Muehlstein                            Subscriber          x            x             x         $             96.83
               3.7747   Deborah Mueller-Hruza                      Subscriber          x            x             x         $            106.88
               3.7748   Mandela Muhammad                           Subscriber          x            x             x         $             83.09
               3.7749   Daniel Muhlenberg                          Subscriber          x            x             x         $             93.23
               3.7750   Joanna Muhlfelder                          Subscriber          x            x             x         $            122.57
               3.7751   Wai Mui                                    Subscriber          x            x             x         $             96.50
               3.7752   Patrick Muir                               Subscriber          x            x             x         $            100.10
               3.7753   Taylor Mularkey                            Subscriber          x            x             x         $            103.37
               3.7754   Michael Muldoon                            Subscriber          x            x             x         $             78.18
               3.7755   Anthony Muldrew                            Subscriber          x            x             x         $             96.17
               3.7756   William Mulhausen                          Subscriber          x            x             x         $             97.16
               3.7757   Saziya Mullah                              Subscriber          x            x             x         $             91.19
               3.7758   Tracy Mullen                               Subscriber          x            x             x         $             81.45
               3.7759   Danielle Mullens                           Subscriber          x            x             x         $             95.52
               3.7760   Gianny Muller                              Subscriber          x            x             x         $            117.76
               3.7761   Jim Mullet                                 Subscriber          x            x             x         $            119.80
               3.7762   Judy Mullet                                Subscriber          x            x             x         $            119.80
               3.7763   Shuddhashil Mullick                        Subscriber          x            x             x         $             94.54
               3.7764   Anne Mulligan                              Subscriber          x            x             x         $            103.45
               3.7765   Bobbi Mulvaney                             Subscriber          x            x             x         $             81.88
               3.7766   Chandrahasini Mummaneni                    Subscriber          x            x             x         $             78.18
               3.7767   JoAnna Munafo                              Subscriber          x            x             x         $            103.94
               3.7768   Niteesh Reddy Munganoor                    Subscriber          x            x             x         $             96.17
               3.7769   Monica Munir                               Subscriber          x            x             x         $             92.66
               3.7770   Prince Munjal                              Subscriber          x            x             x         $             92.66
               3.7771   RICHA MUNJAL                               Subscriber          x            x             x         $             92.66
               3.7772   Ron Munns                                  Subscriber          x            x             x         $             73.05
               3.7773   Jose Munoz                                 Subscriber          x            x             x         $             83.09
               3.7774   John Munoz                                 Subscriber          x            x             x         $             83.09
               3.7775   Isabelle Munoz                             Subscriber          x            x             x         $             96.50




                                                             Page 108 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg    149 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                         CreditorName              Basis for Claim                                              Amount Owed
               3.7776   Sridevi Munukutla                          Subscriber          x            x             x         $             92.66
               3.7777   Sastry Munukutla                           Subscriber          x            x             x         $             92.66
               3.7778   Rajasekhar Reddy Muppidi                   Subscriber          x            x             x         $            101.41
               3.7779   Ramesh Muppidi                             Subscriber          x            x             x         $             91.68
               3.7780   Rupini Muppidi                             Subscriber          x            x             x         $             97.16
               3.7781   manasa muppu                               Subscriber          x            x             x         $            107.95
               3.7782   Leslie Murata                              Subscriber          x            x             x         $             94.54
               3.7783   Wanda Murata                               Subscriber          x            x             x         $             94.54
               3.7784   Sharae Murdock                             Subscriber          x            x             x         $            102.96
               3.7785   Elizabeth Murguia                          Subscriber          x            x             x         $            103.45
               3.7786   Ramon Murillo                              Subscriber          x            x             x         $             15.30
               3.7787   Tate Murphey                               Subscriber          x            x             x         $             16.03
               3.7788   sean murphy                                Subscriber          x            x             x         $            121.10
               3.7789   Meaghan Murphy                             Subscriber          x            x             x         $            176.76
               3.7790   LEANN MURPHY                               Subscriber          x            x             x         $            109.91
               3.7791   Carly Murphy                               Subscriber          x            x             x         $            110.80
               3.7792   Kali Murphy                                Subscriber          x            x             x         $             94.87
               3.7793   Cristina Murphy                            Subscriber          x            x             x         $             16.95
               3.7794   Harrison Murphy                            Subscriber          x            x             x         $            102.96
               3.7795   Patrick Murphy                             Subscriber          x            x             x         $            117.84
               3.7796   Donna Murphy                               Subscriber          x            x             x         $            117.84
               3.7797   John Murray                                Subscriber          x            x             x         $            105.33
               3.7798   Joy Murray                                 Subscriber          x            x             x         $            101.98
               3.7799   Jason Murray                               Subscriber          x            x             x         $            101.98
               3.7800   Thomas Murray                              Subscriber          x            x             x         $             92.66
               3.7801   Valerie Murray Larenne                     Subscriber          x            x             x         $            164.19
               3.7802   Valerie Murray Larenne                     Subscriber          x            x             x         $            108.84
               3.7803   Nena Murrell                               Subscriber          x            x             x         $            127.00
               3.7804   Nicholas Murrow                            Subscriber          x            x             x         $            123.73
               3.7805   Ryan Murtha                                Subscriber          x            x             x         $             90.34
               3.7806   Gopinath Murthy                            Subscriber          x            x             x         $             73.05
               3.7807   Seshadri Murugesam                         Subscriber          x            x             x         $            102.96
               3.7808   Prabu Murugesan                            Subscriber          x            x             x         $            103.94
               3.7809   Gowtham Murugesan                          Subscriber          x            x             x         $             82.86
               3.7810   Mo Musau                                   Subscriber          x            x             x         $            105.90
               3.7811   Andrew Mustafa                             Subscriber          x            x             x         $             91.00
               3.7812   Kaladhar Musunuru                          Subscriber          x            x             x         $            102.96
               3.7813   Charitha Musunuru                          Subscriber          x            x             x         $            102.96
               3.7814   Matt Mutchler                              Subscriber          x            x             x         $             90.34
               3.7815   Alison Mutchler                            Subscriber          x            x             x         $             90.34
               3.7816   SUMANTH REDDY MUTHAKAPALLE                 Subscriber          x            x             x         $            102.39
               3.7817   Shailaja Muthyala                          Subscriber          x            x             x         $            121.11
               3.7818   Caryl Mutti                                Subscriber          x            x             x         $             84.07
               3.7819   Veronica Mutuc                             Subscriber          x            x             x         $             93.15
               3.7820   Jagadish Mutyala                           Subscriber          x            x             x         $            121.11
               3.7821   Richard Myers                              Subscriber          x            x             x         $             94.54
               3.7822   Michael Myers                              Subscriber          x            x             x         $             91.19
               3.7823   Cindy Myers                                Subscriber          x            x             x         $             73.05
               3.7824   Margaret Myers                             Subscriber          x            x             x         $            109.82
               3.7825   Laura Myers                                Subscriber          x            x             x         $             93.15
               3.7826   Tom Myers                                  Subscriber          x            x             x         $             93.15
               3.7827   Jennifer Myers                             Subscriber          x            x             x         $            100.10
               3.7828   Andrew Myers                               Subscriber          x            x             x         $             81.13
               3.7829   Flavia N D Medeiros                        Subscriber          x            x             x         $             81.13
               3.7830   Angelica Naccarati                         Subscriber          x            x             x         $            104.68
               3.7831   kim naccarato                              Subscriber          x            x             x         $             93.23
               3.7832   Jim Naccarato                              Subscriber          x            x             x         $             93.23
               3.7833   Colleen Nadeau                             Subscriber          x            x             x         $             78.51
               3.7834   Colby Nadeau                               Subscriber          x            x             x         $             81.13
               3.7835   Gayathri Nadella                           Subscriber          x            x             x         $            101.08
               3.7836   Harish Nadendla                            Subscriber          x            x             x         $            105.01
               3.7837   Ali Naderi                                 Subscriber          x            x             x         $                 1.96
               3.7838   Vicki Naderi                               Subscriber          x            x             x         $                 1.96
               3.7839   David Naffie                               Subscriber          x            x             x         $            102.96
               3.7840   Manasi Debasish Nag                        Subscriber          x            x             x         $             93.23
               3.7841   Manasi Debasish Nag                        Subscriber          x            x             x         $             97.48
               3.7842   Suman Nagam                                Subscriber          x            x             x         $             91.92
               3.7843   Yatheesh Nagarimadugu                      Subscriber          x            x             x         $            102.96
               3.7844   Samuel Nagathota                           Subscriber          x            x             x         $             91.59
               3.7845   Raghuram Nagireddy                         Subscriber          x            x             x         $             92.66
               3.7846   patrick nagle                              Subscriber          x            x             x         $            136.17




                                                             Page 109 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                       Main Document
                                           Pg    150 of 506
                                            In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                          CreditorName            Basis for Claim                                              Amount Owed
               3.7847   Kayla Nagy                                Subscriber          x            x             x         $            103.45
               3.7848   Ashwini Nair                              Subscriber          x            x             x         $             99.45
               3.7849   Aji Nair                                  Subscriber          x            x             x         $            102.72
               3.7850   Suraj Nair                                Subscriber          x            x             x         $            103.04
               3.7851   Roland Najera                             Subscriber          x            x             x         $             96.50
               3.7852   Izumi nakamura                            Subscriber          x            x             x         $             78.51
               3.7853   Emric Nakata                              Subscriber          x            x             x         $             94.13
               3.7854   Joseph Nakata                             Subscriber          x            x             x         $            114.23
               3.7855   Rita Nakouzi                              Subscriber          x            x             x         $            137.48
               3.7856   VIVEK NALLA                               Subscriber          x            x             x         $            102.72
               3.7857   Vinay Nallagoppula                        Subscriber          x            x             x         $            106.88
               3.7858   Poornima Nallagoppula                     Subscriber          x            x             x         $            106.88
               3.7859   Mahesh Nallapaneni                        Subscriber          x            x             x         $            105.01
               3.7860   Sneha Nallu                               Subscriber          x            x             x         $            102.39
               3.7861   Aileen Nam                                Subscriber          x            x             x         $            108.60
               3.7862   Borfan Nan                                Subscriber          x            x             x         $            110.64
               3.7863   Ditiksha Nanavaty                         Subscriber          x            x             x         $            101.98
               3.7864   Steve Nance                               Subscriber          x            x             x         $            118.49
               3.7865   Tiffany Nance                             Subscriber          x            x             x         $            118.49
               3.7866   Jessica Nance                             Subscriber          x            x             x         $            102.96
               3.7867   Maria Naplin                              Subscriber          x            x             x         $             99.12
               3.7868   Suneetha Naraharisetty                    Subscriber          x            x             x         $             91.59
               3.7869   Kamal Naran                               Subscriber          x            x             x         $            119.15
               3.7870   Naveen Narang                             Subscriber          x            x             x         $             93.23
               3.7871   Sarabeth Naranjo                          Subscriber          x            x             x         $            100.43
               3.7872   Narai Naranjo                             Subscriber          x            x             x         $            102.96
               3.7873   Tea Naranjo                               Subscriber          x            x             x         $            102.96
               3.7874   Prakash Narayan                           Subscriber          x            x             x         $             91.59
               3.7875   Sunil Kumar Narayanachetty                Subscriber          x            x             x         $             91.92
               3.7876   Vanessa Narciso                           Subscriber          x            x             x         $            118.49
               3.7877   Liahna Narciso                            Subscriber          x            x             x         $            118.49
               3.7878   Christine Narciso                         Subscriber          x            x             x         $            118.49
               3.7879   Lucas Narciso                             Subscriber          x            x             x         $            118.49
               3.7880   Melinda Narciso                           Subscriber          x            x             x         $            119.80
               3.7881   Mydhili Narendra                          Subscriber          x            x             x         $            102.96
               3.7882   Harika Narendra                           Subscriber          x            x             x         $            102.96
               3.7883   Nihar Narla                               Subscriber          x            x             x         $             91.00
               3.7884   Venkat Narla                              Subscriber          x            x             x         $             91.92
               3.7885   swathi narra                              Subscriber          x            x             x         $            104.03
               3.7886   Mike Narramore                            Subscriber          x            x             x         $            100.10
               3.7887   Hemank Narula                             Subscriber          x            x             x         $             91.59
               3.7888   Eunice Nascimento                         Subscriber          x            x             x         $             94.54
               3.7889   David Nash                                Subscriber          x            x             x         $            119.15
               3.7890   Jamil Nasim                               Subscriber          x            x             x         $             73.05
               3.7891   Aisha Nasim                               Subscriber          x            x             x         $             73.05
               3.7892   Alicia Naslangan                          Subscriber          x            x             x         $             84.33
               3.7893   Zacharia Nasr                             Subscriber          x            x             x         $             94.54
               3.7894   William Nastri                            Subscriber          x            x             x         $            100.10
               3.7895   Karan Nathani                             Subscriber          x            x             x         $            101.41
               3.7896   Michael Natipadab                         Subscriber          x            x             x         $             91.92
               3.7897   Michele Nattivi                           Subscriber          x            x             x         $             96.17
               3.7898   Vishnuvardhan Natuva                      Subscriber          x            x             x         $            108.84
               3.7899   Chad Nauman                               Subscriber          x            x             x         $            136.82
               3.7900   Marci Nauman                              Subscriber          x            x             x         $            137.48
               3.7901   Michael Naumann                           Subscriber          x            x             x         $            117.18
               3.7902   Rebeca Nava                               Subscriber          x            x             x         $             91.19
               3.7903   Chris Nava                                Subscriber          x            x             x         $             82.86
               3.7904   Randall Navanugraha                       Subscriber          x            x             x         $            124.04
               3.7905   Antonio Navarrete                         Subscriber          x            x             x         $            101.98
               3.7906   Alfredo Navarrete                         Subscriber          x            x             x         $             81.13
               3.7907   JESUS NAVARRETE                           Subscriber          x            x             x         $             81.13
               3.7908   Elizabeth Navarrette                      Subscriber          x            x             x         $             96.50
               3.7909   Priscella Navarro                         Subscriber          x            x             x         $            104.35
               3.7910   Jose Navarro                              Subscriber          x            x             x         $             84.07
               3.7911   Rodney Navarro                            Subscriber          x            x             x         $            123.73
               3.7912   Gabriel Navarro                           Subscriber          x            x             x         $            102.96
               3.7913   Arturo Navarro                            Subscriber          x            x             x         $             78.18
               3.7914   Madali Navas                              Subscriber          x            x             x         $             94.54
               3.7915   Jose Navor                                Subscriber          x            x             x         $             83.35
               3.7916   Pracheth Reddy Nayani                     Subscriber          x            x             x         $             96.17
               3.7917   Suren Nayantai                            Subscriber          x            x             x         $                 3.26




                                                            Page 110 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                          Pg    151 of 506
                                           In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                          CreditorName            Basis for Claim                                              Amount Owed
               3.7918   Zahra Nayyeri                             Subscriber          x            x             x         $            106.39
               3.7919   Karin Nazaruk                             Subscriber          x            x             x         $            118.49
               3.7920   Michael Nazaruk                           Subscriber          x            x             x         $            117.84
               3.7921   Paul Neal                                 Subscriber          x            x             x         $                 1.30
               3.7922   Daphne Neal                               Subscriber          x            x             x         $                 1.30
               3.7923   Elizabeth Neal                            Subscriber          x            x             x         $                 1.96
               3.7924   Maya Neal                                 Subscriber          x            x             x         $                 1.30
               3.7925   Ersy Neal                                 Subscriber          x            x             x         $                 1.30
               3.7926   Lisa Nealon                               Subscriber          x            x             x         $            144.63
               3.7927   Krystina Nealon                           Subscriber          x            x             x         $            134.83
               3.7928   Tara Nearman                              Subscriber          x            x             x         $             97.54
               3.7929   Shawn Nearman                             Subscriber          x            x             x         $             92.96
               3.7930   thomas neary                              Subscriber          x            x             x         $             92.66
               3.7931   Michael Nedelton                          Subscriber          x            x             x         $             81.88
               3.7932   Cooper Neel                               Subscriber          x            x             x         $             94.87
               3.7933   L NAGA gopal Neelam                       Subscriber          x            x             x         $             94.54
               3.7934   Ravi Kiran Neelam                         Subscriber          x            x             x         $             91.59
               3.7935   Sarojapriyanka Neeli Rangu                Subscriber          x            x             x         $            108.84
               3.7936   Ryan Nees                                 Subscriber          x            x             x         $            117.18
               3.7937   Carmen Negron                             Subscriber          x            x             x         $             72.56
               3.7938   Dana Nehme                                Subscriber          x            x             x         $             82.76
               3.7939   Darrick Neibaur                           Subscriber          x            x             x         $             73.05
               3.7940   Krista Neibaur                            Subscriber          x            x             x         $             73.05
               3.7941   Sue Neilan                                Subscriber          x            x             x         $             87.67
               3.7942   Bennett Neiman                            Subscriber          x            x              x        $            123.73
               3.7943   Sandi Neiman                              Subscriber          x            x              x        $            124.38
               3.7944   Brandon Nelson                            Subscriber          x            x             x         $             71.09
               3.7945   Heather Nelson                            Subscriber          x            x              x        $            134.61
               3.7946   Kathy Nelson                              Subscriber          x            x              x        $            105.02
               3.7947   Robin Nelson                              Subscriber          x            x             x         $             82.37
               3.7948   Garry Nelson                              Subscriber          x            x              x        $            105.02
               3.7949   Alan Nelson                               Subscriber          x            x              x        $            104.43
               3.7950   Dylan Nelson                              Subscriber          x            x              x        $             99.04
               3.7951   Liana Nelson                              Subscriber          x            x              x        $             98.46
               3.7952   Chad Nelson                               Subscriber          x            x              x        $            105.01
               3.7953   Jeremy Nelson                             Subscriber          x            x              x        $             82.37
               3.7954   DD Nelson                                 Subscriber          x            x              x        $             92.31
               3.7955   bob nelson                                Subscriber          x            x              x        $            119.15
               3.7956   Laura Nelson                              Subscriber          x            x              x        $            102.96
               3.7957   Deterick Nelson                           Subscriber          x            x              x        $             97.48
               3.7958   Sheila Nelson                             Subscriber          x            x              x        $            100.10
               3.7959   Timothy Nelson                            Subscriber          x            x              x        $             78.18
               3.7960   Liana Nelson-Peterson                     Subscriber          x            x              x        $             98.46
               3.7961   Ravindranadha Nemali                      Subscriber          x            x             x         $             92.66
               3.7962   David Nemerson                            Subscriber          x            x              x        $             91.19
               3.7963   David Nemetz                              Subscriber          x            x              x        $             92.66
               3.7964   Dawn Nemetz                               Subscriber          x            x              x        $             92.66
               3.7965   Sheldon Nemoy                             Subscriber          x            x              x        $             73.05
               3.7966   LEATRICE NEMOY                            Subscriber          x            x              x        $             73.05
               3.7967   Vinay Nenwani                             Subscriber          x            x              x        $             92.90
               3.7968   Pawan Nepal                               Subscriber          x            x              x        $             93.64
               3.7969   Lisa Neri                                 Subscriber          x            x             x         $            118.49
               3.7970   Santo Neri                                Subscriber          x            x             x         $            118.49
               3.7971   Debra Neri                                Subscriber          x            x             x         $            124.38
               3.7972   Brett Nesseler                            Subscriber          x            x             x         $             91.65
               3.7973   Saul Nestor                               Subscriber          x            x             x         $             90.21
               3.7974   Lorraine Netter                           Subscriber          x            x             x         $             92.58
               3.7975   Emi Neubauer                              Subscriber          x            x             x         $             97.48
               3.7976   GUS NEVAREZ                               Subscriber          x            x             x         $            102.96
               3.7977   Stacy Neves                               Subscriber          x            x             x         $             83.35
               3.7978   John Neveu                                Subscriber          x            x             x         $             90.34
               3.7979   Ralph Neville                             Subscriber          x            x             x         $            117.18
               3.7980   Jenna New                                 Subscriber          x            x             x         $            117.84
               3.7981   Jean Newkirk                              Subscriber          x            x             x         $            118.49
               3.7982   Bertha Newman                             Subscriber          x            x             x         $             81.88
               3.7983   Kyle Newman                               Subscriber          x            x             x         $            117.18
               3.7984   Janet Newman                              Subscriber          x            x             x         $            102.96
               3.7985   Zachary Newton                            Subscriber          x            x             x         $            109.46
               3.7986   Alexandria Newton                         Subscriber          x            x             x         $             84.07
               3.7987   Ruth Newton                               Subscriber          x            x             x         $             82.76
               3.7988   Massoud Nezam                             Subscriber          x            x             x         $            101.98




                                                            Page 111 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                       Main Document
                                          Pg    152 of 506
                                           In re: MoviePass, Inc.
                                                         Schedule E/F, Part 2
                                     Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                Unliquidated
                                                                                   Contingent




                                                                                                               Disputed
                                          CreditorName           Basis for Claim                                              Amount Owed
               3.7989   Kenneth Ng                               Subscriber          x            x             x         $             96.83
               3.7990   Duy Ngo                                  Subscriber          x            x             x         $             93.23
               3.7991   Timmy Ngo                                Subscriber          x            x             x         $             91.92
               3.7992   Guy Valery Nguema-Edjang                 Subscriber          x            x             x         $             81.45
               3.7993   Maria Nguyen                             Subscriber          x            x             x         $             91.27
               3.7994   Thy Nguyen                               Subscriber          x            x             x         $            105.90
               3.7995   Marilyn Nguyen                           Subscriber          x            x             x         $            111.29
               3.7996   Tricia Nguyen                            Subscriber          x            x             x         $            127.00
               3.7997   Thao Nguyen                              Subscriber          x            x             x         $             89.30
               3.7998   KhaLy Nguyen                             Subscriber          x            x             x         $            101.41
               3.7999   Hanh Nguyen                              Subscriber          x            x             x         $            118.65
               3.8000   Huyen Nguyen                             Subscriber          x            x             x         $             93.64
               3.8001   David Nguyen                             Subscriber          x            x             x         $            101.41
               3.8002   Anna Nguyen                              Subscriber          x            x             x         $            104.28
               3.8003   Lisa Nguyen                              Subscriber          x            x             x         $             99.45
               3.8004   Thao Nguyen                              Subscriber          x            x             x         $             22.19
               3.8005   Anna Nguyen                              Subscriber          x            x             x         $                 0.49
               3.8006   steven nguyen                            Subscriber          x            x             x         $             91.59
               3.8007   Kaidan Nguyen                            Subscriber          x            x             x         $            118.49
               3.8008   Joseph Nguyen                            Subscriber          x            x             x         $             96.17
               3.8009   Joseph Nguyen                            Subscriber          x            x             x         $             96.17
               3.8010   David Nguyen                             Subscriber          x            x             x         $             96.17
               3.8011   Michael Nguyen                           Subscriber          x            x             x         $             97.16
               3.8012   Jimmy Nguyen                             Subscriber          x            x              x        $             82.76
               3.8013   Viet Nguyen                              Subscriber          x            x              x        $             82.76
               3.8014   LINH NGUYEN                              Subscriber          x            x              x        $             91.19
               3.8015   Phuong Nguyen                            Subscriber          x            x             x         $             93.23
               3.8016   Grace Nguyen                             Subscriber          x            x              x        $            119.80
               3.8017   Henry Nguyen                             Subscriber          x            x              x        $            101.98
               3.8018   Amy Nguyen                               Subscriber          x            x              x        $            120.46
               3.8019   Chau Nguyen                              Subscriber          x            x              x        $             96.50
               3.8020   Andrew Nguyen                            Subscriber          x            x              x        $             93.15
               3.8021   Van Nguyen                               Subscriber          x            x              x        $             93.15
               3.8022   Tiffany Nguyen                           Subscriber          x            x              x        $             93.15
               3.8023   Phuong Thao Nguyen                       Subscriber          x            x              x        $             82.86
               3.8024   Jimmy Nguyen                             Subscriber          x            x              x        $             91.92
               3.8025   Kenneth Nguyen                           Subscriber          x            x              x        $             91.92
               3.8026   Ha Nguyen                                Subscriber          x            x              x        $            117.84
               3.8027   Klyn Nguyen                              Subscriber          x            x              x        $            117.84
               3.8028   Tan Nguyen                               Subscriber          x            x              x        $             90.34
               3.8029   Tamuyen Nguyen                           Subscriber          x            x              x        $             90.34
               3.8030   Viet Nguyen                              Subscriber          x            x              x        $             90.34
               3.8031   Ken Nguyen                               Subscriber          x            x              x        $             78.18
               3.8032   Paul Nguyen                              Subscriber          x            x              x        $             78.18
               3.8033   Hua Nian                                 Subscriber          x            x              x        $            102.96
               3.8034   Ibrahima Niang                           Subscriber          x            x              x        $             15.03
               3.8035   Garland Niblett                          Subscriber          x            x              x        $            118.49
               3.8036   Zachary Niblick                          Subscriber          x            x              x        $            119.15
               3.8037   Patricia Nicholas                        Subscriber          x            x              x        $             94.54
               3.8038   Louis Nicholas                           Subscriber          x            x              x        $             81.13
               3.8039   Debra Nichols                            Subscriber          x            x              x        $            153.46
               3.8040   Kathryn Nichols                          Subscriber          x            x             x         $            138.79
               3.8041   Amy Nichols                              Subscriber          x            x             x         $             91.68
               3.8042   Jessie Nichols                           Subscriber          x            x             x         $             96.17
               3.8043   Stephanie Nichols                        Subscriber          x            x             x         $            117.18
               3.8044   Sean Nichols                             Subscriber          x            x             x         $            117.18
               3.8045   Thomas Nichols                           Subscriber          x            x             x         $            124.38
               3.8046   Calen Nichols                            Subscriber          x            x             x         $             90.34
               3.8047   Yvonne Nicholson                         Subscriber          x            x             x         $             15.64
               3.8048   Lena Nicholson                           Subscriber          x            x             x         $            120.46
               3.8049   Brooke Nicholson                         Subscriber          x            x             x         $             93.15
               3.8050   Joanna Nicholson                         Subscriber          x            x             x         $            100.10
               3.8051   Andrew Nickell                           Subscriber          x            x             x         $            103.70
               3.8052   Bryan Nickum                             Subscriber          x            x             x         $            106.97
               3.8053   Joseph Nicosia                           Subscriber          x            x             x         $             83.74
               3.8054   Cynthia Nicosia                          Subscriber          x            x             x         $             97.16
               3.8055   Andrew Nied                              Subscriber          x            x             x         $             91.92
               3.8056   Diane Niehaus                            Subscriber          x            x             x         $            117.18
               3.8057   Don Niehaus                              Subscriber          x            x             x         $            117.18
               3.8058   David Nielsen                            Subscriber          x            x             x         $            109.46
               3.8059   Stuart Nielsen                           Subscriber          x            x             x         $             91.59




                                                           Page 112 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                          Pg    153 of 506
                                           In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                         CreditorName             Basis for Claim                                              Amount Owed
               3.8060   Thomas Nielsen                            Subscriber          x            x             x         $            119.15
               3.8061   Ethan Nielson                             Subscriber          x            x             x         $             96.83
               3.8062   Bob Nienhuis                              Subscriber          x            x             x         $                 1.97
               3.8063   Mark Niezgodski                           Subscriber          x            x             x         $             96.17
               3.8064   Jeannette Niezgodski                      Subscriber          x            x             x         $             82.76
               3.8065   Gary NIkoukary                            Subscriber          x            x             x         $            101.98
               3.8066   Carol Nikoukary                           Subscriber          x            x             x         $            101.98
               3.8067   Mirasol Nimer                             Subscriber          x            x             x         $            105.66
               3.8068   VenkataNagarjuna Nimmalapalli             Subscriber          x            x             x         $             87.01
               3.8069   Siosiua Nisa                              Subscriber          x            x             x         $            117.84
               3.8070   Tichael Nisa                              Subscriber          x            x             x         $            117.84
               3.8071   Sedra Nisar                               Subscriber          x            x             x         $             91.59
               3.8072   Maija Nisbet                              Subscriber          x            x             x         $             91.59
               3.8073   Harumi Nishikawa                          Subscriber          x            x             x         $            101.41
               3.8074   Patti Nishimura                           Subscriber          x            x             x         $            102.96
               3.8075   Myles Nismal                              Subscriber          x            x             x         $             92.66
               3.8076   Ronald Nix                                Subscriber          x            x             x         $            102.96
               3.8077   Paul Nixdorf                              Subscriber          x            x             x         $            158.36
               3.8078   Red Nixon                                 Subscriber          x            x             x         $            124.04
               3.8079   Don Nixon                                 Subscriber          x            x             x         $            135.34
               3.8080   Josh Nixon                                Subscriber          x            x             x         $             97.16
               3.8081   Anwar Nizath                              Subscriber          x            x             x         $            101.98
               3.8082   William Noakes                            Subscriber          x            x             x         $            136.30
               3.8083   Brianna Noblin                            Subscriber          x            x             x         $             78.51
               3.8084   Marcelo Nochetti                          Subscriber          x            x             x         $             91.59
               3.8085   MaryAnn Nogay                             Subscriber          x            x             x         $            118.65
               3.8086   Thomas Nolan                              Subscriber          x            x             x         $             78.84
               3.8087   Karl Nold                                 Subscriber          x            x             x         $             95.11
               3.8088   Diane Nold                                Subscriber          x            x             x         $             95.11
               3.8089   Allison Nolden                            Subscriber          x            x             x         $             91.59
               3.8090   Todd Norby                                Subscriber          x            x             x         $            112.86
               3.8091   Nick Nordella                             Subscriber          x            x             x         $            218.92
               3.8092   Phil Nordella                             Subscriber          x            x             x         $            158.27
               3.8093   Lindsay Noriega                           Subscriber          x            x             x         $             14.14
               3.8094   Josh Nork                                 Subscriber          x            x             x         $             91.68
               3.8095   Marie Norman                              Subscriber          x            x             x         $            100.75
               3.8096   Robert Norman                             Subscriber          x            x             x         $            100.75
               3.8097   David Norman                              Subscriber          x            x             x         $            136.17
               3.8098   John Normoyle                             Subscriber          x            x             x         $             91.59
               3.8099   Kimberly Norris                           Subscriber          x            x             x         $             93.56
               3.8100   Tony Northcutt                            Subscriber          x            x              x        $            101.74
               3.8101   Judi Northrop                             Subscriber          x            x             x         $             97.81
               3.8102   Mark Norton                               Subscriber          x            x             x         $             91.59
               3.8103   Hunter Norton                             Subscriber          x            x             x         $            101.98
               3.8104   Robert Norton                             Subscriber          x            x             x         $             81.88
               3.8105   Michael Norton                            Subscriber          x            x             x         $            117.18
               3.8106   Sandra Norton                             Subscriber          x            x             x         $            102.96
               3.8107   Kelly Norton                              Subscriber          x            x             x         $            102.96
               3.8108   Camille Norton Lang                       Subscriber          x            x             x         $            101.98
               3.8109   T L Norvell                               Subscriber          x            x             x         $            117.18
               3.8110   R K Norvell                               Subscriber          x            x             x         $            117.18
               3.8111   Jonathan Norwood                          Subscriber          x            x             x         $            103.04
               3.8112   David Novak                               Subscriber          x            x             x         $             91.59
               3.8113   Julie Novak                               Subscriber          x            x             x         $            102.96
               3.8114   Mike Novak                                Subscriber          x            x             x         $            103.45
               3.8115   Mike Novotny                              Subscriber          x            x             x         $             90.34
               3.8116   Lori Novotny                              Subscriber          x            x             x         $             90.34
               3.8117   Drew Novy                                 Subscriber          x            x             x         $             99.12
               3.8118   Kaitlyn Novy                              Subscriber          x            x             x         $             99.12
               3.8119   Sophie Noyers                             Subscriber          x            x             x         $            136.17
               3.8120   Dominique Noyers                          Subscriber          x            x             x         $            137.48
               3.8121   Tiffany Nugen                             Subscriber          x            x             x         $             93.23
               3.8122   Raghavaiah Nukala                         Subscriber          x            x             x         $             92.66
               3.8123   Kalyani Nukala                            Subscriber          x            x             x         $             92.66
               3.8124   Margo Nunes                               Subscriber          x            x             x         $             98.14
               3.8125   Leonardo Nunes                            Subscriber          x            x             x         $            102.96
               3.8126   Adi Nunez                                 Subscriber          x            x             x         $             94.54
               3.8127   Jovani Nunez                              Subscriber          x            x             x         $            109.33
               3.8128   Francisco Nunez                           Subscriber          x            x             x         $             99.12
               3.8129   John Nunley                               Subscriber          x            x             x         $            117.18
               3.8130   Tabrez Nurani                             Subscriber          x            x             x         $            104.68




                                                            Page 113 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg    154 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                         CreditorName              Basis for Claim                                              Amount Owed
               3.8131   Sandeep Nuthakki                           Subscriber          x            x             x         $             94.87
               3.8132   do nuyen                                   Subscriber          x            x             x         $            104.43
               3.8133   Odgarig Nyamochir                          Subscriber          x            x             x         $            110.31
               3.8134   Carl Nybro                                 Subscriber          x            x             x         $             91.68
               3.8135   Kristi Nybro                               Subscriber          x            x             x         $             91.68
               3.8136   Alek Nybro                                 Subscriber          x            x             x         $            100.10
               3.8137   Mark Nye                                   Subscriber          x            x             x         $             86.69
               3.8138   Dan Nye                                    Subscriber          x            x             x         $            123.08
               3.8139   Katie Nye                                  Subscriber          x            x             x         $             91.00
               3.8140   Sandee L Nye                               Subscriber          x            x             x         $            136.17
               3.8141   Linda Nye                                  Subscriber          x            x             x         $            100.10
               3.8142   Kevin Nye                                  Subscriber          x            x             x         $             78.18
               3.8143   Cindy Nye                                  Subscriber          x            x             x         $             78.18
               3.8144   Danielle Nygaard                           Subscriber          x            x             x         $             81.88
               3.8145   Adeline Oajaca                             Subscriber          x            x             x         $             95.11
               3.8146   Judith Oakey                               Subscriber          x            x             x         $            135.34
               3.8147   David Oakhill                              Subscriber          x            x             x         $            109.33
               3.8148   Cathy Oakhill                              Subscriber          x            x             x         $            109.33
               3.8149   Obaidullah Obedi                           Subscriber          x            x             x         $            117.18
               3.8150   Alicia OBrien                              Subscriber          x            x             x         $            132.86
               3.8151   sean obrien                                Subscriber          x            x             x         $             91.19
               3.8152   Jeff O'Brien                               Subscriber          x            x             x         $             84.07
               3.8153   Cullen O'Brien                             Subscriber          x            x             x         $             91.59
               3.8154   Danyella O'Brien                           Subscriber          x            x             x         $             91.59
               3.8155   Shoba Obulasetty                           Subscriber          x            x             x         $             78.18
               3.8156   Sonia Ocampo                               Subscriber          x            x             x         $            102.47
               3.8157   Miguel Ocasio                              Subscriber          x            x             x         $            103.04
               3.8158   Lucio Ochoa                                Subscriber          x            x             x         $             86.03
               3.8159   robert ochoa                               Subscriber          x            x             x         $             94.54
               3.8160   Stephen Ochoa                              Subscriber          x            x             x         $            101.98
               3.8161   Debbie Ochs                                Subscriber          x            x             x         $             92.25
               3.8162   William Ochs                               Subscriber          x            x             x         $             92.25
               3.8163   Gloria OConnor                             Subscriber          x            x             x         $             96.83
               3.8164   Vincent OConnor                            Subscriber          x            x             x         $            109.33
               3.8165   Aidan O'Connor                             Subscriber          x            x             x         $             91.59
               3.8166   Donna Maria O'Connor                       Subscriber          x            x             x         $            103.45
               3.8167   Noah Odegaard                              Subscriber          x            x             x         $             91.59
               3.8168   Michael Odom                               Subscriber          x            x             x         $            109.33
               3.8169   Blane Odom                                 Subscriber          x            x             x         $             91.68
               3.8170   Ryan Odom                                  Subscriber          x            x             x         $             91.59
               3.8171   Corey odom                                 Subscriber          x            x             x         $             91.19
               3.8172   Jennifer Odom                              Subscriber          x            x             x         $            102.96
               3.8173   Patrick ODonnell                           Subscriber          x            x             x         $             79.82
               3.8174   Ashley O'Donnell                           Subscriber          x            x             x         $             93.23
               3.8175   Heather O'Donnell                          Subscriber          x            x             x         $             97.81
               3.8176   Berenice Odriozola                         Subscriber          x            x             x         $            119.15
               3.8177   Paola Odriozola                            Subscriber          x            x             x         $            120.46
               3.8178   Annette Oechsle                            Subscriber          x            x             x         $             83.09
               3.8179   Victor Oechsle                             Subscriber          x            x             x         $             82.76
               3.8180   Jacob Oedekerk                             Subscriber          x            x             x         $             94.54
               3.8181   Rainie Oet                                 Subscriber          x            x             x         $            102.96
               3.8182   Kristen O'Farrell                          Subscriber          x            x             x         $             78.18
               3.8183   William Ogburn                             Subscriber          x            x             x         $            121.77
               3.8184   Tobias Ogden                               Subscriber          x            x             x         $            117.18
               3.8185   Lauren Ogden                               Subscriber          x            x             x         $            117.18
               3.8186   Michaela Ogedegbe                          Subscriber          x            x             x         $             15.64
               3.8187   Jimmy Ogle                                 Subscriber          x            x             x         $             93.15
               3.8188   Esther Oh                                  Subscriber          x            x             x         $             84.72
               3.8189   Bryan Ohagan                               Subscriber          x            x             x         $            124.38
               3.8190   Michael O'Hara                             Subscriber          x            x             x         $             91.59
               3.8191   Susan Oher                                 Subscriber          x            x             x         $             91.59
               3.8192   Rika Ohkubo                                Subscriber          x            x             x         $            119.15
               3.8193   Jesus Ojeda                                Subscriber          x            x             x         $             94.54
               3.8194   Adewole Ojo                                Subscriber          x            x             x         $             96.50
               3.8195   L H Okada                                  Subscriber          x            x             x         $            132.39
               3.8196   Michelle Okada                             Subscriber          x            x             x         $             91.59
               3.8197   ryan Okamoto                               Subscriber          x            x             x         $             96.83
               3.8198   Justine Okazaki                            Subscriber          x            x             x         $            105.90
               3.8199   Molly O'Keefe                              Subscriber          x            x             x         $             98.55
               3.8200   Brian Okeeffe                              Subscriber          x            x             x         $            123.73
               3.8201   Sara Okello                                Subscriber          x            x             x         $            110.80




                                                             Page 114 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                          Pg    155 of 506
                                           In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                           CreditorName           Basis for Claim                                              Amount Owed
               3.8202   Alfred Okello                             Subscriber          x            x             x         $            110.80
               3.8203   Chuka Okoro                               Subscriber          x            x             x         $            100.10
               3.8204   Troy Oldham                               Subscriber          x            x             x         $            118.49
               3.8205   Anita Oldham                              Subscriber          x            x             x         $            117.18
               3.8206   Rob Olds                                  Subscriber          x            x             x         $            117.18
               3.8207   Gina Olds                                 Subscriber          x            x             x         $            117.18
               3.8208   Tim OLeary                                Subscriber          x            x             x         $            104.03
               3.8209   eamon oleary                              Subscriber          x            x             x         $            100.10
               3.8210   Cheryl Oles                               Subscriber          x            x             x         $             91.59
               3.8211   Sheri Oleyar                              Subscriber          x            x             x         $            119.15
               3.8212   Geo Oliart                                Subscriber          x            x             x         $             84.40
               3.8213   Lawrence Olin                             Subscriber          x            x             x         $             72.56
               3.8214   AQILA OLIPHANT                            Subscriber          x            x             x         $             81.13
               3.8215   Ruthanne Oliva                            Subscriber          x            x             x         $             88.32
               3.8216   Janet Oliva                               Subscriber          x            x             x         $             91.68
               3.8217   Jaime Olivares Trejo                      Subscriber          x            x             x         $            109.82
               3.8218   Frank Oliveira                            Subscriber          x            x             x         $            118.49
               3.8219   Leticia Oliveira                          Subscriber          x            x             x         $            100.10
               3.8220   Barbara Oliveira                          Subscriber          x            x             x         $            117.84
               3.8221   Bonnie Oliver                             Subscriber          x            x             x         $             92.90
               3.8222   Elizabeth Oliver                          Subscriber          x            x             x         $             84.72
               3.8223   Janet M Oliveri                           Subscriber          x            x             x         $            109.82
               3.8224   Tosca Olives                              Subscriber          x            x             x         $             90.34
               3.8225   Christopher Olivetti                      Subscriber          x            x             x         $             91.59
               3.8226   Mary Olofsson                             Subscriber          x            x             x         $            101.98
               3.8227   Brian Olofsson                            Subscriber          x            x             x         $             93.15
               3.8228   Irene olsen                               Subscriber          x            x             x         $            121.11
               3.8229   kay olsen                                 Subscriber          x            x             x         $            102.96
               3.8230   Charlotte Olsen                           Subscriber          x            x             x         $            102.96
               3.8231   Rebecca Olshanitsky                       Subscriber          x            x             x         $             97.16
               3.8232   Gary Olson                                Subscriber          x            x             x         $             86.29
               3.8233   Harold Olson                              Subscriber          x            x             x         $            102.39
               3.8234   Susan Olson                               Subscriber          x            x             x         $            103.04
               3.8235   Joya Olson                                Subscriber          x            x             x         $             91.59
               3.8236   Mark Olson                                Subscriber          x            x             x         $             97.16
               3.8237   Gary Olson                                Subscriber          x            x             x         $            109.33
               3.8238   Ann Olson                                 Subscriber          x            x             x         $            101.98
               3.8239   Dwight Olson                              Subscriber          x            x             x         $            120.46
               3.8240   Colleen Olson                             Subscriber          x            x             x         $            120.46
               3.8241   Marissa Olson                             Subscriber          x            x             x         $            102.96
               3.8242   Mike Olson                                Subscriber          x            x             x         $             96.50
               3.8243   Mas Omae                                  Subscriber          x            x             x         $             87.67
               3.8244   Kelley O'Malley                           Subscriber          x            x             x         $             94.54
               3.8245   Cindy Omastiak                            Subscriber          x            x             x         $            117.18
               3.8246   Jim Omastiak                              Subscriber          x            x             x         $            117.18
               3.8247   claire omeara                             Subscriber          x            x             x         $             10.10
               3.8248   Therese OMeara                            Subscriber          x            x             x         $            102.96
               3.8249   Naomi Omizo                               Subscriber          x            x             x         $             97.16
               3.8250   Mikio Omori                               Subscriber          x            x             x         $            104.92
               3.8251   Sezen Onat                                Subscriber          x            x              x        $            109.33
               3.8252   Katrina Ondracek                          Subscriber          x            x             x         $            103.45
               3.8253   Rory ONeill                               Subscriber          x            x             x         $            185.27
               3.8254   Ken O'Neill                               Subscriber          x            x             x         $            118.49
               3.8255   Steven Onken                              Subscriber          x            x             x         $            102.96
               3.8256   Janice Onken                              Subscriber          x            x             x         $            102.96
               3.8257   Deepthi Ontikommu                         Subscriber          x            x             x         $             83.09
               3.8258   Kimberly Oostman                          Subscriber          x            x             x         $            108.28
               3.8259   Joseph Oporto                             Subscriber          x            x             x         $             91.59
               3.8260   Bernye Oppenheimer                        Subscriber          x            x             x         $            102.96
               3.8261   Jason OQuin                               Subscriber          x            x             x         $             91.19
               3.8262   Megan OQuin                               Subscriber          x            x             x         $             91.19
               3.8263   Jacqueline Orange                         Subscriber          x            x             x         $             96.50
               3.8264   Darwin Orante                             Subscriber          x            x             x         $            102.96
               3.8265   Peter Ordower                             Subscriber          x            x             x         $             82.86
               3.8266   Roneen Ordower                            Subscriber          x            x             x         $             82.86
               3.8267   Nader Ordubadi                            Subscriber          x            x             x         $            117.18
               3.8268   Nallely Oregel                            Subscriber          x            x             x         $            106.39
               3.8269   Jonathan O'Reilly                         Subscriber          x            x             x         $             94.54
               3.8270   Sarahjoy Oreta-Alcaraz                    Subscriber          x            x             x         $             79.82
               3.8271   Ralph Orlovick                            Subscriber          x            x             x         $             92.66
               3.8272   Ursino Oropeza                            Subscriber          x            x             x         $            101.98




                                                            Page 115 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg    156 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                         CreditorName              Basis for Claim                                              Amount Owed
               3.8273   Brian ORourke                              Subscriber          x            x             x         $            181.99
               3.8274   Nancy O'Rourke                             Subscriber          x            x             x         $            148.61
               3.8275   Jorge Orozco                               Subscriber          x            x             x         $             98.14
               3.8276   Idalia Orozco                              Subscriber          x            x             x         $             94.54
               3.8277   James Orsbern                              Subscriber          x            x             x         $             78.84
               3.8278   Marni Orsbern                              Subscriber          x            x             x         $             78.84
               3.8279   Ava Orsbern                                Subscriber          x            x             x         $             78.84
               3.8280   Becca Orsbern                              Subscriber          x            x             x         $             78.84
               3.8281   Janine Ortiz                               Subscriber          x            x             x         $            119.15
               3.8282   Enrique Ortiz                              Subscriber          x            x             x         $            119.80
               3.8283   Anthony Ortiz                              Subscriber          x            x             x         $            101.98
               3.8284   Stacy Ortiz                                Subscriber          x            x             x         $            101.98
               3.8285   Dylan Ortiz                                Subscriber          x            x             x         $            102.96
               3.8286   Luis Ortiz                                 Subscriber          x            x             x         $            103.45
               3.8287   Nancy Ortner                               Subscriber          x            x             x         $             82.86
               3.8288   Mary Ortquist                              Subscriber          x            x             x         $            118.49
               3.8289   Betsy ORyan                                Subscriber          x            x             x         $            102.47
               3.8290   Earl ORyan                                 Subscriber          x            x             x         $            101.98
               3.8291   Joel Osborn                                Subscriber          x            x             x         $             85.71
               3.8292   Shelby Osborn                              Subscriber          x            x             x         $             21.32
               3.8293   Henry Osborn                               Subscriber          x            x             x         $            125.51
               3.8294   Teresa Osborn                              Subscriber          x            x             x         $             10.43
               3.8295   Lucille Osborne                            Subscriber          x            x             x         $             92.31
               3.8296   Dean Osborne                               Subscriber          x            x             x         $            102.96
               3.8297   William Osborne                            Subscriber          x            x             x         $             99.12
               3.8298   Patrick Osburn                             Subscriber          x            x             x         $             82.86
               3.8299   Hailey Osburn                              Subscriber          x            x             x         $             82.86
               3.8300   Michael Oseth                              Subscriber          x            x             x         $             81.13
               3.8301   Sharon Oslund                              Subscriber          x            x             x         $             91.59
               3.8302   Nalin Oson                                 Subscriber          x            x             x         $            123.73
               3.8303   Natalia Osorio                             Subscriber          x            x             x         $             15.28
               3.8304   Amy Oster                                  Subscriber          x            x             x         $             93.62
               3.8305   Floyd Ostrowski                            Subscriber          x            x             x         $             91.59
               3.8306   Maria Osuna                                Subscriber          x            x             x         $            101.98
               3.8307   Kylie Otani                                Subscriber          x            x             x         $             94.54
               3.8308   Clair Otani                                Subscriber          x            x             x         $            137.48
               3.8309   Randi Otero                                Subscriber          x            x             x         $             99.12
               3.8310   Raul Otero                                 Subscriber          x            x             x         $             99.12
               3.8311   Randall Ott                                Subscriber          x            x             x         $             90.34
               3.8312   Matteo Ottaviani                           Subscriber          x            x             x         $             96.17
               3.8313   Mika Otterbein                             Subscriber          x            x             x         $            107.30
               3.8314   Mohamed Ouattara                           Subscriber          x            x             x         $             93.23
               3.8315   Ayman Oubari                               Subscriber          x            x             x         $            109.82
               3.8316   Daniel Ouellette                           Subscriber          x            x             x         $            109.33
               3.8317   Kevin Outterson                            Subscriber          x            x             x         $            104.92
               3.8318   Caitlin Outterson                          Subscriber          x            x             x         $            104.43
               3.8319   Marya Outterson                            Subscriber          x            x             x         $            107.86
               3.8320   Derek Ouyang                               Subscriber          x            x             x         $             72.56
               3.8321   Jiarong Ouyang                             Subscriber          x            x             x         $             91.59
               3.8322   Lisa Ovalle                                Subscriber          x            x             x         $             99.12
               3.8323   Shirley Overbay                            Subscriber          x            x             x         $            119.15
               3.8324   Ryan Overfield                             Subscriber          x            x             x         $             15.64
               3.8325   Peggy Owen                                 Subscriber          x            x             x         $            101.98
               3.8326   Byron Owen                                 Subscriber          x            x             x         $            101.98
               3.8327   Casey Owens                                Subscriber          x            x             x         $             93.64
               3.8328   Donna Owens                                Subscriber          x            x             x         $            117.84
               3.8329   Cathie Owings                              Subscriber          x            x             x         $            136.82
               3.8330   Lance Owings                               Subscriber          x            x             x         $            123.08
               3.8331   Angelique Owle                             Subscriber          x            x             x         $             92.31
               3.8332   Elisabeth Oxenham                          Subscriber          x            x             x         $            109.82
               3.8333   Jamice Oxley Toure                         Subscriber          x            x             x         $             99.12
               3.8334   Evelyn Oxman                               Subscriber          x            x             x         $            136.82
               3.8335   Larry Oxman                                Subscriber          x            x             x         $            136.17
               3.8336   Anthony Oyogoa                             Subscriber          x            x             x         $            108.35
               3.8337   Joey Ozinga                                Subscriber          x            x             x         $            117.18
               3.8338   Paulina Ozuna                              Subscriber          x            x             x         $             94.54
               3.8339   MAL PACHECO                                Subscriber          x            x             x         $            101.98
               3.8340   Adriana Pacheco                            Subscriber          x            x             x         $            136.17
               3.8341   Lisa Pachence                              Subscriber          x            x             x         $            127.00
               3.8342   AKSHITHA PACHIPALA                         Subscriber          x            x             x         $             96.50
               3.8343   Annette Packard                            Subscriber          x            x             x         $                 5.18




                                                             Page 116 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg    157 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                         CreditorName              Basis for Claim                                              Amount Owed
               3.8344   Eric Packer                                Subscriber          x            x             x         $            119.80
               3.8345   Chasey Packer                              Subscriber          x            x             x         $            119.80
               3.8346   RAMESH PADALA                              Subscriber          x            x             x         $            105.01
               3.8347   Mike Padgett                               Subscriber          x            x             x         $            103.45
               3.8348   Cory Padilla                               Subscriber          x            x             x         $             69.62
               3.8349   Manuel Padilla                             Subscriber          x            x             x         $             86.69
               3.8350   Olga Padilla                               Subscriber          x            x             x         $             86.69
               3.8351   Kelley Padilla                             Subscriber          x            x             x         $             95.11
               3.8352   Cindy Padilla                              Subscriber          x            x             x         $             95.11
               3.8353   ROSEMARY PADILLA                           Subscriber          x            x             x         $             96.83
               3.8354   Benjamin Padilla                           Subscriber          x            x             x         $             97.48
               3.8355   Steven Padla                               Subscriber          x            x             x         $             92.25
               3.8356   Pradeepa Padma                             Subscriber          x            x             x         $             81.13
               3.8357   Shikha Padmachandran                       Subscriber          x            x             x         $             96.50
               3.8358   Rajeshkumar Padmanaban                     Subscriber          x            x             x         $            102.72
               3.8359   Simon Paek                                 Subscriber          x            x             x         $             81.13
               3.8360   sohee paeng                                Subscriber          x            x             x         $            158.85
               3.8361   Melitza Pagan                              Subscriber          x            x             x         $            104.68
               3.8362   Steven Pagano                              Subscriber          x            x             x         $             84.40
               3.8363   Barbara Pagano                             Subscriber          x            x             x         $             97.81
               3.8364   Laurie Page                                Subscriber          x            x             x         $            159.34
               3.8365   Ronnie Page                                Subscriber          x            x             x         $            159.34
               3.8366   Brad Page                                  Subscriber          x            x             x         $             84.07
               3.8367   Todd Page                                  Subscriber          x            x             x         $            137.48
               3.8368   Crystal Page                               Subscriber          x            x             x         $            137.48
               3.8369   Kristy Page                                Subscriber          x            x             x         $            100.10
               3.8370   Christian page                             Subscriber          x            x             x         $             78.18
               3.8371   Daniel Pagel                               Subscriber          x            x             x         $             96.50
               3.8372   Emily Paine                                Subscriber          x            x             x         $             15.28
               3.8373   Barbie Painter                             Subscriber          x            x             x         $             91.59
               3.8374   Pratibha Painuly                           Subscriber          x            x             x         $            101.41
               3.8375   Kenneth Pak                                Subscriber          x            x             x         $             18.76
               3.8376   Richard Pak                                Subscriber          x            x             x         $             90.34
               3.8377   Stefanie Palacio                           Subscriber          x            x             x         $            101.98
               3.8378   Saul Palacios                              Subscriber          x            x             x         $             81.88
               3.8379   rajani paladugu                            Subscriber          x            x             x         $             93.23
               3.8380   Lindsey Palafox                            Subscriber          x            x             x         $            117.84
               3.8381   Kavitha Palanichamy                        Subscriber          x            x             x         $            103.94
               3.8382   RAGHAVENDER PALATHI                        Subscriber          x            x             x         $             79.82
               3.8383   Andrea Palen                               Subscriber          x            x             x         $             78.18
               3.8384   Cassie Pali                                Subscriber          x            x             x         $             93.15
               3.8385   Sai Anusha Pallapothu                      Subscriber          x            x             x         $             71.09
               3.8386   Raghuram Pallapotu                         Subscriber          x            x             x         $            102.72
               3.8387   Armando Palmas                             Subscriber          x            x             x         $             78.51
               3.8388   George Palmer                              Subscriber          x            x             x         $            105.01
               3.8389   Barbara Palmer                             Subscriber          x            x             x         $            121.77
               3.8390   James Palmer                               Subscriber          x            x             x         $            136.17
               3.8391   Peter Palombi                              Subscriber          x            x             x         $            137.48
               3.8392   Enzo Palumbo                               Subscriber          x            x             x         $             99.12
               3.8393   chandra sekhar pamidi                      Subscriber          x            x             x         $            100.43
               3.8394   sundeep pampati                            Subscriber          x            x             x         $             72.56
               3.8395   Sri Chakri Pamulapati                      Subscriber          x            x             x         $             96.50
               3.8396   Jennifer Pan                               Subscriber          x            x             x         $            120.61
               3.8397   albert pan                                 Subscriber          x            x             x         $             82.86
               3.8398   ann pan                                    Subscriber          x            x             x         $             82.86
               3.8399   Vineet Panchal                             Subscriber          x            x             x         $             94.54
               3.8400   alka Panchmatia                            Subscriber          x            x             x         $             98.79
               3.8401   Hitesh M Panchmatia                        Subscriber          x            x             x         $             94.54
               3.8402   Sarmila Panda                              Subscriber          x            x             x         $            127.96
               3.8403   Siva Madhusri Pandeti                      Subscriber          x            x             x         $             81.13
               3.8404   GIRISH PANDEY                              Subscriber          x            x             x         $            162.36
               3.8405   Shivangi Pandit                            Subscriber          x            x             x         $                 4.62
               3.8406   Naga BhaskaraRao Panduri                   Subscriber          x            x             x         $             94.54
               3.8407   Hemant Pandya                              Subscriber          x            x             x         $             78.18
               3.8408   Patty Paneda                               Subscriber          x            x             x         $            139.24
               3.8409   Keilani Paneda                             Subscriber          x            x             x         $            139.24
               3.8410   Timothy Pang                               Subscriber          x            x             x         $            163.01
               3.8411   Carolyn Pang                               Subscriber          x            x             x         $            118.16
               3.8412   Raymond Pang                               Subscriber          x            x             x         $            102.96
               3.8413   Maryline Panis                             Subscriber          x            x             x         $            123.06
               3.8414   Trinity Panneer Selvam                     Subscriber          x            x             x         $            102.96




                                                             Page 117 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                           Pg    158 of 506
                                            In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                           CreditorName            Basis for Claim                                              Amount Owed
               3.8415   Sharon Pannozzo                            Subscriber          x            x             x         $            103.45
               3.8416   Alexander Pantaleon                        Subscriber          x            x             x         $             94.54
               3.8417   Jose Pantoja                               Subscriber          x            x             x         $             93.23
               3.8418   Christi Paoletti                           Subscriber          x            x             x         $            117.84
               3.8419   Josh Paoletti                              Subscriber          x            x             x         $            117.84
               3.8420   Nick Papagelis                             Subscriber          x            x             x         $             90.34
               3.8421   Mahesh goud Papagouni                      Subscriber          x            x             x         $             96.17
               3.8422   kesavareddy papammagari                    Subscriber          x            x             x         $            101.98
               3.8423   Ava Pappalardo                             Subscriber          x            x             x         $             92.66
               3.8424   Natalie Paquette                           Subscriber          x            x             x         $             91.19
               3.8425   Alexandra Paquin                           Subscriber          x            x             x         $            107.62
               3.8426   Celyne Parage Donadi                       Subscriber          x            x             x         $            104.92
               3.8427   Balasubramanian Paramasivan                Subscriber          x            x             x         $             92.66
               3.8428   Shiv Pararam                               Subscriber          x            x             x         $            109.33
               3.8429   Carol Paraskos                             Subscriber          x            x             x         $            117.84
               3.8430   Mark Parcher                               Subscriber          x            x             x         $            117.18
               3.8431   Maure Parchinski                           Subscriber          x            x             x         $             93.15
               3.8432   Alec Parchinski                            Subscriber          x            x             x         $             93.15
               3.8433   Sarah Pardue-Bourgeois                     Subscriber          x            x             x         $            117.18
               3.8434   Pedro Paredes Gonzalez                     Subscriber          x            x             x         $            118.49
               3.8435   Zohair Parekh                              Subscriber          x            x             x         $             20.03
               3.8436   Sapna Parekh                               Subscriber          x            x             x         $             91.00
               3.8437   Dheepthi Parepally                         Subscriber          x            x             x         $             98.46
               3.8438   Sonia Parga                                Subscriber          x            x             x         $                 7.15
               3.8439   Jason Pargo                                Subscriber          x            x             x         $             83.09
               3.8440   Laura Parham                               Subscriber          x            x             x         $             94.93
               3.8441   Sona Parikh                                Subscriber          x            x             x         $            104.92
               3.8442   robert paris                               Subscriber          x            x             x         $             91.59
               3.8443   Deborah Parise                             Subscriber          x            x             x         $            102.96
               3.8444   Andrew Parise                              Subscriber          x            x             x         $            103.45
               3.8445   James Parish                               Subscriber          x            x             x         $            107.30
               3.8446   Tena Parish                                Subscriber          x            x             x         $            107.30
               3.8447   Vickie Parisotto                           Subscriber          x            x             x         $                 2.46
               3.8448   John Park                                  Subscriber          x            x             x         $            133.13
               3.8449   MIJI Park                                  Subscriber          x            x             x         $            121.11
               3.8450   Jei Park                                   Subscriber          x            x             x         $             79.16
               3.8451   Thomas Park                                Subscriber          x            x             x         $             98.14
               3.8452   Joseph Park                                Subscriber          x            x             x         $             84.40
               3.8453   Jae Park                                   Subscriber          x            x             x         $             79.82
               3.8454   Andy Park                                  Subscriber          x            x             x         $            109.82
               3.8455   Jay Park                                   Subscriber          x            x             x         $            120.46
               3.8456   David Park                                 Subscriber          x            x             x         $             78.51
               3.8457   Jennifer Park                              Subscriber          x            x             x         $            117.84
               3.8458   Margaret Parker                            Subscriber          x            x             x         $            121.77
               3.8459   Thomas Parker                              Subscriber          x            x             x         $             90.29
               3.8460   Joe Parker                                 Subscriber          x            x             x         $             79.16
               3.8461   Cheryl Parker                              Subscriber          x            x             x         $             96.17
               3.8462   LaTesha Parker                             Subscriber          x            x             x         $             92.25
               3.8463   Barbara Parker                             Subscriber          x            x             x         $            101.98
               3.8464   Perry Parks                                Subscriber          x            x             x         $            121.77
               3.8465   Kyle Parks                                 Subscriber          x            x             x         $             91.59
               3.8466   Jeremy Parks                               Subscriber          x            x             x         $            136.17
               3.8467   Diane Parks                                Subscriber          x            x             x         $            124.38
               3.8468   Pranay Parmar                              Subscriber          x            x             x         $            103.94
               3.8469   Hillary Parness                            Subscriber          x            x             x         $             98.14
               3.8470   Anam Parpia                                Subscriber          x            x             x         $             91.59
               3.8471   Rosa Parra                                 Subscriber          x            x             x         $             94.54
               3.8472   Brandon Parra                              Subscriber          x            x             x         $             96.83
               3.8473   Leslie Parra                               Subscriber          x            x             x         $            101.98
               3.8474   Alexandria Parran                          Subscriber          x            x             x         $            132.86
               3.8475   Bruce Parrett                              Subscriber          x            x             x         $            104.43
               3.8476   Shonda Parrett                             Subscriber          x            x             x         $            104.43
               3.8477   Frank Parrish                              Subscriber          x            x             x         $            102.96
               3.8478   Helen Parsons                              Subscriber          x            x             x         $            102.47
               3.8479   Keith Parsons                              Subscriber          x            x             x         $            101.98
               3.8480   Wendell Parsons                            Subscriber          x            x             x         $            103.45
               3.8481   Rae Parsons                                Subscriber          x            x             x         $            103.45
               3.8482   Liz Parsons                                Subscriber          x            x             x         $            117.84
               3.8483   Amrita Parsram                             Subscriber          x            x             x         $            109.33
               3.8484   Narendran Parthiban                        Subscriber          x            x             x         $             20.71
               3.8485   naveen parvathaneni                        Subscriber          x            x             x         $             92.58




                                                             Page 118 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg    159 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                         CreditorName              Basis for Claim                                              Amount Owed
               3.8486   Gerald Paschal                             Subscriber          x            x             x         $             95.19
               3.8487   Michael Pasik                              Subscriber          x            x             x         $            131.39
               3.8488   Naomi Pasmanick                            Subscriber          x            x             x         $            102.96
               3.8489   Stephen Pasos                              Subscriber          x            x             x         $             79.16
               3.8490   Alessio Pasquale                           Subscriber          x            x             x         $            102.96
               3.8491   Dafni Passa                                Subscriber          x            x             x         $             92.25
               3.8492   Aaron Pasterski                            Subscriber          x            x             x         $             79.16
               3.8493   Suneel Pasupuleti                          Subscriber          x            x             x         $             86.69
               3.8494   Mitulkumar Patel                           Subscriber          x            x             x         $             39.92
               3.8495   Ronak Patel                                Subscriber          x            x             x         $             98.46
               3.8496   nishitkumar patel                          Subscriber          x            x             x         $            111.88
               3.8497   Nirav Patel                                Subscriber          x            x             x         $             91.68
               3.8498   Malav Patel                                Subscriber          x            x             x         $            111.29
               3.8499   Asha Patel                                 Subscriber          x            x             x         $             91.68
               3.8500   Angna Patel                                Subscriber          x            x             x         $            109.91
               3.8501   Trupti Patel                               Subscriber          x            x             x         $             91.68
               3.8502   Parth Patel                                Subscriber          x            x             x         $            104.35
               3.8503   Umang Patel                                Subscriber          x            x             x         $             91.68
               3.8504   Dhaivat Patel                              Subscriber          x            x             x         $            114.17
               3.8505   Drashti Patel                              Subscriber          x            x             x         $             86.69
               3.8506   Nimisha Patel                              Subscriber          x            x             x         $             94.54
               3.8507   Jaimin Patel                               Subscriber          x            x             x         $             91.59
               3.8508   Krishnaben Patel                           Subscriber          x            x             x         $             91.59
               3.8509   Dipen Patel                                Subscriber          x            x             x         $             91.59
               3.8510   Dev Patel                                  Subscriber          x            x             x         $             91.19
               3.8511   Jignasha Patel                             Subscriber          x            x             x         $             91.19
               3.8512   Parulben Patel                             Subscriber          x            x             x         $             96.83
               3.8513   Bipin Patel                                Subscriber          x            x             x         $             73.05
               3.8514   Jay Patel                                  Subscriber          x            x             x         $            109.33
               3.8515   Kush Patel                                 Subscriber          x            x             x         $            101.98
               3.8516   Manisha Patel                              Subscriber          x            x             x         $            101.98
               3.8517   Hardik Patel                               Subscriber          x            x             x         $            117.18
               3.8518   Hetal Patel                                Subscriber          x            x             x         $            117.18
               3.8519   Tirth Patel                                Subscriber          x            x             x         $            102.96
               3.8520   Sanjay Patel                               Subscriber          x            x             x         $            102.96
               3.8521   Kajal Patel                                Subscriber          x            x             x         $            102.96
               3.8522   Hemal Patel                                Subscriber          x            x             x         $             96.50
               3.8523   Parth Patel                                Subscriber          x            x             x         $             97.48
               3.8524   Kausha Patel                               Subscriber          x            x             x         $             97.48
               3.8525   Monika Patel                               Subscriber          x            x             x         $            103.45
               3.8526   Rupal Patel                                Subscriber          x            x             x         $            103.45
               3.8527   Harshadkumar Patel                         Subscriber          x            x             x         $             93.15
               3.8528   Paki Patel                                 Subscriber          x            x             x         $             93.15
               3.8529   Javnika Patel                              Subscriber          x            x             x         $             78.51
               3.8530   Vipulkumar patel                           Subscriber          x            x             x         $             78.51
               3.8531   Neel Patel                                 Subscriber          x            x              x        $            137.48
               3.8532   Rucha Patel                                Subscriber          x            x              x        $             99.12
               3.8533   Amit Patel                                 Subscriber          x            x              x        $            100.10
               3.8534   Nick Patel                                 Subscriber          x            x              x        $            100.10
               3.8535   Keyur Patel                                Subscriber          x            x             x         $             91.92
               3.8536   Tejas Patel                                Subscriber          x            x             x         $             81.13
               3.8537   Jiya Patel                                 Subscriber          x            x             x         $             81.13
               3.8538   Bhavesh Patel                              Subscriber          x            x             x         $             81.13
               3.8539   Priya Patel                                Subscriber          x            x             x         $             81.13
               3.8540   Parth Patel                                Subscriber          x            x             x         $             78.18
               3.8541   Surya Pathak                               Subscriber          x            x             x         $             96.17
               3.8542   Lakshmi Narayana Pathi Bachepalle          Subscriber          x            x             x         $             97.16
               3.8543   Ravikiran Pati                             Subscriber          x            x             x         $            104.43
               3.8544   JAYA KRISHNA PATIBANDLA                    Subscriber          x            x             x         $             99.77
               3.8545   madhukar patibandla                        Subscriber          x            x             x         $             72.56
               3.8546   niveditha patibandla                       Subscriber          x            x             x         $             92.66
               3.8547   Catherine Patience                         Subscriber          x            x             x         $             99.12
               3.8548   Kiran Patil                                Subscriber          x            x             x         $             99.45
               3.8549   Ignacio Patino                             Subscriber          x            x             x         $             82.86
               3.8550   Pranjal Patni                              Subscriber          x            x             x         $            122.57
               3.8551   Dylan Patrick                              Subscriber          x            x             x         $             92.25
               3.8552   Jatin Patro                                Subscriber          x            x             x         $             90.34
               3.8553   Gavin Pattanumotana                        Subscriber          x            x             x         $             85.38
               3.8554   Brian Patterson                            Subscriber          x            x             x         $             89.96
               3.8555   John Patterson                             Subscriber          x            x             x         $            101.98
               3.8556   Paula Patterson                            Subscriber          x            x             x         $            101.98




                                                             Page 119 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg    160 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                         CreditorName              Basis for Claim                                              Amount Owed
               3.8557   Erick Patterson                            Subscriber          x            x             x         $            101.98
               3.8558   Donna Patterson                            Subscriber          x            x             x         $            136.17
               3.8559   Ryan Patterson                             Subscriber          x            x             x         $            102.96
               3.8560   Aaron Patterson                            Subscriber          x            x             x         $             82.86
               3.8561   Jan Patton                                 Subscriber          x            x             x         $            117.18
               3.8562   Venetria Patton                            Subscriber          x            x             x         $             81.13
               3.8563   Sylvia Paul                                Subscriber          x            x             x         $             78.18
               3.8564   Melissa Paule                              Subscriber          x            x             x         $             91.59
               3.8565   Hans Pauley                                Subscriber          x            x             x         $             73.54
               3.8566   Ethan Pauwels                              Subscriber          x            x             x         $            119.15
               3.8567   Rachel Pauwels                             Subscriber          x            x             x         $            119.15
               3.8568   Seshu Pavan                                Subscriber          x            x             x         $            103.45
               3.8569   Kathy Pawling                              Subscriber          x            x             x         $             93.15
               3.8570   Jenniffer Paxton                           Subscriber          x            x             x         $             91.65
               3.8571   Forrest Payne                              Subscriber          x            x             x         $            123.08
               3.8572   Joey Payne                                 Subscriber          x            x             x         $             82.86
               3.8573   Evelyn Paysse                              Subscriber          x            x             x         $            117.18
               3.8574   Ezequiel Paz                               Subscriber          x            x             x         $            102.72
               3.8575   Natalia Paz Silva                          Subscriber          x            x             x         $            102.96
               3.8576   Matthew Pe                                 Subscriber          x            x             x         $             94.54
               3.8577   Tim Peak                                   Subscriber          x            x             x         $             90.21
               3.8578   Erin Pearce                                Subscriber          x            x             x         $             73.05
               3.8579   Marley Pearce                              Subscriber          x            x             x         $             93.15
               3.8580   Morgan Pearce                              Subscriber          x            x             x         $             93.15
               3.8581   Cody Pearce                                Subscriber          x            x             x         $             93.15
               3.8582   Risa Pearl                                 Subscriber          x            x             x         $            137.56
               3.8583   Alissa Pearl                               Subscriber          x            x             x         $             16.95
               3.8584   Jasmin Pearson                             Subscriber          x            x             x         $            101.98
               3.8585   Ronald Pearson                             Subscriber          x            x             x         $             81.88
               3.8586   Katie Pearson                              Subscriber          x            x             x         $             93.15
               3.8587   Meridith Pease                             Subscriber          x            x             x         $             78.18
               3.8588   Yexalen Pecero                             Subscriber          x            x             x         $             93.15
               3.8589   Kenneth Peck                               Subscriber          x            x             x         $             96.50
               3.8590   David Peck                                 Subscriber          x            x             x         $             92.66
               3.8591   Amy Peck                                   Subscriber          x            x             x         $             92.66
               3.8592   Nicolas Pedaline                           Subscriber          x            x             x         $            104.43
               3.8593   Michael Peden                              Subscriber          x            x             x         $            139.78
               3.8594   Cheryl Peden                               Subscriber          x            x             x         $            139.78
               3.8595   Kim Pedersen                               Subscriber          x            x             x         $            132.39
               3.8596   kiran kumar redd pedinenikalva             Subscriber          x            x             x         $            102.72
               3.8597   Katylynne Pedone                           Subscriber          x            x             x         $            117.18
               3.8598   Leticia Pedroso                            Subscriber          x            x             x         $             83.74
               3.8599   Marley Pedroso Gonzalez                    Subscriber          x            x             x         $            102.96
               3.8600   Kelsey Peek                                Subscriber          x            x             x         $             91.59
               3.8601   Alice Peel                                 Subscriber          x            x             x         $             27.18
               3.8602   Taylor Pegg                                Subscriber          x            x             x         $            118.49
               3.8603   Rowena Pegg                                Subscriber          x            x             x         $            102.96
               3.8604   Sergio Peguero                             Subscriber          x            x             x         $             96.50
               3.8605   Renxuan Tommy Peh                          Subscriber          x            x             x         $             90.94
               3.8606   Danny Pehlke                               Subscriber          x            x             x         $            119.15
               3.8607   Javier Peinado                             Subscriber          x            x             x         $             82.86
               3.8608   Brady Peirano                              Subscriber          x            x             x         $            132.39
               3.8609   Devin Pelcher                              Subscriber          x            x             x         $             94.54
               3.8610   Jessica Pell                               Subscriber          x            x             x         $            101.98
               3.8611   Jake Peltier                               Subscriber          x            x             x         $             89.23
               3.8612   Celica Pena                                Subscriber          x            x             x         $             91.59
               3.8613   John Pena                                  Subscriber          x            x             x         $            119.15
               3.8614   Christine Pena                             Subscriber          x            x             x         $             90.34
               3.8615   Nikola Penava                              Subscriber          x            x             x         $            104.03
               3.8616   Hayden Pendergrass                         Subscriber          x            x             x         $             78.51
               3.8617   Brahmaiah Pendyala                         Subscriber          x            x             x         $             86.69
               3.8618   Andi Peng                                  Subscriber          x            x             x         $            117.18
               3.8619   Sahil Varma Penmetsa                       Subscriber          x            x             x         $            102.96
               3.8620   Bob Penn                                   Subscriber          x            x             x         $            153.83
               3.8621   Gail Pennell                               Subscriber          x            x             x         $             83.42
               3.8622   Kristen Pennington                         Subscriber          x            x             x         $            102.96
               3.8623   Blake Pennington                           Subscriber          x            x             x         $            102.96
               3.8624   Kim Pennock                                Subscriber          x            x             x         $             72.07
               3.8625   Jacob Penrod                               Subscriber          x            x             x         $            119.15
               3.8626   Veda Gayatri Penta                         Subscriber          x            x             x         $            117.11
               3.8627   NIVEDITA PENUGONDA                         Subscriber          x            x             x         $             87.67




                                                             Page 120 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                          Pg    161 of 506
                                           In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                          CreditorName            Basis for Claim                                              Amount Owed
               3.8628   David Pepin                               Subscriber          x            x             x         $            102.96
               3.8629   Joseph Peppersack                         Subscriber          x            x             x         $            102.96
               3.8630   Ozzy Peralta                              Subscriber          x            x             x         $            101.98
               3.8631   Elmer Peralta                             Subscriber          x            x             x         $            102.96
               3.8632   Tercia Pereira                            Subscriber          x            x             x         $            101.98
               3.8633   Nicholas Pereira                          Subscriber          x            x             x         $             97.48
               3.8634   Aviv Peretz                               Subscriber          x            x             x         $            117.18
               3.8635   Mike Pereyra                              Subscriber          x            x             x         $             92.31
               3.8636   Victor Perez                              Subscriber          x            x             x         $             71.09
               3.8637   Christian Perez                           Subscriber          x            x             x         $             93.62
               3.8638   Jacob Perez                               Subscriber          x            x             x         $            115.21
               3.8639   Kamila Perez                              Subscriber          x            x             x         $            110.57
               3.8640   Jonathan Perez                            Subscriber          x            x             x         $            104.68
               3.8641   Ismael Perez                              Subscriber          x            x             x         $             84.40
               3.8642   Erika Perez                               Subscriber          x            x             x         $             94.54
               3.8643   Freddy Perez                              Subscriber          x            x             x         $             91.59
               3.8644   Dashira Perez                             Subscriber          x            x             x         $             96.83
               3.8645   jose perez                                Subscriber          x            x             x         $             79.82
               3.8646   Mark Perez                                Subscriber          x            x             x         $             93.23
               3.8647   Aaron Perez                               Subscriber          x            x             x         $             97.81
               3.8648   Maritza Perez                             Subscriber          x            x             x         $            102.96
               3.8649   Manuel Perez                              Subscriber          x            x             x         $            103.45
               3.8650   Maylene Perez                             Subscriber          x            x             x         $            100.10
               3.8651   Ainhoa Perez                              Subscriber          x            x             x         $            117.84
               3.8652   Ben Perez                                 Subscriber          x            x             x         $            117.84
               3.8653   Maria Perez Linggi                        Subscriber          x            x             x         $             81.88
               3.8654   Zachary Perez-Wright                      Subscriber          x            x             x         $            108.93
               3.8655   Jeyabaskaran Periannan                    Subscriber          x            x             x         $             83.74
               3.8656   Sivakumar Periannan                       Subscriber          x            x             x         $             97.48
               3.8657   Karan Perillo                             Subscriber          x            x             x         $            109.33
               3.8658   Danielle Pering                           Subscriber          x            x             x         $             91.92
               3.8659   Cameron Perkins                           Subscriber          x            x             x         $            100.75
               3.8660   Tim Perkins                               Subscriber          x            x             x         $                 0.65
               3.8661   Dee Perkins                               Subscriber          x            x             x         $                 0.65
               3.8662   Nicole Perkins                            Subscriber          x            x             x         $            109.59
               3.8663   Stefanie Perkins                          Subscriber          x            x             x         $            121.77
               3.8664   Kia Perkonst                              Subscriber          x            x             x         $             96.83
               3.8665   Lakshmi Perla                             Subscriber          x            x             x         $             94.54
               3.8666   Adrien Pernet                             Subscriber          x            x             x         $             10.10
               3.8667   Jan Perney                                Subscriber          x            x             x         $             97.81
               3.8668   NATALIE PERR                              Subscriber          x            x             x         $            137.48
               3.8669   Diane Perron                              Subscriber          x            x             x         $             91.59
               3.8670   Daniel Perrone                            Subscriber          x            x             x         $             78.84
               3.8671   Nicholas Perrotti                         Subscriber          x            x             x         $             96.17
               3.8672   Wendy Perrow                              Subscriber          x            x             x         $            137.48
               3.8673   Denise Perry                              Subscriber          x            x             x         $            133.87
               3.8674   Allison Perry                             Subscriber          x            x             x         $             84.07
               3.8675   Elizabeth Perry                           Subscriber          x            x             x         $             91.59
               3.8676   Tony Perry                                Subscriber          x            x             x         $            101.98
               3.8677   Samuel Perry                              Subscriber          x            x             x         $             97.48
               3.8678   ROY PERRY                                 Subscriber          x            x             x         $             81.13
               3.8679   Andrea Persampieri                        Subscriber          x            x             x         $            138.13
               3.8680   Denise Persampieri                        Subscriber          x            x             x         $            136.17
               3.8681   Rochelle Persampieri                      Subscriber          x            x             x         $            117.18
               3.8682   Jerry Persampieri                         Subscriber          x            x             x         $             90.34
               3.8683   Kavita Persaud                            Subscriber          x            x             x         $             71.09
               3.8684   Devendra Persaud                          Subscriber          x            x             x         $            119.15
               3.8685   Shelly Personette                         Subscriber          x            x             x         $             90.70
               3.8686   Charlene Pestotnik                        Subscriber          x            x             x         $             90.34
               3.8687   stacie peters                             Subscriber          x            x             x         $            109.46
               3.8688   Ryan Peters                               Subscriber          x            x             x         $            125.04
               3.8689   Jennifer Peters                           Subscriber          x            x             x         $            102.96
               3.8690   Robert Petersen                           Subscriber          x            x             x         $            133.13
               3.8691   Noreen Petersen                           Subscriber          x            x             x         $            133.13
               3.8692   David Peterson                            Subscriber          x            x             x         $             96.89
               3.8693   Corwin Peterson                           Subscriber          x            x             x         $                 6.74
               3.8694   Lorinda Peterson                          Subscriber          x            x             x         $                 6.74
               3.8695   Zane Peterson                             Subscriber          x            x             x         $             15.64
               3.8696   Joan Peterson                             Subscriber          x            x             x         $            136.17
               3.8697   Mark Peterson                             Subscriber          x            x             x         $             92.66
               3.8698   Nuek Peterson                             Subscriber          x            x             x         $             82.86




                                                            Page 121 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                           Pg    162 of 506
                                            In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                           CreditorName             Basis for Claim                                              Amount Owed
               3.8699   Deborah Petrella                            Subscriber          x            x             x         $            104.03
               3.8700   Joe Petrella                                Subscriber          x            x             x         $             83.09
               3.8701   Doug Petro                                  Subscriber          x            x             x         $             91.92
               3.8702   Seqouia Pettigrew                           Subscriber          x            x             x         $            102.39
               3.8703   Dee Peyton                                  Subscriber          x            x             x         $             16.95
               3.8704   Danielle Pezzano                            Subscriber          x            x             x         $            117.84
               3.8705   Ryan Pfister                                Subscriber          x            x             x         $             81.88
               3.8706   David Phak                                  Subscriber          x            x             x         $                 0.49
               3.8707   Hung Pham                                   Subscriber          x            x             x         $             83.35
               3.8708   Missy Pham                                  Subscriber          x            x             x         $            113.25
               3.8709   Tan Pham                                    Subscriber          x            x             x         $            115.22
               3.8710   Tuyet Pham                                  Subscriber          x            x             x         $             96.17
               3.8711   Kolby Pham                                  Subscriber          x            x             x         $             96.17
               3.8712   BONG PHAM                                   Subscriber          x            x             x         $            101.98
               3.8713   BONG PHAM                                   Subscriber          x            x             x         $            101.98
               3.8714   Dennis Pham                                 Subscriber          x            x             x         $            123.73
               3.8715   James Pham                                  Subscriber          x            x             x         $             96.50
               3.8716   Thy Pham                                    Subscriber          x            x             x         $            103.45
               3.8717   Janet Pham                                  Subscriber          x            x             x         $             93.15
               3.8718   Duc Pham                                    Subscriber          x            x             x         $             78.51
               3.8719   Brian Pham                                  Subscriber          x            x             x         $             78.51
               3.8720   Khoa Pham                                   Subscriber          x            x             x         $             91.92
               3.8721   David Pham                                  Subscriber          x            x             x         $             78.18
               3.8722   Kalvin Phan                                 Subscriber          x            x             x         $            104.43
               3.8723   Justin Phan                                 Subscriber          x            x             x         $             91.92
               3.8724   Stephanie Phelan                            Subscriber          x            x             x         $             94.87
               3.8725   Roger Phelps                                Subscriber          x            x             x         $            136.17
               3.8726   Shirley Phillip                             Subscriber          x            x             x         $            136.08
               3.8727   Jonathan Phillips                           Subscriber          x            x             x         $             90.70
               3.8728   Betsy Phillips                              Subscriber          x            x             x         $            119.80
               3.8729   Joshua Phillips                             Subscriber          x            x             x         $             92.25
               3.8730   Richard Phillips                            Subscriber          x            x             x         $            101.98
               3.8731   Allison Phillips                            Subscriber          x            x             x         $            101.98
               3.8732   Bill Phillips                               Subscriber          x            x             x         $            123.73
               3.8733   Jhan Phillips                               Subscriber          x            x             x         $            124.38
               3.8734   Kim Phillips                                Subscriber          x            x             x         $            103.45
               3.8735   Pam Phillips                                Subscriber          x            x             x         $             93.15
               3.8736   Cole Phillips                               Subscriber          x            x             x         $             93.15
               3.8737   Doug Phillips                               Subscriber          x            x             x         $             81.13
               3.8738   Keri Phipps                                 Subscriber          x            x             x         $             92.17
               3.8739   Daniel Phoebus                              Subscriber          x            x             x         $            140.10
               3.8740   John Phoebus                                Subscriber          x            x             x         $            137.48
               3.8741   Alexander Phoinix                           Subscriber          x            x             x         $             78.18
               3.8742   Angela Phyfer                               Subscriber          x            x             x         $            101.41
               3.8743   Qianhui Pi                                  Subscriber          x            x             x         $             91.59
               3.8744   christa piantadosi                          Subscriber          x            x             x         $            103.45
               3.8745   Ashley Pica                                 Subscriber          x            x             x         $            125.02
               3.8746   Mark Pica                                   Subscriber          x            x             x         $            137.48
               3.8747   Amy Pica                                    Subscriber          x            x             x         $            137.48
               3.8748   Paul Picciano                               Subscriber          x            x             x         $            126.49
               3.8749   Matthew Piccirillo                          Subscriber          x            x             x         $             91.92
               3.8750   Cayston Pickens                             Subscriber          x            x             x         $            102.96
               3.8751   SRINIVAS PIDIKITI                           Subscriber          x            x             x         $            102.96
               3.8752   RADHA MADHAVI PIDIKITI                      Subscriber          x            x             x         $            103.45
               3.8753   Deepak Pidugu                               Subscriber          x            x             x         $            138.13
               3.8754   Paul Piechota                               Subscriber          x            x             x         $            136.17
               3.8755   Janna Piechota                              Subscriber          x            x             x         $            136.17
               3.8756   Terry Piell                                 Subscriber          x            x             x         $            110.57
               3.8757   Carmine Piemontese                          Subscriber          x            x             x         $             92.58
               3.8758   Maria Piemontese                            Subscriber          x            x             x         $             99.77
               3.8759   Joshua Pierce                               Subscriber          x            x             x         $             83.35
               3.8760   Shauna Pierce                               Subscriber          x            x             x         $            110.64
               3.8761   Jonathan Pierce                             Subscriber          x            x             x         $            102.96
               3.8762   Holly Pierce                                Subscriber          x            x             x         $            137.48
               3.8763   Edward Pierce                               Subscriber          x            x             x         $             90.34
               3.8764   Nina Pierre                                 Subscriber          x            x             x         $             91.59
               3.8765   Tracy Pierson                               Subscriber          x            x             x         $             85.71
               3.8766   Miguel Pigo-cronin                          Subscriber          x            x             x         $             87.01
               3.8767   Robin Pikala                                Subscriber          x            x             x         $             81.13
               3.8768   Carly Pike                                  Subscriber          x            x             x         $             82.86
               3.8769   Lauren Pikna                                Subscriber          x            x             x         $             94.54




                                                              Page 122 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                           Pg    163 of 506
                                            In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                           CreditorName             Basis for Claim                                              Amount Owed
               3.8770   Toni Pilato                                 Subscriber          x            x             x         $            119.15
               3.8771   Matthew Pileggi                             Subscriber          x            x             x         $            102.96
               3.8772   Janette Pilgrim                             Subscriber          x            x             x         $             82.86
               3.8773   Ted Pilkati                                 Subscriber          x            x             x         $             93.23
               3.8774   Abhinay Pilli                               Subscriber          x            x             x         $             94.54
               3.8775   Sonali Pimpre                               Subscriber          x            x             x         $             98.46
               3.8776   Marion Anais Pinault                        Subscriber          x            x             x         $            102.47
               3.8777   Pan Pindroh                                 Subscriber          x            x             x         $             94.54
               3.8778   Astrid Pineda                               Subscriber          x            x             x         $             93.15
               3.8779   Pedro Pinheiro                              Subscriber          x            x             x         $            106.64
               3.8780   Kevin Pinizotto                             Subscriber          x            x             x         $             97.54
               3.8781   Nick Pinizotto                              Subscriber          x            x             x         $            121.77
               3.8782   Deanna Pinizotto                            Subscriber          x            x             x         $            121.77
               3.8783   thejaswi pinnamaneni                        Subscriber          x            x             x         $             94.54
               3.8784   Nicholas Pinnock                            Subscriber          x            x             x         $             95.58
               3.8785   Karen Pinsky                                Subscriber          x            x             x         $            102.96
               3.8786   Basil Pinzone                               Subscriber          x            x             x         $             97.81
               3.8787   Cindy Piotrowski                            Subscriber          x            x             x         $             82.86
               3.8788   Aamir Pirani                                Subscriber          x            x             x         $            102.39
               3.8789   Arshil Pirani                               Subscriber          x            x             x         $             95.11
               3.8790   Eunice Pitcher                              Subscriber          x            x             x         $            104.92
               3.8791   Brad Pittman                                Subscriber          x            x              x        $            102.96
               3.8792   Kalissa Pittman                             Subscriber          x            x             x         $            102.96
               3.8793   Kyler Pittman                               Subscriber          x            x              x        $            102.96
               3.8794   Madison Pittman                             Subscriber          x            x             x         $            103.45
               3.8795   Emily Pittman                               Subscriber          x            x             x         $             82.86
               3.8796   Paul Piubeni                                Subscriber          x            x             x         $            115.70
               3.8797   Luke Pixler                                 Subscriber          x            x             x         $                 3.91
               3.8798   Anna Pixler                                 Subscriber          x            x             x         $             15.64
               3.8799   John Pizzo                                  Subscriber          x            x             x         $             88.00
               3.8800   Michelle Place                              Subscriber          x            x             x         $            102.96
               3.8801   Shawna Plambeck                             Subscriber          x            x             x         $             94.27
               3.8802   Steven Plappert                             Subscriber          x            x              x        $            109.33
               3.8803   Jordan Plappert                             Subscriber          x            x              x        $            137.48
               3.8804   JOHN PLASCHKA                               Subscriber          x            x              x        $             92.31
               3.8805   MICHELLE PLASCHKA                           Subscriber          x            x              x        $            119.15
               3.8806   Rachel Plata                                Subscriber          x            x              x        $            121.11
               3.8807   Brad Plattner                               Subscriber          x            x              x        $            102.96
               3.8808   Maritza Plaza                               Subscriber          x            x             x         $            159.34
               3.8809   joyce pleiss                                Subscriber          x            x             x         $             79.82
               3.8810   Sylvia Plevritis                            Subscriber          x            x             x         $             91.59
               3.8811   Emma Plikerd                                Subscriber          x            x             x         $                 7.22
               3.8812   Leslie Plotkin                              Subscriber          x            x             x         $             91.59
               3.8813   Myron Pochynok                              Subscriber          x            x             x         $             83.35
               3.8814   Stella Pochynok                             Subscriber          x            x             x         $             83.35
               3.8815   Janice Poda                                 Subscriber          x            x             x         $            117.18
               3.8816   Janelle Pohl                                Subscriber          x            x             x         $             81.13
               3.8817   Nikolas Poindexter                          Subscriber          x            x             x         $             96.83
               3.8818   David Pokorny                               Subscriber          x            x              x        $            100.75
               3.8819   Irene Pokrass                               Subscriber          x            x              x        $             97.16
               3.8820   Praveen Kumar Pola                          Subscriber          x            x              x        $            104.68
               3.8821   Nageswara Polaka                            Subscriber          x            x             x         $            103.04
               3.8822   Andrew Poland                               Subscriber          x            x             x         $             91.59
               3.8823   Stephanie Polansky                          Subscriber          x            x             x         $             94.54
               3.8824   Kevon Polatis                               Subscriber          x            x             x         $            107.62
               3.8825   Pam Poldiak                                 Subscriber          x            x             x         $            117.84
               3.8826   Lauri Polen-Zapata                          Subscriber          x            x             x         $             82.11
               3.8827   Alex Poli                                   Subscriber          x            x             x         $             72.56
               3.8828   Alex Poli                                   Subscriber          x            x             x         $             78.51
               3.8829   Vasu Polisetti                              Subscriber          x            x             x         $             91.59
               3.8830   Philip Politziner                           Subscriber          x            x             x         $            137.48
               3.8831   Margaret Pollack                            Subscriber          x            x             x         $             99.45
               3.8832   Robert Polniak                              Subscriber          x            x             x         $             71.58
               3.8833   Kiran Polsani                               Subscriber          x            x             x         $            101.41
               3.8834   Shankar PONCELET                            Subscriber          x            x             x         $            132.39
               3.8835   Camille Pond                                Subscriber          x            x             x         $            103.70
               3.8836   Elizabeth Ponferrada                        Subscriber          x            x             x         $             91.92
               3.8837   Srikanth Ponnapati                          Subscriber          x            x             x         $             92.31
               3.8838   Rodes Ponzer                                Subscriber          x            x             x         $            155.31
               3.8839   Carolina Ponzer                             Subscriber          x            x             x         $            155.31
               3.8840   Kevin Poole                                 Subscriber          x            x             x         $             83.42




                                                              Page 123 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg    164 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                          CreditorName             Basis for Claim                                              Amount Owed
               3.8841   Sheldon Poole                              Subscriber          x            x             x         $                 4.56
               3.8842   Jesse Poole                                Subscriber          x            x             x         $            119.80
               3.8843   Corrine Poole                              Subscriber          x            x             x         $            119.80
               3.8844   Samson Poon                                Subscriber          x            x             x         $             94.54
               3.8845   Rajiv Poonia                               Subscriber          x            x             x         $            103.37
               3.8846   Chandler Pope                              Subscriber          x            x             x         $            122.42
               3.8847   London Pope                                Subscriber          x            x             x         $            122.42
               3.8848   MaryLynne Pope                             Subscriber          x            x             x         $            110.31
               3.8849   Gail Pope                                  Subscriber          x            x             x         $            119.80
               3.8850   Meric Pope                                 Subscriber          x            x             x         $             78.18
               3.8851   Joshua Porter                              Subscriber          x            x             x         $            100.43
               3.8852   Cameron Porter                             Subscriber          x            x             x         $            119.80
               3.8853   Alexandrea Porter                          Subscriber          x            x             x         $            119.80
               3.8854   Jerry Porter                               Subscriber          x            x             x         $            102.96
               3.8855   Denise Porter                              Subscriber          x            x             x         $            102.96
               3.8856   Patrick Porto                              Subscriber          x            x             x         $             93.15
               3.8857   Barbara Posa                               Subscriber          x            x             x         $                 4.90
               3.8858   Ryan Posadni                               Subscriber          x            x             x         $            140.10
               3.8859   Jordan Poss                                Subscriber          x            x             x         $            109.33
               3.8860   emily poss                                 Subscriber          x            x             x         $            109.33
               3.8861   Skip Post                                  Subscriber          x            x             x         $            125.51
               3.8862   AARON POSTAK                               Subscriber          x            x             x         $             82.86
               3.8863   Robert Potesta                             Subscriber          x            x             x         $             91.59
               3.8864   Srinivasa Potla                            Subscriber          x            x             x         $             91.92
               3.8865   Narendra Potluri                           Subscriber          x            x             x         $            102.96
               3.8866   Crystal Potter                             Subscriber          x            x             x         $             83.09
               3.8867   Anna Potter                                Subscriber          x            x             x         $             91.19
               3.8868   Nick Potter                                Subscriber          x            x             x         $            123.08
               3.8869   Michael Potter                             Subscriber          x            x             x         $            101.98
               3.8870   Stephen Potter                             Subscriber          x            x             x         $            101.98
               3.8871   Thomas Potterf                             Subscriber          x            x             x         $             91.00
               3.8872   Stan Pottkotter                            Subscriber          x            x             x         $             91.19
               3.8873   Mary Pottkotter                            Subscriber          x            x             x         $             91.19
               3.8874   David Potvin                               Subscriber          x            x             x         $            145.99
               3.8875   Sally Poultney                             Subscriber          x            x             x         $            102.96
               3.8876   Norman Poultney                            Subscriber          x            x             x         $             82.86
               3.8877   shane powell                               Subscriber          x            x             x         $            123.51
               3.8878   Susie Powell                               Subscriber          x            x             x         $             91.59
               3.8879   Thomas Powell                              Subscriber          x            x             x         $             82.76
               3.8880   Suzanne Powell                             Subscriber          x            x             x         $            117.18
               3.8881   Adam Powell                                Subscriber          x            x             x         $             90.34
               3.8882   Conor Power                                Subscriber          x            x             x         $            109.33
               3.8883   Logan Powers                               Subscriber          x            x             x         $            102.96
               3.8884   James Powers                               Subscriber          x            x             x         $             78.51
               3.8885   Emeric Poyer                               Subscriber          x            x             x         $            119.80
               3.8886   Bruno Pozo                                 Subscriber          x            x             x         $             96.50
               3.8887   Omkarnath Prabhu                           Subscriber          x            x             x         $            106.32
               3.8888   Uma Maheswari Pradeep                      Subscriber          x            x             x         $            102.96
               3.8889   Roberta Prado                              Subscriber          x            x             x         $            106.32
               3.8890   Jose Prado                                 Subscriber          x            x             x         $             94.87
               3.8891   Ricardo Prado Rueda                        Subscriber          x            x             x         $            103.45
               3.8892   Nancy Praechter                            Subscriber          x            x             x         $            102.96
               3.8893   Roy Praechter                              Subscriber          x            x             x         $             82.86
               3.8894   Devi Prakash                               Subscriber          x            x             x         $            103.94
               3.8895   Sathiya prakash                            Subscriber          x            x             x         $             72.07
               3.8896   Latasha Prater                             Subscriber          x            x             x         $             98.46
               3.8897   Yaswanthkumar Prathipati                   Subscriber          x            x             x         $            103.45
               3.8898   Ken Pratti                                 Subscriber          x            x             x         $             95.11
               3.8899   thomas prentice                            Subscriber          x            x             x         $             93.23
               3.8900   Daniel Preston                             Subscriber          x            x             x         $             96.50
               3.8901   Emily Prestridge                           Subscriber          x            x             x         $            109.33
               3.8902   Shelly Prettyman                           Subscriber          x            x             x         $             96.50
               3.8903   Cynthia Prevost                            Subscriber          x            x             x         $             83.35
               3.8904   Clarence Prevost                           Subscriber          x            x             x         $             82.86
               3.8905   Charles Price                              Subscriber          x            x             x         $            103.04
               3.8906   Christine Price                            Subscriber          x            x             x         $            102.06
               3.8907   Robert Price                               Subscriber          x            x             x         $            101.41
               3.8908   Kyle Price                                 Subscriber          x            x             x         $            117.18
               3.8909   Logan Price                                Subscriber          x            x             x         $             92.66
               3.8910   Marc Prickett                              Subscriber          x            x             x         $             97.48
               3.8911   Owen Priesz                                Subscriber          x            x             x         $                 2.61




                                                             Page 124 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                          Pg    165 of 506
                                           In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                          CreditorName            Basis for Claim                                              Amount Owed
               3.8912   Stan Prilutsky                            Subscriber          x            x             x         $            127.96
               3.8913   Bruce Prim                                Subscriber          x            x             x         $            164.97
               3.8914   Jenny Prime                               Subscriber          x            x             x         $            101.98
               3.8915   Diane Prince                              Subscriber          x            x             x         $             94.54
               3.8916   Suzanne Prince                            Subscriber          x            x             x         $            102.96
               3.8917   Jeffrey Pringle                           Subscriber          x            x             x         $             92.31
               3.8918   Malene prinz                              Subscriber          x            x             x         $                 6.52
               3.8919   Todd Prisco                               Subscriber          x            x             x         $            132.39
               3.8920   Elizabeth Prishkulnik                     Subscriber          x            x             x         $            101.98
               3.8921   Charles Pritchett                         Subscriber          x            x             x         $             73.05
               3.8922   Ruth Pritchett                            Subscriber          x            x             x         $             73.05
               3.8923   Francis Probst                            Subscriber          x            x             x         $             96.17
               3.8924   Stacey Proctor                            Subscriber          x            x             x         $             90.94
               3.8925   Debbie Proctor                            Subscriber          x            x             x         $            102.96
               3.8926   Bob Proctor                               Subscriber          x            x             x         $            102.96
               3.8927   Bonnie Proctor                            Subscriber          x            x             x         $             99.12
               3.8928   Shelley Profenius                         Subscriber          x            x             x         $            132.39
               3.8929   Diane Prokop                              Subscriber          x            x             x         $             91.59
               3.8930   Maurine Prokop                            Subscriber          x            x             x         $            136.17
               3.8931   Edward Prokop                             Subscriber          x            x             x         $            137.48
               3.8932   Jeramie Propps                            Subscriber          x            x             x         $            131.39
               3.8933   Shelly Propps                             Subscriber          x            x             x         $             95.11
               3.8934   Carol Puchalski                           Subscriber          x            x             x         $            123.73
               3.8935   Paul Puckett                              Subscriber          x            x             x         $             84.72
               3.8936   jeremy pudlo                              Subscriber          x            x             x         $            102.96
               3.8937   Leah Puening                              Subscriber          x            x             x         $                 3.26
               3.8938   John Pugh                                 Subscriber          x            x             x         $            105.41
               3.8939   ERIC PUHL                                 Subscriber          x            x             x         $             95.19
               3.8940   VIJAYA BHASKAR PULI                       Subscriber          x            x             x         $            109.82
               3.8941   VARUNA PULI                               Subscriber          x            x             x         $            109.82
               3.8942   Joanna Pulido                             Subscriber          x            x             x         $            131.88
               3.8943   Yanier Pulido                             Subscriber          x            x             x         $            100.16
               3.8944   Angela Pulido Varagnolo                   Subscriber          x            x             x         $            125.04
               3.8945   k kalyan chakrav pulipati                 Subscriber          x            x             x         $            118.09
               3.8946   Loksubhash Pulivarthi                     Subscriber          x            x             x         $             92.25
               3.8947   Irfan Punjwani                            Subscriber          x            x             x         $             91.59
               3.8948   Akhil Puppala                             Subscriber          x            x             x         $             91.92
               3.8949   Isaac Purdy                               Subscriber          x            x             x         $             89.72
               3.8950   Linda Purdy                               Subscriber          x            x             x         $             83.09
               3.8951   Nicole Purdy                              Subscriber          x            x             x         $             95.11
               3.8952   Divya Puri                                Subscriber          x            x             x         $            101.98
               3.8953   Tushar Purohit                            Subscriber          x            x             x         $            105.33
               3.8954   Rohan Purohit                             Subscriber          x            x             x         $             96.83
               3.8955   Maria Purvis                              Subscriber          x            x             x         $            103.45
               3.8956   Raj Puvvala                               Subscriber          x            x             x         $             98.46
               3.8957   Linda Pydeski                             Subscriber          x            x             x         $            115.70
               3.8958   Wassam Qayyum                             Subscriber          x            x             x         $            118.49
               3.8959   Tashfeen Qayyum                           Subscriber          x            x             x         $            117.18
               3.8960   Bilal Qazi                                Subscriber          x            x             x         $            102.39
               3.8961   Yuping Qiu                                Subscriber          x            x             x         $            108.84
               3.8962   Chen Qiu                                  Subscriber          x            x             x         $             97.48
               3.8963   LANA QUACH                                Subscriber          x            x             x         $            153.46
               3.8964   Andrew Quan                               Subscriber          x            x             x         $            172.32
               3.8965   John Quandt                               Subscriber          x            x             x         $            137.48
               3.8966   Karen Quandt                              Subscriber          x            x             x         $            137.48
               3.8967   Juan quechol                              Subscriber          x            x             x         $            111.78
               3.8968   Dillon Queen                              Subscriber          x            x             x         $             93.15
               3.8969   Mitchell Quejado                          Subscriber          x            x             x         $            104.43
               3.8970   Shirley Ann Quejado                       Subscriber          x            x             x         $            104.43
               3.8971   rebecca querci                            Subscriber          x            x             x         $            117.18
               3.8972   Silvia Quesada sanguino                   Subscriber          x            x             x         $            114.23
               3.8973   Juan quevedo                              Subscriber          x            x             x         $            107.86
               3.8974   Jourdan Quevedo                           Subscriber          x            x             x         $            103.45
               3.8975   Erika Quezada                             Subscriber          x            x             x         $             85.71
               3.8976   Ken Quigg                                 Subscriber          x            x             x         $            102.06
               3.8977   Kevin Quinn                               Subscriber          x            x             x         $             83.35
               3.8978   Ray Quinn                                 Subscriber          x            x             x         $             85.05
               3.8979   Norma Quinn                               Subscriber          x            x             x         $             94.54
               3.8980   Ian Quinn                                 Subscriber          x            x             x         $            117.18
               3.8981   Norberto Quinones                         Subscriber          x            x             x         $            117.18
               3.8982   Aaron Quint                               Subscriber          x            x             x         $             94.54




                                                            Page 125 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                       Main Document
                                          Pg    166 of 506
                                           In re: MoviePass, Inc.
                                                         Schedule E/F, Part 2
                                     Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                Unliquidated
                                                                                   Contingent




                                                                                                               Disputed
                                         CreditorName            Basis for Claim                                              Amount Owed
               3.8983   Jonathan Quintero                        Subscriber          x            x             x         $            102.96
               3.8984   Yasmin Quintiere                         Subscriber          x            x             x         $             97.16
               3.8985   Coral Quirino                            Subscriber          x            x             x         $            101.98
               3.8986   Fernando Quiroga                         Subscriber          x            x             x         $             92.25
               3.8987   Carolina Quiroz-Carranza                 Subscriber          x            x             x         $             91.19
               3.8988   Mary Grace Quirus                        Subscriber          x            x             x         $             15.64
               3.8989   Azhar Qureshi                            Subscriber          x            x             x         $            102.96
               3.8990   Be Ra                                    Subscriber          x            x             x         $            100.75
               3.8991   Haleigh Rablin                           Subscriber          x            x             x         $             91.00
               3.8992   Austin Rablin                            Subscriber          x            x             x         $             91.00
               3.8993   lance race                               Subscriber          x            x             x         $             94.93
               3.8994   Nancy Racette                            Subscriber          x            x             x         $             18.90
               3.8995   ReddyPrasadReddy Rachapalli              Subscriber          x            x             x         $            112.27
               3.8996   Sravanthi Rachapalli                     Subscriber          x            x             x         $            106.88
               3.8997   Chantal Racheau-Bryant                   Subscriber          x            x             x         $             21.22
               3.8998   Lakshmi Rachuri                          Subscriber          x            x             x         $             95.11
               3.8999   Joe Rackowski                            Subscriber          x            x             x         $             78.18
               3.9000   Bharat Radhakrishnan                     Subscriber          x            x             x         $            109.33
               3.9001   IAN RAFEAK                               Subscriber          x            x             x         $             94.54
               3.9002   Andrew Raffanti                          Subscriber          x            x             x         $            155.31
               3.9003   Katherine Raffle                         Subscriber          x            x             x         $             93.64
               3.9004   Jason Ragan                              Subscriber          x            x             x         $            103.04
               3.9005   Crystal Rager                            Subscriber          x            x             x         $            103.45
               3.9006   Justin Ragle                             Subscriber          x            x             x         $            101.98
               3.9007   Jamie Ragusa                             Subscriber          x            x             x         $             91.65
               3.9008   Gerard Ragusa                            Subscriber          x            x             x         $            118.49
               3.9009   Alishah Rahemtulla                       Subscriber          x            x             x         $            105.76
               3.9010   Qaheer Rahemtulla                        Subscriber          x            x             x         $            105.02
               3.9011   Hussain Rahim                            Subscriber          x            x             x         $             89.63
               3.9012   Ambreen Rahman                           Subscriber          x            x             x         $            101.98
               3.9013   Aziz Rahman                              Subscriber          x            x             x         $             99.12
               3.9014   Aziz Rahman                              Subscriber          x            x             x         $            100.10
               3.9015   Sudeep Rai                               Subscriber          x            x             x         $             99.12
               3.9016   Ben Rain                                 Subscriber          x            x              x        $             99.45
               3.9017   Carrie Raines                            Subscriber          x            x              x        $            117.18
               3.9018   Bonita Rainey                            Subscriber          x            x              x        $                 3.20
               3.9019   Shreya Raj Verma                         Subscriber          x            x              x        $             93.23
               3.9020   Prasad Rajagopal                         Subscriber          x            x             x         $             98.14
               3.9021   Senthil Rajagopal                        Subscriber          x            x             x         $             96.50
               3.9022   Arun Rajamma                             Subscriber          x            x              x        $             91.59
               3.9023   Vamshidhar Rajannagari                   Subscriber          x            x             x         $            103.70
               3.9024   Meera Rajarajan                          Subscriber          x            x             x         $             92.25
               3.9025   Priya Rajasagi                           Subscriber          x            x             x         $             98.14
               3.9026   Ram Rajasagi                             Subscriber          x            x              x        $             82.76
               3.9027   Erika Rajecki                            Subscriber          x            x              x        $                 1.97
               3.9028   Vijayalakshmi Rajendran                  Subscriber          x            x             x         $             91.19
               3.9029   Thivya Rajkumar                          Subscriber          x            x              x        $            123.73
               3.9030   Ajay Raju                                Subscriber          x            x              x        $             79.16
               3.9031   Prudhvi Raju                             Subscriber          x            x              x        $             78.18
               3.9032   Taha Rakla                               Subscriber          x            x              x        $             96.83
               3.9033   Collett Ralda                            Subscriber          x            x              x        $             92.66
               3.9034   Mary Ralph                               Subscriber          x            x             x         $             93.23
               3.9035   Sumitra Ramachandran                     Subscriber          x            x             x         $             92.66
               3.9036   Alamelumangai Ramachandran               Subscriber          x            x             x         $             81.13
               3.9037   Basel Ramadn                             Subscriber          x            x             x         $            101.98
               3.9038   Dina Ramadn                              Subscriber          x            x             x         $            101.98
               3.9039   Saranya Ramamurthy                       Subscriber          x            x             x         $             81.13
               3.9040   Saravanan Ramanathan                     Subscriber          x            x             x         $             93.23
               3.9041   sangeetha ramar                          Subscriber          x            x             x         $             81.13
               3.9042   Katrina Ramazan                          Subscriber          x            x             x         $             93.23
               3.9043   Katie Rambow                             Subscriber          x            x             x         $                 2.61
               3.9044   Chris Ramirez                            Subscriber          x            x             x         $             92.90
               3.9045   Alfonso Ramirez                          Subscriber          x            x             x         $             94.93
               3.9046   Alejandro Ramirez                        Subscriber          x            x             x         $            140.10
               3.9047   Angela Ramirez                           Subscriber          x            x             x         $            102.72
               3.9048   Cristopher Ramirez                       Subscriber          x            x             x         $            133.13
               3.9049   Leticia Ramirez                          Subscriber          x            x             x         $            118.49
               3.9050   Audra Ramirez                            Subscriber          x            x             x         $             82.76
               3.9051   Joshelyn Ramirez                         Subscriber          x            x             x         $             96.83
               3.9052   Augusto Ramirez                          Subscriber          x            x             x         $            101.98
               3.9053   Claudia Ramirez                          Subscriber          x            x             x         $            101.98




                                                           Page 126 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                       Main Document
                                           Pg    167 of 506
                                            In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                         CreditorName             Basis for Claim                                              Amount Owed
               3.9054   Jayden Ramirez                            Subscriber          x            x             x         $            101.98
               3.9055   Bryana Ramirez                            Subscriber          x            x             x         $            101.98
               3.9056   Ryan Ramirez                              Subscriber          x            x             x         $            101.98
               3.9057   Daisy Ramirez                             Subscriber          x            x             x         $             94.87
               3.9058   Isaac Ramirez                             Subscriber          x            x             x         $            102.96
               3.9059   Presley Ramirez                           Subscriber          x            x             x         $            102.96
               3.9060   Kelly Ramirez                             Subscriber          x            x             x         $             92.66
               3.9061   Yarely Ramirez                            Subscriber          x            x             x         $             97.48
               3.9062   Jose Ramos                                Subscriber          x            x             x         $             75.89
               3.9063   Yvonne Ramos                              Subscriber          x            x             x         $             86.36
               3.9064   Christopher Ramos                         Subscriber          x            x             x         $             89.30
               3.9065   Joseph Ramos                              Subscriber          x            x             x         $             96.17
               3.9066   Merce ramos                               Subscriber          x            x             x         $             97.16
               3.9067   Jose Ramos                                Subscriber          x            x             x         $             97.81
               3.9068   Mike Ramos                                Subscriber          x            x             x         $            117.18
               3.9069   Frances Ramos                             Subscriber          x            x             x         $            117.18
               3.9070   Cristina Ramos                            Subscriber          x            x             x         $            102.96
               3.9071   Alicia Ramos                              Subscriber          x            x             x         $            103.45
               3.9072   William Ramos                             Subscriber          x            x             x         $            103.45
               3.9073   Andrea Ramos                              Subscriber          x            x             x         $             81.13
               3.9074   Miguel Ramos                              Subscriber          x            x             x         $             90.34
               3.9075   Russell Ramsey                            Subscriber          x            x             x         $            101.98
               3.9076   Cheryle Ramsey                            Subscriber          x            x             x         $            103.45
               3.9077   Mounika Ramula                            Subscriber          x            x             x         $             96.83
               3.9078   Manli Ran                                 Subscriber          x            x             x         $            106.97
               3.9079   Saleha Rana                               Subscriber          x            x             x         $             91.59
               3.9080   Paresh Rana                               Subscriber          x            x             x         $             96.50
               3.9081   Chetna Rana                               Subscriber          x            x             x         $             96.50
               3.9082   Cody Randall                              Subscriber          x            x             x         $            118.49
               3.9083   Kelly Rando                               Subscriber          x            x             x         $            136.82
               3.9084   Jamie Rando                               Subscriber          x            x             x         $            136.17
               3.9085   Aaron Rangel                              Subscriber          x            x             x         $            107.62
               3.9086   Reena Rani                                Subscriber          x            x             x         $            118.49
               3.9087   john rankin                               Subscriber          x            x             x         $            119.15
               3.9088   Nicholas Ransom                           Subscriber          x            x             x         $             90.34
               3.9089   Alec Rantanen                             Subscriber          x            x             x         $             94.87
               3.9090   risha rao                                 Subscriber          x            x             x         $            119.15
               3.9091   doddipatla rao                            Subscriber          x            x             x         $             93.15
               3.9092   Rohit Rao                                 Subscriber          x            x             x         $             91.92
               3.9093   Priyanka Rao                              Subscriber          x            x             x         $             91.92
               3.9094   Manuel Rapada                             Subscriber          x            x             x         $             88.98
               3.9095   Andy Rappleye                             Subscriber          x            x             x         $             96.17
               3.9096   Steven Rapps                              Subscriber          x            x              x        $            117.18
               3.9097   michael raquet                            Subscriber          x            x              x        $             94.54
               3.9098   Suzie Rasband                             Subscriber          x            x              x        $             82.86
               3.9099   Brian Rasband                             Subscriber          x            x              x        $             82.86
               3.9100   Rajwatie Rashid                           Subscriber          x            x              x        $             94.87
               3.9101   Reuben Rashty                             Subscriber          x            x              x        $             83.09
               3.9102   Flo Raskin                                Subscriber          x            x              x        $            100.10
               3.9103   Paul Raskin                               Subscriber          x            x              x        $            100.10
               3.9104   Sara Rasmussen                            Subscriber          x            x              x        $             12.27
               3.9105   Patrick Rasmussen                         Subscriber          x            x             x         $            119.15
               3.9106   John Rasmussen                            Subscriber          x            x             x         $            101.98
               3.9107   Erinn Rasmussen                           Subscriber          x            x             x         $             81.88
               3.9108   Travis Rasmussen                          Subscriber          x            x             x         $             82.86
               3.9109   Shoruke Rasoul                            Subscriber          x            x             x         $             91.00
               3.9110   Ajay Rasthapuram                          Subscriber          x            x             x         $             97.81
               3.9111   Khushboo Rastogi                          Subscriber          x            x             x         $            102.96
               3.9112   Kamran Rasul                              Subscriber          x            x             x         $             78.51
               3.9113   Julee Ratajczak                           Subscriber          x            x             x         $             78.51
               3.9114   Alex Ratajczak                            Subscriber          x            x             x         $             78.18
               3.9115   Joan Rathbone                             Subscriber          x            x             x         $            105.66
               3.9116   Vikrant Rathi                             Subscriber          x            x             x         $             82.86
               3.9117   Priti Rathi                               Subscriber          x            x             x         $             82.86
               3.9118   Raj Rathod                                Subscriber          x            x             x         $            123.08
               3.9119   Roopa Rathod                              Subscriber          x            x             x         $            123.08
               3.9120   Girish Rathod                             Subscriber          x            x             x         $            123.08
               3.9121   Sammi Ratliff                             Subscriber          x            x             x         $             95.11
               3.9122   James Ratliff                             Subscriber          x            x             x         $             93.15
               3.9123   Amber Raub                                Subscriber          x            x             x         $            105.41
               3.9124   Andrew Raup                               Subscriber          x            x             x         $            117.84




                                                            Page 127 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg    168 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                         CreditorName              Basis for Claim                                              Amount Owed
               3.9125   Yatharth Raut                              Subscriber          x            x             x         $             89.96
               3.9126   Pravallika Ravella                         Subscriber          x            x             x         $            101.74
               3.9127   Pradeep Ravella                            Subscriber          x            x             x         $             99.45
               3.9128   Karthika Ravinuthala                       Subscriber          x            x             x         $            100.10
               3.9129   Akhil Ravipati                             Subscriber          x            x             x         $             96.50
               3.9130   Karthik Ravva                              Subscriber          x            x             x         $            102.96
               3.9131   Stephen Ray                                Subscriber          x            x             x         $            100.43
               3.9132   Dipak Ray                                  Subscriber          x            x             x         $             94.54
               3.9133   Ana Raya                                   Subscriber          x            x             x         $            117.84
               3.9134   Robert Raybould                            Subscriber          x            x             x         $             92.66
               3.9135   Jenni Raybould                             Subscriber          x            x             x         $             92.66
               3.9136   Sarah Rayburn                              Subscriber          x            x             x         $             95.58
               3.9137   Jeanne Raycher                             Subscriber          x            x             x         $            118.49
               3.9138   Todd Raymond                               Subscriber          x            x             x         $            127.00
               3.9139   Patricia Raymond                           Subscriber          x            x             x         $             96.83
               3.9140   John Raymond                               Subscriber          x            x             x         $            102.96
               3.9141   John Ready                                 Subscriber          x            x             x         $             22.04
               3.9142   trevor reape                               Subscriber          x            x             x         $            102.72
               3.9143   rachel reape                               Subscriber          x            x             x         $             96.17
               3.9144   Joselyn Reardon                            Subscriber          x            x             x         $             91.68
               3.9145   Patrick Reardon                            Subscriber          x            x             x         $             91.68
               3.9146   Suzanne Reaves                             Subscriber          x            x             x         $            103.94
               3.9147   Allan Reaves                               Subscriber          x            x             x         $            103.94
               3.9148   Noah Reaves                                Subscriber          x            x             x         $            103.94
               3.9149   Ali Rebatchi                               Subscriber          x            x             x         $            105.33
               3.9150   Michelle Rebillard-Johns                   Subscriber          x            x             x         $            105.01
               3.9151   William Reckner                            Subscriber          x            x             x         $             88.00
               3.9152   Gary Rectenwald                            Subscriber          x            x              x        $            119.15
               3.9153   Daniel Rectenwald                          Subscriber          x            x             x         $             91.92
               3.9154   Raghavendra Reddy                          Subscriber          x            x             x         $             88.00
               3.9155   Vishnu Vardhan Reddy                       Subscriber          x            x             x         $            118.49
               3.9156   VIJAYA REDDY                               Subscriber          x            x              x        $            109.82
               3.9157   Surender Reddy                             Subscriber          x            x              x        $            102.96
               3.9158   Shobha Reddy                               Subscriber          x            x              x        $            102.96
               3.9159   Saritha Reddymalla                         Subscriber          x            x             x         $             91.68
               3.9160   Toni Redin                                 Subscriber          x            x              x        $             98.14
               3.9161   Amandine Redingron                         Subscriber          x            x             x         $            124.04
               3.9162   Karen Redington                            Subscriber          x            x             x         $            137.48
               3.9163   Rebecca Redman                             Subscriber          x            x             x         $            118.49
               3.9164   Lauren Redmond                             Subscriber          x            x             x         $             99.77
               3.9165   SONIA Reece                                Subscriber          x            x             x         $            102.96
               3.9166   Benjamin Reed                              Subscriber          x            x             x         $             85.05
               3.9167   Brenda Reed                                Subscriber          x            x             x         $             94.54
               3.9168   Jonathan Reed                              Subscriber          x            x             x         $            119.80
               3.9169   Brendan Reed                               Subscriber          x            x             x         $            102.96
               3.9170   Marjorie Reed                              Subscriber          x            x             x         $             93.15
               3.9171   Linda Reed                                 Subscriber          x            x              x        $            117.84
               3.9172   John Steven Reed                           Subscriber          x            x              x        $            117.84
               3.9173   Erron Reed                                 Subscriber          x            x              x        $             78.18
               3.9174   Brian Reeder                               Subscriber          x            x              x        $            116.46
               3.9175   John Reedy                                 Subscriber          x            x              x        $            117.84
               3.9176   Helen Reedy                                Subscriber          x            x             x         $            117.84
               3.9177   Amanda Rees                                Subscriber          x            x             x         $             17.60
               3.9178   Taylor Rees                                Subscriber          x            x             x         $             16.95
               3.9179   Ellen Reese                                Subscriber          x            x             x         $             98.79
               3.9180   Vicki Rees-Jones                           Subscriber          x            x             x         $            102.96
               3.9181   Jani Reeves                                Subscriber          x            x             x         $            110.64
               3.9182   Tyler Reeves                               Subscriber          x            x             x         $             91.59
               3.9183   Amy Reeves                                 Subscriber          x            x             x         $            101.98
               3.9184   Steve Reeves                               Subscriber          x            x             x         $            109.82
               3.9185   Bennie Reeves                              Subscriber          x            x             x         $            102.96
               3.9186   Gil Refael                                 Subscriber          x            x             x         $            136.08
               3.9187   Constance Reff                             Subscriber          x            x             x         $            150.51
               3.9188   Michelle Reff                              Subscriber          x            x             x         $            138.26
               3.9189   Javier Regalado                            Subscriber          x            x             x         $            132.39
               3.9190   Eboni Register                             Subscriber          x            x             x         $             96.17
               3.9191   Barbara Regosin                            Subscriber          x            x             x         $            101.98
               3.9192   alain regueira                             Subscriber          x            x             x         $            103.45
               3.9193   Jay Rehan                                  Subscriber          x            x             x         $            101.00
               3.9194   Christopher Rehfuss                        Subscriber          x            x             x         $             82.37
               3.9195   Denise Rehfuss                             Subscriber          x            x             x         $             81.88




                                                             Page 128 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg    169 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                         CreditorName              Basis for Claim                                              Amount Owed
               3.9196   Andrew Rehman                              Subscriber          x            x             x         $             78.18
               3.9197   Brenda Rehme                               Subscriber          x            x             x         $            117.84
               3.9198   Danielle Reichman                          Subscriber          x            x             x         $             91.59
               3.9199   Benjamin Reichman                          Subscriber          x            x             x         $             91.92
               3.9200   James Reid                                 Subscriber          x            x             x         $            140.52
               3.9201   Juanin Reid                                Subscriber          x            x             x         $             79.82
               3.9202   Jason Reid                                 Subscriber          x            x             x         $            117.18
               3.9203   Shane Reillt                               Subscriber          x            x             x         $            175.03
               3.9204   Tyler Reilly                               Subscriber          x            x             x         $             91.59
               3.9205   Matthew Reilly                             Subscriber          x            x             x         $            137.48
               3.9206   Darlene Reina                              Subscriber          x            x             x         $            123.08
               3.9207   Mark Reinitz                               Subscriber          x            x             x         $             91.00
               3.9208   David Reinitz                              Subscriber          x            x             x         $            117.84
               3.9209   Betsy Reinitz                              Subscriber          x            x             x         $            117.84
               3.9210   Kara Reinsel                               Subscriber          x            x             x         $            124.38
               3.9211   Chad Reinwalt                              Subscriber          x            x             x         $            119.15
               3.9212   Eugene Reiser                              Subscriber          x            x             x         $            138.75
               3.9213   Judith Reiser                              Subscriber          x            x             x         $            138.75
               3.9214   Francine Reiser                            Subscriber          x            x             x         $            100.10
               3.9215   Sylvia Reisini                             Subscriber          x            x             x         $             82.76
               3.9216   Bari Reiter                                Subscriber          x            x             x         $            119.80
               3.9217   Stephen Reiter                             Subscriber          x            x             x         $             94.87
               3.9218   Paulene Rejano                             Subscriber          x            x             x         $            123.73
               3.9219   Teofilo Rellesiva                          Subscriber          x            x             x         $             82.86
               3.9220   Kelly Remy                                 Subscriber          x            x             x         $            117.18
               3.9221   Jennifer Remy                              Subscriber          x            x             x         $            136.79
               3.9222   Kathleen Reola                             Subscriber          x            x             x         $             92.66
               3.9223   Cheryl Reome                               Subscriber          x            x             x         $             82.86
               3.9224   ben repp                                   Subscriber          x            x             x         $             96.23
               3.9225   Steven Repp                                Subscriber          x            x             x         $            136.17
               3.9226   Karyn Repp                                 Subscriber          x            x             x         $            120.46
               3.9227   Alvaro Requero                             Subscriber          x            x             x         $            134.61
               3.9228   Christopher Resnick                        Subscriber          x            x             x         $             99.45
               3.9229   Andrea Resnick                             Subscriber          x            x             x         $            119.15
               3.9230   Brais Revalderia                           Subscriber          x            x             x         $                 7.64
               3.9231   Jason Revill                               Subscriber          x            x             x         $            124.99
               3.9232   Kaare Revill                               Subscriber          x            x             x         $            155.31
               3.9233   Robert Rey                                 Subscriber          x            x             x         $            140.75
               3.9234   Glen Rey                                   Subscriber          x            x             x         $             82.86
               3.9235   Elsa Reyes                                 Subscriber          x            x             x         $             92.17
               3.9236   Victor Reyes                               Subscriber          x            x             x         $            155.31
               3.9237   Rafael Reyes                               Subscriber          x            x             x         $             83.42
               3.9238   Alan Reyes                                 Subscriber          x            x             x         $                 4.04
               3.9239   Isabel Reyes                               Subscriber          x            x             x         $            137.48
               3.9240   Alfredo Reyes                              Subscriber          x            x             x         $             91.92
               3.9241   Rosalinda Reyes                            Subscriber          x            x             x         $             91.92
               3.9242   John Reyes                                 Subscriber          x            x             x         $             81.13
               3.9243   Aaron Reyes                                Subscriber          x            x             x         $             78.18
               3.9244   Martin Reyes-Duran                         Subscriber          x            x             x         $            137.48
               3.9245   Norma Reyna-Diaz                           Subscriber          x            x             x         $            106.64
               3.9246   Judi Reynolds                              Subscriber          x            x             x         $                 2.61
               3.9247   Carol Reynolds                             Subscriber          x            x             x         $             93.64
               3.9248   Judi Reynolds                              Subscriber          x            x             x         $                 2.61
               3.9249   Ann Reynolds                               Subscriber          x            x             x         $             91.59
               3.9250   Lynne Reynolds                             Subscriber          x            x             x         $             73.05
               3.9251   Tori Reynolds                              Subscriber          x            x             x         $            101.98
               3.9252   Lucas Reynolds                             Subscriber          x            x             x         $            102.96
               3.9253   Ruth Reynolds                              Subscriber          x            x             x         $            100.10
               3.9254   Mike Reynolds                              Subscriber          x            x             x         $             78.18
               3.9255   Chelsea Reynowsky                          Subscriber          x            x             x         $             89.23
               3.9256   Molly Reynowsky                            Subscriber          x            x             x         $             89.23
               3.9257   Kris Rey-Talley                            Subscriber          x            x             x         $             21.22
               3.9258   Emily Reznik                               Subscriber          x            x             x         $             94.93
               3.9259   archie rhee                                Subscriber          x            x             x         $            110.80
               3.9260   Hak Rhee                                   Subscriber          x            x             x         $            119.80
               3.9261   Craig Rhee                                 Subscriber          x            x             x         $            101.98
               3.9262   Farhan Rhemtulla                           Subscriber          x            x             x         $             82.76
               3.9263   JAMES RHODES                               Subscriber          x            x              x        $             93.15
               3.9264   Al Rhodes                                  Subscriber          x            x              x        $             89.72
               3.9265   Lindsey Rhodes                             Subscriber          x            x             x         $             99.45
               3.9266   Cheryl Rhodes                              Subscriber          x            x              x        $             89.72




                                                             Page 129 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                          Main Document
                                          Pg    170 of 506
                                           In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                          CreditorName              Basis for Claim                                              Amount Owed
               3.9267   Jesse Rhodes                                Subscriber          x            x             x         $             96.17
               3.9268   Eric Rhodes                                 Subscriber          x            x             x         $             83.09
               3.9269   TROY RHODES                                 Subscriber          x            x             x         $             93.15
               3.9270   Matthew Rials                               Subscriber          x            x             x         $            110.89
               3.9271   Michael Ricardo                             Subscriber          x            x             x         $            110.31
               3.9272   George Riccardo                             Subscriber          x            x             x         $            121.77
               3.9273   Brandon Rice                                Subscriber          x            x             x         $             83.42
               3.9274   McKenzie Rice                               Subscriber          x            x             x         $             91.68
               3.9275   Dave Rice                                   Subscriber          x            x             x         $             71.09
               3.9276   Molly Rice                                  Subscriber          x            x             x         $             39.11
               3.9277   lynn rich                                   Subscriber          x            x             x         $            103.70
               3.9278   Cheryl Rich                                 Subscriber          x            x             x         $            109.33
               3.9279   Justin Rich                                 Subscriber          x            x             x         $            124.99
               3.9280   Ronald Rich                                 Subscriber          x            x             x         $            109.33
               3.9281   Frank Rich                                  Subscriber          x            x             x         $             97.16
               3.9282   Pamela Rich                                 Subscriber          x            x             x         $             91.19
               3.9283   Kristin Rich                                Subscriber          x            x             x         $             92.66
               3.9284   Mark Rich                                   Subscriber          x            x             x         $             92.66
               3.9285   Brian Richards                              Subscriber          x            x             x         $             93.64
               3.9286   Michael Richards                            Subscriber          x            x             x         $            102.80
               3.9287   Marion Richards                             Subscriber          x            x             x         $            133.87
               3.9288   Philip Richards                             Subscriber          x            x             x         $             81.45
               3.9289   Erica Richards                              Subscriber          x            x             x         $            107.37
               3.9290   Kyle Richards                               Subscriber          x            x             x         $            105.33
               3.9291   Kristen Richards                            Subscriber          x            x             x         $             95.11
               3.9292   Iain Richards                               Subscriber          x            x             x         $            101.98
               3.9293   Mekkel Richards                             Subscriber          x            x             x         $             78.18
               3.9294   Jeff Richardson                             Subscriber          x            x             x         $             91.65
               3.9295   Victoria Richardson                         Subscriber          x            x             x         $             97.54
               3.9296   Matthew Richardson                          Subscriber          x            x             x         $             61.21
               3.9297   Nick Richardson                             Subscriber          x            x             x         $                 4.33
               3.9298   Andrew Richardson                           Subscriber          x            x             x         $             91.59
               3.9299   Schavonne Richardson                        Subscriber          x            x             x         $             95.11
               3.9300   Brynn Richardson                            Subscriber          x            x             x         $            119.15
               3.9301   Rebekah Richardson                          Subscriber          x            x             x         $             96.83
               3.9302   Bryce Richardson                            Subscriber          x            x             x         $            136.17
               3.9303   Judy Richardson                             Subscriber          x            x             x         $             93.15
               3.9304   Crystal Richardson                          Subscriber          x            x             x         $            137.48
               3.9305   Zackery Richardson                          Subscriber          x            x             x         $            137.48
               3.9306   Darren Richie                               Subscriber          x            x             x         $             95.19
               3.9307   Claire Richie                               Subscriber          x            x             x         $             94.87
               3.9308   kathleen richmond                           Subscriber          x            x             x         $             91.19
               3.9309   scott richmond                              Subscriber          x            x             x         $             91.19
               3.9310   Peter Richter                               Subscriber          x            x             x         $            145.99
               3.9311   Kelcie Richter                              Subscriber          x            x             x         $            109.82
               3.9312   Will Richter                                Subscriber          x            x             x         $            109.82
               3.9313   Angie Richter                               Subscriber          x            x             x         $             82.86
               3.9314   Paul Rickert                                Subscriber          x            x             x         $             29.38
               3.9315   Paul Rickert                                Subscriber          x            x             x         $            120.46
               3.9316   Angie Rickles                               Subscriber          x            x             x         $             91.00
               3.9317   Mike Rickles                                Subscriber          x            x             x         $             91.00
               3.9318   Robyn Rider                                 Subscriber          x            x             x         $                 3.26
               3.9319   Whitney Rider                               Subscriber          x            x             x         $             96.83
               3.9320   Denise Ridge                                Subscriber          x            x             x         $             78.84
               3.9321   Curt Riedy                                  Subscriber          x            x             x         $            102.96
               3.9322   Joshua Rieman                               Subscriber          x            x             x         $             82.86
               3.9323   Charles Rife                                Subscriber          x            x             x         $             97.54
               3.9324   Lindsay Riffle                              Subscriber          x            x             x         $             78.84
               3.9325   Robert rifkin                               Subscriber          x            x             x         $             84.40
               3.9326   Susan Rifkin                                Subscriber          x            x             x         $            102.96
               3.9327   Ernest Riivers                              Subscriber          x            x             x         $             94.27
               3.9328   Addison Riney                               Subscriber          x            x             x         $            144.02
               3.9329   michael riordan                             Subscriber          x            x             x         $                 1.73
               3.9330   Marisa Riordan                              Subscriber          x            x             x         $            101.98
               3.9331   Jayden Rios                                 Subscriber          x            x             x         $            111.78
               3.9332   Desiree Rios                                Subscriber          x            x             x         $            110.31
               3.9333   Desiree Rios                                Subscriber          x            x             x         $            110.31
               3.9334   Jose Rios                                   Subscriber          x            x             x         $             97.16
               3.9335   Michael Rios                                Subscriber          x            x             x         $             96.83
               3.9336   Sienna Rios                                 Subscriber          x            x             x         $             94.87
               3.9337   Ricardo Rios                                Subscriber          x            x             x         $            102.96




                                                              Page 130 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                           Pg    171 of 506
                                            In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                          CreditorName              Basis for Claim                                              Amount Owed
               3.9338   Roxana Rios                                 Subscriber          x            x             x         $            103.45
               3.9339   DEBRA RIOS                                  Subscriber          x            x             x         $            100.10
               3.9340   Marlene Ripberger                           Subscriber          x            x             x         $            123.73
               3.9341   Karen Ripley Mason                          Subscriber          x            x             x         $                 6.90
               3.9342   Anna Ripple                                 Subscriber          x            x             x         $            119.80
               3.9343   David Rippner                               Subscriber          x            x             x         $            145.33
               3.9344   Sebastian Risbeck                           Subscriber          x            x             x         $             97.81
               3.9345   Walt Risley                                 Subscriber          x            x             x         $            119.80
               3.9346   Shannon Ritchey                             Subscriber          x            x             x         $             78.84
               3.9347   Kimberly Ritchey                            Subscriber          x            x             x         $             78.18
               3.9348   Kelly Ritter                                Subscriber          x            x             x         $                 3.91
               3.9349   Anthony Ritter                              Subscriber          x            x             x         $             91.59
               3.9350   Peyton Ritter                               Subscriber          x            x             x         $            101.98
               3.9351   Kathryn Ritter                              Subscriber          x            x             x         $             82.86
               3.9352   roslyn ritter                               Subscriber          x            x             x         $            100.10
               3.9353   Joseph Rittner                              Subscriber          x            x             x         $             92.66
               3.9354   Ron Riusaki                                 Subscriber          x            x             x         $            102.96
               3.9355   Brezy Rivas                                 Subscriber          x            x             x         $            109.46
               3.9356   Jessica Rivas                               Subscriber          x            x             x         $             97.16
               3.9357   Christina Rivera                            Subscriber          x            x             x         $            102.06
               3.9358   Sandra Rivera                               Subscriber          x            x             x         $             95.52
               3.9359   Joshua Rivera                               Subscriber          x            x             x         $             82.37
               3.9360   Crystal Rivera                              Subscriber          x            x             x         $             91.59
               3.9361   Michelle Rivera                             Subscriber          x            x             x         $             94.87
               3.9362   Alicia Rivera                               Subscriber          x            x             x         $            102.96
               3.9363   Jessica Rivera                              Subscriber          x            x             x         $            102.96
               3.9364   Genesis Rivera                              Subscriber          x            x             x         $            102.96
               3.9365   Deeann Rivera                               Subscriber          x            x             x         $            103.45
               3.9366   Ashley Rivera                               Subscriber          x            x             x         $             82.86
               3.9367   Ashley Rivera                               Subscriber          x            x             x         $             81.13
               3.9368   Joel Rivera                                 Subscriber          x            x             x         $            117.84
               3.9369   Wendy Rivers                                Subscriber          x            x             x         $            121.11
               3.9370   Levi Rivoire                                Subscriber          x            x             x         $             98.46
               3.9371   Tengis Riznis                               Subscriber          x            x             x         $            120.46
               3.9372   Sameen Rizvi                                Subscriber          x            x             x         $             82.37
               3.9373   Nabeel Rizvi                                Subscriber          x            x             x         $             81.88
               3.9374   Robert Ro                                   Subscriber          x            x             x         $            110.31
               3.9375   James Roach                                 Subscriber          x            x             x         $            102.06
               3.9376   Daniel Roach                                Subscriber          x            x             x         $             82.86
               3.9377   Michael Roan                                Subscriber          x            x             x         $             96.83
               3.9378   Clarence Roark                              Subscriber          x            x             x         $             93.15
               3.9379   Nelson Robaina Jr                           Subscriber          x            x             x         $             94.54
               3.9380   Phil Robberson                              Subscriber          x            x             x         $             96.50
               3.9381   Meg Robbins                                 Subscriber          x            x             x         $             94.54
               3.9382   Jake Roberson                               Subscriber          x            x             x         $             99.12
               3.9383   James Roberts                               Subscriber          x            x             x         $            133.87
               3.9384   Anthony Roberts                             Subscriber          x            x             x         $             95.58
               3.9385   David Roberts                               Subscriber          x            x             x         $            108.84
               3.9386   Joy Roberts                                 Subscriber          x            x             x         $             91.59
               3.9387   Janine Roberts                              Subscriber          x            x             x         $             91.59
               3.9388   Aaron Roberts                               Subscriber          x            x              x        $            119.80
               3.9389   Parker Roberts                              Subscriber          x            x             x         $            119.80
               3.9390   Jeff Roberts                                Subscriber          x            x             x         $            117.18
               3.9391   Wood Roberts                                Subscriber          x            x             x         $            102.96
               3.9392   Jamie Roberts                               Subscriber          x            x             x         $            102.96
               3.9393   Nicholas Roberts                            Subscriber          x            x             x         $             82.86
               3.9394   Owen Roberts                                Subscriber          x            x             x         $            117.84
               3.9395   Maddie Roberts                              Subscriber          x            x             x         $            117.84
               3.9396   Morgan Robertson                            Subscriber          x            x             x         $            167.59
               3.9397   Paige Robertson                             Subscriber          x            x             x         $            185.27
               3.9398   Larry Robertson                             Subscriber          x            x             x         $            182.65
               3.9399   Don Robertson                               Subscriber          x            x             x         $             91.59
               3.9400   John Robertson                              Subscriber          x            x             x         $             92.31
               3.9401   Paul Robertson                              Subscriber          x            x             x         $             91.00
               3.9402   Mary Robertson                              Subscriber          x            x             x         $             97.48
               3.9403   Kate Robertus                               Subscriber          x            x             x         $             91.65
               3.9404   Jason Robins                                Subscriber          x            x             x         $             91.59
               3.9405   Shalon Robins                               Subscriber          x            x             x         $             91.59
               3.9406   Brian Robinson                              Subscriber          x            x             x         $            103.94
               3.9407   Jason Robinson                              Subscriber          x            x             x         $            141.69
               3.9408   Tamika Robinson                             Subscriber          x            x             x         $            141.69




                                                              Page 131 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                          Pg    172 of 506
                                           In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                         CreditorName             Basis for Claim                                              Amount Owed
               3.9409   Barbara Robinson                          Subscriber          x            x             x         $             89.23
               3.9410   Michele Robinson                          Subscriber          x            x             x         $            108.72
               3.9411   Steven Robinson                           Subscriber          x            x             x         $            108.72
               3.9412   JOANNE ROBINSON                           Subscriber          x            x             x         $             73.54
               3.9413   Anthony Robinson                          Subscriber          x            x             x         $             92.66
               3.9414   Donna Robinson                            Subscriber          x            x             x         $            124.38
               3.9415   Randy Robinson                            Subscriber          x            x             x         $            103.45
               3.9416   Tracy Robinson                            Subscriber          x            x             x         $            103.45
               3.9417   Mary Robinson                             Subscriber          x            x             x         $            137.48
               3.9418   phildarius robinson                       Subscriber          x            x             x         $             91.92
               3.9419   Andres ROBLES                             Subscriber          x            x             x         $             91.59
               3.9420   Jessica Robles                            Subscriber          x            x             x         $             78.51
               3.9421   Laura Robson                              Subscriber          x            x             x         $            102.96
               3.9422   Monica Rock                               Subscriber          x            x             x         $            104.68
               3.9423   Jen Rodaligo                              Subscriber          x            x             x         $            268.47
               3.9424   Adriane Rodeigues                         Subscriber          x            x             x         $             82.11
               3.9425   Mary Rodgers                              Subscriber          x            x             x         $             92.96
               3.9426   Chera Rodgers                             Subscriber          x            x             x         $             78.84
               3.9427   WILLIAM RODGERS                           Subscriber          x            x             x         $             83.09
               3.9428   John Rodgers                              Subscriber          x            x             x         $            101.98
               3.9429   Tracy Rodgers                             Subscriber          x            x             x         $            101.98
               3.9430   Brett Rodgers                             Subscriber          x            x             x         $             92.66
               3.9431   Susan Rodman                              Subscriber          x            x             x         $            127.00
               3.9432   Vanessa Rodrigo                           Subscriber          x            x             x         $            103.45
               3.9433   Michael Rodriguez                         Subscriber          x            x             x         $                 0.65
               3.9434   Izzy Rodriguez                            Subscriber          x            x             x         $            102.47
               3.9435   Orlando Rodriguez                         Subscriber          x            x             x         $             98.79
               3.9436   Maureen Rodriguez                         Subscriber          x            x             x         $            104.43
               3.9437   Christian Rodriguez                       Subscriber          x            x             x         $            141.69
               3.9438   Jennifer Rodriguez                        Subscriber          x            x             x         $            112.27
               3.9439   Darlene Rodriguez                         Subscriber          x            x             x         $             86.78
               3.9440   Andres Rodriguez                          Subscriber          x            x             x         $             94.54
               3.9441   Mercedes Rodriguez                        Subscriber          x            x             x         $             91.19
               3.9442   Arturo Rodriguez                          Subscriber          x            x             x         $            119.80
               3.9443   Lidia Rodriguez                           Subscriber          x            x             x         $             91.00
               3.9444   Victor Rodriguez                          Subscriber          x            x             x         $            101.98
               3.9445   Alina Rodriguez                           Subscriber          x            x             x         $            101.98
               3.9446   Alexandra Rodriguez                       Subscriber          x            x             x         $            101.98
               3.9447   Merly Rodriguez                           Subscriber          x            x             x         $            102.96
               3.9448   Stephanie Rodriguez                       Subscriber          x            x             x         $            102.96
               3.9449   Nau Rodriguez                             Subscriber          x            x             x         $             78.18
               3.9450   Jesse Rodrique                            Subscriber          x            x             x         $             72.56
               3.9451   Katie Rodrique                            Subscriber          x            x             x         $             92.66
               3.9452   Carolyn Roe                               Subscriber          x            x             x         $            119.15
               3.9453   Mark Roese                                Subscriber          x            x             x         $            119.15
               3.9454   Lauren Roessner                           Subscriber          x            x             x         $            137.48
               3.9455   Niki Roger                                Subscriber          x            x             x         $             91.59
               3.9456   Denver Rogers                             Subscriber          x            x             x         $             88.00
               3.9457   Michele Rogers                            Subscriber          x            x             x         $            105.90
               3.9458   Barie Rogers                              Subscriber          x            x             x         $            105.90
               3.9459   Heather Rogers                            Subscriber          x            x             x         $             87.34
               3.9460   Casey Rogers                              Subscriber          x            x             x         $             91.65
               3.9461   Dustin Rogers                             Subscriber          x            x             x         $             91.59
               3.9462   Kevin Rogers                              Subscriber          x            x             x         $            118.49
               3.9463   Gemma Rogers                              Subscriber          x            x             x         $            117.18
               3.9464   Trace Rogers                              Subscriber          x            x             x         $            117.18
               3.9465   Brian Rogers                              Subscriber          x            x             x         $            117.18
               3.9466   Brett Rogers                              Subscriber          x            x             x         $            102.96
               3.9467   Kevin Rogers                              Subscriber          x            x             x         $             97.48
               3.9468   Carol Rogers                              Subscriber          x            x             x         $            137.48
               3.9469   Sean Rogers                               Subscriber          x            x             x         $             91.92
               3.9470   Alexander Roh                             Subscriber          x            x             x         $            164.32
               3.9471   Edward Roh                                Subscriber          x            x             x         $            140.10
               3.9472   John Roh                                  Subscriber          x            x             x         $            123.08
               3.9473   Tatianna Roh                              Subscriber          x            x             x         $             91.92
               3.9474   Dave Rohm                                 Subscriber          x            x             x         $             91.00
               3.9475   Richard Rohrich                           Subscriber          x            x             x         $            109.33
               3.9476   Ryan Rojas                                Subscriber          x            x             x         $             91.92
               3.9477   Jasmine Rojas                             Subscriber          x            x             x         $             81.13
               3.9478   David Rojas                               Subscriber          x            x             x         $             78.18
               3.9479   Ed Rojohn                                 Subscriber          x            x             x         $             91.19




                                                            Page 132 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                          Pg    173 of 506
                                           In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                         CreditorName             Basis for Claim                                              Amount Owed
               3.9480   Lynn Rojohn                               Subscriber          x            x             x         $             91.19
               3.9481   Marcel Roknipour                          Subscriber          x            x             x         $             98.46
               3.9482   Judith Roland                             Subscriber          x            x             x         $             92.25
               3.9483   John Roland                               Subscriber          x            x             x         $            102.96
               3.9484   STEPHEN P ROLAND                          Subscriber          x            x             x         $             78.51
               3.9485   Marie Roldan                              Subscriber          x            x             x         $             81.13
               3.9486   Caiti Rolfes-Haase                        Subscriber          x            x             x         $             93.64
               3.9487   Casey Rolison                             Subscriber          x            x             x         $            102.96
               3.9488   Mayumi Roller                             Subscriber          x            x             x         $             91.59
               3.9489   Jonah Rollin                              Subscriber          x            x             x         $             93.23
               3.9490   Rawdy Rollins                             Subscriber          x            x             x         $            110.64
               3.9491   Reuben Rolnick                            Subscriber          x            x             x         $            137.48
               3.9492   Chris Romain                              Subscriber          x            x             x         $             97.54
               3.9493   Carla Romain                              Subscriber          x            x              x        $             97.54
               3.9494   Frank Roman                               Subscriber          x            x              x        $            121.77
               3.9495   Shaleen Roman                             Subscriber          x            x              x        $            121.77
               3.9496   Damian Roman                              Subscriber          x            x              x        $             85.71
               3.9497   Carlos Roman                              Subscriber          x            x              x        $                 4.68
               3.9498   Irene Roman                               Subscriber          x            x              x        $             94.54
               3.9499   Adrian Roman                              Subscriber          x            x              x        $             91.59
               3.9500   Mike Romani                               Subscriber          x            x              x        $            117.18
               3.9501   Joan Romano                               Subscriber          x            x              x        $            125.04
               3.9502   Bruno Romeo                               Subscriber          x            x              x        $            119.15
               3.9503   Marilyn Romeo                             Subscriber          x            x              x        $            119.15
               3.9504   Gustavo Romero                            Subscriber          x            x              x        $            133.13
               3.9505   Leilani Romero                            Subscriber          x            x              x        $             91.19
               3.9506   John Romero                               Subscriber          x            x              x        $            117.18
               3.9507   Angelina Romero                           Subscriber          x            x              x        $            102.96
               3.9508   Lesly Romero                              Subscriber          x            x              x        $            102.96
               3.9509   Deborah Romine                            Subscriber          x            x              x        $             84.82
               3.9510   Christina Romo                            Subscriber          x            x              x        $             79.82
               3.9511   Roberto Ronchetta                         Subscriber          x            x              x        $            102.96
               3.9512   Valeria Ronchetta                         Subscriber          x            x              x        $             82.86
               3.9513   Tina Rondinella                           Subscriber          x            x              x        $            189.20
               3.9514   anthony rondinella                        Subscriber          x            x              x        $            193.78
               3.9515   Gail Ronneberg                            Subscriber          x            x              x        $            127.00
               3.9516   Wayne Ronneberg                           Subscriber          x            x              x        $            119.80
               3.9517   Donna Ronquist                            Subscriber          x            x              x        $            118.49
               3.9518   Kyra Rookard                              Subscriber          x            x              x        $            101.98
               3.9519   Anita Roopnarain                          Subscriber          x            x              x        $             98.79
               3.9520   Jeraine Root                              Subscriber          x            x              x        $             83.09
               3.9521   Steve Root                                Subscriber          x            x              x        $             91.19
               3.9522   Michelle Root                             Subscriber          x            x              x        $             91.19
               3.9523   Cheryl Root                               Subscriber          x            x              x        $            123.73
               3.9524   KEITH ROOT                                Subscriber          x            x              x        $            123.73
               3.9525   DAVID ROPER                               Subscriber          x            x              x        $             97.81
               3.9526   Jose Rosado                               Subscriber          x            x              x        $            102.06
               3.9527   Gracemarie Rosado                         Subscriber          x            x              x        $             96.17
               3.9528   Jorge Rosal                               Subscriber          x            x              x        $             81.88
               3.9529   Najia Rosales                             Subscriber          x            x              x        $            103.45
               3.9530   Rene Rosales                              Subscriber          x            x              x        $             81.13
               3.9531   Saranne Rosalsky                          Subscriber          x            x             x         $             95.11
               3.9532   Robert Rosario                            Subscriber          x            x             x         $             92.66
               3.9533   Mariella Rosario                          Subscriber          x            x             x         $             94.54
               3.9534   Valery Rosario                            Subscriber          x            x             x         $             91.59
               3.9535   Alexander Rosario                         Subscriber          x            x             x         $             93.15
               3.9536   Diana Rosas                               Subscriber          x            x             x         $             93.64
               3.9537   Michael Rose                              Subscriber          x            x             x         $             87.27
               3.9538   jim rose                                  Subscriber          x            x             x         $            105.41
               3.9539   Emily Rose                                Subscriber          x            x             x         $            135.51
               3.9540   Michelle Rose                             Subscriber          x            x             x         $                 2.61
               3.9541   Michele Rose                              Subscriber          x            x             x         $             91.59
               3.9542   Pam Rose                                  Subscriber          x            x             x         $            109.33
               3.9543   Jacqueline Rose                           Subscriber          x            x             x         $            102.96
               3.9544   Kevin Rose                                Subscriber          x            x             x         $            102.96
               3.9545   Adrienne Rosehill                         Subscriber          x            x             x         $             99.77
               3.9546   Burt Rosen                                Subscriber          x            x             x         $                 3.26
               3.9547   Sarah Rosenberg                           Subscriber          x            x             x         $            101.98
               3.9548   Judith Rosenberg                          Subscriber          x            x             x         $             81.88
               3.9549   Eric Rosenblum                            Subscriber          x            x             x         $             82.76
               3.9550   Chris Rosendall                           Subscriber          x            x             x         $            117.18




                                                            Page 133 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                          Pg    174 of 506
                                           In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                         CreditorName             Basis for Claim                                              Amount Owed
               3.9551   Sharon Rosenthal                          Subscriber          x            x             x         $            102.96
               3.9552   Lawrence Rosenthal                        Subscriber          x            x             x         $             82.86
               3.9553   Bobbie Rosini                             Subscriber          x            x             x         $            102.96
               3.9554   James Rosini                              Subscriber          x            x             x         $            103.45
               3.9555   Rafael Rositas                            Subscriber          x            x             x         $            113.74
               3.9556   Kenny Ross                                Subscriber          x            x             x         $             85.71
               3.9557   Kathy Ross                                Subscriber          x            x             x         $             72.56
               3.9558   Dana Ross                                 Subscriber          x            x             x         $            103.37
               3.9559   Florence Ross                             Subscriber          x            x             x         $            112.86
               3.9560   Jere Ross                                 Subscriber          x            x             x         $            102.96
               3.9561   Araxee Ross                               Subscriber          x            x             x         $            102.96
               3.9562   Ann Ross                                  Subscriber          x            x             x         $            102.96
               3.9563   Robert Ross                               Subscriber          x            x             x         $             78.18
               3.9564   Torre Rossano                             Subscriber          x            x             x         $            109.33
               3.9565   Kelsey Rossano                            Subscriber          x            x             x         $             72.56
               3.9566   Patricia Rossman                          Subscriber          x            x             x         $            102.96
               3.9567   Natalie Rosson                            Subscriber          x            x             x         $            119.80
               3.9568   Amy Rost                                  Subscriber          x            x             x         $            122.57
               3.9569   Austin Rothe                              Subscriber          x            x             x         $            144.68
               3.9570   Kaily Rothe                               Subscriber          x            x             x         $            144.68
               3.9571   Libby Rothenberg                          Subscriber          x            x             x         $             96.17
               3.9572   Bailey Rotsky                             Subscriber          x            x             x         $             92.58
               3.9573   Myrna Rottet                              Subscriber          x            x             x         $             82.86
               3.9574   John Roussell                             Subscriber          x            x             x         $             81.13
               3.9575   Keith Rousseve                            Subscriber          x            x             x         $            102.96
               3.9576   Pascale Roussy                            Subscriber          x            x             x         $            124.38
               3.9577   Terri Rouviere                            Subscriber          x            x             x         $            117.18
               3.9578   Christian Rouviere                        Subscriber          x            x             x         $            117.18
               3.9579   Ivo Rovis                                 Subscriber          x            x             x         $            124.38
               3.9580   Ronald Rowe                               Subscriber          x            x             x         $            102.96
               3.9581   Chenique Rowe                             Subscriber          x            x             x         $            102.96
               3.9582   Jennifer Rowe                             Subscriber          x            x             x         $            102.96
               3.9583   Max Rowe                                  Subscriber          x            x             x         $            102.96
               3.9584   Chase Rowe                                Subscriber          x            x             x         $             97.48
               3.9585   Adrienne Rowe                             Subscriber          x            x             x         $             78.18
               3.9586   Jaymeson Rowes                            Subscriber          x            x             x         $             91.59
               3.9587   Martha ROWLANDS                           Subscriber          x            x             x         $             82.76
               3.9588   Jaxon Rowley                              Subscriber          x            x             x         $            115.21
               3.9589   nisha rowzani                             Subscriber          x            x             x         $            102.72
               3.9590   Emmanuel Roxas                            Subscriber          x            x             x         $             84.07
               3.9591   Francoise Roy                             Subscriber          x            x             x         $             91.19
               3.9592   Kenneth Roy                               Subscriber          x            x             x         $             91.19
               3.9593   Roland Roy                                Subscriber          x            x             x         $            102.96
               3.9594   Laddie Roy                                Subscriber          x            x             x         $            137.48
               3.9595   Harmony Roy                               Subscriber          x            x             x         $            137.48
               3.9596   Tanya Roybal                              Subscriber          x            x             x         $            102.96
               3.9597   Nancy Roylance                            Subscriber          x            x             x         $            116.69
               3.9598   Anna Roytman                              Subscriber          x            x             x         $            102.96
               3.9599   Lauze Rozan                               Subscriber          x            x             x         $            153.83
               3.9600   Bob Rozdial                               Subscriber          x            x             x         $             91.59
               3.9601   Udthagint Ruangchayajatup                 Subscriber          x            x             x         $             86.69
               3.9602   Estuardo Ruano                            Subscriber          x            x             x         $             96.17
               3.9603   Edwin Ruano                               Subscriber          x            x             x         $             91.00
               3.9604   Jeff Rubens                               Subscriber          x            x             x         $             94.54
               3.9605   Aric Rubio                                Subscriber          x            x             x         $             91.27
               3.9606   Terri Rubio                               Subscriber          x            x             x         $             81.88
               3.9607   Christopher Ruccio                        Subscriber          x            x             x         $            136.17
               3.9608   Michael Ruckriegel                        Subscriber          x            x             x         $            100.16
               3.9609   Pam Ruckriegel                            Subscriber          x            x             x         $            109.33
               3.9610   Jeffrey Rudd                              Subscriber          x            x             x         $             91.92
               3.9611   Johnny Ruddell                            Subscriber          x            x             x         $             22.16
               3.9612   Aric Rudden                               Subscriber          x            x             x         $             92.31
               3.9613   Joyce Rudin                               Subscriber          x            x             x         $            102.96
               3.9614   GRIGORY RUDKO                             Subscriber          x            x             x         $             92.17
               3.9615   Rudi Rudolph                              Subscriber          x            x             x         $             93.15
               3.9616   Prasanth Rudraraju                        Subscriber          x            x             x         $             97.48
               3.9617   Shae Rudy                                 Subscriber          x            x             x         $             99.12
               3.9618   Peter Rudzinsky                           Subscriber          x            x             x         $            100.43
               3.9619   Teresa Ruesch                             Subscriber          x            x             x         $            104.03
               3.9620   Mark Ruesch                               Subscriber          x            x             x         $            104.03
               3.9621   Walter Ruether                            Subscriber          x            x             x         $            133.87




                                                            Page 134 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg    175 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                          CreditorName             Basis for Claim                                              Amount Owed
               3.9622   Paul Ruffer                                Subscriber          x            x             x         $             15.03
               3.9623   Haley Ruggieri                             Subscriber          x            x             x         $            101.98
               3.9624   Gerald Ruggles                             Subscriber          x            x             x         $             16.95
               3.9625   Sandy Ruggles                              Subscriber          x            x             x         $             16.95
               3.9626   Grace Ruh                                  Subscriber          x            x             x         $            137.48
               3.9627   Raymond Ruiz                               Subscriber          x            x             x         $            132.39
               3.9628   Sylvia Ruiz                                Subscriber          x            x             x         $            174.14
               3.9629   Jorge Ruiz                                 Subscriber          x            x             x         $             93.64
               3.9630   Ivan Ruiz                                  Subscriber          x            x             x         $             96.17
               3.9631   Abner Ruiz                                 Subscriber          x            x             x         $             96.50
               3.9632   Santiago Ruiz Rubio                        Subscriber          x            x             x         $             82.76
               3.9633   Matt Rule                                  Subscriber          x            x             x         $             91.59
               3.9634   Marilyn Rumbin                             Subscriber          x            x             x         $            103.45
               3.9635   Shaun Runge                                Subscriber          x            x             x         $            102.96
               3.9636   Debbie Runge                               Subscriber          x            x             x         $            102.96
               3.9637   Greg Running                               Subscriber          x            x             x         $            137.48
               3.9638   Spring Runyan                              Subscriber          x            x             x         $            109.59
               3.9639   Herb Runyan                                Subscriber          x            x             x         $            109.59
               3.9640   Amy Runyan                                 Subscriber          x            x             x         $            109.59
               3.9641   Deepak Rupani                              Subscriber          x            x             x         $             16.26
               3.9642   Karin Ruschke                              Subscriber          x            x             x         $             72.56
               3.9643   Holly Rush                                 Subscriber          x            x             x         $                 4.33
               3.9644   Karen Rushlow                              Subscriber          x            x             x         $             96.50
               3.9645   Eric Russell                               Subscriber          x            x             x         $             95.58
               3.9646   Jane Russell                               Subscriber          x            x             x         $             91.65
               3.9647   Allison Russell                            Subscriber          x            x             x         $             92.96
               3.9648   LouAnn Russell                             Subscriber          x            x             x         $            133.13
               3.9649   Ron Russell                                Subscriber          x            x             x         $             91.65
               3.9650   Eric Russell                               Subscriber          x            x             x         $             95.58
               3.9651   Barbara Russell                            Subscriber          x            x             x         $             85.05
               3.9652   Mike Russell                               Subscriber          x            x              x        $            133.13
               3.9653   Laura Russell                              Subscriber          x            x              x        $             10.10
               3.9654   Braydon Russell                            Subscriber          x            x              x        $             81.88
               3.9655   Michael Russell                            Subscriber          x            x              x        $             81.88
               3.9656   Jeannie Russell                            Subscriber          x            x              x        $             92.66
               3.9657   kyle russell                               Subscriber          x            x              x        $             78.51
               3.9658   Darryl Russell                             Subscriber          x            x              x        $             99.12
               3.9659   Sydney Russell                             Subscriber          x            x              x        $             91.92
               3.9660   Carrie Russell                             Subscriber          x            x              x        $             91.92
               3.9661   Ava Russell                                Subscriber          x            x              x        $             91.92
               3.9662   Anthony Russo                              Subscriber          x            x              x        $            101.08
               3.9663   Robbie Russo                               Subscriber          x            x              x        $            105.41
               3.9664   Joleen Russo                               Subscriber          x            x              x        $             89.63
               3.9665   Savio Russo                                Subscriber          x            x              x        $            102.96
               3.9666   Chuck Russo                                Subscriber          x            x              x        $             96.50
               3.9667   Katherine Russo                            Subscriber          x            x              x        $             96.50
               3.9668   Suman Rustagi                              Subscriber          x            x              x        $            102.96
               3.9669   Narendra Rustagi                           Subscriber          x            x              x        $             82.86
               3.9670   Crystal Rutherford                         Subscriber          x            x              x        $             93.23
               3.9671   Ed Rutkowski                               Subscriber          x            x              x        $            119.80
               3.9672   James Rutkowski                            Subscriber          x            x              x        $            101.98
               3.9673   Michelle Ruvira Bautista                   Subscriber          x            x             x         $             99.12
               3.9674   Aida Ryabokon                              Subscriber          x            x             x         $             91.59
               3.9675   SuryaNarayana Ryally                       Subscriber          x            x             x         $             97.48
               3.9676   Stephen Ryan                               Subscriber          x            x             x         $            104.92
               3.9677   KAREN RYAN                                 Subscriber          x            x             x         $            104.92
               3.9678   Kathleen Ryan                              Subscriber          x            x             x         $            128.94
               3.9679   Mark Ryan                                  Subscriber          x            x             x         $             91.59
               3.9680   Patti Ryan                                 Subscriber          x            x             x         $            103.45
               3.9681   Luana Ryan Peterman                        Subscriber          x            x             x         $             73.05
               3.9682   Jamie Rybin                                Subscriber          x            x             x         $            109.82
               3.9683   Jessica Rydzik                             Subscriber          x            x             x         $             94.54
               3.9684   Wendy Ryerson                              Subscriber          x            x             x         $             72.56
               3.9685   Jeannia Ryerson                            Subscriber          x            x             x         $            120.46
               3.9686   Joseph Rynn                                Subscriber          x            x             x         $                 1.96
               3.9687   Rosemary Rynn                              Subscriber          x            x             x         $                 1.96
               3.9688   Jeff Rynott                                Subscriber          x            x             x         $             91.59
               3.9689   Scott Ryskamp                              Subscriber          x            x             x         $             91.59
               3.9690   Sue Saad                                   Subscriber          x            x             x         $             84.33
               3.9691   Peter Sabbagh                              Subscriber          x            x             x         $             81.88
               3.9692   Ramon Sabio                                Subscriber          x            x             x         $            102.96




                                                             Page 135 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                           Pg    176 of 506
                                            In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                         CreditorName              Basis for Claim                                              Amount Owed
               3.9693   Adoracion Sabio                            Subscriber          x            x             x         $            103.45
               3.9694   Bill Saccomanno                            Subscriber          x            x             x         $            137.48
               3.9695   Rama Krishna sadineni                      Subscriber          x            x             x         $            102.72
               3.9696   Christina Sadiq                            Subscriber          x            x             x         $             97.81
               3.9697   Christina Saechao                          Subscriber          x            x             x         $             10.36
               3.9698   Jorge Saeta                                Subscriber          x            x             x         $             95.11
               3.9699   Pal Saez                                   Subscriber          x            x             x         $            150.57
               3.9700   Randee Saffer                              Subscriber          x            x             x         $            119.15
               3.9701   Laurence Saffer                            Subscriber          x            x             x         $            119.15
               3.9702   Tonya Safford                              Subscriber          x            x             x         $             96.17
               3.9703   Shaun Safford                              Subscriber          x            x             x         $             96.17
               3.9704   Paruchuri Sagar                            Subscriber          x            x             x         $             82.76
               3.9705   Kurt Sage                                  Subscriber          x            x             x         $            110.80
               3.9706   Del Sagers                                 Subscriber          x            x             x         $            101.98
               3.9707   Peggy Sagers                               Subscriber          x            x             x         $            101.98
               3.9708   Jagadesh Sagi                              Subscriber          x            x             x         $             79.82
               3.9709   Dinesh Sah                                 Subscriber          x            x             x         $             78.18
               3.9710   Monica Sahay                               Subscriber          x            x             x         $            110.31
               3.9711   hitendra sahay                             Subscriber          x            x             x         $            110.31
               3.9712   Rajeshwari Sahay                           Subscriber          x            x             x         $            111.29
               3.9713   Vivek Sahni                                Subscriber          x            x             x         $             95.11
               3.9714   Kuntal Sahni                               Subscriber          x            x             x         $             95.11
               3.9715   Hrushikesha Sahu                           Subscriber          x            x             x         $            127.96
               3.9716   Steve Saines                               Subscriber          x            x             x         $            137.48
               3.9717   Rick Saines                                Subscriber          x            x             x         $            137.48
               3.9718   Sushant Saini                              Subscriber          x            x             x         $             99.12
               3.9719   Patsy Sakauye                              Subscriber          x            x             x         $             28.29
               3.9720   Alex Sakellariou                           Subscriber          x            x             x         $             93.15
               3.9721   Mike Sakurada                              Subscriber          x            x             x         $            127.00
               3.9722   Pam Sakurada                               Subscriber          x            x             x         $            136.17
               3.9723   Bavana Saladi                              Subscriber          x            x             x         $             89.30
               3.9724   Mark Salazar                               Subscriber          x            x             x         $             83.42
               3.9725   Elaine Salazar                             Subscriber          x            x             x         $             96.17
               3.9726   Rudy Salazar                               Subscriber          x            x             x         $             96.17
               3.9727   SILVANA SALAZAR                            Subscriber          x            x             x         $             81.88
               3.9728   Robert Salazar                             Subscriber          x            x             x         $            102.96
               3.9729   Louise Salazar                             Subscriber          x            x             x         $            103.45
               3.9730   Ivan Salcedo                               Subscriber          x            x             x         $             94.54
               3.9731   Andrew Saldana                             Subscriber          x            x             x         $            104.43
               3.9732   Angelica Saldivar                          Subscriber          x            x             x         $             95.58
               3.9733   Obada Salem                                Subscriber          x            x             x         $            102.96
               3.9734   Mahesh Sali                                Subscriber          x            x             x         $             88.00
               3.9735   SAGAR SALI                                 Subscriber          x            x             x         $            103.45
               3.9736   richard salim                              Subscriber          x            x             x         $             79.82
               3.9737   Pablo Salinas                              Subscriber          x            x             x         $             93.15
               3.9738   Guy Salme                                  Subscriber          x            x             x         $             14.85
               3.9739   Rudy Salomon                               Subscriber          x            x             x         $            101.98
               3.9740   Chantel Salomon                            Subscriber          x            x             x         $            102.96
               3.9741   Karl Salting                               Subscriber          x            x             x         $             93.15
               3.9742   Lydia Salting                              Subscriber          x            x             x         $             93.15
               3.9743   Deepak Saluja                              Subscriber          x            x             x         $             96.50
               3.9744   Joseph Salvaggio                           Subscriber          x            x             x         $             96.83
               3.9745   Jill Salvino                               Subscriber          x            x             x         $            103.04
               3.9746   Kelly Salvione                             Subscriber          x            x             x         $            127.00
               3.9747   Joseph Salvione                            Subscriber          x            x             x         $            123.73
               3.9748   RAJESH SAMALA                              Subscriber          x            x             x         $            101.41
               3.9749   Pinaki Samant Singhar                      Subscriber          x            x             x         $             81.88
               3.9750   Adam Samborski                             Subscriber          x            x             x         $            102.96
               3.9751   CYNTHIA SAMMET                             Subscriber          x            x             x         $             92.25
               3.9752   Lakshmi Durga Sammeta                      Subscriber          x            x             x         $            104.68
               3.9753   balamurali sampathraj                      Subscriber          x            x             x         $             97.16
               3.9754   Maria Samper                               Subscriber          x            x             x         $             95.11
               3.9755   Miguel Sampietro                           Subscriber          x            x             x         $            102.96
               3.9756   Gabrielle Sampietro                        Subscriber          x            x             x         $            102.96
               3.9757   MICHAEL SAMPSON                            Subscriber          x            x             x         $             94.87
               3.9758   Anthony Sampson                            Subscriber          x            x             x         $             91.59
               3.9759   Tracey Sampson                             Subscriber          x            x             x         $             91.92
               3.9760   Maurice Samuels                            Subscriber          x            x             x         $            103.45
               3.9761   Sarah San Jose                             Subscriber          x            x             x         $             82.86
               3.9762   Siva Sanagala                              Subscriber          x            x             x         $             96.83
               3.9763   Naga Sanagavarapu                          Subscriber          x            x             x         $            101.98




                                                             Page 136 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                          Pg    177 of 506
                                           In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                          CreditorName            Basis for Claim                                              Amount Owed
               3.9764   Andre Sanchez                             Subscriber          x            x             x         $             83.35
               3.9765   Alyssa Sanchez                            Subscriber          x            x             x         $            100.43
               3.9766   Paola Sanchez                             Subscriber          x            x             x         $            108.28
               3.9767   Matthew Sanchez                           Subscriber          x            x             x         $            102.47
               3.9768   Mateo Sanchez                             Subscriber          x            x             x         $             97.54
               3.9769   Jeremy Sanchez                            Subscriber          x            x             x         $             94.54
               3.9770   Hercys Sanchez                            Subscriber          x            x             x         $             91.59
               3.9771   Danniel Sanchez                           Subscriber          x            x             x         $             96.17
               3.9772   Jessica Sanchez                           Subscriber          x            x             x         $             96.83
               3.9773   Juan Sanchez                              Subscriber          x            x             x         $            101.98
               3.9774   Stephen Sanchez                           Subscriber          x            x             x         $            120.46
               3.9775   Andrea Sanchez                            Subscriber          x            x             x         $            120.46
               3.9776   Reylene Sanchez                           Subscriber          x            x             x         $            124.38
               3.9777   Jeremias Sanchez                          Subscriber          x            x             x         $             78.18
               3.9778   Israel Sanchez                            Subscriber          x            x             x         $             78.18
               3.9779   Jesus Sanchez Barazas                     Subscriber          x            x             x         $             96.89
               3.9780   Laurencia Sanchez Gaona                   Subscriber          x            x             x         $            102.96
               3.9781   Edgar Sanchez Larios                      Subscriber          x            x             x         $            121.11
               3.9782   Derek Sancho                              Subscriber          x            x             x         $            101.98
               3.9783   Ulanda Sanders                            Subscriber          x            x             x         $             15.03
               3.9784   Nia Sanders                               Subscriber          x            x             x         $                 6.52
               3.9785   Laura Sanders                             Subscriber          x            x             x         $            119.80
               3.9786   Lily Sanderson                            Subscriber          x            x             x         $             91.59
               3.9787   AZAEL SANDOVAL                            Subscriber          x            x             x         $             85.71
               3.9788   Adrian Sandoval                           Subscriber          x            x             x         $            102.96
               3.9789   Naomi Sandoval                            Subscriber          x            x             x         $            137.48
               3.9790   Octavio Sandoval                          Subscriber          x            x             x         $             91.92
               3.9791   Mark Sandy                                Subscriber          x            x             x         $             92.96
               3.9792   Richard Saney                             Subscriber          x            x             x         $            119.15
               3.9793   Karin Sangermano                          Subscriber          x            x             x         $             82.86
               3.9794   Robert Sangermano                         Subscriber          x            x             x         $             82.86
               3.9795   Tahir Sanglikar                           Subscriber          x            x             x         $             93.23
               3.9796   Srihari Sanikommu                         Subscriber          x            x             x         $             95.52
               3.9797   Charles Sankowich                         Subscriber          x            x             x         $                 1.73
               3.9798   Ruth Sano                                 Subscriber          x            x             x         $             90.29
               3.9799   Regina SanPietro                          Subscriber          x            x             x         $            117.18
               3.9800   Lydia Santa                               Subscriber          x            x             x         $             81.88
               3.9801   Vanessa Santa                             Subscriber          x            x             x         $            102.96
               3.9802   Ernestine Santa Lucia                     Subscriber          x            x             x         $             73.05
               3.9803   Dennis Santa Lucia                        Subscriber          x            x             x         $             73.05
               3.9804   Freddie Santana                           Subscriber          x            x             x         $             93.23
               3.9805   Jordan Santanni                           Subscriber          x            x             x         $             91.59
               3.9806   Kristoffer Santiago                       Subscriber          x            x             x         $            105.90
               3.9807   Ashley Santiago                           Subscriber          x            x             x         $            105.90
               3.9808   Adam Santiago                             Subscriber          x            x             x         $            106.97
               3.9809   Allen Santiago                            Subscriber          x            x             x         $            125.51
               3.9810   Georgina Santiago                         Subscriber          x            x             x         $            101.98
               3.9811   Amelia Santiago                           Subscriber          x            x             x         $            101.98
               3.9812   Ronaldo Santiago                          Subscriber          x            x             x         $            101.98
               3.9813   Wilfredo Santiago                         Subscriber          x            x             x         $             81.88
               3.9814   Lydia Santiago-Silva                      Subscriber          x            x             x         $             84.07
               3.9815   Elizabeth G Santoa                        Subscriber          x            x             x         $             92.17
               3.9816   Rachel Santora                            Subscriber          x            x             x         $                 6.46
               3.9817   Tony Santora                              Subscriber          x            x             x         $                 6.46
               3.9818   Tiana Santorelli                          Subscriber          x            x             x         $             83.35
               3.9819   Domenico Santoro                          Subscriber          x            x             x         $             79.82
               3.9820   Cynthia Santoro                           Subscriber          x            x             x         $             93.23
               3.9821   James Santos                              Subscriber          x            x             x         $            110.89
               3.9822   Shaniah Santos                            Subscriber          x            x             x         $            105.90
               3.9823   Juanet Santos                             Subscriber          x            x             x         $            105.90
               3.9824   Leticia Santos                            Subscriber          x            x             x         $            106.97
               3.9825   Abraham Santos                            Subscriber          x            x             x         $             91.59
               3.9826   Mark Santos                               Subscriber          x            x             x         $             97.16
               3.9827   Josue Santos                              Subscriber          x            x             x         $             92.25
               3.9828   Alexis Santos                             Subscriber          x            x             x         $             78.18
               3.9829   Emma Santucci                             Subscriber          x            x             x         $            133.13
               3.9830   Henry Sao                                 Subscriber          x            x             x         $             83.42
               3.9831   SACHIN SARASWAT                           Subscriber          x            x             x         $             91.92
               3.9832   SACHIN SARASWAT                           Subscriber          x            x             x         $             79.82
               3.9833   Michael Sargent                           Subscriber          x            x             x         $             96.89
               3.9834   Lisa Sargent                              Subscriber          x            x             x         $             96.89




                                                            Page 137 of 174
20-10244-smb   Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                          Pg    178 of 506
                                           In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                         CreditorName              Basis for Claim                                              Amount Owed
               3.9835   nagaraju saripally                         Subscriber          x            x             x         $            101.98
               3.9836   Tonmoy Sarkar                              Subscriber          x            x             x         $             83.09
               3.9837   Mriganka Sarkar                            Subscriber          x            x             x         $             97.81
               3.9838   Dan Sarna                                  Subscriber          x            x             x         $             92.96
               3.9839   Cathy Sarna                                Subscriber          x            x             x         $            119.80
               3.9840   Anton Sarossy-Christon                     Subscriber          x            x             x         $             91.92
               3.9841   Elaine Sarpola                             Subscriber          x            x             x         $            117.18
               3.9842   Yvo Sarsfield                              Subscriber          x            x             x         $             78.18
               3.9843   Anggie Sarti                               Subscriber          x            x             x         $            105.99
               3.9844   Shnorik Sarukhanyan                        Subscriber          x            x             x         $            117.18
               3.9845   Maneesh Sasikumar                          Subscriber          x            x             x         $             79.49
               3.9846   Ravi Sastry                                Subscriber          x            x             x         $             83.74
               3.9847   Shruthi Satish                             Subscriber          x            x             x         $                 7.15
               3.9848   Robin Sator                                Subscriber          x            x             x         $             92.96
               3.9849   Patricia Sauer                             Subscriber          x            x             x         $            136.82
               3.9850   Daniel Sauer                               Subscriber          x            x             x         $            137.48
               3.9851   Deirdre Saunder                            Subscriber          x            x             x         $            118.49
               3.9852   Consuala Saunders                          Subscriber          x            x             x         $            118.49
               3.9853   Sally Saunders                             Subscriber          x            x             x         $             92.31
               3.9854   Melissa Sauther                            Subscriber          x            x             x         $            145.99
               3.9855   Melissa Sauther                            Subscriber          x            x             x         $            118.49
               3.9856   James Savage                               Subscriber          x            x             x         $            118.49
               3.9857   Sherry Savage                              Subscriber          x            x             x         $            118.49
               3.9858   Brittany Savage                            Subscriber          x            x             x         $             91.92
               3.9859   Rakesh Savani                              Subscriber          x            x             x         $             91.92
               3.9860   Rebecca Savelsberg                         Subscriber          x            x             x         $             83.09
               3.9861   Jeffrey Savinelli                          Subscriber          x            x             x         $            123.08
               3.9862   timothy savio                              Subscriber          x            x             x         $             92.66
               3.9863   Heather Savio                              Subscriber          x            x             x         $             92.66
               3.9864   Steven Savor                               Subscriber          x            x             x         $                 2.61
               3.9865   Edward Savoy                               Subscriber          x            x             x         $            124.38
               3.9866   Shrimati Sawh                              Subscriber          x            x             x         $             10.10
               3.9867   Sonal Sawhney                              Subscriber          x            x             x         $            105.99
               3.9868   Aspen Sawyer                               Subscriber          x            x             x         $            117.84
               3.9869   Tristan Sawyer                             Subscriber          x            x             x         $            117.84
               3.9870   Rahul Saxena                               Subscriber          x            x             x         $             79.82
               3.9871   Ayush Saxena                               Subscriber          x            x             x         $            102.96
               3.9872   Bryce Saxton                               Subscriber          x            x             x         $            138.13
               3.9873   Nicole Saxton                              Subscriber          x            x             x         $            137.48
               3.9874   Yusef Sayeed                               Subscriber          x            x             x         $                 8.16
               3.9875   karla sayler                               Subscriber          x            x             x         $             89.96
               3.9876   Jason Scanlon                              Subscriber          x            x             x         $            138.13
               3.9877   Andrea Scanlon                             Subscriber          x            x             x         $            138.13
               3.9878   John Scanlon                               Subscriber          x            x             x         $             91.19
               3.9879   Jarret Scantlebury                         Subscriber          x            x             x         $             82.86
               3.9880   Frank Scanzillo                            Subscriber          x            x             x         $            108.60
               3.9881   Richard Scarfe                             Subscriber          x            x             x         $             91.59
               3.9882   Laurie Scarsciotti                         Subscriber          x            x             x         $             86.69
               3.9883   Cathy Schad                                Subscriber          x            x             x         $            118.49
               3.9884   Zachary Schade                             Subscriber          x            x             x         $             21.51
               3.9885   Patrick Schadler                           Subscriber          x            x             x         $            123.08
               3.9886   Nicole Schaedler                           Subscriber          x            x             x         $             96.83
               3.9887   Christopher Schaeffer                      Subscriber          x            x             x         $            102.96
               3.9888   Debi Schafeer                              Subscriber          x            x             x         $            111.29
               3.9889   Samantha Schafer                           Subscriber          x            x             x         $             91.19
               3.9890   Luke Schalki                               Subscriber          x            x             x         $            117.18
               3.9891   Jon Schans                                 Subscriber          x            x             x         $            104.68
               3.9892   Sharon Schappacher                         Subscriber          x            x             x         $            160.81
               3.9893   Aaron Schark                               Subscriber          x            x             x         $             82.76
               3.9894   Joy Schary                                 Subscriber          x            x             x         $             92.66
               3.9895   Kathleen Schatz                            Subscriber          x            x             x         $             92.58
               3.9896   Cody Schatzle                              Subscriber          x            x             x         $             82.76
               3.9897   Justin Schauers                            Subscriber          x            x             x         $            102.96
               3.9898   Shawna Schauers                            Subscriber          x            x             x         $            103.45
               3.9899   Mary Scheidegger                           Subscriber          x            x             x         $            111.88
               3.9900   Kate Scheideman                            Subscriber          x            x             x         $            104.92
               3.9901   Keith Schell                               Subscriber          x            x             x         $            119.15
               3.9902   hedwig schellbach                          Subscriber          x            x             x         $            101.98
               3.9903   Robert Schellinger                         Subscriber          x            x             x         $            110.31
               3.9904   Alyssa Schelmety                           Subscriber          x            x             x         $             94.54
               3.9905   Laura Schepperley                          Subscriber          x            x             x         $            109.82




                                                             Page 138 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                      Main Document
                                           Pg    179 of 506
                                            In re: MoviePass, Inc.
                                                         Schedule E/F, Part 2
                                     Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                Unliquidated
                                                                                   Contingent




                                                                                                               Disputed
                                           CreditorName          Basis for Claim                                              Amount Owed
               3.9906   Amanda Scherf                            Subscriber          x            x             x         $            102.96
               3.9907   Bradley Schernecker                      Subscriber          x            x             x         $             90.21
               3.9908   Larry Schick                             Subscriber          x            x             x         $            102.96
               3.9909   Larry Schick                             Subscriber          x            x             x         $            103.45
               3.9910   Corey Schier                             Subscriber          x            x             x         $             96.83
               3.9911   Thomas Schiller                          Subscriber          x            x             x         $            120.46
               3.9912   Karen Schiller                           Subscriber          x            x             x         $            120.46
               3.9913   Melanie Schinkel                         Subscriber          x            x             x         $             94.87
               3.9914   Zach Schlachter                          Subscriber          x            x             x         $            137.48
               3.9915   Eric Schlager                            Subscriber          x            x             x         $            102.39
               3.9916   Sarah Schlagheck                         Subscriber          x            x             x         $            100.75
               3.9917   Matthew Schlagheck                       Subscriber          x            x             x         $            100.10
               3.9918   Corey Schlaitzer                         Subscriber          x            x             x         $             85.38
               3.9919   alan schlissel                           Subscriber          x            x             x         $             87.67
               3.9920   ilene schlissel                          Subscriber          x            x             x         $             87.67
               3.9921   Michelle Schlomberg                      Subscriber          x            x             x         $            117.18
               3.9922   Kari Schlosser                           Subscriber          x            x             x         $             96.83
               3.9923   Nicole Schluter                          Subscriber          x            x             x         $            101.98
               3.9924   Alan Schluter                            Subscriber          x            x             x         $            102.96
               3.9925   Gary Schmalenberger                      Subscriber          x            x             x         $            117.84
               3.9926   Gary Schmalenberger                      Subscriber          x            x             x         $            117.84
               3.9927   Melissa Schmeer                          Subscriber          x            x             x         $            101.98
               3.9928   Mark Schmidt                             Subscriber          x            x             x         $             93.62
               3.9929   Randall Schmidt                          Subscriber          x            x             x         $             91.19
               3.9930   Steven Schneickert                       Subscriber          x            x             x         $            104.43
               3.9931   Charity Schneickert                      Subscriber          x            x             x         $            104.43
               3.9932   Mark Schneider                           Subscriber          x            x             x         $             91.59
               3.9933   Austin Schneider                         Subscriber          x            x             x         $            119.15
               3.9934   Joe Schneider                            Subscriber          x            x             x         $            137.48
               3.9935   FRANK SCHNEIDER                          Subscriber          x            x             x         $             99.12
               3.9936   Robin Schneider                          Subscriber          x            x             x         $             99.12
               3.9937   Kyle Schneider                           Subscriber          x            x             x         $             78.18
               3.9938   Michael Schneier                         Subscriber          x            x             x         $            108.35
               3.9939   Michelle Schnelle                        Subscriber          x            x             x         $            121.59
               3.9940   lillian Schnelle                         Subscriber          x            x             x         $            102.96
               3.9941   Nancy Schoenberg                         Subscriber          x            x             x         $            102.96
               3.9942   Mariano Schoendorff                      Subscriber          x            x             x         $            103.45
               3.9943   Aaron Schoenfelder                       Subscriber          x            x             x         $            101.98
               3.9944   Maxine Schoenholz                        Subscriber          x            x             x         $             91.65
               3.9945   Scott Schoenholz                         Subscriber          x            x             x         $             91.65
               3.9946   Kathleen Schonhardt                      Subscriber          x            x             x         $             94.54
               3.9947   Erin Schopke                             Subscriber          x            x             x         $             92.90
               3.9948   Matthew Schrebe                          Subscriber          x            x             x         $             96.17
               3.9949   Sarah Schreiber                          Subscriber          x            x             x         $            101.98
               3.9950   Patrick Schroeder                        Subscriber          x            x             x         $            101.98
               3.9951   Patrick Schroeder                        Subscriber          x            x             x         $            101.98
               3.9952   Jennifer Schryer                         Subscriber          x            x             x         $            109.82
               3.9953   Griffin Schulert                         Subscriber          x            x             x         $             91.59
               3.9954   Johnny Schulken                          Subscriber          x            x             x         $            119.15
               3.9955   Edwin Schuller                           Subscriber          x            x             x         $             91.92
               3.9956   Gregg Schumacher                         Subscriber          x            x             x         $            107.86
               3.9957   Joe Schuman                              Subscriber          x            x             x         $            122.42
               3.9958   Charlotte Schur                          Subscriber          x            x             x         $             93.64
               3.9959   Dennis Schur                             Subscriber          x            x             x         $             93.64
               3.9960   Chris Schutz                             Subscriber          x            x             x         $            123.51
               3.9961   Gabriela Schutz                          Subscriber          x            x             x         $            103.45
               3.9962   Matthew Schutz                           Subscriber          x            x             x         $             82.86
               3.9963   Corey Schutzer                           Subscriber          x            x             x         $            103.45
               3.9964   Mike Schuyler                            Subscriber          x            x             x         $                 3.91
               3.9965   Doug Schwandt                            Subscriber          x            x             x         $            101.98
               3.9966   Rudy Schwartz                            Subscriber          x            x             x         $            108.35
               3.9967   Danielle Schwartz                        Subscriber          x            x             x         $            135.34
               3.9968   Raquel Schwartz                          Subscriber          x            x             x         $            143.48
               3.9969   Deborah Schwartz                         Subscriber          x            x             x         $             91.59
               3.9970   Cary Schwartz                            Subscriber          x            x             x         $            136.17
               3.9971   Shel Schwartz                            Subscriber          x            x             x         $            137.48
               3.9972   Marikay Schwartz                         Subscriber          x            x             x         $            137.48
               3.9973   Marianella Schwartzmann                  Subscriber          x            x             x         $             82.86
               3.9974   Charles Schwarz                          Subscriber          x            x             x         $             81.45
               3.9975   Sonia Schwarz                            Subscriber          x            x             x         $             94.87
               3.9976   Jessica Schweig                          Subscriber          x            x             x         $             96.50




                                                           Page 139 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                           Pg    180 of 506
                                            In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                           CreditorName             Basis for Claim                                              Amount Owed
               3.9977    Sue Schweitzer                             Subscriber          x            x             x         $            102.96
               3.9978    Amanda Schwerin                            Subscriber          x            x             x         $             92.66
               3.9979    Rob Scimone                                Subscriber          x            x             x         $             97.48
               3.9980    Shaun Scinto                               Subscriber          x            x             x         $             91.92
               3.9981    Amber Scire                                Subscriber          x            x             x         $             93.15
               3.9982    Giovanni Scire                             Subscriber          x            x             x         $             93.15
               3.9983    Philip Sclafani                            Subscriber          x            x             x         $             78.18
               3.9984    Chelsea Scoglio                            Subscriber          x            x             x         $            109.82
               3.9985    Jordan Scott                               Subscriber          x            x             x         $            121.59
               3.9986    Ryan Scott                                 Subscriber          x            x             x         $            121.77
               3.9987    Jonathan Scott                             Subscriber          x            x             x         $            108.35
               3.9988    Frank Scott                                Subscriber          x            x             x         $             78.84
               3.9989    Ildiko Scott                               Subscriber          x            x             x         $             97.54
               3.9990    Scotty Scott                               Subscriber          x            x             x         $             26.12
               3.9991    Susan Scott                                Subscriber          x            x             x         $            102.72
               3.9992    Rod Scott                                  Subscriber          x            x             x         $             20.86
               3.9993    Gary Scott                                 Subscriber          x            x             x         $            100.16
               3.9994    Elizabeth Scott                            Subscriber          x            x             x         $            132.39
               3.9995    Mary scott                                 Subscriber          x            x             x         $            134.34
               3.9996    Mackenzie Scott                            Subscriber          x            x             x         $             94.54
               3.9997    Charles Scott                              Subscriber          x            x             x         $             91.59
               3.9998    Lisa Scott                                 Subscriber          x            x             x         $            119.15
               3.9999    Colton Scott                               Subscriber          x            x             x         $             93.23
               3.10000   Ryan Scott                                 Subscriber          x            x             x         $            123.08
               3.10001   Krista Scott                               Subscriber          x            x             x         $            109.82
               3.10002   Dorothy Scott                              Subscriber          x            x             x         $             16.95
               3.10003   Steve Scott                                Subscriber          x            x             x         $            117.18
               3.10004   Clarence Scott                             Subscriber          x            x             x         $            102.96
               3.10005   Clarence Scott                             Subscriber          x            x             x         $            102.96
               3.10006   Timothy Scott                              Subscriber          x            x             x         $             91.92
               3.10007   Larry Scott                                Subscriber          x            x             x         $             81.13
               3.10008   Craig Scoville                             Subscriber          x            x             x         $             81.88
               3.10009   Virginia Scoville                          Subscriber          x            x             x         $             81.88
               3.10010   Brian Scriven                              Subscriber          x            x             x         $            197.71
               3.10011   June Scrivener                             Subscriber          x            x             x         $            102.96
               3.10012   George Scrivener                           Subscriber          x            x             x         $            102.96
               3.10013   Carson Seal                                Subscriber          x            x             x         $            119.15
               3.10014   Charles Seale                              Subscriber          x            x             x         $             91.59
               3.10015   Grace Seaman                               Subscriber          x            x             x         $             24.77
               3.10016   Kathryn Searcy                             Subscriber          x            x             x         $            119.15
               3.10017   Jared Searl                                Subscriber          x            x             x         $            124.04
               3.10018   don searor                                 Subscriber          x            x             x         $             88.98
               3.10019   Chris Sears                                Subscriber          x            x             x         $             91.59
               3.10020   Jacob Sears                                Subscriber          x            x             x         $            118.49
               3.10021   Barb Sears                                 Subscriber          x            x             x         $            118.49
               3.10022   Thomas Sears                               Subscriber          x            x             x         $            124.38
               3.10023   James Seaton                               Subscriber          x            x             x         $             96.89
               3.10024   Andy Seavers                               Subscriber          x            x             x         $            117.18
               3.10025   Megan Seavers                              Subscriber          x            x             x         $            117.18
               3.10026   Mariam Sebastian                           Subscriber          x            x             x         $            105.99
               3.10027   Nevill Sebastian                           Subscriber          x            x             x         $             97.16
               3.10028   Richard Secor                              Subscriber          x            x             x         $             82.37
               3.10029   Andrew Sedgwick                            Subscriber          x            x             x         $             95.19
               3.10030   WENDELL SEEDS                              Subscriber          x            x             x         $            139.04
               3.10031   Pamela Seeds                               Subscriber          x            x             x         $            153.83
               3.10032   Madhu Latha Seelam                         Subscriber          x            x             x         $             72.56
               3.10033   Shirmattie Seenarine                       Subscriber          x            x             x         $             96.50
               3.10034   Santhosh Seetharaman                       Subscriber          x            x             x         $             90.34
               3.10035   Roberto Segarra                            Subscriber          x            x             x         $            109.33
               3.10036   Stacey Seguin                              Subscriber          x            x             x         $             78.51
               3.10037   Stephen Sehrbrock                          Subscriber          x            x             x         $             91.59
               3.10038   Matthew Seibert                            Subscriber          x            x             x         $             91.59
               3.10039   Johanna Seidel                             Subscriber          x            x             x         $             79.82
               3.10040   Gary Seifert                               Subscriber          x            x             x         $            103.94
               3.10041   Judy Seifert                               Subscriber          x            x             x         $            103.94
               3.10042   Jonathan Seiger                            Subscriber          x            x             x         $                 0.65
               3.10043   John Seitz                                 Subscriber          x            x             x         $            119.15
               3.10044   Ronald Sekenske                            Subscriber          x            x             x         $            138.13
               3.10045   Kathirvel Sellappan                        Subscriber          x            x             x         $            102.96
               3.10046   Doug Sellers                               Subscriber          x            x             x         $            121.77
               3.10047   Barb Sellers                               Subscriber          x            x             x         $            121.77




                                                              Page 140 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                           Pg    181 of 506
                                            In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                          CreditorName              Basis for Claim                                              Amount Owed
               3.10048   Shanmugapriya Selvaraj                     Subscriber          x            x             x         $            121.59
               3.10049   Mahesh Selvaraj                            Subscriber          x            x             x         $             83.42
               3.10050   Nina Semaan                                Subscriber          x            x             x         $            119.80
               3.10051   Deanna Semanchik                           Subscriber          x            x             x         $            123.73
               3.10052   Jayita Sen                                 Subscriber          x            x             x         $             93.15
               3.10053   Rajib Sen                                  Subscriber          x            x             x         $             93.15
               3.10054   AJ Sena                                    Subscriber          x            x             x         $            117.18
               3.10055   Aubrey Sena                                Subscriber          x            x             x         $            117.18
               3.10056   Anthony Sena                               Subscriber          x            x             x         $            117.18
               3.10057   Antonio Sena                               Subscriber          x            x             x         $             78.18
               3.10058   Anja Sendelbach                            Subscriber          x            x             x         $             81.45
               3.10059   Thomas Sendino                             Subscriber          x            x             x         $            124.53
               3.10060   Mikaela Sendino                            Subscriber          x            x             x         $            148.55
               3.10061   Simi Sengupta                              Subscriber          x            x             x         $             82.86
               3.10062   Nadia Seniuta                              Subscriber          x            x             x         $            122.57
               3.10063   Jackie Senn                                Subscriber          x            x             x         $            103.45
               3.10064   Sam Senner                                 Subscriber          x            x             x         $            119.80
               3.10065   Scott Senner                               Subscriber          x            x             x         $            137.48
               3.10066   Bradley Sensing                            Subscriber          x            x             x         $             82.86
               3.10067   roger sentongo                             Subscriber          x            x             x         $             91.59
               3.10068   William Serber                             Subscriber          x            x             x         $             83.09
               3.10069   Alex Serber                                Subscriber          x            x             x         $             96.50
               3.10070   Geoff Sergeant                             Subscriber          x            x             x         $             78.84
               3.10071   Nehar Serry                                Subscriber          x            x             x         $            122.42
               3.10072   Sowmya Seshadri                            Subscriber          x            x             x         $             81.88
               3.10073   Ranceenia Sesker                           Subscriber          x            x             x         $             84.07
               3.10074   Ipsita Sethi                               Subscriber          x            x             x         $             92.66
               3.10075   ANDREW SETIOADHI                           Subscriber          x            x             x         $             90.34
               3.10076   Prem Prakash Setty                         Subscriber          x            x             x         $            128.94
               3.10077   Deepthi Setty                              Subscriber          x            x             x         $            128.94
               3.10078   Alan Seunsom                               Subscriber          x            x             x         $             91.59
               3.10079   Sherry Seward                              Subscriber          x            x             x         $                 8.37
               3.10080   Cindy Seymour                              Subscriber          x            x             x         $             82.76
               3.10081   wei sha                                    Subscriber          x            x             x         $            103.04
               3.10082   Shaiyad Shabbi                             Subscriber          x            x             x         $             91.59
               3.10083   meliss shachnovitz                         Subscriber          x            x             x         $             71.09
               3.10084   Ellie Shackleton                           Subscriber          x            x             x         $             95.58
               3.10085   Caroline Shacklett                         Subscriber          x            x             x         $            101.98
               3.10086   Mohammad Shadabi                           Subscriber          x            x             x         $            133.87
               3.10087   Ali Shadabi                                Subscriber          x            x             x         $            133.87
               3.10088   Steven Shaddox                             Subscriber          x            x             x         $             82.86
               3.10089   Summer Shaddox                             Subscriber          x            x             x         $             82.86
               3.10090   Brandon Shady                              Subscriber          x            x             x         $             93.23
               3.10091   Jeff Shaffer                               Subscriber          x            x             x         $             96.17
               3.10092   Jeff Shaffer                               Subscriber          x            x             x         $            119.80
               3.10093   Deepak Shah                                Subscriber          x            x             x         $             42.90
               3.10094   Reena Shah                                 Subscriber          x            x             x         $            103.70
               3.10095   Niyati Shah                                Subscriber          x            x             x         $             83.74
               3.10096   saumil shah                                Subscriber          x            x             x         $            136.30
               3.10097   Jayesh Shah                                Subscriber          x            x             x         $            130.93
               3.10098   Bhavin Shah                                Subscriber          x            x             x         $             90.61
               3.10099   Madhusudan Shah                            Subscriber          x            x             x         $            103.70
               3.10100   Bhavita Shah                               Subscriber          x            x             x         $             94.54
               3.10101   Bankim Shah                                Subscriber          x            x             x         $             91.59
               3.10102   Poonam Shah                                Subscriber          x            x             x         $             91.59
               3.10103   Neel Shah                                  Subscriber          x            x             x         $             96.17
               3.10104   Sanket Shah                                Subscriber          x            x             x         $             93.23
               3.10105   Darpana Shah                               Subscriber          x            x             x         $             93.23
               3.10106   Mahi Shah                                  Subscriber          x            x             x         $             93.23
               3.10107   kokila SHAH                                Subscriber          x            x             x         $            101.98
               3.10108   VASANT SHAH                                Subscriber          x            x             x         $            102.96
               3.10109   Darshita Shah                              Subscriber          x            x             x         $            102.96
               3.10110   Hitendra Shah                              Subscriber          x            x             x         $            102.96
               3.10111   Dhruman Shah                               Subscriber          x            x             x         $            102.96
               3.10112   Nayana Shah                                Subscriber          x            x             x         $            103.45
               3.10113   Durgesh Shah                               Subscriber          x            x             x         $            100.10
               3.10114   Viki Shah                                  Subscriber          x            x             x         $            100.10
               3.10115   Alpa Shah                                  Subscriber          x            x             x         $            100.10
               3.10116   Mehul Shah                                 Subscriber          x            x             x         $             91.92
               3.10117   Sangita Shah                               Subscriber          x            x             x         $             91.92
               3.10118   Arpit Shah                                 Subscriber          x            x             x         $            117.84




                                                              Page 141 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                           Pg    182 of 506
                                            In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                           CreditorName            Basis for Claim                                              Amount Owed
               3.10119   Abbas Shah                                Subscriber          x            x             x         $             78.18
               3.10120   Nawaz Shah                                Subscriber          x            x             x         $             78.18
               3.10121   Samir Shah                                Subscriber          x            x             x         $             78.18
               3.10122   Sofia Shahid                              Subscriber          x            x             x         $            103.45
               3.10123   Jony Shaik                                Subscriber          x            x             x         $             88.32
               3.10124   Abida Shaik                               Subscriber          x            x             x         $            103.94
               3.10125   sofia Shaik                               Subscriber          x            x             x         $             86.69
               3.10126   Khadarvali Shaik                          Subscriber          x            x             x         $            102.96
               3.10127   Nadeem Shaik                              Subscriber          x            x             x         $            100.10
               3.10128   AJ Shaikh                                 Subscriber          x            x             x         $             92.58
               3.10129   Thaze Shajith                             Subscriber          x            x             x         $            100.10
               3.10130   Ryed Shakeel                              Subscriber          x            x             x         $             94.87
               3.10131   zaim shakeel                              Subscriber          x            x             x         $            108.28
               3.10132   Kathleen Shallow                          Subscriber          x            x             x         $            109.33
               3.10133   Antonio Shallowhorn                       Subscriber          x            x             x         $             96.83
               3.10134   Kiran Shamala                             Subscriber          x            x             x         $             99.12
               3.10135   Bruce Shames                              Subscriber          x            x             x         $            109.33
               3.10136   Suzanne Shames                            Subscriber          x            x             x         $            109.33
               3.10137   Maya Shamsaddin                           Subscriber          x            x             x         $            102.96
               3.10138   Aseel Shamsaddin                          Subscriber          x            x             x         $            102.96
               3.10139   Aseer Shamsaddin                          Subscriber          x            x             x         $            102.96
               3.10140   Bernie Shan                               Subscriber          x            x             x         $            102.96
               3.10141   Harish Shanker                            Subscriber          x            x             x         $                 1.23
               3.10142   RajeshKumar Shanmugam                     Subscriber          x            x             x         $            103.70
               3.10143   Jie Shao                                  Subscriber          x            x             x         $             93.15
               3.10144   Mykhailo Shapalov                         Subscriber          x            x             x         $            106.32
               3.10145   Paul Shapiro                              Subscriber          x            x             x         $            140.52
               3.10146   Cindy Shapiro                             Subscriber          x            x             x         $            140.52
               3.10147   Joanna Shapiro                            Subscriber          x            x             x         $             96.83
               3.10148   Kristie Shapiro                           Subscriber          x            x             x         $             90.34
               3.10149   Mike Shapps                               Subscriber          x            x             x         $             92.17
               3.10150   Venu Share                                Subscriber          x            x             x         $            141.69
               3.10151   Sarika Share                              Subscriber          x            x             x         $            141.69
               3.10152   Kelly Sharlow                             Subscriber          x            x             x         $            105.33
               3.10153   Satish Sharma                             Subscriber          x            x             x         $            179.38
               3.10154   Indu Sharma                               Subscriber          x            x             x         $            179.38
               3.10155   AVIRAL SHARMA                             Subscriber          x            x             x         $             83.74
               3.10156   nidhi sharma                              Subscriber          x            x             x         $            102.96
               3.10157   Himanshu Sharma                           Subscriber          x            x             x         $             82.86
               3.10158   Steve Sharp                               Subscriber          x            x             x         $             96.23
               3.10159   Ruth Sharp                                Subscriber          x            x             x         $             96.23
               3.10160   Lois Sharp                                Subscriber          x            x             x         $            117.18
               3.10161   Emily Sharp                               Subscriber          x            x             x         $            102.96
               3.10162   Obulasetty Shashi                         Subscriber          x            x             x         $             78.18
               3.10163   Alyson Shatsky                            Subscriber          x            x             x         $            137.48
               3.10164   Ayesha Shaukat                            Subscriber          x            x             x         $             84.07
               3.10165   China Shavers                             Subscriber          x            x             x         $             93.15
               3.10166   Conrad Shaw                               Subscriber          x            x             x         $            134.61
               3.10167   Gregory Shaw                              Subscriber          x            x             x         $            119.80
               3.10168   Madison Shea                              Subscriber          x            x             x         $                 0.96
               3.10169   gerald shea                               Subscriber          x            x             x         $            102.47
               3.10170   Ruth Shea                                 Subscriber          x            x             x         $            101.98
               3.10171   Rick Shea                                 Subscriber          x            x             x         $             93.15
               3.10172   Phil Sheehan                              Subscriber          x            x             x         $             81.88
               3.10173   Jenna Sheehan                             Subscriber          x            x             x         $             90.34
               3.10174   Jeptha Sheene                             Subscriber          x            x             x         $            118.49
               3.10175   Shabnam Sheikh                            Subscriber          x            x             x         $             91.59
               3.10176   Sameh Sheikh                              Subscriber          x            x             x         $             92.25
               3.10177   Haneef Sheikh                             Subscriber          x            x             x         $            100.10
               3.10178   Rizwan Sheikh                             Subscriber          x            x             x         $             91.92
               3.10179   Blair Shein                               Subscriber          x            x             x         $            117.84
               3.10180   Leslie Shein                              Subscriber          x            x             x         $            117.84
               3.10181   Pooja Sheladiya                           Subscriber          x            x             x         $             85.71
               3.10182   Mayuri Sheladiya                          Subscriber          x            x             x         $             85.71
               3.10183   Rupa Shelat                               Subscriber          x            x             x         $             91.59
               3.10184   Purvesh Shelat                            Subscriber          x            x             x         $            117.18
               3.10185   Priscilla Shelden                         Subscriber          x            x             x         $             81.88
               3.10186   CLYDE SHELDON                             Subscriber          x            x             x         $             72.56
               3.10187   Cynthia Sheldon                           Subscriber          x            x             x         $            101.98
               3.10188   Brian Shell                               Subscriber          x            x             x         $             75.01
               3.10189   Patricia Shelly                           Subscriber          x            x             x         $             91.92




                                                             Page 142 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                           Pg    183 of 506
                                            In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                           CreditorName             Basis for Claim                                              Amount Owed
               3.10190   Robert Shelly                              Subscriber          x            x             x         $             91.92
               3.10191   Tiffany Shelton                            Subscriber          x            x             x         $             91.19
               3.10192   Andre Shelton                              Subscriber          x            x             x         $             16.95
               3.10193   Philip Shen                                Subscriber          x            x             x         $            112.27
               3.10194   Xiaoyan Shen                               Subscriber          x            x             x         $             82.76
               3.10195   Xinhang Shen                               Subscriber          x            x             x         $            137.48
               3.10196   Crystal Shenberger                         Subscriber          x            x             x         $             16.95
               3.10197   Sydney Shepard                             Subscriber          x            x             x         $             96.50
               3.10198   Joe Shepard                                Subscriber          x            x             x         $             96.50
               3.10199   Viktor Shepelin                            Subscriber          x            x             x         $            100.75
               3.10200   Zenaida Shepelin                           Subscriber          x            x             x         $            100.75
               3.10201   Benjamin Sheperd                           Subscriber          x            x             x         $             93.15
               3.10202   Alicia Sheperd                             Subscriber          x            x             x         $             93.15
               3.10203   Rebecca Sheppard                           Subscriber          x            x             x         $                 1.30
               3.10204   Julia Sheridan                             Subscriber          x            x             x         $             97.48
               3.10205   Misty Sheriff                              Subscriber          x            x             x         $             90.34
               3.10206   JEB Sheriff                                Subscriber          x            x             x         $             90.34
               3.10207   Matthew Sherman                            Subscriber          x            x             x         $             94.54
               3.10208   Adam Sherman                               Subscriber          x            x             x         $             91.59
               3.10209   Robert Sherman                             Subscriber          x            x             x         $            136.17
               3.10210   Daniel Sherman                             Subscriber          x            x             x         $            102.96
               3.10211   Geeta Sherman                              Subscriber          x            x             x         $            102.96
               3.10212   Samuel Sherrard                            Subscriber          x            x             x         $            109.33
               3.10213   Linda Sherrard                             Subscriber          x            x             x         $            136.17
               3.10214   Esther Sherrard                            Subscriber          x            x             x         $            137.48
               3.10215   Kevin Sherrard                             Subscriber          x            x             x         $            137.48
               3.10216   George Sherrill                            Subscriber          x            x             x         $            123.08
               3.10217   Mary Sherwin                               Subscriber          x            x             x         $             97.81
               3.10218   paresh sheth                               Subscriber          x            x             x         $            109.82
               3.10219   par sheth                                  Subscriber          x            x             x         $            109.82
               3.10220   Dorit Shevach-Shani                        Subscriber          x            x             x         $             96.50
               3.10221   Yu Shi                                     Subscriber          x            x             x         $            102.96
               3.10222   Derek Shiau                                Subscriber          x            x             x         $             71.09
               3.10223   Arlene Shibe                               Subscriber          x            x             x         $            101.08
               3.10224   Cathy Shiel                                Subscriber          x            x             x         $            101.98
               3.10225   Craig Shiel                                Subscriber          x            x             x         $             81.88
               3.10226   Mary Shields                               Subscriber          x            x             x         $            100.75
               3.10227   Rebecca Shields                            Subscriber          x            x             x         $            121.10
               3.10228   Adam Shifriss                              Subscriber          x            x             x         $             93.15
               3.10229   Richard Shih                               Subscriber          x            x             x         $             78.18
               3.10230   Xenia Shih Bion                            Subscriber          x            x             x         $            105.76
               3.10231   Bob Shilander                              Subscriber          x            x             x         $            119.80
               3.10232   Stacy Shilander                            Subscriber          x            x             x         $            119.80
               3.10233   Hee Young Shin                             Subscriber          x            x             x         $            102.96
               3.10234   Nancy Shipley                              Subscriber          x            x             x         $            101.98
               3.10235   ken shipley                                Subscriber          x            x             x         $            120.46
               3.10236   Linda Shipley                              Subscriber          x            x             x         $            102.96
               3.10237   Arpitha Shivanna                           Subscriber          x            x             x         $            102.96
               3.10238   sharkey shiver                             Subscriber          x            x             x         $             97.48
               3.10239   Nilesh Shivhare                            Subscriber          x            x             x         $            102.96
               3.10240   Michelle Shlapak                           Subscriber          x            x             x         $             82.86
               3.10241   Greg Shlapak                               Subscriber          x            x             x         $             82.86
               3.10242   Albert Shnaider                            Subscriber          x            x             x         $            107.37
               3.10243   Adam Shockley                              Subscriber          x            x             x         $             94.54
               3.10244   Terra Shockley                             Subscriber          x            x             x         $             94.54
               3.10245   Riley Shoemake                             Subscriber          x            x             x         $            133.87
               3.10246   Jarom Shoff                                Subscriber          x            x             x         $            123.73
               3.10247   Dallin Shoff                               Subscriber          x            x             x         $            117.18
               3.10248   Amanda Shoff                               Subscriber          x            x             x         $            117.18
               3.10249   Benjamin Shoff                             Subscriber          x            x             x         $            117.18
               3.10250   Eli Shokeye                                Subscriber          x            x             x         $             96.83
               3.10251   Ashley Shonk                               Subscriber          x            x             x         $            105.90
               3.10252   Hilary Shoop                               Subscriber          x            x             x         $             91.92
               3.10253   Tonya Shorter                              Subscriber          x            x             x         $             93.23
               3.10254   John Shorter                               Subscriber          x            x             x         $             93.23
               3.10255   Margie Shorter                             Subscriber          x            x             x         $            117.84
               3.10256   Chandler Showalter                         Subscriber          x            x             x         $            117.84
               3.10257   Benjamin Shreffler                         Subscriber          x            x             x         $            102.96
               3.10258   Heather Shreve                             Subscriber          x            x             x         $            117.84
               3.10259   Kripa Shroff                               Subscriber          x            x             x         $             96.17
               3.10260   Kim Shugar                                 Subscriber          x            x             x         $             93.15




                                                              Page 143 of 174
20-10244-smb   Doc 1           Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                            Pg    184 of 506
                                             In re: MoviePass, Inc.
                                                             Schedule E/F, Part 2
                                         Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                    Unliquidated
                                                                                       Contingent




                                                                                                                   Disputed
                                           CreditorName              Basis for Claim                                              Amount Owed
               3.10261   Ashish Shukla                               Subscriber          x            x             x         $            101.41
               3.10262   prateek shukla                              Subscriber          x            x             x         $             99.12
               3.10263   Bhargav Shukla                              Subscriber          x            x             x         $             78.18
               3.10264   Russell Shuler                              Subscriber          x            x             x         $             81.88
               3.10265   Angela Shuler                               Subscriber          x            x             x         $             81.88
               3.10266   Cory Shultz                                 Subscriber          x            x             x         $             78.18
               3.10267   Jeff Shum                                   Subscriber          x            x             x         $             92.25
               3.10268   Dustin Shuman                               Subscriber          x            x             x         $             96.17
               3.10269   Norman Shurak                               Subscriber          x            x             x         $             86.29
               3.10270   Denise Shurak                               Subscriber          x            x             x         $            106.39
               3.10271   Michael Shutz                               Subscriber          x            x             x         $            112.27
               3.10272   Sean Sibbett                                Subscriber          x            x             x         $             97.48
               3.10273   Mark Sibbitt                                Subscriber          x            x             x         $             96.17
               3.10274   Kelly Sickels                               Subscriber          x            x             x         $            124.38
               3.10275   Kevin Sickels                               Subscriber          x            x             x         $            124.38
               3.10276   Zayan siddiqui                              Subscriber          x            x             x         $             81.88
               3.10277   Ayaan Siddiqui                              Subscriber          x            x             x         $             81.88
               3.10278   IMRAN SIDDIQUI                              Subscriber          x            x             x         $             81.88
               3.10279   Melissa Siddoway                            Subscriber          x            x             x         $            102.96
               3.10280   Dax Siddoway                                Subscriber          x            x             x         $             82.86
               3.10281   Karen Siders                                Subscriber          x            x             x         $            119.15
               3.10282   Ekaterina Sidorova                          Subscriber          x            x             x         $            115.21
               3.10283   ruthy siegel                                Subscriber          x            x             x         $            106.97
               3.10284   Nathaniel Siegel                            Subscriber          x            x             x         $            109.82
               3.10285   Greg Siems                                  Subscriber          x            x             x         $            101.98
               3.10286   Gayle Sienicki                              Subscriber          x            x             x         $            108.84
               3.10287   Dale Sienicki                               Subscriber          x            x             x         $            103.94
               3.10288   Diosiris Sierra Visbal                      Subscriber          x            x             x         $             85.05
               3.10289   Michael Sieve                               Subscriber          x            x             x         $             22.16
               3.10290   Cindy Sieve                                 Subscriber          x            x             x         $             22.16
               3.10291   Chad Sievers                                Subscriber          x            x             x         $            132.86
               3.10292   Michalene Sieving                           Subscriber          x            x             x         $                 0.29
               3.10293   Elmer Sigaran                               Subscriber          x            x             x         $            137.48
               3.10294   Ari Silber                                  Subscriber          x            x             x         $             96.17
               3.10295   Anthony Silber                              Subscriber          x            x             x         $             90.34
               3.10296   Jennifer Silletto                           Subscriber          x            x             x         $             92.58
               3.10297   Greg Silletto                               Subscriber          x            x             x         $            105.99
               3.10298   Elizabeth Silva                             Subscriber          x            x             x         $            103.70
               3.10299   Camila Silva                                Subscriber          x            x             x         $             83.74
               3.10300   Chadya Regina Silva                         Subscriber          x            x             x         $             91.59
               3.10301   Maria Silva                                 Subscriber          x            x             x         $            102.96
               3.10302   Karen Silva                                 Subscriber          x            x             x         $             93.15
               3.10303   Scott Silveira                              Subscriber          x            x             x         $            118.49
               3.10304   Denise Silveira                             Subscriber          x            x             x         $            118.49
               3.10305   morris silver                               Subscriber          x            x             x         $            135.34
               3.10306   David Silverman                             Subscriber          x            x             x         $             93.23
               3.10307   Jonathan Silverman                          Subscriber          x            x             x         $            117.18
               3.10308   Eli Silverman                               Subscriber          x            x             x         $             92.66
               3.10309   Aaron Silverman                             Subscriber          x            x             x         $             78.18
               3.10310   Michele Silvestro                           Subscriber          x            x             x         $            135.34
               3.10311   Tessa Silvestro                             Subscriber          x            x             x         $             97.48
               3.10312   Melisa Silvey                               Subscriber          x            x             x         $            122.42
               3.10313   Nicholas Silvey                             Subscriber          x            x             x         $            122.42
               3.10314   Paul Silvio                                 Subscriber          x            x             x         $             97.81
               3.10315   Vincent Sim                                 Subscriber          x            x             x         $             93.23
               3.10316   William SIMBERKOFF                          Subscriber          x            x             x         $             78.51
               3.10317   Jeffrey Simkowitz                           Subscriber          x            x             x         $             78.18
               3.10318   Joanie Simmonds                             Subscriber          x            x             x         $             97.16
               3.10319   Melanie Simmons                             Subscriber          x            x             x         $            122.42
               3.10320   Theo Simmons                                Subscriber          x            x             x         $            119.80
               3.10321   Georgia Simmons                             Subscriber          x            x             x         $            101.98
               3.10322   Joseph Simmons                              Subscriber          x            x             x         $             90.34
               3.10323   Brooklyn Simolo                             Subscriber          x            x             x         $            101.08
               3.10324   Sandy Simon                                 Subscriber          x            x             x         $            129.92
               3.10325   Greg Simonini                               Subscriber          x            x             x         $             94.54
               3.10326   Tracy Simonini                              Subscriber          x            x             x         $             94.54
               3.10327   Magali Simonot                              Subscriber          x            x             x         $             91.59
               3.10328   Sean Simons                                 Subscriber          x            x             x         $             92.66
               3.10329   Jon Simpkins                                Subscriber          x            x             x         $            102.96
               3.10330   julia simpson                               Subscriber          x            x             x         $            119.15
               3.10331   Tanner Simpson                              Subscriber          x            x             x         $            120.46




                                                               Page 144 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                           Pg    185 of 506
                                            In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                           CreditorName             Basis for Claim                                              Amount Owed
               3.10332   Marva Simpson                              Subscriber          x            x             x         $            102.96
               3.10333   Eric Simpson                               Subscriber          x            x             x         $             81.13
               3.10334   Melanie Sin                                Subscriber          x            x             x         $             97.81
               3.10335   Freddie Sinclair Jr                        Subscriber          x            x             x         $            123.73
               3.10336   Kainat Sindhi                              Subscriber          x            x             x         $            107.86
               3.10337   Dedeepya Singam                            Subscriber          x            x             x         $            117.18
               3.10338   Manjeet Singh                              Subscriber          x            x             x         $             95.19
               3.10339   Kanti Singh                                Subscriber          x            x             x         $                 7.22
               3.10340   meru singh                                 Subscriber          x            x             x         $            115.21
               3.10341   Manish Kumar Singh                         Subscriber          x            x             x         $            102.39
               3.10342   Tarsem Singh                               Subscriber          x            x             x         $            114.17
               3.10343   Gurpreet Singh                             Subscriber          x            x             x         $            128.45
               3.10344   Shashank Singh                             Subscriber          x            x             x         $             85.05
               3.10345   Prasanna Singh                             Subscriber          x            x             x         $             94.54
               3.10346   Kulbinder Singh                            Subscriber          x            x             x         $             91.59
               3.10347   Parwinderjit Singh                         Subscriber          x            x             x         $             96.17
               3.10348   Ranjeet Singh                              Subscriber          x            x             x         $             79.82
               3.10349   Vamsi Singh                                Subscriber          x            x             x         $             94.87
               3.10350   Harsimranjit Singh                         Subscriber          x            x             x         $            124.38
               3.10351   Davinder Singh                             Subscriber          x            x             x         $             97.48
               3.10352   shivani singh                              Subscriber          x            x             x         $             97.48
               3.10353   Tejveer Singh                              Subscriber          x            x             x         $             97.48
               3.10354   PANKAJ SINGH                               Subscriber          x            x             x         $             78.51
               3.10355   Daljit Singh                               Subscriber          x            x             x         $            100.10
               3.10356   Priyanka Singh                             Subscriber          x            x             x         $             91.92
               3.10357   Archit Singhal                             Subscriber          x            x             x         $             78.84
               3.10358   Emily Singletary                           Subscriber          x            x             x         $             91.92
               3.10359   Keith Singleton                            Subscriber          x            x             x         $             86.69
               3.10360   Akanksha Sinha                             Subscriber          x            x             x         $             92.25
               3.10361   RAJNISH SINHA                              Subscriber          x            x             x         $             91.59
               3.10362   Telma Sinicio                              Subscriber          x            x             x         $                 3.26
               3.10363   Isabella Sinnenberg                        Subscriber          x            x             x         $            123.08
               3.10364   Eric Sinrod                                Subscriber          x            x             x         $             98.14
               3.10365   Zin Sio                                    Subscriber          x            x             x         $             72.56
               3.10366   Neal Sipkovsky                             Subscriber          x            x             x         $             19.38
               3.10367   Mark Sipple                                Subscriber          x            x             x         $            102.96
               3.10368   Keith Sirchio                              Subscriber          x            x             x         $            136.17
               3.10369   Serge Sirisena                             Subscriber          x            x             x         $             94.54
               3.10370   Tanasak Sirisuth                           Subscriber          x            x             x         $             92.66
               3.10371   Vijay Sirivore                             Subscriber          x            x             x         $             99.12
               3.10372   GopiKrishna Sirvisetty                     Subscriber          x            x             x         $            104.68
               3.10373   Kathleen Sisk                              Subscriber          x            x             x         $             93.15
               3.10374   James Sisson                               Subscriber          x            x             x         $            123.73
               3.10375   Edurne Sistiaga                            Subscriber          x            x             x         $             21.69
               3.10376   Chenpagavalli Sivakumar                    Subscriber          x            x             x         $             97.48
               3.10377   SIVAKUMAR SIVANARASU                       Subscriber          x            x             x         $            102.96
               3.10378   Mark Sivara                                Subscriber          x            x             x         $             94.87
               3.10379   Krish Sivathanu                            Subscriber          x            x             x         $            102.39
               3.10380   Louise Siviero Leitao                      Subscriber          x            x             x         $            105.33
               3.10381   RE Sizemore                                Subscriber          x            x             x         $             97.16
               3.10382   Steve Skaggs                               Subscriber          x            x             x         $             92.31
               3.10383   Tana Skaggs                                Subscriber          x            x             x         $             92.31
               3.10384   JOHNNY SKAGGS                              Subscriber          x            x             x         $            137.48
               3.10385   Hal Skeins                                 Subscriber          x            x             x         $            110.64
               3.10386   Josie Skeins                               Subscriber          x            x             x         $            110.64
               3.10387   Bob Skiles                                 Subscriber          x            x             x         $            106.88
               3.10388   Stephen Skillman                           Subscriber          x            x             x         $             82.76
               3.10389   Sam Skillman                               Subscriber          x            x             x         $             96.50
               3.10390   Amanda Skinner                             Subscriber          x            x             x         $            117.84
               3.10391   Bethany Skipper                            Subscriber          x            x             x         $             92.66
               3.10392   Tim Skladzien                              Subscriber          x            x             x         $             99.45
               3.10393   Haley Skorczewski                          Subscriber          x            x             x         $             94.54
               3.10394   Anton Skudarnov                            Subscriber          x            x             x         $            136.82
               3.10395   Sam Slack                                  Subscriber          x            x             x         $             89.72
               3.10396   Lori Slanger-Moore                         Subscriber          x            x             x         $            118.49
               3.10397   Fateh Slavitsky-Osment                     Subscriber          x            x             x         $            109.33
               3.10398   Michaela Slezak                            Subscriber          x            x             x         $             91.92
               3.10399   Joan Slighte                               Subscriber          x            x             x         $             87.67
               3.10400   Nicole Slimak                              Subscriber          x            x             x         $            121.77
               3.10401   Phillip Sloan                              Subscriber          x            x             x         $            117.18
               3.10402   Katia Slobodzian                           Subscriber          x            x             x         $            116.69




                                                              Page 145 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                           Pg    186 of 506
                                            In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                           CreditorName             Basis for Claim                                              Amount Owed
               3.10403   Daniel Sloss                               Subscriber          x            x             x         $             95.58
               3.10404   Brandon Sloss                              Subscriber          x            x             x         $             92.31
               3.10405   MICHAEL SLOWINSKI                          Subscriber          x            x             x         $            109.33
               3.10406   Kelly Slowinski                            Subscriber          x            x             x         $            136.17
               3.10407   Jerald Sluyter                             Subscriber          x            x             x         $             91.59
               3.10408   Jay Sluyter                                Subscriber          x            x             x         $             78.18
               3.10409   Peter Small                                Subscriber          x            x             x         $            102.96
               3.10410   Dustin Smallheer                           Subscriber          x            x             x         $             72.56
               3.10411   Zach Smay                                  Subscriber          x            x             x         $             91.00
               3.10412   Barbara Smay                               Subscriber          x            x             x         $             91.00
               3.10413   Tim Smay                                   Subscriber          x            x             x         $             91.00
               3.10414   Cheryl Smeltzer                            Subscriber          x            x             x         $            121.77
               3.10415   Brent Smeltzer                             Subscriber          x            x             x         $            121.77
               3.10416   Cheyenne Smith                             Subscriber          x            x             x         $             15.87
               3.10417   Roy Smith                                  Subscriber          x            x             x         $                 3.91
               3.10418   Greg Smith                                 Subscriber          x            x             x         $            103.94
               3.10419   Norman Smith                               Subscriber          x            x             x         $                 1.63
               3.10420   Dustin Smith                               Subscriber          x            x             x         $             75.01
               3.10421   Patrick Smith                              Subscriber          x            x             x         $             15.64
               3.10422   William Smith                              Subscriber          x            x             x         $            125.04
               3.10423   ROY Smith                                  Subscriber          x            x             x         $                 3.91
               3.10424   Jeremy Smith                               Subscriber          x            x             x         $            146.59
               3.10425   Timothy Smith                              Subscriber          x            x             x         $             91.65
               3.10426   Gloria Smith                               Subscriber          x            x             x         $                 1.63
               3.10427   Maryanne Smith                             Subscriber          x            x             x         $            104.43
               3.10428   Laura Smith                                Subscriber          x            x             x         $            127.96
               3.10429   Maudilee Smith                             Subscriber          x            x             x         $                 1.30
               3.10430   Eugene Smith                               Subscriber          x            x             x         $            112.27
               3.10431   Robert Smith                               Subscriber          x            x             x         $             81.45
               3.10432   Kendy Smith                                Subscriber          x            x             x         $             91.68
               3.10433   Nancy Smith                                Subscriber          x            x             x         $            103.94
               3.10434   Jamesethel Smith                           Subscriber          x            x             x         $             90.70
               3.10435   Philip Smith                               Subscriber          x            x             x         $             88.25
               3.10436   Danzik Smith                               Subscriber          x            x             x         $                 1.30
               3.10437   Starsky Smith                              Subscriber          x            x             x         $            153.83
               3.10438   Lance Smith                                Subscriber          x            x             x         $             95.52
               3.10439   Colton Smith                               Subscriber          x            x             x         $            121.59
               3.10440   Ryan Smith                                 Subscriber          x            x             x         $            122.42
               3.10441   Thomas Smith                               Subscriber          x            x             x         $            121.10
               3.10442   Marciel Smith                              Subscriber          x            x             x         $            153.83
               3.10443   Morgan Smith                               Subscriber          x            x             x         $            101.49
               3.10444   W D Smith                                  Subscriber          x            x             x         $             94.93
               3.10445   Brian Smith                                Subscriber          x            x             x         $             94.54
               3.10446   Jennifer Smith                             Subscriber          x            x             x         $             94.54
               3.10447   BJ Smith                                   Subscriber          x            x             x         $             91.59
               3.10448   Karen Smith                                Subscriber          x            x             x         $             91.59
               3.10449   Conor Smith                                Subscriber          x            x             x         $             91.59
               3.10450   Maria Smith                                Subscriber          x            x             x         $             91.59
               3.10451   Kenneth Smith                              Subscriber          x            x             x         $             91.59
               3.10452   Suzanne Smith                              Subscriber          x            x             x         $            118.49
               3.10453   Robert Smith                               Subscriber          x            x             x         $            118.49
               3.10454   Kathryn Smith                              Subscriber          x            x             x         $             96.17
               3.10455   Susan Smith                                Subscriber          x            x             x         $             97.16
               3.10456   Linda Smith                                Subscriber          x            x             x         $             95.11
               3.10457   Jato Smith                                 Subscriber          x            x             x         $             92.31
               3.10458   Rick Smith                                 Subscriber          x            x             x         $             92.31
               3.10459   Dennis Smith                               Subscriber          x            x             x         $             91.19
               3.10460   Aidan Smith                                Subscriber          x            x             x         $             91.19
               3.10461   Ron Smith                                  Subscriber          x            x             x         $             91.19
               3.10462   Anne Mette Smith                           Subscriber          x            x             x         $             91.19
               3.10463   Mac Smith                                  Subscriber          x            x             x         $            119.15
               3.10464   Amy Smith                                  Subscriber          x            x             x         $            119.15
               3.10465   Sue Smith                                  Subscriber          x            x             x         $             96.83
               3.10466   Ian Smith                                  Subscriber          x            x             x         $             96.83
               3.10467   Brandon Smith                              Subscriber          x            x             x         $             93.23
               3.10468   Brigid Smith                               Subscriber          x            x             x         $             73.05
               3.10469   Andrew Smith                               Subscriber          x            x             x         $            109.33
               3.10470   Karen Smith                                Subscriber          x            x             x         $            101.98
               3.10471   Tracie Smith                               Subscriber          x            x             x         $            101.98
               3.10472   Jimmy Smith                                Subscriber          x            x             x         $            101.98
               3.10473   Marshall Smith                             Subscriber          x            x             x         $            136.17




                                                              Page 146 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                           Pg    187 of 506
                                            In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                          CreditorName              Basis for Claim                                              Amount Owed
               3.10474   Faye Smith                                 Subscriber          x            x             x         $            136.17
               3.10475   Debbie Smith                               Subscriber          x            x             x         $            136.17
               3.10476   Aepril Smith                               Subscriber          x            x             x         $             94.87
               3.10477   Deborah Smith                              Subscriber          x            x             x         $             16.95
               3.10478   jordyn smith                               Subscriber          x            x             x         $             16.95
               3.10479   keith smith                                Subscriber          x            x             x         $            117.18
               3.10480   Helen Smith                                Subscriber          x            x             x         $            117.18
               3.10481   Oscar Smith                                Subscriber          x            x             x         $            117.18
               3.10482   Fern Smith                                 Subscriber          x            x             x         $            117.18
               3.10483   Margaret SMITH                             Subscriber          x            x             x         $            117.18
               3.10484   JOSEPH SMITH                               Subscriber          x            x             x         $            117.18
               3.10485   Jake Smith                                 Subscriber          x            x             x         $            102.96
               3.10486   Susie Smith                                Subscriber          x            x             x         $            102.96
               3.10487   Aaron Smith                                Subscriber          x            x             x         $            102.96
               3.10488   Joe Smith                                  Subscriber          x            x             x         $            102.96
               3.10489   todd smith                                 Subscriber          x            x             x         $            102.96
               3.10490   Nathan Smith                               Subscriber          x            x             x         $            102.96
               3.10491   Ashlea Smith                               Subscriber          x            x             x         $            102.96
               3.10492   Jasmin Smith                               Subscriber          x            x             x         $             96.50
               3.10493   Wesley Smith                               Subscriber          x            x             x         $             92.66
               3.10494   Debra Smith                                Subscriber          x            x             x         $            124.38
               3.10495   Pamela Smith                               Subscriber          x            x             x         $             97.48
               3.10496   Amy Smith                                  Subscriber          x            x             x         $            103.45
               3.10497   Tracy Smith                                Subscriber          x            x             x         $            103.45
               3.10498   PETER Smith                                Subscriber          x            x             x         $            103.45
               3.10499   Melissa Smith                              Subscriber          x            x             x         $             93.15
               3.10500   Meghan Smith                               Subscriber          x            x             x         $             93.15
               3.10501   Nicole Smith                               Subscriber          x            x             x         $             78.51
               3.10502   Murphy Smith                               Subscriber          x            x             x         $            137.48
               3.10503   Bonnie Smith                               Subscriber          x            x             x         $            137.48
               3.10504   Joanne Smith                               Subscriber          x            x             x         $            137.48
               3.10505   Brian Smith                                Subscriber          x            x             x         $            137.48
               3.10506   Ryan Smith                                 Subscriber          x            x             x         $            137.48
               3.10507   Valerie Smith                              Subscriber          x            x             x         $             99.12
               3.10508   Christopher Smith                          Subscriber          x            x             x         $             82.86
               3.10509   Justin Smith                               Subscriber          x            x             x         $             82.86
               3.10510   Alexis Smith                               Subscriber          x            x             x         $            100.10
               3.10511   Michael Smith                              Subscriber          x            x             x         $             91.92
               3.10512   Leslie Smith                               Subscriber          x            x             x         $             91.92
               3.10513   Tyler Smith                                Subscriber          x            x             x         $            117.84
               3.10514   Jeff Smith                                 Subscriber          x            x             x         $            117.84
               3.10515   Catherine Smith                            Subscriber          x            x             x         $            117.84
               3.10516   Josie Smith                                Subscriber          x            x             x         $            117.84
               3.10517   Yolanda Smith                              Subscriber          x            x             x         $            117.84
               3.10518   Patsy Smith                                Subscriber          x            x             x         $            117.84
               3.10519   Joseph Smith                               Subscriber          x            x             x         $             90.34
               3.10520   Larry Smith                                Subscriber          x            x             x         $             78.18
               3.10521   Josh Smithman                              Subscriber          x            x             x         $            123.06
               3.10522   Kezia Smith-McColey                        Subscriber          x            x             x         $             83.09
               3.10523   Hattie Smith-Miles                         Subscriber          x            x             x         $             89.72
               3.10524   Roland Smoker                              Subscriber          x            x             x         $             88.00
               3.10525   Laura Smoker                               Subscriber          x            x             x         $            101.41
               3.10526   Carolina Snaider                           Subscriber          x            x             x         $             16.95
               3.10527   Marilynn Snajder                           Subscriber          x            x             x         $            145.12
               3.10528   John Snead                                 Subscriber          x            x             x         $            117.18
               3.10529   JOAN SNEDEKER                              Subscriber          x            x             x         $             81.88
               3.10530   Shakemma Sneed                             Subscriber          x            x             x         $             15.64
               3.10531   Carl Sneed                                 Subscriber          x            x             x         $                 3.91
               3.10532   Briana Sneed                               Subscriber          x            x             x         $             16.95
               3.10533   Kelsey Snell                               Subscriber          x            x             x         $            137.48
               3.10534   Dale Snoddy                                Subscriber          x            x             x         $             88.65
               3.10535   Jennifer Snow                              Subscriber          x            x             x         $             94.54
               3.10536   kristen snow                               Subscriber          x            x             x         $             96.50
               3.10537   Thomas Snow                                Subscriber          x            x             x         $             81.13
               3.10538   Andy Snyder                                Subscriber          x            x             x         $             92.58
               3.10539   Mike Snyder                                Subscriber          x            x             x         $            139.78
               3.10540   Stacey Snyder                              Subscriber          x            x             x         $            139.78
               3.10541   Bill Snyder                                Subscriber          x            x             x         $            121.77
               3.10542   Carolyn Snyder                             Subscriber          x            x             x         $             97.16
               3.10543   Patrick Snyder                             Subscriber          x            x             x         $             93.23
               3.10544   Dave Snyder                                Subscriber          x            x             x         $            117.18




                                                              Page 147 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                           Pg    188 of 506
                                            In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                           CreditorName            Basis for Claim                                              Amount Owed
               3.10545   Daniel Snyder                             Subscriber          x            x             x         $             93.15
               3.10546   Ellen Snyder                              Subscriber          x            x             x         $             82.86
               3.10547   Victor So                                 Subscriber          x            x             x         $            131.39
               3.10548   Anton Sobinov                             Subscriber          x            x             x         $             96.23
               3.10549   connie sobotta                            Subscriber          x            x             x         $             84.40
               3.10550   Joe Sofranko                              Subscriber          x            x             x         $            119.15
               3.10551   Mandy Sok                                 Subscriber          x            x             x         $             97.81
               3.10552   David Solan                               Subscriber          x            x             x         $             86.03
               3.10553   Robin Solazzo                             Subscriber          x            x             x         $            119.15
               3.10554   Nathan Solinsky                           Subscriber          x            x             x         $            106.32
               3.10555   Nathan Solinsky                           Subscriber          x            x             x         $             92.90
               3.10556   Mary Solomon                              Subscriber          x            x             x         $            109.33
               3.10557   Howard Solomon                            Subscriber          x            x             x         $             90.34
               3.10558   Venkata Somisetty                         Subscriber          x            x             x         $             93.64
               3.10559   Boonsong Somjit                           Subscriber          x            x             x         $             97.81
               3.10560   Zachary Somogyi                           Subscriber          x            x             x         $            119.80
               3.10561   Sam Son                                   Subscriber          x            x             x         $            120.46
               3.10562   Xiang Song                                Subscriber          x            x             x         $             95.52
               3.10563   Kai Song                                  Subscriber          x            x             x         $            101.98
               3.10564   Boanne Song                               Subscriber          x            x             x         $             92.66
               3.10565   Jesse Songstad                            Subscriber          x            x             x         $             13.28
               3.10566   Nilay Soni                                Subscriber          x            x             x         $            105.33
               3.10567   Dan Sonntag                               Subscriber          x            x             x         $             75.01
               3.10568   Melissa Sonntag                           Subscriber          x            x             x         $             73.05
               3.10569   Terry Soohoo                              Subscriber          x            x             x         $            102.96
               3.10570   LEILA SOOHOO                              Subscriber          x            x             x         $            102.96
               3.10571   Robert Sopha                              Subscriber          x            x             x         $            150.51
               3.10572   Jane Sorensen                             Subscriber          x            x             x         $             81.13
               3.10573   Walter Soriano                            Subscriber          x            x             x         $             95.11
               3.10574   Leticia Soriano                           Subscriber          x            x             x         $            101.98
               3.10575   Jonathan Soriano                          Subscriber          x            x             x         $             94.87
               3.10576   Ricardo Soriano                           Subscriber          x            x             x         $             82.86
               3.10577   Nick Sosh                                 Subscriber          x            x             x         $             15.64
               3.10578   Margarito Soto                            Subscriber          x            x             x         $             96.50
               3.10579   Danny Soto                                Subscriber          x            x             x         $            117.84
               3.10580   Amy Soucek                                Subscriber          x            x             x         $            117.84
               3.10581   David Soumekh                             Subscriber          x            x             x         $             12.41
               3.10582   Mike South                                Subscriber          x            x             x         $            102.96
               3.10583   Deborah South                             Subscriber          x            x             x         $            102.96
               3.10584   Brian Southers                            Subscriber          x            x             x         $            127.00
               3.10585   Michael Southworth                        Subscriber          x            x             x         $            139.24
               3.10586   William Souza                             Subscriber          x            x             x         $            103.37
               3.10587   Melissa Souza                             Subscriber          x            x             x         $             92.66
               3.10588   Kara Souza                                Subscriber          x            x             x         $             99.12
               3.10589   Haley Sovulewski                          Subscriber          x            x             x         $            148.61
               3.10590   Janet Sowle                               Subscriber          x            x             x         $             93.62
               3.10591   Patricia Spackman                         Subscriber          x            x             x         $            136.17
               3.10592   John Spading                              Subscriber          x            x             x         $             82.86
               3.10593   Kathy Spangler                            Subscriber          x            x             x         $            101.74
               3.10594   Leeann Spangler                           Subscriber          x            x             x         $             91.68
               3.10595   Sydney Spangler                           Subscriber          x            x             x         $             89.72
               3.10596   Robert Spangler                           Subscriber          x            x             x         $             91.19
               3.10597   APRIL SPANGLER                            Subscriber          x            x             x         $            102.96
               3.10598   Kevin Sparer                              Subscriber          x            x             x         $            117.18
               3.10599   Steve Sparks                              Subscriber          x            x             x         $            136.17
               3.10600   Shawn Sparks                              Subscriber          x            x             x         $            117.18
               3.10601   Craig Spataro                             Subscriber          x            x             x         $             97.16
               3.10602   Thomas Speake                             Subscriber          x            x             x         $            119.15
               3.10603   Kirk Specht                               Subscriber          x            x             x         $            122.42
               3.10604   Ronald Speck                              Subscriber          x            x             x         $             87.01
               3.10605   George Speece                             Subscriber          x            x             x         $             92.66
               3.10606   Deborah Speece                            Subscriber          x            x             x         $             92.66
               3.10607   Zach Speed                                Subscriber          x            x             x         $             96.17
               3.10608   Rochelle Speier                           Subscriber          x            x             x         $             82.86
               3.10609   Timothy Spellman                          Subscriber          x            x             x         $             96.17
               3.10610   Vernette Spence                           Subscriber          x            x             x         $             94.54
               3.10611   Cody Spencer                              Subscriber          x            x             x         $             91.59
               3.10612   Tim Spencer                               Subscriber          x            x             x         $            109.33
               3.10613   Adam Spencer                              Subscriber          x            x             x         $            109.33
               3.10614   Zach Spencer                              Subscriber          x            x             x         $            101.98
               3.10615   cassidy spencer                           Subscriber          x            x             x         $            103.45




                                                             Page 148 of 174
20-10244-smb   Doc 1           Filed 01/28/20 Entered 01/28/20 20:02:29                                                                       Main Document
                                            Pg    189 of 506
                                             In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                           CreditorName            Basis for Claim                                              Amount Owed
               3.10616   Lucia Sperandio                           Subscriber          x            x             x         $            101.98
               3.10617   Charles Speranzo                          Subscriber          x            x             x         $            137.48
               3.10618   Ellen Speranzo                            Subscriber          x            x             x         $            137.48
               3.10619   Carole Spezzano                           Subscriber          x            x             x         $            106.88
               3.10620   Richard Spezzano                          Subscriber          x            x             x         $            102.96
               3.10621   Phyllis Spiegel                           Subscriber          x            x             x         $             86.03
               3.10622   Bernice Spillane                          Subscriber          x            x             x         $             82.76
               3.10623   Heather Spille                            Subscriber          x            x             x         $             92.17
               3.10624   Holly Spink                               Subscriber          x            x             x         $             93.23
               3.10625   Jeff Spires                               Subscriber          x            x             x         $                 6.52
               3.10626   Marion Spitzmiller                        Subscriber          x            x             x         $             15.64
               3.10627   Wendell Spiva                             Subscriber          x            x             x         $            101.74
               3.10628   John Spivack                              Subscriber          x            x             x         $            117.18
               3.10629   Cathy Spohn                               Subscriber          x            x             x         $                 3.26
               3.10630   Hub Spooner                               Subscriber          x            x             x         $            101.98
               3.10631   Dennis Sporleder                          Subscriber          x            x             x         $             83.35
               3.10632   Terry Spraggins                           Subscriber          x            x             x         $            102.47
               3.10633   John Spraggins                            Subscriber          x            x             x         $            102.96
               3.10634   john spremich                             Subscriber          x            x             x         $             93.15
               3.10635   Jason Sprinkle                            Subscriber          x            x             x         $            102.96
               3.10636   wilbur spurlin                            Subscriber          x            x             x         $             84.40
               3.10637   Gary Spurlock                             Subscriber          x            x             x         $            101.98
               3.10638   Jon Spurney                               Subscriber          x            x             x         $            105.41
               3.10639   Dennis Sputh                              Subscriber          x            x             x         $             89.23
               3.10640   Penny Sputh                               Subscriber          x            x             x         $            109.82
               3.10641   ERIC SQUILLACI                            Subscriber          x            x             x         $             73.05
               3.10642   John Squires                              Subscriber          x            x             x         $             91.59
               3.10643   Catherine Squires                         Subscriber          x            x             x         $             91.59
               3.10644   Surya Kiran Sreeramadas                   Subscriber          x            x             x         $            102.72
               3.10645   Bharath Bhushan Sreeravindra              Subscriber          x            x             x         $            109.33
               3.10646   Sri Sri                                   Subscriber          x            x             x         $            135.34
               3.10647   Sylvia Srigley                            Subscriber          x            x             x         $                 2.61
               3.10648   Sackranee SRIMOUNGCHANH                   Subscriber          x            x             x         $            117.18
               3.10649   Kunagu Varun SrinivasaRao                 Subscriber          x            x             x         $             91.92
               3.10650   Tikampohn Sripak                          Subscriber          x            x             x         $            109.33
               3.10651   BHARAT SRIPURAM                           Subscriber          x            x             x         $             91.92
               3.10652   Krishna Srivastava                        Subscriber          x            x             x         $            106.39
               3.10653   Arvind Srivastava                         Subscriber          x            x             x         $            117.18
               3.10654   Vijay Srivastava                          Subscriber          x            x             x         $            102.96
               3.10655   Shweta Srivastava                         Subscriber          x            x             x         $             90.34
               3.10656   Miranda Sroda                             Subscriber          x            x             x         $            102.96
               3.10657   Pailin Srukhosit                          Subscriber          x            x             x         $            103.94
               3.10658   Michael St Clair                          Subscriber          x            x             x         $            117.84
               3.10659   Daniel St Clair                           Subscriber          x            x             x         $            117.84
               3.10660   Penny St Cyr                              Subscriber          x            x             x         $            118.49
               3.10661   Sharla Staab                              Subscriber          x            x             x         $             91.59
               3.10662   Holly Stacker                             Subscriber          x            x             x         $            123.51
               3.10663   Marcus Stacker                            Subscriber          x            x             x         $            132.39
               3.10664   William Stacy                             Subscriber          x            x             x         $             97.81
               3.10665   Jerrie Stafford                           Subscriber          x            x             x         $             91.19
               3.10666   james stahl                               Subscriber          x            x             x         $            118.49
               3.10667   Emily Stainkamp                           Subscriber          x            x             x         $             93.23
               3.10668   Sandra Stallings                          Subscriber          x            x             x         $            103.45
               3.10669   Coreen Stalnaker                          Subscriber          x            x             x         $             88.98
               3.10670   natalie stamper                           Subscriber          x            x             x         $             81.45
               3.10671   Alli Standish                             Subscriber          x            x             x         $            102.96
               3.10672   Mary Stanford                             Subscriber          x            x             x         $             92.66
               3.10673   Will Stanford                             Subscriber          x            x             x         $             92.66
               3.10674   Tiffani Stanger                           Subscriber          x            x             x         $            102.96
               3.10675   Craig Stanger                             Subscriber          x            x             x         $            103.45
               3.10676   matthew stango                            Subscriber          x            x             x         $             93.23
               3.10677   wendy stanley                             Subscriber          x            x             x         $            151.98
               3.10678   Chris Stanley                             Subscriber          x            x             x         $            141.41
               3.10679   Jennifer Stanley                          Subscriber          x            x             x         $            102.47
               3.10680   jean Stanley                              Subscriber          x            x             x         $             20.45
               3.10681   Ethan Stanley                             Subscriber          x            x             x         $            101.98
               3.10682   Emma Stanley                              Subscriber          x            x             x         $            101.98
               3.10683   Daniel Stanley                            Subscriber          x            x             x         $            102.96
               3.10684   Jennifer Stanton Ortiz                    Subscriber          x            x             x         $             82.86
               3.10685   Brandon Starkey                           Subscriber          x            x             x         $            137.48
               3.10686   Christina Starnes                         Subscriber          x            x             x         $            123.06




                                                             Page 149 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                           Pg    190 of 506
                                            In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                           CreditorName             Basis for Claim                                              Amount Owed
               3.10687   Richard Starr                              Subscriber          x            x             x         $             90.70
               3.10688   David Starr                                Subscriber          x            x             x         $             96.83
               3.10689   Rosemary Starr                             Subscriber          x            x             x         $             96.50
               3.10690   Stephanie Starrett                         Subscriber          x            x             x         $            124.38
               3.10691   Chris Staub                                Subscriber          x            x             x         $            119.80
               3.10692   Meredith Stauffer                          Subscriber          x            x             x         $             91.59
               3.10693   Joy Stauffer                               Subscriber          x            x             x         $             90.34
               3.10694   Jessica Stavros                            Subscriber          x            x             x         $            118.65
               3.10695   Darla Stavros                              Subscriber          x            x             x         $            118.65
               3.10696   Marilyn Stebbins                           Subscriber          x            x             x         $            137.48
               3.10697   Carin Steber                               Subscriber          x            x             x         $            117.18
               3.10698   Shari Steber                               Subscriber          x            x             x         $            102.96
               3.10699   William Steber                             Subscriber          x            x             x         $            102.96
               3.10700   Greg Steed                                 Subscriber          x            x             x         $            110.64
               3.10701   MATTHEW STEED                              Subscriber          x            x             x         $             79.82
               3.10702   Noelle Steel                               Subscriber          x            x             x         $             84.07
               3.10703   Randall Steel                              Subscriber          x            x             x         $             81.13
               3.10704   Kimberly Steele                            Subscriber          x            x             x         $             83.09
               3.10705   Sean Stein                                 Subscriber          x            x             x         $             99.45
               3.10706   Irena Stein                                Subscriber          x            x             x         $            102.96
               3.10707   Todd Stein                                 Subscriber          x            x             x         $            137.48
               3.10708   Deborah Stein                              Subscriber          x            x             x         $            137.48
               3.10709   Nily Steinberg                             Subscriber          x            x             x         $             89.72
               3.10710   David Steinberg                            Subscriber          x            x             x         $            109.33
               3.10711   Jake Steinberg                             Subscriber          x            x             x         $             99.12
               3.10712   John Steinhart                             Subscriber          x            x             x         $             93.15
               3.10713   Clara Steinhart                            Subscriber          x            x             x         $             93.15
               3.10714   Hannah Steinmann                           Subscriber          x            x             x         $            101.98
               3.10715   Paul Stelmack                              Subscriber          x            x             x         $            101.98
               3.10716   Karl Stelter                               Subscriber          x            x             x         $            115.21
               3.10717   Ephi Stempler                              Subscriber          x            x             x         $            118.49
               3.10718   Justin Stencel                             Subscriber          x            x             x         $            112.76
               3.10719   Haley Stencel                              Subscriber          x            x             x         $            102.96
               3.10720   William Stenger                            Subscriber          x            x             x         $             90.34
               3.10721   Melanie Stenger                            Subscriber          x            x             x         $             90.34
               3.10722   Dawn Stensrud                              Subscriber          x            x             x         $             96.83
               3.10723   Robert Stepanek                            Subscriber          x            x             x         $            157.87
               3.10724   Nancy Stepanek                             Subscriber          x            x             x         $            157.87
               3.10725   Hannah Stepanek                            Subscriber          x            x             x         $            159.34
               3.10726   Rachel Stephanak                           Subscriber          x            x             x         $             92.90
               3.10727   David Stephens                             Subscriber          x            x             x         $             93.62
               3.10728   Jenifer Stephens                           Subscriber          x            x             x         $             93.62
               3.10729   Zachary Stephens                           Subscriber          x            x             x         $             93.15
               3.10730   Sean Stephenson                            Subscriber          x            x             x         $             85.71
               3.10731   Tracie Stephenson                          Subscriber          x            x             x         $            117.18
               3.10732   Dan Stephenson                             Subscriber          x            x             x         $            117.18
               3.10733   Jean Stephenson                            Subscriber          x            x             x         $             78.18
               3.10734   Samantha Sterenberg                        Subscriber          x            x             x         $             94.54
               3.10735   BENJAMIN STERN                             Subscriber          x            x             x         $            100.43
               3.10736   susan stern                                Subscriber          x            x             x         $            104.28
               3.10737   Geoffrey Stern                             Subscriber          x            x             x         $            118.49
               3.10738   joan stern                                 Subscriber          x            x             x         $            124.38
               3.10739   Nathan Stern                               Subscriber          x            x             x         $             93.15
               3.10740   Conrad Stern-Ascher                        Subscriber          x            x             x         $            143.37
               3.10741   Jeffrey Stetson                            Subscriber          x            x             x         $             94.54
               3.10742   Leah Steven                                Subscriber          x            x             x         $            121.11
               3.10743   Lance Stevens                              Subscriber          x            x             x         $            103.94
               3.10744   Paige Stevens                              Subscriber          x            x             x         $             91.68
               3.10745   Kia Stevens                                Subscriber          x            x             x         $             89.23
               3.10746   KC Stevens                                 Subscriber          x            x             x         $             91.68
               3.10747   Curtis Stevens                             Subscriber          x            x             x         $             71.09
               3.10748   Gale Stevens                               Subscriber          x            x             x         $                 3.26
               3.10749   Charles Stevens                            Subscriber          x            x             x         $            103.37
               3.10750   Kirsten Stevens                            Subscriber          x            x             x         $            124.04
               3.10751   Victoria Stevens                           Subscriber          x            x             x         $            133.35
               3.10752   David Stevens                              Subscriber          x            x             x         $             86.69
               3.10753   steve stevens                              Subscriber          x            x             x         $             94.54
               3.10754   Elizabeth Stevens                          Subscriber          x            x             x         $             91.59
               3.10755   Geoffrey Stevens                           Subscriber          x            x             x         $             91.59
               3.10756   Tim Stevens                                Subscriber          x            x             x         $             92.31
               3.10757   Amanda Stevens                             Subscriber          x            x             x         $             92.31




                                                              Page 150 of 174
20-10244-smb   Doc 1           Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                            Pg    191 of 506
                                             In re: MoviePass, Inc.
                                                             Schedule E/F, Part 2
                                         Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                    Unliquidated
                                                                                       Contingent




                                                                                                                   Disputed
                                            CreditorName             Basis for Claim                                              Amount Owed
               3.10758   Shanti Stevens                              Subscriber          x            x             x         $             82.76
               3.10759   Willow Stevens                              Subscriber          x            x             x         $             79.82
               3.10760   Janet Stevens                               Subscriber          x            x             x         $            123.08
               3.10761   Jaidyn Stevens                              Subscriber          x            x             x         $             82.86
               3.10762   Mark Stevens                                Subscriber          x            x             x         $             81.13
               3.10763   Thomas Stevenson                            Subscriber          x            x             x         $             94.87
               3.10764   Ryan Stevenson                              Subscriber          x            x             x         $            117.18
               3.10765   Caroline Stevenson                          Subscriber          x            x             x         $             78.18
               3.10766   Thomas Stevenson                            Subscriber          x            x             x         $             78.18
               3.10767   Jeffrey Stewart                             Subscriber          x            x             x         $             88.65
               3.10768   Josh Stewart                                Subscriber          x            x             x         $            132.39
               3.10769   Thomas Stewart                              Subscriber          x            x             x         $             34.54
               3.10770   Michael Stewart                             Subscriber          x            x             x         $             22.04
               3.10771   Bridgit Stewart                             Subscriber          x            x             x         $             83.74
               3.10772   Joshua Stewart                              Subscriber          x            x             x         $            119.15
               3.10773   Alicia Stewart                              Subscriber          x            x             x         $             91.59
               3.10774   Heather Stewart                             Subscriber          x            x             x         $             78.51
               3.10775   Hunter Stiebel                              Subscriber          x            x             x         $             13.08
               3.10776   Thomas Stiggons                             Subscriber          x            x             x         $            102.96
               3.10777   Latasha Stiggons                            Subscriber          x            x             x         $            102.96
               3.10778   Case Stiglbauer                             Subscriber          x            x             x         $             92.66
               3.10779   Fairleigh Stiglmeier                        Subscriber          x            x             x         $            139.78
               3.10780   Katie Stimac                                Subscriber          x            x             x         $             91.00
               3.10781   Carol Stine                                 Subscriber          x            x             x         $            101.98
               3.10782   Josiah Stine                                Subscriber          x            x             x         $             91.92
               3.10783   Karl Stinson                                Subscriber          x            x             x         $            102.96
               3.10784   Christian Stirling                          Subscriber          x            x             x         $             94.54
               3.10785   Babette Stith                               Subscriber          x            x             x         $            101.08
               3.10786   Vincent StJames                             Subscriber          x            x             x         $            112.76
               3.10787   Kathleen Stock                              Subscriber          x            x             x         $            103.54
               3.10788   Madison Stockton                            Subscriber          x            x             x         $             16.95
               3.10789   Theodore Stoev                              Subscriber          x            x             x         $             78.51
               3.10790   Mira Stoeva                                 Subscriber          x            x             x         $             91.92
               3.10791   Antonia Stoll                               Subscriber          x            x             x         $            117.84
               3.10792   Caryn Stoller                               Subscriber          x            x             x         $            108.35
               3.10793   Adam Stoller                                Subscriber          x            x             x         $             91.19
               3.10794   Paula Stone                                 Subscriber          x            x             x         $             93.64
               3.10795   William Stone                               Subscriber          x            x             x         $            117.18
               3.10796   Nancy Stone                                 Subscriber          x            x             x         $            117.84
               3.10797   Robert Stone                                Subscriber          x            x             x         $             90.34
               3.10798   Evan Stone                                  Subscriber          x            x             x         $             90.34
               3.10799   GREGORY STONER                              Subscriber          x            x             x         $            136.17
               3.10800   carter storozynski                          Subscriber          x            x             x         $            149.92
               3.10801   carter storozynski                          Subscriber          x            x             x         $            102.96
               3.10802   Margie Story                                Subscriber          x            x             x         $             99.12
               3.10803   Nicole Stoufflet                            Subscriber          x            x             x         $             92.90
               3.10804   Zachary Stowell                             Subscriber          x            x             x         $             92.66
               3.10805   James Straight                              Subscriber          x            x             x         $            102.96
               3.10806   Aaron Straley                               Subscriber          x            x             x         $             91.00
               3.10807   Brandon Strand                              Subscriber          x            x             x         $            134.61
               3.10808   Herbert Strassberg                          Subscriber          x            x             x         $            155.31
               3.10809   Timothy Strathman                           Subscriber          x            x             x         $             78.18
               3.10810   Melissa Stratton                            Subscriber          x            x             x         $             83.84
               3.10811   Thomas Stratton                             Subscriber          x            x             x         $             94.62
               3.10812   Kimberley Stratton                          Subscriber          x            x             x         $             96.83
               3.10813   Lori Stratton                               Subscriber          x            x             x         $            102.96
               3.10814   Michael Strawn                              Subscriber          x            x             x         $            117.18
               3.10815   Debbie Strawn                               Subscriber          x            x             x         $            102.96
               3.10816   Jay Streets                                 Subscriber          x            x             x         $            132.39
               3.10817   Lindsey Stricker                            Subscriber          x            x             x         $            119.80
               3.10818   Erik Stricker                               Subscriber          x            x             x         $            119.80
               3.10819   Mary Strickland                             Subscriber          x            x             x         $             29.98
               3.10820   Cody Strong                                 Subscriber          x            x             x         $            117.18
               3.10821   Kassi Strong                                Subscriber          x            x             x         $            117.18
               3.10822   Derek Stroup                                Subscriber          x            x             x         $            104.03
               3.10823   Lou Strumolo                                Subscriber          x            x             x         $                 1.30
               3.10824   Pamela Stryker                              Subscriber          x            x             x         $             94.54
               3.10825   George Stubbs                               Subscriber          x            x             x         $             93.88
               3.10826   Diane Stueve                                Subscriber          x            x             x         $             93.23
               3.10827   Cathy Stull                                 Subscriber          x            x             x         $             99.12
               3.10828   Lee Stull                                   Subscriber          x            x             x         $             91.92




                                                               Page 151 of 174
20-10244-smb   Doc 1           Filed 01/28/20 Entered 01/28/20 20:02:29                                                                          Main Document
                                            Pg    192 of 506
                                             In re: MoviePass, Inc.
                                                              Schedule E/F, Part 2
                                          Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                     Unliquidated
                                                                                        Contingent




                                                                                                                    Disputed
                                            CreditorName              Basis for Claim                                              Amount Owed
               3.10829   Troy Stumpf                                  Subscriber          x            x             x         $            107.86
               3.10830   Ilona Sturm                                  Subscriber          x            x             x         $            102.96
               3.10831   Neal Sturman                                 Subscriber          x            x             x         $             94.54
               3.10832   DJ Stutz                                     Subscriber          x            x             x         $                 6.74
               3.10833   Russel Stutz                                 Subscriber          x            x             x         $                 6.74
               3.10834   shaynah stutzman                             Subscriber          x            x             x         $            102.96
               3.10835   Paul Stuve                                   Subscriber          x            x             x         $             85.31
               3.10836   Jane Su                                      Subscriber          x            x             x         $            117.84
               3.10837   Katarina Suarez                              Subscriber          x            x             x         $                 4.91
               3.10838   Shayne Suban                                 Subscriber          x            x             x         $             91.65
               3.10839   Krishan Subudhi                              Subscriber          x            x             x         $             83.35
               3.10840   Sabrina Sudah                                Subscriber          x            x             x         $             97.81
               3.10841   Beau Suder                                   Subscriber          x            x             x         $             92.66
               3.10842   Chandana Sudini                              Subscriber          x            x             x         $             98.14
               3.10843   Abhishek sugam                               Subscriber          x            x             x         $            104.28
               3.10844   Anthony Sugay                                Subscriber          x            x             x         $             92.66
               3.10845   Steve Sugg                                   Subscriber          x            x             x         $            137.48
               3.10846   Yuko Sugiyama                                Subscriber          x            x             x         $            117.18
               3.10847   Takashi Sugiyama                             Subscriber          x            x             x         $             90.34
               3.10848   HALIM SUH                                    Subscriber          x            x             x         $            118.49
               3.10849   Rajesh babu Sukumar                          Subscriber          x            x             x         $             82.76
               3.10850   Sudeep Sukumaran                             Subscriber          x            x             x         $             82.76
               3.10851   Suzanne Sukumaran                            Subscriber          x            x             x         $             82.76
               3.10852   Jackson Sukys                                Subscriber          x            x             x         $             50.19
               3.10853   Soumitra Sulekar                             Subscriber          x            x             x         $             86.69
               3.10854   Maxine Sullens                               Subscriber          x            x             x         $            101.98
               3.10855   Claire Sullivan                              Subscriber          x            x             x         $            127.00
               3.10856   Leigh Sullivan                               Subscriber          x            x             x         $             75.01
               3.10857   kelli sullivan                               Subscriber          x            x             x         $            103.04
               3.10858   Heidi Sullivan                               Subscriber          x            x             x         $            127.00
               3.10859   Thomas Sullivan                              Subscriber          x            x             x         $            127.00
               3.10860   Jordan Sullivan                              Subscriber          x            x             x         $             97.81
               3.10861   Cornelius Sullivan                           Subscriber          x            x             x         $             73.05
               3.10862   Tanja Sullivan                               Subscriber          x            x             x         $             73.05
               3.10863   Mary j Sullivan                              Subscriber          x            x             x         $            117.18
               3.10864   Michael Sullivan                             Subscriber          x            x             x         $            117.18
               3.10865   Mark Sullivan                                Subscriber          x            x             x         $            102.96
               3.10866   Sean Sullivan                                Subscriber          x            x             x         $             97.48
               3.10867   barry Sullivan                               Subscriber          x            x             x         $             81.13
               3.10868   Chris Sullivan                               Subscriber          x            x             x         $             78.18
               3.10869   Madiha Sultan                                Subscriber          x            x             x         $            101.74
               3.10870   Rafia Sultan                                 Subscriber          x            x             x         $             92.31
               3.10871   Assylkhan Sultanov                           Subscriber          x            x             x         $            102.96
               3.10872   Terry Sulzberger                             Subscriber          x            x             x         $             99.45
               3.10873   Carmen Sum                                   Subscriber          x            x             x         $            124.53
               3.10874   Esther Sum                                   Subscriber          x            x             x         $            124.04
               3.10875   Aaron Sum                                    Subscriber          x            x             x         $             81.88
               3.10876   Judy Sumislawski                             Subscriber          x            x             x         $            123.73
               3.10877   Joe Sumislawski                              Subscriber          x            x             x         $            117.84
               3.10878   Ashley Summers                               Subscriber          x            x             x         $            102.96
               3.10879   Eric Sumner                                  Subscriber          x            x             x         $             91.59
               3.10880   Lori Sumner                                  Subscriber          x            x             x         $             78.51
               3.10881   Mimi Sun                                     Subscriber          x            x             x         $            132.86
               3.10882   Xiaoming Sun                                 Subscriber          x            x             x         $            102.39
               3.10883   Christine Sun                                Subscriber          x            x             x         $            109.33
               3.10884   Sing Sun                                     Subscriber          x            x             x         $             78.18
               3.10885   Sunila Sundar                                Subscriber          x            x             x         $            103.45
               3.10886   bobby sundara                                Subscriber          x            x             x         $             82.86
               3.10887   Johnny Sundara                               Subscriber          x            x             x         $             82.86
               3.10888   Nikhilkumar Sundaragopal                     Subscriber          x            x             x         $             97.81
               3.10889   Marilyn Sunday                               Subscriber          x            x             x         $            101.98
               3.10890   Dongsuk Sung                                 Subscriber          x            x             x         $             90.29
               3.10891   brian sunga                                  Subscriber          x            x             x         $            100.10
               3.10892   Ravi Sunkavelli                              Subscriber          x            x             x         $            102.96
               3.10893   sherin sunny                                 Subscriber          x            x             x         $             91.92
               3.10894   Michael Sunouchi                             Subscriber          x            x             x         $            111.29
               3.10895   bharath surabhi                              Subscriber          x            x             x         $             96.17
               3.10896   Obulasetti Suresh                            Subscriber          x            x             x         $             78.18
               3.10897   James Suridis Jr                             Subscriber          x            x             x         $            123.08
               3.10898   RAMESH SURISETTY                             Subscriber          x            x             x         $             91.59
               3.10899   Kaitlyn Surkin                               Subscriber          x            x             x         $             96.17




                                                                Page 152 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                           Pg    193 of 506
                                            In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                           CreditorName             Basis for Claim                                              Amount Owed
               3.10900   Irvin Sussman                              Subscriber          x            x             x         $             94.87
               3.10901   Aaron Sutch                                Subscriber          x            x             x         $             91.59
               3.10902   Carol Sutherland                           Subscriber          x            x             x         $            100.10
               3.10903   Suzanne Sutphin-Roland                     Subscriber          x            x             x         $            103.45
               3.10904   Chris Sutton                               Subscriber          x            x             x         $            102.06
               3.10905   Aria Sutton                                Subscriber          x            x             x         $             96.17
               3.10906   Aria Sutton                                Subscriber          x            x             x         $             97.16
               3.10907   Vijeth Suvarnakant                         Subscriber          x            x             x         $             99.45
               3.10908   Joanna Suyes                               Subscriber          x            x             x         $             93.15
               3.10909   mariela suzal                              Subscriber          x            x             x         $            116.46
               3.10910   Timothy Swafford                           Subscriber          x            x             x         $             21.22
               3.10911   Julie Swain                                Subscriber          x            x             x         $            172.17
               3.10912   Andrea Swank                               Subscriber          x            x             x         $            103.45
               3.10913   Richard Swanson                            Subscriber          x            x             x         $            105.90
               3.10914   Matthew Swanson                            Subscriber          x            x             x         $             91.59
               3.10915   Caitlin Swanson                            Subscriber          x            x             x         $            109.33
               3.10916   Rena Swanson                               Subscriber          x            x             x         $            137.48
               3.10917   Roy Swartz                                 Subscriber          x            x             x         $             93.64
               3.10918   Rebecca Swartz                             Subscriber          x            x             x         $             93.64
               3.10919   Sarah Swartz                               Subscriber          x            x             x         $             96.83
               3.10920   Cathy Sweeney                              Subscriber          x            x             x         $             91.68
               3.10921   Craig sweeney                              Subscriber          x            x             x         $             83.09
               3.10922   Edward Sweeney Jr                          Subscriber          x            x             x         $             91.68
               3.10923   Gloria sweeny                              Subscriber          x            x             x         $                 3.75
               3.10924   Doug Sweet                                 Subscriber          x            x             x         $             99.04
               3.10925   Paula Sweetwood                            Subscriber          x            x             x         $            101.08
               3.10926   Michael Sweetwood                          Subscriber          x            x             x         $             97.48
               3.10927   adam sweger                                Subscriber          x            x             x         $            105.99
               3.10928   Rose Swift                                 Subscriber          x            x             x         $             90.34
               3.10929   Jane Swinford                              Subscriber          x            x             x         $             99.12
               3.10930   Madison Swonke                             Subscriber          x            x             x         $             92.31
               3.10931   Rita Sy                                    Subscriber          x            x             x         $             99.12
               3.10932   ramjan syed                                Subscriber          x            x             x         $             86.69
               3.10933   Muhammad Syed                              Subscriber          x            x             x         $             91.59
               3.10934   Ted Synstad                                Subscriber          x            x             x         $             96.09
               3.10935   David Sytsma                               Subscriber          x            x             x         $            101.98
               3.10936   Jeffrey Szabo                              Subscriber          x            x             x         $            101.98
               3.10937   Paula Szalkiewicz                          Subscriber          x            x             x         $            101.98
               3.10938   Peter Tabernik                             Subscriber          x            x             x         $             92.25
               3.10939   Justin Tabibian                            Subscriber          x            x             x         $             78.18
               3.10940   Anthony Tacti                              Subscriber          x            x             x         $             94.54
               3.10941   Matthew Taddei                             Subscriber          x            x             x         $             96.50
               3.10942   Ottavio Taddei                             Subscriber          x            x             x         $             93.15
               3.10943   Satyanarayana Mu Tadepalli                 Subscriber          x            x             x         $            116.46
               3.10944   Satyanarayana Mu Tadepalli                 Subscriber          x            x             x         $             98.14
               3.10945   Sydney Taggart                             Subscriber          x            x             x         $             97.48
               3.10946   Yasmeen Taha                               Subscriber          x            x             x         $             83.09
               3.10947   Jeffrey Tai                                Subscriber          x            x             x         $             92.66
               3.10948   Leslie Tait                                Subscriber          x            x             x         $            118.16
               3.10949   Shinji Takahashi                           Subscriber          x            x             x         $            103.70
               3.10950   Ashley Takane                              Subscriber          x            x             x         $             96.17
               3.10951   Yuki Takekawa                              Subscriber          x            x             x         $             95.19
               3.10952   Ayaka Takekawa                             Subscriber          x            x             x         $            100.10
               3.10953   Grant Takemoto                             Subscriber          x            x             x         $             81.88
               3.10954   Sneha Talasila                             Subscriber          x            x             x         $             11.58
               3.10955   Tarun Talati                               Subscriber          x            x             x         $            103.45
               3.10956   Catherine Talese                           Subscriber          x            x             x         $             96.17
               3.10957   YOGESWAR TALIPINENI                        Subscriber          x            x             x         $             91.59
               3.10958   Bryan Tallitsch                            Subscriber          x            x             x         $             78.18
               3.10959   Briana Tallitsch                           Subscriber          x            x             x         $             78.18
               3.10960   Mike Tallman                               Subscriber          x            x             x         $             91.92
               3.10961   Deepti Talluri                             Subscriber          x            x             x         $             81.13
               3.10962   Antony Talmage                             Subscriber          x            x             x         $            107.86
               3.10963   Jason Talsma                               Subscriber          x            x             x         $            105.33
               3.10964   Lei Lily Tam                               Subscriber          x            x             x         $            130.41
               3.10965   Brenda Tam                                 Subscriber          x            x             x         $            120.46
               3.10966   Bobbi Taman                                Subscriber          x            x             x         $            105.90
               3.10967   Val Tamietti                               Subscriber          x            x             x         $            101.98
               3.10968   Debbi Tamietti                             Subscriber          x            x             x         $            102.96
               3.10969   Jessica Tamm                               Subscriber          x            x             x         $            122.42
               3.10970   Tejaswi Tamma                              Subscriber          x            x             x         $            119.15




                                                              Page 153 of 174
20-10244-smb   Doc 1           Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                            Pg    194 of 506
                                             In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                          CreditorName              Basis for Claim                                              Amount Owed
               3.10971   Wei Tan                                    Subscriber          x            x             x         $             92.90
               3.10972   John Tan                                   Subscriber          x            x             x         $             79.49
               3.10973   Yiren Tan                                  Subscriber          x            x             x         $             91.59
               3.10974   David Tan                                  Subscriber          x            x             x         $             96.50
               3.10975   Zachary Tan                                Subscriber          x            x             x         $             93.15
               3.10976   Claire Tanenbaum                           Subscriber          x            x             x         $            102.96
               3.10977   Mark Tanenbaum                             Subscriber          x            x             x         $            103.45
               3.10978   David Tang                                 Subscriber          x            x             x         $             79.82
               3.10979   Liangrong Tang                             Subscriber          x            x             x         $            102.96
               3.10980   LINDA Tanguay                              Subscriber          x            x             x         $            109.33
               3.10981   Theodore Tanin                             Subscriber          x            x             x         $            119.15
               3.10982   Brenda Tanner                              Subscriber          x            x             x         $             86.03
               3.10983   Jason Tanner                               Subscriber          x            x             x         $            102.96
               3.10984   Shane Tanner                               Subscriber          x            x             x         $             78.51
               3.10985   Tony Tantillo                              Subscriber          x            x             x         $             93.23
               3.10986   Lori Tanz                                  Subscriber          x            x             x         $            119.80
               3.10987   Sara Tao                                   Subscriber          x            x             x         $            102.96
               3.10988   Barbara Tapanes                            Subscriber          x            x             x         $            103.45
               3.10989   Robert Tapia                               Subscriber          x            x             x         $             96.89
               3.10990   Jesus Tapia                                Subscriber          x            x             x         $             81.13
               3.10991   Joseph Tarasco                             Subscriber          x            x             x         $            100.10
               3.10992   Marc Tarin                                 Subscriber          x            x             x         $             93.15
               3.10993   Umair Tariq                                Subscriber          x            x             x         $             78.18
               3.10994   THOMAS TAROMINA                            Subscriber          x            x             x         $            117.18
               3.10995   Michaela Tarquinio                         Subscriber          x            x             x         $            102.96
               3.10996   Ivon Tarud                                 Subscriber          x            x             x         $            136.17
               3.10997   Marshall Tate                              Subscriber          x            x             x         $            133.13
               3.10998   Bria Tate                                  Subscriber          x            x             x         $            100.43
               3.10999   Dakota Tate                                Subscriber          x            x             x         $             96.17
               3.11000   Kamalakar Tatikonda                        Subscriber          x            x             x         $             91.59
               3.11001   Sonia Tatum                                Subscriber          x            x             x         $             96.17
               3.11002   Marvin Tauber                              Subscriber          x            x             x         $             91.19
               3.11003   Brooke Taverne                             Subscriber          x            x             x         $            102.96
               3.11004   Thomas Taverne                             Subscriber          x            x             x         $            102.96
               3.11005   Douglas Taylor                             Subscriber          x            x             x         $             84.07
               3.11006   Leslie Taylor                              Subscriber          x            x             x         $             92.96
               3.11007   Johnny Taylor                              Subscriber          x            x             x         $             91.65
               3.11008   Chris Taylor                               Subscriber          x            x             x         $             92.58
               3.11009   John Taylor                                Subscriber          x            x             x         $                 1.96
               3.11010   Zachary Taylor                             Subscriber          x            x             x         $            107.95
               3.11011   Edward Taylor                              Subscriber          x            x             x         $            100.43
               3.11012   Rita Taylor                                Subscriber          x            x             x         $            139.73
               3.11013   Theresa Taylor                             Subscriber          x            x             x         $             92.90
               3.11014   Kelsey Taylor                              Subscriber          x            x             x         $            102.47
               3.11015   Annette Taylor                             Subscriber          x            x             x         $                 1.96
               3.11016   Mary Taylor                                Subscriber          x            x             x         $             83.84
               3.11017   Constance Taylor                           Subscriber          x            x             x         $            177.41
               3.11018   Suzanne Taylor                             Subscriber          x            x             x         $            106.39
               3.11019   Dexter Taylor                              Subscriber          x            x             x         $             81.78
               3.11020   Pat Taylor                                 Subscriber          x            x             x         $            119.63
               3.11021   Blake Taylor                               Subscriber          x            x             x         $             94.54
               3.11022   Caralee Taylor                             Subscriber          x            x             x         $            118.49
               3.11023   Bill Taylor                                Subscriber          x            x             x         $            118.49
               3.11024   Dean Taylor                                Subscriber          x            x             x         $             83.09
               3.11025   Maggie Taylor                              Subscriber          x            x             x         $             97.16
               3.11026   Madalyn Taylor                             Subscriber          x            x             x         $             96.83
               3.11027   Jamie Taylor                               Subscriber          x            x             x         $             93.23
               3.11028   Sharda Taylor                              Subscriber          x            x             x         $             73.05
               3.11029   Emily Taylor                               Subscriber          x            x             x         $            123.08
               3.11030   Jacob Taylor                               Subscriber          x            x             x         $             91.00
               3.11031   Thomas Taylor                              Subscriber          x            x             x         $            101.98
               3.11032   Melanie Taylor                             Subscriber          x            x             x         $             96.50
               3.11033   Jestine Taylor                             Subscriber          x            x             x         $             92.66
               3.11034   Nathan Taylor                              Subscriber          x            x             x         $            124.38
               3.11035   Jenna Taylor                               Subscriber          x            x             x         $             91.92
               3.11036   Rebecca Taylor                             Subscriber          x            x             x         $             78.18
               3.11037   Arsalan Tayyab                             Subscriber          x            x             x         $             83.42
               3.11038   Imane Tazi                                 Subscriber          x            x             x         $             91.92
               3.11039   Debrah Tazza                               Subscriber          x            x             x         $            127.00
               3.11040   Steven Tchantouria                         Subscriber          x            x             x         $             93.15
               3.11041   Robert Teague                              Subscriber          x            x             x         $            137.48




                                                              Page 154 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                           Pg    195 of 506
                                            In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                          CreditorName             Basis for Claim                                              Amount Owed
               3.11042   Courtney Teague                           Subscriber          x            x             x         $            137.48
               3.11043   Destry Teeter                             Subscriber          x            x             x         $             25.42
               3.11044   Juliann Tefft                             Subscriber          x            x             x         $            101.41
               3.11045   torie tegarden                            Subscriber          x            x             x         $            144.63
               3.11046   Caroline Tegarden                         Subscriber          x            x             x         $            144.63
               3.11047   Sandra Tejada                             Subscriber          x            x             x         $            102.72
               3.11048   Rebekah Tello-Smith                       Subscriber          x            x             x         $             92.17
               3.11049   Angelique Temple                          Subscriber          x            x             x         $            126.00
               3.11050   Tom Tenity                                Subscriber          x            x             x         $            124.38
               3.11051   Richard Terrones                          Subscriber          x            x             x         $             95.58
               3.11052   Patricia Terry                            Subscriber          x            x             x         $            110.80
               3.11053   Christopher Terry                         Subscriber          x            x             x         $             84.72
               3.11054   Adam Terry                                Subscriber          x            x             x         $                 4.08
               3.11055   Joe Terry                                 Subscriber          x            x             x         $             93.15
               3.11056   Kate Tessier                              Subscriber          x            x             x         $            102.39
               3.11057   Nicholas Tessmer                          Subscriber          x            x             x         $                 0.25
               3.11058   Peter Thach                               Subscriber          x            x             x         $             93.15
               3.11059   Vincent Thach                             Subscriber          x            x             x         $             93.15
               3.11060   Jagesha Thaker                            Subscriber          x            x             x         $             92.31
               3.11061   Pankaj Thakkar                            Subscriber          x            x             x         $            100.75
               3.11062   saurin thakkar                            Subscriber          x            x             x         $            105.99
               3.11063   Piyush Thakkar                            Subscriber          x            x             x         $             89.30
               3.11064   Nisha Thakkar                             Subscriber          x            x             x         $             97.81
               3.11065   Gaurav Thakkar                            Subscriber          x            x             x         $             99.12
               3.11066   Shrddhaben Thakker                        Subscriber          x            x             x         $             83.74
               3.11067   Karuppasamy Thangappandy                  Subscriber          x            x             x         $             91.59
               3.11068   Ellen Thatcher                            Subscriber          x            x             x         $             78.51
               3.11069   Casey Thavy                               Subscriber          x            x             x         $             91.00
               3.11070   Sam Thayer                                Subscriber          x            x             x         $             93.23
               3.11071   Gautham Theegala                          Subscriber          x            x             x         $             92.58
               3.11072   Rhonda Theil                              Subscriber          x            x             x         $             93.23
               3.11073   Chandra Kaveri Thenambetai                Subscriber          x            x             x         $             96.50
               3.11074   Beverly Thibeault                         Subscriber          x            x             x         $            103.45
               3.11075   Liam Thibodeau                            Subscriber          x            x             x         $            118.49
               3.11076   Leesandra Thibodeau                       Subscriber          x            x             x         $            118.49
               3.11077   Janarthanan Thimiri ilango                Subscriber          x            x             x         $             88.98
               3.11078   Melvin Thom                               Subscriber          x            x             x         $             73.05
               3.11079   Gayle Thom                                Subscriber          x            x             x         $             73.05
               3.11080   Jim Thomas                                Subscriber          x            x             x         $             99.04
               3.11081   Shelle Thomas                             Subscriber          x            x             x         $             99.04
               3.11082   Kerry Thomas                              Subscriber          x            x             x         $             99.12
               3.11083   Jahmal Thomas                             Subscriber          x            x             x         $            102.06
               3.11084   Carey Thomas                              Subscriber          x            x             x         $            117.44
               3.11085   Hope Thomas                               Subscriber          x            x             x         $                 3.26
               3.11086   Ariel Thomas                              Subscriber          x            x             x         $             96.23
               3.11087   Nancy Thomas                              Subscriber          x            x             x         $            136.82
               3.11088   Ashley Thomas                             Subscriber          x            x             x         $             15.64
               3.11089   Carla Thomas                              Subscriber          x            x             x         $             90.94
               3.11090   Diane Thomas                              Subscriber          x            x             x         $             91.59
               3.11091   Ariana Thomas                             Subscriber          x            x             x         $             91.59
               3.11092   Michael Thomas                            Subscriber          x            x             x         $            119.15
               3.11093   Defonte Thomas                            Subscriber          x            x             x         $             96.83
               3.11094   Andrew Thomas                             Subscriber          x            x             x         $             97.81
               3.11095   Matt Thomas                               Subscriber          x            x             x         $             94.87
               3.11096   Hadyn Thomas                              Subscriber          x            x             x         $             16.95
               3.11097   Dewayne Thomas                            Subscriber          x            x             x         $            102.96
               3.11098   Mark Thomas                               Subscriber          x            x             x         $            102.96
               3.11099   Anthony Thomas                            Subscriber          x            x             x         $            102.96
               3.11100   Diane Thomas                              Subscriber          x            x             x         $            102.96
               3.11101   Christian Thomas                          Subscriber          x            x             x         $             93.15
               3.11102   David Thomas                              Subscriber          x            x             x         $             91.92
               3.11103   Melody Thome                              Subscriber          x            x             x         $            101.98
               3.11104   Doyle Thompson                            Subscriber          x            x             x         $                 3.21
               3.11105   Craig Thompson                            Subscriber          x            x             x         $            117.18
               3.11106   Zachary Thompson                          Subscriber          x            x             x         $             83.35
               3.11107   Francine Thompson                         Subscriber          x            x             x         $             81.45
               3.11108   Lisa Thompson                             Subscriber          x            x             x         $            173.56
               3.11109   Lindsey Thompson                          Subscriber          x            x             x         $             83.35
               3.11110   Beverly Thompson                          Subscriber          x            x             x         $            112.53
               3.11111   Everett Thompson                          Subscriber          x            x             x         $            112.53
               3.11112   Jessica Thompson                          Subscriber          x            x             x         $            106.88




                                                             Page 155 of 174
20-10244-smb   Doc 1           Filed 01/28/20 Entered 01/28/20 20:02:29                                                                       Main Document
                                            Pg    196 of 506
                                             In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                            CreditorName           Basis for Claim                                              Amount Owed
               3.11113   Maribel Thompson                          Subscriber          x            x             x         $            121.11
               3.11114   Terri Thompson                            Subscriber          x            x             x         $            110.64
               3.11115   Diana Thompson                            Subscriber          x            x             x         $                 3.21
               3.11116   lynne thompson                            Subscriber          x            x             x         $             91.19
               3.11117   Ethan Thompson                            Subscriber          x            x             x         $            119.15
               3.11118   Leah Thompson                             Subscriber          x            x             x         $            119.15
               3.11119   Adelaide Thompson                         Subscriber          x            x             x         $            119.15
               3.11120   Joseph Thompson                           Subscriber          x            x             x         $            119.15
               3.11121   Paul Thompson                             Subscriber          x            x             x         $             96.83
               3.11122   Amanda Thompson                           Subscriber          x            x             x         $             93.23
               3.11123   Kailey Thompson                           Subscriber          x            x             x         $             73.05
               3.11124   Jitima Thompson                           Subscriber          x            x             x         $             73.05
               3.11125   Robert Thompson                           Subscriber          x            x             x         $             92.25
               3.11126   Mark Thompson                             Subscriber          x            x             x         $            102.96
               3.11127   Brad Thompson                             Subscriber          x            x             x         $            102.96
               3.11128   Cindy Thompson                            Subscriber          x            x             x         $            102.96
               3.11129   Asia Thompson                             Subscriber          x            x             x         $             96.50
               3.11130   Michael Thompson                          Subscriber          x            x             x         $            137.48
               3.11131   Pamela Thompson                           Subscriber          x            x             x         $             99.12
               3.11132   Elizabeth Thompson                        Subscriber          x            x             x         $             82.86
               3.11133   Cameila Thompson                          Subscriber          x            x             x         $            117.84
               3.11134   Marlin Thompson                           Subscriber          x            x             x         $             78.18
               3.11135   Rob Thomsen                               Subscriber          x            x             x         $            102.47
               3.11136   Donna Thomsen                             Subscriber          x            x             x         $            101.98
               3.11137   Jerry Thornburg                           Subscriber          x            x             x         $             91.19
               3.11138   Bonita Thornthwaite                       Subscriber          x            x             x         $             92.66
               3.11139   Jerry Thornthwaite                        Subscriber          x            x             x         $             92.66
               3.11140   Sonne Thornton                            Subscriber          x            x             x         $             89.72
               3.11141   Nagaraju Thota                            Subscriber          x            x             x         $            103.04
               3.11142   RAMU THOTA                                Subscriber          x            x             x         $             91.92
               3.11143   Amit Thumar                               Subscriber          x            x             x         $            110.57
               3.11144   Mayuri Thumar                             Subscriber          x            x             x         $             97.16
               3.11145   Srikanth Thumma                           Subscriber          x            x             x         $            101.74
               3.11146   Ajay Thundathil                           Subscriber          x            x             x         $            102.06
               3.11147   Robert Thurber                            Subscriber          x            x             x         $             94.54
               3.11148   jeff tiang                                Subscriber          x            x             x         $             89.23
               3.11149   Allyson Tibbitts                          Subscriber          x            x             x         $            121.77
               3.11150   Edward Tibbs                              Subscriber          x            x             x         $            109.98
               3.11151   Tonya Tibbs                               Subscriber          x            x             x         $            136.17
               3.11152   NELSON TIBERGHIEN                         Subscriber          x            x             x         $             96.50
               3.11153   Rosemary Tichy                            Subscriber          x            x             x         $            118.49
               3.11154   Miles Tidd                                Subscriber          x            x             x         $             83.42
               3.11155   Laura Ann Tidstrom                        Subscriber          x            x             x         $             96.83
               3.11156   Luke Tidwell                              Subscriber          x            x             x         $             91.27
               3.11157   Ormond Tidwell                            Subscriber          x            x             x         $             91.59
               3.11158   Toan Tieu                                 Subscriber          x            x             x         $             94.54
               3.11159   Thomas Tilton                             Subscriber          x            x             x         $             11.55
               3.11160   Sandy Timberlake                          Subscriber          x            x             x         $            118.49
               3.11161   Christina Timis                           Subscriber          x            x             x         $            184.61
               3.11162   Lowell Timm                               Subscriber          x            x             x         $            119.15
               3.11163   Kathleen Timm                             Subscriber          x            x             x         $            119.15
               3.11164   Pat Timm                                  Subscriber          x            x             x         $             92.66
               3.11165   Vivian Tin                                Subscriber          x            x             x         $             97.81
               3.11166   Jeff Tingey                               Subscriber          x            x             x         $             93.15
               3.11167   Corrie Tingey                             Subscriber          x            x             x         $             93.15
               3.11168   Keith Tippets                             Subscriber          x            x             x         $             94.54
               3.11169   Ivan Tiqui                                Subscriber          x            x             x         $             91.92
               3.11170   Guillermo Tirado                          Subscriber          x            x             x         $            106.32
               3.11171   lavanya tirlangi                          Subscriber          x            x             x         $             93.64
               3.11172   Andrew Tischer                            Subscriber          x            x             x         $             91.59
               3.11173   David Tish                                Subscriber          x            x             x         $             91.59
               3.11174   Katie Todd                                Subscriber          x            x             x         $            103.45
               3.11175   Mason Todd                                Subscriber          x            x             x         $            103.45
               3.11176   Wayne Todd                                Subscriber          x            x             x         $             90.34
               3.11177   John Todora                               Subscriber          x            x             x         $             85.71
               3.11178   Tuba Tokgoz                               Subscriber          x            x             x         $             94.54
               3.11179   Jason Toledo                              Subscriber          x            x             x         $            123.73
               3.11180   Josue Toman                               Subscriber          x            x             x         $             98.79
               3.11181   GARRY TOMBERLIN                           Subscriber          x            x             x         $            110.80
               3.11182   Simon Tomberlin                           Subscriber          x            x             x         $            102.96
               3.11183   Daniel Tomich                             Subscriber          x            x             x         $            124.38




                                                             Page 156 of 174
20-10244-smb   Doc 1           Filed 01/28/20 Entered 01/28/20 20:02:29                                                                       Main Document
                                            Pg    197 of 506
                                             In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                           CreditorName            Basis for Claim                                              Amount Owed
               3.11184   Mary Toner                                Subscriber          x            x             x         $            117.84
               3.11185   Denitsa Toneva                            Subscriber          x            x             x         $            108.84
               3.11186   Kenny Tong                                Subscriber          x            x             x         $             98.79
               3.11187   James Tongue                              Subscriber          x            x             x         $             94.87
               3.11188   Anne Tonry                                Subscriber          x            x             x         $             82.86
               3.11189   Rachel Toomer                             Subscriber          x            x             x         $            117.18
               3.11190   James Toomer                              Subscriber          x            x             x         $             90.34
               3.11191   Daniel Toon                               Subscriber          x            x             x         $             72.07
               3.11192   Rosemary Toon                             Subscriber          x            x             x         $             72.07
               3.11193   Tara Topolski                             Subscriber          x            x             x         $            140.10
               3.11194   Brenda Tornga                             Subscriber          x            x             x         $             83.35
               3.11195   Ricardo Toro                              Subscriber          x            x             x         $             94.54
               3.11196   Nora Toro                                 Subscriber          x            x             x         $             91.00
               3.11197   Joan Toro                                 Subscriber          x            x             x         $             94.87
               3.11198   IDILIO TORO                               Subscriber          x            x             x         $             82.86
               3.11199   Jon Torp                                  Subscriber          x            x             x         $             97.16
               3.11200   Dulce Torre                               Subscriber          x            x             x         $             91.19
               3.11201   Alejandro Torres                          Subscriber          x            x             x         $            138.30
               3.11202   Maritza Torres                            Subscriber          x            x             x         $            110.31
               3.11203   Jaime Torres                              Subscriber          x            x             x         $            110.57
               3.11204   Hugo Torres                               Subscriber          x            x             x         $            102.47
               3.11205   Stephen Torres                            Subscriber          x            x             x         $             94.54
               3.11206   Miguel Torres                             Subscriber          x            x             x         $             91.59
               3.11207   JAvier torres                             Subscriber          x            x             x         $             91.59
               3.11208   Crista Torres                             Subscriber          x            x             x         $             96.17
               3.11209   Jackson Torres                            Subscriber          x            x             x         $             96.17
               3.11210   Jamison Torres                            Subscriber          x            x             x         $             96.17
               3.11211   valerie torres                            Subscriber          x            x             x         $             97.81
               3.11212   Gadiel Torres                             Subscriber          x            x             x         $             97.81
               3.11213   Kevin Torres                              Subscriber          x            x             x         $             92.25
               3.11214   David Torres                              Subscriber          x            x             x         $            101.98
               3.11215   Victoria Torres                           Subscriber          x            x             x         $             94.87
               3.11216   Sisco Torres                              Subscriber          x            x             x         $            102.96
               3.11217   Julian Torres Sr                          Subscriber          x            x             x         $             96.17
               3.11218   Patricia Torricelli                       Subscriber          x            x             x         $            124.38
               3.11219   Travis Torsak                             Subscriber          x            x             x         $             81.13
               3.11220   Dawn TORTORA-MORICI                       Subscriber          x            x             x         $            102.96
               3.11221   William Tortorella                        Subscriber          x            x             x         $             97.16
               3.11222   Dominic Tosto                             Subscriber          x            x             x         $             97.81
               3.11223   Aishwarya Totad                           Subscriber          x            x             x         $            106.32
               3.11224   Reese Toth                                Subscriber          x            x             x         $             91.19
               3.11225   Mary Toth                                 Subscriber          x            x             x         $             91.19
               3.11226   Robert Tourek                             Subscriber          x            x             x         $             94.54
               3.11227   Lori Tovey                                Subscriber          x            x             x         $             93.15
               3.11228   Guy Tower                                 Subscriber          x            x             x         $            117.84
               3.11229   Candace Towner                            Subscriber          x            x             x         $            101.98
               3.11230   Bryan Towner                              Subscriber          x            x             x         $            101.98
               3.11231   Lori Towner                               Subscriber          x            x             x         $            102.96
               3.11232   Yoshinori Tozawa                          Subscriber          x            x             x         $             83.42
               3.11233   Paul Trachian                             Subscriber          x            x             x         $             81.13
               3.11234   Donna Tracy                               Subscriber          x            x             x         $                 0.65
               3.11235   Timothy Trainor                           Subscriber          x            x             x         $            101.98
               3.11236   Jessica Trainor                           Subscriber          x            x             x         $            101.98
               3.11237   Jimmy Trakas                              Subscriber          x            x             x         $             91.00
               3.11238   Lou Trammell                              Subscriber          x            x             x         $            111.78
               3.11239   Brianna Trammell                          Subscriber          x            x             x         $            136.17
               3.11240   Ronald Trammell                           Subscriber          x            x             x         $            137.48
               3.11241   Truong Tran                               Subscriber          x            x             x         $            101.41
               3.11242   Long Tran                                 Subscriber          x            x             x         $             98.05
               3.11243   Jeannie Tran                              Subscriber          x            x             x         $             99.45
               3.11244   Phuong Tran                               Subscriber          x            x             x         $            147.08
               3.11245   Lynda Tran                                Subscriber          x            x             x         $            118.65
               3.11246   Thanh Tran                                Subscriber          x            x             x         $            100.43
               3.11247   Lily Tran                                 Subscriber          x            x             x         $             94.54
               3.11248   Alex Tran                                 Subscriber          x            x             x         $             91.59
               3.11249   Daitrang Tran                             Subscriber          x            x             x         $            101.98
               3.11250   tung tran                                 Subscriber          x            x             x         $            101.98
               3.11251   Thang Tran                                Subscriber          x            x             x         $            100.10
               3.11252   Vu Tran                                   Subscriber          x            x             x         $            100.10
               3.11253   Lisa Tran                                 Subscriber          x            x             x         $             91.92
               3.11254   Mariam Traore                             Subscriber          x            x             x         $            117.18




                                                             Page 157 of 174
20-10244-smb   Doc 1           Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                            Pg    198 of 506
                                             In re: MoviePass, Inc.
                                                             Schedule E/F, Part 2
                                         Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                    Unliquidated
                                                                                       Contingent




                                                                                                                   Disputed
                                             CreditorName            Basis for Claim                                              Amount Owed
               3.11255   Megan Trayers                               Subscriber          x            x             x         $             92.25
               3.11256   CECIL TREADWAY                              Subscriber          x            x             x         $            117.84
               3.11257   LISA TREADWAY                               Subscriber          x            x             x         $            117.84
               3.11258   Patricia Trefelner                          Subscriber          x            x             x         $            103.45
               3.11259   ALISON TREGEA                               Subscriber          x            x             x         $            112.27
               3.11260   Jonathan Trelles                            Subscriber          x            x             x         $             78.18
               3.11261   Nick Trent                                  Subscriber          x            x             x         $            121.11
               3.11262   Anne Trent                                  Subscriber          x            x             x         $             15.64
               3.11263   Mike Trevour                                Subscriber          x            x             x         $             81.88
               3.11264   Jon Trexler                                 Subscriber          x            x             x         $            139.78
               3.11265   Jeff Trexler                                Subscriber          x            x             x         $             91.59
               3.11266   Tracy Trieu                                 Subscriber          x            x             x         $             91.59
               3.11267   michael trimble                             Subscriber          x            x             x         $            121.77
               3.11268   Kevin Trinh                                 Subscriber          x            x             x         $             93.64
               3.11269   Nikolas Tripodo                             Subscriber          x            x             x         $             92.31
               3.11270   Amit Ranjan Trivedi                         Subscriber          x            x             x         $             90.29
               3.11271   Roshni Trivedi                              Subscriber          x            x             x         $            104.92
               3.11272   Virendra Trivedi                            Subscriber          x            x             x         $            104.92
               3.11273   Raghav Trivedi                              Subscriber          x            x             x         $            109.59
               3.11274   Niraj Trivedi                               Subscriber          x            x             x         $             16.95
               3.11275   Jackie Trivellini                           Subscriber          x            x             x         $            102.96
               3.11276   Mark Trivellini                             Subscriber          x            x             x         $            102.96
               3.11277   Evan Troiano                                Subscriber          x            x             x         $            110.31
               3.11278   Linda Trombetta                             Subscriber          x            x             x         $            100.43
               3.11279   tracy troncone-gee                          Subscriber          x            x             x         $             94.87
               3.11280   Dennis Trostle                              Subscriber          x            x             x         $            117.84
               3.11281   Linda Trostle                               Subscriber          x            x             x         $            117.84
               3.11282   Shari Trotter                               Subscriber          x            x             x         $             81.78
               3.11283   Lucas Troutman                              Subscriber          x            x             x         $            112.86
               3.11284   Marilee Troutman                            Subscriber          x            x             x         $             73.05
               3.11285   Keith Trowbridge                            Subscriber          x            x             x         $            119.80
               3.11286   Neenee Trowbridge                           Subscriber          x            x             x         $             94.87
               3.11287   Chrissy Trower                              Subscriber          x            x             x         $            101.98
               3.11288   Dorothy Truax                               Subscriber          x            x             x         $            177.97
               3.11289   Tesia Trube                                 Subscriber          x            x             x         $            102.96
               3.11290   Carolina Trumbo                             Subscriber          x            x             x         $            119.15
               3.11291   Steve Trumbo                                Subscriber          x            x             x         $            119.15
               3.11292   Son Truong                                  Subscriber          x            x             x         $             72.07
               3.11293   KENNY TRUONG                                Subscriber          x            x             x         $            101.98
               3.11294   Kenny Truong                                Subscriber          x            x             x         $            101.98
               3.11295   Hung Truong                                 Subscriber          x            x             x         $            109.82
               3.11296   Baohan Truong                               Subscriber          x            x             x         $             92.66
               3.11297   Marilyn Truong                              Subscriber          x            x             x         $             97.48
               3.11298   Molly Truszinski                            Subscriber          x            x             x         $             91.59
               3.11299   Eric Tsai                                   Subscriber          x            x             x         $            123.06
               3.11300   SHUYING TSAI                                Subscriber          x            x             x         $             98.79
               3.11301   peichin Tsai                                Subscriber          x            x             x         $             97.16
               3.11302   Tory Tsakiris                               Subscriber          x            x             x         $             97.81
               3.11303   Kevin Tsang                                 Subscriber          x            x             x         $            105.33
               3.11304   Michael Tsang                               Subscriber          x            x             x         $             92.90
               3.11305   Huei fang Tsao                              Subscriber          x            x             x         $             78.84
               3.11306   Tenzin Tsewang                              Subscriber          x            x             x         $             91.59
               3.11307   Loren Tsugawa                               Subscriber          x            x             x         $             97.81
               3.11308   Chris Tsutsui                               Subscriber          x            x             x         $             91.59
               3.11309   Tomoko Tsutsui                              Subscriber          x            x             x         $             91.59
               3.11310   Qi Tu                                       Subscriber          x            x             x         $            145.99
               3.11311   Grant Tuaileva                              Subscriber          x            x             x         $            103.45
               3.11312   Myla Tuazon                                 Subscriber          x            x             x         $             96.83
               3.11313   Joseph Tueller                              Subscriber          x            x             x         $            119.15
               3.11314   Alisa Tueller                               Subscriber          x            x             x         $            119.15
               3.11315   Beth Tulbert                                Subscriber          x            x             x         $            136.82
               3.11316   Gail Tullis                                 Subscriber          x            x             x         $            101.98
               3.11317   Krishna Tummalapalli                        Subscriber          x            x             x         $            108.28
               3.11318   Winhan Tun                                  Subscriber          x            x             x         $            109.33
               3.11319   Zinmin Tun                                  Subscriber          x            x             x         $            109.33
               3.11320   Jill Turkupolis                             Subscriber          x            x             x         $            102.96
               3.11321   Corey Turmon                                Subscriber          x            x             x         $            100.43
               3.11322   Perry Turnbull                              Subscriber          x            x             x         $            119.15
               3.11323   Ryan Turner                                 Subscriber          x            x             x         $            140.52
               3.11324   Alexis Turner                               Subscriber          x            x             x         $             99.77
               3.11325   Thomas Turner                               Subscriber          x            x             x         $            140.52




                                                               Page 158 of 174
20-10244-smb   Doc 1           Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                            Pg    199 of 506
                                             In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                            CreditorName            Basis for Claim                                              Amount Owed
               3.11326   Quincy Turner                              Subscriber          x            x             x         $            104.92
               3.11327   Jerome Turner                              Subscriber          x            x             x         $             94.54
               3.11328   Damon Isiah Turner                         Subscriber          x            x             x         $             82.76
               3.11329   Ryan Turner                                Subscriber          x            x             x         $            101.98
               3.11330   Audrey Turner                              Subscriber          x            x             x         $             97.48
               3.11331   Craynthia Turner                           Subscriber          x            x             x         $             82.86
               3.11332   Shelly Turner                              Subscriber          x            x             x         $             82.86
               3.11333   Eric Turner                                Subscriber          x            x             x         $             78.18
               3.11334   Renee Turner-Stewart                       Subscriber          x            x             x         $            102.72
               3.11335   Maya Turun                                 Subscriber          x            x             x         $            108.84
               3.11336   Lakshmi Turun                              Subscriber          x            x             x         $            108.84
               3.11337   Ravi Tutika                                Subscriber          x            x             x         $             97.16
               3.11338   Daryl Tuttle                               Subscriber          x            x             x         $            121.77
               3.11339   Pamela Tuttle                              Subscriber          x            x             x         $            121.77
               3.11340   Richard Tvaroch                            Subscriber          x            x             x         $            136.17
               3.11341   Christine Tvaroch                          Subscriber          x            x             x         $            136.17
               3.11342   Nora Tweedy                                Subscriber          x            x             x         $             78.51
               3.11343   Ellie Twiehaus                             Subscriber          x            x             x         $             92.66
               3.11344   abhishek tyagi                             Subscriber          x            x             x         $             94.54
               3.11345   jyoti tyagi                                Subscriber          x            x             x         $             94.54
               3.11346   mark tydryszewski                          Subscriber          x            x             x         $            117.84
               3.11347   Carolina Tygart                            Subscriber          x            x             x         $             91.65
               3.11348   Tuan Tygart                                Subscriber          x            x             x         $             91.65
               3.11349   Steve Tyler                                Subscriber          x            x             x         $             79.16
               3.11350   Erika Tyler                                Subscriber          x            x             x         $             92.58
               3.11351   Joshua Tyre                                Subscriber          x            x             x         $            100.10
               3.11352   Patrick Tyrrell                            Subscriber          x            x             x         $            122.42
               3.11353   Sheryll Uberita                            Subscriber          x            x             x         $            101.98
               3.11354   Allegra Udell                              Subscriber          x            x             x         $             91.59
               3.11355   Hayden Udelson                             Subscriber          x            x             x         $            101.98
               3.11356   earl ueno                                  Subscriber          x            x             x         $            136.17
               3.11357   Amy Uetz                                   Subscriber          x            x             x         $            101.98
               3.11358   Oritsebemigho Ukueberuwa                   Subscriber          x            x             x         $            117.18
               3.11359   Rodney Ulanowicz                           Subscriber          x            x             x         $             78.18
               3.11360   Isai Ulate                                 Subscriber          x            x             x         $            105.90
               3.11361   Carlos Ulibarri                            Subscriber          x            x             x         $             96.17
               3.11362   Paula Ulibarri                             Subscriber          x            x             x         $            101.98
               3.11363   Gilbery Ulibarri                           Subscriber          x            x             x         $            102.96
               3.11364   Kris Ullery                                Subscriber          x            x             x         $            134.61
               3.11365   William Ulman                              Subscriber          x            x             x         $                 3.26
               3.11366   Mar'ee Ulrich                              Subscriber          x            x             x         $            137.48
               3.11367   Todd Ulrich                                Subscriber          x            x             x         $            137.48
               3.11368   Yashasri Umareddy                          Subscriber          x            x             x         $             96.17
               3.11369   Crystal Uminski                            Subscriber          x            x             x         $             91.65
               3.11370   Anjaneyulu Ummaneni                        Subscriber          x            x             x         $            106.32
               3.11371   Joshua Underhill                           Subscriber          x            x             x         $             94.54
               3.11372   Thomas Underwood                           Subscriber          x            x             x         $            102.96
               3.11373   Michael Underwood                          Subscriber          x            x             x         $             78.18
               3.11374   Carol Ungar                                Subscriber          x            x             x         $             91.92
               3.11375   Larisa Updike                              Subscriber          x            x             x         $             92.96
               3.11376   Russell Updike                             Subscriber          x            x             x         $             92.96
               3.11377   Himaja Uppu                                Subscriber          x            x             x         $             75.01
               3.11378   Durga Naresh Uppu                          Subscriber          x            x             x         $             75.01
               3.11379   Venkat Uppuluri                            Subscriber          x            x             x         $            102.96
               3.11380   Raquel Upshur                              Subscriber          x            x             x         $             91.00
               3.11381   Brian Urbina                               Subscriber          x            x             x         $             89.23
               3.11382   Gabriela Urdaneta                          Subscriber          x            x             x         $             96.50
               3.11383   teresa ure                                 Subscriber          x            x             x         $             81.13
               3.11384   Brent Ure                                  Subscriber          x            x             x         $             81.13
               3.11385   Alexia Urena                               Subscriber          x            x             x         $             93.15
               3.11386   Adam Ursone                                Subscriber          x            x             x         $             92.58
               3.11387   Sarah Vacca                                Subscriber          x            x             x         $            141.41
               3.11388   Richa Vachani                              Subscriber          x            x             x         $             95.11
               3.11389   Venkatarao Vadapalli                       Subscriber          x            x             x         $             83.42
               3.11390   Kiran Vadlani                              Subscriber          x            x             x         $            103.37
               3.11391   Matthew Vadnais                            Subscriber          x            x             x         $             93.62
               3.11392   Mason Vadnais                              Subscriber          x            x             x         $            123.73
               3.11393   Melissa Vadnais                            Subscriber          x            x             x         $            117.84
               3.11394   Ken Vagen                                  Subscriber          x            x             x         $            123.08
               3.11395   Anne Vagen                                 Subscriber          x            x             x         $            123.08
               3.11396   Chandni Vaidya                             Subscriber          x            x             x         $            117.18




                                                              Page 159 of 174
20-10244-smb   Doc 1           Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                            Pg    200 of 506
                                             In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                           CreditorName             Basis for Claim                                              Amount Owed
               3.11397   RAJIV VAIDYANATHAN                         Subscriber          x            x             x         $            111.29
               3.11398   Daniel Vaillancourt                        Subscriber          x            x             x         $            136.17
               3.11399   Sudhakar Vaithiyanathan                    Subscriber          x            x             x         $            105.66
               3.11400   MANIKANDAN VAITHIYANATHAN                  Subscriber          x            x             x         $             86.69
               3.11401   Saikiran Vajrala                           Subscriber          x            x             x         $            116.19
               3.11402   SURESH VAKKALA                             Subscriber          x            x             x         $             78.18
               3.11403   Harold Vala                                Subscriber          x            x             x         $             71.58
               3.11404   Karen Vala                                 Subscriber          x            x             x         $             71.58
               3.11405   Mylysa Valadez                             Subscriber          x            x             x         $            119.15
               3.11406   Lakshmi Saritha Valasapalli                Subscriber          x            x             x         $             82.86
               3.11407   Yisarai Valbuena                           Subscriber          x            x             x         $             78.18
               3.11408   Felipa Valderrama                          Subscriber          x            x             x         $             17.60
               3.11409   Darren Valdez                              Subscriber          x            x             x         $            133.13
               3.11410   Adrian Valdez                              Subscriber          x            x             x         $             91.59
               3.11411   THANYA VALDEZ                              Subscriber          x            x             x         $             91.59
               3.11412   Diego Valdivia                             Subscriber          x            x             x         $            109.33
               3.11413   Santiago Valdivia                          Subscriber          x            x             x         $            109.33
               3.11414   Angelica Valencia                          Subscriber          x            x             x         $             99.45
               3.11415   Mallory Valencia                           Subscriber          x            x             x         $            100.43
               3.11416   Rebecca Valencia                           Subscriber          x            x             x         $            110.24
               3.11417   Cristian Valencia                          Subscriber          x            x             x         $            137.48
               3.11418   Angelica Valencia                          Subscriber          x            x             x         $            100.10
               3.11419   Angelica Valencia                          Subscriber          x            x             x         $            100.10
               3.11420   Judith Valenti                             Subscriber          x            x             x         $            103.94
               3.11421   Nathalia Valentin                          Subscriber          x            x             x         $             85.71
               3.11422   Aerick Valentinus                          Subscriber          x            x             x         $             90.34
               3.11423   Angelito Valenzuela                        Subscriber          x            x             x         $             93.23
               3.11424   kenny valera                               Subscriber          x            x             x         $            137.48
               3.11425   Julia Valitutto                            Subscriber          x            x             x         $             91.59
               3.11426   Ryan Valitutto                             Subscriber          x            x             x         $             91.59
               3.11427   Devin Valitutto                            Subscriber          x            x             x         $             92.25
               3.11428   Jayesh Vallabh                             Subscriber          x            x             x         $             81.13
               3.11429   Barry Vallarapu                            Subscriber          x            x             x         $            119.80
               3.11430   Victor Valle                               Subscriber          x            x             x         $             93.15
               3.11431   Ana Valle                                  Subscriber          x            x             x         $             93.15
               3.11432   Prasanth Valleru                           Subscriber          x            x             x         $            102.39
               3.11433   Tyler Valley                               Subscriber          x            x             x         $             81.13
               3.11434   Dave Vallier                               Subscriber          x            x             x         $             72.56
               3.11435   Jan Vallier                                Subscriber          x            x             x         $             92.66
               3.11436   Anslem Valmont                             Subscriber          x            x             x         $            147.95
               3.11437   David Vamos                                Subscriber          x            x             x         $                 3.91
               3.11438   Quoc Van                                   Subscriber          x            x             x         $             91.59
               3.11439   RAY VAN DIEST                              Subscriber          x            x             x         $             95.19
               3.11440   Laurens Van Luyk                           Subscriber          x            x             x         $            117.84
               3.11441   Finn Van Order                             Subscriber          x            x             x         $             84.07
               3.11442   Elizabeth Van Pate                         Subscriber          x            x             x         $             94.54
               3.11443   David Van Sickle                           Subscriber          x            x             x         $             83.74
               3.11444   Uttam Vanamala                             Subscriber          x            x             x         $            103.37
               3.11445   Chelsea VanBastelaar                       Subscriber          x            x             x         $             91.00
               3.11446   Adam Vander Pas                            Subscriber          x            x             x         $            111.95
               3.11447   Melissa Vanderberg                         Subscriber          x            x             x         $             73.05
               3.11448   Sheila Vanek                               Subscriber          x            x             x         $             44.97
               3.11449   Tina Vangilder                             Subscriber          x            x             x         $             92.25
               3.11450   Noah Vaniglia                              Subscriber          x            x             x         $             93.15
               3.11451   Neha MANOJ VANJANI                         Subscriber          x            x             x         $             78.18
               3.11452   Manohar Vankayala                          Subscriber          x            x             x         $             71.09
               3.11453   santhosh vankayala                         Subscriber          x            x             x         $            102.96
               3.11454   OM Vankayalapati                           Subscriber          x            x             x         $            109.82
               3.11455   BRANDON VANMETER                           Subscriber          x            x             x         $             89.96
               3.11456   Marisa Vann                                Subscriber          x            x             x         $            103.37
               3.11457   Jessica VanNess                            Subscriber          x            x             x         $            101.98
               3.11458   Naveen Vanukar                             Subscriber          x            x             x         $             83.35
               3.11459   Hemanth Vanukar                            Subscriber          x            x             x         $            103.45
               3.11460   Giozai Varagnolo                           Subscriber          x            x             x         $            125.04
               3.11461   Michael Varela Renon                       Subscriber          x            x             x         $            104.92
               3.11462   Alexander Vargas                           Subscriber          x            x             x         $            117.18
               3.11463   Edward Varias                              Subscriber          x            x             x         $            103.45
               3.11464   Durga Varikuti                             Subscriber          x            x             x         $             86.69
               3.11465   Christine Varkeychan                       Subscriber          x            x             x         $            118.49
               3.11466   Nikithavarma varma                         Subscriber          x            x             x         $            154.50
               3.11467   Ronald Varney                              Subscriber          x            x             x         $            118.16




                                                              Page 160 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                           Pg    201 of 506
                                            In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                          CreditorName              Basis for Claim                                              Amount Owed
               3.11468   Allison Varsanyi                           Subscriber          x            x             x         $            124.38
               3.11469   Alina Vartanyan                            Subscriber          x            x             x         $            141.41
               3.11470   Varun Varun                                Subscriber          x            x             x         $             96.83
               3.11471   Jose Vasconcelos                           Subscriber          x            x             x         $             81.88
               3.11472   Bella Vasconcelos                          Subscriber          x            x             x         $            102.96
               3.11473   Darcie Vashus                              Subscriber          x            x             x         $             91.68
               3.11474   Venkata Anjani Vasireddy                   Subscriber          x            x             x         $             84.72
               3.11475   Jenny Vasquez                              Subscriber          x            x             x         $            153.84
               3.11476   Aidil Vasquez                              Subscriber          x            x             x         $            101.98
               3.11477   Angelus Vasquez                            Subscriber          x            x             x         $            136.17
               3.11478   Madiery Vasquez                            Subscriber          x            x             x         $            103.45
               3.11479   Matt Vassar                                Subscriber          x            x             x         $            137.48
               3.11480   Jyoti Vasudeva                             Subscriber          x            x             x         $             99.12
               3.11481   Kiran Vattikonda                           Subscriber          x            x             x         $            103.94
               3.11482   SreeNagaHasini Vattikuti                   Subscriber          x            x             x         $             95.19
               3.11483   Cameron Vaughn                             Subscriber          x            x             x         $             94.54
               3.11484   Larry Vaughn                               Subscriber          x            x             x         $             94.54
               3.11485   Brent Vaughn                               Subscriber          x            x             x         $            101.98
               3.11486   Kiki Vaughn                                Subscriber          x            x             x         $            102.96
               3.11487   Jennie Vaught                              Subscriber          x            x             x         $             73.05
               3.11488   Maria Vazquez                              Subscriber          x            x             x         $             20.21
               3.11489   Olivia Vazquez                             Subscriber          x            x             x         $             96.83
               3.11490   Carlos Vazquez                             Subscriber          x            x             x         $             97.81
               3.11491   Yadil Vazquez                              Subscriber          x            x             x         $             16.95
               3.11492   Angelica Vazquez                           Subscriber          x            x             x         $            117.18
               3.11493   Jorge Vazquez-Lopez                        Subscriber          x            x             x         $                 5.67
               3.11494   Jeff Vecchione                             Subscriber          x            x             x         $            102.96
               3.11495   Smita Vedula                               Subscriber          x            x             x         $             91.92
               3.11496   Renee Vedvig                               Subscriber          x            x             x         $             95.11
               3.11497   Adam Veenhuis                              Subscriber          x            x             x         $             96.83
               3.11498   Alan Veet                                  Subscriber          x            x             x         $            137.48
               3.11499   Deanna Veet                                Subscriber          x            x             x         $            137.48
               3.11500   Alexandra Vega                             Subscriber          x            x             x         $            110.31
               3.11501   And Vega                                   Subscriber          x            x             x         $             82.76
               3.11502   Nestor Vega                                Subscriber          x            x             x         $             16.95
               3.11503   Damaso Vega                                Subscriber          x            x             x         $             82.86
               3.11504   jnanendra vegesna                          Subscriber          x            x             x         $            157.87
               3.11505   Kevin Velado                               Subscriber          x            x             x         $             89.30
               3.11506   Jane Velahos                               Subscriber          x            x             x         $             93.15
               3.11507   Justin Velasquez                           Subscriber          x            x             x         $            105.02
               3.11508   Teresa Velasquez                           Subscriber          x            x             x         $            119.80
               3.11509   Christopher Velazquez                      Subscriber          x            x             x         $            137.48
               3.11510   Edwin Velez                                Subscriber          x            x             x         $             89.96
               3.11511   Juliann Velez                              Subscriber          x            x             x         $             83.09
               3.11512   Gladys Velez                               Subscriber          x            x             x         $             94.87
               3.11513   miliza velez                               Subscriber          x            x             x         $             94.87
               3.11514   Nicholas Velez                             Subscriber          x            x             x         $            137.48
               3.11515   Melanie Velez                              Subscriber          x            x             x         $             90.34
               3.11516   bhargav veluvolu                           Subscriber          x            x             x         $             78.18
               3.11517   Viktoriia Velykorod                        Subscriber          x            x             x         $             91.92
               3.11518   Narendra Nadh Vema                         Subscriber          x            x             x         $             93.23
               3.11519   Madhavi Vemparala                          Subscriber          x            x             x         $            101.98
               3.11520   Sandeep Vempati                            Subscriber          x            x             x         $             94.54
               3.11521   Suresh Vemulapalli                         Subscriber          x            x             x         $             98.79
               3.11522   Radhika Vemuri                             Subscriber          x            x             x         $            103.45
               3.11523   Kalyan Vemuri                              Subscriber          x            x             x         $            103.45
               3.11524   Nduwayo Venant                             Subscriber          x            x             x         $             97.16
               3.11525   saiprasanna venkatayogi                    Subscriber          x            x             x         $            102.72
               3.11526   Ake'la Ventura                             Subscriber          x            x             x         $             83.42
               3.11527   Swetha Vepuri sagar                        Subscriber          x            x             x         $             96.17
               3.11528   Christopher Vera                           Subscriber          x            x             x         $             93.23
               3.11529   Francisco Vera                             Subscriber          x            x             x         $            102.96
               3.11530   Jannette Vera                              Subscriber          x            x             x         $            102.96
               3.11531   Martha Vera                                Subscriber          x            x             x         $            102.96
               3.11532   Alexander Verdera                          Subscriber          x            x             x         $             81.13
               3.11533   Erik Vergari                               Subscriber          x            x             x         $             97.81
               3.11534   Marianne Verma                             Subscriber          x            x             x         $             94.54
               3.11535   Anil Verma                                 Subscriber          x            x             x         $             81.88
               3.11536   Daniel Vermillion                          Subscriber          x            x             x         $                 4.11
               3.11537   Gloria Verna                               Subscriber          x            x             x         $             97.16
               3.11538   Ricardo Viana                              Subscriber          x            x             x         $            105.90




                                                              Page 161 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                           Pg    202 of 506
                                            In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                            CreditorName            Basis for Claim                                              Amount Owed
               3.11539   Stephen Vicelja                            Subscriber          x            x             x         $             92.66
               3.11540   Bori Vichchhpanyapani                      Subscriber          x            x             x         $             98.46
               3.11541   Christopher Vicioso                        Subscriber          x            x             x         $            117.18
               3.11542   Paula Vickrey                              Subscriber          x            x             x         $            119.15
               3.11543   Gail Vidal                                 Subscriber          x            x             x         $            104.92
               3.11544   Jeannette Vidal                            Subscriber          x            x             x         $             91.92
               3.11545   sandeep vidiyala                           Subscriber          x            x             x         $                 1.26
               3.11546   Amy Vidrine                                Subscriber          x            x             x         $             81.78
               3.11547   Heidi Viehoff                              Subscriber          x            x             x         $            157.12
               3.11548   Carmen Vigil                               Subscriber          x            x             x         $            115.21
               3.11549   Donald Vigil                               Subscriber          x            x             x         $             91.19
               3.11550   Anna Vigil                                 Subscriber          x            x             x         $             91.19
               3.11551   Linda Vigil                                Subscriber          x            x             x         $            100.10
               3.11552   SRINIVASAN VIJAYAVENKATAR                  Subscriber          x            x             x         $             93.64
               3.11553   Spencer Vila                               Subscriber          x            x             x         $             91.68
               3.11554   Randy Vild                                 Subscriber          x            x             x         $             89.63
               3.11555   Orlando Villa                              Subscriber          x            x             x         $             84.07
               3.11556   Jonathan Villa                             Subscriber          x            x             x         $             94.54
               3.11557   Cenobio Villa                              Subscriber          x            x             x         $            101.98
               3.11558   Noe Villa                                  Subscriber          x            x             x         $            101.98
               3.11559   Bob Villaescusa                            Subscriber          x            x             x         $            136.17
               3.11560   Judy Villaescusa                           Subscriber          x            x             x         $            136.17
               3.11561   Jose Villafuerte                           Subscriber          x            x             x         $             94.54
               3.11562   Mario Villalobos                           Subscriber          x            x             x         $            100.10
               3.11563   Brianna Villandry                          Subscriber          x            x             x         $            132.39
               3.11564   Laila Villanueva                           Subscriber          x            x             x         $             81.88
               3.11565   George Villarreal                          Subscriber          x            x             x         $             92.17
               3.11566   Joaquin Villarreal                         Subscriber          x            x             x         $             82.76
               3.11567   Frank Villarreal                           Subscriber          x            x             x         $            109.82
               3.11568   Jason Villasenor                           Subscriber          x            x             x         $            119.14
               3.11569   Grace Villaverde                           Subscriber          x            x             x         $            101.08
               3.11570   Luis Villegas                              Subscriber          x            x             x         $             91.59
               3.11571   Michael Villegas                           Subscriber          x            x             x         $             78.18
               3.11572   Ashley Villers                             Subscriber          x            x             x         $                 2.41
               3.11573   David Villers                              Subscriber          x            x             x         $             81.13
               3.11574   Jonathan Viloria                           Subscriber          x            x             x         $             94.54
               3.11575   Noah Vincent                               Subscriber          x            x             x         $            102.96
               3.11576   Rood Vincent                               Subscriber          x            x             x         $             82.86
               3.11577   Andy Viner                                 Subscriber          x            x             x         $            102.39
               3.11578   Ryan Vink                                  Subscriber          x            x             x         $             83.42
               3.11579   Sarah Vink                                 Subscriber          x            x             x         $             96.83
               3.11580   Neelima Vinnakota                          Subscriber          x            x             x         $             94.54
               3.11581   Alexander Vinnitski                        Subscriber          x            x             x         $             91.59
               3.11582   Frank Viola                                Subscriber          x            x             x         $             78.84
               3.11583   Walt Virack                                Subscriber          x            x             x         $             93.15
               3.11584   Sorvut Viratjandr                          Subscriber          x            x             x         $            116.19
               3.11585   Carrissa Virgin                            Subscriber          x            x             x         $            119.15
               3.11586   dennis visco                               Subscriber          x            x             x         $             97.81
               3.11587   Sandhya Vishwanatha                        Subscriber          x            x             x         $             83.74
               3.11588   Shanthi Vishwanatham                       Subscriber          x            x             x         $            105.41
               3.11589   David Visini                               Subscriber          x            x             x         $            134.61
               3.11590   Tony Vitale                                Subscriber          x            x             x         $            132.39
               3.11591   Yvette Vitatoe                             Subscriber          x            x             x         $             96.83
               3.11592   Soumya Vithayathil                         Subscriber          x            x             x         $             91.19
               3.11593   Jean Vitug                                 Subscriber          x            x             x         $                 1.30
               3.11594   Nicole Vlasich                             Subscriber          x            x             x         $             94.54
               3.11595   Penny Vlasich                              Subscriber          x            x             x         $             81.13
               3.11596   Long Vo                                    Subscriber          x            x             x         $            117.84
               3.11597   James Volf                                 Subscriber          x            x             x         $             84.07
               3.11598   Kari Volf                                  Subscriber          x            x             x         $             97.48
               3.11599   Sahil Volimeneni                           Subscriber          x            x             x         $            101.98
               3.11600   Anu Volimeneni                             Subscriber          x            x             x         $            101.98
               3.11601   Saharsh Volimeneni                         Subscriber          x            x             x         $             81.88
               3.11602   Ethan Volk                                 Subscriber          x            x             x         $            133.13
               3.11603   Michael Vollintine                         Subscriber          x            x             x         $             78.18
               3.11604   Jacquelyn Von Loh                          Subscriber          x            x             x         $            102.72
               3.11605   Heather von Rohr                           Subscriber          x            x             x         $            102.96
               3.11606   Phillip Vong                               Subscriber          x            x             x         $            132.39
               3.11607   Stephen Vong                               Subscriber          x            x             x         $             91.00
               3.11608   Lan Vong                                   Subscriber          x            x             x         $            117.18
               3.11609   erica vong                                 Subscriber          x            x             x         $            117.18




                                                              Page 162 of 174
20-10244-smb   Doc 1           Filed 01/28/20 Entered 01/28/20 20:02:29                                                                       Main Document
                                            Pg    203 of 506
                                             In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                          CreditorName             Basis for Claim                                              Amount Owed
               3.11610   Raj Vora                                  Subscriber          x            x             x         $            100.43
               3.11611   Vijay Vora                                Subscriber          x            x             x         $             96.17
               3.11612   Chetna Vora                               Subscriber          x            x             x         $             79.82
               3.11613   Madeline Vorenkamp                        Subscriber          x            x             x         $            107.37
               3.11614   Steven Vorhaus                            Subscriber          x            x             x         $            117.18
               3.11615   Jim Vorlop                                Subscriber          x            x             x         $            117.84
               3.11616   Cheryl Vorlop                             Subscriber          x            x             x         $            117.84
               3.11617   Peter Voystock                            Subscriber          x            x             x         $             19.55
               3.11618   James Vroman                              Subscriber          x            x             x         $            118.49
               3.11619   Susan Vroman                              Subscriber          x            x             x         $            118.49
               3.11620   Vidya Vthirunavukkaras                    Subscriber          x            x             x         $             82.86
               3.11621   Thai-Son Vu                               Subscriber          x            x             x         $            122.42
               3.11622   Don Vu                                    Subscriber          x            x             x         $             91.59
               3.11623   Teresa Vu                                 Subscriber          x            x             x         $            101.98
               3.11624   Jayden Vu                                 Subscriber          x            x             x         $            102.96
               3.11625   Gopal Vujjpu                              Subscriber          x            x             x         $            118.09
               3.11626   Lalitha Vullikanti                        Subscriber          x            x             x         $             81.13
               3.11627   Nicholas Vuong                            Subscriber          x            x             x         $            102.96
               3.11628   Abhinav Kumar Vuppala                     Subscriber          x            x             x         $             90.70
               3.11629   Balaji Vuyyuru                            Subscriber          x            x             x         $             92.25
               3.11630   priyanka Vuyyuru                          Subscriber          x            x             x         $             83.35
               3.11631   Charlene Wacenske                         Subscriber          x            x             x         $            137.48
               3.11632   Paxton Waddell                            Subscriber          x            x             x         $             72.56
               3.11633   Cale Waddell                              Subscriber          x            x             x         $             92.66
               3.11634   Colby Waddell                             Subscriber          x            x             x         $             93.15
               3.11635   Charles Wade                              Subscriber          x            x             x         $            101.00
               3.11636   Tara Wade                                 Subscriber          x            x             x         $            119.80
               3.11637   Jason Wade                                Subscriber          x            x             x         $            102.96
               3.11638   Laura Wade                                Subscriber          x            x             x         $            102.96
               3.11639   Kelly Wade                                Subscriber          x            x             x         $            102.96
               3.11640   Pratibha Wagle                            Subscriber          x            x             x         $             73.05
               3.11641   Stephen Wagner                            Subscriber          x            x             x         $            118.49
               3.11642   Meredith Wagner                           Subscriber          x            x             x         $            101.98
               3.11643   donald wagoner                            Subscriber          x            x             x         $                 3.91
               3.11644   Carol Wagstaff                            Subscriber          x            x             x         $             96.83
               3.11645   Chandra Wagy                              Subscriber          x            x             x         $             84.07
               3.11646   Pradeep Wahi                              Subscriber          x            x             x         $             94.54
               3.11647   Jon Waible                                Subscriber          x            x             x         $            101.41
               3.11648   Barbara Wain                              Subscriber          x            x             x         $            118.49
               3.11649   Anita Wainscott                           Subscriber          x            x             x         $             15.64
               3.11650   Bruce Wainscott                           Subscriber          x            x             x         $             15.64
               3.11651   Laura Wainscott                           Subscriber          x            x             x         $            101.98
               3.11652   Michelle Wainwright                       Subscriber          x            x             x         $             73.05
               3.11653   Vincent WAITS                             Subscriber          x            x             x         $             78.18
               3.11654   Samia Wakili                              Subscriber          x            x             x         $             94.54
               3.11655   Antoine Wakim                             Subscriber          x            x             x         $             91.59
               3.11656   Shirley Walczak                           Subscriber          x            x             x         $             99.45
               3.11657   Richard Walczak                           Subscriber          x            x             x         $             96.83
               3.11658   Larry Wald                                Subscriber          x            x             x         $             95.11
               3.11659   Landon Wald                               Subscriber          x            x             x         $            101.98
               3.11660   Jennifer Wald                             Subscriber          x            x             x         $            137.48
               3.11661   Nancy Waldrop                             Subscriber          x            x             x         $             82.37
               3.11662   Jesaka Waldrop                            Subscriber          x            x             x         $             91.19
               3.11663   Judith Walk                               Subscriber          x            x             x         $            112.27
               3.11664   Austin Walkemeyer                         Subscriber          x            x             x         $             81.13
               3.11665   Ron Walker                                Subscriber          x            x             x         $             95.60
               3.11666   Jamie Walker                              Subscriber          x            x             x         $            110.31
               3.11667   David Walker                              Subscriber          x            x             x         $             94.54
               3.11668   Johnnie Walker                            Subscriber          x            x             x         $            118.49
               3.11669   Catherine Walker                          Subscriber          x            x             x         $            118.49
               3.11670   Christine Walker                          Subscriber          x            x             x         $             96.17
               3.11671   Tony Walker                               Subscriber          x            x             x         $             94.87
               3.11672   Loretta Walker                            Subscriber          x            x             x         $            117.18
               3.11673   Katlyn Walker                             Subscriber          x            x             x         $            102.96
               3.11674   William Walker                            Subscriber          x            x             x         $            102.96
               3.11675   Ron Walker                                Subscriber          x            x             x         $             82.86
               3.11676   Terri Wall                                Subscriber          x            x             x         $             89.63
               3.11677   Nick Wallace                              Subscriber          x            x             x         $             91.68
               3.11678   Kristen Wallace                           Subscriber          x            x             x         $            133.13
               3.11679   Jeremy Wallace                            Subscriber          x            x             x         $            133.13
               3.11680   Scott Wallace                             Subscriber          x            x             x         $            118.49




                                                             Page 163 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                           Pg    204 of 506
                                            In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                           CreditorName             Basis for Claim                                              Amount Owed
               3.11681   Linda Wallace                              Subscriber          x            x             x         $            118.49
               3.11682   Terry Wallace                              Subscriber          x            x             x         $             83.09
               3.11683   Taner Wallace                              Subscriber          x            x             x         $            101.98
               3.11684   Keller Walls                               Subscriber          x            x             x         $            108.60
               3.11685   Angie Walls                                Subscriber          x            x             x         $            108.60
               3.11686   Marissa Walls                              Subscriber          x            x             x         $             91.59
               3.11687   Karen Walsh                                Subscriber          x            x             x         $            104.43
               3.11688   Nicolette Walsh                            Subscriber          x            x             x         $            104.43
               3.11689   Beverly Walsh                              Subscriber          x            x             x         $            121.11
               3.11690   Patrick Walsh                              Subscriber          x            x             x         $            107.62
               3.11691   Austin Walsh                               Subscriber          x            x             x         $            102.96
               3.11692   Shirley Walsh                              Subscriber          x            x             x         $             93.15
               3.11693   Jake Walter                                Subscriber          x            x             x         $             86.03
               3.11694   Heather Walter                             Subscriber          x            x             x         $             82.76
               3.11695   Lance Walters                              Subscriber          x            x             x         $            122.42
               3.11696   Kristin Walters                            Subscriber          x            x             x         $            122.42
               3.11697   Noah Walters                               Subscriber          x            x             x         $            122.42
               3.11698   Marietta Walters                           Subscriber          x            x             x         $            105.01
               3.11699   Lori Walters                               Subscriber          x            x             x         $             96.17
               3.11700   Ben Walters                                Subscriber          x            x             x         $             96.50
               3.11701   Bruce Walth                                Subscriber          x            x             x         $            101.98
               3.11702   Kim Walth                                  Subscriber          x            x             x         $            102.96
               3.11703   Laura Walth                                Subscriber          x            x             x         $             96.50
               3.11704   Stewart Waltner                            Subscriber          x            x             x         $             83.35
               3.11705   Edythe Waltner                             Subscriber          x            x             x         $             82.86
               3.11706   Keith Walton                               Subscriber          x            x             x         $             83.74
               3.11707   Dennis Walton                              Subscriber          x            x             x         $             72.56
               3.11708   barbara walton                             Subscriber          x            x             x         $             15.64
               3.11709   Brett Walton                               Subscriber          x            x             x         $             94.54
               3.11710   Wonza Walton                               Subscriber          x            x             x         $             92.66
               3.11711   Jonathan Walz                              Subscriber          x            x             x         $             91.59
               3.11712   Chelsea Walz                               Subscriber          x            x             x         $            101.98
               3.11713   Caitlyn Walz                               Subscriber          x            x             x         $            101.98
               3.11714   Susan Wambach                              Subscriber          x            x             x         $            117.18
               3.11715   Wayne Wan                                  Subscriber          x            x             x         $            149.26
               3.11716   Xiaodong Wang                              Subscriber          x            x             x         $             88.98
               3.11717   Hao Wang                                   Subscriber          x            x             x         $             84.40
               3.11718   Lisi Wang                                  Subscriber          x            x             x         $            102.72
               3.11719   LINZI WANG                                 Subscriber          x            x             x         $            107.37
               3.11720   nicole wang                                Subscriber          x            x             x         $            139.24
               3.11721   Ziyi Wang                                  Subscriber          x            x             x         $            138.30
               3.11722   Isabel Wang                                Subscriber          x            x             x         $            139.24
               3.11723   SIWEN WANG                                 Subscriber          x            x             x         $            102.39
               3.11724   Paul Wang                                  Subscriber          x            x             x         $            102.47
               3.11725   Danni Wang                                 Subscriber          x            x             x         $             91.59
               3.11726   Jay Wang                                   Subscriber          x            x             x         $             91.19
               3.11727   Yu Tong Wang                               Subscriber          x            x             x         $             79.82
               3.11728   Renyuh Wang                                Subscriber          x            x             x         $            117.18
               3.11729   Chun Han Wang                              Subscriber          x            x             x         $            117.18
               3.11730   Carolyn Wang                               Subscriber          x            x             x         $            102.96
               3.11731   Frank Wang                                 Subscriber          x            x             x         $            102.96
               3.11732   Jian Wang                                  Subscriber          x            x             x         $            137.48
               3.11733   Jenny Wang                                 Subscriber          x            x             x         $            137.48
               3.11734   Cici xi Wang                               Subscriber          x            x             x         $             99.12
               3.11735   Jiande Wang                                Subscriber          x            x             x         $            100.10
               3.11736   David Wang                                 Subscriber          x            x             x         $             78.18
               3.11737   Matt Wangerin                              Subscriber          x            x             x         $                 0.65
               3.11738   Rinzin Wangmo                              Subscriber          x            x             x         $             91.59
               3.11739   Lais Wanick                                Subscriber          x            x             x         $            102.72
               3.11740   James Wanless                              Subscriber          x            x             x         $            104.92
               3.11741   Josh Ward                                  Subscriber          x            x             x         $             76.22
               3.11742   Tiffany Ward                               Subscriber          x            x             x         $            136.82
               3.11743   Mark Ward                                  Subscriber          x            x             x         $             86.69
               3.11744   Brian Ward                                 Subscriber          x            x             x         $             94.54
               3.11745   Patricia Ward                              Subscriber          x            x             x         $             94.54
               3.11746   Kelsey Ward                                Subscriber          x            x             x         $             94.54
               3.11747   Clayton Ward                               Subscriber          x            x             x         $            102.96
               3.11748   Sam Ward                                   Subscriber          x            x             x         $            102.96
               3.11749   Michelle Ward                              Subscriber          x            x             x         $            103.45
               3.11750   Randall Ware                               Subscriber          x            x             x         $            117.18
               3.11751   Tanner wark                                Subscriber          x            x             x         $             86.69




                                                              Page 164 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                       Main Document
                                           Pg    205 of 506
                                            In re: MoviePass, Inc.
                                                          Schedule E/F, Part 2
                                      Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                 Unliquidated
                                                                                    Contingent




                                                                                                                Disputed
                                          CreditorName            Basis for Claim                                              Amount Owed
               3.11752   Tristan Warmels                          Subscriber          x            x             x         $            100.10
               3.11753   Zy Warner                                Subscriber          x            x             x         $             95.52
               3.11754   Charles Warner                           Subscriber          x            x             x         $            119.15
               3.11755   Karen Warner                             Subscriber          x            x             x         $            119.15
               3.11756   Emma Warner                              Subscriber          x            x             x         $             82.86
               3.11757   Jacob Warner                             Subscriber          x            x             x         $            117.84
               3.11758   Sherry Warren                            Subscriber          x            x             x         $            119.80
               3.11759   Dan Warren                               Subscriber          x            x             x         $             92.66
               3.11760   Jennifer Warren                          Subscriber          x            x             x         $             92.66
               3.11761   Nate Warrick                             Subscriber          x            x             x         $             92.90
               3.11762   Kate Wartner                             Subscriber          x            x             x         $            117.18
               3.11763   Paul Washington                          Subscriber          x            x             x         $             93.64
               3.11764   Valerie Washington                       Subscriber          x            x             x         $             93.64
               3.11765   Jessica Washington                       Subscriber          x            x             x         $             84.72
               3.11766   Amanda Waskelis                          Subscriber          x            x             x         $            107.37
               3.11767   Courtney Wasuk                           Subscriber          x            x             x         $             15.64
               3.11768   Michael Waterhouse                       Subscriber          x            x             x         $            110.64
               3.11769   Marcus Waterman                          Subscriber          x            x             x         $            107.86
               3.11770   Brian Waterman                           Subscriber          x            x             x         $            117.18
               3.11771   Yasmine Watkins                          Subscriber          x            x             x         $                 5.48
               3.11772   Celestine Watkins                        Subscriber          x            x             x         $            118.49
               3.11773   Alan Watkins                             Subscriber          x            x             x         $            118.49
               3.11774   Leslie Watkins                           Subscriber          x            x             x         $            117.18
               3.11775   Tyler Watson                             Subscriber          x            x             x         $            102.80
               3.11776   Judith Watson                            Subscriber          x            x             x         $             91.19
               3.11777   Ryan Watson                              Subscriber          x            x             x         $             79.82
               3.11778   Paul Watson                              Subscriber          x            x             x         $            101.98
               3.11779   Ron Watson                               Subscriber          x            x             x         $             82.86
               3.11780   Ray allen Watson                         Subscriber          x            x             x         $             82.86
               3.11781   Anita Watson                             Subscriber          x            x             x         $             82.86
               3.11782   Brandon Watt                             Subscriber          x            x             x         $             96.83
               3.11783   TIM S WAY                                Subscriber          x            x             x         $             96.50
               3.11784   Cookie Wayte                             Subscriber          x            x             x         $            103.45
               3.11785   Peter Wayte                              Subscriber          x            x             x         $            103.45
               3.11786   Kelsey Weakly                            Subscriber          x            x             x         $            109.26
               3.11787   Howard Weale                             Subscriber          x            x             x         $             91.59
               3.11788   Victoria Wearden                         Subscriber          x            x             x         $            119.80
               3.11789   Bob Weatherly                            Subscriber          x            x             x         $            105.41
               3.11790   Kimberly Weatherly                       Subscriber          x            x             x         $            102.96
               3.11791   Michael Weaver                           Subscriber          x            x             x         $            103.45
               3.11792   Denise Webb                              Subscriber          x            x             x         $            175.45
               3.11793   Theresa Webb                             Subscriber          x            x             x         $            122.42
               3.11794   Amanda Webb                              Subscriber          x            x             x         $             78.84
               3.11795   Kelly Webb                               Subscriber          x            x             x         $            106.39
               3.11796   Darius Webb                              Subscriber          x            x             x         $            106.39
               3.11797   Brandon Webb                             Subscriber          x            x             x         $             95.11
               3.11798   Ryan Webb                                Subscriber          x            x             x         $             81.13
               3.11799   Scot Webber                              Subscriber          x            x             x         $            138.13
               3.11800   Katherine Webber                         Subscriber          x            x             x         $            102.96
               3.11801   Nancy Webber                             Subscriber          x            x             x         $            137.48
               3.11802   Samuel Weber                             Subscriber          x            x             x         $             81.45
               3.11803   Roopa Weber                              Subscriber          x            x             x         $            116.69
               3.11804   Chris Weber                              Subscriber          x            x             x         $             97.16
               3.11805   Dylan Weber                              Subscriber          x            x             x         $             90.34
               3.11806   Frank Weber                              Subscriber          x            x             x         $             90.34
               3.11807   Matthew Weber                            Subscriber          x            x             x         $             78.18
               3.11808   Heather Weber-Langvardt                  Subscriber          x            x             x         $             92.31
               3.11809   Jennifer Weber-Searl                     Subscriber          x            x             x         $            124.04
               3.11810   JA Webster                               Subscriber          x            x             x         $             79.49
               3.11811   Joanne Webster                           Subscriber          x            x             x         $            118.49
               3.11812   Lowell Webster                           Subscriber          x            x             x         $            118.49
               3.11813   David Wecker                             Subscriber          x            x             x         $             97.54
               3.11814   Benjamin Wegener                         Subscriber          x            x             x         $             92.25
               3.11815   Michael Wehby                            Subscriber          x            x             x         $            124.38
               3.11816   Mike Wehner                              Subscriber          x            x             x         $            123.08
               3.11817   Yu Shan Wei                              Subscriber          x            x             x         $            136.30
               3.11818   Isaac Wei                                Subscriber          x            x             x         $             91.92
               3.11819   David Wei                                Subscriber          x            x             x         $             92.31
               3.11820   Alyssa Weidner                           Subscriber          x            x             x         $            121.11
               3.11821   Scott Weidner                            Subscriber          x            x             x         $            121.11
               3.11822   Miles Weimer                             Subscriber          x            x             x         $             91.59




                                                            Page 165 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                           Pg    206 of 506
                                            In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                          CreditorName             Basis for Claim                                              Amount Owed
               3.11823   Mari weimer                               Subscriber          x            x             x         $            123.73
               3.11824   Kirk Weimer                               Subscriber          x            x             x         $             82.86
               3.11825   Clayton Weimers                           Subscriber          x            x             x         $            121.11
               3.11826   Christina Weinmann                        Subscriber          x            x             x         $            102.47
               3.11827   Betty Weinshel                            Subscriber          x            x             x         $             14.05
               3.11828   Noa Weinshel                              Subscriber          x            x             x         $             12.32
               3.11829   John Weinshel                             Subscriber          x            x             x         $             10.10
               3.11830   Amy Weinstein                             Subscriber          x            x             x         $            136.17
               3.11831   Gail Weinstein                            Subscriber          x            x             x         $            102.96
               3.11832   Joel Weinstein                            Subscriber          x            x             x         $            124.38
               3.11833   Andrew Weir                               Subscriber          x            x             x         $             93.23
               3.11834   Julia Weis                                Subscriber          x            x             x         $            102.96
               3.11835   Michael Weis                              Subscriber          x            x             x         $            102.96
               3.11836   Ira Weisberg                              Subscriber          x            x             x         $             96.17
               3.11837   Eric Weise                                Subscriber          x            x             x         $             91.92
               3.11838   Ronald Weiss                              Subscriber          x            x             x         $            110.31
               3.11839   David Weiss                               Subscriber          x            x             x         $             11.26
               3.11840   Sarah Weiss                               Subscriber          x            x             x         $            117.18
               3.11841   Mark Weiss                                Subscriber          x            x             x         $            117.18
               3.11842   Hilary Weissman                           Subscriber          x            x             x         $            117.18
               3.11843   Randy Weisz                               Subscriber          x            x             x         $             91.59
               3.11844   Alicia Weix                               Subscriber          x            x             x         $             91.92
               3.11845   Steve Welbourn                            Subscriber          x            x             x         $            103.45
               3.11846   Joan Welbourn                             Subscriber          x            x             x         $            103.45
               3.11847   Kymberli Welch                            Subscriber          x            x             x         $             92.31
               3.11848   Janie Welch                               Subscriber          x            x             x         $            136.17
               3.11849   Linda Wellborn                            Subscriber          x            x             x         $             91.19
               3.11850   Jim Wellborn                              Subscriber          x            x             x         $             91.19
               3.11851   Bethany Wellik                            Subscriber          x            x             x         $            102.96
               3.11852   GLEN WELLMAN                              Subscriber          x            x             x         $             72.56
               3.11853   Dian WELLMAN                              Subscriber          x            x             x         $             92.66
               3.11854   Vincent Wells                             Subscriber          x            x             x         $             83.35
               3.11855   Josh Wells                                Subscriber          x            x             x         $             84.40
               3.11856   Jeffrey Wells                             Subscriber          x            x             x         $             91.19
               3.11857   Gladys Wells                              Subscriber          x            x             x         $             91.19
               3.11858   Shannon Wells                             Subscriber          x            x             x         $            119.80
               3.11859   Sheila Wells                              Subscriber          x            x             x         $             91.00
               3.11860   Dusanka Wells                             Subscriber          x            x             x         $            102.96
               3.11861   John Wells                                Subscriber          x            x             x         $             78.51
               3.11862   Cori Wells                                Subscriber          x            x             x         $             91.92
               3.11863   Jeff Wells                                Subscriber          x            x             x         $            117.84
               3.11864   Jodie Welsh                               Subscriber          x            x             x         $             96.83
               3.11865   Ken Wemer                                 Subscriber          x            x             x         $            123.73
               3.11866   Janet Wendel                              Subscriber          x            x             x         $             83.42
               3.11867   Hilary Wentz                              Subscriber          x            x             x         $             94.87
               3.11868   Craig Wenzel                              Subscriber          x            x             x         $            148.61
               3.11869   Teri Werking                              Subscriber          x            x             x         $            134.61
               3.11870   Gregory Werking                           Subscriber          x            x             x         $            134.61
               3.11871   Arndt Werling                             Subscriber          x            x             x         $            119.80
               3.11872   Timothy Werner                            Subscriber          x            x             x         $            117.18
               3.11873   Stefanie Wessell                          Subscriber          x            x             x         $            118.49
               3.11874   William West                              Subscriber          x            x             x         $             75.01
               3.11875   Andre West                                Subscriber          x            x             x         $            115.21
               3.11876   Krista West                               Subscriber          x            x             x         $            118.49
               3.11877   Ben West                                  Subscriber          x            x             x         $             79.82
               3.11878   Thomas West                               Subscriber          x            x             x         $            102.96
               3.11879   Jennifer West                             Subscriber          x            x             x         $            102.96
               3.11880   Keisha West                               Subscriber          x            x             x         $             93.15
               3.11881   Lindsay Westcott                          Subscriber          x            x             x         $             17.60
               3.11882   Collins Westcott                          Subscriber          x            x             x         $                 2.61
               3.11883   Leigh Westcott                            Subscriber          x            x             x         $                 3.26
               3.11884   Trudi Westendorf                          Subscriber          x            x             x         $            105.01
               3.11885   Gina Westerfield                          Subscriber          x            x             x         $            119.15
               3.11886   Max Westerfield                           Subscriber          x            x             x         $            119.15
               3.11887   Cathy Whalen                              Subscriber          x            x             x         $             87.01
               3.11888   Chayton Whaley                            Subscriber          x            x             x         $             86.69
               3.11889   Johnny Wheat                              Subscriber          x            x             x         $             78.51
               3.11890   Robert Wheeler                            Subscriber          x            x             x         $            106.39
               3.11891   Gayemarie Wheeler                         Subscriber          x            x             x         $            126.49
               3.11892   Kathy Wheeler                             Subscriber          x            x             x         $             86.69
               3.11893   Otis Wheeler                              Subscriber          x            x             x         $            137.48




                                                             Page 166 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                           Pg    207 of 506
                                            In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                           CreditorName             Basis for Claim                                              Amount Owed
               3.11894   Andrew Whellams                            Subscriber          x            x             x         $            119.15
               3.11895   Trevor Whipple                             Subscriber          x            x             x         $            117.18
               3.11896   Lucille Whisler                            Subscriber          x            x             x         $             83.35
               3.11897   Mollie Whisler                             Subscriber          x            x             x         $             82.86
               3.11898   Demaril Whitaker                           Subscriber          x            x             x         $             86.03
               3.11899   Terrance Whitaker                          Subscriber          x            x             x         $            102.96
               3.11900   Harrison Whitaker                          Subscriber          x            x             x         $            137.48
               3.11901   Alex White                                 Subscriber          x            x             x         $            104.28
               3.11902   Richard White                              Subscriber          x            x             x         $            109.33
               3.11903   Henry White                                Subscriber          x            x             x         $            103.54
               3.11904   Susan White                                Subscriber          x            x             x         $            102.06
               3.11905   Mei-Ling White                             Subscriber          x            x             x         $            126.35
               3.11906   Joni White                                 Subscriber          x            x             x         $                 1.30
               3.11907   Bria White                                 Subscriber          x            x             x         $            106.32
               3.11908   MaeBelle White                             Subscriber          x            x             x         $             75.01
               3.11909   Jonathan White                             Subscriber          x            x             x         $             94.54
               3.11910   David White                                Subscriber          x            x             x         $             91.59
               3.11911   Brandon White                              Subscriber          x            x             x         $             83.09
               3.11912   Penn White                                 Subscriber          x            x             x         $             82.76
               3.11913   Carole White                               Subscriber          x            x             x         $            119.15
               3.11914   Robb White                                 Subscriber          x            x             x         $             96.83
               3.11915   Sandra White                               Subscriber          x            x             x         $             93.23
               3.11916   ASHLEY WHITE                               Subscriber          x            x             x         $            101.98
               3.11917   Adam White                                 Subscriber          x            x             x         $            117.18
               3.11918   Darnell White                              Subscriber          x            x             x         $            102.96
               3.11919   Ronald White                               Subscriber          x            x             x         $            102.96
               3.11920   Shirley White                              Subscriber          x            x             x         $            102.96
               3.11921   Rodney White                               Subscriber          x            x             x         $            102.96
               3.11922   Kimberly White                             Subscriber          x            x             x         $            103.45
               3.11923   Richard White                              Subscriber          x            x             x         $            137.48
               3.11924   Peggy White                                Subscriber          x            x             x         $            137.48
               3.11925   Felicity White                             Subscriber          x            x             x         $            117.84
               3.11926   Bob Whitehouse                             Subscriber          x            x             x         $             91.59
               3.11927   Jesse Whiteman                             Subscriber          x            x             x         $            139.04
               3.11928   Bob Whitley                                Subscriber          x            x             x         $             17.60
               3.11929   Ilene Whitman                              Subscriber          x            x             x         $            137.48
               3.11930   Lisa Whitmire                              Subscriber          x            x             x         $            104.35
               3.11931   dusty whitted                              Subscriber          x            x             x         $            102.96
               3.11932   Samuel Whittemore                          Subscriber          x            x             x         $             91.00
               3.11933   Daniel Whittemore                          Subscriber          x            x             x         $            117.84
               3.11934   Rebecca Whittemore                         Subscriber          x            x             x         $             90.34
               3.11935   Catherine Whyte                            Subscriber          x            x             x         $             91.92
               3.11936   kwasi wiafe                                Subscriber          x            x             x         $            119.15
               3.11937   Dimas Wicaksono                            Subscriber          x            x             x         $             81.13
               3.11938   Anna Wickham                               Subscriber          x            x             x         $            117.18
               3.11939   Joshua Wickline                            Subscriber          x            x             x         $             97.48
               3.11940   Lonnie Widener                             Subscriber          x            x             x         $             83.35
               3.11941   Mike Widener                               Subscriber          x            x             x         $            103.45
               3.11942   Jared Widerman                             Subscriber          x            x             x         $             91.59
               3.11943   Cheri Widowski                             Subscriber          x            x             x         $            115.70
               3.11944   Beth Wiegan                                Subscriber          x            x             x         $            121.77
               3.11945   Rick Wiegan                                Subscriber          x            x             x         $            121.77
               3.11946   Justin Wiemer                              Subscriber          x            x             x         $            137.48
               3.11947   Susanna WIGGINS                            Subscriber          x            x             x         $            185.27
               3.11948   Brian Wiggins                              Subscriber          x            x             x         $             96.17
               3.11949   Sharon Wiggins                             Subscriber          x            x             x         $            103.45
               3.11950   Mary Wight                                 Subscriber          x            x             x         $            136.17
               3.11951   Molly Wightman                             Subscriber          x            x             x         $            100.43
               3.11952   Sonia Wike                                 Subscriber          x            x             x         $             48.23
               3.11953   Sean Wike                                  Subscriber          x            x             x         $             16.95
               3.11954   Cash Wilcke                                Subscriber          x            x             x         $            137.48
               3.11955   Howard Wilczynski                          Subscriber          x            x             x         $             92.96
               3.11956   Kim Wilczynski                             Subscriber          x            x             x         $             92.96
               3.11957   Burnley Wilder                             Subscriber          x            x             x         $             94.54
               3.11958   Michelle Wildman                           Subscriber          x            x             x         $             15.04
               3.11959   Jessa Wiles                                Subscriber          x            x             x         $            118.49
               3.11960   Bailey Wiles                               Subscriber          x            x             x         $            117.18
               3.11961   John Wiley                                 Subscriber          x            x             x         $            102.96
               3.11962   Kerry Wiley                                Subscriber          x            x             x         $            102.96
               3.11963   Lynne Wiley                                Subscriber          x            x             x         $             92.66
               3.11964   Dwayne Wilhite                             Subscriber          x            x             x         $             84.40




                                                              Page 167 of 174
20-10244-smb   Doc 1           Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                            Pg    208 of 506
                                             In re: MoviePass, Inc.
                                                             Schedule E/F, Part 2
                                         Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                    Unliquidated
                                                                                       Contingent




                                                                                                                   Disputed
                                           CreditorName              Basis for Claim                                              Amount Owed
               3.11965   Ryan Wilke                                  Subscriber          x            x             x         $             96.17
               3.11966   Norma Wilkinson                             Subscriber          x            x             x         $            100.10
               3.11967   Theodore Wilkinson                          Subscriber          x            x             x         $             78.18
               3.11968   Kelly Wilks                                 Subscriber          x            x             x         $            117.18
               3.11969   Jared Wilks                                 Subscriber          x            x             x         $            117.18
               3.11970   DONNA WILL                                  Subscriber          x            x             x         $            102.72
               3.11971   Lexis Willert                               Subscriber          x            x             x         $            134.61
               3.11972   Margaret Willette                           Subscriber          x            x             x         $             93.23
               3.11973   Lauren Willetts                             Subscriber          x            x             x         $             90.34
               3.11974   Michael Williams                            Subscriber          x            x             x         $            122.42
               3.11975   Perry Williams                              Subscriber          x            x             x         $            118.16
               3.11976   Annise Williams                             Subscriber          x            x             x         $             84.07
               3.11977   bruce williams                              Subscriber          x            x             x         $            106.88
               3.11978   JAMES WILLIAMS                              Subscriber          x            x             x         $            108.28
               3.11979   Melinda Williams                            Subscriber          x            x             x         $            103.04
               3.11980   Joanne Williams                             Subscriber          x            x             x         $            101.41
               3.11981   Karen Williams                              Subscriber          x            x             x         $            108.28
               3.11982   amanda williams                             Subscriber          x            x             x         $                 2.46
               3.11983   Russell Williams                            Subscriber          x            x             x         $             91.65
               3.11984   Thomas Williams                             Subscriber          x            x             x         $             92.58
               3.11985   Gary Williams                               Subscriber          x            x             x         $            102.39
               3.11986   Anthony Williams                            Subscriber          x            x             x         $             88.74
               3.11987   Trish Williams                              Subscriber          x            x             x         $            107.37
               3.11988   Bonnie Williams                             Subscriber          x            x             x         $             93.62
               3.11989   Katelyn Williams                            Subscriber          x            x             x         $             99.45
               3.11990   William Williams                            Subscriber          x            x             x         $            109.33
               3.11991   Theo Williams                               Subscriber          x            x             x         $            147.95
               3.11992   Anthony Williams                            Subscriber          x            x             x         $            108.84
               3.11993   Billy Williams                              Subscriber          x            x             x         $            118.49
               3.11994   Elissa Williams                             Subscriber          x            x             x         $            118.49
               3.11995   Daniel Williams                             Subscriber          x            x             x         $             96.17
               3.11996   Shane Williams                              Subscriber          x            x             x         $             96.17
               3.11997   Abbey Williams                              Subscriber          x            x             x         $             95.11
               3.11998   Zarinda Williams                            Subscriber          x            x             x         $             82.76
               3.11999   Dustin Williams                             Subscriber          x            x             x         $            119.15
               3.12000   Michelle Williams                           Subscriber          x            x             x         $            119.15
               3.12001   Caroline Williams                           Subscriber          x            x             x         $            119.15
               3.12002   Amanda Williams                             Subscriber          x            x             x         $            119.15
               3.12003   Todd Williams                               Subscriber          x            x             x         $             96.83
               3.12004   Catherine Williams                          Subscriber          x            x             x         $             93.23
               3.12005   Brandi Williams                             Subscriber          x            x             x         $             81.88
               3.12006   Josh Williams                               Subscriber          x            x             x         $            117.18
               3.12007   Chase Williams                              Subscriber          x            x             x         $            102.96
               3.12008   Gethsemane Williams                         Subscriber          x            x             x         $            102.96
               3.12009   Autumn Williams                             Subscriber          x            x             x         $            102.96
               3.12010   David Williams                              Subscriber          x            x             x         $             96.50
               3.12011   Ryan Williams                               Subscriber          x            x             x         $            124.38
               3.12012   Kimberly Williams                           Subscriber          x            x             x         $             97.48
               3.12013   Bethany Williams                            Subscriber          x            x             x         $             93.15
               3.12014   Thomas Williams                             Subscriber          x            x             x         $             82.86
               3.12015   Paula Williams                              Subscriber          x            x             x         $             81.13
               3.12016   Carey Williams                              Subscriber          x            x             x         $            117.84
               3.12017   Wendi Williams                              Subscriber          x            x             x         $            117.84
               3.12018   Charles Williams Jr                         Subscriber          x            x             x         $            102.96
               3.12019   John Williamson                             Subscriber          x            x             x         $            105.66
               3.12020   Monica Williamson                           Subscriber          x            x             x         $            105.66
               3.12021   Sara Willinger                              Subscriber          x            x             x         $             92.17
               3.12022   Jeff Willinger                              Subscriber          x            x             x         $            102.96
               3.12023   Bonnie Willings                             Subscriber          x            x             x         $            100.75
               3.12024   Caleb Willis                                Subscriber          x            x             x         $             94.93
               3.12025   Logan Willis                                Subscriber          x            x             x         $            100.43
               3.12026   Patricia Willis                             Subscriber          x            x             x         $            119.63
               3.12027   Lydia Willis                                Subscriber          x            x             x         $             94.93
               3.12028   Brooke Willis                               Subscriber          x            x             x         $            100.43
               3.12029   Joshua Willis                               Subscriber          x            x             x         $            100.10
               3.12030   Brian Willis                                Subscriber          x            x             x         $            100.10
               3.12031   Cindy Willison                              Subscriber          x            x             x         $            117.18
               3.12032   Ariel Willke                                Subscriber          x            x             x         $             71.58
               3.12033   Michelle Willke                             Subscriber          x            x             x         $             91.68
               3.12034   Noah Willson                                Subscriber          x            x             x         $            109.33
               3.12035   Bryce Wilson                                Subscriber          x            x             x         $            122.42




                                                               Page 168 of 174
20-10244-smb   Doc 1           Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                            Pg    209 of 506
                                             In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                           CreditorName             Basis for Claim                                              Amount Owed
               3.12036   Michael Wilson                             Subscriber          x            x             x         $             89.72
               3.12037   Gage Wilson                                Subscriber          x            x             x         $            101.08
               3.12038   Jim Wilson                                 Subscriber          x            x             x         $            122.42
               3.12039   Reese Wilson                               Subscriber          x            x             x         $             91.65
               3.12040   Valerie Wilson                             Subscriber          x            x             x         $            136.82
               3.12041   Julie Wilson                               Subscriber          x            x             x         $             87.27
               3.12042   Eelin Wilson                               Subscriber          x            x             x         $             71.09
               3.12043   Leslie Wilson                              Subscriber          x            x             x         $             92.96
               3.12044   Taryn Wilson                               Subscriber          x            x             x         $            155.31
               3.12045   Britany Wilson                             Subscriber          x            x             x         $            102.72
               3.12046   Patrick Wilson                             Subscriber          x            x             x         $             87.27
               3.12047   Robert Wilson                              Subscriber          x            x             x         $             71.09
               3.12048   Timothy Wilson                             Subscriber          x            x             x         $            101.08
               3.12049   Eric Wilson                                Subscriber          x            x             x         $             91.59
               3.12050   Virginia Wilson                            Subscriber          x            x             x         $            118.49
               3.12051   julie wilson                               Subscriber          x            x             x         $             96.17
               3.12052   Amy Wilson                                 Subscriber          x            x             x         $             95.11
               3.12053   Matthew Wilson                             Subscriber          x            x             x         $             73.05
               3.12054   Sierra Wilson                              Subscriber          x            x             x         $             91.00
               3.12055   Clare Wilson                               Subscriber          x            x             x         $            136.17
               3.12056   Therese Wilson                             Subscriber          x            x             x         $            123.73
               3.12057   Michelle Wilson                            Subscriber          x            x             x         $            117.18
               3.12058   Jacob Wilson                               Subscriber          x            x             x         $            117.18
               3.12059   Kirstie Wilson                             Subscriber          x            x             x         $            117.18
               3.12060   Cody Wilson                                Subscriber          x            x             x         $            137.48
               3.12061   Tammy Wilt                                 Subscriber          x            x             x         $            105.99
               3.12062   Kawai Winchester                           Subscriber          x            x             x         $            145.99
               3.12063   Rodney Wing                                Subscriber          x            x             x         $            133.13
               3.12064   Chuck Wing                                 Subscriber          x            x             x         $            118.49
               3.12065   Dan Wingard                                Subscriber          x            x             x         $             81.13
               3.12066   Shirley Wingate                            Subscriber          x            x             x         $                 1.96
               3.12067   Jeff Winikow                               Subscriber          x            x             x         $             91.68
               3.12068   Patricia Winkler                           Subscriber          x            x             x         $             85.71
               3.12069   Mary Jane Winkler                          Subscriber          x            x             x         $             99.12
               3.12070   Maxine Winkler                             Subscriber          x            x             x         $             99.12
               3.12071   carol winn                                 Subscriber          x            x             x         $            109.33
               3.12072   John winn                                  Subscriber          x            x             x         $            109.33
               3.12073   Dawn Winship                               Subscriber          x            x             x         $                 3.26
               3.12074   Emily Winslow                              Subscriber          x            x             x         $            102.96
               3.12075   Elin Winter                                Subscriber          x            x             x         $            102.96
               3.12076   Jonathan Winter                            Subscriber          x            x             x         $             82.86
               3.12077   Glenda Winter-Irving                       Subscriber          x            x             x         $            118.49
               3.12078   Carina Winters                             Subscriber          x            x             x         $             88.32
               3.12079   Meghan Wipf                                Subscriber          x            x             x         $            101.00
               3.12080   Jennifer Wisdom                            Subscriber          x            x             x         $            181.34
               3.12081   Marcelina Wise                             Subscriber          x            x             x         $            103.94
               3.12082   Jennifer Wisnewski                         Subscriber          x            x             x         $            113.26
               3.12083   Madeline Wisnowski                         Subscriber          x            x             x         $             91.92
               3.12084   Lisa wissman                               Subscriber          x            x             x         $             93.15
               3.12085   Chris Witschy                              Subscriber          x            x             x         $            142.72
               3.12086   Judith Witten                              Subscriber          x            x             x         $             98.20
               3.12087   Patricia Wittenstein                       Subscriber          x            x             x         $            104.92
               3.12088   Patsaya Witthayatun                        Subscriber          x            x             x         $             22.85
               3.12089   Mark Wittleder                             Subscriber          x            x             x         $            118.49
               3.12090   Cindy Wofford                              Subscriber          x            x             x         $             94.87
               3.12091   Darrie Wohlman                             Subscriber          x            x             x         $             99.45
               3.12092   RaeAna Wolf                                Subscriber          x            x             x         $            146.64
               3.12093   Greg Wolf                                  Subscriber          x            x             x         $             93.15
               3.12094   Heather Wolfe                              Subscriber          x            x             x         $             94.54
               3.12095   Michael Wolfe                              Subscriber          x            x             x         $             91.00
               3.12096   Michelle Wolfe                             Subscriber          x            x             x         $             91.00
               3.12097   Michael Wolfe                              Subscriber          x            x             x         $            101.98
               3.12098   Shayne Wolfe                               Subscriber          x            x             x         $            117.84
               3.12099   Joanne Wolfinger                           Subscriber          x            x             x         $             73.05
               3.12100   Matthew Wolfinger                          Subscriber          x            x             x         $             82.86
               3.12101   David Wolkensperg                          Subscriber          x            x             x         $            132.39
               3.12102   Hilton Wolman                              Subscriber          x            x             x         $            117.18
               3.12103   Melanie Wolman                             Subscriber          x            x             x         $            117.18
               3.12104   Matthew Wolsky                             Subscriber          x            x             x         $             91.65
               3.12105   Jason Wolter                               Subscriber          x            x             x         $             94.87
               3.12106   Katriel WONG                               Subscriber          x            x             x         $             89.23




                                                              Page 169 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                           Pg    210 of 506
                                            In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                           CreditorName            Basis for Claim                                              Amount Owed
               3.12107   Jamie Wong                                Subscriber          x            x             x         $            104.35
               3.12108   John Wong                                 Subscriber          x            x             x         $             92.25
               3.12109   JOSEPH WONG                               Subscriber          x            x             x         $            109.33
               3.12110   Johanna Wong                              Subscriber          x            x             x         $             82.86
               3.12111   derrick wong                              Subscriber          x            x             x         $            100.10
               3.12112   Hercule Wong                              Subscriber          x            x             x         $             91.92
               3.12113   Marcus Wong                               Subscriber          x            x             x         $             81.13
               3.12114   Kim Wood                                  Subscriber          x            x             x         $             94.54
               3.12115   John Wood                                 Subscriber          x            x             x         $             94.54
               3.12116   Patrick Wood                              Subscriber          x            x             x         $            119.15
               3.12117   Yelena Wood                               Subscriber          x            x             x         $            119.15
               3.12118   Cindy Wood                                Subscriber          x            x             x         $            101.98
               3.12119   Ron Wood                                  Subscriber          x            x             x         $            101.98
               3.12120   Nina Wood                                 Subscriber          x            x             x         $            117.18
               3.12121   Carl Woods                                Subscriber          x            x             x         $            139.44
               3.12122   Shawn Woods                               Subscriber          x            x             x         $            111.29
               3.12123   Holli Woods                               Subscriber          x            x             x         $            181.34
               3.12124   Devin Woods                               Subscriber          x            x             x         $            154.50
               3.12125   Lisa Woods                                Subscriber          x            x             x         $             81.45
               3.12126   Kevin Woods                               Subscriber          x            x             x         $             96.83
               3.12127   Hudson Woods                              Subscriber          x            x             x         $            109.33
               3.12128   Ray Woods                                 Subscriber          x            x             x         $            123.73
               3.12129   Tanya Woodsby                             Subscriber          x            x             x         $             89.30
               3.12130   RHONELL WOODSIDE                          Subscriber          x            x             x         $             83.35
               3.12131   JOHN WOODSIDE                             Subscriber          x            x             x         $            102.96
               3.12132   Jackson Woodward                          Subscriber          x            x             x         $             94.54
               3.12133   Steve Wool                                Subscriber          x            x             x         $            117.84
               3.12134   Teresa Woolford                           Subscriber          x            x             x         $             78.51
               3.12135   Marisa Woolsey                            Subscriber          x            x             x         $             15.64
               3.12136   Grace Woolsey                             Subscriber          x            x             x         $             15.64
               3.12137   Beth Wooten                               Subscriber          x            x             x         $            180.69
               3.12138   Bill Wooten                               Subscriber          x            x             x         $            117.84
               3.12139   Nancy Wooten                              Subscriber          x            x             x         $            117.84
               3.12140   Matthew Workman                           Subscriber          x            x             x         $            104.92
               3.12141   Amanda Workman                            Subscriber          x            x             x         $            102.72
               3.12142   Mel Workman                               Subscriber          x            x             x         $            102.96
               3.12143   Debbie Workman                            Subscriber          x            x             x         $            102.96
               3.12144   Samiah Worlds                             Subscriber          x            x             x         $            105.90
               3.12145   Surina Worlds                             Subscriber          x            x             x         $            105.90
               3.12146   Kylie Worley                              Subscriber          x            x             x         $            103.04
               3.12147   Marc Woronoff                             Subscriber          x            x             x         $             92.66
               3.12148   David Worrell                             Subscriber          x            x             x         $            105.66
               3.12149   Velia Wortman                             Subscriber          x            x             x         $            136.17
               3.12150   Michael Wortman                           Subscriber          x            x             x         $            137.48
               3.12151   Linda Wortman                             Subscriber          x            x             x         $            137.48
               3.12152   Alex wray                                 Subscriber          x            x             x         $            102.06
               3.12153   Zane wray                                 Subscriber          x            x             x         $            102.06
               3.12154   john wray                                 Subscriber          x            x             x         $            102.06
               3.12155   Patricia Wrede                            Subscriber          x            x             x         $            119.15
               3.12156   Timothy WREDE                             Subscriber          x            x             x         $            119.15
               3.12157   Charmony Wright                           Subscriber          x            x             x         $             83.42
               3.12158   Christopher Wright                        Subscriber          x            x             x         $            104.43
               3.12159   Janie Wright                              Subscriber          x            x             x         $            108.35
               3.12160   Amy Wright                                Subscriber          x            x             x         $             86.69
               3.12161   Alexander Wright                          Subscriber          x            x             x         $             91.59
               3.12162   Ryan Wright                               Subscriber          x            x             x         $             91.59
               3.12163   Autumn Wright                             Subscriber          x            x             x         $            118.49
               3.12164   Zachary Wright                            Subscriber          x            x             x         $             96.17
               3.12165   Linda Wright                              Subscriber          x            x             x         $             83.09
               3.12166   Glenn Wright                              Subscriber          x            x             x         $             83.09
               3.12167   Gay Wright                                Subscriber          x            x             x         $             95.11
               3.12168   Kristina Wright                           Subscriber          x            x             x         $            119.15
               3.12169   Sylvia Wright                             Subscriber          x            x             x         $            119.15
               3.12170   Mariann Wright                            Subscriber          x            x             x         $             96.83
               3.12171   Courtney Wright                           Subscriber          x            x             x         $             93.23
               3.12172   Jean Wright                               Subscriber          x            x             x         $            109.82
               3.12173   David Wright                              Subscriber          x            x             x         $            136.17
               3.12174   Hunter Wright                             Subscriber          x            x             x         $            120.46
               3.12175   Mandi Wright                              Subscriber          x            x             x         $            102.96
               3.12176   Robyn Wright                              Subscriber          x            x             x         $             92.66
               3.12177   Adian Wright                              Subscriber          x            x             x         $             99.12




                                                             Page 170 of 174
20-10244-smb   Doc 1              Filed 01/28/20 Entered 01/28/20 20:02:29                                                                    Main Document
                                               Pg    211 of 506
                                                In re: MoviePass, Inc.
                                                           Schedule E/F, Part 2
                                       Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                  Unliquidated
                                                                                     Contingent




                                                                                                                 Disputed
                                          CreditorName             Basis for Claim                                              Amount Owed
               3.12178   Gary Wronker                              Subscriber          x            x             x         $            136.17
               3.12179   Izabela Wszolek                           Subscriber          x            x             x         $            123.73
               3.12180   Fennie Wu                                 Subscriber          x            x             x         $                 9.52
               3.12181   Lesly Wu                                  Subscriber          x            x             x         $             96.17
               3.12182   Kevin Wu                                  Subscriber          x            x             x         $            119.80
               3.12183   Qi Wu                                     Subscriber          x            x             x         $            119.80
               3.12184   Kan Tai Wu                                Subscriber          x            x             x         $            117.18
               3.12185   James Wu                                  Subscriber          x            x             x         $            124.38
               3.12186   Vance Wu                                  Subscriber          x            x             x         $            103.45
               3.12187   Fan Wu                                    Subscriber          x            x             x         $            103.45
               3.12188   Tara Wunderlich                           Subscriber          x            x             x         $            118.49
               3.12189   Anna Wyatt                                Subscriber          x            x             x         $             92.17
               3.12190   gena wynn                                 Subscriber          x            x             x         $            103.45
               3.12191   Donald Wynn                               Subscriber          x            x             x         $             93.15
               3.12192   JuliAnna Wynne                            Subscriber          x            x             x         $            199.02
               3.12193   Patricia Wysocki                          Subscriber          x            x             x         $            109.33
               3.12194   Morgane Xenos                             Subscriber          x            x             x         $             96.23
               3.12195   Song Xia                                  Subscriber          x            x             x         $            102.96
               3.12196   Harper Xiang                              Subscriber          x            x             x         $            102.96
               3.12197   Xiao Xie                                  Subscriber          x            x             x         $            104.92
               3.12198   XINXIU XIE                                Subscriber          x            x             x         $            142.18
               3.12199   Yuan Xie                                  Subscriber          x            x             x         $             79.16
               3.12200   CHAOFANG XIE                              Subscriber          x            x             x         $             91.92
               3.12201   Hao Xie                                   Subscriber          x            x             x         $             82.76
               3.12202   Yunrui Xie                                Subscriber          x            x             x         $            102.96
               3.12203   Bairu Xing                                Subscriber          x            x             x         $            101.41
               3.12204   Buli Xing                                 Subscriber          x            x             x         $             91.59
               3.12205   Hanyue Xing                               Subscriber          x            x             x         $            102.96
               3.12206   Jamie Xiong                               Subscriber          x            x             x         $            136.17
               3.12207   James Xiques                              Subscriber          x            x             x         $                 6.52
               3.12208   Yikai Xu                                  Subscriber          x            x             x         $            110.64
               3.12209   Zongying Xu                               Subscriber          x            x             x         $             99.77
               3.12210   Linglue Xu                                Subscriber          x            x             x         $            108.84
               3.12211   Yashui Xu                                 Subscriber          x            x             x         $            102.96
               3.12212   jie xu                                    Subscriber          x            x             x         $             96.50
               3.12213   Jingjing Xu                               Subscriber          x            x             x         $             82.86
               3.12214   Edward Xue                                Subscriber          x            x             x         $             93.15
               3.12215   Richard Xue                               Subscriber          x            x             x         $            117.84
               3.12216   Prithvi Yadati                            Subscriber          x            x             x         $             79.82
               3.12217   Subhangi Yadav                            Subscriber          x            x             x         $            100.10
               3.12218   Deepak Yadav                              Subscriber          x            x             x         $            100.10
               3.12219   Matt Yaeger                               Subscriber          x            x             x         $             78.18
               3.12220   Stacy Yafeh                               Subscriber          x            x             x         $            102.96
               3.12221   Jonathan Yaklin                           Subscriber          x            x             x         $             94.54
               3.12222   Sergey Yakushev                           Subscriber          x            x             x         $            155.31
               3.12223   Sergey Yakushev                           Subscriber          x            x             x         $            156.05
               3.12224   Sriram Yalamanchili                       Subscriber          x            x             x         $             91.59
               3.12225   Eesh Yalamanchili                         Subscriber          x            x             x         $            103.45
               3.12226   Dhanush Yalamanchili                      Subscriber          x            x             x         $            100.10
               3.12227   Harshavardhan Yalavarthy                  Subscriber          x            x             x         $             97.81
               3.12228   Irmina Yamamoto                           Subscriber          x            x             x         $             93.64
               3.12229   Jeff Yamauchi                             Subscriber          x            x             x         $             90.34
               3.12230   Varsha Yamzala                            Subscriber          x            x             x         $            102.96
               3.12231   Yu Yan                                    Subscriber          x            x             x         $            121.11
               3.12232   Elena Yan                                 Subscriber          x            x             x         $            122.42
               3.12233   Lingyue Yan                               Subscriber          x            x             x         $             89.72
               3.12234   Wenjun Yan                                Subscriber          x            x             x         $            122.42
               3.12235   Liqing Yan                                Subscriber          x            x             x         $             91.59
               3.12236   Sheily Yanes                              Subscriber          x            x             x         $             92.66
               3.12237   RICHARD YANG                              Subscriber          x            x             x         $            101.00
               3.12238   Pam Yang                                  Subscriber          x            x             x         $            119.15
               3.12239   William Yang                              Subscriber          x            x             x         $            119.15
               3.12240   Michelle Yang                             Subscriber          x            x             x         $            119.15
               3.12241   Hsiu-Ming Yang                            Subscriber          x            x             x         $            102.96
               3.12242   Weiping Yang                              Subscriber          x            x             x         $             92.66
               3.12243   Sydney Yang                               Subscriber          x            x             x         $             97.48
               3.12244   Xiaoye Yang                               Subscriber          x            x             x         $            100.10
               3.12245   Jonathan Yanover                          Subscriber          x            x             x         $             73.05
               3.12246   Miaojun Yao                               Subscriber          x            x             x         $            105.99
               3.12247   Lisa Yao                                  Subscriber          x            x             x         $             96.83
               3.12248   Arian Yaqubi                              Subscriber          x            x             x         $             83.09




                                                             Page 171 of 174
20-10244-smb   Doc 1           Filed 01/28/20 Entered 01/28/20 20:02:29                                                                        Main Document
                                            Pg    212 of 506
                                             In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                           CreditorName             Basis for Claim                                              Amount Owed
               3.12249   Mohan Ajay Kumar Yaramati                  Subscriber          x            x             x         $             92.25
               3.12250   Lakshmi Deepak Yarlagadda                  Subscriber          x            x             x         $            135.34
               3.12251   Swathi Yarlagadda                          Subscriber          x            x             x         $            135.34
               3.12252   Vikesh Yasodha                             Subscriber          x            x             x         $             87.34
               3.12253   Carol Yasuda Terrones                      Subscriber          x            x             x         $            122.42
               3.12254   Cristian Ybarra                            Subscriber          x            x             x         $            105.66
               3.12255   Jesse Ybarra                               Subscriber          x            x             x         $             91.59
               3.12256   Jamar Yeadon                               Subscriber          x            x             x         $            100.10
               3.12257   Jennifer Yeager                            Subscriber          x            x             x         $             91.59
               3.12258   Tejaswi Yeddula                            Subscriber          x            x             x         $             90.94
               3.12259   Damon Yee                                  Subscriber          x            x             x         $             81.88
               3.12260   Ken Yee                                    Subscriber          x            x             x         $            137.48
               3.12261   Vishal Yellapragada                        Subscriber          x            x             x         $             82.76
               3.12262   avinash yelleila                           Subscriber          x            x             x         $             83.09
               3.12263   Stanley Yen                                Subscriber          x            x             x         $            108.93
               3.12264   Stanley Yen                                Subscriber          x            x             x         $            108.93
               3.12265   SREELATHA YENNAM                           Subscriber          x            x             x         $             92.66
               3.12266   Venkat Reddy Yenugu                        Subscriber          x            x             x         $                 0.58
               3.12267   Paul Yeo                                   Subscriber          x            x             x         $             94.54
               3.12268   Abel Yepes                                 Subscriber          x            x             x         $             78.18
               3.12269   Jyothi Yerram                              Subscriber          x            x             x         $             89.72
               3.12270   David Yeskel                               Subscriber          x            x             x         $             78.18
               3.12271   Mickey Yeung                               Subscriber          x            x             x         $            133.87
               3.12272   Kit Yeung                                  Subscriber          x            x             x         $            109.33
               3.12273   Mandy Yeung                                Subscriber          x            x             x         $            102.96
               3.12274   Vincent Yeung                              Subscriber          x            x             x         $             82.86
               3.12275   Timothy Yewcic                             Subscriber          x            x             x         $             94.54
               3.12276   julie yi                                   Subscriber          x            x             x         $             91.19
               3.12277   Andrew Yoder                               Subscriber          x            x             x         $            117.18
               3.12278   Gina Yohn                                  Subscriber          x            x             x         $             90.34
               3.12279   Joann Yonts                                Subscriber          x            x             x         $            105.90
               3.12280   Robert Yonts                               Subscriber          x            x             x         $             85.31
               3.12281   Anthony Yoo                                Subscriber          x            x             x         $             97.54
               3.12282   Tae Yoo                                    Subscriber          x            x             x         $             83.35
               3.12283   susan yosca                                Subscriber          x            x             x         $            103.04
               3.12284   Mark Yosef                                 Subscriber          x            x             x         $            102.96
               3.12285   Tony Yost                                  Subscriber          x            x             x         $            123.73
               3.12286   Eunice Youn                                Subscriber          x            x             x         $             83.42
               3.12287   Christian Young                            Subscriber          x            x             x         $            143.48
               3.12288   Janice Young                               Subscriber          x            x             x         $            102.47
               3.12289   Julie Young                                Subscriber          x            x             x         $            103.37
               3.12290   Darlene Young                              Subscriber          x            x             x         $            101.41
               3.12291   Tiffany Young                              Subscriber          x            x             x         $             96.89
               3.12292   Paul Young                                 Subscriber          x            x             x         $             88.32
               3.12293   Cathe Young                                Subscriber          x            x             x         $            119.15
               3.12294   Logan Young                                Subscriber          x            x             x         $             73.05
               3.12295   Suzanne Young                              Subscriber          x            x             x         $             73.05
               3.12296   Melissa Young                              Subscriber          x            x             x         $            101.98
               3.12297   Elliot Young                               Subscriber          x            x             x         $            136.17
               3.12298   Michele Young                              Subscriber          x            x             x         $            136.17
               3.12299   Darrell Young                              Subscriber          x            x             x         $             93.15
               3.12300   Glenda Young                               Subscriber          x            x             x         $             93.15
               3.12301   Erik Young                                 Subscriber          x            x             x         $             99.12
               3.12302   Kelsi Young                                Subscriber          x            x             x         $             99.12
               3.12303   Tricia Young                               Subscriber          x            x             x         $             99.12
               3.12304   Chayse Young                               Subscriber          x            x             x         $             99.12
               3.12305   Skylar Young                               Subscriber          x            x             x         $             99.12
               3.12306   Blake Young                                Subscriber          x            x             x         $             82.86
               3.12307   Brian Young                                Subscriber          x            x             x         $             82.86
               3.12308   Natalie Young                              Subscriber          x            x             x         $             82.86
               3.12309   Tyler Young                                Subscriber          x            x             x         $             91.92
               3.12310   Simone Youngblood                          Subscriber          x            x             x         $            160.49
               3.12311   Andrew Youngs                              Subscriber          x            x             x         $            101.98
               3.12312   William Yount                              Subscriber          x            x             x         $            108.35
               3.12313   Franki Youse                               Subscriber          x            x             x         $            119.80
               3.12314   rick yu                                    Subscriber          x            x             x         $             84.72
               3.12315   Wendy Yu                                   Subscriber          x            x             x         $             79.82
               3.12316   YIQING YU                                  Subscriber          x            x             x         $            119.80
               3.12317   Zaijuan Yu                                 Subscriber          x            x             x         $            102.96
               3.12318   Elise Yu                                   Subscriber          x            x             x         $             97.48
               3.12319   Margaret Yu                                Subscriber          x            x             x         $             93.15




                                                              Page 172 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                           Pg    213 of 506
                                            In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                          CreditorName              Basis for Claim                                              Amount Owed
               3.12320   Jason Yu                                   Subscriber          x            x             x         $            137.48
               3.12321   Frederick Yu                               Subscriber          x            x             x         $             82.86
               3.12322   Xinglong Yuan                              Subscriber          x            x             x         $            120.61
               3.12323   Weiqing Yuan                               Subscriber          x            x             x         $            142.06
               3.12324   Yue Yuan                                   Subscriber          x            x             x         $             96.50
               3.12325   Jonas Yukins                               Subscriber          x            x             x         $             29.38
               3.12326   Tolga YUKSEL                               Subscriber          x            x             x         $             85.38
               3.12327   Alex Zablocki                              Subscriber          x            x             x         $             78.18
               3.12328   Jarrod Zaborac                             Subscriber          x            x             x         $            122.57
               3.12329   Beth Zadik                                 Subscriber          x            x             x         $            101.98
               3.12330   Natan Zadik                                Subscriber          x            x             x         $            101.98
               3.12331   Ibtissam Zaghal                            Subscriber          x            x             x         $             91.92
               3.12332   natalia zaguzina                           Subscriber          x            x             x         $                 3.91
               3.12333   Vincent Zahedi                             Subscriber          x            x             x         $             92.17
               3.12334   dinesh Zala                                Subscriber          x            x             x         $             97.16
               3.12335   Robert Zambrana                            Subscriber          x            x             x         $             17.60
               3.12336   Nancy Zambrana                             Subscriber          x            x             x         $             16.95
               3.12337   Patricio Zambrano                          Subscriber          x            x             x         $            109.59
               3.12338   paul zamek                                 Subscriber          x            x             x         $            102.96
               3.12339   Desray zamek                               Subscriber          x            x             x         $            103.45
               3.12340   Miguel Zamora                              Subscriber          x            x             x         $             94.54
               3.12341   Ale Zamora                                 Subscriber          x            x             x         $             94.54
               3.12342   Jess Zamora-Kelso                          Subscriber          x            x             x         $             93.15
               3.12343   Lauren Zamora-Kelso                        Subscriber          x            x             x         $             93.15
               3.12344   Steven Zamorano                            Subscriber          x            x             x         $            100.10
               3.12345   Di Zang                                    Subscriber          x            x             x         $             91.59
               3.12346   Joseph Zanghi                              Subscriber          x            x             x         $             91.00
               3.12347   David Zapata                               Subscriber          x            x             x         $            101.74
               3.12348   Steve Zapata                               Subscriber          x            x             x         $             84.40
               3.12349   ALEX ZAPATA                                Subscriber          x            x             x         $             96.83
               3.12350   Claudia Zaragoza                           Subscriber          x            x             x         $             91.68
               3.12351   Farrah Zavala                              Subscriber          x            x             x         $             82.86
               3.12352   Deval Zaveri                               Subscriber          x            x             x         $             75.01
               3.12353   Mahi Zayven                                Subscriber          x            x             x         $            110.57
               3.12354   Joe Zee                                    Subscriber          x            x             x         $            103.45
               3.12355   Rick Zeeb                                  Subscriber          x            x             x         $             16.95
               3.12356   Laurie zeisel                              Subscriber          x            x             x         $            102.96
               3.12357   Kasey Zeisel                               Subscriber          x            x             x         $            102.96
               3.12358   Alexander Zeldin                           Subscriber          x            x             x         $                 7.79
               3.12359   Barbara Zeldin                             Subscriber          x            x             x         $            117.18
               3.12360   Peter Zeldin                               Subscriber          x            x             x         $            117.18
               3.12361   Charlene Zelenka                           Subscriber          x            x             x         $            103.37
               3.12362   Laura Zeles                                Subscriber          x            x             x         $             89.72
               3.12363   Natalie Zeles                              Subscriber          x            x             x         $             93.15
               3.12364   Vincent Zeles                              Subscriber          x            x             x         $             93.15
               3.12365   Lisa Zell                                  Subscriber          x            x             x         $            155.31
               3.12366   Katie Zell                                 Subscriber          x            x             x         $            125.73
               3.12367   Tyler Zelnis                               Subscriber          x            x             x         $             78.18
               3.12368   Lindsey Zemeir                             Subscriber          x            x             x         $            119.15
               3.12369   Yu Zeng                                    Subscriber          x            x             x         $            138.30
               3.12370   Xiuping Zeng                               Subscriber          x            x             x         $             91.92
               3.12371   Laura Zenker                               Subscriber          x            x             x         $             84.07
               3.12372   Xendrius Zeno                              Subscriber          x            x             x         $             81.13
               3.12373   Jose Zepeda                                Subscriber          x            x             x         $            109.82
               3.12374   Sterling Zerbe                             Subscriber          x            x             x         $             94.54
               3.12375   Terri Zerbe                                Subscriber          x            x             x         $             94.87
               3.12376   Aibing Zhang                               Subscriber          x            x             x         $            101.41
               3.12377   Shi Zhang                                  Subscriber          x            x             x         $            136.08
               3.12378   Zhuang Zhang                               Subscriber          x            x             x         $             94.54
               3.12379   Hao ZHANG                                  Subscriber          x            x             x         $             94.54
               3.12380   Yuan Yuan Zhang                            Subscriber          x            x             x         $             96.83
               3.12381   Yufei Zhang                                Subscriber          x            x             x         $            119.80
               3.12382   Lee Zhang                                  Subscriber          x            x             x         $            101.98
               3.12383   Xiao Zhang                                 Subscriber          x            x             x         $            101.98
               3.12384   Lulu Zhang                                 Subscriber          x            x             x         $            117.18
               3.12385   Yunbo Zhang                                Subscriber          x            x             x         $            102.96
               3.12386   TANCY ZHANG                                Subscriber          x            x             x         $            102.96
               3.12387   shuyu zhang                                Subscriber          x            x             x         $            103.45
               3.12388   Jie Zhang                                  Subscriber          x            x             x         $             91.92
               3.12389   Poppy Zhao                                 Subscriber          x            x             x         $             91.68
               3.12390   Kris Zhao                                  Subscriber          x            x             x         $             91.65




                                                              Page 173 of 174
20-10244-smb   Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29                                                                         Main Document
                                           Pg    214 of 506
                                            In re: MoviePass, Inc.
                                                            Schedule E/F, Part 2
                                        Creditors Who Have NONPRIORITY Unsecured Claims‐ Subscribers




                                                                                                   Unliquidated
                                                                                      Contingent




                                                                                                                  Disputed
                                            CreditorName            Basis for Claim                                              Amount Owed
               3.12391   Junling Zhao                               Subscriber          x            x             x         $              73.05
               3.12392   He Zhao                                    Subscriber          x            x             x         $             102.96
               3.12393   Haoran Zheng                               Subscriber          x            x             x         $             106.64
               3.12394   Anna Zheng                                 Subscriber          x            x             x         $              96.83
               3.12395   Qingyong Zheng                             Subscriber          x            x             x         $              93.15
               3.12396   Wendy Zhou                                 Subscriber          x            x             x         $             138.13
               3.12397   Shaobi Zhou                                Subscriber          x            x             x         $             110.89
               3.12398   ZHILIANG ZHOU                              Subscriber          x            x             x         $             137.48
               3.12399   Lining Zhu                                 Subscriber          x            x             x         $             105.66
               3.12400   Yishuang Zhuang                            Subscriber          x            x             x         $             101.98
               3.12401   Louis Ziccarelli                           Subscriber          x            x             x         $              91.59
               3.12402   Kelly Ziegler                              Subscriber          x            x             x         $             102.96
               3.12403   George W Ziegler Jr                        Subscriber          x            x             x         $             117.18
               3.12404   Keith Zielinski                            Subscriber          x            x             x         $             138.13
               3.12405   Lynn Zielinski                             Subscriber          x            x             x         $             136.17
               3.12406   Marianne Zielke                            Subscriber          x            x             x         $              86.69
               3.12407   Denise Ziello                              Subscriber          x            x             x         $             124.38
               3.12408   drea zikakis                               Subscriber          x            x             x         $              91.19
               3.12409   Joshua Zimmerman                           Subscriber          x            x             x         $             110.20
               3.12410   Eric Zimmerman                             Subscriber          x            x             x         $              85.38
               3.12411   Nicole Zimmerman                           Subscriber          x            x             x         $              72.56
               3.12412   Gary Zimmerman                             Subscriber          x            x             x         $             136.82
               3.12413   Myra Zimmerman                             Subscriber          x            x             x         $             103.94
               3.12414   Penny Zimmerman                            Subscriber          x            x             x         $             136.82
               3.12415   Jarret Zimmerman                           Subscriber          x            x             x         $              94.54
               3.12416   Chad Zimmerman                             Subscriber          x            x             x         $              92.66
               3.12417   Lindsey Zinbarg                            Subscriber          x            x             x         $              96.83
               3.12418   Bridgett Zinchuk                           Subscriber          x            x             x         $             101.74
               3.12419   Kenneth Zinkevich                          Subscriber          x            x             x         $             117.18
               3.12420   Chris Zobel                                Subscriber          x            x             x         $             137.48
               3.12421   Rostam Zohrabi                             Subscriber          x            x             x         $             101.98
               3.12422   Arsham Zohrabi                             Subscriber          x            x             x         $             101.98
               3.12423   Gary Zola                                  Subscriber          x            x             x         $              92.17
               3.12424   Judy Zola                                  Subscriber          x            x             x         $              92.17
               3.12425   Nick Zollinger                             Subscriber          x            x             x         $             119.15
               3.12426   Marie Zoscak                               Subscriber          x            x             x         $             117.18
               3.12427   Jessica Zuend                              Subscriber          x            x             x         $             110.64
               3.12428   Curtis Zuend                               Subscriber          x            x             x         $             110.64
               3.12429   Carson Zuniga                              Subscriber          x            x             x         $              92.66
               3.12430   Janette Zuniga                             Subscriber          x            x             x         $              92.66
               3.12431   Diana Zurer                                Subscriber          x            x             x         $              82.37
               3.12432   Pam Zurschmeide                            Subscriber          x            x             x         $             117.18
               3.12433   Frank Zwecker                              Subscriber          x            x             x         $              88.00
               3.12434   Grant Zweifel                              Subscriber          x            x             x         $              81.13
                         TOTAL                                                                                               $        1,217,964.77




                                                              Page 174 of 174
20-10244-smb         Doc 1      Filed 01/28/20 Entered 01/28/20 20:02:29        Main Document
                                             Pg 215 of 506


TOGUT, SEGAL & SEGAL LLP
One Penn Plaza
Suite 3335
New York, New York 10119
(212) 594-5000
Frank A. Oswald
Brian F. Moore

Counsel to the Debtor

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
                                                                :
In re:                                                          :   Chapter 7
                                                                :
                                                                :   Case No.
MOVIEPASS, INC.,                                                :
                                                                :
                                                                :
                                    Debtor.                     :
                                                                :
--------------------------------------------------------------- x


                    STATEMENT OF FINANCIAL AFFAIRS FOR
                             MOVIEPASS, INC.
20-10244-smb         Doc 1      Filed 01/28/20 Entered 01/28/20 20:02:29            Main Document
                                             Pg 216 of 506


TOGUT, SEGAL & SEGAL LLP
One Penn Plaza
Suite 3335
New York, New York 10119
(212) 594-5000
Frank A. Oswald
Brian F. Moore

Counsel for the Debtor

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
                                                                :
In re:                                                          :   Chapter 7
                                                                :
                                                                :   Case No.
MOVIEPASS, INC.,                                                :
                                                                :
                                                                :
                                    Debtor.                     :
                                                                :
--------------------------------------------------------------- x

                       GLOBAL NOTES REGARDING
                 BANKRUPTCY SCHEDULES AND STATEMENTS


Basis of Presentation. The Bankruptcy Materials reflect the assets and liabilities of the
Debtor.1 The Bankruptcy Materials do not purport to represent financial statements prepared in
accordance with U.S. Generally Accepted Accounting Principles (“GAAP”).

Failure to include an asset on the Bankruptcy Materials does not represent an admission that such
asset is not property of the Debtor. Similarly, inclusion of a liability on the Bankruptcy Materials
of the Debtor does not represent an admission that the Debtor is the party obligated for such
liability.

Schedule A/B(11)—Net Book Value. It would be prohibitively expensive, unduly burdensome
and an inefficient use of estate assets for the Debtor to obtain or estimate current market
valuations of all of their assets at this time. Unless otherwise indicated, net book values as of the
Petition Date are reflected on the Bankruptcy Materials. The net book value reflect the original
investment in each of the subsidiaries. The net book value for an asset may be materially
different from its fair market value. Except as otherwise indicated, each asset and liability of the
1   Helios and Matheson Analytics Inc., and its subsidiaries and affiliates, Zone Technologies, Inc., and
    MoviePass, Inc. (each a “Debtor,” and collectively the “Debtors”) concurrently commenced Chapter 7
    cases.
20-10244-smb      Doc 1     Filed 01/28/20 Entered 01/28/20 20:02:29              Main Document
                                         Pg 217 of 506


Debtor reflected in the Schedules reflect the carrying value of the assets and liabilities as listed in
the available books and records of the Debtor, and are not based upon any estimate of their
current market values.

Schedule A/B(11)/Schedule F—Intercompany Claims. Receivables and payables among
a Debtor and its affiliates (each an “Intercompany Receivable” or “Intercompany Payable” and,
together, the “Intercompany Claims”) are reported on Schedule A/B(11) or Schedule F as a net
receivable or payable due to/or from the Debtor to/from an affiliate. Where no balance is listed,
the Debtor does not believe, based on information currently available, that such Debtor has any
Intercompany Receivable or Intercompany Payable. However, the Intercompany balances,
Intercompany Loans, Intercompany Interests and any type of Intercompany claims are
considered non recoverable with no value.

Schedule G: Executory Contracts and Unexpired Leases. While commercially reasonable
efforts have been made to ensure the accuracy of Schedule G regarding executory contracts
and unexpired leases, inadvertent errors, omissions or over-inclusions may have occurred. The
Debtor reserves all of their rights to dispute the validity, status or enforceability of any
contracts, agreements or leases set forth in Schedule G and to amend or supplement such
Schedule as necessary.

SOFA: Insiders. In the circumstance where the Bankruptcy Materials require information
regarding insiders and/or officers and directors, the Debtor has attempted to include therein
each of the Debtor’s (a) directors and (b) employees that may be, or may have been during
the relevant period, “officers,” as such term is defined by applicable law. The listing of a
party as an insider is not intended to be, nor should it be, construed as a legal characterization
of such party as an insider and does not act as an admission of any fact, claim, right, or
defense, and all such rights, claims, and defenses are hereby expressly reserved.
        20-10244-smb                    Doc 1      Filed 01/28/20 Entered 01/28/20 20:02:29                               Main Document
                                                                Pg 218 of 506

 Fill in this information to identify the case:

 Debtor Name: In re : MoviePass, Inc.

 United States Bankruptcy Court for the: Southern District Of New York

 Case number (if known):

                                                                                                                                 Check if this is an
                                                                                                                                 amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                               04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).


 Part 1:      Income


 1. Gross revenue from business

        None


           Identify the beginning and ending dates of the debtor’s fiscal year, which              Sources of revenue       Gross revenue
           may be a calendar year                                                                  Check all that apply     (before deductions and
                                                                                                                            exclusions)


        From the beginning of the
        fiscal year to filing date: From        1/1/2020                 to   Filing date      5   Operating a business

                                                MM / DD / YYYY                                     Other                    $                        0.00



        For prior year:                  From   1/1/2019                 to   12/31/2019       5   Operating a business

                                                MM / DD / YYYY                MM / DD / YYYY       Other                    $              24,028,445.00



        For the year before that:        From   1/1/2018                 to   12/31/2018       5   Operating a business

                                                MM / DD / YYYY                MM / DD / YYYY       Other                    $             233,710,216.00




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   Page 1
          20-10244-smb              Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29 Main Document
Debtor:   MoviePass, Inc.                                                     Case number (if known):
                                                             Pg 219 of 506
          Name


 2. Non-business revenue

    Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
    and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

    5 None


                                                                                                                             Gross revenue from each
                                                                                                Description of sources       source
                                                                                                of revenue                   (before deductions and
                                                                                                                             exclusions)

       From the beginning of the
       fiscal year to filing date: From                          to   Filing date                                              $
                                            MM / DD / YYYY


      For prior year:                From                        to                                                            $
                                            MM / DD / YYYY            MM / DD / YYYY


       For the year before that:     From                        to                                                            $
                                            MM / DD / YYYY            MM / DD / YYYY




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       Page 2
          20-10244-smb              Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29 Main Document
Debtor:    MoviePass, Inc.                                                       Case number (if known):
                                                                Pg 220 of 506
           Name



 Part 2:       List Certain Transfers Made Before Filing for Bankruptcy

      3. Certain payments or transfers to creditors within 90 days before filing this case

        List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation, within 90 days before
        filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825 . (This amount may be adjusted on 4/01/22
        and every 3 years after that with respect to cases filed on or after the date of adjustment.)

            None

               Creditor’s name and address                                                                          Reasons for payment or transfer
                                                                   Dates            Total amount or value
                                                                                                                    Check all that apply
           3.1 See Attachment: Part 2 Question 3                   Various           $              2,616,052.33             Secured debt
               Creditor's Name
                                                                                                                             Unsecured loan repayments

                                                                                                                             Suppliers or vendors
               Street
                                                                                                                             Services

                                                                                                                             Other


               City                   State          ZIP Code



               Country




 4.           Payments or other transfers of property made within 1 year before filing this case that benefited any insider


              List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
              guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
              $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
              adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor
              and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
              any managing agent of the debtor. 11 U.S.C. § 101(31).
                     None

              Insider's Name and Address                        Dates          Total amount or value           Reason for payment or transfer

          4.1 See Attachment: Part 2 Question 4                 Various         $               671,320.96
              Insider's Name




              Street




              City                  State         ZIP Code



              Country


              Relationship to Debtor




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         Page 3
          20-10244-smb                    Doc 1    Filed 01/28/20 Entered 01/28/20 20:02:29 Main Document
Debtor:   MoviePass, Inc.                                                        Case number (if known):
                                                                Pg 221 of 506
          Name

 5.     Repossessions, foreclosures, and returns

        List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
        sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.


        5 None

        Creditor's Name and Address                             Description of the Property                 Date                 Value of property

          5.1                                                                                                                     $
                Creditor's Name



                Street




                City                  State       ZIP Code



                Country



   6.   Setoffs

        List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
        of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
        debt.

        5 None

                Creditor's Name and Address                  Description of the action creditor took     Date action was taken        Amount

          6.1                                                                                                                         $
                Creditor's Name



                Street

                                                                Last 4 digits of account number: XXXX–


                City              State       ZIP Code



                Country




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    Page 4
          20-10244-smb               Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29 Main Document
Debtor:    MoviePass, Inc.                                                       Case number (if known):
                                                                Pg 222 of 506
           Name


 Part 3:        Legal Actions or Assignments

 7.    Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
       List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was
       involved in any capacity—within 1 year before filing this case.
            None

                  Case title                        Nature of case                   Court or agency’s name and address                    Status of case

           7.1 See Attachment:Part 3, Question 7                                                                                                Pending
                                                                                    Name
                                                                                                                                                On appeal

                                                                                                                                                Concluded
                                                                                    Street

                  Case number


                                                                                    City                       State    ZIP Code


                                                                                    Country




 8.   Assignments and receivership
      List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands
      of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

      5 None
                Custodian’s name and address                 Description of the Property                Value
          8.1                                                                                       $
                Custodian’s name                                                                        Court name and address
                                                             Case title
                Street                                                                                  Name




                                                             Case number                                Street

                City               State       ZIP Code



                Country                                      Date of order or assignment                City                       State           ZIP Code



                                                                                                        Country




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      Page 5
          20-10244-smb                Doc 1            Filed 01/28/20 Entered 01/28/20 20:02:29 Main Document
Debtor:    MoviePass, Inc.                                                           Case number (if known):
                                                                    Pg 223 of 506
           Name


 Part 4:         Certain Gifts and Charitable Contributions
 9.   List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value
      of the gifts to that recipient is less than $1,000

      5 None

                                                              Description of the gifts or
                 Recipient’s name and address                                                    Dates given         Value
                                                              contributions
           9.1                                                                                                        $
                 Creditor's Name


                 Street




                 City                 State        ZIP Code


                 Country

                  Recipient’s relationship to debtor




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 6
          20-10244-smb              Doc 1        Filed 01/28/20 Entered 01/28/20 20:02:29 Main Document
Debtor:    MoviePass, Inc.                                                     Case number (if known):
                                                              Pg 224 of 506
           Name


 Part 5:         Certain Losses
 10.      All losses from fire, theft, or other casualty within 1 year before filing this case.
          5 None

                                                                Amount of payments received
                                                                for the loss
                                                                If you have received payments to
                                                                cover the loss, for example, from
                                                                insurance, government
                 Description of the property lost and how the
                                                                compensation, or tort liability, list   Date of loss       Value of property lost
                 loss occurred
                                                                the total received.
                                                                List unpaid claims on Official
                                                                Form 106A/B (Schedule A/B:
                                                                Assets – Real and Personal
                                                                Property).
          10.1                                                                                                         $




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               Page 7
          20-10244-smb               Doc 1        Filed 01/28/20 Entered 01/28/20 20:02:29 Main Document
Debtor:     MoviePass, Inc.                                                     Case number (if known):
                                                               Pg 225 of 506
           Name


  Part 6:       Certain Payments or Transfers

   11.      Payments related to bankruptcy

           List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
           of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
           relief, or filing a bankruptcy case.
           5 None

                     Who was paid or who received the transfer?     If not money, describe any property transferred   Dates          Total amount or value

              11.1                                                                                                                    $


                     Address


                     Street




                     City               State         ZIP Code



                     Country

                     Email or website address



                     Who made the payment, if not debtor?




  12. Self-settled trusts of which the debtor is a beneficiary

          List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this
          case to a self-settled trust or similar device.
          Do not include transfers already listed on this statement.
          5 None

                                                                                                             Dates transfers
                   Name of trust or device                        Describe any property transferred                             Total amount or value
                                                                                                             were made
            12.1                                                                                                                 $


                   Trustee




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      Page 8
          20-10244-smb              Doc 1        Filed 01/28/20 Entered 01/28/20 20:02:29 Main Document
Debtor:     MoviePass, Inc.                                                    Case number (if known):
                                                              Pg 226 of 506
           Name

  13. Transfers not already listed on this statement

          List any transfers of money or other property - by sale, trade, or any other means - made by the debtor or a person acting on behalf of the debtor
          within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial
          affairs. Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.


          5 None

                                                                 Description of property transferred or
                   Who received transfer?                                                                 Date transfer was
                                                                 payments received or debts paid in                           Total amount or value
                                                                                                          made
                                                                 exchange
            13.1                                                                                                               $


                   Address


                   Street




                   City              State        ZIP Code



                   Country
                   Relationship to Debtor




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    Page 9
          20-10244-smb             Doc 1        Filed 01/28/20 Entered 01/28/20 20:02:29 Main Document
Debtor:     MoviePass, Inc.                                                   Case number (if known):
                                                             Pg 227 of 506
           Name


  Part 7:      Previous Locations
   14.     Previous addresses

           List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.
              Does not apply
                  Address                                                           Dates of occupancy

          14.1 750 NORTH SAN VINCENT BLVD.                                           From Unknown                       To Unknown
               Street

               EAST TOWER - 11TH FLOOR

               WEST HOLLYWOOD           CA                   90069
               City                    State                 ZIP Code


               Country



          14.2 135 MADISON AVE (WeWork)                                              From December 2018                 To August 2019
               Street




               NEW YORK                 NY                   10016
               City                    State                 ZIP Code


               Country



          14.3 175 VARICK ST, #604 (WeWork)                                          From June 2018                     To April 2019
               Street




               NEW YORK                 NY                   10014
               City                    State                 ZIP Code


               Country



          14.4 12 E 49TH STREET (WeWork)                                             From May 2019                      To September 2019
               Street




               NEW YORK                 NY                   10117
               City                    State                 ZIP Code


               Country




Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  Page 10
          20-10244-smb               Doc 1           Filed 01/28/20 Entered 01/28/20 20:02:29 Main Document
Debtor:     MoviePass, Inc.                                                        Case number (if known):
                                                                  Pg 228 of 506
            Name


  Part 8:          Health Care Bankruptcies
  15. Health Care bankruptcies

       Is the debtor primarily engaged in offering services and facilities for:
       — diagnosing or treating injury, deformity, or disease, or
       — providing any surgical, psychiatric, drug treatment, or obstetric care?
       5 No. Go to Part 9.

             Yes. Fill in the information below.

                                                                                                                                 If debtor provides meals and
                   Facility Name and Address                  Nature of the business operation, including type of services
                                                                                                                                 housing, number of patients in
                                                              the debtor provides
                                                                                                                                 debtor’s care
            15.1
                   Facility Name




                                                              Location where patient records are maintained (if different from
                                                              facility address). If electronic, identify any service provider.
                                                                                                                                 How are records kept?
                   Street                                                                                                        Check all that apply:
                                                                                                                                     Electronically

                                                                                                                                     Paper
                   City            State           ZIP Code



                   Country




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                             Page 11
          20-10244-smb                Doc 1      Filed 01/28/20 Entered 01/28/20 20:02:29 Main Document
Debtor:    MoviePass, Inc.                                                     Case number (if known):
                                                              Pg 229 of 506
           Name


 Part 9:      Personally Identifiable Information

    16. Does the debtor collect and retain personally identifiable information of customers?

             No.

          5 Yes. State the nature of the information collected and retained.   Name, Email, Address, Shipping Address, Date of Birth, Gender

                    Does the debtor have a privacy policy about that information?

                       No

                    5 Yes


 17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other
     pension or profit-sharing plan made available by the debtor as an employee benefit?

      5No. Go to Part 10.

           Yes. Does the debtor serve as plan administrator?

              No. Go to Part 10.

              Yes. Fill in below:

                             Name of plan                                              Employer identification number of the plan

                     17.1                                                              EIN:

                             Has the plan been terminated?
                                No
                               Yes




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  Page 12
          20-10244-smb                 Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29 Main Document
Debtor:    MoviePass, Inc.                                                         Case number (if known):
                                                                  Pg 230 of 506
          Name


 Part 10:        Certain Financial Accounts, Safe Deposit Boxes, and Storage Units
 18. Closed financial accounts

      Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed,
      sold, moved, or transferred?
      Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
      cooperatives, associations, and other financial institutions.

      5 None


                                                                                                                 Date account was
                                                                        Last 4 digits of                                              Last balance before closing or
                 Financial institution name and address                                      Type of account     closed, sold, moved,
                                                                        account number                                                transfer
                                                                                                                 or transferred


          18.1                                                          XXXX-                Checking                                    $
                 Name
                                                                                             Savings

                                                                                             Money market
                 Street
                                                                                             Brokerage

                                                                                             Other


                 City                State            ZIP Code



                 Country



   19.    Safe deposit boxes

          List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before
          filing this case.
            5 None


                                                                                Names of anyone with access                                  Does debtor still
                        Depository institution name and address                                                Description of the contents
                                                                                to it                                                        have it?



                 19.1                                                                                                                           No
                          Name

                                                                                                                                                Yes
                          Street



                                                                                Address
                          City               State               ZIP Code



                        Country




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       Page 13
          20-10244-smb              Doc 1      Filed 01/28/20 Entered 01/28/20 20:02:29 Main Document
Debtor:   MoviePass, Inc.                                                    Case number (if known):
                                                            Pg 231 of 506
          Name

  20. Off-premises storage

      List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a
      building in which the debtor does business.

       5 None


                                                                                                                                        Does debtor still
                 Facility name and address                        Names of anyone with access to it       Description of the contents
                                                                                                                                        have it?



          20.1                                                                                                                             No
                 Name

                                                                                                                                           Yes
                 Street




                                                                  Address
                 City               State          ZIP Code



                 Country




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       Page 14
          20-10244-smb            Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29 Main Document
Debtor:   MoviePass, Inc.                                                   Case number (if known):
                                                           Pg 232 of 506
          Name


 Part 11:        Property the Debtor Holds or Controls That the Debtor Does Not Own

 21. Property held for another
      List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in
      trust. Do not list leased or rented property.
      5 None

                 Owner’s name and address                Location of the property        Description of the property          Value

          21.1                                                                                                            $
                 Name


                 Street




                 City          State        ZIP Code



                 Country




Official Form 207               Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     Page 15
          20-10244-smb               Doc 1        Filed 01/28/20 Entered 01/28/20 20:02:29 Main Document
Debtor:     MoviePass, Inc.                                                     Case number (if known):
                                                               Pg 233 of 506
           Name


  Part 12:        Details About Environmental Information
  For the purpose of Part 12, the following definitions apply:
  
          Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material,
          regardless of the medium affected (air, land, water, or any other medium).
  
          Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
          formerly owned, operated, or utilized.
  
          Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant,
          or a similarly harmful substance.
  Report all notices, releases, and proceedings known, regardless of when they occurred.

  22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

       5 No

             Yes. Provide details below.

                   Case title                        Court or agency name and address                      Nature of the case               Status of case

           22.1                                                                                                                                 Pending
                                                     Name
                                                                                                                                                On appeal
                                                                                                                                                Concluded
                                                     Street



                  Case Number


                                                     City                State           ZIP Code



                                                     Country


 23.      Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of
          an environmental law?

          5 No

             Yes. Provide details below.

                                                               Governmental unit name and
                  Site name and address                                                                      Environmental law, if known     Date of notice
                                                               address
           23.1
                  Name                                         Name


                  Street                                       Street




                  City            State            ZIP Code    City              State          ZIP Code



                  Country                                      Country




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        Page 16
          20-10244-smb               Doc 1      Filed 01/28/20 Entered 01/28/20 20:02:29 Main Document
Debtor:    MoviePass, Inc.                                                    Case number (if known):
                                                             Pg 234 of 506
           Name

  24.     Has the debtor notified any governmental unit of any release of hazardous material?

          5 No

             Yes. Provide details below.

                  Site name and address                 Governmental unit name and address    Environmental law, if known   Date of notice

           24.1
                  Name                                  Name


                  Street                                Street




                  City       State           ZIP Code   City         State        ZIP Code



                  Country                               Country




Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 17
          20-10244-smb                  Doc 1            Filed 01/28/20 Entered 01/28/20 20:02:29 Main Document
Debtor:    MoviePass, Inc.                                                             Case number (if known):
                                                                      Pg 235 of 506
           Name


  Part 13:       Details About the Debtor’s Business or Connections to Any Business
  25. Other businesses in which the debtor has or has had an interest
       List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this
       case.Include this information even if already listed in the Schedules.
          5 None
                                                                                                               Employer Identification number
                  Business name and address                          Describe the nature of the business
                                                                                                               Do not include Social Security number or ITIN.
          25.1                                                                                                EIN:
                 Name
                                                                                                               Dates business existed
                                                                                                              From                         To
                 Street




                 City                   State            ZIP Code



                 Country



 26. Books, records, and financial statements

      26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.

             None

                  Name and Address                                                          Dates of service

          26a.1 Helios & Matheson Analytics Inc.                                            From    1/1/2018                         To present
                  Name
                  350 Fifth Avenue, Suite 5330
                  Street




                  New York                       NY                         10118
                  City                           State                      ZIP Code


                  Country


      List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial
 26b. statement within 2 years before filing this case.

              None
                        Name and Address                                                  Dates of service

            26b.1 Rosenberg Rich Baker Berman & Company                                   From     Jan 2017                     To     Dec 2018
                        Name

                        265 Davidson Ave, Suite 210
                        Street



                        Somerset                NJ                  08873
                        City                    State               ZIP Code


                        Country




Official Form 207                      Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          Page 18
          20-10244-smb               Doc 1         Filed 01/28/20 Entered 01/28/20 20:02:29 Main Document
Debtor:    MoviePass, Inc.                                                       Case number (if known):
                                                                Pg 236 of 506
          Name

           26b.2 Centri Business Consulting, LLC                                   From      Jan 2017                  To   Dec 2018
                    Name

                    651 Township Line Road, #1663
                    Street



                    Blue Bell              PA               19422
                    City                   State            ZIP Code


                    Country


  26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.
             None

                                                                                                        If any books of account and records are
                 Name and address
                                                                                                        unavailable, explain why

          26c.1 Helios & Matheson Analytics Inc.
                 Name

                 350 Fifth Avenue, Suite 5330
                 Street




                 New York                                       NY                10118
                 City                                           State             ZIP Code



                 Country




  26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
       statement within 2 years before filing this case.

           5 None

                        Name and address

            26d.1
                    Name



                    Street




                    City                                                State           ZIP Code



                    Country




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   Page 19
          20-10244-smb              Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29 Main Document
Debtor:    MoviePass, Inc.                                                    Case number (if known):
                                                             Pg 237 of 506
           Name

 27. Inventories

      Have any inventories of the debtor’s property been taken within 2 years before filing this case?

       5 No

            Yes. Give the details about the two most recent inventories.

                                                                                       Date of         The dollar amount and basis (cost, market, or
                  Name of the person who supervised the taking of the inventory
                                                                                       Inventory       other basis) of each inventory
                                                                                                       $


                  Name and address of the person who has possession of inventory
                  records
          27.1
                  Name



                  Street




                  City               State                    ZIP Code



                  Country



 28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other
     people in control of the debtor at the time of the filing of this case.

                  Name                              Address                                        Position and Nature of any     % of interest, if any
                                                                                                   interest
                                                    350 Fifth Avenue, Suite 5330, New York, NY
          28.1 Lowe, Mitchell                       10118                                          CEO                            Unknown


 29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members
     in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

             No

          5 Yes. Identify below.

                                                                                           Position and Nature of   Period during which position or
                 Name                         Address
                                                                                           any interest             interest was held
                                              350 Fifth Avenue, Suite 5330, New York, NY                            From               To
          29.1 Theodore J Farnsworth          10118                                        CEO                             1/1/2019         9/15/2019

                                              350 Fifth Avenue, Suite 5330, New York, NY                            From               To
          29.2 Stuart Benson                  10118                                        CFO                             1/1/2019         3/31/2019




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  Page 20
          20-10244-smb                Doc 1          Filed 01/28/20 Entered 01/28/20 20:02:29 Main Document
Debtor:     MoviePass, Inc.                                                        Case number (if known):
                                                                  Pg 238 of 506
           Name

  30. Payments, distributions, or withdrawals credited or given to insiders
          Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
          bonuses, loans,credits on loans, stock redemptions, and options exercised?
              No
          5 Yes. Identify below.

                                                                       Amount of money
                    Name and address of recipient                      or description and    Dates                       Reason for providing the value
                                                                       value of property

            30.1 See Attachment: Part 2 Question 4
                    Name


                    Street




                    City                     State       ZIP Code


                    Country

                    Relationship to debtor



  31.     Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

             No

          5 Yes. Identify below.

                  Name of the parent corporation                                   Employer Identification number of the parent corporation

           31.1 Helios and Matheson Analytics Inc.                                EIN: XX-XXXXXXX


   32.     Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           5 No

              Yes. Identify below.

                     Name of the pension fund                                   Employer Identification number of the pension fund

             32.1                                                               EIN:




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    Page 21
      20-10244-smb
Part 14:                   Doc 1
         Signature and Declaration                  Filed 01/28/20 Entered 01/28/20 20:02:29                                   Main Document
                                                                 Pg 239 of 506
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.

18 U.S.C.§§ 152, 1341, 1519, and 3571.


I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true and correct.


I declare under penalty of perjury that the foregoing is true and correct.



Executed on       01/28/2020
                    MM / DD / YYYY




      / s / Robert Damon
                                                                                    Printed name Robert Damon

     Signature of individual signing on behalf of the debtor


     Position or relationship to debtor   Authorized Representative


Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?

        No

5       Yes
     20-10244-smb                      Doc 1       Filed 01/28/20      EnteredInc.01/28/20 20:02:29
                                                                In re: MoviePass,                                                               Main Document
                                                                 PgAttachment
                                                                       240 of 3506
                                                  Certain payments or transfers to creditors within 90 days before filing this case

                                                                                                                                             Reasons for payment or
Creditor's Name                          Address                              Dates        Amount or value      Total                        transfer                 If Other…
Andrew Fogel                             506 1/2 E Elmwood Ave                11/26/2019   $           2,758.00                              Services
                                         Burbank, CA 91501                    12/10/2019   $           4,420.00                              Services
                                                                               1/10/2020   $           2,080.00                              Services
                                                                                                                 $                9,258.00

Edotnear - Nearshore Development         Parkurbis S/N, 6200-865              10/30/2019 $              10,000.00                            Suppliers or Vendors
                                         Tortosendo Covilha, White Castle      11/7/2019 $              20,000.00                            Suppliers or Vendors
                                         Portugal
                                                                                                                     $           30,000.00

FireEye Inc.                             1359 Broadway, Suite 810               1/9/2020 $               7,400.00                            Services
                                         New York, NY 10018                    1/22/2020 $               4,200.00                            Services

                                                                                                                     $           11,600.00

Greenberg Traurig, LLP                   1840 Century Park East, Suite 1900 10/18/2019 $                50,000.00                            Services
                                         Los Angeles, California 90067      10/22/2019 $                25,000.00                            Services
                                                                                                                     $           75,000.00

Gretchen Drake                           5008 Tujunga Ave #3                   10/9/2019    $            5,000.00                            Services
                                         North Hollywood, CA 91601            10/30/2019    $           10,000.00                            Services
                                                                               11/7/2019    $            5,000.00                            Services
                                                                               1/10/2020    $            1,200.00                            Services
                                                                                                                     $           21,200.00

Helios and Matheson Analytics Inc.       350 Fifth Avenue, Suite 5330         10/11/2019    $          206,000.00                            Other                    Intercompany
                                         New York, NY 10118                   10/11/2019    $           87,000.00                            Other                    Intercompany
                                                                              10/24/2019    $           80,000.00                            Other                    Intercompany
                                                                              10/29/2019    $          900,000.00                            Other                    Intercompany
                                                                              11/21/2019    $          200,000.00                            Other                    Intercompany
                                                                               12/4/2019    $          440,000.00                            Other                    Intercompany
                                                                               1/16/2020    $          225,000.00                            Other                    Intercompany
                                                                                                                     $        2,138,000.00

JLP Consulting                           8 Anchorage Pointe                   10/11/2019    $           12,500.00                            Services
                                         Louisville, KY 40223                 11/25/2019    $           12,500.00                            Services
                                                                              12/23/2019    $            7,244.33                            Services
                                                                               1/16/2020    $            6,250.00                            Services
                                                                                                                     $           38,494.33

Predict LLC / Connected Intelligence     One World Trade Center-Ste 8500      10/11/2019    $           30,000.00                            Suppliers or Vendors
                                         New York, NY 10007                   10/23/2019    $           30,000.00                            Suppliers or Vendors
                                                                              10/30/2019    $           30,000.00                            Suppliers or Vendors
                                                                               11/7/2019    $           30,000.00                            Suppliers or Vendors
                                                                              11/15/2019    $           30,000.00                            Suppliers or Vendors
                                                                              11/25/2019    $           15,000.00                            Suppliers or Vendors
                                                                              11/27/2019    $           15,000.00                            Suppliers or Vendors
                                                                               12/4/2019    $           20,000.00                            Suppliers or Vendors
                                                                              12/11/2019    $           15,000.00                            Suppliers or Vendors
                                                                                                                     $          215,000.00

TSI (Teqnical Services, Inc.)            PO Box 303                           10/11/2019 $              23,000.00                            Services
                                         Quaker Hill, CT 06375                11/25/2019 $               7,500.00                            Services
                                                                              12/16/2019 $              15,000.00                            Services
                                                                                                                     $           45,500.00




                                                                                     Page 1 of 2
     20-10244-smb   Doc 1       Filed 01/28/20      EnteredInc.01/28/20 20:02:29
                                             In re: MoviePass,                                                               Main Document
                                              PgAttachment
                                                    241 of 3506
                                Certain payments or transfers to creditors within 90 days before filing this case

                                                                                                                           Reasons for payment or
Creditor's Name       Address                               Dates      Amount or value      Total                          transfer                 If Other…
Zuora, Inc.                                                 10/24/2019 $          10,000.00                                Services
                                                                                                                           Services
                                                                                                                           Services
                                                                                                   $           10,000.00
Zype, Inc.            115 Broadway 5th Floor                10/30/2019 $               5,500.00                            Services
                      New York, NY 10006                    11/21/2019 $               5,500.00                            Services
                                                            12/13/2019 $               5,500.00                            Services
                                                             1/22/2020 $               5,500.00                            Services
                                                                                                   $           22,000.00

Grand Total                                                               $        2,616,052.33    $        2,616,052.33




                                                                   Page 2 of 2
                  20-10244-smb      Doc 1        Filed 01/28/20     Entered 01/28/20 20:02:29
                                                            In re: MoviePass, Inc.
                                                                                                                            Main Document
                                                               Pg   242  of 506
                                                                 Attachment 4
                           Payments or other transfers of property made within 1 year before filing this case that benefited any insider

                                                                                 Total Amount or        Reasons for payment or
Insider's name                             Address                    Dates           Value                   transfer                          Relationship to Debtor
Itum, Khalid                 350 Fifth Avenue                        1/15/2019        $38,816.05               Severance                   Former VP of Business Development
                             New York, NY 10118                      1/31/2019            $7,062.75            Severance                   Former VP of Business Development
                                                                     2/15/2019            $7,013.65            Severance                   Former VP of Business Development
                                                                     2/28/2019            $7,013.65            Severance                   Former VP of Business Development
                                                                     3/15/2019        $59,280.52               Severance                   Former VP of Business Development
                                                                     3/15/2019            $3,523.91            Severance                   Former VP of Business Development
                                                                     3/15/2019            $7,235.67            Severance                   Former VP of Business Development
                                                                     4/30/2019             $669.13             Severance                   Former VP of Business Development
                                                                     5/31/2019             $669.13             Severance                   Former VP of Business Development
                                                                     6/30/2019             $669.13             Severance                   Former VP of Business Development
                                                                     8/15/2019            $1,277.06            Severance                   Former VP of Business Development
                                                                    12/24/2019             $607.93             Severance                   Former VP of Business Development
                                                                      1/7/2020             $607.93             Severance                   Former VP of Business Development
                                                                                     $134,446.51


Lowe, Mitchell Mitchell      350 Fifth Avenue                        1/15/2019        $32,258.23                 Payroll                                Officer
                             New York, NY 10118                      1/31/2019        $14,892.07                 Payroll                                Officer
                                                                     2/15/2019        $14,892.08                 Payroll                                Officer
                                                                     2/28/2019        $14,892.06                 Payroll                                Officer
                                                                     3/15/2019        $14,893.28                 Payroll                                Officer
                                                                     3/31/2019        $14,893.27                 Payroll                                Officer
                                                                     4/15/2019        $10,610.40                 Payroll                                Officer
                                                                     4/15/2019        $14,893.28                 Payroll                                Officer
                                                                     4/30/2019        $14,893.27                 Payroll                                Officer
                                                                     5/15/2019        $45,347.47                 Payroll                                Officer
                                                                     5/31/2019        $14,786.22                 Payroll                                Officer
                                                                     6/15/2019        $17,210.12                 Payroll                                Officer
                                                                     6/30/2019        $14,058.58                 Payroll                                Officer
                                                                     7/15/2019        $18,447.97                 Payroll                                Officer
                                                                     7/31/2019        $14,058.59                 Payroll                                Officer
                                                                     8/15/2019        $14,491.45                 Payroll                                Officer
                                                                     8/31/2019        $14,058.59                 Payroll                                Officer
                                                                     9/15/2019        $14,058.59                 Payroll                                Officer
                                                                     9/30/2019        $14,058.59                 Payroll                                Officer
                                                                    10/15/2019            $7,171.96              Payroll                                Officer
                                                                    10/31/2019            $7,171.96              Payroll                                Officer
                                                                    11/15/2019            $7,171.96              Payroll                                Officer
                                                                    11/30/2019            $7,171.96              Payroll                                Officer
                                                                                     $356,381.95




                                                                            Page 1 of 2
                 20-10244-smb      Doc 1        Filed 01/28/20     Entered 01/28/20 20:02:29
                                                           In re: MoviePass, Inc.
                                                                                                                           Main Document
                                                              Pg   243  of 506
                                                                Attachment 4
                          Payments or other transfers of property made within 1 year before filing this case that benefited any insider

                                                                                Total Amount or        Reasons for payment or
Insider's name                            Address                    Dates           Value                   transfer                       Relationship to Debtor
Puri, Sanjay                350 Fifth Avenue                        1/15/2019        $14,395.27               Severance                   Former Chief Strategy Officer
                            New York, NY 10118                      1/15/2019             $977.25             Severance                   Former Chief Strategy Officer
                                                                    1/31/2019        $11,349.47               Severance                   Former Chief Strategy Officer
                                                                    2/15/2019        $11,308.97               Severance                   Former Chief Strategy Officer
                                                                    2/28/2019        $11,308.96               Severance                   Former Chief Strategy Officer
                                                                    3/15/2019        $11,310.16               Severance                   Former Chief Strategy Officer
                                                                    3/31/2019        $11,310.16               Severance                   Former Chief Strategy Officer
                                                                    4/15/2019        $11,310.16               Severance                   Former Chief Strategy Officer
                                                                    4/30/2019        $11,310.16               Severance                   Former Chief Strategy Officer
                                                                    5/15/2019        $11,310.17               Severance                   Former Chief Strategy Officer
                                                                    5/31/2019        $11,310.17               Severance                   Former Chief Strategy Officer
                                                                    6/15/2019        $11,310.15               Severance                   Former Chief Strategy Officer
                                                                    7/15/2019        $11,310.16               Severance                   Former Chief Strategy Officer
                                                                                    $139,821.21


Spikes, Stacey              350 Fifth Avenue                       12/15/2018            $6,434.94            Severance               Former Officer, Director and Founder
                            New York, NY 10118                     12/31/2018            $6,434.93            Severance               Former Officer, Director and Founder
                                                                    1/15/2019            $7,117.44            Severance               Former Officer, Director and Founder
                                                                    1/31/2019            $7,039.11            Severance               Former Officer, Director and Founder
                                                                    2/15/2019            $6,822.44            Severance               Former Officer, Director and Founder
                                                                    2/28/2019            $6,822.43            Severance               Former Officer, Director and Founder
                                                                                     $40,671.29


Grand Total                                                                         $671,320.96




                                                                           Page 2 of 2
                   20-10244-smb           Doc 1     Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                                 Pg 244 of 506
                                                                 In re: MoviePass, Inc
                                                                     Attachment 7
                          Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits


                                                                                                                                                   Status of case
                                                                                                                                                   (e.g. Pending,
                  Case Title                       Case number                 Nature of case               Court name and Address
                                                                                                                                                     On appeal,
                                                                                                                                                     Concluded)
                                                                                                    United States District Court for the Central
                                                                                                    District of California
                                                                                                    First Street U.S. Courthouse
                                                                                                    350 W 1st Street
                                                                                                    Suite 4311
                                                                                                    Los Angeles, CA 90012-4565

                                                                                                    United States District Court for the Central
                                                                                                    District of California
                                                                                                    Edward R. Roybal Federal Building and
                                                                                                    United States Courthouse
                                                                                                    255 East Temple Street
1   MoviePass, Inc. v. Sinemia, Inc.       Case No. 2:18-cv-01517         Intellectual Property     Los Angeles, CA 90012-3332                   Pending
                                                                                                    Office of the Clerk
    Jackie Tabas and Katherine                                                                      United States District Court
    Rosenberg-Wohl, acting on behalf of                                                             Northern District of California
    themselves and others similarly                                                                 450 Golden Gate Avenue
2   situated v. MoviePass, et al.          Case No. 3:18-cv-7087          Securites                 San Francisco, CA 94102-3489                   Pending

                                                                                                    United States District Court
                                                                                                    Southern District of New York
                                                                                                    United States Courthouse
                                                                                                    500 Pearl Street
                                                                                                    New York, NY 10007

                                                                                                    United States District Court
                                                                                                    Southern District of New York
                                                                                                    United States Courthouse
    Lawrence Weinberger and Laurie                                                                  40 Foley Square
3   Weinberger v. MoviePass Inc.           Case No. 1:19-cv-01039         Contract                  New York, NY 10007                             Pending



    Madison Global Partners LLC v.                                                                  New York County Courthouse
    MoviePass and Madison Global           Index Nos. 653748/2019                                   60 Centre Street
4   Partners LLC v. Helios                          653747/2019           Contract                  New York, NY 10007                             Pending

                                                                        Page 1 of 4                                                            1/28/2020 12:37 PM
                                                                                                                                                    MP SOFA 7.xlsx
                   20-10244-smb            Doc 1    Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                                 Pg 245 of 506
                                                                 In re: MoviePass, Inc
                                                                     Attachment 7
                          Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits


                                                                                                                                         Status of case
                                                                                                                                         (e.g. Pending,
                  Case Title                       Case number                 Nature of case               Court name and Address
                                                                                                                                           On appeal,
                                                                                                                                           Concluded)
    Silver Cinemas Acquisition Company                                                              New York County Courthouse
    d/b/a Landmark Threatres v.                                                                     60 Centre Street
5   MoviePass, Inc.                         Index No. 654089/2019         Contract                  New York, NY 10007                  Pending
6   Braze v. Moviepass                                                    Lawsuit                                                       Pending

    Madison Geery v. MoviePass Inc.,
    Helios and Matheson Analytics Inc.,                                                             New York County Courthouse
    Robert Ellis Silberstein, Mitch Lowe                                  Employment                60 Centre Street
7   and Theodore "Ted" Farnsworth           Index No. 150002/2020         Discrimination            New York, NY 10007                  Pending

    Creditors Adjustment Bureau, Inc. v.
    Helios and Matheson Analytics Inc.
    dba MoviePass Redzone
    Technologies; Theodore Farnsworth                                                               Superior Court of California
    aka Theodore J. Farnsworth aka                                                                  County of Los Angeles
    Theodore Joseph Farnsworth aka Ted                                                              Santa Monica Courthouse
    Farnsworth; and Does 1 through 10,                                                              1725 Main Street
8   Inclusive                            Case No. 19SMCV02217             Collection                Santa Monica, CA 90401              Pending

                                                                                                    United States District Court
                                                                                                    Southern District of New York
                                                                                                    United States Courthouse
                                                                                                    500 Pearl Street
                                                                                                    New York, NY 10007

                                                                                                    United States District Court
                                                                                                    Southern District of New York
                                                                                                    United States Courthouse
                                                                                                    40 Foley Square
9   Joseph Marzullo v. MoviePass Inc.       Case No. 1:20-cv-00179-AT     Intellectual Property     New York, NY 10007                  Pending




                                                                        Page 2 of 4                                                   1/28/2020 12:37 PM
                                                                                                                                           MP SOFA 7.xlsx
                     20-10244-smb           Doc 1     Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                                   Pg 246 of 506
                                                                   In re: MoviePass, Inc
                                                                       Attachment 7
                            Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits


                                                                                                                                                     Status of case
                                                                                                                                                     (e.g. Pending,
                    Case Title                       Case number                 Nature of case               Court name and Address
                                                                                                                                                       On appeal,
                                                                                                                                                       Concluded)
                                                                                                      Zachary A. Keller
                                                                                                      Attorney
                                                                                                      Federal Trade Commission
                                                                                                      Southwest Region
                                                                                                      1999 Bryan St. Suite 2150
10   Federal Trade Commission                                               Investigation             Dallas, TX 75201                                  Pending
                                                                                                      Gary E. Koeppel, Esq.
                                                                                                      John Ortiz, Esq.
                                                                                                      Deputy District Attorneys
                                                                                                      Contra Costa County District Attorney’s
                                                                                                      Office
                                                                                                      900 Ward Street
                                                                                                      Martinez, California 94553-1708

                                                                                                      Stephen Maier, Esq.
                                                                                                      Deputy District Attorney
                                                                                                      San Joaquin County District Attorney’s
                                                                                                      Office
                                                                                                      222 E. Weber Avenue #202
                                                                                                      Stockton, California 95202-2709

                                                                                                      Caroline Fowler, Esq.
                                                                                                      Matt Cheever, Esq.
                                                                                                      Deputy District Attorneys
                                                                                                      Sonoma County District Attorney’s Office
                                                                                                      600 Administration Drive, Room 212J
                                                                                                      Santa Rosa, California 95403-2870

                                                                                                      Danny Lo, Esq.
                                                                                                      Deputy District Attorney
                                                                                                      Ventura County District Attorney’s Office
11   California District Attorney Offices                                   Investigation             5720 Ralston Street, Suite 300                    Pending
                                                                                                      Stewart C. Dearing
                                                                                                      Assistant Attorney General
                                                                                                      28 Liberty Street
12   New York Attorney General                                              Investigation             New York, NY 10005                                Pending


                                                                          Page 3 of 4                                                             1/28/2020 12:37 PM
                                                                                                                                                       MP SOFA 7.xlsx
                  20-10244-smb         Doc 1      Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                               Pg 247 of 506
                                                               In re: MoviePass, Inc
                                                                   Attachment 7
                        Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits


                                                                                                                                       Status of case
                                                                                                                                       (e.g. Pending,
                 Case Title                      Case number                 Nature of case               Court name and Address
                                                                                                                                         On appeal,
                                                                                                                                         Concluded)
                                                                                                  United States Attorney’s Office
                                                                                                  Eastern District of New York
                                                                                                  271 Cadman Plaza East
                                                                                                  Brooklyn, New York 11201

                                                                                                  U.S. Department of Justice
                                                                                                  950 Constitution Ave., NW
13   Securities and Exchange Commission                                 Investigation             Washington, DC 20530                    Pending




                                                                      Page 4 of 4                                                   1/28/2020 12:37 PM
                                                                                                                                         MP SOFA 7.xlsx
20-10244-smb      Doc 1    Filed 01/28/20 Entered 01/28/20 20:02:29              Main Document
                                        Pg 248 of 506


                      ACTION BY WRITTEN CONSENT OF THE
                     BOARD OF DIRECTORS OF MOVIEPASS, INC.

                                       JANUARY 28, 2020

          WHEREAS, the Board of Directors (the “Board”) of MoviePass, Inc., a Delaware
   corporation (the “Company”), does hereby consent to the taking of the following actions
   and does hereby adopt the following resolutions pursuant to the Company’s bylaws and
   the General Corporation Law of the State of Delaware; and

            WHEREAS, the Board have reviewed information regarding (i) the Company’s
   assets, liabilities, and liquidity, (ii) the strategic alternatives available to the Company
   and (iii) the potential impacts of the foregoing on the Company’s business; and

            WHEREAS, the Board has reviewed and evaluated the financing and
   restructuring alternatives available to the Company, and the Board has determined that it
   is in the best interests of the Company, its equityholders, its creditors, and other parties in
   interest for the Company to file a voluntary petition seeking relief under chapter 7 of title
   11 of the United States Code (the “Code”).

           NOW, THEREFORE, BE IT RESOLVED, that in the judgment of the Board it is
   desirable and in the best interests of the Company, its creditors, equityholders,
   employees, and other interested parties that a petition be filed by the Company seeking
   relief under the provisions of chapter 7 of the Code; and

           FURTHER RESOLVED, that Robert Damon is appointed to be an authorized
   representative of the Company (the “Authorized Representative”), and in the name of, the
   Company is authorized to execute and verify or certify a petition under chapter 7 of the
   Code and to cause the same to be filed in the United States Bankruptcy Court for the
   Southern District of New York at such time as said representative executing the same
   shall determine and in such form or forms as the Authorized Representative may approve
   in the Authorized Representative’s sole discretion; and

          FURTHER RESOLVED, that the law firm of Togut, Segal & Segal LLP
   be, and hereby is, employed as counsel for the Company in connection with the
   prosecution of the Company’s case under chapter 7 of the Code; and

           FURTHER RESOLVED, that the Authorized Representative is authorized to
   prepare (or cause to be prepared), execute and file (or cause to be filed) any and all
   petitions, schedules, motions, lists, applications, pleadings, and other papers, to take any
   and all such other and further actions that the Authorized Representative’s or the
   Company’s legal counsel may deem necessary, desirable or appropriate in connection
   with filing the voluntary petition for relief under chapter 7 of the Code and to take and
   perform any and all further acts and deeds which they deem necessary, proper or
   desirable in connection with the chapter 7 case; and
20-10244-smb      Doc 1    Filed 01/28/20 Entered 01/28/20 20:02:29             Main Document
                                        Pg 249 of 506


            FURTHER RESOLVED, that the Company be, and hereby is, authorized to pay
   all fees and expenses incurred by it or for its account in connection with the actions
   approved in any or all of the foregoing resolutions, and all actions related thereto, and the
   Authorized Representative is authorized, empowered and directed to cause the Company
   to make said payments as the Authorized Representative may deem necessary,
   appropriate, advisable or desirable, such payment to constitute conclusive evidence of he
   Authorized Representative’s determination and approval of the necessity,
   appropriateness, advisability or desirability thereof; and

          FURTHER RESOLVED, that to the extent that any of the actions
   authorized by any of the foregoing resolutions have been taken previously by the
   Authorized Representative or employees of the Company on its behalf, such actions are
   hereby ratified, approved and confirmed in their entirety.


          *****

          The foregoing resolutions are hereby approved as an action taken by the Board of
   Directors of the Company, without formal meeting, effective as of the date first written
   above.


   /s/Mitch Lowe
   Mitch Lowe




                                                 2
20-10244-smb    Doc 1     Filed 01/28/20 Entered 01/28/20 20:02:29     Main Document
                                       Pg 250 of 506


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                       )
In re:                                                 )      Chapter 7
                                                       )
MOVIEPASS, INC.,                                       )      Case No. 20-
                                                       )
                                                       )
                                                       )
                                    Debtor.            )
                                                       )

                      VERIFICATION OF CREDITOR MATRIX

               I, Robert Damon the Authorized Representative of the corporation named
as the debtor in this case, hereby verify that the attached list of creditors is true and
correct to the best of my knowledge.

Dated: January 28, 2020                  /s/Robert Damon
                                         By: Robert Damon
                                         Title: Authorized Representative
20-10244-smb   Doc 1   Filed 01/28/20 Entered 01/28/20 20:02:29   Main Document
                                    Pg 251 of 506


   12 East 49th Street Tenant LLC
   12 E 49th Street,
   New York, NY 10117

   47 Brand LLC
   15 Southwest Park,
   Westwood, MA 02090

   8K Miles Theater Holdings Inc
   2 Tower Center Blvd. Fl 8
   East Brunswick, NJ 08816

   Aircall.io, Inc.
   1209 Orange Street,
   Wilmington, DE 19801

   Amazon Web Services
   PO Box 84023
   Seattle, WA 98124-8423

   American Express
   PO Box 1270
   Newark, NJ 07101-1270

   Andrew Fogel
   506 1/2 E Elmwood Ave
   Burbank, CA 91501

   Art House Convergence
   603 E. Liberty St.
   Ann Arbor, MI 48104

   Ashley Hesseltine
   514 E. 12th St. #3
   New York, NY 10009

   auxygen, LLC
   16 Shady Lane
   Scituate, MA 02066

   Baritz & Colman, LLP
   Attorney for Madison Global Partners, LLC
   Attn: David S. Richan, Esq.
   233 Broadway
   Suite 2020
   New York, NY 10279
20-10244-smb   Doc 1   Filed 01/28/20 Entered 01/28/20 20:02:29   Main Document
                                    Pg 252 of 506


   BoD Risk Advisory Services, LLC
   15202 NE 167th Pl,
   Woodinville, WA 98072

   Box Office Media
   63 Copps Hill Road
   Ridgefield, CT 06877

   Braze
   318 w 39th St., 5th fl.
   New York, NY 10018

   Broadway Metro (October 17 LLC)
   43 W Broadway
   Eugene, OR 97401

   Bryan Crowe
   222 East 12th Street = 4A
   New York, NY 10003

   Chasen Creative Media, Inc.
   136 S. Clark Dr. #3
   Los Angeles, CA 90048

   Chitralega Natarajan
   Attn: chitralega@gmail.com
   278, Shelter Road
   Palgalai Nagar,
   Palavakkam, Chennai, Tamilnadu, 600041,
   India

   Colorado Department of Revenue
   Denver, CO 80261-0004

   Connected Intelligence
   One World Trade Center-Ste. 8500
   New York, NY 10007

   Contra Costa County District Attorney’s Office
   Attn: Gary Koeppel, Esq. and John Ortiz, Esq. DDA
   900 Ward Street
   Martinez, CA 94553-1708

   Corporation Counsel of the City of New York
   James E. Johnson, Esq. and Gabriela Cacuci, Esq.
   Tax & Bankruptcy Division
   100 Church St
20-10244-smb   Doc 1   Filed 01/28/20 Entered 01/28/20 20:02:29   Main Document
                                    Pg 253 of 506


   New York, NY 10007

   Corporation Services Company
   PO Box 13397
   Philadelphia, PA 19101-3397

   CSC
   P.O. Box 13397
   Philadelphia, PA 19101-3397

   Dallas Film Society
   110 Leslie - Suite 200
   Dallas, TX 75207

   DataDog
   620 8th Avenue - 45th Floor
   New York, NY 10018

   Drake Star Securities, LLC
   950 Third Avenue, 20th Floor
   New York, NY 10022

   East 2 West Collective
   11838 Kiowa Ave #102
   Los Angeles, CA 90049

   Edotnear Parkurbis S/N
   6200-865 Tortosendo Covilha
   White Castle, Portugal

   Ellenoff Grossman & Schole LLP
   1345 Avenue of the Americas
   New York, NY 10105

   Emiliano Lowe
   735 Bay Rd.
   Mill Valley, CA 94941

   ENF-CPU
   U.S. Securities and Exchange Commission
   ENF-CPU@sec.gov
   100 F St., N.E., Mailstop 5973
   Washington, DC 20549-5973

   Falcon.IO
   85 Broad Street
   New York, NY 10004
20-10244-smb   Doc 1   Filed 01/28/20 Entered 01/28/20 20:02:29   Main Document
                                    Pg 254 of 506



   FedEx
   PO Box 7221
   Pasadena, CA 91101

   Federal Trade Commissions
   Southwest Region
   Attn: Zachary A. Keller, Esq.
   1999 Bryan St. Suite 2150
   Dallas, TX 75201

   FireEye
   Corporate Headquarters
   601 McCarthy Blvd.
   Milpitas, CA 95035

   FireEye
   1359 Broadway, Suite 810
   New York, NY 10018

   First Data
   5565 Glenridge Connector NE, Suite 2000
   Atlanta, GA 30342

   Flix Entertainment, LLC
   2000 S. IH 35 - Suite Q11
   Round Rock, TX 78681

   Florida State
   5050 W Tennessee Street
   Talahassee, FL 32399

   Franchise Tax Board
   Attn: Bankruptcy Notices
   PO BOX 942857
   Sacramento, CA 94257-0531

   Gibsonton Theater LLC
   4417 Broadmoor Ave SE
   Kentwood, MI 49512

   Glenn Freund
   634 E Tujunga Ave - Apt F
   Burbank, CA 91501

   Goddard Law PLLC
   Attorney for Madison Geery
20-10244-smb   Doc 1   Filed 01/28/20 Entered 01/28/20 20:02:29   Main Document
                                    Pg 255 of 506


   Attn: Megan S. Goddard, Esq.
   39 Broadway, Suite 1540
   New York, NY 10038

   Gracenote Media Services, Inc.
   Lockbox 29421
   Chicago, IL 60673-1294

   Gretchen Drake
   5008 Tujunga Ave. #3
   North Hollywood, CA 91601

   Greenberg Traurig, LLP
   Attorney for MoviePass Inc.
   Attn: Jacklyn DeMais, Esq. and Lorin I. Fenton, Esq.
   Todd Lawrence Schleifstein, Esq.
   200 Park Avenue
   New York, NY 10166

   Greenberg Traurig, LLP
   Attorney for MoviePass Inc.
   Attn: Nicholas A Brown, Esq.
   4 Embarcadero Center, Suite 3000
   San Francisco, CA 94111-5983

   Greenberg Traurig, LLP
   Attorney for MoviePass Inc.
   Attn: Jeff Eric Scott, Esq. and Christopher Rene Ramos, Esq.
   1840 Century Park East, Suite 1900
   Los Angeles, CA 90067-2121

   Greenberg Traurig, LLP
   Attn: Todd Schleifstein, Esq.
   Attorney for MoviePass Inc.
   500 Campus Drive, Suite 400
   Florham Park, NJ 07932

   Gulf Management Systems, Inc.
   2753 State Road 580, #212
   Clearwater, FL 33761

   Harwood Reiff LLC Company d/b/a Landmark Theatres
   Attorney for Silver Cinemas Acquisition
   Attn: Donald A. Harwood, Esq.
   370 Lexington Ave, Suite 505
   New York, NY 10017
20-10244-smb   Doc 1   Filed 01/28/20 Entered 01/28/20 20:02:29   Main Document
                                    Pg 256 of 506


   Helpshift
   100 Bush Street
   San Francisco, CA 94104

   Hershenson Rosenberg-Wohl, APC
   Attorney for Jackie Tabas & Katherine Rosenberg-Wohl, et al
   Attn: David Michael Rosenberg-Wohl, Esq.
   315 Montgomery St., 8th Fl.
   San Francisco, CA 94104

   iHeartMedia + Entertainment
   20880 Stone Oak Parkway
   San Antonio, TX 78258

   Internal Revenue Service
   Centralized Insolvency Operation
   P.O. Box 7346
   Philadelphia PA 19101-7346

   Internal Revenue Service
   Centralized Insolvency Operation
   PO Box 7346
   Philadelphia, PA 19101-7346

   Internal Revenue Service
   2970 Market St, Mail Stop 5 Q30 133
   Philadelphia, PA 19101-7346

   Internal Revenue Service
   Ogden, UT 84201-0046

   J. Mitchell Lowe
   6538 Collins Ave. #236
   Miami, FL 33141

   Jeff Gowdy
   330 N Crescent Drive #103
   Beverly Hills, CA 90210

   Jenny S Kim, Esq.
   Attorney for Sinemia Inc.
   One LLP
   East Tower, 4000 MacArthur Boulevard, Suite 500
   Newport Beach, CA 92660

   Jesse Schedeen
20-10244-smb   Doc 1   Filed 01/28/20 Entered 01/28/20 20:02:29   Main Document
                                    Pg 257 of 506


   JLP Consulting, LLC
   8 Anchorage Pointe
   Louisville, KY 40223

   JLP Consulting
   8 Anchorage Point
   Louisville, KY 40223

   Joseph Whyte
   336 Park Ave.
   Rutherford, NJ 07070

   Kari Koerper Make Up Artistry
   11141 Sarah St.
   North Hollywood, CA 91602

   Kate Whyte Photography
   Vancouver BC, Canada

   Katie Roberts
   85 Bent Oak Trail
   Fairport, NY 14450

   Kelly Woo
   167 22ND St - Apt 1
   Brooklyn, NY 11232-1105

   Khalid Itum
   21 Dupont Circle NW#200
   Washington, DC 20036

   Landmark Theatres
   2222 S. Barrington Ave.
   Los Angeles, CA 90064

   LaunchSquad LLC
   340 Pine Street Suite 100
   San Francisco, CA 94104

   Law Offices of Kenneth A. Zitter
   Attorneys for MoviePass, Inc.
   Attn: Kenneth A. Zitter, Esq.
   260 Madison Avenue
   New York, NY 10016

   Law Offices of Kenneth J. Freed
   Attorneys for Creditors Adjustment Bureau Inc.
20-10244-smb   Doc 1   Filed 01/28/20 Entered 01/28/20 20:02:29   Main Document
                                    Pg 258 of 506


   Attn: Kenneth J. Freed, Esq. and David E. Weeks, Esq.
   14226 Ventura Boulevard
   Sherman Oaks, CA 91423

   Levi & Korsinsky, LLP
   Attorney for Jeffrey Chang
   Attn: Eduard Korsinsky, Esq.
   55 Broadway, 10th Floor
   New York, NY 10006

   Levi& Korsinsky LLP
   Attorney for Jefferey Braxton
   Attn: Mark Levine, Esq.
   55 Broadway, Ste 10th Floor
   New York, NY 10006

   Liebowitz Law Firm, PLLC
   Attn: Richard P. Liebowitz, Esq.
   11 Sunrise Plaza, Suite 305
   Valley Stream, NY 11580

   Madison Global/Trident Partners LTD.
   260 Madison Ave # 204
   New York, NY 10016

   Magento, Inc.
   54 N Central Ave #200
   Campbell, CA 95008-2084

   Marketing Supply Company
   c/o Raven Media Labs
   1938 Franklin St - 209
   Detroit, MI 48207

   Marta Fronc-Villar-1
   130 Bradhurst Ave #711
   New York, NY 10039

   Mather Economics
   1215 Hightower Trail - A-100
   Atlanta, GA 30350

   Matthew Todd Gilchrist
   1336 N Citrus Avenue, Apt 4
   Los Angeles, CA 90028
20-10244-smb   Doc 1   Filed 01/28/20 Entered 01/28/20 20:02:29   Main Document
                                    Pg 259 of 506


   Mayer Brown LLP
   Attorney for Oasis Ventures Entertainment Partners I, LLC
   Attn: Joanne Jennings, Esq., Brownwyn F. Pollock, Esq. &
   Glenn K. Vanzura, Esq.
   350 South Grand Avenue, 25th Floor
   Los Angeles, CA 90071

   Meribear Productions, Inc.
   4100 Ardmore Avenue
   Southgate, CA 90280

   Merrick Cinemas 5
   15 Fisher Ave.
   Merrick, NY 11566

   Mike Berkley
   1711 Route 9D
   Cold Spring, NY 10516

   New York State Attorney General’s Office
   Attn: Stewart C. Deering, Esq.
   28 Liberty Street
   New York, NY 10005

   New York State Department of Labor
   PO Box 5120
   Kingston, NY 12402-5120

   NYC Dept. of Finance
   59 Maiden Lane - 19TH FL
   New York, NY 10038

   NYS Dept. of Finance
   Bankruptcy Section
   PO Box 5300
   Albany NY 12205-0300

   NYSIF Disability Benefits
   PO Box 5239
   New York, NY 10008-5239

   Office of the New York State Attorney General
   Letitia James, Attorney General
   28 Liberty St
   New York, NY 10005
20-10244-smb   Doc 1   Filed 01/28/20 Entered 01/28/20 20:02:29   Main Document
                                    Pg 260 of 506


   Office of California Attorney General
   Consumer Law Section Attn: Bankruptcy Notices
   455 Golden Gate Avenue, Suite 11000
   San Francisco, CA 94102-7004

   Office of United States Attorney SDNY
   Geoffrey S. Berman
   United States Attorney for SDNY
   1 St Andrews Plaza
   New York, NY 10007

   Office of the United States Trustee
   William K. Harrington United States Trustee
   U.S. Federal Office Building
   201 Varick Street, Suite 1006
   New York NY    10014

   One LLP
   Attorneys for Simenia Inc.
   Attn: Jenny S. Kim, Esq. and Nathaniel L. Dilger, Esq.
   East Tower, 4000 MacArthur Blvd., Suite 500
   Newport Beach, CA 92660

   Orrick, Herrington & Sutcliffe LLP
   Dept. 34461, PO Box 39000
   San Francisco, CA 94139

   Payscale Inc.
   1000 1st Avenue South
   Seattle, WA 98134

   Pintrill
   218 Bedford Ave,
   Brooklyn, NY 11211

   Plexus Entertainment, LLC
   303 Spring Street
   New York, NY 10013

   Quentin Owens
   2005 Ivar Ave #14
   Los Angeles, CA 90068

   Rasky Partners, Inc.
   70 Franklin Street,
   Boston, MA 02110
20-10244-smb   Doc 1   Filed 01/28/20 Entered 01/28/20 20:02:29   Main Document
                                    Pg 261 of 506


   Reese LLP
   Attorney for Lawrence Weinberger and Laurie Weinberger
   Attn: George Volney Granade, Esq.
   8484 Wilshire Boulevard, Suite 515
   Los Angeles, CA 90211

   Reese Richman, LLP
   Attorney for Lawrence Weinberger and Laurie Weinberger
   Attn: Michael Robert Reese, Esq.
   875 Avenue of the Americas, 18th Floor
   New York, NY 10001

   Remfry House at the Millennium Plaza
   Attn: Dishani Garg, Shivam V. Singh (Mr.)
   Associate Partner
   Sector 27, Gurugram -122 009,
   New Delhi, INDIA

   Rethinkit Inc.
   131 Fifth Ave, Suite 401
   New York, NY 10003

   RnD Creatives Ltd
   447 Kenton Road
   Harrow, Middlesex HA30XY
   United Kingdom

   ROC-Lafayette Associates, LLC
   135 E 57th St - Fl 22
   New York, NY 10022

   Romane Recalde
   88 Leonard Street #1608
   New York, NY 10013

   Salesforce.com Inc.
   P.O. Box 203141
   Dallas, TX 75320-3141

   San Joaquin County District Attorney’s Office
   Attn: Stephen Maier, Esq. DDA
   222 E. Weber Aveneue #202
   Stockton, CA 95202-2709

   Scalar, LLC
   PO Box 1031
   Draper, UT 84020
20-10244-smb   Doc 1   Filed 01/28/20 Entered 01/28/20 20:02:29   Main Document
                                    Pg 262 of 506



   Schnader Harrison Segal & Lewis LLP
   1600 Market Street - Suite 3600
   Philadelphia, PA 19103-7286

   Scott Lipps
   1550 North El Centro Ave. #1410
   Los Angeles, CA 90028

   Screen Vision
   1411 Broadway, 33rd Floor
   New York, NY 10018

   Sean Hamilton

   Serkan Colak
   700 1st street
   Hoboken, NJ 07030

   Sharegrid, Inc.
   707 N. 35th Street
   Seattle, WA 98103-8802

   Sharon Knolle
   7262 Fountain Ave. #6
   West Hollywood, CA 90046-5733

   Software Criollo
   3000 SW 22nd Street, Apt#508
   Miami, FL 33145

   Sonoma County District Attorney’s Office
   Attn: Caroline Fowler, Esq. and Matt Cheever, Esq. DDA
   600 Administration Drive, 212J
   Santa Rosa, CA 95403-2870

   Sproutwerks Consulting
   14 Lenape Lane
   West Windsor, NJ 08550

   Starlight Cinemas Inc.
   10357 Artesia Blvd.
   Bellflower, CA 90706

   Stephanie Topacio Long
   10805 11th Avenue NE
   Seattle, WA 98125
20-10244-smb   Doc 1   Filed 01/28/20 Entered 01/28/20 20:02:29   Main Document
                                    Pg 263 of 506



   Sterling Administration
   1000 Broadway - Suite 250
   Oakland, CA 94607

   Taktical Digital
   241 W 37th Street - Suite 802
   New York, NY 10018

   Taplytics Inc.
   535 Mission St - 14th Floor
   San Francisco, CA 94105

   TapResearch, Inc
   1090 A O'Brien Drive
   Menlo Park, CA 94025

   TaskUs Inc.
   3233 Donald Douglas Loop South, Unit C
   Santa Monica, CA 90405

   TBWA\Chiat\Day
   488 Madison Ave. - 6th Floor
   New York, NY 10022

   Technical Services Inc (TSI)
   PO Box 303
   Quaker Hill, CT 06375

   The Brown Law Firm, PC
   Attorneys for Yu Chen
   Attn: Timothy W. Brown, Esq.
   240 Townscend Square
   Oyster Bay, NY 11771

   The Hartford
   PO Box 2907
   Hartford, CT 06104

   Throttle Inc.
   141 w. Front St - Suite 410
   Red Bank, NJ 07701

   Track Cinemas
   1579 Clark Street Road
   Auburn, NY 13021
20-10244-smb   Doc 1   Filed 01/28/20 Entered 01/28/20 20:02:29   Main Document
                                    Pg 264 of 506


   TransCard Payments, LLC
   1301 Riverfront Parkway
   Chattanooga, TN 37402

   United States Attorney’s Office
   Eastern District of New York
   Business and Securities Unit
   271 Cadman Plaza East
   Brooklyn, NY 11201

   US Department of Justice SDNY
   Civil Division
   86 Chambers St 3rd Floor
   New York, NY 10007

   U.S. Attorney's Office Eastern District of New York
   271 Cadman Plaza E
   Brooklyn, NY 11201

   U.S. Attorney's Office Eastern District of New York
   610 Federal Plaza
   Central Islip, NY 11722

   United States Department of Justice
   Attn: Chief, Market Integrity Unit
   950 Constitution Avenue NW
   Washington, DC 20530

   United States Securities and Exchange Commission
   New York Regional Office
   Attn: Elizabeth Butler, Esq., butlerel@sec.gov
   200 Vesey Street
   New York, NY 10281-1022

   Vantiv
   8500 Govenors Hill Dr.
   Symmes Township, OH 45249-1384

   Ventura County District Attorney’s Office
   Attn: Danny Lo, Esq. DDA
   5720 Ralston Street, Suite 300
   Ventura, CA 93003-7843

   verifi, inc
   8391 Beverly Blvd.
   Los Angeles, CA 90036
20-10244-smb   Doc 1   Filed 01/28/20 Entered 01/28/20 20:02:29   Main Document
                                    Pg 265 of 506


   Viollis Group International
   1 Mars Court Suite 1, ATTN Vicki
   Boonton, NJ 07005

   Vista Entertainment Solutions (USA) Inc
   Moviexchange
   6300 Wilshire Boulevard, Suite 940
   Los Angeles, CA 90048

   Walker Stevens Cannon LLP
   Attorneys for MoviePass Films, LLC
   Attn: Amanda Walker, Esq.
   500 Molino Street, Suite 118
   Los Angeles, CA 90013

   WithumSmith+Brown, PC
   331 Newman Springs Road - Ste 125
   Red Bank, NJ 07701

   Zendesk Inc.
   Dept. CH 19895
   Palatine, IL 60055-9895

   Zuora, Inc.
   3050 South Delaware Street, Suite 301
   San Mateo, CA 94403

   Zype Inc.
   115 Broadway 5th floor,
   New York, NY 10006
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 266 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                       E-mail Contact Information
         Kaitlin                   Abate                            kaitiea@gmail.com
         Sana                      Abbas                            sanaoxoxo@gmail.com
         Warren                    Abbate                           warrenabbate@gmail.com
         Durga                     Abbireddy                        mallesh1625@gmail.com
         sinduri                   abburi                           sinduri.maya@gmail.com
         Dilshod                   Abdulhamidov                     dshaidoni@gmail.com
         Abduvali                  Abdulkhamidov                    ashaidoni@gmail.com
         Segvon                    Abdullatif                       segvon2003@yahoo.com
         Rosalind                  Abel                             rosalindabel.ra@gmail.com
         Kumar                     Abhishek                         kr.abhishektcs@gmail.com
         Aditi                     Abhyankar                        aditi_lagoo@yahoo.co.in
         Olumuyiwa                 Abifarin                         abifarin@mac.com
         Cameo                     Abifarin                         cabifarin@mac.com
         Anne                      Abing Ablao                      ablaoja@yahoo.com
         Alan                      Abram                            all_elements@msn.com
         Jasen                     Abramovitch                      abramovitchjasen@gmail.com
         Michael                   Abramson                         mikeradio@aol.com
         Alexander                 Abreu                            abreulds@gmail.com
         Alexander                 Abreu Mendez                     wilberalexander12@gmail.com
         Katharine                 Abruzzi                          katharinebca@me.com
         Brad                      Abruzzi                          babruzzi@gmail.com
         Ted                       Abuana                           tedabuana743@gmail.com
         Julian                    Acebo                            jabst_la@yahoo.com
         Anessa                    Acebo                            alacebo20@gmail.com
         Cipi                      Acebo                            cipifast1@icloud.com
         mirella                   Acebo                            mjaduke@yahoo.com
         David                     Aceron                           downrange11@yahoo.com
         Fran                      Aceto                            faceto3155@aol.com
         Maximilian                Acevedo                          maxacevedofit@yahoo.com
         Maria                     Ackerman                         ackermanm826@gmail.com
         Brian                     Ackley                           bcackley@aol.com
         Valery                    Ackley                           valery.owen@gmail.com
         Trevor                    Acord                            trevoracord@gmail.com
         Jordan                    Acosta                           jordanacosta04@gmail.com
         Kenneth                   Acosta                           kenneth.acosta@outlook.com
         Tiana                     Acosta                           tiana3@gmail.com
         Brenda                    Acosta                           shwayze3@gmail.com
         Alejandra                 Adame                            adame2345@gmail.com
         Elisha                    Adams                            tl.dr@me.com
         Chelsea                   Adams                            cadams31@ymail.com
         Dalton                    Adams                            dreeseadams@gmail.com
         Michael                   Adams                            mjadams1@gmail.com
         Lorraine                  Adams                            williegizz1961@gmail.com
         Marisa                    Adams                            marisaadams12@gmail.com
         Richard                   Adams                            richarddouglassadams@gmail.com
         Nate                      Adams                            adamsnate52@yahoo.com
         Patrick                   Adams                            patrickadams@gmail.com
         Paul                      Adams                            adamadams7cali@gmail.com
         Steven                    Adams                            sadams29@csc.com
         Anne                      Adams                            celadon60@gmail.com
         Nancy                     Adams                            nancyadams49@gmail.com
         Brian                     Adams                            badams72226@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                     Page 1 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 267 of 506
                                                  Schedule of Subscribers*


               First Name                   Last Name                         E-mail Contact Information
         Kathy                     Adams                            bnelfish4@yahoo.com
         Joren                     Adams                            jwindjackal@yahoo.com
         Chelsea                   Adamson                          chelseafaith0951@gmail.com
         Veronique                 Adaoust                          veronique.adaoust@hotmail.com
         Ryan                      Aday                             misteraday@hotmail.com
         Lakshmi                   Addala                           addala1.lakshmi@gmail.com
         vijaya                    addala                           vijay.addala@gmail.com
         Laura                     Adery                            lauraloh@umich.edu
         Ruben                     Adery                            rubeneli@gmail.com
         Pramodh                   Adi                              adi009@yahoo.com
         Patrick                   Adie                             patrick.j.adie@gmail.com
         Megan                     Adkins                           adkinsmegan@gmail.com
         Kyle                      Adler                            kyle.adler.2@gmail.com
         Shelley                   Adler                            shelley.r.adler@gmail.com
         Jacquelyn                 Adler                            jacquelyn_adler@mac.com
         JOHN                      ADNEY                            jmoon5ftm@gmail.com
         Reynald                   Adolphe                          reynald.bills@gmail.com
         Murali                    Aetukuri                         muraliaetukuri4@gmail.com
         Murali                    Aetukuri                         sravanthibari1991@gmail.com
         Olumuyiwa                 Afolabi                          007@african007.com
         Sameer                    Agarwal                          sameer.ind@gmail.com
         Kushboo                   Agarwal                          agar.kushboo@gmail.com
         Ashish                    Agarwal                          ashish4844@yahoo.com
         Mudita                    Agarwal                          mudita4844@yahoo.com
         Ashish                    Agarwal                          ashiagarwal10@yahoo.com
         Shlok                     Agarwal                          ssagarwal@wpi.edu
         Parag                     Agarwal                          pushkar9899@gmail.com
         Manoj                     Aggarwal                         manojanet@gmail.com
         Abhinav                   Aggarwal                         abhinav.aggarwal510@gmail.com
         Matt                      Agnew                            agnewm@hotmail.com
         HANI                      AGRAMA                           haniagrama@aol.com
         ROBERTA                   AGRAMA                           rjagrama@gmail.com
         Neeraj                    Agrawal                          kshama07@gmail.com
         Mukesh                    Agrawal                          agrawamb@icloud.com
         Sonia                     Agrawal                          info@libasdesigns.com
         Neeraj                    Agrawal                          neerajagr@gmail.com
         ranjana                   agrawal                          mranjana@hotmail.com
         Catarina                  Aguiar                           catarinaguiar536@gmail.com
         Ed                        Aguila                           fangdangl.e@gmail.com
         Richard                   Aguilar                          raaguilar23@gmail.com
         Rony                      Aguilar                          ronya777@yahoo.com
         KARLA                     AGUILAR                          karaguilar1@gmail.com
         Jenny                     Aguilar                          ajenny48@gmail.com
         Armando                   Aguilar                          aguilartorres05@yahoo.com
         Maria                     Aguilar                          aguilarevents1@gmail.com
         Rony                      Aguilar                          rony.aguilar09@gmail.com
         Ramon                     Aguilera                         ramonaguilera86@gmail.com
         Rafael                    Aguilera                         rafaeljaguilera@gmail.com
         Georgiana                 Aguino                           gmaguino@gmail.com
         Janeese                   Aguirre                          janeese@1stnwm.com
         Angela                    Agus                             aagus47@aol.com
         Naz                       Ahmad                            deepanazirahmad@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                     Page 2 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 268 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                         E-mail Contact Information
         Victoria                  Ahmadi                           victoriaahmadi92@gmail.com
         Amanda                    Ahmadi                           amandaashley002@gmail.com
         Raphay                    Ahmed                            raphay23@gmail.com
         Hina                      Ahmed                            hina_saiyed@hotmail.com
         Safiuddin                 Ahmed                            hlopez3007@gmail.com
         Javed                     Ahmed                            samina0914@gmail.com
         Samina                    Ahmed                            samina914@hotmail.com
         Jaehoon                   Ahn                              the.jaehoon.ahn@gmail.com
         Danielle                  Ahn                              ahn.danielle@hotmail.com
         Jeehyun                   Ahn                              jane7016@gmail.com
         John                      Ahrens                           jlahrens1996@gmail.com
         Joyce                     Ahrens                           joycehallahrens@aol.com
         Anita                     Ahuja                            anita_ahuja1@yahoo.com
         Gurdeep                   Ahuja                            gsahuja1950@gmail.com
         Girish                    Ahuja                            girish81188@gmail.com
         Christian                 Aiello                           cj.aiello.lcb@gmail.com
         Albert                    Aievoli                          happyal@comcast.net
         Jackie                    Aievoli                          happyjackie@comcast.net
         Hiroyuki                  Aihara                           shishimaru1708@gmail.com
         Diana                     Ainembabazi                      ainedee@gmail.com
         Yeni                      AIT AHMED                        yeni.aa@outlook.com
         Rotimi                    Ajayi-Dopemu                     rodopemu@gmail.com
         Atah                      Akakpo-Martin                    atahakakpomartin@yahoo.com
         Monica                    Akaneya                          monicom@aol.com
         Chris Layne               Akin                             akinlayne@gmail.com
         dennis                    akos                             djakos41@gmail.com
         nona                      akos                             43nonann@gmail.com
         Priyatam Royal            Akula                            priyathamroyal89@gmail.com
         NARESH                    AKULA                            tinku.naresh727@gmail.com
         Lames                     Al rezami                        alrezami@gmail.com
         Jenan                     Al-hafidh                        jenan_alhafid@yahoo.co.uk
         Tracy                     Al-hajiri                        talhajiri@comcast.net
         Prasanth                  Ala                              prasanthala@gmail.com
         Magfur                    Alam                             magfur.e.alam@gmail.com
         Will                      Alamillo                         walamillo1@gmail.com
         Rosanne                   Alamillo                         rmf2010@live.com
         NARESHWAR RAO             ALAMURI                          naresh.rao339@gmail.com
         Elizabeth                 Alani                            hulagirl77@gmail.com
         Ovidio                    Alanis                           oalanis1@att.net
         Bonnie                    Alapai                           h20wahine@gmail.com
         Mahesh kumar              Alapakam chandra                 acmaheshkumar@gmail.com
         Juan                      Alarcon                          jjalarconc@gmail.com
         Joyce                     Alarcon                          alarconj9@gmail.com
         Krysta                    Alarcon                          playerkrys07@yahoo.com
         Maria                     Alava                            m.alava12@yahoo.com
         Valorie                   Albee                            vjalbee@gmail.com
         Heather                   Albertson                        heathercalbertson@gmail.com
         Alyssa                    Albrecht                         alyssaa@colorado.edu
         Rob                       Albrecht                         robert.albrecht@colorado.edu
         Dexter                    Alcala                           dexteralcala5@yahoo.com
         Yuri                      Alcaraz                          yuridia.alcaraz@yahoo.com
         Gilbert                   Alcaraz                          gil_429@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                     Page 3 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 269 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                        E-mail Contact Information
         John                      Alcorn                           alcornjs@gmail.com
         Jeff                      Alden                            audiodoctor1@yahoo.com
         Nathan                    Aldhizer                         njtaldy@aol.com
         Nira                      Aldhizer                         niramwalker@gmail.com
         David                     Aldrich                          larry@aldrichpr.com
         Benita                    Aldrich                          benita@aldrichpr.com
         Elaine                    Aldrich                          elainejaldrich@gmail.com
         Rodrick                   Aleandre                         rodrickaleandre@aol.com
         Justine                   Alejandro                        justinealejandro@aol.com
         Harsha                    Aleti                            aharshareddy@gmail.com
         Rajath                    Alex                             rajathalex@gmail.com
         Stephanie                 Alexander                        sfjoslien@gmail.com
         Richard                   Alexander                        askrichalexander@gmail.com
         Varghese                  Alexander                        vpalex@gmail.com
         Michelle                  Alexander                        beckmic1@yahoo.com
         Brandon                   Alexander                        bpalexan@yahoo.com
         Neruska                   Alfaro                           neru_98@hotmail.com
         Vincent                   Alfaro                           elhammer1234@gmail.com
         Iris                      Algar                            qavaleng@msn.com
         Godfried                  Algar                            falgar2@me.com
         Kaylise                   Algrim                           kaylise.algrim@gmail.com
         Isiltan                   Alhan                            isiltanalhan@yahoo.com
         Haider                    Ali                              ahaiderali@outlook.com
         Akbar                     Ali                              akbar.ali.yousuf@gmail.com
         Tahir                     Alizada                          alizade.tahir@gmail.com
         ramy                      allam                            ramy36@hotmail.com
         Reza                      Allamehzadeh                     allameh7@yahoo.com
         Jordan                    Allan                            jordanlee333@gmail.com
         Casandra                  Alldred                          casandraalldred@yahoo.com
         Eva                       Alle Miles                       alleeva@gmail.com
         Chris                     Allen                            callen822htc@gmail.com
         Ron                       Allen                            ronallen_6@yahoo.com
         Bonnie                    Allen                            scorpiobon@aol.com
         Gavyhnn                   Allen                            gpurplefreak62@outlook.com
         Melanie                   Allen                            msmelanie.allen@outlook.com
         Dale                      Allen                            jimblevins3@hotmail.com
         Stephanie                 Allen                            lpchouser3282@gmail.com
         Stephen-Paul              Allen                            mds13133@mountdesales.net
         Jennifer                  Allen                            queenspalacee@hotmail.com
         Chandler                  Allen                            chand33zy@gmail.com
         Javant                    Allen                            bigjay0228@yahoo.com
         Margie                    Allen                            mdallen2@hotmail.com
         Quentina                  Allen                            tinag@cashmerefaces.com
         Pamela                    Allen                            pamisu@mail.com
         Charles                   Allen                            sailorman1@mail.com
         Jason                     Allen-Rouman                     jason@allen-rouman.com
         Terry                     Allen-Rouman                     tallenrouman@gmail.com
         Richard                   Allinger                         richalling@gmail.com
         Dawn                      Allport                          dawnallport@gmail.com
         Ricky                     Alls                             ralls1@vt.edu
         Ramaraju                  Alluri                           ralluri.ba@gmail.com
         kenvin                    allwood                          kenvinallwood@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                     Page 4 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 270 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                        E-mail Contact Information
         Bernardo                  Almadin                          ding.almadin47@gmail.com
         Kevin                     Alman                            ctriggerhappy@gmail.com
         Kaitie                    Alman                            kaitlynmolski@gmail.com
         Albert                    Almira                           gmtmaster2003@yahoo.com
         Jerry                     Almonte                          jerry.z.almonte@gmail.com
         Katt                      Almonte                          kathryn.almonte@gmail.com
         Alex                      Aloise                           alexaloise@gmail.com
         Srinadh                   Alokam                           sri.abdev@gmail.com
         Jorge                     Alonso                           jcadiverfotos@gmail.com
         David                     Alonzo                           alonzo@alum.northwestern.edu
         Alan                      Alphin                           kent@bravowing.com
         Gus                       Alrahi                           galrahi@hotmail.com
         Sara                      Alrahi                           sara_sanchez@ben.edu
         Mohammed                  Alsaiari                         proxyyyy@gmail.com
         Saeed                     AlSarhi                          saeedalsarhi@gmail.com
         Katie                     Alto                             katie.alto@gmail.com
         RAMCHARAN                 ALUGUBELLI                       ramcharan.alugubelli@gmail.com
         ISAAC                     ALVARADO                         isaac.alvaipaka@gmail.com
         Maria                     Alvarado                         maria_7193@yahoo.com
         Rudy                      Alvarado                         rudyalvaradojr@gmail.com
         angelica                  alvarez                          angelicalvarez001@gmail.com
         Angel                     Alvarez                          araxxx21@gmail.com
         Oscar                     Alvarez                          oda1387@hotmail.com
         Laura                     Alvarez                          lauranboyz@hotmail.com
         CHARLES                   ALVAREZ                          charlescalvarez@gmail.com
         Barbara                   Alvarez                          barbaraalvarez1988@gmail.com
         Cleia                     Alves                            cleianj2015@yahoo.com
         Ken                       Alvin                            notaglobe@hotmail.com
         andrina                   alvizures                        andrizures@yahoo.com
         Eric                      Alvord                           ealvord299@gmail.com
         Chris                     Alwell                           chriscracklepop@gmail.com
         George                    Amado                            laserchef2@gmail.com
         Nickee                    Amado                            seeus2@gmail.com
         Katrina                   Amador                           katrina1887@yahoo.com
         Raymond                   Amalbert                         amalbert715@gmail.com
         Delilah                   Amalbert                         amalbertd@gmail.com
         elad                      amar                             eladamar88@gmail.com
         Mohan                     Amara                            amarakumar@gmail.com
         Anupama                   Amara                            amaraanupama@gmail.com
         Jessica                   Amaral                           jess.neck@hotmail.com
         Viharika                  Amaram                           vihiskr@gmail.com
         Siddhartha                Amaraneni                        sid.edu95@gmail.com
         Rafael                    Amarillas                        palaciostefanie@gmail.com
         Kommalapati               Amarnath                         amartest333@gmail.com
         Gina                      Amato                            gina181@optonline.net
         Joseph                    Amato                            joeyamato17@gmail.com
         Ibonne                    Amaya                            ibonneestelaamaya@yahoo.com
         Alif                      Ambler                           alifyambler@hotmail.com
         Marianette                Ambrad                           pascal1@myfastmail.com
         Laura                     Ambrose                          laura.c.ambrose@gmail.com
         Jonah                     Ambrose                          jonahambrose06@gmail.com
         Hennessy                  Amby                             h_amby@hotmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                     Page 5 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 271 of 506
                                                  Schedule of Subscribers*


               First Name                   Last Name                         E-mail Contact Information
         Ali                       Ameen                            yahashmin@gmail.com
         Shahbaz                   Ameer                            mamudasarshahbaz@gmail.com
         Scott                     Amen                             scott.amen@gmail.com
         Sandy                     Ames                             beach92@tds.net
         Barb                      Ames                             amesbarb@hotmail.com
         Traey                     Amescua                          yeart3@gmail.com
         Sharon                    Amey                             heartbleeps10@yahoo.com
         Stephanie                 Amezcua                          samezcua@jdfco.com
         Zack                      Amilee                           zackamilee@gmail.com
         Ravi                      Amin                             ravi.amin123@gmail.com
         Erik                      Amirkanyan                       e.amirkanyan2002@gmail.com
         Debra                     Ammerman                         dolfin572004@yahoo.com
         Azunnah                   Amutah                           azunnahcamutah@yahoo.com
         SENBO                     AN                               ansultan@qq.com
         SOOMIN                    AN                               kindsany@naver.com
         THILAK RAJA               ANABOTHULA                       atilakraja.eee@gmail.com
         Sahil                     Anand                            sahilanand2690@gmail.com
         rajiv                     anand                            rajiv.and@gmail.com
         Prabhu                    Anandhan                         prabhuanandhan@live.in
         Michael                   Ananicz                          michael.ananicz@gmail.com
         Alex                      Ancianis                         alexancianis@gmail.com
         Alye                      Ancianis                         abcarlevaro@gmail.com
         Pradeep                   Andakuri                         pradeepandakuri@gmail.com
         Mattie                    Anderdson                        mattiea81@gmail.com
         Kristy                    Andersen                         bbnkma@gmail.com
         Lindsay                   Andersen                         lca8de@virginia.edu
         Tom                       Anderson                         tmadallas@aol.com
         Jeff                      Anderson                         jeffanderson523@yahoo.com
         Daniel                    Anderson                         dscmk1@gmail.com
         Antoinette                Anderson                         netteaa1978@aol.com
         Harry                     Anderson                         handersoiii@cox.net
         Tim                       Anderson                         timand67@gmail.com
         Moriarty                  Anderson                         elderjoshuaca@gmail.com
         Decquan                   Anderson                         iotaquan3@yahoo.com
         Candi                     Anderson                         sh211@yahoo.com
         Matthew                   Anderson                         mryananderson@gmail.com
         Chris                     Anderson                         chris.anderson0491@gmail.com
         Frank                     Anderson                         tommysfloral@yahoo.com
         Donald                    Anderson                         donjen05@gmail.com
         Jennifer                  Anderson                         donjen05@sbcglobal.net
         Lavell                    Anderson                         lavell.anderson@gmail.com
         Lekia                     Anderson                         lekia_a@hotmail.com
         Caleb                     Anderson                         caleba19@gmail.com
         Cal                       Anderson                         kaneaa7@gmail.com
         Nancy                     Anderson                         foxtrap@suddenlink.net
         Connie                    Anderson                         conronman59@cox.net
         Steven                    Anderson                         stevenanderson120449@gmail.com
         Susan                     Anderson                         sueandersonbyu@gmail.com
         Lilly                     Anderson                         lillyganderson@gmail.com
         Lauren                    Anderson                         lea@afnid.com
         Kathy                     Anderson                         mander1207@gmail.com
         sara                      anderson                         sara_louise1979@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                     Page 6 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 272 of 506
                                                  Schedule of Subscribers*


               First Name                    Last Name                       E-mail Contact Information
         Vincent                   Anderson                         reverendvince@me.com
         Denny                     Anderson                         dennyanderson@aol.com
         Amy                       Anderson                         andrsnamy@gmail.com
         Carly                     Anderson                         carly.p.anderson@gmail.com
         Jacob                     Anderson                         jacobanderson1789@gmail.com
         Kelsey                    Anderson                         kanderson@cashmere.wednet.edu
         Sunya                     Anderson                         sunyaanderson@gmail.com
         Kendalle                  Anderson                         kendalleanderson@yahoo.com
         Swen                      Anderson                         jand266@wgu.edu
         Kristine                  Anderson                         kristine@lvradio.com
         Melissa                   Anderson                         melissa@smajr.com
         Joe                       Andes                            joefelton100@gmail.com
         Francisco                 Andrade                          thegoodlife6120@gmail.com
         Bruno                     Andrade                          upantcho@gmail.com
         BHANU                     ANDRAJULA                        bhanu.iphone1@gmail.com
         AKSHARA                   ANDRAJUULA                       bhanu.moviepass2@gmail.com
         Lance                     Andre                            lance.larc@gmail.com
         Dustin                    Andrews                          dustin.andr3ws3@gmail.com
         Chris                     Andrews                          chrismunity@gmail.com
         Angie                     Andrews                          angie.andrews143@gmail.com
         Chrissy                   Andrews                          candrews321@gmail.com
         Howard                    Andrus                           hrandrus@gmail.com
         Amaka                     Anekwe                           amaka.anekwe@gmail.com
         Debby                     Ang                              debbyang@gmail.com
         Shea                      Angelle                          snangelle@gmail.com
         Mario                     Anglarill                        manglr51@verizon.net
         Bailey                    Angle                            bailey60@vt.edu
         Aramis                    Anglero                          aramis.anglero3@gmail.com
         Melanie                   Angles                           mangles33@gmail.com
         SWamy Astkar              Anil Kumar Naray                 astkar36@hotmail.com
         Mohammad                  Anjum                            mahi_011@yahoo.com
         Thejonatha                Annareddy                        thejo.reddi@gmail.com
         Srinath Reddy             Annu                             srinathannu@gmail.com
         Samantha                  Anobile                          samanthaanobile1@gmail.com
         Ashley                    Anon                             ashleyanon07@gmail.com
         Tammy                     Anson                            tammy@teamworktermite.com
         Bob                       Anson                            bobanson53@gmail.com
         Sam                       Antaramian                       antaramian.s@gmail.com
         Charles                   Anteby                           gr8touchweho@aol.com
         Maya                      Antes                            mantes313@gmail.com
         Robert                    Anthony                          ranthony62@hotmail.com
         Joseph                    Anthony                          theanthonys@hotmail.com
         Tiare                     Anthony                          alohainoc@gmail.com
         Edy                       Antonio                          edyantonio91112@gmail.com
         Mario                     Antwine                          mario.antwine@gmail.com
         Tadavarthi                Anuroop                          tadavarthi@icloud.com
         MarAnthony                Aparicio                         mj233234@aol.com
         Myrta                     Aponte                           reikibymyrta@gmail.com
         Paul                      Aponza                           paul.aponza@gmail.com
         ANTHONY                   APOSTOLIDIS                      daktony@gmail.com
         Venkata                   Appalla                          avramagopal@gmail.com
         Anusha                    Appaneni                         anuappaneni@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                     Page 7 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 273 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                         E-mail Contact Information
         Ramya Sree                Appani                           ramya2725@gmail.com
         Heather                   Appel                            heather.appel@gmail.com
         Araba                     Appiagyei                        araba.appiagyei@gmail.com
         Mary                      Applebee                         maryaparker84@yahoo.com
         Alexis                    Apuan                            fatzangel1108@gmail.com
         Rey carlo                 Aquino                           riy456rc@gmail.com
         Jesus                     Aragon                           hannibal_1298@outlook.com
         Ryusei                    Araki                            ryurider1@gmail.com
         Michael                   Araman                           michaelaraman99@gmail.com
         jerome                    aranas                           iamprincejerome@icloud.com
         Lee-AnneJae               Aranda                           ljae0726@yahoo.com
         Alejandro                 Araujo                           erikamanangon@live.com
         Tatyana                   Aravena                          tatyanaaravena@gmail.com
         PHILIPPE                  ARBEIT                           parubaito@hotmail.com
         Paul                      Arca                             pinoy2722@yahoo.com
         Joshua                    Arcelo                           coarcelo@gmail.com
         Diane                     Arcidino                         diane.arcidino@gmail.com
         Abelardo                  Arellano                         aarellano@berkeley.edu
         Virgilita                 Arenas                           virgilita26@gmail.com
         Priscilla                 Arens                            promise900@aol.com
         Joe                       ARENS                            joearens@gmail.com
         Raquel                    Arevalo                          texasangel23@gmail.com
         Angelina                  Arevalo-Galindo                  angelinagalindo1203@gmail.com
         Alexis                    Argue                            lexi.argue@yahoo.com
         Pamela                    Argue                            lhgirls@aol.com
         Nicole                    Argue-Nial                       k5kitty@aol.com
         Heather                   Arias                            ariasa1218@gmail.com
         Mayra                     Arias                            marias12@apu.edu
         Djina                     Ariel                            djina@dcn.org
         Suma                      Arigela                          sumasri1602@gmail.com
         Dana                      Ariss                            danaariss@yahoo.com
         Jaahnavi                  Arja                             jaahnavi27@gmail.com
         Srinivas                  Arla                             arla_srinivas@hotmail.com
         Sarah                     Armaghan                         sarah.armaghan@gmail.com
         Edward                    Armenta                          edwardarmenta@yahoo.com
         Anthony                   Armentrout                       1tony.armentrout@gmail.com
         Connie                    Armentrout                       carmentrout3@gmail.com
         Samantha                  Armien                           armiensamantha@gmail.com
         Alejandro                 Armien                           rafaelarmien@hotmail.com
         Paulette                  Armstead                         armsteadpv1@aol.com
         Kasey                     Armstrong                        kaseytarmstrong@gmail.com
         David                     Armstrong                        pinevalleyarts@yahoo.com
         Alicia                    Armstrong                        aliciablezzed@yahoo.com
         Phillip                   Armstrong                        mrgimpy@msn.com
         Steve                     Armstrong                        swarmstrong1943@sbcglobal.net
         Asriel                    Armstrong                        asriel.armstrong@yahoo.com
         Paula                     Armstrong                        parmstrong775@hotmail.com
         Joel                      Armstrong                        jtatjtatj@gmail.com
         Diana                     Armstrong                        darmstrongsc@gmail.com
         Henry                     Armstrong                        henrywyboo@gmail.com
         Jan                       Armstrong                        janjan43@sbcglobal.net
         Pam                       Arnason                          pamela.arnason@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                     Page 8 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 274 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                          E-mail Contact Information
         David                     Arnason                          pjadha@comcast.net
         Shari                     Arndt                            shariarndt@yahoo.com
         Bobby                     Arnold                           bobbyarnold@me.com
         Sharon                    Arnold                           sharonarnold777@gmail.com
         Donna                     Arnold                           donnaarnold25@gmail.com
         Jim                       Arnold                           jimarnold@prodigy.net
         Ruth                      Arnold                           damiabi24@gmail.com
         Charles                   Arnquist                         cragraphics@comcast.net
         Jeanette                  Arnquist                         rjarnquist@comcast.net
         Sara                      Arocha                           sara.arocha2007@gmail.com
         Nitin                     Arora                            narora123@gmail.com
         Ladonna                   Arredondo                        larredondo1967@aol.com
         Alex                      Arredondo                        aaredondo583@gmail.com
         Claudia                   Arriaga                          claudiearriaga24@gmail.com
         Kendra                    Arriaga                          kendra.arriaga@yahoo.com
         Juan                      Arroyo                           jarroyomovie2019@gmail.com
         Samuel                    Arroyo                           sarroyomovie2019@gmail.com
         Dillibabu                 Arumugam                         a.r.dillibabu@gmail.com
         Dileep                    Aruru                            dkumararuru@gmail.com
         Rama                      Arya                             info@ramavision.com
         Shashi                    Aryal                            ssaryal@usfca.edu
         Sweta                     Asati                            swetaasati06sep@gmail.com
         Prince                    Asati                            princeasati06sep@gmail.com
         Florence                  Asato                            fhasato@gmail.com
         Thanchanok                Asawasathapon                    ammy.thancha@gmail.com
         jeremy                    ascher                           jaschernyc@gmail.com
         David                     Asem                             davidasem@gmail.com
         Sarah                     Asercion                         sarahasercion@cox.net
         Jace                      Asercion                         sarahasercion@icloud.com
         Shannon                   Ashley                           shannon.ha.ashley@gmail.com
         Steven                    Ashley                           nash1962@aol.com
         Barbara                   Ashley                           bmarathon34@aol.com
         Sherraine                 Ashley                           sherraine.ashley@gmail.com
         Kimberly                  Ashley-Stevens                   ki-bo@sbcglobal.net
         Charalene                 Asis                             charalene_asis@yahoo.com
         Nicholas                  Aslanian                         reese_625@yahoo.com
         Suhas                     Astkar                           suhas_astkar@yahoo.com
         Tanner                    Astle                            tastlesm@gmail.com
         Elaina                    Ateke                            elaina929@gmail.com
         David                     Atherton                         jeff.atherton@me.com
         Caitlin                   Atherton                         caitlinthornton@gmail.com
         Patrick                   Atkins                           pcatkins@hotmail.com
         Greg                      Atkinson                         gregatkinson33@hotmail.com
         Shane                     Atmore                           shaneatmore@yahoo.com
         Lindsay                   Atnip                            lmatnip@gmail.com
         Luke                      Aton                             atoncryptic11@yahoo.com
         Jackie                    Aton                             jaton@vfymca.org
         Thomas                    Aton                             jaton541@hotmail.com
         Shraddha                  Atrawalkar                       shraddha136@gmail.com
         Jagannath                 Atreya                           tgjagan@gmail.com
         Jim                       Attig                            jimattig@gmail.com
         Angela                    Attig                            angelaemt@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                     Page 9 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 275 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                        E-mail Contact Information
         Diane                     Atwood                           diane@sequoiagroup.com
         Bradley                   Aubuchon                         1packerfan49@gmail.com
         Laurie                    Aubuchon                         laurie.aubuchon@gmail.com
         Christine                 Augulis                          augulisc@gmail.com
         Emmanuel                  Auguste                          dreammenow@hotmail.com
         Derek                     Aukscunas                        derekaukscunas@yahoo.com
         Tiffany                   Aukscunas                        taukscunas87@gmail.com
         Vikramjit Singh           Aulakh                           vikramjeetsingh26@gmail.com
         Candace                   Aung                             candacealexandria.xo@gmail.com
         Van Tint                  Aung                             vantint0314@gmail.com
         Jane                      Auster                           roba0215@gmail.com
         Michael                   Austin                           unclemikeaustin@icloud.com
         Jack                      Austin                           jack.cat@comcast.net
         Thomas                    Austin                           taustin12@gmail.com
         Nory                      Austin                           nory.jla@comcast.net
         Benjamin                  Austin                           avonco09@sbcglobal.net
         Rebecca                   Austin                           rebecca.ann.austin@gmail.com
         Scott                     Austin                           scottaustin0557@gmail.com
         Terry                     Austin                           trry7198@gmail.com
         Karen                     Austin                           karenaustin1@gmail.com
         brent                     austin                           brentaustin123@yahoo.com
         Jessica Heather           Auville                          heatherauville@gmail.com
         MARIA                     AVALOS                           chavela4605@yahoo.com
         Kassandra                 AVALOS                           jk702luv@gmail.com
         Jazmin                    Avalos                           jazmin.castillo666@gmail.com
         Rebecca                   Avery                            becky.avery@rocketmail.com
         Uriel                     Avezbadalov                      azriel334@yahoo.com
         Agustin                   Avila                            a.avila-27@hotmail.com
         Frank                     Avis                             frkam@msn.com
         Yaron                     Avitov                           admin@avitov.com
         Kirit                     Avlani                           kiritavlani@gmail.com
         Nishant                   Awasthi                          nishant5@yahoo.com
         Vicki                     Axe                              junagada@aol.com
         Vicki                     Axe                              legacy_junagada@aol.com
         ilene                     axelowitz                        ileneax@gmail.com
         Eric                      Axelrod                          axelroderic@yahoo.com
         Devin                     Axelrod                          eric.axelrod@yahoo.com
         Huda                      Ayach                            ayachm@health.missouri.edu
         Leena                     Ayach                            mgaffar@connecticutchildrens.org
         Mouhanad                  Ayach                            mouhanadayach@yahoo.com
         Aida                      Ayala                            aidar1977@yahoo.com
         Jacqueline                Ayerves                          jacqueline.ayerves@yahoo.com
         Mikey                     Aykroid                          maykroid@asu.edu
         Grace                     Ayres                            daveayres@bellsouth.net
         SHARON                    AYRES                            ladywithlathe@gmail.com
         DAVID                     AYRES                            dayres@armorwealth.com
         Janice                    Ayuda                            jayuda8713@gmail.com
         Tara                      Azam                             azamtara297@yahoo.com
         Ba                        Azan                             4lifeshopping@gmail.com
         Ja                        Azan                             4lifesadvs@gmail.com
         Sanaa                     Azim                             azimsanaa@gmail.com
         Said                      Azim                             azimmeister@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 10 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 276 of 506
                                                   Schedule of Subscribers*


                First Name                     Last Name                      E-mail Contact Information
         Saeed                     Aziz                             saeed.aziz01@hotmail.com
         Saeed                     Aziz                             saeedaziz@gmail.com
         Mickael                   Azoulay                          mickazoulay@hotmail.com
         Muslim                    Babar                            muslimbabar@yahoo.com
         Evghenii                  Babiuc                           eugenebabiuc@gmail.com
         Rita                      Babraitis                        rbabraitis20@gmail.com
         Suresh Kumar              Babu                             suresh_ramcides@rediff.com
         Jarrett                   Bacani                           jarrett.bacani@gmail.com
         Tricia                    Bach                             wwbachmann@comcast.net
         Kirsten                   Bachert                          mrs.kirstendarling@gmail.com
         Andrew                    Bacic                            andrew.bacic@gmail.com
         Julia                     Backos                           backosj1@udayton.edu
         Zack                      Backos                           zbackos@kent.edu
         Richard                   Bacus                            guy_md@yahoo.com
         Didier                    Badette                          dids1212@yahoo.com
         Shaun                     Badie                            shaunbadie@aol.com
         SANJEEV                   BADOLA                           sanjeevbadola@gmail.com
         Krista                    Badola                           krista@badola.net
         Gwen                      Baer                             gwenllain@gmail.com
         Tino                      Baerhold                         tbaerhold@yahoo.com
         Nima                      bagheri                          nima_bagheri@outlook.com
         Ashleigh                  Bagnata                          ashleighbagnata@gmail.com
         Natalie                   Bahm                             nataliebahm@yahoo.com
         Jo                        Baier                            jobaier1103@gmail.com
         Lyle                      Baier                            lbaier000@centurytel.net
         Donna                     Bailer                           crazylady52463@att.net
         Kevin                     Bailer                           wolfiefmhh@att.net
         Treyvyn                   Bailey                           treyvynb@yahoo.com
         NJ                        Bailey                           njbailey2@gmail.com
         Marcia                    Bailey                           hky5150@gmail.com
         Beth                      Bailey                           bbmoviefan@yahoo.com
         Daniel Bailey             Bailey                           dan.diversified@gmail.com
         Laura                     Bailey                           contact@booksbybailey.com
         Kim                       Bailey                           kjbc611@gmail.com
         Sharese                   Bailey                           sbaileya@yahoo.com
         Arrish                    Bains                            arrish.bains@gmail.com
         Brandon                   Bair                             branbair@gmail.com
         Rebecca                   Bair                             branbair@aol.com
         Colton                    Baird                            coltonbaird@yahoo.com
         Revanth Reddy             Bairi                            revanthreddy2504@gmail.com
         Avinash Gopal             Bajaj                            aviiraj@icloud.com
         Anupama                   Bajpai                           anupamabajpai2012@gmail.com
         Nathaniel                 Baker                            thanehand2000@gmail.com
         John                      Baker                            jab.baker23@gmail.com
         Julie                     Baker                            rekabgirl@gmail.com
         Robert                    Baker                            rjbake56@yahoo.com
         Sonya                     Baker                            ard_girl@yahoo.com
         Lane                      Baker                            lane.baker34@gmail.com
         TONIA                     Baker                            toniabagonia@yahoo.com
         Daniel                    Baker                            drbaker9@gmail.com
         Benjamin                  Baker                            golfdaddy778@yahoo.com
         Wendy                     Baker                            ws5z@virginia.edu


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 11 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 277 of 506
                                                  Schedule of Subscribers*


               First Name                    Last Name                       E-mail Contact Information
         John                      Baker                            lynjohn102304@comcast.net
         Calvin                    Baker                            cbaker2697@gmail.com
         CAGRI                     BAKIRCI-TAYLOR                   cagrimertbakirci@gmail.com
         ASHLEE                    BAKIRCI-TAYLOR                   ashltayl@gmail.com
         Nursel                    Bal                              nursel_bal@hotmail.com
         Neetu                     Bala                             neetu22486@gmail.com
         kusuma                    baladari                         suma.sravani22@gmail.com
         Rudhrananth               Baladhandapani                   rudhrananth@gmail.com
         Ciara                     Balancio                         ciaraline@hotmail.com
         Andrew                    Balaschak                        andrewbalaschak@comcast.net
         Salome                    Balaschak                        salomebalaschak@gmail.com
         Prakash                   Balasubramanian                  b_prakashmca@yahoo.com
         Kameswaran                Balasubramanian                  kamu1983@gmail.com
         Kanmani                   Balasubramanian                  kanmanib4@gmail.com
         Saravanan                 Balasundaram                     saravb4u@yahoo.in
         Andy                      Balch                            andyb093@yahoo.com
         Lisa                      Balcom                           lisakeys@att.net
         Darrell                   Baldauf                          merlydb2001@yahoo.com
         Dylan                     Baldauf                          dylangbaldauf@gmail.com
         Milan                     Baldini                          milanbaldini@gmail.com
         Christopher               Baldini                          cbaldini.sfg@gmail.com
         Jennifer                  Baldwin                          jenbaldwin1021@gmail.com
         Billy                     Baldwin                          baldwinwelding@yahoo.com
         Cherokee                  Baldwin                          tiadaintx@yahoo.com
         Hugh                      Baldwin                          hughbaldwin@yahoo.com
         Cassandra                 Bales                            thebookkeeper212@sbcglobal.net
         Debra                     Bales                            butterfun@gmail.com
         Christie                  Balisgroce                       cbalis16@hotmail.com
         Wayne                     Ball                             wayne@emmeg.net
         Julie                     Ball                             julieanneball@hotmail.com
         Brian                     Ball                             brianwball2@gmail.com
         Dennis                    Ball                             balldennis@hotmail.com
         Nancy                     Ball                             nebdvm83@yahoo.com
         Wayne                     Ball                             wrb@emmeg.net
         Braydon                   Ball                             ballbraydon@gmail.com
         Paul                      Ballard                          paul.ballard99@yahoo.com
         Arden                     Ballard                          ab042453@gmail.com
         Max                       Ballarte                         ballarte@cox.net
         Crystal                   Ballarte                         cballarte@hotmail.com
         Ernesto                   Balli                            neto829@hotmail.com
         Ilyana                    Balli                            espyballi0123@gmail.com
         Blanca                    Balli                            babydollballi@msn.com
         Victoria                  Balli                            neto0708@gmail.com
         Cameron                   Balough                          john.balough@outlook.com
         Matthew                   Balz                             matthewmeb@gmail.com
         J Hunter                  Banbury                          jhbanbury@aol.com
         Ravi                      Banda                            bandaravi1@gmail.com
         Ranjith                   Banda                            ranjithsap01@gmail.com
         Archana                   Bandaru                          archusweety27@gmail.com
         Paul                      Banegas                          paul.banegas@gmail.com
         Pradip                    Banerjee                         pradipbanerjee87@gmail.com
         Woo Seok                  Bang                             seok616@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 12 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 278 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                        E-mail Contact Information
         Jayanth                   Bangalore                        bs_jayanth@yahoo.com
         SUDARSHAN                 BANGALORE                        ultimateblissofsoul@yahoo.com
         Brandon                   Banks                            bdun04@me.com
         Sacha                     Banton                           brian@bantonconsulting.net
         Pavan                     Banu Prakash                     pavan.prakash7@gmail.com
         Pavan                     Banu Prakash                     hchavan02@gmail.com
         Mixue                     Bao                              sno7wer@gmail.com
         Kaisheng                  Bao                              kenny.bao@gmail.com
         Miguel                    Barahona                         miguelbarahona2015@icloud.com
         Umesh                     Baratham                         ubaratham@gmail.com
         Aruna                     Baratham                         umeshbaratham@gmail.com
         Mark                      Barbano                          mbarbano@yahoo.com
         Jason                     Barbare                          jcb15@charter.net
         Brandon                   Barber                           ramza88898@gmail.com
         William                   Barber                           wbarber203@embarqmail.com
         Donald                    Barber                           dbarber912@aol.com
         Kellie                    Barber                           kbarber8145@gmail.com
         David                     Barber                           thequietman55@yahoo.com
         Bailey                    Barber                           baileybarber95@yahoo.com
         Paul                      Barber                           paul.barber@samba.tv
         Eric                      Barbour                          ericmbarbour@gmail.com
         Johnny                    Barcenas                         johnny-blaze23@hotmail.com
         Beatriz                   Bardin Cook                      biabardin@gmail.com
         Cody                      Barfuss                          codybarfuss@gmail.com
         Rachel                    Barg                             rachelbarg93@gmail.com
         Linda                     Barge                            bargesir@aol.com
         Gerrit                    Barge                            jerry.barge@yahoo.com
         Taylor                    Bargnesi                         taylor.bargnesi7@gmail.com
         Abby                      Bargnesi                         abargnesi1@gmail.com
         Rafael                    Barker                           rafael.barker1@gmail.com
         Pam                       Barker                           barkerp8@gmail.com
         Patsy                     Barker                           patsy@kbiv.com
         Janelle                   Barlow                           jabarlow@alloutperform.com
         Julie                     Barmak                           juliebrmk@hotmail.com
         Nikole                    Barnes                           myhorsetrotts@yahoo.com
         Anise                     Barnes                           mizzezbarnes@gmail.com
         Marvin                    Barnes                           bing210@yahoo.com
         Susan                     Barnes                           sbarnes3@aol.com
         Jonathan                  Barnes                           jonboshouse@hotmail.com
         Steven                    Barnes                           sb2249@yahoo.com
         Peter                     Barnes                           peterbarnes23@gmail.com
         Jesse                     Barnett                          jessebarnett806@yahoo.com
         Karen                     BARNETT                          karen.barnett@me.com
         Aaron                     Barnhart                         inbox4aaron@gmail.com
         John                      Barnhart                         john@jlbcfo.com
         Marjorie                  Barnhart                         margie@jlbcfo.com
         Katherine                 Barnicle                         kitchbarnicle@gmail.com
         Emily                     Baron                            emroseelectra@gmail.com
         David                     Baron                            baronsbmw@sbcglobal.net
         Chelsea                   Barr                             chls_barr@yahoo.com
         James                     Barr                             barr.jimsue918@gmail.com
         Susan                     Barr                             sjbarr930@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 13 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 279 of 506
                                                  Schedule of Subscribers*


                First Name                    Last Name                       E-mail Contact Information
         Maicee                    Barr                             brookebarr4172@gmail.com
         Richard                   Barrack                          richbarrac@aol.com
         Wendy                     Barragan                         wendybarragan56@yahoo.com
         ROGER                     BARRAGAN                         roger.barragan@yahoo.com
         Blanca                    Barragan                         barraganinsurance@hotmail.com
         NORMA                     BARRAGAN                         328norma@gmail.com
         Enrique                   Barranco                         rollerbigblock@yahoo.com
         Lorraine                  Barranco                         lorrainebarranco@yahoo.com
         Abigail                   Barrera                          abiruizbarrera@gmail.com
         Anthony                   Barrese                          anthony@anthonybarrese.com
         shirley                   barrett                          r2019_shirleykbarrett2788@gmail.com
         Brey Ann                  Barrett                          magnoliasunshine@gmail.com
         Suzanne                   Barrett                          zanneb@gmail.com
         Rosemarie                 Barriale                         lildude4553@hotmail.com
         mark                      barron                           my4stage@gmail.com
         Paul                      Barron                           pb901613@ohio.edu
         Erin                      Barry                            ebarry02@netscape.net
         Steven                    Barshop                          barshopsteven@gmail.com
         Randy                     Bartlett                         wedrandy@gmail.com
         Denice                    Bartlett                         ddbartlett@hotmail.com
         Julia                     Bartoletti                       jbartoletti@my.uri.edu
         Cristina                  Bartoletti                       cmbart@bu.edu
         Cynthia                   Barton                           cfb756@gmail.com
         Diana                     Barton                           brownstardkb@msn.com
         Alexander                 Barton                           alexjamesbarton@gmail.com
         Walter                    Baruch                           walter_bch@hotmail.com
         Aimee                     Baruch                           latinflava328@hotmail.com
         Hacer                     Barut                            hobarut@earthlink.net
         Aysim                     Barut                            iam.poudrenoire@gmail.com
         soumya                    basappa krishnam                 soumya_b_k@yahoo.com
         Sara                      Basile                           sara.b951220@gmail.com
         David John                Basilio                          djbilious@sbcglobal.net
         Cory                      Baskin                           corybaskin@yahoo.com
         Tricia                    Basler                           tlbasler@sbcglobal.net
         Karen                     Bass                             kbass1007@bellsouth.net
         Luis Miguel               Bastante                         lumibasqui@gmail.com
         Stephanie                 Bates                            sbates220@gmail.com
         Lee                       Bates                            hobson1@cox.net
         Matt                      Bates                            ahfatpmatt@gmail.com
         Jamie                     Bates                            jamie.c3po@gmail.com
         Elizabeth                 Batey                            momtorose@yahoo.com
         Anne                      Bathalter                        anniebath35@gmail.com
         Joao                      Batista                          jvhaddad_22@hotmail.com
         Michele                   Batker-Allred                    micbarkred@gmail.com
         Carlota                   Batres                           cbatresphd@gmail.com
         Lois                      Batsios                          lois.batsios@gmail.com
         Anthony                   Batson                           anthonyjbatson@mac.com
         Quinton                   Batten                           qbatten@yahoo.com
         Kyra                      Batten                           kyrabatten@yahoo.com
         Stephanie                 Batten                           kyradarling@yahoo.de
         john                      battle                           jo7btt@aol.com
         rose                      battle                           roseb9922@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 14 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 280 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                        E-mail Contact Information
         Kaylee                    Bauder                           kaylee.bauder526@gmail.com
         Blake                     Bauer                            bauer93561@gmail.com
         Makayla                   Bauer                            bauermad@uni.edu
         Nelson                    Baun                             nbb64@yahoo.com
         kathryn                   baurer                           kathryn.baurer@sbcglobal.net
         Gabriele                  Baust                            gabrielebaust@hotmail.com
         Gabriele                  Baust                            brbaust@gmail.com
         Juan                      Bautista                         gachu4u@hotmail.com
         Mary Jane                 Bautista                         mjbautista88@gmail.com
         Jean                      Baxendale                        jeanmbax@gmail.com
         Kim                       Baxter                           123kcb@gmail.com
         Darrell                   Baxter                           dd2baxter@gmail.com
         Delene                    Baxter                           drudeana3@gmail.com
         Hope                      Baxter                           hopebaxter@yahoo.com
         Tim                       Baxter                           timbaxter1@msn.com
         MATTHEW                   BAYAN                            mattbayan@aol.com
         Chris                     Bayol                            bayol05@gmail.com
         NAGA TEJA REDDY           BAYYAPU REDDY                    bnagatejareddy@gmail.com
         iZCHAK                    bAZINI                           bazinifamily@yahoo.com
         RACHEL                    BAZINI                           bazinifamily@aol.com
         Simon                     Beachley                         bandwss@mac.com
         Ryan                      Beal                             nordicbeal@gmail.com
         Kaily                     Beal                             scorpian84014@yahoo.com
         Debbie                    Beal                             debbiewebel@gmail.com
         Kel                       Beal                             kelbyronbeal@gmail.com
         Marjorie                  Beal                             mbeale57@yahoo.com
         Keith                     Beall                            cheveall67@gmail.com
         Hunter                    Beall                            hunterbeall@icloud.com
         James                     Bean                             aucanotut51@aol.com
         Cathy                     Bean                             receiveit2@aol.com
         Emily                     Bear                             embekrn@gmail.com
         Stephanie                 Beard                            stephanieebeard@gmail.com
         Mark                      Beard                            mjeffbeard@aol.com
         Paige                     Beard                            mjeffbeard@outlook.com
         Jonathan                  Beato                            jonathan.beato@gmail.com
         Abbie                     Beato                            abbiedaigle@hotmail.com
         Ronald                    Beatty                           rn1889@yahoo.com
         Shane                     Beatty                           shanebeatty123@gmail.com
         chandler                  beau                             beau.chandler@gmail.com
         Jamie                     Beaudry                          jamiebeaudry949@gmail.com
         Stacia                    Becher                           staciabecher@aol.com
         Billy                     Becher                           billy@bigleague.us
         Maureen                   Becker                           beckerlmkc@comcast.net
         Steve                     Becker                           stevebecker.lkr@gmail.com
         Jessica                   Beckette                         jbeckette82@gmail.com
         George                    Beckham                          georgebeckham1981@gmail.com
         Marlina                   Beckham                          marlinaf85@gmail.com
         Jan                       Bednarek                         janbed@yahoo.com
         Judith                    Bedzyk                           jabtwins@hotmail.com
         John Paul                 Bedzyk                           elbojbb@juno.com
         Mark                      Beebe                            mark.beebe@gmail.com
         Kristin                   Beeker                           kristinbeeker@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 15 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 281 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                        E-mail Contact Information
         Bruce                     Beekley                          bruce.beekley@yahoo.com
         Jan                       Beekley                          beekers@netzero.net
         Vishnu                    Beema                            vishnuva@gmail.com
         Amarendar reddy           Beemidi                          amarendar.9993@gmail.com
         Christopher               Begley                           begleycj@gmail.com
         Dana                      Begley                           dana.m.begley@gmail.com
         Patty                     Begnoche                         pbpbpb@bellsouth.net
         Tennysha                  Begum                            tennybegum@gmail.com
         Taklima                   Begum                            takmoney329@gmail.com
         Trianna                   Begum                            triannabegum@gmail.com
         Kanda                     Behrends                         kanda_watson@yahoo.com
         Benjamin                  Behrends                         addicrunner2004@hotmail.com
         Sarah                     Beierle                          sarah.beierle@gmail.com
         Alysha                    Beighley                         alysha.beighley@gmail.com
         Sidney                    Beitz                            sidneybeitz@icloud.com
         Imane                     Bekkali                          imaneb77@hotmail.com
         Satish                    Belagutti                        belaguttis@gmail.com
         dorothea                  belcher                          dcbaez@sbcglobal.net
         Yancy                     Belcher                          yancy@tds.net
         Atticus                   Belcher                          atticusbelcher@icloud.com
         Iris                      Belcher                          irisbelcher@icloud.com
         Scott                     Belford                          scott.belford@yahoo.com
         MaryM                     Belford                          mabelford@embarqmail.com
         Philip                    Belier                           philndebi@gmail.com
         Deborah                   Belier                           memafor9@gmail.com
         Eugene                    Belkin                           ebelkin@aol.com
         Gary                      Bell                             gary.bell_jr@live.com
         Cayley                    Bell                             cayley@comcast.net
         John                      Bell                             contact@conquest-marketing.com
         Mack                      Bell                             mackwbell@gmail.com
         GERALD                    BELL                             jeris505@optonline.net
         Dave                      Bell                             dwbell@dps.ohio.gov
         Pauline                   Bell                             paulinebell21@sbcglobal.net
         nancy                     bell                             oaknbny71@yahoo.com
         rajesh                    bellapu                          rajeshmoviepass1@gmail.com
         ramya                     bellapu                          ramyamoviepass1@gmail.com
         Rajesh                    Bellapu                          rajesh.bellapu@aol.com
         Colleen                   Bellingham                       kfdragonfly71@gmail.com
         David                     Belusic                          david@davidbelusic.com
         Devon                     Bembery                          devon.bembery@gmail.com
         Sam                       Bemer                            bssbemer22@gmail.com
         Robin                     Bemporad                         robinbemp@yahoo.com
         Ahmed                     Ben chraiet                      sid_ahmed001@hotmail.com
         Libby                     Ben-Zvi                          libby.bz+moviepass@gmail.com
         moshe                     benabu                           moshechaimdjextreme@gmail.com
         Monica                    Benavides                        monicaben22@gmail.com
         Keegan                    Bench                            keeganbench@gmail.com
         Lindsey                   Bench                            lindseyabench@gmail.com
         Jonathan                  Bendel                           thebendels@gmail.com
         Alexandra                 Bender                           wundaj@gmail.com
         Jean                      Bender                           bigred1945@hotmail.com
         Tom                       Bendixen                         tbendixen@hotmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 16 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 282 of 506
                                                  Schedule of Subscribers*


               First Name                   Last Name                        E-mail Contact Information
         Linda                     Bendler                          bendler@ohio.edu
         Megan                     Benedict                         benedict.meg@gmail.com
         Scott                     Benedict                         rsbenedict@gmail.com
         Gordon                    Benelli                          gordon.benelli@gmail.com
         James                     Benelli                          jamie.benelli@gmail.com
         Judith                    Benezra                          judithbenezra@gmail.com
         Cassandra                 Bengfort                         cassandra.bengfort@gmail.com
         Crystal                   Bengfort                         lopeztwofour@gmail.com
         Eliud                     Benites                          benitezeliud75@icloud.com
         Vanessa                   Benitez                          benitezv210@gmail.com
         Desiree                   Benjamin                         desbb@roadrunner.com
         Hannah                    Benjamin                         hannah.benjamin@bellevuecollege.edu
         Marina                    Benjamin                         marina.justine13@yahoo.com
         Melissa                   Benkendorf                       melissalaurelbenkendorf@gmail.com
         Tyler                     Benko                            tylermbenko@gmail.com
         Charles                   Benn                             bennthere@yahoo.com
         Suzanne                   Benn                             sbenn@msn.com
         George                    Bennett                          cipher213@outlook.com
         Zachary                   Bennett                          zacbennett189@gmail.com
         Alison                    Bennett                          alib2350@gmail.com
         Jill                      Bennett                          58jbennett@gmail.com
         Emily                     Bennett                          emraebennett@gmail.com
         Eric                      Bennett                          ebbellevue@hotmail.com
         Chase                     Bennett                          chase.bennett521@icloud.com
         Lael                      Bennett                          laelb47@aol.com
         Ken                       Bennett                          kjmbt@pacbell.net
         Veronica                  Bennett                          myishmail@aol.com
         James                     Bennett                          unity115@yahoo.com
         Anthony                   BENNETT                          ziplockbag1869@yahoo.com
         David                     Bennette                         davidbennette@yahoo.com
         Liz                       Benney                           lbenney721@gmail.com
         Tony                      Benney                           michaelbenney@ymail.com
         Emily                     Benningfield                     edisv613@gmail.com
         Jasmine                   Benningfield                     jasmine.benningfield@stu.shelby.kyschools.us
         Garrett                   Bennion                          gbennion4603@gmail.com
         Chase                     Benson                           cbenson4111@gmail.com
         MartinF                   Benson                           martybenson7@gmail.com
         Pauline                   Benson                           paulinebenson39@gmail.com
         Alexander                 Bentley                          bentley95@comcast.net
         Alona                     Bentley                          babybearbentley@yahoo.com
         Deena                     Bentley                          dbckribbit@yahoo.com
         Marel                     Beqo                             marelbeqo@gmail.com
         Jane                      Berezovsky                       smartalex7@aol.com
         Matt                      Berg                             bergo23@gmail.com
         Steve                     Berg                             steve.berg@specialized.com
         Sue                       Berg                             sueberg54@gmail.com
         Cathy                     Berger                           cathylberger@yahoo.com
         Victor                    Bergeron                         toosplace@aol.com
         Marie                     Bergin                           joan.bergin.65@gmail.com
         Wendy                     Berglund                         berglundw@yahoo.com
         Shawn                     Berglund                         smberglund@yahoo.com
         Peter                     Bergman                          apbergman26@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 17 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 283 of 506
                                                  Schedule of Subscribers*


                 First Name                  Last Name                       E-mail Contact Information
         Sharon                    Bergquist                        smbergquist@gmail.com
         Kj                        Berkley                          kennethberkleyl@gmail.com
         Brian                     Berkowitz                        bberknyc@gmail.com
         Brad                      Berkstresser                     b_berkstresser@yahoo.com
         David                     Berlin                           davidaberlin@comcast.net
         Kathy                     Berlin                           kathycberlin@gmail.com
         Jason                     Berlinberg                       jasonberlinberg@gmail.com
         Olga                      Berman                           olga@mangotomato.com
         Cecilia                   Bermudez                         shiela0524@cox.net
         Jackie                    Bernal                           jbernal8378@gmail.com
         Brittany                  Bernard                          gloriouslyvexed@gmail.com
         Paula                     Bernard                          paulabernard@suddenlink.net
         Brenda                    Bernard                          cbprochef@ca.rr.com
         Eileen                    Bernet                           rosiepie4@yahoo.com
         Michele                   Bernstein                        shellyb31@aol.com
         Judy                      Bernstein                        judy@bernsteins.cc
         Elliott                   Bernstein                        ejgoofy@usa.net
         Christine                 Bero                             chrisbero1@mac.com
         Kevin                     Berrier                          kevinberrier@gmail.com
         Lyn                       Berry                            kaimana2274@gmail.com
         Lourdes                   Bersamin                         kpbmin@hotmail.com
         Neil                      Bersin                           bruno13@aol.com
         Isabel                    Bertho                           isabel_rosa_bertho@yahoo.com
         Barbara                   Bertin                           bdbertin@uci.edu
         Bruce                     Bertrand                         chefbruce23@gmail.com
         EARLENE                   BERTRAND                         earlenejay@aol.com
         Brandi                    Besher                           brandi.besher@gmail.com
         Angela                    Beske                            angela@abeske.com
         James                     Bess                             vetteman53@comcast.net
         Diana                     Bess                             ladydianabess@gmail.com
         Amy                       Betten                           amy_betten@yahoo.com
         Demond                    Betts                            demobetts@aol.com
         Ian                       Bever                            ianbever@gmail.com
         Bill                      Beveridge                        beveriw@clarkson.edu
         Barbara                   Beveridge                        bbeverid@twcny.rr.com
         Jeanne                    Beveridge                        beverij@clarkson.edu
         Carrie                    Beveridge                        cb617909@gmail.com
         Rachelle                  Bevington                        danielbevington@gmail.com
         Ellie                     Bevington                        ebk521@yahoo.com
         Mallory                   Bevington                        dan@selectautoky.com
         Daniel                    Bevington                        rachelle@selectautoky.com
         Spencer                   Beyer                            spencertbeyer@gmail.com
         Aarsh                     Bhagat                           aarshbhagat@yahoo.com
         Monurai                   Bhakdina                         writemonurai@gmail.com
         Shfali                    Bhandari                         shfalibhandari@gmail.com
         Riddhi                    Bhanshali                        bhanshaliriddhi@gmail.com
         Anshul                    bhargavav                        anshul.bhargav@gmail.com
         Harpreet                  Bhatia                           harpreetbhatia46@yahoo.com
         Pratin                    Bhatt                            pratin@gmail.com
         Aashi                     Bhatt                            abpbabpb@gmail.com
         Ulupi                     Bhatt                            ulupibhatt@yahoo.com
         Deep                      Bhatt                            romarodb@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 18 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 284 of 506
                                                  Schedule of Subscribers*


               First Name                     Last Name                       E-mail Contact Information
         Nabeel                    Bhatti                           nabeel.bhatti28@gmail.com
         Maria                     Bhim                             bhimtastic@gmail.com
         Shreeya                   Bhise                            shreya.bhise@gmail.com
         Niranjan                  Bhoot                            specterboays@gmail.com
         Hetalkumar                Bhorania                         hetalkumarbhorania@gmail.com
         Amir                      Bhujel                           bhujel.amir@gmail.com
         CE                        BIAN                             bian.ce@hotmail.com
         Carlos                    Bianchi                          a.alexander.bianchi@gmail.com
         Michael                   Bibens                           bibe8010@gmail.com
         Steve                     Bibian                           steveobibian@gmail.com
         Anthony                   Bible                            anthony+moviepass@anthonybible.com
         Ira                       Biderman                         ibbddsfagd@aol.com
         Meryl                     Biderman                         meandira@aol.com
         Jerel                     Bieck                            bieck@hargray.com
         Karen                     Bieck                            bieck@bellsouth.net
         Jo                        Biele                            joellebiele@yahoo.com
         Paul                      Biffle                           paulbiffle@yahoo.com
         RG                        Biggs                            rgbiggs1@cox.net
         Lynn                      Biggs                            lynnrbiggs@cox.net
         Dan                       Bigham                           yakbig@rocketmail.com
         Tracy                     Bigham                           tracyspeelman@yahoo.com
         Ajay Kumar                Bikki                            ajaykumar.bikki@snhu.edu
         Anusha                    Bikku                            anushabikku@gmail.com
         Cyndi                     Billings                         cgbillings@gmail.com
         Cheryl                    Billingsley                      cbillingsleydds@protonmail.com
         John                      Billingsley                      jbhurdler@mindspring.com
         Margie                    Billingsley                      billingsleymargie@yahoo.com
         Christopher               Bills                            jonnymb07@yahoo.com
         Tonya                     Bills                            treid27@yahoo.com
         Viswanath                 Billury                          visu.neo@gmail.com
         Diane                     Bilotti                          diane.bilotti@gmail.com
         Lauren                    Binder                           laurencbinder@gmail.com
         Matthew                   Binder                           mattbinder23@gmail.com
         Kristin                   Bingham                          me_bingham@yahoo.com
         Elaine                    Bingham                          wannabelaine@aol.com
         Kyle                      Bingham                          ksbingha@ncsu.edu
         Lynn                      Bingham                          a.bingham@usciences.edu
         Alan                      Bingham                          saxiestmanalive4@gmail.com
         William                   Bingham                          genebingham33@gmail.com
         Edna                      Bingham                          swingtrueg@aol.com
         Sheryl                    Bingham                          sheryld1108@gmail.com
         Ricardo                   Bion                             ricardobion@gmail.com
         Michael                   Biondo                           mikebgoblue@yahoo.com
         Lloyd                     Birch                            dillonmt1@yahoo.com
         Lesia                     Birch                            lfbirch@yahoo.com
         Susannah                  Bird                             smttdd@hotmail.com
         Sammy                     Bird                             sammyjo_bird@hotmail.com
         Robert                    Bird                             robertbird252@gmail.com
         Barb                      Birge                            barbbirge@ameritech.net
         Jan                       Birrenkott                       jbirrenk@hotmail.com
         Rick                      Birrenkott                       rbirrenk@hotmail.com
         Katherine                 Bischoff                         twinsplusonefamily@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 19 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 285 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                         E-mail Contact Information
         Paul                      Bischoff                         dukeofpudding@gmail.com
         Richard                   Bishop                           azureeyes79@gmail.com
         Brad                      Bishop                           bradbishop87@yahoo.com
         Charles                   Bishop                           dybftr53@gmail.com
         Janet                     Bishop                           dybftr58@gmail.com
         Deborah                   Bishop                           ddb1968@charter.net
         Tim                       Bishop                           tabishop@hotmail.com
         Briana                    Bishop                           brianabbishop@gmail.com
         Dixie                     Bishop                           dixie_bishop@yahoo.com
         Natalie                   Bishop                           patoyia@yahoo.com
         Eugene                    Bishop                           bishopeh@my.gvltec.edu
         Caity                     Bishop                           bishop.caity@gmail.com
         Kirk                      Bishopp                          kirk.bishopp3@gmail.com
         Kiel                      Bishoprick                       kielbishop@gmail.com
         Nancy                     Bishoprick                       nbishoprick@gmail.com
         Anne                      Bissacco                         annebissacco@outlook.com
         Theresa                   Bissacco                         theresabissacco@yahoo.com
         Christie                  Bisschop                         christierobinbisschop@gmail.com
         Aaron                     Bisschop                         aarondavidbisschop@gmail.com
         Alexander                 Bissell                          alexanderbissell@gmail.com
         Balaji                    Bitra                            balubitra@gmail.com
         Balaji                    Bitra                            balajibitra80@gmail.com
         Katia                     Bittman                          aitak114@aol.com
         Bradley                   Bjornstad                        thruthereelfilms@gmail.com
         Daniel                    Black                            luckycharmroxy@yahoo.com
         Trevor                    Black                            tblack1201@yahoo.com
         Desire                    Black                            desire.black25@gmail.com
         Karen                     Black                            k.black40@yahoo.com
         Rowshanak                 Black                            luckycharmbia2@gmail.com
         Haleigh                   Black                            haleighblack12@gmail.com
         Zach                      Black                            zachblack82@gmail.com
         Baylor                    Black                            baylorblack@yahoo.com
         Angela                    Blackford                        ablackford@rgv.rr.com
         Kenneth                   Blackman                         kblackman175@gmail.com
         Meryl                     Blackman                         mjblackman175@gmail.com
         Kurt                      Blackman                         kwb72898@live.com
         Bryce                     Blackman                         bryceblackman84@icloud.com
         Karen                     Blackmore                        ksuzanj@gmail.com
         Charley                   Blackmore                        mrkewp@gmail.com
         Joe                       Blackstock                       drblackstock@newmanblackstock.com
         Darrell                   Blair                            dblair1566@aol.com
         Nicole                    Blais                            nikb39@gmail.com
         Paul                      Blais                            blazer47@icloud.com
         Will                      Blake                            willblake2020@gmail.com
         Norris                    Blake                            norris.blake@verizon.net
         Craig                     Blamowski                        blamomail@yahoo.com
         Craig                     Blamowski                        mrblamowski@yahoo.com
         Jose                      Blanco                           elyblanco@yahoo.com
         Antoine                   Blandin                          themovingmug@gmail.com
         Michael                   Blaney                           michaelstevenblaney@gmail.com
         Daniel                    Blank                            dannyblank@gmail.com
         Grace                     Blank                            graceblank21@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 20 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 286 of 506
                                                  Schedule of Subscribers*


                First Name                    Last Name                       E-mail Contact Information
         Tanner                    Blankenship                      tanner@followhard.com
         Tom                       Blankinship                      tkinship@comcast.net
         Brandi                    Blassingille                     bblassingille@gmail.com
         Keelan                    Blatz                            blatzr@gmail.com
         Colby                     Blatz                            cblatz@centralmethodist.edu
         Steven                    Blau                             foresthills84@gmail.com
         Jeffrey                   Blaustein                        jblaustein@umass.edu
         Marilyn                   Blaustein                        mblaustein@umass.edu
         Grant                     Blaylock                         grant.blaylock.usc@gmail.com
         Karl                      Bledsoe                          karl.bledsoe@gmail.com
         Dalia                     Blevins                          dalia_blevins@yahoo.com
         Charles                   Blevins                          cblevins8282@gmail.com
         Randolph                  Blim                             randyblim@gmail.com
         Cynthia                   Block                            cynthiablock@verizon.net
         carolina                  blomberg                         caroblomberg@gmail.com
         John                      Bloodworth                       jbloodworth@outlook.com
         Wendy                     Blount                           wendeeblount@gmail.com
         Micheal                   Blount                           mrblount1@verizon.net
         David                     Bluey                            davebluey@gmail.com
         Veronica                  Bluey                            ronniebluey@gmail.com
         richard                   blum                             camirich@bellsouth.net
         Mark                      Bochnak                          glab4734@gmail.com
         Balaji                    Boddapati                        boddapatibalaji@gmail.com
         Sandeep                   Boddu                            sandeep14b@yahoo.com
         SAI SREE                  BODDULURI                        saisree.bodduluri18@gmail.com
         Meredith                  Bodenschatz                      mbodenschatz@yahoo.com
         Daniel                    Boeckman                         dan4@spring2life.com
         Gracie                    Boedker                          agboedker@gmail.com
         Brenda                    Boedker                          boedkerb4@gmail.com
         Sarai                     Boehm                            saraiboehm79@gmail.com
         Doug                      Boehmer                          boehmer3@gmail.com
         KELLY                     BOERNER                          kellykboerner@maximus.com
         Michael                   Boettigheimer                    michaelboettigheimer@yahoo.com
         Varvara                   Bogacheva                        varvara.bogacheva@gmail.com
         Trinadha                  Boggara                          kumarwithu@outlook.com
         Savannah                  Boggs                            boggssavannah@yahoo.com
         Sabrina                   Boggs                            sabrina.boggsie@gmail.com
         Ed                        Boggs                            eboggs255@gmail.com
         Shari                     Boggs                            savvyscrapbook@yahoo.com
         RACHAEL                   BOHN                             rachaelrose77@gmail.com
         Kennedy                   Bohr                             kennedyb2015@icloud.com
         Viswanadham               Bokkisam                         bokkisam@gmail.com
         Pete                      Boland                           peteboland58@gmail.com
         MARIA                     BOLANOS                          rosefely@aol.com
         Yvette                    Boles                            vettxoxo@yahoo.com
         Jeremy                    Bolger                           jbolger@halstead.com
         Owen                      Bolig                            obolig@gmail.com
         Melanie                   Bollbach                         bollbach.melanie@gmail.com
         Bharath Kumar             Bolleddula                       bharath7688@gmail.com
         ashok                     bollikonda                       bollikondaashok@gmail.com
         Jerome                    Bollom                           jeromembollom@gmail.com
         JASON                     BOLTON                           jbolton1224@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 21 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 287 of 506
                                                  Schedule of Subscribers*


                First Name                    Last Name                      E-mail Contact Information
         Kendra                    Bolton                           kendra.bolton@yahoo.com
         Rambabu                   Bonagiri                         ramsmca97@yahoo.com
         Nick                      Bonanno                          nickybon@msn.com
         Jane                      Bond                             bond.janem@gmail.com
         Divya Sree                Bonda                            divyasri_23sep@yahoo.com
         LEELASIVAKUMAR            BONDADA                          ome.siva@gmail.com
         HIMABINDU                 BONDADA                          apple3.siva@gmail.com
         Lisa                      Bongiovanni                      bonlisdocvet@me.com
         Elliot                    Bonsall                          elliotbonsall@gmail.com
         Mitra                     Bonshahi                         mitrabonshahi@gmail.com
         Suresh                    Boobalan                         bsuresh1985@gmail.com
         Robert                    Booher                           boohra@yahoo.com
         Linda                     Booher                           llpinfla@gmail.com
         melissa                   boone                            mcboone64@gmail.com
         Forrest                   Boone                            foresvt.movies@gmail.com
         Scott                     Booth                            scottybooth@gmail.com
         BRYAN                     Boothman                         bryanboothman@gmail.com
         Heather                   Boothman                         heatherallison89@gmail.com
         Jaspinder                 Boparia                          jsd1603@hotmail.com
         Paul                      Bopp                             paulbopp@gmail.com
         Julio                     Borbolla                         julioborbolla1@gmail.com
         Ryen                      Borchers                         ryenborchers23@icloud.com
         allison                   borchers                         allisonborchers85@hotmail.com
         Robert                    Bordeleau                        floridapopeye@yahoo.com
         Carla                     Bordeleau                        carlaandbob@yahoo.com
         Bruce                     Bordlee                          bpbmd@suddenlink.net
         Mary                      Bordlee                          maryfbordlee@suddenlink.net
         Trish                     Borgdorff                        trish@vangels.com
         Nathan                    Borhorquez                       worldbossplay21@gmail.com
         Robin                     Boring                           rboring@hotmail.com
         Laura                     Borntraeger                      laura.borntraeger@gmail.com
         Vin                       Borocci                          vinb0114@gmail.com
         Matt                      Boron                            w149mjb@gmail.com
         Carter                    Boroski                          kbkmanagementnyc@gmail.com
         Anthony                   Borrow                           arborrow@gmail.com
         Jerry                     Borshard                         rachmann88@gmail.com
         paul                      bosch                            bbbosch@gmail.com
         dawn                      bosch                            dawnbosch@gmail.com
         Urszula                   Bosco                            urszula.bosco@gmail.com
         Carrie                    Bosley                           misscarrie@sbcglobal.net
         Donna                     Boston                           dbmoviepass@gmail.com
         Wesley                    Boston                           wmaxboston@gmail.com
         Kyle                      Bosveld                          kyle.bosveld@gmail.com
         Anneliese                 Bosveld                          anneliese.faith.higgins@gmail.com
         Chase                     Botticelli                       chasebotticelli@gmail.com
         Sayed                     Bou Farraa                       sejastjapi@hotmail.com
         Sean                      Bouabid                          seanbouabid@gmail.com
         Brian                     Boucher                          brianb0416@gmail.com
         Donald                    Bough                            donaldbough@gmail.com
         Sergio                    Boullosa Vales                   serbouval@gmail.com
         Clemence                  Boulouque                        c.boulouk@gmail.com
         Claudine                  Boulouque                        cboulouque@aol.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 22 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 288 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                         E-mail Contact Information
         Bailey                    Bouma                            baileybouma16@gmail.com
         Teresa                    Bouma                            teresabouma@gmail.com
         Taylor                    Bouma                            mabears32@gmail.com
         Russ                      Bouma                            rtbouma@yahoo.com
         Phyvan                    Boungnavath                      phyvan84@yahoo.com
         Michael                   Bourgeois                        mikeb77062@gmail.com
         Ross                      Bourgeois                        bourgeoishomes@gmail.com
         Priscilla                 Bourgoine                        priscillabourgoine@gmail.com
         Trey                      Bourn                            trey.bourn@butlersnow.com
         David                     Bourne                           dbourne1@gmail.com
         Emily                     Boushey                          emilyboushey@gmail.com
         Morgan                    Boussad                          morganboussad@gmail.com
         Mason                     Boussad                          masonboussad@gmail.com
         Asi-Yahola                Boutelle                         asi.boutelle@gmail.com
         Kevin                     Bowen                            kevinbowen2001@att.net
         Kala                      Bowen                            bowenkala@gmail.com
         Sean                      Bowen                            seanbowen9@gmail.com
         GInger                    Bowen                            gingerbowen@gmail.com
         Sylvia L                  Bowens                           slbowens29@yahoo.com
         Krista                    Bower                            kjoybower@gmail.com
         Jeff                      Bower                            jeffbower.la@gmail.com
         Ivelyn                    Bower                            ivelynli@gmail.com
         Roland                    Bowie                            roland.bowie@gmail.com
         Justin                    Bowie                            justinmbowie@gmail.com
         Philip                    Bowlay-Williams                  philipbowlay@gmail.com
         Bree                      Bowles                           breebowles07@gmail.com
         Carlie                    Bowman                           carlieb@gmail.com
         Michael                   bowman                           movies2@mikebowman.org
         Caleb                     Bownds                           calbo228@gmail.com
         Carol                     Boyce                            carboyce@aol.com
         Eric                      Boyd                             ericboydfilm@yahoo.com
         Eric                      Boyer                            eric.boyer1@hotmail.com
         Drew                      Boykin                           atboykin@liberty.edu
         Brendan                   Boylan                           brendan.c.boylan@gmail.com
         Jessica                   Boyle                            jesdmaas@gmail.com
         Charles                   Boyles                           charlesboyles14@yahoo.com
         Ethan                     Boyles                           ethanaboyles8@gmail.com
         Shane                     Bozarth                          shanechristinebozarth@cox.net
         Niaema                    Bozeman                          niaemabozeman@yahoo.com
         Ertan                     Bozkurt                          dikmenli@yahoo.com
         Richard                   Brace                            rcbrace@gmail.com
         Claudia                   Bracken                          brackenc@att.net
         Cara                      Bracken                          caraabracken@gmail.com
         Brittany                  Brackenbury                      brittanybrack@gmail.com
         Tiffany                   Brackens                         tiffany@tiffanybrackens.com
         Geri                      Brackman                         flygeri@yahoo.com
         Lauren                    Bradburn                         lauren_bradburn@yahoo.com
         Kyle                      Bradburn                         kbradburn11@yahoo.com
         Joe                       Bradburn                         jabbee22@yahoo.com
         Dena                      Bradburn                         dmb_smile@yahoo.com
         Donald                    Bradford                         donaldbradford@gmail.com
         Terri                     Bradley                          tkbradley@windstream.net


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 23 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 289 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                       E-mail Contact Information
         Richard                   Bradley                          opabradley@gmail.com
         Laura                     Bradley                          laura@lauralindabradley.com
         Jacqueline                Bradley                          jackiebr99@gmail.com
         Christina                 Bradley                          christinamarietv@gmail.com
         Madison                   Bradley                          hawkinsdestiney@yahoo.com
         Justin                    bradshaw                         combatswim@gmail.com
         Alison                    Bradshaw                         alibradshaw@outlook.com
         Michael                   Brady                            mbrady111@yahoo.com
         Karel                     Brady                            karele@yahoo.com
         Trevor                    Brady                            tbrady@srcs.k12.ca.us
         Dylan                     Brady                            bennyandthejets95405@gmail.com
         Sallie                    Brady                            sbrady1508@gmail.com
         Robert                    Braff                            rbraff@aol.com
         Deborah                   Braff                            debydcb@gmail.com
         Tereza                    Braga                            terezabrazilian@gmail.com
         Annessa                   Braginsky                        abraginsky09@gmail.com
         BARBARA                   BRAHM                            barb12@gmail.com
         kapil                     brahmbhatt                       pooja19me@gmail.com
         Cory                      Bramlett                         csbramle@hotmail.com
         Rachel                    Bramlett                         rachel.bramlett@hotmail.com
         Megan                     Branch                           megan.allen117@gmail.com
         Daniel                    Branch                           dan3812@yahoo.com
         Jessica                   Brand                            jbrand3@att.net
         Devan                     Brandon                          devanpyles@yahoo.com
         Tiffany                   Brandon                          tiffanyb33@gmail.com
         Logan                     Brandon                          jlbrandon96@gmail.com
         Brian                     Brandon                          bbmx633@gmail.com
         Rachael                   Brandt                           rachael.vlb@gmail.com
         Anthony                   Brandt                           ski4xtc@hotmail.com
         Jennifer                  Brandt                           brandts333@hotmail.com
         Allan                     Brandvein                        abrandvein@firstlifeconnect.com
         Harvey                    Brandwein                        hbrandwein@gmail.com
         Patty                     Branscome                        patty.branscome@vt.edu
         Sherri                    Brant                            slbrant66@gmail.com
         Randee                    Brant                            randeebrant@gmail.com
         Alexander                 Brant                            acbmedia3@gmail.com
         Sean                      Brantley                         sean@sbmoments.com
         Sandy                     Brantley                         Sandyb@sbmoments.com
         Jessica                   Brantley                         jessica.w.brantley@gmail.com
         Rully                     Bratanata                        rullyb@gmail.com
         Diane                     Braun                            di.braun@yahoo.com
         Dan                       Braun                            danjbraun@yahoo.com
         Charmer                   Brazier                          charmer.brazier@dhs.ga.gov
         Preston                   Brazier                          prestonbrazier@mail.com
         Larry                     Brazier                          larrybrazier@gmail.com
         Haidyn                    Breall                           haidynashley04@gmail.com
         EMILY                     Brede                            lupicae@gmail.com
         David                     Brede                            davidbrede@gmail.com
         William                   Breeding                         breeding.william@gmail.com
         Jessica                   Breen                            jessicabreen01@gmail.com
         Myriah                    Brennan                          myriah_b@yahoo.com
         Allyson                   Brennan                          abrennan@student.touro.edu


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 24 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 290 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                         E-mail Contact Information
         Robin                     Brenner                          rbbrenner@icloud.com
         Ernestine                 Brennon                          brennonb001@hawaii.rr.com
         Bennie                    Brennon                          bennie.brennon@gmail.com
         Alison                    Bresenoff                        alisonbresenoff@gmail.com
         claire                    bresnihan                        cabresnihan@gmail.com
         Yannick                   Bretschneider                    yannickbretschneider@gmail.com
         Jennie                    Bretschneider                    jen9966@gmail.com
         Evan                      Brewer                           musiconthewestside@gmail.com
         Jen                       Brewer                           jkb200seven@gmail.com
         Amanda                    Brewer                           mymess80@yahoo.com
         STEVEN                    BREWSTER                         ottoboy14@gmail.com
         Connie                    Brewster                         conniebrewster54@gmail.com
         Danielle                  Brewster                         foreveragreenleaf@gmail.com
         ELIZABETH                 BRICKMAN                         brickmane@aol.com
         R Harlan                  Bridenbaugh                      hbridenbaugh@gmail.com
         Judy                      Bridenbaugh                      judybridenbaugh@gmail.com
         David                     Bridges                          acslmhc@aol.com
         Jackie                    Bridges                          gabbijake@aol.com
         Sugaree                   Bridges                          sugareenoel@yahoo.com
         Lowell                    Bridgett                         oelwein@gmail.com
         Arliss                    Bridgett                         abridgett@gmail.com
         Lucas                     Brien                            lbbrien@gmail.com
         Melissa                   Brierley                         melissa.brierley@gmail.com
         Erika                     BriganttiAbraham                 erika@ccainstitute.org
         Erika                     Briggans-Jones                   briggansjones@gmail.com
         Casey                     Briggs                           caseyb2651@gmail.com
         Kalei                     Bright                           kaleibright@gmail.com
         John                      Brigman                          jeb.brigman@gmail.com
         leslie                    brill                            lesliebrill@yahoo.com
         Caroline                  Brill                            3fairway@gmail.com
         Michael                   Brillante                        michaelbrillante@gmail.com
         Gaby                      Bringle                          gabbringle@gmail.com
         Tracy                     Bringle                          tbringle66@gmail.com
         Abbi                      Bringolf                         abbibringolf@gmail.com
         Lisa                      Brinkley                         weesi11976@yahoo.com
         Leonel                    Briseno                          lbriseno1960@gmail.com
         Lucy                      Briseno                          lucybriseno60@gmail.com
         Shaun                     Brison                           bigmanbrison@gmail.com
         Michael-John              Bristow                          mjbristow@gmail.com
         Cassie                    Brittman                         sacdelois@yahoo.com
         Diana                     Brockhagen                       dbrockhagen@gmail.com
         Charles                   Brockhausen                      charliewu8211@aol.com
         Adam                      Broder                           lacombelucien22@aol.com
         Jennifer                  Brodsky                          jenni.brodsky1@gmail.com
         Karen                     Brody                            brodvan@gmail.com
         Scot                      Brody                            scottywith1t@gmail.com
         Robert                    Brody                            rbrody777@hotmail.com
         Gerald                    Brody                            gbrody3@cox.net
         Vicky                     Brogden                          vbrogden@gmail.com
         Jake                      Broggi                           jbrogg2@lsu.edu
         Carl                      Brondel                          carl.brondel@gmail.com
         Chris                     Brondel                          chris.brondel@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 25 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 291 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                        E-mail Contact Information
         Melissa                   Brookman                         ocqueen13@gmail.com
         Kevin                     Brooks                           squeekmac@aol.com
         Daniel                    Brooks                           danieldbrooks@yahoo.com
         John                      Brooks                           adpoolspa50@gmail.com
         Ryan                      Brooks                           ryansbrooks91@gmail.com
         Emily                     Brooks                           egbrooks13@gmail.com
         Tina                      Brooks                           tsb3050@icloud.com
         Katie                     Brooks                           katiebrooks627@gmail.com
         Steven                    Brooks                           sbrooks525@gmail.com
         Jennifer                  Brooks                           jenbrook2@yahoo.com
         Maegan                    Brooks                           maeganbrooks831@gmail.com
         Edward                    Brophy                           nedinsfo@yahoo.com
         Richard                   Brorson                          rbrorson@comcast.net
         Eric                      Brorson                          bobbybronson@hotmail.com
         Rebecca                   Brorson                          becbrorson@gmail.com
         Sam                       Brothers                         sam_brothers@icloud.com
         Sam                       Brothers                         sambrothersforensics@gmail.com
         Henry                     Brown                            alonzo4b@me.com
         David                     Brown                            davidrubenbrown@gmail.com
         Michelle                  Brown                            bro0802@gmail.com
         Felicia                   Brown                            spoiledabw@gmail.com
         Ashley                    Brown                            adaco001@aim.com
         Athena                    Brown                            downtownathenabrown@yahoo.com
         Julia                     Brown                            jkbdesign@sbcglobal.net
         Patsy                     Brown                            brown111@comcast.net
         patrick                   brown                            pwbrown503@gmail.com
         DAVID                     BROWN                            davidbrown1973@gmail.com
         George                    Brown                            gbnscd@icloud.com
         Kirk                      Brown                            kirkmbrown2001@yahoo.com
         Ruth                      Brown                            ruthbrown405@gmail.com
         Duane                     Brown                            duaneinva@gmail.com
         Ed                        Brown                            ebrown@mayfairnewyork.com
         Kyle                      Brown                            kylebrown48@gmail.com
         Terrilee                  Brown                            cggirl82@hotmail.com
         George                    Brown                            alohabrowns@hotmail.com
         Tim                       Brown                            tjbrown42@yahoo.com
         Bradley                   Brown                            besobadbrad@yahoo.com
         Susan                     Brown                            susanbrown6415@gmail.com
         Aaron                     Brown                            prodigious1one@hotmail.com
         Emily                     Brown                            ekgydesen@gmail.com
         Robert                    Brown                            rbrown90@yahoo.com
         Miki                      Brown                            rmarblegal@yahoo.com
         Vanessa                   Brown                            vane.f.1213@gmail.com
         Andrew                    Brown                            andyjbro98@gmail.com
         Rebecca                   Brown                            beckybrown26@icloud.com
         Mike                      Brown                            mikebrown527@yahoo.com
         Katie                     Brown                            klbrown520@gmail.com
         Krystal                   Brown                            kmbrown4791@gmail.com
         Julia                     Brown                            jubrown@nvcc.edu
         Davin                     Brown                            dbrown@triangleurologync.com
         Roberta                   Brown                            robertabrown5@gmail.com
         Jennifer                  Brown                            jclarkebrown@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 26 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 292 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                         E-mail Contact Information
         Kadarius                  Brown                            kb2116@gmail.com
         Milan                     Brown                            milanlrbrown@gmail.com
         Daniel                    Brown                            danielbrowninteriors@gmail.com
         Sydney                    Brown                            sydney.sue.nhd@gmail.com
         Austin                    Brown                            acb025@yahoo.com
         Kellan                    Brown                            kellan.d.brown@gmail.com
         Tabitha                   Brown                            ot.ot95@hotmail.com
         Ryan                      Brown                            naritsu@gmail.com
         Carrol                    Brown-Hynds                      carrol.brownhynds@hotmail.com
         Debora                    Brown-Johnson                    dybj324@yahoo.com
         Becki                     Brownell                         enchantinggaea@hotmail.com
         Jenny Lou                 Browning                         jennylou.browning@gmail.com
         Josh                      Browning                         joshw.browning@gmail.com
         Jeanette                  Browning                         jbrowning3946@yahoo.com
         Charissa                  Bruce                            moviepasscharissa@thebruces.us
         Mark                      Bruce                            moviepassmark@thebruces.us
         Richard                   Bruce                            raja1962india@gmail.com
         Tanya                     Bruce                            tanyaw1017@gmail.com
         Coda                      Bruce                            codabruce@gmail.com
         Emily                     Brulotte                         ebrulotte@gmail.com
         John E                    Brumbaugh                        brumshaw@yahoo.com
         Brian                     Brummell                         brummell5@me.com
         Braden                    Brundage                         braden.brundage@gmail.com
         Emily                     Brundage                         ebrundage225@gmail.com
         John Michael              Brunetti                         johnmichael@truevestment.com
         Leighanne                 Brunetti                         samanthastarrmfc@gmail.com
         Greg                      Brunswick                        greg.brunswick@gmail.com
         Janet                     Brunswick                        jbrunswick1214@gmail.com
         Chantelle                 Bruyn                            chantellembruyn@gmail.com
         Jacquie                   Bryant                           jacquie.bryant@biola.edu
         Ryan                      Bryant                           ryanbryant123456789@gmail.com
         Leslie                    Bryant                           vonniestoy1@gmail.com
         Steven                    Bryant                           bearbryant716@yahoo.com
         Buffy                     Bryant                           lawmba98@yahoo.com
         Valerie                   Bryant                           valerie.d.bryant@gmail.com
         Terri                     Bryson                           terribryson@yahoo.com
         Rob                       Buback                           robsellsbrevard@yahoo.com
         Gloria                    Buccini                          gloriabuccini@aol.com
         Matt                      Buchanan                         m.alden.buchanan@gmail.com
         SALLY                     BUCHHEIMER                       sallybuchheimer@gmail.com
         Tammy                     Buchholz                         gbfantb@aol.com
         Daniel                    Buckland                         djbuckland@gmail.com
         Keegan                    Bucklin                          r53cooper06@gmail.com
         Meeshelle                 Buckmiller                       meeshelle.buckmiller@gmail.com
         Eddie                     Buckner                          eddiebuckner@bellsouth.net
         Jonathan                  Budge                            jon.budge@live.com
         Michael                   Budson                           artisticrevolution@gmail.com
         Tammy                     Budzinski                        tbudz70@gmail.com
         Paola                     Bueche                           paolabueche@gmail.com
         Tara                      Buell                            teedeebee017@yahoo.com
         Gabriela                  Bueno Taromina                   gbtaromina@gmail.com
         Kelly                     Buettner                         thequeensteve89@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 27 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 293 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                       E-mail Contact Information
         David                     Buffa                            david.buffa1688@aol.com
         FRANCESCO                 Buffa                            francescobuffa11@aol.com
         Katie                     Buffington                       katienbuffington@yahoo.com
         Nghia                     Bui                              redhotsox@gmail.com
         Stephen                   Bui                              pachiropractor@yahoo.com
         Hieu                      Bui                              hieub405@yahoo.com
         Linda                     Buie                             lindabuie@ccs.k12.nc.us
         Ethel                     Bujaki                           bminnie40@aol.com
         Courtney                  Bullen                           courtneybullen@gmail.com
         Trace                     Bullinger                        frank.bullinger23@hollidayhero.net
         Gary                      Bullington                       lorrainebullington1@gmail.com
         Lorraine                  Bullington                       rbullington@ensigngroup.net
         Elijah                    Bullock                          ebulldawg@gmail.com
         Candace                   Bullock                          cndcbllck@gmail.com
         Nellie                    Bullock                          nbjesuschristsaves@gmail.com
         Nandi                     Bumbury                          nbumbury@yahoo.com
         Dan                       Bump                             dbump47@gmail.com
         Samantha                  Bundy                            samanthapage93@gmail.com
         Mark                      Bunker                           markbunker@gmail.com
         Melody                    Bunting                          melbunting@aol.com
         Stacie                    Buonaura                         buonaura@hotmail.com
         MICHAEL                   BUONO                            mbuo1989@bellsouth.net
         Nicholas                  Buono                            nbuono17@gmail.com
         Andrew                    Burg                             aburg31@gmail.com
         Dan                       Burge                            burge.daniel37@gmail.com
         Cynthia                   Burgess                          cynburg@mac.com
         Kassy                     Burgess                          kassyburgess@gmail.com
         LAWRENCE                  BURGESS                          lburgess@hawaii.rr.com
         Lucia                     Burgos                           3lburgos@gmail.com
         Vera                      Buric                            vburic1020@icloud.com
         Brian                     Burke                            bburke192@hotmail.com
         Dinah                     Burke                            disuperstar@hotmail.com
         Kathy                     Burke                            burkekandj@gmail.com
         Jesse                     Burkes                           jesseburkes@gmail.com
         Laurel                    Burks                            burksjoh@gmail.com
         Grace                     Burks                            grace.burks80@k12.leanderisd.org
         Prapti                    Burkul                           burkulprapti333@gmail.com
         Hobert                    Burnett                          nasscar@gmail.com
         Hunter                    Burnette                         hunter.burnette@ucdenver.edu
         Rico                      Burney                           ricoburney@gmail.com
         Delores                   Burns                            ballarddelorise21@yahoo.com
         Nicolas                   Burns                            macintribute@icloud.com
         Kathleen                  Burns                            purpledragoncrafter@gmail.com
         Ben                       Burns                            benburns12049@gmail.com
         Danny                     Burns                            danburns@windstream.net
         Allyson                   Burns                            burns.allyson91@gmail.com
         Lee                       Burns                            marcobeachliving@gmail.com
         Bryan                     Burns                            bryan.burns@browardschools.com
         Lisa                      Burns                            lisa.burns@covelli.com
         Richard                   Burns                            rick6502@icloud.com
         Charadele                 Burns                            singchar@swbell.net
         Linda                     Buroker                          lmburoker@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 28 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 294 of 506
                                                  Schedule of Subscribers*


                 First Name                Last Name                          E-mail Contact Information
         Scott                     Burr                             sburr8@gmail.com
         Ariel                     Burr                             arielabegg@gmail.com
         Murali Krishna            Burra                            977ilarum@gmail.com
         Celia                     Burri                            celiaron68@yahoo.com
         Gisella                   Burri                            cjburri@yahoo.com
         Katy                      Burrill                          growingupgames@gmail.com
         Mikayla                   Burris                           burrismikayla2016@gmail.com
         Karista                   Burris                           karista.burris@yahoo.com
         Sonya                     Burris                           sonyaburris4usa@gmail.com
         Kendell                   Burroughs                        kendellj@netzero.net
         Ashley                    Burrus                           kara.burrus@yahoo.com
         Betty                     Bursey                           rmorrison2@comcast.net
         Betty                     Bursey                           bjbursey@aol.com
         Tatyana                   Burt                             tanyaburt78@gmail.com
         Tim                       Burt                             timburt1978@gmail.com
         William                   Burton                           tcpride5@yahoo.com
         Les                       Burton                           burtprint@aol.com
         Reatha                    Burton                           fallon61@twc.com
         Michael                   Busby                            busby_mp2019@yahoo.com
         Eric                      Busch                            ebuschbull@aol.com
         Barbra                    Busch                            beleong@hotmail.com
         Jeff                      Buse                             buse@sio.midco.net
         Jane                      Buse                             busejane405@gmail.com
         Joe                       Buser                            jbuser@travelingcoaches.com
         Darren                    Bush                             darrentravisbush@gmail.com
         Ian                       Bush                             ian.bush@momentumww.com
         Sally                     Busher                           sallybusher10@gmail.com
         Amber                     Busher                           amber.busher4@gmail.com
         Klausen                   Bushi                            klausenbushi@gmail.com
         Natalie                   Bustamante                       nbustamante2016@gmail.com
         Christina                 Buster                           christinasirena@gmail.com
         Junel                     Butac                            junelb85@gmail.com
         Beth                      Butcher                          beth@butcher.net
         Paul                      Butcher                          paul@populus.com
         Rebecca                   Buted                            becb@sbcglobal.net
         willie                    butler                           butler8639@aol.com
         Kam                       Butler                           kambutler@gmail.com
         Lloyd                     Butler                           lzbutler@aim.com
         Robert                    Butler                           rbutler1@socal.rr.com
         Lorrie                    Butler                           lorriebutler1983@gmail.com
         Isaiah                    Butler                           ibutler91@me.com
         Ashley                    Butler                           anbutle91@yahoo.com
         Nivas                     Buvaneswaran                     nivas.2300@gmail.com
         Robert                    Bye                              rbye1@aol.com
         Clayton                   Byford                           2clayml@gmail.com
         Gary                      Bylund                           garblund@gmail.com
         Teri                      Bylund                           monetrenua@gmail.com
         April                     Bynum                            aprissdawn2002@yahoo.com
         Jillian                   Byra                             jillianbyra@gmail.com
         Brian                     Byrd                             brian@byrdlawfirm.org
         Mylana                    Byrd                             mylanabyrd@gmail.com
         Jim                       Byrem                            03nugget@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 29 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 295 of 506
                                                  Schedule of Subscribers*


               First Name                    Last Name                        E-mail Contact Information
         Mark                      Byrne                            mtb642001@cs.com
         Bekah                     Byxbe                            bekah.byxbe@gmail.com
         Aixangela                 Caballero                        aixangela@gmail.com
         Carlo                     Caballero                        carlo.caballero@ucdenver.edu
         Carlos                    Caban                            ucpmcaban@gmail.com
         Manuel                    Cabezas                          drwhono1@gmail.com
         Rice                      Cabiac                           iceray111@hotmail.com
         Sean                      Cabiling                         sean_cabiling@yahoo.com
         Scott                     Cable                            thanor12@yahoo.com
         Zach                      Cable                            zachcable@gmail.com
         Andrew                    Cabrera                          drew12cabrera@gmail.com
         Josephine                 Cabrera                          ojojzoom@hotmail.com
         Kenny                     Cabrera                          kcabrera21@gmail.com
         BELINDA                   cabriga                          belindacabriga77@yahoo.com
         BELINDA                   cabriga                          belinda.cabriga@gladstone.ucsf.edu
         David                     Caceres                          daveacaceres@yahoo.com
         Ismael                    Cadjee                           icadjee@gmail.com
         Sharon                    Cadwell                          sharoncadwell@gmail.com
         Mallory                   Cadwell                          mal.cadwell91@gmail.com
         Bonna                     Cafiso                           bcafiso@yahoo.com
         Michael                   Cahoon                           michael.i.cahoon@gmail.com
         Lynsey                    Caillouet                        lynseycaillouet@gmail.com
         Stephanie                 Cain                             stephecain@gmail.com
         Dan                       Cain                             danielpcain3@gmail.com
         tarl                      caine                            mctcaine1@gmail.com
         Elizabeth                 Cairns                           izzycairns@yahoo.com
         Annette                   Caito                            annettecaito@gmail.com
         Jaime                     Cajamarca                        new_email02@mailinator.com
         ILEIN                     CAJAR                            obinidara@hotmail.com
         Anthony                   Calabrese                        antsocbas@aol.com
         Matt                      Calanese                         matthewcalanese@gmail.com
         Kevin                     Calderon                         calderonk322@gmail.com
         Hipolito                  Calderon                         papu885@gmail.com
         Susana                    Calderon                         calderons1084@gmail.com
         Julie                     Calderon                         juliedelgado@gmail.com
         Samuel                    Calderon                         samuel_.calderon@icloud.com
         Norah                     Calderon                         norahcalderon@gmail.com
         Deborah                   Calderon                         r2019_deborahcalderon@rcn.com
         Julie                     Caldwell                         sfkriegel@gmail.com
         Lilly                     Caldwell                         lilly_c2004@icloud.com
         Taylor                    Caldwell                         tcldwell5@gmail.com
         Bella                     Caldwell                         bellacaldwell2000@gmail.com
         Amber                     Cales                            amber.cales@gmail.com
         Oliver Mack               Calhoun                          olivermackcalhoun@gmail.com
         Courtney                  Calkins                          courtney@counselingchico.com
         Mark                      Callahan                         mcallahan4@carolina.rr.com
         melissa                   Callahan                         themelissahopecallahan@gmail.com
         Pamela                    Callander                        pamelacallander57@gmail.com
         Robert                    Callander                        rjcallander@earthlink.net
         Keegan                    Calligar                         keegan.calligar@gmail.com
         Leonardo                  Callipo                          leo_callipo@hotmail.com
         LaDona                    Caluory                          caluory.tl@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 30 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 296 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                         E-mail Contact Information
         VICTORIA                  CALVO                            zzzcalvo@icloud.com
         George                    Camacho                          camach0s@pacbell.net
         Charlene                  Camara                           charlene.camara@calzedonia.us
         Mireya                    Camarena                         mireya_camarena@yahoo.com
         Joseph                    Cambre                           josephcambre@gmail.com
         HEATHER                   Cambre                           time.passes.slowly@gmail.com
         Diana                     Cameron                          diana.nightmare@gmail.com
         Shawn                     Cameron                          cameronshawn@yahoo.com
         Barbara                   Cameron                          mandrllfan@icloud.com
         netanel                   camisa                           netanel10@gmail.com
         Richard                   Camp                             rcamp@campcreative.net
         Cody                      Camp                             codysports@icloud.com
         Jason                     Camp                             jason.camp23@gmail.com
         Magi                      Campana                          tiki311@yahoo.com
         Vittoria                  Campaner                         vittoria.campaner93@gmail.com
         Lawrence                  Campbell                         lc6864821@gmail.com
         Debbie                    Campbell                         campbell4985@gmail.com
         Linda                     Campbell                         linda2wc@gmail.com
         dante                     campbell                         dacampbell81@gmail.com
         DANIELLE                  CAMPBELL                         daniellewantstowatchmovies@aol.com
         Ryan                      Campbell                         rycampbell3@gmail.com
         Jane                      Campbell                         campbelljanec@gmail.com
         DeLisa                    Campbell                         delisa.campbell@gmail.com
         Claire                    Campbell                         claire@buyahome.com
         Lawrence                  Campbell                         czeezo@gmail.com
         Michelle                  Campbell                         mimicampbell77@gmail.com
         Andrew                    Campbell                         anrcampbell@gmail.com
         Raizl                     Campbell                         raizlcampbell@gmail.com
         Joel                      Campbell                         joellindac@gmail.com
         Linda                     Campbell                         joellindac@msn.com
         Bruce                     Campbell                         bruce@buyahome.com
         George                    Campbell                         drew@athertongroupllc.com
         Jennifer                  Campe                            jc-moviepass@loginlocal.com
         Barbara                   Campeggio                        campeggiob@gmail.com
         Mike                      Campeggio                        fmcampeggio@gmail.com
         Alejandro                 Campos                           alexusatv@gmail.com
         Darin                     Campos                           sgball10@aol.com
         Ramiro                    Canales                          ramiro@canales.com
         elizabeth                 canas                            victoriaproject@icloud.com
         Sam                       Cancilla                         sam@samstoybox.com
         JORGE                     CANCIO                           yoyi1954@icloud.com
         merangely                 candelario                       merangely1989@aol.com
         Christa                   Candella                         christacandella@gmail.com
         Justin                    Candella                         justincandella@gmail.com
         Mara                      Canen                            mara.kuehn@yahoo.com
         Aaron                     Canen                            aaronrcanen@gmail.com
         Lauren                    Canepari                         lauren.canepari@gmail.com
         Mickey                    Canterbury                       mcanterbury1224@gmail.com
         Nathanael                 Cantrell                         nathanael_cantrell@icloud.com
         Karen                     Cantrell                         kcant2554@msn.com
         Jim                       Cantrell                         jcant92458@msn.com
         Indira                    Cantu                            bballinrolo7@hotmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 31 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 297 of 506
                                                  Schedule of Subscribers*


               First Name                    Last Name                        E-mail Contact Information
         Robert                    Canuto                           romeca69@gmail.com
         Jin                       Cao                              jincao2000@gmail.com
         ANHTHU                    CAO                              cao_girl79@yahoo.com
         Ming                      Cao                              mingcao1951@icloud.com
         Minh                      Cao                              mpc129@excite.com
         Cecily                    Cao                              yachuem@gmail.com
         Jeffrey                   Capellen                         jeffcap64@frontier.com
         Tracy                     Capellen                         capellen@opidportland.com
         Lynn                      Caplan                           caplanlfc@yahoo.com
         Art                       Caprio                           apc611@verizon.net
         Alex                      Capshaw-Taylor                   acapshawtaylor@gmail.com
         Carol                     Caputo                           karyl19@yahoo.com
         GINA                      Caputo                           grc66@verizon.net
         Jody                      Carabet                          jodycarabet8@msn.com
         Salvatore                 Caravella                        scara1.caravella@gmail.com
         Joshua                    Caraveo                          dtsquash5@aol.com
         Steve                     Carbery                          srcarb@aol.com
         Corey                     Carbery                          ccarbery@aol.com
         Daniela                   Cardenas                         danielajcardenas64@gmail.com
         David                     Cardenas                         david4mp@hotmail.com
         Maria                     Cardona                          cardonamaria613@gmail.com
         Daniel                    Cardozo                          bocabierta@gmail.com
         Tuesday                   Cardwell                         tlumphries@comcast.net
         Joseph                    Cardwell                         jtkruger@aol.com
         Zachary                   Carey                            ztcarey@buffalo.edu
         NOLAN                     CARL                             nolan@carlfmcen.com
         Taylor                    Carlisle                         tcarlisle1997@gmail.com
         JT                        Carlisle                         cornman.jt@gmail.com
         Breann                    Carlisle                         carlislebreann@yahoo.com
         Sylvia                    Carlquist                        sj56carlquist@att.net
         Chad                      Carlton                          cconstruction1997@comcast.net
         Sally                     Carlton                          slacy1974@comcast.net
         Darryl                    Carlton                          darryl.carlton@charter.net
         Sharon                    Carlton                          sharon.carlton@charter.net
         Lyn                       Carollo                          lyn_carollo@yahoo.com
         Anthony                   Carpeneti                        carp12c@gmail.com
         Benjamin                  Carpenter                        bencarpenter27@gmail.com
         Edward                    Carpenter                        carpenter31x@bellsouth.net
         JAMIN                     CARPENTER                        anewbeggining@gmail.com
         Robert                    Carpenter                        rlcarpe12@aol.com
         Robert                    Carpenter                        robert.louis.carpenter@gmail.com
         Denise                    Carpenter                        emily.carpenter721@gmail.com
         Denise                    Carpenter                        ethan.carpenter01@gmail.com
         Denise                    Carpenter                        my2kidsarefun@gmail.com
         Sara                      Carpenter                        sarafcar@aol.com
         Jay                       Carpenter                        legacy_sarafcar@aol.com
         Anthony                   Carr                             acarr011@yahoo.com
         Casey                     Carr                             caseycarr4@gmail.com
         Miguel                    Carranza                         macarranza@hotmail.com
         Fernando                  Carranza                         fern1977@hotmail.com
         Arlene                    Carranza                         sunnyarlene@yahoo.com
         Javier Jr                 Carranza                         javcarranzajr@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 32 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 298 of 506
                                                  Schedule of Subscribers*


               First Name                   Last Name                         E-mail Contact Information
         Mina                      Carrera                          mina.jfg@gmail.com
         Gabriela                  Carrillo                         gaby6868@yahoo.com
         Amity                     Carrillo                         allyserna@gmail.com
         Sandra                    Carrillo                         cuahtli32@hotmail.com
         Moise                     Carrington                       mlcarring@gmail.com
         Michael                   Carrino                          mick7861@gmail.com
         CRISTINA                  CARRION                          carrionxtina07@gmail.com
         Amy                       Carroll                          amyjo.carroll@gmail.com
         Kathryn                   Carroll                          katmw60@yahoo.com
         Travis                    Carroll                          ztrav1999@gmail.com
         Kelly                     Carstensen                       casey2001@gmail.com
         ANITA                     CARTER                           cricutchick@gmail.com
         Peronica                  Carter                           peronicac@gmail.com
         Jeff                      Carter                           mrshadowx@yahoo.com
         William                   Carter                           billtrainerc@yahoo.com
         Pam                       Carter                           pamcarter78@yahoo.com
         Shanara                   Carter                           carsha77@gmail.com
         Nicole                    Carter                           bradenzmom@aol.com
         Wayne                     Carter                           mathwizred@gmail.com
         Virginia                  Cartey                           justginney@yahoo.com
         Jason                     Cartey                           jasoncartey@carteyelectric.com
         Jeremy                    Cartiff                          jcartiff@aol.com
         Sean                      Cartwright                       seantcartwright@gmail.com
         Sean                      Cartwright                       seandatank@gmail.com
         Annemarie                 Cartwright                       acartwrong@gmail.com
         Lisa                      Cartwright                       lisacart60@gmail.com
         Kathleen                  Caruana                          kcaru@aol.com
         ricardo                   carvajal                         rcarvajal04@yahoo.com
         Melissa                   Carvajal                         melissaluna23@yahoo.com
         Crescenciano              Carvajal                         crescarvajal2014@yahoo.com
         William                   Carvell                          wscarvel@aol.com
         Drake                     Cary                             drakecary@gmail.com
         Gabriela                  Casanova                         gabbycasanova1012@yahoo.com
         Jason                     Casanova                         jaycasa3@yahoo.com
         Chris                     Casanova                         ccasanovajr@hotmail.com
         Dan                       Casciano                         cascianod@gmail.com
         Steven                    Case                             scase55@yahoo.com
         Lucie                     Case                             luciecase@yahoo.com
         Jacqueline                Casey                            jackiecasey91@yahoo.com
         John                      Casey                            johnivorycasey@gmail.com
         LARON                     CASEY                            lightsoutblack@hotmail.com
         Tina                      Cash                             tinacash185@aol.com
         Brooke                    Cashion                          tuba_sunshine@yahoo.com
         William                   Cashman                          wcashman75@gmail.com
         Chris                     Casilli                          ccasilli410@gmail.com
         Carolyn                   Caskey                           caskeycb@aol.com
         Maxwell                   Cass                             maxjcass@gmail.com
         Sergio                    Cassanego                        scassanego@yahoo.com
         Gina                      Cassella                         cassellag@yahoo.com
         Paul                      Cassese                          yanks1313@aol.com
         Caitlin                   Castanon                         caitlin.castanon@yahoo.com
         Laura                     Castellanos                      laurahn04@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 33 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 299 of 506
                                                  Schedule of Subscribers*


               First Name                    Last Name                        E-mail Contact Information
         Angelica                  Castellanos                      angelica.castellanos_bhw@yahoo.com
         Christian                 Castillo                         clex300@aol.com
         Marilia                   Castillo                         mariliacast58@gmail.com
         stacy                     castillo                         stacygrace1215@gmail.com
         Anthony                   Castillo                         anthonymcastillo3@gmail.com
         Marcos                    Castineiras                      hello@marcoscasti.com
         Christian                 Castro                           thechristiancastro@gmail.com
         Victor                    Castro                           victor.castro89@yahoo.com
         Natalie                   Castro                           natcastro10120@hotmail.com
         Aimee                     Castro                           aimee.castro77@yahoo.com
         Adelsy                    Castro                           callofduty914@hotmail.com
         Barbara                   Catalano                         barbchti@aol.com
         Dennis                    Catley                           catleys@verizon.net
         Dennis                    Catley                           dcatley@vt.edu
         June                      Catron                           june.catron@sbcglobal.net
         Monique                   Catten                           moniquecatten@yahoo.com
         Paul                      Causey                           paulcausey@gmail.com
         Nita                      Causey                           nitacausey@gmail.com
         Marilsa                   Cavallini                        abitazinc@gmail.com
         Lynne                     Caver                            lcaver47@gmail.com
         Dallas                    Caviness                         dallas0469@yahoo.com
         Jaime                     Cavitt                           cavittt@comcast.net
         Jason                     Celaya                           jasonmdt@yahoo.com
         Michael                   Celaya                           macelaya@yahoo.com
         Fe                        Celestial                        fe.celestial@gmail.com
         Bernard                   Celestino                        bacelestino19@gmail.com
         Zhaohua                   Ceng                             aceng@miasole.com
         Benjamin                  Centeio                          coolguybc@gmail.com
         Stephen                   Cerchiari                        stephencerchiari@gmail.com
         Cassie                    Cerniglia                        cigsfam6@gmail.com
         Joe                       Cerniglia                        jcernig@waterpik.com
         Fernando                  Cervantes                        boyracer_sd@yahoo.com
         Evelyn                    Cervantes                        eevee21323@gmail.com
         Evan                      Cervantes                        evanbcervantes@gmail.com
         Nicholas                  Cesare                           kazerman55@gmail.com
         Victor                    Cesario                          govc2@aol.com
         Susanne                   Chabara                          dstalmage@aol.com
         Cathy                     Chace                            chacer2003@yahoo.com
         Zamira                    Chacon                           zami.chacon@gmail.com
         Manoj                     Chadalavada                      m4mano@gmail.com
         MANOJ                     Chadalavada                      manoj.chadalavada@gmail.com
         Neeharika                 Chadalavada                      chadalavada.neeharika@gmail.com
         sindhu                    chadalawada                      sindhu.chadalawada06@gmail.com
         Lakshmi                   Chadive                          lakshmichadive@gmail.com
         Gabe                      Chaffin                          chaffinhouse@comcast.net
         maggie                    chaffin                          chaffinmg@gmail.com
         Bo                        Chai                             chai940543251@gmail.com
         Keith                     Chai                             keithc94117@yahoo.com
         Matthew                   Chais                            matt.chais10@gmail.com
         Surya                     Chakka                           suryanchakka@gmail.com
         SOUMYAJIT                 CHAKRABORTY                      sc299@njit.edu
         SUBBA                     CHAKRALA                         subba.chakrala@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 34 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 300 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                        E-mail Contact Information
         Nitish Rao                chalagonda                       nitishrao5@gmail.com
         VENKATESHWAR              CHAMALA                          vchamala@pjfinc.com
         Jason                     Chamberlain                      chamberlain.jason.l@gmail.com
         Julie                     Chamberlain                      chamberlain_julie@hotmail.com
         Maxwell                   Chambers                         mjchambers@mednet.ucla.edu
         Courtney                  Chambers                         courtneymdoyle@gmail.com
         Michael                   Chambers                         tiburon79@gmail.com
         Todd                      Chambers                         todcha11@gmail.com
         Brian                     Champ                            thechamper@gmail.com
         Monica                    Chan                             monicachan128@gmail.com
         Steaven                   Chan                             steavenchan@gmail.com
         Spencer                   Chan                             spencerinsurance@gmail.com
         Heidi                     Chan                             heidichan13@gmail.com
         JEREMY                    CHAN                             jeremy.m.chan@gmail.com
         Mark                      Chan                             newsformark@yahoo.com
         Manuel                    Chan                             mannychan308@yahoo.com
         Catherine                 Chan                             cathychan5254@hotmail.com
         Garland                   Chan                             gdchan3@yahoo.com
         Thomas                    Chan                             tfychan@gmail.com
         Kaydan                    Chan                             kaydan.chan@gmail.com
         ileana                    Chan                             ileanachan@yahoo.com
         Harry                     Chan                             123harryc@gmail.com
         Ethan                     Chan                             ethankaichan@gmail.com
         Raja                      Chanda                           samru0901@gmail.com
         Stevie                    Chandamany                       steviechandamany@gmail.com
         Cathy                     Chandler                         cathyam7@gmail.com
         Mary                      Chandler                         kamiya314@gmail.com
         JULIE                     CHANDLER                         julie@gregchandler.com
         Joyce                     Chandler                         joyce_chandler@gap.com
         Claire                    Chandler                         nannerpoo@outlook.com
         Arthur                    Chandless                        bones3d@gmail.com
         Senthilkumar              Chandramohan                     cskumaran@gmail.com
         Pranitha                  Chandupatla                      pranithareddy75@gmail.com
         Edward                    Chang                            boyofpopsicle@gmail.com
         joseph                    chang                            jchang777@gmail.com
         Gary                      Chang                            garyschang@gmail.com
         Jason                     Chang                            jason.x.chang@jpmorgan.com
         Alex                      Chang                            codchang@gmail.com
         Daniel                    Chang                            thedannychang@gmail.com
         Inna Kathreen             Chang                            innachang@gmail.com
         Greg                      Chann                            channgreg@gmail.com
         Ronda                     Channing                         ronda_channing@yahoo.com
         Pavan Nanaiah             channiraPoovaiah                 pavannanaiah@gmail.com
         Trusy                     Chantelle-pini                   trudybegum@gmail.com
         Eric                      Chao                             erictchao4@gmail.com
         Srinivasa                 Chapa                            xpert173@gmail.com
         Kathleen                  Chapman                          kachapman93@gmail.com
         Monica                    Chappidi                         monica.chappidi@westernu.edu
         Padmanabha                Chappidi                         pchappidi5966mp@gmail.com
         Reddy                     Chappidi                         reddydeva50mp@gmail.com
         Meera                     Chappidi                         meerachappidi@gmail.com
         Shikha                    Chapra                           shikhasanjay@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 35 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 301 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                       E-mail Contact Information
         Isabelle                  Chaput                           isabelle_chaput@yahoo.fr
         Chrisy                    Charles                          ccsevilla10@gmail.com
         JUdy                      Charley                          judycharley2000@yahoo.com
         Rebecca                   Charlton                         authorbeccamcculloch@gmail.com
         Linda                     Charlton                         charolin@mac.com
         Benjamin                  Charlton                         bcharlton88@gmail.com
         Jenny                     Charvet                          jenny.lee3@yahoo.com
         Alison                    Chase                            alisonscraps@yahoo.com
         Gary                      Chase                            gary.chase@comcast.net
         Scott                     Chase                            igolf47@gmail.com
         Jeanette                  Chase                            jeanette.chase@crossroadswired.com
         Ben                       Chastain                         bbchastain88@gmail.com
         Nathan                    chatfield                        roxiesdream1@yahoo.com
         roxanne                   chatfield                        roxannechatfield@gmail.com
         Prachi                    Chaturvedi                       lovablesameer@gmail.com
         Khyati                    Chaturvedi                       khyati.chaturvedi@gmail.com
         Sameer                    Chaturvedi                       sameerchaturvedi22@gmail.com
         Sat                       Chau                             satmchau@yahoo.com
         Siddharth                 Chaubal                          schaubal@gwu.edu
         PARAG                     CHAUDHARI                        paragc13@gmail.com
         Meenal                    Chaudhary                        chaudhary.meenal@gmail.com
         Sumedh                    Chaudhary                        sumedhc@gmail.com
         Aparajita                 Chaudhuri                        apara_ajita@yahoo.com
         ravi                      chauhan                          chauhanravi@yahoo.com
         Sayali                    Chavan                           sayali.chavan.usa@gmail.com
         Shrija                    Chavan                           adudesai88@gmail.com
         Ravi                      Chavda                           rutvik.chavda@outlook.com
         Andres                    Chavez                           punkin0308@gmail.com
         David                     Chavez                           davidchapatin@gmail.com
         Mary                      chavez                           papachavez@msn.com
         paul                      chavez                           paulchavez42@gmail.com
         Trent                     Chavez                           trentchavez43@gmail.com
         Nicole                    Chavez                           cmnicoledc@yahoo.com
         Christopher               Chavez                           chavezchristopher@icloud.com
         Sophia                    Chavez                           sophia.p.chavez@gmail.com
         Paul                      Chavez                           paulchavez@verizon.net
         Kris                      Che                              krischeusa@hotmail.com
         Siddhi                    Chechani                         siddhi_chechani@yahoo.co.in
         Sharon                    Chee                             4sharonchee@gmail.com
         Nelson                    Chee                             njcheetah@hawaiiantel.net
         Manasa                    Cheerla                          cheerlamanasareddy@gmail.com
         Kristen                   Cheesman                         kncheesman@gmail.com
         Xuhui                     Chen                             chenxuhui0201@gmail.com
         Dewei                     chen                             xdeweix@gmail.com
         Chien                     CHEN                             cchen221@gmail.com
         John                      Chen                             peaceoutcake@gmail.com
         Yingbo                    Chen                             chenyb8.bofa@gmail.com
         YAO                       CHEN                             1242505337@qq.com
         LARRY                     CHEN                             larrychenshen@hotmail.com
         Hong                      Chen                             bluegrasssoft@gmail.com
         Zihao                     Chen                             64monitor@gmail.com
         Steven                    Chen                             steve@tempo22.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 36 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 302 of 506
                                                  Schedule of Subscribers*


               First Name                    Last Name                       E-mail Contact Information
         Benny                     Chen                             bennychen71@yahoo.com
         Betty                     Chen                             lizziechen1969@gmail.com
         George                    Chen                             gkyawwin@gmail.com
         Shuangshuang              Chen                             bigshuang@gmail.com
         Nancy                     Chen                             htway.m@gmail.com
         Qingin                    Chen                             sallychen0387@gmail.com
         Shulin                    Chen                             shulin_chen@berkeley.edu
         Ginning                   Chen                             gin_chen@yahoo.com
         Bernard                   Chen                             bernarddd@gmail.com
         Wenqian                   Chen                             564885296@qq.com
         Donna                     Chen                             donnavacationhome@gmail.com
         Shuhan                    Chen                             shuhanchen1995@gmail.com
         Steven                    Cheney                           cheneysteven@gmail.com
         Josephine                 Cheng                            012.josephinecheng@gmail.com
         Chris                     Cheng                            cobblehill.sublease@yahoo.com
         Hiu Wa                    Cheng                            chwawa96@gmail.com
         Hiu Ling                  Cheng                            candycheng20004@gmail.com
         Ronald                    Cheng                            ronald707@aol.com
         Nikil                     Chennamaneni                     chnikilrao@gmail.com
         Angela                    Cherry                           ammulvaney@yahoo.com
         Cheston                   Cherry                           cheston.cherry@me.com
         Linda                     Cherry                           linda.cherry@sbcglobal.net
         Neha                      Cherukuri                        neha09140@gmail.com
         Lavanya                   Cherukuri                        mcpncnc@yahoo.com
         Melina                    Chervoni                         machervoni@hotmail.com
         Lewis                     Chesebrough                      lfc37@cornell.edu
         MOHAN                     CHESETTY                         mvkchesetty@gmail.com
         robin                     chesshier                        rlchess1@yahoo.com
         Gregory                   Chew                             drake@cal.berkeley.edu
         Ritika                    Chhibba                          ritika.chhibba@yahoo.com
         Gopal                     Chhibba                          chhibbagopal@aol.com
         Nisha                     Chhibba                          1992nisha.sh@gmail.com
         Harish                    Chhibba                          harish8999@yahoo.com
         Shea Leo                  Chhoth-Yin                       sc1024@rocketmail.com
         Cindy                     Chi                              cindyfchi@gmail.com
         Hannah                    Chi                              chanting.hc@gmail.com
         Hou                       Chia                             kchia87@gmail.com
         Patty                     Chiang                           jpccfamily@gmail.com
         Patience                  Chiappini                        patiencepage@gmail.com
         Eugene                    Chiarelli                        eugenechiarelli@gmail.com
         Michael                   Chiavetta                        mike.chiavetta@gmail.com
         Jana                      Chiavetta                        bananachiavetta@gmail.com
         Anthony                   Chibbaro                         achibbaro@aol.com
         Patricia                  Chibbaro                         patrn9@aol.com
         Carley                    Chickonoski                      crchickonoski@yahoo.com
         Melanie                   Chiesa                           kmchiesa@aol.com
         Kevin                     Chiesa                           kevin@martellafarms.com
         Sreelatha                 Chigurupati                      lathabokkisam@gmail.com
         Narayana                  Chikkala                         anjimurty@gmail.com
         Krishn                    Chilak                           kumar.hyde4@gmail.com
         Sravya                    Chilamakuri                      sarathc5885@gmail.com
         Wilson                    Chin                             wilsonwc76@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 37 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 303 of 506
                                                  Schedule of Subscribers*


               First Name                    Last Name                        E-mail Contact Information
         Christopher               Chin Que                         blake@chin-que.com
         Chris                     Chin Que                         c12a1b1@gmail.com
         Patricia                  Chindemi                         digitalartdesigns@yahoo.com
         Craig                     Chindemi                         c_chindemi@yahoo.com
         Edwin                     Chingoon                         chingoon.edwin@gmail.com
         Madhurima                 chinnamsetty                     sarathkgandam@gmail.com
         RAMESH                    CHINNASAMY                       cinnasamyramesh@yahoo.com
         Rajkumar                  Chinnasamy                       yasoraj122010@gmail.com
         suryakiran                chintala                         csuryakiran@hotmail.com
         shanthi reddy             chintala                         cshanthireddy@hotmail.com
         David                     Chiodo                           davidchiodo63@gmail.com
         Steve                     Chiorazzi                        schioraz@gmail.com
         Jeffrey                   Chipix                           chipix2112@netzero.com
         Kiran Kumar               Chiriki                          kirangaaddu@gmail.com
         Linn                      Chiu                             lmchiu@hotmail.com
         Lucy                      Cho                              lucyxo72@gmail.com
         Yung                      Cho                              mickeyxo@gmail.com
         Giri                      Chodisetty                       ch.giri@gmail.com
         GiriBabu                  Chodisetty                       gchodisetty@att.net
         Sherry                    Choi                             sherrychoi93@gmail.com
         Hyemi                     Choi                             hyemi.choi03@gmail.com
         Andrew                    Choi                             bhpfreak@hotmail.com
         Jane                      Choi                             provers31jane@gmail.com
         Mary                      Choi                             marydaj.c@gmail.com
         Gihong                    Choi                             bluewindcc@gmail.com
         seung                     choi                             johnsc87@gmail.com
         Grace                     Choi                             garacae@gmail.com
         Lori                      Chollar                          lorichollar@hotmail.com
         Chonjira                  Choochan                         gail.choochan@gmail.com
         Siong Loong               Choong                           slchoong@yahoo.com
         Alexa                     Choquette                        alexachoquette@gmail.com
         Kanika                    Chotani                          kanika.chotani@gmail.com
         Debbie                    Chou                             dchou217@gmail.com
         Calvin                    Chou                             calvinchou88@gmail.com
         Peter                     Chou                             treepouch@yahoo.com
         TANAY SHASHIKANT          CHOUDHARI                        tchoudh3@binghamton.edu
         Deepak                    Choudhary                        dchoudha@hotmail.com
         Shalini                   Choudhary                        shalinich@gmail.com
         Muntaha                   Chowdhury                        muntahac@yahoo.com
         Kendra                    Chowning                         kchowning@parker.edu
         Tiffany                   Choy                             msp0rkch0p@yahoo.com
         Lorna                     Choy                             lornamaychoy@gmail.com
         Mike                      Choyama                          mike@mellowrooster.com
         Laura                     Christensen                      lrchris50@msn.com
         Charlie                   Christensen                      crchris60@gmail.com
         Natalie                   Christensen                      nat.christen@msn.com
         Cheyne                    Christensen                      bayno_4@yahoo.com
         Paul                      Christenson                      gmtcusn@yahoo.com
         Chad                      CHRISTIAN                        chad.midsouthelectric@aol.com
         ANUJ                      CHRISTIAN                        ac373h@gmail.com
         Chad                      Christian                        chad@cwctechnologies.com
         Christy                   Christian                        hardcorep90xer@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 38 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 304 of 506
                                                  Schedule of Subscribers*


               First Name                    Last Name                       E-mail Contact Information
         Kathy                     Christian                        kathyc62@gmail.com
         Chad                      Christian II                     sportycwc13@gmail.com
         Jennifer                  Christiansen                     cpajen@gmail.com
         Gary                      Christiansen                     christiansen22@comcast.net
         Susan                     Christophel                      susanchristophel@gmail.com
         Kim                       Christou                         kimchristou@gmail.com
         Samuel                    Christy                          schristy15@yahoo.com
         Nguyen                    Chu                              denver_chu@yahoo.com
         Norbert                   Chu                              norb.wolverine@gmail.com
         Jeremy                    Chu                              jchu92@gmail.com
         Pei Hsien                 Chu                              paticen@hotmail.com
         Marc                      Chu                              marcchu451@gmail.com
         Ariel                     Chu                              arielmchu@gmail.com
         Mike                      Chua                             chua.mike@gmail.com
         Jeanne                    Chua                             r2019_jinjin_custodio@yahoo.com
         Jeannies                  Chua                             chua.jeannies@gmail.com
         Raphael                   Chubelashvili                    raphaeli22@yahoo.com
         Avry                      Chubelashvili                    mauimama22@hotmail.com
         Ifediorah                 Chukwumobi                       chukwumobii@gmail.com
         Chukwuamaka               Chukwumobi                       twinklet.cc@gmail.com
         Shelley                   Chun                             schun82@hawaii.rr.com
         Reginald                  Chun                             chunr007@hawaii.rr.com
         Naveen Kumar              Chunduri                         naveen.edu2019@gmail.com
         VENKATA                   CHUNDURI                         vnktchaitanya@gmail.com
         Adrian                    Chung                            footstocking@hotmail.com
         Danny                     Chung                            danny01chung@gmail.com
         Yingtzu                   Chung                            ytchungtw@gmail.com
         SungHoon                  Chung                            mistynight89@gmail.com
         Uyen                      Chung                            maskedfreak37@yahoo.com
         In                        Chung                            georgeiyc@gmail.com
         Susun                     Chung                            susun7@gmail.com
         Jenny                     Chung                            loverbag@yahoo.com
         ROBERT                    CHURCHWELL                       rchurchwell94024@yahoo.com
         Kimberly                  Chwalek                          chwaleks@comcast.net
         Matt                      Cialini                          matt.cialini+moviepass@gmail.com
         Kimberly                  Cianciolo                        chloe11kc@gmail.com
         steven                    ciano                            bstevesf@yahoo.com
         Anthony                   Cicali                           eatahoagie@yahoo.com
         Rebecca                   Ciccarone                        rebecca.ciccarone@gmail.com
         Danielle                  Cinelli                          dani.e.cinelli@gmail.com
         Matthew                   Cipriano                         matthewcipriano@gmail.com
         Matt                      Cirre                            m1cirre@gmail.com
         robert                    cistone                          melissashach@gmail.com
         Mackinzie                 Clair                            mcknzclair@aol.com
         Anne                      Clapp                            anne.clapp@gmail.com
         Jerry                     Claringbole                      gec36@aol.com
         George                    Clarity                          gclarity@nycap.rr.com
         Jason                     Clark                            clark2771@gmail.com
         Keeshana                  Clark                            keeshana22@gmail.com
         Jerry                     Clark                            6000@cedisus.com
         Maci                      Clark                            laladelvecchio@gmail.com
         Rachael                   Clark                            clark.rachaelnichole@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 39 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 305 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                        E-mail Contact Information
         Taylor                    Clark                            taylor.georganne6@gmail.com
         Sparkman                  Clark                            sparkman.clark@gmail.com
         Jarrod                    Clark                            jrrdclark13@gmail.com
         ronica                    clark                            baddollyr2@gmail.com
         Haley                     Clark                            heclark19@gmail.com
         Vanessa                   Clark                            clar1297@hotmail.com
         Mike                      Clark                            michaelclark50@gmail.com
         Sharon                    Clark                            sharonclark838@gmail.com
         Jay                       Clark                            jaymclark7319@gmail.com
         Wendy                     Clark                            wclark@sf.edu
         John                      Clark                            arkroyal@cox.net
         Nicholas                  Clark                            nicholasclark86@gmail.com
         Cody                      Clark                            cafedelirium1@gmail.com
         Jeff                      Clark                            jclark@burtblee.com
         Hunter                    Clark                            bunnerclark@yahoo.com
         Delzora                   Clark                            delzoraclark@gmail.com
         Jake                      Clark                            jakeclark@bpsdk12.org
         Frederick                 Clark                            phurdrick@gmail.com
         AE                        Clark                            banquo22@yahoo.com
         Judy                      CLARKE                           eljay8teen@aol.com
         Libby                     Clarke                           libbyaclarke@gmail.com
         Wayne                     Clarke                           waynefc@hotmail.com
         Kathleen                  Clarke-Glover                    kcgdowning@gmail.com
         Leslie                    Claros                           lexxindjj@gmail.com
         Janet                     Classen                          janetsue22@gmail.com
         Ruby                      Claudio                          ruby.claudio@ymail.com
         Wilson                    Claure                           wilson.claure16@gmail.com
         Shad                      Clayton                          skipclayton@gmail.com
         Cami                      Clayton                          cami_clayton@yahoo.com
         Jason                     Clee                             moviemakr1620@gmail.com
         Iris                      Clemente-Bell                    jeris529@optonline.net
         Kathy                     Clements                         clements502@aol.com
         Keenan                    Clements                         keenclem@gmail.com
         Hali                      Clements                         18hdclements@gmail.com
         Connor                    Clemmer                          clemm55@gmail.com
         Karen                     Clemmer                          karen720@verizon.net
         Tangyeniika               Clemmons                         bnc1019@yahoo.com
         Silva                     Clevenger                        silvasrc@gmail.com
         Seth                      Clevenger                        slywizbang@me.com
         Kennedy                   Cleverly                         kennedycleverly@gmail.com
         Brandon                   Cleverly                         bcleverly@vlcmtech.com
         Riley                     Cleverly                         lefty.4@hotmail.com
         Shauna                    Cleverly                         shaunacleverly@providerhealthcare.com
         Tanner                    Cleverly                         cleverly5@msn.com
         Bob                       Clifford                         bobc@canyonviewchurch.com
         Dwayn                     Cline                            dwayn_cline@yahoo.com
         Erin                      Cline                            ashton5@comcast.net
         Doug                      Cline                            ashtond513@gmail.com
         Evan                      Clippinger                       evan.clippinger@yahoo.com
         Kraig                     Cloutier                         kpcallstate@gmail.com
         John                      Coakley                          jcoakley11@gmail.com
         Tom                       Coate                            rip8fan1@frontier.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 40 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 306 of 506
                                                  Schedule of Subscribers*


                First Name                 Last Name                          E-mail Contact Information
         Isaac                     Coate                            unspooledpodcast@gmail.com
         Edward                    Coates                           edloks1@gmail.com
         Jeff                      Coats                            diannacoats@gmail.com
         David                     Coats                            staocd@gmail.com
         Troy                      Coberly                          ta.coberly@icloud.com
         Ines                      Coca                             ines.coca@nyfa.edu
         Paul                      Cocco                            coccohome@comcast.net
         Colette                   Cocco                            cscocco@outlook.com
         Bill                      Cody                             billnsandy1966@hotmail.com
         REBECCA                   COELHO                           racoelho2@aol.com
         Kathleen                  Coffman                          patronusmbt@gmail.com
         Jori                      Coghlan                          coghlanj@indianola.k12.ia.us
         SERGIU                    Cohai                            scohai@yahoo.com
         ALEXANDRA                 COHAI                            cohaialex@gmail.com
         Preston                   Cohen                            prestonmarkcohen@gmail.com
         Allen                     Cohen                            cohen4353@gmail.com
         Jonathan                  Cohen                            jondcohen@comcast.net
         Richard                   Cohen                            rc1boston@yahoo.com
         Amanda                    Cohen                            amandacohenlac@gmail.com
         Eric                      Cohen                            eric@obbpictures.com
         Kate                      Cohen                            kate.alexis.cohen@gmail.com
         Alan                      Cohen                            alanhcohen@comcast.net
         Robert                    Cohen                            bcohen11872@gmail.com
         Scott                     Cohen                            scott.cohen@greenscenelandscape.com
         Jeanine                   Cohen                            jeaninecb@aol.com
         Leo                       Cohen                            leocohen1050@gmail.com
         Lisa                      Cohen                            lisacohen5@yahoo.com
         Rita                      Cohen                            ritacohen4@icloud.com
         Mikael                    Cohen                            mikaelc@aol.com
         Shamim                    Cohen                            okshamim@gmail.com
         Mitchell                  Cohen                            mitchel3120@comcast.net
         Lori                      Cohen                            loriellencohen@gmail.com
         Jessica                   Coifman                          jess.coifman@gmail.com
         Troy                      Coker                            troyisawsome@gmail.com
         ron                       colbert                          rjccolbert@gmail.com
         joan                      colbert                          rjcats@embarqmail.com
         Alisha                    Cole                             vgrenich@yahoo.com
         Cathy                     Cole                             cathycole1@me.com
         Maureen                   Cole                             stan@sjcolere.com
         Scott                     Cole                             sscole929@gmail.com
         Jennifer                  Cole-Baker                       jcbiowa@aol.com
         Lacey                     Colega                           laceycolega@gmail.com
         Jacob                     Colega                           jcolega@protonmail.com
         Lillian                   Coleman                          nikkicoleman@mac.com
         LaTosha                   Coleman                          latosha_c@hotmail.com
         William                   Coleman                          williamjcoleman6@gmail.com
         Kimberly                  Coleman                          brevancalelle@gmail.com
         Walter                    Coleman                          silverfeet@sbcglobal.net
         Judith                    Coleman                          mimijudy555@yahoo.com
         Jason                     Coleman                          jason@fidelitylease.com
         Irvin                     Coleman                          irvcjr2@gmail.com
         Keri                      Coleman                          keri.d.coleman@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 41 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 307 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                        E-mail Contact Information
         Rebecca                   Coleman                          r.coleman35@gmail.com
         Vincent                   Coleman                          vich2x@hotmail.com
         Joan                      Colley                           joancolley@gmail.com
         Dana                      Collier                          dana.collier21@gmail.com
         Daniel                    Collins                          dan_collins101@hotmail.com
         ELIZABETH                 COLLINS                          collinsfamily517@gmail.com
         Noah                      Collins                          noah517collins@gmail.com
         Cadwell                   Collins                          cadwellcollins365@gmail.com
         Luke                      Collins                          lukecollins7235@gmail.com
         Kyleaha                   Collis                           kyleahacollis84@gmail.com
         Gustavo                   Colmenares                       gcolmenares@k2pure.com
         Gina                      Colmenares                       colmenaresgv540@gmail.com
         Elyssa                    Colmenares                       elyssacolmenares@gmail.com
         Ilene                     Colon                            nursecolon17@gmail.com
         Daniel                    Colon                            dannycolon777@hotmail.com
         Antonio                   Colon-smielewski                 acsmielewski@gmail.com
         Lindsey                   Colson                           rco502821@gmail.com
         Justine                   Comeau                           justinetxt@gmail.com
         kelly                     comtois                          kcomtois911@aol.com
         Danilo                    Concepcion                       scorpiodan1031@yahoo.com
         Brandon                   Conchola                         brandon-pat@hotmail.com
         Leonardo                  Conde                            leodconde@hotmail.com
         Michelle                  Condie                           m.condie@comcast.net
         Mark                      Condie                           markcondie@gmail.com
         Kathleen                  Condie                           beachkatglitter@gmail.com
         David                     Condliffe                        dcondliffe@communityalternatives.org
         Jane                      Condliffe                        janecondliffe619@gmail.com
         Paula                     Condol                           pjcondol@yahoo.com
         Chris                     Condrin                          chriscondrin@gmail.com
         Walker                    Condrin                          walkercondrin@gmail.com
         Jeff                      Cone                             jeffdcone@gmail.com
         chuong                    cong                             chuongncong@yahoo.com
         Lacey                     Conley                           laceyconley120@gmail.com
         Kyra                      Conley                           kiheikyra@yahoo.com
         Andy                      Conli                            ajconli@gmail.com
         Robert                    Conner                           jdmkid3813@gmail.com
         Laranda                   Conner                           randafay@aol.com
         Ryan                      Conner                           airbuddy10@aol.com
         Jeff                      Connolly                         jtconnolly@hotmail.com
         Helen                     Connolly                         jtcfamily@juno.com
         Linda                     Connolly                         lconnolly8119@gmail.com
         James                     Connolly                         james.richard.connolly@gmail.com
         Jack                      Connors                          jconn108@msn.com
         Joan                      Connors                          bigi108@msn.com
         Sheila                    Connors                          sheila@westendtaverntc.com
         Keddy                     Conocchioli                      kdconocchioli@gmail.com
         jack                      Conrad                           sobejack@gmail.com
         Patrick                   Conroy                           paconroy0614@yahoo.com
         Francia                   Contreras                        charlotteruizz@hotmail.com
         Cristina                  Contreras                        cristinacc4@yahoo.com
         Sarita                    Contreraz                        sperez32014@gmail.com
         Caitlin                   Conway                           caitlingoesshopping@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 42 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 308 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                        E-mail Contact Information
         Travis                    Cook                             tcook589@gmail.com
         Charmaine                 Cook                             charmainecook1@gmail.com
         Robyn                     Cook                             robynfcook@gmail.com
         Michael                   Cook                             michaelwaynecook@gmail.com
         Tyler                     Cook                             tyccus47@gmail.com
         Travis                    Cook                             reelaxing@yahoo.com
         Carol                     Cook                             bufink@aol.com
         Collin                    Cook                             collincook11@gmail.com
         Tom                       Cookman                          tomc@mendessupply.com
         Lavinne                   Cookman                          lavonnecookman@gmail.com
         Michael                   Cool                             coolmike775@gmail.com
         Dawn                      Cooper                           stucklnreality@aol.com
         Richard                   Cooper                           richatd.c@yahoo.com
         Judith                    Cooper                           judypalombi@gmail.com
         Jacquelyn                 Cooper                           jacquelyn.lee.cooper@gmail.com
         gary                      cooper                           gary@utahcm.com
         Michael                   Cooper                           mfcooper@hedev.com
         Rachel                    Cooper                           rachel.lee.cooper415@gmail.com
         Georgie                   Coote                            georgiecoote@hotmail.com
         Donnella                  Cope                             dmcope55@gmail.com
         Lindsey                   Copeland                         lnscaggs@gmail.com
         Deirdre                   Copjec                           dcopjec@gmail.com
         Hillary                   Copley                           hillarycopley@gmail.com
         Sammie                    Coplin                           stcoplin@gmail.com
         Alyssa                    Coppelman                        zaloicious@gmail.com
         Karryn                    Cora                             kcora@cox.net
         Susan                     Cora                             susan.cora@cox.net
         Clarinda                  Corbett                          clarindacorbett@hotmail.com
         Charles                   Corbett                          ccorbett@corbettanderson.com
         Lisa                      Corbett                          lisajcorbett1@gmail.com
         Justin                    Corbitt                          jlc0827@gmail.com
         James                     Corcoran                         corcoran.james.t@gmail.com
         angelina                  cordova                          angiecinlv@aol.com
         Travis                    Cordova                          travcord91@gmail.com
         Summar                    Corley                           summarsales@gmail.com
         Christopher               Cornelius                        chris.m.cornelius@gmail.com
         Adrianna                  Cornell                          acornell779@gmail.com
         Keith                     Cornell                          kmcchat@aol.com
         Marcy                     Cornell                          marcy.cornell@yahoo.com
         Timothy                   Cornette                         writingtoyouagain@aol.com
         Brad                      Cornforth                        b.cornforth@gmail.com
         Kai                       Cornish                          kaithorson@yahoo.com
         Aaron                     Corns                            motoroid77@gmail.com
         Mario                     Corona                           mario559c@gmail.com
         Maria                     Corona                           disneygirlmac@yahoo.com
         Gisela                    Correa                           giselamcc@hotmail.com
         Rudy                      Correa                           rudycorrea@bmwsm.com
         Rafael                    Correa                           rayn031089@gmail.com
         Ryan                      Corron                           ryancorron@icloud.com
         Cathy                     Corsi                            cathycorsi@comcast.net
         Calista                   Cortez                           mbedolla@valverde.edu
         johnny                    Corvera                          johnnycorvera@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 43 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 309 of 506
                                                  Schedule of Subscribers*


               First Name                   Last Name                         E-mail Contact Information
         Barbara                   Coscia                           barbcoscia@msn.com
         Joseph                    Cosculluela                      joecos@hotmail.com
         Kelly                     Costello                         kelecostello@gmail.com
         Ryan                      Costigan                         ryanwcostigan@gmail.com
         Brett                     Cote                             brett.cote89@gmail.com
         Paul                      Cottell                          paul.cottell@outlook.com
         Ashleigh                  Cotting                          cottinam@dukes.jmu.edu
         Cory                      Cottingham                       cottingham254@gmail.com
         Angelica                  Cotto                            acotto21@outlook.com
         Bob                       Couch                            bcouch@daybag.com
         Matthew                   Couch                            m1a2cobra@gmail.com
         Steven                    Coughlan                         coughlaninsuranceagency@msn.com
         Jesse                     Coull                            jesseacoull@gmail.com
         Kelley                    Coull                            coullkelley@gmail.com
         William                   Coulter                          coulterwj@scsk12.org
         John                      Coulton                          johnccoulton@outlook.com
         Pamela                    Counts                           pacounts@yahoo.com
         Jaime                     Counts                           cjgobyu@yahoo.com
         Kelley                    Courtney                         kmcsammy125@gmail.com
         Danny                     Courtney                         dannykid2@gmail.com
         Terra                     Courtright                       terra.courtright@gmail.com
         Michelle                  Covington                        covingtonmc@gmail.com
         Alexander                 Cowles                           alex.cowles+mp@gmail.com
         JR                        Cox                              jr.cox@live.com
         Robyn                     Cox                              robyntcox@sbcglobal.net
         Garry                     Cox                              garrylcox@sbcglobal.net
         Lauren                    Crabtree                         lacrabtree@comcast.net
         Elizabeth                 Craddock                         elizabeth.craddock@gmail.com
         Benjamin                  Craig                            craigb@vt.edu
         Randall                   Craig                            randall_craig_03350381@comcast.net
         Tommy                     Craig                            tommypcraig@gmail.com
         Francis                   Craig                            mcraig1248@aol.com
         Lisha                     Craig                            lcraig@fca.org
         MiaLeigh                  Crandall                         mialeighcrandall@gmail.com
         Chad                      Crandall                         chad.crandall@yahoo.com
         Joe                       Crandell                         jcrandell@cox.net
         Jay                       Crandell                         jaycrandell3@gmail.com
         Kevin                     Crandell                         kevin.crandell@gmail.com
         David                     Crandell                         dbcrandell@gmail.com
         Marie                     Crandell                         mkc5girls2@yahoo.com
         Landon                    Crane                            hillbillypump@live.com
         Mary                      Cravalho                         cravalhocjc@gmail.com
         Amanda                    Crawford                         amandacrawford77@verizon.net
         Jacob                     Crawford                         crawfordjacob22@gmail.com
         Clarissa                  Crawley                          cclopez512@gmail.com
         Cecilia                   Crawley                          ceciliacrawley@gmail.com
         Daniel                    Crawley                          dan.crawley@ymail.com
         Joshua                    Crawley                          jcrawley115@gmail.com
         Casey                     Creamer                          creamer3992@me.com
         Frank                     Creech                           frankcreech@gmail.com
         Elizabeth                 Creech                           ecreechplacer16@gmail.com
         Susana                    Crespo                           fscrespo@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 44 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 310 of 506
                                                  Schedule of Subscribers*


               First Name                    Last Name                        E-mail Contact Information
         Yomara Teresa             Crespo Molina                    yomaracrespom@gmail.com
         Julia                     Cressman                         jcressman1@juno.com
         Edward                    Crews                            hdfxstc1994@yahoo.com
         Cynthia                   Crews                            the3crews@att.net
         Donna                     Crick                            dcrick1@cox.net
         Angela                    Crise                            acrise@me.com
         Skylar                    Criss                            alabamavon@aol.com
         Victor                    Cristales                        cristales.victor@gmail.com
         Erin                      Cristales                        erin.cristales@gmail.com
         Stacy                     Crochet                          sac7850@msn.com
         Robert                    Croft                            bobbycroftstudios@gmail.com
         Gabriel                   Cronan                           gabrielcronan@gmail.com
         Daniel                    Crone                            pinwin99@aol.com
         Asia                      Croson                           asiakhallaghi@gmail.com
         Thomas                    Cross                            tomcross13@hotmail.com
         Joey                      Cross                            jocross14@hotmail.com
         Toney                     Cross                            bballer113@hotmail.com
         marko                     crost                            mrfoto64@gmail.com
         Steve                     Crosta                           atsorcsl@gmail.com
         Greg                      Crow                             gtc3340@gmail.com
         Joanne                    Crow                             crowct@aol.com
         Betsy                     Crow                             bcrow0959@gmail.com
         Conner                    Crowe                            connerjoy1994@hotmail.com
         Maria                     Cruz                             mdelgadocruz@yahoo.es
         Eden                      Cruz                             ec200589@gmail.com
         Richard                   Cruz                             xxcrunxtrrxx@gmail.com
         Kayla                     Cruz                             megan_nguyen@hotmail.com
         Chris                     Cruz                             chris_cruz@hotmail.com
         Patricia                  Cruz                             cruztrish@hotmail.com
         Humberto                  Cruz-Ortiz                       humbertocruzortiz@yahoo.com
         Ned                       Cruzado                          ned_cruzado@yahoo.com
         John                      Cryan                            jpc1536@yahoo.com
         Rachel                    Csotya                           rachelcsotya@outlook.com
         Miranda                   Cuarteros                        mirandaacjr@yahoo.com
         Camilo                    Cuarteros jr                     camiloacjr@yahoo.com
         Peter                     Cuce                             rakedmucks@gmail.com
         Luis                      Cuebas                           menot67@gmail.com
         Ashley                    Culbertson                       aculbertson25@yahoo.com
         Joshua                    Culbertson                       jazjeet1@yahoo.com
         Jo                        Culbertson                       joculbertson@gmail.com
         Jordan                    Culbreth                         johnkeithc27@yahoo.com
         John Keith                Culbreth                         johnkeithc11@yahoo.com
         Rick                      Culen                            rick60630@yahoo.com
         William                   Cullen                           445wfc@gmail.com
         jim                       culp                             jculp91@att.net
         Cathy                     Culp                             ccculp002@att.net
         Jacob                     Culwell                          jlculwell4@gmail.com
         Ellen                     Culwell                          ellen.culwell01@gmail.com
         Chet                      Cunningham                       chet.cunningham@kctcs.edu
         Richard                   Cunningham                       palamine@live.com
         Jean                      Cunningham                       jcunni1636@aol.com
         Candace                   Cunningham                       c.cunningham41@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 45 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 311 of 506
                                                  Schedule of Subscribers*


               First Name                    Last Name                        E-mail Contact Information
         Gabriel                   Curbelo                          gcurbelo1297@gmail.com
         Pollyana                  Curcio                           pollycurcio@gmail.com
         Charles                   Curl                             curl77@suddenlink.net
         Sandra                    Curran                           scjb82@gmail.com
         Gina                      Currenti                         ginacurr10@aol.com
         Jon                       Curry                            jonwithoutanh69@yahoo.com
         Hannah                    Curry                            hmcurry419@gmail.com
         Audrey                    Curry                            audreyc@hilbigservices.com
         Frances M                 Curtis                           fmcurtis@mac.com
         Anthony                   Cusanelli                        sectumsempra150@aol.com
         Rebecca                   Cusanelli                        rebecca.szelc1@gmail.com
         Brittany                  Cusick                           brittany.cusick@att.net
         Heidi                     Cusick                           hnimsey@yahoo.com
         Molly                     Custer                           mbcuster@yahoo.com
         Joseph                    Cutcliffe                        jcutcliffe@aol.com
         Chantal                   Cutter                           chantalcutter@att.net
         Jerry                     Cvecko                           drpolo@comcast.net
         Donald                    Cyra                             cyradon1@juno.com
         Davis                     cyrus                            dc3unc@gmail.com
         Michelle                  Czech                            begintoday2015@gmail.com
         Michelle                  Czech                            bellalife4me@gmail.com
         Myolla                    D Costa                          myol15.d@gmail.com
         Anthony                   D'Andrea                         booliveswill@ameritech.net
         Manuel                    D'Anna                           soundfx.manny@gmail.com
         Kimberly                  D'Anna                           kimberly.danna@gmail.com
         Matteo                    D'Antonio                        s041629@gmail.com
         Agnieszka                 D'Antonio-Chrono                 aga.always24@gmail.com
         Sara                      D'Avignon                        sedso79@yahoo.com
         jason edward              d'souza                          senemjason@gmail.com
         Luisa                     da Silva                         luisa_jhs@hotmail.com
         Ashley                    Da Silva                         dasilva_ashley@yahoo.com
         Amanda                    Da Silva                         amandadasilva628@yahoo.com
         Caitlin                   Dabkowski                        cmdabkowski@gmail.com
         Colelliott                Dabney                           cole@cdab.tv
         CHAKER                    DAHAN                            cdahan@hotmail.com
         Deb                       Dahl                             debdahl1954@gmail.com
         Anthony                   Dahl                             adahl@oswego.edu
         Debra                     Dahl                             debbiedahl2222@icloud.com
         Jennifer                  Dahle                            zenith31@hotmail.com
         Blake                     Dahle                            blakedahle@gmail.com
         Xiaoyi                    Dai                              xiaoyi.dai@yahoo.com
         Abhijot                   Dail                             abhijot_dail@hotmail.com
         Joseph                    Dailey                           joseph.daileysr@icloud.com
         Tori                      Dailey                           cherbunny87@aol.com
         Janet                     Daily                            dailyj1000@yahoo.com
         Ron                       Daily                            rondaily9@gmail.com
         Ruth                      Daily                            ruthdaily@hotmail.com
         Thomas                    DAiuto                           ispyttpd@cs.com
         Melinda                   DAiuto                           keylargofun@cs.com
         Viraj                     Dalal                            virajdalal@live.com
         James                     Dale                             jamesandrewdale42@yahoo.com
         Cherie                    Dale                             cheriewdale@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 46 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 312 of 506
                                                  Schedule of Subscribers*


               First Name                   Last Name                         E-mail Contact Information
         Marissa                   Dale                             marissadale13@gmail.com
         Nicholas                  Daleo                            traceyd822@comcast.net
         Nicholas                  Daleo                            ndaleo@comcast.net
         Angela                    Daley                            acdaley45@yahoo.com
         Helen                     Dallaire                         tastefullyhelend@yahoo.com
         Dan                       Dallaire                         dandallaire@ymail.com
         Patrick                   Daly                             patdalyfilm@gmail.com
         Vijay                     Damarla                          vijaydamarla@aol.com
         katty                     damas                            kattydamas@gmail.com
         Sean                      Damaska                          sdamaska33@gmail.com
         Mark                      Damico                           italmarky@aol.com
         Rita                      Daming                           rjdaming@gmail.com
         clint                     damron                           ccdamron95@yahoo.com
         Candice                   DANA                             danacandice@gmail.com
         Alec                      Dancy                            alecdancy@gmail.com
         Jimena                    Dancy                            jgpb1189@gmail.com
         Vijay                     Dandamudi                        vjkd@aol.com
         michael                   dane                             gr8dane192@gmail.com
         Huy                       Dang                             knittedkingdom@gmail.com
         Michael                   Dang Nguyen                      estimate411@yahoo.com
         Santina                   Dangelo                          tinlenlina@aol.com
         Cassandra                 Daniel                           cassy@qscorpio.com
         Jenny                     Daniel                           jennyjo97@hotmail.com
         Will                      Daniel                           willdaniel9@gmail.com
         Debbie                    Daniel                           debdan@usit.net
         Jordan                    Daniel                           jordandan@gmail.com
         Peg                       Daniels                          dani2804@bellsouth.net
         Paul                      Daniels                          paul@danpak.net
         Sam                       Danielson                        samdanielson@icloud.com
         Denver                    Danyla                           denverdanyla@gmail.com
         William                   Darby                            wjdarby4@aol.com
         Paula                     Darby                            jeffscarlett@aol.com
         Olu                       Dare                             dare.olu1987@gmail.com
         Sara                      Darehshori                       saradarehshori@aol.com
         Mike                      Darling                          mike.darling92@gmail.com
         Aline                     Darmouni                         ad@excous.com
         Claude                    Darmouni                         michaeldanacm@gmail.com
         Devan                     Darnell                          devyduke@gmail.com
         David                     Darnell                          ddarnell24@yahoo.com
         Monica                    Darrow                           monicadarrow@yahoo.com
         Dipika                    Das                              dipika624@gmail.com
         Gobinda                   Das                              gobinda143@gmail.com
         Siva Kumar                Dasaraju                         dskraju68@gmail.com
         Iraban                    Dasgupta                         iraban.dasgupta@rediffmail.com
         Andre                     Dash                             dash0@me.com
         Sweta                     Dash                             swetadash159@gmail.com
         MaryEllen                 Dasher                           sd363916@ohio.edu
         Martha                    Dastous                          marthadastous@hotmail.com
         David                     Dastous                          dastous_david@hotmail.com
         Aqil                      Datoo                            aqil.datoo@gmail.com
         Sudipa                    Datta                            sddatta7@yahoo.com
         Roopradha                 Datta                            roopradha.datta@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 47 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 313 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                        E-mail Contact Information
         Marlowe                   Daugherty                        marlowebeatty@gmail.com
         Lucas                     Daugherty                        daughertylj@mail.mvnu.edu
         Jack                      Davey                            davey.jill@gmail.com
         Justin                    Davidson                         justin.davidson94@yahoo.com
         Nathaniel                 Davidson                         ndavidson456@yahoo.com
         Janet                     Davidson                         betbuddy@msn.com
         joshua                    davidson                         memnoch0926@gmail.com
         Ryan                      Davie                            ryan.a.davie@gmail.com
         Ashley                    Davies                           adavies912@gmail.com
         Miguel                    Davila                           miguelda@usc.edu
         Robin                     Davilar                          rdavilar1@gmail.com
         Patricia                  Davilar                          pdavilar@yahoo.com
         Rebecca                   Davis                            rldavis61@gmail.com
         John                      Davis                            jrdavis37@gmail.com
         Brad                      Davis                            gimmelz89@yahoo.com
         Andrea                    Davis                            hulapants@gmail.com
         Tiffany                   davis                            tifdavis86@gmail.com
         Darcy                     Davis                            smackemkitty@cfl.rr.com
         James                     Davis                            davisjasr503@gmail.com
         Kenton                    Davis                            kentonday@gmail.com
         Matt                      Davis                            matty.s.davis@gmail.com
         Donna                     Davis                            lifesgood5@gmail.com
         Dalicha                   Davis                            dalichagarrett@yahoo.com
         Nicole                    Davis                            leggett@tx3.com
         Tara                      Davis                            letswearlove@gmail.com
         Jackson                   Davis                            jacksoncdavis6@gmail.com
         Sarah                     Davis                            khaynes3@mail.usf.edu
         Drew                      Davis                            werd112233@yahoo.com
         Chadrick                  Davis                            ccdavis2k@gmail.com
         Chris                     Davis                            chrisrd1991@icloud.com
         Michael                   Davis                            mike@threepointline.com
         Karen                     Davis                            kdavis091456@gmail.com
         Alecia                    Davis                            aleciaddavis@gmail.com
         Ben                       Davis                            ben_n_davis@me.com
         Chris                     Davis                            footballbeast1997@gmail.com
         Ginny                     Davis                            gfd525@gmail.com
         William                   Davis                            william.davis1998@gmail.com
         Adress                    Davis                            adressbrianna@icloud.com
         Donovan                   Davis                            donovandavis@me.com
         Billy                     Davis                            macmuffin@cfl.rr.com
         Miriam                    Davis                            miriamdavis@verizon.net
         Jason                     Davis                            jasonedavis@yahoo.com
         Chase                     Davison                          adventure_awaits_photography@yahoo.com
         Jordyn                    Davison                          jordyndavison@hotmail.com
         Brad                      Dawe                             bkdawe@earthlink.net
         Kathy                     Dawe                             bkdawe@hotmail.com
         Emily                     Dawson                           bedawso3@gmail.com
         Stephen                   Dawson                           sdawson8@fordham.edu
         Mark                      Dawson                           noswaddm@yahoo.com
         Melanie                   Day                              melanieday1@gmail.com
         Rishab                    Dayal                            dayal.rishab@gmail.com
         Sahana                    Dayananda Gowda                  sahanasiri10@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 48 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 314 of 506
                                                  Schedule of Subscribers*


               First Name                    Last Name                        E-mail Contact Information
         Bryan                     Daylor                           bryandaylor5@gmail.com
         Patricia                  Daylor                           dayho15@comcast.net
         Mariana                   De Almeida                       na2almeida@hotmail.com
         Ingrid                    De Azevedo                       ingrid.l.azevedo@gmail.com
         Ricardo                   De Azevedo                       dr.ric@me.com
         Lori                      de Graaf                         lorigoespink@gmail.com
         Lucelia                   De Jesus                         tertulia02171914@gmail.com
         Valeria                   de la Calle                      valdelacalle@gmail.com
         Denisse                   De la Cruz                       denisse.delac@gmail.com
         Carlos                    De La Cuesta                     crls145@yahoo.com
         Luis                      De La O                          luismistero@yahoo.com
         Rafaela                   de Melo Barros                   rafamelob@gmail.com
         Davisson                  De Oliveira                      dfoliveira@me.com
         Pedro                     De Oliveira                      paragao@mac.com
         Cynthia                   De Souza Pires                   cynthia_pires@hotmail.com
         Maria                     De St Aubin                      mk.destaubin@gmail.com
         Riley                     De Valois                        redevalois@gmail.com
         Angela                    de Veyra                         angeladeveyraaa@gmail.com
         Triparna                  de Vreede                        gtriparna@gmail.com
         Gert-Jan                  de Vreede                        gjdevreede@yahoo.com
         Mathew                    Deacon                           matdea7@yahoo.com
         Michael                   Deacon                           mikedea8@yahoo.com
         Cyndi                     Deal                             cyndideal@comcast.net
         Tim                       Deal                             tim@dc16.us
         John                      Deal                             jedeal84@gmail.com
         Lisa                      Deal                             landjdeal@aol.com
         Carmel                    Dean                             carmiedean@mac.com
         Thomas                    Deane                            topexec2b@yahoo.com
         Patricia                  DeAngelis                        patriciacdeangelis@gmail.com
         Thomas                    DeAngelis                        tdeangelis@winent.com
         Lucas                     Dearborn                         lucasdearborn@gmail.com
         Andrew                    Dearling                         rapidandi@gmail.com
         Susan                     DeBatt                           momdebatt@yahoo.com
         Violetta                  Debowski                         vdebowski@fordham.edu
         Amy                       Debrecht                         amy.debrecht@gmail.com
         Micah                     Debruno                          2833799840@qq.com
         Dennis                    DeCaires                         dennis.decaires@ftr.com
         Wendy                     DeCaires                         wdecaires@yahoo.com
         Troy                      Deck                             fuckmoviepass@troydeck.com
         lori                      decola                           hapy2bhre@yahoo.com
         DYLAN                     DEDEAR                           dylandedear@gmail.com
         Evan                      DeDear                           ewd003@gmail.com
         Joseph                    Dedrick                          josephdedrick@gmail.com
         Bob                       Dee                              bdaut@masslegalcounsel.com
         Isaac                     Deedon                           isaacdeedon44@gmail.com
         kalpana                   DEEDWANIA                        kalpanadeedwania@gmail.com
         John                      Deegan                           jfdeegan@outlook.com
         FNU                       Deepika Boopathy                 dpka1011@gmail.com
         Judith                    DeFazio                          judyplacemats@aol.com
         Linda                     Deffenbaugh                      linda.m.deffenbaugh@invista.com
         Brad                      Deffenbaugh                      brad.deffenbaugh3@gmail.com
         Barbara                   DeFilippi                        bacastro2015@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 49 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 315 of 506
                                                  Schedule of Subscribers*


                First Name                    Last Name                      E-mail Contact Information
         Roy                       DeFries                          rdefriesmd@yahoo.com
         Brigett                   Dega                             brigettdega@gmail.com
         srinivasa                 degala                           sdegala@gmail.com
         Claudia                   DeGraaf                          degraafcl@gmail.com
         Tyler                     DeGroff                          tylerdegroff@icloud.com
         Kevin                     Dehan                            fortgreene1@gmail.com
         Cheryl                    Dehart                           c.des01@yahoo.com
         Dezeray                   DeHart                           dezeray_helen@yahoo.com
         Brittany                  dehart                           brittduhhart@gmail.com
         Alex                      Dehn                             dehna6@gmail.com
         Ruben                     DeJesus                          ruben3890@verizon.net
         DALIA                     DEKSNYTE                         dalia.deksnyte@gmail.com
         LAUREN                    DEL AGUILA                       laurendelaguila1@gmail.com
         Ron                       DEL AGUILA                       ron.delaguila@gmail.com
         Samantha                  del Campo                        anaxilla8@gmail.com
         Christian                 Del Hoyo                         cdelhoyo@miners.utep.edu
         Sara                      Del Priore                       saradonley@yahoo.com
         Michael                   Del Re                           fivekings@ameritech.net
         Janice                    Del Re                           kingswife60013@yahoo.com
         LeeRoy                    delaCerda                        leeroy626@yahoo.com
         Stephanie                 delaCerda                        stephdlc626@yahoo.com
         Patricia                  Delacruz                         patticake21@gmail.com
         Carmela                   delaHeraCiaurriz                 carmehc@gmail.com
         Peter                     Delamare                         peterdel28@yahoo.com
         Patricia                  Delaney                          tibbyzback@yahoo.com
         Gail                      Delaney                          zx2tired2@yahoo.com
         Joe                       Delatorre                        joedelatorre@gmail.com
         Merle                     Delatorre                        merledelatorre@gmail.com
         Dolores                   Delavega                         gabster37now@yahoo.com
         Dolores                   DeLaVega                         ilikemusic55elie@gmail.com
         Jacob                     Delcastillo                      jldel0701@yahoo.com
         Brenda                    DeLee                            bredelee@aol.com
         Paul                      DeLee                            delee6@aol.com
         adalberto                 delga                            betobeto39s@yahoo.com
         Keela                     Delgado                          keeladelgado@yahoo.com
         Giovanni                  Delgado                          giovannidelgado2010@gmail.com
         Yamila                    Delgado                          yamila8348@gmail.com
         Jose                      Delgado                          joseadelgado1@gmail.com
         Gerard                    DeLorenzo                        gadelorenzo@gmail.com
         Evan                      Delozier                         edelozier23@live.com
         Julie                     DeLozier                         jsdelozier@gmail.com
         Pete                      DeLozier                         pdelozier08@gmail.com
         Beth                      DeLozier                         bether9@juno.com
         John                      DelPiano                         doreman17@gmail.com
         Mahdi                     Delshad                          mahdifriendly@yahoo.com
         Donya                     Delsouz                          ddelsouz@gmail.com
         christopher               deluca                           sweatdad@live.com
         Lisa                      DeLuca                           soclisad@gmail.com
         Robert                    DeLuca                           bobbyd4625@gmail.com
         Nuchjaree                 Demafeliz                        ndemafeliz@me.com
         Denise                    DeMartini                        demar5@aol.com
         Shelley                   DeMeis                           shelleydemeis@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 50 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 316 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                        E-mail Contact Information
         Dennis                    DeMeis                           dsdemeis@gmail.com
         Richard                   Demerchant                       dick@firstbaptistlc.org
         Amanda                    Deming                           amanda.mouser@welch.edu
         Stuart                    Deming                           stuart.j.deming@outlook.com
         Daniel                    Dempsey                          dd65321@gmail.com
         Charlotte                 Den Ouden                        kileywilson@hotmail.com
         Julie                     Deng                             juliedeng21@gmail.com
         ZhuoWen                   Deng                             653310187@qq.com
         Youchao                   Deng                             youchao0803@hotmail.com
         Jason                     Denhaese                         jasondenhaese2002@yahoo.com
         Charlene                  Denhaese                         denhaesec@yahoo.com
         Dustin                    Denhalter                        toad1951@yahoo.com
         Yvonne                    Denison                          yvonnedenison@yahoo.com
         Charles                   Denk                             chas.denk@gmail.com
         Desi                      DeNofa                           desidenofa@gmail.com
         Heather                   Denson                           heatherdenson@hotmail.com
         Dustan                    Denton                           dustanloot@gmail.com
         Ravi                      Deot                             ravideot@yahoo.com
         Kelly                     DePietro                         kelly.depietro@yahoo.com
         Mike                      dePolo                           ww2hist23@hotmail.com
         Samir                     Desai                            samirdesai0601@gmail.com
         Nisha                     Desai                            ndesai0525@gmail.com
         Neeja                     Desai                            neejadesai@gmail.com
         Rickin                    Desai                            ricksha8891@gmail.com
         Hemal                     Desai                            hdesai72@yahoo.com
         Janki                     Desai                            janki123@hotmail.com
         Kushal                    Desai                            kushalrdesai@yahoo.com
         Priyanshkumar             Desai                            priyanshkumar.desai@gmail.com
         Richa                     Desai                            pdrocks007@gmail.com
         Nirav                     Desai                            nirav123@hotmail.com
         Pratibha                  Desai                            pratibha.b.desai@gmail.com
         Elissa                    Desani                           elissadesani@yahoo.com
         Antone                    DeSantis                         holltone@aol.com
         Holly                     DeSantis                         biscolatte@icloud.com
         Paul                      DeSantis                         pauldesa97@gmail.com
         KARINE                    DESCORMES                        kdescormes@hotmail.com
         Carmine                   DeSena                           carminedesena@yahoo.com
         Madhuri                   Deshmukh                         madhuri.de@gmail.com
         Nitin                     Deshmukh                         nitinadeshmukh@hotmail.com
         Sue                       Desiderio                        suedesiderio@gmail.com
         John                      Desiderio                        johndesiderio@msn.com
         Sean                      Desmond                          chaelolarasean@yahoo.com
         Jeffrey                   Desonnaville                     jdroadwarrior@gmail.com
         Warren                    Detjen                           warren.detjen@gmail.com
         Debbie                    Detjen                           debbie.detjen@gmail.com
         Eric                      DeTolve                          edetolve@yahoo.com
         Sharon                    Detwiler                         sswissmiss@me.com
         Steve                     Deuel                            sdeuel@aol.com
         Eric                      DeVall                           efatty@gmail.com
         Charles                   DeVane                           cdevane2016@fau.edu
         sri divya                 devara                           divyarobust@gmail.com
         Srikar                    Devarakonda                      devarakondasrikar@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 51 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 317 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                        E-mail Contact Information
         Ricardo                   Deveaux                          cluffar@gmail.com
         Ricardo                   Deveaux                          rdeveaux2@gmail.com
         Kyle                      Devereaux                        kyledny@verizon.net
         Rachel                    Devine                           ddevine@gmail.com
         Danny                     Devine                           dannydevine@gmail.com
         Cara                      Devins                           cdevins@gmail.com
         Manolo                    Devis                            mannydevis@yahoo.com
         Ramadevi                  Devulapalli                      ramasridhar9@yahoo.co.in
         will                      dewees                           will234us@hotmail.com
         LONNIE                    DEWITT                           lotustrbo@gmail.com
         Janet                     DeWitt                           janetdewitt22@gmail.com
         Tim                       DeWitt                           cns2007bus@yahoo.com
         Maureen                   DeWitt                           mddewitt@yahoo.com
         Stephanie                 DeWitt                           dewitt.stephanie2@gmail.com
         Jeremy                    DeWitt                           jwdew007@gmail.com
         Trevor                    DeWoody                          trevdewoody@gmail.com
         Rob                       Dexter                           rob_dexter@hotmail.com
         Jesse                     DeZenzo                          jessedezenzo@gmail.com
         Sushil                    Dhamale                          sushildhamale@live.com
         Robin Simon               Dhanasekar                       drobinsimon@gmail.com
         Anubhuti                  Dhand                            chaubal.sid@gmail.com
         Naveen Reddy              Dhodda                           dnr9feb@gmail.com
         Pinak                     Dhokale                          itspinak@gmail.com
         Mona                      Dhruva                           monadhruva@gmail.com
         Amy                       Di Dario                         adidario@gmail.com
         Francesca                 Di Matteo                        francescadimatteo@icloud.com
         Elizabeth                 Diamond                          snowboardguy123@gmail.com
         Rode                      Diaz                             rode_diaz@gmail.com
         Andres                    Diaz                             ru41973@yahoo.com
         Gabriel                   Diaz                             diazg01@gmail.com
         Adrian                    Diaz                             troymedina1985@hotmail.com
         Norma                     Diaz                             ndiaz@spring2life.com
         PRISCILLA                 DIAZ                             yanezdiaz47@gmail.com
         Gabriel E                 Diaz                             gdiaz3116@gmail.com
         Noemi                     Diaz                             noemidiaz07@gmail.com
         Luigi                     Diaz                             luigidiaz48@gmail.com
         Edgardo                   Diaz                             eddiaz224@gmail.com
         Elea                      Diaz                             eleadiaz11@gmail.com
         Andrew                    Diaz                             andrewjdiaz2011@yahoo.com
         Emmanuel                  Diaz                             mannydiaz0102@gmail.com
         Ann                       Dibble                           annie20d@gmail.com
         Alex                      DiBona                           dagda61@hotmail.com
         Leslie                    DiBona                           ldibona@mail.sdsu.edu
         Phil                      Dibowitz                         phil@ipom.com
         Jeremy                    Dick                             jeremydick731@gmail.com
         Taylor                    Dickerson                        dancer4ever4191@aim.com
         Robyn                     Dickinson                        jonece@aol.com
         Philip                    Dickman                          pj2yyy@gmail.com
         VENKATA                   DIDUGU                           didugu@gmail.com
         Erich                     Diehl                            erichmdiehl@gmail.com
         Tim                       Diem                             timdiem@me.com
         Marcy                     Diem                             mtdiem@ptd.net


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 52 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 318 of 506
                                                  Schedule of Subscribers*


               First Name                    Last Name                        E-mail Contact Information
         Keri                      Diem                             keridiem@yahoo.com
         Brittany                  Diem                             brittanydiem@gmail.com
         Joey                      Dien                             joeylinh91@gmail.com
         Devlin                    Diener                           devlindiener@gmail.com
         Jason                     Dier                             circacx20591@yahoo.com
         Daniel                    Diesem                           tkemy327@gmail.com
         Sincere                   Dietrich                         sinceredietrich7@gmail.com
         Josh                      dietrichson                      oodebaby@yahoo.com
         Chris                     Dietry                           christopher.dietry@gmail.com
         Mike                      Dietz                            mpdietz1@gmail.com
         Wendy                     Diffin                           wsdmarketing@gmail.com
         Wanda                     Digby                            wanda.digby@gmail.com
         Chris                     Dignes                           chris.dignes@gmail.com
         Joel                      Diller                           joeldiller@gmail.com
         Holly                     Dillon                           hollydillon@msn.com
         Mack                      Diltz                            mack@diltzinsurance.com
         Michie                    Dinger                           michiedinger@hotmail.com
         Angie                     Dingman                          angiedingman8@gmail.com
         Robert                    Dingman                          robert.tenor@gmail.com
         Nicole                    Dingman                          nicolendingman@yahoo.com
         Phuoc                     Dinh                             phdinh33@gmail.com
         Frank                     DiPaola                          fdipaola428@gmail.com
         Rosemary                  DiPaola                          rosemary.dipaola@gmail.com
         Michela                   DiPaola                          rosemary.dipaola@superior-spine.com
         Francesco                 DiPaola                          frank.dipaola@superior-spine.com
         Mike                      DiPaolo                          mdipaolo@its.jnj.com
         Dee                       DiPietro                         ddipietro.lar@gmail.com
         Austin                    Dixon                            oncelosthorizon7@gmail.com
         Kristine                  Do                               nhu_udo@yahoo.com
         Duc                       Do                               thomasddo@icloud.com
         Hoang                     Do                               dohodo2001@yahoo.com
         Lien                      Doan                             brandonhle01@yahoo.com
         Lien                      Doan                             lienhdoan@yahoo.com
         Mary                      Dobbins                          assistdiscovery@gmail.com
         Anita                     Dobbins                          anita.dobbins@gmail.com
         katie                     dobias                           katie.dobias@gmail.com
         Jonathan                  Dobiash                          jdobiash@yahoo.com
         DARRYL                    DOBOGAI                          taxsota@icloud.com
         JANET                     DOBOGAI                          taxsota@gmail.com
         Steven                    Dobski                           sed52178@aol.com
         Adam                      Dodd                             adamdoddshow1@gmail.com
         prathima                  Dodda                            prathima510.d@gmail.com
         Pushpa                    Doddegowda                       burukunte@gmail.com
         SAITEJA                   DODDI                            stejad360@gmail.com
         Palenque                  Doddington                       palenqued@gmail.com
         saroja                    doddipatla                       doddipatla@hotmail.com
         VISHAL                    DODEJA                           vishaldodeja@yahoo.com
         Himani                    Dodeja                           himanidodeja37@gmail.com
         Shekar                    Dodly                            dodly_shekar@yahoo.com
         Blake                     Dodson                           blakedodson78@gmail.com
         Joshu                     Dodson                           josh.dodson@restoreokc.org
         Regan                     Dodson                           regonyc@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 53 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 319 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                        E-mail Contact Information
         Chris                     Doiron                           christopherkeithdoiron@yahoo.com
         Kayla                     Doiron                           kaylawallace44@gmail.com
         Emma                      Dokken                           emmadokken@gmail.com
         Jeremy                    Dolin                            wvtribefan2005@yahoo.com
         Jessica                   Dolin                            jossmom04@yahoo.com
         Karen                     Dolohanty                        dennis_karend@hotmail.com
         Kathleen                  Doltar                           kdoltar@comcast.net
         Danlly                    Domingo                          danllybuysthings@gmail.com
         Raymond                   Domingue                         cajunray@cox.net
         Nancy                     Domingue                         nancy.domingue@cox.net
         Chay                      Dommeti                          chytu558@gmail.com
         Judith                    Donaghey                         judyd6189@aol.com
         Mayumi                    Donaghy                          yumidonaghy@gmail.com
         Ben                       Donaghy                          benfdonaghy@gmail.com
         Justin                    Donahue                          overc1ocked@outlook.com
         David                     Dondero                          dondero323@gmail.com
         Amy                       Donelson                         adonelson417@yahoo.com
         Ron                       Donelson                         rondonelson1956@gmail.com
         Jiamei                    Dong                             frank@zwecker.com
         Khoa                      Dong                             khoabdong@gmail.com
         Mike                      Donithan                         theinkdon@gmail.com
         Rachel                    Donn                             rachel_donn@hotmail.com
         Gerry                     Donner                           gerry.donner@mail.com
         Jennifer                  Donofrio                         jenndonofrio@gmail.com
         Siva Sagar                DonthiKrishnaiah                 sivasagardk1990@gmail.com
         donzin                    donzin                           donzinathitsang1@gmail.com
         Laura Lee                 Dooley                           lauralee@wri.org
         Jim                       Dooley                           jim.dooley@scoutpack.org
         praveen                   dootagani                        praveen.thisis@gmail.com
         Peggy                     Doran                            peggydoran@hotmail.com
         Michael                   Dorman                           mikedorman@yahoo.com
         Jason                     Doroga                           dorogajason@gmail.com
         Margaret                  Dorris                           mizpeggy@cox.net
         Quentin                   Dorsey                           quentinddorsey@gmail.com
         Emily                     Dorsey                           emily_dorsey@hotmail.com
         Corey                     Dorson                           codorson@gmail.com
         William                   Dorson                           wdorson@gmail.com
         sanjana                   doshi                            sejsejdoshi@gmail.com
         Himanshu                  Doshi                            hdoshi10@gmail.com
         Parul                     Doshi                            phdoshi@gmail.com
         Sydney                    Doskow                           sydneydoskow@gmail.com
         Ann                       Doty                             dotyann@gmail.com
         Shilpa                    Dou                              krishnaaditya88@gmail.com
         Laudette                  Doudna                           doudnafamily@comcast.net
         Richard                   Dougherty                        radatx@icloud.com
         Haylee                    Douglas                          haydou19@gmail.com
         Larry                     Douglas                          52lmdouglas@gmail.com
         Joseph                    Douglass                         joseph.douglass@me.com
         Joan                      Douglass                         joan.douglass@me.com
         Joyce                     Douglass                         jhdhoney@comcast.net
         Lynn                      Doukas                           lbd518@hotmail.com
         Peter                     Doukas                           mktg1prof@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 54 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 320 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                         E-mail Contact Information
         Karthik                   Doure                            karthik_doure@yahoo.co.in
         Felicia                   Dousharm                         felicia46290@aol.com
         Mick                      Douthat                          mickd1111@gmail.com
         Gina                      Douthat                          reginadouthat@hotmail.com
         Yvonne                    Doval-Santana                    yvonnemdoval@gmail.com
         Jason                     Dowdle                           dowdlefamilyzoo@gmail.com
         christopher               dowdle                           chrisdowdle92@gmail.com
         Lori                      Dowdy                            loridowdy@aol.com
         Jude                      Dowell                           judeislegit@gmail.com
         Chad                      Dowell                           darnthatidistaken@gmail.com
         robin                     dowling                          hardrockrobin@juno.com
         Andrew                    Dowling                          dowlingdesigns@comcast.net
         Andrew                    Dowling                          kezzendrixx@gmail.com
         Kiera                     Downes-Vogel                     kieradv@gmail.com
         Spencer                   Downey                           downey.spencer@gmail.com
         Veronica                  Downey                           veronicamaried@gmail.com
         Jessi                     Downing                          downing_jessi@yahoo.com
         James                     Doyle                            doyle.jim@gmail.com
         Christine                 Dozier                           cdsoccermom@yahoo.com
         Charles                   Drake                            cfacjr@juno.com
         Cheryl                    Drake                            cheryl.drake2014@gmail.com
         Adrian                    Drake                            brickfrenzy@gmail.com
         Michelle                  Drake                            shellydrake74@gmail.com
         Robert                    Draper                           rdraper@scarsdaleschools.org
         Sarah                     Draus                            sarah_draus2002@yahoo.com
         Wendy                     Draves                           draves1996@gmail.com
         Katherine                 Draznik                          katie.draz@gmail.com
         Seaton                    Drebitko                         sjdrebitko@gmail.com
         Timothy                   Drew                             timothypdrew@gmail.com
         Stephanie                 Driscole                         easychemistry@aol.com
         Kathryn N                 Droba                            katdroba@gmail.com
         BRETT                     DROGMUND                         myblueheart2016@gmail.com
         Kit                       Droppa                           rdroppa@patriot-tech.com
         Bob                       Droppa                           rdroppa@hotmail.com
         Debra                     Droubay                          debberg@aol.com
         Tony                      Droubay                          padelc@aol.com
         George                    Druger                           geodruger@aol.com
         Dale                      Druger                           daledruger@gmail.com
         Hollis                    Druhet                           hollis_druhet@hotmail.com
         Menyon                    Drumgold                         mmdrumgold@gmail.com
         Chesney                   Drummond                         chesneydrummond@gmail.com
         Mary                      Drummond                         marybdrummond@yahoo.com
         Eric                      Drummond                         ejdrummond@yahoo.com
         Nicole                    Drummond                         nicoleraedrummond@gmail.com
         TIMOTHY                   DRUMMOND                         timothydrummond@gmail.com
         Leslie                    Drury                            ladrury1@gmail.com
         Glenn                     DSouza                           glennforever@gmail.com
         Yao                       Du                               duyaolrz@gmail.com
         Ellen                     Dubin                            emdubin@me.com
         Martin                    Dubin                            msdubin@me.com
         Patrick                   Duchow                           pduchow@cox.net
         LISA                      DUCHOW                           lisalux8@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 55 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 321 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                        E-mail Contact Information
         Santosh                   Duda                             santosh.duda@gmail.com
         Radhika                   Dudam                            radhikadudam09@gmail.com
         Andrew                    Dudaronek                        gannonkarissa@gmail.com
         Maureen                   Duddy                            mduddy25@gmail.com
         Angela                    Dudek                            dudek1998@aol.com
         Mark                      Duebner                          mgdchat@aol.com
         Annette                   Duell                            sjduell@roadrunner.com
         Stephen                   Duell                            stephen.duell@essity.com
         Steve                     Duffel                           diablovalleyconstruction@yahoo.com
         Sharon                    Duffel                           sduffel1@aol.com
         Erica                     Duffy                            ericaduffy28@gmail.com
         Colleen                   Duffy                            colleenfaithduffy@gmail.com
         Trey                      Duffy                            treybien33@yahoo.com
         Dana                      Dugas                            chefdd87@gmail.com
         Ciara                     Duggan                           clcduggan@yahoo.com
         brea                      Dugger                           breadugger2009@gmail.com
         John                      Duggin                           j.dougan107@gmail.com
         VALERIE                   Duke                             valerieroper64@gmail.com
         Denise                    Duke                             dduke6210@att.net
         David                     Dukes                            dldukes79@hotmail.com
         Jasem                     Dulany                           dulanyjasem@gmail.com
         Monisha                   Dularam                          monisha.dularam@my.maryvillecollege.edu
         Janet                     Duley                            janetduley80@gmail.com
         Eric                      Duley                            ebd573@gmail.com
         Stephanie                 Dulgarian                        steph@somewhatsimple.com
         Patrick                   Dulin                            pldulin@hotmail.com
         Chad                      Duncan                           chad.duncan66@gmail.com
         Thomas                    Duncan                           tduncs89@gmail.com
         Christopher               Duncan                           scubadriver@comcast.net
         Jutta                     Duncan                           knitsgetsmail@comcast.net
         Carrie                    Dunham-LaGree                    carriedunhamlagree@gmail.com
         Chris                     Dunkeson                         chrisdunkeson@gmail.com
         Eva                       Dunkeson                         vacation@dunkeson.com
         Patricia                  Dunlevy                          tdunlevy.24@gmail.com
         Robert                    Dunn                             triple3zz@yahoo.com
         Quinette                  Dunn                             qdunn@natcss.com
         Jenny                     Dunn                             jennysdunn4@gmail.com
         Travis                    Dunn                             travis.dunn@hotmail.com
         Breea                     Dunn                             travisbreea@hotmail.com
         Paul                      Dunn                             ipauldunn@cox.net
         VIVIAN                    DUNN                             viviandunn@comcast.net
         WILLIAM                   DUNN                             persimmonloop@yahoo.com
         Shari                     Dunnagan                         sharidunnagan@hotmail.com
         Kyle                      Dunning                          dunningkyle@gmail.com
         Colyer                    Dupont                           cldupont@gmail.com
         Kumar                     Duraisamy                        kumar.duraisamy82@gmail.com
         Sivakami                  Duraisamy                        sivakami.psr@gmail.com
         Anisa                     Durazo                           anisadurazo@gmail.com
         Liishi                    Durbin                           liishidurbin@gmail.com
         Jessica                   Dustin                           jsara1996july@gmail.com
         Seema                     Dutta                            seemadutta01@gmail.com
         Lucy                      Duva                             aduva457@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 56 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 322 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                        E-mail Contact Information
         Pascale                   Duvalsaint                       pdsaint56@aol.com
         pascal                    duvernay                         pascalrent@gmail.com
         Kelly                     Dwyer                            dwyerk23@yahoo.com
         Blake Kevin               Dwyer                            dwyerlmu@gmail.com
         Tom                       Dwyer                            jestertom98802@yahoo.com
         tracy                     dwyer                            ice_tld@yahoo.com
         Dennis                    Dy                               rt10viper@att.net
         Reginald                  Dye                              reginalddye@gmail.com
         Daniel                    Dyer                             djdyer14@gmail.com
         Paris                     Dylan                            parisdf@yahoo.com
         Krista                    Eades                            4nsicsgirl@gmail.com
         Jim                       Eads                             eads.jim@gmail.com
         Roselee                   Eads                             roselee.eads@gmail.com
         Baxter                    Eagen                            baxtereagen18@gmail.com
         Jon                       Eagen                            jonny2k@msn.com
         Judy                      Earhart                          judy_earhart@hotmail.com
         Bil                       Earl                             3cauliflower3@gmail.com
         Jesse                     Earl                             jesse.earl91@gmail.com
         Branodn                   Early                            brandonearly2@gmail.com
         Kiersen                   Easley                           jblake@dtcweb.net
         LaTonya                   Easley                           pearsontutoring@yahoo.com
         Simone                    Eason                            penny6284@yahoo.com
         Fred                      Easterlin                        fred.easterlin@gmail.com
         Stephanie                 Eastman                          rseastmansr@gmail.com
         Rocky                     Eastman                          rs3588rs@gmail.com
         Doug                      Eaton                            fdeaton@att.net
         Zebulun                   Eaves                            agoatnqmedzeb@gmail.com
         Michele                   Eberle                           micheletbcalmaden@yahoo.com
         Michael                   Ebersold                         ebersoldm1@gmail.com
         Denise                    Echauri                          denise0608@yahoo.com
         Jeremiah                  Echele                           j.echele@hotmail.com
         Will                      Echelmeier                       willech7@gmail.com
         Aliza A                   Echevarria Smith                 alizaann57@outlook.com
         Harold                    Eck                              heck1234@gmail.com
         Jeannette                 Ecklund                          janepunkzrage@yahoo.com
         Sandeep                   Eddla                            royalhyderabadi@gmail.com
         Ann                       Edenfield                        annedenfield@wingsfli.org
         Dan                       Eder                             daneder@yahoo.com
         Osvaldo                   Edeza                            osi_raz@yahoo.com
         Christopher               Edling                           chris.edling@gmail.com
         Marcus                    Edward                           cleantalent@gmail.com
         Frank                     Edwards                          simon16436@aol.com
         Shelby                    Edwards                          jedwards3634@gmail.com
         Sarah                     Edwards                          sre128@hotmail.com
         Jon                       Edwards                          jonedwards2012@gmail.com
         Matthew                   Edwards                          emattpat72@gmail.com
         Gillian Joy               Edwards                          gillianjoyedwards@gmail.com
         Brian                     Edwards                          solutionspecialist84@gmail.com
         David                     Edwards                          davidwingsgo@gmail.com
         Aaliyah                   Edwards                          aedwards0508@gmail.com
         Howard                    Edwards                          howardfrancis14@yahoo.com
         Kathy                     Edwards                          kathys@fbcwine.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 57 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 323 of 506
                                                  Schedule of Subscribers*


               First Name                    Last Name                        E-mail Contact Information
         Elizabeth                 Edwards                          ehe6794@yahoo.com
         Lauren                    Edwards                          laur3nedwards@outlook.com
         Daniel                    Edwards                          danpatedw@gmail.com
         Lucie                     Edwards                          lovablelucie@gmail.com
         mia                       edwards                          mledwards01@yahoo.com
         Efthymios                 Efthymiadis                      efthimis_efthimiadis@hotmail.com
         Daniel                    Efthymiadis                      filmefthymiadis@gmail.com
         Patrick                   Egan                             klizzy116@gmail.com
         STEVEN                    EGI                              sactoeggman@yahoo.com
         JUNKO                     EGI                              junko.egi@gmail.com
         Brighton                  Ehat                             brightonehat@gmail.com
         Cole                      Ehat                             coleehat@icloud.com
         Jill                      Ehat                             jill.ehat@gmail.com
         Ekramul Haque             Ehite                            ehehite@mtu.edu
         Zachary                   Ehlenbeck                        zachary.ehlenbeck@gmail.com
         Johanna                   Ehmke                            johannaehmke@outlook.com
         Thomas                    Ehrhart                          ehrharttravel@comcast.net
         Jean                      Ehrhart                          advocatesfor-children@comcast.net
         Yusef                     Eid                              yusef@goldengloberem.com
         Molly                     Eid                              mollyeid@me.com
         Craig                     Eid                              craigeid@me.com
         Robert                    Eilers                           stolenights@yahoo.com
         Stephanie                 Eis                              eisspc@gmail.com
         James                     Eis                              ruwjte@gmail.com
         BRETT                     EISEMAN                          brettie0230@comcast.net
         Amy                       Eisenbach                        amylondyn@gmail.com
         Elaine                    Eisenberg                        meisenb600@aol.com
         Chad                      Eisenhart                        chadeisenhart@gmail.com
         Susan                     Eisman                           eismansue@yahoo.com
         Mohana Kishore            Ejjigani                         mohancvsr219@gmail.com
         Brady                     Ekman                            bradyekman@gmail.com
         Lilah                     El-Fakih                         lilah.elfakih@lcmchealth.org
         Danielle                  El-hallal                        delhallal@gmail.com
         Mohamed                   El-Hosseiny                      mohamedelhosseiny2008@gmail.com
         Ruba                      El-kaddoumi                      ruba.elka567@gmail.com
         Praveen                   Elankumaran                      thedoosra@gmail.com
         Wendy                     Elder                            wendy.elder7@gmail.com
         Dane                      Elder                            djspinnin@hotmail.com
         Doug                      Elder                            dougelder@utexas.edu
         Douglas                   Elder                            doug.elder@willistowerswatson.com
         Joshua                    Eldridge                         eldridgejosh@gmail.com
         Jerry                     Eleyet                           jerryeleyet@gmail.com
         Joseph                    Elgar                            jelgarjr@yahoo.com
         Jason                     Elgar                            jpassione@gmail.com
         Jason                     Elgersma                         jason.elgersma@yahoo.com
         Nadia                     Elias                            nadiaelias1972@yahoo.com
         John                      Elias                            johnelias1971@yahoo.com
         Gloria                    Elizondo                         lookheregoofy@yahoo.com
         Daniela                   Elizondo                         blaxikana@gmail.com
         Victoria                  Elkins                           victoria81@aol.com
         corina                    Ellegood                         ninajungbauer@yahoo.com
         Brendon                   Ellington                        brendon.ellington@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 58 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 324 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                         E-mail Contact Information
         Michael                   Elliott                          mpelliott16@gmail.com
         Andrew                    Elliott                          and_rew86@yahoo.com
         Lori                      Elliott                          lb33558@yahoo.com
         Jackie                    Elliott                          jackielynnelliott@gmail.com
         Scott                     Elliott                          seelliott4@gmail.com
         Thomas                    Elliott                          misterchicago@gmail.com
         Len                       Elliott                          len.elliott@dezurik.com
         Tori                      Elliott                          norwaytori@gmail.com
         Anne Marie                Elliott                          amelliott21@comcast.net
         Anne Marie                Elliott                          info@grovestreetkids.com
         Jodi                      Elliott                          juiceplusgirl62@gmail.com
         Kevin                     Ellis                            kevellis.78@gmail.com
         Evelyn                    Ellis                            fourkidsgrandma@yahoo.com
         Ronald                    Ellis                            r2019_ronald.lee.ellis@gmail.com
         RM                        Ellis                            rogellis@global.t-bird.edu
         Michael                   Ellis                            michael.ellis.77@outlook.com
         Terri                     Ellis                            gtkellis131@gmail.com
         Gary                      Ellis                            gtkellis@bellsouth.net
         Terrance                  Ellis                            juggalotee@yahoo.com
         Dustin                    Ellison                          crombiboi22@gmail.com
         Alexandria                Ellison                          aellison07@gmail.com
         Yaser                     ElNakieb                         ynakiebalias@gmail.com
         Helen                     Eloyan                           heleneloyan@gmail.com
         Alaa                      Elrefaei                         elrefaei.alaa@gmail.com
         Mary Joe                  Elrod                            r2019_stitchinggaga@gmail.com
         Galaal                    Elsamadicy                       galaal.elsamadicy@gmail.com
         Kirsten                   Elsky                            kirsten.r.elsky@gmail.com
         John                      Ely                              mri_john@yahoo.com
         Mark                      Eman                             markyeman@mac.com
         Travis                    Embrey                           junk4travis@gmail.com
         Alicia                    Embrey                           theevent2008@hotmail.com
         Peter                     Emerick                          peter.emerick12@gmail.com
         FRED                      EMIG                             fjemig@me.com
         Cassondra                 Emmons                           sami.neblett@gmail.com
         Stephen                   Emmons                           sze1998@gmail.com
         Desiree                   Emond                            dxemond@liberty.edu
         Stephen                   Endres                           doubleeagle53@verizon.net
         Shannon                   Enete                            shannonenete@gmail.com
         Ray                       Eng                              reng223@gmail.com
         Craig                     Engel                            alltel003@gmail.com
         Craig                     Engel                            engel003@roadrunner.com
         Tabitha                   Engel                            stylebytabitha@gmail.com
         Robert                    Engesser                         Engesserr4@gmail.com
         Jeff                      England                          jffe86@yahoo.com
         Caroline                  Engle                            englecaroline4@gmail.com
         Erica                     Englund                          parkerlhs@aol.com
         Janet                     Enloe                            jsuenloe@gmail.com
         Rory                      Enright                          rory_enright@yahoo.com
         Nancy                     Enright-Schur                    nancy.enright@shu.edu
         Kiernan                   Ensor                            ensorkiernan@gmail.com
         Vikram Reddy              Enukonda                         enukonda.vikram@gmail.com
         SCOT                      EPLING                           scot26505@aol.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 59 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 325 of 506
                                                  Schedule of Subscribers*


               First Name                   Last Name                         E-mail Contact Information
         Jennifer                  Epps                             jenniferepps898@gmail.com
         Jeremy                    Epstein                          jaepstein2@gmail.com
         larry                     erath                            jadetiki3@hotmail.com
         Jozef                     Eremias                          jozeferemias.usa@gmail.com
         Bradley                   Erickson                         braderickson3@yahoo.com
         Hayden                    Erikson                          haydenerikson@yahoo.com
         Brooke                    Erikson                          brookehovermale@gmail.com
         Craig                     Erlanger                         craig_erlanger@nkusa.com
         Leigh Ann                 Erlanger                         erlanger3@gmail.com
         LINDA                     ERNEST                           lernest2@gmail.com
         Josh                      Ernstrom                         joshernstrom@me.com
         Eric                      Eroles                           eric.eroles@gmail.com
         demir                     erten                            demir_erten@yahoo.com
         demir                     erten                            demirerten@gmail.com
         Alexis                    Erzene                           erzenea2@montclair.edu
         Karen                     Escobar                          ekaren170@gmail.com
         Mateo                     Escobar                          tatobuggy1230@gmail.com
         Juan                      Escobar                          bonsies913@gmail.com
         Teresa                    Escobar                          terebomba@gmail.com
         Cristina                  Escobedo                         cristinascbd@yahoo.com
         Jerima                    Esguerra                         amirej68@yahoo.com
         Robert                    Esleeck                          reesleeck@gmail.com
         Laura                     Esleeck                          lfesleeck@gmail.com
         Alejandro                 Esparza                          aly_101@hotmail.com
         Judy                      Esparza                          lilmspaperdoll@gmail.com
         Leo                       Esparza                          leorealtor06@gmail.com
         Fernando                  Espinosa                         fespinosa@topnotchfinders.com
         Frank                     Espinoza                         fespinoza@wittmeier.com
         Michael                   Espinoza                         espinoza620@yahoo.com
         Ashleigh                  Espinoza                         ashleigh.espinoza@gmail.com
         Monique                   Espinoza                         motionevolve@gmail.com
         Matthew                   Esposito                         m02espo@gmail.com
         Nick                      Esposito                         nicholas.esposito10@gmail.com
         Paula                     Esposito                         pbespos@gmail.com
         Bruce                     Esposito                         baespos@gmail.com
         Jeanette                  Esposito                         tuxkitty111@gmail.com
         Alfredo                   Esquivel                         alfredonyc@live.com
         Jay                       Ess                              jefe00@gmail.com
         Shelley                   Essick                           shelleyessick@gmail.com
         Dempsey                   Essick                           dempseyandshelley@gmail.com
         Thomas                    Estep                            bigdad.1@icloud.com
         ANGEL                     ESTEVEZ                          estevezangel212@gmail.com
         ANGELIC                   ETTER                            bluewyngs@yahoo.com
         Art                       Ettinger                         artettinger@gmail.com
         Gerald                    Eubank                           jerryeubank@gmail.com
         Noah                      Eubanks                          noah.eubanks96@gmail.com
         Andronico                 Eugenio                          eugenio1@aol.com
         Cynthia                   Eugenio                          c.calimbas@yahoo.com
         Tiffany                   Evans                            tevans597@gmail.com
         Kathie                    Evans                            kathieevans61@gmail.com
         John                      Evans                            saintjse@msn.com
         Casey                     Evans                            kcevans81@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 60 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 326 of 506
                                                  Schedule of Subscribers*


               First Name                    Last Name                        E-mail Contact Information
         Holly                     Evans                            hevans207@yahoo.com
         Marcy                     Evans                            mevans_4635@yahoo.com
         Caleb                     Evans                            kellerrb36@gmail.com
         Tony                      Evans                            tcevans912@yahoo.com
         Shan                      Evans                            sevans2618@yahoo.com
         Douglas                   Evans                            dougevans258@gmail.com
         JoAnne                    Everett                          daendzel@pepcoholdings.com
         Mallory                   Everhart                         malloryde89@gmail.com
         Sarah                     Evers                            sarah@eversfam.com
         Logan                     Eversole                         loganski@vivaldi.net
         Cyndi                     Eversole                         addicted2lattes@yahoo.com
         Katherine                 Evridge                          tvtilly@aol.com
         Ronald                    Ewalt                            ronald.ewalt@gmail.com
         Samuela                   Ewalt                            samuela.ewalt@yahoo.com
         Kenneth                   Ewin                             kennethewin40@googlemail.com
         Daria                     Ewin                             dkenewin@yahoo.com
         Kimberly                  Ewing                            kimmewing@gmail.com
         osman                     eygu                             osmaneygu@gmail.com
         Sylvia                    Eyre                             slyvery10@yahoo.com
         Kyle                      Ezer                             kyle.cva@gmail.com
         Mustafa                   Ezzi                             ruqaiyaezzi@yahoo.com
         Fatema                    Ezzi                             taher@princesigns.com
         Taher                     Ezzi                             taherezzi@gmail.com
         Aly                       Faber                            alyfab@me.com
         Colby                     Fabert                           colby42675@gmail.com
         Radwan                    Faci                             badda2k@gmail.com
         Elizabeth                 Faciane                          lizfaciane@hotmail.com
         Renee                     Fackler                          reneebfackler@gmail.com
         Kenny                     Fackovec                         ken.fackovec@gmail.com
         Jacob                     Fagnani                          jtladder2000@gmail.com
         Andrew                    Fail                             acfail@liberty.edu
         Alec                      Fair                             atfair60@gmail.com
         Becky                     Fairbanks                        jocamom@hotmail.com
         Claude                    Fairbanks                        fairbanks91@yahoo.com
         Greg                      Fairchild                        gman27@sbcglobal.net
         Delores                   Fairchild                        dfair64@gmail.com
         Brendon                   Faithfull                        brendonfaithfull@gmail.com
         Courtney                  Faithfull                        courtney.faithfull@cerner.com
         Mahera                    Fakhoury                         fakhoury.m@husky.neu.edu
         Irma                      Falcon                           farrays@hotmail.com
         Kathleen                  Falgons                          kfalg001@fiu.edu
         Tyler                     Falk                             tylermfalk@gmail.com
         cindy                     falor                            cindy.falor@gmail.com
         James                     Falor                            jimfalor@gmail.com
         Yulisa                    Famina                           yulisafamina@gmail.com
         Hetty                     Fan                              calilemonfemme@yahoo.com
         Charlene                  Fan                              cfan723@gmail.com
         Elsa                      Fan                              ipagirl1@yahoo.com
         Chantelle                 Fandino                          fandinochantelle@gmail.com
         Hongwen                   Fang                             tonyfang1943@gmail.com
         Bin                       Fang                             bfang@hotmail.com
         Amy                       Fantalis                         a_fantalis@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 61 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 327 of 506
                                                  Schedule of Subscribers*


               First Name                     Last Name                       E-mail Contact Information
         Dawn                      Farber                           childadvocatebendor@icloud.com
         Connie                    Faria                            faria.connie@gmail.com
         Alex                      Faria                            ajfaria10@gmail.com
         David                     Farnworth                        davidfarn61@gmail.com
         Nate                      Farr                             natefarr@gmail.com
         Frank                     Farrell                          ffarrell89@gmail.com
         Angelo                    Fasano                           afasano228@aol.com
         Chloe                     Fasano                           cfasano3@aol.com
         Devin                     Fashana                          devin.fashana@gmail.com
         Kathleen                  Fast                             kathleen@lakegrovepres.org
         Tyler                     Fath                             fathtyler@gmail.com
         Len                       Faught                           len.faught@gmail.com
         Julianna                  Faynleyb                         jfaynleyb@gmail.com
         Prisco                    Fazio                            priscofazio@gmail.com
         Samantha                  Fecher                           samfecher@gmail.com
         Berenice                  Fedder                           bfedder121@gmail.com
         Michelle                  Fedder                           mfedder@gmail.com
         Clio                      Federici                         bacikoko@aol.com
         Joshua                    Fedorchak                        josh.tsgw@gmail.com
         Mike                      Fegan                            mike.fegan@caliberhomeloans.com
         Larry                     Feidelseit                       feidelseit@gmail.com
         Albert                    Feierstein                       afmpgcre@gmail.com
         Rosanne                   Feigenbaum                       rosanne.feigenbaum@gmail.com
         Arthur                    Feigenbaum                       art.feigenbaum@gmail.com
         Scott                     Feiner                           scottetan@gmail.com
         Max                       Feld                             max531@sbcglobal.net
         Rina                      Feld                             rinafeldesq@gmail.com
         Shanna                    Feldman                          shannafeldman@gmail.com
         Jaime                     Feldman                          drjaimef@aol.com
         Anna                      Feldman                          miss.anna.feldman@gmail.com
         Noanna                    Feldman                          noanna_f@yahoo.com
         Burt                      Feldman                          burtonfeldman@gmail.com
         Helene                    Feldman                          drhypno13@aol.com
         Melinda                   Feliciano                        minnie689@bellsouth.net
         Nancy                     Feliciano                        my2pmail@yahoo.com
         Austin                    Fellenz                          austinfellenz@yahoo.com
         Karen                     Fellenz                          karenfellenz121@gmail.com
         Jason                     Feller                           jkfeller@gmail.com
         Louis                     Fender                           louisfender@icloud.com
         Lisa                      Fender                           fender1@fuse.net
         Jin                       Feng                             btxsuf@hotmail.com
         chenyang                  feng                             chenyang.feng.cn@gmail.com
         Thomas                    Fenstermaker                     tom.fenstermaker@gmail.com
         Ryan                      Ferand                           ryan.ferand@yahoo.com
         Diane                     Ferdig                           dianeferdig@sbcglobal.net
         Mike                      Ferdig                           mikeocfd@sbcglobal.net
         Elaine                    Ferguson                         elaineferg1@gmail.com
         Katie                     Ferguson                         kferguson003@gmail.com
         Deborah                   Ferguson                         1957daf@gmail.com
         starr                     Ferketic                         starrferketic@gmail.com
         thomas                    ferlicca                         tdferlicca@hotmail.com
         Odimar                    Fermin                           odimar.fermin@icloud.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 62 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 328 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                          E-mail Contact Information
         Neville                   Fernandes                        nevillefdes@yahoo.com
         Raphael                   Fernandes                        raphajc@gmail.com
         Martin                    Fernandez                        born_branded@hotmail.com
         Justin                    Fernandez                        justin.navarro0024@gmail.com
         Roberto                   Fernandez                        robertofer83@hotmail.com
         Lio                       Fernandez                        lio702@me.com
         Arlene                    Fernandez                        paez80@bellsouth.net
         Ahriel                    Fernandez                        ahrielf@gmail.com
         Rey                       Fernandez                        rey.fernandez@gmail.com
         Elizabeth                 Fernandez                        liza0807@icloud.com
         DIANE                     FERNANDEZ                        stillgoinnutz@aol.com
         Juan                      Fernandez Cuervo                 juanfcl10@gmail.com
         Luis                      Fernandez de la                  luis.e.fernandezdelavara@gmail.com
         Bryan                     Ferrara                          bryanferrara@gmail.com
         lauren                    ferrara                          laurenny14@aol.com
         Tumay                     Ferrara                          aykolik@gmail.com
         Michael                   Ferrara                          michael.g.ferrara@gmail.com
         John                      Ferreira                         johnferreira12@comcast.net
         Marlene                   Ferreira                         marlenebhr@gmail.com
         Carson                    Ferrell                          carsonblakeferrell@mac.com
         Christy                   Ferrell                          christyfe@juno.com
         Vangie                    Ferrer                           jlecha@yahoo.com
         Amy Lou                   Ferrer                           amylou21@gmail.com
         Ryan                      Ferris                           ryanthomasferris@gmail.com
         Michael                   Ferris                           wesm@esmschools.org
         Troy                      Ferschweiler                     troy.ferschweiler@gmail.com
         Charla                    Ferschweiler                     charlainthegarden@gmail.com
         Michael                   Fesco                            mfesco@aol.com
         Steven                    Fetter                           smf721@yahoo.com
         Lyle                      Feye                             ljfpaf@msn.com
         Andrea                    Fiala                            andreaafiala@gmail.com
         James                     Fiduccia                         jpfiduccia@yahoo.com
         Chris                     Fielder                          cfielder@gmail.com
         Michaela                  Fields                           michellefields902@gmail.com
         Jim                       Fields                           jimfields847@hotmail.com
         Leonardo                  Figueiredo                       hello@juantello.com
         George                    Figueroa                         figgy30@gmail.com
         Roesando                  Figueroa                         roesandofigueroa@ymail.com
         Daniela                   Figueroa                         danielafigueroa.117@gmail.com
         Ashley                    Fikes                            ajmfikes@gmail.com
         Paula                     Filler                           paula4laz@gmail.com
         Alex                      Filosa                           alexfilosa@gmail.com
         Elizabeth                 Finch                            littlefinch96@gmail.com
         Stephenie                 Finchem                          s.finchem@gmail.com
         Alexander                 Findlay                          alexander.findlay@gmail.com
         Rachel                    Findlay                          stormcloud82@hotmail.com
         Daniel                    Findlay                          bluesman2121@yahoo.com
         Victoria                  Fine                             victoria.fine@gmail.com
         TIffany                   Fine                             tiffany.fine@gmail.com
         Jason                     Finestone                        finestone@yahoo.com
         Carolyn                   Finke                            carolynfinke@yahoo.com
         Kevin                     Finke                            kevin.finke@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 63 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 329 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                        E-mail Contact Information
         Millicent                 Finkel                           milliesue@aol.com
         David                     Finkell                          davef199@msn.com
         David                     Finkell                          davef199@gmail.com
         Paul                      Finkelstein                      moviepassparttwo@paulfinkelstein.com
         Sara                      Finkelstein                      saramoviepassparttwo@paulfinkelstein.com
         Suzi                      Finkenbine                       7finks@comcast.net
         Jerry                     Finley                           jfinley873@gmail.com
         Patricia                  Finley                           pafinley@sbcglobal.net
         Skylar                    finn                             snowboardsky69@yahoo.com
         raymond                   Finocchio                        rayfinocchio@gmail.com
         Karen                     Finocchio                        kfinocchio@gmail.com
         michael                   fiorenzo                         fountainhead49509@yahoo.com
         Jay                       Firebaugh                        jfirebaugh@enewlife.com
         Kim                       Fisackerly                       kfisackerly@cs.com
         Bill                      Fisackerly                       fisackiv@cs.com
         Paul                      Fisch                            fischpn730@yahoo.com
         Jenny                     Fisch                            jmfisch2013@yahoo.com
         Erin                      Fischer                          erinfischer513@aol.com
         Zach                      Fischer                          zachfischer@yahoo.com
         Kayla                     Fischl                           kayla_fischl@bostonconservatory.edu
         Edward                    Fisher                           edfisher234@gmail.com
         Persefone                 Fisher                           persefone199@mail.com
         Adam                      Fisher                           amgfisher90@gmail.com
         Lauren                    Fisher                           lfisher815@gmail.com
         Barry                     Fisher                           barrydfisher@gmail.com
         Suzanne                   Fisher                           suziefish@sbcglobal.net
         Susan                     Fisher                           susiefish617@gmail.com
         Joseph                    Fisher                           joefisher1@comcast.net
         Oliver                    Fisher                           oliver.hewittfisher@mail.wvu.edu
         Brenda                    Fishman                          btfishman@gmail.com
         Jane                      Fishman                          fishmanj3@bellsouth.net
         Lewis                     Fishman                          laclaudius@yahoo.com
         Mariah                    Fitterer                         mariah.fitterer@gmail.com
         Alice                     Fitterer                         alicefitterer999@gmail.com
         Virginia                  Fitz-Gerald                      jeaniefitz@aol.com
         Richard                   Fitz-Gerald                      kbrn9620@aol.com
         Betty                     Fitzgerald                       bfitz4006@aol.com
         Gordon                    Fitzgerald                       gordy@gordonjames.com
         Susan                     Fitzgerald                       sftzgrld@memphis.edu
         Marcia                    Fitzmaurice                      marciafitz@gmail.com
         Mike                      Fitzpatrick                      j.michael.fitzpatrick@vanderbilt.edu
         Maria                     FitzPatrick                      maria_fitzpatrick@yahoo.com
         Glena                     Fitzpatrick                      fitzpatrick.gv@gmail.com
         Ronald                    Fitzpatrick                      ronfitzpatrick7@gmail.com
         Carol                     FitzZaland                       carolfitz@att.net
         Beth                      Fix                              bethannfix@gmail.com
         Erick                     Fix                              enterthefix@gmail.com
         Lauren                    Fix                              lauren@roboticraptor.com
         Tesa                      Flack                            feline2414@yahoo.com
         LENA                      FLAGEL                           flagellena@gmail.com
         Anna                      Flagel                           flagelanna@comcast.net
         Thomas                    Flake                            t.g.flake@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 64 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 330 of 506
                                                  Schedule of Subscribers*


               First Name                    Last Name                        E-mail Contact Information
         Michelle                  Flake                            michelleflake@live.com
         Martha                    Flanagan                         4mikesmail@gmail.com
         Mike                      Flanagan                         mnmncal@yahoo.com
         Margaret                  Flannery                         dahlbaby2003@yahoo.com
         Lyle                      Flatebo                          lflat21@yahoo.com
         Victoria                  Fleischmann                      victoria.fleischmann@gmail.com
         Bethany                   Fleming                          bethorama716@aol.com
         Brendan                   Flemmer                          phlegmer@gmail.com
         Zarena                    Flemmings                        zarena08@att.net
         LaDeana                   Fleshman                         ladeanakae@gmail.com
         Tyler                     Fletcher                         tfletcher352@gmail.com
         Courtney                  Fletcher                         wildcat4life21@gmail.com
         Kyle                      Fletcher                         kfletcha23@gmail.com
         Debra                     Fletcher                         debrafletch@yahoo.com
         Seth                      Fletcher                         stfr47@mail.missouri.edu
         Robin                     Flier                            robinflier@gmail.com
         Don                       Flora                            floradon661@gmail.com
         Delfina                   Flores                           delfis1960@gmail.com
         PV RAYE                   FLORES                           pvrayeflores@gmail.com
         Victoria A                Flores                           vaf.consulting@comcast.net
         Peter                     Flores                           pjflmsw@gmail.com
         Ramon                     Flores                           ramon_flores@hotmail.com
         Giselle                   Flores                           dorablessed@icloud.com
         Daniel D                  Flores                           dann1124@gmail.com
         Alberto                   Flores                           dammitwrongname@gmail.com
         Paul                      Flory                            prflory@gmail.com
         Amy                       Flory                            prflory@hotmail.com
         Wade                      Floyd                            wadepfloyd@gmail.com
         jordyn                    flynn                            jordynflynn13@gmail.com
         Ann                       Flynn                            annflynn201956@gmail.com
         Jennifer                  Fofi                             jennie.fofi@live.com
         Nanette                   Fogt                             tnfogt@charter.net
         Marilyn                   Foley                            marilynm529@yahoo.com
         Sean                      Foley                            seano1984@gmail.com
         Rich                      Foley                            rich.h.foley@gmail.com
         Joe                       Foligno                          foligno@bellsouth.net
         Kerry                     Foligno                          ksfoligno@gmail.com
         Jemima                    Folkes                           jemimafolkes@hotmail.co.uk
         Sharon                    Fong                             momfong@gmail.com
         Edwin                     Fong                             w00002@gmail.com
         Wendy                     Fong                             wendy_fong@msn.com
         Jamie                     Fontaine                         fontainejamie@rocketmail.com
         James                     Fontaine                         fontainejames73@yahoo.com
         Sofia                     Fontanez                         sofia_fontanez@msn.com
         chad                      fontanini                        honestgoofy@gmail.com
         Melinda                   Fontanini                        melindasatre@msn.com
         James                     Fonti                            jimbo220@aol.com
         Carrie                    Foote                            carriefoote1117@gmail.com
         Debbie                    Foote                            feats37@hotmail.com
         joe                       foote                            baseball7556@yahoo.com
         Catherine                 Forbes                           cathiforbes1@gmail.com
         Alex                      Ford                             aford13@outlook.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 65 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 331 of 506
                                                  Schedule of Subscribers*


               First Name                  Last Name                          E-mail Contact Information
         Carissa                   Ford                             carissa.schutz@gmail.com
         Ryan                      Ford                             ryan.ford11@yahoo.com
         Catherine                 Ford                             ventura_caty@yahoo.com
         Daniel                    Foreman                          foreman_dan@yahoo.com
         Leonardo                  Forero                           leoforero1011@gmail.com
         Manuela                   Fornari                          oberti3234@gmail.com
         Enzo                      Fornari                          bianca3234@gmail.com
         Oberti                    Fornari                          oberti@mazzoconstrutora.com.br
         Bianca                    Fornari                          bianca@mazzoconstrutora.com.br
         Jamie                     Forniss                          j4ns@msn.com
         Brandon                   Forniss                          b4ns@msn.com
         Joseph                    FORREST                          jforrest_na@hotmail.com
         Sherri                    Fort                             sherrifort@bellsouth.net
         Mike                      Fortuna                          mfortuna007@gmail.com
         Jody                      Fortune                          jodyfortune@yahoo.com
         Consuelo                  Fossati                          consuelo@fossatinet.com
         Solange                   Fossati                          sfossati21@guerincatholic.org
         Claude                    Fossati                          cfossati@gmail.com
         Brian                     Fossett                          brian@brianfossett.org
         Brandon                   foster                           btfoster1979@gmail.com
         Margaret                  Foster                           dreamhousing24@yahoo.com
         William                   Foster                           bill1305@aol.com
         Rachel                    Foster                           rachfost776@gmail.com
         Daniel                    Foster                           fosterimage@mac.com
         Carolyn                   Foster                           cfoster1@comcast.net
         Christin                  Foster                           chfequinox@yahoo.com
         WILLIE                    FOSTER                           youngwil@hotmail.com
         Patricia                  Foster                           patricia.foster@bkfs.com
         Rachel                    Foster                           rachelkristendesign@gmail.com
         Don                       Foti                             donfoti@verizon.net
         Blake                     Fougerousse                      blakefouger@gmail.com
         Traci                     Fougerousse                      trfougerousse@fellowshipnwa.org
         Caleb                     Fouty                            ctfouty@gmail.com
         Mark                      Fowler                           bishopllc@gmail.com
         julie                     Fowler                           jlcfowler@comcast.net
         Todd                      Fowler                           todd@fowlermediaconsulting.com
         Caleb                     Fowler                           skiboo5@hotmail.com
         Chad                      Fox                              foxchad623@gmail.com
         Kathleen                  Fox                              mkfox@charter.net
         Sarah                     Fox                              sarahmfox93@gmail.com
         Karen                     Fox                              kfox1255@aol.com
         Ryan                      Fox                              rthomasfox23@aol.com
         Matthew                   Fox                              mkfox1974@gmail.com
         Christopher               Fox                              christopher.fox3@gmail.com
         David                     Fox                              davidfoxdds@comcast.net
         Linda                     Fox                              lindafoxrph@comcast.net
         Maria                     Fox                              mariancfox@aol.com
         Glen                      Fox                              glenlfox@aol.com
         Lauren                    Frady                            akwardninja@yahoo.com
         Cory                      Fraiman-Lott                     corymichael1@yahoo.com
         Norcha                    Francis                          norchaf@yahoo.com
         Dale                      Francis                          frandj@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 66 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 332 of 506
                                                  Schedule of Subscribers*


                First Name                    Last Name                      E-mail Contact Information
         JoAnne                    Francis                          frandj1@hotmail.com
         Paula                     Frank                            gr8life@mail.com
         michael                   frank                            mikefrank@comcast.net
         Eric                      Frankenberg                      ericrfrankenberg@gmail.com
         Dana                      Frankland                        danafrankland@yahoo.com
         Rebecca                   Franklin                         franklinrebecca216@gmail.com
         Dwayne                    Franklin                         djfranklinjr@gmail.com
         Janette                   Franson                          janettefranson@gmail.com
         Kevin                     Franson                          kevin.franson@gmail.com
         Elizabeth                 Fraser                           bethfrasier@bellsouth.net
         Kasey                     Fraser                           kaseyfraser7@gmail.com
         Ross                      Frauman                          rfrauman@gmail.com
         Lynne                     Frawley                          mlfrawley@yahoo.com
         Nicole                    Frazee                           eeyorerocks80@msn.com
         chris                     Frazier                          cfrazier1979@gmail.com
         melinda                   Frechette                        frechette.melinda@gmail.com
         John                      Frederickson                     johnfred@mac.com
         Karyn                     Frederickson                     karynfred@gmail.com
         Trevor                    Fredricks                        tdogfred24@gmail.com
         Cameron                   Fredricks                        cfred355@gmail.com
         Robyn                     Fredricks                        rfredricks@gmail.com
         Sierra                    Fredricks                        sierrafredricks95@gmail.com
         james                     FREDRICKSON                      steelheadnw@yahoo.com
         cathy                     FREDRICKSON                      mtoutdoorgirl007@yahoo.com
         Artie                     Freedman                         artiefreedman@hotmail.com
         Andy                      Freeman                          anamax@earthlink.net
         Meghan                    Freeman                          meghanfreeman111@icloud.com
         Orion                     Freeman                          orionfreeman@hotmail.com
         Cindy                     Freeman                          cbfree@hotmail.com
         Kristi                    Freeman                          bkshfreeman@gmail.com
         Matthew                   Freeman                          matthew.freeman.nyc@gmail.com
         Bruce                     Freitag                          blf106@comcast.net
         Sami                      Freitas                          samif808@gmail.com
         Kylie                     Freking                          freking@sbcc.edu
         Regina                    Freking                          rfreking@sbunified.org
         Jaden                     Freking                          drfreking@cox.net
         Margaret                  French                           margaretfrench5@gmail.com
         Megan                     Frericks                         megan.frericks@gmail.com
         Eric                      Fricke                           rentcocoallc@gmail.com
         Jerry                     Friddle                          jfriddle1993@gmail.com
         Dan                       Fried                            dhfried@me.com
         Mike                      Fried                            floorsbymike67@yahoo.com
         Melissa                   Fried                            graepel1020@aol.com
         Mitchell                  Friedland                        mfshbx25@mac.com
         Ronald                    Friedman                         ronaldfriedman@ca.rr.com
         Paul                      Friedman                         paul.friedman@streetlightdata.com
         Brian                     Friery                           bfriery97@gmail.com
         Tim                       Friery                           timdfr@gmail.com
         Vanessa                   Frigillana                       vkfrig@gmail.com
         Louis                     Frignito                         louism11@hotmail.com
         Jenny                     Fritcha                          jfritcha@hotmail.com
         Ryan                      Fritz                            ryanfritz@outlook.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 67 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 333 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                        E-mail Contact Information
         robert                    froetschel                       rushfan@dc.rr.com
         Terri                     Froiland                         tfroilan64@gmail.com
         Nick                      Frolos                           ironrod22000@yahoo.com
         James                     Fromm                            jfromm10@comcast.net
         Arlene                    Frontiero                        afrontiero@aol.com
         Carol                     Frye                             skitzy3@comcast.net
         Caleb                     Frye                             calebfrye16@gmail.com
         John                      Frykenberg                       fryky@earthlink.net
         Ryan                      Fu                               gtishomie@yahoo.com
         Vivian                    Fu                               trinhlightsworn@yahoo.com
         HUIMIN                    FU                               huimin.fu111@yahoo.com
         Tony                      Fucinaro                         tony@anthonyssteakhouse.com
         Denise                    Fucinaro                         fooch78@gmail.com
         Juanita                   Fuentes                          mr.mrs.kholmes@gmail.com
         Ivan                      Fuentes                          drakobi@me.com
         Israel                    Fuentes                          israelfuentes25@yahoo.com
         Steven                    Fuentes                          steve.fuentes@gmail.com
         Cheryl                    Fuentes                          chgarza1@gmail.com
         Gabriel                   Fuentes                          gef20082008@gmail.com
         LISSA                     FUENTES DIAZ                     lissamaria.fuentes@yahoo.es
         Satoko                    Fujinami                         stfujinami@gmail.com
         Tracy                     Fujita                           tkfujita@gmail.com
         Lori                      Fujita                           808fujita@gmail.com
         Yuichi                    Fukada                           yuichi@fukada.info
         Matt                      Fulcher                          matthewdfulcher@gmail.com
         Barbara                   Fulciniti                        barbarafulciniti@gmail.com
         Lucinda                   Fullen                           joshcob2000@yahoo.com
         William                   Fuller                           wsf9325@rit.edu
         Adam                      Fuller                           baseballfuller@hotmail.com
         Meddie                    Fuller                           meddiefuller@yahoo.com
         lori                      FULLER                           123@god2pcs.com
         Lorelei                   Fuller                           kookie.malookie@gmail.com
         Lili                      Fuller                           elianafuller@gmail.com
         Johnathan                 Fuller                           johnathan.fuller@gmail.com
         Glenda                    Fulling                          glendaf78@hotmail.com
         Molly                     Fulton                           mgfult@gmail.com
         Jessie                    Fultz                            jessiefultz914@gmail.com
         Robert                    Fuqua                            robert.fuqua@yahoo.com
         Chyrell                   Furog                            chyrell21@yahoo.com
         Aimie                     Furse                            aimiefurse@gmail.com
         Brian                     Furse                            brianfurse@gmail.com
         Ginger                    Fusco                            fuscofam@comcast.net
         Tom                       Fusco                            tom.fusco@comcast.net
         Jivan                     Ga                               jivan.krg@gmail.com
         Maria                     Gabaldon                         mmemariag@gmail.com
         Louis                     Gabay                            lgg715@aol.com
         Eric                      Gabbard                          ericdgabbard@gmail.com
         Tammy                     Gabel                            tammygabel@gmail.com
         Lori                      Gable                            lorilawrence123@gmail.com
         Garrett                   Gablehouse                       garrettgablehouse@hotmail.com
         Thomas                    Gabriele                         tgabriel@nycap.rr.com
         Joanne                    GABRIELE                         jtgabrie@nycap.rr.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 68 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 334 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                       E-mail Contact Information
         Maneesh                   Gaddam                           gmaneeshr@gmail.com
         KALYAN REDDY              GADDAM                           kalyangaddam74@gmail.com
         rama                      gadde                            krishna.1525@gmail.com
         Sarah                     Gaddis                           sarah.gaddisatc@gmail.com
         Aishwarya                 Gade                             aisuansu@gmail.com
         Satyanarayana varma       Gadiraju                         gvarchin@gmail.com
         Tejaswini                 Gadiraju                         gadiraju.tejaswini@gmail.com
         Piyush                    Gadodiya                         piyush.android8@gmail.com
         George                    Gaerig                           ggaerig@gmail.com
         margaret                  gaerig                           gaerig@gmail.com
         Kayla                     Gager                            kayla.gager@gmail.com
         Christopher               Gagnon                           igeek207@gmail.com
         Geoffrey                  Gagnon                           geoffrey.gagnon@gmail.com
         Roger                     Gailey                           r.gailey44@yahoo.com
         Alexander                 Gaillard                         agaillard88@gmail.com
         Natalija                  Gajic                            gajicnat@gmail.com
         Rakesh                    Gajula                           gajularakesh17@yahoo.in
         Atha                      Gajula                           smgtp12@gmail.com
         ATHA                      GAJULA                           athaullah.gajula@gmail.com
         Satya                     Gala                             ssgala@gmail.com
         Rossano                   Galante                          gallantmusic@yahoo.com
         Gary                      Galbraith                        travisg1981@hotmail.com
         Jeffrey                   Galecki                          r2019_galecki@me.com
         Edgar                     Galindo                          blade5308@gmail.com
         Jack                      Galindo                          shutherbug@sbcglobal.net
         Deborah                   Gallagher                        dgallag124@icloud.com
         Phyllis                   Gallagher                        galphyl@yahoo.com
         Robina                    Gallagher                        robina.gallagher.2020@lawmail.usc.edu
         James                     Gallagher                        jgalmd@comcast.net
         Daniel                    Gallagher                        danielblankspace@gmail.com
         Phil                      Gallagher                        gallyfam@gmail.com
         Nicole                    Gallagher                        nikkigallagher@comcast.net
         Joseph                    Gallant                          joejgallant@gmail.com
         David                     Gallardo                         gallardo.david5@gmail.com
         Ariana                    Gallastegui                      arianagalas@gmail.com
         sharon                    galli                            sharongalli@gmail.com
         Cayleigh                  Gallimore                        caybg8@gmail.com
         Carla                     Gallivan                         cgall@comcast.net
         Sydney                    Gallo                            sydneygallo131@gmail.com
         Kevin                     Gallop                           bucephalus09@gmail.com
         SD                        Gallop                           stephgal713@yahoo.com
         Steven                    Galloway                         sgallo2@hotmail.com
         Verna                     Galluppo                         vgalluppo@gmail.com
         Anna                      Galono                           annagalono@gmail.com
         Maria                     Galuppo                          mmgg87@gmail.com
         Corinna                   Galvan                           corygalvan214@gmail.com
         Mark                      Galvan                           mark.galvan@yahoo.com
         Deryl                     Gamble                           gprayerpraise@aol.com
         Shiela                    Gamble                           shiela37064@yahoo.com
         Eduardo                   Gamez                            e.gamez@me.com
         Ryan                      Gamso                            rgamso@gmail.com
         Ning                      Gan                              ning_gan@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 69 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 335 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                         E-mail Contact Information
         Brandon                   Gan                              tyrus13@gmail.com
         Prudhvi Raj               Ganaraju                         manohar.raj16@gmail.com
         sarath                    gandam                           sarathkumar.g@gmail.com
         Matt                      Gandara                          mattgandara@yahoo.com
         Devansh                   Gandhi                           devanshgandhi3@gmail.com
         Seetha                    Gandhinathan                     seethatog@gmail.com
         Swa                       Gandhinathan                     sonswa@gmail.com
         Balaji                    Ganesan                          balajig18@gmail.com
         Rajaganesh                Ganesh                           g.rajaganesh@gmail.com
         Ekantaraju                Gangappa                         rajuekanta@gmail.com
         praneeth kumar            gangavaram                       gangavaram.p@gmail.com
         Kerry                     Gangi                            kerrybean@gmail.com
         SRIRAMI REDDY             GANGIREDDY                       srirami_reddy@yahoo.com
         Suhas                     Ganguli                          suhaskganguli@yahoo.com
         naga sailesh              GANI                             ganireddyn@gmail.com
         aravind                   ganja                            aravind.ganja@gmail.com
         Denise                    Gann                             denise.gann@yahoo.com
         Syam                      Ganna                            syamganna@gmail.com
         Nihalini                  Ganna                            nihalini.gn@gmail.com
         Greggory                  Gannon                           chimpsville@gmail.com
         Jarret                    Garber                           jlgarber121@gmail.com
         Miguel                    Garcia                           garsan.miguel@gmail.com
         Zane                      Garcia                           r2019_zanelgarcia@gmail.com
         Tony                      Garcia                           ommi.godd@hotmail.com
         Kristianne                Garcia                           kristiannemkgarcia@gmail.com
         Pam                       Garcia                           bajapam@yahoo.com
         angela                    garcia                           angela_43m@yahoo.com
         Humberto                  Garcia                           viper365@gmail.com
         Zane                      Garcia                           zanegsemail@gmail.com
         Isaac                     Garcia                           ikeg87@gmail.com
         jesus                     garcia                           jessgar993@gmail.com
         Alicia                    Garcia                           asturias_43@yahoo.com
         Steven                    Garcia                           steveng19@gmail.com
         Mauricio                  Garcia                           mgarciaad@me.com
         Felix                     Garcia                           sgtg31@yahoo.com
         Alyssa                    Garcia                           srvicecmdrmoph@yahoo.com
         Thalia                    Garcia                           sgtg31@comcast.net
         Darrel                    Garcia                           dlgarcia@digitalpath.net
         Janet                     Garcia                           whisperingpines3606@gmail.com
         Zane                      Garcia                           whydipickthisemailanywayshuh@gmail.com
         Moses                     Garcia                           curlimo@gmail.com
         Mary                      Garcia                           mgar126@hotmail.com
         Romi                      Garcia                           romigarcia91@gmail.com
         Ilissa                    Garcia                           ilissagarcia@yahoo.com
         Cheyenne                  Garcia                           chyngrc@gmail.com
         Francisco                 Garcia                           javgarcia209@aol.com
         Hector                    Garcia                           armijo66dura@hotmail.com
         Cindy                     Garcia                           cxgarc4@outlook.com
         Karla                     Garcia                           karlaval91@hotmail.com
         Elizabeth                 Garcia                           garciaelizabeth731@gmail.com
         Juan                      Garcia                           brezeegarcia@yahoo.com
         Samuel                    Garcia Gutierrez                 garciag.samuel@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 70 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 336 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                        E-mail Contact Information
         Gregory                   Garcia-Harris                    m072640@gmail.com
         Matthew                   Gardels                          gard18@yahoo.com
         Amy                       Gardels                          magard18@gmail.com
         Kylie                     Gardiner                         kyliegardiner711@gmail.com
         Cathy                     Gardner                          cathyegardner@gmail.com
         Matthew                   Gardner                          mmg671@sbcglobal.net
         Steve                     Gardner                          1492stevenrg@gmail.com
         Sylvia                    Gardunio                         sylgardunio@gmail.com
         Sean                      Garfield                         sgarfield493@gmail.com
         Paul                      Garfield                         paulgarf@live.com
         Andrea                    Garforth                         aramirez418@gmail.com
         Michael                   Garforth                         mike@michaelgarforth.com
         Atul                      Garg                             atul_garg20002002@yahoo.com
         Alpa                      Garg                             alpa_garg2000@yahoo.com
         Sameya                    Garg                             sameyagarg10@gmail.com
         Love                      Garg                             love.garg08@gmail.com
         Paul                      Gargas                           gargas610@yahoo.com
         Millie                    Gargurevich                      gargurevichmillie@gmail.com
         Lorie                     Garlitos                         colossians.310@gmail.com
         rick alan                 garlock                          ragarlock@yahoo.com
         Peggy                     Garner                           horaceandpeggy@yahoo.com
         James                     Garner                           garnertrim@yahoo.com
         Jackson                   Garner                           panda.garner09@gmail.com
         Ginger                    Garner                           gbgarne@yahoo.com
         Edward                    Garnica                          edwardg111@yahoo.com
         Iridiana                  Garnica                          iridianagarnica18@yahoo.com
         Bathsheba                 Garraway-paul                    bathsheba.garraway@gmail.com
         Liam                      Garrett                          liamhenrygarrett@gmail.com
         Nathan                    Garrett                          nathangarrett13@icloud.com
         Scott                     Garrett                          cugarrett@gmail.com
         Jason                     Garrett                          jmgrocks1@yahoo.com
         Halie                     Garrett                          hgarret1@ccp.edu
         Greg                      Garrett                          sierracapitalmortgage@gmail.com
         Nicolas                   Garrido                          nicotschut@googlemail.com
         Olga                      Garza                            og78543@aol.com
         Laura                     Garza                            laura__g@hotmail.com
         Adiene                    Garza                            adienegarza@aol.com
         Sheri                     Gasche                           sgasche@earthlink.net
         Marcella                  Gaskill                          marcellamarcella26@yahoo.com
         Emily                     Gass                             egass99@gmail.com
         Saundra                   Gass                             saundragass@gmail.com
         Henry                     Gass                             teamregals@roadrunner.com
         Bob                       Gassel                           bobgassel@gmail.com
         Heidi                     Gassel                           qtcron@gmail.com
         Deven                     Gaston                           deven@caninecampus.com
         Kyle                      Gaston                           r.kyle.gaston@gmail.com
         Destry                    Gaston                           dezdg69@gmail.com
         Jeff                      Gately                           jeffgately@hotmail.com
         Brice                     Gately                           bricegately@gmail.com
         Brittney                  Gately                           brittneygately@hotmail.com
         Brian                     Gately                           lonnag@spokaneschools.org
         Lonna                     Gately                           lonnagately@hotmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 71 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 337 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                        E-mail Contact Information
         Matthew                   Gates                            mattbgates@gmail.com
         Bhavana                   Gatram                           bhavana.g2001@gmail.com
         Christopher               Gattis                           christopher@gattis.ws
         Maxwell                   Gatyas                           maxwellgatyas@gmail.com
         Brian                     Gaubert                          bgaubert@contentactive.com
         Michael                   Gault                            mike@atozinspector.com
         Tina                      Gault                            tinaggault@gmail.com
         Victoria                  Gaumer                           vgaumer4@yahoo.com
         Gary                      Gaumer                           gagaumer@yahoo.com
         Kimberly                  Gauthier                         kimberlymgauthier@gmail.com
         Joe                       Gauthreaux                       djjoegpromo@aol.com
         Marco                     Gavilanes                        marco.gavilanes@live.com
         Josh                      Gavin                            joshuajgavin@gmail.com
         Alycia                    Gavin                            alyciagavin@aol.com
         Jacqueline                Gaviria Salamanc                 saxophonezz@yahoo.es
         Nancy                     Gawthrop                         nancyh1009@gmail.com
         Connie                    Gay                              gnnyhamilton@yahoo.com
         Daniel                    Gay                              kingwhacker@yahoo.com
         Carrie                    Gay                              carrier.cooper@gmail.com
         Axel                      Gazzotti                         axelgazzotti@gmail.com
         cynthia                   gearhart                         cgearhart12@gmail.com
         Christopher               Geary                            crystal.geary@ohio.kyschools.us
         Crystal                   Geary                            cgeary0718@yahoo.com
         Krysten                   Geddes                           kgeddes007@gmail.com
         Rudia                     Gee                              rudia.gee@gmail.com
         janet                     gee                              janrodn@gmail.com
         Chelsea                   Gee                              chelsea.d.gee@gmail.com
         Joseph                    Gehring                          joe_gehring@yahoo.com
         Samantha                  Gehringer                        sammygrace8@yahoo.com
         Stephen                   Geiger                           stgeiger2001@yahoo.com
         Philip                    Geiger                           pegeiger@msn.com
         John                      Geisler                          jgeislers@aol.com
         Megan                     Geisler                          megangeisler9@gmail.com
         James                     Gekas                            jaygek125@gmail.com
         Nora                      Gelasio                          ngelasio@yahoo.com
         Alfredo                   Gelasio                          gelasiok3@gmail.com
         Julie                     Gelfat                           jrgelfat@aol.com
         Tim                       Gell                             tgell46@gmail.com
         brian                     gelow                            gelowb@yahoo.com
         William                   Gentry                           gentrycaleb@yahoo.com
         Tara                      Gentry                           cassgen2718@yahoo.com
         Marc                      Genzlinger                       geeseherder@yahoo.com
         Kent                      Genzlinger                       unk@shickany.com
         Steven                    George                           stevenhgeorge1@yahoo.com
         David                     George                           dgeorge2721@yahoo.com
         Celestine                 George                           legstangledtight@gmail.com
         Torrey                    George                           skatesurfpro@gmail.com
         Tricia                    Geraci                           tgeraci@suddenlink.net
         Tanja                     Gerasimova                       tge@umich.edu
         Mark                      Gerl                             mgerl@mmdesigngrp.com
         John                      Gerlach                          jgerlachdc@gmail.com
         Betsy                     Germann                          betsy.germann@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 72 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 338 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                        E-mail Contact Information
         Michael                   Gerst                            gerstm@yahoo.com
         Fred                      Gersten                          fgersten1@aol.com
         Jeannie                   Gersten                          gourme9779@aol.com
         Allan                     Gerving                          agerving@gmail.com
         jane                      getsla                           orjmgor@gmail.com
         Mark                      Getzoni                          mgetzoni@gmail.com
         Reza                      ghaemi                           rezaghaemi57@yahoo.com
         Dipin                     Ghanshani                        dipinghanshani@yahoo.com
         Annie                     Gharabagi                        lluv4pink@yahoo.com
         Pooja                     Gharat                           poojagharat23@gmail.com
         Melody                    Ghayouri                         yasmine268@yahoo.com
         Edith                     Ghazarian                        edithghazarian@gmail.com
         Arin                      Ghazarian                        arin_hye@yahoo.com
         Mohsen                    Ghazizadeh                       ghazizadeh.m@gmail.com
         Caden                     Ghen                             caden@bobsfence.com
         UMESH                     GHIMIRE                          umesh.ghimire@mnnhomecare.com
         Nora                      Ghodsian                         noranora88@gmail.com
         Imtiyaz                   Ghoghawala                       drimtiyazgho@hotmail.com
         Jennifer                  Giacche Hurley                   jennifer.giacche@gmail.com
         Andrew                    Giadrosich                       andrewgiadrosich@yahoo.com
         Rebecca                   Giadrosich                       rhgiadrosich@yahoo.com
         Jessica                   Giadrosich                       jessgiadrosich@gmail.com
         Kevin                     Giadrosich                       kgiadrosich@yahoo.com
         Patrick                   Giadrosich                       pgiadr00@yahoo.com
         Chris                     Giadrosich                       chrisg1973al@gmail.com
         Carter                    Giadrosich                       thetechfreak15@gmail.com
         Ronald                    Giadrosich                       rongiadrosich@gmail.com
         Rachel                    Giadrosich                       raragiad@yahoo.com
         Sarah                     Giadrosich                       sgharmony@yahoo.com
         Clara                     Giadrosich                       clarag1031@yahoo.com
         Helen                     Giambro                          hgiambro@comcast.net
         David                     Gibbard                          dgibb6@gmail.com
         Gordon                    Gibson                           gordonlgibson@gmail.com
         Rebecca                   Gibson                           rebeccagibson.me@gmail.com
         Rex                       Gibson                           rexandemily@gmail.com
         Robert                    Gibson                           robgibson456@gmail.com
         Helen                     Gibson                           usagibsons@yahoo.com
         Dennis                    Giddings                         gamecockdenny@gmail.com
         Jessica                   Gies                             jgies@kiddermathews.com
         Derek                     Gifford                          bpagifford@yahoo.com
         Shelley                   Gifford                          sgifford1216@gmail.com
         Steven                    Gifford                          sgifford@maine.rr.com
         James                     giglio                           jamesgiglio77@gmail.com
         Matthew                   Giglio                           mattgiglio@gmail.com
         DIANE                     GILBERT                          dmg3@aol.com
         Kristin                   Gilbert                          kristin.n.gilbert@gmail.com
         Patrick                   Gilbert                          patrick.m.gilbert@gmail.com
         Daniel                    Gilbert                          loglow@gmail.com
         Teresa                    Gilchrist                        tergil33@aol.com
         Holly                     Gildner                          hollynelson@hnelsontax.com
         Sytasia                   Gilgeours                        malikshafiq@aol.com
         Carla                     Gilhuys                          cgilhuys@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 73 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 339 of 506
                                                  Schedule of Subscribers*


                First Name                    Last Name                        E-mail Contact Information
         Eugene                    Gill                             eagill@hotmail.com
         ted                       gill                             gill066@gmail.com
         YUVRAJ                    Gill                             surjitsgill1@gmail.com
         Harninder                 Gill                             hranu127@hotmail.com
         SURJIT                    GILL                             rickygill08@gmail.com
         sandeep                   gill                             sandeepgill_01@yahoo.com
         sandeep                   gill                             test.comscore@gmail.com
         Donald                    Gilleland                        dgill000@aol.com
         Glenna                    Gillentine                       ggillentine@yahoo.com
         Andy                      Gillentine                       agillentine@yahoo.com
         Courtney                  Gillet                           courtneyl4983@gmail.com
         Phil                      Gillette                         gillette.philip0@gmail.com
         Paul                      Gilley                           skigilley@yahoo.com
         Cindy                     Gilley                           gilleydds@gmail.com
         Martha                    Gillim                           marthagillim@gmail.com
         Jacob                     Gillim                           jacobgillim@gmail.com
         Steve                     Gillim                           soog35@roadrunner.com
         Justin                    Gillim                           justingillim3500@gmail.com
         Richard                   Gillis                           rick.gillis94@gmail.com
         Patrick                   Gillis                           pgillis57@gmail.com
         Lori                      Gillis                           lgillis59@gmail.com
         Mark                      Gillund                          mahkus11@gmail.com
         Evan                      Gilman                           eagvolcomeg@sbcglobal.net
         Steven                    Gilmore                          sg23@aol.com
         Jaime                     Gilmore                          jaimelougilmore@gmail.com
         David                     Gilmore                          dgilmore61@gmail.com
         Tami                      Gilmore                          tamiagilmore@gmail.com
         Tarun                     Ginjala                          t123run@gmail.com
         swetha                    ginjupalli                       chrisneni1984@gmail.com
         srikanth                  ginjupalli                       sreekanth840@gmail.com
         Niveditha                 ginjupalli                       niveditha.karicheti@gmail.com
         NAGA SURENDRA             GINJUPALLI                       surendra.usapp@gmail.com
         Caryn                     Ginsberg                         cginsberg@priorityventures.com
         Joseph                    Giordano                         joegiordano1997@gmail.com
         Nancy                     Girard                           mrsnancygirard@gmail.com
         Jeremy                    Girard                           girard_jeremy@yahoo.com
         Siddesh                   Girish Gorgod                    siddu.gg24@gmail.com
         VENUGOPAL                 GIRIYAPPANAVAR                   venu14feb@gmail.com
         Anna                      Giroux                           aggiroux12@gmail.com
         Joseph                    Githler                          joe.githler@gmail.com
         Adam                      Gittins                          amgittins@gmail.com
         Vincent                   Giuliano                         giulianov@bellsouth.net
         Gabriella                 Giuliano                         Anne.giuliano@comcast.net
         Maria                     Giuliano                         mgiuliano@ipre.com
         heather                   gius                             gheather13@gmail.com
         MARGARET                  GIVENTER                         coolmom0230@comcast.net
         Andrea                    Givhan                           moriea84@gmail.com
         Stephanie                 Givler                           sgivler4@gmail.com
         Ryan                      Gladding                         rlgladding@hotmail.com
         Larry                     Glauser                          magic16l@comcast.net
         Jessica                   Glauser                          srglause@yahoo.com
         Joel                      Glazer                           tipslipstylus@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 74 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 340 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                         E-mail Contact Information
         Stacie                    Gleason                          red_lillian@yahoo.com
         Annie                     Gleason                          annie.gleason1971@gmail.com
         Michael                   Gleason                          mgleason83@gmail.com
         Mindy                     Gleason                          mgleason84@gmail.com
         Wendy                     Gleason                          flygal35@gmail.com
         Mike                      Gleave                           gleavage@gmail.com
         Michelle                  Gleave                           mmgleave@gmail.com
         Lauren                    Glenn                            towson.grad.2012@gmail.com
         Hannah                    Glenn                            hannahbanana5697@gmail.com
         Celeste                   Glenn                            cglennfam@aol.com
         Ralph                     Glinsek                          ralph1044@msn.com
         Alfred                    Glogower                         algower@comcast.net
         Richard                   Glover                           richjazz21@gmail.com
         MICHELLE                  GLOVER                           braided16@yahoo.com
         Glenn                     Glover                           glennglover@hotmail.com
         Frumi                     Gluck                            frumigluck@gmail.com
         Emma                      Gluck                            emmagluck@gmail.com
         Robert                    Gmitter                          bobgmitter@hotmail.com
         Janelle                   Gmitter                          jgmit@hotmail.com
         Karthik                   Gnanapragasam                    gkarthik.gk@gmail.com
         Kevin                     Goatz-Short                      kgoatz@gmail.com
         Jonathan                  Goddard                          socgoalie4135@yahoo.com
         STEVEN                    GODOY                            godoyinpdx@gmail.com
         Hersh                     Godse                            hersh.godse@berkeley.edu
         Mark                      Godwin                           mark@oversightmd.com
         Janelle                   Goeden                           jlgoeden17@gmail.com
         Sameer                    Goel                             sameer220001@gmail.com
         Sameer                    Goel                             srksameer@gmail.com
         asha                      goel                             ashagoelin@gmail.com
         Rajkumar                  Goenka                           rk.raj0207@gmail.com
         Jessica                   Goetzman                         jessjlo9@yahoo.com
         Chelsea                   Goff                             chelseagoff2019@gmail.com
         Linda                     Gogain                           lindagogain@yahoo.com
         Leonard                   Gogain                           lgogain@yahoo.com
         Nitin                     Gogia                            gogia.nit@gmail.com
         Sheila                    Goins                            sheilagoins1@bellsouth.net
         Christopher               Goins                            acgreen305@gmail.com
         Shweta                    Goklani                          shweta.goklani@gmail.com
         Glenn                     Gold                             gm_gold@hotmail.com
         Jody                      Gold                             jl_gold@hotmail.com
         Yechiel                   Goldberg                         trumpismyiasue@gmail.com
         Scott                     Golden                           goldenrule3_99@yahoo.com
         Mechelle                  Golden                           goldem1@auburn.edu
         Lou Karen                 Golden                           loukarengolden1@gmail.com
         Alan                      Goldfarb                         aegx3@comcast.net
         Hilda                     Goldfarb                         hgteacher2@aol.com
         Susan                     Goldfarb                         susiegoldfarb@aol.com
         David                     Golding                          houngandave@gmail.com
         Josh                      Goldman                          j613goldman@gmail.com
         Alex                      Goldschmidt                      alexpgold@gmail.com
         Shalonda                  Goldsmith                        sgoldsmith843@gmail.com
         Shane                     Goldsmith                        mblchamp3@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 75 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 341 of 506
                                                  Schedule of Subscribers*


                First Name                    Last Name                      E-mail Contact Information
         Kevin                     Goldsmith                        kgoldsmith24@gmail.com
         STEPHANIE                 GOLDSTEIN                        stephieg915@gmail.com
         Michael                   Goldstein                        goldstein24@verizon.net
         Suzanne                   Goldstein                        ms.goldstein@verizon.net
         Tony                      Goldston                         tonyshops@gmail.com
         Batya                     Goldwaser                        batya@marketnewsdesk.com
         Gowri                     Goli                             ggoli@yahoo.com
         Namrata                   Golla                            namratagolla95@gmail.com
         Naga                      Gollakota                        saigkota@gmail.com
         Lakshmi                   Gollakota                        lakgkota@gmail.com
         Naresh                    Gollapalli                       nareshgollapalli06@gmail.com
         Natalia                   Golomb                           nataliaree@gmail.com
         Neil                      Gomes                            neilgomes@mac.com
         Matthew                   Gomes                            mattgomes331@gmail.com
         Neil                      Gomes                            gomesneil@gmail.com
         Amanda                    Gomes                            5gomesfam@gmail.com
         Marcos                    Gomez                            mgtamla@outlook.com
         mark                      gomez                            lowe432@comcast.net
         SYLVIA                    GOMEZ                            ssgomez40@yahoo.com
         Martha                    Gomez                            briannahiluvu@yahoo.com
         Jhon                      Gomez                            johegoar28@me.com
         Nicolas                   Gomez                            ngomez8290-123@hotmail.com
         Maria Jose                Gomez Periago                    meryjoeperiago@gmail.com
         Maria                     Gomez-Perez                      mayragomezp@gmail.com
         pavan                     gondhi                           pavankgondhi@gmail.com
         Yuan                      Gong                             yuangong1011@gmail.com
         Olivia                    Gonsalez                         dizzy0013@gmail.com
         Tracey                    Gonya                            traceyg9599@windstream.net
         Frankie                   Gonzales                         frankie.gonzales02@yahoo.com
         Luis                      Gonzales                         lgonzales@swlaw.edu
         Serapio                   Gonzales                         scrappy3@me.com
         Claudio                   Gonzales                         clydegonzales2247@yahoo.com
         Amanda                    Gonzalez                         amanda.c.gonzalez@gmail.com
         Marotza                   Gonzalez                         maritzagzzcan2@gmail.com
         jennifer                  gonzalez                         jbtg88@yahoo.com
         Olga                      Gonzalez                         bettocooper@yahoo.com
         Daniel                    Gonzalez                         fatdog.daniel@gmail.com
         Nicole                    Gonzalez                         nnnicolemarie16@icloud.com
         Dave                      Gonzalez                         particlemadesocial@gmail.com
         Mayte                     Gonzalez                         gmaytez@yahoo.com
         Ashley                    Gonzalez                         ashley.mermaidgirl.gonzalez86@gmail.com
         armida                    gonzalez                         armidag101991@gmail.com
         Oscar                     Gonzalez                         oscglezmota@gmail.com
         Cecilia                   Gonzalez                         cgonzo_02@yahoo.com
         Alfonso                   Gonzalez                         aagonzalez2956@hotmail.com
         Maria                     Gonzalez                         mariag0405@gmail.com
         Miguel                    Gonzalez                         superman2313@icloud.com
         Alexander                 Gonzalez                         wagonzalez71@hotmail.com
         Nataly                    GonzaleZ                         nrobles0220@gmail.com
         Lucita                    Gonzalez                         lucy_pooh5@yahoo.com
         Ileana                    Gonzalez                         igonzalez.seguros@gmail.com
         Alexis                    Gonzalez                         gonzalezalexis2006@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 76 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 342 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                        E-mail Contact Information
         Gisselle                  Gonzalez Diaz                    gissellehabana@gmail.com
         Emily                     Gooch                            emilyg1712@gmail.com
         Michael                   Gooch                            mgooch94@yahoo.com
         Carol                     Good                             cbgood07@gmail.com
         Charles Jason             Good                             jasongood1@att.net
         Erin                      Good                             erinr@ameritech.net
         Dale                      Good                             dfgood5@comcast.net
         Star                      Good                             rivertgolf@comcast.net
         Larry                     Goode                            lvgj0810@gmail.com
         Laura                     Goodenow                         moviepass@realwomenmakewaves.com
         Josh                      Goodfox                          jg569183@gmail.com
         John                      Gooding                          johnggsmr@gmail.com
         LISA                      GOODKIND                         lisajoy43@aol.com
         Howard                    Goodman                          howardjgoodman@icloud.com
         Christopher               Goodman                          c.goodman19@yahoo.com
         Drew                      Goodman                          goodmana21@hanover.edu
         Sean                      Goodman                          sean.goodman@my.wheaton.edu
         Vicki                     Goodner                          vgoodner@sbcglobal.net
         Diane                     Goodroe                          jgoodroe2008@comcast.net
         Joey                      Goodroe                          jmgoodroe@gmail.com
         Beverly                   Goodrum                          bgoodrum3@gmail.com
         Michael                   goodson                          mgoodson@wexarts.org
         Sam                       Goodwin                          xynonrules123@gmail.com
         Zachary                   Goold                            zach.goold@gmail.com
         Philip                    Goold                            philip@gooldweb.com
         Anand                     Gopalakrishnan                   selfsadhu@gmail.com
         Balasai                   Gopalakrishnan                   balasai.gopalakrishnan@caa.com
         Sudha                     Gopalakrishnan                   sudhaboop@hotmail.com
         SAI KRISHNA               GOPI                             saikrishna1293@gmail.com
         Kaundinya                 Gopinath                         gopi69b@hotmail.com
         Joan                      Gordon                           jogordon@ucla.edu
         Paul                      Gordon                           pgordon1962@icloud.com
         Matthew                   Gordon                           gmatthew408@gmail.com
         Mary                      Gordon                           mlgordon7@yahoo.com
         Marcia                    Gordon                           msouthworthg@gmail.com
         Emily                     Gordon                           emigordon@gmail.com
         Ann-Marie                 Gordon                           agordon1228@yahoo.com
         Matt                      Gordon                           matthew.gordon@du.edu
         Jeff                      Gordon                           jeffg171@hotmail.com
         Diane                     Gordon                           dianeg171@hotmail.com
         Peter                     Goren                            drgoren@hotmail.com
         Joshua                    Gorfein                          josh.gorfein@gmail.com
         Elise                     Gorman                           elisereneegorman@gmail.com
         Randy                     Gornitzky                        gornitzky.randy@gmail.com
         Charles                   Gorton                           hornetcrg@gmail.com
         Amanda                    Goscinski                        amanda.goscinski@gmail.com
         Demetre                   Gostas                           dgostas1@gmail.com
         Melissa                   Gotay                            melissamaria1124@gmail.com
         Giovanne                  Gotay                            giovanne.gotay@gmail.com
         Julie                     Gottlieb                         juls404@yahoo.com
         Wayne                     Gould                            wgouldak@gmail.com
         Raymond                   Gousie                           gousier@aol.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 77 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 343 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                         E-mail Contact Information
         Lanicia                   Govan                            lnay77088@gmail.com
         Adrian                    Govan                            lnay77088@icloud.com
         Arjun                     Gowda                            myextrawork@gmail.com
         Monica                    Gowda                            monicamgowda@gmail.com
         Jayanthi                  Gowrikanthan                     prakash.narayan@bitsaa.org
         Avnish                    Goyal                            avnish.goyal@icai.org
         Hirishavi                 Goyal                            hirishavi@gmail.com
         Robert                    Grace                            rob97dc@comcast.net
         Austin                    Grace                            austingrantgrace@gmail.com
         Joy                       Grad                             joygrad@gmail.com
         JD                        Graffam                          jd@simplefocus.com
         Nicholas                  Graffeo                          nicholasgraffeo856@gmail.com
         Blaine                    Graham                           grahamblaine@msn.com
         Kayti                     Graham                           grahamkayti@hotmail.com
         Abbi                      Graham                           bgraham@orepac.com
         Maurice                   Graham                           cowboys621.mg@gmail.com
         Kevin                     Graham                           kevin.scott.graham@gmail.com
         Brittany                  Graham                           britt.n.graham@gmail.com
         Vyshnavi                  Grandhi                          vyshvysh99@gmail.com
         Manikanta                 Grandhi                          manikantagrandhi37@gmail.com
         Sony                      Grandoit                         retrosense@yahoo.com
         Linnea                    Grandw                           linneagrande@gmail.com
         Christopher               Granitz                          cgranitz@amerihomeloancorp.com
         Kim                       Granitz                          kimzangels@aol.com
         Barbara                   Granoff                          bgranoff@icloud.com
         DALE                      GRANT                            degsway@gmail.com
         Larry                     Grantham                         lgranthamjr@gmail.com
         Ethan                     Grantham                         ethan081.eg@gmail.com
         Katelyn                   Granum                           katelyngranum@yahoo.com
         Samantha                  Grapes                           woodsborogirl@yahoo.com
         Timothy                   Grapp                            timmytum28@yahoo.com
         Eloi                      Grasset Morell                   eloigrasset@gmail.com
         Phil                      Graves                           phil@allsaintsmedia.com
         Edward                    Graves                           chessgraves@hotmail.com
         James                     Gray                             brillojake@yahoo.com
         William                   Gray                             will@hfscash.com
         Deborah                   Gray                             deborah.gray8877@gmail.com
         Emily                     Gray                             emily.k.gray8@gmail.com
         Kenny                     Gray                             kennygray127@outlook.com
         Terry                     Gray                             grayterryr@gmail.com
         Anita                     Gray                             anitalgray@gmail.com
         Jackie                    Graybill                         jackiemakesmusic@gmail.com
         Debra                     Grayson                          jograyson834@gmail.com
         Donald                    Grayson                          donbase48@gmail.com
         Heath                     Grayson                          hhgrayson@gmail.com
         Telma                     Grayson                          telmagrayson@gmail.com
         Randy                     Graziano                         rgraz004@gmail.com
         Vanessa                   Greaves                          vannymorg@hotmail.com
         Matthew                   Green                            mjgdesignz@gmail.com
         rick                      green                            rgreen1453@yahoo.com
         Dakota                    Green                            vanyatravkin49@gmail.com
         Roland                    Green                            rgeg1987@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 78 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 344 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                        E-mail Contact Information
         Aurora                    Green                            aurora.rose83@icloud.com
         Anne                      Green                            fmalrdnck@yahoo.com
         Mary                      Green                            marygreen67@gmail.com
         Masha                     Green                            greenmaria2017@gmail.com
         Jordan                    Green                            guinness4power@gmail.com
         Anita                     Green                            greensongrobel@gmail.com
         John                      Green                            johngreendc@yahoo.com
         Corey                     Green                            crg121669@comcast.net
         Takeisha                  Green                            ujusmad26@yahoo.com
         Joe                       Green                            joe.lupegreen@gmail.com
         Lupe                      Green                            lupe.green04@gmail.com
         Alvin                     Green                            nyflorizel@yahoo.com
         Tony                      Green                            green.tony1@gmail.com
         Erin                      Green                            missmis44@gmail.com
         Allen                     Greenberg                        Allenjg01@att.net
         Donald                    Greenberg                        dongreeny@aol.com
         Les                       Greenberg                        bikerles@yahoo.com
         JOEL                      GREENBERG                        jigreen@ameritech.net
         Kimberley                 Greenbush                        kimikimochi@icloud.com
         Cindy                     Greene                           cgreene5@gmail.com
         Michael                   Greene                           greenefilm@gmail.com
         Whitney                   Greene                           wtgreene89@gmail.com
         Nicole                    Greenly                          greenlynicole@gmail.com
         Mark                      Greenman                         mark.greenman@yahoo.com
         Rachel                    Greenspan                        rachel.evangelyn@gmail.com
         Gavin                     Greenwalt                        gavin@aboutstudio30.com
         Gracesee                  Greenwalt                        grace@aboutstudio30.com
         Nickolas                  Greenwood                        nickgrej@gmail.com
         Robert                    Greenwood                        rstevengreenwood@yahoo.com
         Dawn                      Greenwood                        dawngreenwood36@gmail.com
         Sam                       Greer                            greersam09@gmail.com
         Joshua                    Greer                            joshuadavidgreer@gmail.com
         Jared                     Gregg                            poker.pilot@hotmail.com
         Rodney                    Gregg                            rod.c.gregg@gmail.com
         Joanne                    Gregg                            jtg.53.74@gmail.com
         Claudia                   Grego March                      claudiagregomarch@gmail.com
         John                      Gregonis                         jag119@comcast.met
         Laurie                    Gregonis                         lmg248@comcast.net
         David                     Gregory                          dmgregory2@gmail.com
         Stan                      Gregory                          stan0912@aol.com
         Sylvia                    Gregory                          sunset31@gmail.com
         Rhonda                    Gregory                          rhondacgregory@gmail.com
         Sandra                    Gregory                          sandig1954@aol.com
         Jackson                   Gregory                          jjg108@case.edu
         Timothy                   Gregory                          superbee186@gmail.com
         Rebekah                   Gregory                          bekahlgregory@gmail.com
         Nicholas                  Grencz                           ngrencz@yahoo.com
         Jessica                   Gresens                          jessicagresens94@gmail.com
         Michael                   Grey                             mgtriton1@gmail.com
         Jade                      Grey                             jadegrey2018@hotmail.com
         Katie                     Grey                             verityliveson@gmail.com
         Patrik                    Griego                           patrikgriego@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 79 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 345 of 506
                                                  Schedule of Subscribers*


               First Name                    Last Name                        E-mail Contact Information
         Alexander                 Grier                            akg2685@rit.edu
         Kevin                     Grier                            ktg84478@gmail.com
         John                      Griffin                          jgriffin2@republicservices.com
         Michael                   GRIFFIN                          goheels91@gmail.com
         ALICIA                    Griffin                          alideotay@aol.com
         Judi                      Griffin                          mejudi@cox.net
         Angie                     Griffin                          agriff277@hotmail.com
         Kelly                     Griffin                          keljgriffin@gmail.com
         Dennis                    Griffin                          dennis.griffin@eac.edu
         William                   Griffin                          billtoad1386@yahoo.com
         David                     Griffith                         dgriffey697@gmail.com
         Abbey                     Griffith                         abbeygrif.fit@gmail.com
         Harold                    Griffith                         tgri5th@comcast.net
         Kris                      Griffith                         kgri5th@comcast.net
         Caetano                   Griffiths                        caetanogriffiths@gmail.com
         Marlene                   Griggs                           mg1email@aol.com
         Kyle                      Grim                             kyle.grim@gmail.com
         Martha                    Grimaldo                         mmbarrios06@gmail.com
         Mary                      Grimes                           inspirdbyu@yahoo.com
         Ray                       Grimes                           rayg_3@yahoo.com
         Lynn                      Grimes                           grimes1999@yahoo.com
         Zachery                   Grimm                            ztgrimm@gmail.com
         Michael                   Grin                             drshrinknyc@live.com
         Chris                     Grinnell                         chris@bearingthelight.net
         Kalen                     Grinnell                         kalengrinnell@gmail.com
         Carla                     Grinstead                        grinsteadcm@gmail.com
         Kaydyn                    Grisham                          grish76@comcast.net
         Maggie                    Groff                            maggiemgroff@gmail.com
         Linda                     Grogan                           namaste447@gmail.com
         Shannon                   Gronevelt                        sgronevelt12@gmail.com
         Paula                     Gross                            pegross15@gmail.com
         Michael                   Gross                            mkg144@gmail.com
         Marie                     Gross                            raygrss@gmail.com
         Deborah                   Gross                            debgross2003@yahoo.com
         Jerry                     Gross                            jgross07@aol.com
         Malka                     Grossman                         malkagrossman@gmail.com
         Britney                   Grover                           britneyhammer2@yahoo.com
         Andy                      Grover                           mnandi7@gmail.com
         David                     Groves                           dsgroves@gmail.com
         Kelly                     Groves                           kellyagroves@gmail.com
         Robert                    Grunstra                         bobgrunstra50@icloud.com
         Stephane                  Grynwajc                         stephan.grynwajc@gmail.com
         Mini                      Gu                               mgu@wes.org
         Ryan                      Guaglione                        ryanguaglione@yahoo.com
         Jesse                     Guardado                         jesseguardado.designer@gmail.com
         Joyce                     Guardado                         joymarie1004@roadrunner.com
         Andrew                    Guardado                         arginsms89@yahoo.com
         Mona                      Guarino                          mony4300@gmail.com
         Andrew                    Guarino                          aguarino28@gmail.com
         Jim                       Gubiotti                         jimgub@gmail.com
         Srikar                    Guda                             srikarguda2@gmail.com
         Venkata Kiran             Gudikandula                      gvkiran1@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 80 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 346 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                        E-mail Contact Information
         Robert                    Gudyk                            gudykbsnrn@comcast.net
         Emilio                    Guede                            emiguede@gmail.com
         Maria                     Guedes                           guedesmep@gmail.com
         Jorge                     Guerrero                         jordi1275@yahoo.com
         Rudy                      Guerrero                         rooddee@earthlink.net
         Bridget                   Guess                            bridget.guess@gmail.com
         Brian                     Guffey                           beg04050@gmail.com
         Tammy                     Guggenberger                     tammy.guggenberger53@gmail.com
         Johnny                    Guim                             johnnyguim@aol.com
         Lisa                      Guin                             mskorbel@yahoo.com
         Rick                      Guipe                            guiper13@outlook.com
         Bob                       Guletz                           bbguletz@sbcglobal.net
         Barbara                   Guletz                           barbara@guletz.com
         Penelope                  Gulick                           pen4jg@gmail.com
         Vlad                      Gulko                            a1qualitydetail@gmail.com
         Kathryn                   Gulledge                         firelakecondo@gmail.com
         Alexis                    Gulpan                           alex.loves.her.boyfriend@gmail.com
         Mary                      Gumbs                            mgumbs@wustl.edu
         Derrinda                  Gumpy                            dsgumpy@gmail.com
         Deepika                   Gumudavelly                      deepika.vf248@gmail.com
         Sravan                    Gumudavelly                      sravan.gumudavelly@gmail.com
         Sai shivani               Gunda                            shivani.gunda27@gmail.com
         Sai Nikhil                Gundla                           nikhil1438@gmail.com
         Venkata Sundeep           Gundlapalli                      gundlapalliv1@gmail.com
         Shashank                  Gunjapally                       shashankg.dude@gmail.com
         Kali                      Gunson                           kali.gunson@outlook.com
         ASHWITH                   GUNTHA                           ashwithguntha2410@gmail.com
         Harsha                    Gunthala                         harshasinner.g@gmail.com
         Aishwarya                 Guntireddy                       guntireddy@gmail.com
         Pavan                     Guntireddy                       pavanaisu@yahoo.com
         Rishi                     Gunuganti                        rishicreat@gmail.com
         ZIYI                      GUO                              ethanguo95@gmail.com
         Wen                       Guo                              wguo@mecliniclv.com
         Xiao                      Guo                              moviepassxg@gmail.com
         RAJESH                    GUPTA                            geeta.punjabi55@gmail.com
         Rajan                     Gupta                            rgupta98@yahoo.com
         Vivek                     Gupta                            vixg100@yahoo.com
         Ashi                      Gupta                            ashi_gupta43@yahoo.com
         ajay                      gupta                            ajayguptaa@gmail.com
         Piyush                    Gupta                            piyushgupta@yahoo.com
         Pankaj                    Gupta                            guptakpankaj@gmail.com
         Abhinav                   Gupta                            gupta.ab.ms@gmail.com
         Ruchi                     Gupta                            rrg19.usa@gmail.com
         Vaibhav                   Gupta                            vgpec11@gmail.com
         Ashish                    Gupta                            gupta.ashishcbs@gmail.com
         Sarita                    Gupta                            doc.sarita85@gmail.com
         Anshul                    Gupta                            090.anshul@gmail.com
         Rishika                   Gupta                            emailrishikagupta@gmail.com
         Rajeev                    Gupta                            rg19.usa@gmail.com
         Avishka                   Gupta                            ag19.usa@gmail.com
         Alka                      Gupta                            mohitalka@hotmail.com
         Mohit                     Gupta                            govilyash@hotmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 81 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 347 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                        E-mail Contact Information
         Anubha                    Gupta                            anubhapgupta@gmail.com
         Shraddha                  Gupte                            shraddhagupte23@gmail.com
         Saurabh                   Gupte                            sgupte27@gmail.com
         Diane                     Gura                             dianebkj@aol.com
         David                     Gurney                           jdavidgurney@yahoo.com
         Rachelle                  Gurney                           rachellethompson33@yahoo.com
         Rahul Ganesh              Gurram                           rahulganeshcyber@gmail.com
         Kalyan                    GURUGUBELLI                      gkalyan.898@gmail.com
         Cole                      Gurzi                            colegurzi@gmail.com
         Dee                       Gushiken                         dgushiken99@gmail.com
         Shirley                   Gushiken                         mahaluagirl@gmail.com
         Margie Cook               Gustafson                        candlequeen19@bellsouth.net
         Pat                       Gutches                          plpatsy@aol.com
         Jerry                     Guthrie                          jerryguthrie46@gmail.com
         Bertram                   Guthrie                          geowolff@gmail.com
         f steve                   gutierrez                        fsg_holdings@comcast.net
         Veronica                  Gutierrez                        vmadegutierrez@yahoo.com
         Cristian                  Gutierrez                        cris.ace.33@gmail.com
         Brandy                    Gutierrez                        gbrandy86@yahoo.com
         Luis                      Gutierrez                        rivasrose840@gmail.com
         j olivia                  gutierrez                        renewed_homes@comcast.net
         Diana                     Gutierrez                        dgutier03@gmail.com
         diamond                   gutierrez                        diamondee019@gmail.com
         Michael                   Gutierrez                        mike.gutierrez@technologent.com
         Dan                       Gutierrez                        dgutier@att.net
         anvesh                    gutta                            anweshbabu2@gmail.com
         michael                   guttbinder                       mguttbinder@gmail.com
         Estelle                   Guttbinder                       eguttbinder@gmail.com
         Zoe                       Guttenplan                       zoeguttenplan@gmail.com
         greyson                   Guzman                           greysunn666@gmail.com
         Michelle                  Guzman                           michelleguzman1@hotmail.com
         Christopher               Guzman                           chrisguzmangb72@gmail.com
         Ramon                     Guzman                           ramonkind99@yahoo.com
         Julia                     Guzman                           juliaguzman8@gmail.com
         Kevin                     Guzniczak                        guzie1@yahoo.com
         Molly                     Guzniczak                        molly.guzniczak@yahoo.com
         Zenith                    Haas                             zenith.haas.10@cnu.edu
         Misty                     Haase                            mhaase77@gmail.com
         Chris                     Haberl                           chaberl@yahoo.com
         Frozan                    Habib                            fhabib@mednet.ucla.edu
         Tanya                     Hackenberg                       thack921@gmail.com
         DeAndre                   Hackett                          djh18@hotmail.com
         Kay                       Hackett                          klhackett@q.com
         Jacob                     Hadad                            jac641986@gmail.com
         Arlene                    Hadad                            hadadarlene@gmail.com
         Heather                   Hadlock                          hadlock1245@gmail.com
         Fred                      Hady                             fred.usa.privat@gmail.com
         Michael                   Hafen                            mike@rstcpa.com
         Janel                     Hafen                            thehafens@yahoo.com
         Kathleen                  Hagan                            kathleen.hagan1958@gmail.com
         Carolyn                   Hageman                          carolynhageman@gmail.com
         David                     Hagerman                         khagerman@cableone.net


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 82 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 348 of 506
                                                  Schedule of Subscribers*


               First Name                    Last Name                        E-mail Contact Information
         Karen                     Hagerman                         karen.hagerman@gmail.com
         David                     Haggland                         sbend@gvni.com
         Michelle                  Haggland                         mhaggland@yahoo.com
         Richard                   Hague                            hague.richard@gmail.com
         Jonathan                  Hahn                             slothapalooza@gmail.com
         Connie                    Hahne                            connie_hahne@yahoo.com
         Dave                      Hahne                            dave.m.hahne@gmail.com
         Oscar                     Haid                             oscarmazh@gmail.com
         Mahtab                    Haider                           matthaider@me.com
         Rachel                    Hair                             rhair8194@gmail.com
         Dietrich                  Hairston                         darla3781@gmail.com
         Pete                      Hake                             peterhake@gmail.com
         Mayur                     Halakatti                        mayursh@gmail.com
         Tammy                     Halbach                          halbachchris7@gmail.com
         chris                     halbach                          elwayjeterhof@gmail.com
         David                     Hale                             diggerdave88@gmail.com
         Erin                      Hale                             erinhale85@gmail.com
         Michael                   Hale                             runmikerun1@gmail.com
         Terry                     Haley                            terrymhaley@yahoo.com
         Scott                     Haley                            scotthaley@comcast.net
         Clifton                   Haley                            cliftonjhaley@gmail.com
         Steven                    Halgren                          steven.l.halgren@gmail.com
         Jennifer                  Halgren                          jennifer.n.halgren@gmail.com
         Ronald                    Hall                             hallrwil@gmail.com
         Lauren                    Hall                             lahbsw@gmail.com
         JoAnne                    Hall                             jimandjoannehall@gmail.com
         James                     Hall                             jhall3@optonline.net
         Jeffrey                   Hall                             jeffspersonalemail@yahoo.com
         keith                     hall                             keithhall20@gmail.com
         Mary                      Hall                             granny.1998@yahoo.com
         Linda                     Hall                             lindahall505@msn.com
         Allison                   Hall                             shall@rusdlearns.net
         Linda                     Hall                             lindalhall@me.com
         Michael                   Hall                             halloffame4251@gmail.com
         Michael                   Hall                             hall0074@gmail.com
         Stephanie                 Hall                             stephanie@lungbusters.com
         Jacob                     Hall                             jacobmatthewhall@gmail.com
         Rachel                    Hall                             rachelhall96@aol.com
         Joy                       Hall                             joyhall60@aol.com
         Mike                      Hall                             mlhall2@aol.com
         Nick                      Hall                             nick_mhall@yahoo.com
         Kevin                     Halladay-Glynn                   kevn.hg@gmail.com
         Frank                     Hallam                           jedi@nuft.net
         Dawn                      Hallam                           dawn@nuft.net
         Mark                      HALLENBECK                       mrbek88@aol.com
         April                     HALLENBECK                       aprilbek@aol.com
         Becky                     Halley                           skincarebybecky@yahoo.com
         Michael                   Halliday                         thistownneedsanenema@yahoo.com
         Howard                    Halligan                         hfhalligan@gmail.com
         Nicole                    Hallman                          hallmannicole@yahoo.com
         Morgan                    Halperin                         morgbo@gmail.com
         harry                     halpin                           harryhalpin@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 83 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 349 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                        E-mail Contact Information
         Bryan                     Halpin                           bryanhalpin@me.com
         harry                     halpin                           halp1825@gmail.com
         Cassandra                 Halsey                           halsey_cassandra@yahoo.com
         Eric                      Halsing                          ehalsing@sbcglobal.net
         Kenneth                   Ham                              kennydham@yahoo.com
         stacie                    hamann                           staciehamann@gmail.com
         Merrell                   Hambleton                        merrell.elizabeth@gmail.com
         Darrel                    Hamel                            darrelh@gci.net
         Gayle                     Hamilton                         ghamil5172@cox.net
         Russell                   Hamilton                         rhamil5172@gmail.com
         Tim                       Hamilton                         thamilca@gmail.com
         Nick                      Hamm                             nickrelapse@yahoo.com
         Karen                     Hammel                           karenmhammel@gmail.com
         Laura                     Hammerman                        laha1839@colorado.edu
         Randolph                  Hammock                          rmhesq@ca.rr.com
         Christopher               Hammond                          digitalprintz660@gmail.com
         William                   Hammond                          williamhammond8035@earthlink.net
         Charlie                   Hammond                          upchuck947@gmail.com
         Jackie                    Hammond                          jackiehammond65@gmail.com
         Barbara                   Hammond                          barbaradhammond@yahoo.com
         John                      Hammond                          jehammond@gmail.com
         Faith                     Hammond                          valkyra1969@comcast.net
         Debra                     Hammond                          debrahammond1953@earthlink.net
         Evans                     Hammond                          ehammond@dotfoods.com
         Siusan                    Hammond                          hammondsusan1224@gmail.com
         Jordan                    Hammond                          jballahz12oak@gmail.com
         Janice                    Hammond                          janice_hammond@sbcglobal.net
         Donald                    Hampton                          donnie.r.hampton@gmail.com
         Emily                     Hampton                          emily.loughary@gmail.com
         Jeff                      Hampton                          jeffahampton@gmail.com
         Derek                     Hampton                          ruphmr2@yahoo.com
         Kellie                    Hampton                          kelliehampton@gmail.com
         Brandon                   Hamroff                          brandonhamroff@gmail.com
         Malak                     Hamwi                            malak.hamwi@gmail.com
         Brett                     Hanaford                         hanafordkid@gmail.com
         Manasa                    Hanakere Krishna                 maaroop@gmail.com
         Maria                     Hance                            cecille1864@yahoo.com
         Brett                     Hancock                          bahancock2002@comcast.net
         Linda                     Handal                           byebirdie54@gmail.com
         Brian                     Haner                            jesusfreak10131@gmail.com
         Evan                      Hanerfeld                        throwaway01@hotmail.com
         Levi                      Hanggi                           levi@gmx.ch
         Alex                      Hanisch                          ahanisch@vt.edu
         Shane                     Hankins                          gtrhr007shane@yahoo.com
         Kelly                     Hankins                          kellys86@hotmail.com
         Becky                     Hanna                            hannabp2613@gmail.com
         Tracey                    Hannan                           thconcrete03@gmail.com
         Brian                     Hannon                           brian.r.hannon@gmail.com
         Conor                     Hannon                           ctrain1007@comcast.net
         Jehad                     Hannoush                         abouzaki@gmail.com
         Scott                     Hansel                           sh3284@gmail.com
         Mitch                     Hansen                           mitch.tami.hansen@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 84 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 350 of 506
                                                  Schedule of Subscribers*


               First Name                   Last Name                        E-mail Contact Information
         Jakkk                     Hansen                           jakkihansen@gmail.com
         Kenneth                   Hansen                           all-tran@hotmail.com
         Maegan                    Hansen                           maegan.hansen@gmail.com
         Sylvia                    Hansen                           sylvia@uci.edu
         Christopher               Hansen                           chrishansenpictures@gmail.com
         Lyle                      Hansen                           lyhansenafc@gmail.com
         Holden                    Hansli                           hhansli@ufl.edu
         Jeremy                    Hansman                          jhansfran@gmail.com
         Amanda                    Hansman                          ahansman@woh.rr.com
         Rex                       Hanson                           rex.hanson@etown.kyschools.us
         Laura                     Hanson                           laurahanson068@gmail.com
         Sue                       Hanson                           sehanson66@yahoo.com
         Michael                   Hanson                           michaelhanson.2011@yahoo.com
         Allison                   Hanson                           alljeanhanson@gmail.com
         Roger                     Hanson                           mnfraudbuster@yahoo.com
         Natalie                   Hanson                           nh57660@gmail.com
         Steve                     Hanson                           stevenhanson99@me.com
         Emily                     Hanson                           emilyhanson15@gmail.com
         Lori                      Hanson                           lhanson@farmington.k12.mn.us
         Kirra                     Hantske                          kirragrace@icloud.com
         Steven                    Hao                              stevenhao4@gmail.com
         Lisanne                   Hara                             lisanne808@yahoo.com
         Brian                     Haraburda                        haraburdab@gmail.com
         Alison                    Haraburda                        alleyh2000@yahoo.com
         Susan                     Harbin                           ilisten2u@netscape.net
         James                     Harbison                         jharbison@yahoo.com
         Robert                    Harbour                          hookemhorns49@sbcglobal.net
         Samantha                  Hardesty                         samhardesty3@yahoo.com
         Brian                     Hardesty                         brian.e.hardesty@gmail.com
         Zach                      Harding                          zarding525@gmail.com
         Ashton                    Hardy                            wpchatting@gmail.com
         Joyce                     Hardy                            jmhardy800@aol.com
         CarolAnn                  Harkavy                          caharkavy@yahoo.com
         Sam                       Harker                           sam.harker12@gmail.com
         Joel                      Harkham                          joelharkham@yahoo.com
         Ashley                    Harkness                         ashleyharkness@sbcglobal.net
         Caroline                  Harkness                         ceharkness92@gmail.com
         Brent                     Harlan                           brentharlan@gmail.com
         Ashley                    Harlan                           ashleyharlan5@gmail.com
         Sean                      Harlan                           seanharlan@gmail.com
         Jamie                     Harlan                           jamieharlan@gmail.com
         Sarah                     Harlan                           sarahharlan08@gmail.com
         Staci                     Harlow                           stacileeh@hotmail.com
         Ro                        Harnden                          harndenbob85@gmail.com
         Bryan                     Harned                           bhdanesi@gmail.com
         Daisy                     Haro                             daisy.haro@hotmail.com
         Katharine                 Haro-Stroud                      kat21366@yahoo.com
         Fred                      Harper                           reddfred46@yahoo.com
         Stephanie                 Harper                           stephanielharper@gmail.com
         Dion                      Harper                           dionharper@yahoo.com
         John                      Harper                           bleeckerjohn@yahoo.com
         Melody                    Harper                           melody@melodykeymerharper.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 85 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 351 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                          E-mail Contact Information
         Dana                      Harper                           angelmom63@hotmail.com
         allen                     harrington                       aharrington73@yahoo.com
         Sue                       Harrington                       hotsuehar@yahoo.com
         James                     Harrington                       jehbklyn1@yahoo.com
         Megan                     Harrington                       megan7724@gmail.com
         Lee                       Harrington                       leeharrington@uh.edu
         Brandon                   Harris                           cajunbh@gmail.com
         Sabrena                   Harris                           sabrenaharris@gmail.com
         Tracy                     Harris                           tracyallenharris@gmail.com
         Malcolm                   Harris                           malcolmpharris+1@gmail.com
         Mavrick                   Harris                           mavrickcharris@gmail.com
         Brandy                    Harris                           brycefan34@gmail.com
         Dan                       Harris                           dan.harris@comcast.net
         Gaylene                   Harris                           gaylene.harris@comcast.net
         Patricia                  Harris                           patriciah200426@gmail.com
         Robert                    Harris                           thebuzzer@yahoo.com
         Martha                    Harris                           themartita@yahoo.com
         Kathy                     Harris                           harris72@gmail.com
         Risa                      Harris                           risafharris@gmail.com
         Stanton                   Harris                           stantonharris@msn.com
         Lauren                    Harris                           lauren.harris.e@gmail.com
         Tyler                     Harris                           tylerhother@gmail.com
         James                     Harrison                         scrappychan@gmail.com
         Cory                      Harrison                         coryharrison@icloud.com
         Malcolm                   Harrison                         malcolm.bharrison@gmail.com
         Matt                      Harrison                         mharrison324@comcast.net
         Anna                      Harrison                         annastickley@comcast.net
         Ayme                      Harrison                         aymeharrison@mac.com
         Joshua                    Harrison                         josh.harrison2@gmail.com
         Lee                       Harrison                         mediaint@bellsouth.net
         David                     Harrison                         harrison.davidnc@gmail.com
         Nathan                    Harry                            rebelkake@sbcglobal.net
         Cathie                    Hart                             crhart8@gmail.com
         Stephen                   Hart                             srhart77@gmail.com
         KEITH                     HART                             keithmhart@aol.com
         Tammy                     Hart                             tjec99@gmail.com
         Alexandra                 Hart                             alxhart@me.com
         Samantha                  Hart                             hsam7@vt.edu
         Harriet                   Hartley                          harrietthartley@me.com
         Lillie                    Hartley                          lilliehartley@me.com
         Austin                    Hartman                          wasabiforme@hotmail.com
         Peggy                     Hartman                          Peggyhartman2@gmail.com
         Nicole                    Harton                           nicoleharton@comcast.net
         Cathy                     Hartshorn                        vt.dogs@yahoo.com
         June                      Hartunian                        junehartunian@hotmail.com
         Julianne                  Hartzell                         julianneduke@aol.com
         Miranda                   Harvey                           harveym@crye-leike.com
         Michael                   Harvey                           1248932921@qq.com
         Stephanie                 Harvey                           stephanie_lin12@yahoo.com
         BRIAN                     HARWELL                          brian@idjn.net
         Catherine                 Hasfurther                       cathyhas@rocketmail.com
         Erin                      Hash                             erinhashpdx@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 86 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 352 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                        E-mail Contact Information
         Corey                     Hash                             coreyhash@gmail.com
         Yasmeen                   Hashim                           y.ahashmin@gmail.com
         Dylan                     Haskell                          dhaskell4@gmail.com
         Craig                     Haslam                           c.haslam@msn.com
         Lawrence                  Haslem III                       lhaslem3@gmail.com
         Danny                     Hasou                            danbigpun@aol.com
         Brian                     Hassler                          adootledo@gmail.com
         Gregory                   Hassler                          gchassler@yahoo.com
         Keith                     Hasson                           hasson.keith2018@yahoo.com
         Judy                      Hastings                         jhasnp@att.net
         Micah                     Hasty                            micahandrewhasty@gmail.com
         Zach                      Hatch                            zachske@me.com
         Herley                    Hatfield                         hhatfield@cinci.rr.com
         Alan                      Hathorn                          nopainrn1@aol.com
         Shivaughn                 Hatt                             shvrsshivy@hotmail.com
         YUKO                      HATTORI                          hattoriyuko@gmail.com
         Mark                      Hauck                            mark.hauck@gmail.com
         Matthew                   Hauer                            matthauer@matthauer.com
         Justin                    Hauge                            jhauge1026@gmail.com
         Kami                      Haugen                           haugenkami@gmail.com
         Brett                     Hauk                             haukbrett@gmail.com
         nicholas                  haupt                            haupt.nicholasm@gmail.com
         Gregory                   Havet                            greghavet@gmail.com
         Stephen                   Hawes                            cqlwilliams@gmail.com
         Cheryl                    Hawes                            clownpuppy@live.com
         Lance                     Hawkins                          lehawkins1969@hotmail.com
         Stefani                   Hawkins                          hawkins.stefani@gmail.com
         John                      Hawkins                          jhawkin@umd.edu
         Logan                     Hawkins                          cehawki5171@gmail.com
         Charlotte                 Hawkins                          cehawki5171@yahoo.com
         Tedd                      Hawks                            thawks114@gmail.com
         James                     Hawley                           wilbur1966@aol.com
         Patricia                  Hawley                           pattyrenee73@gmail.com
         Robert                    Hawley                           gtehawley@msn.com
         Richard                   Hawn                             jindai@unforgettable.com
         ANDY                      HAWS                             andyhaws1@gmail.com
         Lucas                     Haws                             lhawsy@gmail.com
         Kate                      Hawthorne                        khawthorne98@yahoo.com
         Carissa                   Hayashi                          carissa.hayashi@gmail.com
         Sean                      Hayden                           shayden15@gmail.com
         Karen                     Hayes                            karenhayes806@gmail.com
         John                      Hayes                            jhayes806@gmail.com
         Julia                     Hayes                            jyhayes1953@gmail.com
         Greg                      Hayes                            ghayes251@yahoo.com
         Kristin                   Hayes                            ms.kristin28@icloud.com
         Ellyn                     Hayes                            hayesellyn@aol.com
         Mary                      Hayes                            all4dgs@comcast.net
         Kevin                     Haynes                           khaynes217@gmail.com
         Frank                     Hays                             lo2hi_85@aol.com
         marilyn                   hays                             mhaysrd_80@aol.com
         Adrienne                  Haywood                          aahaywood@crimson.ua.edu
         Steve                     Hazen                            jnorthrop-hazen@outlook.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 87 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 353 of 506
                                                  Schedule of Subscribers*


               First Name                   Last Name                        E-mail Contact Information
         Jingwen                   He                               billhjw@gmail.com
         Jianghong                 He                               jhhe05@gmail.com
         Yinghua                   He                               ccerers@gmail.com
         Ciara                     He                               ciarabradnan@gmail.com
         Yue                       He                               rossonerigambino@gmail.com
         Michael                   He                               he.michael@gmail.com
         Michael                   Heafner                          heafnermike@hotmail.com
         Marcella                  Heafner                          heafnermus@aol.com.com
         Mr                        Heald                            rsheald1.moviepass@outlook.com
         Ms                        Heald                            kittlesnow.moviepass@outlook.com
         Adam                      Heaphy                           adamheaphy1993@gmail.com
         Cherry                    Hearn                            chearn@hearnlaw.com
         Laurel                    Hearn                            lauhea12@gmail.com
         Keir                      Hearne                           keirlynn@gmail.com
         Michael                   Hearne                           drivenovrtm@aol.com
         Sam                       Heath                            hosenpepper@msn.com
         William                   Heath                            goat8461@gmail.com
         Karyn                     Heaton                           kaheaton88@gmail.com
         Dave                      Heaton                           davidhea@buffalo.edu
         louis                     hebert                           buzzyhebert@gmail.com
         Joseph                    Heck                             josephmheck@icloud.com
         Rachael                   Hedges                           rm_hedges77@yahoo.com
         Ashley                    Hedges                           ahedges122@icloud.com
         Dulcine                   Hedges                           dchedges1171@gmail.com
         Kelly                     Heeg                             vampirebuff@tds.net
         Emma                      Heeke                            emmaheeke@icloud.com
         Lauren                    Heenan                           laheenan@att.net
         Nona                      Hegarty                          nonamylove2014@gmail.com
         James                     Hegaryy                          jamie_nona@juno.com
         grgory                    heidelberger                     grego51@aol.com
         Erich                     Heidolph                         erich.heidolph@gmail.com
         Erin                      Heidolph                         mustangsally_71@hotmail.com
         Lyman                     Heidtke                          buzz@msifund.com
         Elizabeth                 Heilbronner                      evh4ax@virginia.edu
         Rebekah                   Heisel                           r.schrader.93@gmail.com
         Linda                     Held                             danheld5777@gmail.com
         Dan                       Held                             danheld5777@yahoo.com
         Lauren                    Helm                             helmlaurens@gmail.com
         Steven                    Helmick                          stevenandkeri@gmail.com
         Keri                      Helmick                          steven.helmick@lrsd.org
         Jennifer                  Helms                            jhjr2733@gmail.com
         Tracy                     Helms                            tracyg.helms@gmail.com
         Tanja                     Helms                            tanjahelms@mac.com
         Michael                   Helmstetter                      mikehelmstetter@hotmail.com
         Mariah                    Hemingway                        riahgayle16@gmail.com
         Magan                     Hemp                             maganhemp08@gmail.com
         Melissa                   Henao                            melohenao11@gmail.com
         Lisbeth                   Hencke                           lbhencke@hotmail.com
         Ryan                      Hender                           ryanhenderfilms@yahoo.com
         Katy                      Hender                           rhender777@gmail.com
         Ryan                      Hender                           rhender7@me.com
         Donald                    Henderson                        grenoble@sbcglobal.net


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 88 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 354 of 506
                                                  Schedule of Subscribers*


               First Name                   Last Name                        E-mail Contact Information
         Lloyd                     Henderson                        lloydjr04@gmail.com
         Sheree                    Henderson                        sheree.king09@gmail.com
         Jarrett                   Henderson                        jarretthenderson134@gmail.com
         Xavier                    Henderson                        xave_tha_legend@yahoo.com
         Yolanda                   Henderson                        y.m.henderson@gmail.com
         Thomas                    Hendrickson                      tommy.hendrickson23@gmail.com
         Michael                   Hendrix                          mhendri.mh17@gmail.com
         Tammy                     Hendrix                          atammyj@aol.com
         Taylor                    Henne                            taylorbhenne@gmail.com
         Ron                       Henner                           rhenner@icloud.com
         Agnes                     Henner                           ahenner@me.com
         John                      Henniker                         chenniker@cox.net
         Sandra                    Henniker                         shenniker@cox.net
         RAFAEL                    HENRIQUE                         rafa_ferr@hotmail.com
         Michael L                 Henry                            mjhenry67@gmail.com
         Jade                      Henry Kang                       jadehenrykang@gmail.com
         Dane                      Hensley                          dhensley19@gmail.com
         Braden                    Henson                           radar0801@gmail.com
         Anthony                   Henson                           ute246@yahoo.com
         Sheryl                    Henson                           sheryl.henson@yahoo.com
         Brooklynn                 Henson                           broohens9586@granitesd.org
         Michael                   Hepworth                         hep303@hotmail.com
         Emily                     Hepworth                         hep655@gmail.com
         Amanda                    Herbert                          amandaherbert86@yahoo.com
         Morris                    Herbert                          moebert@comcast.net
         Isabel                    Herburger                        isabeluh22@gmail.com
         Elena                     Herburger                        herburge@georgetown.edu
         Randall                   Hereford                         rhereford81@me.com
         sarah                     herlth                           sherlth87@yahoo.com
         Weronika                  Herman                           gwherman@gmail.com
         Esgar M                   Hermosillo                       wero231@yahoo.com
         Michael                   Hernandez                        hernandm91@gmail.com
         Oscar                     Hernandez                        oscarh262mi@gmail.com
         Francisco                 Hernandez                        hernandez_f2004@yahoo.com
         Roberto                   Hernandez                        platosucksjoyce01@gmail.com
         Carlota                   Hernandez                        carlotahernandz@gmail.com
         Oscar A                   Hernandez                        1texaslonghorn1@gmail.com
         Paola                     Hernandez                        diana143m@gmail.com
         Ashlee                    Hernandez                        asrocha@calpoly.edu
         Sandy                     Hernandez                        sandy_hernandez86@yahoo.com
         Bruce                     Hernandez                        anniegleason1971@gmail.com
         Ernie                     Hernandez                        ernie5430@aol.com
         Norma                     Hernandez                        norma5430@aol.com
         Melissa                   Hernandez                        melissahnieto@gmail.com
         Gerardo                   Hernandez                        gerardoher2717@gmail.com
         Victor                    Hernandez                        v0116her@gmail.com
         Mikala                    Hernandez                        hernandezmikala@gmail.com
         Alexander                 Hernandez                        alexusa@mac.com
         Moises                    Hernandez-Martin                 moiseshernandez542@gmail.com
         KAY                       Herndon                          4kayjunkstuff@gmail.com
         Rick                      Herndon                          rickherndon1580@gmail.com
         Tom                       Herold                           tom.herold@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 89 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 355 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                         E-mail Contact Information
         nancy                     herold                           nancypielady7@gmail.com
         Laura                     Herran                           lauraherranr@gmail.com
         Eric                      Herrell                          eherrell@comcast.net
         Erick                     Herrera                          erick.herrera011@gmail.com
         Rebecca                   Herrera                          rebecca.apexx@gmail.com
         Jason                     Herrera                          jason.herrera@gmail.com
         Amber                     Herrera                          amber_herrera15@yahoo.com
         Elizabeth                 Herrera                          lizherrerad@gmail.com
         Ramiro                    Herrera                          ramiroherreraruiz@gmail.com
         Rebekah                   Herring                          cuteandshortone@gmail.com
         Amy                       Herring                          amyherring@gmail.com
         Judy                      Herring                          jwherring01@gmail.com
         Robert                    Herring                          robertsmovies19@gmail.com
         Jeremy                    Herring                          jeremyherring1987@gmail.com
         Christian                 Herrmann                         christianh2255@gmail.com
         Justin                    Herrmann                         justinherrmann@hotmail.com
         Jeremy                    Hersh                            genericxhero@yahoo.com
         Christie                  Hershey                          christie.hershey@gmail.com
         Jodi                      Herstein                         jmhfroggie@aol.com
         Lindsey                   Hertrich                         lholland89@live.com
         Chris                     Hertrich                         hertrich.c@yahoo.com
         Jolie                     Herzig                           jobernal@westmont.edu
         John                      Herzig                           johnherzig4@yahoo.com
         Charlotte                 Herzog                           ceherzog1@gmail.com
         Lauren                    Heslin                           heslin.lauren620@gmail.com
         Marie                     Hess                             mmhess72@gmail.com
         Cindy                     Hess                             cindyhasmk4u@gmail.com
         Chris                     Hess                             27chrishess@gmail.com
         christina                 hess                             zimmerwaldwv@yahoo.com
         Kenneth                   Hess                             khess13@gmail.com
         Jerry                     Hession                          jerryhession@gmail.com
         Andrew                    Hester                           andrew@cchonthe.net
         Jenn                      Hester                           jlhester2@gmail.com
         Nick                      Hesterly                         nhesterly@tds.net
         Robert                    Hetherington                     rhether@memphis.edu
         Sebastian                 Heudebert                        sebastian_h_a@hotmail.com
         William                   Heustess                         billy@heustess.net
         Grant                     Heustess                         grantheustess@live.com
         Allison                   Hibbard                          lilpeg87@aol.com
         Craig                     Hibbard                          craighib@hotmail.com
         Christopher               Hickey                           christopherhickey@gmail.com
         Laura                     Hickman                          floridajane68@gmail.com
         Paul                      Hickman                          loki12003@gmail.com
         Kenneth                   Hicks                            flossdmd@yahoo.com
         Lori                      Hicks                            lorihicks44@yahoo.com
         Jack                      Hicks                            formoviepass3@gmail.com
         Jack                      Hicks                            formoviepass5@gmail.com
         Jack                      Hicks                            formoviepass2@gmail.com
         Skyler                    Hicks                            skyler.hicks11@gmail.com
         Deborah                   Hicks                            lagiraffe@aol.com
         Robin                     Hicks                            skylersurf92@aol.com
         Crystal                   Hicks                            duskyviolet@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 90 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 356 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                         E-mail Contact Information
         Sierra                    Hicks                            sierrahix@hotmail.com
         Brianna                   Hicks                            briannahicks6102@gmail.com
         Sergio                    Hidalgo                          serhid24@gmail.com
         Bridget                   Hidalgo                          bridgetjhidalgo@gmail.com
         Dalton                    Hidy                             daltonhidy@yahoo.com
         Jim                       Hidy                             jhidy@hotmail.com
         ANGELA                    HIDY                             angelahidy@gmail.com
         Debbie                    Higby                            debbiehigby@aol.com
         John                      Higby IV                         drjjhigby@yahoo.com
         Michael                   Higgason                         mhiggason1@comcast.net
         Kellie                    Higgason                         higgair1@gmail.com
         David                     Higgins                          staciemccoy2013@gmail.com
         Niklaus                   HIGGINS                          niklaushiggins@hotmail.com
         Karen                     Higgins                          kehteach@hotmail.com
         Yvana                     HIGGINS                          yvanahiggins@gmail.com
         Liam                      Higgins                          liamphiggins95@gmail.com
         Stacie                    Higgins                          staciehiggins2017@gmail.com
         Debra                     Higgins                          dhiggins8658@gmail.com
         George                    Higgins                          g.geopio@gmail.com
         Michael                   Higgins                          michael.higgins34@gmail.com
         Malia                     Higginson                        maliahigginson@gmail.com
         Nathan                    Higley                           nathanhigley14@gmail.com
         Wael                      Hijaz                            whijaz90@gmail.com
         Abigail                   Hildebrand                       abby.hildebrand@gmail.com
         Grant                     Hildebrandt                      gjhildeb@asu.edu
         Aaron                     Hill                             finch659@gmail.com
         Steve                     Hill                             alkadaag@yahoo.com
         Stanley                   Hill                             smasonhill@gmail.com
         Heather                   Hill                             nikkihill24@gmail.com
         Wilton                    Hill                             wiltonhill82@gmail.com
         Donna                     Hill                             donna_hill24@yahoo.com
         Jackie                    Hill                             small.land.mound@gmail.com
         June                      Hill                             jahill44@juno.com
         Jan                       Hill                             janhill13@hotmail.com
         Mollie                    Hill                             mollie.r.hill@gmail.com
         Chris                     Hill                             cahill1994@gmail.com
         Danielle                  Hill                             dnhill@alumni.lipscomb.edu
         Charles                   Hill                             hill4455@bellsouth.net
         Cherrie                   Hill                             chill281070@gmail.com
         Tisa                      Hill                             threesmom@aol.com
         Buster                    Hillegas                         offbeatbuster30@yahoo.com
         anthony                   Hills                            allout29@msn.com
         sheldon                   himelfarb                        sheldon@peacetechlab.org
         Michael                   Hinds                            mchinds90@gmail.com
         Mohit                     Hinduja                          mohit_hin@yahoo.co.in
         Kayleigh                  Hines                            kayleigh.m.hines@gmail.com
         Thomas                    Hinkson                          macnvettes@yahoo.com
         Javier                    Hinojo                           javier@iqrei.com
         Brenda                    Hinojo                           brendahinojo@gmail.com
         Darcy                     Hinrichs                         hinclan@msn.com
         Mike                      Hinrichs                         hinclan73@gmail.com
         Lindsey                   Hinson                           lindseyhinson@rocketmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 91 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 357 of 506
                                                  Schedule of Subscribers*


               First Name                   Last Name                        E-mail Contact Information
         Chris                     Hinson                           chhins@icloud.com
         David                     Hinton                           citi4miles@yahoo.com
         Jason                     Hintz                            jasejunk@comcast.net
         Shafiq                    Hirani                           shafiqhirani@yahoo.com
         Melinds                   Hirsch                           mzsatchmo@aol.com
         Sarah                     Hirsch                           sarah.hirsch32@gmail.com
         Howard                    Hirsch                           howardh525@gmail.com
         Steven                    Hitchcock                        hitchcos@yahoo.com
         Matthew                   Hitchler                         mjhitchler@gmail.com
         Rachelle                  Hitchler                         rachelle.hitchler@gmail.com
         Suzanne                   Hitt                             suzanne.hitt@lumpkinschools.com
         Chris                     Hixon                            hixon399@gmail.com
         Siu                       Ho                               scho01@hotmail.com
         Ka Chon                   Ho                               iamasushichef@gmail.com
         Kaelin                    Hoagland                         kaelinmhoagland@yahoo.com
         Ann Marie                 Hoang                            annmariehoang@gmail.com
         Lily                      Hoang                            annmarie_hoang@yahoo.com
         Thanhthuy                 Hoang                            thanhthuyhoang0818@gmail.com
         Serena                    Hoang-Nguyen                     serenahoang@yahoo.com
         Kishauna                  Hobby                            kishaunahobby@yahoo.com
         Richard                   Hochman                          rchochman@gmail.com
         Ellen                     Hochman                          teachrnatr@aol.com
         Jerry                     Hockman                          jerryhockman@sbcglobal.net
         Michael                   Hodge                            runner5883@gmail.com
         Edmond                    Hodge                            ehodge260@yahoo.com
         Marie                     Hodge                            marieah1360@aol.com
         Michael                   Hodge                            mhodge3669@aol.com
         Lisa                      Hodge                            lharris722000@yahoo.com
         jerome                    hodges                           jhodges@omahaperformingarts.org
         Garrett                   Hodges                           jghodges7@gmail.com
         Jonah                     Hodgkins                         jonahhodgkins@icloud.com
         andrew                    hodulik                          andrew_hodulik@my.uri.edu
         lisa                      hodulik                          lisabaci@aol.com
         Daniel                    Hoedebeck                        daniel_hoedebeck@yahoo.com
         Daniel                    Hoedebeck                        feistyhummer@yahoo.com
         Jason                     Hoenich                          jason@habitu8.io
         Benita                    Hoenich                          benitawot@gmail.com
         John                      Hoerber                          johnthvi@hotmail.com
         Yoslaxis                  Hoff                             josietoledo25@yahoo.com
         Sarah                     Hoffman                          sarahhoffman@charter.net
         Seth                      Hoffman                          sak.hoffman@gmail.com
         Joseph                    Hoffman                          jhoff8189@gmail.com
         Tristan                   Hoffmann                         tristan@corsairsystems.com
         James                     Hofheinz                         jorhofheinz@gmail.com
         Derek                     Hogg                             ballhogg224@gmail.com
         Ron                       Hoglund                          rhoglund74@gmail.com
         Cyndi                     Hogue                            chogue1217@gmail.com
         Peyton                    Hohenbrink                       peyton.hohenbrink@gmail.com
         Gretchen                  Hohenbrink                       gretchen.hohenbrink@gmail.com
         David                     Hohenbrink                       davidhohenbrink79@gmail.com
         Jim                       Hoitsma                          jimhoitsma@yahoo.com
         Noah                      Holden                           nahback@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 92 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 358 of 506
                                                  Schedule of Subscribers*


                First Name                 Last Name                          E-mail Contact Information
         Megan                     Holder                           mcompton8@rocketmail.com
         Michael                   Holder                           mike.holder@comcast.net
         Scott                     Holdridge                        scott@scottholdridge.com
         Scott                     Holecek                          sholecek@yahoo.com
         Albert                    Holimon                          aholimon0308@gmail.com
         Daniel                    Holl                             colemansbouncer@yahoo.com
         Daniel                    Holl                             jouceeman@yahoo.com
         John                      Hollabaugh                       hollabaughjohn@gmail.com
         Brian                     Holland                          brian.holland84@aol.com
         Patrick                   Holland                          pat.j.holland@gmail.com
         Rhonda                    Holland                          rholland@rock.k12.nc.us
         JW                        Holland                          jerry@hollandandassociates.org
         Phoenix                   Holle                            hollephoenix23@gmail.com
         Will                      Hollerung                        holler3x@gmail.com
         dorian                    hollis                           dorianhollis@yahoo.com
         Darrin                    Holloway                         darrin@employersdepot.com
         Sarah                     Holloway                         sarahhollll@gmail.com
         Colton                    Holman                           holmankim@comcast.net
         Candace                   Holman                           holmankimm@gmail.com
         Linda                     Holman                           lpholman.dc@gmail.com
         Matt                      Holmes                           mholmes2763@gmail.com
         Dominic                   Holmes                           tlite60@gmail.com
         Erin                      Holmgren                         emholmgren@hotmail.com
         Karolina                  Holmstrom                        karolinah75@gmail.com
         Kaitlyn                   Holst                            katie2renee@yahoo.com
         Gregory                   Holt                             holtpartyof8@gmail.com
         Caryn                     Holt                             carynlea@yahoo.com
         Harry                     Holt                             whatholt@gmail.com
         Hallie                    Holt                             d00319470@dmail.dixie.edu
         Dayna                     Holt                             gholt8211@gmail.com
         Taylor                    Holt                             taylorholt134@gmail.com
         James                     Holt                             jim.holt2128@gmail.com
         Lorraine                  Holt                             lorrie.holt@me.com
         Matthew                   Holton                           matt.holton@gmail.com
         Nick                      Holtz                            nholtz1@students.towson.edu
         Angel                     Hom                              ahom1029@gmail.com
         Chad                      Homan                            choman@gmail.com
         Renee                     Homan                            homan19r@gmail.com
         Risa                      Honablue                         risahonablue@gmail.com
         jeesun                    hong                             puha119@gmail.com
         Jacob                     Honig                            hello@jakehonig.com
         Bhavana                   Honnappa                         bhavana.honnappa@gmail.com
         Nathan                    Hooker                           nathan926.nh@gmail.com
         Amanda                    Hoopaugh                         amanda.hoopaugh@gmail.com
         Emma                      Hoosier                          misty.welton@gmail.com
         Angel                     Hoover                           angeldhoover@aol.com
         Todd                      Hoover                           toddhoover@comcast.net
         Barbara                   Hoover                           shylohbestmom@gmail.com
         David R                   Hope                             dhopedc@aol.com
         Tyler                     Hope                             tyler.m.hope@gmail.com
         Amanda                    Hopeck                           split_500@hotmail.com
         Susan                     Hopkins                          susan_hopkins2@comcast.net


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 93 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 359 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                        E-mail Contact Information
         Page                      Hoppe                            pagehoppe@yahoo.com
         Lincoln                   Hoppe                            lincolnhoppe@msn.com
         Carys                     Horgan                           caryshorgan@gmail.com
         James                     Horn                             beep57@sbcglobal.net
         SHARON                    HORN                             monkeysharon64@gmail.com
         Andrew                    Horne                            jahlly.good@gmail.com
         Jennifer                  Horne                            jenniferdhorne1024@gmail.com
         Gary                      Horne                            rockandrollgary@gmail.com
         Chris                     Horner                           cryanhorner@gmail.com
         Richard                   Horowitz                         rhesqnyc25@gmail.com
         Martha                    Horton                           mchorton55@yahoo.com
         Bill                      Horton                           kindofblue56@sbcglobal.net
         Diane                     Horwitz                          dianeh223@gmail.com
         David                     Horwitz                          dwitz621@gmail.com
         Jessica                   Horwood                          jessica.horwood@hotmail.co.uk
         Matthew                   Hoskins                          matthew.a.hoskins@gmail.com
         Clint                     Hoskins                          tenpin524@hotmail.com
         Erin                      Hoskins                          erinjoelle@hotmail.com
         Derrick                   Houchens                         v6835090@yahoo.com
         Davien                    Houchin                          davien.houchin@gmail.com
         Heidi                     Houchin                          heidi.westbroek@gmail.com
         Nick                      Houghton                         nhoughto12@gmail.com
         Elizabeth                 House                            betseyhouse@gmail.com
         Shelle                    House                            shellehouse@gmail.com
         Jack                      Housenga                         jack.housenga@aol.com
         Andrew                    Houston                          houston2108@yahoo.com
         alonzo                    houston                          houstonxalonzo@yahoo.com
         Abby                      Howard                           abbyhoward22@rocketmail.com
         Heather                   Howard                           backrow4612000@yahoo.com
         Emma                      Howard                           khoward8@cfl.rr.com
         Debbi                     Howard                           dzag89@gmail.com
         Kaila                     Howard                           kaila.howard17@gmail.com
         Scott                     Howard                           scott.howard82@gmail.com
         Maura                     Howe                             maura825@gmail.com
         Keith                     Howell                           kjhowell1@comcast.net
         Michelle                  Howell                           howellm@ogdensd.org
         Callie                    Howell                           chowell1213@gmail.com
         Brendon                   Howell                           howell.brendon@gmail.com
         Janice                    Howes                            janicehowes0301@gmail.com
         Kate                      Howes-Joseph                     jedikatekat@gmail.com
         Cheryl                    Howlett                          cherylsfca@comcast.net
         Kendall                   Howser                           kendall.howser@gmail.com
         Richard                   Howson                           rghowson@gsinet.net
         Jeffery                   Hoxie                            danhoxie1980@gmail.com
         Julie                     Hoyt                             julie.hoyt6@yahoo.com
         Derek                     Hoyt                             hoytder000@gmail.com
         Evan                      HR                               ewhaineroberts@gmail.com
         ivan                      hristozov                        igh1984@abv.bg
         Diana                     Hruska                           blondiana54@gmail.com
         Jessica                   Hryniewicki                      wickifam@gmail.com
         Weijoe                    Hsiao                            hsiaoweijoe@gmail.com
         Anna                      Hsu                              hsua@lemoyne.edu


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 94 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 360 of 506
                                                  Schedule of Subscribers*


                First Name                 Last Name                         E-mail Contact Information
         hsiuwei                   hsu                              fujiwade@hotmail.com.tw
         Timothy                   Hsu                              timothy.hsu@gmail.com
         Mikey                     Hsu                              supermoose321@gmail.com
         Chenhui                   Hu                               398664843@qq.com
         Xiao                      Hu                               xh2177@columbia.edu
         Dongyu                    Hu                               jessicahudongyu@gmail.com
         Zhoupei                   Hu                               perryinla@gmail.com
         Shaokun                   Hu                               shaokunharris@gmail.com
         Mankun                    Huang                            christytg2010@gmail.com
         Connie                    Huang                            conniehuang0910@gmail.com
         Yi                        Huang                            michaelyihuang@gmail.com
         Wenjing                   Huang                            busavannah@gmail.com
         Helen                     Huang                            yh131@yahoo.com
         Weixuan                   Huang                            weixuanh@ufl.edu
         Angel                     Huang                            anhuang218@gmail.com
         Yue                       Huang                            huangy18@uw.edu
         Phillip                   Hubbard                          phillip.hubbard@yahoo.com
         Ellis                     Hubbard                          ellishubbard@fuse.net
         Cary                      Huddleston                       cary_huddleston@yahoo.com
         Cindy                     Huddleston                       cindhuddle@yahoo.com
         Hannah                    Huddleston                       hhudd2@gmail.com
         Steven                    Hudson                           hudson2432@gmail.com
         Nikki                     Hudson                           nkhudson@gmail.com
         Sandy                     Hudson                           slh061948@aol.com
         Shae                      Hudson                           shae802@gmail.com
         Ashley                    Hudson                           ashleygee34@gmail.com
         Caleb                     Hudson                           caleb.hudson20@hotmail.com
         steven                    Huebner                          teevee1700@gmail.com
         LORENA                    HUERTA                           adalynnh82@outlook.com
         Wanda                     Huesing                          harleywanda@gmail.com
         Kimberly                  Huffman                          soulmate4lh@yahoo.com
         Layn                      Huffman                          layn.huffman@gmail.com
         Bonita                    Huffman                          bonita_huffman8907@yahoo.com
         Janelle                   Huffsmith                        janiddle@gmail.com
         tonda                     hughes                           hughes.tonda@sbcglobal.net
         Walter                    Hughes                           whughes@backroads.net
         Dan                       Hughes                           hughes.dan@sbcglobal.net
         Kathryn                   Hughes                           kat_hughes88@yahoo.com
         Sarah                     Hughes                           hughsarah@gmail.com
         Kathleen                  Hughes                           hghskthln@gmail.com
         Susan                     Hughes                           doodledog214@gmail.com
         Amy                       Hughson                          amybeth904@yahoo.com
         Angela                    Hui                              squishiiee@yahoo.com
         Patrick                   Hull                             hullycow@yahoo.com
         amna                      humayon                          amnahumayon@gmail.com
         Michelle                  Humphrey                         mmrhmandy.biz@gmail.com
         Greg                      Humphrey                         greghumphrey2@gmail.com
         Mary                      Humphrey                         maryhumphrey4@gmail.com
         Andrew                    Humphreys                        drewdawg_23@hotmail.com
         Andrew                    Humphreys                        ahumphreys2347@gmail.com
         Joseph                    Humphries                        hjay4@vt.edu
         BALJINDER                 HUNDAL                           hundal711@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 95 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 361 of 506
                                                  Schedule of Subscribers*


               First Name                    Last Name                       E-mail Contact Information
         KIRANDEEP                 HUNDAL                           kaurk1038@gmail.com
         Patricia                  Hung                             trishhung@yahoo.com
         John                      Hunt                             rustydobes@yahoo.com
         Jennifer                  Hunt                             jenhunt1285@gmail.com
         Deborah                   Hunt                             jbh142@gmail.com
         ERIC                      HUNT-SCHROEDER                   eschroeder360@gmail.com
         Jamie                     Hunt-Schroeder                   jamielee.liv@gmail.com
         Marcel                    Huntemann                        marcel.huntemann@pm.me
         Bernell                   Hunter                           bernhunt13@yahoo.com
         Mellanie                  Hunter                           melhunt02@gmail.com
         Debra                     Huntley                          huntleydk@gmail.com
         Paul                      Hur                              mmailbox777@yahoo.com
         David                     Hurd                             davidleehurd@gmail.com
         Melissa                   Hurlbut                          melissamhu272@yahoo.com
         James                     Hurler                           jameshurler@gmail.com
         Deborah                   Hurman                           dhurman@aol.com
         Lesley                    Hurst                            hurstl1983@gmail.com
         Michael                   Hurwitz                          mjhurwitz@gmail.com
         Ty                        Husted                           tmhhusted@yahoo.com
         Carolyn                   Husted                           carolynhusted@yahoo.com
         Regina                    Huston                           ginadrenski@hotmail.com
         Tania                     Hutchins                         hutchinssarah99@gmail.com
         Brandy                    Hutchins                         lyrikahb247@yahoo.com
         Ludivine                  HUTIN                            ludivine.hutin@gmail.com
         Janis                     Huyck                            jan6903@aol.com
         Peter                     Huynh                            peterhuynh831@gmail.com
         Lisa                      Huynh                            lisa.huynh12@gmail.com
         Khanh                     Huynh                            hkhanh@hotmail.com
         June                      Hwang                            jhwangj07@gmail.com
         Amberly                   Hwang                            amberly.ava@gmail.com
         Savina                    Hwang                            savina.e.hwang@gmail.com
         Christian                 Hyacinthe                        christianity428@gmail.com
         Gioconda                  Hychko                           gioconda31@gmail.com
         Brent                     Hyden                            hascheesewilltravel@gmail.com
         Joanie                    Hyler                            hyler@pacbell.net
         William                   Hyman                            hymanator1@gmail.com
         Colleen                   Hyman                            colleenhyman@gmail.com
         Laurence                  Hyman                            lhyman@hymaniplaw.com
         Donna                     Hymel                            hymel1999@aol.com
         Daniel                    Hymel                            dhymel11@yahoo.com
         Pamela                    Iacoe                            pamela.iacoe@gmail.com
         Steven                    Iannuccilli                      steven_iannuccilli@yahoo.com
         David                     Ibrahimi                         dibrahimi@icloud.com
         Eric                      Ichon                            ericichon@yahoo.com
         Jyothi                    Idury                            mohan_murthy@rediffmail.com
         Zeraphim                  Ignacio                          ziggyignacio@yahoo.com
         Louisa                    Ijima                            laijima@aol.com
         GLORIA                    IKEKPEAZU                        glkekpeazu@gmail.com
         Kishore                   Illa                             kishonly4u@gmail.com
         Jiye                      Im                               jiye0891@gmail.com
         Susan                     Im                               sim1714@gmail.com
         Lynn                      Imamura-Lum                      vballmom.lil@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 96 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 362 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                        E-mail Contact Information
         Chelsi-Anna               Imberi                           chelsi-anna@ourlovablelabs.com
         Matthew                   Imberi                           matt.imberi@gmail.com
         Jo                        Imeson                           joimeson@yahoo.com
         Suneetha                  Immaraj                          suneetha.theo@gmail.com
         Mark                      Immer                            mark@markimmer.com
         Edward                    Imperati                         eimperati@aol.com
         Sharon                    Imperato                         simperato@comcast.net
         Madhu                     Inala                            madhukiran.inala@gmail.com
         Mahender                  Indira                           mah.ind2k9@gmail.com
         Balakrishnan              Indira                           vinoj27@gmail.com
         Toni                      Indriolo                         tonijanine1@gmail.com
         Amy                       Ingram                           amy.ingram@carrollcountyschools.com
         Sydnie                    Ingram                           sydniemarie99@gmail.com
         Arturo                    Inostrosa                        inostrosa.arturo@gmail.com
         Jithin Reddy              Inreddy                          jtnrdy@gmail.com
         Mark                      Inslee                           markinslee@hotmail.com
         joe                       integlia                         jttvx@yahoo.com
         Johanna                   Interian                         jointerian@gmail.com
         Pierce                    Intharakamhang                   pierceinthara@gmail.com
         Naveen                    Inturi                           naveenkinturi@gmail.com
         Deb                       Ireton                           debi59@optonline.net
         Macon                     Irick                            visionaryic@yahoo.com
         Collin                    Ironside                         collinironside2@gmail.com
         Mikayla                   Irvin                            irvinmik13@gmail.com
         Justin                    Irving                           jirving89@comcast.net
         Paula                     Irving                           pkirving@comcast.net
         James                     Irving                           jmirving1@comcast.net
         Elijah                    Isaac                            elijah@ixhawaii.com
         Jeff                      Isaac                            afaithlikeisaacs@gmail.com
         Sarah                     Isaac                            sbsneller@gmail.com
         Amy                       Isaacs                           itsmeamy@me.com
         Mir                       Isaamullah                       mirisaam@gmail.com
         Anthony                   Isabel                           a_isabel@bellsouth.net
         Marjorie                  Isabel                           msisabel@bellsouth.net
         Rory                      Isbell                           ruaridh613@gmail.com
         Mara                      Isbell                           raider_runner87@yahoo.com
         Vladimir                  Ishutinov                        vl.ishutinov@gmail.com
         Brandon                   Iskandar                         iskandab@go.stockton.edu
         Shahan                    Islam                            shahan.islam@pfizer.com
         Emad                      Ismail                           emadeld@yahoo.com
         Jeff                      Isom                             jeffisom@ymail.com
         gheorghe                  istrate                          mihaiist@yahoo.com
         Ndungu                    Itotia                           nitotia@gmail.com
         Beverly                   Itotia                           bevitotia@gmail.com
         Jay                       Itte                             jitte2301@gmail.com
         sujatha                   itte                             sujatha.itte@gmail.com
         Murthy                    Ivaturi                          mivaturi@gmail.com
         Jenni                     Ivers                            jenni.ivers@gmail.com
         Nancy                     Iverson                          nnn917@comcast.net
         Megan                     Ives                             ivesmg@gmail.com
         Shannon                   Izquierdo                        sjizquierdo@yahoo.com
         Kelvin                    Jack                             kelvin_jack@hotmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 97 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 363 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                         E-mail Contact Information
         Loriann                   Jack                             loriannrjack@gmail.com
         Katie                     Jack                             kjack0706@gmail.com
         Angela                    Jack                             soccerchick2005@hotmail.com
         Cynthia                   Jackman Roberts                  c.jackman.roberts@gmail.com
         Bailey                    Jacks                            fairybae@gmail.com
         Dakota                    Jacks                            kotashark04@gmail.com
         Kathryn                   Jackson                          sesca1@msn.com
         Taylor                    Jackson                          taytayjackson11@yahoo.com
         Gloria                    Jackson                          gloriajackson80@yahoo.com
         Jonathan                  Jackson                          rolo1105@gmail.com
         Que                       Jackson                          alwaysonque1932@yahoo.com
         Joy                       Jackson                          neverendingnonsuch@gmail.com
         Jayne                     Jackson                          jjackson@glankler.com
         Kevin                     Jackson                          kcjp115@aol.com
         Lynne                     Jackson                          lynne.jack@outlook.com
         Lynne                     Jackson                          ljackson@westfall.com
         Daymarr                   Jackson                          daymarrjackson@gmail.com
         Diane                     Jackson                          dianerjackson@aol.com
         Tyson                     Jackson Santiaga                 t_jackson07@yahoo.com
         Monica                    Jacobo                           monicaljacobo@gmail.com
         Mathew                    Jacobs                           msjacobs@penneco.com
         Justis                    Jacobs                           jjjacobs22@verizon.net
         Savaod                    Jacobs                           jacobssvd@gmail.com
         Monica                    Jacobs                           monica_jacobs@yahoo.com
         Gary                      Jacobson                         gjacobson6@gmail.com
         Gail                      Jacobson                         jacobson@nccn.net
         Erin                      Jacobson                         emj4251998@aol.com
         Aaj                       Jacoby                           aajmd@hotmail.com
         Oksana                    Jacoby                           jnn101@hotmail.com
         Jessica                   Jacques                          jessica.jacques16@yahoo.com
         Naidene                   Jacques-Martinez                 naidene115@gmail.com
         Michelle                  Jacquot                          michellemjacquot@gmail.com
         Minna                     Jaffery                          minnajaffery@gmail.com
         Devendra                  Jagarlamudi                      devspark.4u@gmail.com
         Richard                   Jager                            rjager@cox.net
         Joyce                     Jagger                           jaguar244@aol.com
         MaryAnn                   Jagiello                         outandaboutgals1@gmail.com
         Daniel                    Jagodnik                         djagodnik@naturalenergyusa.com
         Sanjiv                    Jagtap                           sanjivjagtap@gmail.com
         Amit                      Jagtiani                         amit_jagtiani171@yahoo.com
         Jusan                     Jaime                            jusanjaime@mailinator.com
         Kriti                     Jain                             kritijain24@gmail.com
         Priyanka                  Jain                             nikhil.dellboomi@gmail.com
         Shailesh                  Jain                             jaishailesh@gmail.com
         RAHUL                     Jain                             er.jain.rahul@gmail.com
         sachin                    jain                             thanksalottoyou@gmail.com
         Deepika                   Jain                             ddd08820@gmail.com
         Vishal                    Jain                             vvv08820@gmail.com
         Krista                    Jakl                             kjakl@hotmail.com
         Maryann                   Jakubiec                         mjakubiec697@gmail.com
         Matthew                   Jalbert                          mjalbert22@gmail.com
         Rima                      Jallad                           rima.jallad@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 98 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 364 of 506
                                                  Schedule of Subscribers*


               First Name                    Last Name                        E-mail Contact Information
         Abhinav                   Jambulingam                      jamabhinav@gmail.com
         Alan                      James                            alan@gentlekneads.com
         Patrice                   James                            info@korikryotherapy.com
         COURTNEY                  JAMES                            courtneykari@earthlink.net
         Sean                      Jamm                             enjoyingtheagora@yahoo.com
         Allen                     Janelle                          allen.janelle84@yahoo.com
         Jesse                     Janes                            jessejanes@ymail.com
         Jagdish                   Jangid                           jangid.jagdish@gmail.com
         RAJESHWARI                JANI                             janird@yahoo.com
         Alexander                 Janko                            moviepass@montabela.com
         Heather                   Jankowitsch                      heatherjank@gmail.com
         Jerome                    Jansen                           jansenjerome@hotmail.com
         Zach                      Jansen                           zach.jansen@mail.com
         Justine                   Janson                           justinejanson@gmail.com
         Chester                   Jantzen                          chesterjantzen@yahoo.com
         Holly                     Jantzen                          chjantzen@gmail.com
         Cynthia                   Janus                            cjbcjj@rcn.com
         Christopher               Jao                              jao.christopher@gmail.com
         Roman                     Jaquez                           romanjaquez@mac.com
         Alan                      Jaquez Orozco                    alan30@comcast.net
         Francys                   Jaramillo                        francysaalvarez@gmail.com
         Jacob                     Jarecke                          jacob.jarecke@unmc.edu
         Jayesh                    Jariwala                         surti0869@gmail.com
         Robert                    Jarosinski                       robert.t.jarosinski@gmail.com
         Roston                    Jarrell                          ross.jarrell@gmail.com
         Gajjan                    Jasani                           jasanign@yahoo.com
         William                   Jasin                            sk8rpops@gmail.com
         Abhimanyu                 Jataria                          abhimanyu.jataria@gmail.com
         Jennifer                  Javier                           jhorowi1@gmail.com
         Kevin                     Javier                           kevinjav10@msn.com
         Bianca                    Javier                           manny_800@hotmail.com
         Manikandan                Jayagopi                         jayagopi1955@gmail.com
         Venkat                    Jayaraman                        dkjvenkat@gmail.com
         Sarathi                   Jayaraman                        sarti_143@yahoo.co.in
         Donald                    Jeanes                           dfjeanes@verizon.net
         Vinay                     Jee                              vinayjee1998@yahoo.com
         Ashley                    Jeeuth                           ashleyjeeuth@yahoo.com
         Tereasa                   Jefferson                        tjeffers1956@gmail.com
         Lamontay                  Jefferson                        latan00@hotmail.com
         Theodore                  Jefferson                        tedjefferson.tj@gmail.com
         Micah                     Jellico                          moviepass.mail.acc@gmail.com
         Sarah                     Jellings                         srjellings@gmail.com
         Brandon                   Jellings                         brandonjellings@gmail.com
         HORACE                    JEN                              horace_p_jen@yahoo.com
         Charles                   Jenkins                          chuck91174@gmail.com
         Catherine                 Jenkins                          cmbjenkins@yahoo.com
         Barbara                   Jenkins                          wfjenkins.13@gmail.com
         Tom                       Jenkins                          taj627@sbcglobal.net
         Greg                      jenkins                          greg-jenkins@sbcglobal.net
         Vernon                    Jenkins                          vernonlencioni@gmail.com
         Loren                     JENKS                            jenksdelmar@gmail.com
         BETTY                     JENKS                            bettyjenks29@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                    Page 99 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 365 of 506
                                                  Schedule of Subscribers*


                First Name                    Last Name                       E-mail Contact Information
         Jacqueline                Jenks                            jmjenks@mac.com
         Andrea                    Jenks                            ajlynn57@gmail.com
         Todd                      Jenks                            pastor@saintpaulames.org
         Kevin                     Jenkz                            hijenks354@gmail.com
         Kendall                   Jennett                          kendall.jennett@gmail.com
         Susan                     Jennings                         skjennings2012@yahoo.com
         Marianne                  Jensen                           marys_reds@yahoo.com
         Jessie                    Jensen                           jessie.jensen@outlook.com
         Alice                     Jenson                           alicejenson@gmail.com
         Caroline                  Jenson                           livingyourjoy@aol.com
         Suyeon                    Jeong                            ceriseceline42@gmail.com
         Juan                      Jerez                            shedskin01@yahoo.com
         Emma                      Jesse                            justakawaiianimefangirl@gmail.com
         Morgan                    Jesse                            morgyghost@gmail.com
         Merce                     Jessor                           mjessor@gmail.com
         Gourav                    Jhanwar                          gourav.jhanwar007@gmail.com
         Vaibhav                   Jhanwar                          gjhanwar52@gmail.com
         Zhuzhen                   Ji                               monica.ji@kla-tencor.com
         Peiyao                    Jia                              suzannjia926@gmail.com
         Joanne                    Jiang                            joannewjiang@gmail.com
         Shuya                     Jiang                            sarahjiang1111@gmail.com
         Hao                       Jiang                            jiangwenli89@gmail.com
         Jingwen                   Jiang                            vincentjiang.sh@gmail.com
         Yanzhi                    Jiang                            overmindss@gmail.com
         Alfredo                   Jimenez                          fred9020@gmail.com
         Emily                     Jimenez                          emilyjimenez0620@gmail.com
         Mary                      Jimenez                          mary.jimenez15@gmail.com
         Everett                   Jimenez                          ejjcaj_97@yahoo.com
         XINGNU                    JIN                              emma.la20140821@gmail.com
         Carmen                    Joa Soto                         michaelvarela8307@gmail.com
         Arnel                     Joaquin                          arnelj@gmail.com
         Agnes                     Joaquin                          agnesjmd@gmail.com
         Cheryl                    Jobes                            pinkcheryl85@gmail.com
         Sarah                     Jochem                           sarahjochem@gmail.com
         Lucy                      Jochum                           jochumlucy@yahoo.com
         TERENCE                   JOE                              twjoe@mindspring.com
         RAVI                      JOGA                             kishoreravi937@gmail.com
         Eric                      Johansen                         imaestro@dne.net
         Eric                      Johansen                         ericj@dne.net
         Michael                   Johanson                         mikej80918@gmail.com
         Kevin                     John                             majestickfj@gmail.com
         Casey                     Johns                            1831vjj@gmail.com
         Vannah                    Johns                            jnetj50@gmail.com
         Shanda                    Johns                            shancs2000@yahoo.com
         Geraldine                 Johns                            geraldine@graceballetnewyork.com
         Dwayne                    Johns                            thejudge1728@yahoo.com
         Robert                    Johns                            alphajl7@gmail.com
         Miles                     Johnson                          milesjohnson49@gmail.com
         Craig                     Johnson                          craigandersjohnson@yahoo.com
         Alan                      Johnson                          asjohnson93@gmail.com
         Eric                      Johnson                          johnson99eric@gmail.com
         mark                      johnson                          plopp5151@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 100 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 366 of 506
                                                  Schedule of Subscribers*


               First Name                    Last Name                        E-mail Contact Information
         Campbdll                  Johnson                          campbelljohnson33@gmail.com
         Ryan                      Johnson                          ryjohnson1@gmail.com
         Jamie                     Johnson                          jaimjohnson@yahoo.com
         paula                     johnson                          4kidspyj@gmail.com
         janet                     johnson                          johnjlj555@yahoo.com
         Cynthia                   Johnson                          ibnuts61@comcast.net
         Tara                      Johnson                          tarachill79@gmail.com
         Sheileen                  Johnson                          coleman.jonathan123@gmail.com
         Sandra                    Johnson                          sandyjhr@cox.net
         Kellsy                    Johnson                          true1951@gmail.com
         Stacy                     Johnson                          johnsongstacy7@gmail.com
         Dale                      Johnson                          dalelouis@cox.net
         Tim                       Johnson                          tim@idamerica.com
         Damon                     Johnson                          16johnsdamp@gmail.com
         Shayla                    Johnson                          shaylahankins1@gmail.com
         Matthew                   Johnson                          mrjsonlinedeals@gmail.com
         Adina                     Johnson                          pets@moorspetsitting.com
         Patrick                   Johnson                          chrisjohnson.connect@gmail.com
         Sharon                    Johnson                          sharon.johnson@homevestors.com
         Nicole                    Johnson                          johnsonnicole94@gmail.com
         Colin                     Johnson                          colinpatjohnson@gmail.com
         Tameala                   Johnson                          7jstranscription@comcast.net
         Valerie                   Johnson                          dnvjohnson@gmail.com
         Don                       Johnson                          dcjohnson1962@gmail.com
         Cindy                     Johnson                          johncjc@hotmail.com
         Sylvia                    Johnson                          sylviajohnson00@aol.com
         Chris                     Johnson                          chrisgjohnson@hotmail.com
         Evan                      Johnson                          fiercejohnson@yahoo.com
         Emmett                    Johnson                          ephs422@aol.com
         Amy                       Johnson                          amyl70327@gmail.com
         Dennis                    Johnson                          dcjohnson46@gmail.com
         Robert                    Johnson                          robb_772@yahoo.com
         Pam                       Johnson                          pjayowns@yahoo.com
         Kyle                      Johnson                          kylej2999@gmail.com
         Brian                     Johnson                          shoegazer@sbcglobal.net
         Laura                     Johnson                          cabincrewriot@gmail.com
         Sheileen                  Johnson                          deshaunmyers3@gmail.com
         Sheileen                  Johnson                          sheileen.johnson@yahoo.com
         Sheileen                  Johnson                          nysia.coleman2001@gmail.com
         Samuel                    Johnson                          sam.johnson3@me.com
         Benjamin                  Johnson                          ben.johnson5@me.com
         Yvonne                    Johnson                          lwmoomba@gmail.com
         Darryl                    Johnson                          weatherman01@aol.com
         Ivey                      Johnson                          jhnsmarv6@aol.com
         Debbie                    Johnson                          debbieljohnson09@gmail.com
         Jared                     Johnson                          brakkus@gmail.com
         Christopher               Johnson                          chris.a.johnson@homevestors.com
         Connor                    Johnson                          connorj808@gmail.com
         Keith                     Johnson                          capecodjohnson1@gmail.com
         Taurean                   Johnson                          tljohn15@hotmail.com
         Thomas                    Johnson                          kidjohnson1@comcast.net
         Marvin                    Johnson                          swaqqakinq67@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 101 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 367 of 506
                                                  Schedule of Subscribers*


               First Name                   Last Name                        E-mail Contact Information
         Arthur                    Johnson                          arthur_johnson@bellsouth.net
         Odell                     Johnson                          nexend@aol.com
         Brad                      Johnson                          bkjohnson726@gmail.com
         Marc                      Johnson                          marcbjohnson@icloud.com
         Ryan                      Johnson                          pugandryan@gmail.com
         Hunter                    Johnson                          huntman12.01@gmail.com
         Keria                     Johnson                          pugandryan@q.com
         Lauren                    Johnson-Lacender                 laurenlavendercc@gmail.com
         Garrett                   Johnston                         johnston.garrett@gmail.com
         Haley                     Johnston                         haleyrjohnston92@gmail.com
         Nicholas                  Johntony                         nijoto29@gmail.com
         Dennis                    Jones                            djayjones@aol.com
         Mark                      Jones                            markthemacguy@me.com
         LaRae                     Jones                            laraej@yahoo.com
         Jenica                    Jones                            relaxologymassage@gmail.com
         Kathy                     Jones                            onecreativekat@me.com
         Brendan                   Jones                            jonesbren12@gmail.com
         Marshall                  Jones                            marshallj3300@gmail.com
         Justus                    Jones                            justus1274@gmail.com
         Jeff                      Jones                            jeffajones1@gmail.com
         Troy                      Jones                            troyjones@me.com
         Melissa                   Jones                            lissaj91@yahoo.com
         Antoan                    Jones                            antoanjones@yahoo.com
         Christian                 Jones                            jonescw25@gmail.com
         Brent                     Jones                            brentj1111@gmail.com
         MARSHALL                  JONES                            marshallajonesjr@gmail.com
         Charis                    Jones                            bcbjones@cox.net
         Christopher               Jones                            c.c.jones@me.com
         Kimberly                  Jones                            kimberly813jones@gmail.com
         Dane                      Jones                            danejones813@gmail.com
         Lucas                     Jones                            lucasjonezzz@gmail.com
         Amelia                    Jones                            ameliajones@comcast.net
         Anitra                    Jones                            anitraj24@yahoo.com
         Candy                     Jones                            cjncj@cox.net
         Toni                      Jones                            sarahbarron97@icloud.com
         Autumn                    Jones                            theshutterbug32@hotmail.com
         Elizabeth                 Jones                            bjones@gofcs.org
         Bianca                    Jones                            biancaajones12@gmail.com
         Mike                      Jones                            tourviewgolf@gmail.com
         Gretchen                  Jones                            empeteal@gmail.com
         Darla                     Jones                            darladjones1950@gmail.com
         Ryan                      Jones                            magrhino@gmail.com
         Caleb                     Jones                            c.d.jones@me.com
         Jhoanna                   Jones                            jhoannaj@gmail.com
         Mary Lynn                 Jones-wright                     mljw49@hotmail.com
         Anil                      Jonnala                          anil.jonnala@live.com
         Phani                     Jonnala                          chikkala.madhu@gmail.com
         Charles                   Jordan                           chuckrjord@gmail.com
         Chase                     Jordan                           scarypaperface@gmail.com
         Rick                      Jordan                           rjordan@minnmicro.com
         Claudia                   Jordan                           cjordan@minnmicro.com
         Peter                     Jordan                           peetskeet619@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 102 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 368 of 506
                                                  Schedule of Subscribers*


               First Name                   Last Name                         E-mail Contact Information
         Ron                       Jordan                           ron_jordan@mail.com
         LuAnn                     Jorgensen                        luannjorgensen@gmail.com
         Carl                      Jorgensen                        jorgensencarl@gmail.com
         Katherine                 Jorgensen                        katie_j43@hotmail.com
         Sue                       Jorgenson                        sue.jorgenson@yahoo.com
         Susan                     Jorgenson                        john_jorgenson@ymail.com
         Jobin                     Joseph                           jijo406@gmail.com
         Johnson                   Joseph                           johnson.joseph@yahoo.com
         Sunil                     Joseph                           sunju.jose@gmail.com
         Albin                     Joseph                           albinj8@gmail.com
         Sebastian                 Joseph                           postseby@gmail.com
         Sharon                    Joseph                           jlstrings@hotmail.com
         Simon                     Joseph                           sjoseph0123@yahoo.com
         Jeanan                    Joseph                           auntjeanan@gmail.com
         Diana                     Joseph                           dd906588@hotmail.com
         Robert                    Joseph                           itsdaylee@gmail.com
         Terry                     Joseph                           zippyjo99@yahoo.com
         Richard                   Joseph                           ricojo99@gmail.com
         Jerome Prakash            Joseph Amalrajan                 jerryjos89@gmail.com
         Kaushik                   Joshi                            kindling.kruti@gmail.com
         Kaushik                   Joshi                            drkushjoshi@gmail.com
         Arun                      Joshi                            arunbiz@yahoo.com
         Aashca                    Joshi                            aashca9@gmail.com
         Neel                      Joshi                            neelmjoshi@gmail.com
         Kunal                     Joshi                            kunaljoshi.4451@gmail.com
         Charles                   Joslain                          chjbolton@hotmail.com
         David                     Joss                             taizo1@yahoo.com
         Judy                      Joss                             judyhjossesq@earthlink.net
         Jonathan                  Jou                              jonjou31212@gmail.com
         Jienming                  Jou                              esharkjj@gmail.com
         Julie                     Joy                              julieannemjoy@gmail.com
         Jacquelin                 Joya                             jacquelinjoya@gmail.com
         Elaina                    Joyner                           eaj2121@gmail.com
         UDon                      Ju                               udon.chou@gmail.com
         Sheauing                  Ju                               sheauingju@gmail.com
         Kim                       Juba                             kmjuba@yahoo.com
         Thomas                    Juba                             tr_juba@yahoo.com
         Robert                    Juba                             robjub2290@gmail.com
         Jack                      Judy                             jdjudy1@comcast.net
         Joye                      Judy                             jljudy3@hotmail.com
         Leticia                   Julian                           leticiamariejulian@gmail.com
         Zach                      Juliar                           zmanj881@yahoo.com
         Judy                      Julin                            judy.cosmikids@gmail.com
         Celia                     Julve                            pintalotododeplata@gmail.com
         Jinny                     Jung                             jinnyjungjj@gmail.com
         Mae                       Jung                             maeljung@aol.com
         Shridhar                  Jupudi                           shri30328@gmail.com
         VENKATRAO                 JUPUDI                           jupudivenkat@gmail.com
         Leah                      Jurgensen                        leah.jurgensen@marquette.edu
         Chantal                   Justamond                        cjustamm66@me.com
         Prithvi                   Jutur                            prithvi.jutur@gmail.com
         Anuradha                  K Pulivarthi                     anukot2014@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 103 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 369 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                        E-mail Contact Information
         Nancy                     Kachel                           njkachel@gmail.com
         Matt                      Kaczor                           posterguy95@gmail.com
         Alyssa                    Kaczor                           alyssajeanne89@gmail.com
         Umesh                     Kadam                            uvkadam@hotmail.com
         Umesh                     Kadam                            u_kadam@hotmail.com
         Bhargava                  Kadiri                           kadiribhargava@hotmail.com
         Chris                     Kaempfe                          christopher.kaempfe@gmail.com
         Sid                       Kafka                            skafka@purdueglobal.edu
         Leonard                   Kagan                            lkagan505@gmail.com
         Kody                      Kageler                          kckageler@gmail.com
         Mikayla                   Kageler                          mskageler@hotmail.com
         Tami                      Kageler                          tkageler@hotmail.com
         Pete                      Kageler                          ptkageler@gmail.com
         Kameron                   Kageler                          kamkageler@hotmail.com
         Debbie                    Kaikaka                          debrakaikaka@gmail.com
         James                     Kain                             rockyhill915@aol.com
         William                   Kaiser                           bigwill_1994@yahoo.com
         Monika                    Kajal                            monika.columbusohio@gmail.com
         Nithin                    Kakani                           nithin@ou.edu
         Prasanth Kumar            Kakarla                          pkakarla92@gmail.com
         Sravana kumar             Kakarla                          sravan84.kakarla@gmail.com
         Gopinath                  Kakarla                          kakarlagopi@gmail.com
         Neha                      Kakkar                           neha.kakkar1990@gmail.com
         Nagalakshmi               Kakkera                          laxmiganna@gmail.com
         Manohar                   Kalamakuntla                     chettapass1@gmail.com
         Manohar                   Kalamakuntla                     chettapass2@gmail.com
         Manohar                   Kalamakuntla                     chettapass4@gmail.com
         jayaprakash               kalattur                         jaiprakash_sp@yahoo.com
         Siddhartha                Kalavala venkata                 kalavalasiddhartha@gmail.com
         Lalit                     Kale                             s.kalelalit@gmail.com
         Sridhar                   Kalepu                           ksrish1205@gmail.com
         Sridhar                   Kalepu                           ksridhar1806@gmail.com
         Sridhar                   Kalepu                           kprasanna0501@gmail.com
         Surya                     Kalidindi                        surya.kalidindi@me.gatech.edu
         Manjula                   Kalidindi                        manjukal@yahoo.com
         Nick                      Kalinoski                        nicholasskalinoski@gmail.com
         Rylee                     Kalinski                         rkalinski@mail.niagara.edu
         Samantha                  Kalinski                         srkalinski99@gmail.com
         Alan                      Kalish                           alan.kalish@gmail.com
         Venkatalakshmi            Kalla                            contactkallas@gmail.com
         Sudhir                    Kalla                            sudhirkalla@gmail.com
         Srilatha                  Kallam                           skallam@gmail.com
         Kay                       Kallander                        kaykallander@mac.com
         kruthika                  kallem                           kruz.kallem@gmail.com
         Bartholomew               Kallgren                         bart.kallgren@gmail.com
         Sander                    Kallshian                        sanderk@me.com
         Arjun Kumar               Kalluri                          arjunakalluri@hotmail.com
         Snehith                   Kaloor                           ksnehith3@gmail.com
         Inder                     Kalra                            dr.inder@gmail.com
         Sravan kumar              Kalva                            kalvashravankumar@gmail.com
         Nithya                    Kalyani                          pkancharla80@gmail.com
         Ritu                      Kama                             ritukama@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 104 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 370 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                       E-mail Contact Information
         synthia                   kamatchi                         synthiakamatchi@gmail.com
         Jayalakshmi               Kamath                           mail2bhagwath@gmail.com
         Venkata Durga Bh          Kambala                          bhavani.kvd91@gmail.com
         Rao                       Kambhampati                      kambhampatir@hotmail.com
         Rajeswari                 Kambhampati                      rajikamb@gmail.com
         Geeta                     Kamety                           kametygeeta1@gmail.com
         Raj                       Kamety                           rajkamety@gmail.com
         Aravind                   Kamineni                         aravindabk3@gmail.com
         Venu                      Kamma                            sreedeviap@yahoo.com
         Stacey                    Kammel                           sb1130@yahoo.com
         Matt                      Kammel                           mkammel@yahoo.com
         Jennifer                  Kamps                            o.m.s.a.anne@gmail.com
         Suchin                    Kamyod                           amynguyen941@yahoo.com
         Wicky                     Kan                              kanww@cox.net
         Daisy                     Kan                              daisy@selmanchevy.com
         Melissa                   Kan                              findmelissakan@gmail.com
         Chris                     Kan                              ckan80@hotmail.com
         Christine                 Kan                              christine0104@gmail.com
         Ravindranath              Kanamangala                      ravi.kanamangala@gmail.com
         ravi                      kanaparthi                       chintusmarty0304@gmail.com
         Anish                     Kanattu                          ajkanattu@gmail.com
         purushotham               kancharla                        pkancharla@hotmail.com
         Jai Sathvik               Kanchi                           jayksr@outlook.com
         Reshma                    Kandagatla                       reshmakoorapati@gmail.com
         Sasi kumar                Kande                            shashiguptha321@gmail.com
         Allie                     Kandel                           allison.kandel@gmail.com
         Elizabeth                 Kandel                           ekk100@aol.com
         Paul                      Kandel                           melpik@aol.com
         Rajani                    Kandula                          rajani0070@yahoo.com
         JEEVAN                    KANDULA                          bhanu.moviepass1@gmail.com
         SriramPrakash             Kanduri                          sriramprakash@icloud.com
         David                     Kane                             davidkaneone@icloud.com
         Paul                      Kane                             pjkane13@gmail.com
         Michelle                  Kane                             redsoxmad@yahoo.com
         Sheli                     Kane                             kaneds@genext.net
         Amy                       Kane                             amykane1@gmail.com
         Jeremiah                  Kane                             jeremiah311@gmail.com
         Duckjin                   Kang                             fromdj2k@gmail.com
         Sunyoung                  Kang                             sunserenakang@yahoo.com
         Girish                    kankipati                        girishkankipati2@gmail.com
         PRATHYUSHA                KANMANTH REDDY                   krpreddy2991@gmail.com
         sri                       kanth                            kanthgadu2@gmail.com
         Sri                       Kanth                            srikanth41051@gmail.com
         Rekha                     Kantipudi                        medha339@gmail.com
         divya                     Kanumilli                        divyaravi0304@gmail.com
         yeswanth                  kanuparthy                       yeswanthyesh@live.in
         DEEPAK                    KANWAR                           riyakanwar@gmail.com
         Grace                     Kao                              gkao@cst.edu
         Ying-Chao                 Kao                              yckao0512@gmail.com
         Shailesh                  Kapadia                          skapadia.cmi@gmail.com
         Kevin                     Kapler                           kjkapler@gmail.com
         Holly                     Kapler                           hollykapler@hotmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 105 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 371 of 506
                                                  Schedule of Subscribers*


               First Name                   Last Name                         E-mail Contact Information
         Robert                    Kaplinsky                        rkapmd@comcast.net
         Ellen                     Kaplinsky                        lnkap455@gmail.com
         Vishal                    Kapoor                           tippusultan@yahoo.com
         Annur                     Karaca                           annurkaraca@gmail.com
         Senem                     Karacora                         karacoragaye@gmail.com
         Nalan                     Karakaya Mulder                  nalank@yahoo.com
         Katie                     Karalis                          klk82@hotmail.com
         Shristi                   Karanjit                         shristi@live.com
         Sravani                   Karanjkar                        sravanikaranjkar@gmail.com
         rahil                     karedia                          rahilkaredia@me.com
         Nafi                      Karim                            nkari002@ucr.edu
         Roger                     Karlebach                        rkarlebach@nyc.rr.com
         bharath krishna           karnati                          karnati.bharath7@gmail.com
         Vishnu                    Karnati                          smilevishnu@gmail.com
         Archana                   Karnati                          pochana.archana2007@gmail.com
         Matthew                   Karolak                          mrkarolak@gmail.com
         Cynthia                   Karon                            cyndykaron@gmail.com
         David                     Karp                             dkarp2000@yahoo.com
         Dmytro                    Karpenko                         mityay77777@gmail.com
         Orlando                   Karpf                            okarpf@gmail.com
         Daniel                    Karpus                           dskarpus@gmail.com
         Paul                      Karr                             paulkarr@juno.com
         Mattie                    Karst                            karstmatt@msn.com
         Poornimadevi              Karthikeyan                      poornimaadevi86@gmail.com
         RUPASUNEETHA              KARUMURI                         k_r_suneetha@yahoo.com
         Ron                       Karus                            rkarus23@att.net
         Nicole                    Karus                            nikki@graftonpeek.com
         Julie                     Kasal                            julie.kasal25@gmail.com
         kevin                     kasha                            kkflash@msn.com
         Steven                    Kasner                           sbkasner@yahoo.com
         Daniel                    Kasov                            dan.kasov@fodrc.net
         Emily                     Kasper                           starrysapphire007@aol.com
         Bertha                    Kasper                           bertkasp@aol.com
         Penny                     Kasprzak                         pennykasprzak0609@gmail.com
         Saad                      Kassab                           kassabsaad112855@gmail.com
         Rachel                    Kassenbrock                      r.kassenbrock@gmail.com
         Choukri                   Kassisse                         tim.kassisse@gmail.com
         Ryan                      Kasten                           ryan.kasten@gmail.com
         Jennifer                  Kasten                           murphykasten@hotmail.com
         Jacob                     Kasten                           jacob.kasten@hotmail.com
         Mangala                   Kasturi                          sudheerakm@gmail.com
         Hari kumar                Katamaneni                       hklvsw@gmail.com
         Padmanabha                Katta                            kprbuy@gmail.com
         Vindhya                   Katta                            vindhya_katta@yahoo.com
         Krishnaditya              Katta                            kkrishnaditya@gmail.com
         Sunny                     Katyal                           sunny.katyal@gmail.com
         Joel                      Katz                             katzjm@gmail.com
         Joanna                    Katz                             jokatzhoff@gmail.com
         Jon                       Katz                             jkatz710@gmail.com
         Benjamin                  Katz                             ben.katz@shearman.com
         Seth                      Katz                             katzlawyers@gmail.com
         Randy                     Katzen                           randykatzen@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 106 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 372 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                        E-mail Contact Information
         Scott                     Kauffman                         ruprictjr@gmail.com
         Laura                     Kauffman                         lkauffma@burke.k12.nc.us
         Dean                      Kauffman                         dean@kflsystems.com
         Mackenzie                 Kauffman                         mackadoo222@gmail.com
         Stephen                   Kauffman                         feet1st@rocketmail.com
         Rhonda                    Kauffman                         kauffamily@yahoo.com
         Christopher               Kauffman                         helt1000@gmail.com
         Elizabeth                 Kaufman                          kaufmaneliz@gmail.com
         Alex                      Kaufman                          alexjaykaufman@aol.com
         Alex                      Kaul                             akaul32@gmail.com
         Aakankhsha                Kaul                             akaul4u@gmail.com
         Nirvaan                   Kaur                             nirvaankaur@gmail.com
         Parmjeet                  Kaur                             gurtinderjit@hotmail.com
         Palwinder                 Kaur                             sahilpinder76@gmail.com
         Amit                      Kaushal                          kaushal.amit66@gmail.com
         Aditya                    Kautikwar                        aditya_kautikwar@yahoo.com
         maruthi                   kavadi                           maruthi.p.kavadi@gmail.com
         Angeliki                  Kavekos                          apk09@fsu.edu
         Manuel                    Kavekos                          mannyk6@gmail.com
         Mohan                     Kavuri                           mohanmurthyk@gmail.com
         Samhith                   Kavuri                           samhith.kavuri@gmail.com
         Nipuna                    Kavuri                           nipuna.kavuri@gmail.com
         Evan                      Kawahara                         evan.kawahara@gmail.com
         Annette                   Kawasaki                         annettekawasaki@hotmail.com
         Rob                       Kay                              mrbobert@me.com
         Darryl                    Kay                              dkay2852@gmail.com
         Ally                      Kay                              allysonakay@gmail.com
         Dave                      Kay                              davekay1@aol.com
         Stella                    Kay                              suzeque715@aol.com
         michele                   kayfez                           kayfez61@yahoo.com
         Cole                      Kaynor                           colekaynor@gmail.com
         Josh                      Kealoha                          joshkealoha@live.com
         Nichole                   Kealoha                          kiki.0706@hotmail.com
         Nancy                     Keane                            nancy@nancykeane.com
         Grace                     Kearney                          gracekkearney@gmail.com
         Lisa                      Kearns                           kearnslisa7@gmail.com
         Henry                     Kedziora                         henry.kedziora@gmail.com
         Makynna                   Keefe                            makynnakeefe@email.arizona.edu
         Jordan                    Keeling                          harrysquater@yahoo.com
         Allen                     Keely                            allenrkeely@gmail.com
         Marie                     Keely                            marieakeely@gmail.com
         Simon                     Keemer                           simon@keemer.com
         Scarlett                  Keen                             scarlettkeen@hotmail.com
         Kathy                     Keene                            kkeeneflga@gmail.com
         Art                       Keene                            artkeene82@gmail.com
         Roman                     Keeney                           rkeeney@purdue.edu
         Lori                      Keeney                           romkee99@hotmail.com
         Sihame                    Keghida                          sk@skesq.com
         Kenneth                   Kegney                           ken79269@gmail.com
         Sean                      Keigwin                          seankeigwin88@gmail.com
         Merry                     Keith                            merry.keith@yahoo.com
         Michael                   Keleher                          mkeleher1991@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 107 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 373 of 506
                                                  Schedule of Subscribers*


               First Name                   Last Name                         E-mail Contact Information
         Brendi                    Kelii                            brendikelii@gmail.com
         Matthew                   Kellen                           mattkellen@yahoo.com
         Erik                      Keller                           erikwkeller@gmail.com
         Julie                     Keller                           devineohone@gmail.com
         JENNIFER                  KELLER                           jenniferkeller40@gmail.com
         Amanda                    Kellerwoods                      akellerwoods@gmail.com
         Djuante                   Kellerwoods                      djuantewoods@gmail.com
         Shawn                     Kelley                           nachokelley@gmail.com
         Mary Beth                 Kelley                           kelley.marybeth@gmail.com
         Olinda                    Kelley                           olinkell@aol.com
         Allison                   Kelley                           akc8py@virginia.edu
         Delores                   Kelley                           keldel476@aol.com
         Odette                    Kelley                           odette35@yahoo.com
         Dawnyle                   Kelley                           kelleydc1@gmail.com
         Brian                     Kelley                           brian@briantkelley.com
         Bonnie                    Kellogg                          bonniekay48@gmail.com
         Ross                      Kelly                            ross.e.kelly@sbcglobal.net
         Terri                     Kelly                            tlscar3@comcast.net
         Josh                      Kelly                            josh_kelly51@outlook.com
         Steven                    Kelly                            skelly48@comcast.net
         Chelsea                   Kelly                            chelseakelly45@gmail.com
         Erica                     Kelly                            erica.kelly1485@gmail.com
         Morgan                    Kelly                            morgan.km.kelly@gmail.com
         Brendan                   Kelly                            brendanpatrickkelly@gmail.com
         Stephen                   Kelly                            stephen.d.kelly@hotmail.com
         Laura                     Kelly                            kellyellen23@yahoo.com
         Heather                   Kelly                            hlkelly.88@gmail.com
         Sandra                    Kelly                            sandra.kelly8@gmail.com
         Elizabeth                 Kelly                            elbel88@vt.edu
         John                      Kelroy                           jmkelroy@aol.com
         Kathleen                  Kelso                            kkelso7@gmail.com
         Mike                      Kelty                            info@greaternwchimney.com
         DJay                      Kendall                          mlhstheatreguy@yahoo.com
         STEPHANIE                 KENDALL                          skendall@rsd7.net
         Carl                      Kendrat                          carken@localnet.com
         John                      Kendzierski                      jkendzierski@gmail.com
         Devon                     Kennedy                          devon7ponder@icloud.com
         Ryan                      Kennedy                          booboo1996350@gmail.com
         Rachel                    Kennedy                          rsk934@gmail.com
         Nicole                    Kennedy                          nicolejanekennedy@gmail.com
         Ann                       Kennedy                          conedreil@optonline.net
         matthew                   kennedy                          matthewbkennedy996@gmail.com
         Christopher               Kenney                           chriskenney20@gmail.com
         Jennifer                  Kenney                           jennifer.kenney90@gmail.com
         Lorin                     Kenney                           lorinkenney@gmail.com
         Scott                     Kenney                           slkenney5@hotmail.com
         Scott                     Kenney                           klkenney5@att.net
         Kyle                      Kenney                           falback@yahoo.com
         Alex                      Kennison                         akwisconsin@gmail.com
         Kelsi                     Kennison                         kelsi.kennison@gmail.com
         Lucy                      Kenoff                           lucykenoff@aol.com
         Jay                       Kenoff                           jskentlaw@aol.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 108 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 374 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                        E-mail Contact Information
         Jacob                     Kepford                          rtbredge@gmail.com
         David                     Kerkhoff                         whiteniight@yahoo.com
         David                     Kern                             thekerns12@gmail.com
         David                     Kern                             davidkern55@yahoo.com
         Judy                      Kerr                             saturnkerr@aol.com
         Matthew                   Kerrigan                         mkerrigan2521@gmail.com
         Matthew                   Kerrigan                         nancycg0905@yahoo.com
         Cade                      Kerry                            kerrycg@mail.uc.edu
         Nick                      Kerry                            nickbagel7@gmail.com
         Tim                       Kerstein                         kersteinhaus@gmail.com
         Arun                      Kesi                             arunkesi@gmail.com
         Vaishnavi                 Kesi                             vaishkesi@gmail.com
         Arun                      Kesi Reddy                       ranikesi@gmail.com
         monica                    kesineni                         kesinenimonicamanu@gmail.com
         Chetana                   Kesireddy                        chetana569@gmail.com
         sharon                    kessler                          sharonlkessler@yahoo.com
         Rebecca                   Kessler                          palmbreeze220@gmail.com
         Martha                    Kesting                          kestingl@msn.com
         Bryan                     Ketcham                          bryanketcham13@msn.com
         Lynn                      Ketcham                          kelseyketcham@aol.com
         Pavan                     Kethineni                        pavankethineni@gmail.com
         Manohar                   Kethireddy                       mannohar@gmail.com
         Kelli                     Key                              kelliakey@yahoo.com
         Rodney                    Key                              rodney.d.key@gmail.com
         Castofa                   Keys                             castofakeys@yahoo.com
         EM                        KEYS                             emkeys209@yahoo.com
         Tya                       Keys                             tya.keys@gmail.com
         William                   Keys                             willkeys55@yahoo.com
         Sean                      Keyser                           skeyser42@gmail.com
         Deep                      Khadka                           deep.khadka@hotmail.com
         Sulochana                 Khadka                           sanach29@gmail.com
         Divit                     Khadka                           divit.khadka@outlook.com
         Bobby                     Khalessi                         bobbyk92657@gmail.com
         James                     Khamthung                        khamthung@hotmail.com
         Ainaa                     Khan                             akhan@zaspages.com
         Irfan                     Khan                             sirf.irfanali@gmail.com
         Imran                     Khan                             iak26@cornell.edu
         Jemi                      Khan                             obedi08@yahoo.com
         Yasir                     Khan                             tailormaster4all@gmail.com
         Mahsa                     Khanjari                         mahsakhanjari@gmail.com
         Ron                       Khassenov                        ramzik.khassenov@gmail.com
         Rajinder                  Khazanchi                        rkhazanchi112@gmail.com
         Mary                      Kheir                            kheir2@aol.com
         william                   kho                              publicschool8888@yahoo.com
         Felisa                    Kho                              sfgh1956@icloud.com
         Riya                      Khullar                          sherrykhullar1@gmail.com
         Nina                      KianiSilver                      nazkiani7@gmail.com
         Martin                    Kiefaber                         kiefaber@gmail.com
         Eric                      Kiehlmeier                       qualityman13@hotmail.com
         Hunter                    Kilburne                         robosaurusrexxenomancerofmars@gmail.com
         Zeynep                    Kilic                            zeynepkilic@yahoo.com
         Joseph                    Kilkeary                         jake7dad@aol.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 109 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 375 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                         E-mail Contact Information
         Karen                     Kilpack                          karenkilpack@hotmail.com
         Leigh                     Kilpack                          leighkilpack@hotmail.com
         Kristen                   Kim                              kristenyoonsoo@gmail.com
         Alice                     Kim                              ianpkim1211@gmail.com
         Minsun                    Kim                              minsun.kim89@gmail.com
         Jisu                      Kim                              anie0521@gmail.com
         Evan                      Kim                              yungk19@gmail.com
         Helen                     Kim                              lifecartography@gmail.com
         jeeyoung                  kim                              april_7th@hotmail.com
         Crystal                   Kim                              crystal.j.kim@gmail.com
         Mina                      Kim                              kiminanimik@gmail.com
         HyunHo                    Kim                              sesfriends@hotmail.com
         Nathan                    Kim                              nck279@nyu.edu
         Tim                       Kim                              tmod105@gmail.com
         Brian                     Kim                              mhk002@gmail.com
         Heeyoon                   Kim                              heeyoonie@gmail.com
         DONGCHUL                  KIM                              samuse23@gmail.com
         Sylvia                    Kim                              sylviask@gmail.com
         Sook                      Kim                              oqueuo@gmail.com
         Mi Yun                    KIM                              mi_yun_kim@yahoo.com
         Hailey                    Kim                              hkim8817@gmail.com
         Suzanne                   Kimball                          vallegirlwirkkala@yahoo.com
         Daniel                    Kimball                          kimballde@gmail.com
         Scott                     Kimble                           libertyautosalesdsla@gmail.com
         Andrew                    Kimble                           andrewivankimble@gmail.com
         Rachel                    Kimmons                          rachelkimmons@hotmail.com
         Hitoshi                   Kimura                           kimura-hi@marubeni.com
         Jacob                     Kindberg                         jacob.r.kindberg@gmail.com
         Margaret                  Kinderman                        maggiek15@aol.com
         Elaine                    Kiner                            elainegalish@yahoo.com
         Ronald                    King                             ronking10405@aol.com
         Jessica                   King                             jesse4941@yahoo.com
         Tom                       King                             bailey11776@yahoo.com
         Gabriel                   King                             gabeking24@gmail.com
         Jeriann                   King                             jcking5457@gmail.com
         Mary Grace                King                             maudeking@aol.com
         John                      King                             jeriann.king2@gmail.com
         KAY                       KING                             kayking1945@gmail.com
         Cameron                   King                             cameron.king@franklincollege.edu
         Barry                     King                             barryleeking@gmail.com
         Phyllis                   King                             pagormanking19@gmail.com
         Caleb                     King                             caleb.king810@gmail.com
         tai                       kingi                            taiykingi@gmail.com
         Nisa                      Kini                             noodlekini@gmail.com
         Supriya                   Kini                             supriya_kini@yahoo.com
         Arvind                    Kini                             arvindkini@gmail.com
         Naomi                     Kini                             supriyakini@gmail.com
         Joyce                     Kinji                            rabbit3horse@yahoo.com
         Sara                      Kinsella                         sarakins82@hotmail.com
         Mike                      Kinsey                           mkinsey171@gmail.com
         BJ                        Kintner                          bjkintner@gmail.com
         Phillip                   Kipping                          pjkipping@hotmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 110 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 376 of 506
                                                  Schedule of Subscribers*


               First Name                     Last Name                      E-mail Contact Information
         Bob                       Kirk                             robert4kirks@yahoo.com
         Colin                     Kirk                             vapedroia@yahoo.com
         Ryan                      Kirk                             rkirk007@odu.edu
         Jason                     Kirkpatrick                      vintagevideogaming@gmail.com
         Shazia                    Kirmani-Pasha                    skirmanipasha@gmail.com
         Tatyana                   Kirshteyn                        tanushkakirshteyn@gmail.com
         Adam                      Kislevitz                        adam@theobb.com
         Courtney                  Kisner                           candlegrly@gmail.com
         Chris                     Kite                             ckite30@gmail.com
         Jenna                     Kiter                            jennakiter@outlook.com
         Kim                       Kixmiller                        kylekix@gmail.com
         Anusha                    KL                               pavanbhs3@gmail.com
         Caitlin                   Klaper                           cmgk11@gmail.com
         Meghan                    Klaric                           meghan.klaric@gmail.com
         Jamie                     Klausner                         jamie.klausner@gmail.com
         Carson                    Klaustermeyer                    cklaustermeyer@gmail.com
         Marie                     Kleier                           annettekleier@aol.com
         Norman                    Klein                            normklein58@gmail.com
         John                      Klein                            johnathan.klein@gmail.com
         Kristin                   Klein                            alpinekleins@gmail.com
         Allen                     Klein                            apks@mac.com
         Christian                 Klein                            nickel101@gmail.com
         Sarah                     Klein                            sdk1270@gmail.com
         Elyce                     Klein                            elyce@techmedexperts.com
         Edward                    Klein                            edwardkleininsurance@yahoo.com
         Mark                      Klenk                            mulligancircle@aol.com
         Amanda                    Klessig                          ajklessig@gmail.com
         Russell                   Kletter III                      russellkletter3@yahoo.com
         Kyle                      Klezmer                          k.klezmer@gmail.com
         Derek                     Klezmer                          derek.klezmer@gmail.com
         Heidi                     Klockenbrink                     hrklock@gmail.com
         Michelle                  Klotz                            mandmklotz@aol.com
         Logan                     Klotz                            loganklotz@icloud.com
         David                     Klowden                          davividavid@yahoo.com
         Mary                      Klump                            klump@comcast.net
         Bhanutheja                KN                               bhanutheja17@gmail.com
         Linda                     Knapp                            lknapp751@sbcglobal.net
         Ronald                    Knapp                            rknapp751@sbcglobal.net
         Doreen                    Knapp                            dkknapp16@yahoo.com
         Kenneth                   Knapp                            kknapp16@yahoo.com
         Joseph                    Knapp                            j.knapp@scentco.net
         Jace                      Knapp                            jaceknapp04@gmail.com
         Lexi                      Knapp                            lexiknapp02@gmail.com
         Lisa                      Knapp                            lisaknapp70@gmail.com
         Thomas                    Knedler                          tknedler@sbcglobal.net
         Marlene                   Knedler                          wwlene@sbcglobal.net
         William                   Knell                            joycebillk@yahoo.com
         Joyce                     Knell                            joycebillk@gmail.com
         Logan                     Knight                           direct2logank@gmail.com
         Elvira                    Knight                           ev.knight22@gmail.com
         Zane                      Knight                           enazknight@gmail.com
         Jennifer                  Knight                           jlynne1927@icloud.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 111 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 377 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                        E-mail Contact Information
         Amy                       Knight                           direct2amy@yahoo.com
         Linsey                    Knight                           laknight74@yahoo.com
         Kristen                   Knight                           kmknig03@gmail.com
         Rochelle                  Knight                           rochellegarman@gmail.com
         Lindsay                   Knight                           lindsaymknight@icloud.com
         John                      Knight                           john.k.91@outlook.com
         DeAnn                     Knighton                         deannknighton18@gmail.com
         Charlotte                 Knittel                          charlotteknittel@outlook.com
         Nathaniel                 Knoll                            nat@rolcdoylestown.org
         Zachary                   Knoll                            zaknoll@gmail.com
         Becky                     Knoll                            garybeckyknoll@gmail.com
         Dinah                     Knowlton                         dinahrenee@gmail.com
         Donald                    Knox                             donaldknox3@yahoo.com
         Tammy                     Knox                             tmknox@cox.net
         Alan                      Knuckles                         aknuckles@nc.rr.com
         Nancy                     Knuckles                         nhknuckles@gmail.com
         Debbi                     Knudsen                          debnerik@att.net
         Ceilidh                   Knudson                          cknudso@g.clemson.edu
         Roy                       Knutsen                          roy.knutsen@att.net
         Patricia                  Knutsen                          pat.knutsen@att.net
         Justin                    Ko                               justinjkorko@yahoo.com
         kathy                     kobasic                          vos1@mail.com
         Laurie                    Kocak                            marcoislandhomes@gmail.com
         Matt                      Koch                             matthewhkoch@gmail.com
         Jacob                     Koch                             jacobtkoch@gmail.com
         Rebecca                   Koch                             rebm.wil@gmail.com
         Alison                    Koch                             ak2525@stern.nyu.edu
         Andrew                    Koch                             a_koch_jr@yahoo.com
         Jeff                      Kochanowski                      athepic@yahoo.com
         Tom                       Kochanzhi                        atomikalbombs@gmail.com
         Dinesh                    Kochar                           dinesh.kochar@gmail.com
         Avani                     Kochar                           avanikochar@gmail.com
         Raine                     Kochis                           luvspoarts@yahoo.com
         Jonathan                  Kocurek                          helpingyoutoday@me.com
         John                      Kocurek                          honor@helpingyoutoday.com
         Furkan                    Kodakoglu                        fkodakoglu@hotmail.com
         Vasanth                   Kodeboyina                       vasanth.kodeboyina@gmail.com
         Vamshi                    Kodithyala                       vamshikri@gmail.com
         KATHLEEN                  KOECHLING                        koechlingk2@yahoo.com
         Jeremy                    Koegel                           metsmavs12@gmail.com
         Barbara                   Koehler                          bkoehler1@gmail.com
         JOHN                      KOESAR                           jwckoesar@gmail.com
         CARINA                    KOESAR                           jwckoesar@yahoo.com
         Saikrishna                Koganti                          kogantisk@gmail.com
         Jeff                      Koger                            jkoger@nyc.rr.com
         Tim                       Koglin                           timmykoglin@gmail.com
         Tyler                     Koglin                           tj.koglin@gmail.com
         Wade                      Koglin                           wade.koglin@outlook.com
         Judy                      Koglin                           wj.koglin@frontier.com
         Alexis                    Kohler                           kohlerlexi@gmail.com
         Jeffrey                   Kohler                           jkohler33@att.net
         Jennifer                  Kohler                           allybeth12@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 112 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 378 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                       E-mail Contact Information
         Rose                      Koithan                          rose.koithan@aa.com
         Thomas                    Koithan                          drk@koithanpc.com
         Naveen                    Kokcha                           kokcha.naveen@gmail.com
         Archana                   Kokcha                           archanakokcha@gmail.com
         Aditya                    Kola                             apkola2929@gmail.com
         Sai kumar                 Koleti                           saikoleti@gmail.com
         Ramesh                    Kolisetty                        rameshkolisetty@gmail.com
         Ramesh                    Kolisetty                        rameshkolisetty@yahoo.com
         Robert                    Kolker                           bobkolker@gmail.com
         anil                      kollapudi                        kak.goog@gmail.com
         Pamela                    Koller                           pamela.a.koller@gmail.com
         Srinivasa                 Kollu                            skollu@icloud.com
         Rupa Shivani              Kolluru                          rupa.shivani22@gmail.com
         Rajesh                    Kolupoti                         krajesh9@gmail.com
         Yevgeny                   Kolyakov                         yevgeny9@gmail.com
         karthik chowdary          komatineni                       karthik.komatineni@gmail.com
         Militha                   Komireddy                        komireddi@gmail.com
         Premchand                 Kommineni                        chandkommineni@gmail.com
         Satish                    Kommuri                          try4satish@gmail.com
         Umarani                   Komuravelli                      sumanth.vijay@gmail.com
         Vinod                     Konakanchi                       vinod.hadoop999@gmail.com
         Venkataramana             Konda                            ramanakonda14@gmail.com
         Sudheer                   Kondamuri                        ksusravya@gmail.com
         Shamili                   Kondapaka                        shamilikondapaka@gmail.com
         Maharshi                  Kondapaneni                      kalyankondapaneni@gmail.com
         Sriharsha                 Kondaveeti                       sendtosriharsha@gmail.com
         Andrew                    Kondrat                          andy.kondrat@gmail.com
         Shiva                     Kondru                           syalamanchili@att.net
         Pavan Kumar               Kondru                           kumark1374@gmail.com
         Kyle                      Kong                             afkfeedingfish@gmail.com
         Paktra                    Kong                             paktra.kong20@gmail.com
         Weimeng                   Kong                             stephkong316@gmail.com
         Anvesh Naidu              Konidina                         anveshkonidina@gmail.com
         surya                     konjeti                          konjetirao@hotmail.com
         suneetha                  konjeti                          suneethakonjeti@gmail.com
         Naga                      konkimalla                       neelu.konkimalla@gmail.com
         Shalini                   Koochadi                         shaliniraok@gmail.com
         Caroline                  Koogle                           ckoogle@localdvm.com
         Madeline                  Koons                            mkoons696@gmail.com
         Madeline                  Koons                            madelinekoons@gmail.com
         Amanda                    Koontz                           amanda.koontz@yahoo.com
         Deborah                   Koontz                           deborah_koontz@yahoo.com
         Elaine                    Koontz                           eakoontz@gmail.com
         Kiran                     Koorapati                        kirankoorapati@gmail.com
         Robert                    Kopf                             rykopf@gmail.com
         Susie                     Kopp                             churchgrl79@gmail.com
         Shyam kumar reddy         Koppolu                          kskreddy90@gmail.com
         Christine                 Kopsho                           cmkopsho@aol.com
         Jason                     Koralja                          jklbi01@gmail.com
         Alexandra                 Korba                            alexandra.korba@gmail.com
         Shiri                     Koren                            shirik101@gmail.com
         Michal                    Koren                            mkoren68@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 113 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 379 of 506
                                                  Schedule of Subscribers*


               First Name                    Last Name                       E-mail Contact Information
         Kelsey                    Korfhage                         kelseyk1@mail.usf.edu
         Macy                      Korfhage                         korfhagemaci@gmail.com
         Josephine                 Kornev                           josie_bbc@yahoo.com
         Kim                       Korver                           kskorver@live.com
         Nick                      Kosakoski                        nickk449@yahoo.com
         Harry                     Kosalos                          kosalos@cox.net
         Leah                      Kosinski                         leahkosinski@alumni.albany.edu
         Talor                     Kosla                            talorkosla@gmail.com
         David                     Kosloski                         dkosloski@clark.edu
         Rhoda                     Kossack                          rhkossack@aol.com
         Karen                     Kostiw                           karen.kostiw@gmail.com
         Sri Manikanth             Kota                             mani.usa06@gmail.com
         Vamsikrishna              Kota                             vamckreddy@gmail.com
         Sri Gnana Sudha           Koteeswaran                      kgnanasudha@gmail.com
         Yona                      Koter                            yonakoter@gmail.com
         Reuven                    Koter                            reuvenkoter@gmail.com
         Nihar                     Kotha                            radhika.usa82@gmail.com
         Adireddy                  Kotha                            adireddy.kotha@gmail.com
         Vasudha                   Kothapeta                        vkothapeta@gmail.com
         Deepak                    Kothari                          kotharideep81@gmail.com
         Chandrakant               Kothari                          cjkothari@gmail.com
         Hita                      Kothari                          hitakothari@yahoo.com
         Manoj                     Kothari                          manojkothari786@gmail.com
         Eric                      Kothe                            eric.kothe@gmail.com
         Satyadeep                 Kothwalgudem                     satyadeep.kothwalgudem@gmail.com
         Pavan                     Kotipalli                        pavankumar2112@gmail.com
         Gregory                   Kotler                           r2019_abluedog8@aol.com
         Arvind                    Kotturi                          akotturi@gmail.com
         Mark                      Kougl                            mrkougl@outlook.com
         Joe                       Kounkel                          joe@94services.com
         Rebecca                   Kounkel                          kounkelmovie@gmail.com
         Avi                       Kouzi                            phillyfannsd@gmail.com
         Delia                     Kovac                            contactdelia@gmail.com
         Pallavi                   Kovvuri                          kovvuripallavireddy@gmail.com
         Richard                   Kowalski                         avantopia@gmail.com
         Brett                     Kowalski                         bmk007@yahoo.com
         Girish                    Kowdle                           girish.kowdle@gmail.com
         prasad                    koya                             clad94538@gmail.com
         mamatha                   koya                             kdcalif@yahoo.com
         Bharath kumar             Koya                             bharath.notout99@gmail.com
         Adam                      Kraft                            akraft333@gmail.com
         Chris                     Krajian                          kkrajian@yahoo.com
         Sousan                    Krajian                          skrajian@yahoo.com
         Kevork                    Krajian                          kkrajian@gmail.com
         H Rose                    Krakoski                         roseki@cox.net
         Louise                    Kramer                           lkramer@twumc.org
         Lori                      Kramer                           kramerlorilynn@aol.com
         Bruce                     Kramer                           brucemkramer@gmail.com
         Christopher               Kramer                           chriskramer1022@gmail.com
         Cassandra                 Kran                             no_reply@kran.com
         Kenneth                   Kranz                            kkranz77@gmail.com
         Susan                     Kranz                            suzelda1@charter.net


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 114 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 380 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                        E-mail Contact Information
         Daniel                    Kraus                            dkraus2839@gmail.com
         Sandra                    Kraus                            sndkrs35@gmail.com
         Zach                      Krause                           echofly9@yahoo.com
         Zac                       Krause                           zjkrause65@gmail.com
         Konrad                    Krawczyk                         konkraw@gmail.com
         Evelyn                    Krawczyk                         evkraw@gmail.com
         William                   Kremen                           tgrwillie@aol.com
         Joshua                    Krieger                          jk290711@gmail.com
         Jane                      Krieger                          jktootz@gmail.com
         Uma                       Krishnan                         umakrish.usa@gmail.com
         Sivathanu                 Krishnan                         sivathanu.k@gmail.com
         Parthiban                 Krishnaraj                       balabehonest@gmail.com
         cd                        krissell                         christopher.krissell@charter.com
         Andrea                    Kristian                         dreazone91@aol.com
         Richard                   Kronenberg                       zandd23@gmail.com
         CAROL                     KRONENBERGER                     cek55@aol.com
         mythili                   Krothapalli                      mmythili16@yahoo.com
         Srikanth                  Krothapalli                      mayalodu@gmail.com
         Jonathan                  Krumeich-Miller                  tlahpalli@lazymoneyguy.com
         Kenneth                   Krumins                          dakeriiv@aol.com
         Mark                      Krumm                            mkrumm@kent.edu
         Calvin                    Krunch                           t.konieczko21@icloud.com
         Philip                    Krupp                            pmkrupp@aol.com
         Elena                     Krupp                            elenak3@aol.com
         Kevin                     Kruse                            kevin.kruse@laurelwoodbc.com
         Lucyna                    Krzywon                          runwhileyoucan15@gmail.com
         Yang                      Ku                               y_ku@acs.org
         Xiaoting                  Kuang                            xk2120@columbia.edu
         Starr                     Kubankin                         starrkubankin@yahoo.com
         Adria                     Kubica                           adriakubica@gmail.com
         Justyna                   Kudra                            justynakudra@icloud.com
         Damian                    Kudra                            buziaczek143@buziaczek.pl
         Brett                     Kuepper                          bkuep9@gmail.com
         Jackie                    Kuhn                             jkuhn@ksbankers.com
         Tom                       Kuhn                             tomkuhn58@outlook.com
         Daniel                    Kukulski                         mfdkuku@gmail.com
         Penny                     Kukulski                         pjkuku@gmail.com
         Kate                      Kula                             katedarcykula@gmail.com
         Amit                      Kularkar                         kl.rameet@gmail.com
         Michael                   Kulig                            kulig_21@yahoo.com
         Rachel                    Kulik                            rachellkulik@gmail.com
         Hrishikesh                Kulkarni                         inboxhrishi@gmail.com
         Sunil                     Kumar                            sku.295@gmail.com
         siriyal                   kumar                            epchelp1@gmail.com
         sid                       kumar                            techvoe@gmail.com
         shashank                  kumar                            techvoeinc@gmail.com
         latha                     kumar                            innosoul@gmail.com
         Suman                     Kumar                            jokerwithblackbeard@gmail.com
         Goutham                   Kumar                            kgoutham434@gmail.com
         Vikrant                   Kumar                            vikrant.lakshya@gmail.com
         satish                    kumar                            kpmgsk@gmail.com
         Praveen                   Kumar                            prawyn@cheerful.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 115 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 381 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                         E-mail Contact Information
         Kirin                     Kumar                            sftblgrl1@hotmail.com
         Jitendra                  Kumar                            jitendra.ashburn@gmail.com
         Shiv Shankar              Kumar                            guptashiv515@gmail.com
         Jagriti                   Kumari                           jagritikumari822@gmail.com
         Debra                     Kundert                          debkundert@hotmail.com
         Jay                       Kundert                          jaykundert@midohio.twcbc.com
         tenzin                    kunsel                           kiselkhando@gmail.com
         Bassam                    Kurdali                          bassam@urchn.org
         Elizabeth                 Kurnetz                          tinlizzy228@aol.com
         Alexander                 Kurth                            alexkurth2@gmail.com
         Susan                     Kusmin                           sskusmin@gmail.com
         Sean                      Kusmin                           skusmin@gmail.com
         Kalpana                   Kutcherlapati                    kalpana_varma@yahoo.com
         Diana Kaveriamma          Kuttanda Arjuna                  dianakaveriamma05@gmail.com
         Ben                       Kuykendall                       benkuykendall76@gmail.com
         Kaylie                    Kvoriak                          kkvoriak@gmail.com
         Sammy                     Kwan                             spamsamhere@gmail.com
         Christopher               Kwasnik                          chriskwasy@yahoo.com
         Tanner                    Kwatera                          tannerkwatera5@gmail.com
         Karen                     Kwock                            kaumoli2@gmail.com
         Kyle                      Kwock                            kaumoli@msn.com
         Jacky                     Kwok                             jackyk25@yahoo.com
         steve                     kwon                             kwon_steve@yahoo.com
         Stacia                    Kyrimes                          staciaseven@gmail.com
         Ngoc                      La                               julielapd2@yahoo.com
         Christine                 La Rochelle                      larochelle.christine@gmail.com
         Paul                      Lablanc                          paullablanc@aol.com
         Wayne                     LaBonte                          wayne.labonte@twincraft.com
         Elijah                    LaBrie                           elijahlabrie@gmail.com
         Aniyah                    LaBrie                           aniyahlabrie@gmail.com
         Josiah                    LaBrie                           josiahlabrie@gmail.com
         Maria                     LaBrie                           marialabrie12@gmail.com
         Leonard                   Labriola                         leonard@labriola.com
         Jason                     LaCasse                          lacasse.jj@gmail.com
         Gibran                    Lacey                            galacey08@gmail.com
         Brendel                   Lacey                            mizzlacey@cox.net
         Megan                     Lacey                            meganlacey13@verizon.net
         Adrienne                  LaChance                         lachanaj@mail.uc.edu
         Megan                     Lachey                           megan.lachey@gmail.com
         Jennifer                  Lack                             jlack828@sbcglobal.net
         Julie                     Lackey                           julie@equi-logic.net
         FELIX                     LACOURT                          junito_78@yahoo.com
         James                     Ladd                             james.ladd21@yahoo.com
         Ardean                    Ladd                             rdmarladd@yahoo.com
         Esperanza                 Ladisla                          splad126@yahoo.com
         Kristen                   Ladner                           kladner2281@gmail.com
         Stephen                   Ladner                           mrtux79@gmail.com
         Kal                       Laffoon                          kallaffoon@gmail.com
         Loic                      Laforet                          all4run@gmail.com
         Ryah                      Laforet                          ryahjoy@gmail.com
         Anthony                   Lafornara                        anthony_lafornara@emerson.edu
         Muhammad                  Laghari                          mlaghari1993@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 116 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 382 of 506
                                                  Schedule of Subscribers*


                 First Name                 Last Name                         E-mail Contact Information
         Ela                       Lagos                            ela.lagos526@gmail.com
         Marilyn                   Lagosz                           mklago@aol.com
         John                      Lahar                            mattycod28@yahoo.com
         John                      Lahar                            lahar33@yahoo.com
         Luigi                     Lahara                           luigi@laharapest.com
         Jillian                   Lahara                           jillianlaharapest@gmail.com
         LJ                        Lahara                           llahara22@gmail.com
         Adita                     Lahara                           adita@laharapest.com
         Sofiane                   Lahouasnia                       sofiane17@gmail.com
         MONICA                    Lai                              monicalai889@yahoo.com
         Jimmy                     Lai                              ruin2me9@hotmail.com
         Shelana                   Laing                            shelanalaing@gmail.com
         David                     Laird                            dlairdast@gmail.com
         Ashlee                    Laird                            ashleeblaird@gmail.com
         Charlie                   Laird                            charlielrd@earthlink.net
         Jillian                   Laizure                          laizure_jill@yahoo.com
         Fred                      Lake                             fredslake@yahoo.com
         George                    Lakes                            elaksberger@hawaiianexpressinc.com
         Anish                     Lakhva                           lakhva@hotmail.com
         Rubab                     Lakhva                           lakhva@gmail.com
         Fazal                     Lakhva                           fazal21@gmail.com
         Asma                      Lakhva                           fazal.lakhva@gmail.com
         Ronak                     Lakhwani                         raunaklakhwani@gmail.com
         Charles                   Lakin                            charlesrlakin@gmail.com
         Edward                    Laksberger                       elaksberger@gmail.com
         Edward                    Laksberger                       edlaks@yahoo.com
         Krishna                   Lakshmana                        lkritina@gmail.com
         Seetha                    Lakshmi                          seetha_lakshmi@yahoo.com
         Pradeep                   Lakshmi Narayana                 pradeep.lnarayanan@gmail.com
         Arpita                    Lal                              jash1707@gmail.com
         Jonathan                  Lallis                           jonathanlallis@gmail.com
         Pamela                    Lalonde                          slumbersix@gmail.com
         sanjay                    lalwani                          sanjay.lalwani3@gmail.com
         Jacky                     Lam                              jackylam90@gmail.com
         Celia                     Lamantia                         farli55@aol.com
         Sarah                     LaMaster                         slamaster1205@gmail.com
         Michael                   Lamb                             lambm07@gmail.com
         Richard                   Lamb                             rickmlamb@outlook.com
         Katharine                 Lamb                             kitty1228@outlook.com
         Amira                     Lamb                             amiralamb@gmail.com
         Gary                      Lamb                             gdlamb@sbcglobal.net
         Adam                      Lambdin                          adamlambdin@aol.com
         Chloe                     Lambdin                          bolgerce@gmail.com
         Margaret                  Lambe                            lovelifemls@gmail.com
         Neil                      Lambert                          nlambert@deacon-jones.com
         Christina                 Lambert                          clambert1@radford.edu
         Angela                    Lambert                          a.braysher@mail.com
         Michael                   Lambert                          pugs22@comcast.net
         jane                      lambert                          torturns50@gmail.com
         Tanja                     Lambertus                        tanjaandtobin@gmail.com
         Mat                       LaMonica                         pam_lamonica@hotmail.com
         Jeanette                  LaMontagne                       jeanettelamontagne@att.net


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 117 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 383 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                        E-mail Contact Information
         Noel                      Lamour                           lamourenoel@gmail.com
         Joan                      Lamphere                         jodeb@sbcglobal.net
         Gino                      Lanasa                           ginolanasa@aol.com
         Pam                       Lancaster                        callpam@windstream.net
         Janice                    Lance                            janice-lance@sbcglobal.net
         Avi                       Landau                           avi_landau@hotmail.com
         Paul                      Landaverde                       paulqt25@yahoo.com
         Hans                      Landel                           hlandeltrash@gmail.com
         Aaron                     Landry                           skyhuntergsp@live.com
         Melissa                   Landry                           melissa.simones@gmail.com
         Frederick                 Landry                           fredericklandry@gmail.com
         Mona                      Lands                            monalands2@gmail.com
         Chaim                     Landy                            chaimlandy@gmail.com
         Maile                     Lane                             mailelane@aol.com
         Tanya                     Lane                             twlane828@aol.com
         Will                      Lane                             wlane828@aol.com
         Tom                       Lang                             langnorton@aol.com
         Steve                     Langbein                         sllangbein@att.net
         Jan                       Langbein                         jlangbein@genesisshelter.org
         Ginger                    Lange                            langeg@gvsu.edu
         Christina                 Lange                            christina.lange4@gmail.com
         Tami                      Langshaw                         tami.langshaw@gmail.com
         Jason                     Langston                         j-langston@live.com
         Landon                    Langston                         thelangstonmenandme@gmail.com
         Cindy                     Langston                         spencerlangston@hotmail.com
         Jody                      Langton                          jody.langton@gmail.com
         Joseph                    Langvardt                        lang81@ymail.com
         Elizabeth Rose            Lanham                           lanhamrose@gmail.com
         Mahita                    Lanka                            mahita.lanka@gmail.com
         Richard                   Lansel                           nucrecruiter@gmail.com
         Gabriella                 Lansel                           gabe12@gmail.com
         Kaitlyn                   Lanz                             kjlanz2015@icloud.com
         Irving                    Laos                             irvlaos@gmail.com
         Sarah                     Laos                             sarahlaos@gmail.com
         Larry                     LaPlante                         rllaplante@aol.com
         Kim                       LaPlante                         kim.s.laplante@gmail.com
         Matthew                   LaPlante                         lov3lif3kid@gmail.com
         Victor                    LaPorte                          vlaporte@knights.ucf.edu
         Haley                     LaPorte                          haleylaporte@outlook.com
         Derek                     Lara                             dereklara5@yahoo.com
         Claudia                   Lara                             claudialara02@yahoo.com
         Shawn                     Laramie                          shawnlaramie@gmail.com
         Connor                    Laramore                         connor.laramore@yahoo.com
         Jelian                    Larbi                            jelianlarbi@gmail.com
         Jonathan                  Largent                          largentj@uindy.edu
         Kristina                  Larichev                         onlineprodesigns@gmail.com
         Catherine                 LARKIN                           kl8386@verizon.net
         Maureen                   Larkin                           sandy2031@me.com
         Rachel                    LaRont                           rachellaront@yahoo.com
         Michael                   LaRosa                           michaellarosa11@gmail.com
         Don                       LaRotonda                        donald.larotonda@cms.k12.nc.us
         Bo                        Larsen                           bbbybo@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 118 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 384 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                         E-mail Contact Information
         Reece                     Larsen                           reecelarsen@gmail.com
         Jill                      Larsen                           jillyb425@gmail.com
         Logan                     Larsen                           loganlarsen@me.com
         Eric                      Larson                           ericthered@aol.com
         Patricia                  Larson                           patringlarson@aol.com
         Alan                      Larson                           larsonalan@ymail.com
         Shawn                     Larson                           stefanie519@aol.com
         Lynda                     Larson                           1947ajl@google.com
         Annelle                   Larson                           annelleb19@gmail.com
         Jordan                    Lasater                          jordanlasater@icloud.com
         JOHN                      LASHER                           weatherctr@outlook.com
         KAY                       LASHER                           nanaque2017@outlook.com
         Irena                     Lasic                            lasic37@gmail.com
         Anastasia                 Lasic                            anastasiatasalasic@gmail.com
         Kristijan                 Lasic                            kristijanmlasic@gmail.com
         Galen                     Laski                            galen.laski@gmail.com
         Joe                       Lassiter                         joefreakingcool@hotmail.com
         Niti                      Lathia                           nlathia@gmail.com
         Chetn                     Lathia                           clathia@yahoo.com
         Samuel                    Lathrop                          samuel.lathrop7@gmail.com
         Jennifer                  Lathrop                          nifferjenn2001@yahoo.com
         Margaret                  Latif                            margaretlatif@hotmail.com
         Mannan                    Latif                            mannan.latif@gmail.com
         Joy                       Latif                            joylatif9@gmail.com
         Monica                    Latimer                          monlat@aol.com
         Keye                      Latimer                          keye@aol.com
         Brian                     Lattin                           brlattin@wsd.net
         Deanna                    Lau                              deanna.lau@gmail.com
         Echo                      Lau                              harry.lau@gmail.com
         Hilarion                  Lau                              hil41010@gmail.com
         Clarissa                  Lau                              hirissac@yahoo.com
         Harry                     Lau                              harry_lau@hotmail.com
         Theresa                   Laubach                          nursetheresa@yahoo.com
         Barbara                   Laubacher                        blaubacher@aol.com
         Maayan                    Laufer                           maayani.laufer@gmail.com
         Bill                      Laufman                          wblaufman@gmail.com
         Dorrie                    Laufman                          dblaufman@gmail.com
         Connor                    Laughlin                         claug001@ucr.edu
         Ashleigh                  Laureano                         justashleigh@gmail.com
         Amy                       Laurence                         amylaurence@me.com
         Andrew                    Laurence                         andrew@scrabnormal.com
         Sandy                     Lauture                          sandylauture@gmail.com
         Margot                    Laval                            laval.margot@yahoo.fr
         Jeanne                    LaValle                          jlavalle24@gmail.com
         david                     lavender                         dave.lavender321@gmail.com
         Barbara                   Lavender                         barbara@barb-lavender.com
         hal                       lavender                         hal.lavender@gmail.com
         John                      Laverack                         jlaverack@nexusdesignllc.com
         STEVEN                    LAVIN                            bootsrandi@yahoo.com
         elyse                     lavin                            judysqueak@yahoo.com
         SauChun                   LAW                              justinjko@gmail.com
         Kameron                   Law                              kamlaw31@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 119 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 385 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                        E-mail Contact Information
         Catherine                 Lawrence                         gkaylawrence@gmail.com
         Linda                     Lawrence                         jplover@comcast.net
         Kellie                    Lawrence                         kll7290@gmail.com
         Kim                       Lawrence                         kd_law@yahoo.com
         Richard                   Lawson                           lawsonrc46@yahoo.com
         Kevin                     Lawton                           khlawton@outlook.com
         Leah                      Lawyer                           breelawyer@gmail.com
         Leanna                    Laycock                          leannalaycock@yahoo.com
         Gina                      Layne                            layne21660@aol.com
         Deborah                   Layne                            me@deborahlayne.com
         Nancy                     Lazard                           goprotected@gmail.com
         May Rose                  Lazarte                          mrblazarte77@yahoo.com
         Jason                     Lazarus                          jason@phflorida.com
         Heather                   Lazarus                          jdlaz@juno.com
         Kevin                     LaZette                          klazette@tampabay.rr.com
         Debbie                    LaZette                          dlaz922@yahoo.com
         Darrick                   Lazo                             darrick.lazo@gmail.com
         Daniel                    Lazo                             dlazo988@msn.com
         Tuan                      Le                               tuan5514@comcast.net
         Thy                       Le                               thyle22@gmail.com
         Dat                       Le                               nvydisgook@yahoo.com
         Kaia                      Le                               kaiamle@yahoo.com
         Kelsey                    Le                               kelseymle@yahoo.com
         Tony                      Le                               binhtonyle@yahoo.com
         Vivian                    Le                               viviandle10@gmail.com
         Justin                    Le                               justinple06@yahoo.com
         Jasmine                   Le                               jasminetle01@yahoo.com
         Tri                       Le                               tristudle@hotmail.com
         Marnette                  Le neouanic                      queenmarnette@gmail.com
         Thi                       Le-Pham                          letsgo2movies@gmail.com
         Marie                     Leahey                           marie+second@leahey.org
         Marie                     Leahey                           marie@leahey.org
         Marie                     Leahey                           marie+third@leahey.org
         Eline                     Leal                             arleniev@yahoo.com
         Lisa                      Leavell                          fwbmoore@yahoo.com
         Caroline                  Leavitt                          carolineleavitt@gmail.com
         Doug                      LeBow                            doug@lebowmusic.com
         Javier                    Lecha                            jlecha@comcast.net
         BD                        Ledbetter                        dolphusiii@yahoo.com
         Jessica                   Ledbetter                        lenae1109@yahoo.com
         Alyssa                    Ledesma                          lyssaml92@yahoo.com
         Ellen                     Ledford                          ellenledford73@yahoo.com
         Diane                     Lee                              jiwidi@yahoo.com
         Stanley                   Lee                              uscmba1985@yahoo.com
         Shawn                     Lee                              shawn.lee0124@gmail.com
         Kevin                     Lee                              aquavistak@yahoo.com
         Scott                     Lee                              sleekycc@gmail.com
         David                     Lee                              dklee79562@gmail.com
         Jed                       Lee                              jedpublic@gmail.com
         JAE                       LEE                              pokeya123@gmail.com
         Lincoln                   Lee                              checkmail531@gmail.com
         Yi Ting                   Lee                              carina1105@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 120 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 386 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                         E-mail Contact Information
         Leonila                   Lee                              leonilanlee@gmail.com
         Karen                     Lee                              karen.e.purvis@gmail.com
         Jessica                   Lee                              jessicaannlee124@gmail.com
         Esther                    Lee                              estherjlee37@gmail.com
         SARAH                     LEE                              sarahhlee1@gmail.com
         Katherine                 Lee                              kathkimlee@gmail.com
         Angelina                  Lee                              angelina.leee101@gmail.com
         May                       Lee                              mleefour@aol.com
         Michael                   Lee                              michaelpaullee38@yahoo.com
         John                      Lee                              john.lee@wichita.edu
         Benjamin                  Lee                              benlee1292@gmail.com
         James                     Lee                              djlee5791@gmail.com
         Jae                       Lee                              jaelee2010@hotmail.com
         Sean                      Lee                              superstoresean@gmail.com
         Bob                       Lee                              bobl@1amsoftware.com
         Beth                      Lee                              bethyboo2323@yahoo.com
         Wai                       Lee                              waileeusa@gmail.com
         Tama                      Lee                              tama.lee@comcast.net
         Chin-Hui                  Lee                              suefinwang@gmail.com
         Kristi                    Lee                              kristislee@cox.net
         BRIAN                     LEE                              hawaii96822@aol.com
         Jackie                    Lee                              moneyply@yahoo.com
         Patrick                   Lee                              patrickdylanlee@gmail.com
         Drew                      Lee                              drewlee57@gmail.com
         Johnson                   Lee                              johnsonlee@att.net
         Kari                      Lee                              karicpk@hotmail.com
         TERESA                    LEE                              supertl1987@yahoo.com
         Ricky                     Lee                              sricky1101@yahoo.com
         Kyeongmin                 Lee                              uclakmlee@gmail.com
         Marissa                   Lee                              marissalee2013@yahoo.com
         Yiu                       Lee                              joleeusa@yahoo.com
         David                     Lee                              david@leevaillancourt.com
         Samuel                    Lee                              sammlee120@gmail.com
         Roger                     Lee                              rogerlee1970@att.net
         Hong Yee                  Lee                              conniehylee@gmail.com
         Debbie                    Lee-Bump                         dbump@ausd.net
         Florence                  Lee-Chang                        flee1101@yahoo.com
         Michelle                  Leger                            michelle.j.leger@live.ca
         Jason                     Legg                             me719co@gmail.com
         Robert                    Leighton                         capspice27@outlook.com
         John                      Leinweber                        leinweber@gmail.com
         Shaunna                   Leinweber                        shaunnalee@gmail.com
         Lauren                    Leinweber                        laurenleinweber@gmail.com
         Aaron                     Leist                            aaron.m.leist@gmail.com
         Shari J                   Leitch                           campbjest2015@gmail.com
         Victor                    Leite                            victorhenriques84@hotmail.com
         Michele                   Leitner                          pinkywater@hotmail.com
         Jennifer                  Leitner                          jleitner@slco.org
         Sherry                    Lemaster                         sjlemaster44@yahoo.com
         Matthew                   Lembo                            cruzepunk@gmail.com
         YESENIA                   LEMUS                            yespick@gmail.com
         Jon                       LeNeveu                          jleneveu@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 121 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 387 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                        E-mail Contact Information
         Douglas                   Lennox-Salinas                   lenndd@hotmail.com
         Guadalupe                 Lennox-Salinas                   glupe.salinas@gmail.com
         Gary                      Lenoff                           mauisnow2@gmail.com
         Diane                     Leoce                            diane.leoce@gmail.com
         Joseph                    Leoce                            asl726@aol.com
         Steve                     leon                             slaterleon7@sbcglobal.net
         Lissette                  Leon                             aleleon@yahoo.com
         Sam                       Leonard                          disciplinarian@yahoo.com
         Michael                   Leonard                          roadking49@live.com
         Stephanie                 Leonard                          spruce@roadrunner.com
         Daniel                    Leonard                          danielleonard24@gmail.com
         Jonathan                  Leonard                          jonleonard1@gmail.com
         Will                      Leonard                          emailsforwill@gmail.com
         James                     Leone                            jamesleone@howardhanna.com
         Yvonne                    Leone                            yvonne.leone@gmail.com
         Betty                     Leone                            betleone@msn.com
         Ryan                      Leong                            00agentleong@gmail.com
         jackie                    leong                            drjackie01@yahoo.com
         Francis                   Leong                            fleong2014@gmail.com
         Trudi                     Leong                            leong884@gmail.com
         Gary                      Leonhard                         gleonhard21@gmail.com
         Loreen                    LePaige                          loree1008@gmail.com
         Jamie                     LePinnet                         jlepinnet@gmail.com
         Amber                     Lerch                            amberdawn@knights.ucf.edu
         Fidel                     Lerma                            ledif2@yahoo.com
         Michael                   Lerner                           michael.w.lerner@gmail.com
         Sarah                     Lescault                         austenfan99@gmail.com
         John                      Lesesne                          lesesnejohn@gmail.com
         Stephani                  Lesh                             stefle@sbcglobal.net
         Wayne                     Lesperance                       wlesperance@hotmail.com
         fern                      lessard                          usrweight@aol.com
         Mark                      Lester                           marklester8@gmail.com
         Nancy                     Leung                            babypooh342143@gmail.com
         Aaron                     Leung                            aaronyleung@gmail.com
         john                      leung                            jcl6130@hotmail.com
         Amy                       Leung                            amyleungny@yahoo.com
         michael                   levasseur                        mikelevasseur@yahoo.com
         Charmaine                 Level                            dallmannl03@gmail.com
         Tish                      Levendoski                       11doskis@gmail.com
         Matt                      Levendoski                       matthew.levendoski@gmail.com
         Mallory                   Levendusky                       levenduskymc@outlook.com
         Wesley                    Levenstein                       wbl328@gmail.com
         Rick                      Leverence                        rclevjr@gmail.com
         Rhyann                    Levin                            rhyann97@gmail.com
         Tammy                     Levin                            tml652002@yahoo.com
         Mikael                    Levin                            picamika13@yahoo.com
         Ilan                      Levin                            tallmanalice@yahoo.com
         Susan                     Levine                           sulisha@aol.com
         Nicole                    Levine                           nicolelevine1013@gmail.com
         Ariel                     Levinsky                         ariel.levinsky@gmail.com
         Annalise                  Levitt                           sjlevitt@outlook.com
         Scott                     Levitt                           sjlevitt@hotmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 122 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 388 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                          E-mail Contact Information
         Corinne                   Levitt                           scottjdc14@gmail.com
         Shaula                    Levy                             apindex@gmail.com
         Samantha                  Levy                             levysam@me.com
         Jordan                    Levy                             levyjordan@me.com
         Calvin                    Lew                              clew@palomar.edu
         Samantha                  Lewallen                         baby_duck1989@yahoo.com
         Mara                      Lewellyn                         maralewellyn@yahoo.com
         Lynn                      Lewin                            peyela40@gmail.com
         Doug                      Lewis                            waccamawsailor@yahoo.com
         Althea                    Lewis                            altheall@hotmail.com
         Melissa                   Lewis                            mlewis6389@gmail.com
         Kendra                    Lewis                            kendralewis071797@gmail.com
         Melody                    Lewis                            melodylewis5629@gmail.com
         Linda                     Lewis                            loves2win2003@yahoo.com
         Brooke                    Lewis                            brookebear65@gmail.com
         Joleena                   Lewis                            aphroditeskiss97@gmail.com
         Larry                     Lewis                            larry_lewis04@msn.com
         Patricia                  Lewis                            patlew23@aol.com
         Stuart                    Lewis                            siwel23@aol.com
         Steven                    Lewis                            steven.m.lewis95@gmail.com
         Jennifer                  Lewis                            jenatron3@yahoo.com
         Elijah                    Lewis                            elijahfox40vip@me.com
         Eugene                    Leyba                            leyba.eugene@gmail.com
         Angela                    Leyba                            angelaleybaa@gmail.com
         Steven                    Leyva                            stevenleyva@gmail.com
         Lei                       Li                               lei.li@hermes-microvision.com
         Quanrong                  Li                               hellofor2@gmail.com
         Victoria                  Li                               jli@wsitm.com
         xia                       Li                               doodooxia@icloud.com
         YONG PING                 LI                               ypligz@gmail.com
         Gary                      LI                               reg.liyanqi@gmail.com
         Maocheng                  Li                               annaceng@gmail.com
         Jesse                     Li                               jlvr4@yahoo.com
         Danyang                   Li                               danyangli93@gmail.com
         Sam                       Li                               xuye_li@yahoo.com
         John                      Li                               jtpotvin3@ufl.edu
         Kan                       Li                               kan.li@utexas.edu
         Cathy                     Li                               cathy07@gmail.com
         Jialin                    Li                               jialinli0704@gmail.com
         Ruize                     Li                               lrzroger@gmail.com
         Xitong                    Li                               taranlee937@gmail.com
         Chun Piu                  Li                               bill_0092000@yahoo.com
         FANG YU                   LI                               zhanshicool@gmail.com
         Chuanzhao                 Li                               liyu201808@gmail.com
         amanda                    li                               xamandabebex@gmail.com
         Thomas                    Li                               the.thomas.li@gmail.com
         Chen                      Li                               suncool@me.com
         Ailun                     Li                               allenliailun@gmail.com
         Shuting                   Liang                            shutinglianglt@gmail.com
         Millie                    Liao                             eras.millieliao@gmail.com
         Kenna                     Libertoski                       kennalibertoski@yahoo.com
         Jim                       Liberty                          jimliberty356@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 123 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 389 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                         E-mail Contact Information
         Sandy                     Lidia                            sandylidia41@gmail.com
         Larry                     Lidia                            lelidia@sbcglobal.net
         Andrew                    Lieb                             andrew.j.lieb@gmail.com
         Christine                 Lieb                             christine.czekaj@gmail.com
         Mark                      Liebel                           mliebel2@gmail.com
         Diane                     Liebel                           liebeldiane@gmail.com
         Noah                      Lietzau                          lilmommamel@yahoo.com
         Anthony                   Liggett                          apldnm@gmail.com
         Matthew                   Lightner                         m.lightner0@gmail.com
         Eric                      Ligman                           eric@ligmans.com
         Becky                     Ligon                            becky.ligon@gmail.com
         Walter                    Ligon                            walt@clemson.edu
         Karen                     Lile                             karenlile@klpn.net
         casandra                  Lilien                           cass@andylilien.com
         Jessica                   Lillquist                        jessica.lillquist@gmail.com
         George                    Lilya                            george.lilya@gmail.com
         Rosie                     Lilya                            rosie.lilya@restoration1.com
         Young                     Limb                             ylimb515@msn.com
         Andrew                    Limb                             ajlimb@comcast.net
         Suzann                    Limb                             lodilimb@comcast.net
         Kenneth                   Limbach                          kenlimb@yahoo.com
         Janette                   Limon                            yanettepa@hotmail.com
         Sethavatey                Limsreng                         sethavatey@gmail.com
         PEIHU                     LIN                              zhiliangzhou@cpp.edu
         Kenneth                   Lin                              kenmlin@aol.com
         Lan                       Lin                              zdllster@gmail.com
         LANDY                     LIN                              angeljojonini@yahoo.com
         Rachel                    Lin                              rml326@nyu.edu
         Jonny                     Lin                              jonnylin2010@gmail.com
         Guangyu                   Lin                              linguangyu92@gmail.com
         Jacqueline                Lin                              jacqueline.lin@outlook.com
         Hsuan                     Lin                              dearzhaofamily@gmail.com
         Phoebe                    Lin                              phoebemlin@gmail.com
         Jason                     Lin                              jasonlin0815@gmail.com
         Anna                      Lin                              aglin2012@gmail.com
         Susan                     Lin                              susan_l_b@yahoo.com
         Gerardo                   Linarducci                       glorydays1985@icloud.com
         Timothy                   Lind                             timmytwo2@gmail.com
         Genna                     Lind                             genlind@ymail.com
         Crystal                   Lind                             csunny81300@gmail.com
         Stevi                     lindberg                         skiba1738@gmail.com
         Steve                     Lindeman                         steve_lindeman@byu.edu
         Rich                      Linden                           rlinden9686@gmail.com
         Nancy                     Linden                           nrl9686@aol.com
         Kory                      Linderman                        lindy012@aol.com
         Roshena                   Lindsey                          wiltonhill@gmail.com
         Joel                      Lindstrom                        jlindstrom215@gmail.com
         Greg                      Lingris                          greglingris@hotmail.com
         Ford                      Lininger                         ford@fordlininger.com
         Josh                      Link                             joshlink11@icloud.com
         Crystal                   Link                             crystalalyss@gmail.com
         Ryan                      Linner                           rlinner8@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 124 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 390 of 506
                                                  Schedule of Subscribers*


               First Name                   Last Name                         E-mail Contact Information
         William                   Lipis                            blipis@earthlink.net
         Amber                     Lippa                            amber.mello1@gmail.com
         Edward                    Lipsey                           spiveylipsey@gmail.com
         Janet                     Liss                             ragbal@aol.com
         Janet                     Liss                             rabbiliss@ncrt.org
         Marcel                    Lissinna                         mlissinna@gmail.com
         Nathalie                  Lissinna                         nlissinna@gmail.com
         Greg                      Littell                          glittell011@gmail.com
         Ethan                     Litteral                         ewadelitteral@gmail.com
         Brittany                  Litteral                         blitteral17@gmail.com
         Pam                       Little                           grandma2x@live.com
         YANXI                     LIU                              lyx971009@gmail.com
         Libing                    liu                              jimmy1986717@hotmail.com
         I Jung                    Liu                              water366@gmail.com
         Shitao                    Liu                              tinaairea@gmail.com
         Zhenyi                    Liu                              leozhenyee@utexas.edu
         Min                       Liu                              maggie9966@hotmail.com
         Zhaobo                    Liu                              liucolour@gmail.com
         Langni                    Liu                              liu.106@wright.edu
         Bingyang                  Liu                              icy1992425@gmail.com
         Susanne                   Livingston                       wehr18@comcast.net
         Gina                      Livingston                       trugrt33@gmail.com
         Sarah                     Livingston                       var2go@yahoo.com
         Janet                     Livingston                       jaymaccall@yahoo.com
         Dionna                    Livingston                       djenee87@gmail.com
         Leonardo                  Livreri                          lenscny@aol.com
         Josh                      Liyanage                         joshua14422@yahoo.com
         Grace                     Ljung                            emerygljung@gmail.com
         Irma                      Lloyd                            colonie4@gmail.com
         Michael                   Lloyd                            gabacho41@yahoo.com
         Fitzgerald                Lloyd                            fitzgerald.lloyd93@gmail.com
         Adele S                   Lloyd                            acadia@comcast.net
         Erwin H                   Lloyd                            biocomp@comcast.net
         Kwan Ping                 Lo                               lokwanping@gmail.com
         Carlos                    Loaiza                           cloaiza97@gmail.com
         Kristina                  Lobo                             kristina.m.lobo@gmail.com
         Nimal                     Lobo                             moviepass@sweetpotatofri.es
         Christopher               Lock                             cclock@ucdavis.edu
         Jerry                     Lockaby                          jlockaby@mac.com
         Tyjuan                    Lockett                          tylockett@hotmail.com
         Lily                      Lockhart                         lilylockhart4@gmail.com
         Ashton                    Lockwood                         lockwoodforestry@icloud.com
         John                      Locus                            j_locus@hotmail.com
         Melissa                   Loeffler                         missylahw@gmail.com
         Aaron                     Loffman                          aaron@loffman.com
         John                      Lofton IV                        loftonfilms@gmail.com
         Marc                      Loftus                           mlonli@aol.com
         Bob                       Logan                            bulletbing03@gmail.com
         Judy                      Logan                            bulletbing04@gmail.com
         Christina                 Logan                            chrissymoviepass@gmail.com
         Erin                      Logush                           erinlogush@gmail.com
         jay                       lohman                           jaylohman@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 125 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 391 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                        E-mail Contact Information
         Michelise                 Loiselle                         mikkil@mikki.net
         Mathew                    Lomas                            azteckeeper@gmail.com
         Maria                     Lombardo                         marialombardo@gmail.com
         Josh                      Lonadier                         josh.lonadier@yahoo.com
         Jason                     Long                             jroyden@gmail.com
         Dillon                    Long                             dillonclong@aol.com
         Suzanne                   Long                             sslong48@yahoo.com
         Hunter                    Long                             hunterlong_97@yahoo.com
         Jiani                     Long                             longjiani556@gmail.com
         Johnnie                   Long                             jhlong106@yahoo.com
         Karla                     Long                             lttlbird@yahoo.com
         Jason                     Long                             jasonocmd@gmail.com
         Mike                      Long                             mike.long.13@gmail.com
         Laura                     Longa                            lalongz01@gmail.com
         Kevin                     Longenecker                      kevin.longenecker@yahoo.com
         Avery                     Longley                          apl.longley99@gmail.com
         Sarah                     Longley                          weazer28@aol.com
         Lina                      Longo                            longolina@gmail.com
         Joseph                    Longo                            josephlongo54@gmail.com
         Robert                    LonVelin                         morejunkmail4me2020@gmail.com
         Sarellen                  Loomis                           sewsal170@outlook.com
         Dawn                      Loomis                           dloomis30@twc.com
         Oldemiro                  Lopes                            olopes@cox.net
         joshua                    lopez                            carnage680@yahoo.com
         Miriam                    Lopez                            lopezmiriam9402@yahoo.com
         Natalie                   Lopez                            lil_lopez818@yahoo.com
         Heather                   Lopez                            mommyfulloffaith@gmail.com
         Randy                     Lopez                            randyrandall2323@gmail.com
         Kathryn                   Lopez                            lopezk@fiu.edu
         Carolina                  Lopez                            lopezcd@me.com
         Nicole                    Lopez                            sasg84@yahoo.com
         Kristen                   Lopez                            klo8653@yahoo.com
         Dena                      Lopez                            denalaughs@me.com
         Monica                    Lopez                            mlopez95616@yahoo.com
         Carlos                    Lopez                            slopezecho@gmail.com
         Rick                      Lopez                            rikeylopez3@gmail.com
         Alicia                    Lopez                            rlopeztile@hotmail.com
         Raul                      Lopez                            ffiraul60@gmail.com
         ERIK                      LOPEZ                            dj3ric@hotmail.com
         Jena                      Lopez                            jenafelton@gmail.com
         Nayelie                   Lopez                            lopez.nayelie10@gmail.com
         Alejandro                 Lopez                            alejandrolopezpc@hotmail.com
         Maria C                   Lopez                            grisabela@msn.com
         Tim                       Lopez                            timlopez822@hotmail.com
         Minda                     Lopez                            filopez1@aol.com
         Robert                    Lopez                            lopezr1941@gmail.com
         Yolanda                   Lopez                            yoli92805@gmail.com
         Antonio D                 Lopez                            dalomio@me.com
         Kal-el                    Lopez                            salty1153@gmail.com
         jose                      lopez                            fzkc07@yahoo.com
         Christian                 Lopez                            lopec157@gmail.com
         antonio                   lopez                            r2019_lopez.tony1998007@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 126 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 392 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                       E-mail Contact Information
         Juan                      Lopez                            juanl1999@yahoo.com
         Delfin                    Lopez                            delfinlopez99@gmail.com
         Luisa                     Lopez Serrano                    luisalopez@berkeley.edu
         Gerry                     Lopezger                         gerboski@yahoo.com
         Rodrigo                   Lopresti                         thehermitt@gmail.com
         Wameng                    Lor                              wamenglor@yahoo.com
         Kyle                      Lorenz                           klorenz82590@gmail.com
         Thierry                   Lorthioir                        purchases@sparemac.com
         Nikki                     Loscalzo                         nikkiloscalzo@gmail.com
         Michael                   Lossner                          mdlossner@gmail.com
         Susan                     Lossner                          susanlossner@gmail.com
         RICHARD                   LOUI                             rilo2th4u@gmail.com
         Jordan                    Louie                            jgencarelle89@gmail.com
         Jordan                    Louie                            jordanzlouie@gmail.com
         Stacy                     Louie                            stacyl867@gmail.com
         Jonathtan                 Louie                            jonathan.louie4@gmail.com
         moira                     Lourie                           moiral@aol.com
         Leslie                    Loutzenhiser                     lomalley@bridgeportforest.com
         MICHAEL                   LOVATO                           mikealovato@gmail.com
         LYNN                      LOVATO                           lynnlov@aol.com
         Hannah                    Love                             piercelovetx@gmail.com
         Michelle                  Love                             mtluvv75@gmail.com
         Eva                       Love                             elove@coffeeso.us
         Adam                      Love                             adamlove@gmail.com
         Matt                      Loveday                          lovedaymatthew@hotmail.com
         Jonathan                  Lovel                            jonsmail@frontier.com
         Alexandria                Lovel                            dancerstr4@msn.com
         Amanda                    Lovering                         amandapaul930@gmail.com
         Anthony                   Lovering                         alovering@yahoo.com
         Janet                     Lovero                           jglo123@aol.com
         John                      Loveys                           johnloveys@hotmail.com
         William                   Loving                           creatingwealth_1@hotmail.com
         Julian                    Low                              julianlow1@gmail.com
         John                      Lowe                             aloweha96706@gmail.com
         Kiana                     Lowe                             mrsdlowe@gmail.com
         Eric                      Lowe                             flynga@aol.com
         Deborah                   Lowe                             drummermawm@yahoo.com
         Michael                   Lowrey                           mike-lowrey@sbcglobal.net
         Steve                     Lowry                            steve.lowry@siriuscom.com
         Rob                       Lowther                          rwlowther@gmail.com
         Rafael                    Loya                             rlastnameloya@gmail.com
         Jennifer                  Loya                             jenniferloya@my.unt.edu
         Carmen                    Loya                             carmenloya@yahoo.com
         Kimberly                  Loya                             loyakimberly28@yahoo.com
         Rafael                    Loya                             loyarafael18@yahoo.com
         Qiang                     Lu                               johnlu88@hotmail.com
         Ruihan                    Lu                               biubiu20161022@gmail.com
         Hongzheng                 Lu                               harry_lu@yahoo.com
         Yuan                      Lu                               yuanlu3609@gmail.com
         Tuan                      Lu                               lut001@hotmail.com
         Peter                     Lu                               p@jumpcut.com
         Ricardo                   Lua                              sfny175@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 127 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 393 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                        E-mail Contact Information
         Renee                     Luba                             rl2thdr@aol.com
         Alyson                    Lucas                            a.lucas2334@gmail.com
         Lily                      Lucherini                        lily.lucherini@live.com
         Jeremy                    Luckett                          jluckett629@hotmail.com
         Merle                     Luckinbill                       merleluck@gmail.com
         Wendell                   Luckow                           wluckow@yahoo.com
         Jorja                     Ludeking                         jorja@qscorpio.com
         Warren                    Ludlow                           warrenjludlow@gmail.com
         JANENE                    Ludlow                           wjludlow@verizon.net
         Jacqueline                Lue                              jlue@hotmail.com
         Susie                     Luebbe                           susieluebbe@gmail.com
         Dave                      Luebbe                           dkluebbe@gmail.com
         Kaylie                    Luedke                           kcluedke@gmail.com
         Justin                    Luevano                          jluevano976@gmail.com
         Michael                   Luginsland                       mluginsland@metromanagementdev.com
         Rubi                      Lugo                             lugorubi@gmail.com
         Edrei                     Lugo                             lugorn@hotmail.com
         Jeffrey                   Lui                              luisonconstruction@gmail.com
         Andrea                    Luke                             amluke@rocketmail.com
         Alex                      Luke                             alexxluke@gmail.com
         Eric                      Luke                             ericbluke@gmail.com
         Haryson                   Lum                              hlum@iolani.org
         Jennifer                  Lumpkin                          lumpkinj3@udayton.edu
         Cindy                     Luna                             cindy.lunatn@gmail.com
         Oscar                     Luna                             luna.oscar@sbcglobal.net
         Leia                      Luna                             leialuna09@gmail.com
         Tina                      Lundahl                          martinalundahl@gmail.com
         Stephen                   Lundberg                         stephenlundberg7@gmail.com
         Karen                     Lunden                           jimkaren5@msn.com
         Jim                       Lunden                           bentley04021@gmail.com
         Michael                   Lunden                           mdlunden@gmail.com
         Robert                    Lundquist                        robertlundquist@me.com
         Keith                     Lundquist                        klundquist66@gmail.com
         Katherine                 Lundy                            katherinersl@gmail.com
         Nicole                    Luning                           nickle0806@hotmail.com
         Daniel                    Luning                           dbl.shop@hotmail.com
         Jordan                    Lunsford                         jorlunsford@gmail.com
         Jaina                     Lunsford                         jaina.lunsford@gmail.com
         Camille                   Lunsford                         justcamille116@yahoo.com
         Rudy                      Luo                              rudyluo@gmail.com
         Shengjie                  Luo                              shengjie.luo.cmu@gmail.com
         Min                       Luo                              vivaluv@gmail.com
         Jill                      Luoma                            lowfly54@aol.com
         David                     Luoma                            dluomamqt@aol.com
         Derek                     Luong                            derick.luong@gmail.com
         Brian                     Luschwitz                        luschwitz@yahoo.com
         Barbara                   Luther                           blutherrn@gmail.com
         Jill                      Lutz                             jill.lutz@gmail.com
         Andrew                    Luu                              aluu0303@gmail.com
         Backy                     Ly                               superpokez@aol.com
         Cynthia                   Lyman                            cynthia.lyman@usu.edu
         Michael                   Lynch                            mlynch85@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 128 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 394 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                        E-mail Contact Information
         Peggy                     Lynch                            plynch7262@aol.com
         Patrick                   Lynch                            plyn1018@aol.com
         Gerald                    Lynch                            famadame11@gmail.com
         Carol                     Lynn                             carolbruins@gmail.com
         Hamish                    Lyons                            hamishlyons@hotmail.com
         Art                       Lyons                            lyonsa@moravian.edu
         Elizabeth                 Lyons                            blyons1@rcn.com
         Shelly                    Lytle                            slytle@fusionalliance.com
         Gary                      Lytle                            glytle@fuse.net
         Barbara                   Lytle                            lytlebar@gmail.com
         Supreeth                  M Kumar                          ssupreeth2@gmail.com
         zhiquan                   Ma                               mikema3@gmail.com
         Zilin                     Ma Wolfe                         lydiama2@gmail.com
         Valeria                   Mabene                           galval11521@aol.com
         Pat                       MacAnany                         flpeach2004@comcast.net
         Ryan                      Macapagal                        rmac920@yahoo.com
         David                     MacArthur                        daviddmacarthur@gmail.com
         Deanna                    Macbeth                          dymacbeth@gmail.com
         Maya                      Macdonald                        missmayamac@gmail.com
         Margot                    MacDonald                        margotjmacdonald@gmail.com
         Lisa                      Macdonough                       readlisascott@yahoo.com
         Brandy                    Machado                          brandymachado@yahoo.com
         Venkata Suresh            Machetti                         sureshmachetti@yahoo.com
         Chandrakala               Machetti                         prakash_ms@hotmail.com
         Surya                     Machetti                         prakashrao_ms@yahoo.com
         Jose Misael               Machicado Sanjines               pppnk@hotmail.com
         Karen                     Machiorlatti                     karenmachiorlatti@yahoo.com
         Karen                     Machiorlatti                     colinbwaldron@yahoo.com
         Tony                      Macht                            temptingcorgi9@gmail.com
         Alfredo                   Macias                           amacias_05@yahoo.com
         Dede                      Macias                           dmaciasexactclinical@icloud.com
         Lisett                    Macias                           lisett810@gmail.com
         Peggy                     Macias                           pfmacias@aol.com
         Dennis                    Mack                             dhmack@gmail.com
         Dalton                    Mack                             dalton.l.mack@gmail.com
         David                     Mack                             becky.mack@comcast.net
         Timothy                   MacKay                           tmmackay@charter.net
         Terry                     MacKay                           readusatm@gmail.com
         Karlie                    MacKay                           karliemackay@gmail.com
         thomas                    mackley                          tom@callhotsy.com
         Hallie                    Mackley                          hlmackle@stcs.org
         Lauren                    Mackley                          mackleylauren@gmail.com
         Elodie                    Macorps                          elodie.macorps@gmail.com
         Kishore                   Madareddi                        kishore_mr2k5@yahoo.com
         Mounika                   Madasu                           madasumounika07@gmail.com
         Venkata                   Madasu                           naren.madasu@gmail.com
         Uma Maheswari             Madasu                           swarnamahi.madasu@gmail.com
         Chaitanya                 Maddala                          chaitanyamaddala59@gmail.com
         Paul                      Madden                           limitlessholdings@gmail.com
         Tish                      Madden                           blondiesharley@aol.com
         Shirley                   Madden                           sjmadden@aol.com
         mel                       madden                           dot2@pacbell.net


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 129 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 395 of 506
                                                  Schedule of Subscribers*


               First Name                   Last Name                         E-mail Contact Information
         Kiran                     Maddipati                        mkiran.ju@gmail.com
         Michael                   Maddox                           patton.s.destro@gmail.com
         Dolores                   Maddox                           doloresmaddox@hotmail.com
         Srikanth Reddy            Madgula                          srikanthreddymadgula@gmail.com
         lokeshwar                 madha                            lokeshwargoudmadha@gmail.com
         Ravali                    Madireddy                        ravali.kista@gmail.com
         Valerie                   Madison                          val452@yahoo.com
         Peyton                    Madonia                          peytonmadonia18@gmail.com
         Traci                     Madonia                          twmadonia@verizon.net
         divya                     madugula                         divyamadugula@gmail.com
         Paul                      Madwin                           pmmwin@aol.com
         Luis                      Magalhaes                        luique2005@gmail.com
         Nicholas                  Magan                            christine.magan@sarasotacountyschools.net
         Nazare                    Magaz                            nazaremagaz@me.com
         Casey                     Magedanz                         katja.griebel9@gmail.com
         Frank                     Maggio                           iceisland@sbcglobal.net
         Laura                     Maggio                           laurassweettreats@att.net
         Charles                   Magnet                           chuckmagnet@gmail.com
         Jay                       Magruder                         jaymagruder@aol.com
         Terry                     Magruder                         tmagruderseattle@aol.com
         Sherman                   Mah                              sm714@yahoo.com
         Lanel                     Mah                              lanelmah@yahoo.com
         kannan                    mahalingam                       kannansm218@gmail.com
         Sandeep                   Mahankali                        msandep91@gmail.com
         Bibhu Prasad              Mahapatra                        bibhu100@gmail.com
         rabi                      maharjan                         rabimaharjan86@gmail.com
         Alejandro                 Maher                            amaher@fmstern.com
         Rebecca                   Maher                            rpund23@gmail.com
         Shailesh                  Maheshwari                       jhandu@hotmail.com
         Nancy                     Mahi                             nancyjmahi@gmail.com
         Barbara                   Mahoney                          barbara_mahoney2000@yahoo.com
         Hiroo                     Mahtani                          rukij@msn.com
         Nathan                    Mailhot                          nathanmh@msn.com
         Jenna                     Maizes                           jennamaizes@aol.com
         Judith                    Major                            mtnladync@gmail.com
         Galina                    Majstorovic                      gmajsto1@binghamton.edu
         Anonya                    Majumdar                         anonya@gmail.com
         Catherine                 Makaafi                          stancat95@msn.com
         Stanley                   Makaafi                          stan.makaafi@gmail.com
         Shivani                   Makan                            shivanipmakan@gmail.com
         Jordan                    Makin                            makinuvbetter@gmail.com
         Cynthia                   Makisi                           mahina58@yahoo.com
         Krishna Kumari            Makkena                          krishna.makkena@outlook.com
         Doug                      Makovy                           dmakovy25@yahoo.com
         Sameera                   Malalasekara                     smalalasekera@yahoo.com
         Keaton                    Malcom                           malkea96@yahoo.com
         Meredith                  Malcom                           mvedral2@yahoo.com
         Joe                       Malczyn                          jmalczyn@gmail.com
         Claire                    Malczyn                          quilteddancer@gmail.com
         randa                     malhis                           cdahan2@gmail.com
         Ehtesham                  Malik                            malik.ehtesham@gmail.com
         Amber                     Malik                            ambrrmalik@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 130 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 396 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                       E-mail Contact Information
         Zarqa                     Malik                            zarqamalik@gmail.com
         Jaideep                   Malik                            jdp.malik@gmail.com
         Aleena                    Malik                            aleenamalik442@gmail.com
         Vaneeza                   Malik                            vaneezamalik121@gmail.com
         Elena                     Malimenkova                      srvcgroup@gmail.com
         Robert                    Malinowski                       rlm7680@gmail.com
         Sylvia                    Malinowski                       sylviamalinowski@gmail.com
         Chandra Sekhar            Malla                            chandu.malla@gmail.com
         Marco                     Mallia                           marco91072@hotmail.com
         Milton                    Malmestrom                       miltonmalmestrom@gmail.com
         Aki                       Malone                           akimalone@me.com
         Justin                    Maloney                          carguy286@gmail.com
         Christopher               Malonzo                          cmalonzorcp@gmail.com
         Matt                      Malouf                           mdm42@hotmail.com
         Mason                     Maluto                           masemaluto@gmail.com
         Adrian                    Malvos                           adrian.malcos@gmail.com
         Gary                      Maly                             garypcmac@gmail.com
         Raghuveer Sagar           Mamidi                           rag23269ster@gmail.com
         Chaithanya                Manam                            chaithu0788@gmail.com
         Erika                     Manangon                         erikarobledo4vo@gmail.com
         Kai                       Manangon                         erikarobledo@live.com
         Parthasaradhi             Manchala                         thepartha@gmail.com
         Dharani Reddy             Manchuri                         mdkreddy@gmail.com
         margaret                  mancilla                         fnmmancilla1@verizon.net
         Lawrence                  Mancini                          lamancini22@gmail.com
         Sharleen                  Mancini                          samancini33@gmail.com
         Sambi Reddy               Mandala                          sambizoomin@gmail.com
         Bhargav Ram               Mandava                          bmandava45@gmail.com
         Logan                     Mandell                          loganmaxmandell@icloud.com
         Ross                      Mandell                          rossmandell@mac.com
         Barbara                   Mandelstein                      bmandelste@gmail.com
         Laurie                    Manderino                        lmanderino@hotmail.com
         Robert                    Mandry                           topazure3@gmail.com
         Vamsi krishna             Manepally                        vamsimanepally@gmail.com
         Avnish                    Mangal                           avnish@outlook.com
         Surabhi                   Mangal                           surabhigupta42@gmail.com
         Mrya                      Mangan                           manganmrya@gmail.com
         Robert                    Mangano                          rmangano@ramapo.edu
         Vijay                     Manghirmalani                    vijay.malani@gmail.com
         Concetta                  Mangold                          markmangold33@gmail.com
         Don                       Mangold                          d.mangold@comcast.net
         Catherine                 Manibusan                        manibusan.cathymp@gmail.com
         Hemalatha                 Manickam                         hems.cse@gmail.com
         Brianna                   Manigan                          brimanigan@hotmail.com
         Reyna                     Manjarrez                        reynamanjarrez@gmail.com
         uma                       manjeera                         umamanjeera0693@gmail.com
         Bill                      Mann                             wemnow@att.net
         Beverly                   Mann                             bevmann42@gmail.com
         Herbert                   Mann                             herbie.mann@me.com
         Donna                     Mannella                         donna.mannella@yahoo.com
         Sathish                   Mannepalli                       my3.sathish@gmail.com
         Gayathri                  Mannepalli                       m.gayathri1231@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 131 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 397 of 506
                                                  Schedule of Subscribers*


               First Name                   Last Name                        E-mail Contact Information
         Richard                   Mannoia                          mikebike321@yahoo.com
         Larry                     Manns                            ogmanns1@yahoo.com
         sahm                      manouchehri                      sahm@cplglaw.com
         Tyler                     Manoukian                        tyler.manoukian@gmail.com
         Tayling                   Manoukian                        tayling.conceicao@gmail.com
         German                    Manrique                         germanrique@yahoo.com
         Maria                     Manrique                         terrymanrique@yahoo.com
         Mahesh                    Mansanipalli                     mmahesh14@gmail.com
         James                     Mansfield                        jdmansfield20@gmail.com
         Robert                    Mansfield                        robert.mansfield@ucsf.edu
         Mehwish                   Mansoor                          mehwishimran23@gmail.com
         Alessandra                Mantegazza                       alessandramantegazza@icloud.com
         Dawn                      Mantei                           dmmantei@aol.com
         Vamsi                     Mantena                          kr2006.vamsi@gmail.com
         Deepak                    Mantripragada                    msds2211@gmail.com
         Roland                    Manuel                           neoroman@yahoo.com
         Nancy                     Manzer                           lautzie@aol.com
         Richard                   Manzer                           vented13@aol.com
         yael                      manzour                          ymanzour@yahoo.com
         Narin                     Mao                              narin804@yahoo.com
         Jonathan                  Maples                           jongia13@comcast.net
         Gia                       Maples                           gia954@aol.com
         Teddi                     Maranzano                        vze4tpbb@optimum.net
         Valerie                   Marasco                          valmarasco@gmail.com
         Trinidee                  Marchant                         trinidee@gmail.com
         Roman                     Marchenko                        slightlyhappy@gmail.com
         Elina                     Marchenko                        elinka12@hotmail.com
         Rachael                   Marchin                          rsmarchini@ameritech.net
         Renato                    Marciano                         4kartel13@gmail.com
         Robert                    Marcinek                         marcineks79@gmail.com
         Carol                     Marcinek                         carolmarcinek@gmail.com
         Hillary                   Marconcini                       hah34@zips.uakron.edu
         Scott                     Marcotte                         oxfordu@hotmail.com
         Kenzee                    Marcotte                         kenzeemarcotte@ufl.edu
         Todd                      Marcus                           tdmarcus@gmail.com
         Nathan                    Marcus                           shayashira@yahoo.com
         Gavin                     Mardis                           igotmovies@yahoo.com
         Matt                      Margherita                       jamesmargherita@yahoo.com
         Yvonne                    Mariajimenez                     ymariajimenez@gmail.com
         Tilde                     Mariani Giacche                  tildemgiacche@gmail.com
         Devenie                   Marie                            deveniemarie@gmail.com
         Christian                 Marino                           cmmarino1972@gmail.com
         Mark                      Mariotti                         mmariotti@hotmail.com
         Negin                     Marjan                           neginmarjan@yahoo.com
         Chris                     Mark                             chrismark12454@gmail.com
         Eric                      Mark                             eric.mark.wg94@wharton.upenn.edu
         Ryan                      Mark                             ryanhmark@gmail.com
         Erin                      Mark                             eringoodrich@yahoo.com
         Jay                       Mark                             jay27@jaymarkmedia.com
         Jeremiah                  Markette                         jerrymarkette@gmail.com
         Shana                     Markey                           tooshay81@yahoo.com
         Leah                      Marks                            marks.leah.d@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 132 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 398 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                        E-mail Contact Information
         Laura                     Marks                            laura.m.marks@comcast.net
         joel                      marks                            flytransair@gmail.com
         Bryant                    Marks                            bryantmarks@yahoo.com
         William                   Marks                            william777m@yahoo.com
         Quinton                   Marksberry                       qmarksberry@gmail.com
         Stuart                    Marland                          sgm228@gmail.com
         Devon                     Marlette                         devonpmarlette@gmail.com
         Bryce                     Marlin                           bryce.marlin@yahoo.com
         Ruvim                     Marmol                           ruvim.marmol@gmail.com
         Laura                     Marmolejo                        lmarmolejo002@gmail.com
         Surya                     Marouthu                         marouthu.teja1993@gmail.com
         Michael                   Marquand                         mmarquand@gmail.com
         Elizabeth                 Marquette                        lizmarquette@gmail.com
         Ronald                    Marquez                          ronaldcindy77@gmail.com
         Sheldon                   Marquez                          muscfreak@hotmail.com
         Sonia                     Marquez                          soniamarquez1122@gmail.com
         Rigoberto                 Marquez                          rmarquez3336@gmail.com
         George                    Marquis                          wireman77@hotmail.com
         Rose                      Marra                            rmarra@missouri.edu
         Ivelisse                  Marrero                          ive@pobox.com
         Anna                      Marrero                          annamarrero322@gmail.com
         Elizabeth                 Marrero                          em2018@columbia.edu
         Kiran                     Marri                            kiran77ueki@gmail.com
         Riley                     Marriage                         rileymarriage@yahoo.com
         Frank                     Marrocco                         frank.marrocco@outlook.com
         Alyssia                   Marsal                           alyssia_marsal@yahoo.com
         Louise                    marshall                         lmlynchburg@gmail.com
         Michelle                  Marshall                         michellekaye1124@gmail.com
         Joseph                    Marshall                         joe.marshall@procore.com
         William                   Marshall                         broncobill@outlook.com
         Jensen                    Marte                            jensenoo7@outlook.com
         Ronald                    Martella                         ron@martellafarms.com
         Jane                      Martella                         swisswede@aol.com
         Judy                      Marti                            judy.marti@gmail.com
         Miguel                    Marti                            mmarti6618@gmail.com
         QUENTIN                   MARTIN                           qamartin@gmail.com
         Michael                   Martin                           mikemartin7373@gmail.com
         Iraldy                    Martin                           iraldymartin@icloud.com
         Jalyce                    Martin                           jalycemartin@yahoo.com
         Lisa                      Martin                           lisam1879@gmail.com
         Hailee                    Martin                           haileemartin37@gmail.com
         Kelvin                    Martin                           kfm318@aol.com
         Katelyn                   Martin                           katelynmartinwon@gmail.com
         Debra                     Martin                           debrasmartin@hotmail.com
         Teresa                    Martin                           tmb.martin@verizon.net
         Jonathan                  Martin                           jonathanmartin324@gmail.com
         Mikaiah                   Martin                           mikaiahm18@gmail.com
         Courtney                  Martin                           courtneyjenell@aol.com
         Tammy                     Martin                           tamlynmrtn@mrdingo.com
         Zoe                       Martin                           soccergirl@mrdingo.com
         Allison                   Martin                           allison.martin16@gmail.com
         Daniel                    Martin                           daniel.martin50@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 133 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 399 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                         E-mail Contact Information
         Krista                    Martin                           kristamartin.0323@gmail.com
         Herbert                   Martin                           herb23t@aol.com
         Zach                      Martin                           gkzach@mrdingo.com
         Shaun                     Martin                           mini@mrdingo.com
         Thomas                    Martin                           tmarchs@yahoo.com
         Tracy                     Martin                           tmartin94024@yahoo.com
         Julian                    Martin                           Julianmartin0310@gmail.com
         Koery                     Martin                           km.korey.km@gmail.com
         Magen                     Martin                           magenruth@hotmail.com
         linda                     martin                           linda2649@outlook.com
         Robyn                     Martineau                        robynmartineau@hotmail.com
         Bob                       Martineau                        bob.martineau@hotmail.com
         Enrique                   Martinez                         enriqueonabike@gmail.com
         peter                     martinez                         pc2control@aol.com
         Jake                      Martinez                         jakem115@gmail.com
         Peter                     Martinez                         petermartin101@yahoo.com
         Ray                       Martinez                         ray@epsgc.com
         Diana                     Martinez                         paolahg1@ymail.com
         Nicole                    Martinez                         nicole.elizabeth.martinez@gmail.com
         Eve                       Martinez                         eve.martinez5051@gmail.com
         Katherine                 Martinez                         kathy.kamas@gmail.com
         Adrienne                  Martinez                         adrienned.martinez@gmail.com
         Claudia                   Martinez                         orchid1cm@gmail.com
         Jacob                     Martinez                         epsrmartinez@yahoo.com
         Emilio                    Martinez                         em1skyline@gmail.com
         Selena                    Martinez                         selenaym@yahoo.com
         Juan Jose                 Martinez                         jjmartinr@gmail.com
         Vivian                    Martinez                         vomartinez82@gmail.com
         Juan                      Martinez                         mrjuanmartinez@gmail.com
         Axel                      Martinez                         martinezaxel@gmail.com
         Victor                    Martinez                         victormartinez21@yahoo.com
         Jaime                     Martinez                         jm00133146@yahoo.com
         Carol                     Martinez                         martinezpc@aol.com
         Dairin                    Martinez                         dairinmartinez@hotmail.com
         Orlando                   Martinez                         orlyswa76@aol.com
         Emily                     Martinez                         andrews.emilyg@gmail.com
         Marlon                    Martinez                         marlon.martinez420@gmail.com
         Olivia                    Martinez                         oliviacado@icloud.com
         Julio                     Martinez                         definitelyit@myself.com
         Mabel                     Martinez                         vascisin@comcast.net
         Teri                      Martinez                         kikiteri.tm@gmail.com
         Enrique                   Martinez Luz                     sirfolken@hotmail.com
         Paola                     Martinez-Naranjo                 losjabones@hotmail.com
         CLAUDIA                   Martinovic                       meetmehalfway01@yahoo.com
         Alfred                    Martochio                        mmatera1313@gmail.com
         steven                    martone                          sfmartone@comcast.net
         Jessica                   Masarek                          jmasarek@gmail.com
         Don                       Mascheri                         donmascheri@aol.com
         Rebeca                    Maseda Garcia                    maseda.rebeca@gmail.com
         Amanda                    Mason                            almason1127@gmail.com
         Michelle                  Mason                            alwayslate9@aol.com
         Curtis                    Mason                            curtismason47@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 134 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 400 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                        E-mail Contact Information
         Rachel                    Mason                            rachiecow18@yahoo.com
         Kevin                     Mason                            kevin.bmason@yahoo.com
         Amber                     Mason                            amber.bmason@yahoo.com
         Aubrey                    Mason                            fayleejets@aol.com
         Benjamin                  Mason                            truantwinter@gmail.com
         Kimi                      Masters                          kimimasters@me.com
         Ian                       Masterson                        imasterson1@yahoo.com
         Brian                     Masterson                        brian.masterson@mac.com
         Rokib                     Masud                            rokib.masud@yahoo.com
         Harmeet                   Masuta                           harryy12@gmail.com
         Ron                       Mata                             rhmata@sbcglobal.net
         Anne                      Matera                           anneeditor@aol.com
         Kelli                     Matheson                         3253203308km@gmail.com
         Jeffin                    Mathew                           jefmathew1@gmail.com
         Barry                     Mathews                          mathews1802@yahoo.com
         Reagan                    Mathews                          thirdday00@gmail.com
         Spencer                   Mathews                          kisdnetman@gmail.com
         Teresa                    Mathews                          tm4him01@gmail.com
         Cristopher                Mathewson                        cmathewson77777@gmail.com
         David                     Mathias                          davidkalemathias1@yahoo.com
         Abby                      Mathias                          abby.mathias@yahoo.com
         Christopher               Mathias                          chrismathias22@hotmail.com
         Stephen                   Mathias                          dsmath@yahoo.com
         HARI HARA SUDHAN          MATHIMARAN                       sudhan.harihara007@gmail.com
         Kevin                     Mathis                           kevin.s.mathis@hp.com
         Susan                     Mathis                           susanmarymathis@gmail.com
         WILLIE                    MATHIS                           wmths63@aol.com
         DIANE                     MATHIS                           dmths4@aol.com
         Steve                     Matney                           matneyxxx@gmail.com
         Lissette                  Matos                            sportgirl92@cfl.rr.com
         Alma                      Matsushima                       bumpcat808@aol.com
         Sowjanya                  Mattaparthi                      sowjanya.illasp@gmail.com
         Roberto                   Mattei                           robertomtt48@yahoo.com
         Melissa                   Matteson                         melmatteson@gmail.com
         Christopher               Mattice                          matticecm@gmail.com
         Mary                      Mattner                          marymattner@yahoo.com
         John                      Mattos                           johnmattos@me.com
         David                     Mattson                          dmattson22@yahoo.com
         Marie                     Mauboussin                       ree112@gmail.com
         Milo                      Maughan                          hologram2031@gmail.com
         Steph                     Maule                            steph.maule@gmail.com
         Jacob                     Maxfield                         jacobcarlmaxfield@gmail.com
         LaShonda                  Maxfield                         renea.maxfield@gmail.com
         Alexander                 Maxwell                          alex.maxwell21@gmail.com
         Taylor                    Maxwell                          anntaylormaxwell@gmail.com
         Maureen                   May                              mmay13@gmail.com
         Brandon                   Mayberry                         mayberry.brandon@gmail.com
         Gloria                    Mayer                            erendremi@sbcglobal.net
         Dmitri                    Mayerhofer                       lightertwo34@yahoo.com
         Lynne                     Mayers                           hans.k.pauley@accenture.com
         Gary                      Mayfield                         lego41man@gmail.com
         Kellan                    Mayfield                         kellan.mayfield@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 135 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 401 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                        E-mail Contact Information
         Pamela                    Mayhew                           pmayhew26@gmail.com
         Oscar                     Mazari                           mazarioe7@gmail.com
         Abbie                     Mazon                            abbie_peters@yahoo.com
         Santiago                  Mazon                            ilsantiago@aol.com
         Yashesh                   Mazumdar                         yashesh.mazumdar@gmail.com
         Sienna                    Mazzola                          siennabadalamenti@gmail.com
         Aaron                     Mazzola                          aaronmazzola8487@gmail.com
         Colleen                   Mc Kiernan                       cjmck0522@gmail.com
         Nathan                    McAdams                          nrmcadams@gmail.com
         Kim                       Mcadams                          kim_mcadams@bellsouth.net
         Yvonne                    McAllister                       yvonnemcallister@pacbell.net
         Brian                     Mcalpin                          byrdmcalpin7@gmail.com
         Lorenzo                   McArthur                         lmcarthur85@gmail.com
         Nathan                    McBain                           nathanmcbain75@gmail.com
         Alyson                    McBride                          alymcbride2@gmail.com
         Adriana                   McCabe                           adriana.mccabe@yahoo.com
         Daniel James              McCabe                           mccabedaniel@hotmail.com
         Terri                     McCabe                           terri.mccabe@verizon.com
         Peggy                     McCabe                           peggymccabe4716@gmail.com
         Valerie                   McCain                           valerie.mccain@sbcglobal.net
         Terrence                  McCall                           daknocka@gmail.com
         Will                      McCann                           wmccann05@yahoo.com
         mia                       mccarthy                         garlockproperties@gmail.com
         Dylan                     McCarthy                         dylan+achtest@moviepass.com
         Kenneth                   McCarthy                         kenmccarthy16@yahoo.com
         Thomas                    McCarthy                         tred44@gmail.com
         Aine                      McCarthy                         amccarthy@wesleyan.edu
         Charles                   McCarver                         charlesmccarver@gmail.com
         Charlene                  McCarver                         lcharlenemccarver@gmail.com
         Jaden                     McCary                           jadenmccary@gmail.com
         Joe                       McCaskill                        joe.mccaskill@wbd-us.com
         Jacqueline                McCauley                         justjackie66@gmail.com
         Allison                   McClain                          mcclain.allison@knights.ucf.edu
         Debbie                    McClay                           damcclay@yahoo.com
         Matt                      Mcclellan                        mmmm8585@gmail.com
         Linda                     McClelland                       mcclellandlinda54@gmail.com
         Kate                      McClelland                       katemcclelland60630@gmail.com
         Linda                     McClelland                       macpen143@charter.net
         Laura                     McClendon                        acton661@aol.com
         Gregory                   McClendon                        gmcclen@yahoo.com
         Rod                       McClendon                        rodreels222@bellsouth.net
         Sarah                     McCliment                        msarah14@vt.edu
         Sheldon                   McClung                          sheldonmcclung@gmail.com
         Peter                     McClung                          mcclungpeter@hotmail.com
         Emily                     McClure                          donnemily@bellsouth.net
         Elizabeth                 McCole                           izzlemclizzle@yahoo.com
         David                     McColey                          gsmaloney@hotmail.com
         Dan                       McCollam                         danomccollam@gmail.com
         Preston                   McCollom                         preston.mccollom@shawinc.com
         Brian                     McCollum                         jam_mccollum@yahoo.com
         Felicia                   McCollum                         f_mccollum1679@yahoo.com
         Margaret                  McCollum                         margaretmccollum@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 136 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 402 of 506
                                                  Schedule of Subscribers*


                 First Name                 Last Name                        E-mail Contact Information
         Edward                    Mcconkey                         josephmcconkey@comcast.net
         Magen                     McConnell                        magen_8440@hotmail.com
         Gordon                    McCool                           gormaccorp@gmail.com
         Jana                      McCool                           jana@janamccool.com
         William                   McCord                           bkmccord@frontier.com
         Kevin                     McCosker                         mkevin6@aol.com
         Diane                     McCosker                         mccoskerd@aol.com
         Kymberly                  McCourry                         kmccourry5691@gmail.com
         Amanda                    McCourry                         aem0003@gmail.com
         Kristin                   McCracken                        mccrack@gmail.com
         Angela                    McCrae Barazas                   admccrae@gmail.com
         Paulette                  McCreary                         pmack29600@gmail.com
         David                     McCulloch                        davegm34@hotmail.com
         Richard                   McCulloch                        rickcjmac@gmail.com
         Kendra                    McCulloch                        klr_8@hotmail.com
         Diana                     McCulloch                        djancoelho@aol.com
         Ross                      McCulloch                        culloch@bellsouth.net
         Tucker                    McCulloch                        tuckercumberbatch5ever@gmail.com
         Lisa                      McCulloch                        culloch1@gmail.com
         Trace                     McCulloch                        treysf@aol.com
         Ronald                    McDaniel                         ronmcdaniel@cox.net
         Tara                      McDonagh                         taranmcdonagh@gmail.com
         Justin                    McDonald                         justin.mcdonald97@gmail.com
         Rich                      McDowell                         richard.mcdowell@hawaiianelectric.com
         Richard                   McDowell                         richard.mcdowell2553@gmail.com
         Richard                   McElheney                        richmcelheney@gmail.com
         Myra                      McElheney                        myra.mac317@gmail.com
         Blake                     McElwee                          blake.mcelwee@gmail.com
         Diane                     McEvoy                           mcevoydi@gmail.com
         Kayla                     MCFadden                         kayla.mcf.99@gmail.com
         Josh                      McGary                           lucid_winter@yahoo.com
         Mashayla                  McGary                           mashaylamcgary@gmail.com
         Maggie                    McGary                           maggielmcg@gmail.com
         Philip                    McGee                            pjmcgeeiii@gmail.com
         Mary                      McGee                            wmdaf0810@gmail.com
         Meredith                  McGee                            meredith.mcgee30@gmail.com
         Meagan                    McGee                            meagan.mcgee@richmond.edu
         Ryan                      McGettigan                       ryan.mcgettigan@gmail.com
         Steven                    McGivern                         stmcgivern@gmail.com
         Lenann                    McGookey                         lenannm@aol.com
         Conner                    McGowan                          connermcgowan87@gmail.com
         Brandon                   McGrath                          ibrakeforufos@icloud.com
         Courtney                  McGrath                          cmcgrath1019@gmail.com
         ROBERT                    MCGRATH                          roberto7m@yahoo.com
         Bobby                     McGraw                           bobby@bobbymcgraw.com
         Laura                     McGraw                           laurarmcgraw@gmail.com
         Alexander                 McHale                           arxmchale@gmail.com
         scott                     mchenry                          monkeymonk99@gmail.com
         Holley                    McInnis                          holleymcinnis@gmail.com
         Chandler                  McInnis                          chanmac00@gmail.com
         Rocky                     McIntosh                         rockymac19@yahoo.com
         Jillian                   McIntosh                         chef.jm81@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 137 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 403 of 506
                                                  Schedule of Subscribers*


               First Name                    Last Name                       E-mail Contact Information
         Maureen                   McIntyre                         mcintyre_maureen@hotmail.com
         Kayla                     McIntyre                         mcintyre.kayla@outlook.com
         Kenya                     McIntyre                         kenyamcintyre@gmail.com
         TreVon                    McKay                            trevon.mckay@gmail.com
         Molly                     McKeever                         molmac03@gmail.com
         Reagan                    McKeever                         rmckeever2006@gmail.com
         Macey                     McKeever                         maceymckeever@gmail.com
         Dawn                      McKenna                          dawna.mckenna@gmail.com
         John                      McKenna                          hellojohnpatrick@gmail.com
         Ron                       McKey                            c.mckey@yahoo.com
         Carol                     McKey                            cmckey1@yahoo.com
         Betty                     McKim                            cake2518@aol.com
         Gabi                      Mckinster                        gabimckinster@gmail.com
         Chris                     Mckinzie                         christopherbox76@gmail.com
         SAmmy                     Mckinzie                         smileymck@gmail.com
         lynn                      mckissic-fortune                 lynnmckissic@yahoo.com
         Kamber                    McKnight                         kamber.mcknight93@gmail.com
         Kelly                     McKnight Jr                      zeus101uk@gmail.com
         Kathy                     McLarty                          kathymclarty1958@gmail.com
         Jeff                      McLaughlin                       jeffshawnmclaughlin@gmail.com
         Tim                       Mclaughlin                       1549tbm@gmail.com
         Heather                   McLemore                         hmclemore80@outlook.com
         Michelle                  McLeod                           michellemcleod33@gmail.com
         Steve                     McMahon                          sbmcmaho@gmail.com
         Robin                     McMahon                          robin.ot@wowway.com
         Jonathan                  McMakin                          kra03061978@gmail.com
         Kyle                      McMakin                          kylemcmakin2@gmail.com
         Kim                       Mcmanus                          kim.mcmanus@comcast.net
         Becky                     McMaster                         becky.mcmaster@copley-fairlawn.org
         Trish                     McMillan                         pmcmillan3@cox.net
         Michael                   McMillen                         mcmillen808@gmail.com
         Sean                      McMurray                         sean.mcmurray.1@us.af.mil
         Joy                       McMurray                         graceful02@live.com
         Jason                     McMurry                          rubiks@rocketmail.com
         Lois                      McNabb                           loismcnabb815@gmail.com
         Kim                       McNeill                          kim.mcneill@mac.com
         Danielle                  McNiel                           dmcniel@vt.edu
         Chad                      McOuat                           hockeycm4@hotmail.com
         Andrew                    McQuaig                          adm7390@hotmail.com
         James                     McQuality                        jim.mcquality@gmail.com
         Lurlene                   McQuality                        lurlenemcquality@gmail.com
         Patrick                   McShane                          pwmcshane@gmail.com
         Joshua                    McShane                          kalaedasupershane@gmail.com
         James                     McSpiritt                        jnjmcspiritt@comcast.net
         Joan                      McSpiritt                        joanmc714@gmail.com
         Stephanie                 McVey                            sgaribaldi@gmail.com
         Michael                   McVey                            mickmcvey68@gmail.com
         Troy                      McWilliams                       kcchief29@yahoo.com
         Matthew                   Mead                             bubsmead@gmail.com
         Shelly                    Mead                             shellymead74@gmail.com
         Timothy                   Meager                           tmeager@gmail.com
         Erich                     Meager                           erichmeager@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 138 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 404 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                        E-mail Contact Information
         Diane                     Meckler                          dmeckler7@gmail.com
         Alex                      Medalen                          norsepride909@hotmail.com
         radha krishna             medasani                         krishna.medasani527@gmail.com
         David                     Medawar                          dave.medawar@gmail.com
         Keith                     Medelis                          keithpaulmedelis@gmail.com
         Estela                    Mederos                          estela714@aol.com
         Hector                    Medina                           medinah2222@gmail.com
         William                   Medina                           williammedina1998@yahoo.com
         Mariela                   Medina                           mariela.castellanos@gmail.com
         Srikanth                  Medisetty                        srikanth.medisetty@gmail.com
         Christian                 Meeks                            christian.meeks@gmail.com
         Adam                      Meeks                            saxguy2002@hotmail.com
         Jacob                     Meers                            jacobmeers76@gmail.com
         Joshua                    Mefford                          jwmeffor@iu.edu
         Jacob                     Mefford                          teamlifeway@gmail.com
         Kaelee                    Mefford                          meffordkaelee02@icloud.com
         James                     Megchelsen                       megchelsen.1@opc.org
         Trish                     Megchelsen                       tmegchelsen@sbcglobal.net
         Sarai                     Megias                           saraimegiasgarcia@gmail.com
         Evan                      Megill                           megill.evan@gmail.com
         Nabin kumar               Meher                            nabin.meher@gmail.com
         Reena                     Meher                            lipsameher86@gmail.com
         Harsh                     Mehra                            hmehra@aol.com
         Duru                      Mehra                            duru.mehra@gmail.com
         Rina                      Mehta                            rina.yashesh@gmail.com
         bharat                    mehta                            bharat@triazdigital.com
         bina                      mehta                            beenakmehta@hotmail.com
         Sandipkumar               Mehta                            sandipmehta40@yahoo.com
         Harshaben                 Mehta                            sandipg_mehta@yahoo.co.in
         Minisha                   Mehta                            minisha@triazdigital.com
         Hiral                     Mehta                            mehiral3110@gmail.com
         Nora                      Meiners                          norameiners@gmail.com
         David                     Meister                          9122002@msn.com
         Emilio                    Mejia                            emilio.mejia.jr@gmail.com
         SUHITHA                   MEKA                             suhitha.meka@gmail.com
         Regina                    Melady                           regmelady@gmail.com
         Khatouna                  Meladze                          kmeladze@hotmail.com
         Alicia                    Melara                           acmelara@yahoo.com
         Jorge                     Melega                           titomelega@gmail.com
         John                      Melendez                         djkidkrazyx2x@yahoo.com
         Tamara                    melendez                         tamaramelendez@aol.com
         Heidy                     Melendez                         silverevox@aol.com
         Donni                     Melendez                         dcm_vert20@hotmail.com
         Ricardo                   Melendez                         octane370z@aol.com
         Michelle                  Melgar                           melgarmichelle820@gmail.com
         Ashley                    Mellen                           aemellen@bu.edu
         KAREN                     MELLO                            eeyore1913@yahoo.com
         Sam                       Melton                           sam.t.melton@gmail.com
         Greg                      Melvin                           greg.melvin@ymail.com
         Amber                     Mendenhall                       amber.mendenhall2014@gmail.com
         Alma                      Mendez                           mendez1031@gmail.com
         Ana                       Mendez                           lalap22@aol.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 139 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 405 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                        E-mail Contact Information
         Peter                     Mendez                           peterjuniormendez@hotmail.com
         Judy                      Mendez                           mjudym1996@gmail.com
         Roberto                   Mendez                           r.v.mendez91@gmail.com
         Alicia                    Mendiola                         alicia.mendiola@gmail.com
         Claudia                   Mendonca                         dcarlini27@gmail.com
         Jasmin                    Mendoza                          jasminmendoza2897@gmail.com
         Larry                     Mendoza                          larrymendoza231@gmail.com
         Tania                     Mendoza                          ddvanity@gmail.com
         JANET                     MENDOZA                          jmendoza1719@att.net
         Varun                     Mendu                            varun.m1989@gmail.com
         Sunil                     Mendu                            sunilmendu@yahoo.com
         Danilo                    Menez                            cyberpygmy@sbcglobal.net
         Todd                      Mengay                           tmengay@gmail.com
         Nina                      Menguito                         ngmsf17@gmail.com
         Evelyn                    Menjivar                         menjivar2791@comcast.net
         Lisbeth                   Menjivar                         cupcakes1d.17@gmail.com
         Rashmi                    Menon                            rashmimenon62@gmail.com
         Brianna                   Mercado                          bmerc101@icloud.com
         Micailah                  Mercado                          mmicailah@gmail.com
         Pam                       Mercer                           pamelajmercer@gmail.com
         Elizabeth                 Mercer                           emoxcorescenekid@gmail.com
         Claire                    Mercuri                          claire@clairemercuri.com
         Joseph                    Merk                             merkstudio@aol.com
         Tina                      Merola                           tinamerola@hotmail.com
         Clayton                   Merrell                          claymerrell@gmail.com
         Valerie                   Merrell                          valerie.merrell@gmail.com
         Matt                      Merrell                          mattleemerrell@gmail.com
         Jordan                    Merrell                          jordanmerrell@gmail.com
         Kimberly                  Merritt                          kmerritt528@gmail.com
         Shuray                    Merriweather                     cleo_729@yahoo.com
         Keith                     Merron                           keithmerron@leadership-pathways.com
         Joe                       Mersola                          burbanksquash2@aol.com
         Keith                     Merz                             keithmerz@ymail.com
         Kenneth                   Mesa                             kmesa94669@aol.com
         Linda                     Mesa                             linda.mesa21@gmail.com
         Bradley                   Mescher                          bmescher001@gmail.com
         Jonathan                  Meschutt                         jonmeschutt@gmail.com
         Jill                      Mesonas                          jmesonas@gmail.com
         Anna                      Messano                          ajmessano@comcast.net
         Lauren Jo                 Messina                          lmessin2@gmail.com
         Matt                      Messmer                          hooligan2@aol.com
         John                      Messner                          messner.john3@yahoo.com
         Jessi                     Mestan                           jessimestan@gmail.com
         Ruben                     Mestril                          rubenmestril@gmail.com
         Ilona                     Mestril                          ilona@mestril.org
         Ernie                     Meth                             erniemeth@gmail.com
         Charan                    Methukumilly                     mcharanthejavvit@gmail.com
         Ian                       Metro                            ximetrox@gmail.com
         Jason                     Metter                           jason@bluefruit.com
         Sadie                     Metter                           sadie@sadiefox.com
         Eugene                    Metzer                           eugenemetzger53@gmail.com
         Jaylynn                   Metzger                          jaylynnmetzger@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 140 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 406 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                        E-mail Contact Information
         Katrina                   Metzger                          k_m_metzger@yahoo.com
         Linda                     Metzger                          lindacmetz@yahoo.com
         Patrick                   Mew                              popcart@zoho.com
         Rudy                      Meyer                            rudyfunkmeyer@gmail.com
         Haven                     Meyer                            spcmnspff@sbcglobal.net
         Brennan                   Meyer                            brennan.meyer@outlook.com
         Brian                     Meyers                           brian.t.meyers@gmail.com
         Ron                       Meyers                           ron@themeyersteam.com
         Andrew                    Meyers                           agt_dale_cooper@hotmail.com
         Shirley                   Meyers                           1victorianlady@comcast.net
         David                     Meyers                           davidmeyers4@optonline.net
         Carolyn                   Mezger                           carolyn.mezger@att.net
         Lee                       Mezget                           lee.mezget@sodexo.com
         Daniel                    Mezquita                         danielmezquita@live.com
         Eric                      Mialky                           etmialky@yahoo.com
         jac                       mic                              jabbz33@gmail.com
         Charlotte                 Micallef                         charmicallef@gmail.com
         Angela                    Miceli                           a.miceli2190@gmail.com
         Angela                    Miceli                           A.glenn.wall@gmail.com
         Cody                      Michael                          michael.codya@gmail.com
         Brandon                   Michel                           brandon_michel@outlook.com
         Tammy                     Michels                          michelstammy@yahoo.com
         Grace                     Mickelson                        graciemickelson12@gmail.com
         Sarah                     Miele                            eleinloth@gmail.com
         Salvador                  Mier                             salgrace62@gmail.com
         Grace                     Mier                             mier-sg@sbcglobal.net
         Dean                      Migliore                         dee8129@gmail.com
         Cathryn                   Milazzo                          alohamilazzo@gmail.com
         Robert                    Miles                            rj.miles@hotmail.com
         Tommy                     Miles                            tmiles1999@gmail.com
         Jessica                   Miles                            jesmallory@gmail.com
         Donnie                    Miles                            donniemiles54@gmail.com
         Greg                      Miles                            miles.greg77@gmail.com
         Barry                     Miles                            uvabarry@aol.com
         Trudy                     Miles                            dandtm54@gmail.com
         Patrick                   Milholland                       pmilholl@gmail.com
         Aiden                     Millar                           aidenmillar07@gmail.com
         Laura                     Millar                           laurammillar@gmail.com
         Daniel                    Miller                           dmillergtae@gmail.com
         Samuel                    Miller                           mllr_sml@yahoo.com
         Keeagan                   Miller                           keegan.miller23@yahoo.com
         Grayson                   Miller                           graysonmiller560@gmail.com
         Caleb                     Miller                           cmmiller96@icloud.com
         Chaya                     Miller                           chayab87@gmail.com
         Deborah                   Miller                           debbydeb51@yahoo.com
         Victoria                  Miller                           victoriamoonmiller@icloud.com
         Madison                   miller                           madimonster13@yahoo.com
         Jonathan                  Miller                           jmillerx@hotmail.com
         Kenneth                   Miller                           thecocacolanut@suddenlink.net
         Linda                     Miller                           ladyofthelake71@gmail.com
         Esther                    Miller                           cthurley@jesuitportland.org
         Jay                       Miller                           jaymillersemail@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 141 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 407 of 506
                                                  Schedule of Subscribers*


               First Name                   Last Name                         E-mail Contact Information
         Steve                     Miller                           steveinspfork@gmail.com
         Dennis                    Miller                           d_miller_jr@hotmail.com
         Matt                      Miller                           matthew.miller45@gmail.com
         Brenda                    Miller                           brendawmiller@gmail.com
         Malcolm                   Miller                           malcolmlmiller@gmail.com
         Scott                     Miller                           swmiller75@yahoo.com
         Neta                      Miller                           nmiller94@comcast.net
         Gayle                     Miller                           gayle889@gmail.com
         Mick                      Miller                           mick.a.miller@gmail.com
         David                     Miller                           davida4him@gmail.com
         Matthew                   Miller                           mattadoo@gmail.com
         Layla                     Miller                           ldmiller2001@gmail.com
         Randy                     Miller                           ranmiller66@yahoo.com
         Antoine                   Miller                           antoinemllr@yahoo.com
         Malka                     Miller                           malkamiller@gmail.com
         Milika                    Miller                           mszaree@yahoo.com
         Jacob                     Miller                           jacoblouismiller@gmail.com
         Robert                    Miller                           1203windomere@gmail.com
         McKenzie                  Miller                           mckenzieraemillerr@gmail.com
         Matthew                   Miller                           powerhousemusical@gmail.com
         Herb                      Miller                           cmiller49@yahoo.com
         Jacqueline                Miller                           jackiemiller11@comcast.net
         Keith                     Miller                           keithmiller201@gmail.com
         Mary                      Miller                           mbmangmill@gmail.com
         Thomas                    Miller                           trmill2@gmail.com
         Stephanie                 Miller                           shout.citlali@gmail.com
         Rob                       Miller                           rob@peoplefinders.com
         Tess                      Miller                           tessrmiller26@gmail.com
         Stephen                   Miller                           wcroslm@aol.com
         Eli                       Miller                           adventga@gmail.com
         Stephen                   Miller                           steve6701@hotmail.com
         Eric                      Miller                           eric@mailthemillers.com
         Jake                      Milligan                         jakelmilligan@gmail.com
         David                     Milligan                         dmilligan3rd@aol.com
         Lisa                      Milligan                         lisaly.milligan@att.net
         Clara                     Millis                           tigervsdragon4love@gmail.com
         Andrew                    Millman                          andrew_millman@yahoo.com
         Joseph                    Mills                            bekiandjoey@hotmail.com
         Lindsey                   Mills                            lindseyemills@gmail.com
         John                      Mills                            jpmills3@yahoo.com
         Lynne                     Milner                           milnerkl@gmail.com
         Joseph                    Milner                           milnerpatent@gmail.com
         Amarachi                  Milstead                         amarachi@usa.com
         William                   Milstead                         xoben@msn.com
         Tony                      Miltenberger                     tmiltenberger1@gmail.com
         Jason                     Milton                           milton001@yahoo.com
         Anca                      Milut                            anca_milut@hotmail.com
         Jolene                    Miner                            jolenerminer@yahoo.com
         Nikolas                   Miner                            kolyaminer1969@gmail.com
         Dean                      minervino                        dminervino@gmail.com
         CARLOS                    Minet                            c-minet@hotmail.com
         cherry                    Ming                             cherryho555@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 142 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 408 of 506
                                                  Schedule of Subscribers*


               First Name                   Last Name                         E-mail Contact Information
         Richard                   Minner                           richminner0921@gmail.com
         Ellyn                     Minor                            ellynminor@gmail.com
         David                     Minsk                            risley83@hotmail.com
         Laura                     Minsk                            lauraminsk@gmail.com
         jamichael                 minter                           jamichaelminter@gmail.com
         Thomas                    Minton                           tminton47@gmail.com
         Melanie                   Mintz                            mm@melaniemintz.com
         Carol                     Miotke                           golfnutzzs@yahoo.com
         Allen                     Miotke                           almiotke1938@gmail.com
         Red Hawk                  Mirabal                          tone2013.rm@gmail.com
         Ray                       Miracle                          rmiracle@fuse.net
         Karen                     Miracle                          rmiracle78@gmail.com
         Lourdes                   Miranda                          mirandlo@gmail.com
         John                      Miranda                          j.miranda505@yahoo.com
         Gary                      Mirata                           garymirata@att.net
         patricia                  mirata                           mirat@pacbell.net
         Santosh kumar             Miriyala                         santoshkumar.miriyala@gmail.com
         Thangam                   MirugesanRajeswa                 thangam.physio@gmail.com
         Alex                      Mirza                            amirza50@aol.com
         Shea                      Mirzai                           shea.mirzai@yahoo.com
         Renee                     Misas                            amberreneemisas@gmail.com
         James                     Mischke                          arcade@wizmail.net
         Bonnie                    Misenheimer                      misen4@sbcglobal.net
         Rami                      Mishani                          rmishani@gmail.com
         Joy                       Mishani                          joy.mishani@gmail.com
         BHANVI                    MISHRA                           bhanvimishra@gmail.com
         Hansa                     Mistry                           mistryhansa23@gmail.com
         Kaden                     Mistry                           kadenm@outlook.com
         Mrudula                   Mistry                           mbm_88@yahoo.com
         Kyanna                    Mistry                           kyannam@outlook.com
         Ross                      Mistry                           rossmistry@hotmail.com
         Balwantrai                Mistry                           baz_mistry@yahoo.com
         Jeffrey                   Mitchell                         foothillsafh@comcast.net
         Monique                   Mitchell                         renee215@hotmail.com
         Dallas                    Mitchell                         dallasmitchell80@gmail.com
         Pat                       Mitchell                         prmnorton12@gmail.com
         Jennifer                  Mitchell                         jemitchell06@gmail.com
         Terry                     Mitchell                         thenameless75@yahoo.com
         Miranda                   Mitchell                         stinkyjo8023@yahoo.com
         Kelli                     Mitchell                         kelpal@cox.net
         Kirsty                    Mitchell                         klmitch28@gmail.com
         Mary Jo                   Mitchell                         mjomitchell@comcast.net
         Wesam                     Mitchell                         wesam.mitchell@gmail.com
         Robert                    Mitchell                         rmitch52@comcast.net
         John                      Mitchell                         johnmitchelluhp87@comcast.net
         Nancy                     Mitchell                         mitche_n@bellsouth.net
         Hannah                    Mitchell                         hannahmitchellfilm@gmail.com
         Lula                      Mitchell                         lrmitchell@mavs.coloradomesa.edu
         ramesh babu               mittikayala                      rameshchanu@gmail.com
         HEATHER                   MITTON                           3mitty3@gmail.com
         Edward                    Miu                              edmiu@yahoo.com
         imelda                    miu                              benjim8@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 143 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 409 of 506
                                                  Schedule of Subscribers*


               First Name                    Last Name                       E-mail Contact Information
         Erik                      Miyabe                           jmatsu783@gmail.com
         Jamie                     Miyabe                           jamiematsuyama@yahoo.com
         Monica                    Miyares                          mm020595@gmail.com
         Tara                      Mize                             mizetara18@gmail.com
         Corrie                    Mizusawa                         cmizusawa@aol.com
         Garrett                   Moberg                           garrett.moberg@gmail.com
         Courtney                  Mocklow                          cmocklow1@gmail.com
         Ashishkumar               Modi                             modi0811@gmail.com
         Meenal                    Modi                             emails.meenal@gmail.com
         Brandon                   Moesch                           brandonmoesch@gmail.com
         Sachin                    Moghe                            smoghe2002@gmail.com
         Imtiyaz                   Mohammed                         imtiyazh_mohammed@yahoo.co.in
         Javed siraaj              Mohammed                         siraj278@gmail.com
         Ravi                      Mohanka                          rmohanka@sainaamrealty.com
         BHUVANESH                 MOHANKUMAR                       bhuvanesh.mohankumar@gmail.com
         Somesh                    Mohapatra                        pikulsomesh@gmail.com
         Regina                    Mojica                           regina.mojica@me.com
         Monica                    Mojica                           monica4mp@hotmail.com
         Ted                       Moldenhauer                      peggysu49@gmail.com
         Peggy                     Moldenhauer                      peggysu@prodigy.net
         David                     Molina                           davy58@hotmail.com
         aaron                     molina                           hookemam@gmail.com
         Aaron                     Molina                           molinaaaron4@gmail.com
         Emily                     Molinelli                        molinellie@gmail.com
         Sergey                    Molkov                           sergeymolkov@gmail.com
         Santo                     Mollica                          santojm@yahoo.com
         Donna                     Molnar                           donnamolnar@gmail.com
         Patricia                  Moman                            pdmoman@gmail.com
         alan                      momeyer                          alanmomeyer@gmail.com
         Lucie                     Mona                             mona_eva@yahoo.fr
         James                     Monanteras                       jmonanteras1@champion-ford.com
         Reneah                    Monanteras                       reneahm@yahoo.com
         Marisol                   Moncada                          mmoncada851@gmail.com
         Makayla                   Monceballez                      makaylamonce@gmail.com
         Gabriel                   Monceballez                      gabemonce@gmail.com
         Adrian                    Moncloa                          adrian.moncloa@gmail.com
         Ursula                    moncrief                         umoncrief@yahoo.com
         Thea                      Mondul                           theamondul@gmail.com
         Bryce                     Mondul                           bmondul@gmail.com
         Steffani                  Monesmith                        smonesmith2011@yahoo.com
         Diana                     Moneta                           ddnyc54@aol.com
         Derek                     Monje                            derekmonje@gmail.com
         Nancy                     Monreal                          nmhernandez92@yahoo.com
         Alyn                      Monroe                           longviewofficemachines@gmail.com
         Heidi                     Monsees                          hmonsees130@msn.com
         Patrick                   Monson                           patricksmonson@gmail.com
         Craig                     Monson                           jsainvestmentgroup@hotmail.com
         Brittany                  Monson                           monsonb@me.com
         Steve                     Montano                          steveamontano15@yahoo.com
         Angel                     Montano                          angelm_da@yahoo.com
         Alexis                    Montano                          lexjanae127@gmail.com
         Tony                      Montellano                       patriarca3777@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 144 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 410 of 506
                                                  Schedule of Subscribers*


                 First Name                 Last Name                         E-mail Contact Information
         Mark                      Montelongo                       montelo1212@yahoo.com
         Effie                     Montelongo                       effie@mitiendafoods.com
         John Glenn                Montepiedra                      jgmontepiedra@gmail.com
         Sarah                     Monteverde                       mikemonteverde68@gmail.com
         Adam                      Monteverde                       mikemont68@gmail.com
         Jim                       Monteverde                       jimjmonteverde@gmail.com
         Mike                      Monteverde                       mike.monteverde@cdcr.ca.gov
         sophia                    montgomery                       gypsycaboose@aol.com
         Judith                    Montgomery                       judithmontgomery46@gmail.com
         Susan                     Montgomery                       sm@ins-mm.com
         Bernardo                  Montgomery                       bermontgomery@hotmail.com
         Peyton                    Montgomery                       pdawgmontgomery@gmail.com
         Deborah                   MONTGOMERY                       pdawgsmom@gmail.com
         rosa                      montoya                          rosslatina@yahoo.com
         Mitchell                  Montoya                          mitchell.montoya8@yahoo.com
         Phyllis                   Montuori                         photopal61@gmail.com
         Benjamin                  Moody                            benemoody@gmail.com
         Joan                      Moody                            jemoody205@aol.com
         Jennifer                  Moody                            sockirmom@gmail.com
         Silvia                    Moody-Shiver                     illetangip@aol.com
         Mia                       Moon                             titlebarbie@yahoo.com
         Steve                     Moon                             sukhomoon@gmail.com
         Dominic                   Mooney                           dmooney96@gmail.com
         SAMUEL                    MOONSAMY                         smoonsamy@aol.com
         Susheela                  Moonsamy                         susheelam@aol.com
         Ryan                      Moore                            ryanmoore@4moores.com
         Jonathan                  Moore                            jm82299905@aol.com
         Gail                      Moore                            gmoorebb@yahoo.com
         Linda                     Moore                            ltretired5192@yahoo.com
         Melanie                   Moore                            maldon.mel@gmail.com
         Rene                      Moore                            depthsofthesea@yahoo.com
         Kate                      Moore                            kateus_74@hotmail.com
         Charles                   Moore                            charles.e.moore27@gmail.com
         Jason                     Moore                            helenboy@yahoo.com
         Christopher               Moore                            cmoore5413@gmail.com
         William                   Moore                            gunpaladin@aol.com
         Ryan                      Moore                            rwsmoore@gmail.com
         Elliott                   Moore                            elliottjmoore@gmail.com
         mark                      moorehead                        mark@mooreheaddesign.com
         Jensen                    Moors                            moorspets@gmail.com
         Frank                     Mora                             avvocato1@aol.com
         Sheri                     Mora                             sheripm@aol.com
         Caroline                  Moraes Silva                     carolinemoraesi@yahoo.com.br
         Javier                    Morales                          jmorales18@gmail.com
         Victor                    Morales                          victor.0530@icloud.com
         Raymond                   Morales                          quicksilverrx7@hotmail.com
         Irene                     Morales                          irenesmorales@gmail.com
         Samalych                  Morales                          butterflysm1@hotmail.com
         Edith                     Morales                          edith1019@cfl.rr.com
         Josiah                    Morales                          jmorales824@gmail.com
         Chris                     Morales                          chrismorales09@gmail.com
         Lindsy                    Morales                          Velizlindsy@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 145 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 411 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                         E-mail Contact Information
         Eulises                   Morales                          eulises_morales@yahoo.com
         Dezarae                   Morales                          dezmorales94@gmail.com
         Rafael                    Morales                          marthalmorales07@yahoo.com
         Martha                    Morales-Orante                   marthalmorante01@gmail.com
         Thomas                    Moran                            tmoran154@gmail.com
         Barbara                   Moran                            barbaramoran1966@gmail.com
         Julia                     Moran                            jmoran213@gmail.com
         Michael                   Moran                            mikey093@outlook.com
         Barbara                   Moran                            barb1501@outlook.com
         Kyle                      Morawitz                         kyle.j.morawitz.mil@mail.mil
         Betsy                     Mordecai                         betsy@morevents.com
         Whitney                   Moreland                         whitneymoreland21@gmail.com
         David                     Moreland                         kylemoreland2852@yahoo.com
         Michele                   Morell                           bdslizzy@comcast.net
         Rudy                      Morell                           badogg@comcast.net
         Virginia                  Morelli                          vmmorelli147@gmail.com
         Phillip                   Morello                          phillip.a.morello@gmail.com
         Luisa                     Moreno                           luisa.moreno002@gmail.com
         Amjhos                    Moreno                           amjhos_moreno@hotmail.com
         ULYSSES                   MORENO                           silverblaze83@gmail.com
         Ivan                      Moreno                           im.moreno@outlook.com
         Javier                    Morfin                           javiermorfin95@gmail.com
         Brian                     Morgan                           bmorgan@msn.com
         Virginia                  Morgan                           vm2520@cumc.columbia.edu
         Byron                     Morgan                           bm.stretch@gmail.com
         Slim                      Morgan                           slimjimm@outlook.com
         Theresa                   Morgan                           johnpmorganii@yahoo.com
         Theresa                   Morgan                           terrymorgie@yahoo.com
         Carol                     Morgan                           drcarolmorgan@yahoo.com
         eunice                    morgan                           emorgan27@comcast.net
         Bruce                     Morgan                           brumor14@comcast.net
         Kellen                    Moriarty                         moriartykellen@gmail.com
         Liz                       Morizzo                          liz.morizzo@gmail.com
         Madelyn                   Morningstar                      maddiemorningstar@gmail.com
         Thomas                    Moro                             thomasmoro@icloud.com
         Jill                      Moro                             jillmoro@hotmail.com
         Maria                     moron                            mariamoroncuba@gmail.com
         Kathryne                  Morones                          ryan.kathryne.j@gmail.com
         Diana                     Morones                          joensarah53@gmail.com
         Timothy                   Morris                           timothy.morris.24@gmail.com
         West                      Morris                           westmorris6@gmail.com
         Ruby                      Morris                           ndeministry@gmail.com
         Lori                      Morris                           lmorristnvols@gmail.com
         Greg                      Morris                           morris.greg@spcollege.edu
         Jennifer                  Morris                           jlmorris2886@windstream.net
         Doug                      Morris                           jdmorris2886@icloud.com
         Tracie                    Morris                           tracemorris@windstream.net
         Melody                    Morris                           nrsbrenda@gmail.com
         Dylan                     Morris                           dmest508@yahoo.com
         kerry                     morris                           kerrym1118@gmail.com
         Kaylee                    Morris                           kaylmo5@gmail.com
         Alexandra                 Morris                           xmg0019@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 146 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 412 of 506
                                                  Schedule of Subscribers*


               First Name                   Last Name                        E-mail Contact Information
         Michael                   Morris                           morrismichaelguy@gmail.com
         Sandy                     Morrison                         sjm4959@aol.com
         Robert                    Morrison                         rmorrisonl@aol.com
         Lyn                       Morrow                           mamalyn1@yahoo.com
         Kristie                   Morrow                           hague.richard@comcast.net
         Bethany                   Morrow                           bmorrow86@gmail.com
         COSETTE                   MORTENSEN                        cosetterenee@yahoo.com
         Stephanie                 Morton                           mortons50@gmail.com
         Rob                       Morton                           rob@prafix.com
         Nikhil                    Morusu                           nikhil.morusu@gmail.com
         betsy                     moses                            betsymoses@comcast.net
         Amber                     Moses                            amberm23462@gmail.com
         Luke                      Mosher                           luke.d.mosher@gmail.com
         Halli                     Moskowitz                        hallimos@yahoo.com
         Seth                      Moslander                        sethmoslander@gmail.com
         Elizabeth                 Moslander                        eapatterson55@gmail.com
         Rory                      Mosley                           hightechent2@yahoo.com
         Charlie                   Mosquer                          charliebrown2468@hotmail.com
         Eddie                     Moss                             eorenvy@yahoo.com
         Jacob                     Moss                             jac.moss04@gmail.com
         Laura                     Moss                             laura6677@gmail.com
         Stanley                   Moss                             stan.moss@samaritech.net
         Patrick                   Moss                             patrick@busnit.com
         Jose                      Mota                             itsdiverse@gmail.com
         Yuichi                    Motai                            ymotai@verizon.net
         Veronica                  Motley                           nspire.me@icloud.com
         Ryan                      Motolenich                       ryanpatrick0129@gmail.com
         Rob                       Mott                             robvmott@aol.com
         Sandra                    Mott                             ssndymott@aol.com
         Abhinay                   Moturi                           abhinay9210@gmail.com
         Rutika                    Motwani                          rutika_motwani@hotmail.com
         Erika                     Motz                             erika.motz@gmail.com
         Angelo                    Moultair                         angelojmoultair@gmail.com
         Albert                    Moushabek                        albertmoushabek@gmail.com
         James                     Mousseau                         mrmoose2046@bellsouth.net
         Ann Maria                 Mouton                           annmaria64@yahoo.com
         Kris                      Moxley                           kriskmox@gmail.com
         Rene                      Moya                             mr.renemoya@gmail.com
         Brian                     Moyer                            ashmoyer@gmail.com
         Joyce                     Mu                               joycemu8@gmail.com
         YE                        MU                               yemu28211@gmail.com
         Huihui                    Mu                               mouhuihui@hotmail.com
         Grace                     Muchnick                         gracemuchnick167@yahoo.com
         Kshiti                    Mudnur                           kshitimudnur@gmail.com
         Santoshkumar              Mudududla                        us.amit.mh@gmail.com
         Santoshkumar              Mudududla                        us.sriram.mh@gmail.com
         Zach                      Muehlstein                       zmuehlstein@yahoo.com
         Deborah                   Mueller-Hruza                    hruzas@aol.com
         Mandela                   Muhammad                         makacm13@gmail.com
         Daniel                    Muhlenberg                       daniel.muhlenberg@gmail.com
         Joanna                    Muhlfelder                       joannamuhlfelder@gmail.com
         Wai                       Mui                              keycard198@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 147 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 413 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                        E-mail Contact Information
         Patrick                   Muir                             pmuir007@gmail.com
         Taylor                    Mularkey                         tmularkey@gmail.com
         Michael                   Muldoon                          mikeymuldoon@aol.com
         Anthony                   Muldrew                          aadmuldrew615@gmail.com
         William                   Mulhausen                        drbillmulhausen@outlook.com
         Saziya                    Mullah                           rizwanm3@yahoo.com
         Tracy                     Mullen                           malaena27@gmail.com
         Danielle                  Mullens                          horsefan@kc.rr.com
         Gianny                    Muller                           bills@giannymuller.com
         Jim                       Mullet                           mulletmoviepass@gmail.com
         Judy                      Mullet                           mulletjhmoviepass@gmail.com
         Shuddhashil               Mullick                          shuddhomail@gmail.com
         Anne                      Mulligan                         wicklow@comcast.net
         Bobbi                     Mulvaney                         bmulvaney2@gmail.com
         Chandrahasini             Mummaneni                        hasini.has08@gmail.com
         JoAnna                    Munafo                           jomunafo@gmail.com
         Niteesh Reddy             Munganoor                        niteesh_91@hotmail.com
         Monica                    Munir                            mlmunir74@yahoo.com
         Prince                    Munjal                           er.princemunjal@gmail.com
         RICHA                     MUNJAL                           richamunjal90@gmail.com
         Ron                       Munns                            remjr1990@yahoo.com
         Jose                      Munoz                            josgmunoz13@gmail.com
         John                      Munoz                            colombiano631@gmail.com
         Isabelle                  Munoz                            jmunoz@nybc.org
         Sridevi                   Munukutla                        munukutlasridevi@gmail.com
         Sastry                    Munukutla                        sastry.narayana@gmail.com
         Rajasekhar Reddy          Muppidi                          rajasekharreddy.muppidi@gmail.com
         Ramesh                    Muppidi                          rmuppidi0305@gmail.com
         Rupini                    Muppidi                          rupini7714@gmail.com
         manasa                    muppu                            manasamuppu@gmail.com
         Leslie                    Murata                           muratal001@hawaii.rr.com
         Wanda                     Murata                           murataw@hawaii.rr.com
         Sharae                    Murdock                          sharaenj@gmail.com
         Elizabeth                 Murguia                          alisahbeth@gmail.com
         Ramon                     Murillo                          ramon_murillo86@yahoo.com
         Tate                      Murphey                          tatemurphey44@gmail.com
         sean                      murphy                           bigsean204@gmail.com
         Meaghan                   Murphy                           meaghanjmurphy@gmail.com
         LEANN                     MURPHY                           fifine@mindspring.com
         Carly                     Murphy                           murphy.carly@gmail.com
         Kali                      Murphy                           kalimurphy93@yahoo.com
         Cristina                  Murphy                           cmurphyvaldez@hotmail.com
         Harrison                  Murphy                           harrisonmurphy18@yahoo.com
         Patrick                   Murphy                           patdonbeem@gmail.com
         Donna                     Murphy                           legacy_patdonbeem@gmail.com
         John                      Murray                           johnfmurray2003@yahoo.com
         Joy                       Murray                           joymurree@gmail.com
         Jason                     Murray                           jasonmurree@yahoo.com
         Thomas                    Murray                           tjmurr@swbell.net
         Valerie                   Murray Larenne                   vlarenne@gmail.com
         Valerie                   Murray Larenne                   vlarenne@aol.com
         Nena                      Murrell                          nfmurrell@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 148 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 414 of 506
                                                  Schedule of Subscribers*


               First Name                    Last Name                       E-mail Contact Information
         Nicholas                  Murrow                           nik@synergystaging.com
         Ryan                      Murtha                           rmurtha@utexas.edu
         Gopinath                  Murthy                           kgopinath93@gmail.com
         Seshadri                  Murugesam                        seshadri.jms@gmail.com
         Prabu                     Murugesan                        prabu.murugesan@yahoo.com
         Gowtham                   Murugesan                        bgatram0170@ucumberlands.edu
         Mo                        Musau                            mwendwa24@gmail.com
         Andrew                    Mustafa                          andro1d12v3r@gmail.com
         Kaladhar                  Musunuru                         kaladharm@gmail.com
         Charitha                  Musunuru                         charitha.kala@gmail.com
         Matt                      Mutchler                         msmutchler@yahoo.com
         Alison                    Mutchler                         akkern@yahoo.com
         SUMANTH REDDY             MUTHAKAPALLE                     sumanthreddycse@gmail.com
         Shailaja                  Muthyala                         smutyala95@gmail.com
         Caryl                     Mutti                            carylmutti@gmail.com
         Veronica                  Mutuc                            elvie562@yahoo.com
         Jagadish                  Mutyala                          jmutyala@yahoo.com
         Richard                   Myers                            themule65@gmail.com
         Michael                   Myers                            michael_myers@q.com
         Cindy                     Myers                            cindy.myers4452@gmail.com
         Margaret                  Myers                            margaretmyers10@gmail.com
         Laura                     Myers                            laura@perinedesigns.com
         Tom                       Myers                            tmyers6345@gmail.com
         Jennifer                  Myers                            nobles_jennifer@hotmail.com
         Andrew                    Myers                            myers0@hotmail.com
         Flavia                    N D Medeiros                     fnduque@outlook.com
         Angelica                  Naccarati                        angelnacca@yahoo.com
         kim                       naccarato                        kimnacc@aol.com
         Jim                       Naccarato                        realigned@aol.com
         Colleen                   Nadeau                           tcjunkmail@yahoo.com
         Colby                     Nadeau                           cnadeau13@hotmail.com
         Gayathri                  Nadella                          ghantagayathri@gmail.com
         Harish                    Nadendla                         nadendla.hareesh@gmail.com
         Ali                       Naderi                           aa.naderi21@gmail.com
         Vicki                     Naderi                           avnaderi81@gmail.com
         David                     Naffie                           dnaffie@anderson.edu
         Manasi Debasish           Nag                              debasishnag75@yahoo.com
         Manasi Debasish           Nag                              debasishnag75@gmail.com
         Suman                     Nagam                            sumankumarnagam@gmail.com
         Yatheesh                  Nagarimadugu                     yatheesh_n@hotmail.com
         Samuel                    Nagathota                        samuelatom437@gmail.com
         Raghuram                  Nagireddy                        raghuram87@gmail.com
         patrick                   nagle                            prnchi@gmail.com
         Kayla                     Nagy                             kayla.nagy001@gmail.com
         Ashwini                   Nair                             77ashu77@gmail.com
         Aji                       Nair                             aji_aravinthan@yahoo.com
         Suraj                     Nair                             surajnair1844@gmail.com
         Roland                    Najera                           roland_najera@yahoo.com
         Izumi                     nakamura                         ozosama23@gmail.com
         Emric                     Nakata                           emricn@gmail.com
         Joseph                    Nakata                           jmnads@gmail.com
         Rita                      Nakouzi                          rita@toure.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 149 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 415 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                         E-mail Contact Information
         VIVEK                     NALLA                            vivekreddy10@gmail.com
         Vinay                     Nallagoppula                     vnikumar@outlook.com
         Poornima                  Nallagoppula                     poornima.nallagoppula@gmail.com
         Mahesh                    Nallapaneni                      mnallapaneni17@gmail.com
         Sneha                     Nallu                            sneha.ns676@gmail.com
         Aileen                    Nam                              aileen.nam@gmail.com
         Borfan                    Nan                              borfannan@cox.net
         Ditiksha                  Nanavaty                         ditiksha.nanavaty@gmail.com
         Steve                     Nance                            steve@nanceservices.net
         Tiffany                   Nance                            tiffnance77@yahoo.com
         Jessica                   Nance                            jnance3@outlook.com
         Maria                     Naplin                           maria.relay@aol.com
         Suneetha                  Naraharisetty                    sakethkatta@gmail.com
         Kamal                     Naran                            itskamal@gmail.com
         Naveen                    Narang                           narang.naveen@gmail.com
         Sarabeth                  Naranjo                          sarabethnaranjo@yahoo.com
         Narai                     Naranjo                          narlpz@yahoo.com
         Tea                       Naranjo                          teanaranjo@gmail.com
         Prakash                   Narayan                          prakash@ateausa.org
         Sunil Kumar               Narayanachetty                   firstjan81@yahoo.co.in
         Vanessa                   Narciso                          nessamai1101@gmail.com
         Liahna                    Narciso                          nanasage0410@gmail.com
         Christine                 Narciso                          ctmportraits@me.com
         Lucas                     Narciso                          lnarciso715@gmail.com
         Melinda                   Narciso                          piggy58@cox.net
         Mydhili                   Narendra                         mydhiliit21@gmail.com
         Harika                    Narendra                         harrykapotter@gmail.com
         Nihar                     Narla                            n.nihar@outlook.com
         Venkat                    Narla                            hiten2203@gmail.com
         swathi                    narra                            hklvsw@hotmail.com
         Mike                      Narramore                        michaelnarramore10@gmail.com
         Hemank                    Narula                           hemank.narula@gmail.com
         Eunice                    Nascimento                       nicenj06@yahoo.com
         David                     Nash                             nash.david.a@gmail.com
         Jamil                     Nasim                            supersayinluffy45@gmail.com
         Aisha                     Nasim                            aishanasim12@gmail.com
         Alicia                    Naslangan                        naslanganalice@yahoo.com
         Zacharia                  Nasr                             zacharia.nasr@outlook.com
         William                   Nastri                           bill.nastri@trinity-solar.com
         Karan                     Nathani                          pakgoods001@gmail.com
         Michael                   Natipadab                        bleach562@gmail.com
         Michele                   Nattivi                          michele.nattivi@gmail.com
         Vishnuvardhan             Natuva                           vishnu.rgm@gmail.com
         Chad                      Nauman                           chad.nauman@gmail.com
         Marci                     Nauman                           marci.nauman@gmail.com
         Michael                   Naumann                          porkchop.naumann@gmail.com
         Rebeca                    Nava                             nava.rebeca@yahoo.com
         Chris                     Nava                             edynava@gmail.com
         Randall                   Navanugraha                      randall.navanugraha@yahoo.com
         Antonio                   Navarrete                        antonion1518@gmail.com
         Alfredo                   Navarrete                        alfredonavacuba@gmail.com
         JESUS                     NAVARRETE                        jesusnavacuba@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 150 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 416 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                         E-mail Contact Information
         Elizabeth                 Navarrette                       elizabeth.navarrette@yahoo.com
         Priscella                 Navarro                          prishillsslola@gmail.com
         Jose                      Navarro                          joe_navarro26@yahoo.com
         Rodney                    Navarro                          rodneyenavarro@gmail.com
         Gabriel                   Navarro                          g.alejandro.navarro@gmail.com
         Arturo                    Navarro                          artnavyjes77@gmail.com
         Madali                    Navas                            mydolly_1999@yahoo.com
         Jose                      Navor                            jnavorj@gmail.com
         Pracheth Reddy            Nayani                           prachethn@gmail.com
         Suren                     Nayantai                         sknayantai@yahoo.com
         Zahra                     Nayyeri                          nayyerizahra@yahoo.com
         Karin                     Nazaruk                          karinnaz@aol.com
         Michael                   Nazaruk                          mnazaruk@aol.com
         Paul                      Neal                             pneal@charteroak.us
         Daphne                    Neal                             daphnegneal@gmail.com
         Elizabeth                 Neal                             eneal@dccs.org
         Maya                      Neal                             mayakay7@gmail.com
         Ersy                      Neal                             ersyneal@gmail.com
         Lisa                      Nealon                           lisaanealon@yahoo.com
         Krystina                  Nealon                           krystinabowls@gmail.com
         Tara                      Nearman                          tshea12@gmail.com
         Shawn                     Nearman                          snearman@att.net
         thomas                    neary                            nearyt@bellsouth.net
         Michael                   Nedelton                         michael.nedelton@gmail.com
         Cooper                    Neel                             cmneel@aol.com
         L NAGA gopal              Neelam                           neelam.n366@gmail.com
         Ravi Kiran                Neelam                           ravi24390@gmail.com
         Sarojapriyanka            Neeli Rangu                      priyanka.jnr@gmail.com
         Ryan                      Nees                             ryan.nees@gmail.com
         Carmen                    Negron                           cnegron23@gmail.com
         Dana                      Nehme                            dana.nhm3@gmail.com
         Darrick                   Neibaur                          dneibaur@gmail.com
         Krista                    Neibaur                          kneibaur@gmail.com
         Sue                       Neilan                           skydust03@hotmail.com
         Bennett                   Neiman                           bneiman333@gmail.com
         Sandi                     Neiman                           neiman.sandi@gmail.com
         Brandon                   Nelson                           brandon.nelson7@gmail.com
         Heather                   Nelson                           fraoch.n@gmail.com
         Kathy                     Nelson                           nkathy49@aol.com
         Robin                     Nelson                           robin@nelsonville.org
         Garry                     Nelson                           ngarry7991@aol.com
         Alan                      Nelson                           nelsoam486km@hotmail.com
         Dylan                     Nelson                           buddy54rocks54@gmail.com
         Liana                     Nelson                           nelson_liana@yahoo.com
         Chad                      Nelson                           salaciouscrack@yahoo.com
         Jeremy                    Nelson                           jeremy.nelson@rnfbinc.com
         DD                        Nelson                           nelsterx@gmail.com
         bob                       nelson                           bhnelson@hotmail.com
         Laura                     Nelson                           05nelsonl@gmail.com
         Deterick                  Nelson                           detericknelson3484@yahoo.com
         Sheila                    Nelson                           retired2030@gmail.com
         Timothy                   Nelson                           tjiowa@hotmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 151 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 417 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                        E-mail Contact Information
         Liana                     Nelson-Peterson                  mrs.lianapeterson@gmail.com
         Ravindranadha             Nemali                           nemravind@gmail.com
         David                     Nemerson                         dnemerson@gmail.com
         David                     Nemetz                           davidmnemetz@gmail.com
         Dawn                      Nemetz                           dawnmnemetz@gmail.com
         Sheldon                   Nemoy                            r2019_1snemoy@gmail.com
         LEATRICE                  NEMOY                            r2019_lnemoy46@gmail.com
         Vinay                     Nenwani                          vinay.nenwani@gmail.com
         Pawan                     Nepal                            nplpawan@gmail.com
         Lisa                      Neri                             lisarodneri@gmail.com
         Santo                     Neri                             santinoman@gmail.com
         Debra                     Neri                             dneriaz@comcast.net
         Brett                     Nesseler                         bnesseler@gmail.com
         Saul                      Nestor                           snestor75@gmail.com
         Lorraine                  Netter                           lcnetter@aol.com
         Emi                       Neubauer                         neubyem@gmail.com
         GUS                       NEVAREZ                          mineron11@aol.com
         Stacy                     Neves                            sneves4@att.net
         John                      Neveu                            jneveu@cfl.rr.com
         Ralph                     Neville                          llw312rwn@aol.com
         Jenna                     New                              jrnew@eagles.usi.edu
         Jean                      Newkirk                          jeannewkirk@earthlink.net
         Bertha                    Newman                           misshannah.newman@gmail.com
         Kyle                      Newman                           knewman506@gmail.com
         Janet                     Newman                           lakelady101@att.net
         Zachary                   Newton                           znewton84@gmail.com
         Alexandria                Newton                           anewton106@gmail.com
         Ruth                      Newton                           quilterscrossing@gmail.com
         Massoud                   Nezam                            massoud.nezam@gmail.com
         Kenneth                   Ng                               19kennethng@gmail.com
         Duy                       Ngo                              axel_ngo@yahoo.com
         Timmy                     Ngo                              jsngo2014@gmail.com
         Guy Valery                Nguema-Edjang                    guyvalery@yahoo.com
         Maria                     Nguyen                           jeompx4@gmail.com
         Thy                       Nguyen                           nguyenmatthewvn@gmail.com
         Marilyn                   Nguyen                           mcdesign10@gmail.com
         Tricia                    Nguyen                           mylaiviet@gmail.com
         Thao                      Nguyen                           ptnguyen128@gmail.com
         KhaLy                     Nguyen                           gokhaly@gmail.com
         Hanh                      Nguyen                           lyndatran1240@yahoo.com
         Huyen                     Nguyen                           tiffn48@yahoo.com
         David                     Nguyen                           danguyen26@gmail.com
         Anna                      Nguyen                           annanguyen2004@gmail.com
         Lisa                      Nguyen                           ng.lisam@gmail.com
         Thao                      Nguyen                           nugget22socal@aol.com
         Anna                      Nguyen                           annanguyen29@yahoo.com
         steven                    nguyen                           stvn@me.com
         Kaidan                    Nguyen                           thuyvanngo@me.com
         Joseph                    Nguyen                           joseph_sti@yahoo.com
         Joseph                    Nguyen                           joseph_isf@yahoo.com
         David                     Nguyen                           dnguyen247@hotmail.com
         Michael                   Nguyen                           mike31n@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 152 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 418 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                        E-mail Contact Information
         Jimmy                     Nguyen                           jeompx3@gmail.com
         Viet                      Nguyen                           anhvn93@gmail.com
         LINH                      NGUYEN                           janenguyen1931998@gmail.com
         Phuong                    Nguyen                           chuotnhac05@yahoo.com
         Grace                     Nguyen                           gracebnguyen@gmail.com
         Henry                     Nguyen                           drhenrynguyen@gmail.com
         Amy                       Nguyen                           amme1770@yahoo.com
         Chau                      Nguyen                           sophienguyen730@gmail.com
         Andrew                    Nguyen                           amnguyen1@mail.usf.edu
         Van                       Nguyen                           van8199@yahoo.com
         Tiffany                   Nguyen                           tiffn48@hotmail.com
         Phuong Thao               Nguyen                           nguyenthaovn@yahoo.com
         Jimmy                     Nguyen                           j1m.n009@gmail.com
         Kenneth                   Nguyen                           kensacto2321@gmail.com
         Ha                        Nguyen                           hathinguyen56@yahoo.com
         Klyn                      Nguyen                           thuyvanngo@yahoo.com
         Tan                       Nguyen                           tannguyen62@yahoo.com
         Tamuyen                   Nguyen                           tamuyennguyen@yahoo.com
         Viet                      Nguyen                           vietqnguyen89@yahoo.com
         Ken                       Nguyen                           vannuge@gmail.com
         Paul                      Nguyen                           nguyenpaul26@gmail.com
         Hua                       Nian                             hn146@icloud.com
         Ibrahima                  Niang                            ng4biba@gmail.com
         Garland                   Niblett                          garlandniblett@gmail.com
         Zachary                   Niblick                          zacharyniblick@gmail.com
         Patricia                  Nicholas                         crazyhungarianmama@gmail.com
         Louis                     Nicholas                         louis.nicholas55@gmail.com
         Debra                     Nichols                          dnichols66@gmail.com
         Kathryn                   Nichols                          kathryncalrownichols@gmail.com
         Amy                       Nichols                          amy@nichols.net
         Jessie                    Nichols                          jsenichols@gmail.com
         Stephanie                 Nichols                          stephanieann21@gmail.com
         Sean                      Nichols                          seannichols21@gmail.com
         Thomas                    Nichols                          thomasnichols@cox.net
         Calen                     Nichols                          calennichols3@gmail.com
         Yvonne                    Nicholson                        ygnp1@aol.com
         Lena                      Nicholson                        lena@annex88.com
         Brooke                    Nicholson                        briann@surfcitysoftware.com
         Joanna                    Nicholson                        jorosantos@yahoo.com
         Andrew                    Nickell                          jakefnickell@gmail.com
         Bryan                     Nickum                           brnickum@hotmail.com
         Joseph                    Nicosia                          jnicosia3@gmail.com
         Cynthia                   Nicosia                          cnicosia3@comcast.net
         Andrew                    Nied                             andynied@gmail.com
         Diane                     Niehaus                          dianenieh@gmail.com
         Don                       Niehaus                          donniehaus@gmail.com
         David                     Nielsen                          nielsen1da@hotmail.com
         Stuart                    Nielsen                          stunie@gmail.com
         Thomas                    Nielsen                          t.nielsen10@gmail.com
         Ethan                     Nielson                          ethan.nielson@yahoo.com
         Bob                       Nienhuis                         robert@gp-law.com
         Mark                      Niezgodski                       markniezgodski@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 153 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 419 of 506
                                                  Schedule of Subscribers*


               First Name                   Last Name                        E-mail Contact Information
         Jeannette                 Niezgodski                       jniezgodski@yahoo.com
         Gary                      NIkoukary                        gotech81@gmail.com
         Carol                     Nikoukary                        stsimonscondo@bellsouth.net
         Mirasol                   Nimer                            arisa742002@yahoo.com
         VenkataNagarjuna          Nimmalapalli                     nagarjuna.nimmalapalli@gmail.com
         Siosiua                   Nisa                             jtnisa17@gmail.com
         Tichael                   Nisa                             tamosa@westmont.edu
         Sedra                     Nisar                            sedranisar87@gmail.com
         Maija                     Nisbet                           slcmaija@gmail.com
         Harumi                    Nishikawa                        liloflower24@yahoo.com
         Patti                     Nishimura                        pnish876@comcast.net
         Myles                     Nismal                           nismalmyles@yahoo.com
         Ronald                    Nix                              ron_nix@hotmail.com
         Paul                      Nixdorf                          pn@paulnixdorf.com
         Red                       Nixon                            lnixon0229@gmail.com
         Don                       Nixon                            don@donnixonvisuals.com
         Josh                      Nixon                            jtnixon24@yahoo.com
         Anwar                     Nizath                           nizathanwar007@gmail.com
         William                   Noakes                           squelchfoop@gmail.com
         Brianna                   Noblin                           brianna.noblin@gmail.com
         Marcelo                   Nochetti                         mnochetti@icloud.com
         MaryAnn                   Nogay                            saylorgal1721@gmail.com
         Thomas                    Nolan                            thomas.nolan8741@gmail.com
         Karl                      Nold                             noldmanriver@gmail.com
         Diane                     Nold                             diane.nold@yahoo.com
         Allison                   Nolden                           allison.nolden@tigeroak.com
         Todd                      Norby                            toddnorby@yahoo.com
         Nick                      Nordella                         nicknordella@yahoo.com
         Phil                      Nordella                         philnordella@yahoo.com
         Lindsay                   Noriega                          linzess145@yahoo.com
         Josh                      Nork                             josh.nork@yahoo.com
         Marie                     Norman                           mnorman92124@gmail.com
         Robert                    Norman                           thenormans92124@aol.com
         David                     Norman                           dnorman85@aol.com
         John                      Normoyle                         normoyle.john@gmail.com
         Kimberly                  Norris                           k.kim6439@yahoo.com
         Tony                      Northcutt                        tcutter98@msn.com
         Judi                      Northrop                         jnorthrop26@gmail.com
         Mark                      Norton                           manorton@outlook.com
         Hunter                    Norton                           hunternorton117@gmail.com
         Robert                    Norton                           nortonian99@yahoo.com
         Michael                   Norton                           mnortonwv@yahoo.com
         Sandra                    Norton                           ladydacbr@gmail.com
         Kelly                     Norton                           kudiver@icloud.com
         Camille                   Norton Lang                      cnortonlang@gmail.com
         TL                        Norvell                          terry.norvell@gmail.com
         RK                        Norvell                          randy.norvell@gmail.com
         Jonathan                  Norwood                          jonathannorwood1996@icloud.com
         David                     Novak                            tvguydave@gmail.com
         Julie                     Novak                            jnovak88@yahoo.com
         Mike                      Novak                            mnovakbfr@yahoo.com
         Mike                      Novotny                          mike@novotny.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 154 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 420 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                        E-mail Contact Information
         Lori                      Novotny                          lori@novotny.us
         Drew                      Novy                             dan87jr@yahoo.com
         Kaitlyn                   Novy                             knovy88@gmail.com
         Sophie                    Noyers                           snoyers99@gmail.com
         Dominique                 Noyers                           dmnoyers@gmail.com
         Tiffany                   Nugen                            tiffanynugen@yahoo.com
         Raghavaiah                Nukala                           raghavaiah.nukala@gmail.com
         Kalyani                   Nukala                           kalyani.balanagu@gmail.com
         Margo                     Nunes                            margo.nunes@icloud.com
         Leonardo                  Nunes                            leonardoabnunes@hotmail.com
         Adi                       Nunez                            adinunez6@gmail.com
         Jovani                    Nunez                            jovani.jnn@gmail.com
         Francisco                 Nunez                            chiconunez50@gmail.com
         John                      Nunley                           nunleykaren@hotmail.com
         Tabrez                    Nurani                           tabreznurani@yahoo.com
         Sandeep                   Nuthakki                         saranakumarinv@gmail.com
         do                        nuyen                            donnuyen@gmail.com
         Odgarig                   Nyamochir                        chosen1deliveries@gmail.com
         Carl                      Nybro                            carl.nybro@gmail.com
         Kristi                    Nybro                            kristi.nybro@gmail.com
         Alek                      Nybro                            alek.nybro@gmail.com
         Mark                      Nye                              marknye68@gmail.com
         Dan                       Nye                              nyeguy99@hotmail.com
         Katie                     Nye                              katienye@live.com
         Sandee L                  Nye                              snye812@gmail.com
         Linda                     Nye                              nyefamily93@gmail.com
         Kevin                     Nye                              knye78@gmail.com
         Cindy                     Nye                              nyeballs@comcast.net
         Danielle                  Nygaard                          dln906@gmail.com
         Jeff                      O'Brien                          obedd@verizon.net
         Cullen                    O'Brien                          cullenobrien@gmail.com
         Danyella                  O'Brien                          ddanyella4@gmail.com
         Aidan                     O'Connor                         aidanaoconnor@gmail.com
         Donna Maria               O'Connor                         dmoconnor21@hotmail.com
         Ashley                    O'Donnell                        ashley.odonnell2012@gmail.com
         Heather                   O'Donnell                        htodonnell@gmail.com
         Kristen                   O'Farrell                        kristen.ofarrell@gmail.com
         Michael                   O'Hara                           mkohara6@mac.com
         Molly                     O'Keefe                          r2019_meokeefe91@gmail.com
         Kelley                    O'Malley                         klobpw@yahoo.com
         Ken                       O'Neill                          themarryingkind.org@gmail.com
         Jonathan                  O'Reilly                         saruman7381@aol.com
         Nancy                     O'Rourke                         chunky.nancy@verizon.net
         Adeline                   Oajaca                           amoajx@icloud.com
         Judith                    Oakey                            joakey53@comcast.net
         David                     Oakhill                          oakhilld@gmail.com
         Cathy                     Oakhill                          catoakhill@gmail.com
         Obaidullah                Obedi                            obeobb@gmail.com
         Alicia                    OBrien                           alicia.c.obrien@gmail.com
         sean                      obrien                           sob1084@aol.com
         Shoba                     Obulasetty                       shoba.obulasetty@gmail.com
         Sonia                     Ocampo                           soniaocampo714@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 155 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 421 of 506
                                                  Schedule of Subscribers*


               First Name                   Last Name                        E-mail Contact Information
         Miguel                    Ocasio                           miguelocasio27@gmail.com
         Lucio                     Ochoa                            mrsadisticd@gmail.com
         robert                    ochoa                            robertochoa1942@att.net
         Stephen                   Ochoa                            stephen@frostgelato.com
         Debbie                    Ochs                             loveslc3@gmail.com
         William                   Ochs                             wochs@aol.com
         Gloria                    OConnor                          mbenzlady@comcast.net
         Vincent                   OConnor                          vincent.oconnor@sbcglobal.net
         Noah                      Odegaard                         the16noah16@gmail.com
         Michael                   Odom                             modom1@hotmail.com
         Blane                     Odom                             mrblaneo@yahoo.com
         Ryan                      Odom                             ryanodom94@gmail.com
         Corey                     odom                             coreyodom11@gmail.com
         Jennifer                  Odom                             jenodom@me.com
         Patrick                   ODonnell                         podonnell32@yahoo.com
         Berenice                  Odriozola                        berenice.odriozola@gmail.com
         Paola                     Odriozola                        odriozola.p+moviepass@gmail.com
         Annette                   Oechsle                          annetteoe@sbcglobal.net
         Victor                    Oechsle                          voechsle@sbcglobal.net
         Jacob                     Oedekerk                         jacob.oedekerk757@gmail.com
         Rainie                    Oet                              phantasmic.melody@gmail.com
         William                   Ogburn                           sfgoguy@comcast.net
         Tobias                    Ogden                            tobyogden@tobyogden.com
         Lauren                    Ogden                            lauren.kutner@icloud.com
         Michaela                  Ogedegbe                         mjogedegbe@gmail.com
         Jimmy                     Ogle                             jimutogle@gmail.com
         Esther                    Oh                               ohstephenss@gmail.com
         Bryan                     Ohagan                           cedarsale@hotmail.com
         Susan                     Oher                             susanoher@gmail.com
         Rika                      Ohkubo                           licca1007@gmail.com
         Jesus                     Ojeda                            jesusojedam1988@gmail.com
         Adewole                   Ojo                              sam.ojo2001@gmail.com
         LH                        Okada                            lhokada@gmail.com
         Michelle                  Okada                            myokada@mac.com
         ryan                      Okamoto                          ryno299@yahoo.com
         Justine                   Okazaki                          justinedenali@gmail.com
         Brian                     Okeeffe                          bokeeffe@brianokeeffe.com
         Sara                      Okello                           sokello7@gmail.com
         Alfred                    Okello                           ogola_alfred@yahoo.com
         Chuka                     Okoro                            chuka.okoro@gmail.com
         Troy                      Oldham                           oldhamtroy@gmail.com
         Anita                     Oldham                           anita_oldham@hotmail.com
         Rob                       Olds                             rob@tulippoint.com
         Gina                      Olds                             gina@tulippoint.com
         Tim                       OLeary                           toleary926@comcast.net
         eamon                     oleary                           oldclump@gmail.com
         Cheryl                    Oles                             blndbmb@comcast.net
         Sheri                     Oleyar                           sherioleyar@gmail.com
         Geo                       Oliart                           geooliarttw@gmail.com
         Lawrence                  Olin                             olinoid@yahoo.com
         AQILA                     OLIPHANT                         aqilaoliphant78@gmail.com
         Ruthanne                  Oliva                            musiqismysoul@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 156 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 422 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                        E-mail Contact Information
         Janet                     Oliva                            avilesjanet6@gmail.com
         Jaime                     Olivares Trejo                   jjot22@gmail.com
         Frank                     Oliveira                         olivetree7358@netscape.net
         Leticia                   Oliveira                         leticia.macoliver@gmail.com
         Barbara                   Oliveira                         boliveira11@aol.com
         Bonnie                    Oliver                           bloliver46@gmail.com
         Elizabeth                 Oliver                           e.f.oliver15@gmail.com
         Janet M                   Oliveri                          oliverijan@gmail.com
         Tosca                     Olives                           toscaolives@yahoo.com
         Christopher               Olivetti                         christopher.olivetti@gmail.com
         Mary                      Olofsson                         maryolofsson63@gmail.com
         Brian                     Olofsson                         olofsson.brian@gmail.com
         Irene                     olsen                            ilvblue@cox.net
         kay                       olsen                            kayolsen@gmail.com
         Charlotte                 Olsen                            charlottepinch@yahoo.com
         Rebecca                   Olshanitsky                      beckolsh03@gmail.com
         Gary                      Olson                            promenadehomedance@gmail.com
         Harold                    Olson                            hjolson1@yahoo.com
         Susan                     Olson                            sue.olson27@yahoo.com
         Joya                      Olson                            joyaspoors1973@gmail.com
         Mark                      Olson                            theothermarkolson+mp@gmail.com
         Gary                      Olson                            garyolson5335@gmail.com
         Ann                       Olson                            annolson62@gmail.com
         Dwight                    Olson                            dmarius.olson@gmail.com
         Colleen                   Olson                            cfaye.olson@gmail.com
         Marissa                   Olson                            marissaolson10@gmail.com
         Mike                      Olson                            mike-olson@outlook.com
         Mas                       Omae                             momae17742@aol.com
         Cindy                     Omastiak                         comastiak@gmail.com
         Jim                       Omastiak                         jomastiak@gmail.com
         claire                    omeara                           omearaca5@gmail.com
         Therese                   OMeara                           tsaom1@aol.com
         Naomi                     Omizo                            omizosnl@gmail.com
         Mikio                     Omori                            mikio012002@yahoo.com
         Sezen                     Onat                             sezen.onat90@gmail.com
         Katrina                   Ondracek                         katrinaondracek@gmail.com
         Rory                      ONeill                           roneill6@cox.net
         Steven                    Onken                            2riversodenton@gmail.com
         Janice                    Onken                            annapolisails@gmail.com
         Deepthi                   Ontikommu                        o.deepthi@gmail.com
         Kimberly                  Oostman                          koostman@comcast.net
         Joseph                    Oporto                           joseph042@gmail.com
         Bernye                    Oppenheimer                      boppenh323@aol.com
         Jason                     OQuin                            oj4life@hotmail.com
         Megan                     OQuin                            meganoquin@mail.fresnostate.edu
         Jacqueline                Orange                           jyo3699dj@gmail.com
         Darwin                    Orante                           delrioorante01@gmail.com
         Peter                     Ordower                          pordowe@yahoo.com
         Roneen                    Ordower                          roneenblank@hotmail.com
         Nader                     Ordubadi                         naderordubadi@yahoo.com
         Nallely                   Oregel                           nyoregel@gmail.com
         Sarahjoy                  Oreta-Alcaraz                    sarahjoy_19@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 157 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 423 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                        E-mail Contact Information
         Ralph                     Orlovick                         alphra@prodigy.net
         Ursino                    Oropeza                          ursino20@gmail.com
         Brian                     ORourke                          chunkyb.tv@icloud.com
         Jorge                     Orozco                           coach.jorgeo@gmail.com
         Idalia                    Orozco                           idalia27orozco@gmail.com
         James                     Orsbern                          jorsbern@yahoo.com
         Marni                     Orsbern                          morsbern@gmail.com
         Ava                       Orsbern                          aorsbern@gmail.com
         Becca                     Orsbern                          beccathehaleyness@gmail.com
         Janine                    Ortiz                            jdortiz56@gmail.com
         Enrique                   Ortiz                            henry.ortiz0322@gmail.com
         Anthony                   Ortiz                            aorti03@yahoo.com
         Stacy                     Ortiz                            stacy076@yahoo.com
         Dylan                     Ortiz                            dort4921@gmail.com
         Luis                      Ortiz                            ortizl1990@gmail.com
         Nancy                     Ortner                           nancy.ortner@gmail.com
         Mary                      Ortquist                         maryortquist@yahoo.com
         Betsy                     ORyan                            betsyoryan@gmail.com
         Earl                      ORyan                            eoryan1@gmail.com
         Joel                      Osborn                           joelanddoneta@gmail.com
         Shelby                    Osborn                           sosborn@zagmail.gonzaga.edu
         Henry                     Osborn                           mcelweejan@aol.com
         Teresa                    Osborn                           osborn475@hotmail.com
         Lucille                   Osborne                          lucillejo93@gmail.com
         Dean                      Osborne                          deanosborne@hotmail.com
         William                   Osborne                          wosborne8862@gmail.com
         Patrick                   Osburn                           psosburn@gmail.com
         Hailey                    Osburn                           hailey.osburn@gmail.com
         Michael                   Oseth                            michaeleann@comcast.net
         Sharon                    Oslund                           sherrioslund@sbcglobal.net
         Nalin                     Oson                             nala_oson@yahoo.com
         Natalia                   Osorio                           natalia.osorio4556@gmail.com
         Amy                       Oster                            amyoster4@gmail.com
         Floyd                     Ostrowski                        floyd@ostrowski.com
         Maria                     Osuna                            ureno6@yahoo.com
         Kylie                     Otani                            gsy_yuyu@hotmail.com
         Clair                     Otani                            c_otani@comcast.net
         Randi                     Otero                            randis90@knights.ucf.edu
         Raul                      Otero                            raulotero73@live.com
         Randall                   Ott                              gamblingrizz@comcast.net
         Matteo                    Ottaviani                        catullovr@hotmail.com
         Mika                      Otterbein                        votterbein@hotmail.com
         Mohamed                   Ouattara                         mohameddaddy1995@gmail.com
         Ayman                     Oubari                           aymano2@aol.com
         Daniel                    Ouellette                        freightrain7@gmail.com
         Kevin                     Outterson                        mko@bu.edu
         Caitlin                   Outterson                        coutterson@gmail.com
         Marya                     Outterson                        maryaoutterson@hotmail.com
         Derek                     Ouyang                           derekouyang@gmail.com
         Jiarong                   Ouyang                           jouya002@gmail.com
         Lisa                      Ovalle                           missovalle2@yahoo.com
         Shirley                   Overbay                          artsie46@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 158 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 424 of 506
                                                  Schedule of Subscribers*


               First Name                    Last Name                       E-mail Contact Information
         Ryan                      Overfield                        overfield23@hotmail.com
         Peggy                     Owen                             pjo56@aol.com
         Byron                     Owen                             owenmasonry@gmail.com
         Casey                     Owens                            caseydowens@gmail.com
         Donna                     Owens                            jetdonna1234@aol.com
         Cathie                    Owings                           cathieaowings@gmail.com
         Lance                     Owings                           lanceowings@msn.com
         Angelique                 Owle                             agowle@gmail.com
         Elisabeth                 Oxenham                          judgebeth48@gmail.com
         Jamice                    Oxley Toure                      joxley@pryorcashman.com
         Evelyn                    Oxman                            evieoxman@aol.com
         Larry                     Oxman                            oxman@hevanet.com
         Anthony                   Oyogoa                           medicalrotation@gmail.com
         Joey                      Ozinga                           joe.ozinga@gmail.com
         Paulina                   Ozuna                            pozuna@gmail.com
         MAL                       PACHECO                          oski@alum.calberkeley.org
         Adriana                   Pacheco                          pachecoberger@me.com
         Lisa                      Pachence                         lpachence@gmail.com
         AKSHITHA                  PACHIPALA                        akshithapachipala@gmail.com
         Annette                   Packard                          packardannette1975@gmail.com
         Eric                      Packer                           eric_packer@yahoo.com
         Chasey                    Packer                           cpacker44@gmail.com
         RAMESH                    PADALA                           chintatom@gmail.com
         Mike                      Padgett                          mpadgett928@gmail.com
         Cory                      Padilla                          cspadill@gmail.com
         Manuel                    Padilla                          manuelepadillar@hotmail.com
         Olga                      Padilla                          manpa30@hotmail.com
         Kelley                    Padilla                          kgerner7@gmail.com
         Cindy                     Padilla                          cindy.padilla@att.net
         ROSEMARY                  PADILLA                          padillar3@gator.uhd.edu
         Benjamin                  Padilla                          ben.padilla@live.com
         Steven                    Padla                            steven.padla@gmail.com
         Pradeepa                  Padma                            clicksurya@gmail.com
         Shikha                    Padmachandran                    shikha_pps@yahoo.com
         Rajeshkumar               Padmanaban                       rajeshhkumar.p@gmail.com
         Simon                     Paek                             paektennis@gmail.com
         sohee                     paeng                            gracepaeng78@gmail.com
         Melitza                   Pagan                            mpagan@apspp.net
         Steven                    Pagano                           snpagano@comcast.net
         Barbara                   Pagano                           babs210@aol.com
         Laurie                    Page                             randijopage@icloud.com
         Ronnie                    Page                             rpage@birdelectricinc.com
         Brad                      Page                             b_page@msn.com
         Todd                      Page                             todd_page@sweetwater.com
         Crystal                   Page                             tbobpage@gmail.com
         Kristy                    Page                             kristypage@hotmail.com
         Christian                 page                             christian1page@gmail.com
         Daniel                    Pagel                            dsethpagel@gmail.com
         Emily                     Paine                            e.paine@utexas.edu
         Barbie                    Painter                          barbie@nyct.net
         Pratibha                  Painuly                          pratibha.painuly@gmail.com
         Kenneth                   Pak                              kyp236@nyu.edu


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 159 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 425 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                        E-mail Contact Information
         Richard                   Pak                              rsvnpak@hotmail.com
         Stefanie                  Palacio                          stefaniepalacio@yahoo.com
         Saul                      Palacios                         mariselachannel@gmail.com
         rajani                    paladugu                         itar1010@hotmail.com
         Lindsey                   Palafox                          lpalafox1220@icloud.com
         Kavitha                   Palanichamy                      prabu.murugesan@hotmail.com
         RAGHAVENDER               PALATHI                          raghupus@gmail.com
         Andrea                    Palen                            apalen1954@gmail.com
         Cassie                    Pali                             cassie@cassiepali.com
         Sai Anusha                Pallapothu                       anupallapotu@gmail.com
         Raghuram                  Pallapotu                        pallapotu.r@husky.neu.edu
         Armando                   Palmas                           palmasarmando269@gmail.com
         George                    Palmer                           gcpalmer@episd.org
         Barbara                   Palmer                           bpalmer1953@me.com
         James                     Palmer                           imnidocjim2@gmail.com
         Peter                     Palombi                          peter.palombi1@gmail.com
         Enzo                      Palumbo                          turtletechaccessories@gmail.com
         chandra sekhar            pamidi                           chandra74997@gmail.com
         sundeep                   pampati                          skumar24034@gmail.com
         Sri Chakri                Pamulapati                       psrichakri@gmail.com
         Jennifer                  Pan                              jpbeske@yahoo.com
         albert                    pan                              albert_pan@yahoo.com
         ann                       pan                              annxpan@yahoo.com
         Vineet                    Panchal                          vpan_buz4432@yahoo.com
         alka                      Panchmatia                       panchmatiaa@yahoo.com
         Hitesh M                  Panchmatia                       hiteshpanchmatia@yahoo.com
         Sarmila                   Panda                            sarmila.anee@gmail.com
         Siva Madhusri             Pandeti                          madhupandeti1997@gmail.com
         GIRISH                    PANDEY                           girishcseitbhu@gmail.com
         Shivangi                  Pandit                           spandit92@gmail.com
         Naga BhaskaraRao          Panduri                          panduri12@gmail.com
         Hemant                    Pandya                           hp1949@gmail.com
         Patty                     Paneda                           pmpaneda@gmail.com
         Keilani                   Paneda                           kapaneda22@yahoo.com
         Timothy                   Pang                             timothypg72@yahoo.com
         Carolyn                   Pang                             cpang1951@gmail.com
         Raymond                   Pang                             hpang233@icloud.com
         Maryline                  Panis                            marylinepanis@gmail.com
         Trinity                   Panneer Selvam                   triny7@gmail.com
         Sharon                    Pannozzo                         spannozzo@mac.com
         Alexander                 Pantaleon                        apantaleon@yahoo.com
         Jose                      Pantoja                          germany_2686@hotmail.com
         Christi                   Paoletti                         christi.paoletti@yahoo.com
         Josh                      Paoletti                         joshpaoletti@gmail.com
         Nick                      Papagelis                        npapps71@gmail.com
         Mahesh goud               Papagouni                        papagounimahesh@gmail.com
         kesavareddy               papammagari                      kesavareddydw@gmail.com
         Ava                       Pappalardo                       apappalardo26@gmail.com
         Natalie                   Paquette                         natalie_paquette@yahoo.com
         Alexandra                 Paquin                           aepaquin.art@gmail.com
         Celyne                    Parage Donadi                    celyneparagedonadi@gmail.com
         Balasubramanian           Paramasivan                      pbalasubramanias@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 160 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 426 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                       E-mail Contact Information
         Shiv                      Pararam                          nushivis28@yahoo.com
         Carol                     Paraskos                         doggymom39@yahoo.com
         Mark                      Parcher                          mjparch@hotmail.com
         Maure                     Parchinski                       parchinski119@comcast.net
         Alec                      Parchinski                       aparchinski@gmail.com
         Sarah                     Pardue-Bourgeois                 sarah.pardue@selu.edu
         Pedro                     Paredes Gonzalez                 pedroparedesg@gmail.com
         Zohair                    Parekh                           zparekh0985@gmail.com
         Sapna                     Parekh                           sapna.parekh22@gmail.com
         Dheepthi                  Parepally                        geminichicz84@yahoo.com
         Sonia                     Parga                            r2019_andthemoonseesme@gmail.com
         Jason                     Pargo                            thyhumbleservant@hotmail.com
         Laura                     Parham                           lauragoffparham@gmail.com
         Sona                      Parikh                           sonaparikh@gmail.com
         robert                    paris                            bobpar1957@gmail.com
         Deborah                   Parise                           aparise4u@aol.com
         Andrew                    Parise                           andrewparise@aol.com
         James                     Parish                           jamesarloparish@yahoo.com
         Tena                      Parish                           goathead1959@yahoo.com
         Vickie                    Parisotto                        parisottov@icloud.com
         John                      Park                             jpark110@gmail.com
         MIJI                      Park                             shsh1103@hotmail.com
         Jei                       Park                             parkahontahs@gmail.com
         Thomas                    Park                             kraptm@gmail.com
         Joseph                    Park                             jhkpark@gmail.com
         Jae                       Park                             jpark495@outlook.com
         Andy                      Park                             apark1234@gmail.com
         Jay                       Park                             jayhyeshin@gmail.com
         David                     Park                             davidatlpark@gmail.com
         Jennifer                  Park                             jenniferpark721@gmail.com
         Margaret                  Parker                           tomarparkr@gmail.com
         Thomas                    Parker                           tbparker90@gmail.com
         Joe                       Parker                           joeparker53@gmail.com
         Cheryl                    Parker                           park123@comcast.net
         LaTesha                   Parker                           moviepasslp@gmail.com
         Barbara                   Parker                           btparker@uark.edu
         Perry                     Parks                            pparks@richland2.org
         Kyle                      Parks                            kyleparks2012@gmail.com
         Jeremy                    Parks                            ninjamonkey2016@yahoo.com
         Diane                     Parks                            nstargroup@hotmail.com
         Pranay                    Parmar                           pranayparmar101@gmail.com
         Hillary                   Parness                          hillary2251@gmail.com
         Anam                      Parpia                           anam.parpia@gmail.com
         Rosa                      Parra                            rosa.parra22@yahoo.com
         Brandon                   Parra                            bparra1195@gmail.com
         Leslie                    Parra                            lsl_prr@hotmail.com
         Alexandria                Parran                           alexpparran@gmail.com
         Bruce                     Parrett                          bruce.parrett@icloud.com
         Shonda                    Parrett                          shonda.stapleton@firstgroup.com
         Frank                     Parrish                          prime@endorph.com
         Helen                     Parsons                          hp38120@gmail.com
         Keith                     Parsons                          khp38120@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 161 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 427 of 506
                                                  Schedule of Subscribers*


               First Name                    Last Name                       E-mail Contact Information
         Wendell                   Parsons                          wep5674@yahoo.com
         Rae                       Parsons                          rpars24243@yahoo.com
         Liz                       Parsons                          liz.bram@gmail.com
         Amrita                    Parsram                          priyais2628@yahoo.com
         Narendran                 Parthiban                        narenbp@gmail.com
         naveen                    parvathaneni                     parvathaneni.naveenkumar@gmail.com
         Gerald                    Paschal                          geraldpaschal@gmail.com
         Michael                   Pasik                            mfpasik@yahoo.com
         Naomi                     Pasmanick                        naomi.pasmanick@gmail.com
         Stephen                   Pasos                            spasos@gmail.com
         Alessio                   Pasquale                         a.pasqualictc@gmail.com
         Dafni                     Passa                            daphnepassa@gmail.com
         Aaron                     Pasterski                        moviepass@aphosts.com
         Suneel                    Pasupuleti                       sunpasup@outlook.com
         Mitulkumar                Patel                            r2019_mitulawake@gmail.com
         Ronak                     Patel                            rpatel6699@gmail.com
         nishitkumar               patel                            nickpatel8858@gmail.com
         Nirav                     Patel                            nirav1981usa@yahoo.com
         Malav                     Patel                            aanalvcpatel@yahoo.com
         Asha                      Patel                            ashaumang2003@yahoo.com
         Angna                     Patel                            angna74@gmail.com
         Trupti                    Patel                            ptrupti7371@gmail.com
         Parth                     Patel                            avalanche595@gmail.com
         Umang                     Patel                            dadaumang@yahoo.com
         Dhaivat                   Patel                            itsmedhaivat@yahoo.com
         Drashti                   Patel                            drashtip1995@gmail.com
         Nimisha                   Patel                            nimi487@gmail.com
         Jaimin                    Patel                            jaimin.7830@live.com
         Krishnaben                Patel                            krishiangel@yahoo.com
         Dipen                     Patel                            dipen1patel1@gmail.com
         Dev                       Patel                            devpatel04042000@gmail.com
         Jignasha                  Patel                            jignashapatel76@yahoo.com
         Parulben                  Patel                            neenap12311@yahoo.com
         Bipin                     Patel                            bipin10_2000@yahoo.com
         Jay                       Patel                            jaypatel.dba88@yahoo.com
         Kush                      Patel                            kush1466@gmail.com
         Manisha                   Patel                            manisha929697@gmail.com
         Hardik                    Patel                            hardik2510@aol.com
         Hetal                     Patel                            hardik4pink@gmail.com
         Tirth                     Patel                            tirth1711@gmail.com
         Sanjay                    Patel                            sanjay2030@yahoo.com
         Kajal                     Patel                            sachi2030@yahoo.com
         Hemal                     Patel                            hemal.patel22@yahoo.com
         Parth                     Patel                            parth14290@gmail.com
         Kausha                    Patel                            patel520@yahoo.com
         Monika                    Patel                            rajmonikapatel@gmail.com
         Rupal                     Patel                            rupal2030@yahoo.com
         Harshadkumar              Patel                            harrym1966@yahoo.com
         Paki                      Patel                            harshad2cool@yahoo.com
         Javnika                   Patel                            javnikav@hotmail.com
         Vipulkumar                patel                            vipul.69@hotmail.com
         Neel                      Patel                            patelneel@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 162 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 428 of 506
                                                  Schedule of Subscribers*


               First Name                    Last Name                       E-mail Contact Information
         Rucha                     Patel                            patelrucha980@gmail.com
         Amit                      Patel                            paaru@flash.net
         Nick                      Patel                            nikunj8327@yahoo.com
         Keyur                     Patel                            kays_patel@yahoo.com
         Tejas                     Patel                            tejashandsome9@gmail.com
         Jiya                      Patel                            jiyapatel552@gmail.com
         Bhavesh                   Patel                            patelb3@yahoo.com
         Priya                     Patel                            2priyapatel@gmail.com
         Parth                     Patel                            parth3@live.com
         Surya                     Pathak                           sp102096@gmail.com
         Lakshmi Narayana          Pathi Bachepalle                 patthi.lakshminarayana@gmail.com
         Ravikiran                 Pati                             p.ravik510@gmail.com
         JAYA KRISHNA              PATIBANDLA                       jayakrishna1729@icloud.com
         madhukar                  patibandla                       joy.madhukar@gmail.com
         niveditha                 patibandla                       nivvi.bii@gmail.com
         Catherine                 Patience                         clpatience@hotmail.com
         Kiran                     Patil                            kiranspatil642@gmail.com
         Ignacio                   Patino                           jocarlv1@gmail.com
         Pranjal                   Patni                            pranjalpatni@gmail.com
         Dylan                     Patrick                          djdylanyo@gmail.com
         Jatin                     Patro                            jatin_patro@hotmail.com
         Gavin                     Pattanumotana                    wotcsdem@hotmail.com
         Brian                     Patterson                        brianpatterson@usa.com
         John                      Patterson                        thenextjp@gmail.com
         Paula                     Patterson                        pdpglory2@gmail.com
         Erick                     Patterson                        erick_patterson@verizon.net
         Donna                     Patterson                        patt678@yahoo.com
         Ryan                      Patterson                        ryanrpatterson@gmail.com
         Aaron                     Patterson                        stonehousepress@hotmail.com
         Jan                       Patton                           janpatton@windermere.com
         Venetria                  Patton                           venetria_patton@yahoo.com
         Sylvia                    Paul                             sylviampaul5@gmail.com
         Melissa                   Paule                            missyjopaule@hotmail.com
         Hans                      Pauley                           hans.k.pauley@hotmail.co.uk
         Ethan                     Pauwels                          pauwe1ej@comcast.net
         Rachel                    Pauwels                          r.stanley1@hotmail.com
         Seshu                     Pavan                            pavanbhs2@gmail.com
         Kathy                     Pawling                          kpawling@wbcable.net
         Jenniffer                 Paxton                           jlpaxton15@gmail.com
         Forrest                   Payne                            forrestdude@roadrunner.com
         Joey                      Payne                            joey.p.payne@gmail.com
         Evelyn                    Paysse                           eapaysse@gmail.com
         Ezequiel                  Paz                              paz_ezequiel@yahoo.com
         Natalia                   Paz Silva                        nataliapazsilva@gmail.com
         Matthew                   Pe                               mattnmatt03@gmail.com
         Tim                       Peak                             trpeak@gmail.com
         Erin                      Pearce                           erinpearce@outlook.com
         Marley                    Pearce                           symonyoda@hotmail.com
         Morgan                    Pearce                           pearcemor@urbandaleschools.com
         Cody                      Pearce                           codypearce101@gmail.com
         Risa                      Pearl                            risa.pearl@gmail.com
         Alissa                    Pearl                            alissapearl93@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 163 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 429 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                         E-mail Contact Information
         Jasmin                    Pearson                          chefdani@yahoo.com
         Ronald                    Pearson                          pearsonlandscaping@gmail.com
         Katie                     Pearson                          katiep1652@gmail.com
         Meridith                  Pease                            merthecynic@gmail.com
         Yexalen                   Pecero                           andres@utpabsm.org
         Kenneth                   Peck                             kennethepeck@gmail.com
         David                     Peck                             davidpeck222@gmail.com
         Amy                       Peck                             amypeck007@gmail.com
         Nicolas                   Pedaline                         tkebp1491@gmail.com
         Michael                   Peden                            michael.t.peden@hotmail.com
         Cheryl                    Peden                            pedenc@gmail.com
         Kim                       Pedersen                         kimbrint@aol.com
         kiran kumar redd          pedinenikalva                    kiran.8stack@gmail.com
         Katylynne                 Pedone                           dancelovex@yahoo.com
         Leticia                   Pedroso                          leticiapedroso@uol.com.br
         Marley                    Pedroso Gonzalez                 marleypg@gmail.com
         Kelsey                    Peek                             jcartiff12@icloud.com
         Alice                     Peel                             apnaz94@gmail.com
         Taylor                    Pegg                             taylor.pegg@primelending.com
         Rowena                    Pegg                             pegasus423@gmail.com
         Sergio                    Peguero                          pegs3rgio@aol.com
         Renxuan Tommy             Peh                              rtp277@nyu.edu
         Danny                     Pehlke                           dpehlke@yahoo.com
         Javier                    Peinado                          javato84@gmail.com
         Brady                     Peirano                          brady.peirano@gmail.com
         Devin                     Pelcher                          pharmdp@aol.com
         Jessica                   Pell                             simpell_2000@yahoo.com
         Jake                      Peltier                          peltier_jake@yahoo.com
         Celica                    Pena                             cpena9@rgv.rr.com
         John                      Pena                             johnpena85@gmail.com
         Christine                 Pena                             pena2081@comcast.net
         Nikola                    Penava                           penavanikola@yahoo.com
         Hayden                    Pendergrass                      hpgrass92@gmail.com
         Brahmaiah                 Pendyala                         brahmaiah.pendyala23@gmail.com
         Andi                      Peng                             andi.peng13@gmail.com
         Sahil Varma               Penmetsa                         sahilvarma.p9@gmail.com
         Bob                       Penn                             bob@bpenn.com
         Gail                      Pennell                          gail_pennell@yahoo.com
         Kristen                   Pennington                       kristen@thedisneys.com
         Blake                     Pennington                       blake@thedisneys.com
         Kim                       Pennock                          kim@3rdrockadventures.com
         Jacob                     Penrod                           jakethelynx@gmail.com
         Veda Gayatri              Penta                            sushma.pvg24@gmail.com
         NIVEDITA                  PENUGONDA                        nivi.colors@gmail.com
         David                     Pepin                            dbpep65@swbell.net
         Joseph                    Peppersack                       1legninja@gmail.com
         Ozzy                      Peralta                          oswaldo_perlta@yahoo.com
         Elmer                     Peralta                          e.peralta0017@gmail.com
         Tercia                    Pereira                          terciapaula10@gmail.com
         Nicholas                  Pereira                          nickpere7@yahoo.com
         Aviv                      Peretz                           peretz.aviv@gmail.com
         Mike                      Pereyra                          mikepereyra@outlook.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 164 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 430 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                        E-mail Contact Information
         Victor                    Perez                            choclop@yahoo.com
         Christian                 Perez                            christiantperezi@gmail.com
         Jacob                     Perez                            jacobcperez15@gmail.com
         Kamila                    Perez                            jpp0730@gmail.com
         Jonathan                  Perez                            jonathanperez0730@hotmail.com
         Ismael                    Perez                            izzyef8.ip@gmail.com
         Erika                     Perez                            perez1107sanchez@gmail.com
         Freddy                    Perez                            freddyp829@icloud.com
         Dashira                   Perez                            dashira.perez3@upr.edu
         jose                      perez                            crackatoa9@gmail.com
         Mark                      Perez                            mepibew@msn.com
         Aaron                     Perez                            aaron_perez0@yahoo.com
         Maritza                   Perez                            malemar@bellsouth.net
         Manuel                    Perez                            manuel.perez.andujar@gmail.com
         Maylene                   Perez                            mayleneperezperez@gmail.com
         Ainhoa                    Perez                            txitxina@gmail.com
         Ben                       Perez                            benperez0827@gmail.com
         Maria                     Perez Linggi                     mariaperezlinggi2@gmail.com
         Zachary                   Perez-Wright                     zacpdubs@gmail.com
         Jeyabaskaran              Periannan                        jey.periannan@gmail.com
         Sivakumar                 Periannan                        shiva.periannan@gmail.com
         Karan                     Perillo                          narak1963@aol.com
         Danielle                  Pering                           nelliboo84@icloud.com
         Cameron                   Perkins                          cperkins@serviceprofessor.com
         Tim                       Perkins                          ktimperkins@verizon.net
         Dee                       Perkins                          dmpest87@yahoo.com
         Nicole                    Perkins                          nicole.r.perkins@gmail.com
         Stefanie                  Perkins                          stefieperk@gmail.com
         Kia                       Perkonst                         friendfanatic@msn.com
         Lakshmi                   Perla                            lakshmiperla19@gmail.com
         Adrien                    Pernet                           adrienpernet@hotmail.com
         Jan                       Perney                           jperney@nl.edu
         NATALIE                   PERR                             nyperr@aol.com
         Diane                     Perron                           perron632@comcast.net
         Daniel                    Perrone                          eagle70097@optonline.net
         Nicholas                  Perrotti                         ncp25@cornell.edu
         Wendy                     Perrow                           marketingexec12000@yahoo.com
         Denise                    Perry                            daycooker@yahoo.com
         Allison                   Perry                            iamthe12thdoctorwho@gmail.com
         Elizabeth                 Perry                            e.elizabethperry@gmail.com
         Tony                      Perry                            tony.perry26@gmail.com
         Samuel                    Perry                            samuel.perry@mccurley.net
         ROY                       PERRY                            royperry522@verizon.net
         Andrea                    Persampieri                      aip36052@gmail.com
         Denise                    Persampieri                      dpersampieri@gmail.com
         Rochelle                  Persampieri                      rochelleip1023@aol.com
         Jerry                     Persampieri                      jerrypersampieri@hotmail.com
         Kavita                    Persaud                          kavita831@gmail.com
         Devendra                  Persaud                          dpersaud999@gmail.com
         Shelly                    Personette                       spersonette@gmail.com
         Charlene                  Pestotnik                        rx4scott@att.net
         stacie                    peters                           staciejpeters@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 165 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 431 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                         E-mail Contact Information
         Ryan                      Peters                           54ryanpeters@gmail.com
         Jennifer                  Peters                           petersjm4@gmail.com
         Robert                    Petersen                         bobavata@me.com
         Noreen                    Petersen                         noreen14@me.com
         David                     Peterson                         pchpianoman@gmail.com
         Corwin                    Peterson                         tmacpeterson@me.com
         Lorinda                   Peterson                         lorinda.peterson@gmail.com
         Zane                      Peterson                         peterson.zane@gmail.com
         Joan                      Peterson                         jpmacaroni@hotmail.com
         Mark                      Peterson                         mark.peterson@rcwilley.com
         Nuek                      Peterson                         eviljenius@gmail.com
         Deborah                   Petrella                         yesfrogsrme@gmail.com
         Joe                       Petrella                         yankeevine@yahoo.com
         Doug                      Petro                            dougpetro@hotmail.com
         Seqouia                   Pettigrew                        sjabre@icloud.com
         Dee                       Peyton                           deelpeyton2012@yahoo.com
         Danielle                  Pezzano                          pezzie257@gmail.com
         Ryan                      Pfister                          interpfister@gmail.com
         David                     Phak                             dphak@yahoo.com
         Hung                      Pham                             phamminhhung2012@yahoo.com
         Missy                     Pham                             cloudymissy@icloud.com
         Tan                       Pham                             rumypham@hotmail.com
         Tuyet                     Pham                             letsgo2moviestuyet@gmail.com
         Kolby                     Pham                             letsgo2movieshuy@gmail.com
         BONG                      PHAM                             phamjen85@yahoo.com
         BONG                      PHAM                             jennybpham85@gmail.com
         Dennis                    Pham                             dennis.pham@vcaeng.com
         James                     Pham                             jamesnhp@gmail.com
         Thy                       Pham                             gimmevinyl@yahoo.com
         Janet                     Pham                             phamfount@yahoo.com
         Duc                       Pham                             ducchau68@gmail.com
         Brian                     Pham                             brianuci12@gmail.com
         Khoa                      Pham                             khoac2@yahoo.com
         David                     Pham                             dav.h.pham@gmail.com
         Kalvin                    Phan                             kalvinvanphan@yahoo.com
         Justin                    Phan                             hoang.thanh.phan1991@gmail.com
         Stephanie                 Phelan                           sphelan_jam1@comcast.net
         Roger                     Phelps                           zanzibarrog@gmail.com
         Shirley                   Phillip                          sphilipp22@yahoo.com
         Jonathan                  Phillips                         jwphillips1997@gmail.com
         Betsy                     Phillips                         bbphillips@me.com
         Joshua                    Phillips                         jfphillips76@gmail.com
         Richard                   Phillips                         rrphillips1@gmail.com
         Allison                   Phillips                         allisonpve@gmail.com
         Bill                      Phillips                         wfphillips@mac.com
         Jhan                      Phillips                         jhandenae@gmail.com
         Kim                       Phillips                         kimphillips1954@gmail.com
         Pam                       Phillips                         makbethmom@gmail.com
         Cole                      Phillips                         cap10cole@gmail.com
         Doug                      Phillips                         wphillipsmp19@yahoo.com
         Keri                      Phipps                           elcapitana@gmail.com
         Daniel                    Phoebus                          dphoebus@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 166 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 432 of 506
                                                  Schedule of Subscribers*


               First Name                     Last Name                      E-mail Contact Information
         John                      Phoebus                          bphoebus@me.com
         Alexander                 Phoinix                          menovos@gmail.com
         Angela                    Phyfer                           angelabeasley@bellsouth.net
         Qianhui                   Pi                               loro.qianhuip@gmail.com
         christa                   piantadosi                       piantac@yahoo.com
         Ashley                    Pica                             ashleypica702@yahoo.com
         Mark                      Pica                             mvpica447@gmail.com
         Amy                       Pica                             amypica13@gmail.com
         Paul                      Picciano                         paul.picciano@live.com
         Matthew                   Piccirillo                       chilisboy82@aol.com
         Cayston                   Pickens                          pickcays@isu.edu
         SRINIVAS                  PIDIKITI                         srini_p99@yahoo.com
         RADHA MADHAVI             PIDIKITI                         srisai99@gmail.com
         Deepak                    Pidugu                           vpidugu1729@gmail.com
         Paul                      Piechota                         paulpiechota1@gmail.com
         Janna                     Piechota                         jannapiechota@gmail.com
         Terry                     Piell                            tpiell@yahoo.com
         Carmine                   Piemontese                       pocho74@hotmail.com
         Maria                     Piemontese                       cppocho74@gmail.com
         Joshua                    Pierce                           joshua.pierce951@gmail.com
         Shauna                    Pierce                           spierce33@sbcglobal.net
         Jonathan                  Pierce                           jmpierce87@hotmail.com
         Holly                     Pierce                           holly.mc@att.net
         Edward                    Pierce                           teddyrpierce@gmail.com
         Nina                      Pierre                           poetry0331@hotmail.com
         Tracy                     Pierson                          tpierson56@gmail.com
         Miguel                    Pigo-cronin                      shanique_pigocronin@hotmail.com
         Robin                     Pikala                           birdypikala@gmail.com
         Carly                     Pike                             carly.ann.pike@gmail.com
         Lauren                    Pikna                            lppinks@gmail.com
         Toni                      Pilato                           pilato_tm@hotmail.com
         Matthew                   Pileggi                          mtpileggi@yahoo.com
         Janette                   Pilgrim                          jipilgrim@icloud.com
         Ted                       Pilkati                          tpilkati@gmail.com
         Abhinay                   Pilli                            mohanamyana@gmail.com
         Sonali                    Pimpre                           shonaa9636@gmail.com
         Marion Anais              Pinault                          mari.pinault@gmail.com
         Pan                       Pindroh                          pindrohp@gmail.com
         Astrid                    Pineda                           astridcamillep@gmail.com
         Pedro                     Pinheiro                         ppinheiro.pt@gmail.com
         Kevin                     Pinizotto                        kevinp135@gmail.com
         Nick                      Pinizotto                        scooter2u@oh.rr.com
         Deanna                    Pinizotto                        sugarbear2u@oh.rr.com
         thejaswi                  pinnamaneni                      pinnamanenithejaswi@gmail.com
         Nicholas                  Pinnock                          nicholaspinnock@yahoo.com
         Karen                     Pinsky                           kcpinsky@yahoo.com
         Basil                     Pinzone                          basil@pinzone.com
         Cindy                     Piotrowski                       piotrowski@charter.net
         Aamir                     Pirani                           apirani89@gmail.com
         Arshil                    Pirani                           ajtheace@yahoo.com
         Eunice                    Pitcher                          une2bhappy@yahoo.com
         Brad                      Pittman                          brpittman26@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 167 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 433 of 506
                                                  Schedule of Subscribers*


                First Name                    Last Name                       E-mail Contact Information
         Kalissa                   Pittman                          kalissasue@icloud.com
         Kyler                     Pittman                          kylerpittman27@icloud.com
         Madison                   Pittman                          maddog2207@icloud.com
         Emily                     Pittman                          espittman15@yahoo.com
         Paul                      Piubeni                          paulp@pjpce.com
         Luke                      Pixler                           lukepixler@gmail.com
         Anna                      Pixler                           annakateh98@yahoo.com
         John                      Pizzo                            ithockey158@yahoo.com
         Michelle                  Place                            mplace404@gmail.com
         Shawna                    Plambeck                         transrobot777@gmail.com
         Steven                    Plappert                         stevenplappert@gmail.com
         Jordan                    Plappert                         jordan.plappert@gmail.com
         JOHN                      PLASCHKA                         johnjplaschka@gmail.com
         MICHELLE                  PLASCHKA                         michelle.plaschka@gmail.com
         Rachel                    Plata                            rachelmp03@aol.com
         Brad                      Plattner                         bpsho@yahoo.com
         Maritza                   Plaza                            mari_051074@hotmail.com
         joyce                     pleiss                           savanahten@yahoo.com
         Sylvia                    Plevritis                        sylvia.plevritis@gmail.com
         Emma                      Plikerd                          eplikerd@gmail.com
         Leslie                    Plotkin                          leslieplotkin@yahoo.com
         Myron                     Pochynok                         sonnypoc@hotmail.com
         Stella                    Pochynok                         stellapoc@hotmail.com
         Janice                    Poda                             jpoda@me.com
         Janelle                   Pohl                             jpohl_06_blue@yahoo.com
         Nikolas                   Poindexter                       pooch559@hotmail.com
         David                     Pokorny                          davedir@yahoo.com
         Irene                     Pokrass                          irene_pokrass@yahoo.com
         Praveen Kumar             Pola                             pvkr64@gmail.com
         Nageswara                 Polaka                           nageswara.polaka@gmail.com
         Andrew                    Poland                           andrew@poland.cx
         Stephanie                 Polansky                         stephaniepolansky@gmail.com
         Kevon                     Polatis                          kevonpolatis@gmail.com
         Pam                       Poldiak                          pampoldiak@yahoo.com
         Lauri                     Polen-Zapata                     laurizapata@yahoo.com
         Alex                      Poli                             sarvalokakrt@gmail.com
         Alex                      Poli                             thealexpoli@gmail.com
         Vasu                      Polisetti                        vasu.polisetti@gmail.com
         Philip                    Politziner                       philip.politziner@eisneramper.com
         Margaret                  Pollack                          margiepol@earthlink.net
         Robert                    Polniak                          rjkpolniak@gmail.com
         Kiran                     Polsani                          kiranraop@gmail.com
         Shankar                   PONCELET                         shankx@mac.com
         Camille                   Pond                             camillekalei@gmail.com
         Elizabeth                 Ponferrada                       beth.ponferrada@gmail.com
         Srikanth                  Ponnapati                        srikanthponnapati@gmail.com
         Rodes                     Ponzer                           rodes.ponzer@gmail.com
         Carolina                  Ponzer                           carolina@cpiny.com
         Kevin                     Poole                            mr.kevinpoole@gmail.com
         Sheldon                   Poole                            sheldonpoole33@gmail.com
         Jesse                     Poole                            jthpoole@gmail.com
         Corrine                   Poole                            corrineannpoole@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 168 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 434 of 506
                                                  Schedule of Subscribers*


               First Name                    Last Name                        E-mail Contact Information
         Samson                    Poon                             samsonpooon@gmail.com
         Rajiv                     Poonia                           rajivpoonia@gmail.com
         Chandler                  Pope                             chandler13208@gmail.com
         London                    Pope                             london13208@gmail.com
         MaryLynne                 Pope                             marylynnepope@gmail.com
         Gail                      Pope                             ggpope6@gmail.com
         Meric                     Pope                             mericpope@gmail.com
         Joshua                    Porter                           repjp08902@yahoo.com
         Cameron                   Porter                           cameron.porter@live.com
         Alexandrea                Porter                           abdomingo.05@gmail.com
         Jerry                     Porter                           awpbmp24@gmail.com
         Denise                    Porter                           brinman@bellsouth.net
         Patrick                   Porto                            patrick.j.porto@gmail.com
         Barbara                   Posa                             barbposa@gmail.com
         Ryan                      Posadni                          rposadni@gmail.com
         Jordan                    Poss                             fei34@hotmail.com
         emily                     poss                             emilyposs@gmail.com
         Skip                      Post                             bob.post@romanowcontainer.com
         AARON                     POSTAK                           postaks6@gmail.com
         Robert                    Potesta                          robertpotesta@gmail.com
         Srinivasa                 Potla                            srinivas_potla@yahoo.com
         Narendra                  Potluri                          potlurin@gmail.com
         Crystal                   Potter                           crystalpotter66@hotmail.com
         Anna                      Potter                           kearalee@rocketmail.com
         Nick                      Potter                           npotter219@hotmail.com
         Michael                   Potter                           pottermichael619@gmail.com
         Stephen                   Potter                           steve@scpautomotive.com
         Thomas                    Potterf                          t_potterf@yahoo.com
         Stan                      Pottkotter                       pottkotter4life@yahoo.com
         Mary                      Pottkotter                       mapottkotter@gmail.com
         David                     Potvin                           david.w.potvin@gmail.com
         Sally                     Poultney                         poultney@udel.edu
         Norman                    Poultney                         beachpastor@verizon.net
         shane                     powell                           shanepowell0825@hotmail.com
         Susie                     Powell                           susiejpowell@gmail.com
         Thomas                    Powell                           tipowell@mtu.edu
         Suzanne                   Powell                           suzanne.powell@me.com
         Adam                      Powell                           adam.powell@mac.com
         Conor                     Power                            laura.johnson@c2educate.com
         Logan                     Powers                           lbpowers22@gmail.com
         James                     Powers                           patpowers@live.com
         Emeric                    Poyer                            emeric.poyer@gmail.com
         Bruno                     Pozo                             brunopozo1@hotmail.com
         Omkarnath                 Prabhu                           prabhu.omkar@gmail.com
         Uma Maheswari             Pradeep                          auronethra@gmail.com
         Roberta                   Prado                            robertapradop@yahoo.com.br
         Jose                      Prado                            mauriciopradop@gmail.com
         Ricardo                   Prado Rueda                      r_prado_rueda@hotmail.com
         Nancy                     Praechter                        rnpraechter@gmail.com
         Roy                       Praechter                        rpraechter@washingsystems.com
         Devi                      Prakash                          devi.loganath@gmail.com
         Sathiya                   prakash                          m.kumar.94436@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 169 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 435 of 506
                                                  Schedule of Subscribers*


               First Name                    Last Name                       E-mail Contact Information
         Latasha                   Prater                           latashamackhall@yahoo.com
         Yaswanthkumar             Prathipati                       yaswanth.prathipati@gmail.com
         Ken                       Pratti                           prattifamfl@icloud.com
         thomas                    prentice                         tprentice56@aim.com
         Daniel                    Preston                          danieljpreston@gmail.com
         Emily                     Prestridge                       eap0027@auburn.edu
         Shelly                    Prettyman                        moonsquaw@yahoo.com
         Cynthia                   Prevost                          cyn.prevost@ymail.com
         Clarence                  Prevost                          clpmagic@gmail.com
         Charles                   Price                            cprice@behr.com
         Christine                 Price                            chrisp3123@gmail.com
         Robert                    Price                            rap2345@gmail.com
         Kyle                      Price                            rampkj@yahoo.com
         Logan                     Price                            loganprice989@gmail.com
         Marc                      Prickett                         smurfflag@yahoo.com
         Owen                      Priesz                           owenpriesz@gmail.com
         Stan                      Prilutsky                        stanislav2@aol.com
         Bruce                     Prim                             bruceprim@gmail.com
         Jenny                     Prime                            jennyprime@msn.com
         Diane                     Prince                           dpcpkiwi@yahoo.com
         Suzanne                   Prince                           suzprince@icloud.com
         Jeffrey                   Pringle                          jeffrey.pringle@juno.com
         Malene                    prinz                            marleneznirp@gmail.com
         Todd                      Prisco                           tjprisco@hotmail.com
         Elizabeth                 Prishkulnik                      terranova.crux@gmail.com
         Charles                   Pritchett                        salamonefamily1998@aol.com
         Ruth                      Pritchett                        supergymmom@aol.com
         Francis                   Probst                           fprobst@umich.edu
         Stacey                    Proctor                          staceyp556@gmail.com
         Debbie                    Proctor                          whateverdpis@gmail.com
         Bob                       Proctor                          cfainfo1220@gmail.com
         Bonnie                    Proctor                          bonniep2003@yahoo.com
         Shelley                   Profenius                        sheree.chiang@heart.org
         Diane                     Prokop                           djprokop@gmail.com
         Maurine                   Prokop                           moe34997@aol.com
         Edward                    Prokop                           aprok3@yahoo.com
         Jeramie                   Propps                           jrpropps@gmail.com
         Shelly                    Propps                           smace079@hotmail.com
         Carol                     Puchalski                        poochfam@me.com
         Paul                      Puckett                          burtona@lake.k12.fl.us
         jeremy                    pudlo                            j.pudlo@yahoo.com
         Leah                      Puening                          lpuening@gmail.com
         John                      Pugh                             bo@cincochurch.com
         ERIC                      PUHL                             ericpuhl@gmail.com
         VIJAYA BHASKAR            PULI                             pulibhaskarmrp@gmail.com
         VARUNA                    PULI                             pulibhaskar@gmail.com
         Joanna                    Pulido                           joanna_pulido@hotmail.com
         Yanier                    Pulido                           yanierp@hotmail.com
         Angela                    Pulido Varagnolo                 giozai@gmail.com
         k kalyan chakrav          pulipati                         kkalyan.pulipati@gmail.com
         Loksubhash                Pulivarthi                       subhash.pulivarthik@gmail.com
         Irfan                     Punjwani                         nanassweettreatsmovie@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 170 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 436 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                       E-mail Contact Information
         Akhil                     Puppala                          luckyy4600@gmail.com
         Isaac                     Purdy                            isaacpurdy@icloud.com
         Linda                     Purdy                            purdy5674@gmail.com
         Nicole                    Purdy                            nicolepurdy84@gmail.com
         Divya                     Puri                             divyapuri85@gmail.com
         Tushar                    Purohit                          tushar1purohit@gmail.com
         Rohan                     Purohit                          rpurohit01@gmail.com
         Maria                     Purvis                           purvism@gmail.com
         Raj                       Puvvala                          rajesh.puvvala@gmail.com
         Linda                     Pydeski                          ljpred@gmail.com
         Wassam                    Qayyum                           wassamqayyum@gmail.com
         Tashfeen                  Qayyum                           tqayyum@me.com
         Bilal                     Qazi                             bqazi1@gmail.com
         Yuping                    Qiu                              1071700468@qq.com
         Chen                      Qiu                              cqiu@moreheadstate.edu
         LANA                      QUACH                            ltnq63@gmail.com
         Andrew                    Quan                             quanpow@gmail.com
         John                      Quandt                           fquandt@msn.com
         Karen                     Quandt                           kkquandt@msn.com
         Juan                      quechol                          tazjuan1992@hotmail.com
         Dillon                    Queen                            queendillon@gmail.com
         Mitchell                  Quejado                          mquejado@hotmail.com
         Shirley Ann               Quejado                          shirleyanntejada@yahoo.com
         rebecca                   querci                           rebecca.querci@gmail.com
         Silvia                    Quesada sanguino                 s.quesada.sanguino@gmail.com
         Juan                      quevedo                          john831cordova@gmail.com
         Jourdan                   Quevedo                          jourdanquevedo@gmail.com
         Erika                     Quezada                          ivan.quezada@natimark.com
         Ken                       Quigg                            slmchico@yahoo.com
         Kevin                     Quinn                            billquinnsson@gmail.com
         Ray                       Quinn                            kiteman91208@yahoo.com
         Norma                     Quinn                            normaquinn1@netscape.net
         Ian                       Quinn                            iquin403@gmail.com
         Norberto                  Quinones                         norb0964@hotmail.com
         Aaron                     Quint                            adq202@gmail.com
         Jonathan                  Quintero                         jon.quintero01@yahoo.com
         Yasmin                    Quintiere                        yasminnapy07@gmail.com
         Coral                     Quirino                          coralfm3@gmail.com
         Fernando                  Quiroga                          yag23@hotmail.com
         Carolina                  Quiroz-Carranza                  ceceq52@aol.com
         Mary Grace                Quirus                           mquirus@yahoo.com
         Azhar                     Qureshi                          azhardfb@gmail.com
         Be                        Ra                               uvwooden@gmail.com
         Haleigh                   Rablin                           droegeh0759@gmail.com
         Austin                    Rablin                           austin.rablin@gmail.com
         lance                     race                             vaderinny@gmail.com
         Nancy                     Racette                          nancyracette65@yahoo.com
         ReddyPrasadReddy          Rachapalli                       rrpr.mail@gmail.com
         Sravanthi                 Rachapalli                       sravspr@gmail.com
         Chantal                   Racheau-Bryant                   stagemahem@gmail.com
         Lakshmi                   Rachuri                          smartnari@gmail.com
         Joe                       Rackowski                        bookjoe@bellsouth.net


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 171 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 437 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                       E-mail Contact Information
         Bharat                    Radhakrishnan                    bharatrmenon@gmail.com
         IAN                       RAFEAK                           irafeak@hotmail.com
         Andrew                    Raffanti                         ajraffanti11@aol.com
         Katherine                 Raffle                           katherine.raffle@va.gov
         Jason                     Ragan                            jason.ragan@yahoo.com
         Crystal                   Rager                            ragercl@vcu.edu
         Justin                    Ragle                            theraglefamily@gmail.com
         Jamie                     Ragusa                           jamieragusa4@gmail.com
         Gerard                    Ragusa                           moog3@aol.com
         Alishah                   Rahemtulla                       arahemtulla786@gmail.com
         Qaheer                    Rahemtulla                       qaheer@gmail.com
         Hussain                   Rahim                            hr@hussainrahim.com
         Ambreen                   Rahman                           ambreen.rahman@gmail.com
         Aziz                      Rahman                           bipash11373@yahoo.com
         Aziz                      Rahman                           trashmouth@gmail.com
         Sudeep                    Rai                              poonam.chy@gmail.com
         Ben                       Rain                             bencherain@gmail.com
         Carrie                    Raines                           carebear82476@gmail.com
         Bonita                    Rainey                           bonitarainey@sbcglobal.net
         Shreya                    Raj Verma                        raj.tanuja3@gmail.com
         Prasad                    Rajagopal                        prasad.me@protonmail.com
         Senthil                   Rajagopal                        senthil.kumaran.rajagopal@gmail.com
         Arun                      Rajamma                          arun.u.rajamma@gmail.com
         Vamshidhar                Rajannagari                      vamshidharece@gmail.com
         Meera                     Rajarajan                        meerait34@gmail.com
         Priya                     Rajasagi                         udpriya191@gmail.com
         Ram                       Rajasagi                         ramrajasagi@gmail.com
         Erika                     Rajecki                          erajecki@aol.com
         Vijayalakshmi             Rajendran                        vijivima@gmail.com
         Thivya                    Rajkumar                         smthivya@gmail.com
         Ajay                      Raju                             atech567@outlook.com
         Prudhvi                   Raju                             prudhvi.as140@gmail.com
         Taha                      Rakla                            taharakla@gmail.com
         Collett                   Ralda                            ccrs27@yahoo.com
         Mary                      Ralph                            dcynegl@gmail.com
         Sumitra                   Ramachandran                     sumitrab2003@gmail.com
         Alamelumangai             Ramachandran                     anr.pdx@gmail.com
         Basel                     Ramadn                           bassel6248@gmail.com
         Dina                      Ramadn                           pulmonaryclinic@gmail.com
         Saranya                   Ramamurthy                       sara15india@gmail.com
         Saravanan                 Ramanathan                       ramanathan.saravanan@gmail.com
         sangeetha                 ramar                            sangeetharamar@ucla.edu
         Katrina                   Ramazan                          kr2133@nyu.edu
         Katie                     Rambow                           krambow1@gmail.com
         Chris                     Ramirez                          chrisr2sf@gmail.com
         Alfonso                   Ramirez                          airtito911@gmail.com
         Alejandro                 Ramirez                          raiderbondo@gmail.com
         Angela                    Ramirez                          anramirez_04@yahoo.com
         Cristopher                Ramirez                          cramirez@nmhschool.org
         Leticia                   Ramirez                          lettyzam4170@gmail.com
         Audra                     Ramirez                          amr9818@gmail.com
         Joshelyn                  Ramirez                          joshelynsramirez@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 172 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 438 of 506
                                                  Schedule of Subscribers*


                First Name                    Last Name                       E-mail Contact Information
         Augusto                   Ramirez                          ramirez2278@gmail.com
         Claudia                   Ramirez                          arata_94@hotmail.com
         Jayden                    Ramirez                          ramira10@my.erau.edu
         Bryana                    Ramirez                          ramirezbryana@gmail.com
         Ryan                      Ramirez                          ryanramirez1752@gmail.com
         Daisy                     Ramirez                          jasiel713@yahoo.com
         Isaac                     Ramirez                          imramirez262000@gmail.com
         Presley                   Ramirez                          pramirez5@ucmerced.edu
         Kelly                     Ramirez                          kellyaramirez@hotmail.com
         Yarely                    Ramirez                          yarelyramirezs@outlook.com
         Jose                      Ramos                            chiquion007@gmail.com
         Yvonne                    Ramos                            yramos@calpoly.edu
         Christopher               Ramos                            cjramos67@yahoo.com
         Joseph                    Ramos                            bujijionlinex2@gmail.com
         Merce                     ramos                            merce62149ers@hotmail.com
         Jose                      Ramos                            joey@oldsantafeinn.com
         Mike                      Ramos                            mike@kingofcool.com
         Frances                   Ramos                            frances@kingofcool.com
         Cristina                  Ramos                            cristina.ramos@me.com
         Alicia                    Ramos                            aliciar735@gmail.com
         William                   Ramos                            wm-ramos@outlook.com
         Andrea                    Ramos                            ramosandream@aol.com
         Miguel                    Ramos                            miguel@kingofcool.com
         Russell                   Ramsey                           bobby.ramsey@gmail.com
         Cheryle                   Ramsey                           pecjramsey@zoominternet.net
         Mounika                   Ramula                           ramulamounika@gmail.com
         Manli                     Ran                              ranmanli@outlook.com
         Saleha                    Rana                             saleha.y.rana@gmail.com
         Paresh                    Rana                             pcr.dba@gmail.com
         Chetna                    Rana                             chets_yashvi@yahoo.com
         Cody                      Randall                          randallcj3@hotmail.com
         Kelly                     Rando                            kellyrando@yahoo.com
         Jamie                     Rando                            jshoe95@hotmail.com
         Aaron                     Rangel                           aaron.rangel24@yahoo.com
         Reena                     Rani                             drreenanhmc08@gmail.com
         john                      rankin                           crankinjohn@gmail.com
         Nicholas                  Ransom                           traker114@live.com
         Alec                      Rantanen                         arantanen30@gmail.com
         risha                     rao                              shirishavpa@floridaskincenter.com
         doddipatla                rao                              doddipatla@gmail.com
         Rohit                     Rao                              rrohit05@gmail.com
         Priyanka                  Rao                              priyanka20rao88@gmail.com
         Manuel                    Rapada                           mrapadfacebook@gmail.com
         Andy                      Rappleye                         andyrkerchak@hotmail.com
         Steven                    Rapps                            steverapps@hotmail.com
         michael                   raquet                           mraquet@verizon.net
         Suzie                     Rasband                          bdrasband@gmail.com
         Brian                     Rasband                          bdrasband@hotmail.com
         Rajwatie                  Rashid                           patsyrashid@yahoo.com
         Reuben                    Rashty                           reubenrashty219@gmail.com
         Flo                       Raskin                           fbraskin@gmail.com
         Paul                      Raskin                           par94611@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 173 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 439 of 506
                                                  Schedule of Subscribers*


               First Name                    Last Name                       E-mail Contact Information
         Sara                      Rasmussen                        sarajrasmussen@gmail.com
         Patrick                   Rasmussen                        patras@windstream.net
         John                      Rasmussen                        jrasmus@att.net
         Erinn                     Rasmussen                        erinn.rasmussen@att.net
         Travis                    Rasmussen                        travras98@yahoo.com
         Shoruke                   Rasoul                           srasoul85@gmail.com
         Ajay                      Rasthapuram                      remixajay@gmail.com
         Khushboo                  Rastogi                          mit.khush.06@gmail.com
         Kamran                    Rasul                            krasul1974@gmail.com
         Julee                     Ratajczak                        aka.jmmail@gmail.com
         Alex                      Ratajczak                        arataj@gmail.com
         Joan                      Rathbone                         chacha556@yahoo.com
         Vikrant                   Rathi                            vikrantrathi28@gmail.com
         Priti                     Rathi                            pritikakani8@gmail.com
         Raj                       Rathod                           rajrathodschool@gmail.com
         Roopa                     Rathod                           rooparathod@gmail.com
         Girish                    Rathod                           girishrathod@gmail.com
         Sammi                     Ratliff                          poppesammi@gmail.com
         James                     Ratliff                          jameswratliff@gmail.com
         Amber                     Raub                             amberdenise2016@gmail.com
         Andrew                    Raup                             akraup@gmail.com
         Yatharth                  Raut                             raut.yatharth@gmail.com
         Pravallika                Ravella                          pravallikamedasani@gmail.com
         Pradeep                   Ravella                          pravella.sql@gmail.com
         Karthika                  Ravinuthala                      karthi.sri3333@gmail.com
         Akhil                     Ravipati                         ravipati0102@gmail.com
         Karthik                   Ravva                            karthikravva@gmail.com
         Stephen                   Ray                              beaver729@comcast.net
         Dipak                     Ray                              ray.dipak@gmail.com
         Ana                       Raya                             rannita87@gmail.com
         Robert                    Raybould                         raybould1@gmail.com
         Jenni                     Raybould                         robertandjenni@gmail.com
         Sarah                     Rayburn                          sarah.jett.rayburn@gmail.com
         Jeanne                    Raycher                          jeanneraycher@gmail.com
         Todd                      Raymond                          toddraymond@gmail.com
         Patricia                  Raymond                          triciaraymond2000@yahoo.com
         John                      Raymond                          papagator46@gmail.com
         John                      Ready                            jreadypinnaclewest@gmail.com
         trevor                    reape                            t.j_reape@yahoo.com
         rachel                    reape                            rwilso47@gmail.com
         Joselyn                   Reardon                          josiereardon@gmail.com
         Patrick                   Reardon                          reardonpd@gmail.com
         Suzanne                   Reaves                           reavesroosters@yahoo.com
         Allan                     Reaves                           paramountvending@hotmail.com
         Noah                      Reaves                           noah_reaves@yahoo.com
         Ali                       Rebatchi                         walifenn@gmail.com
         Michelle                  Rebillard-Johns                  basthecate@yahoo.com
         William                   Reckner                          will.reckner@gmail.com
         Gary                      Rectenwald                       sdbucki@pacbell.net
         Daniel                    Rectenwald                       dprectenwald@hotmail.com
         Raghavendra               Reddy                            rrmaddireddy@gmail.com
         Vishnu Vardhan            Reddy                            vishnughani@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 174 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 440 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                         E-mail Contact Information
         VIJAYA                    REDDY                            pulibhaskar674@gmail.com
         Surender                  Reddy                            s.d.reddy@sbcglobal.net
         Shobha                    Reddy                            shobhareddy@sbcglobal.net
         Saritha                   Reddymalla                       sreddymalla9@gmail.com
         Toni                      Redin                            toniredin@yahoo.com
         Amandine                  Redingron                        dnoredington@gmail.com
         Karen                     Redington                        othentic@gmail.com
         Rebecca                   Redman                           rebeccaredman20@gmail.com
         Lauren                    Redmond                          laurielou42@gmail.com
         SONIA                     Reece                            sereece3130@gmail.com
         Benjamin                  Reed                             gbrsk8@gmail.com
         Brenda                    Reed                             brenda.j.reed@gmail.com
         Jonathan                  Reed                             jonreed01@gmail.com
         Brendan                   Reed                             nohcarsgo@gmail.com
         Marjorie                  Reed                             marjoriereed12@gmail.com
         Linda                     Reed                             reed9950@yahoo.com
         John Steven               Reed                             eeyoreljr@yahoo.com
         Erron                     Reed                             erron@96print.com
         Brian                     Reeder                           ish1956@live.com
         John                      Reedy                            jjwreedycpa@att.net
         Helen                     Reedy                            hgreedy@hotmail.com
         Amanda                    Rees                             mandyrees16@gmail.com
         Taylor                    Rees                             tayvay@gmail.com
         Vicki                     Rees-Jones                       vreesjones@gmail.com
         Ellen                     Reese                            ellenreesebills@gmail.com
         Jani                      Reeves                           bljsr1@hotmail.com
         Tyler                     Reeves                           tybreeves@gmail.com
         Amy                       Reeves                           samiamamy@aol.com
         Steve                     Reeves                           stevereeves007@gmail.com
         Bennie                    Reeves                           breeves@cisco.com
         Gil                       Refael                           gilref95@aol.com
         Constance                 Reff                             wolfiegamer581@gmail.com
         Michelle                  Reff                             michellereff@ymail.com
         Javier                    Regalado                         javierregalado@hotmail.com
         Eboni                     Register                         eregis1@lsu.edu
         Barbara                   Regosin                          bregosin@yahoo.com
         alain                     regueira                         alainreor@yahoo.com
         Jay                       Rehan                            jr090268@aol.com
         Christopher               Rehfuss                          chrisrehfuss@hotmail.com
         Denise                    Rehfuss                          celieboo@gmail.com
         Andrew                    Rehman                           andrewrehman236@gmail.com
         Brenda                    Rehme                            brendarehme@aol.com
         Danielle                  Reichman                         danilittlepetal@gmail.com
         Benjamin                  Reichman                         benjamin.reichman@gmail.com
         James                     Reid                             carfree@mac.com
         Juanin                    Reid                             juaninreid@aol.com
         Jason                     Reid                             jason.daniel.reid@gmail.com
         Shane                     Reillt                           reillyshane123@gmail.com
         Tyler                     Reilly                           treilly3@csuchico.edu
         Matthew                   Reilly                           matthew@videohorsefilms.com
         Darlene                   Reina                            darlene@darlenereina.com
         Mark                      Reinitz                          markreinitz@hotmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 175 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 441 of 506
                                                  Schedule of Subscribers*


               First Name                    Last Name                       E-mail Contact Information
         David                     Reinitz                          daveyreinitz@gmail.com
         Betsy                     Reinitz                          betsytippens@hotmail.com
         Kara                      Reinsel                          karamarie@hotmail.com
         Chad                      Reinwalt                         careinwalt@msn.com
         Eugene                    Reiser                           er14yr@gmail.com
         Judith                    Reiser                           judyreiser@me.com
         Francine                  Reiser                           franreiser@gmail.com
         Sylvia                    Reisini                          reisini@yahoo.com
         Bari                      Reiter                           barinotbarry@gmail.com
         Stephen                   Reiter                           heenareiter@gmail.com
         Paulene                   Rejano                           pauleners@gmail.com
         Teofilo                   Rellesiva                        ssjteo4@yahoo.com
         Kelly                     Remy                             islandtop2@gmail.com
         Jennifer                  Remy                             jenniferdoglover@hotmail.com
         Kathleen                  Reola                            kathleen.reola@yahoo.com
         Cheryl                    Reome                            mwinfield@zianet.com
         ben                       repp                             ben9775@gmail.com
         Steven                    Repp                             steve.repp@gmail.com
         Karyn                     Repp                             karyn.repp@gmail.com
         Alvaro                    Requero                          alvaro@sabido.me
         Christopher               Resnick                          filmriot88@gmail.com
         Andrea                    Resnick                          moviepass@andrea.resnick.org
         Brais                     Revalderia                       orevalderia@gmail.com
         Jason                     Revill                           jasonrevill@gmail.com
         Kaare                     Revill                           revill.k@gmail.com
         Robert                    Rey                              bobbyreyrodriguez@gmail.com
         Glen                      Rey                              gfr2710@gmail.com
         Kris                      Rey-Talley                       krisreytalley@gmail.com
         Elsa                      Reyes                            jhellrun@gmail.com
         Victor                    Reyes                            reye5556@bellsouth.net
         Rafael                    Reyes                            montelljones27@gmail.com
         Alan                      Reyes                            inceptionxgen@gmail.com
         Isabel                    Reyes                            martin@kings-enterprise.com
         Alfredo                   Reyes                            eddiewana@msn.com
         Rosalinda                 Reyes                            gatchi7482@msn.com
         John                      Reyes                            jkreyes@cfllc.com
         Aaron                     Reyes                            reyescharger06@gmail.com
         Martin                    Reyes-Duran                      reyesfamily1018@gmail.com
         Norma                     Reyna-Diaz                       normadiaz23@gmail.com
         Judi                      Reynolds                         judi@pierreconstruction.com
         Carol                     Reynolds                         carolreynolds11@gmail.com
         Judi                      Reynolds                         judireynolds22@yahoo.com
         Ann                       Reynolds                         reynoldsma@msn.com
         Lynne                     Reynolds                         joyousme2180@gmail.com
         Tori                      Reynolds                         torireynolds10@gmail.com
         Lucas                     Reynolds                         reynolds.lucas06@gmail.com
         Ruth                      Reynolds                         ruthie3687@gmail.com
         Mike                      Reynolds                         harleyridermike@q.com
         Chelsea                   Reynowsky                        chelsea.reynowsky@gmail.com
         Molly                     Reynowsky                        molereyno@gmail.com
         Emily                     Reznik                           emilyfrances76@gmail.com
         archie                    rhee                             popstudios@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 176 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 442 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                         E-mail Contact Information
         Hak                       Rhee                             hakeunrhee@hotmail.com
         Craig                     Rhee                             craigrhee@gmail.com
         Farhan                    Rhemtulla                        farhanrhemtulla@gmail.com
         JAMES                     RHODES                           jtrrhodes@yahoo.com
         Al                        Rhodes                           frozenropesoftball@gmail.com
         Lindsey                   Rhodes                           lmrhodes012@hotmail.com
         Cheryl                    Rhodes                           alandcheryl17@gmail.com
         Jesse                     Rhodes                           jesserhodes326@gmail.com
         Eric                      Rhodes                           e3rhodes@att.net
         TROY                      RHODES                           troyrhodez@gmail.com
         Matthew                   Rials                            matthew.rials@gmail.com
         Michael                   Ricardo                          popscycle@comcast.net
         George                    Riccardo                         georgericcardo@gmail.com
         Brandon                   Rice                             atreyudaze@gmail.com
         McKenzie                  Rice                             mckenzierice1@gmail.com
         Dave                      Rice                             drice@goalsunlimited.biz
         Molly                     Rice                             molly.rice@hotmail.com
         lynn                      rich                             leonheon@yahoo.com
         Cheryl                    Rich                             richmail@cebridge.net
         Justin                    Rich                             jrscustomyards@gmail.com
         Ronald                    Rich                             ron.rich@gmail.com
         Frank                     Rich                             frankl@sonic.net
         Pamela                    Rich                             richpjr1956@comcast.net
         Kristin                   Rich                             kslaveck@yahoo.com
         Mark                      Rich                             nypizzaman69@yahoo.com
         Brian                     Richards                         richardsbrian@sbcglobal.net
         Michael                   Richards                         ahogrider@hotmail.com
         Marion                    Richards                         munsonfan1@gmail.com
         Philip                    Richards                         philmtr@aol.com
         Erica                     Richards                         ericajean8@hotmail.com
         Kyle                      Richards                         kyleisnolan@gmail.com
         Kristen                   Richards                         kmrichards5@sbcglobal.net
         Iain                      Richards                         irichards@chapman.edu
         Mekkel                    Richards                         mekkelrichards@gmail.com
         Jeff                      Richardson                       jeff.d.richardson@gmail.com
         Victoria                  Richardson                       vrich4562@gmail.com
         Matthew                   Richardson                       richardson.mk@gmail.com
         Nick                      Richardson                       lindsay.holder1214@gmail.com
         Andrew                    Richardson                       andruja@gmail.com
         Schavonne                 Richardson                       sricha1027@aol.com
         Brynn                     Richardson                       brynn.richardson@gmail.com
         Rebekah                   Richardson                       bekahjoy81@gmail.com
         Bryce                     Richardson                       wilbrich11@gmail.com
         Judy                      Richardson                       thsmr26@aol.com
         Crystal                   Richardson                       crystalclear0113@icloud.com
         Zackery                   Richardson                       zack.richardson@gmail.com
         Darren                    Richie                           drichie23@outlook.com
         Claire                    Richie                           clairerichie5@hotmail.com
         kathleen                  richmond                         kmrichmond2002@yahoo.com
         scott                     richmond                         glikbach@yahoo.com
         Peter                     Richter                          peterkrichter@gmail.com
         Kelcie                    Richter                          klc.richter@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 177 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 443 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                        E-mail Contact Information
         Will                      Richter                          willerichter@gmail.com
         Angie                     Richter                          angierichter11@gmail.com
         Paul                      Rickert                          uconnpauljm@cox.net
         Paul                      Rickert                          paul.rickert@gmail.com
         Angie                     Rickles                          angierickles@gmail.com
         Mike                      Rickles                          mikerickles@gmail.com
         Robyn                     Rider                            robynrider@sbcglobal.net
         Whitney                   Rider                            whitneyrebecca96@gmail.com
         Denise                    Ridge                            dtracyridge@gmail.com
         Curt                      Riedy                            cd.riedy@gmail.com
         Joshua                    Rieman                           joshuarieman@gmail.com
         Charles                   Rife                             chuckr113@yahoo.com
         Lindsay                   Riffle                           lsr99886@creighton.edu
         Robert                    rifkin                           robertpricerifkin@gmail.com
         Susan                     Rifkin                           suerifkin@yahoo.com
         Ernest                    Riivers                          riversiis@gmail.com
         Addison                   Riney                            adrine01@louisville.edu
         michael                   riordan                          michael_riordan@hotmail.com
         Marisa                    Riordan                          mariordan@ucdavis.edu
         Jayden                    Rios                             one20chris@gmail.com
         Desiree                   Rios                             bynite34@gmail.com
         Desiree                   Rios                             bynite34@hotmail.com
         Jose                      Rios                             joseriosteacher@gmail.com
         Michael                   Rios                             michael.anthony.rios@gmail.com
         Sienna                    Rios                             siennaluz24@gmail.com
         Ricardo                   Rios                             rrioslecca@gmail.com
         Roxana                    Rios                             roxanac.barrios@gmail.com
         DEBRA                     RIOS                             debbiedeb315@gmail.com
         Marlene                   Ripberger                        ripberger1@icloud.com
         Karen                     Ripley Mason                     karenripley60@gmail.com
         Anna                      Ripple                           rippleaj@gmail.com
         David                     Rippner                          david@themobilitymarketplace.com
         Sebastian                 Risbeck                          sebastianrisbeck@gmail.com
         Walt                      Risley                           wprisley@gmail.com
         Shannon                   Ritchey                          sritcheykcwolf33@yahoo.com
         Kimberly                  Ritchey                          kim@aaabookkeepingservices.com
         Kelly                     Ritter                           kritter8682@outlook.com
         Anthony                   Ritter                           trabrams@aol.com
         Peyton                    Ritter                           peyton@remembrancecommunity.org
         Kathryn                   Ritter                           katinva97@reagan.com
         roslyn                    ritter                           rozritart@gmail.com
         Joseph                    Rittner                          rittnerassociates@gmail.com
         Ron                       Riusaki                          freesaki@yahoo.com
         Brezy                     Rivas                            lilbrivas@yahoo.com
         Jessica                   Rivas                            jessica99.rivas@gmail.com
         Christina                 Rivera                           uu@christinarivera.org
         Sandra                    Rivera                           4071nsa@gmail.com
         Joshua                    Rivera                           jjrivera0917@gmail.com
         Crystal                   Rivera                           crystal32829@gmail.com
         Michelle                  Rivera                           misharalika@gmail.com
         Alicia                    Rivera                           aliciar0712@aol.com
         Jessica                   Rivera                           jessiedross15@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 178 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 444 of 506
                                                  Schedule of Subscribers*


               First Name                   Last Name                         E-mail Contact Information
         Genesis                   Rivera                           rivera_genesis97@icloud.com
         Deeann                    Rivera                           deeann611@yahoo.com
         Ashley                    Rivera                           ashleyrivera36@aol.com
         Ashley                    Rivera                           ashleymr64@gmail.com
         Joel                      Rivera                           riverajv1978@gmail.com
         Wendy                     Rivers                           pghmixcple@yahoo.com
         Levi                      Rivoire                          levirivoire@gmail.com
         Tengis                    Riznis                           triznis@mhealth.com
         Sameen                    Rizvi                            sameenzaidi2009@gmail.com
         Nabeel                    Rizvi                            nabeelrizvi1@gmail.com
         Robert                    Ro                               nserobertro@gmail.com
         James                     Roach                            jamesroach66@yahoo.com
         Daniel                    Roach                            danny.d.roach@gmail.com
         Michael                   Roan                             mtroan@gmail.com
         Clarence                  Roark                            clarenceroarkjr@gmail.com
         Nelson                    Robaina Jr                       nelson.work@yahoo.com
         Phil                      Robberson                        philzshopping@me.com
         Meg                       Robbins                          mrob94@gmail.com
         Jake                      Roberson                         jrob03@comcast.net
         James                     Roberts                          jimmyroberts622@gmail.com
         Anthony                   Roberts                          robant099@triad.rr.com
         David                     Roberts                          david.roberts@armaninollp.com
         Joy                       Roberts                          jkroberts1976@gmail.com
         Janine                    Roberts                          jiarobb@gmail.com
         Aaron                     Roberts                          cardinals6255@gmail.com
         Parker                    Roberts                          parker.roberts.2004@gmail.com
         Jeff                      Roberts                          jjkcroberts@yahoo.com
         Wood                      Roberts                          jhr35114@sbcglobal.net
         Jamie                     Roberts                          jmrobber@gmail.com
         Nicholas                  Roberts                          nicknack8401@yahoo.com
         Owen                      Roberts                          theguyowen@gmail.com
         Maddie                    Roberts                          maddiejroberts@yahoo.com
         Morgan                    Robertson                        morgan.ashley012@gmail.com
         Paige                     Robertson                        paigerobertson96@gmail.com
         Larry                     Robertson                        lwrobertson5511@gmail.com
         Don                       Robertson                        bdon-mary@comcast.net
         John                      Robertson                        jmr720@sbcglobal.net
         Paul                      Robertson                        paul.b.robertson@gmail.com
         Mary                      Robertson                        mary_bdon@me.com
         Kate                      Robertus                         krobertus@gmail.com
         Jason                     Robins                           robinsj@gmail.com
         Shalon                    Robins                           shalonrobins@gmail.com
         Brian                     Robinson                         brian.robinson512@gmail.com
         Jason                     Robinson                         jarfitcoach@gmail.com
         Tamika                    Robinson                         tirvin@regis.edu
         Barbara                   Robinson                         btr3tc@gmail.com
         Michele                   Robinson                         mlrobinson1234@gmail.com
         Steven                    Robinson                         srr0@yahoo.com
         JOANNE                    ROBINSON                         offkey297@aol.com
         Anthony                   Robinson                         afarmant@yahoo.com
         Donna                     Robinson                         donnar216@hotmail.com
         Randy                     Robinson                         rlbuilder@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 179 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 445 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                         E-mail Contact Information
         Tracy                     Robinson                         tracyduboisrobinson@gmail.com
         Mary                      Robinson                         apjuno@yahoo.com
         phildarius                robinson                         philhall721@yahoo.com
         Andres                    ROBLES                           arobl19@wgu.edu
         Jessica                   Robles                           jrobles1585@gmail.com
         Laura                     Robson                           billyr73@comcast.net
         Monica                    Rock                             scoobeer@gmail.com
         Jen                       Rodaligo                         broklyn25@aol.com
         Adriane                   Rodeigues                        adryrod75@gmail.com
         Mary                      Rodgers                          rodgers950@bellsouth.net
         Chera                     Rodgers                          chedda98@gmail.com
         WILLIAM                   RODGERS                          willrodgers2121@gmail.com
         John                      Rodgers                          john.rodgers@live.com
         Tracy                     Rodgers                          rodgstr@yahoo.com
         Brett                     Rodgers                          bar126@att.net
         Susan                     Rodman                           rodman954@aol.com
         Vanessa                   Rodrigo                          vrodrigo74@gmail.com
         Michael                   Rodriguez                        mikerjump@gmail.com
         Izzy                      Rodriguez                        izzy@solidlives.com
         Orlando                   Rodriguez                        orlando_garciarodriguez@hotmail.com
         Maureen                   Rodriguez                        huntie314@yahoo.com
         Christian                 Rodriguez                        christian.rodriguez.26@hotmail.com
         Jennifer                  Rodriguez                        jennmiguel3@gmail.com
         Darlene                   Rodriguez                        darlenerodriguez65@gmail.com
         Andres                    Rodriguez                        rodriguezandres2424@yahoo.com
         Mercedes                  Rodriguez                        mercedesr14@aol.com
         Arturo                    Rodriguez                        pennypawz71@yahoo.com
         Lidia                     Rodriguez                        lidia6@live.com.mx
         Victor                    Rodriguez                        mibizz07@gmail.com
         Alina                     Rodriguez                        azulinancia@yahoo.es
         Alexandra                 Rodriguez                        mrsalexarodriguez@gmail.com
         Merly                     Rodriguez                        merlydb@gmail.com
         Stephanie                 Rodriguez                        oviedos@yahoo.com
         Nau                       Rodriguez                        blakenau@att.net
         Jesse                     Rodrique                         pielet.inspeqtor@gmail.com
         Katie                     Rodrique                         kbasel625@hotmail.com
         Carolyn                   Roe                              croecj@aol.com
         Mark                      Roese                            mbroese@comcast.net
         Lauren                    Roessner                         rensseor@gmail.com
         Niki                      Roger                            niki.roger@hotmail.com
         Denver                    Rogers                           denverjoel223@yahoo.com
         Michele                   Rogers                           stardancing2015@gmail.com
         Barie                     Rogers                           barieclaire@gmail.com
         Heather                   Rogers                           heatherthehygienist@gmail.com
         Casey                     Rogers                           mrs065@shsu.edu
         Dustin                    Rogers                           rev.dustinrogers@gmail.com
         Kevin                     Rogers                           kevin@backslashbomb.com
         Gemma                     Rogers                           gemmarogers@gmail.com
         Trace                     Rogers                           tlrogers-lap@rogers-famille.com
         Brian                     Rogers                           brinimav@hotmail.com
         Brett                     Rogers                           brettmichaelrogers@gmail.com
         Kevin                     Rogers                           keversfssa@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 180 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 446 of 506
                                                  Schedule of Subscribers*


               First Name                   Last Name                         E-mail Contact Information
         Carol                     Rogers                           dinke-cr@comcast.net
         Sean                      Rogers                           seanarogers1@gmail.com
         Alexander                 Roh                              atrbc19@gmail.com
         Edward                    Roh                              ettrbc@gmail.com
         John                      Roh                              johnjrohmd@yahoo.com
         Tatianna                  Roh                              tatiannatatianna@hotmail.com
         Dave                      Rohm                             daverohm@hotmail.com
         Richard                   Rohrich                          rwrohrich@gmail.com
         Ryan                      Rojas                            ryanjrojas@gmail.com
         Jasmine                   Rojas                            jasminerrojas@gmail.com
         David                     Rojas                            david.rojas@outlook.com
         Ed                        Rojohn                           erojohn@comcast.net
         Lynn                      Rojohn                           lrojohn@comcast.net
         Marcel                    Roknipour                        momorok07@gmail.com
         Judith                    Roland                           judy@rolandcomms.com
         John                      Roland                           jroland240@att.net
         STEPHEN P                 ROLAND                           srolandesq@aol.com
         Marie                     Roldan                           edwardelricrox11@gmail.com
         Caiti                     Rolfes-Haase                     rolfeshaase@gmail.com
         Casey                     Rolison                          c.rolison@gmail.com
         Mayumi                    Roller                           mrollerisvmr1@gmail.com
         Jonah                     Rollin                           jonrollin@ymail.com
         Rawdy                     Rollins                          rollins.rawdy@westada.org
         Reuben                    Rolnick                          in2bate91@aol.com
         Chris                     Romain                           chris.romain10@gmail.com
         Carla                     Romain                           carla.r4822@gmail.com
         Frank                     Roman                            ldub612@yahoo.com
         Shaleen                   Roman                            shaleendenae@yahoo.com
         Damian                    Roman                            damroman88@gmail.com
         Carlos                    Roman                            carlosroman2443@gmail.com
         Irene                     Roman                            jayreneirene@mail4me.com
         Adrian                    Roman                            adrroman@gmail.com
         Mike                      Romani                           duke1parkway@yahoo.com
         Joan                      Romano                           jmarieromano8@gmail.com
         Bruno                     Romeo                            brunor466@aol.com
         Marilyn                   Romeo                            marilyn5255@aol.com
         Gustavo                   Romero                           romerog739@gmail.com
         Leilani                   Romero                           romeroleilani43@yahoo.com
         John                      Romero                           manaboutthetown@hotmail.com
         Angelina                  Romero                           anawesomeromero@gmail.com
         Lesly                     Romero                           todoeso@gmail.com
         Deborah                   Romine                           dkromine@aol.com
         Christina                 Romo                             cnfgrc28@yahoo.com
         Roberto                   Ronchetta                        rronchetta@gmail.com
         Valeria                   Ronchetta                        vronchetta@gmail.com
         Tina                      Rondinella                       teerondin@gmail.com
         anthony                   rondinella                       trondin5@gmail.com
         Gail                      Ronneberg                        gail.ronneberg@gmail.com
         Wayne                     Ronneberg                        gwron@sbcglobal.net
         Donna                     Ronquist                         donna.ronquist@storopack.com
         Kyra                      Rookard                          kyracrookard@gmail.com
         Anita                     Roopnarain                       myasia120@aol.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 181 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 447 of 506
                                                  Schedule of Subscribers*


               First Name                   Last Name                        E-mail Contact Information
         Jeraine                   Root                             layneroot@aol.com
         Steve                     Root                             sirwvu@yahoo.com
         Michelle                  Root                             mroot1978@gmail.com
         Cheryl                    Root                             cherylroot22@aol.com
         KEITH                     ROOT                             k11873@aol.com
         DAVID                     ROPER                            dbroper@juno.com
         Jose                      Rosado                           tone345@yahoo.com
         Gracemarie                Rosado                           waleska_otero@aol.com
         Jorge                     Rosal                            jorge.a.rosal@gmail.com
         Najia                     Rosales                          veggiewahine@gmail.com
         Rene                      Rosales                          rrosales1@csustan.edu
         Saranne                   Rosalsky                         sarannerosalsky@mac.com
         Robert                    Rosario                          siner_1988@yahoo.com
         Mariella                  Rosario                          mariella.angelica46@gmail.com
         Valery                    Rosario                          vrmxeo22@gmail.com
         Alexander                 Rosario                          rosarioalex349@gmail.com
         Diana                     Rosas                            dianarosas.me@gmail.com
         Michael                   Rose                             mpless72@hotmail.com
         jim                       rose                             rosejironpwr@yahoo.com
         Emily                     Rose                             emilyrose23@yahoo.com
         Michelle                  Rose                             1984michellerose@gmail.com
         Michele                   Rose                             mmonosson@gmail.com
         Pam                       Rose                             pamelakayrose3@gmail.com
         Jacqueline                Rose                             jacqueline.street.rose@gmail.com
         Kevin                     Rose                             kevin.stewart.rose@gmail.com
         Adrienne                  Rosehill                         adrinstewart_5@yahoo.com
         Burt                      Rosen                            burt.rosen@pharma.com
         Sarah                     Rosenberg                        serosenberg15@gmail.com
         Judith                    Rosenberg                        jrpigeon@aol.com
         Eric                      Rosenblum                        eric.rosenblum@gmail.com
         Chris                     Rosendall                        pshiker@yahoo.com
         Sharon                    Rosenthal                        srosenthal@pinterest.com
         Lawrence                  Rosenthal                        larros99@gmail.com
         Bobbie                    Rosini                           jerosini@verizon.net
         James                     Rosini                           jrosini285@aol.com
         Rafael                    Rositas                          singingchica903@gmail.com
         Kenny                     Ross                             pjtabor53@gmail.com
         Kathy                     Ross                             kathypaso@gmail.com
         Dana                      Ross                             danar@baptisthealth.net
         Florence                  Ross                             lolavross@gmail.com
         Jere                      Ross                             1249jr@gmail.com
         Araxee                    Ross                             4867carnes@gmail.com
         Ann                       Ross                             jr1249@msn.com
         Robert                    Ross                             wild3bird@yahoo.com
         Torre                     Rossano                          torrero.gmgs@gmail.com
         Kelsey                    Rossano                          kelseylorene26@gmail.com
         Patricia                  Rossman                          prossman77@gmail.com
         Natalie                   Rosson                           himimi1938@gmail.com
         Amy                       Rost                             amymcrost@gmail.com
         Austin                    Rothe                            rothaust@isu.edu
         Kaily                     Rothe                            kailybatt@gmail.com
         Libby                     Rothenberg                       libbymoviepass@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 182 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 448 of 506
                                                  Schedule of Subscribers*


               First Name                   Last Name                        E-mail Contact Information
         Bailey                    Rotsky                           bdr2521@gmail.com
         Myrna                     Rottet                           indianajeani@aol.com
         John                      Roussell                         johnroussell45@gmail.com
         Keith                     Rousseve                         dadrousseve@yahoo.com
         Pascale                   Roussy                           pascalerfr@gmail.com
         Terri                     Rouviere                         daddzgyrl@cox.net
         Christian                 Rouviere                         christianrouviere@yahoo.com
         Ivo                       Rovis                            rovis.i@gmail.com
         Ronald                    Rowe                             ronaldarowe@gmail.com
         Chenique                  Rowe                             chenique.boutelle@gmail.com
         Jennifer                  Rowe                             jennifersrowe@gmail.com
         Max                       Rowe                             megamax224@gmail.com
         Chase                     Rowe                             walkerrowe84@gmail.com
         Adrienne                  Rowe                             adrienne.rowe@gmail.com
         Jaymeson                  Rowes                            jaymesonrowles@gmail.com
         Martha                    ROWLANDS                         bretti6@aol.com
         Jaxon                     Rowley                           jaxonrowley04@gmail.com
         nisha                     rowzani                          nrowzani@nyit.edu
         Emmanuel                  Roxas                            eroxas17@gmail.com
         Francoise                 Roy                              francoisenroy@yahoo.com
         Kenneth                   Roy                              kenwroy@yahoo.com
         Roland                    Roy                              rrr@ucla.edu
         Laddie                    Roy                              laddiehawaii@hotmail.com
         Harmony                   Roy                              harmonyhawaii@hotmail.com
         Tanya                     Roybal                           tanyaroybal34@gmail.com
         Nancy                     Roylance                         nancyroylance@ymail.com
         Anna                      Roytman                          royanna@mac.com
         Lauze                     Rozan                            lauzevolk@sbcglobal.net
         Bob                       Rozdial                          baruchinla@hotmail.com
         Udthagint                 Ruangchayajatup                  zheza_chan_titas@hotmail.com
         Estuardo                  Ruano                            ruanoestuardo@gmail.com
         Edwin                     Ruano                            ebruano3404@gmail.com
         Jeff                      Rubens                           jeff.rubens@gmail.com
         Aric                      Rubio                            aricrubio@gmail.com
         Terri                     Rubio                            ohjeezlouise@yahoo.com
         Christopher               Ruccio                           chris.ruccio21@gmail.com
         Michael                   Ruckriegel                       mikeruckriegel@gmail.com
         Pam                       Ruckriegel                       pamruckriegel@gmail.com
         Jeffrey                   Rudd                             jrudd28@yahoo.com
         Johnny                    Ruddell                          johnnyruddell@gmail.com
         Aric                      Rudden                           aricrudden@verizon.net
         Joyce                     Rudin                            rudins@mac.com
         GRIGORY                   RUDKO                            charushing@gmail.com
         Rudi                      Rudolph                          rudolphconstructionllc@gmail.com
         Prasanth                  Rudraraju                        prasanth.rudraraju@gmail.com
         Shae                      Rudy                             elrudyins@yahoo.com
         Peter                     Rudzinsky                        prudzinsky@icloud.com
         Teresa                    Ruesch                           tm4lyf@aol.com
         Mark                      Ruesch                           markruesch85@gmail.com
         Walter                    Ruether                          chrio1@msn.com
         Paul                      Ruffer                           paul.ruffer@gmail.com
         Haley                     Ruggieri                         haleyruggieri@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 183 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 449 of 506
                                                  Schedule of Subscribers*


               First Name                   Last Name                         E-mail Contact Information
         Gerald                    Ruggles                          beeman@nspirechurch.com
         Sandy                     Ruggles                          beewoman@nspirechurch.com
         Grace                     Ruh                              druh@ford.com
         Raymond                   Ruiz                             ladauphine@aol.com
         Sylvia                    Ruiz                             saruizus@yahoo.com
         Jorge                     Ruiz                             testinrbs98@gmail.com
         Ivan                      Ruiz                             ivanruiz343@gmail.com
         Abner                     Ruiz                             abnereruiz@gmail.com
         Santiago                  Ruiz Rubio                       santiruizru@hotmail.com
         Matt                      Rule                             mattrule33@gmail.com
         Marilyn                   Rumbin                           mdrumbin0103@gmail.com
         Shaun                     Runge                            lexus8908@comcast.net
         Debbie                    Runge                            darunge@gmail.com
         Greg                      Running                          gregt.running@gmail.com
         Spring                    Runyan                           springrunyan@msn.com
         Herb                      Runyan                           herbrunyan@msn.com
         Amy                       Runyan                           amyrunyan04@gmail.com
         Deepak                    Rupani                           rs8888@hotmail.com
         Karin                     Ruschke                          kruschke@ilschicago.com
         Holly                     Rush                             hrush914@gmail.com
         Karen                     Rushlow                          emimeghan@att.net
         Eric                      Russell                          cirellessur@msn.com
         Jane                      Russell                          rtrussell8856@wowway.com
         Allison                   Russell                          vexing_kitten@yahoo.com
         LouAnn                    Russell                          hemprelief@yahoo.com
         Ron                       Russell                          legacy_rtrussell8856@wowway.com
         Eric                      Russell                          russelleric77@gmail.com
         Barbara                   Russell                          barbarussell@gmail.com
         Mike                      Russell                          russellmeeka@sbcglobal.net
         Laura                     Russell                          lruss41908@gmail.com
         Braydon                   Russell                          akirazen2769@yahoo.com
         Michael                   Russell                          takencasper@yahoo.com
         Jeannie                   Russell                          kppopcorn1@hotmail.com
         kyle                      russell                          kruss773@gmail.com
         Darryl                    Russell                          drussell1963@yahoo.com
         Sydney                    Russell                          sydrussell111@gmail.com
         Carrie                    Russell                          vegancarrie30@gmail.com
         Ava                       Russell                          avashearussell@gmail.com
         Anthony                   Russo                            mets3456@yahoo.com
         Robbie                    Russo                            rrusso1@cinci.rr.com
         Joleen                    Russo                            jlnrusso@aol.com
         Savio                     Russo                            srusso7019@me.com
         Chuck                     Russo                            chuckrusso@me.com
         Katherine                 Russo                            stetsonaxo@aol.com
         Suman                     Rustagi                          rustagis@yahoo.com
         Narendra                  Rustagi                          nkrustagi@yahoo.com
         Crystal                   Rutherford                       cgr311@gmail.com
         Ed                        Rutkowski                        edrutko06@gmail.com
         James                     Rutkowski                        jrutkowski44@gmail.com
         Michelle                  Ruvira Bautista                  mruvira@hotmail.com
         Aida                      Ryabokon                         aidaryabokon@gmail.com
         SuryaNarayana             Ryally                           ryallisurya@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 184 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 450 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                        E-mail Contact Information
         Stephen                   Ryan                             sryan@tendb.com
         KAREN                     RYAN                             karen1793@gmail.com
         Kathleen                  Ryan                             ryanka@peds.ufl.edu
         Mark                      Ryan                             mryan83@gmail.com
         Patti                     Ryan                             anothermiracle01@gmail.com
         Luana                     Ryan Peterman                    lmr516@hotmail.com
         Jamie                     Rybin                            james.rybin@gmail.com
         Jessica                   Rydzik                           rydzikjessica@gmail.com
         Wendy                     Ryerson                          wendyjryerson@sbcglobal.net
         Jeannia                   Ryerson                          jijismiles@yahoo.com
         Joseph                    Rynn                             jcrynn@comcast.net
         Rosemary                  Rynn                             rosemary.rynn@comcast.net
         Jeff                      Rynott                           jrynott@sbcglobal.net
         Scott                     Ryskamp                          scott@ryskamp.com
         Sue                       Saad                             ssaad@kendallhunt.com
         Peter                     Sabbagh                          petesabbagh1@gmail.com
         Ramon                     Sabio                            rna_sabio78@yahoo.com
         Adoracion                 Sabio                            adorasabio@yahoo.com
         Bill                      Saccomanno                       connie.saccomanno@gmail.com
         Rama Krishna              sadineni                         hadoop.setup@gmail.com
         Christina                 Sadiq                            christinanostop@icloud.com
         Christina                 Saechao                          rainingsunshine503@gmail.com
         Jorge                     Saeta                            saeta.george@gmail.com
         Pal                       Saez                             hipaloma@sas.upenn.edu
         Randee                    Saffer                           ranyaf@aol.com
         Laurence                  Saffer                           lss1969@aol.com
         Tonya                     Safford                          lilsaff88@yahoo.com
         Shaun                     Safford                          shaun7shaun@yahoo.com
         Paruchuri                 Sagar                            gsvnchowdary5@gmail.com
         Kurt                      Sage                             kurtsage01@gmail.com
         Del                       Sagers                           dssagers@cox.net
         Peggy                     Sagers                           kimfundaro@gmail.com
         Jagadesh                  Sagi                             jag.sagi@gmail.com
         Dinesh                    Sah                              dinesh_sah@hotmail.com
         Monica                    Sahay                            sahaymonica@hotmail.com
         hitendra                  sahay                            juna71@hotmail.com
         Rajeshwari                Sahay                            rajeshwari.sahay.80@gmail.com
         Vivek                     Sahni                            viveksahni22@gmail.com
         Kuntal                    Sahni                            kuntalbamb@gmail.com
         Hrushikesha               Sahu                             hrushikesha.sahu@hotmail.com
         Steve                     Saines                           stevensaines@gmail.com
         Rick                      Saines                           richard.saines@gmail.com
         Sushant                   Saini                            sushantsaini1@gmail.com
         Patsy                     Sakauye                          patsakauye@hotmail.com
         Alex                      Sakellariou                      a.dawg1340@gmail.com
         Mike                      Sakurada                         psakurada11@gmail.com
         Pam                       Sakurada                         psakurada@wsd.net
         Bavana                    Saladi                           bavana.saladi@gmail.com
         Mark                      Salazar                          hunamark93@yahoo.com
         Elaine                    Salazar                          elainesal@aol.com
         Rudy                      Salazar                          akuakai1@sol.com
         SILVANA                   SALAZAR                          silsalazar13@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 185 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 451 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                         E-mail Contact Information
         Robert                    Salazar                          rob_zar2003@yahoo.com
         Louise                    Salazar                          ldollface29@yahoo.com
         Ivan                      Salcedo                          salcedo.ivan@gmail.com
         Andrew                    Saldana                          drxturnal1@yahoo.com
         Angelica                  Saldivar                         deal@angelicasaldivar.com
         Obada                     Salem                            osalem@student.touro.edu
         Mahesh                    Sali                             maheshinfy@gmail.com
         SAGAR                     SALI                             sagar.sali.pune@gmail.com
         richard                   salim                            magus8895@yahoo.com
         Pablo                     Salinas                          pjsjr33@hotmail.com
         Guy                       Salme                            gsalme@gmail.com
         Rudy                      Salomon                          salomcd894@outlook.com
         Chantel                   Salomon                          rudysalomon@yahoo.com
         Karl                      Salting                          ksalting@yahoo.com
         Lydia                     Salting                          deding18@yahoo.com
         Deepak                    Saluja                           salujadeepak91@gmail.com
         Joseph                    Salvaggio                        gabbiano14@gmail.com
         Jill                      Salvino                          salvinojill@gmail.com
         Kelly                     Salvione                         ksaljeep75@gmail.com
         Joseph                    Salvione                         jokel96@msn.com
         RAJESH                    SAMALA                           srajesh_1981@yahoo.co.in
         Pinaki                    Samant Singhar                   pinakihsbc@gmail.com
         Adam                      Samborski                        adampsamborski@gmail.com
         CYNTHIA                   SAMMET                           casammet@yahoo.com
         Lakshmi Durga             Sammeta                          nycdemo125@gmail.com
         balamurali                sampathraj                       bandsfoodemail@gmail.com
         Maria                     Samper                           dinora_samper@yahoo.com
         Miguel                    Sampietro                        mcsampietro@aol.com
         Gabrielle                 Sampietro                        gabrielle.sampietro@gmail.com
         MICHAEL                   SAMPSON                          msampson1982@gmail.com
         Anthony                   Sampson                          bigboyysampson@gmail.com
         Tracey                    Sampson                          sampsonbuckeye@gmail.com
         Maurice                   Samuels                          msam137@me.com
         Sarah                     San Jose                         sarahbsj@yahoo.com
         Siva                      Sanagala                         mycobol999@yahoo.com
         Naga                      Sanagavarapu                     naga.v.sanagavarapu@gmail.com
         Andre                     Sanchez                          andresanchez2001@gmail.com
         Alyssa                    Sanchez                          alyssa.renee.sanchez@gmail.com
         Paola                     Sanchez                          paola_sanchez94@ymail.com
         Matthew                   Sanchez                          mas292951@gmail.com
         Mateo                     Sanchez                          falange.brown@gmail.com
         Jeremy                    Sanchez                          sanchez41890@gmail.com
         Hercys                    Sanchez                          hercys.s@gmail.com
         Danniel                   Sanchez                          mr.dannielsanchez@gmail.com
         Jessica                   Sanchez                          jessi.sanc21@yahoo.com
         Juan                      Sanchez                          lijova9@gmail.com
         Stephen                   Sanchez                          sasanche@yahoo.com
         Andrea                    Sanchez                          andrearhy@hotmail.com
         Reylene                   Sanchez                          reylenesanchez08@gmail.com
         Jeremias                  Sanchez                          jsamigo@roadrunner.com
         Israel                    Sanchez                          sanchezjr132@gmail.com
         Jesus                     Sanchez Barazas                  jsanchezbarazas@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 186 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 452 of 506
                                                  Schedule of Subscribers*


               First Name                     Last Name                       E-mail Contact Information
         Laurencia                 Sanchez Gaona                    laurencia.g.sanchez@gmail.com
         Edgar                     Sanchez Larios                   edgar.sanchezlarios@gmail.com
         Derek                     Sancho                           oldebridge3205@gmail.com
         Ulanda                    Sanders                          lmihaiyu@gmail.com
         Nia                       Sanders                          niasavon@me.com
         Laura                     Sanders                          chezboudreaux@yahoo.com
         Lily                      Sanderson                        lilybellesdesigns@gmail.com
         AZAEL                     SANDOVAL                         asael.rey3@live.com
         Adrian                    Sandoval                         adrianjsand@yahoo.com
         Naomi                     Sandoval                         befitwithnaomi@gmail.com
         Octavio                   Sandoval                         octaviosandoval05@gmail.com
         Mark                      Sandy                            sandymark0346@gmail.com
         Richard                   Saney                            rnsaney@gmail.com
         Karin                     Sangermano                       karinsangermano@gmail.com
         Robert                    Sangermano                       rasangermano@gmail.com
         Tahir                     Sanglikar                        tahir.a.sanglikar@gmail.com
         Srihari                   Sanikommu                        hellosrihari@yahoo.com
         Charles                   Sankowich                        charles@friendthem.com
         Ruth                      Sano                             ruthmsano@gmail.com
         Regina                    SanPietro                        regina.sanpietro@att.net
         Lydia                     Santa                            lydiasanta@outlook.com
         Vanessa                   Santa                            vsanta07@yahoo.com
         Ernestine                 Santa Lucia                      esantalucia@yahoo.com
         Dennis                    Santa Lucia                      ford7497@gmail.com
         Freddie                   Santana                          fredsantanajr@gmail.com
         Jordan                    Santanni                         italianaries322@aol.com
         Kristoffer                Santiago                         santiago.kristoffer@gmail.com
         Ashley                    Santiago                         ashleysal08@yahoo.com
         Adam                      Santiago                         asantiago@cdsreview.com
         Allen                     Santiago                         sisrhpy@hotmail.com
         Georgina                  Santiago                         siksanti@hotmail.com
         Amelia                    Santiago                         aemiis@yahoo.com
         Ronaldo                   Santiago                         naldos76@me.com
         Wilfredo                  Santiago                         santiagowilla@yahoo.com
         Lydia                     Santiago-Silva                   lsilvamanager@gmail.com
         Elizabeth G               Santoa                           outdoormoviez@gmail.com
         Rachel                    Santora                          rachel.s.santora@gmail.com
         Tony                      Santora                          tonyrsantora@gmail.com
         Tiana                     Santorelli                       tianafernandez@hotmail.com
         Domenico                  Santoro                          dsantoro@ufl.edu
         Cynthia                   Santoro                          cynthia83smwc@yahoo.com
         James                     Santos                           sirjim426@gmail.com
         Shaniah                   Santos                           shaniahsantos@hotmail.com
         Juanet                    Santos                           juanetsantos@hotmail.com
         Leticia                   Santos                           lebsantos6@gmail.com
         Abraham                   Santos                           asantos62@cfl.rr.com
         Mark                      Santos                           mark.santos@alumni.ucla.edu
         Josue                     Santos                           santos_josue@aol.com
         Alexis                    Santos                           asaints777@gmail.com
         Emma                      Santucci                         emmasantucci@gmail.com
         Henry                     Sao                              h.tran267@gmail.com
         SACHIN                    SARASWAT                         ss16274b@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 187 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 453 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                        E-mail Contact Information
         SACHIN                    SARASWAT                         sachin.saraswat@gmail.com
         Michael                   Sargent                          michaeljohnsargent@gmail.com
         Lisa                      Sargent                          lisa.sargent04@gmail.com
         nagaraju                  saripally                        nagaraju.saripally@gmail.com
         Tonmoy                    Sarkar                           tommy_red_g@msn.com
         Mriganka                  Sarkar                           sarkar.mriganka@gmail.com
         Dan                       Sarna                            paul1944@mindspring.com
         Cathy                     Sarna                            cathysarna@gmail.com
         Anton                     Sarossy-Christon                 asarossy@gmail.com
         Elaine                    Sarpola                          elainesarpola@yahoo.com
         Yvo                       Sarsfield                        lanfair.520@gmail.com
         Anggie                    Sarti                            anggiesarti@yahoo.com
         Shnorik                   Sarukhanyan                      annie.gharabagi@gmail.com
         Maneesh                   Sasikumar                        maneeshsasikumar@gmail.com
         Ravi                      Sastry                           rshastry353@gmail.com
         Shruthi                   Satish                           shruthisatish333@gmail.com
         Robin                     Sator                            syrophenikon@gmail.com
         Patricia                  Sauer                            pattisauer2@hotmail.com
         Daniel                    Sauer                            danielsauer34@hotmail.com
         Deirdre                   Saunder                          saunderdeirdre@gmail.com
         Consuala                  Saunders                         consuala.saunders3434@gmail.com
         Sally                     Saunders                         salsaun528@gmail.com
         Melissa                   Sauther                          msauther@comcast.net
         Melissa                   Sauther                          msauther@hotmail.com
         James                     Savage                           jimsavage@gmail.com
         Sherry                    Savage                           sherry.savage@gmail.com
         Brittany                  Savage                           brittsavagemusic@gmail.com
         Rakesh                    Savani                           savanirakesh84@gmail.com
         Rebecca                   Savelsberg                       rmsav@umich.edu
         Jeffrey                   Savinelli                        jeffsav2169@gmail.com
         timothy                   savio                            tj112685@msn.com
         Heather                   Savio                            hlarock79@gmail.com
         Steven                    Savor                            stevensavor@gmail.com
         Edward                    Savoy                            edward.savoy@gmail.com
         Shrimati                  Sawh                             pamsawh@yahoo.com
         Sonal                     Sawhney                          sonalsawhney@hotmail.com
         Aspen                     Sawyer                           aspensaw13@gmail.com
         Tristan                   Sawyer                           tristan071203@gmail.com
         Rahul                     Saxena                           rahulsaxena.87@gmail.com
         Ayush                     Saxena                           ayushsaxena778@gmail.com
         Bryce                     Saxton                           bryce.saxton@gmail.com
         Nicole                    Saxton                           redstilettohair@yahoo.com
         Yusef                     Sayeed                           yusef1@hotmail.com
         karla                     sayler                           ks@bis.midco.net
         Jason                     Scanlon                          jupitersaura@gmail.com
         Andrea                    Scanlon                          tygerlily.02@gmail.com
         John                      Scanlon                          john.scanlon@att.net
         Jarret                    Scantlebury                      jarret.scantlebury@gmail.com
         Frank                     Scanzillo                        frankscanzillo3@outlook.com
         Richard                   Scarfe                           rscarfe@sbcglobal.net
         Laurie                    Scarsciotti                      lscarsciotti@hotmail.com
         Cathy                     Schad                            birchwood1207@aol.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 188 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 454 of 506
                                                  Schedule of Subscribers*


                First Name                    Last Name                       E-mail Contact Information
         Zachary                   Schade                           zacschade@gmail.com
         Patrick                   Schadler                         pdschadler@gmail.com
         Nicole                    Schaedler                        nicole.schaedler123@gmail.com
         Christopher               Schaeffer                        alika.lee66@gmail.com
         Debi                      Schafeer                         debischafer@yahoo.com
         Samantha                  Schafer                          sammischafer@yahoo.com
         Luke                      Schalki                          luke.m.schalki@gmail.com
         Jon                       Schans                           jon.schans@gmail.com
         Sharon                    Schappacher                      sharonschap5@gmail.com
         Aaron                     Schark                           erikschark@gmail.com
         Joy                       Schary                           schary1@sbcglobal.net
         Kathleen                  Schatz                           kschatzie@gmail.com
         Cody                      Schatzle                         cody.schatzle@gmail.com
         Justin                    Schauers                         twindrummer@gmail.com
         Shawna                    Schauers                         gownsbyshawna@gmail.com
         Mary                      Scheidegger                      scheideg@ithaca.edu
         Kate                      Scheideman                       katescheideman@gmail.com
         Keith                     Schell                           ukelele_man@yahoo.com
         hedwig                    schellbach                       heddi@sbcglobal.net
         Robert                    Schellinger                      robert_schellinger@yahoo.com
         Alyssa                    Schelmety                        alyssalove318@gmail.com
         Laura                     Schepperley                      lukelms1@yahoo.com
         Amanda                    Scherf                           amanda.scherf1@gmail.com
         Bradley                   Schernecker                      bschernecker@hotmail.com
         Larry                     Schick                           shellyayn@hotmail.com
         Larry                     Schick                           nytallguy5@aol.com
         Corey                     Schier                           corey_schier@yahoo.com
         Thomas                    Schiller                         thomasschiller@msn.com
         Karen                     Schiller                         karenschiller@msn.com
         Melanie                   Schinkel                         mgschinkel@gmail.com
         Zach                      Schlachter                       zsschlachter@gmail.com
         Eric                      Schlager                         rachel.foster@marriott.com
         Sarah                     Schlagheck                       schlaghecm2@gmail.com
         Matthew                   Schlagheck                       schlaghecm2@icloud.com
         Corey                     Schlaitzer                       3040sfan@gmail.com
         alan                      schlissel                        alan.m.schlissel@citi.com
         ilene                     schlissel                        ilene.schlissel@gmail.com
         Michelle                  Schlomberg                       mnschlom@buffalo.edu
         Kari                      Schlosser                        karimschlosser@hotmail.com
         Nicole                    Schluter                         nrschluter@gmail.com
         Alan                      Schluter                         alschluter@aol.com
         Gary                      Schmalenberger                   gschmalenberger13@gmail.com
         Gary                      Schmalenberger                   gesschmal3110@gmail.com
         Melissa                   Schmeer                          hissilyjeanne2@gmail.com
         Mark                      Schmidt                          bbdw83@gmail.com
         Randall                   Schmidt                          suntorypop@yahoo.com
         Steven                    Schneickert                      schneickerts@yahoo.com
         Charity                   Schneickert                      charityteachesk@hotmail.com
         Mark                      Schneider                        sparkinator@mac.com
         Austin                    Schneider                        bakuganhammer@gmail.com
         Joe                       Schneider                        joe.s.schneider1@gmail.com
         FRANK                     SCHNEIDER                        fseyedoctor@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 189 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 455 of 506
                                                  Schedule of Subscribers*


                 First Name                  Last Name                         E-mail Contact Information
         Robin                     Schneider                        robinlhoody@aol.com
         Kyle                      Schneider                        kschneider230@gmail.com
         Michael                   Schneier                         mike.schneier@gmail.com
         Michelle                  Schnelle                         lillian.schnelle@yahoo.com
         lillian                   Schnelle                         schnelle98@yahoo.com
         Nancy                     Schoenberg                       ncschoenberg@gmail.com
         Mariano                   Schoendorff                      mariano.ares@nyfa.edu
         Aaron                     Schoenfelder                     aaronschoenfelder@yahoo.com
         Maxine                    Schoenholz                       maxiney.schoenholz@gmail.com
         Scott                     Schoenholz                       scottschoenholz@aol.com
         Kathleen                  Schonhardt                       kschonha@aol.com
         Erin                      Schopke                          eschopke@gmail.com
         Matthew                   Schrebe                          mattschrebe@gmail.com
         Sarah                     Schreiber                        sarah6117@gmail.com
         Patrick                   Schroeder                        pkshoops@yahoo.com
         Patrick                   Schroeder                        patricksch.jr@gmail.com
         Jennifer                  Schryer                          jschryer@gmail.com
         Griffin                   Schulert                         griffin.bruce@gmail.com
         Johnny                    Schulken                         fitguyny450@aol.com
         Edwin                     Schuller                         easchuller@yahoo.com
         Gregg                     Schumacher                       gwschu@hotmail.com
         Joe                       Schuman                          jschu1006@comcast.net
         Charlotte                 Schur                            c.schur@me.com
         Dennis                    Schur                            schur.dennis@gmail.com
         Chris                     Schutz                           cdschutz@ymail.com
         Gabriela                  Schutz                           gabyjim@aol.com
         Matthew                   Schutz                           schutzmobile@yahoo.com
         Corey                     Schutzer                         coreyschutzer@gmail.com
         Mike                      Schuyler                         mikeschuyler11@gmail.com
         Doug                      Schwandt                         schwandtr@missouri.edu
         Rudy                      Schwartz                         ruthierudyrrs@gmail.com
         Danielle                  Schwartz                         spicyredhead@me.com
         Raquel                    Schwartz                         raquelleeschwartz@gmail.com
         Deborah                   Schwartz                         debbiecschwartz@gmail.com
         Cary                      Schwartz                         cowboycary@hotmail.com
         Shel                      Schwartz                         shelpops2@icloud.com
         Marikay                   Schwartz                         marikays@yahoo.com
         Marianella                Schwartzmann                     mschwartzmann@hotmail.com
         Charles                   Schwarz                          cschwarzjr@gmail.com
         Sonia                     Schwarz                          soniaschwarz@gmail.com
         Jessica                   Schweig                          jessicaschweig@me.com
         Sue                       Schweitzer                       sschweitzer@goldengate.net
         Amanda                    Schwerin                         aeschwerin529@gmail.com
         Rob                       Scimone                          robscimone@yahoo.com
         Shaun                     Scinto                           therealshaunscinto@gmail.com
         Amber                     Scire                            acasper430@gmail.com
         Giovanni                  Scire                            gscire1@gmail.com
         Philip                    Sclafani                         philip.sclafani@global.t-bird.edu
         Chelsea                   Scoglio                          chelseascoglio@gmail.com
         Jordan                    Scott                            jordan.scott927@gmail.com
         Ryan                      Scott                            ryan@skscott.com
         Jonathan                  Scott                            scott_j_m@icloud.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 190 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 456 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                       E-mail Contact Information
         Frank                     Scott                            fs5962436@yahoo.com
         Ildiko                    Scott                            ildikoscott@gmail.com
         Scotty                    Scott                            kathleen.s.long@gmail.com
         Susan                     Scott                            sastucson@icloud.com
         Rod                       Scott                            rscott7633@charter.net
         Gary                      Scott                            garytopnotch@yahoo.com
         Elizabeth                 Scott                            esphd1@gmail.com
         Mary                      scott                            maryjeanscotty@gmail.com
         Mackenzie                 Scott                            magentamackie@gmail.com
         Charles                   Scott                            wilgowilco@gmail.com
         Lisa                      Scott                            jlscott96@gmail.com
         Colton                    Scott                            dcs4332@yahoo.com
         Ryan                      Scott                            rcscott0122@gmail.com
         Krista                    Scott                            mrsdocscott@hotmail.com
         Dorothy                   Scott                            snowgrits@yahoo.com
         Steve                     Scott                            sscott14@att.net
         Clarence                  Scott                            clarencesjr@gmail.com
         Clarence                  Scott                            crscott4111@yahoo.com
         Timothy                   Scott                            timmscott1@yahoo.com
         Larry                     Scott                            gobigoranj@aol.com
         Craig                     Scoville                         craig.scoville@leecompany.com
         Virginia                  Scoville                         scovclan8@frontier.com
         Brian                     Scriven                          bscriven2384@gmail.com
         June                      Scrivener                        junescrivener@comcast.net
         George                    Scrivener                        gwscriv@comcast.net
         Carson                    Seal                             carsonseal@gmail.com
         Charles                   Seale                            charles.seale@att.net
         Grace                     Seaman                           g.seaman43@gmail.com
         Kathryn                   Searcy                           arklabelle@gmail.com
         Jared                     Searl                            jaredsearl@hotmail.com
         don                       searor                           dmsearor3@gmail.com
         Chris                     Sears                            cbsears1207@gmail.com
         Jacob                     Sears                            jasears411@gmail.com
         Barb                      Sears                            happycows1@gmail.com
         Thomas                    Sears                            thomasasears@gmail.com
         James                     Seaton                           jaseaton@yahoo.com
         Andy                      Seavers                          ajseavers@gmail.com
         Megan                     Seavers                          meganeseavers@gmail.com
         Mariam                    Sebastian                        bssn9308@yahoo.com
         Nevill                    Sebastian                        bssn9308@gmail.com
         Richard                   Secor                            rvsecor@yahoo.com
         Andrew                    Sedgwick                         ahsedgwick@hotmail.com
         WENDELL                   SEEDS                            wscottseeds@yahoo.com
         Pamela                    Seeds                            memberseeds@gmail.com
         Madhu Latha               Seelam                           mseelam11@gmail.com
         Shirmattie                Seenarine                        shirmattie.seenarine@hotmail.com
         Santhosh                  Seetharaman                      santhoz_s@yahoo.co.in
         Roberto                   Segarra                          roberto.segarra@gmail.com
         Stacey                    Seguin                           stacey.seguin@gmail.com
         Stephen                   Sehrbrock                        ssehrbrock3@gmail.com
         Matthew                   Seibert                          mattdevil@aol.com
         Johanna                   Seidel                           att2base@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 191 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 457 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                        E-mail Contact Information
         Gary                      Seifert                          gary.seifert@comcast.net
         Judy                      Seifert                          judy.seifert@comcast.net
         Jonathan                  Seiger                           seigerwright1@gmail.com
         John                      Seitz                            johnseitz2@icloud.com
         Ronald                    Sekenske                         rdseve@sbcglobal.net
         Kathirvel                 Sellappan                        kathirvel.sellappan@gmail.com
         Doug                      Sellers                          jsell@jamieontv.com
         Barb                      Sellers                          b.sellers2@me.com
         Shanmugapriya             Selvaraj                         priya.amy.r@gmail.com
         Mahesh                    Selvaraj                         ms.mail4all@gmail.com
         Nina                      Semaan                           ennrl@yahoo.com
         Deanna                    Semanchik                        deannasemanchik@gmail.com
         Jayita                    Sen                              jayitamajumder@gmail.com
         Rajib                     Sen                              rajibksen@gmail.com
         AJ                        Sena                             mermaid12139@icloud.com
         Aubrey                    Sena                             anthosena@icloud.com
         Anthony                   Sena                             anthony.jsena@yahoo.com
         Antonio                   Sena                             tony0411@yahoo.com
         Anja                      Sendelbach                       anjasendelbach08@gmail.com
         Thomas                    Sendino                          tnsendino@gmail.com
         Mikaela                   Sendino                          msendino@icloud.com
         Simi                      Sengupta                         dasgupta.iraban@gmail.com
         Nadia                     Seniuta                          heddi77@icloud.com
         Jackie                    Senn                             r2019_jelrodsenn@gmail.com
         Sam                       Senner                           samuelsenner@yahoo.com
         Scott                     Senner                           senner_89@hotmail.com
         Bradley                   Sensing                          bradley501@comcast.net
         roger                     sentongo                         rogersentongo@gmail.com
         William                   Serber                           langley.serber@gmail.com
         Alex                      Serber                           kalexlangley@gmail.com
         Geoff                     Sergeant                         gasergeant@gmail.com
         Nehar                     Serry                            nehar.serry@hotmail.com
         Sowmya                    Seshadri                         sowmya.msa@gmail.com
         Ranceenia                 Sesker                           rsesker67@gmail.com
         Ipsita                    Sethi                            ipsita.sethi@gmail.com
         ANDREW                    SETIOADHI                        i.andrewid@gmail.com
         Prem Prakash              Setty                            ppsetty@gmail.com
         Deepthi                   Setty                            ellel0246@gmail.com
         Alan                      Seunsom                          avseunsom@gmail.com
         Sherry                    Seward                           sseward4119@gmail.com
         Cindy                     Seymour                          lilshortstack247@gmail.com
         wei                       sha                              weisha17@gmail.com
         Shaiyad                   Shabbi                           shaiyad@gmail.com
         meliss                    shachnovitz                      melissashach@aol.com
         Ellie                     Shackleton                       ellie.esbenshade@gmail.com
         Caroline                  Shacklett                        shacklett.caroline@yahoo.com
         Mohammad                  Shadabi                          mohammadshadabee@gmail.com
         Ali                       Shadabi                          mshadabi99@gmail.com
         Steven                    Shaddox                          stevenshaddox2@gmail.com
         Summer                    Shaddox                          summeramendoza@yahoo.com
         Brandon                   Shady                            brandonshady@gmail.com
         Jeff                      Shaffer                          macaddict68@icloud.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 192 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 458 of 506
                                                  Schedule of Subscribers*


               First Name                  Last Name                         E-mail Contact Information
         Jeff                      Shaffer                          macaddict68@me.com
         Deepak                    Shah                             payaldeepak@gmail.com
         Reena                     Shah                             reenashah1980@gmail.com
         Niyati                    Shah                             shahniyati1@gmail.com
         saumil                    shah                             shahsaumilb@gmail.com
         Jayesh                    Shah                             jayesh1@hotmail.com
         Bhavin                    Shah                             jazzs6@gmail.com
         Madhusudan                Shah                             madhudshah1941@gmail.com
         Bhavita                   Shah                             bhavita2311@gmail.com
         Bankim                    Shah                             bankimny@gmail.com
         Poonam                    Shah                             pshah3@comcast.net
         Neel                      Shah                             shahneel.05@gmail.com
         Sanket                    Shah                             sanketmanav1510@gmail.com
         Darpana                   Shah                             sanketshah28@icloud.com
         Mahi                      Shah                             mahishah28@icloud.com
         kokila                    SHAH                             kokilavshah@gmail.com
         VASANT                    SHAH                             vasantshah@gmail.com
         Darshita                  Shah                             darshitas3110@gmail.com
         Hitendra                  Shah                             anp685@yahoo.com
         Dhruman                   Shah                             dhruman96@gmail.com
         Nayana                    Shah                             nhs530@yahoo.com
         Durgesh                   Shah                             dshah1000@hotmail.com
         Viki                      Shah                             aesha521@hotmail.com
         Alpa                      Shah                             dshah1000@gmail.com
         Mehul                     Shah                             mshah972@aol.com
         Sangita                   Shah                             sangita.shah@gmail.com
         Arpit                     Shah                             arpit.bhavik.shah@gmail.com
         Abbas                     Shah                             abbas_s9@yahoo.com
         Nawaz                     Shah                             nawazshah85@gmail.com
         Samir                     Shah                             sshah3o@outlook.com
         Sofia                     Shahid                           sofiasaeed@hotmail.com
         Jony                      Shaik                            reachbashashaik@gmail.com
         Abida                     Shaik                            abidaskk@gmail.com
         sofia                     Shaik                            sofisheik008@gmail.com
         Khadarvali                Shaik                            khadar.786143@gmail.com
         Nadeem                    Shaik                            s.nadeem99@gmail.com
         AJ                        Shaikh                           ajshaikh1981@gmail.com
         Thaze                     Shajith                          shajith@gmail.com
         Ryed                      Shakeel                          naghminas@gmail.com
         zaim                      shakeel                          zaimshakeel@gmail.com
         Kathleen                  Shallow                          kmshallow@msn.com
         Antonio                   Shallowhorn                      ashallowhorn@gmail.com
         Kiran                     Shamala                          kiraninlove@gmail.com
         Bruce                     Shames                           bsshames@gmail.com
         Suzanne                   Shames                           sueshames@yahoo.com
         Maya                      Shamsaddin                       mshamsaddin@icloud.com
         Aseel                     Shamsaddin                       ashamsaddin@icloud.com
         Aseer                     Shamsaddin                       aseer.shamsaddin@gmail.com
         Bernie                    Shan                             bernie.shan10@icloud.com
         Harish                    Shanker                          shanker.harish@gmail.com
         RajeshKumar               Shanmugam                        vetrirajesh1415@gmail.com
         Jie                       Shao                             jie_shao@sbcglobal.net


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 193 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 459 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                        E-mail Contact Information
         Mykhailo                  Shapalov                         mikkisays@gmail.com
         Paul                      Shapiro                          pshapiro@ec.rr.com
         Cindy                     Shapiro                          cindyann.shapiro@gmail.com
         Joanna                    Shapiro                          joanna1982@gmail.com
         Kristie                   Shapiro                          shapirokris@gmail.com
         Mike                      Shapps                           twospirit617@gmail.com
         Venu                      Share                            reddyved@gmail.com
         Sarika                    Share                            svmadhav@rediffmail.com
         Kelly                     Sharlow                          kelly.sharlow@gmail.com
         Satish                    Sharma                           satishsharma12001@yahoo.com
         Indu                      Sharma                           baba8490@yahoo.com
         AVIRAL                    SHARMA                           aviralsharma98@gmail.com
         nidhi                     sharma                           drnidhigaur13@gmail.com
         Himanshu                  Sharma                           himanshu.email.in@gmail.com
         Steve                     Sharp                            stevesharp05@aol.com
         Ruth                      Sharp                            ruth.sharp4559@gmail.com
         Lois                      Sharp                            loissharp@att.net
         Emily                     Sharp                            emilysharphouston@gmail.com
         Obulasetty                Shashi                           shashi.osp3@gmail.com
         Alyson                    Shatsky                          ashatsky@yahoo.com
         Ayesha                    Shaukat                          ayesha.arsal85@gmail.com
         China                     Shavers                          chinajesusita@gmail.com
         Conrad                    Shaw                             conrads@shawsvale.com
         Gregory                   Shaw                             gs40669@gmail.com
         Madison                   Shea                             mataylor@knights.ucf.edu
         gerald                    shea                             gpshea@embarqmail.com
         Ruth                      Shea                             ruthashea@gmail.com
         Rick                      Shea                             shearick@yahoo.com
         Phil                      Sheehan                          phil.sheehan@gmail.com
         Jenna                     Sheehan                          jb@partition-systems.com
         Jeptha                    Sheene                           jepthasheene@gmail.com
         Shabnam                   Sheikh                           shubby91@gmail.com
         Sameh                     Sheikh                           sameh81@yahoo.com
         Haneef                    Sheikh                           email@haneefsheikh.com
         Rizwan                    Sheikh                           rsheikh18@gmail.com
         Blair                     Shein                            blairshein@outlook.com
         Leslie                    Shein                            lesliekshein@gmail.com
         Pooja                     Sheladiya                        hitapori@yahoo.com
         Mayuri                    Sheladiya                        asheladiya@hotmail.com
         Rupa                      Shelat                           rupa.shelat13@gmail.com
         Purvesh                   Shelat                           purvesh_shelat@yahoo.com
         Priscilla                 Shelden                          sharppris@gmail.com
         CLYDE                     SHELDON                          clydesheldon@gmail.com
         Cynthia                   Sheldon                          cyndi@craftycyndi.com
         Brian                     Shell                            rwlbk@yahoo.com
         Patricia                  Shelly                           patricia.shelly@hotmail.com
         Robert                    Shelly                           robert.shelly@hotmail.com
         Tiffany                   Shelton                          tiffshelton1997@gmail.com
         Andre                     Shelton                          andre.shelton@yahoo.com
         Philip                    Shen                             philipshen13@gmail.com
         Xiaoyan                   Shen                             xyshena@outlook.com
         Xinhang                   Shen                             xshen1120@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 194 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 460 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                       E-mail Contact Information
         Crystal                   Shenberger                       crystal0shenberger@gmail.com
         Sydney                    Shepard                          smshepard2014@gmail.com
         Joe                       Shepard                          jshepard06@cox.net
         Viktor                    Shepelin                         vshepelin@gmail.com
         Zenaida                   Shepelin                         zenaida.shepelin@gmail.com
         Benjamin                  Sheperd                          alicia_mae_crites@hotmail.com
         Alicia                    Sheperd                          alicia_sheperd@outlook.com
         Rebecca                   Sheppard                         rsheppard61@yahoo.com
         Julia                     Sheridan                         jsheridan7254@gmail.com
         Misty                     Sheriff                          mistysheriff@gmail.com
         JEB                       Sheriff                          jsheriff@ou.edu
         Matthew                   Sherman                          sherm606@gmail.com
         Adam                      Sherman                          sherm132@mail.chapman.edu
         Robert                    Sherman                          robertsherman16@aol.com
         Daniel                    Sherman                          daniel.sherman@yahoo.com
         Geeta                     Sherman                          geetasherman@yahoo.com
         Samuel                    Sherrard                         lindasherrard@gmail.com
         Linda                     Sherrard                         lindasherrard@yahoo.com
         Esther                    Sherrard                         sherrardlinda@yahoo.com
         Kevin                     Sherrard                         marlensherrard@yahoo.com
         George                    Sherrill                         rusty.sherrill@sonymusic.com
         Mary                      Sherwin                          msherwinemail-movie@yahoo.com
         paresh                    sheth                            mitasheth@hotmail.com
         par                       sheth                            parshe@gmail.com
         Dorit                     Shevach-Shani                    teymaneeya@gmail.com
         Yu                        Shi                              shiyu767588@gmail.com
         Derek                     Shiau                            ds1906@nyu.edu
         Arlene                    Shibe                            arleneshibe@aol.com
         Cathy                     Shiel                            teachelm21234@yahoo.com
         Craig                     Shiel                            harpo9404@gmail.com
         Mary                      Shields                          Colonelmrsmls@centurylink.net
         Rebecca                   Shields                          rebecca_shields@hotmail.com
         Adam                      Shifriss                         shifrissa@gmail.com
         Richard                   Shih                             richardshih@gmail.com
         Xenia                     Shih Bion                        xenia.shih@gmail.com
         Bob                       Shilander                        spartyfan2001@yahoo.com
         Stacy                     Shilander                        stacyshilander@yahoo.com
         Hee Young                 Shin                             qute3060@gmail.com
         Nancy                     Shipley                          shanechgo@aol.com
         ken                       shipley                          shipley@numerogroup.com
         Linda                     Shipley                          lindas8989@aol.com
         Arpitha                   Shivanna                         arpitha277@gmail.com
         sharkey                   shiver                           nc19890@gmail.com
         Nilesh                    Shivhare                         nilesh.shivhare65@gmail.com
         Michelle                  Shlapak                          momshlapak@gmail.com
         Greg                      Shlapak                          gshlapak@bellsouth.net
         Albert                    Shnaider                         vinya72901@gmail.com
         Adam                      Shockley                         adamshock@aol.com
         Terra                     Shockley                         shockterra@aol.com
         Riley                     Shoemake                         rileyshoemake@yahoo.com
         Jarom                     Shoff                            ashoff13@yahoo.com
         Dallin                    Shoff                            hulkshoff02@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 195 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 461 of 506
                                                  Schedule of Subscribers*


               First Name                    Last Name                        E-mail Contact Information
         Amanda                    Shoff                            shoffamily5@outlook.com
         Benjamin                  Shoff                            benshoff13@yahoo.com
         Eli                       Shokeye                          otshokeye@gmail.com
         Ashley                    Shonk                            karbowski91189@gmail.com
         Hilary                    Shoop                            hilary.shoop@newspring.cc
         Tonya                     Shorter                          tonyarenea0679@gmail.com
         John                      Shorter                          shorterje@charter.net
         Margie                    Shorter                          shorters@charter.net
         Chandler                  Showalter                        cts2bd@virginia.edu
         Benjamin                  Shreffler                        benshreffler@gmail.com
         Heather                   Shreve                           shreve.heather2@gmail.com
         Kripa                     Shroff                           kripashroff@hotmail.com
         Kim                       Shugar                           shuz1@hotmail.com
         Ashish                    Shukla                           contact2shukla@gmail.com
         prateek                   shukla                           prateekshukla1857@gmail.com
         Bhargav                   Shukla                           contactme@bhargavs.com
         Russell                   Shuler                           rshuler@eastwoodbaptist.com
         Angela                    Shuler                           ashuler@eastwoodbaptist.com
         Cory                      Shultz                           dr.evil21@hotmail.com
         Jeff                      Shum                             grasshopperjs@yahoo.com
         Dustin                    Shuman                           dustin.shuman@live.com
         Norman                    Shurak                           nshurak3@gmail.com
         Denise                    Shurak                           deniserdh@gmail.com
         Michael                   Shutz                            comcastic77@gmail.com
         Sean                      Sibbett                          sean.sibbett@gmail.com
         Mark                      Sibbitt                          mark_sibbitt@yahoo.com
         Kelly                     Sickels                          kevinandkelly2013@gmail.com
         Kevin                     Sickels                          kevin@ktllp.com
         Zayan                     siddiqui                         mehwishimran23@yahoo.com
         Ayaan                     Siddiqui                         isiddiqui2058@gmail.com
         IMRAN                     SIDDIQUI                         imran_2075@hotmail.com
         Melissa                   Siddoway                         siddmeli@gmail.com
         Dax                       Siddoway                         siddax44@yahoo.com
         Karen                     Siders                           ksiders@sbcglobal.net
         Ekaterina                 Sidorova                         katyasny@gmail.com
         ruthy                     siegel                           ruthiesieg+1@gmail.com
         Nathaniel                 Siegel                           nms9017@gmail.com
         Greg                      Siems                            asiems87@gmail.com
         Gayle                     Sienicki                         gusienicki@gmail.com
         Dale                      Sienicki                         dale.sienicki@gmail.com
         Diosiris                  Sierra Visbal                    diosiriszumba@gmail.com
         Michael                   Sieve                            mjsieve@gmail.com
         Cindy                     Sieve                            casieve@gmail.com
         Chad                      Sievers                          crsievers@gmail.com
         Michalene                 Sieving                          mrsrrs101@gmail.com
         Elmer                     Sigaran                          essigaran@yahoo.com
         Ari                       Silber                           squirreldroppings@yahoo.com
         Anthony                   Silber                           silbervcamel@aol.com
         Jennifer                  Silletto                         jennifer.silletto@gmail.com
         Greg                      Silletto                         greg.silletto@gmail.com
         Elizabeth                 Silva                            liza92liza@yahoo.com
         Camila                    Silva                            camilav_silva@outlook.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 196 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 462 of 506
                                                  Schedule of Subscribers*


               First Name                      Last Name                       E-mail Contact Information
         Chadya Regina             Silva                            lins.chadya@gmail.com
         Maria                     Silva                            mariasilvanedic@gmail.com
         Karen                     Silva                            kat5785@aol.com
         Scott                     Silveira                         scrib11@aol.com
         Denise                    Silveira                         denise.silveira@aol.com
         morris                    silver                           morrissilver71@yahoo.com
         David                     Silverman                        ms45bx@aol.com
         Jonathan                  Silverman                        jonpsilv002@gmail.com
         Eli                       Silverman                        eli.r.silverman@gmail.com
         Aaron                     Silverman                        asilvy19@gmail.com
         Michele                   Silvestro                        michele.silvestro@icloud.com
         Tessa                     Silvestro                        tsilve2@gmail.com
         Melisa                    Silvey                           m_silvey@comcast.net
         Nicholas                  Silvey                           nsilvey23@comcast.net
         Paul                      Silvio                           11silviop@gmail.com
         Vincent                   Sim                              vincebsim@yahoo.com
         William                   SIMBERKOFF                       swenltd@aol.com
         Jeffrey                   Simkowitz                        kbionics925@gmail.com
         Joanie                    Simmonds                         jsimmo2130@aol.com
         Melanie                   Simmons                          msimms421@yahoo.com
         Theo                      Simmons                          theojs99@gmail.com
         Georgia                   Simmons                          stuartsimmonsg@gmail.com
         Joseph                    Simmons                          joey.simmons2@gmail.com
         Brooklyn                  Simolo                           brooklyn.simolo3@gmail.com
         Sandy                     Simon                            xraypro@aol.com
         Greg                      Simonini                         gregsimonini@gmail.com
         Tracy                     Simonini                         howwolf1@hotmail.com
         Magali                    Simonot                          magali.simonot.perso@gmail.com
         Sean                      Simons                           seantsimons@gmail.com
         Jon                       Simpkins                         jon.simpkins@gmail.com
         julia                     simpson                          juliasimpson2002@gmail.com
         Tanner                    Simpson                          trickingpro14@gmail.com
         Marva                     Simpson                          morgan.park@comcast.net
         Eric                      Simpson                          esimpson37@gmail.com
         Melanie                   Sin                              melaniesoksin@yahoo.com
         Freddie                   Sinclair Jr                      fsjr81@yahoo.com
         Kainat                    Sindhi                           kai.sindhi@gmail.com
         Dedeepya                  Singam                           dedeepyakitchlu@gmail.com
         Manjeet                   Singh                            manjeet.mech@gmail.com
         Kanti                     Singh                            kanticruise@gmail.com
         meru                      singh                            merosingh@icloud.com
         Manish Kumar              Singh                            singhmanish1980@gmail.com
         Tarsem                    Singh                            tarsemsingh385@yahoo.com
         Gurpreet                  Singh                            gpsingh00@gmail.com
         Shashank                  Singh                            sssinghsyr@gmail.com
         Prasanna                  Singh                            prasannabsingh@gmail.com
         Kulbinder                 Singh                            singhkulbinder50@gmail.com
         Parwinderjit              Singh                            singh.parwinderjit@gmail.com
         Ranjeet                   Singh                            g072559@yahoo.com
         Vamsi                     Singh                            kvamsi.singh@gmail.com
         Harsimranjit              Singh                            simmy.analyst@gmail.com
         Davinder                  Singh                            discover001@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 197 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 463 of 506
                                                  Schedule of Subscribers*


                First Name                    Last Name                       E-mail Contact Information
         shivani                   singh                            shivi8989@gmail.com
         Tejveer                   Singh                            tejveer.raggs@gmail.com
         PANKAJ                    SINGH                            pankajsingh.08@gmail.com
         Daljit                    Singh                            singh552daljit@gmail.com
         Priyanka                  Singh                            priyankasingh3335@gmail.com
         Archit                    Singhal                          singhalarchit@ymail.com
         Emily                     Singletary                       emily@weareunchained.org
         Keith                     Singleton                        ksingleton72@hotmail.com
         Akanksha                  Sinha                            freakin.genie@gmail.com
         RAJNISH                   SINHA                            rpsinha1987@gmail.com
         Telma                     Sinicio                          telmasinicio@gmail.com
         Isabella                  Sinnenberg                       isinnenberg@yahoo.com
         Eric                      Sinrod                           eric.sinrod@gmail.com
         Zin                       Sio                              zinsio@yahoo.com
         Neal                      Sipkovsky                        nrsipko@hotmail.com
         Mark                      Sipple                           marksipple@gmail.com
         Keith                     Sirchio                          keefer1@gmail.com
         Serge                     Sirisena                         sergesirisena@gmail.com
         Tanasak                   Sirisuth                         tsirisuth@gmail.com
         Vijay                     Sirivore                         svkumar202090@gmail.com
         GopiKrishna               Sirvisetty                       uocdemo110@gmail.com
         Kathleen                  Sisk                             ksisk78@gmail.com
         James                     Sisson                           james.sisson83@gmail.com
         Edurne                    Sistiaga                         esistiaga@gmail.com
         Chenpagavalli             Sivakumar                        chenpa.shiva@gmail.com
         SIVAKUMAR                 SIVANARASU                       siva81arasu@outlook.com
         Mark                      Sivara                           msivara@pahgcc.net
         Krish                     Sivathanu                        krisiva2002@yahoo.com
         Louise                    Siviero Leitao                   louise_leitao@brown.edu
         RE                        Sizemore                         rsizemore108@gmail.com
         Steve                     Skaggs                           wildcatfan@wowway.com
         Tana                      Skaggs                           tanaskaggs@wowway.com
         JOHNNY                    SKAGGS                           johnnybb1952@gmail.com
         Hal                       Skeins                           jnjjewelers@gmail.com
         Josie                     Skeins                           josieskeins@hotmail.com
         Bob                       Skiles                           bob@elitesalesmarketing.com
         Stephen                   Skillman                         stephen.skillman@yahoo.com
         Sam                       Skillman                         samiskillman@yahoo.com
         Amanda                    Skinner                          amandaskinner60@gmail.com
         Bethany                   Skipper                          bethanyskipper@gmail.com
         Tim                       Skladzien                        taskladzien@gmail.com
         Haley                     Skorczewski                      haleyskorczewski@gmail.com
         Anton                     Skudarnov                        iwheels05@gmail.com
         Sam                       Slack                            sgslack55@gmail.com
         Lori                      Slanger-Moore                    lori.slangermoore@gmail.com
         Fateh                     Slavitsky-Osment                 fateh@urchn.org
         Michaela                  Slezak                           michaelajslezak@gmail.com
         Joan                      Slighte                          gmajoan@hotmail.com
         Nicole                    Slimak                           nicoleslimak@gmail.com
         Phillip                   Sloan                            psloan0207@gmail.com
         Katia                     Slobodzian                       forensicsciencebiology@yahoo.com
         Daniel                    Sloss                            dsloss23@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 198 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 464 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                         E-mail Contact Information
         Brandon                   Sloss                            bsloss16@gmail.com
         MICHAEL                   SLOWINSKI                        mkslowinski@juno.com
         Kelly                     Slowinski                        kelly.guthrie@aol.com
         Jerald                    Sluyter                          r2019_jerrysluyter@outlook.com
         Jay                       Sluyter                          jay@sluyters.com
         Peter                     Small                            petersmall@sbcglobal.net
         Dustin                    Smallheer                        dustinsmallheer@gmail.com
         Zach                      Smay                             zachsmay@gmail.com
         Barbara                   Smay                             thesmays@gmail.com
         Tim                       Smay                             timsmay1@gmail.com
         Cheryl                    Smeltzer                         cherylsmeltzer@comcast.net
         Brent                     Smeltzer                         bsmeltzer@comcast.net
         Cheyenne                  Smith                            vader10515@aol.com
         Roy                       Smith                            rlsmith0123@gmail.com
         Greg                      Smith                            greg.smith@cox.net
         Norman                    Smith                            normangeorgia@aol.com
         Dustin                    Smith                            smith_dustin_10@yahoo.com
         Patrick                   Smith                            bsmithhh07@gmail.com
         William                   Smith                            wdsmith0@icloud.com
         ROY                       Smith                            royadam0123@gmail.com
         Jeremy                    Smith                            jtsmith1994.js@gmail.com
         Timothy                   Smith                            timrobinsmith@hotmail.com
         Gloria                    Smith                            gusmith46@gmail.com
         Maryanne                  Smith                            me2smith@gmail.com
         Laura                     Smith                            nelliestcroy@gmail.com
         Maudilee                  Smith                            maudileemiswalker@gmail.com
         Eugene                    Smith                            lapaix57@gmail.com
         Robert                    Smith                            postguru7@gmail.com
         Kendy                     Smith                            kendylane13@gmail.com
         Nancy                     Smith                            nancy.smith@cox.net
         Jamesethel                Smith                            sweetctywmn@yahoo.com
         Philip                    Smith                            afdcap@live.com
         Danzik                    Smith                            danziksmith@gmail.com
         Starsky                   Smith                            starsky.r.smith@outlook.com
         Lance                     Smith                            lancesmithsr@yahoo.com
         Colton                    Smith                            coltonlsmith352@gmail.com
         Ryan                      Smith                            ryanjsmith16@gmail.com
         Thomas                    Smith                            excitingelectrons@yahoo.com
         Marciel                   Smith                            mkclifft@outlook.com
         Morgan                    Smith                            mrsmith62305@gmail.com
         WD                        Smith                            w.d.smithmba@gmail.com
         Brian                     Smith                            brianbns@gmail.com
         Jennifer                  Smith                            jjs6073@yahoo.com
         BJ                        Smith                            setman56@gmail.com
         Karen                     Smith                            ladyk469@yahoo.com
         Conor                     Smith                            conor.smith745@gmail.com
         Maria                     Smith                            mariasmith@charter.net
         Kenneth                   Smith                            atomicexodus@hotmail.com
         Suzanne                   Smith                            thesue27@yahoo.com
         Robert                    Smith                            robertaaronsmith94@gmail.com
         Kathryn                   Smith                            ktsmith22@gmail.com
         Susan                     Smith                            susan.smith.brown@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 199 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 465 of 506
                                                  Schedule of Subscribers*


               First Name                    Last Name                       E-mail Contact Information
         Linda                     Smith                            lchilds24@gmail.com
         Jato                      Smith                            jato.c.smith@gmail.com
         Rick                      Smith                            funrick7777@gmail.com
         Dennis                    Smith                            visionby1@icloud.com
         Aidan                     Smith                            aidan9500@gmail.com
         Ron                       Smith                            dadasmith@me.com
         Anne Mette                Smith                            annesmith@lbschools.net
         Mac                       Smith                            macivutah@gmail.com
         Amy                       Smith                            amyivutah@gmail.com
         Sue                       Smith                            samming58@hotmail.com
         Ian                       Smith                            ianblakesmith@gmail.com
         Brandon                   Smith                            brandonsmith24@gmail.com
         Brigid                    Smith                            brigidsmith1959@gmail.com
         Andrew                    Smith                            smith.andrew1213@gmail.com
         Karen                     Smith                            kaksmith@aol.com
         Tracie                    Smith                            gtnsmith@bellsouth.net
         Jimmy                     Smith                            jimmyclyde69@yahoo.com
         Marshall                  Smith                            debbieandmarshalls@gmail.com
         Faye                      Smith                            fayezsmith@gmail.com
         Debbie                    Smith                            debbiesmith616@gmail.com
         Aepril                    Smith                            aeprilsmith@yahoo.com
         Deborah                   Smith                            dp6smith@optonline.net
         jordyn                    smith                            jordynrsmith11@gmail.com
         keith                     smith                            kasmith@burke.k12.nc.us
         Helen                     Smith                            lofern82@gmail.com
         Oscar                     Smith                            oscarsmith1967@gmail.com
         Fern                      Smith                            joeyydc@gmail.com
         Margaret                  SMITH                            margrit1017@aol.com
         JOSEPH                    SMITH                            ruckerrealestate@aol.com
         Jake                      Smith                            marvelsmith@comcast.net
         Susie                     Smith                            reynolds3771@yahoo.com
         Aaron                     Smith                            ender21x@yahoo.com
         Joe                       Smith                            joesmith@cfu.net
         todd                      smith                            toddsmith130@hotmail.com
         Nathan                    Smith                            kharmasprocket7@yahoo.com
         Ashlea                    Smith                            asmith@gbbinc.com
         Jasmin                    Smith                            jasmin.smith2@gmail.com
         Wesley                    Smith                            omarbudo@aol.com
         Debra                     Smith                            dbsmith0@yahoo.com
         Pamela                    Smith                            psmith005@nycap.rr.com
         Amy                       Smith                            joesmith2685268@gmail.com
         Tracy                     Smith                            tster828@gmail.com
         PETER                     Smith                            palasmith@thevillages.net
         Melissa                   Smith                            mdsmith181@aol.com
         Meghan                    Smith                            meghans@eml.cc
         Nicole                    Smith                            nsmith529@hotmail.com
         Murphy                    Smith                            murphyrsmith@gmail.com
         Bonnie                    Smith                            bonroxie19@yahoo.com
         Joanne                    Smith                            mrsjps@aol.com
         Brian                     Smith                            coaching2changelives@gmail.com
         Ryan                      Smith                            ryan.t.smith1989@gmail.com
         Valerie                   Smith                            vrsbks@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 200 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 466 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                         E-mail Contact Information
         Christopher               Smith                            clsmith7827@gmail.com
         Justin                    Smith                            ie2lanowoc@gmail.com
         Alexis                    Smith                            alexissmith9990@gmail.com
         Michael                   Smith                            msmithwcr@gmail.com
         Leslie                    Smith                            sgalaxym31@aol.com
         Tyler                     Smith                            tsmith1534@yahoo.com
         Jeff                      Smith                            fourdaddy4@yahoo.com
         Catherine                 Smith                            woodsholecathy@gmail.com
         Josie                     Smith                            josie172002@icloud.com
         Yolanda                   Smith                            1492eunice@gmail.com
         Patsy                     Smith                            redmustang555@yahoo.com
         Joseph                    Smith                            ydcjsmith@gmail.com
         Larry                     Smith                            smithlj65@gmail.com
         Kezia                     Smith-McColey                    electricblue419@hotmail.com
         Hattie                    Smith-Miles                      houseofacts@comcast.net
         Josh                      Smithman                         josh@joshsmithman.com
         Roland                    Smoker                           rolandsmoker@gmail.com
         Laura                     Smoker                           laurasmoker@gmail.com
         Carolina                  Snaider                          cs3495@tc.columbia.edu
         Marilynn                  Snajder                          marigould@gmail.com
         John                      Snead                            sneadjh@gmail.com
         JOAN                      SNEDEKER                         joansned@gmail.com
         Shakemma                  Sneed                            shaqsneed@gmail.com
         Carl                      Sneed                            carl.sneed.cs@gmail.com
         Briana                    Sneed                            brianasneed@ymail.com
         Kelsey                    Snell                            kelsey.snell@gmail.com
         Dale                      Snoddy                           dalesnoddy@outlook.com
         Jennifer                  Snow                             jenniferzsnow@gmail.com
         kristen                   snow                             ki2isten@charter.net
         Thomas                    Snow                             thomassnow79@gmail.com
         Andy                      Snyder                           dasnyder@uchicago.edu
         Mike                      Snyder                           snm2001@sbcglobal.net
         Stacey                    Snyder                           yecatskc@yahoo.com
         Bill                      Snyder                           bills22@gmail.com
         Carolyn                   Snyder                           r2019_marthanguyen1980@gmail.com
         Patrick                   Snyder                           psnyder007@gmail.com
         Dave                      Snyder                           alpha5omega67@gmail.com
         Daniel                    Snyder                           dannysnydes@gmail.com
         Ellen                     Snyder                           ellie0820@comcast.net
         Victor                    So                               victorisuh@gmail.com
         Anton                     Sobinov                          an.sobinov@gmail.com
         connie                    sobotta                          connie.sobotta@att.net
         Joe                       Sofranko                         joe.sofranko@gmail.com
         Mandy                     Sok                              maandysok@gmail.com
         David                     Solan                            dynamicdave40@gmail.com
         Robin                     Solazzo                          rsolazzo@cinci.rr.com
         Nathan                    Solinsky                         supanatdog@gmail.com
         Nathan                    Solinsky                         dman2323@aol.com
         Mary                      Solomon                          marygsolomon@gmail.com
         Howard                    Solomon                          hoso1946@gmail.com
         Venkata                   Somisetty                        anusha.cml@gmail.com
         Boonsong                  Somjit                           boonsong76@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 201 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 467 of 506
                                                  Schedule of Subscribers*


               First Name                   Last Name                         E-mail Contact Information
         Zachary                   Somogyi                          zachthunderson@icloud.com
         Sam                       Son                              protosam2000@yahoo.com
         Xiang                     Song                             xsongaka@gmail.com
         Kai                       Song                             songkai.sk@gmail.com
         Boanne                    Song                             boanne.song@gmail.com
         Jesse                     Songstad                         jlsongst1@gmail.com
         Nilay                     Soni                             soni600@gmail.com
         Dan                       Sonntag                          danesonntag@yahoo.com
         Melissa                   Sonntag                          melissasonntag@yahoo.com
         Terry                     Soohoo                           tersoohoo@comcast.net
         LEILA                     SOOHOO                           leisoohoo@comcast.net
         Robert                    Sopha                            sopharn@gmail.com
         Jane                      Sorensen                         janesorensen23@gmail.com
         Walter                    Soriano                          w2kstonecold@yahoo.com
         Leticia                   Soriano                          da_anaya@yahoo.com
         Jonathan                  Soriano                          js6872@nyu.edu
         Ricardo                   Soriano                          taddo30@gmail.com
         Nick                      Sosh                             nsosh@yahoo.com
         Margarito                 Soto                             starfox_2k@yahoo.com
         Danny                     Soto                             sotodanny48@yahoo.com
         Amy                       Soucek                           lilacandcash@gmail.com
         David                     Soumekh                          ds.volare@gmail.com
         Mike                      South                            mike@mikedidthis.com
         Deborah                   South                            debasouth@gmail.com
         Brian                     Southers                         serac1@gmail.com
         Michael                   Southworth                       michaelrsouthworth@gmail.com
         William                   Souza                            willsouza2012@yahoo.com
         Melissa                   Souza                            melsouza0415@gmail.com
         Kara                      Souza                            sarakouza@gmail.com
         Haley                     Sovulewski                       haleysovulewski@yahoo.com
         Janet                     Sowle                            janetsowle@gmail.com
         Patricia                  Spackman                         pspack25@gmail.com
         John                      Spading                          harvey_john@comcast.net
         Kathy                     Spangler                         kathy@kdsent.com
         Leeann                    Spangler                         laspangler04@yahoo.com
         Sydney                    Spangler                         17sydneysa@gmail.com
         Robert                    Spangler                         bspangler04@yahoo.com
         APRIL                     SPANGLER                         april.b.spangler@gmail.com
         Kevin                     Sparer                           khaimsparer@gmail.com
         Steve                     Sparks                           nimblepick@icloud.com
         Shawn                     Sparks                           tkemy314@gmail.com
         Craig                     Spataro                          dunkenyonutzz@yahoo.com
         Thomas                    Speake                           speake.thomas@gmail.com
         Kirk                      Specht                           surfindr1@gmail.com
         Ronald                    Speck                            rspeck@ec.rr.com
         George                    Speece                           rob2492@msn.com
         Deborah                   Speece                           speece513@att.net
         Zach                      Speed                            speedzach@yahoo.com
         Rochelle                  Speier                           717spyro@gmail.com
         Timothy                   Spellman                         tspell101@yahoo.com
         Vernette                  Spence                           vernettespence@yahoo.com
         Cody                      Spencer                          codeman24343@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 202 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 468 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                        E-mail Contact Information
         Tim                       Spencer                          timspencersem@gmail.com
         Adam                      Spencer                          aspencerdc@yahoo.com
         Zach                      Spencer                          spencerz84@yahoo.com
         cassidy                   spencer                          cassidymiranda@hotmail.com
         Lucia                     Sperandio                        luchiasp@hotmail.com
         Charles                   Speranzo                         csperanzo@cox.net
         Ellen                     Speranzo                         esperanzo@cox.net
         Carole                    Spezzano                         597caspezzy@gmail.com
         Richard                   Spezzano                         rgspezzano@gmail.com
         Phyllis                   Spiegel                          rev.spiegel@gmail.com
         Bernice                   Spillane                         bspillane09@gmail.com
         Heather                   Spille                           heatherspille@yahoo.com
         Holly                     Spink                            mrs.holly.spink@gmail.com
         Jeff                      Spires                           jjspives@yahoo.com
         Marion                    Spitzmiller                      mjmspitz@gmail.com
         Wendell                   Spiva                            wspiva@gmail.com
         John                      Spivack                          djspivack@sbcglobal.net
         Cathy                     Spohn                            cjspohn@gmail.com
         Hub                       Spooner                          bellegladehub@gmail.com
         Dennis                    Sporleder                        drspor@aol.com
         Terry                     Spraggins                        terryspraggins@gmail.com
         John                      Spraggins                        blueoakbuilders@comcast.net
         john                      spremich                         john.spremich@yahoo.com
         Jason                     Sprinkle                         jasonrobertsprinkle@gmail.com
         wilbur                    spurlin                          sandyspurlin@hotmail.com
         Gary                      Spurlock                         garyspurlock2000@yahoo.com
         Jon                       Spurney                          spurn@me.com
         Dennis                    Sputh                            dpasputh@aol.com
         Penny                     Sputh                            psputh@gmail.com
         ERIC                      SQUILLACI                        esquillaci1@gmail.com
         John                      Squires                          j.dennissquires@gmail.com
         Catherine                 Squires                          dandksquires@gmail.com
         Surya Kiran               Sreeramadas                      suki.suryakiran@gmail.com
         Bharath Bhushan           Sreeravindra                     bbrocks@gmail.com
         Sri                       Sri                              srikanth41052@gmail.com
         Sylvia                    Srigley                          ssrigley@cox.net
         Sackranee                 SRIMOUNGCHANH                    sakraneerios@yahoo.com
         Kunagu Varun              SrinivasaRao                     kunaguvarun@gmail.com
         Tikampohn                 Sripak                           dianonym@hotmail.com
         BHARAT                    SRIPURAM                         bharat.sripuram@gmail.com
         Krishna                   Srivastava                       krishna_srivastava36@yahoo.com
         Arvind                    Srivastava                       arvind333@hotmail.com
         Vijay                     Srivastava                       visr2007@gmail.com
         Shweta                    Srivastava                       shweta.avi@gmail.com
         Miranda                   Sroda                            msroda@ucsb.edu
         Pailin                    Srukhosit                        pailin.srukhosit@gmail.com
         Michael                   St Clair                         michaelst57@gmail.com
         Daniel                    St Clair                         michaelst57+moviepass@gmail.com
         Penny                     St Cyr                           pennyroseraia@gmail.com
         Sharla                    Staab                            mrs.staab@gmail.com
         Holly                     Stacker                          holly.pugh584@topper.wku.edu
         Marcus                    Stacker                          marcus.stacker@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 203 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 469 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                        E-mail Contact Information
         William                   Stacy                            billstacy434@aol.com
         Jerrie                    Stafford                         hairbyjerr@aol.com
         james                     stahl                            weathergirlz1@aol.com
         Emily                     Stainkamp                        emilystainkamp@gmail.com
         Sandra                    Stallings                        stallingss16@students.ecu.edu
         Coreen                    Stalnaker                        sleepyreen@hotmail.com
         natalie                   stamper                          nstamper@hotmail.com
         Alli                      Standish                         allistandish@aol.com
         Mary                      Stanford                         mary.stanford@rocketmail.com
         Will                      Stanford                         wstanford@btbbinc.com
         Tiffani                   Stanger                          stangtiff@msn.com
         Craig                     Stanger                          tiffstang8@icloud.com
         matthew                   stango                           matthewmstango@gmail.com
         wendy                     stanley                          wendy.stanley@gladney.org
         Chris                     Stanley                          chris@stanlina.com
         Jennifer                  Stanley                          jenstanley@me.com
         jean                      Stanley                          jbeckstanley@gmail.com
         Ethan                     Stanley                          ethanwstanley@icloud.com
         Emma                      Stanley                          emmarstanley@icloud.com
         Daniel                    Stanley                          dan30809@gmail.com
         Jennifer                  Stanton Ortiz                    jennifercstanton@gmail.com
         Brandon                   Starkey                          star01987@gmail.com
         Christina                 Starnes                          crestarnes@yahoo.com
         Richard                   Starr                            rstarrzoo@gmail.com
         David                     Starr                            davidstarr1959@gmail.com
         Rosemary                  Starr                            rstarr1@comcast.net
         Stephanie                 Starrett                         stephhs77@gmail.com
         Chris                     Staub                            mcgettigan.design@gmail.com
         Meredith                  Stauffer                         ps84ot@gmail.com
         Joy                       Stauffer                         joystauffer@hotmail.com
         Jessica                   Stavros                          darla.stavros@ccsd21.org
         Darla                     Stavros                          stampingdarla@yahoo.com
         Marilyn                   Stebbins                         clmstebbins@gmail.com
         Carin                     Steber                           carinsteber@yahoo.com
         Shari                     Steber                           stebers@comcast.net
         William                   Steber                           steberpro@gmail.com
         Greg                      Steed                            gasteed49@gmail.com
         MATTHEW                   STEED                            steed112@gmail.com
         Noelle                    Steel                            lemmons84@yahoo.com
         Randall                   Steel                            randalst@yahoo.com
         Kimberly                  Steele                           kimberly.steele@twc.com
         Sean                      Stein                            seansylo@gmail.com
         Irena                     Stein                            steinirena@gmail.com
         Todd                      Stein                            toddcstein@protonmail.com
         Deborah                   Stein                            cqisme@gmail.com
         Nily                      Steinberg                        nilysteinberg@yahoo.com
         David                     Steinberg                        david@djsteinberg.com
         Jake                      Steinberg                        jakesteinberg2@gmail.com
         John                      Steinhart                        jsteinhart@sbcglobal.net
         Clara                     Steinhart                        csteinhart@sbcglobal.net
         Hannah                    Steinmann                        hannahsteinmann4440@gmail.com
         Paul                      Stelmack                         paulstelmack@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 204 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 470 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                         E-mail Contact Information
         Karl                      Stelter                          karl@karlstelter.com
         Ephi                      Stempler                         ephi.stempler@gmail.com
         Justin                    Stencel                          justinstencel@hotmail.com
         Haley                     Stencel                          haleystencel@gmail.com
         William                   Stenger                          scorpion13063@comcast.net
         Melanie                   Stenger                          buntkins@comcast.net
         Dawn                      Stensrud                         birdfixer1@gmail.com
         Robert                    Stepanek                         rnstepanek@yahoo.com
         Nancy                     Stepanek                         n_stepanek@yahoo.com
         Hannah                    Stepanek                         hannah.rosestepanek@gmail.com
         Rachel                    Stephanak                        rachel.stephanak12@gmail.com
         David                     Stephens                         davstephens@gmail.com
         Jenifer                   Stephens                         nber1bos@gmail.com
         Zachary                   Stephens                         zacharyjs95@gmail.com
         Sean                      Stephenson                       seanstephenson001@gmail.com
         Tracie                    Stephenson                       tracie.stephenson66@yahoo.com
         Dan                       Stephenson                       llscenicview@yahoo.com
         Jean                      Stephenson                       jgleichs@fhsu.edu
         Samantha                  Sterenberg                       samsteren22@gmail.com
         BENJAMIN                  STERN                            peddlersfire@gmail.com
         susan                     stern                            suzintx@gmail.com
         Geoffrey                  Stern                            geoffreys1111@gmail.com
         joan                      stern                            js78ja@gmail.com
         Nathan                    Stern                            nafras93@yahoo.com
         Conrad                    Stern-Ascher                     conradsa@gmail.com
         Jeffrey                   Stetson                          jeffreystetson@att.net
         Leah                      Steven                           trillian667@gmail.com
         Lance                     Stevens                          lance@agseeds.com
         Paige                     Stevens                          pickage91@yahoo.com
         Kia                       Stevens                          amazingkong@gmail.com
         KC                        Stevens                          kcstevns@gmail.com
         Curtis                    Stevens                          curts2882@gmail.com
         Gale                      Stevens                          gss1208@gmail.com
         Charles                   Stevens                          c.r.stevens@outlook.com
         Kirsten                   Stevens                          kgstevens@sbcglobal.net
         Victoria                  Stevens                          vstevensphotography@gmail.com
         David                     Stevens                          coach.david.stevens@gmail.com
         steve                     stevens                          stevehstevens@gmail.com
         Elizabeth                 Stevens                          stevens.elizabeth.a@gmail.com
         Geoffrey                  Stevens                          geoffreystevens@gmail.com
         Tim                       Stevens                          tim.stevens@gmail.com
         Amanda                    Stevens                          amanda.stevens@gmail.com
         Shanti                    Stevens                          sarinaforshanti@gmail.com
         Willow                    Stevens                          freetailtherapy@gmail.com
         Janet                     Stevens                          jestev80@gmail.com
         Jaidyn                    Stevens                          sarinaforjaidyn@gmail.com
         Mark                      Stevens                          siekarr@msn.com
         Thomas                    Stevenson                        thomas.k.stevenson@gmail.com
         Ryan                      Stevenson                        rstevenson.gbit@gmail.com
         Caroline                  Stevenson                        carwado@hotmail.com
         Thomas                    Stevenson                        tstevenson@new.rr.com
         Jeffrey                   Stewart                          silentswarm@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 205 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 471 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                         E-mail Contact Information
         Josh                      Stewart                          josh.stewart@twomen.com
         Thomas                    Stewart                          thomas.stewart@slu.edu
         Michael                   Stewart                          michael.stewart@mba04.mccombs.utexas.edu
         Bridgit                   Stewart                          simbaelise516@gmail.com
         Joshua                    Stewart                          jrs6u@yahoo.com
         Alicia                    Stewart                          kwalicia7@gmail.com
         Heather                   Stewart                          h_m_r14@hotmail.com
         Hunter                    Stiebel                          hunterstiebel@gmail.com
         Thomas                    Stiggons                         tstiggons@cfl.rr.com
         Latasha                   Stiggons                         stiggonslatasha@gmail.com
         Case                      Stiglbauer                       gcstig@icloud.com
         Fairleigh                 Stiglmeier                       fstigz@gmail.com
         Katie                     Stimac                           bkhaner19@gmail.com
         Carol                     Stine                            stinecarol@gmail.com
         Josiah                    Stine                            josiah.stine@ttu.edu
         Karl                      Stinson                          karlstinson1@gmail.com
         Christian                 Stirling                         christian_stirling@hotmail.com
         Babette                   Stith                            bettester@yahoo.com
         Vincent                   StJames                          stjamesv@upstate.edu
         Kathleen                  Stock                            stockkate572@gmail.com
         Madison                   Stockton                         madison.cheer23@gmail.com
         Theodore                  Stoev                            theodorestoev@gmail.com
         Mira                      Stoeva                           mirastoeva23@gmail.com
         Antonia                   Stoll                            tonimstoll@gmail.com
         Caryn                     Stoller                          cstoller@ameritech.net
         Adam                      Stoller                          ghoti1@gmail.com
         Paula                     Stone                            pstone62@gmail.com
         William                   Stone                            wstone34@gmail.com
         Nancy                     Stone                            stonenan@comcast.net
         Robert                    Stone                            bstone@pppi.biz
         Evan                      Stone                            evanstone947@yahoo.com
         GREGORY                   STONER                           gregstoner66@gmail.com
         carter                    storozynski                      ferocious.leaf2@gmail.com
         carter                    storozynski                      ferocious.leaf@gmail.com
         Margie                    Story                            margie.story@sbcglobal.net
         Nicole                    Stoufflet                        nicole.stoufflet@yahoo.com
         Zachary                   Stowell                          zstowell@hotmail.com
         James                     Straight                         sciguy1970@hotmail.com
         Aaron                     Straley                          gamerclone@yahoo.com
         Brandon                   Strand                           bstheeo@gmail.com
         Herbert                   Strassberg                       hmslaw@gmail.com
         Timothy                   Strathman                        timothy_strathman@yahoo.com
         Melissa                   Stratton                         melissa.o.stratton@gmail.com
         Thomas                    Stratton                         tstratt22@gmail.com
         Kimberley                 Stratton                         kimmy_stratton@yahoo.com
         Lori                      Stratton                         rstra7@aol.com
         Michael                   Strawn                           usnavyguy2819@yahoo.com
         Debbie                    Strawn                           dstrawn59@hotmail.com
         Jay                       Streets                          jaystreets@gmail.com
         Lindsey                   Stricker                         lindsey.stricker@gmx.com
         Erik                      Stricker                         erik.stricker@gmx.de
         Mary                      Strickland                       fairliestrickland@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 206 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 472 of 506
                                                  Schedule of Subscribers*


               First Name                   Last Name                         E-mail Contact Information
         Cody                      Strong                           codyastrong@gmail.com
         Kassi                     Strong                           kassi1440@gmail.com
         Derek                     Stroup                           italiano951@icloud.com
         Lou                       Strumolo                         louobj13@yahoo.com
         Pamela                    Stryker                          pstryker1231@gmail.com
         George                    Stubbs                           gstubbs2@aol.com
         Diane                     Stueve                           dmstueve@aol.com
         Cathy                     Stull                            cathystull11@gmail.com
         Lee                       Stull                            revlee864@gmail.com
         Troy                      Stumpf                           troys@psx-inc.com
         Ilona                     Sturm                            ilonasturm@yahoo.com
         Neal                      Sturman                          nealbronx44@gmail.com
         DJ                        Stutz                            stutzlv@gmail.com
         Russel                    Stutz                            rstutz56@gmail.com
         shaynah                   stutzman                         shaynah.stutz@yahoo.com
         Paul                      Stuve                            pstuve@mchsi.com
         Jane                      Su                               rz_xue@hotmail.com
         Katarina                  Suarez                           logaich@hotmail.com
         Shayne                    Suban                            shaynesuban@aol.com
         Krishan                   Subudhi                          krishan.subudhi@gmail.com
         Sabrina                   Sudah                            sabrinasudah@yahoo.com
         Beau                      Suder                            beau.suder@gmail.com
         Chandana                  Sudini                           chandanasreddy@gmail.com
         Abhishek                  sugam                            abhisheksugam@hotmail.com
         Anthony                   Sugay                            aasugay@gmail.com
         Steve                     Sugg                             stevesugg@sotinc.com
         Yuko                      Sugiyama                         yukoflora@gmail.com
         Takashi                   Sugiyama                         tacsugi@gmail.com
         HALIM                     SUH                              halim9191@gmail.com
         Rajesh babu               Sukumar                          rajeshbabu2390@gmail.com
         Sudeep                    Sukumaran                        getsudeep20@gmail.com
         Suzanne                   Sukumaran                        mz_suzanne@yahoo.com
         Jackson                   Sukys                            jsukys007@gmail.com
         Soumitra                  Sulekar                          soumitrasulekar@gmail.com
         Maxine                    Sullens                          pc.jessica.sullens@gmail.com
         Claire                    Sullivan                         clairesullivan00@gmail.com
         Leigh                     Sullivan                         lsullivan8@me.com
         kelli                     sullivan                         kelli@gotbeach.com
         Heidi                     Sullivan                         misstendo@live.com
         Thomas                    Sullivan                         tomsul39us@gmail.com
         Jordan                    Sullivan                         sullivanxjordan@gmail.com
         Cornelius                 Sullivan                         csullivan245@gmail.com
         Tanja                     Sullivan                         tanwag7@yahoo.com
         Mary j                    Sullivan                         mjsullycoupon@gmail.com
         Michael                   Sullivan                         mwsulli@gmail.com
         Mark                      Sullivan                         anonymeinc@webtv.net
         Sean                      Sullivan                         seanfromoregon@gmail.com
         barry                     Sullivan                         bsullivan6594@sbcglobal.net
         Chris                     Sullivan                         cpsulli@gmail.com
         Madiha                    Sultan                           em3143@columbia.edu
         Rafia                     Sultan                           adnanrafiawedding@gmail.com
         Assylkhan                 Sultanov                         sultanovassylckhan@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 207 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 473 of 506
                                                  Schedule of Subscribers*


               First Name                     Last Name                       E-mail Contact Information
         Terry                     Sulzberger                       terrysulzberger@gmail.com
         Carmen                    Sum                              carmensum91@gmail.com
         Esther                    Sum                              esthersum94@gmail.com
         Aaron                     Sum                              aaronsumyh@gmail.com
         Judy                      Sumislawski                      judysumislawski@me.com
         Joe                       Sumislawski                      joesumislawski@me.com
         Ashley                    Summers                          asumme2@g.clemson.edu
         Eric                      Sumner                           kyle26799@yahoo.com
         Lori                      Sumner                           sumner4971@comcast.net
         Mimi                      Sun                              myfunemail55@gmail.com
         Xiaoming                  Sun                              xsun60559@gmail.com
         Christine                 Sun                              csun0525@gmail.com
         Sing                      Sun                              sing.david.sun.80@gmail.com
         Sunila                    Sundar                           sunilas817@gmail.com
         bobby                     sundara                          tourist_bob44@hotmail.com
         Johnny                    Sundara                          dragonballz_05@hotmail.com
         Nikhilkumar               Sundaragopal                     nsundaragopal@gmail.com
         Marilyn                   Sunday                           msunday1544@icloud.com
         Dongsuk                   Sung                             easteinseong@gmail.com
         brian                     sunga                            bcsbriancurasunga@gmail.com
         Ravi                      Sunkavelli                       tejaror@gmail.com
         sherin                    sunny                            sherinsunny@gmail.com
         Michael                   Sunouchi                         snooch9@yahoo.com
         bharath                   surabhi                          surabhibharath@gmail.com
         Obulasetti                Suresh                           suresh.obulasetti@gmail.com
         James                     Suridis Jr                       jsuridis@gmail.com
         RAMESH                    SURISETTY                        surisettyramesh@yahoo.com
         Kaitlyn                   Surkin                           kaitlynsurkin@gmail.com
         Irvin                     Sussman                          isussirs@aol.com
         Aaron                     Sutch                            asutch11@gmail.com
         Carol                     Sutherland                       casbrightideas@gmail.com
         Suzanne                   Sutphin-Roland                   sutphin46@att.net
         Chris                     Sutton                           csutton@wergo.net
         Aria                      Sutton                           ariasutton28@gmail.com
         Aria                      Sutton                           makaylasutton1818@gmail.com
         Vijeth                    Suvarnakant                      kumar.hyde2@gmail.com
         Joanna                    Suyes                            jlsuyes@yahoo.com
         mariela                   suzal                            marielasu1978@gmail.com
         Timothy                   Swafford                         adamchat9@mac.com
         Julie                     Swain                            julie@julieswain.com
         Andrea                    Swank                            andrea.swank@outlook.com
         Richard                   Swanson                          sixonfive@gmail.com
         Matthew                   Swanson                          swanson.matthewd@gmail.com
         Caitlin                   Swanson                          caitswan95@gmail.com
         Rena                      Swanson                          rabbitrena@aol.com
         Roy                       Swartz                           rswartz52@gmail.com
         Rebecca                   Swartz                           countrymanorestates@gmail.com
         Sarah                     Swartz                           sarahms196@yahoo.com
         Cathy                     Sweeney                          cathymichaud1965@gmail.com
         Craig                     sweeney                          c40sweeney@gmail.com
         Edward                    Sweeney Jr                       shoes4189@gmail.com
         Gloria                    sweeny                           glorianna_sweeny@hotmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 208 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 474 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                       E-mail Contact Information
         Doug                      Sweet                            dougsweet@wingsministry.org
         Paula                     Sweetwood                        paulasweetwood@gmail.com
         Michael                   Sweetwood                        swtwood@gmail.com
         adam                      sweger                           adamasweger@swegeraccounting.com
         Rose                      Swift                            r_swift465@hotmail.com
         Jane                      Swinford                         jane@swinford.org
         Madison                   Swonke                           madisonswonke@yahoo.com
         Rita                      Sy                               ritasy@me.com
         ramjan                    syed                             ramjansyed@gmail.com
         Muhammad                  Syed                             umairm21@gmail.com
         Ted                       Synstad                          m.affordable@yahoo.com
         David                     Sytsma                           dsytsma360@gmail.com
         Jeffrey                   Szabo                            szabo8888@yahoo.com
         Paula                     Szalkiewicz                      gpszalk@aol.com
         Peter                     Tabernik                         ptabernik@yahoo.com
         Justin                    Tabibian                         justintabibian@gmail.com
         Anthony                   Tacti                            tactimets@aol.com
         Matthew                   Taddei                           mvtaddei@gmail.com
         Ottavio                   Taddei                           ottavio83@hotmail.com
         Satyanarayana Mu          Tadepalli                        satya.tadepalli@gmail.com
         Satyanarayana Mu          Tadepalli                        kalyantsn@gmail.com
         Sydney                    Taggart                          sydneytaggart22@gmail.com
         Yasmeen                   Taha                             yasmeenx@live.com
         Jeffrey                   Tai                              jeffreyhtai@gmail.com
         Leslie                    Tait                             labt2007@gmail.com
         Shinji                    Takahashi                        shinji404kt@gmail.com
         Ashley                    Takane                           ashley.takane@gmail.com
         Yuki                      Takekawa                         yukidon8@me.com
         Ayaka                     Takekawa                         iffymiffy@icloud.com
         Grant                     Takemoto                         asianawesome6991@gmail.com
         Sneha                     Talasila                         snehamadhuri@gmail.com
         Tarun                     Talati                           taruntalati@gmail.com
         Catherine                 Talese                           catherine@ctalese.com
         YOGESWAR                  TALIPINENI                       yogicode@gmail.com
         Bryan                     Tallitsch                        bryantalic@gmail.com
         Briana                    Tallitsch                        katzenjammer360@gmail.com
         Mike                      Tallman                          hackmanracing@gmail.com
         Deepti                    Talluri                          kumarfree4ever@gmail.com
         Antony                    Talmage                          antony.talmage@gmail.com
         Jason                     Talsma                           umwolverinesfan24@yahoo.com
         Lei Lily                  Tam                              lelitam23@gmail.com
         Brenda                    Tam                              brendatam1006@gmail.com
         Bobbi                     Taman                            albob8527@aol.com
         Val                       Tamietti                         mercuryfence@yahoo.com
         Debbi                     Tamietti                         debbi.tamietti@yahoo.com
         Jessica                   Tamm                             jltpyro@aol.com
         Tejaswi                   Tamma                            tejaswi.tamma@gmail.com
         Wei                       Tan                              vivianrunrun@hotmail.com
         John                      Tan                              jstressjam@aol.com
         Yiren                     Tan                              yiren.tan@gmail.com
         David                     Tan                              tandavidtan32@gmail.com
         Zachary                   Tan                              zzachtan@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 209 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 475 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                         E-mail Contact Information
         Claire                    Tanenbaum                        mtbaum23@aol.com
         Mark                      Tanenbaum                        mtanenbaum@tcg.md
         David                     Tang                             davidgtang89@gmail.com
         Liangrong                 Tang                             warmhouse888@yahoo.com
         LINDA                     Tanguay                          linda@4sasi.com
         Theodore                  Tanin                            pudha123456@yahoo.com
         Brenda                    Tanner                           off2oz2@hotmail.com
         Jason                     Tanner                           tanner144@att.net
         Shane                     Tanner                           warp005@hotmail.com
         Tony                      Tantillo                         ttantillo54@aol.com
         Lori                      Tanz                             info@twelve14.com
         Sara                      Tao                              sara7ao@gmail.com
         Barbara                   Tapanes                          barbietapanes@rocketmail.com
         Robert                    Tapia                            bobtapia54@gmail.com
         Jesus                     Tapia                            jesustapia3@gmail.com
         Joseph                    Tarasco                          joetarasco08@gmail.com
         Marc                      Tarin                            adam.tarin@gmail.com
         Umair                     Tariq                            utariq1990@gmail.com
         THOMAS                    TAROMINA                         tomtaromina@gmail.com
         Michaela                  Tarquinio                        mtarquinio6@comcast.net
         Ivon                      Tarud                            itarud@hotmail.com
         Marshall                  Tate                             marshallt8@hotmail.com
         Bria                      Tate                             briajtate@gmail.com
         Dakota                    Tate                             tate.d.dakota@gmail.com
         Kamalakar                 Tatikonda                        tatikonda251@gmail.com
         Sonia                     Tatum                            tatum.sonia@yahoo.com
         Marvin                    Tauber                           marv.tauber@tritonhro.com
         Brooke                    Taverne                          brooketaverne@yahoo.com
         Thomas                    Taverne                          tomt@masonryworker.com
         Douglas                   Taylor                           d_s_taylor@att.net
         Leslie                    Taylor                           lht20619@yahoo.com
         Johnny                    Taylor                           johnnyt3434@gmail.com
         Chris                     Taylor                           moviepass2@nerys.com
         John                      Taylor                           johntaylorcpa@gmail.com
         Zachary                   Taylor                           zacharyktaylor@gmail.com
         Edward                    Taylor                           etaylor69@verizon.net
         Rita                      Taylor                           oursunnyvilla@yahoo.com
         Theresa                   Taylor                           etl350@aol.com
         Kelsey                    Taylor                           tkelsey8574@aol.com
         Annette                   Taylor                           johnandannette@comcast.net
         Mary                      Taylor                           marytconsult@gmail.com
         Constance                 Taylor                           constantcreator@hotmail.com
         Suzanne                   Taylor                           suzanne@mightycompanions.org
         Dexter                    Taylor                           d.maurice.taylor@gmail.com
         Pat                       Taylor                           1974wvu@gmail.com
         Blake                     Taylor                           b.taylorusawaterpolo@gmail.com
         Caralee                   Taylor                           taylorwc@q.com
         Bill                      Taylor                           taylorw@q.com
         Dean                      Taylor                           ditaylor49@aol.com
         Maggie                    Taylor                           maggiejeanjane@gmail.com
         Madalyn                   Taylor                           maddielucy1313@gmail.com
         Jamie                     Taylor                           jamieltaylor22@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 210 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 476 of 506
                                                  Schedule of Subscribers*


               First Name                     Last Name                      E-mail Contact Information
         Sharda                    Taylor                           sharda0503@gmail.com
         Emily                     Taylor                           eataylor33@gmail.com
         Jacob                     Taylor                           jacob_taylor90@yahoo.com
         Thomas                    Taylor                           tots66@aol.com
         Melanie                   Taylor                           melanie448@msn.com
         Jestine                   Taylor                           jestinetaylor@comcast.net
         Nathan                    Taylor                           nathanctay@gmail.com
         Jenna                     Taylor                           jktaylor1@liberty.edu
         Rebecca                   Taylor                           rebtay@gmail.com
         Arsalan                   Tayyab                           arsalan.tayyab@gmail.com
         Imane                     Tazi                             imane.tazi@gmail.com
         Debrah                    Tazza                            datazza@hotmail.com
         Steven                    Tchantouria                      stevetchanto@yahoo.com
         Robert                    Teague                           rteaguejr@gmail.com
         Courtney                  Teague                           courtneygems@gmail.com
         Destry                    Teeter                           destry@peoplepowerco.com
         Juliann                   Tefft                            jtefft@bu.edu
         torie                     tegarden                         mrs4ensic@yahoo.com
         Caroline                  Tegarden                         carolinebuback@aol.com
         Sandra                    Tejada                           sandra_cc@aol.com
         Rebekah                   Tello-Smith                      tello.bekah@gmail.com
         Angelique                 Temple                           angelique.temple@gmail.com
         Tom                       Tenity                           vill3544@yahoo.com
         Richard                   Terrones                         rt@dtbarch.com
         Patricia                  Terry                            pst1962@att.net
         Christopher               Terry                            fightingdreamer419@gmail.com
         Adam                      Terry                            adamrterry@gmail.com
         Joe                       Terry                            joesharon13@att.net
         Kate                      Tessier                          kate.tessier@gmail.com
         Nicholas                  Tessmer                          nicholastessmer@yahoo.com
         Peter                     Thach                            vanvincent2006@gmail.com
         Vincent                   Thach                            vincent11242006@yahoo.com
         Jagesha                   Thaker                           thakerjt@gmail.com
         Pankaj                    Thakkar                          pankajthakkar1961@gmail.com
         saurin                    thakkar                          saurinthakkar2000@gmail.com
         Piyush                    Thakkar                          livingtoenjoylife@gmail.com
         Nisha                     Thakkar                          nisha.jambusaria@gmail.com
         Gaurav                    Thakkar                          armgt2020@hotmail.com
         Shrddhaben                Thakker                          shraddhz69@gmail.com
         Karuppasamy               Thangappandy                     black72god@gmail.com
         Ellen                     Thatcher                         etthatcher@gmail.com
         Casey                     Thavy                            9inelife@gmail.com
         Sam                       Thayer                           sam.thayer1@gmail.com
         Gautham                   Theegala                         gauthee@gmail.com
         Rhonda                    Theil                            rhondatheil@gmail.com
         Chandra Kaveri            Thenambetai                      tsckaveri@gmail.com
         Beverly                   Thibeault                        btebo55@gmail.com
         Liam                      Thibodeau                        shenando63_lv@yahoo.com
         Leesandra                 Thibodeau                        leesandrathibodeau@yahoo.com
         Janarthanan               Thimiri ilango                   janarthanan.ti@gmail.com
         Melvin                    Thom                             melthom1953@gmail.com
         Gayle                     Thom                             gayleandmel.thom@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 211 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 477 of 506
                                                  Schedule of Subscribers*


                First Name                Last Name                           E-mail Contact Information
         Jim                       Thomas                           jim-2019moviepass@topjim.com
         Shelle                    Thomas                           shelle.l.thomas@gmail.com
         Kerry                     Thomas                           zionshome@msn.com
         Jahmal                    Thomas                           ibmwusa@gmail.com
         Carey                     Thomas                           careynate98@hotmail.com
         Hope                      Thomas                           hopedthomas09@gmail.com
         Ariel                     Thomas                           abthomas@mix.wvu.edu
         Nancy                     Thomas                           nkthomas129@aol.com
         Ashley                    Thomas                           akbloxom@gmail.com
         Carla                     Thomas                           cgtmedia@gmail.com
         Diane                     Thomas                           k.diane.thomas@gmail.com
         Ariana                    Thomas                           ariana.n.thomas@gmail.com
         Michael                   Thomas                           michaelphillipt@gmail.com
         Defonte                   Thomas                           defontethomas@gmail.com
         Andrew                    Thomas                           acthom99@gmail.com
         Matt                      Thomas                           thomas.matth@husky.neu.edu
         Hadyn                     Thomas                           hadynthomas1988@gmail.com
         Dewayne                   Thomas                           dewaynethomas257@gmail.com
         Mark                      Thomas                           mthomas@cuttingtoolsinc.net
         Anthony                   Thomas                           grt101@comcast.net
         Diane                     Thomas                           homesdiane@aol.com
         Christian                 Thomas                           tam1klt2@yahoo.com
         David                     Thomas                           dathomas5108@gmail.com
         Melody                    Thome                            mbthome99@gmail.com
         Doyle                     Thompson                         doubledpr@cox.net
         Craig                     Thompson                         craigtho@gmail.com
         Zachary                   Thompson                         iwanttoemailzach@gmail.com
         Francine                  Thompson                         starrrpassion@yahoo.com
         Lisa                      Thompson                         mlmcat@msn.com
         Lindsey                   Thompson                         thompsonl2021@lawnet.ucla.edu
         Beverly                   Thompson                         evansmommy@live.com
         Everett                   Thompson                         Eowt2010@yahoo.com
         Jessica                   Thompson                         thompson.m.jessica@gmail.com
         Maribel                   Thompson                         bejae929@ymail.com
         Terri                     Thompson                         vb4tt@yahoo.com
         Diana                     Thompson                         doubledpr2@cox.net
         lynne                     thompson                         lynne@ualpilot.com
         Ethan                     Thompson                         ethoeats@icloud.com
         Leah                      Thompson                         jlthompson96@yahoo.com
         Adelaide                  Thompson                         adelaidet05@gmail.com
         Joseph                    Thompson                         jlthompson96@gmail.com
         Paul                      Thompson                         pethompson@charter.net
         Amanda                    Thompson                         agt4design@sbcglobal.net
         Kailey                    Thompson                         kaileythomp@yahoo.com
         Jitima                    Thompson                         ktdbaby@yahoo.com
         Robert                    Thompson                         robert@worldtradedaily.com
         Mark                      Thompson                         mthom10584@gmail.com
         Brad                      Thompson                         bcthomp8@gmail.com
         Cindy                     Thompson                         cbthomp8@gmail.com
         Asia                      Thompson                         asiathompson5@gmail.com
         Michael                   Thompson                         thompsonmichael77720@yahoo.com
         Pamela                    Thompson                         ut4runner@comcast.net


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 212 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 478 of 506
                                                  Schedule of Subscribers*


               First Name                   Last Name                         E-mail Contact Information
         Elizabeth                 Thompson                         elizabeth11ciulla@live.com
         Cameila                   Thompson                         came_123@yahoo.com
         Marlin                    Thompson                         marlin360@gmail.com
         Rob                       Thomsen                          dink79@comcast.net
         Donna                     Thomsen                          dmt53@comcast.net
         Jerry                     Thornburg                        thornbjd@gmail.com
         Bonita                    Thornthwaite                     bonita@criwt.com
         Jerry                     Thornthwaite                     jtt@criwt.com
         Sonne                     Thornton                         annasonne23@gmail.com
         Nagaraju                  Thota                            nraju_thota@yahoo.co.in
         RAMU                      THOTA                            ramu4ind@gmail.com
         Amit                      Thumar                           amitthumar@yahoo.com
         Mayuri                    Thumar                           mayami16933@gmail.com
         Srikanth                  Thumma                           sahithisudha20@gmail.com
         Ajay                      Thundathil                       ajaypt92@gmail.com
         Robert                    Thurber                          simranbobs@gmail.com
         jeff                      tiang                            ganlit@hotmail.com
         Allyson                   Tibbitts                         allysont90@gmail.com
         Edward                    Tibbs                            edandtonya@yahoo.com
         Tonya                     Tibbs                            tonyaanded@yahoo.com
         NELSON                    TIBERGHIEN                       nelson.tiberghien@gmail.com
         Rosemary                  Tichy                            rosemarytichy@msn.com
         Miles                     Tidd                             welldidbytidd@hotmail.com
         Laura Ann                 Tidstrom                         tandlaru@hotmail.com
         Luke                      Tidwell                          tidwels@nv.ccsd.net
         Ormond                    Tidwell                          optidwell@gmail.com
         Toan                      Tieu                             toantieu@yahoo.com
         Thomas                    Tilton                           tsquare50@hotmail.com
         Sandy                     Timberlake                       sktimb@aol.com
         Christina                 Timis                            anja608@gmail.com
         Lowell                    Timm                             eljaytimm@gmail.com
         Kathleen                  Timm                             ljkltimm@aol.com
         Pat                       Timm                             pztimm@me.com
         Vivian                    Tin                              tingtalian12@yahoo.com.tw
         Jeff                      Tingey                           jc-testing@comcast.net
         Corrie                    Tingey                           c.tingey@live.com
         Keith                     Tippets                          tipper01@cableone.net
         Ivan                      Tiqui                            itiqui7@gmail.com
         Guillermo                 Tirado                           memogtu86@hotmail.com
         lavanya                   tirlangi                         lavanyatirlangi@gmail.com
         Andrew                    Tischer                          atischer@ymail.com
         David                     Tish                             davidatish@yahoo.com
         Katie                     Todd                             revktbtodd@gmail.com
         Mason                     Todd                             revmmt@gmail.com
         Wayne                     Todd                             krawky@gmail.com
         John                      Todora                           coolj13@sbcglobal.net
         Tuba                      Tokgoz                           tubatokgoz@gmail.com
         Jason                     Toledo                           jasonptoledo@icloud.com
         Josue                     Toman                            josue@arnoldcontract.us
         GARRY                     TOMBERLIN                        solano4@comcast.net
         Simon                     Tomberlin                        thetomberlin@gmail.com
         Daniel                    Tomich                           dstomich@verizon.net


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 213 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 479 of 506
                                                  Schedule of Subscribers*


                First Name                    Last Name                      E-mail Contact Information
         Mary                      Toner                            mtoner16@comcast.net
         Denitsa                   Toneva                           denni.toneva@gmail.com
         Kenny                     Tong                             kennytong123191@yahoo.com
         James                     Tongue                           jtongue@gmail.com
         Anne                      Tonry                            annebt@gmail.com
         Rachel                    Toomer                           rtoomer210@gmail.com
         James                     Toomer                           jvtoomer@gmail.com
         Daniel                    Toon                             toonster16@yahoo.com
         Rosemary                  Toon                             thebeanbaglady@yahoo.com
         Tara                      Topolski                         taratopolski1341@gmail.com
         Brenda                    Tornga                           btornga@yahoo.com
         Ricardo                   Toro                             richtoro64@gmail.com
         Nora                      Toro                             nmtoro20@yahoo.com
         Joan                      Toro                             jmtoro66@gmail.com
         IDILIO                    TORO                             itoro971@gmail.com
         Jon                       Torp                             torpedo4@yahoo.com
         Dulce                     Torre                            dulcetorre.13@gmail.com
         Alejandro                 Torres                           datb3@hotmail.com
         Maritza                   Torres                           maritzatorres2001@gmail.com
         Jaime                     Torres                           j.torres626@icloud.com
         Hugo                      Torres                           hugo@ctgnaples.com
         Stephen                   Torres                           torro16@gmail.com
         Miguel                    Torres                           migtorreswa@gmail.com
         JAvier                    torres                           javiertorres2735@gmail.com
         Crista                    Torres                           cnjjr@sbcglobal.net
         Jackson                   Torres                           jackson0428@icloud.com
         Jamison                   Torres                           jamison0425@icloud.com
         valerie                   torres                           vnt_chica_8@hotmail.com
         Gadiel                    Torres                           gadiel_torres@yahoo.com
         Kevin                     Torres                           kromeotorres@gmail.com
         David                     Torres                           david.torres900@gmail.com
         Victoria                  Torres                           jvtorres@charter.net
         Sisco                     Torres                           skins203@gmail.com
         Julian                    Torres Sr                        biggdaddy44@sbcglobal.net
         Patricia                  Torricelli                       pat@iace.com
         Travis                    Torsak                           travistorsak@gmail.com
         Dawn                      TORTORA-MORICI                   dawntortoramorici@gmail.com
         William                   Tortorella                       watermillbill137@gmail.com
         Dominic                   Tosto                            toston@me.com
         Aishwarya                 Totad                            at9037@g.rit.edu
         Reese                     Toth                             reese@maschecks.com
         Mary                      Toth                             mtoth@maschecks.com
         Robert                    Tourek                           rt_1616@hotmail.com
         Lori                      Tovey                            loritovey.realtor@gmail.com
         Guy                       Tower                            guytower4e@gmail.com
         Candace                   Towner                           candacetowner@msn.com
         Bryan                     Towner                           bdtowner@msn.com
         Lori                      Towner                           nopatootie@msn.com
         Yoshinori                 Tozawa                           a__-dsqr@js8.so-net.ne.jp
         Paul                      Trachian                         melangeabuser@gmail.com
         Donna                     Tracy                            donnatracy1@gmail.com
         Timothy                   Trainor                          timothytrainor@icloud.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 214 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 480 of 506
                                                  Schedule of Subscribers*


                First Name                    Last Name                       E-mail Contact Information
         Jessica                   Trainor                          jlschofer@yahoo.com
         Jimmy                     Trakas                           jimmytrakas@att.net
         Lou                       Trammell                         trammelll.1965@gmail.com
         Brianna                   Trammell                         btram421@yahoo.com
         Ronald                    Trammell                         westram1134@gmail.com
         Truong                    Tran                             trandtruong@gmail.com
         Long                      Tran                             ltran@llu.edu
         Jeannie                   Tran                             bestoflux3@gmail.com
         Phuong                    Tran                             phuong226@gmail.com
         Lynda                     Tran                             lyndanguyen1240@yahoo.com
         Thanh                     Tran                             truong_thanh2004@yahoo.com
         Lily                      Tran                             joshnjas@yahoo.com
         Alex                      Tran                             alextran803@gmail.com
         Daitrang                  Tran                             familydg@bellsouth.net
         tung                      tran                             tung7755@icloud.com
         Thang                     Tran                             gmitran@yahoo.com
         Vu                        Tran                             vu0tran@gmail.com
         Lisa                      Tran                             ltran83@yahoo.com
         Mariam                    Traore                           castlenowhere@hotmail.com
         Megan                     Trayers                          thinkpink96@gmail.com
         CECIL                     TREADWAY                         ceciltreadway@yahoo.com
         LISA                      TREADWAY                         lrjtreadway@gmail.com
         Patricia                  Trefelner                        tat3942@yahoo.com
         ALISON                    TREGEA                           atregea10@gmail.com
         Jonathan                  Trelles                          jonathant1@hotmail.com
         Nick                      Trent                            nick-trent@hotmail.com
         Anne                      Trent                            annetrent@yahoo.com
         Mike                      Trevour                          mbtrevour@hotmail.com
         Jon                       Trexler                          albopictus@gmail.com
         Jeff                      Trexler                          jeff.trexler@gmail.com
         Tracy                     Trieu                            tracyteexd@yahoo.com
         michael                   trimble                          ei566127@icloud.com
         Kevin                     Trinh                            vivianp9@yahoo.com
         Nikolas                   Tripodo                          ntripodo0@gmail.com
         Amit Ranjan               Trivedi                          amitranjan.trivedi@gmail.com
         Roshni                    Trivedi                          virenbtrivedi@gmail.com
         Virendra                  Trivedi                          virentrivedi@verizon.net
         Raghav                    Trivedi                          nimiket89@gmail.com
         Niraj                     Trivedi                          niraj.t@usa.net
         Jackie                    Trivellini                       mjtriv74@comcast.net
         Mark                      Trivellini                       christennicole2005@yahoo.com
         Evan                      Troiano                          evtroiano@gmail.com
         Linda                     Trombetta                        lindat5577@cs.com
         tracy                     troncone-gee                     jadeacres16@gmail.com
         Dennis                    Trostle                          dctrostle@windstream.net
         Linda                     Trostle                          latrostle@windstream.net
         Shari                     Trotter                          trottershari@gmail.com
         Lucas                     Troutman                         troutmanlucas@gmail.com
         Marilee                   Troutman                         marileet@earthlink.net
         Keith                     Trowbridge                       kbtrowbridge@gmail.com
         Neenee                    Trowbridge                       neetrowbridgenee@gmail.com
         Chrissy                   Trower                           chrissy.trower@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 215 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 481 of 506
                                                  Schedule of Subscribers*


               First Name                   Last Name                         E-mail Contact Information
         Dorothy                   Truax                            truaxdorothy@aol.com
         Tesia                     Trube                            tesia.trube@yahoo.com
         Carolina                  Trumbo                           trumbocarolina@gmail.com
         Steve                     Trumbo                           sctrumbo@gmail.com
         Son                       Truong                           sontruongga@comcast.net
         KENNY                     TRUONG                           kentruong2020@yahoo.com
         Kenny                     Truong                           kentruong1369@yahoo.com
         Hung                      Truong                           hmtruong12@gmail.com
         Baohan                    Truong                           han.t.truong@gmail.com
         Marilyn                   Truong                           mcat@usa.com
         Molly                     Truszinski                       mollytruszinski.mt@gmail.com
         Eric                      Tsai                             etsignup@gmail.com
         SHUYING                   TSAI                             monicamaple1764@gmail.com
         peichin                   Tsai                             panao1990@gmail.com
         Tory                      Tsakiris                         tory.tsakiris@gmail.com
         Kevin                     Tsang                            tsangkevin1@gmail.com
         Michael                   Tsang                            tinsurance@hotmail.com
         Huei fang                 Tsao                             gracetsaoca@yahoo.com
         Tenzin                    Tsewang                          bhabar.tenzin2@gmail.com
         Loren                     Tsugawa                          loren.tsugawa@gmail.com
         Chris                     Tsutsui                          tctsutsui@yahoo.com
         Tomoko                    Tsutsui                          ttpekochan@gmail.com
         Qi                        Tu                               tracy9216@gmail.com
         Grant                     Tuaileva                         grantdagreat87@gmail.com
         Myla                      Tuazon                           mytuazon@yahoo.com
         Joseph                    Tueller                          joe.tueller@yahoo.com
         Alisa                     Tueller                          alisatueller@msn.com
         Beth                      Tulbert                          bethy001@att.net
         Gail                      Tullis                           michaelwttullis@gmail.com
         Krishna                   Tummalapalli                     krishnasaai32@gmail.com
         Winhan                    Tun                              wtun001@ucr.edu
         Zinmin                    Tun                              tun.zinnmin1290@gmail.com
         Jill                      Turkupolis                       turkupo@att.net
         Corey                     Turmon                           coreyturmon065@gmail.com
         Perry                     Turnbull                         perryturnbull@hotmail.com
         Ryan                      Turner                           darknlyte@aol.com
         Alexis                    Turner                           alexisturner887@gmail.com
         Thomas                    Turner                           tst@tstrealtor.com
         Quincy                    Turner                           rlqkturner@yahoo.com
         Jerome                    Turner                           turnerj4@hotmail.com
         Damon Isiah               Turner                           damon@privateschoolpictures.com
         Ryan                      Turner                           ryturn@aol.com
         Audrey                    Turner                           moaud01@gmail.com
         Craynthia                 Turner                           skwturner66@gmail.com
         Shelly                    Turner                           skwturner@yahoo.com
         Eric                      Turner                           esoteric.turner@gmail.com
         Renee                     Turner-Stewart                   bossladyroetique@gmail.com
         Maya                      Turun                            maya.turun@gmail.com
         Lakshmi                   Turun                            lakshmi.turun@gmail.com
         Ravi                      Tutika                           ravitej@iastate.edu
         Daryl                     Tuttle                           daryltuttle@comcast.net
         Pamela                    Tuttle                           pamtuttle00@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 216 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 482 of 506
                                                  Schedule of Subscribers*


               First Name                    Last Name                        E-mail Contact Information
         Richard                   Tvaroch                          rtvaroch@gmail.com
         Christine                 Tvaroch                          cetvaroch@live.com
         Nora                      Tweedy                           jacksonnora@hotmail.com
         Ellie                     Twiehaus                         ellietwiehaus@gmail.com
         abhishek                  tyagi                            abhishek.tyagi090@yahoo.com
         jyoti                     tyagi                            jyoti26tyagi@gmail.com
         mark                      tydryszewski                     tydrymar@yahoo.com
         Carolina                  Tygart                           karsamo@yahoo.com
         Tuan                      Tygart                           ttygart@comcast.net
         Steve                     Tyler                            styler001@comcast.net
         Erika                     Tyler                            styler001@gmail.com
         Joshua                    Tyre                             bsajosh97@gmail.com
         Patrick                   Tyrrell                          patrick.tyrrell.0619@gmail.com
         Sheryll                   Uberita                          sheryll.uberita@yahoo.com
         Allegra                   Udell                            allegraudell@gmail.com
         Hayden                    Udelson                          haydenudelson18@gmail.com
         earl                      ueno                             meestahearl@gmail.com
         Amy                       Uetz                             amyauetz@gmail.com
         Oritsebemigho             Ukueberuwa                       begho.uk@gmail.com
         Rodney                    Ulanowicz                        rodney@ulanowicz.net
         Isai                      Ulate                            isaula2010@yahoo.com
         Carlos                    Ulibarri                         carlosu13@gmail.com
         Paula                     Ulibarri                         swatlady20@aol.com
         Gilbery                   Ulibarri                         copsx2107@aol.com
         Kris                      Ullery                           kkalen9999@yahoo.com
         William                   Ulman                            will.ulman@gmail.com
         Mar'ee                    Ulrich                           mareeulrich0427@gmail.com
         Todd                      Ulrich                           maverick_127@hotmail.com
         Yashasri                  Umareddy                         uyashasri@gmail.com
         Crystal                   Uminski                          crystal.uminski@gmail.com
         Anjaneyulu                Ummaneni                         ummaneni2000@gmail.com
         Joshua                    Underhill                        junderhill6867@gmail.com
         Thomas                    Underwood                        thomas.underwood7@gmail.com
         Michael                   Underwood                        35underwood@gmail.com
         Carol                     Ungar                            cbungar@gmail.com
         Larisa                    Updike                           larisaupdike@gmail.com
         Russell                   Updike                           russellupdike@gmail.com
         Himaja                    Uppu                             himu.himu599@gmail.com
         Durga Naresh              Uppu                             naresh.ud@gmail.com
         Venkat                    Uppuluri                         uppuluriv1@gmail.com
         Raquel                    Upshur                           rlu8y@virginia.edu
         Brian                     Urbina                           distilled33@gmail.com
         Gabriela                  Urdaneta                         gabi_urdaneta@icloud.com
         teresa                    ure                              ture@uretravel.com
         Brent                     Ure                              btmmmu@gmail.com
         Alexia                    Urena                            actuallyalexia@gmail.com
         Adam                      Ursone                           aureuszero@gmail.com
         Sarah                     Vacca                            sarsec@aol.com
         Richa                     Vachani                          rsvachani@gmail.com
         Venkatarao                Vadapalli                        r2019_vadapalli@yahoo.com
         Kiran                     Vadlani                          kiranvadlani@gmail.com
         Matthew                   Vadnais                          matthewnation09@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 217 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 483 of 506
                                                  Schedule of Subscribers*


               First Name                    Last Name                        E-mail Contact Information
         Mason                     Vadnais                          vadnaisbros@gmail.com
         Melissa                   Vadnais                          melissa_vadnais@yahoo.com
         Ken                       Vagen                            ven4758@yahoo.com
         Anne                      Vagen                            anne1556@yahoo.com
         Chandni                   Vaidya                           cvaidya16@gmail.com
         RAJIV                     VAIDYANATHAN                     rajivvaidy@gmail.com
         Daniel                    Vaillancourt                     daniel@leevaillancourt.com
         Sudhakar                  Vaithiyanathan                   infor.sudhakar@gmail.com
         MANIKANDAN                VAITHIYANATHAN                   mani.philly@gmail.com
         Saikiran                  Vajrala                          vajrala.saikiran@gmail.com
         SURESH                    VAKKALA                          vakkalas@gmail.com
         Harold                    Vala                             ebaymerchant@yahoo.com
         Karen                     Vala                             waddleboo@yahoo.com
         Mylysa                    Valadez                          mysabear1@gmail.com
         Lakshmi Saritha           Valasapalli                      lakshmiqa20@gmail.com
         Yisarai                   Valbuena                         vyishay@gmail.com
         Felipa                    Valderrama                       iloverileybear@gmail.com
         Darren                    Valdez                           scarymoviechap@yahoo.com
         Adrian                    Valdez                           adrianvaldez89@gmail.com
         THANYA                    VALDEZ                           thanyavaldez88@gmail.com
         Diego                     Valdivia                         valdiviasantiago112@gmail.com
         Santiago                  Valdivia                         santiagovaldivia112@gmail.com
         Angelica                  Valencia                         avalencia0709@gmail.com
         Mallory                   Valencia                         mal.valencia3@gmail.com
         Rebecca                   Valencia                         rebval@gmail.com
         Cristian                  Valencia                         crstian96@hotmail.com
         Angelica                  Valencia                         avalencia0708@gmail.com
         Angelica                  Valencia                         amyandjesusipad@gmail.com
         Judith                    Valenti                          spellgirl1027@hotmail.com
         Nathalia                  Valentin                         nbethancourth@gmail.com
         Aerick                    Valentinus                       vier20@hotmail.com
         Angelito                  Valenzuela                       titoval@cox.net
         kenny                     valera                           jaimeliphton@gmail.com
         Julia                     Valitutto                        julianoel101@yahoo.com
         Ryan                      Valitutto                        ryanvalitutto@gmail.com
         Devin                     Valitutto                        devinval0895@gmail.com
         Jayesh                    Vallabh                          jvallabh@hotmail.com
         Barry                     Vallarapu                        bvallarapu@me.com
         Victor                    Valle                            vicv2002@hotmail.com
         Ana                       Valle                            tita3333@yahoo.com
         Prasanth                  Valleru                          valleru.sap@gmail.com
         Tyler                     Valley                           tvalley93@gmail.com
         Dave                      Vallier                          happyrock55@yahoo.com
         Jan                       Vallier                          jvallier56@yahoo.com
         Anslem                    Valmont                          avalmont@gmail.com
         David                     Vamos                            dtvamos@bellsouth.net
         Quoc                      Van                              quocbavan2015@gmail.com
         RAY                       VAN DIEST                        rvandiest@gmail.com
         Laurens                   Van Luyk                         jvanluyk21@gmail.com
         Finn                      Van Order                        finnvanorder@gmail.com
         Elizabeth                 Van Pate                         evanpate@hotmail.com
         David                     Van Sickle                       rugby1621@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 218 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 484 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                       E-mail Contact Information
         Uttam                     Vanamala                         reachdatascientist@gmail.com
         Chelsea                   VanBastelaar                     chelsita@att.net
         Adam                      Vander Pas                       azvanderpas@gmail.com
         Melissa                   Vanderberg                       myssiemv@live.com
         Sheila                    Vanek                            svanek1@gmail.com
         Tina                      Vangilder                        tvangilder@marmadukeschool.com
         Noah                      Vaniglia                         noahvaniglia787@gmail.com
         Neha MANOJ                VANJANI                          vanjanin@gmail.com
         Manohar                   Vankayala                        manohar.vankayala@asurion.com
         santhosh                  vankayala                        vsantoshusa@yahoo.com
         OM                        Vankayalapati                    v.bhavyakrishna@gmail.com
         BRANDON                   VANMETER                         vanmeter09@gmail.com
         Marisa                    Vann                             risa1439@gmail.com
         Jessica                   VanNess                          jessvanness09@gmail.com
         Naveen                    Vanukar                          naveen_vanukar@yahoo.co.in
         Hemanth                   Vanukar                          hemanthvanukar@gmail.com
         Giozai                    Varagnolo                        giozai@hotmail.com
         Michael                   Varela Renon                     michaelvarela83@gmail.com
         Alexander                 Vargas                           alexandervargas1@gmail.com
         Edward                    Varias                           evdesign3d@gmail.com
         Durga                     Varikuti                         prasanthivarikuti@gmail.com
         Christine                 Varkeychan                       christinevarkeyachan@gmail.com
         Nikithavarma              varma                            nikithavarma59@gmail.com
         Ronald                    Varney                           ronald@ronaldvarney.com
         Allison                   Varsanyi                         ali.varsanyi@yahoo.com
         Alina                     Vartanyan                        vartanyan@callan.com
         Varun                     Varun                            varun22486@gmail.com
         Jose                      Vasconcelos                      joev0824@gmail.com
         Bella                     Vasconcelos                      thatkidbella@gmail.com
         Darcie                    Vashus                           dbrandvein@firstlifeconnect.com
         Venkata Anjani            Vasireddy                        vasireddyvenkataanjani@gmail.com
         Jenny                     Vasquez                          jenny.vasquez@ymail.com
         Aidil                     Vasquez                          aidilvasquez@hotmail.com
         Angelus                   Vasquez                          sastk1web@gmail.com
         Madiery                   Vasquez                          madieryvasquez@hotmail.com
         Matt                      Vassar                           matt_vassar@hotmail.com
         Jyoti                     Vasudeva                         jyoti.vasudeva@gmail.com
         Kiran                     Vattikonda                       v.attikonda@gmail.com
         SreeNagaHasini            Vattikuti                        motatto369@gmail.com
         Cameron                   Vaughn                           regvid@verizon.net
         Larry                     Vaughn                           l.vaughn@sbcglobal.net
         Brent                     Vaughn                           vaughnbl@colorado.edu
         Kiki                      Vaughn                           cvaughn6631@gmail.com
         Jennie                    Vaught                           c_vaught@hotmail.com
         Maria                     Vazquez                          yadil.vazquez1@gmail.com
         Olivia                    Vazquez                          ovazquezm1@hotmail.com
         Carlos                    Vazquez                          fantsa54@gmail.com
         Yadil                     Vazquez                          yadil99@yahoo.com
         Angelica                  Vazquez                          lilswampnuggets@gmail.com
         Jorge                     Vazquez-Lopez                    jorgevazquezlopez@gmail.com
         Jeff                      Vecchione                        jeffvec56@aol.com
         Smita                     Vedula                           vedula.smita@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 219 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 485 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                        E-mail Contact Information
         Renee                     Vedvig                           vedvigs@yahoo.com
         Adam                      Veenhuis                         adamveenhuis74@gmail.com
         Alan                      Veet                             adveet@hotmail.com
         Deanna                    Veet                             deanna.veet@gmail.com
         Alexandra                 Vega                             alexisvega2004@icloud.com
         And                       Vega                             aavega27@gmail.com
         Nestor                    Vega                             lex404_atl@hotmail.com
         Damaso                    Vega                             my2pcorreo@gmail.com
         jnanendra                 vegesna                          jnanendravarma9@gmail.com
         Kevin                     Velado                           kvelado89@gmail.com
         Jane                      Velahos                          jane.velahos@gmail.com
         Justin                    Velasquez                        jvpro81@gmail.com
         Teresa                    Velasquez                        tvelasquez@gmail.com
         Christopher               Velazquez                        whatwhut88@gmail.com
         Edwin                     Velez                            edwin.velez3@upr.edu
         Juliann                   Velez                            velezjb@gmail.com
         Gladys                    Velez                            gladysvelez1@gmail.com
         miliza                    velez                            miliza_pr@hotmail.com
         Nicholas                  Velez                            nickvelez@gmail.com
         Melanie                   Velez                            velez.melanie@gmail.com
         bhargav                   veluvolu                         vbhargav327@gmail.com
         Viktoriia                 Velykorod                        viktoriiavelykorod@gmail.com
         Narendra Nadh             Vema                             vemanarendra@gmail.com
         Madhavi                   Vemparala                        madhavihra@gmail.com
         Sandeep                   Vempati                          reachsandeep189@gmail.com
         Suresh                    Vemulapalli                      svemulap@gmail.com
         Radhika                   Vemuri                           radhika.vemuri@gmail.com
         Kalyan                    Vemuri                           kalyan.vemuri@gmail.com
         Nduwayo                   Venant                           venant.nduwayo@yahoo.com
         saiprasanna               venkatayogi                      saivenkatayogi@gmail.com
         Ake'la                    Ventura                          hopeginger15@yahoo.com
         Swetha                    Vepuri sagar                     swethasagar25@gmail.com
         Christopher               Vera                             chrisvera33@gmail.com
         Francisco                 Vera                             fvera05@gmail.com
         Jannette                  Vera                             jannettevera@gmail.com
         Martha                    Vera                             frankvera05@gmail.com
         Alexander                 Verdera                          aiv1998@yahoo.com
         Erik                      Vergari                          evergari10@gmail.com
         Marianne                  Verma                            mariannenverma@yahoo.com
         Anil                      Verma                            mranil@yahoo.com
         Daniel                    Vermillion                       vermilliondaniel1@gmail.com
         Gloria                    Verna                            gloriaverna@sbcglobal.net
         Ricardo                   Viana                            riviana@gmail.com
         Stephen                   Vicelja                          stephenvicelja@gmail.com
         Bori                      Vichchhpanyapani                 vw25151972@outlook.com
         Christopher               Vicioso                          christophervicioso@gmail.com
         Paula                     Vickrey                          paulavickrey@yahoo.com
         Gail                      Vidal                            gdhernandez32@yahoo.com
         Jeannette                 Vidal                            beltergirl@yahoo.com
         sandeep                   vidiyala                         vidiyalasandeep24@gmail.com
         Amy                       Vidrine                          jacvbuddy@aol.com
         Heidi                     Viehoff                          heidibethv@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 220 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 486 of 506
                                                  Schedule of Subscribers*


               First Name                     Last Name                       E-mail Contact Information
         Carmen                    Vigil                            fatangelcv@yahoo.com
         Donald                    Vigil                            donaldvigil42@me.com
         Anna                      Vigil                            anna_71d@yahoo.com
         Linda                     Vigil                            lvigil003@yahoo.com
         SRINIVASAN                VIJAYAVENKATAR                   sriniraghav_100@yahoo.co.in
         Spencer                   Vila                             spangvila@yahoo.com
         Randy                     Vild                             randyvild@gmail.com
         Orlando                   Villa                            1998orlandov@gmail.com
         Jonathan                  Villa                            ericvilla959@gmail.com
         Cenobio                   Villa                            cenoviovilla@yahoo.com
         Noe                       Villa                            noevilla1995@gmail.com
         Bob                       Villaescusa                      veacusa@att.net
         Judy                      Villaescusa                      viacusa@att.net
         Jose                      Villafuerte                      babyabe@msn.com
         Mario                     Villalobos                       xaviorv28@gmail.com
         Brianna                   Villandry                        b.villito@gmail.com
         Laila                     Villanueva                       lailamvb12@gmail.com
         George                    Villarreal                       george.villarreal4542@gmail.com
         Joaquin                   Villarreal                       joaquin@redcloverstudios.com
         Frank                     Villarreal                       francico9122@yahoo.com
         Jason                     Villasenor                       chantelle415@gmail.com
         Grace                     Villaverde                       gracedejelo@aol.com
         Luis                      Villegas                         lvillegas@lgvphotography.com
         Michael                   Villegas                         codescience125@gmail.com
         Ashley                    Villers                          villersashley@gmail.com
         David                     Villers                          dv1611@aol.com
         Jonathan                  Viloria                          viloriaj002@hawaii.rr.com
         Noah                      Vincent                          rainingtacos707@gmail.com
         Rood                      Vincent                          nk76x-mp001@yahoo.com
         Andy                      Viner                            andyviner@gmail.com
         Ryan                      Vink                             ryantvink@gmail.com
         Sarah                     Vink                             sarahseafoam@gmail.com
         Neelima                   Vinnakota                        vinnakotamadhu7@gmail.com
         Alexander                 Vinnitski                        alex@currentflowent.com
         Frank                     Viola                            fviola177@gmail.com
         Walt                      Virack                           waltvirack@yahoo.com
         Sorvut                    Viratjandr                       svtoatoa@yahoo.com
         Carrissa                  Virgin                           rissavirgin@gmail.com
         dennis                    visco                            dennisvisco@aol.com
         Sandhya                   Vishwanatha                      pranava22oct@gmail.com
         Shanthi                   Vishwanatham                     shanthi_latha@yahoo.com
         David                     Visini                           dnvisini@gmail.com
         Tony                      Vitale                           vimato65@hotmail.com
         Yvette                    Vitatoe                          vetvit@aol.com
         Soumya                    Vithayathil                      soumya_infotech@yahoo.com
         Jean                      Vitug                            jean_vitug@hotmail.com
         Nicole                    Vlasich                          drama.queen1996@live.com
         Penny                     Vlasich                          vlasich@q.com
         Long                      Vo                               longvinhvo@yahoo.com
         James                     Volf                             jim.volf@gmail.com
         Kari                      Volf                             kariv90@gmail.com
         Sahil                     Volimeneni                       sahil.volimeneni@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 221 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 487 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                        E-mail Contact Information
         Anu                       Volimeneni                       akatikan@gmail.com
         Saharsh                   Volimeneni                       anupama@svprofessionals.com
         Ethan                     Volk                             ethanvolk123@gmail.com
         Michael                   Vollintine                       jr56567@gmail.com
         Jacquelyn                 Von Loh                          jvonloh2@msn.com
         Heather                   von Rohr                         vonrohr@gmail.com
         Phillip                   Vong                             phillip_vong@yahoo.com
         Stephen                   Vong                             stv123123@yahoo.com
         Lan                       Vong                             lvong7@yahoo.com
         erica                     vong                             ricaqv@gmail.com
         Raj                       Vora                             rvora2020@gmail.com
         Vijay                     Vora                             vckr1515@gmail.com
         Chetna                    Vora                             shahchetna1992@gmail.com
         Madeline                  Vorenkamp                        msv@princeton.edu
         Steven                    Vorhaus                          steve.vorhaus@gmail.com
         Jim                       Vorlop                           jvorlop@satx.rr.com
         Cheryl                    Vorlop                           cvorlop@satx.rr.com
         Peter                     Voystock                         peter.voystock@gmail.com
         James                     Vroman                           jamesavroman@mac.com
         Susan                     Vroman                           jsdmtj@aol.com
         Vidya                     Vthirunavukkaras                 vidyathiru01@outlook.com
         Thai-Son                  Vu                               tsvu92@gmail.com
         Don                       Vu                               dontvu@gmail.com
         Teresa                    Vu                               teresayenvu@yahoo.com
         Jayden                    Vu                               vphat85@gmail.com
         Gopal                     Vujjpu                           gvmpnj@gmail.com
         Lalitha                   Vullikanti                       lalitha.v28@gmail.com
         Nicholas                  Vuong                            nmvuong@yahoo.com
         Abhinav Kumar             Vuppala                          abhinav.idvns243@gmail.com
         Balaji                    Vuyyuru                          bvuyyuru92@gmail.com
         priyanka                  Vuyyuru                          srikanth.cse006@gmail.com
         Charlene                  Wacenske                         cwacenske@mofo.com
         Paxton                    Waddell                          paxton.e.waddell@gmail.com
         Cale                      Waddell                          cswaddell@sbcglobal.net
         Colby                     Waddell                          colbylwaddell@gmail.com
         Charles                   Wade                             charles.n.wade@gmail.com
         Tara                      Wade                             zogygirl_25@hotmail.com
         Jason                     Wade                             jason.wade1@me.com
         Laura                     Wade                             l.wade524@yahoo.com
         Kelly                     Wade                             kelly-wade@live.com
         Pratibha                  Wagle                            pratibha.wagle@gmail.com
         Stephen                   Wagner                           sandsbw@mac.com
         Meredith                  Wagner                           meri71@aol.com
         donald                    wagoner                          djwags1@frontier.com
         Carol                     Wagstaff                         88cjwagstaff@gmail.com
         Chandra                   Wagy                             cchaney623@juno.com
         Pradeep                   Wahi                             wahipradeep00@gmail.com
         Jon                       Waible                           coolassjon@aol.com
         Barbara                   Wain                             bewain7@hotmail.com
         Anita                     Wainscott                        anitawainscott@gmail.com
         Bruce                     Wainscott                        buncybaby@gmail.com
         Laura                     Wainscott                        lcwainscott@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 222 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 488 of 506
                                                  Schedule of Subscribers*


               First Name                  Last Name                         E-mail Contact Information
         Michelle                  Wainwright                       michelle@brickhousepropertymgmt.com
         Vincent                   WAITS                            kalawn@bellsouth.net
         Samia                     Wakili                           samiawakili1@gmail.com
         Antoine                   Wakim                            tonywakim96@gmail.com
         Shirley                   Walczak                          bflogram@aol.com
         Richard                   Walczak                          rpwalczak@aol.com
         Larry                     Wald                             waldcattle59@gmail.com
         Landon                    Wald                             laceycrane1@gmail.com
         Jennifer                  Wald                             jengwald@icloud.com
         Nancy                     Waldrop                          nancewal@gmail.com
         Jesaka                    Waldrop                          jesakashea@yahoo.com
         Judith                    Walk                             judytwalk@gmail.com
         Austin                    Walkemeyer                       starwarsisawesome97@gmail.com
         Ron                       Walker                           ron_walker@yahoo.com
         Jamie                     Walker                           jwalker11670@gmail.com
         David                     Walker                           davidmebanewalker@gmail.com
         Johnnie                   Walker                           jpwsr@bellsouth.net
         Catherine                 Walker                           csw518@bellsouth.net
         Christine                 Walker                           chrisrwalk@yahoo.com
         Tony                      Walker                           tonywalker03@gmail.com
         Loretta                   Walker                           lorimail121@aol.com
         Katlyn                    Walker                           katlynwalker44@gmail.com
         William                   Walker                           wlwalker@pacbell.net
         Ron                       Walker                           ronwalker1@gmail.com
         Terri                     Wall                             moviefan218@gmail.com
         Nick                      Wallace                          wallace27@live.missouristate.edu
         Kristen                   Wallace                          gacricket41@gmail.com
         Jeremy                    Wallace                          hoss150@yahoo.com
         Scott                     Wallace                          scowall@skybeam.com
         Linda                     Wallace                          lindaaw@skybeam.com
         Terry                     Wallace                          roseofthorns69@yahoo.com
         Taner                     Wallace                          soundsare1@aol.com
         Keller                    Walls                            kellrwalls@gmail.com
         Angie                     Walls                            angela.walls88@gmail.com
         Marissa                   Walls                            marissaalfaro@comcast.net
         Karen                     Walsh                            gidgetgoes2@gmail.com
         Nicolette                 Walsh                            nicolettemwalsh@gmail.com
         Beverly                   Walsh                            bevawalsh@yahoo.com
         Patrick                   Walsh                            patrick@josephwalsh.us
         Austin                    Walsh                            awalsh10@lion.lmu.edu
         Shirley                   Walsh                            swalsh1936@comcast.net
         Jake                      Walter                           squach81@gmail.com
         Heather                   Walter                           heatherschadler@yahoo.com
         Lance                     Walters                          mr.bigdub@hotmail.com
         Kristin                   Walters                          kristin.walters@hotmail.com
         Noah                      Walters                          noah.walters.e@gmail.com
         Marietta                  Walters                          doctormarietta@gmail.com
         Lori                      Walters                          loriw@eyecaregroup.net
         Ben                       Walters                          ben@halounion.com
         Bruce                     Walth                            bruce.walth@hotmail.com
         Kim                       Walth                            kwalth@bis.midco.net
         Laura                     Walth                            laura.walth@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 223 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 489 of 506
                                                  Schedule of Subscribers*


                First Name                 Last Name                          E-mail Contact Information
         Stewart                   Waltner                          sjwaltner66@gmail.com
         Edythe                    Waltner                          eawaltner64@gmail.com
         Keith                     Walton                           hiddentarget@yahoo.com
         Dennis                    Walton                           dennis.n.walton@gmail.com
         barbara                   walton                           wbabs49@aol.com
         Brett                     Walton                           brwalton81@aim.com
         Wonza                     Walton                           wonzawalton13@gmail.com
         Jonathan                  Walz                             walz.jonathan@gmail.com
         Chelsea                   Walz                             cwalz01@yahoo.com
         Caitlyn                   Walz                             walz.caitlyn@yahoo.com
         Susan                     Wambach                          sueporter46@hotmail.com
         Wayne                     Wan                              wayne.wan@gmail.com
         Xiaodong                  Wang                             dawang98@gmail.com
         Hao                       Wang                             hwang21stvs@gmail.com
         Lisi                      Wang                             wang.lisi@yahoo.com
         LINZI                     WANG                             lzwang@bu.edu
         nicole                    wang                             nicolewang1478@gmail.com
         Ziyi                      Wang                             patziyiwang@gmail.com
         Isabel                    Wang                             xisanicolex@gmail.com
         SIWEN                     WANG                             wang.1163@osu.edu
         Paul                      Wang                             baoqingwang@gmail.com
         Danni                     Wang                             wnd123@hotmail.com
         Jay                       Wang                             silyfishes1@gmail.com
         Yu Tong                   Wang                             chris.wang@schwab.com
         Renyuh                    Wang                             renyuhw@yahoo.com
         Chun Han                  Wang                             georgewanglv@yahoo.com
         Carolyn                   Wang                             carolyn@wangusa.com
         Frank                     Wang                             frank@wangusa.com
         Jian                      Wang                             ames_jian@hotmail.com
         Jenny                     Wang                             jenoats@gmail.com
         Cici xi                   Wang                             cici77@gmail.com
         Jiande                    Wang                             yihuiwang1997@yahoo.com
         David                     Wang                             davidcjwang@gmail.com
         Matt                      Wangerin                         mattwangerin@gmail.com
         Rinzin                    Wangmo                           bhabar.rinzin@gmail.com
         Lais                      Wanick                           lais_wanick@yahoo.com
         James                     Wanless                          jamesmwanless@gmail.com
         Josh                      Ward                             jward2215@gmail.com
         Tiffany                   Ward                             jwardprod@aol.com
         Mark                      Ward                             wardpat1@att.net
         Brian                     Ward                             redskin77bpw@yahoo.com
         Patricia                  Ward                             wardpat@bellsouth.net
         Kelsey                    Ward                             kelsey_ward@ymail.com
         Clayton                   Ward                             claytonjayward@gmail.com
         Sam                       Ward                             samward112@gmail.com
         Michelle                  Ward                             mdpw718@yahoo.com
         Randall                   Ware                             randallmware@gmail.com
         Tanner                    wark                             wark249@gmail.com
         Tristan                   Warmels                          tristanwarmels@gmail.com
         Zy                        Warner                           zyexiong@yahoo.com
         Charles                   Warner                           chuck.warner@hotmail.com
         Karen                     Warner                           cw61ms@live.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 224 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 490 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                        E-mail Contact Information
         Emma                      Warner                           emmakorb@yahoo.com
         Jacob                     Warner                           jwarner2017@gmail.com
         Sherry                    Warren                           swarren829@yahoo.com
         Dan                       Warren                           warrenfamv6@gmail.com
         Jennifer                  Warren                           dwarren92@msn.com
         Nate                      Warrick                          natewarrick@yahoo.com
         Kate                      Wartner                          katewartner@yahoo.com
         Paul                      Washington                       finew9@gmail.com
         Valerie                   Washington                       mindbodycardio@gmail.com
         Jessica                   Washington                       jlw100624@yahoo.com
         Amanda                    Waskelis                         lta724@aol.com
         Courtney                  Wasuk                            josh.1948@hotmail.com
         Michael                   Waterhouse                       drinktank62@gmail.com
         Marcus                    Waterman                         marcuswaterman@comcast.net
         Brian                     Waterman                         buzzywaterman@gmail.com
         Yasmine                   Watkins                          arielwatkins224@yahoo.com
         Celestine                 Watkins                          bwatkins1250@gmail.com
         Alan                      Watkins                          awatkins.bigd@gmail.com
         Leslie                    Watkins                          watkinspainthorses@gmail.com
         Tyler                     Watson                           tyler.nostaw@gmail.com
         Judith                    Watson                           judiestw@aol.com
         Ryan                      Watson                           watsonryan9990@yahoo.com
         Paul                      Watson                           p_watt_1976@icloud.com
         Ron                       Watson                           rmwat2@gmail.com
         Ray allen                 Watson                           marypeck61@gmail.com
         Anita                     Watson                           acwat2@gmail.com
         Brandon                   Watt                             bwatt@scires.com
         TIM S                     WAY                              tsway@comcast.net
         Cookie                    Wayte                            cookiewayte@aol.com
         Peter                     Wayte                            peterwayte43@aol.com
         Kelsey                    Weakly                           kweakly11@gmail.com
         Howard                    Weale                            howard.weale@gmail.com
         Victoria                  Wearden                          levictorya@gmail.com
         Bob                       Weatherly                        bobwxly@me.com
         Kimberly                  Weatherly                        kimwxly@me.com
         Michael                   Weaver                           weavermjr@gmail.com
         Denise                    Webb                             webbrd2003@yahoo.com
         Theresa                   Webb                             webb1265@yahoo.com
         Amanda                    Webb                             aewebb1981@gmail.com
         Kelly                     Webb                             kellyelizabethwebb@gmail.com
         Darius                    Webb                             dkwebbfamily@gmail.com
         Brandon                   Webb                             brandonjwebb25@gmail.com
         Ryan                      Webb                             ryanrwebb@gmail.com
         Scot                      Webber                           webbertek@cox.net
         Katherine                 Webber                           kt.webber2@gmail.com
         Nancy                     Webber                           webbersite@cox.net
         Samuel                    Weber                            samuelweber@hotmail.com
         Roopa                     Weber                            r2019_roopaweber@gmail.com
         Chris                     Weber                            csweber101@gmail.com
         Dylan                     Weber                            dylaniweber2929@gmail.com
         Frank                     Weber                            frankieweber@yahoo.com
         Matthew                   Weber                            skifreak228@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 225 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 491 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                         E-mail Contact Information
         Heather                   Weber-Langvardt                  hockey_angel33@msn.com
         Jennifer                  Weber-Searl                      weber.jennifer.l@gmail.com
         JA                        Webster                          mpc@dangerzone.biz
         Joanne                    Webster                          jwebster107@outlook.com
         Lowell                    Webster                          lwebster@me.com
         David                     Wecker                           davidwecker@gmail.com
         Benjamin                  Wegener                          germerman@gmail.com
         Michael                   Wehby                            wehby.michael@gmail.com
         Mike                      Wehner                           dwehner37@bellsouth.net
         Yu Shan                   Wei                              ymwei0@gmail.com
         Isaac                     Wei                              isamov@gmail.com
         David                     Wei                              dntcargousa@gmail.com
         Alyssa                    Weidner                          alyssa.weidner@comcast.net
         Scott                     Weidner                          scottmweidner@gmail.com
         Miles                     Weimer                           mr.creativity7@aol.com
         Mari                      weimer                           annakwemer@gmail.com
         Kirk                      Weimer                           kweimer@ijm.org
         Clayton                   Weimers                          cweimers@gmail.com
         Christina                 Weinmann                         christinadoubleu@yahoo.com
         Betty                     Weinshel                         mdbooper@gmail.com
         Noa                       Weinshel                         noaweinshel5296@gmail.com
         John                      Weinshel                         jweinshel@zoho.com
         Amy                       Weinstein                        weinstein.email@gmail.com
         Gail                      Weinstein                        hayah09@comcast.net
         Joel                      Weinstein                        jrweinstein@gmail.com
         Andrew                    Weir                             weir77@hotmail.com
         Julia                     Weis                             mtjaweis@hotmail.com
         Michael                   Weis                             mtweis15@gmail.com
         Ira                       Weisberg                         ibweisb@gmail.com
         Eric                      Weise                            erweise@gmail.com
         Ronald                    Weiss                            weissrwa31@gmail.com
         David                     Weiss                            david@generalcapitalgroup.com
         Sarah                     Weiss                            seabiscuit4960@gmail.com
         Mark                      Weiss                            onbypass@gmail.com
         Hilary                    Weissman                         curlicue64@nyc.rr.com
         Randy                     Weisz                            randallfloyd1@hotmail.com
         Alicia                    Weix                             duds444@gmail.com
         Steve                     Welbourn                         weeatgood@aol.com
         Joan                      Welbourn                         joanwelbourn@gmail.com
         Kymberli                  Welch                            songstress4life@gmail.com
         Janie                     Welch                            jwelch62@cox.net
         Linda                     Wellborn                         lindawellborn@gmail.com
         Jim                       Wellborn                         wellbornjim@gmail.com
         Bethany                   Wellik                           bethanyboo79@yahoo.com
         GLEN                      WELLMAN                          dianwellman1945@gmail.com
         Dian                      WELLMAN                          glenwellman@att.net
         Vincent                   Wells                            wells.vin@gmail.com
         Josh                      Wells                            joshua.ryan.wells@gmail.com
         Jeffrey                   Wells                            jefflwells@comcast.net
         Gladys                    Wells                            gladys.wells@comcast.net
         Shannon                   Wells                            books1533@aol.com
         Sheila                    Wells                            sheila.wells@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 226 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 492 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                         E-mail Contact Information
         Dusanka                   Wells                            dusankawells@gmail.com
         John                      Wells                            johngavinwells3@gmail.com
         Cori                      Wells                            coriannwells@gmail.com
         Jeff                      Wells                            jeff.wells@yahoo.com
         Jodie                     Welsh                            wjodie03@gmail.com
         Ken                       Wemer                            kwemer@yahoo.com
         Janet                     Wendel                           snickers@cinci.rr.com
         Hilary                    Wentz                            hilary72@gmail.com
         Craig                     Wenzel                           craigswenzel@yahoo.com
         Teri                      Werking                          gwerking@comcast.net
         Gregory                   Werking                          gregwerking@yahoo.com
         Arndt                     Werling                          arndt.werling@gmail.com
         Timothy                   Werner                           t1storms@yahoo.com
         Stefanie                  Wessell                          swessell@gmail.com
         William                   West                             wawest111@yahoo.com
         Andre                     West                             dredubyoo@hotmail.com
         Krista                    West                             kristawest89@gmail.com
         Ben                       West                             bwest8154@gmail.com
         Thomas                    West                             thomas.west3@gmail.com
         Jennifer                  West                             la.zapapo@gmail.com
         Keisha                    West                             keishawest04@gmail.com
         Lindsay                   Westcott                         lindsaywestcott@gmail.com
         Collins                   Westcott                         collinswestcott@gmail.com
         Leigh                     Westcott                         leighwestcott@gmail.com
         Trudi                     Westendorf                       trudiwestendorf@gmail.com
         Gina                      Westerfield                      thewesterfields@hotmail.com
         Max                       Westerfield                      max@westerfield.com
         Cathy                     Whalen                           jesusvisits@gmail.com
         Chayton                   Whaley                           chayton.c.whaley@gmail.com
         Johnny                    Wheat                            jrwheat@inreach.com
         Robert                    Wheeler                          wt793@hotmail.com
         Gayemarie                 Wheeler                          gayemariewheeler@gmail.com
         Kathy                     Wheeler                          wheekat@gmail.com
         Otis                      Wheeler                          owheeler@gmail.com
         Andrew                    Whellams                         awhellams@me.com
         Trevor                    Whipple                          tswhipple@yahoo.com
         Lucille                   Whisler                          lucielu97@gmail.com
         Mollie                    Whisler                          scomollie@comcast.net
         Demaril                   Whitaker                         demaril95@gmail.com
         Terrance                  Whitaker                         jillwhit@yahoo.com
         Harrison                  Whitaker                         whitakerh1998@gmail.com
         Alex                      White                            alsween@gmail.com
         Richard                   White                            richwhi3@gmail.com
         Henry                     White                            whiteha@gmail.com
         Susan                     White                            susanewhite81@gmail.com
         Mei-Ling                  White                            mllwhite@yahoo.com
         Joni                      White                            rjmurrell@bellsouth.net
         Bria                      White                            pretty.cashin.beee@gmail.com
         MaeBelle                  White                            maebwhite@charter.net
         Jonathan                  White                            jwhitevls@gmail.com
         David                     White                            dwhite6666@aol.com
         Brandon                   White                            ctsworld42@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 227 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 493 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                         E-mail Contact Information
         Penn                      White                            superwoolym@hotmail.com
         Carole                    White                            carole.b.white@gmail.com
         Robb                      White                            white.robert.a@outlook.com
         Sandra                    White                            churchwitch65@yahoo.com
         ASHLEY                    WHITE                            tinkwhite1997@gmail.com
         Adam                      White                            awhite@cottagegrovedsm.com
         Darnell                   White                            darnellphovid@gmail.com
         Ronald                    White                            white105@umn.edu
         Shirley                   White                            sawhite2@gmail.com
         Rodney                    White                            woope50@gmail.com
         Kimberly                  White                            kimwhite57@hotmail.com
         Richard                   White                            ricks2008dodge@gmail.com
         Peggy                     White                            pwhite@oldcolony.com
         Felicity                  White                            felicity.white@gmail.com
         Bob                       Whitehouse                       bobwhitehouse89@gmail.com
         Jesse                     Whiteman                         jessewhiteman@gmail.com
         Bob                       Whitley                          robertwhitley405@gmail.com
         Ilene                     Whitman                          ilene2449@gmail.com
         Lisa                      Whitmire                         ljwhit0822@gmail.com
         dusty                     whitted                          dustycoding@yahoo.com
         Samuel                    Whittemore                       bulldogsam@outlook.com
         Daniel                    Whittemore                       danielwhittemore@yahoo.com
         Rebecca                   Whittemore                       panjinx@yahoo.com
         Catherine                 Whyte                            casualcat@gmail.com
         kwasi                     wiafe                            dzx183@yahoo.com
         Dimas                     Wicaksono                        kamuisan@hotmail.com
         Anna                      Wickham                          annaelizabethwickham@gmail.com
         Joshua                    Wickline                         joshwickline@gmail.com
         Lonnie                    Widener                          modern_appliance@yahoo.com
         Mike                      Widener                          darknight04.mw@gmail.com
         Jared                     Widerman                         jaredwiderman10@gmail.com
         Cheri                     Widowski                         cwidowski@gmail.com
         Beth                      Wiegan                           prncsbthny@aol.com
         Rick                      Wiegan                           harpo4evr@aol.com
         Justin                    Wiemer                           justinmwiemer+moviepass@gmail.com
         Susanna                   WIGGINS                          susanna.wiggins@cox.net
         Brian                     Wiggins                          coolpizzman47@icloud.com
         Sharon                    Wiggins                          sharonamy@me.com
         Mary                      Wight                            mlwight@aol.com
         Molly                     Wightman                         wightmanmolly@gmail.com
         Sonia                     Wike                             soniawikemom@gmail.com
         Sean                      Wike                             seanvonwike@gmail.com
         Cash                      Wilcke                           cashwilcke@gmail.com
         Howard                    Wilczynski                       howard.wilczynski@gmail.com
         Kim                       Wilczynski                       kim.wilczynski@gmail.com
         Burnley                   Wilder                           banditwilder@gmail.com
         Michelle                  Wildman                          mwildmanreceipts@gmail.com
         Jessa                     Wiles                            jmwiles300@hotmail.com
         Bailey                    Wiles                            bailey.wiles@gmail.com
         John                      Wiley                            johnwiley4@hotmail.com
         Kerry                     Wiley                            kerry.wiley@hotmail.com
         Lynne                     Wiley                            lynnewiley48@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 228 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 494 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                         E-mail Contact Information
         Dwayne                    Wilhite                          d.j.wilhitejr@gmail.com
         Ryan                      Wilke                            rwilke@veracitycolab.com
         Norma                     Wilkinson                        wilkinsonnorma@aol.com
         Theodore                  Wilkinson                        ted.wilkinson@gmail.com
         Kelly                     Wilks                            wilks_kelly@hotmail.com
         Jared                     Wilks                            jlwilkscpa@hotmail.com
         DONNA                     WILL                             jd.will10@verizon.net
         Lexis                     Willert                          llw.2010@live.com
         Margaret                  Willette                         smoothdancer@gmail.com
         Lauren                    Willetts                         laudus11@gmail.com
         Michael                   Williams                         mike.mtwillia@gmail.com
         Perry                     Williams                         perrydw30s@gmail.com
         Annise                    Williams                         a.billywilliams@gmail.com
         bruce                     williams                         bjwms7618@gmail.com
         JAMES                     WILLIAMS                         ltshamus@aol.com
         Melinda                   Williams                         williams.sensei@gmail.com
         Joanne                    Williams                         zero3eight4@hotmail.com
         Karen                     Williams                         karatema2@aol.com
         amanda                    williams                         alm0816.sprint@gmail.com
         Russell                   Williams                         rwilly74@gmail.com
         Thomas                    Williams                         williamste@gmail.com
         Gary                      Williams                         garywilliams384@hotmail.com
         Anthony                   Williams                         adwilliams32@msn.com
         Trish                     Williams                         heyuitsme_t@yahoo.com
         Bonnie                    Williams                         pissant45@yahoo.com
         Katelyn                   Williams                         katelynfwilliams@gmail.com
         William                   Williams                         wf.williamster@gmail.com
         Theo                      Williams                         jtwill93@gmail.com
         Anthony                   Williams                         atyw@novonordisk.com
         Billy                     Williams                         willyray46@yahoo.com
         Elissa                    Williams                         elissa7174@yahoo.com
         Daniel                    Williams                         shortcakes35@gmail.com
         Shane                     Williams                         shanewill94@gmail.com
         Abbey                     Williams                         abbeymonkey29@icloud.com
         Zarinda                   Williams                         zarindawilliams@outlook.com
         Dustin                    Williams                         ke5clr@gmail.com
         Michelle                  Williams                         queenmj63@comcast.net
         Caroline                  Williams                         caroline6884@aol.com
         Amanda                    Williams                         ke5clq@gmail.com
         Todd                      Williams                         tavbwms@sbcglobal.net
         Catherine                 Williams                         tngator84@gmail.com
         Brandi                    Williams                         jewlconstruction@gmail.com
         Josh                      Williams                         joshwilliams2520@comcast.net
         Chase                     Williams                         chaseraywilliams+moviepass@gmail.com
         Gethsemane                Williams                         gethsemane.a@gmail.com
         Autumn                    Williams                         nicole.autumnwilliams@gmail.com
         David                     Williams                         dvdrwilliams@gmail.com
         Ryan                      Williams                         twothievesprod@gmail.com
         Kimberly                  Williams                         kimberlydeniselovesya@yahoo.com
         Bethany                   Williams                         williamsbethanylynn@gmail.com
         Thomas                    Williams                         bwilliams2401@gmail.com
         Paula                     Williams                         jumper255@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 229 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 495 of 506
                                                  Schedule of Subscribers*


                First Name                   Last Name                        E-mail Contact Information
         Carey                     Williams                         cleah610@gmail.com
         Wendi                     Williams                         wendiw@paclumber.com
         Charles                   Williams Jr                      charles.williams6@yahoo.com
         John                      Williamson                       john.williamson@providence.org
         Monica                    Williamson                       jpwmon@frontier.com
         Sara                      Willinger                        willinger.sara@gmail.com
         Jeff                      Willinger                        willingerj@gmail.com
         Bonnie                    Willings                         bkwillings@yahoo.com
         Caleb                     Willis                           calebbwillis1996@gmail.com
         Logan                     Willis                           loganwillis@msn.com
         Patricia                  Willis                           sunshinepaw61@gmail.com
         Lydia                     Willis                           lydiawillis20@hotmail.com
         Brooke                    Willis                           bbraden94@gmail.com
         Joshua                    Willis                           bwwjmw@gmail.com
         Brian                     Willis                           willis.brian@mail.com
         Cindy                     Willison                         cindylou51@gmail.com
         Ariel                     Willke                           willkshake@gmail.com
         Michelle                  Willke                           mrowe1984@gmail.com
         Noah                      Willson                          noahtwillson@gmail.com
         Bryce                     Wilson                           caseybryce@yahoo.com
         Michael                   Wilson                           mikeamywilson@gmail.com
         Gage                      Wilson                           gcameronw@gmail.com
         Jim                       Wilson                           hsu40@comcast.net
         Reese                     Wilson                           rwilson04@gmail.com
         Valerie                   Wilson                           val.skillscache@gmail.com
         Julie                     Wilson                           fieldsofgrace247@gmail.com
         Eelin                     Wilson                           eelinsee@gmail.com
         Leslie                    Wilson                           lesnlib@frontier.com
         Taryn                     Wilson                           taryn.d.wilson@hp.com
         Britany                   Wilson                           britanywilson@yahoo.com
         Patrick                   Wilson                           patrickwilson_187@yahoo.com
         Robert                    Wilson                           rlennoxwilson@gmail.com
         Timothy                   Wilson                           troublet@rocketmail.com
         Eric                      Wilson                           julie.wilson82@yahoo.com
         Virginia                  Wilson                           gingerinva303@gmail.com
         julie                     wilson                           eric.wilson80@yahoo.com
         Amy                       Wilson                           amywilson1714@hotmail.com
         Matthew                   Wilson                           mattyinchas@hotmail.com
         Sierra                    Wilson                           wilson6921@gmail.com
         Clare                     Wilson                           clellybobus@yahoo.com
         Therese                   Wilson                           tquinnwilson@gmail.com
         Michelle                  Wilson                           wilchelle@att.net
         Jacob                     Wilson                           jacob.case.wilson@gmail.com
         Kirstie                   Wilson                           kirstieshops@gmail.com
         Cody                      Wilson                           cody2167@gmail.com
         Tammy                     Wilt                             tammy@freshcville.com
         Kawai                     Winchester                       mahiaikawai@live.com
         Rodney                    Wing                             rcwbbb@yahoo.com
         Chuck                     Wing                             cewingjr1@msn.com
         Dan                       Wingard                          danwingard@earthlink.net
         Shirley                   Wingate                          swingate18@yahoo.com
         Jeff                      Winikow                          jwinikow@yahoo.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 230 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 496 of 506
                                                  Schedule of Subscribers*


               First Name                    Last Name                       E-mail Contact Information
         Patricia                  Winkler                          mjpwinkler@gmail.com
         Mary Jane                 Winkler                          maxine_winkler@yahoo.com
         Maxine                    Winkler                          maxwink2@gmail.com
         carol                     winn                             carw39@juno.com
         John                      winn                             jsunw@juno.com
         Dawn                      Winship                          dawnewinship@gmail.com
         Emily                     Winslow                          winslow_emily@yahoo.com
         Elin                      Winter                           elinnw@gmail.com
         Jonathan                  Winter                           jwinter65@gmail.com
         Glenda                    Winter-Irving                    gwinterirving@gmail.com
         Carina                    Winters                          carinawinters@live.com
         Meghan                    Wipf                             whipif@gmail.com
         Jennifer                  Wisdom                           jennwisdom@gmail.com
         Marcelina                 Wise                             marciewise@yahoo.com
         Jennifer                  Wisnewski                        jennifersharie@yahoo.com
         Madeline                  Wisnowski                        madelinewiz@aol.com
         Lisa                      wissman                          lisa.wissman@gmail.com
         Chris                     Witschy                          cwitschy123@yahoo.com
         Judith                    Witten                           jwitten@newmex.com
         Patricia                  Wittenstein                      tricia2w@aol.com
         Patsaya                   Witthayatun                      patsaya.w@gmail.com
         Mark                      Wittleder                        glenmark@optonline.net
         Cindy                     Wofford                          wofford3@comcast.net
         Darrie                    Wohlman                          darriebw@gmail.com
         RaeAna                    Wolf                             lularoerw@gmail.com
         Greg                      Wolf                             gregwolf28@gmail.com
         Heather                   Wolfe                            hewolfe@millersville.edu
         Michael                   Wolfe                            mw.1121@yahoo.com
         Michelle                  Wolfe                            shellie1600@gmail.com
         Michael                   Wolfe                            wolfe.a.michael@gmail.com
         Shayne                    Wolfe                            k14shwolf@gmail.com
         Joanne                    Wolfinger                        joannewolfinger@hotmail.com
         Matthew                   Wolfinger                        niftywolf@gmail.com
         David                     Wolkensperg                      featuringdave@gmail.com
         Hilton                    Wolman                           hiltonwolman@mac.com
         Melanie                   Wolman                           melaniewolman@mac.com
         Matthew                   Wolsky                           matthew.wolsky@gmail.com
         Jason                     Wolter                           jasondwolter@yahoo.com
         Katriel                   WONG                             dukkla@gmail.com
         Jamie                     Wong                             jaamee01@yahoo.com
         John                      Wong                             jwongjwong@msn.com
         JOSEPH                    WONG                             jwkkua@yahoo.com
         Johanna                   Wong                             johanna707@aol.com
         derrick                   wong                             dwongstec@yahoo.com
         Hercule                   Wong                             nemesisunlimited@gmail.com
         Marcus                    Wong                             marcus.a.wong@gmail.com
         Kim                       Wood                             kimrenewood@gmail.com
         John                      Wood                             woodjk@tds.net
         Patrick                   Wood                             pwood37@gmail.com
         Yelena                    Wood                             docyelena@yahoo.com
         Cindy                     Wood                             cwood620@msn.com
         Ron                       Wood                             rwood2222@hotmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 231 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 497 of 506
                                                  Schedule of Subscribers*


               First Name                  Last Name                         E-mail Contact Information
         Nina                      Wood                             ninawood13@hotmail.com
         Carl                      Woods                            cwoods552@aol.com
         Shawn                     Woods                            woodsco1986@gmail.com
         Holli                     Woods                            holli.woods@yahoo.com
         Devin                     Woods                            devinlwoods@gmail.com
         Lisa                      Woods                            lawoods65@gmail.com
         Kevin                     Woods                            kevinwoods1020@gmail.com
         Hudson                    Woods                            hudsonwoods221@gmail.com
         Ray                       Woods                            z.woods@comcast.net
         Tanya                     Woodsby                          tbenzgirl@yahoo.com
         RHONELL                   WOODSIDE                         rhonell.w@gmail.com
         JOHN                      WOODSIDE                         Riptidesurfer_trent@yahoo.com
         Jackson                   Woodward                         jw@woodwardville.com
         Steve                     Wool                             stevewoolhomes@gmail.com
         Teresa                    Woolford                         t_ronquillo@yahoo.com
         Marisa                    Woolsey                          miss_marisa2@yahoo.com
         Grace                     Woolsey                          grawools@icloud.com
         Beth                      Wooten                           bethwooten@gmail.com
         Bill                      Wooten                           Wootenb@aol.com
         Nancy                     Wooten                           wootennj@aol.com
         Matthew                   Workman                          amw9511@hotmail.com
         Amanda                    Workman                          amandaworkman9217@gmail.com
         Mel                       Workman                          melrworkman@msn.com
         Debbie                    Workman                          workmandeb@msn.com
         Samiah                    Worlds                           swm0nique2014@gmail.com
         Surina                    Worlds                           samsurw@gmail.com
         Kylie                     Worley                           kylie.m.worley@gmail.com
         Marc                      Woronoff                         marc1231965@optonline.net
         David                     Worrell                          dave_worrell@yahoo.com
         Velia                     Wortman                          veliapaul@aol.com
         Michael                   Wortman                          mwortman@cox.net
         Linda                     Wortman                          lindawortman911@yahoo.com
         Alex                      wray                             akwray1@gmail.com
         Zane                      wray                             zxwray@gmail.com
         john                      wray                             johnwray75@gmail.com
         Patricia                  Wrede                            pswezey@gmail.com
         Timothy                   WREDE                            timothy.wrede@gmail.com
         Charmony                  Wright                           charmonywright@hotmail.com
         Christopher               Wright                           wit@fidmail.com
         Janie                     Wright                           jsw0509@gmail.com
         Amy                       Wright                           bakabox84@gmail.com
         Alexander                 Wright                           upwrightpiano@gmail.com
         Ryan                      Wright                           guitarguy289@gmail.com
         Autumn                    Wright                           autumnwright2002@icloud.com
         Zachary                   Wright                           zwlwright@gmail.com
         Linda                     Wright                           l.wright3863@gmail.com
         Glenn                     Wright                           thebubbawright@gmail.com
         Gay                       Wright                           gwright1@rochester.rr.com
         Kristina                  Wright                           kwright3@alumni.nd.edu
         Sylvia                    Wright                           swright3547@gmail.com
         Mariann                   Wright                           mariann.wright@gmail.com
         Courtney                  Wright                           courtneyw477@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 232 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 498 of 506
                                                  Schedule of Subscribers*


                First Name                 Last Name                         E-mail Contact Information
         Jean                      Wright                           jeanewright1@gmail.com
         David                     Wright                           dmwright0331@gmail.com
         Hunter                    Wright                           hunterweight@gmail.com
         Mandi                     Wright                           mwright@wbtbc.com
         Robyn                     Wright                           rwright126@att.net
         Adian                     Wright                           xxbattlehawkxx@gmail.com
         Gary                      Wronker                          gswny@yahoo.com
         Izabela                   Wszolek                          i.wszolek2015@gmail.com
         Fennie                    Wu                               fenni1130@gmail.com
         Lesly                     Wu                               love_lesly@live.com
         Kevin                     Wu                               kevblade02@yahoo.com
         Qi                        Wu                               qwu2@mail.yu.edu
         Kan Tai                   Wu                               ktwu@att.net
         James                     Wu                               bunkywu@gmail.com
         Vance                     Wu                               vancewu@sbcglobal.net
         Fan                       Wu                               734993461@qq.com
         Tara                      Wunderlich                       tara.wunderlich7@gmail.com
         Anna                      Wyatt                            anna3e@gmail.com
         gena                      wynn                             gwynn@peacehealth.org
         Donald                    Wynn                             janetpham63@yahoo.com
         JuliAnna                  Wynne                            juliannawynne@bellsouth.net
         Patricia                  Wysocki                          patriciawysocki@yahoo.com
         Morgane                   Xenos                            morgane.aurore.xenos@gmail.com
         Song                      Xia                              dearsongxia@gmail.com
         Harper                    Xiang                            haipeix@gmail.com
         Xiao                      Xie                              timmyxieat@gmail.com
         XINXIU                    XIE                              xie_xinxiu@hotmail.com
         Yuan                      Xie                              yuanmxie@gmail.com
         CHAOFANG                  XIE                              chaofang.xie@gmail.com
         Hao                       Xie                              xiehao.gz@gmail.com
         Yunrui                    Xie                              yunrui.xie@ufl.edu
         Bairu                     Xing                             1357217529@qq.com
         Buli                      Xing                             xingbuli@live.cn
         Hanyue                    Xing                             hanyue0429@gmail.com
         Jamie                     Xiong                            jamiexiong09@gmail.com
         James                     Xiques                           jmxiques@gmail.com
         Yikai                     Xu                               yikaix@uw.edu
         Zongying                  Xu                               ivyxzy@gmail.com
         Linglue                   Xu                               clamlingclamling@gmail.com
         Yashui                    Xu                               michellexu68@yahoo.com
         jie                       xu                               xujie521@gmail.com
         Jingjing                  Xu                               pkuxujj@hotmail.com
         Edward                    Xue                              edthemaster1@gmail.com
         Richard                   Xue                              rxue2000@gmail.com
         Prithvi                   Yadati                           prithvi.amrita10@gmail.com
         Subhangi                  Yadav                            yadav.subhangi1923@gmail.com
         Deepak                    Yadav                            smartdeep007@gmail.com
         Matt                      Yaeger                           myaeger@outlook.com
         Stacy                     Yafeh                            syafeh@aol.com
         Jonathan                  Yaklin                           jyaklin@serrahondagrandville.com
         Sergey                    Yakushev                         syakushev@att.net
         Sergey                    Yakushev                         syakushev@comcast.net


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 233 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 499 of 506
                                                  Schedule of Subscribers*


               First Name                   Last Name                        E-mail Contact Information
         Sriram                    Yalamanchili                     sriram2099@gmail.com
         Eesh                      Yalamanchili                     yalamanchilis@outlook.com
         Dhanush                   Yalamanchili                     ynani25@gmail.com
         Harshavardhan             Yalavarthy                       harsha.proit@gmail.com
         Irmina                    Yamamoto                         micyamamoto@ymail.com
         Jeff                      Yamauchi                         tenkai1@hotmail.com
         Varsha                    Yamzala                          varsha.yamzala@gmail.com
         Yu                        Yan                              larkyan2788@gmail.com
         Elena                     Yan                              ayakomissu@gmail.com
         Lingyue                   Yan                              lyue413@yahoo.com
         Wenjun                    Yan                              ayakomissu@hotmail.com
         Liqing                    Yan                              yanliqing66@gmail.com
         Sheily                    Yanes                            sheilyyanes@gmail.com
         RICHARD                   YANG                             richardhyang@gmail.com
         Pam                       Yang                             pamjyang57@gmail.com
         William                   Yang                             wlyang@us.ibm.com
         Michelle                  Yang                             myang85@gmail.com
         Hsiu-Ming                 Yang                             alleny866@gmail.com
         Weiping                   Yang                             wpyangsz@gmail.com
         Sydney                    Yang                             vbgal9@gmail.com
         Xiaoye                    Yang                             juliayang621@gmail.com
         Jonathan                  Yanover                          jyanover@msn.com
         Miaojun                   Yao                              miaojunyao@gmail.com
         Lisa                      Yao                              lisayao99@yahoo.com
         Arian                     Yaqubi                           pinkbrose@yahoo.com
         Mohan Ajay Kumar          Yaramati                         ymohanajaykumar@gmail.com
         Lakshmi Deepak            Yarlagadda                       deepak.yarlagadda@gmail.com
         Swathi                    Yarlagadda                       yldeepak@yahoo.co.in
         Vikesh                    Yasodha                          vikirajyaso@gmail.com
         Carol                     Yasuda Terrones                  ct@dtbarch.com
         Cristian                  Ybarra                           cybarra3@ucmerced.edu
         Jesse                     Ybarra                           jybarra3@ucmerced.edu
         Jamar                     Yeadon                           jamaryeadon25@gmail.com
         Jennifer                  Yeager                           jyeager1@fuse.net
         Tejaswi                   Yeddula                          teju.budda@gmail.com
         Damon                     Yee                              dyuser1@yahoo.com
         Ken                       Yee                              yeek41@yahoo.com
         Vishal                    Yellapragada                     yvbtnd@gmail.com
         avinash                   yelleila                         avinash59544@gmail.com
         Stanley                   Yen                              yaralc109@yahoo.com
         Stanley                   Yen                              syehs@yahoo.com
         SREELATHA                 YENNAM                           sreelatha.reddy2013@gmail.com
         Venkat Reddy              Yenugu                           venkatreddy.ieee@gmail.com
         Paul                      Yeo                              paulyeo@yahoo.com
         Abel                      Yepes                            abelyepes@msn.com
         Jyothi                    Yerram                           jyerram@yahoo.com
         David                     Yeskel                           davidyeskel@gmail.com
         Mickey                    Yeung                            mickey121092@yahoo.com
         Kit                       Yeung                            kmy02446@gmail.com
         Mandy                     Yeung                            needtiks@yahoo.com
         Vincent                   Yeung                            wingsun16@hotmail.co.uk
         Timothy                   Yewcic                           tim.yewcic@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 234 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 500 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                        E-mail Contact Information
         julie                     yi                               julieyi@gmail.com
         Andrew                    Yoder                            andrewyyoder@gmail.com
         Gina                      Yohn                             ginayohn@gmail.com
         Joann                     Yonts                            joann9ap1@yahoo.com
         Robert                    Yonts                            savagesword68@gmail.com
         Anthony                   Yoo                              anthonyhyoo@gmail.com
         Tae                       Yoo                              yootaejo@gmail.com
         susan                     yosca                            susan@yosca.com
         Mark                      Yosef                            marklawrencecomic@gmail.com
         Tony                      Yost                             tonyyost711@msn.com
         Eunice                    Youn                             eyoun@rocketmail.com
         Christian                 Young                            fulmo69@gmail.com
         Janice                    Young                            4js@mindspring.com
         Julie                     Young                            youngju@bcschools.net
         Darlene                   Young                            darlene.d.young50@gmail.com
         Tiffany                   Young                            tiffany_paden@yahoo.com
         Paul                      Young                            pyoung@insight.rr.com
         Cathe                     Young                            exospice@gmail.com
         Logan                     Young                            lgr.young@gmail.com
         Suzanne                   Young                            suzythey@gmail.com
         Melissa                   Young                            enlightenedbyheart@gmail.com
         Elliot                    Young                            elliot385@gmail.com
         Michele                   Young                            miyoung34@gmail.com
         Darrell                   Young                            rangerjane69@yahoo.com
         Glenda                    Young                            rangerjane69@gmail.com
         Erik                      Young                            erikyoung@gmail.com
         Kelsi                     Young                            kelsireneeyoung@gmail.com
         Tricia                    Young                            tyoung@buckeye-express.com
         Chayse                    Young                            chaysedacodayoung@gmail.com
         Skylar                    Young                            skylaralexisyoung@gmail.com
         Blake                     Young                            uscg0229@yahoo.com
         Brian                     Young                            briankentyoung@gmail.com
         Natalie                   Young                            no1utefan@gmail.com
         Tyler                     Young                            tylerfyoung@gmail.com
         Simone                    Youngblood                       smyoungblood@comcast.net
         Andrew                    Youngs                           andrew.youngs22@gmail.com
         William                   Yount                            byount@ameritech.net
         Franki                    Youse                            myouse@eagle.fgcu.edu
         rick                      yu                               rickyu703@yahoo.com
         Wendy                     Yu                               yu_wendy@yahoo.com
         YIQING                    YU                               julanda@live.cn
         Zaijuan                   Yu                               yujossie@gmail.com
         Elise                     Yu                               amazingalice730@hotmail.com
         Margaret                  Yu                               margaret.yu@cru.org
         Jason                     Yu                               jasonyu0704@yahoo.com
         Frederick                 Yu                               kimfred0806@gmail.com
         Xinglong                  Yuan                             timyuan0803@gmail.com
         Weiqing                   Yuan                             bradenpitter@gmail.com
         Yue                       Yuan                             yuany1013@163.com
         Jonas                     Yukins                           soccerjonas103104@gmail.com
         Tolga                     YUKSEL                           ttolqa@icloud.com
         Alex                      Zablocki                         alex.zablocki@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 235 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 501 of 506
                                                  Schedule of Subscribers*


                First Name                  Last Name                         E-mail Contact Information
         Jarrod                    Zaborac                          jrzaborac@gmail.com
         Beth                      Zadik                            bethzadik@gmail.com
         Natan                     Zadik                            mzadik@gmail.com
         Ibtissam                  Zaghal                           ibtissamjoy@gmail.com
         natalia                   zaguzina                         zaguzina71@gmail.com
         Vincent                   Zahedi                           vincentzahedi@gmail.com
         dinesh                    Zala                             dineshzala18@gmail.com
         Robert                    Zambrana                         robertflorist@yahoo.com
         Nancy                     Zambrana                         nkzambrana@hotmail.com
         Patricio                  Zambrano                         pzb@alum.mit.edu
         paul                      zamek                            paul@paulzamek.com
         Desray                    zamek                            dez@dezzamek.com
         Miguel                    Zamora                           mustang.805@hotmail.com
         Ale                       Zamora                           zamora.alejandra2696@gmail.com
         Jess                      Zamora-Kelso                     jess.zkelso@gmail.com
         Lauren                    Zamora-Kelso                     lelizk35@gmail.com
         Steven                    Zamorano                         comeplayball@yahoo.com
         Di                        Zang                             peckchang75075@gmail.com
         Joseph                    Zanghi                           apothacon@gmail.com
         David                     Zapata                           zdavid290@gmail.com
         Steve                     Zapata                           llpzap@yahoo.com
         ALEX                      ZAPATA                           rm.padilla@icloud.com
         Claudia                   Zaragoza                         chulisclau@gmail.com
         Farrah                    Zavala                           rn4fz2013@gmail.com
         Deval                     Zaveri                           zdeval27@gmail.com
         Mahi                      Zayven                           zmankainalu@gmail.com
         Joe                       Zee                              joe23nyc@aol.com
         Rick                      Zeeb                             rickzeeb@yahoo.com
         Laurie                    zeisel                           laurie_zeisel@yahoo.com
         Kasey                     Zeisel                           kaseyzeisel0202@gmail.com
         Alexander                 Zeldin                           alexzeldin1@gmail.com
         Barbara                   Zeldin                           bzeebs@yahoo.com
         Peter                     Zeldin                           pz60@yahoo.com
         Charlene                  Zelenka                          charlenezelenka@gmail.com
         Laura                     Zeles                            annieloupss@yahoo.com
         Natalie                   Zeles                            howdyitsnatalie@att.net
         Vincent                   Zeles                            vincezee@att.net
         Lisa                      Zell                             zelliefish21@aol.com
         Katie                     Zell                             klzell711@gmail.com
         Tyler                     Zelnis                           darkmagician314048@gmail.com
         Lindsey                   Zemeir                           lzemeir@gmail.com
         Yu                        Zeng                             zerlina.zenghtc@gmail.com
         Xiuping                   Zeng                             cocozeng@me.com
         Laura                     Zenker                           zenkergirl@yahoo.com
         Xendrius                  Zeno                             xendriuszeno@gmail.com
         Jose                      Zepeda                           jose.zepeda33@rocketmail.com
         Sterling                  Zerbe                            atlzerbe@gmail.com
         Terri                     Zerbe                            thezerbes@gmail.com
         Aibing                    Zhang                            aibing98@gmail.com
         Shi                       Zhang                            kellyz622@outlook.com
         Zhuang                    Zhang                            z.zhang.huskers@gmail.com
         Hao                       ZHANG                            david17857@gmail.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 236 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 502 of 506
                                                  Schedule of Subscribers*


                First Name                    Last Name                       E-mail Contact Information
         Yuan Yuan                 Zhang                            cntszyy@gmail.com
         Yufei                     Zhang                            skylarzhangyufei@gmail.com
         Lee                       Zhang                            iwinner8@gmail.com
         Xiao                      Zhang                            michelle@ericchenlaw.com
         Lulu                      Zhang                            llzhang1110@gmail.com
         Yunbo                     Zhang                            paulzhang0205@gmail.com
         TANCY                     ZHANG                            tczhang@bu.edu
         shuyu                     zhang                            shuyu.zhang@ufl.edu
         Jie                       Zhang                            jjz57@hotmail.com
         Poppy                     Zhao                             chocolate-pp@hotmail.com
         Kris                      Zhao                             zhaofamily@comcast.net
         Junling                   Zhao                             jz030260@yahoo.com
         He                        Zhao                             holly3crane@gmail.com
         Haoran                    Zheng                            73524@qq.com
         Anna                      Zheng                            anna.zheng@me.com
         Qingyong                  Zheng                            charliezheng168@gmail.com
         Wendy                     Zhou                             wpzhou@gmail.com
         Shaobi                    Zhou                             elvachow911@gmail.com
         ZHILIANG                  ZHOU                             ianjanzhou@gmail.com
         Lining                    Zhu                              rae.zhulining@gmail.com
         Yishuang                  Zhuang                           272308523@qq.com
         Louis                     Ziccarelli                       louiszic@gmail.com
         Kelly                     Ziegler                          bkej1234@gmail.com
         George W                  Ziegler Jr                       george@zieglermail.us
         Keith                     Zielinski                        throwgremlin@hotmail.com
         Lynn                      Zielinski                        lynn_zielinski@yahoo.com
         Marianne                  Zielke                           mariannezielke@gmail.com
         Denise                    Ziello                           deniseziello@yahoo.com
         drea                      zikakis                          dancingwithinspiration@gmail.com
         Joshua                    Zimmerman                        joshzimmerman@gmail.com
         Eric                      Zimmerman                        eric.doug.zimmerman@gmail.com
         Nicole                    Zimmerman                        nicki.e.zimmerman@gmail.com
         Gary                      Zimmerman                        zimmerman.gary60@gmail.com
         Myra                      Zimmerman                        mlzemail91@gmail.com
         Penny                     Zimmerman                        p.zimmerman60@gmail.com
         Jarret                    Zimmerman                        jarret.zimmerman@mscdirect.com
         Chad                      Zimmerman                        chad.zimmerman82@gmail.com
         Lindsey                   Zinbarg                          lindsey.zinbarg@gmail.com
         Bridgett                  Zinchuk                          yumcocoa78@gmail.com
         Kenneth                   Zinkevich                        kennyzink97@gmail.com
         Chris                     Zobel                            chris.zobel@yahoo.com
         Rostam                    Zohrabi                          rostam.zohrabi21@gmail.com
         Arsham                    Zohrabi                          arsham.zohrabi21@gmail.com
         Gary                      Zola                             gary.zola@tek-connexion.com
         Judy                      Zola                             lacey255@yahoo.com
         Nick                      Zollinger                        nickzollinger@hotmail.com
         Marie                     Zoscak                           marie.zoscak@gmail.com
         Jessica                   Zuend                            platypusjess@yahoo.com
         Curtis                    Zuend                            highbird2009@gmail.com
         Carson                    Zuniga                           janette.121@hotmail.com
         Janette                   Zuniga                           janette.zuniga@marshmma.com
         Diana                     Zurer                            jim@zurer.com


*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 237 of 238
   20-10244-smb          Doc 1       Filed 01/28/20 Entered 01/28/20 20:02:29                     Main Document
                                                  Pg 503 of 506
                                                  Schedule of Subscribers*


               First Name                  Last Name                        E-mail Contact Information
         Pam                       Zurschmeide                      pamzisme@hotmail.com
         Frank                     Zwecker                          zlikezebra@zwecker.com
         Grant                     Zweifel                          yellowboudin@yahoo.com




*The Debtor was only provided with E-mail contact information for the Subscribers listed on this schedule. No other contact
information was provided by the subscribers.                                                                   Page 238 of 238
20-10244-smb         Doc 1      Filed 01/28/20 Entered 01/28/20 20:02:29            Main Document
                                             Pg 504 of 506


TOGUT, SEGAL & SEGAL LLP
One Penn Plaza
Suite 3335
New York, New York 10119
(212) 594-5000
Frank A. Oswald
Brian F. Moore

Counsel for the Debtor

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------- x
                                                                :
In re:                                                          :    Chapter 7
                                                                :
                                                                :    Case No.
MOVIEPASS, INC.,          1                                     :
                                                                :
                                                                :
                                    Debtor.                     :
                                                                :
--------------------------------------------------------------- x

                            CORPORATE OWNERSHIP STATEMENT

               Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of
Bankruptcy Procedure, MoviePass, Inc. certifies that no corporation, other than the
debtor or a governmental unit, either directly or indirectly own(s) 10% or more of any
class of the corporation’s equity interest, or states that there are no entities to report
under Rule 7007.1

DECLARATION UNDER PENALTY OF PERJURY:

             I, Robert Damon, the undersigned authorized person on behalf of the
Debtor, declare under penalty of perjury that I have read the foregoing Corporate
Ownership Statement and that the statement is true and correct to the best of my
information and belief.

Dated: January 28, 2020                               /s/Robert Damon
                                                      By: Robert Damon
                                                      Title: Authorized Representative




1
    Helios and Matheson Analytics Inc., and its subsidiaries and affiliates, Zone Technologies, Inc., and
    MoviePass, Inc. (each a “Debtor,” and collectively the “Debtors”) concurrently commenced Chapter 7
    cases.
20-10244-smb        Doc 1      Filed 01/28/20 Entered 01/28/20 20:02:29             Main Document
                                            Pg 505 of 506


TOGUT, SEGAL & SEGAL LLP
One Penn Plaza
Suite 3335
New York, New York 10119
(212) 594-5000
Frank A. Oswald
Brian F. Moore

Counsel for the Debtor

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------- x
                                                                 :
In re:                                                           :   Chapter 7
                                                                 :
                                                                 :   Case No.
MOVIEPASS, INC.,                                                 :
                                                                 :
                                                                 :
                                    Debtor.                      :
                                                                 :
--------------------------------------------------------------- x

          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

        1.       Pursuant to 11 U.S.C. § 329(a) and Fed. R. Bankr. P. 2016(b), I certify that

my firm, Togut, Segal & Segal LLP (the “Togut Firm”), is counsel for the above-

captioned debtor (the “Debtor”).

        2.       The Togut Firm was retained by Helios and Matheson Analytics Inc.

(“Helios”) and its majority-owned subsidiaries and affiliates Zone Technologies, Inc.

and MovePass, Inc. (collectively, the “Debtors”1) as of September 13, 2019 as

restructuring counsel. The Togut Firm’s fees and expenses in the aggregate through

January 24, 2020 were $327,537 and $702.32, respectively, which were paid from


1
    The Debtors have concurrently commenced Chapter 7 cases and, if applicable, the last four digits of
    their U.S. taxpayer identification numbers are: Helios and Matheson Analytics Inc. (9913), Zone
    Technologies, Inc. (5124), MoviePass, Inc. (9893).
20-10244-smb     Doc 1    Filed 01/28/20 Entered 01/28/20 20:02:29         Main Document
                                       Pg 506 of 506


retainers advanced by Helios on behalf of the Debtors. On or about January 16, 2020,

the boards of directors for the Debtors determined that a going concern transaction for

the enterprise was not feasible, and that it was in the best interests of the Debtors to file

voluntary Chapter 7 cases. As of the commencement of the Chapter 7 cases for each of

the Debtors, the Togut Firm maintained a retainer of $39,297.34 for the Debtors, which

will first be applied to the Togut Firm’s remaining accrued and unpaid fees and

expenses for January 2020 through to the commencement of the cases, and then to any

post-petition fees and expenses incurred in connection with its representation of the

Debtors, including but not limited to attending the meeting of creditors pursuant to

section 341 of the Bankruptcy Code.

       3.     The Togut Firm has not agreed to share the above-disclosed compensation

with any other firm or person.

                                   CERTIFICATION

       I certify that the foregoing is a complete statement of any agreement or

arrangement for payment to the Togut Firm for representation of the Debtors.

Dated: January 28, 2020
       New York, New York

                                           TOGUT, SEGAL & SEGAL LLP
                                           By:

                                           /s/Frank A. Oswald
                                           FRANK A. OSWALD
                                           BRIAN F. MOORE
                                           Counsel for the Debtors
                                           One Penn Plaza, Suite 3335
                                           New York, New York 10119
                                           (212) 594-5000
